
  June 29, 2020
  
    
      
      
      Title 40
      Protection of Environment
      Parts 700 to 722
      Revised as of July 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of July 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 40:
        
          Chapter I—Environmental Protection Agency (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        1027
        Alphabetical List of Agencies Appearing in the CFR
        1047
        List of CFR Sections Affected
        1057
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 40 CFR 700.17 refers to title 40, part 700, section 17.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, July 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not accidentally dropped due to a printing or computer error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.
        
        An index to the text of “Title 3—The President” is carried within that volume.
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) World Wide Web site for public law numbers, Federal Register finding aids, and related information. Connect to NARA's web site at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register.
        
        
          July 1, 2020.
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 40—Protection of Environment is composed of thirty-seven volumes. The parts in these volumes are arranged in the following order: Parts 1-49, parts 50-51, part 52 (52.01-52.1018), part 52 (52.1019-52.2019), part 52 (52.2020-end of part 52), parts 53-59, part 60 (60.1-60.499) , part 60 (60.500-end of part 60, sections), part 60 (Appendices), parts 61-62, part 63 (63.1-63.599), part 63 (63.600-63.1199), part 63 (63.1200-63.1439), part 63 (63.1440-63.6175), part 63 (63.6580-63.8830), part 63 (63.8980-end of part 63), parts 64-71, parts 72-79, part 80, part 81, parts 82-86, parts 87-95, parts 96-99, parts 100-135, parts 136-149, parts 150-189, parts 190-259, parts 260-265, parts 266-299, parts 300-399, parts 400-424, parts 425-699, parts 700-722, parts 723-789, parts 790-999, parts 1000-1059, and part 1060 to end. The contents of these volumes represent all current regulations codified under this title of the CFR as of July 1, 2020.
      Chapter I—Environmental Protection Agency appears in all thirty-seven volumes. Regulations issued by the Council on Environmental Quality, including an Index to Parts 1500 through 1508, appear in the volume containing parts 1060 to end. The OMB control numbers for title 40 appear in § 9.1 of this chapter.
      For this volume, Ann Worley was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    40 CFR Ch. I (7-1-20 Edition)
    Environmental Protection Agency
    
      
        
        Title 40—Protection of Environment
        (This book contains parts 700 to 722)
      
      
        Part
        
          
            chapter i—Environmental Protection Agency (Continued)
          700
        
      
    
    
      
        
          
          CHAPTER I—ENVIRONMENTAL PROTECTION AGENCY (CONTINUED)
        
        
          Editorial Note:
          Nomenclature changes to chapter I appear at 65 FR 47324, 47325, Aug. 2, 2000; 66 FR 34375, 34376, June 28, 2001.
        
        
          SUBCHAPTER R—TOXIC SUBSTANCES CONTROL ACT
        
        Part
        Page
        
          700
          General
          5
          702
          General practices and procedures
          16
          704
          Reporting and recordkeeping requirements
          30
          707
          Chemical imports and exports
          51
          710
          Compilation of the TSCA chemical substance inventory
          56
          711
          TSCA chemical data reporting requirements
          70
          712
          Chemical information rules
          102
          713
          Reporting requirements for the TSCA inventory of mercury supply, use, and trade
          124
          716
          Health and safety data reporting
          130
          717
          Records and reports of allegations that chemical substances cause significant adverse reactions to health or the environment
          168
          720
          Premanufacture notification
          174
          721
          Significant new uses of chemical substances
          199
        
      
      
        
        SUBCHAPTER R—TOXIC SUBSTANCES CONTROL ACT
        
          Pt. 700
          PART 700—GENERAL
          
            
              Subpart A—Addresses
              Sec.
              700.17
              Addresses for the Office of Pollution Prevention and Toxics.
            
            
              Subpart B [Reserved]
            
            
              Subpart C—Fees
              700.40
              Purpose and applicability.
              700.41
              Radon user fees.
              700.43
              Definitions applicable to this subpart.
              700.45
              Fee payments.
              700.49
              Failure to remit fees.
            
          
          
            Authority:
            15 U.S.C. 2625 and 2665, 44 U.S.C. 3504.
          
          
            Source:
            53 FR 31252, Aug. 17, 1988, unless otherwise noted.
          
          
            Subpart A—Addresses
            
              Source:
              77 FR 46292, Aug. 3, 2012, unless otherwise noted.
            
            
              § 700.17
              Addresses for the Office of Pollution Prevention and Toxics.
              The official addresses, unless otherwise noted, are as follows:
              (a) Correspondence and non-docket materials—(1) United States Postal Service mailing address. Office of Pollution Prevention and Toxics (7401M), Environmental Protection Agency, 1200 Pennsylvania Ave. NW., Washington, DC 20460-0001.
              (2) Hand/courier delivery address. Office of Pollution Prevention and Toxics, Environmental Protection Agency, EPA East Bldg., 1201 Constitution Ave. NW., Washington, DC 20004. This is not a mailing address. You must make arrangements with the person receiving your delivery.
              (b) Office of Pollution Prevention and Toxics Docket (OPPT Docket)—(1) Electronic docket address. Publicly available docket materials are available in the electronic docket at http://www.regulations.gov. Although listed in the docket index at regulations.gov, some information is not publicly available, e.g., Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Certain other material, such as copyrighted material, will be publicly available only at the OPPT Docket.
              (2) Physical location. Environmental Protection Agency Docket Center (EPA/DC), Environmental Protection Agency, EPA West Bldg., Rm. 3334, 1301 Constitution Ave. NW., Washington, DC 20460-0001. The telephone number for the OPPT Docket is (202) 566-0280. This is not a mailing address. For instructions on visiting the docket, go to http://www.epa.gov/dockets /contacts.htm.
              
              (3) United States Postal Service mailing address. Document Control Office (7407M), Office of Pollution Prevention and Toxics, Environmental Protection Agency, 1200 Pennsylvania Ave. NW., Washington, DC 20460-0001.
              (4) Hand/courier delivery address. Document Control Office, Office of Pollution Prevention and Toxics, Environmental Protection Agency, EPA East Bldg., Rm. 6428, 1201 Constitution Ave. NW., Washington, DC. Deliveries are only accepted between 8:30 a.m. and 4 p.m., and special arrangements should be made for deliveries of boxed information. The telephone number for the Document Control Office is (202) 564-8930.
            
          
          
            Subpart B [Reserved]
          
          
            Subpart C—Fees
            
              § 700.40
              Purpose and applicability.
              (a) Purpose. The purpose of this subpart is to establish and collect fees from manufacturers and processors to defray part of EPA's cost of administering the Toxic Substances Control Act (15 U.S.C. 2601-2692), as amended by the Frank R. Lautenberg Chemical Safety for the 21st Century Act (Pub. L. 114-182).
              (b) Applicability. This subpart applies to all manufacturers who are required to submit information under section 4 of the Act, who submit certain notices and exemption requests to EPA under section 5 of the Act, who manufacture a chemical substance that is subject to a risk evaluation under TSCA section 6(b)(4) of the Act, and who process a chemical substance that is the subject of a Significant New Use Notice (SNUN) or Test Market Exemption (TME) under section 5 of the Act and who are required to submit information under section 4 of the Act related to a SNUN submission.
              (c) Effective date. After October 18, 2018, all persons specified in § 700.45 and paragraph (a) of this section must comply with this subpart.
              [83 FR 52713, Oct. 17, 2018]
            
            
              § 700.41
              Radon user fees.
              User fees relating to radon proficiency programs authorized under the Toxic Substances Control Act appear at 40 CFR part 195.
              [59 FR 13177, Mar. 18, 1994]
            
            
              § 700.43
              Definitions applicable to this subpart.
              Definitions in section 3 of the Act (15 U.S.C. 2602), as well as definitions contained in §§ 704.3, 720.3, 723.175(b), 725.3, and 790.3 of this chapter, apply to this subpart unless otherwise specified in this section. In addition, the following definitions apply:
              
                Consolidated microbial commercial activity notice or consolidated MCAN means any MCAN submitted to EPA that covers more than one microorganism (each being assigned a separate MCAN number by EPA) as a result of a prenotice agreement with EPA.
              
                Consolidated premanufacture notice or consolidated PMN means any PMN submitted to EPA that covers more than one chemical substance (each being assigned a separate PMN number by EPA) as a result of a prenotice agreement with EPA (See 48 FR 21734).
              
                Consortium means an association of manufacturers and/or processors who have made an agreement to jointly split the cost of applicable fees.
              
                Enforceable consent agreement means a consent agreement used by EPA to accomplish testing where a consensus exists among EPA and interested parties (as identified in § 790.22(b)(2)) concerning the need for and scope of testing under section 4 of the Act.
              
                EPA-initiated risk evaluation means any risk evaluation conducted pursuant to section 6(b)(4)(C)(i) of the Act.
              
                Exemption notice means any notice submitted to EPA under § 723.175 of this chapter.
              
                Final product means a new chemical substance (as “new chemical substance” is defined in § 720.3 of this chapter) that is manufactured by a person for distribution in commerce, or for use by the person other than as an intermediate.
              
                Joint submitters mean two or more persons who submit a TSCA section 5 notice together.
              
                Manufacturer-requested risk evaluation means any chemical substance risk evaluation conducted at the request of one or more manufacturers of that chemical substance pursuant to section 6(b)(4)(C)(ii) of the Act.
              
                Microbial commercial activity notice or MCAN means any notice for microorganisms submitted to EPA pursuant to section 5(a)(1) of the Act in accordance with subpart D of part 725 of this chapter.
              
                Person means a manufacturer or processor.
              
                Premanufacture notice or PMN means any notice submitted to EPA pursuant to section 5(a)(1)(A) of the Act in accordance with part 720 of this chapter or § 723.250 of this chapter.
              
                Principal sponsor means a person who assumes primary responsibility for the direction of study, the payment of fees to EPA, and for oral and written communication with EPA.
              
                Risk evaluation means any risk evaluation conducted pursuant to section 6(b) of the Act.
              
                Section 5 notice means any PMN, consolidated PMN, intermediate PMN, significant new use notice, exemption notice, exemption application, any MCAN or consolidated MCAN submitted under section 5 of the Act.
              
                Significant new use notice or SNUN means any notice submitted to EPA pursuant to section 5(a)(1)(B) of the Act in accordance with part 721 of this chapter.
              
                Small business concern means a manufacturer or processor who meets the size standards identified in the following table. The number of employees indicates the maximum allowed for a manufacturer or processor to be considered small. If the North American Industry Classification System (NAICS) code of a manufacturer or processor is not represented in the table, it will be considered small if it has 500 or fewer employees. When calculating the number of employees, a manufacturer or processor must include the employees of all of its “parent companies” (if any) and all companies it “owns or controls,” as defined by 40 CFR 704.3. The number of employees are calculated as the average number of people employed for each pay period of the business' latest 12 calendar months, regardless of hours worked or temporary status.
              
                
                  Potentially affected NAICS
                  NAICS description
                  Small business concern size standards(number of employees)
                  
                
                
                  324110
                  Petroleum Refineries
                  1,500 or fewer.
                
                
                  325110
                  Petrochemical Manufacturing
                  1,000 or fewer.
                
                
                  325120
                  Industrial Gas Manufacturing
                  1,000 or fewer.
                
                
                  325130
                  Synthetic Dye and Pigment Manufacturing
                  1,000 or fewer.
                
                
                  325180
                  Other Basic Inorganic Chemical Manufacturing
                  1,000 or fewer.
                
                
                  325193
                  Ethyl Alcohol Manufacturing
                  1,000 or fewer.
                
                
                  325194
                  Cyclic Crude, Intermediate, and Gum and Wood Chemical Manufacturing
                  1,250 or fewer.
                
                
                  325199
                  All Other Basic Organic Chemical Manufacturing
                  1,250 or fewer.
                
                
                  325211
                  Plastics Material and Resin Manufacturing
                  1,250 or fewer.
                
                
                  325212
                  Synthetic Rubber Manufacturing
                  1,000 or fewer.
                
                
                  325220
                  Artificial and Synthetic Fibers and Filaments Manufacturing
                  1,000 or fewer.
                
                
                  325311
                  Nitrogenous Fertilizer Manufacturing
                  1,000 or fewer.
                
                
                  325312
                  Phosphatic Fertilizer Manufacturing
                  750 or fewer.
                
                
                  325314
                  Fertilizer (Mixing Only) Manufacturing
                  500 or fewer.
                
                
                  325320
                  Pesticide and Other Agricultural Chemical Manufacturing
                  1,000 or fewer.
                
                
                  325411
                  Medicinal and Botanical Manufacturing
                  1,000 or fewer.
                
                
                  325412
                  Pharmaceutical Preparation Manufacturing
                  1,250 or fewer.
                
                
                  325413
                  InVitro Diagnostic Substance Manufacturing
                  1,250 or fewer.
                
                
                  325414
                  Biological Product (except Diagnostic) Manufacturing
                  1,250 or fewer.
                
                
                  325510
                  Paint and Coating Manufacturing
                  1,000 or fewer.
                
                
                  325520
                  Adhesive Manufacturing
                  500 or fewer.
                
                
                  325611
                  Soap and Other Detergent Manufacturing
                  1,000 or fewer.
                
                
                  325612
                  Polish and Other Sanitation Good Manufacturing
                  750 or fewer.
                
                
                  325613
                  Surface Active Agent Manufacturing
                  750 or fewer.
                
                
                  325620
                  Toilet Preparation Manufacturing
                  1,250 or fewer.
                
                
                  325910
                  Printing Ink Manufacturing
                  500 or fewer.
                
                
                  325920
                  Explosives Manufacturing
                  750 or fewer.
                
                
                  325991
                  Custom Compounding of Purchased Resins
                  500 or fewer.
                
                
                  325992
                  Photographic Film, Paper, Plate and Chemical Manufacturing
                  1,500 or fewer.
                
                
                  325998
                  All Other Miscellaneous Chemical Product and Preparation Manufacturing
                  500 or fewer.
                
                
                  424690
                  Other Chemical and Allied Products Merchant Wholesalers
                  150 or fewer.
                
                
                  424710
                  Petroleum Bulk Stations and Terminals
                  200 or fewer.
                
                
                  424720
                  Petroleum and Petroleum Products Merchant Wholesalers (except Bulk Stations and Terminals)
                  200 or fewer.
                
              
              
                Test order means an order to develop information pursuant to section 4(a) of the Act.
              
                Test rule refers to a regulation requiring the development of information pursuant to section 4(a) of the Act.
              [53 FR 31252, Aug. 17, 1988, as amended at 62 FR 17931, Apr. 11, 1997; 83 FR 52713, Oct. 17, 2018]
            
            
              § 700.45
              Fee payments.
              (a) Persons who must pay fees. (1) Manufacturers submitting a TSCA section 5 notice to EPA shall remit for each such notice the applicable fee identified in paragraph (c) of this section in accordance with the procedures in paragraphs (f) and (g) of this section.
              (2) Manufacturers of chemical substances and mixtures required to test these chemical substance and mixtures under a TSCA section 4(a) test rule, test order, or enforceable consent agreement shall remit for each such test rule, order, or enforceable consent agreement the applicable fee identified in paragraph (c) of this section in accordance with the procedures in paragraphs (f) and (g) of this section.

              (3) Manufacturers of a chemical substance that is subject to a risk evaluation under section 6(b) of the Act, shall remit for each such chemical risk evaluation the applicable fee identified in paragraph (c) of this section in accordance with the procedures in paragraphs (f) and (g) of this section.
              (4) Processors submitting a SNUN or TME under TSCA section 5 to EPA shall remit for each such notice the applicable fee identified in paragraph (c) of this section in accordance with the procedures in paragraphs (f) and (g) of this section.
              (5) Processors of chemical substances and mixtures subject to a TSCA section 4(a) test rule, test order, or enforceable consent agreement in association with a SNUN submission referenced in paragraph (a)(4) of this section shall remit for each such test rule, order, or enforceable consent agreement the applicable fee identified in paragraph (c) of this section in accordance with the procedures in paragraphs (f) and (g) of this section.
              (b) Identifying manufacturers subject to fees—(1) In general. For purposes of identifying manufacturers subject to fees for section 4 test rules and section 6 EPA-initiated risk evaluations, EPA will publish a preliminary list of manufacturers identified through a review of data sources described in paragraph (b)(2) of this subsection; provide an opportunity for public comment; and publish a final list specifying the manufacturers responsible for payment.
              (2) Data sources. To compile the preliminary list, EPA will rely on information submitted to the Agency (such as the information submitted under sections 5(a), 8(a), 8(b), and to the Toxics Release Inventory) as well as other information available to the Agency, including publicly available information or information submitted to other agencies to which EPA has access. To be able to include the most recent CDR data and to account for annual or other typical fluctuations in manufacturing, EPA will use the five most recent years of data submitted or available to the Agency to develop the preliminary list.
              (3) Publication of preliminary list. (i) For risk evaluations initiated by EPA under section 6, the preliminary list will be published at the time of final designation of the chemical substance as a High-Priority Substance.
              (ii) For test rules under section 4, the preliminary list will be published with the proposed test rule.
              (4) Public comment period. Following publication of the preliminary list, EPA will provide a period of public comment that is no less than 30 days.
              (5) Self-identification. All manufacturers who have manufactured or imported the chemical substance in the previous five years, must submit notice to EPA, irrespective of whether they are included in the preliminary list specified in paragraph (b)(3) of this section. The notice must be submitted electronically via EPA's Central Data Exchange (CDX), the Agency's electronic reporting portal, using the Chemical Information Submission System (CISS) reporting tool, and must contain the following information:
              (i) Contact information. The name and address of the submitting company, the name and address of the authorized official for the submitting company, and the name and telephone number of a person who will serve as technical contact for the submitting company and who will be able to answer questions about the information submitted by the company to EPA.
              (ii) Certification of cessation. If a manufacturer has manufactured in the five-year period preceding publication of the preliminary list, but has ceased manufacturer prior to the certification cutoff dates identified in paragraph (b)(6) of this section and will not manufacture the substance again in the successive five years, the manufacturer may submit a certification statement attesting to these facts. If EPA receives such a certification statement from a manufacturer, the manufacturer will not be obligated to pay the fee under this section.
              (iii) Certification of no manufacture. If a manufacturer is identified on the preliminary list, but has not manufactured the chemical in the five-year period preceding publication of the preliminary list, the manufacturer may submit a certification statement attesting to these facts. If EPA receives such a certification statement from a manufacturer, the manufacturer will not be obligated to pay the fee under this section.
              
              (6) Certification cutoff date. (i) For a section 6 EPA-initiated risk evaluation, the cutoff date for purposes of paragraph (b)(5)(ii) of this section is the day prior to initiation of the prioritization process for the applicable chemical substance.
              (ii) For a section 4 test rule, the cutoff date for purposes of paragraph (b)(5)(ii) of this section is the day prior to publication of the proposed test rule for the applicable chemical substance.
              (7) Publication of final list. EPA expects to publish a final list of manufacturers to identify the specific manufacturers subject to the applicable fee. This list will indicate if additional manufacturers self-identified pursuant to paragraph (b)(5) of this section, if other manufacturers were identified through credible public comment, and if manufacturers submitted certification of cessation or no manufacture pursuant to paragraph (b)(5)(ii) or (iii). The final list will be published no later than concurrently with the final scope document for risk evaluations initiated by EPA under section 6, and with the final test rule for test rules under section 4.
              (8) Effect of final list. Manufacturers who are listed on the final list are subject to the applicable fee identified in paragraph (c) of this section.
              (9) Identifying manufacturers for other fee categories. For Section 4 Test Orders and enforceable consent agreements, and Section 6 Manufacturer-Requested Risk Evaluations, EPA will not conduct the identification process described in paragraphs (b)(1) through (8) of this section, as manufacturers self-identify through a submission or are already otherwise known to Agency. However, those manufacturers are required to provide an information submission to EPA for the purposes of fee administration. The notice must be submitted electronically via the Agency's electronic reporting software (e.g., Central Data Exchange (CDX)) and must contain the manufacturers: Full name, address, telephone number and email address. Timing of this submission must be as follows:
              (i) For section 4 test orders and enforceable consent agreements, the informational submission in this paragraph (b)(9) must be provided within 30 days following notification from EPA.
              (ii) For section 6 manufacturer-requested risk evaluations, the informational submission in this paragraph (b)(9) is required as part of the procedural process for making such requests, and must be completed at the time of making the request.
              (c) Fees for the 2019, 2020 and 2021 fiscal years. Persons shall remit fee payments to EPA as follows:
              (1) Small business concerns. Small business concerns shall remit fees as follows:
              (i) Premanufacture notice and consolidated premanufacture notice. Persons shall remit a fee totaling $2,800 for each premanufacture notice (PMN) or consolidated (PMN) submitted in accordance with part 720 of this chapter.
              (ii) Significant new use notice. Persons shall remit a fee totaling $2,800 for each significant new use notice (SNUN) submitted in accordance with part 721 of this chapter.
              (iii) Exemption application. Persons shall remit a fee totaling $940 for each of the following exemption requests submitted under section 5 of the Act:
              (A) Low releases and low exposures exemption or LoREX request submitted to EPA pursuant to section 5(a)(1) of the Act in accordance with § 723.50(a)(1)(ii) of this chapter.
              (B) Low volume exemption or LVE request submitted to EPA pursuant to section 5(a)(1) of the Act in accordance with § 723.50(a)(1)(i) of this chapter.
              (C) Test marketing exemption or TME application submitted to EPA pursuant to section 5 of the Act in accordance with §§ 725.300 through 725.355 of this chapter.
              (D) TSCA experimental release application or TERA application submitted to EPA pursuant to section 5 of the Act for research and development activities involving microorganisms in accordance with §§ 725.200 through 725.260 of this chapter.
              (E) Tier II exemption application submitted to EPA pursuant to section 5 of the Act in accordance with §§ 725.428 through 725.455 of this chapter.
              (iv) Instant photographic film article exemption notice. Persons shall remit a fee totaling $940 for each instant photographic film article exemption notice submitted in accordance with § 723.175 of this chapter.
              (v) Microbial commercial activity notice and consolidated microbial commercial activity notice. Persons shall remit a fee totaling $2,800 for each microbial commercial activity notice (MCAN) or consolidated MCAN submitted in accordance with §§ 725.25 through 725.36 of this chapter.
              (vi) Persons shall remit a total of twenty percent of the applicable fee under paragraph (c)(2)(vi), (vii) or (viii) of this section for a test rule, test order, or enforceable consent agreement.
              (vii) Persons shall remit a total fee of twenty percent of the applicable fee under paragraphs (c)(2)(ix) of this section for an EPA-initiated risk evaluation.
              (viii) Persons shall remit the total fee under paragraph (c)(2)(x) or (xi) of this section, as applicable, for a manufacturer-requested risk evaluation.
              (2) Others. Persons other than small business concerns shall remit fees as follows:
              (i) PMN and consolidated PMN. Persons shall remit a fee totaling $16,000 for each PMN or consolidated PMN submitted in accordance with part 720 of this chapter.
              (ii) SNUN. Persons shall remit a fee totaling $16,000 for each significant new use notice submitted in accordance with part 721 of this chapter.
              (iii) Exemption applications. Persons shall remit a fee totaling $4,700 for each of the following exemption requests, and modifications to previous exemption requests, submitted under section 5 of the Act:
              (A) Low releases and low exposures exemption or LoREX request submitted to EPA pursuant to section 5(a)(1) of the Act in accordance with § 723.50(a)(1)(ii) of this chapter.
              (B) Low volume exemption or LVE request submitted to EPA pursuant to section 5(a)(1) of the Act in accordance with § 723.50(a)(1)(i) of this chapter.
              (C) Test marketing exemption or TME application submitted to EPA pursuant to section 5 of the Act in accordance with §§ 725.300 through 725.355 of this chapter, unless the submitting company has graduated from EPA's Sustainable Futures program, in which case this exemption fee is waived.
              (D) TSCA experimental release application or TERA application submitted to EPA pursuant to section 5 of the Act for research and development activities involving microorganisms in accordance with §§ 725.200 through 725.260 of this chapter.
              (E) Tier II exemption application submitted to EPA pursuant to section 5 of the Act in accordance with §§ 725.428 through 725.455 of this chapter.
              (iv) Instant photographic film article exemption notice. Persons shall remit a fee totaling $4,700 for each exemption notice submitted in accordance with § 723.175 of this chapter.
              (v) MCAN and consolidated MCAN. Persons shall remit a fee totaling $16,000 for each MCAN or consolidated MCAN submitted in accordance with §§ 725.25 through 725.36 of this chapter.
              (vi) Test rule. Persons shall remit a fee totaling $9,800 for each test rule.
              (vii) Test order. Persons shall remit a fee totaling $29,500 for each test order.
              (viii) Enforceable consent agreement. Persons shall remit a fee totaling $22,800 for each enforceable consent agreement.
              (ix) EPA-initiated chemical risk evaluation. Persons shall remit a fee totaling $1,350,000.
              (x) Manufacturer-requested risk evaluation of a Work Plan Chemical. Persons shall remit an initial fee of $1,250,000, and final payment to total 50% of the actual costs of this activity, in accordance with the procedures in paragraph (g) of this section. The final payment amount will be determined by EPA, and invoice issued to the requesting manufacturer.
              (xi) Manufacturer-requested risk evaluation of a non-work plan chemical. Persons shall remit an initial fee of $2,500,000, and final payment to total 100% of the actual costs of the activity, in accordance with the procedures in paragraph (g) of this section. The final payment amount will be determined by EPA, and invoice issued to the requesting manufacturer.
              (d) Fees for 2022 fiscal year and beyond. (1) Fees for the 2022 and later fiscal years will be adjusted on a three-year cycle by multiplying the fees in paragraph (c) of this section by the current PPI index value with a base year of 2019 using the following formula:
              
              FA = F × I
              
              
                Where:
                
                FA = the inflation-adjusted future year fee amount.
                F = the fee specified in paragraph (c) of this section.
                I = Producer Price Index for Chemicals and Allied Products inflation value with 2019 as a base year.
              
              
              (2) Updated fee amounts for PMNs, SNUNs, MCANs, exemption applications and manufacturer-requested chemical risk evaluation requests apply to submissions received by the Agency on or after October 1 of every three-year fee adjustment cycle beginning in fiscal year 2022 (October 1, 2021). Updated fee amounts also apply to test rules, test orders, enforceable consent agreements and EPA-initiated chemical evaluations that are “noticed” on or after October 1 of every three-year fee adjustment cycle, beginning in fiscal 2022.

              (3) The Agency will initiate public consultation through notice-and-comment rulemaking prior to making fee adjustments beyond inflation. If it is determined that no additional adjustment is necessary beyond for inflation, EPA will provide public notice of the inflation-adjusted fee amounts most likely through posting to the Agency's web page by the beginning of each three-year fee adjustment cycle (i.e., October 1, 2021, October 1, 2024, etc.). If the Agency determines that adjustments beyond inflation are necessary, EPA will provide public notice of that determination and the process to be followed to make those adjustments.
              (e) No fee required. Persons are exempt from remitting any fee for Tier I exemption submissions under § 725.424 and polymer exemption reports submitted under § 723.250 of this chapter.
              (f) Multiple parties, including joint submitters and consortia. (1) Joint submitters of a TSCA section 5 notice are required to remit the applicable fee identified in paragraph (c) of this section for each section 5 notice submitted. Only one fee is required for each submission, regardless of the number of joint submitters for that notice. To qualify for the fee identified in paragraph (c)(1) of this section, each joint submitter of a TSCA section 5 notice must qualify as a small business concern under § 700.43 of this chapter.
              (2) Any consortium formed to split the cost of the applicable fee under section 4 of the Act is required to remit the appropriate fee identified in paragraph (c) of this section for each test rule, test order, or enforceable consent agreement regardless of the number of manufacturers and/or processors in that consortium. For the consortium to qualify for the fee identified in paragraph (c)(1) of this section, each person in the consortium must qualify as a small business concern under § 700.43 of this chapter. Failure to submit fee payment pursuant to this paragraph, or to provide notice of failure to reach agreement pursuant to paragraph (f)(2)(v) of this section constitutes a violation by each consortium member.
              (i) The consortium must identify a principal sponsor and provide notification to EPA that a consortium has formed. The notification must be accomplished within 60 days of the publication date of a test rule under section 4 of the Act, or within 60 days of the issuance of a test order under Section 4 of the Act, or within 60 days of the signing of an enforceable consent agreement under section 4 of the Act. EPA may permit additional entities to join an existing consortium prior to the expiration of the notification period if the principal sponsor provides updated notification.
              (ii) Notification must be submitted electronically via the Agency's electronic reporting software—Central Data Exchange (CDX)—and include the following information:
              (A) Full name, address, telephone number and signature of principal sponsor;
              (B) Name(s) and contact information for each manufacturer and/or processor associating with the consortium.
              (iii) It is up to the consortium to determine how fees will be split among the persons in the consortium.
              (iv) Consortia are strongly encouraged to set lower fees for small business concerns participating in the consortium.

              (v) If a consortium is unable to come to terms on how fees will be split among the persons in the consortium, the principal sponsor must notify EPA in writing before the end of the notification period in paragraph (f)(2)(i) of this section.
              (vi) If a consortium provides notice to EPA under paragraph (f)(2)(v) of this section that they failed to reach agreement on payment, EPA will assess fees to all persons as individuals described under paragraph (f)(4) of this section.
              (3) Any consortium formed to split the cost of the applicable fee supporting a risk evaluation under section 6(b) of the Act is required to remit the appropriate fee identified in paragraph (c) of this section for each risk evaluation, regardless of the number of manufacturers in that consortium. For the consortium to qualify for the fee identified in paragraph (c)(1)(vii) of this section, each person in the consortium must qualify as a small business concern under § 700.43 of this chapter. Failure to provide notice or submit fee payment pursuant to this paragraph (f)(3) constitutes a violation by each consortium member.
              (i) Notification must be provided to EPA that a consortium has formed. The notification must be accomplished within 60 days of the publication of the final scope of a chemical risk evaluation under section 6(b)(4)(D) of the Act or within 60 days of EPA providing notification to a manufacturer that a manufacturer-requested risk evaluation has been granted.
              (ii) Notification must be submitted electronically via the Agency's electronic reporting software—Central Data Exchange (CDX)—and include the following information:
              (A) Full name, address, telephone number and signature of principal sponsor;
              (B) Name(s) and contact information for each manufacturer and/or processor associating with the consortium.
              (iii) It is up to the consortium to determine how fees will be split among the persons in the consortium.
              (iv) Consortia are strongly encouraged to set lower fees for small business concerns participating in the consortium.
              (v) If a consortium is unable to come to terms on how fees will be split among the persons in the consortium, the principal sponsor must notify EPA in writing before the end of the notification period in paragraph (f)(3)(i) of this section.
              (vi) If a consortium provides notice to EPA under paragraph (f)(3)(v) of this section that they failed to reach agreement on payment, EPA will assess fees to all persons as individuals as described under paragraph (f)(4) of this section.
              (4) If multiple persons are subject to fees triggered by section 4 or 6(b) of the Act and no consortium is formed, EPA will determine the portion of the total applicable fee to be remitted by each person subject to the requirement. Each person's share of the applicable fee specified in paragraph (c) of this section shall be in proportion to the total number of manufacturers and/or processors of the chemical substance, with lower fees for small businesses:
              
                ER17OC18.018
              
              
                
                Where:
                
                Ps = the portion of the fee under paragraph (c) of this section that is owed by a person who qualifies as a small business concern under § 700.43 of this chapter.
                Po = the portion of the fee owed by a person other than a small business concern.
                F = the total fee required under paragraph (c) of this section.
                Mt = the total number of persons subject to the fee requirement.
                Ms = the number of persons subject to the fee requirement who qualify as a small business concern.
              
              
              (5) If multiple persons are subject to fees triggered by section 4 or 6(b) of the Act and some inform EPA of their intent to form a consortium while others choose not to associate with the consortium, EPA will take the following steps to allocate fee amounts:
              (i) Count the total number of manufacturers, including the number of manufacturers within any consortia; divide the total fee amount by the total number of manufacturers; and allocate equally on a per capita basis to generate a base fee.
              (ii) Provide all small businesses who are either not associated with a consortium, or associated with an all-small business consortium with an 80% discount from the base fee referenced previously.
              (iii) Calculate the total remaining fee and total number of remaining manufacturers by subtracting out the discounted fees and the number of small businesses identified;
              (iv) Reallocate the remaining fee across those remaining individuals and groups in equal amounts, counting each manufacturer in a consortium as one person; and
              (v) Inform consortia and individuals of their requisite fee amount. Small businesses in a successfully-formed consortium, other than a consortium of all small businesses will not be afforded the 80% discount by EPA, but consortia managers are strongly encouraged to provide a discount for small business concerns.
              (g) Remittance procedure—(1) Electronic payment. Each remittance under this section shall be paid electronically in U.S. dollars, using one of the electronic payment methods supported by the Department of the Treasury's Pay.gov online electronic payment service, or any applicable additional or successor online electronic payment service offered by the Department of Treasury.
              (2) Fees incurred prior to October 18, 2018. Timing of payment for fees incurred between October 1, 2018 and October 18, 2018. Fees required by paragraph (c) of this section for which the fee-triggering action or event occurred between October 1, 2018, and October 18, 2018 shall be paid in response to invoices EPA will send within 30 days of October 18, 2018.
              (3) Fees incurred after October 18, 2018. Timing of payment for fees incurred after October 18, 2018. Fees required by paragraph (c) of this section for which the fee-triggering action or event occurred after October 18, 2018 shall be paid at the following time:
              (i) Test orders and test rules. The applicable fee specified in paragraph (c) of this section shall be paid in full not later than 120 days after the effective date of a test rule or test order under section 4 of the Act.
              (ii) Enforceable consent agreements. The applicable fee specified in paragraph (c) of this section shall be paid in full not later than 120 days after the signing of an enforceable consent agreement under section 4 of the Act.
              (iii) Section 5 notice. The applicable fee specified in paragraph (c) of this section shall be paid in full immediately upon submission of a TSCA section 5 notice.
              (iv) Risk evaluations. (A) For EPA-initiated risk evaluations, the applicable fee specified in paragraph (c) of this section shall be paid in full not later than 120 days after EPA publishes the final scope of a chemical risk evaluation under section 6(b)(4)(D) of the Act.
              (B) For manufacturer-requested risk evaluations under section 6(b)(4)(C)(ii) of the Act, the applicable fees specified in paragraph (c) of this section shall be paid as follows:
              (1) The first payment towards the applicable fee specified in paragraph (c) of this section shall be paid in full not later than 30 days after EPA provides the submitting manufacture(s) notice that it has granted the request.
              (2) The final payment towards the applicable fee specific in paragraph (c) of this section shall be paid in full not later than 30 days after EPA publishes a final risk evaluation in the Federal Register.
              (4) Payment identity. (i) Persons who submit a TSCA section 5 notice shall place an identifying number and a payment identity number on the front page of each TSCA section 5 notice submitted. The identifying number must include the letters “TS” followed by a combination of 6 numbers (letters may be substituted for some numbers). The payment identity number may be a “Pay.gov” transaction number used to transmit the fee. The same TS number and the submitter's name must appear on the corresponding fee remittance under this section. If a remittance applies to more than one TSCA section 5 notice, the person shall include the name of the submitter and a new TS number for each TSCA section 5 notice to which the remittance applies, and the amount of the remittance that applies to each notice.

              (ii) Persons who are required to submit a letter of intent to conduct testing per § 790.45 of this chapter shall place a payment identity number on the front page of each letter submitted. The identifying number must include the letters “TS” followed by a combination of 6 numbers (letters may be substituted for some numbers). The payment identity number may be a “Pay.gov” transaction number used to transmit the fee. The same TS number and the submitter's name must appear on the corresponding fee remittance under this section. If a remittance applies to more than one letter of intent to conduct testing, the person shall include the name of the submitter and a new TS number for each letter of intent to conduct testing to which the remittance applies, and the amount of the remittance that applies to each letter of intent.

              (iii) Persons who sign an enforceable consent agreement per § 790.60 of this chapter shall place a payment identity number within the contents of the signed agreement. The identifying number must include the letters “TS” followed by a combination of 6 numbers (letters may be substituted for some numbers). The payment identity number may be a “Pay.gov” transaction number used to transmit the fee. The same TS number and the submitter's name must appear on the corresponding fee remittance under this section. If a remittance applies to more than one enforceable consent agreement, the party or parties shall include the name of the submitter(s) and a new TS number for each enforceable consent agreement to which the remittance applies, and the amount of the remittance that applies to each enforceable consent agreement.
              (5) Small business certification. (i) Each person who remits the fee identified in paragraph (c)(1) of this section for a PMN, consolidated PMN, or SNUN shall insert a check mark for the statement, “The company named in part 1, section A is a small business concern under 40 CFR 700.43 and has remitted a fee of $2,800 in accordance with 40 CFR 700.45(c).” under “CERTIFICATION” on page 2 of the Premanufacture Notice for New Chemical Substances (EPA Form 7710-25). This form is available on EPA's website at https://cdx.epa.gov/SSL/PMN/Outbound/Electronic__PMN__Form__version2.pdf.
              
              (ii) Each person who remits the fee identified in paragraph (c)(1) of this section for a LVE, LoREX, TERA, TMEA, or Tier II exemption request under TSCA section 5 shall insert a check mark for the statement, “The company named in part 1, section A is a small business concern under 40 CFR 700.43 and has remitted a fee of $940 in accordance with 40 CFR 700.45(c).” in the exemption application.
              (iii) Each person who remits the fee identified in paragraph (c)(1) of this section for an exemption notice under § 723.175 of this chapter shall include the words, “The company or companies identified in this notice is/are a small business concern under 40 CFR 700.43 and has/have remitted a fee of $940 in accordance with 40 CFR 700.45(c).” in the certification required in § 723.175(i)(1)(x) of this chapter.

              (iv) Each person who remits the fee identified in paragraph (c)(1) of this section for a MCAN or consolidated MCAN for a microorganism shall insert a check mark for the statement, “The company named in part 1, section A is a small business concern under 40 CFR 700.43 and has remitted a fee of $2,800 in accordance with 40 CFR 700.45(c).” in the certification required in § 725.25(b) of this chapter.
              (6) Payment certification statement. (i) Each person who remits a fee identified in paragraph (c)(2) of this section for a PMN, consolidated PMN, or SNUN shall insert a check mark for the statement, “The company named in part 1, section A has remitted the fee of $16,000 specified in 40 CFR 700.45(c).” under “CERTIFICATION” on page 2 of the Premanufacture Notice for New Chemical Substances (EPA Form 7710-25).
              (ii) Each person who remits a fee identified in paragraph (c)(2) of this section for a LVE, LoREX, TERA, TMEA, or Tier II exemption request under TSCA section 5 shall insert a check mark for the statement, “The company named in part 1, section A has remitted the fee of $4,700 specified in 40 CFR 700.45(c).” in the exemption application.
              (iii) Each person who remits the fee identified in paragraph (c)(2) of this section for an exemption notice under § 723.175 of this chapter shall include the words, “The company or companies identified in this notice has/have remitted a fee of $4,700 in accordance with 40 CFR 700.45(c).” in the certification required in § 723.175(i)(1)(x) of this chapter.
              (iv) Each person who remits the fee identified in paragraph (c)(2) of this section for a MCAN for a microorganism shall insert a check mark for the statement, “The company named in part 1, section A has remitted the fee of $16,000 in accordance with 40 CFR 700.45(c).” in the certification required in § 725.25(b) of this chapter.
              (h) Full fee refunds. EPA will refund, in totality, any fee paid for a section 5 notice whenever the Agency determines:
              (1) That the chemical substance that is the subject of a PMN, consolidated PMN, exemption request, or exemption notice, is not a new chemical substance as of the date of submission of the notice,
              (2) In the case of a SNUN, that the notice was not required,
              (3) That as of the date of submission of the notice: The microorganism that is the subject of a MCAN or consolidated MCAN is not a new microorganism; nor is the use involving the microorganism a significant new use; or
              (4) When the Agency fails to make a determination on a notice by the end of the applicable notice review period under § 720.75 or § 725.50 of this chapter, unless the Agency determines that the submitter unduly delayed the process, or
              (5) When the Agency fails to approve, or deny an exemption request within the applicable period under § 720.38(d), § 723.50(g), or § 725.50(b) of this chapter, unless the Agency determines that the submitter unduly delayed the process.
              (i) Partial fee refunds. (1) If a TSCA section 5 notice is withdrawn during the first 10 business days after the beginning of the applicable review period under § 720.75(a) of this chapter, the Agency will refund all but 25% of the fee as soon as practicable.
              (2) Once withdrawn, any future submission related to the TSCA section 5 notice must be submitted as a new notice.
              (3) If EPA determines that the initial payment for a manufacturer-requested risk evaluation exceed the applicable fee in paragraph (c) of this section, EPA will refund the difference.
              [83 FR 52714, Oct. 17, 2018]
            
            
              § 700.49
              Failure to remit fees.
              (a) EPA will not consider a TSCA section 5 notice to be complete unless the appropriate certification under § 700.45(g) is included and until the appropriate remittance under § 700.45(c) has been submitted as provided in § 700.45(g). EPA will notify the submitter of a section 5 notice that it is incomplete in accordance with §§ 720.65(c) and 725.33(b)(1) of this chapter.
              (b) Failure to submit the appropriate remittance specified under § 700.45(c) for a test order, test rule, enforceable consent agreement, or EPA-initiated risk evaluation as provided in § 700.45(g) is a violation of TSCA and enforceable under section 15 of the Act.

              (c) EPA will not initiate a manufacturer-requested risk evaluation the request for which the Agency has otherwise determined to be complete unless EPA has determined to grant the request and the appropriate initial remittance under § 700.45(c) has been submitted as provided in § 700.45(g).
              (d) Failure to submit the appropriate final remittance specified under § 700.45(c) for a manufacturer-requested risk evaluation as provided in § 700.45(g) is a violation of TSCA and enforceable under section 15 of the Act.
              [83 FR 52719, Oct. 17, 2018]
            
          
        
        
          Pt. 702
          PART 702—GENERAL PRACTICES AND PROCEDURES
          
            
              Subpart A—Procedures for Prioritization of Chemical Substances for Risk Evaluation
              Sec.
              702.1
              General provisions.
              702.3
              Definitions.
              702.4
              [Reserved]
              702.5
              Candidate selection.
              702.7
              Initiation of prioritization process.
              702.9
              Screening review and proposed priority designation.
              702.11
              Final priority designation.
              702.13
              Revision of designation.
              702.15
              Effect of designation as a low-priority substance.
              702.17
              Effect of designation as a high-priority substance.
            
            
              Subpart B—Procedures for Chemical Substance Risk Evaluations
              702.31
              General provisions.
              702.33
              Definitions.
              702.35
              Chemical substances designated for risk evaluation.
              702.37
              Submission of manufacturer requests for risk evaluations.
              702.39
              Interagency collaboration.
              702.41
              Evaluation requirements.
              702.43
              Risk Characterization.
              702.45
              Peer review.
              702.47
              Unreasonable risk determination.
              702.49
              Risk evaluation timeframes and actions.
              702.51
              Publically available information.
            
            
              Subpart C—Citizen Suit
              702.60
              Purpose.
              702.61
              Service of notice.
              702.62
              Contents of notice.
            
          
          
            Authority:
            15 U.S.C. 2605 and 2619.
          
          
            Source:
            47 FR 2773, Jan. 19, 1982, unless otherwise noted.
          
          
            Subpart A—Procedures for Prioritization of Chemical Substances for Risk Evaluation
            
              Source:
              82 FR 33762, July 20, 2017, unless otherwise noted.
            
            
              § 702.1
              General provisions.
              (a) Purpose. This regulation establishes the risk-based screening process for designating chemical substances as a High-Priority Substance or a Low-Priority Substance for risk evaluation as required under section 6(b) of the Toxic Substances Control Act, as amended (15 U.S.C. 2605(b)).
              (b) Scope of designations. EPA will make priority designations pursuant to these procedures for a chemical substance, not for a specific condition or conditions of uses of a chemical substance.
              (c) Categories of chemical substances. Nothing in this subpart shall be interpreted as a limitation on EPA's authority under 15 U.S.C. 2625(c) to take action, including the actions contemplated in this subpart, on a category of chemical substances.
              (d) Prioritization timeframe. The Agency will publish a final priority designation for a chemical substance in no fewer than 9 months and no longer than 1 year following initiation of prioritization pursuant to § 702.7.
              (e) Metals or metal compounds. EPA will identify priorities for chemical substances that are metals or metal compounds in accordance with 15 U.S.C. 2605(b)(2)(E).
              (f) Applicability. These regulations do not apply to any chemical substance for which a manufacturer requests a risk evaluation under 15 U.S.C. 2605(b)(4)(C).
              (g) Scientific standards and weight of the scientific evidence. EPA's proposed priority designations under § 702.9 and final priority designations under § 702.11 will be consistent with the scientific standards provision in 15 U.S.C. 2625(h) and the weight of the scientific evidence provision in 15 U.S.C. 2625(i).
              (h) Interagency collaboration. EPA will consult with other relevant Federal Agencies during the administration of this subpart.
            
            
              
              § 702.3
              Definitions.
              For purposes of this subpart, the following definitions apply:
              
                Act means the Toxic Substances Control Act, as amended (15 U.S.C. 2601 et seq.).
              
                Conditions of use means the circumstances, as determined by the Administrator, under which a chemical substance is intended, known, or reasonably foreseen to be manufactured, processed, distributed in commerce, used, or disposed of.
              
                EPA means the U.S. Environmental Protection Agency.
              
                High-priority substance means a chemical substance that EPA determines, without consideration of costs or other non-risk factors, may present an unreasonable risk of injury to health or the environment because of a potential hazard and a potential route of exposure under the conditions of use, including an unreasonable risk to potentially exposed or susceptible subpopulations identified as relevant by EPA.
              
                Low-priority substance means a chemical substance that EPA concludes, based on information sufficient to establish, without consideration of costs or other non-risk factors, does not meet the standard for a High-Priority Substance.
              
                Potentially exposed or susceptible subpopulation means a group of individuals within the general population identified by the Administrator who, due to either greater susceptibility or greater exposure, may be at greater risk than the general population of adverse health effects from exposure to a chemical substance or mixture, such as infants, children, pregnant women, workers, or the elderly.
              
                Reasonably available information means information that EPA possesses or can reasonably generate, obtain and synthesize for use, considering the deadlines specified in 15 U.S.C. 2605(b) for prioritization and risk evaluation. Information that meets such terms is reasonably available information whether or not the information is confidential business information that is protected from public disclosure under 15 U.S.C. 2613.
            
            
              § 702.4
              [Reserved]
            
            
              § 702.5
              Candidate selection.
              (a) General objective. In selecting candidates for a High-Priority Substance designation, it is EPA's general objective to select those chemical substances with the greatest hazard and exposure potential first, considering reasonably available information on the relative hazard and exposure of potential candidates. In selecting candidates for Low-Priority Substance designation, it is EPA's general objective to select those chemical substances with hazard and/or exposure characteristics under the conditions of use such that a risk evaluation is not warranted at the time to determine whether the chemical substance presents an unreasonable risk of injury to health or the environment, including an unreasonable risk to potentially exposed or susceptible subpopulations identified as relevant by EPA.
              (b) Available information. EPA expects to ensure that there is reasonably available information to meet the deadlines for prioritization under the Act.
              (c) Preferences and TSCA work plan. In selecting a candidate for prioritization as a High-Priority Substance, EPA will:
              (1) Give preference to:
              (i) Chemical substances that are listed in the 2014 update of the TSCA Work Plan for Chemical Assessments as having a persistence and bioaccumulation score of 3; and
              (ii) Chemical substances that are listed in the 2014 update of the TSCA Work Plan for Chemical Assessments that are known human carcinogens and have high acute and chronic toxicity; and
              (2) Identify a sufficient number of candidates from the 2014 update of the TSCA Work Plan for Chemical Assessments to ensure that, at any given time, at least 50 percent of risk evaluations being conducted by EPA are drawn from that list until all substances on the list have been designated as either a High-Priority Substance or Low-Priority Substance pursuant to § 702.11.
              (d) Purpose. The purpose of the preferences and criteria in paragraphs (a) through (c) of this section is to inform EPA's decision whether or not to initiate the prioritization process pursuant to § 702.7, and the proposed designation of the chemical substance as either a High-Priority Substance or a Low-Priority Substance pursuant to § 702.9.
              (e) Insufficient information. If EPA believes it would not have sufficient information for purposes of prioritization, EPA generally expects to obtain the information necessary to inform prioritization prior to initiating the process pursuant to § 702.9, using voluntary means of information gathering and, as necessary, exercising its authorities under the Act in accordance with the requirements of 15 U.S.C. 2603, 15 U.S.C. 2607, and 15 U.S.C. 2610. In exercising its authority under 15 U.S.C. 2603(a)(2), EPA will identify the need for the information in accordance with 15 U.S.C. 2603(a)(3).
            
            
              § 702.7
              Initiation of prioritization process.
              (a) EPA generally expects to initiate the prioritization process for a chemical substance only when it believes that the information necessary to prioritize the substance is reasonably available.

              (b) EPA will initiate prioritization by publishing a notice in the Federal Register identifying a chemical substance for prioritization. EPA will include a general explanation in this notice for why it chose to initiate the process on the chemical substance.
              (c) The prioritization timeframe in § 702.1(d) begins upon EPA's publication of the notice described in paragraph (b) of this section.
              (d) Publication of the notice in the Federal Register pursuant to paragraph (b) of this section will initiate a period of 90 days during which interested persons may submit relevant information on that chemical substance. Relevant information might include, but is not limited to, any information that may inform the screening review conducted pursuant to § 702.9(a). EPA will open a separate docket for each chemical substance to facilitate receipt of information.
              (e) EPA may, in its discretion, extend the public comment period in paragraph (d) of this section for up to three months in order to receive or evaluate information submitted under 15 U.S.C. 2603(a)(2)(B). The length of the extension will be based upon EPA's assessment of the time necessary for EPA to receive and/or evaluate information submitted under 15 U.S.C. 2603(a)(2)(B).
            
            
              § 702.9
              Screening review and proposed priority designation.
              (a) Screening review. Following the close of the comment period described in § 702.7(d), including any extension pursuant to paragraph (e) of that section, EPA will generally use reasonably available information to screen the candidate chemical substance against the following criteria and considerations:
              (1) The chemical substance's hazard and exposure potential;
              (2) The chemical substance's persistence and bioaccumulation;
              (3) Potentially exposed or susceptible subpopulations;
              (4) Storage of the chemical substance near significant sources of drinking water;
              (5) The chemical substance's conditions of use or significant changes in conditions of use;
              (6) The chemical substance's production volume or significant changes in production volume; and
              (7) Other risk-based criteria that EPA determines to be relevant to the designation of the chemical substance's priority.
              (b) Information sources. In conducting the screening review in paragraph (a) of this section, EPA expects to consider sources of information relevant to the listed criteria and consistent with the scientific standards provision in 15 U.S.C. 2625(h), including, as appropriate, sources for hazard and exposure data listed in Appendices A and B of the TSCA Work Plan Chemicals: Methods Document (February 2012).
              (c) Proposed designation. Based on the results of the screening review in paragraph (a) of this section, relevant information received from the public as described in § 702.7(d), and other information as appropriate and consistent with 15 U.S.C. 2625(h) and (i), EPA will propose to designate the chemical substance as either a High-Priority Substance or Low-Priority Substance, along with an identification of the information, analysis, and basis used to support the proposed designation.
              (d) Costs and non-risk factors. EPA will not consider costs or other non-risk factors in making a proposed priority designation.
              (e) Insufficient information. If information remains insufficient to enable the proposed designation of the chemical substance as a Low-Priority Substance after any extension of the initial public comment period pursuant to § 702.7(e), EPA will propose to designate the chemical substance as a High-Priority Substance.
              (f) Conditions of use. EPA will propose to designate a chemical substance as a High-Priority Substance based on the proposed conclusion that the chemical substance satisfies the definition of High-Priority Substance in § 702.3 under one or more activities that the Agency determines constitute conditions of use. EPA will propose to designate a chemical substance as a Low-Priority Substance based on the proposed conclusion that the chemical substance meets the definition of Low-Priority Substance in § 702.3 under the activities that the Agency determines constitute conditions of use.
              (g) Publication. EPA will publish the proposed designation in the Federal Register, along with an identification of the information, analysis and basis used to support a proposed designation, in a form and manner that EPA deems appropriate, and provide a comment period of 90 days, during which time the public may submit comment on EPA's proposed designation. EPA will open a docket to facilitate receipt of public comment.
            
            
              § 702.11
              Final priority designation.
              (a) After considering any additional information collected from the proposed designation process in § 702.9, as appropriate, EPA will finalize its designation of a chemical substance as either a High-Priority Substance or a Low-Priority Substance consistent with 15 U.S.C. 2625(h) and (i).
              (b) EPA will not consider costs or other non-risk factors in making a final priority designation.

              (c) EPA will publish each final priority designation in the Federal Register, along with an identification of the information, analysis, and basis used to support a final designation consistent with 15 U.S.C. 2625(h), (i) and (j). For High-Priority Substance designations, EPA generally expects to indicate which condition(s) of use were the primary basis for such designations.
              (d) As required in 15 U.S.C. 2605(b)(3)(C), EPA will finalize a designation for at least one High-Priority Substance for each risk evaluation it completes, other than a risk evaluation that was requested by a manufacturer pursuant to subpart B of this part. The obligation in 15 U.S.C. 2605(b)(3)(C) will be satisfied by the designation of at least one High-Priority Substance where such designation specifies the risk evaluation that the designation corresponds to, and where the designation occurs within a reasonable time before or after the completion of the risk evaluation.
            
            
              § 702.13
              Revision of designation.
              EPA may revise a final designation of a chemical substance from Low-Priority to High-Priority Substance at any time based on reasonably available information. To revise such a designation, EPA will re-initiate the prioritization process on that chemical substance in accordance with § 702.7, re-screen the chemical substance and propose a priority designation pursuant to § 702.9, and finalize the priority designation pursuant to § 702.11.
            
            
              § 702.15
              Effect of designation as a low-priority substance.

              Designation of a chemical substance as a Low-Priority Substance under § 702.11 means that a risk evaluation of the chemical substance is not warranted at the time, but does not preclude EPA from later revising the designation pursuant to § 702.13, if warranted. Designation as a Low-Priority Substance is not a finding that the chemical substance does not present an unreasonable risk, but rather that it does not meet the High-Priority Substance definition.
            
            
              § 702.17
              Effect of designation as a high-priority substance.
              Final designation of a chemical substance as a High-Priority Substance under § 702.11 initiates a risk evaluation pursuant to subpart B of this part. Designation as a High-Priority Substance is not a final agency action and is not subject to judicial review until the date of promulgation of the associated final rule under section 6(a). Designation as a High-Priority Substance is not a finding that the chemical substance presents an unreasonable risk.
            
          
          
            Subpart B—Procedures for Chemical Substance Risk Evaluations
            
              Source:
              82 FR 33747, July 20, 2017, unless otherwise noted.
            
            
              § 702.31
              General provisions.
              (a) Purpose. This subpart establishes the EPA process for conducting a risk evaluation to determine whether a chemical substance presents an unreasonable risk of injury to health or the environment as required under TSCA section 6(b)(4)(B) (15 U.S.C. 2605(b)(4)(B)).
              (b) Scope. These regulations establish the general procedures, key definitions, and timelines EPA will use in a risk evaluation conducted pursuant to TSCA section 6(b) (15 U.S.C. 2605(b)).
              (c) Applicability. The requirements of this part apply to all chemical substance risk evaluations initiated pursuant to TSCA section 6(b) (15 U.S.C. 2605(b)).
              (d) Enforcement. Submission to EPA of inaccurate, incomplete, or misleading information pursuant to a risk evaluation conducted pursuant to 15 U.S.C. 2605(b)(4)(B) is a prohibited act under 15 U.S.C. 2614, subject to penalties under 15 U.S.C. 2615 and Title 18 of the U.S. Code.
            
            
              § 702.33
              Definitions.
              All definitions in TSCA apply to this subpart. In addition, the following definitions apply:
              
                Act means the Toxic Substances Control Act, as amended (15 U.S.C. 2601 et seq.).
              
                Aggregate exposure means the combined exposures to an individual from a single chemical substance across multiple routes and across multiple pathways.
              
                Best available science means science that is reliable and unbiased. Use of best available science involves the use of supporting studies conducted in accordance with sound and objective science practices, including, when available, peer reviewed science and supporting studies and data collected by accepted methods or best available methods (if the reliability of the method and the nature of the decision justifies use of the data). Additionally, EPA will consider as applicable:
              (1) The extent to which the scientific information, technical procedures, measures, methods, protocols, methodologies, or models employed to generate the information are reasonable for and consistent with the intended use of the information;
              (2) The extent to which the information is relevant for the Administrator's use in making a decision about a chemical substance or mixture;
              (3) The degree of clarity and completeness with which the data, assumptions, methods, quality assurance, and analyses employed to generate the information are documented;
              (4) The extent to which the variability and uncertainty in the information, or in the procedures, measures, methods, protocols, methodologies, or models, are evaluated and characterized; and
              (5) The extent of independent verification or peer review of the information or of the procedures, measures, methods, protocols, methodologies or models.
              
                Conditions of use means the circumstances, as determined by the Administrator, under which a chemical substance is intended, known, or reasonably foreseen to be manufactured, processed, distributed in commerce, used, or disposed of.
              
                EPA means the U.S. Environmental Protection Agency.
              
              
                Pathways means the mode through which one is exposed to a chemical substance, including but not limited to: Food, water, soil, and air.
              
                Potentially exposed or susceptible subpopulation means a group of individuals within the general population identified by the Agency who, due to either greater susceptibility or greater exposure, may be at greater risk than the general population of adverse health effects from exposure to a chemical substance or mixture, such as infants, children, pregnant women, workers, or the elderly.
              
                Reasonably available information means information that EPA possesses or can reasonably generate, obtain, and synthesize for use in risk evaluations, considering the deadlines specified in TSCA section 6(b)(4)(G) for completing such evaluation. Information that meets the terms of the preceding sentence is reasonably available information whether or not the information is confidential business information, that is protected from public disclosure under TSCA section 14.
              
                Routes means the particular manner by which a chemical substance may contact the body, including absorption via ingestion, inhalation, or dermally (integument).
              
                Sentinel exposure means the exposure from a single chemical substance that represents the plausible upper bound of exposure relative to all other exposures within a broad category of similar or related exposures.
              
                Uncertainty means the imperfect knowledge or lack of precise knowledge of the real world either for specific values of interest or in the description of the system.
              
                Variability means the inherent natural variation, diversity, and heterogeneity across time and/or space or among individuals within a population.
              
                Weight of scientific evidence means a systematic review method, applied in a manner suited to the nature of the evidence or decision, that uses a pre-established protocol to comprehensively, objectively, transparently, and consistently, identify and evaluate each stream of evidence, including strengths, limitations, and relevance of each study and to integrate evidence as necessary and appropriate based upon strengths, limitations, and relevance.
            
            
              § 702.35
              Chemical substances designated for risk evaluation.
              (a) Chemical substances undergoing risk evaluation. A risk evaluation for a chemical substance designated by the Agency as a High-Priority Substance pursuant to the prioritization process described in subpart A, identified under 15 U.S.C. 2605(b)(2)(A), or initiated at the request of a manufacturer or manufacturers under § 702.37, will be conducted in accordance with this part, except that risk evaluations that are initiated prior to the effective date of this rule will be conducted in accordance with this part to the maximum extent practicable.
              (b) Percentage requirements. The Agency will ensure that, of the number of chemical substances that undergo risk evaluation under 15 U.S.C. 2605(b)(4)(C)(i), the number of chemical substances undergoing risk evaluation under 15 U.S.C. 2605(b)(4)(C)(ii) is not less than 25%, if sufficient requests that comply with 702.37, and not more than 50%.
              (c) Manufacturer requests for work plan chemical substances. Manufacturer requests for risk evaluations, described in paragraph (a) of this section, for chemical substances that are drawn from the 2014 update of the TSCA Work Plan for Chemical Assessments will be granted at the discretion of the Agency. Such evaluations are not subject to the percentage requirements in paragraph (b) of this section.
            
            
              § 702.37
              Submission of manufacturer requests for risk evaluations.
              (a) General provision. Any request that EPA conduct a risk evaluation pursuant to this part must comply with all the procedures and criteria in this section to be eligible to be granted by EPA.
              (b) Method for submission. One or more manufacturers of a chemical substance may request that EPA conduct a risk evaluation. All requests submitted to EPA under this subpart must be submitted via the EPA Central Data Exchange (CDX) found at http://cdx.epa.gov. Requests must include all of the following information:
              
              (1) Name, mailing address, and contact information of the entity (or entities) submitting the request. If more than one manufacturer submits the request, all individual manufacturers must provide their contact information.
              (2) The chemical identity of the chemical substance that is the subject of the request. At a minimum, this includes, all known names of the chemical substance, including common or trades names, CAS number, and molecular structure of the chemical substance A request for risk evaluations of a category of chemical substances must include an explanation of why the category is appropriate under 15 U.S.C. 2625(c), and EPA will grant such request only upon determining that the requested category is appropriate for risk evaluation.
              (3) The manufacturer must identify the circumstances on which they are requesting that EPA conduct a risk evaluation and include a rationale for why these circumstances constitute conditions of use under § 702.33.
              (4) The request must also include a list of all the existing information that is relevant to whether the chemical substance, under the circumstances identified by the manufacturer(s), presents an unreasonable risk of injury to health or the environment. The list must be accompanied by an explanation as to why such information is adequate to permit EPA to complete a risk evaluation addressing the circumstances identified by the manufacturer(s), The request need not include copies of the information; citations are sufficient, if the information is publically available. The request must include or reference all available information on the health and environmental hazard(s) of the chemical substance, human and environmental exposure(s), and exposed population(s), as relevant to the circumstances identified in the request. At a minimum, this must include all the following, as relevant to the circumstances identified:
              (i) The chemical substance's hazard and exposure potential;
              (ii) The chemical substance's persistence and bioaccumulation;
              (iii) Potentially exposed or susceptible subpopulations which the manufacturer(s) believes to be relevant to the EPA risk evaluation;
              (iv) Whether there is any storage of the chemical substance near significant sources of drinking water, including the storage facility location and the nearby drinking water source(s);
              (v) The chemical substance's production volume or significant changes in production volume; and
              (vi) Any other information relevant to the potential risks of the chemical substance under the circumstances identified in the request.
              (5) The request must include a commitment to provide to EPA any referenced information upon request.
              (6) Scientific information submitted must be consistent with the scientific standards in 15 U.S.C. 2625(h).
              (7) A signed certification that all information contained in the request is accurate and complete, as follows:
              (i) I certify that to the best of my knowledge and belief:
              (A) The company named in this request manufacturers the chemical substance identified for risk evaluation.
              (B) All information provided in the notice is complete and accurate as of the date of the request.
              (C) I have either identified or am submitting all information in my possession, control, and a description of all other data known to or reasonably ascertainable by me as required for this request under this part. I am aware it is unlawful to knowingly submit incomplete, false and/or misleading information in this request and there are significant criminal penalties for such unlawful conduct, including the possibility of fine and imprisonment.
              (ii) [Reserved]
              (c) Optional elements. A manufacturer may provide information that will inform EPA's determination as to whether restrictions imposed by one or more States have the potential to have a significant impact on interstate commerce or health or the environment, and that as a consequence the request is entitled to preference pursuant to 15 U.S.C. 2605(b)(4)(E)(iii).
              (d) Confidential business information. (1) Persons submitting a request under this subpart are subject to EPA confidentiality regulations at 40 CFR part 2, subpart B.
              
              (2) In submitting a claim of confidentiality, a person must certify the accuracy of the following statements concerning all information claimed as confidential:
              (i) I hereby certify to the best of my knowledge and belief that all information entered on this form is complete and accurate. I further certify that, pursuant to 15 U.S.C. 2613(c), for all claims for confidentiality made with this submission, all information submitted to substantiate such claims is true and correct, and that it is true and correct that:
              (A) My company has taken reasonable measures to protect the confidentiality of the information;
              (B) I have determined that the information is not required to be disclosed or otherwise made available to the public under any other Federal law;
              (C) I have a reasonable basis to conclude that disclosure of the information is likely to cause substantial harm to the competitive position of my company; and
              (D) I have a reasonable basis to believe that the information is not readily discoverable through reverse engineering.
              (ii) [Reserved]
              (3) Each claim of confidentiality, other than a claim pertaining to information described in TSCA section 14(c)(2), must be accompanied by a substantiation in accordance with 15 U.S.C. 2613.
              (4) Manufacturers must supply a structurally descriptive generic name where specific chemical identity is claimed as CBI.
              (5) Any knowing and willful misrepresentation, under this section, is subject to criminal penalty pursuant to 18 U.S.C. 1001.
              (e) EPA process for evaluating manufacturer requests—(1) Review for completeness. Upon receipt of the request, EPA will verify that the request is facially complete, i.e., that information has been submitted that appears to be consistent with the requirements in paragraphs (b) through (d) of this section. EPA will inform the submitting manufacturer(s) if EPA has determined that the request is incomplete, and cannot be processed. Facially complete requests will be processed as described in this subpart.
              (2) Public notification of receipt of request. Within 15 business days of receipt of a facially complete submission, EPA will notify the public of receipt of the manufacturer request. This notification will include any information submitted by the manufacturer that is not CBI, including the condition(s) of use for which the evaluation is requested.
              (3) Conditions of use to be evaluated. EPA will assess whether the circumstances identified in the request constitute condition of use under § 702.33, and whether those conditions of use warrant inclusion within the scope of a risk evaluation for the chemical substance. EPA will also assess what, if any, additional conditions of use that warrant inclusion within the scope of a risk evaluation for the chemical substance. EPA will conduct these assessments and make proposed determinations based on the same considerations applied in the same manner as it would for a risk evaluation for a high-priority substance.
              (4) Public notice and comment. No later than 60 business days of receiving a request that EPA has determined to be complete under paragraph (e)(1) of this section, EPA will submit for publication the receipt of the request in the Federal Register, open a docket for that request and provide no less than a 45 calendar day public comment period. The docket will contain the manufacturer request (excluding information claimed as CBI) and EPA' proposed additions of conditions of use as described in paragraph (e)(3) of this section, and the basis for these proposed additions. During the comment period the public may submit comments and information relevant to the requested risk evaluation, in particular, commenters are encouraged to identify any information not included in the request or the proposed determinations that the commenters believe would be needed to conduct a risk evaluation, and to provide any other information relevant to EPA's proposed determinations of the conditions of use, such as information on other conditions of use of the chemical than those included in the request or in EPA's proposed determinations
              
              (5) Supplementation of original request. (i) At any time prior to the end of the comment period, the requesting manufacturer(s) may supplement the original request with any new information it receives.
              (ii) At any point prior to the completion of a risk evaluation pursuant to this section, manufacturer(s) must supplement the original request with any information that meets the criteria in 15 U.S.C. 2607(e) and this section, or with any other information that has the potential to change EPA's risk evaluation with respect to the conditions of use as requested by the manufacturer. Such information must be submitted consistent with section 8(e) if the information is subject to that section or otherwise within 30 calendar days of the manufacturer's obtaining the information.
              (6) EPA's decision. (i) Within 60 days of the end of the comment period provided in paragraph (e)(4) of this section, EPA will review the request along with any additional information received during the comment period to determine whether the request meets the criteria and requirements of this section.
              (ii) EPA will grant the request if it determines that all of the following have been met:
              (A) That the circumstances identified in the request constitute conditions of use that warrant inclusion in a risk evaluation for the chemical substance;
              (B) That EPA has all of the information needed to conduct such risk evaluation on the conditions of use that were the subject of the request; and
              (C) All other criteria and requirements of this section have been met.
              (iii) At the end of this 60-day period, EPA will notify the submitting manufacturer(s) of its decision and include the basis for granting or denying the request. Bases for a denial, include the manufacturer has not provided sufficient information to complete the risk evaluation on the condition(s) of use requested, or that the circumstances identified in the request either do not constitute conditions of use, or the conditions of use do not warrant inclusion in a risk evaluation for the chemical substance. This notification will also identify any additional conditions of use, as determined by the Administrator, that will be included in this risk evaluation.
              (iv) Within 30 days of receipt of EPA's notification the requester(s) may withdraw the request.
              (7) Public notice of decision. EPA will make public EPA's decision to grant or deny the request at the time that EPA notifies the manufacturer.
              (8) Compliant request. EPA will initiate a risk evaluation for all requests for non-TSCA Work Plan Chemicals that meet the criteria in this subpart, until EPA determines that the number of manufacturer-requested chemical substances undergoing risk evaluation is equal to 25% of the High-Priority Substances identified in subpart A as undergoing risk evaluation. Once that level has been reached, EPA will initiate at least one new manufacturer-requested risk evaluation for each manufacturer-requested risk evaluation completed so long as there are sufficient requests that meet the criteria of this subpart, as needed to ensure that the number of manufacturer-requested risk evaluations is equal to at least 25% of the High-Priority substances risk evaluation and not more than 50%.
              (9) Preferences. In conformance with § 702.35(c), in evaluating requests for TSCA Work Plan Chemicals and requests for non-TSCA Work Plan chemicals in excess of the 25% threshold in § 702.35(b), EPA will first give preference to requests for risk evaluations on chemical substances:
              (i) First, for which the Agency determines that restrictions imposed by one or more States have the potential to have a significant impact on interstate commerce, health or the environment; and then
              (ii) Second, based on the order in which the requests are received.
              (10) No preferential treatment. Once granted, EPA will initiate the risk evaluation and thereafter will conduct the risk evaluation following the procedures in §§ 702.39 through 702.51. EPA will not expedite or otherwise provide special treatment to a risk evaluation conducted as a result of a manufacturer's request.
              (11) Fees. Manufacturers must pay fees to support risk evaluations as specified under 15 U.S.C. 2605(b)(4)(E)(ii).
            
            
              § 702.39
              Interagency collaboration.
              During the risk evaluation process, not to preclude any additional, prior, or subsequent collaboration, EPA will consult with other relevant Federal agencies.
            
            
              § 702.41
              Evaluation requirements.
              (a) Considerations. (1) Each risk evaluation will include all of the following components:
              (i) A Scope, including a Conceptual Model and an Analysis Plan;
              (ii) A Hazard Assessment;
              (iii) An Exposure Assessment;
              (iv) A Risk Characterization; and
              (v) A Risk Determination.
              (2) EPA guidance will be used, as applicable where it represents the best available science appropriate for the particular risk evaluation.
              (3) Where appropriate, a risk evaluation will be conducted on a category of chemical substances. EPA will determine whether to conduct an evaluation on a category of chemical substances, and the composition of the category based on the considerations listed in 15 U.S.C. 2625(c).
              (4) EPA will document that it has used the best available science and weight of scientific evidence approaches in the risk evaluation process.
              (5) EPA will ensure that all supporting analyses and components of the risk evaluation are suitable for their intended purpose, and well-tailored to the problems and decision at hand, in order to inform the development of a technically sound determination as to whether a chemical substance presents an unreasonable risk of injury to health or the environment under the conditions of use within the scope of the risk evaluation, based on the weight of the scientific evidence.
              (6) The extent to which EPA will refine its evaluations for one or more condition of use in any risk evaluation will vary as necessary to determine whether a chemical substance presents an unreasonable risk of injury to health or the environment.
              (7) To the extent a determination as to the level of risk presented by a condition of use can be made, for example, using assumptions, uncertainty factors, and models or screening methodologies, EPA may determine that no further information or analysis is needed to complete its risk evaluation of the condition(s) of use.
              (8) In general, EPA intends to determine whether a chemical substance does or does not present an unreasonable risk under all of the conditions of use within the scope of the risk evaluations, and intends to identify the individual conditions of use or categories of conditions of use that are responsible for such determinations.
              (9) Within the time frame in § 702.43(d), EPA will complete the risk evaluation of the chemical substance addressing all of the conditions of use within the scope of the evaluation. However, EPA may complete its evaluation of the chemical substance under specific conditions of use or categories of conditions of use at any point following the issuance of the final scope document, and issue its determination as to whether the chemical substance under those conditions of use does or does not present an unreasonable risk to health or the environment under those conditions of use. EPA will follow all of the requirements and procedures in this Subpart when it conducts its evaluation of the chemical substance under any individual or specific conditions of use.
              (10) EPA will evaluate chemical substances that are metals or metal compounds in accordance with 15 U.S.C. 2605(b)(2)(E).
              (b) Information and information sources. (1) EPA will base each risk evaluation on reasonably available information.

              (2) EPA generally expects to initiate a risk evaluation for a chemical substance when EPA believes that all or most of the information necessary to perform the risk evaluation is reasonably available. EPA expects to use its authorities under the Act, and other information gathering authorities, when necessary to obtain the information needed to perform a risk evaluation for a chemical substance before initiating the risk evaluation for such substance. EPA will use such authorities on a case-by-case basis during the performance of a risk evaluation to obtain information as needed to ensure that EPA has adequate, reasonably available information to perform the evaluation.
              (3) Among other sources of information, the Agency will consider information and advice provided by the Science Advisory Committee on Chemicals established pursuant to 15 U.S.C. 2625.
              (4) In conducting risk evaluations, EPA will utilize reasonably available information including information, models, and screening methodologies, as appropriate. The approaches used will be determined by the quality of the information, the deadlines specified in TSCA section 6(b)(4)(G) for completing the risk evaluation, and the extent to which the information reduces uncertainty.
              (5) Where appropriate, to the extent practicable, and scientifically justified, EPA will require the development of information generated without the use of new testing on vertebrates in performing risk evaluation.
              (c) Scope of the risk evaluation. The scope of the risk evaluation will include all the following:
              (1) The condition(s) of use, as determined by the Administrator, that the EPA plans to consider in the risk evaluation.
              (2) The potentially exposed populations, including any potentially exposed or susceptible subpopulations as identified as relevant to the risk evaluation by the Agency under the conditions of use, that EPA plans to evaluate; the ecological receptors that EPA plans to evaluate; and the hazards to health and the environment that EPA plans to evaluate.
              (3) A description of the reasonably available information and science approaches EPA plans to use in the risk evaluation.
              (4) A conceptual model:
              (i) The scope documents will include a Conceptual Model that describes actual or predicted relationships between the chemical substance, the conditions of use within the scope of the evaluation and human and environmental receptors.
              (ii) The conceptual model will identify human and ecological health hazards the EPA plans to evaluate for the exposure scenarios EPA plans to evaluate.
              (iii) Conceptual model development will consider the life cycle of the chemical substance, including manufacture, processing, distribution in commerce, storage, use, and disposal, relevant to the conditions of use within the scope of the evaluation
              (5) An analysis plan:
              (i) The scope documents will include an analysis plan that identifies the approaches, methods, and/or metrics that EPA plans to use to assess exposures, effects, and risk, including associated uncertainty and variability for each risk evaluation. The analysis plan will also identify the strategy for using information, accepted science policies, models, and screening methodologies.
              (ii) Hypotheses about the relationships identified in the conceptual model will be described. The relative strengths of alternative hypotheses if any will be evaluated to determine the appropriate risk assessment approaches.
              (6) The Agency's plan for peer review.
              (7) Developing the scope.
              (i) Draft scope. For each risk evaluation to be conducted EPA will publish a document in the Federal Register that specifies the draft scope of the risk evaluation the Agency plans to conduct. The document will address the elements in paragraphs (c)(1) through (6) of this section.
              (ii) Timeframes. EPA generally expects to publish the draft scope no later than 3 months from the initiation of the risk evaluation process for the chemical substance.
              (iii) Public comments. EPA will allow a public comment period of no less than 45 calendar days during which interested persons may submit comment on EPA's draft risk evaluation scope. EPA will open a docket to facilitate receipt of public comments.
              (8) Final scope:

              (i) The Agency will, no later than 6 months after the initiation of a risk evaluation, publish a document in the Federal Register that specifies the final scope of the risk evaluation the Agency plans to conduct. The document shall address the elements in paragraphs (c)(1) through (6) of this section.
              (ii) For a chemical substance designated as a High-Priority Substance under subpart A of this part, EPA will not publish the final scope of the risk evaluation until at least 12 months have elapsed from the initiation of the prioritization process for the chemical substance.
              (d) Hazard assessment. (1) The hazard information relevant to the chemical substance will be evaluated using hazards identified in the final scope document published pursuant to paragraph (c)(8) of this section, for the identified exposure scenarios, including any identified potentially exposed or susceptible subpopulation(s).
              (2) The hazard assessment process will identify the types of hazards to health or the environment posed by the chemical substance under the condition(s) of use within the scope of the risk evaluation. Hazard information related to potential health and environmental hazards of the chemical substance will be reviewed in a manner consistent with best available science and weight of scientific evidence as defined in § 702.33 and all assessment methods will be documented. This process includes the identification, evaluation, and synthesis of information to describe the potential health and environmental hazards of the chemical substance.
              (3) Relevant potential human and environmental hazards will be evaluated.
              (4) The relationship between the dose of the chemical substance and the occurrence of health and environmental effects or outcomes will be evaluated.
              (5) Studies evaluated may include, but would not be limited to: Human epidemiological studies, in vivo and/or in vitro laboratory studies, biomonitoring studies, mechanistic and/or kinetic studies in a variety of test systems, including but not limited to toxicokinetics and toxicodynamics, computational toxicology such as high-throughput assays, genomic response assays, data from structure-activity relationships, and ecological field data.
              (6) Hazard identification will include an evaluation of the strengths, limitations, and uncertainties associated with the reasonably available information.
              (7) The human health hazard assessment will consider all potentially exposed and susceptible subpopulation(s) determined to be relevant, as identified in the final scope document published pursuant to paragraph (c)(8) of this section.
              (8) The environmental health hazard assessment will consider the relationship between the chemical substance and the occurrence of an ecological hazard elicited.
              (e) Exposure assessment. (1) Where relevant, the likely duration, intensity, frequency, and number of exposures under the conditions of use will be considered.
              (2) Chemical-specific factors including, but not limited to: Physical- chemical properties and environmental fate and transport parameters will be examined.
              (3) Exposure information related to potential human health or ecological hazards of the chemical substance will be reviewed in a manner consistent with the description of best available science and weight of scientific evidence in § 702.33 and all methods will be documented.
              (4) The human health exposure assessment will consider all potentially exposed and susceptible subpopulation(s) determined to be relevant, as identified in the final scope document published pursuant to paragraph (c)(8) of this section.
              (5) Environmental health exposure assessment:
              (i) The environmental health exposure assessment will characterize and evaluate the interaction of the chemical substance with the ecological receptors identified in the final scope document published pursuant to paragraph (c)(8) of this section.
              (ii) Exposures considered will include populations and communities, depending on the chemical substance and the ecological characteristic involved.
            
            
              § 702.43
              Risk Characterization.
              (a) Risk Characterization considerations. EPA will:

              (1) Integrate the hazard and exposure assessments into quantitative and/or qualitative estimates of risk for the identified populations (including any potentially exposed or susceptible subpopulation(s)) identified in the final scope document published pursuant to § 702.41(c)(8) and ecological characteristics for the conditions of use within the scope of the risk evaluation;
              (2) Describe whether aggregate or sentinel exposures under the conditions of use were considered and the basis for their consideration;
              (3) Not consider costs or other nonrisk factors;
              (4) Take into account, where relevant, the likely duration, intensity, frequency, and number of exposures under the condition(s) of use of the chemical substance; and
              (5) Describe the weight of the scientific evidence for the identified hazards and exposures.
              (b) Risk Characterization summary. The Risk Characterization will summarize, as applicable, the considerations addressed throughout the evaluation components, in carrying out the obligations under 15 U.S.C. 2625(h). This summary will include, as appropriate, a discussion of:
              (1) Considerations regarding uncertainty and variability. Information about uncertainty and variability in each step of the risk evaluation (e.g., use of default assumptions, scenarios, choice of models, and information used for quantitative analysis) will be integrated into an overall characterization and/or analysis of the impact of the uncertainty and variability on estimated risks. EPA may describe the uncertainty using a qualitative assessment of the overall strength and limitations of the data used in the assessment.
              (2) Considerations of data quality. A discussion of data quality (e.g., reliability, relevance, and whether methods employed to generate the information are reasonable for and consistent with the intended use of the information), as well as assumptions used, will be included to the extent necessary. EPA also expects to include a discussion of the extent of independent verification or peer review of the information or of the procedures, measures, methods, protocols, methodologies, or models used in the risk evaluation.
              (3) Considerations of alternative interpretations. If appropriate and relevant, where alternative interpretations are plausible, a discussion of alternative interpretations of the data and analyses will be included.
              (4) Considerations for environmental risk evaluations. For environmental risk evaluations, it may be necessary to discuss the nature and magnitude of the effects, the spatial and temporal patterns of the effects, implications at the individual, species, population, and community level, and the likelihood of recovery subsequent to exposure to the chemical substance.
            
            
              § 702.45
              Peer review.
              The EPA Peer Review Handbook (2015), the Office of Management and Budget Final Information Quality Bulletin for Peer Review (OMB Bulletin), and other available, relevant and applicable methods consistent with 15 U.S.C. 2625, will serve as the guidance for peer review activities. Peer review will be conducted on the risk evaluations for the chemical substances identified pursuant to 15 U.S.C. 2605(b)(4)(A).
            
            
              § 702.47
              Unreasonable risk determination.
              As part of the risk evaluation, EPA will determine whether the chemical substance presents an unreasonable risk of injury to health or the environment under each condition of uses within the scope of the risk evaluation, either in a single decision document or in multiple decision documents.
            
            
              § 702.49
              Risk evaluation timeframes and actions.
              (a) Draft risk evaluation timeframe. EPA will publish a draft risk evaluation in the Federal Register, open a docket to facilitate receipt of public comment, and provide no less than a 60-day comment period, during which time the public may submit comment on EPA's draft risk evaluation.
              (b) Final risk evaluation. (1) EPA will complete a risk evaluation for the chemical substance under the conditions of use within the scope of the risk evaluation as soon as practicable, but not later than 3 years after the date on which the Agency initiates the risk evaluation.

              (2) The Agency may extend the deadline for a risk evaluation for not more than 6 months. The total time elapsed between initiation of the risk evaluation and completion of the risk evaluation may not exceed 3 and one half years.

              (3) EPA will publish the final risk evaluation in the Federal Register.
              (c) Final determination of unreasonable risk. Upon determination by the EPA that a chemical substance under one or more of the conditions of use within the scope of the risk evaluation presents an unreasonable risk of injury to health or the environment as described in § 702.47, the Agency will initiate action as required pursuant to 15 U.S.C. 2605(a).
              (d) Final determination of no unreasonable risk. A determination by EPA that the chemical substance, under one or more of the conditions of use within the scope of the risk evaluation, does not present an unreasonable risk of injury to health or the environment will be issued by order and considered to be a final Agency action, effective on the date of issuance of the order.
            
            
              § 702.51
              Publically available information.

              For each risk evaluation, EPA will maintain a public docket at http://www.regulations.gov to provide public access to the following information, as applicable for that risk evaluation:
              (a) The draft scope, final scope, draft risk evaluation, and final risk evaluation;
              (b) All notices, determinations, findings, consent agreements, and orders;
              (c) Any information required to be provided to the Agency under 15 U.S.C. 2603;
              (d) A nontechnical summary of the risk evaluation;
              (e) A list of the studies, with the results of the studies, considered in carrying out each risk evaluation;
              (f) The final peer review report, including the response to peer review and public comments received during peer review; and
              (g) Response to public comments received on the draft scope and the draft risk evaluation.
            
          
          
            Subpart C—Citizen Suit
            
              § 702.60
              Purpose.
              Section 20 of the Toxic Substances Control Act (TSCA) authorizes any person to begin a civil action to compel performance by the Environmental Protection Agency (EPA) of TSCA non-discretionary acts or duties (section 20(a)(2)) or to restrain any violation of TSCA, or of any rule promulgated under sections 4, 5, or 6, or of any order issued under section 5 of TSCA (section 20(a)(1)). The purpose of this regulation is to prescribe procedures governing the giving of a notice of intent to file suit required by section 20(b) of TSCA as a prerequisite to beginning such civil actions.
            
            
              § 702.61
              Service of notice.
              (a) Notice as a prerequisite to suit. Under section 20 of TSCA, no civil action may be commenced by a citizen to restrain a violation of TSCA, or a rule or order thereunder, unless at least 60 days in advance the citizen has given notice of the intent to file suit to the Administrator and to the person who is alleged to have committed the violation. No civil action may be commenced by a citizen to compel the Administrator to perform any non-discretionary act or duty under TSCA, unless at least 60 days in advance the citizen has given notice of the intent to file suit to the Administrator. However, in the case of an alleged failure by the Administrator to file an action under section 7 of TSCA, the citizen must give notice to the Administrator only 10 days in advance of filing the civil action.
              (b) Method of service. Notice of intent to file suit can be either personally served or served by certified mail—return receipt requested—to persons identified in paragraph (d) of this section.
              (c) Date of service. The effective date of service of a notice given in accordance with this rule shall be the date of the return receipt, if served by mail, or the date of receipt if personally served.
              (d) Persons to be served—(1) Violations of TSCA rules or TSCA order. (i) If the alleged violator is a private individual or a corporation, notice of intent to file suit shall be served on the individual or the owner or managing agent of the plant, facility, or activity alleged to be in violation. If the alleged violator is a corporation, a copy of the notice shall also be sent to the registered agent, if any, of such corporation in the State in which such violation is alleged to have occurred. Notice shall also be served on the Administrator of the EPA.
              (ii) If the alleged violator is a State or local government entity, notice of intent to file suit shall be served on the head of the agency. Notice shall also be served on the Administrator of the EPA, and a copy shall be sent to the Attorney General of the United States.
              (iii) If the alleged violator is a Federal agency, notice of intent to file suit shall be served on the head of the agency. Notice shall also be served on the Administrator of the EPA, and a copy shall be sent to the Attorney General of the United States.
              (2) Performance of non-discretionary TSCA acts or duties. Notice of intent to file suit shall be served on the Administrator of the EPA and a copy shall be sent to the Attorney General of the United States.
              (3) Address of persons to be served. (i) EPA Administrator: 1200 Pennsylvania Ave., NW., Washington, DC 20460. (ii) Attorney General of the United States: 10th and Constitution Avenue, NW., Washington, DC 20530.
            
            
              § 702.62
              Contents of notice.
              (a) Violation of TSCA rule or TSCA order. Notice of intent to file suit regarding an alleged violation of TSCA or any rule promulgated under sections 4, 5, or 6, or an order issued under section 5, shall include sufficient information to permit the recipient to identify:
              (1) The specific provision of TSCA or of the rule or order under TSCA alleged to have been violated.
              (2) The activity alleged to constitute a violation.
              (3) The person or persons responsible for the alleged violation.
              (4) The location of the alleged violation.
              (5) The date or dates of the alleged violation as closely as the citizen is able to specify them.
              (6) The full name, address, and telephone number of the citizen giving notice.
              (b) Failure to act. Notice regarding an alleged failure of the Administrator to perform any act or duty which is not discretionary shall:
              (1) Identify the specific provision of TSCA which requires an act or creates a duty.
              (2) Describe with reasonable specificity the action taken or not taken by the Administrator which is alleged to constitute a failure to perform the act or duty.
              (3) State the full name, address, and telephone number of the citizen giving the notice.
              (c) Identification of Counsel. The notice shall state the name, address, and telephone number of the Legal Counsel, if any, representing the citizen giving the notice.
            
          
        
        
          Pt. 704
          PART 704—REPORTING AND RECORDKEEPING REQUIREMENTS
          
            
              Subpart A—General Reporting and Recordkeeping Provisions for Section 8(a) Information-Gathering Rules
              Sec.
              704.1
              Scope.
              704.3
              Definitions.
              704.5
              Exemptions.
              704.7
              Confidential business information claims.
              704.9
              Where to send reports.
              704.11
              Recordkeeping.
              704.13
              Compliance and enforcement.
            
            
              Subpart B—Chemical-Specific Reporting and Recordkeeping Rules
              704.20
              Chemical substances manufactured or processed at the nanoscale.
              704.25
              11-Aminoundecanoic acid.
              704.33
              P-tert-butylbenzoic acid (P-TBBA), p-tert-butyltoluene (P-TBT) and p-tert-butylbenzaldehyde (P-TBB).
              704.43
              Chlorinated naphthalenes.
              704.45
              Chlorinated terphenyl.
              704.95
              Phosphonic acid, [1,2-ethanediyl-bis[nitrilobis-(methylene)]]tetrakis-(EDTMPA) and its salts.
              704.102
              Hexachloronorbornadiene.
              704.104
              Hexafluoropropylene oxide.
              704.175
              4,4′-methylenebis(2-chloroaniline) (MBOCA).
            
          
          
            Authority:
            15 U.S.C. 2607(a).
          
          
            
            Subpart A—General Reporting and Recordkeeping Provisions for Section 8(a) Information-Gathering Rules
            
              § 704.1
              Scope.
              (a) This part specifies reporting and recordkeeping procedures under section 8(a) of the Toxic Substances Control Act (TSCA) for manufacturers, importers, and processors of chemical substances and mixtures (hereafter collectively referred to as substances) that are identified in subpart B of this part. The reporting and recordkeeping provisions in subpart A of this part apply throughout this part unless revised in any other subpart.
              (b) Subpart B of this part sets out chemical-specific reporting and recordkeeping requirements under section 8(a) of TSCA.
              [53 FR 51715, Dec. 22, 1988, as amended at 60 FR 31920, June 19, 1995]
            
            
              § 704.3
              Definitions.
              All definitions as set forth in section 3 of TSCA apply in this part. In addition, the following definitions are provided for the purposes of this part.
              
                Annual means the corporate fiscal year.
              
                Article means a manufactured item (1) which is formed to a specific shape or design during manufacture, (2) which has end use function(s) dependent in whole or in part upon its shape or design during end use, and (3) which has either no change of chemical composition during its end use or only those changes of composition which have no commercial purpose separate from that of the article, and that result from a chemical reaction that occurs upon end use of other chemical substances, mixtures, or articles; except that fluids and particles are not considered articles regardless of shape or design.
              
                Byproduct means a chemical substance produced without a separate commercial intent during the manufacture, processing, use, or disposal of another chemical substance(s) or mixture(s).
              
                CAS Number means Chemical Abstracts Service Registry Number.
              
                Coproduct means a chemical substance produced for a commercial purpose during the manufacture, processing, use, or disposal of another chemical substance or mixture.
              
                Customer means any person to whom a manufacturer, importer, or processor directly distributes any quantity of a chemical substance, mixture, mixture containing the substance or mixture, or article containing the substance or mixture, whether or not a sale is involved.
              
                Domestic means within the geographical boundaries of the 50 United States, including the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, and any other territory or possession of the United States.
              
                Enclosed process means a manufacturing or processing operation that is designed and operated so that there is no intentional release into the environment of any substance present in the operation. An operation with fugitive, inadvertent, or emergency pressure relief releases remains an enclosed process so long as measures are taken to prevent worker exposure to and environmental contamination from the releases.
              
                EPA means the United States Environmental Protection Agency.
              
                Import means to import for commercial purposes.
              
                Import for commercial purposes means to import with the purpose of obtaining an immediate or eventual commercial advantage for the importer, and includes the importation of any amount of a chemical substance or mixture. If a chemical substance or mixture containing impurities is imported for commercial purposes, then those impurities also are imported for commercial purposes.
              
                Import in bulk form means to import a chemical substance (other than as part of a mixture or article) in any quantity, in cans, bottles, drums, barrels, packages, tanks, bags, or other containers, if the chemical substance is intended to be removed from the container and the substance has an end use or commercial purpose separate from the container.
              
              
                Importer means (1) any person who imports any chemical substance or any chemical substance as part of a mixture or article into the customs territory of the United States, and includes:
              (i) The person primarily liable for the payment of any duties on the merchandise, or
              (ii) An authorized agent acting on his behalf.
              (2) Importer also includes, as appropriate:
              (i) The consignee.
              (ii) The importer of record.
              (iii) The actual owner if an actual owner's declaration and superseding bond have been filed in accordance with 19 CFR 141.20.
              (iv) The transferee, if the right to draw merchandise in a bonded warehouse has been transferred in accordance with subpart C of 19 CFR part 144.
              (3) For the purposes of this definition, the customs territory of the United States consists of the 50 States, Puerto Rico, and the District of Columbia.
              
                Impurity means a chemical substance which is unintentionally present with another chemical substance.
              
                Intermediate means any chemical substance that is consumed, in whole or in part, in chemical reactions used for the intentional manufacture of other chemical substances or mixtures, or that is intentionally present for the purpose of altering the rates of such chemical reactions.
              
                Known to or reasonably ascertainable by means all information in a person's possession or control, plus all information that a reasonable person similarly situated might be expected to possess, control, or know.
              
                Manufacture means to manufacture for commercial purposes.
              
                Manufacture for commercial purposes means: (1) To import, produce, or manufacture with the purpose of obtaining an immediate or eventual commercial advantage for the manufacturer, and includes among other things, such “manufacture” of any amount of a chemical substance or mixture:
              (i) For commercial distribution, including for test marketing.
              (ii) For use by the manufacturer, including use for product research and development, or as an intermediate.
              (2) Manufacture for commercial purposes also applies to substances that are produced coincidentally during the manufacture, processing, use, or disposal of another substance or mixture, including both byproducts that are separated from that other substance or mixture and impurities that remain in that substance or mixture. Such byproducts and impurities may, or may not, in themselves have commercial value. They are nonetheless produced for the purpose of obtaining a commercial advantage since they are part of the manufacture of a chemical product for a commercial purpose.
              
                Manufacturer means a person who imports, produces, or manufactures a chemical substance. A person who extracts a component chemical substance from a previously existing chemical substance or a complex combination of substances is a manufacturer of that component chemical substance.
              
                Non-isolated intermediate means any intermediate that is not intentionally removed from the equipment in which it is manufactured, including the reaction vessel in which it is manufactured, equipment which is ancillary to the reaction vessel, and any equipment through which the substance passes during a continuous flow process, but not including tanks or other vessels in which the substance is stored after its manufacture. Mechanical or gravity transfer through a closed system is not considered to be intentional removal, but storage or transfer to shipping containers “isolates” the substance by removing it from process equipment in which it is manufactured.
              
                Own or control means ownership of 50 percent or more of a company's voting stock or other equity rights, or the power to control the management and policies of that company. A company may own or control one or more sites. A company may be owned or controlled by a foreign or domestic parent company.
              
                Parent company is a company that owns or controls another company.
              
                Person includes any individual, firm, company, corporation, joint venture, partnership, sole proprietorship, association, or any other business entity; any State or political subdivision thereof; any municipality; any interstate body; and any department, agency, or instrumentality of the Federal Government.
              
                Possession or control means in the possession or control of any person, or of any subsidiary, partnership in which the person is a general partner, parent company, or any company or partnership which the parent company owns or controls, if the subsidiary, parent company, or other company or partnership is associated with the person in the research, development, test marketing, or commercial marketing of the substance in question. Information is in the possession or control of a person if it is:
              (1) In the person's own files including files maintained by employees of the person in the course of their employment.
              (2) In commercially available data bases to which the person has purchased access.
              (3) Maintained in the files in the course of employment by other agents of the person who are associated with research, development, test marketing, or commercial marketing of the chemical substance in question.
              
                Process means to process for commercial purposes.
              
                Process for commercial purposes means the preparation of a chemical substance or mixture after its manufacture for distribution in commerce with the purpose of obtaining an immediate or eventual commercial advantage for the processor. Processing of any amount of a chemical substance or mixture is included in this definition. If a chemical substance or mixture containing impurities is processed for commercial purposes, then the impurities also are processed for commercial purposes.
              
                Processor means any person who processes a chemical substance or mixture.
              
                Production volume means the quantity of a substance which is produced by a manufacturer, as measured in kilograms or pounds.
              
                Propose to manufacture, import, or process means that a person has made a firm management decision to commit financial resources for the manufacture, import, or processing of a specified chemical substance or mixture.
              
                Site means a contiguous property unit. Property divided only by a public right-of-way shall be considered one site. There may be more than one plant on a single site. The site for a person who imports a substance is the site of the operating unit within the person's organization which is directly responsible for importing the substance and which controls the import transaction and may in some cases be the organization's headquarters office in the United States.
              
                Small government means the government of a city, county, town, township, village, school district, or special district with a population of less than 50,000.
              
                Small manufacturer means a manufacturer (including importer) that meets either of the following standards:
              (1) First standard. A manufacturer (including importer) of a substance is small if its total annual sales, when combined with those of its parent company (if any), are less than $120 million. However, if the annual production or importation volume of a particular substance at any individual site owned or controlled by the manufacturer or importer is greater than 45,400 kilograms (100,000 lbs), the manufacturer (including importer) will not qualify as small for purposes of reporting on the production or importation of that substance at that site, unless the manufacturer (including importer) qualifies as small under paragraph (2) of this definition.
              (2) Second standard. A manufacturer (including importer) of a substance is small if its total annual sales, when combined with those of its parent company (if any), are less than $12 million, regardless of the quantity of substances produced or imported by that manufacturer (including importer).
              (3) Inflation index. EPA shall make use of the Producer Price Index for Chemicals and Allied Products, as compiled by the U.S. Bureau of Labor Statistics, for purposes of determining the need to adjust the total annual sales values and for determining new sales values when adjustments are made. EPA may adjust the total annual sales values whenever the Agency deems it necessary to do so, provided that the five-year average of the Producer Price Index for Chemicals and Allied Products has changed more than 20 percent since either the most recent previous change in sales values or May 28, 2020, whichever is later. EPA shall provide Federal Register notification when changing the total annual sales values.
              
                Small quantities solely for research and development (or “small quantities solely for purposes of scientific experimentation or analysis or chemical research on, or analysis of, such substance or another substance, including such research or analysis for the development of a product”) means quantities of a chemical substance manufactured, imported, or processed or proposed to be manufactured, imported, or processed solely for research and development that are not greater than reasonably necessary for such purposes.
              
                Substance means either a chemical substance or mixture unless otherwise indicated.
              
                Test marketing means the distribution in commerce of no more than a predetermined amount of a chemical substance, mixture, article containing that chemical substance or mixture, or a mixture containing that substance, by a manufacturer or processor, to no more than a defined number of potential customers to explore market capability in a competitive situation during a predetermined testing period prior to the broader distribution of that chemical substance, mixture, or article in commerce.
              
                Total annual sales means the total annual revenue (in dollars) generated by the sale of all products of a company. Total annual sales must include the total annual sales revenue of all sites owned or controlled by that company and the total annual sales revenue of that company's subsidiaries and foreign or domestic parent company, if any.
              
                TSCA means the Toxic Substances Control Act, 15 U.S.C. 2601 et seq.
              
              [53 FR 51715, Dec. 22, 1988, as amended at 76 FR 50858, Aug. 16, 2011; 76 FR 54933, Sept. 6, 2011; 85 FR 31995, May 28, 2020]
            
            
              § 704.5
              Exemptions.
              A person who is subject to reporting requirements for a substance identified in this part is exempt from those requirements to the extent that the person and that person's use of the substance is described in this section. This section is superseded by any TSCA section 8(a) rule that adds to, removes, or revises the exemptions described in this section.
              (a) Articles. A person who imports, processes, or proposes to import or process a substance identified in this part solely as part of an article is exempt from the reporting requirements of this part with regard to that substance.
              (b) Byproducts. A person who manufactures, imports, or proposes to manufacture or import a substance identified in this part solely as a byproduct is exempt from the reporting requirements of this part.
              (c) Impurities. A person who manufactures, imports, processes, or proposes to manufacture, import, or process a substance identified in this part solely as an impurity is exempt from the reporting requirements of this part.
              (d) Non-isolated intermediate. A person who manufactures or proposes to manufacture a substance identified in this part solely as a non-isolated intermediate is exempt from the reporting requirements of this part.
              (e) Research and development. A person who manufactures, imports, processes, or proposes to manufacture, import, or process a substance identified in this part only in small quantities solely for research and development is exempt from the reporting requirements of this part.
              (f) Small manufacturers and importers. Small manufacturers and importers are exempt from the reporting requirements of this part.
              [53 FR 51717, Dec. 22, 1988]
            
            
              § 704.7
              Confidential business information claims.
              (a) Any person submitting a notice under this rule may assert a business confidentiality claim covering all or any part of the notice. Any information covered by a claim will be disclosed by EPA only to the extent and by means of the procedures set forth in part 2 of this title.

              (b) If no claim accompanies the notice at the time it is submitted to EPA, the notice will be placed in an open file available to the public without further notice to the respondent.
              (c) To assert a claim of confidentiality for data contained in a notice, the respondent must submit two copies of the notice.
              (1) One copy of the notice must be complete. In that copy the respondent must indicate what data, if any, are claimed as confidential by marking the specific information on each page with a label such as “confidential”, “proprietary”, or “trade secret”.
              (2) If some data in the notice are claimed as confidential, the respondent must submit a second copy. The second copy must be complete except that all information claimed as confidential in the first copy must be deleted.
              (3) The first copy of the notice will be for internal use by EPA. The second copy will be placed in an open file to be available to the public.
              (4) Failure to furnish a second copy of the notice when information is claimed as confidential in the first copy will be considered a presumptive waiver of the claim of confidentiality. EPA will notify the respondent by certified mail that a finding of a presumptive waiver of the claim of confidentiality has been made. The respondent has 15 days from the date of receipt of notification to submit the required second copy. Failure to submit the second copy will cause EPA to place the first copy in the public file.
              (d) In submitting a claim of confidentiality, a person attests to the truth of the following four statements concerning all information which is claimed confidential:
              (1) My company has taken measures to protect the confidentiality of the information, and it intends to continue to take such measures.
              (2) The information is not, and has not been, reasonably obtainable without our consent by other persons (other than government bodies) by use of legitimate means (other than discovery based on a showing of special need in a judicial or quasi-judicial proceeding).
              (3) The information is not publicly available elsewhere.
              (4) Disclosure of the information would cause substantial harm to our competitive position.
              [48 FR 23420, May 25, 1983, as amended at 53 FR 51717, Dec. 22, 1988]
            
            
              § 704.9
              Where to send reports.
              Reports must be submitted by certified mail to the Document Control Office (DCO) (7407M), Office of Pollution Prevention and Toxics (OPPT), Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460-0001, ATTN: 8(a) Reporting.
              [60 FR 34463, July 3, 1995, as amended at 71 FR 33641, June 12, 2006]
            
            
              § 704.11
              Recordkeeping.
              Each person who is subject to the reporting requirements of this part must retain the following records for 3 years following the creation or compilation of the record.
              (a) A copy of each report submitted by the person in response to the requirements of this part.
              (b) Materials and documentation sufficient to verify or reconstruct the values submitted in the report.
              (c) A copy of each notice sent by the person, return receipt requested, to that person's customers for the purpose of notifying their customers of the customer's reporting obligations under this part.
              (d) All return receipts signed by the person's customers who received the notice described in paragraph (c) of this section.
              [53 FR 51717, Dec. 22, 1988, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 704.13
              Compliance and enforcement.
              Violators of the requirements of this part may be subject to civil administrative penalties up to $25,000 per day of violation or criminal prosecution, as provided in sections 15 and 16 of TSCA. In addition, under section 17, EPA may seek judicial relief to compel submission of required information.
              [53 FR 51717, Dec. 22, 1989]
            
          
          
            
            Subpart B—Chemical-Specific Reporting and Recordkeeping Rules
            
              § 704.20
              Chemical substances manufactured or processed at the nanoscale.
              (a) Definitions. For purposes of this section the terms below are defined as follows:
              An agglomerate is a collection of weakly bound particles or aggregates or mixtures of the two where the resulting external surface area is similar to the sum of the surface areas of the individual components.
              An aggregate is a particle comprising strongly bonded or fused particles where the resulting external surface area may be significantly smaller than the sum of calculated surface areas of the individual components.
              
                Central Data Exchange or CDX means EPA's centralized electronic submission receiving system.
              
                CISS tool means the Chemical Information Submission System, EPA's electronic, web-based reporting tool for the completion and submission of data, reports, and other information, or its successors.
              
                Discrete form of a reportable chemical substance differs from another form of the same reportable chemical substance in one or more of the following 3 characteristics:
              (i) The change in the reportable chemical substance is due to all of the following:
              (A) There is a change in process to effect a change in size, a change in one or more of the properties of the reportable chemical substances identified in paragraph (i)(C) of this definition, or both;
              (B) There is a size variation in the mean particle size that is greater than 7 times the standard deviation of the mean particle size (± 7 times the standard deviation); and
              (C) There is a change in at least one of the following properties: Zeta potential, specific surface area, dispersion stability, or surface reactivity, that is greater than 7 times the standard deviation of the measured value (± 7 times the standard deviation).
              (ii) The reportable chemical substance has a different morphology. Examples of morphologies include but are not limited to sphere, rod, ellipsoid, cylinder, needle, wire, fiber, cage, hollow shell, tree, flower, ring, torus, cone, and sheet.
              (iii) A reportable chemical substance that is coated with another chemical substance or mixture at the end of manufacturing or processing has a coating that consists of a different chemical substance or mixture.
              
                Nanoscale Materials Stewardship Program was a program conducted by EPA from January 2008 to December 2009 under which some nanoscale material manufacturers and processors voluntarily provided EPA available information on engineered nanoscale materials that were manufactured, processed or used.
              
                Particle is a minute piece of matter with defined physical boundaries.
              
                Primary particles are particles or droplets that form during manufacture of a chemical substance before aggregation or agglomerization occurs.
              
                Reportable chemical substance is a chemical substance as defined in section 3 of TSCA that is solid at 25 °C and standard atmospheric pressure, that is manufactured or processed in a form where any particles, including aggregates and agglomerates, are in the size range of 1-100 nm in at least one dimension, and that is manufactured or processed to exhibit unique and novel properties because of its size. A reportable chemical substance does not include a chemical substance that is manufactured or processed in a form where less than 1% of any particles, including aggregates, and agglomerates, measured by weight are in the size range of 1-100 nm.
              
                Small manufacturer or processor means any manufacturer or processor whose total annual sales, when combined with those of its parent company (if any), are less than $11 million. The definition of small manufacturer in section 704.3 of this title does not apply to reporting under this section (40 CFR 704.20).
              
                Specific surface area means the ratio of the area of the surface of the reportable chemical substance to its mass or volume. Specific surface area by mass is the ratio of the area of the surface of a nanoscale material divided by the mass (m2/kg) and the specific surface area by volume is the area of the surface of the reportable chemical substance divided by its volume m2/m3.
              
                Surface reactivity means the reactivity at the surface of a reportable chemical substance. It is dependent upon factors such as redox potential, which is a measure of the tendency of a substance to lose or acquire electrons, photocatalytic activity, including the potential to generate free radicals.
              
                Unique and novel properties means any size-dependent properties that vary from those associated with other forms or sizes of the same chemical substance, and such properties are a reason that the chemical substance is manufactured or processed in that form or size.
              
                Zeta potential is the electrostatic potential near the particle surface.
              (b) Persons who must report. (1) Persons who can reasonably ascertain that they are manufacturers and processors of a discrete form of a reportable chemical substance during the three years prior to the final effective date of the rule must report except as provided in paragraph (c) of this section.
              (2) Persons who can reasonably ascertain that they propose to manufacture or process a discrete form of a reportable chemical substance after the final effective date of the rule which was not reported under paragraph (b)(1) of this section must report except as provided in paragraph (c) of this section.
              (c) When reporting is not required. (1) The following chemical substances are not subject to reporting under this section:
              (i) Chemical substances formed at the nanoscale as part of a film on a surface.
              (ii) DNA.
              (iii) RNA.
              (iv) Proteins.
              (v) Enzymes.
              (vi) Lipids.
              (vii) Carbohydrates.
              (viii) Peptides.
              (ix) Liposomes.
              (x) Antibodies.
              (xi) Viruses.
              (xii) Microorganisms.
              (xiii) Chemical substances which dissociate completely in water to form ions that are smaller than 1 nanometer.
              (xiv) Chemical substances that are not on the TSCA Chemical Substance Inventory at the time reporting would otherwise be required under this section.
              (2) Persons who submitted a notice under 40 CFR parts 720, 721, or 723 for a reportable chemical substance on or after January 1, 2005 are not required to submit a report for the reportable chemical substance submitted except where the person manufactures or processes a discrete form of the reportable chemical substance.
              (3) Section 704.5(a) through (e) apply to reporting under this section. Small manufacturers and processors as defined in paragraph (a) of this section are exempt from reporting under this section.
              (4) Persons who submitted some or all of the required information for a reportable chemical substance as part of the Nanoscale Materials Stewardship Program are not required to report the information previously submitted except where the person manufactures or processes a discrete form of the reportable chemical substance.
              (d) What information to report. The following information must be reported for each discrete form of a reportable chemical substance to the extent that it is known to or reasonably ascertainable by the person reporting:
              (1) The common or trade name, the specific chemical identity including the correct Chemical Abstracts (CA) Index Name and available Chemical Abstracts Service (CAS) Registry Number, and the molecular structure of each chemical substance or mixture. Information must be reported as specified in § 720.45.
              (2) Material characteristics including particle size, morphology, and surface modifications.
              (3) Physical/chemical properties.
              (4) The maximum weight percentage of impurities and byproducts resulting from the manufacture, processing, use, or disposal of each chemical substance.

              (5)(i) Persons described in paragraph (b)(1) of this section must report the annual production volume for the previous three years before the effective date of the final rule and an estimate of the maximum production volume for any consecutive 12-month period during the next two years of production after the final effective date of this rule.
              (ii) Persons described in paragraph (b)(2) of this section must report the estimated maximum 12 month production volume and the estimated maximum production volume for any consecutive 12 month period during the first three years of production.
              (iii) Estimates for paragraphs (d)(5)(i) and (ii) of this section must be on 100% chemical basis of the discrete form of the solid nanoscale material.
              (6) Use information describing the category of each use by function and application, estimates of the amount manufactured or processed for each category of use, and estimates of the percentage in the formulation for each use.
              (7) Detailed information on methods of manufacturing or processing.
              (8) Exposure information with estimates of the number of individuals exposed in their places of employment, descriptions and duration of the occupational tasks that cause such exposure, descriptions and estimates of any general population or consumer exposures.
              (9) Release information with estimates of the amounts released, descriptions and duration of the activities that cause such releases, and whether releases are directly to the environment or to control technology.
              (10) Risk management practices describing protective equipment for individuals, engineering controls, control technologies used, any hazard warning statement, label, safety data sheet, customer training, or other information which is provided to any person who is reasonably likely to be exposed to this substance regarding protective equipment or practices for the safe handing, transport, use, or disposal of the substance.
              (11) Existing information concerning the environmental and health effects.
              (e) How to report. You must use CDX and the CISS tool to complete and submit the information required under this part to EPA electronically.
              (1) Reporting form. You must complete EPA Form No. 7710-xx, TSCA § 8(a) Reporting for Nanoscale Materials: Information Submission Form.
              (2) Electronic submission. You must submit the required information to EPA electronically via CDX and using the CISS tool.
              (i) To access the CDX portal, go to https://cdx.epa.gov.
              
              (ii) The CISS tool is accessible in CDX.
              (f) When to report. (1) Persons specified in paragraph (b)(1) of this section must report the information specified in paragraph (d) of this section within one year after the final effective date of the rule.
              (2) Persons specified in paragraph (b)(2) of this section must report the information specified in paragraph (d) of this section at least 135 days before commencing manufacture or processing of a discrete form of the reportable chemical substance, except where the person has not formed an intent to manufacture or process that discrete form at least 135 days before commencing such manufacture or processing, in which case the information must be filed within 30 days of the formation of such an intent.
              (g) Recordkeeping. Any person subject to the reporting requirements of this section is subject to the recordkeeping requirements in § 704.11(a) and (b).
              (h) Confidential business information. (1) Persons submitting a notice under this rule are subject to the requirements for confidential business information claims in § 704.7(a) through (c).
              (2) In submitting a claim of confidentiality, a person attests to the truth of the following four statements concerning all information which is claimed confidential:
              (i) My company has taken measures to protect the confidentiality of the information,
              (ii) I have determined that the information is not required to be disclosed or otherwise made available to the public under any other Federal law.

              (iii) I have a reasonable basis to conclude that disclosure of the information is likely to cause substantial harm to the competitive position of the person.
              
              (iv) I have a reasonable basis to believe that the information is not readily discoverable through reverse engineering.
              [82 FR 3653, Jan. 12, 2017]
            
            
              § 704.25
              11-Aminoundecanoic acid.
              (a) Definitions—(1) 11-AA means the chemical substance 11-aminoundecanoic acid, CAS Number 2432-99-7.
              (2) Enclosed process means a process that is designed and operated so that there is no intentional release of any substance present in the process. A process with fugitive, inadvertent, or emergency pressure relief releases remains an enclosed process so long as measures are taken to prevent worker exposure to an environmental contamination from the releases.
              (3) Internal subunit means a subunit that is covalently linked to at least two other subunits. Internal subunits of polymer molecules are chemically derived from monomer molecules that have formed covalent links between two or more other molecules.
              (4) Monomer means a chemical substance that has the capacity to form links between two or more other molecules.
              (5) Polymer means a chemical substance that consists of at least a simple weight majority of polymer molecules but consists of less than a simple weight majority of molecules with the same molecular weight. Collectively, such polymer molecules must be distributed over a range of molecular weights wherein differences in molecular weight are primarily attributable to differences in the number of internal subunits.
              (6) Polymer molecule means a molecule which includes at least four covalently linked subunits, at least two of which are internal subunits.
              (7) Small processor means a processor that meets either the standard in paragraph (a)(7)(i) of this section or the standard in paragraph (a)(7)(ii) of this section.
              (i) First standard. A processor of a chemical substance is small if its total annual sales, when combined with those of its parent company, if any, are less than $40 million. However, if the annual processing volume of a particular chemical substance at any individual site owned or controlled by the processor is greater than 45,400 kilograms (100,000 pounds), the processor shall not qualify as small for purposes of reporting on the processing of that chemical substance at that site, unless the processor qualifies as small under paragraph (a)(7)(ii) of this section.
              (ii) Second standard. A processor of a chemical substance is small if its total annual sales, when combined with those of its parent company (if any), are less than $4 million, regardless of the quantity of the particular chemical substance processed by that company.
              (iii) Inflation index. EPA will use the Inflation Index described in the definition of small manufacturer set forth in § 704.3, for purposes of adjusting the total annual sales values of this small processor definition. EPA will provide notice in the Federal Register when changing the total annual sales values of this definition.
              (8) Subunit means an atom or group of associated atoms chemically derived from corresponding reactants.
              (b) Persons who must report. Except as provided in paragraph (c) of this section, the following persons are subject to this section:
              (1) Persons who manufacture or propose to manufacture 11-AA:
              (i) For use as an intermediate in the manufacture of polymers in an enclosed process when it is expected that the 11-AA will be fully polymerized during the manufacturing process, or
              (ii) For use as a component in photoprocessing solutions.
              (2) Persons who import or propose to import 11-AA:
              (i) For use as an intermediate in the manufacture of polymers in an enclosed process when it is expected that the 11-AA will be fully polymerized during the manufacturing process, or
              (ii) For use as a component in photoprocessing solutions.
              (3) Persons who process or propose to process 11-AA:
              (i) For use as an intermediate in the manufacture of polymers in an enclosed process when it is expected that the 11-AA will be fully polymerized during the manufacturing process, or

              (ii) For use as a component in photoprocessing solutions.
              
              (c) Persons not subject to this section. The following persons are not subject to this section:
              (1) Small manufacturers (includes importers) as described in § 704.3.
              (2) Small processors.
              (3) Persons described in § 704.5.
              (4) Persons who, at any time during the 3-year period ending July 22, 1986, manufactured, imported, or processed 11-AA:
              (i) For use as an intermediate in the manufacture of polymers in an enclosed process when it is expected that the 11-AA will be fully polymerized during the manufacturing process, or
              (ii) For use as a component in photoprocessing solutions.
              (d) What information to report. Persons identified in paragraph (b) of this section must submit a Premanufacture Notice Form (EPA Form 7710-25).
              (e) When to report. (1) Persons who intend to manufacture, import, or process 11-AA for use as an intermediate in the manufacture of polymers in an enclosed process when it is expected that the 11-AA will be fully polymerized during the manufacturing process or for use as a component in photoprocessing solutions must notify EPA within 30 days after making a firm management decision to commit financial resources for the manufacturing, importing, or processing of 11-AA.
              (2) Persons who initiated manufacturing, importing, or processing of 11-AA for use as an intermediate in the manufacture of polymers in an enclosed process when it is expected that the 11-AA will be fully polymerized during the manufacturing process, or for use as a component in photoprocessing solutions during the time period between July 22, 1986 and July 13, 1987 must notify EPA by August 10, 1987.
              (f) Recordkeeping. Persons subject to the reporting requirements of this section must retain documentation of information contained in their reports for a period of 5 years from the date of submission of the report.
              (g) Where to send reports. Reports must be submitted by certified mail to the Document Control Office (DCO) (7407M), Office of Pollution Prevention and Toxics (OPPT), Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460-0001, ATTN: 11-AA Notification.
              [52 FR 19864, May 28, 1987, as amended at 60 FR 16308, Mar. 29, 1995; 60 FR 34463, July 3, 1995; 71 FR 33641, June 12, 2006]
            
            
              § 704.33
              P-tert-butylbenzoic acid (P-TBBA), p-tert-butyltoluene (P-TBT) and p-tert-butylbenzaldehyde (P-TBB).
              (a) Definitions—(1) P-TBBA means the substance p-tert-butylbenzoic acid, also identified as 4-(1,1-dimethylethyl)benzoic acid, CAS No. 98-73-7.
              (2) P-TBT means the substance p-tert-butyltoluene, also identified as 1-(1,1-dimethylethyl)-4-methylbenzene, CAS No. 98-51-1.
              (3) P-TBB means the substance p-tert-butylbenzaldehyde, also identified as 4-(1,1-dimethylethyl)benzaldehyde, CAS No. 939-97-9.
              (4) Small processor means a processor that meets either the standard in paragraph (a)(4)(i) of this section or the standard in paragraph (a)(4)(ii) of this section.
              (i) First standard. A processor of a chemical substance is small if its total annual sales, when combined with those of its parent company, if any, are less than $40 million. However, if the annual processing volume of a particular chemical substance at any individual site owned or controlled by the processor is greater than 45,400 kilograms (100,000 pounds), the processor shall not qualify as small for purposes of reporting on the processing of that chemical substance at that site, unless the processor qualifies as small under paragraph (a)(1)(ii) of this section.
              (ii) Second standard. A processor of a chemical substance is small if its total annual sales, when combined with those of its parent company (if any), are less than $4 million, regardless of the quantity of the particular chemical substance processed by that company.
              (iii) Inflation index. EPA shall use the Inflation Index described in the definition of small manufacturer that is set forth in § 704.3, for purposes of adjusting the total annual sales values of this small processor definition. EPA shall provide Federal Register notification when changing the total annual sales values of this definition.
              (b) Persons who must report. Except as provided in paragraph (c) of this section, the following persons are subject to the reporting requirements of this rule; a person may become subject to this rule more than once, for more than one substance or under more than one of the criteria listed in this paragraph (b).
              (1) Persons who manufactured, imported, or processed P-TBBA, P-TBT, and/or P-TBB for commercial purposes during the person's latest complete corporate fiscal year prior to June 25, 1986. For purposes of this provision, processors of P-TBBA, P-TBT, and/or P-TBB shall include only those persons who processed the substances other than as non-isolated intermediates.
              (2) Persons who commence manufacture or importation of P-TBBA, P-TBT, and/or P-TBB for commercial purposes after June 25, 1986. This provision is applicable to persons who cease manufacture or importation of P-TBBA, P-TBT, and/or P-TBB after June 25, 1986 and then subsequently resume manufacture or importation of the substance(s).
              (3) Persons who process P-TBBA, P-TBT, and/or P-TBB for commercial purposes in any way other than as a non-isolated intermediate after June 25, 1986.
              (c) Persons not subject to this rule. In addition to the persons described in § 704.5, small processors, as defined in paragraph (a)(4) of this section, are not subject to this rule.
              (d) Information to report. Persons subject to this rule as described in paragraph (b) of this section shall report information to EPA as specified in this paragraph (d). Respondents to this rule shall report all information that is known to or reasonably ascertainable by the person reporting. For purposes of importer reporting under this paragraph, a site is the operating unit within the person's organization which is directly responsible for importing the substance and which controls the import transaction. The import site may in some cases be the organization's headquarters office in the United States.
              (1) All manufacturers, importers, and processors specified in paragraph (b) of this section shall report their name and headquarters address.
              (2) All manufacturers, importers, and processors specified in paragraph (b) of this section shall report the name, address, and office telephone number (including area code) of their principal technical contact.
              (3) All manufacturers, importers, and processors specified in paragraph (b) of this section shall report the name and address of each site where P-TBBA, P-TBT, and/or P-TBB is manufactured, imported, or processed.
              (4) All manufacturers, importers, and processors specified in paragraph (b)(1) of this section only shall report the information described in this paragraph (d)(4). Respondents to this paragraph (d)(4) shall report separately for each substance that they manufacture, import, or process, and for each site at which they do so. However, if the information to be reported in response to this paragraph (d)(4) is the same for different sites, the respondent need not report separately for each site but need only notify EPA that the information is the same for each site. The information to be reported under this paragraph (d)(4) shall cover the respondent's latest complete corporate fiscal year prior to June 25, 1986. Respondents to this paragraph (d)(4) shall report the following information:
              (i) The total quantity (by weight) of P-TBBA, P-TBT, or P-TBB manufactured, imported, or processed for commercial purposes per site.
              (ii) A narrative description of the manufacturing, importing, or processing operation(s) involving P-TBBA, P-TBT, or P-TBB at each site.
              (iii) A narrative description of worker activities involving P-TBBA, P-TBT, or P-TBB at each site, including the number of workers potentially exposed to each substance and, if applicable, the number of workers potentially exposed to more than one substance.
              (iv) The potential routes of worker exposure to P-TBBA, P-TBT, or P-TBB at each site (e.g., inhalation, ingestion, dermal absorption).

              (v) Available monitoring data from employee breathing zones with potential exposure to P-TBBA, P-TBT, or P-TBB at each site, including a description of the method of monitoring, the number of samples taken, and the potential number of workers similarly exposed for each worker job category. Respondents to this paragraph (d)(4)(v) shall submit data showing a range of 8-hour time weighted averages (TWAs), provided that the data are available in that form. Respondents also shall submit a calculated geometric mean of these data, with an explanation of the method by which the mean was derived. However, if the monitoring data are not available in the form of 8-hour TWAs, respondents shall submit raw sample data results and the duration time of sampling for each job category.
              (vi) A narrative description of any personal protective equipment and/or engineering controls used to prevent exposure to P-TBBA, P-TBT, or P-TBB at each site.
              (vii) A listing of the estimated quantities of P-TBBA, P-TBT, or P-TBB released directly into air, water, or land from each site.
              (viii) A narrative description of the times during the manufacturing, importing, or processing operations involving P-TBBA, P-TBT, or P-TBB when environmental release occurs at each site.
              (ix) A narrative description of any engineering controls used to prevent environmental release of P-TBBA, P-TBT, or P-TBB at each site.
              (x) A narrative description of all known end uses of any P-TBBA, P-TBT, or P-TBB that is manufactured, imported, or processed by the respondent. The narrative need not include customer identity.
              (xi) A narrative description of the methods used at each site for disposing of wastes generated during the manufacture, importation, or processing of P-TBBA, P-TBT, or P-TBB, including the quantity and content of such wastes (per site), the method of disposal, and an identification of the disposal site(s).
              (5) All manufactureres, importers, and processors specified in paragraph (b) of this section shall report the information described in this paragraph (d)(5). Respondents to this paragraph (d)(5) shall report separately for each substance that they intend to manufacture, import, or process during the first 2 years following the date on which they become subject to this rule. The data reported under this paragraph (d)(5) shall cover that 2-year period. Respondents to this paragraph (d)(5) shall report separately for each site at which they intend to manufacture, import, or process each substance. Respondents need not comply with this paragraph (d)(5) if the information to be reported is identical to that reported by the respondent under paragraph (d)(4) of this section, provided that the respondent makes note of that fact to EPA. Respondents to this paragraph (d)(5) shall report the following information:
              (i) An estimate of the total quantity (by weight) of P-TBBA, P-TBT, or P-TBB that the respondent intends to manufacture, import, or process for commercial purposes per site during each of the first 2 years following the date on which the respondent becomes subject to this rule.
              (ii) A narrative description of the intended manufacturing, importing, or processing activities involving P-TBBA, P-TBT, or P-TBB at each site during the first 2 years following the date on which the respondent becomes subject to this rule. The description shall include a summary of the intended manufacturing, importing, or processing operation(s); a summary of intended worker activities involving the substances, including an estimate of the number of persons anticipated to be exposed annually to P-TBBA, P-TBT, or P-TBB (per site) during the 2-year period, the anticipated routes of worker exposure to the substances (e.g., inhalation, ingestion, dermal absorption); and a summary of any personal protective equipment and/or engineering controls that the respondent intends to use to prevent exposure to the substances.

              (iii) A narrative description of anticipated environmental releases of P-TBBA, P-TBT, or P-TBB at each site from the manufacture, importation, or processing of these substances during the first 2 years following the date on which the respondent becomes subject to this rule. The narrative shall include the anticipated quantities of each substance released directly into air, water, or land, the anticipated routes of environmental release, and any intended engineering controls to be used to prevent environmental release of the substances.
              (iv) A narrative description of all anticipated end uses or P-TBBA, P-TBT, or P-TBB resulting from the respondent's manufacture, importation, or processing of the substances during the first 2 years following the date on which the respondent becomes subject to this rule. The summary need not include customer identity.
              (v) A narrative summary of the anticipated disposal of wastes generated from the manufacture, importation, or processing of P-TBBA, P-TBT, or P-TBB during the first 2 years following the date on which the respondent becomes subject to this rule. The summary shall include the anticipated quantity and content of such wastes (per site), the intended method of disposal, and an identification of intended disposal site(s).
              (e) When to report. Persons subject to this rule must submit the requisite information to EPA within 60 days of becoming subject to the rule under the standards set forth in paragraph (b) of this section.
              (f) Certification. Persons subject to this rule must attach the following statement to any information submitted to EPA in response to this rule: “I hereby certify that, to the best of my knowledge and belief, all of the attached information is complete and accurate.” This statement shall be signed and dated by the company's principal technical contact.
              (g) Recordkeeping. Persons subject to the reporting requirements of this section must retain documentation of information contained in their reports for a period of 5 years from the date of the submission of the report.
              [51 FR 17339, May 12, 1986; 51 FR 18323, May 19, 1986, as amended at 52 FR 20083, May 29, 1987; 58 FR 34204, June 23, 1993]
            
            
              § 704.43
              Chlorinated naphthalenes.
              (a) Definitions—(1) Extent of chlorination means the percent by weight of chlorine.
              (2) Import means to import in bulk form or as part of a mixture.
              (3) Isomeric ratio means the relative amounts of each isomeric chlorinated naphthalene that composes the chemical substance; and for each isomer the relative amounts of each chlorinated naphthalene designated by the position of the chlorine atom(s) on the naphthalene.
              (4) Polychlorinated biphenyl means any chemical substance that is limited to the biphenyl molecule and that has been chlorinated to varying degrees.
              (5) Small manufacturer means a manufacturer (including importers) who meets either paragraph (a)(5) (i) or (ii) of this section:
              (i) A manufacturer of a chemical substance is small if its total annual sales, when combined with those of its parent company (if any), are less than $40 million. However, if the annual production volume of a particular chemical substance at any individual site owned or controlled by the manufacturer is greater than 45,400 kilograms (100,000 pounds), the manufacturer shall not qualify as small for purposes of reporting on the production of that chemical substance at that site, unless the manufacturer qualifies as small under paragraph (a)(5)(ii) of this section.
              (ii) A manufacturer of a chemical substance is small if its total annual sales, when combined with those of its parent company (if any), are less than $4 million, regardless of the quantity of the particular chemical substance produced by that manufacturer.
              (iii) For imported mixtures containing a chemical substance identified in paragraph (b) of this section, the 45,400 kilograms (100,000 pounds) standard in paragraph (a)(5)(i) of this section applies only to the amount of the chemical substance in a mixture and not the other components of the mixture.
              (6) Waste means any solid liquid, semisolid, or contained gaseous material that results from the production of a chemical substance identified in paragraph (b) of this section and which is to be disposed.
              (b) Substances for which reports must be submitted.
              
              
                
                  CAS registry number
                  Chemical substance
                
                
                    90-13-1
                  Naphthalene, 1-chloro-
                
                
                    91-58-7
                  Naphthalene, 2-chloro-
                
                
                   1321-64-8
                  Naphthalene, pentachloro-
                
                
                   1321-65-9
                  Naphthalene, trichloro-
                
                
                   1335-87-1
                  Naphthalene, hexachloro-
                
                
                   1335-88-2
                  Naphthalene, tetrachloro-
                
                
                   1825-30-5
                  Naphthalene, 1,5-dichloro-
                
                
                  
                   1825-31-6
                  Naphthalene, 1,4-dichloro-
                
                
                   2050-69-3
                  Naphthalene, 1,2-dichloro-
                
                
                   2050-72-8
                  Naphthalene, 1,6-dichloro-
                
                
                   2050-73-9
                  Naphthalene, 1,7-dichloro-
                
                
                   2050-74-0
                  Naphthalene, 1,8-dichloro-
                
                
                   2050-75-1
                  Naphthalene, 2,3-dichloro-
                
                
                   2065-70-5
                  Naphthalene, 2,6-dichloro-
                
                
                   2198-75-6
                  Naphthalene, 1,3-dichloro-
                
                
                   2198-77-8
                  Naphthalene, 2,7-dichloro-
                
                
                   2234-13-1
                  Naphthalene, octachloro-
                
                
                  25586-43-0
                  Naphthalene, chloro-
                
                
                  32241-08-0
                  Naphthalene, heptachloro-
                
                
                  70776-03-3
                  Naphthalene, chloro derivatives.
                
              
              (c) Persons who must report. (1) Persons who are manufacturing or importing a chemical substance identified in paragraph (b) of this section on October 8, 1984.
              (2) Persons who propose to import a chemical substance identified in paragraph (b) of this section on or after October 8, 1984.
              (3) Persons who manufacture a chemical substance identified in paragraph (b) of this section after October 8, 1984.
              (4) A person is required to report only once for each chemical substance identified in paragraph (b) of this section.
              (d) Persons exempt from reporting. (1) Small manufacturers.
              (2) Persons described in § 704.5.
              (e) What information to report. Persons described in paragraph (c) of this section must notify EPA of current or prospective manufacture or import. The notice must include, to the extent that it is known to or reasonably ascertainable by the person making the report, the following information:
              (1) Company name and address.
              (2) Name, address, and telephone number of the principal technical contact.
              (3) For chemical substances proposed to be imported, the proposed date of import.
              (4) A description of the use(s) or intended use(s) for the chemical substance.
              (5) A description of the isomeric ratio and extent of chlorination of the chemical substance and the impurity level of polychlorinated biphenyls.
              (6) The quantity (by weight) manufactured or imported within 12 months prior to October 8, 1984, if any, and the estimated quantity (by weight) to be manufactured or imported for the first 3 years following the date of the report or the date of the intended start of import whichever occurs later.
              (7) The number of persons exposed to the chemical substance during manufacture, import, processing, distribution in commerce, use, and disposal.
              (8) If a manufacturer's waste contains one or more of the chemical substances identified in paragraph (b) of this section, the manufacturer must:
              (i) Provide the quantity (by weight) of the chemical substances identified in paragraph (b) of this section present in the waste.
              (ii) Identify the constituents of the waste and their concentrations,
              (iii) State the rate of waste generation as a percentage of production volume,
              (iv) Describe where in the manufacturing process the waste is generated, and
              (v) Describe the method for disposal of the waste.
              (f) When to report. (1) Persons who are manufacturing or importing a chemical substance identified in paragraph (b) of this section on October 8, 1984 must notify EPA by November 6, 1984.
              (2) Persons who propose to import a chemical substance identified in paragraph (b) of this section on or after October 8, 1984 must notify EPA by November 6, 1984, or 15 days after making the management decision described in § 704.3, whichever is later in time.
              (3) Persons who manufacture a chemical substance identified in paragraph (b) of this section after October 8, 1984 must notify EPA within 30 days after the initial date of manufacture.
              [49 FR 33653, Aug. 24, 1984; 49 FR 45133, Nov. 15, 1984; 50 FR 1215, Jan. 10, 1985; 51 FR 19839, June 3, 1986; 52 FR 20083, May 29, 1987. Redesignated at 53 FR 51717, Dec. 22, 1988]
            
            
              § 704.45
              Chlorinated terphenyl.
              (a) Definitions—(1) Chlorinated terphenyl means a chemical substance, CAS No. 61788-33-6, comprised of chlorinated ortho-, meta-, and paraterphenyl.
              (2) Extent of chlorination means the percent by weight of chlorine for each isomer (ortho, meta, and para).
              (3) Isomeric ratio means the ratios of ortho-, meta-, and parachlorinated terphenyls.
              
              (4) Polychlorinated biphenyl means any chemical substance that is limited to the biphenyl molecule that has been chlorinated to varying degrees.
              (5) Small manufacturer means a manufacturer (importers are defined as manufacturers under TSCA) who meets either of the following standards under this rule:
              (i) First standard. A manufacturer of an existing chemical substance is small if its total annual sales, when combined with those of its parent company (if any), are less than $40 million. However, if the annual production volume of a particular chemical substance at any individual site owned or controlled by the manufacturer is greater than 45,400 kilograms (100,000 pounds), the manufacturer shall not qualify as small for purposes of reporting on the production of that chemical substance at the site, unless the manufacturer qualified as small under paragraph (a)(5)(ii) of this section.
              (ii) Second standard. A manufacturer of an existing chemical substance is small if its total annual sales, when combined with those of its parent company (if any), are less than $4 million, regardless of the quantity of chemicals produced by that manufacturer.
              (b) Persons who must report. Except for small manufacturers and as provided in § 704.5, the following persons are subject to the rule:
              (1) Persons who manufacture or propose to manufacture chlorinated terphenyl.
              (2) Persons who import (importers) or propose to import chlorinated terphenyl as a chemical substance in bulk or as part of a mixture.
              (c) What information to report. Persons subject to this rule as described in paragraph (b) of this section must notify EPA of current or proposed manufacture or import of chlorinated terphenyl. The notice must include, to the extent that it is known to the person making the report or is reasonably ascertainable, the following information:
              (1) Company name and address.
              (2) Name, address, and telephone number of principal technical contact.
              (3) A description of the use(s) or intended use(s) for chlorinated terphenyl.
              (4) A description of the isomeric ratio and extent of chlorination of the chlorinated terphenyl and the impurity level of polychlorinated biphenyls.
              (5) The quantity (by weight) manufactured or imported within 12 months prior to the effective date of the rule, if any, and the estimated quantity (by weight) to be manufactured or imported for the first three years following the date of the report or the date of the intended start of production, whichever occurs later.
              (6) The proposed date for the initiation of manufacturing or importation of chlorinated terphenyl, if appropriate.
              (d) When to report. Persons who are manufacturing or importing chlorinated terphenyl on the effective date of the rule must notify EPA within 30 days of the effective date of the rule. Persons who propose to manufacture or import chlorinated terphenyl must notify EPA within 15 days after making the management decision described in § 704.3 “Proposed to manufacture or import”.
              [49 FR 11184, Mar. 26, 1984, as amended at 49 FR 32068, Aug. 10, 1984; 50 FR 2048, Jan. 15, 1985; 52 FR 20083, May 29, 1987. Redesignated at 53 FR 51717, Dec. 22, 1988; 58 FR 34204, June 23, 1993]
            
            
              § 704.95
              Phosphonic acid, [1,2-ethanediyl-bis[nitrilobis-(methylene)]]tetrakis- (EDTMPA) and its salts.
              (a) Substances for which reporting is required. The chemical substances for which reporting is required under this section are:
              
                
                  CAS No.
                  Chemical name
                
                
                  1429-50-1
                  Phosphonic acid, [1,2-ethanediyl-bis[nitrilobis (methylene)]] tetrakis- (EDTMPA)
                
                
                  15142-96-8
                  Phosphonic acid, [1,2-ethanediyl-bis[nitrilobis(methylene)]] tetrakis-, hexasodium salt
                
                
                  34274-30-1
                  Phosphonic acid, [1,2-ethanediyl-bis[nitrilobis(methylene)]] tetrakis-, potassium salt
                
                
                  57011-27-5
                  Phosphonic acid, [1,2-ethanediyl-bis[nitrilobis (methylene)]] tetrakis-, ammonium salt
                
                
                  67924-23-6
                  Cobaltate (6-), [[[1,2-ethanediylbis [nitrilobis (methylene)]] tetrakis-[phosphonato]] (8-)]-, pentapotassium hydrogen, (OC-6-21)-
                
                
                  67969-67-9
                  Cobaltate (6-), [[[1,2-ethanediylbis [nitrilobis (methylene)]] tetrakis- [phosphonato]] (8-)-N,N′,O,O″,O″″,O″″″]-, pentasodium hydrogen, (OC-6-21)-
                
                
                  67989-89-3
                  Cuprate (6-), [[[1,2-ethanediylbis [nitrilobis (methylene)]] tetrakis- [phosphonato]] (8-)]-, pentapotassium hydrogen, (OC-6-21)-
                
                
                  
                  68025-39-8
                  Cobaltate (6-), [[[1,2-ethanediylbis [nitrilobis (methylene)]] tetrakis- [phosphonato]] (6-)-N,N′,O,O″,O″″,O″″″]-, pentaammonium hydrogen, (OC-6-21)-
                
                
                  68188-96-5
                  Phosphonic acid, [1,2-ethanediylbis [nitrilobis (methylene)]] tetrakis-, tetrapotassium salt
                
                
                  68309-98-8
                  Cadmate (6-), [[[1,2-ethanediylbis [nitrilobis (methylene)]] tetrakis- [phosphonato]] (8-)]-, pentapotassium hydrogen, (OC-6-21)-
                
                
                  68901-17-7
                  Phosphonic acid, [1,2-ethanediylbis [nitrilobis (methylene)]] tetrakis-, octaammonium salt
                
                
                  68958-86-1
                  Nickelate (6-), [[[1,2-ethanediylbis [nitrilobis (methylene)]] tetrakis- [phosphonato]] (8-)]-, pentaammonium hydrogen, (OC-6-21)-
                
                
                  68958-87-2
                  Nickelate (6-), [[[1,2-ethanediylbis [nitrilobis (methylene)]] tetrakis- [phosphonato]] (8-)]-, pentapotassium hydrogen, (OC-6-21)-
                
                
                  68958-88-3
                  Nickelate (6-), [[[1,2-ethanediylbis [nitrilobis (methylene)]] tetrakis [phosphonato]] (8-)]-, pentasodium hydrogen, (OC-6-21)-
                
              
              (b) Persons who must report. Unless exempt as provided in § 704.5, reports must be submitted by:
              (1) Persons who manufacture or import any of the substances identified in paragraph (a) of this section.
              (2) Persons who propose to manufacture or propose to import any of the substances identified in paragraph (a) of this section. For the purposes of importer reporting under this section, an import site is the operating unit within the person's organization which is directly responsible for importing the substance and which controls the import transaction; the import site may in some cases be the organization's headquarters office in the United States.
              (c) What information to report. Persons identified in paragraph (b) of this section must report to EPA, for each of the substances identified in paragraph (a) of this section, the following information to the extent known to or reasonably ascertainable by them.
              (1) Initial Report:
              (i) Name and Chemical Abstracts Service Registry Number of the substance for which the report is submitted.
              (ii) Company name and headquarters address.
              (iii) Name, address, and telephone number of the principal technical contact.
              (iv) The total quantity (by weight in pounds) of the substance manufactured or imported for the person's most recently completed corporate fiscal year.
              (v) A description of the commercial uses of the substance during the person's most recently completed corporate fiscal year, including the production volume for each use.
              (vi) The estimated quantity (by weight in pounds) of the substance proposed to be manufactured or imported in the person's current corporate fiscal year.
              (vii) A description of the intended commercial uses of the substance during the person's current corporate fiscal year, including the estimated production volume for each use.
              (2) Follow-up Report:
              (i) Name and Chemical Abstracts Service Registry Number of the substance for which the report is submitted.
              (ii) Company name and headquarters address.
              (iii) Name, address, and telephone number of the principal technical contact.
              (iv) The estimated quantity (by weight in pounds) of the substance proposed to be manufactured or imported in the person's current corporate fiscal year.
              (v) A description of the intended commercial uses of the substance during the person's current corporate fiscal year, including the estimated production volume for each use.
              (d) When to report. (1) Persons specified in paragraph (b)(1) of this section who are manufacturing or importing the substance as of December 5, 1988 must submit an initial report described in paragraph (c)(1) of this section by January 3, 1989.
              (2) Persons specified in paragraph (b)(2) of this section must submit an initial report within 30 days after making the management decision described in § 704.3 or by January 3, 1989, whichever is later.
              (3) Persons specified in paragraph (b) of this section, who submitted a report described in paragraph (c)(1) of this section, must submit a follow-up report described in paragraph (c)(2) of this section within 30 days of making the management decision, described at § 704.3, to do either of the following events:

              (i) Manufacture or import the substance in a quantity 50 percent greater than the quantity reported in the most recently submitted report.
              (ii) Manufacture or import the substance for a use not reported for that substance in any previous report.
              (e) Certification. Persons subject to this section must attach the following statement to any information submitted to EPA in response to this section: “I hereby certify that, to the best of my knowledge and belief, all of the attached information is complete and accurate.” This statement must be signed and dated by the company's principal technical contact.
              (f) Recordkeeping. Persons subject to the reporting requirements of this section must retain documentation of information contained in their reports for a period of 5 years from the date of the submission of the report.
              [53 FR 41337, Oct. 21, 1988, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 704.102
              Hexachloronorbornadiene.
              (a) Definitions—(1) Endrin means the pesticide 2,7:3,6-Dimethanonaphth[2,3-b]oxirene,3,4,5,6,9,9-hexachloro-1a,2,2a,3,6,6a,7,7a-octahydro-, (1aalpha, 2beta, 2abeta, 3alpha, 6alpha, 6abeta, 7beta, 7aalpha)-, CAS Number 72-20-8.
              (2) HEX-BCH means the chemical substance 1,2,3,4,7,7-hexachloronorbornadiene, CAS Number 3389-71-7.
              (3) Isodrin means the pesticide 1,4:5,8-Dimethanonaphthalene,1,2,3,4,10,10-hexacholoro-1,4,4a,5,8,8a-hexahydro-, (1alpha, 4alpha, 4abeta, 5beta, 8beta, 8abeta)-, CAS Number 465-73-6.
              (4) Small business means any manufacturer, importer, or processor who meets either paragraph (a)(4)(i) or (ii) of this section:
              (i) A business is small if its total annual sales, when combined with those of its parent (if any), are less than $40 million. However, if the annual manufacture, importation, or processing volume of a particular chemical substance at any individual site owned or controlled by the business is greater than 45,400 kilograms (100,000 pounds), the business shall not qualify as small for purposes of reporting on the manufacture, importation, or processing of that chemical substance at that site, unless the business qualifies as small under paragraph (a)(4)(ii) of this section.
              (ii) A business is small if its total annual sales, when combined with those of its parent company (if any), are less than $4 million, regardless of the quantity of the particular chemical substance manufactured, imported, or processed by that business.
              (iii) For imported and processed mixtures containing HEX-BCH, the 45,400 kilograms (100,000 pounds) standard in paragraph (a)(4)(i) of this section applies only to the amount of HEX-BCH in a mixture and not the other components of the mixture.
              (5) 8-hour time weighted average means the cumulative exposure for an 8-hour work shift computed as follows:
              
                ER25SE06.003
              
              
                Where:
                
                E is the equivalent exposure for the working shift.
                Ci is the concentration (i.e., parts per million) during any period of time (Ti) where the concentration remains constant.
                Ti is the duration in hours of the exposure at the concentration Ci.
              
              
              (6) Year means corporate fiscal year.
              (b) Persons who must report. (1) Reports must be submitted by:
              (i) Persons who are manufacturing, importing, or processing HEX-BCH for use as an intermediate in the production or isodrin or endrin on or after January 2, 1986; and
              (ii) Persons who propose to manufacture, import, or process HEX-BCH for use as an intermediate in the production of isodrin or endrin, on or after January 2, 1986.
              (2) Persons described in paragraph (b)(1) of this section who engage or propose to engage in more than one activity (i.e., manufacture and processing) must report the information required in paragraph (d) separately for each activity.
              (c) Persons exempt from reporting. (1) Small businesses.
              (2) Persons described in § 704.5(a) and (c).
              (d) Information to report. (1) Initial reports must include, to the extent that it is known to or reasonably ascertainable by the person reporting, the following information:
              (i) Company name and address.
              
              (ii) Name, address, and telephone number of the principal contact.
              (iii) Name and address of plant sites where HEX-BCH is or is proposed to be manufactured, imported, or processed, noting for each plant site which activity takes or would take place at each site.
              (iv) If applicable, the intended date for initiating the manufacture, import, or processing of HEX-BCH.
              (v) If applicable, the actual quantity (by weight) of HEX-BCH manufactured, imported, or processed during the most recently concluded year.
              (vi) The estimated quantity (by weight) of HEX-BCH to be manufactured, imported, or processed each year during the first 3 years following the date of the report or the date of the intended start of manufacture, import, or processing, whichever occurs later.
              (vii) For each year described in paragraphs (d)(1) (v) and (vi) of this section: the number or expected number of employees exposed to HEX-BCH during the manufacture, import, processing, distribution in commerce, use, and disposal; the routes of exposure; and the 8-hour time weighted average of exposure.
              (viii) If employees are exposed or expected to be exposed to HEX-BCH, state for each reported route of exposure, whether personal protective equipment is used or expected to be used, and a description of the personal protective equipment.
              (ix) The actual or anticipated quantity, content, method of disposal, and disposal site of any wastes generated or expected to be generated during the manufacture, importation, or processing of HEX-BCH.
              (2) Subsequent reports must provide, to the extent known to or reasonably ascertainable by the person reporting, the information in paragraph (d)(1) of this section and a statement explaining why the subsequent report is required.
              (e) When to report. (1) Persons who are manufacturing, importing, or processing HEX-BCH on January 2, 1986, must submit an initial report to EPA by February 3, 1986.
              (2) Persons who propose to manufacture, import, or process HEX-BCH on or after January 2, 1986, must submit an initial report to EPA by February 3, 1986, or 30 days after making the management decision described in § 704.3 “Propose to manufacture, import, or process,” whichever is later in time.
              (3) Persons described in paragraph (b) of this section, who have submitted a report described in paragraph (d) of this section, must submit a subsequent report within 30 days of any of the following events. Based on the most recently submitted report:
              (i) The manufacture, importation, or processing of HEX-BCH begins at a plant site different than that reported pursuant to paragraph (d)(1)(iii) of this section.
              (ii) The actual quantity (by weight) of HEX-BCH manufactured, imported, or processed in a given year is greater than or equal to 200 percent of the estimated value for that year reported pursuant to paragraph (d)(1)(vi) of this section.
              (iii) The total number of employees exposed to HEX-BCH is greater than 130 percent of the projected value reported pursuant to paragraph (d)(1)(vii) of this section.
              (iv) The route of exposures to HEX-BCH differs from that reported pursuant to paragraph (d)(1)(vii) of this section.
              (v) The actual 8-hour time weighted average exposure for any activity exceeds the projection reported pursuant to paragraph (d)(1)(vii) of this section by more than 100 percent.
              (vi) The method of disposal or disposal site reported pursuant to paragraph (d)(1)(ix) of this section has changed.
              (vii) Three years have passed since the most recent submission of a report and the person is still engaged in the manufacture, importation, or processing of HEX-BCH.
              (f) Certification of review. Each person who submits a report under this section must for 3 years following the submission date of the most recent submission, review their activities at the end of each year to determine whether any reportable event specified in paragraph (e)(3) of this section has occurred. If a review shows that none of these events has occurred, the person is required to certify this fact in writing.
              
              (g) Recordkeeping. Any person subject to the reporting requirements of this section must:
              (1) Retain documentation of information contained in their reports. This documentation must be maintained for a period of 3 years from the date of the submission of the report; and
              (2) Retain the certification required by paragraph (f) of this section for 3 years from the date of its creation.
              [50 FR 47536, Nov. 19, 1985, as amended at 52 FR 20083, May 29, 1987. Redesignated at 53 FR 51717, Dec. 22, 1988; 58 FR 34204, June 23, 1993]
            
            
              § 704.104
              Hexafluoropropylene oxide.
              (a) Definitions. (1) “HFPO” means the chemical substance hexafluoropropylene oxide, CAS Number 428-59-1. [Listed in TSCA Inventory as oxirane, trifluoro(trifluoromethyl)-]
              (2) “Enclosed process” means a process that is designed and operated so that there is no intentional release of any substance present in the process. A process with fugitive, inadvertent, or emergency pressure relief releases remains an enclosed process so long as measures are taken to prevent worker exposure to and environmental contamination from the releases.
              (3) “Small processor” means a processor that meets either the standard in paragraph (a)(3)(i) of this section or the standard in paragraph (a)(3)(ii) of this section.
              (i) First standard. A processor of a chemical substance is small if its total annual sales, when combined with those of its parent company, if any, are less than $40 million. However, if the annual processing volume of a particular chemical substance at any individual site owned or controlled by the processor is greater than 45,400 kilograms (100,000 pounds), the processor shall not qualify as small for purposes of reporting on the processing of that chemical substance at that site, unless the processor qualifies as small under paragraph (a)(3)(ii) of this section.
              (ii) Second standard. A processor of a chemical substance is small if its total annual sales, when combined with those of its parent company (if any), are less than $4 million, regardless of the quantity of the particular chemical substance processed by that company.
              (iii) Inflation index. EPA will use the Inflation Index described in the definition of “small manufacturer” that is set forth in § 704.3 for purposes of adjusting the total annual sales values of this small processor definition. EPA will provide Federal Register notification when changing the total annual sales values of this definition.
              (b) Persons who must report. Except as provided in paragraph (c) of this section, the following persons are subject to this section:
              (1) Persons who manufacture or propose to manufacture HFPO for use as an intermediate in the manufacture of fluorinated substances in an enclosed process.
              (2) Persons who import or propose to import HFPO for use as an intermediate in the manufacture of fluorinated substances in an enclosed process.
              (3) Persons who process or propose to process HFPO as an intermediate in the manufacture of fluorinated substances in an enclosed process.
              (c) Persons not subject to this rule. The following persons are not subject to this rule:
              (1) Small processors.
              (2) Persons described in § 704.5(a) through (f).
              (3) Persons who have already submitted to EPA a completed copy of the Preliminary Assessment Information Manufacturer's Report (EPA Form 7710-35, as described at § 712.28 of this chapter) for HFPO are not required to report under this section with respect to activities previously reported on.
              (d) What information to report. Persons identified in paragraph (b) of this section must submit a Premanufacture Notice Form (EPA Form 7710-25).
              (e) When to report. (1) Persons who are manufacturing, importing, or processing, or who propose to manufacture, import, or process HFPO for use as an intermediate in the manufacture of fluorinated substances in an enclosed process as of December 10, 1987, must report by February 8, 1988.

              (2) Persons who propose to manufacture, import, or process HFPO for use as an intermediate in the manufacture of fluorinated substances in an enclosed process after December 10, 1987, must report within 30 days after making a firm management decision to commit financial resources for the manufacturing, importing, or processing of HFPO.
              (f) Recordkeeping. Persons subject to the reporting requirements of this section must retain documentation of information contained in their reports for a period of 5 years from the date of submission of the reports.
              (g) Where to send reports. Reports must be submitted by certified mail to the Document Control Office (DCO) (7407M), Office of Pollution Prevention and Toxics (OPPT), Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460-0001, ATTN: HFPO Reporting.
              [52 FR 41299, Oct. 27, 1987, as amended at 58 FR 34204, June 23, 1993; 60 FR 16308, Mar. 29, 1995; 60 FR 31920, June 19, 1995; 60 FR 34463, July 3, 1995; 71 FR 33641, June 12, 2006; 85 FR 31995, May 28, 2020]
            
            
              § 704.175
              4,4′-methylenebis(2-chloroaniline) (MBOCA).
              (a) Substance subject to reporting. The chemical substance 4,4′-methylenebis(2-chloroaniline) (CAS No. 101-14-4) is subject to reporting under this section. The substance also is identified as 4,4′-methylenebis(2-chlorobenzenamine) and MBOCA.
              (b) Persons who must report. Except as provided in paragraph (c) of this section, the following persons are subject to this rule.
              (1) Persons who propose to manufacture MBOCA in the United States on or after June 2, 1986.
              (2) Persons who are manufacturing MBOCA in the United States as of June 2, 1986.
              (3) Persons manufacturing MBOCA in the United States on or after June 2, 1986 who propose to change their manner or method of manufacturing the substance from a manner or method of manufacturing that previously was reported under this section.
              (c) Persons not subject to this rule. The following persons are exempt from the reporting requirements of this section:
              (1) Persons who import MBOCA into the customs territory of the United States and do not otherwise manufacture the substance in the United States.
              (2) Persons who complied with the requirements of this section prior to June 2, 1986 and received written notification of compliance from EPA.
              (d) What information to report. Persons who are subject to this rule as described in paragraph (b) of this section must report information to EPA by completing the following parts of the notice form contained in appendix A to part 720 of this chapter: Parts I.A., I.B., I.C.1., I.C.3., and II.A.; also, part III as appropriate. Persons subject to the requirements of this section also must submit a narrative description of any processing and packaging of MBOCA that occurs at the manufacturing plant site, including the number of workers potentially exposed to MBOCA during on-site processing and packaging of MBOCA and a description of any personal protective equipment and/or engineering controls that would be used to prevent release of and exposure to MBOCA during on-site processing and packaging. Persons subject to the requirements of this section are not required to submit information on processing or use of MBOCA away from the manufacturing plant site. Respondents to this rule shall report all information that is known to or reasonably ascertainable by the person reporting.
              (e) When to report. (1) Persons specified in paragraph (b)(1) of this section must report by July 2, 1986 or within 30 days after making a firm management decision to commit financial resources for the manufacture of MBOCA, whichever is later in time.
              (2) Persons specified in paragraph (b)(2) of this section must report by July 2, 1986.
              (3) Persons specified in paragraph (b)(3) of this section must report within 30 days of making a firm management decision to commit financial resources to change their manner or method of manufacturing the substance from a manner or method of manufacturing that previously was reported under this section.
              [51 FR 13223, Apr. 18, 1986, as amended at 52 FR 20083, May 29, 1987; 58 FR 34204, June 23, 1993]
            
          
        
        
          
          Pt. 707
          PART 707—CHEMICAL IMPORTS AND EXPORTS
          
            
              Subpart A [Reserved]
            
            
              Subpart B—General Import Requirements and Restrictions
              Sec.
              707.20
              Chemical substances import policy.
            
            
              Subpart C [Reserved]
            
            
              Subpart D—Notices of Export Under Section 12(b)
              707.60
              Applicability and compliance.
              707.63
              Definitions.
              707.65
              Submission to agency.
              707.67
              Contents of notice.
              707.70
              EPA notice to foreign governments.
              707.72
              Termination of reporting requirements.
              707.75
              Confidentiality.
            
          
          
            Authority:
            15 U.S.C. 2611(b) and 2612.
          
          
            Source:
            45 FR 82850, Dec. 16, 1980, unless otherwise noted.
          
          
            Subpart A [Reserved]
          
          
            Subpart B—General Import Requirements and Restrictions
            
              § 707.20
              Chemical substances import policy.
              (a) Scope. (1) This statement addresses the policy of the Environmental Protection Agency (EPA) on importation of chemical substances, mixtures, and articles under section 13 of the Toxic Substances Control Act (TSCA; 15 U.S.C. 2601 et seq.). In particular, it addresses aspects of the regulation promulgated by the United States Customs Service (Customs), Department of the Treasury (19 CFR 12.118 through 12.127, and 127.28 [amended]) to implement section 13 of TSCA, 15 U.S.C. 2612. Section 13 requires the Secretary of the Treasury to refuse entry into the Customs territory of the United States of a chemical substance, mixture, or article if it does not comply with rules in effect under TSCA, or if it is offered for entry in violation of TSCA or rules or orders under TSCA.
              (2) In addition to this statement of policy, EPA will continue, as necessary, to address problems associated with imports in rulemaking and other actions under individual sections of TSCA, i.e., sections 4, 5, 6, 7, 8, and 12. Sections 5, 6, and 7 apply directly to imports subject to the section 13 requirements. Section 12 may apply to export of a shipment that is refused entry under section 13. Importers may have obligations under sections 4 and 8; section 4 and 8 requirements for importers would not apply to individual chemical shipments and thus are not included under section 13 requirements. Interested persons should refer to the records of these individual rulemaking actions for specific information and guidance.
              (b) Objectives. (1) TSCA is intended to be comprehensive, and assure protection of health and the environment from unreasonable risks associated with chemicals whether the chemicals are imported or produced domestically. This intent is manifested by the inclusion of importation in the Act's definition of the term “manufacture”: “[M]anufacture means to import * * *, produce, or manufacture” (15 U.S.C. 2602(7)). Thus, importers are responsible for insuring that chemical importation complies with TSCA just as domestic manufacturers are responsible for insuring that chemical manufacture complies with TSCA.
              (2)(i) The section 13 rule requires importers to sign the following statement for each import of chemical substances subject to TSCA: “I certify that all chemical substances in this shipment comply with all applicable rules or orders under TSCA and that I am not offering a chemical substance for entry in violation of TSCA or any applicable rule or order under TSCA.” The certification will document that, in accordance with TSCA, the importer has taken the necessary steps to insure compliance.

              (ii) The section 13 rule requires importers of chemicals not subject to TSCA (e.g., pesticides) to certify that compliance with TSCA is not required. Importers must certify this by signing the statement: “I certify that all chemicals in this shipment are not subject to TSCA.” This is appropriate when a chemical import is not clearly identified as a pesticide or other chemical not subject to TSCA.
              
              (3) The United States is involved in a major effort toward international harmonization in the control of chemicals. At such time as international agreement is reached on this issue, EPA would be prepared to modify its policy if necessary. EPA believes that its international harmonization efforts in the control of chemicals will protect health and the environment while fulfilling its obligations under the Trade Agreements Act of 1979.
              (c) The section 13 rule—(1) General certification. (i) The rule promulgated under section 13 of TSCA by Customs, in consultation with EPA, implements the requirement of section 13 that chemical substances, mixtures, or articles not in compliance with TSCA, or whose importation is not in compliance with TSCA, shall be denied entry into the customs territory of the United States. The rule requires that importers certify by a statement, on the entry document or invoice, that any shipment of a chemical substance subject to TSCA, imported in bulk or as part of a mixture, complies with TSCA, and that it is not offered for entry in violation of TSCA or any rule or order under TSCA, or that the chemicals imported are not subject to TSCA.
              (ii) The certification applies to TSCA sections 5, 6, and 7.
              (iii) EPA expects that this certification will be based upon actual knowledge of the importer in most cases. However, EPA realizes that sometimes importers may not have actual knowledge of the chemical composition of imported mixtures. In these cases, the importer should attempt to discover the chemical constituents of the shipment by contacting another party to the transaction (e.g., his principal or the foreign manufacturer). This person may be able to identify the components of the mixture, or at least state that the substances comply with TSCA. The greater the effort an importer makes to learn the identities of the imported substances and their compliance with TSCA, the smaller his chance of committing a violation by importing a noncomplying shipment. If a shipment is ultimately determined to have violated TSCA, the good faith efforts of the importer to verify compliance, as evidenced by documents contained in his files, may obviate or mitigate the assessment of a civil penalty under section 16 of TSCA.
              (2) EPA enforcement. (i) EPA and Customs will monitor chemical imports to determine if shipments and their import comply with the certification requirements and the substantive mandates of TSCA. Customs will refuse entry to any shipment until such time as the certification is properly submitted. Customs will also detain a shipment if there are reasonable grounds to believe that such shipment or its import violates TSCA or regulations or orders thereunder. A violative shipment must either be brought into compliance, exported, destroyed, or voluntarily abandoned within the time periods prescribed in 19 CFR 12.124 of the section 13 rule.
              (ii) When EPA determines that a shipment should be detained, EPA will identify the reasons for the detention and the necessary actions for an importer to bring the shipment into compliance with TSCA. If EPA has given this information to Customs before the district director issues the detention notice, the information will become part of the detention notice. The importer should contact one of the following EPA regional offices for guidance as to the proper procedures to correct any deficiencies in the shipment.
              
                Region I
                5 Post Office Square—Suite 100, Boston, MA 02109-3912 (617-918-1700).
                Region II
                26 Federal Plaza, New York, NY 10278 (201-321-6669)
                Region III
                Curtis Building, 6th and Walnut Streets, Philadelphia, PA 19106 (215-597-7668)
                Region IV
                345 Courtland Street, NE., Atlanta, GA 30365 (404-881-3864)
                Region V
                77 West Jackson Boulevard, Chicago, IL 60604 (312-353-2291)
                Region VI

                1201 Elm Street, Suite 500, Dallas, Texas 75270-2102 (214-665-2760)
                
                Region VII
                11201 Renner Boulevard, AWMD/WEMM, Lenexa, Kansas 66219
                Region VIII
                1860 Lincoln Street, Denver, CO 80295 (303-837-3926)
                Region IX
                75 Hawthorne Street, San Francisco, CA 94105 (415) 947-4402.
                Region X
                1200 Sixth Avenue, Seattle, WA 98101 (206-442-2871)
              
              
              (iii) If Customs detains or refuses entry of a shipment (other than for failure to make the general certification) and the importer takes measures necessary to bring the shipment into conformity with the requirements of TSCA, EPA officials will reassess the shipment to determine its current compliance status. When a shipment is no longer in violation, EPA will notify the district director and the importer. The district director will then release the shipment. This notice will also serve as a determination to permit entry under 19 CFR 12.123(c) if a shipment is brought into compliance before the 19 CFR 12.123(c) decisionmaking process has been completed. If compliance is achieved after a 19 CFR 12.123(c) determination (adverse to the importer) has been made, the EPA notice to the district director will serve as a reversal of the decision to refuse entry.
              (3) EPA assistance. Assistance in determining whether a chemical shipment is in compliance with TSCA can be obtained from the Director, Environmental Assistance Division (7408), Office of Pollution Prevention and Toxics, U.S. Environmental Protection Agency, Room E-543B, 1200 Pennsylvania Ave., NW., Washington, DC 20460, Telephone: (202) 554-1404, TDD: (202) 544-0551.
              [48 FR 55464, Dec. 13, 1983, as amended at 60 FR 34463, July 3, 1995; 62 FR 1834, Jan. 14, 1997; 75 FR 69353, Nov. 12, 2010; 76 FR 49674, Aug. 11, 2011; 78 FR 37978, June 25, 2013; 84 FR 44232, Aug. 23, 2019]
            
          
          
            Subpart C [Reserved]
          
          
            Subpart D—Notices of Export Under Section 12(b)
            
              § 707.60
              Applicability and compliance.
              (a) Section 12(b) of the Toxic Substances Control Act requires any person who exports or intends to export a chemical substance or mixture to notify the Environmental Protection Agency of such exportation to a particular country if any of the following actions have been taken under the Act with respect to that chemical substance or mixture:
              (1) Data are required under section 4 or 5(b),
              (2) An order has been issued under section 5,
              (3) A rule has been proposed or promulgated under section 5 or 6, or
              (4) An action is pending, or relief has been granted under section 5 or 7.
              (b) No notice of export will be required for articles, except PCB articles, unless the Agency so requires in the context of individual section 5, 6, or 7 actions.
              (c)(1) Except as provided in paragraphs (c)(2) and (3) of this section no notice of export is required for the export of a chemical substance or mixture for which export notification is otherwise required, where such chemical substance or mixture is present in a concentration of less than 1% (by weight or volume).
              (2) No notice of export is required for the export of a chemical substance or mixture that is a known or potential human carcinogen where such chemical substance or mixture is present in a concentration of less than 0.1% (by weight or volume). A chemical is considered to be a known or potential human carcinogen, for purposes of TSCA section 12(b) export notification, if that chemical is:
              (i) A chemical substance or mixture listed as a “known to be human carcinogen” or “reasonably anticipated to be human carcinogen” in the Report on Carcinogens (latest edition) issued by the U.S. Department of Health and Human Services, Public Heath Service, National Toxicology Program,

              (ii) A chemical substance or mixture is classified as “carcinogenic to humans” (Group 1), “probably carcinogenic to humans” (Group 2A), or “probably carcinogenic to humans” (Group 2B) in the Monographs and Supplements on the Evaluation of Carcinogenic Risks to Humans issued by the World Health Organization International Agency for Research on Cancer (IARC), Lyons, France (latest editions), or
              (iii) Alpha-naphthylamine (Chemical Abstract Service Registry Number (CAS No.) 134-32-7) or 4-nitrobiphenyl (CAS No. 92-93-3).
              (3) No notice of export is required for the export of polychlorinated biphenyl chemicals (PCBs) (see definition in 40 CFR 761.3), where such chemical substances are present in a concentration of less than or equal to 50 ppm (by weight or volume).
              (d) Any person who exports or intends to export PCBs or PCB articles (see definition in 40 CFR 761.3), for any purpose other than disposal, shall notify EPA of such intent or exportation under TSCA section 12(b), except as specified in § 707.60(c)(3). PCBs and PCB articles have the definitions published in 40 CFR 761.3.
              (e) Any person who would be prohibited by a TSCA section 5 or 6 regulation from exporting a chemical substance or mixture, but who is granted an exemption by EPA to export that chemical substance or mixture, shall notify EPA under TSCA section 12(b) of such intent to export or exportation.
              (f) Failure to comply with TSCA section 12(b) as set forth in this part will be considered a violation of TSCA section 15(3), and will subject the exporter to the penalty, enforcement, and seizure provisions of TSCA sections 16 and 17.
              [45 FR 82850, Dec. 16, 1980, as amended at 71 FR 66244, Nov. 14, 2006; 71 FR 68751, Nov. 28, 2006]
            
            
              § 707.63
              Definitions.
              The definitions set forth in the Toxic Substances Control Act, section 3, apply for this part. In addition, the following abbreviations and definitions are provided for purposes of this rule:
              (a) EPA means the Environmental Protection Agency.
              (b) Exporter means the person who, as the principal party in interest in the export transaction, has the power and responsibility for determining and controlling the sending of the chemical substance or mixture to a destination out of the customs territory of the United States.
              (c) Regulated chemical means any chemical substance or mixture for which export notice is required under § 707.60.
              (d) TSCA means the Toxic Substances Control Act.
            
            
              § 707.65
              Submission to agency.
              (a) For each action under TSCA triggering export notification, exporters must notify EPA of their export or intended export of each subject chemical substance or mixture for which export notice is required under § 707.60 in accordance with the following:
              (1) The notice must be in writing;
              (2)(i) The notice must be for the first export or intended export by an exporter to a particular country in a calendar year when the chemical substance or mixture is the subject of an order issued, an action that is pending, or relief that has been granted under TSCA section 5(f), a rule that has been proposed or promulgated under TSCA section 6, or an action that is pending or relief that has been granted under TSCA section 7.
              (ii) The notice must only be for the first export or intended export by an exporter to a particular country when the chemical substance or mixture is the subject of an order issued, an action that is pending, or relief that has been granted under TSCA section 5(e), a rule that has been proposed or promulgated under TSCA section 5(a)(2), or when the submission of data is required under TSCA section 4 or 5(b). Under this paragraph, notice of export to a particular country is not required if an exporter previously submitted to EPA a notice of export to that country prior to January 16, 2007.
              (3) The notice must be postmarked within seven days of forming the intent to export or on the date of export, whichever is earlier. A notice of intent to export must be based on a definite contractual obligation, or an equivalent intra-company agreement, to export the regulated chemical.

              (b) If the EPA action that prompts the notice is a proposed rule, the requirement to submit export notices to EPA shall begin thirty days after publication of the action in the Federal Register.
              
              (c) Notices shall be marked “TSCA Section 12(b) Notice” and sent to EPA by mail or delivered by hand or courier. Send notices by mail to: Document Control Office (7407M), Office of Pollution Prevention and Toxics (OPPT), Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460-0001 (Attention: TSCA Section 12(b) Notice). Hand delivery of TSCA section 12(b) notices should be made to: OPPT Document Control Office (DCO), EPA East., Rm. 6428, Environmental Protection Agency, 1201 Constitution Ave., NW., Washington, DC (Attention: TSCA Section 12(b) Notice). The DCO is open from 8 a.m. to 4 p.m., Monday through Friday, excluding legal holidays. The telephone number for the DCO is (202) 564-8930. Such deliveries are only accepted during the DCO's normal hours of operation.
              [45 FR 82850, Dec. 16, 1980, as amended at 53 FR 12522, Apr. 15, 1988; 58 FR 40242, July 27, 1993; 60 FR 34463, July 3, 1995; 71 FR 33641, June 12, 2006; 71 FR 66244, Nov. 14, 2006]
            
            
              § 707.67
              Contents of notice.
              The notice to EPA shall include:
              (a) The name of the regulated chemical as it appears in the section 4, 5, 6, and/or 7 action. If a category is regulated, the name of the individual regulated chemical within that category, as well as the category, must be given. The name shall be that which appears in Volume I of the EPA Chemical Substance Inventory, or its supplements, if the chemical appears there.
              (b) The name and address of the exporter.
              (c) The country (countries) of import.
              (d) The date(s) of export or intended export.
              (e) The section (4, 5, 6, and/or 7) of TSCA under which EPA has taken action.
              [45 FR 82850, Dec. 16, 1980, as amended at 71 FR 66245, Nov. 14, 2006]
            
            
              § 707.70
              EPA notice to foreign governments.
              (a)(1) Notice by EPA to the importing country shall be sent no later than 5 working days after receipt by the TSCA Document Processing Center of the first annual notification from any exporter for each chemical substance or mixture that is the subject of an order issued, an action that is pending, or relief that has been granted under TSCA section 5(f), a rule that has been proposed or promulgated under TSCA section 6, or an action that is pending or relief that has been granted under TSCA section 7.
              (2) Notice by EPA to the importing country shall be sent no later than 5 working days after receipt by the TSCA Document Processing Center of the first notification from any exporter for each chemical substance or mixture that is the subject of an order issued, an action that is pending, or relief that has been granted under TSCA section 5(e), a rule that has been proposed or promulgated under TSCA section 5(a)(2), or for which the submission of data is required under TSCA section 4 or 5(b).
              (b) Notices shall:
              (1) Identify the regulated chemical.
              (2) Summarize the regulatory action taken, or indicate the availability of data under section 4 or 5(b) of TSCA.
              (3) Identify an EPA official to contact for further information.
              (4) Include a copy of the pertinent Federal Register notice.
              (c) Notices shall be sent to the country's ambassador in Washington, DC, or other official designated by the foreign government, and to the United States Department of State.
              [45 FR 82850, Dec. 16, 1980, as amended at 58 FR 40242, July 27, 1993; 71 FR 66245, Nov. 14, 2006]
            
            
              § 707.72
              Termination of reporting requirements.
              (a) The reporting requirements of subpart D of this part are terminated for certain specific chemical substances and mixtures as set forth in this paragraph.

              (1) When data required under part 766 of this chapter have been submitted to EPA for a specific chemical substance produced by a specific process, and the data show no positive test result as defined in § 766.3 of this chapter, reporting is no longer required by persons who export or intend to export that substance produced by that process.
              
              (2) [Reserved]
              (b) [Reserved]
              [52 FR 21437, June 5, 1987]
            
            
              § 707.75
              Confidentiality.
              (a) A person may assert a claim of confidentiality for any information which is submitted to EPA in a notice.
              (b) Any claim of confidentiality must accompany the information at the time it is submitted to EPA. In the notice, the submitter must clearly identify the information that is claimed confidential by marking the specific information on each page with a label such as “confidential business information”, “proprietary”, or “trade secret”.
              (c) Notwithstanding any claim of confidentiality, information outlined in § 707.70 will be included in the EPA notice to the foreign government. With this exception, EPA will disclose information that is covered by a claim of confidentiality asserted in accordance with this section only to the extent permitted by, and in accordance with, the procedures set forth in TSCA and part 2 of this chapter.
              (d) If a person does not assert a claim of confidentiality for information at the time a notice is submitted to EPA, the Agency may make the information public, including placement in a public file, without further notice to the person.
            
          
        
        
          Pt. 710
          PART 710—COMPILATION OF THE TSCA CHEMICAL SUBSTANCE INVENTORY
          
            
              Subpart A—General Provisions
              Sec.
              710.1
              Scope and compliance.
              710.3
              Definitions.
              710.4
              Scope of the inventory.
            
            
              Subpart B—Commercial Activity Notification
              710.23
              Definitions.
              710.25
              Persons subject to the notification requirement.
              710.27
              Activities for which notification is not required.
              710.29
              Information required in the notification.
              710.30
              When to submit notifications.
              710.33
              Co-manufacturers and co-processors.
              710.35
              Recordkeeping requirements.
              710.37
              Confidentiality claims.
              710.39
              Electronic filing.
            
            
              Subpart C—Review Plan
              710.41
              Scope.
              710.43
              Persons subject to substantiation requirement.
              710.45
              Contents of substantiation.
              710.47
              When to submit substantiation or information on previous substantiation.
              710.49
              Failure to report.
              710.51
              Electronic filing.
              710.53
              Recordkeeping requirements.
              710.55
              Claim review, duration of protection, TSCA Inventory maintenance, posting results, and extension.
            
          
          
            Authority:
            15 U.S.C. 2607(a) and (b).
          
          
            Subpart A—General Provisions
            
              § 710.1
              Scope and compliance.
              (a) This part establishes regulations governing reporting and recordkeeping by certain persons who manufacture, import, or process chemical substances for commercial purposes under section 8(a) of the Toxic Substances Control Act (15 U.S.C. 2607(a)) (TSCA). Section 8(a) authorizes the Administrator to require reporting of information necessary for administration of the Act and requires EPA to issue regulations for the purpose of compiling and keeping current an inventory of chemical substances manufactured or processed for a commercial purpose, as required by section 8(b) of the Act. Following an initial reporting period, EPA published an initial inventory of chemical substances manufactured, processed, or imported for commercial purposes. In accordance with section 8(b), EPA periodically amends the inventory to include new chemical substances which are manufactured or imported for a commercial purpose and reported under section 5(a)(1) of the Act. EPA also revises the categories of chemical substances and makes other amendments as appropriate.
              (b) This part applies to the activities associated with the compilation of the TSCA Chemical Substance Inventory (Inventory) and the designation of chemical substances on the TSCA Inventory as active or inactive in U.S. commerce.

              (c) Section 15(3) of TSCA makes it unlawful for any person to fail or refuse to submit information required under these reporting regulations. In addition, section 15(3) makes it unlawful for any person to fail to keep, and permit access to, records required by these regulations. Section 16 provides that any person who violates a provision of section 15 is liable to the United States for a civil penalty and may be criminally prosecuted. Pursuant to section 17, the Government may seek judicial relief to compel submission of section 8(a) information and to otherwise restrain any violation of section 15. (EPA does not intend to concentrate its enforcement efforts on insignificant clerical errors in reporting.)
              (d) Each person who reports under these regulations must maintain records that document information reported under these regulations and, in accordance with the Act, permit access to, and the copying of, such records by EPA officials.
              [68 FR 887, Jan. 7, 2003, as amended at 76 FR 50859, Aug. 16, 2011; 76 FR 54933, Sept. 6, 2011; 82 FR 37539, Aug. 11, 2017]
            
            
              § 710.3
              Definitions.
              For purposes of this part:

              (a) The following terms will have the meaning contained in the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 321 et seq., and the regulations issued under such Act: Cosmetic, device, drug, food, and food additive. In addition, the term food includes poultry and poultry products, as defined in the Poultry Products Inspection Act, 21 U.S.C. 453 et seq.; meats and meat food products, as defined in the Federal Meat Inspection Act, 21 U.S.C. 60 et seq.; and eggs and egg products, as defined in the Egg Products Inspection Act, 21 U.S.C. 1033 et seq.
              
              (b) The term pesticide will have the meaning contained in the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. 136 et seq., and the regulations issued thereunder.

              (c) The following terms will have the meaning contained in the Atomic Energy Act of 1954, 42 U.S.C. 2014 et seq., and the regulations issued thereunder: Byproduct material, source material, and special nuclear material.
              
              (d) The following definitions also apply to this part:
              
                Act means the Toxic Substances Control Act (TSCA), 15 U.S.C. 2601 et seq.
              
              
                Administrator means the Administrator of the U.S. Environmental Protection Agency, any employee or authorized representative of the Agency to whom the Administrator may either herein or by order delegate his/her authority to carry out his/her functions, or any other person who will by operation of law be authorized to carry out such functions.
              
                Article means a manufactured item:
              (1) Which is formed to a specific shape or design during manufacture,
              (2) Which has end use function(s) dependent in whole or in part upon its shape or design during end use, and
              (3) Which has either no change of chemical composition during its end use or only those changes of composition which have no commercial purpose separate from that of the article and that may occur as described in § 710.4(d)(5); except that fluids and particles are not considered articles regardless of shape or design.
              
                Byproduct means a chemical substance produced without a separate commercial intent during the manufacture, processing, use, or disposal of another chemical substance(s) or mixture(s).
              
                CASRN means Chemical Abstracts Service Registry Number.
              
                Chemical substance means any organic or inorganic substance of a particular molecular identity, including any combination of such substances occurring in whole or in part as a result of a chemical reaction or occurring in nature, and any chemical element or uncombined radical; except that “chemical substance” does not include:
              (1) Any mixture;
              (2) Any pesticide when manufactured, processed, or distributed in commerce for use as a pesticide;
              (3) Tobacco or any tobacco product, but not including any derivative products;
              (4) Any source material, special nuclear material, or byproduct material;
              (5) Any pistol, firearm, revolver, shells, and cartridges; and

              (6) Any food, food additive, drug, cosmetic, or device, when manufactured, processed, or distributed in commerce for use as a food, food additive, drug, cosmetic, or device.
              
              
                Commerce means trade, traffic, transportation, or other commerce:
              (1) Between a place in a State and any place outside of such State or
              (2) Which affects trade, traffic, transportation, or commerce between a place in a State and any place outside of such State.
              
                Customs territory of the United States means the 50 States, Puerto Rico, and the District of Columbia.
              
                Distribute in commerce and distribution in commerce means to sell in commerce, to introduce or deliver for introduction into commerce, or to hold after its introduction into commerce.
              
                Domestic means within the geographical boundaries of the 50 United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, and any other territory or possession of the United States.
              
                EPA means the U.S. Environmental Protection Agency.
              
                Importer means any person who imports any chemical substance, including a chemical substance as part of a mixture or article, into the customs territory of the United States. “Importer” includes the person primarily liable for the payment of any duties on the merchandise or an authorized agent acting on his or her behalf. The term also includes, as appropriate,
              (1) The consignee,
              (2) The importer of record,
              (3) the actual owner if an actual owner's declaration and superseding bond has been filed in accordance with 19 CFR 141.20, or
              (4) The transferee, if the right to draw merchandise in a bonded warehouse has been transferred in accordance with subpart C of 19 CFR 144.
              
                Impurity means a chemical substance which is unintentionally present with another chemical substance.
              
                Intermediate means any chemical substance that is consumed, in whole or in part, in chemical reaction(s) used for the intentional manufacture of other chemical substance(s) or mixture(s), or that is intentionally present for the purpose of altering the rate(s) of such chemical reaction(s).
              
                Inventory means the TSCA Chemical Substance Inventory, which is EPA's comprehensive list of confidential and non-confidential chemical substances manufactured or processed in the United States for nonexempt commercial purpose that EPA compiled and keeps current under section 8(b) of the Act.
              
                Manufacture means to manufacture, produce, or import, for commercial purposes. Manufacture includes the extraction, for commercial purposes, of a component chemical substance from a previously existing chemical substance or complex combination of chemical substances. When a chemical substance, manufactured other than by import, is: (1) Produced exclusively for another person who contracts for such production, and (2) that other person specifies the identity of the chemical substance and controls the total amount produced and the basic technology for the plant process, then that chemical substance is co-manufactured by the producing manufacturer and the person contracting for such production.
              
                Manufacture for commercial purposes means: (1) To manufacture, produce, or import with the purpose of obtaining an immediate or eventual commercial advantage, and includes, among other things, the “manufacture” of any amount of a chemical substance or mixture (i) for commercial distribution, including for test marketing, or (ii) for use by the manufacturer, including use for product research and development or as an intermediate. (2) The term also applies to substances that are produced coincidentally during the manufacture, processing, use, or disposal of another substance or mixture, including byproducts that are separated from that other substance or mixture and impurities that remain in that substance or mixture. Byproducts and impurities without separate commercial value are nonetheless produced for the purpose of obtaining a commercial advantage, since they are part of the manufacture of a chemical substance for commercial purposes.
              
                Manufacturer means a person who manufactures a chemical substance.
              
                Mixture means any combination of two or more chemical substances if the combination does not occur in nature and is not, in whole or in part, the result of a chemical reaction; except that “mixture” does include (1) any combination which occurs, in whole or in part, as a result of a chemical reaction if the combination could have been manufactured for commercial purposes without a chemical reaction at the time the chemical substances comprising the combination were combined, and if all of the chemical substances comprising the combination are not new chemical substances, and (2) hydrates of a chemical substance or hydrated ions formed by association of a chemical substance with water, so long as the nonhydrated form is itself not a new chemical substance.
              
                New chemical substance means any chemical substance which is not included on the Inventory.
              
                Person includes any individual, firm, company, corporation, joint-venture, partnership, sole proprietorship, association, or any other business entity; any State or political subdivision thereof; any municipality; any interstate body; and any department, agency, or instrumentality of the Federal Government.
              
                Process means to process for commercial purposes. Process includes the preparation of a chemical substance or mixture, after its manufacture, (1) in the same form or physical state as, or in a different form or physical state from, that in which it was received by the person so preparing such substance or mixture, or (2) as part of a mixture or article containing the chemical substance or mixture.
              
                Process for commercial purposes means the preparation of a chemical substance or mixture after its manufacture for distribution in commerce with the purpose of obtaining an immediate or eventual commercial advantage for the processor. Processing of any amount of a chemical substance or mixture is included in this definition. If a chemical substance or mixture containing impurities is processed for commercial purposes, then the impurities also are processed for commercial purposes.
              
                Processor means any person who processes a chemical substance or mixture.
              
                Site means a contiguous property unit. Property divided only by a public right-of-way will be considered one site. More than one manufacturing plant may be located on a single site.

              (1) For chemical substances manufactured under contract, i.e., by a toll manufacturer, the site is the location where the chemical substance is physically manufactured.
              (2) The site for an importer who imports a chemical substance described in § 710.25 is the U.S. site of the operating unit within the person's organization that is directly responsible for importing the chemical substance. The import site, in some cases, may be the organization's headquarters in the United States. If there is no such operating unit or headquarters in the United States, the site address for the importer is the U.S. address of an agent acting on behalf of the importer who is authorized to accept service of process for the importer.
              
                Small quantities solely for research and development (or “small quantities solely for purposes of scientific experimentation or analysis or chemical research on, or analysis of, such substance or another substance, including such research or analysis for the development of a product”) means quantities of a chemical substance manufactured, imported, or processed or proposed to be manufactured, imported, or processed solely for research and development that are not greater than reasonably necessary for such purposes.
              
                State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, or any other territory or possession of the United States.
              
                Technically qualified individual means a person:
              (1) Who because of his/her education, training, or experience, or a combination of these factors, is capable of appreciating the health and environmental risks associated with the chemical substance which is used under his/her supervision,
              (2) Who is responsible for enforcing appropriate methods of conducting scientific experimentation, analysis, or chemical research in order to minimize such risks, and

              (3) Who is responsible for the safety assessments and clearances related to the procurement, storage, use, and disposal of the chemical substance as may be appropriate or required within the scope of conducting the research and development activity. The responsibilities in this paragraph may be delegated to another individual, or other individuals, as long as each meets the criteria in paragraph (1) of this definition.
              
                Test marketing means the distribution in commerce of no more than a predetermined amount of a chemical substance, mixture, or article containing that chemical substance or mixture, by a manufacturer or processor to no more than a defined number of potential customers to explore market capability in a competitive situation during a predetermined testing period prior to the broader distribution of that chemical substance, mixture, or article in commerce.
              
                United States, when used in the geographic sense, means all of the States, territories, and possessions of the United States.
              [68 FR 888, Jan. 7, 2003, as amended at 69 FR 40791, July 7, 2004; 76 FR 50859, Aug. 16, 2011; 76 FR 54933, Sept. 6, 2011; 82 FR 37539, Aug. 11, 2017]
            
            
              § 710.4
              Scope of the inventory.
              (a) Chemical substances subject to these regulations. Only chemical substances which are manufactured, imported, or processed “for a commercial purpose,” as defined in § 710.3(d), are subject to these regulations.
              (b) Naturally occurring chemical substances automatically included. Any chemical substance which is naturally occurring and:
              (1) Which is (i) unprocessed or (ii) processed only by manual, mechanical, or gravitational means; by dissolution in water; by flotation; or by heating solely to remove water; or
              (2) Which is extracted from air by any means, will automatically be included in the inventory under the category “Naturally Occurring Chemical Substances.” Examples of such substances are: raw agricultural commodities; water, air, natural gas, and crude oil; and rocks, ores, and minerals.
              (c) Substances excluded by definition or section 8(b) of TSCA. The following substances are excluded from the inventory:
              (1) Any substance which is not considered a “chemical substance” as provided in subsection 3(2)(B) of the Act and in the definition of “chemical substance” in § 710.3(d);
              (2) Any mixture as defined in § 710.3(d);
              
                Note:
                A chemical substance that is manufactured as part of a mixture is subject to these reporting regulations. This exclusion applies only to the mixture and not to the chemical substances of which the mixture is comprised. The term “mixture” includes alloys, inorganic glasses, ceramics, frits, and cements, including Portland cement.
              
              (3) Any chemical substance which is manufactured, imported, or processed solely in small quantities for research and development, as defined in § 710.3(d); and
              (4) Any chemical substance not manufactured, processed or imported for a commercial purpose since January 1, 1975.
              (d) Chemical substances excluded from the inventory. The following chemical substances are excluded from the inventory. Although they are considered to be manufactured or processed for a commercial purpose for the purpose of section 8 of the Act, they are not manufactured or processed for distribution in commerce as chemical substances per se and have no commercial purpose separate from the substance, mixture, or article of which they may be a part.
              
                Note:
                In addition, chemical substances excluded here will not be subject to premanufacture notification under section 5 of the Act.
              
              (1) Any impurity.
              (2) Any byproduct which has no commercial purpose.
              
                Note:
                A byproduct which has commercial value only to municipal or private organizations who (i) burn it as a fuel, (ii) dispose of it as a waste, including in a landfill or for enriching soil, or (iii) extract component chemical substances which have commercial value, may be reported for the inventory, but will not be subject to premanufacture notification under section 5 of the Act if not included.
              

              (3) Any chemical substance which results from a chemical reaction that occurs incidental to exposure of another chemical substance, mixture, or article to environmental factors such as air, moisture, microbial organisms, or sunlight.
              (4) Any chemical substance which results from a chemical reaction that occurs incidental to storage of another chemical substance, mixture, or article.
              (5) Any chemical substance which results from a chemical reaction that occurs upon end use of other chemical substances, mixtures, or articles such as adhesives, paints, miscellaneous cleansers or other housekeeping products, fuels and fuel additives, water softening and treatment agents, photographic films, batteries, matches, and safety flares, and which is not itself manufactured for distribution in commerce or for use as an intermediate.
              (6) Any chemical substance which results from a chemical reaction that occurs upon use of curable plastic or rubber molding compounds, inks, drying oils, metal finishing compounds, adhesives, or paints; or other chemical substances formed during manufacture of an article destined for the marketplace without further chemical change of the chemical substance except for those chemical changes that may occur as described elsewhere in this § 710.4(d).
              (7) Any chemical substance which results from a chemical reaction that occurs when (i) a stabilizer, colorant, odorant, antioxidant, filler, solvent, carrier, surfactant, plasticizer, corrosion inhibitor, antifoamer or de-foamer, dispersant, precipitation inhibitor, binder, emulsifier, de-emulsifier, dewatering agent, agglomerating agent, adhesion promoter, flow modifier, pH neutralizer, sequesterant, coagulant, flocculant, fire retardant, lubricant, chelating agent, or quality control reagent functions as intended or (ii) a chemical substance, solely intended to impart a specific physicochemical characteristic, functions as intended.
              (8) Chemical substances which are not intentionally removed from the equipment in which they were manufactured.
              
                Note:
                See note to definition of “intermediate” at § 710.3(d) for explanation of “equipment in which it was manufactured.”
              
              [42 FR 64572, Dec. 23, 1977, as amended at 68 FR 889, Jan. 7, 2003]
            
          
          
            Subpart B—Commercial Activity Notification
            
              Source:
              82 FR 37540, Aug. 11, 2017, unless otherwise noted.
            
            
              § 710.23
              Definitions.
              The following definitions also apply to subpart B of this part.
              
                Active substance means any interim active substance, any naturally occurring chemical substance as defined by § 710.27(b), any chemical substance that was added to the Inventory on or after June 21, 2006 pursuant to a Notice of Commencement under § 720.102 received by the Agency on or after June 21, 2006, and any chemical substance subject to commercial activity designation that the Administrator designates as active based on the receipt of a notice under this subpart.
              
                Central Data Exchange or CDX means EPA's centralized electronic document reporting portal, or its successors.
              
                Chemical Information Submission System or CISS means EPA's web-based reporting tool for preparing and submitting a Notice of Activity.
              
                Chemical substance subject to commercial activity designation means a chemical substance that requires a designation as either an active or an inactive substance. A chemical substance is subject to commercial activity designation if it is not an interim active substance, it was added to the Inventory before June 21, 2006, it is not a naturally occurring chemical substance as defined by § 710.27(b), and it has not yet been designated by the Administrator as either an active or an inactive substance.
              
                e-NOA means EPA's software module within CISS for generating and completing Notice of Activity Forms A and B.
              
                Existing claim for protection of specific chemical identity against disclosure is a claim for protection of the specific chemical identity of a chemical substance that is listed on the confidential portion of the Inventory, asserted prior to June 22, 2016.
              
                Inactive substance means any chemical substance subject to commercial activity designation, that the Administrator designates as inactive based on the lack of receipt of a notice under this subpart, effective 90 days after the Administrator identifies the chemical substance for such designation.
              
                Interim active substance means any chemical substance that was reported, pursuant to 40 CFR part 711, as having been manufactured in and of the calendar years: 2010, 2011, 2012, 2013, 2014, or 2015.
              
                Known to or reasonably ascertainable by means all information in a person's possession or control, plus all information that a reasonable person similarly situated might be expected to possess, control, or know.
              
                Notice of Activity Form A means the form for supplying retrospective notification under TSCA section 8(b)(4), for which the submission obligation is described in § 710.25(a).
              
                Notice of Activity Form B means the form for supplying forward-looking reporting under TSCA section 8(b)(5), for which the submission obligation is described in § 710.25(c).
              
                Lookback period means the period beginning on June 21, 2006 and ending on June 21, 2016.
              
                Possession or Control means in the possession or control of any person, or of any subsidiary, partnership in which the person is a general partner, parent company, or any company or partnership which the parent company owns or controls, if the subsidiary, parent company, or other company or partnership is associated with the person in the research, development, test marketing, or commercial marketing of the chemical substance in question. Information is in the possession or control of a person if it is:
              (1) In the person's own files including files maintained by employees of the person in the course of their employment.
              (2) In commercially available data bases to which the person has purchased access.
              (3) Maintained in the files in the course of employment by other agents of the person who are associated with research, development, test marketing, or commercial marketing of the chemical substance in question.
              
                Reportable chemical substance means a chemical substance that is listed on the Inventory and that is either:
              (1) A chemical substance subject to commercial activity designation for which notification is required or allowed under § 710.25(a) and § 710.25(b),
              (2) A chemical substance that was added to the confidential portion of the Inventory before June 22, 2016, or (3) an inactive substance for which notification is required under § 710.25(c).
              
                Submission period means the applicable period for submitting a Notice of Activity under § 710.25.
            
            
              § 710.25
              Persons subject to the notification requirement.
              The following persons are subject to the requirements of this subpart.
              (a) Who must submit the Notice of Activity Form A? Any person who manufactured (including imported) a chemical substance subject to commercial activity designation at any time during the lookback period, except as provided in § 710.27, must submit a Notice of Activity Form A as specified under §§ 710.29 and 710.30(a), unless such person has evidence in the form of a CDX receipt, documenting EPA's receipt of a Notice of Activity Form A from another person, for the same chemical substance, or unless the prior manufacturing of such a substance is not known to or reasonably ascertainable by the person. Evidence in the form of a CDX receipt for a Notice of Activity Form A is not a basis for exemption from the requirements of § 710.25(c) if the chemical substance is ultimately designated as inactive due to withdrawal of the Notice of Activity Form A.
              (b) Who else may submit the Notice of Activity Form A? Any person not required to submit a Notice of Activity Form A under § 710.25(a), who manufactured (including imported) or processed a reportable chemical substance, at any time during the lookback period, may submit a Notice of Activity Form A as specified under §§ 710.29 and 710.30(a).
              (c) Who must submit the Notice of Activity Form B? Any person who intends to manufacture (including import) or process an inactive substance, except as provided in § 710.27, after the effective date of the Administrator's designation of such chemical substance as an inactive substance, must submit a Notice of Activity Form B as specified under §§ 710.29 and 710.30(b), unless the presence of the inactive substance on the confidential portion of the Inventory is not known to or reasonably ascertainable by the person.
            
            
              § 710.27
              Activities for which notification is not required.
              (a) In general. The following activities do not trigger notification requirements under this subpart:
              (1) The manufacturing or processing of a chemical substance in small quantities solely for research and development.
              (2) The import or processing of a chemical substance as part of an article.
              (3) The manufacturing or processing of a chemical substance as described in § 720.30(g) or (h).
              (4) The manufacturing or processing of a chemical substance solely for export from the United States as described in § 720.30(e) or § 721.3, except where the Administrator has made a finding described in TSCA section 12(a)(2).
              (5) The manufacturing or processing of a chemical substance solely for test marketing purposes.
              (b) Manufacturing or processing naturally occurring chemical substances. The following activities do not trigger notification requirements under this subpart:
              (1) The manufacture of a naturally occurring chemical substance, as described in § 710.4(b). Some chemical substances can be manufactured both as described in § 710.4(b) and by means other than those described in § 710.4(b). If a person manufactures a chemical substance by means other than those described in § 710.4(b), this exemption is inapplicable, regardless of whether the chemical substance also could have been produced as described in § 710.4(b). This exemption does not cover the manufacture of a chemical substance from a naturally occurring chemical substance.
              (2) The processing of a naturally occurring chemical substance only by manual, mechanical, or gravitational means; by dissolution in water; by flotation; or by heating solely to remove water.
            
            
              § 710.29
              Information required in the notification.
              (a) Reporting information to EPA. A person who reports information to EPA under this subpart must do so using the e-NOA software module, the CISS reporting tool, and the CDX electronic reporting portal provided by EPA at the addresses set forth in § 710.39. For notices of activity under §§ 710.25(a) and 710.25(b), the submission must include all information described in paragraph (b) of this section. For a Notice of Activity under § 710.25(c), the submission must include all information described in paragraph (c) of this section. A person must submit a separate notice for each chemical substance that the person is required to report. Using e-NOA and CISS and registering in CDX are described in instructions available from EPA at the Web sites set forth in § 710.39.
              (b) Information to be reported on the Notice of Activity Form A. A person submitting a Notice of Activity Form A under § 710.25(a) or § 710.25(b) must submit the information specified in § 710.29(d) for each reportable chemical substance. A person submitting information under § 710.25(a) or § 710.25(b) must report information to the extent that such information is known to or reasonably ascertainable by that person.
              (c) Information to be reported on a Notice of Activity Form B. Any person submitting a Notice of Activity Form B under § 710.25(c) must provide the information described in this paragraph for each inactive substance intended to be manufactured or processed.
              (1) Information specified in § 710.29(d).
              (2) The anticipated date by which the inactive substance is to be manufactured or processed in the United States. If the Notice of Activity Form B is filed prior to the effective date of the chemical substance's inactive designation, the most recent date of manufacturing or processing may be provided in lieu of an anticipated date.
              (d) Information to be reported on either the Notice of Activity Form A or Form B.
              
              (1) Company. The name and address of the submitting company.
              (2) Authorized official. The name and address of the authorized official for the submitting company.
              
              (3) Technical contact. The name and telephone number of a person who will serve as technical contact for the submitting company and who will be able to answer questions about the information submitted by the company to EPA.
              (4) Chemical-specific information. The system described under § 710.29(a) will provide a list of reportable chemical substances from which a person can select his or her chemical. The list will include the correct CASRN and CA Index name used to list a non-confidential chemical substance on the Inventory. For confidential substances on the Inventory, the list will include the TSCA Accession Number and generic name.
              (i) If an importer submitting a notice cannot provide the information specified in § 710.29(d)(4) because it is unknown to the importer and claimed as confidential by the supplier of the chemical substance or mixture, the importer must ask the supplier to provide the specific chemical identity information directly to EPA in a joint submission using the same e-NOA software module used for commercial activity reporting. Such request must refer the supplier to EPA's instructions for submitting chemical identity information electronically, using e-NOA, CISS, and CDX (see § 710.39), and for clearly referencing the importer's submission. Contact information for the supplier, a trade name or other name for the chemical substance or mixture, and a copy of the request to the supplier must be included with the importer's submission.
              (ii) If a manufacturer or processor submitting a notice cannot provide the information specified in § 710.29(d)(4) because the reportable chemical substance is manufactured or processed using a reactant having a specific chemical identity that is unknown to the manufacturer or processor and claimed as confidential by its supplier, the manufacturer or processor must ask the supplier of the confidential reactant to provide the specific chemical identity of the confidential reactant directly to EPA in a joint submission using the same e-NOA software module used for commercial activity reporting. Such request must refer the supplier to EPA's instructions for submitting chemical identity information electronically using e-NOA, CISS, and CDX (see § 710.39), and for clearly referencing the manufacturer's or processor's submission. Contact information for the supplier, a trade name or other name for the chemical substance, and a copy of the request to the supplier must be included with the manufacturer's or processor's submission with respect to the chemical substance.
              (iii) Joint submissions must be submitted electronically using e-NOA, CISS, and CDX (see § 710.39).
              (5) Certification statements. The authorized official must certify that the submitted information has been completed in compliance with the requirements of this part as described in this paragraph.
              (i) The certification must be signed and dated by the authorized official for the submitting company.
              (ii) The following is required certification language for an authorized official submitting a Notice of Activity Form A under § 710.25(a) or § 710.25(b): “I certify under penalty of law that this document and all attachments were prepared under my direction or supervision and the information contained therein, to the best of my knowledge, is true, accurate, and complete. I also certify that I have manufactured, imported, or processed the above chemical between the dates of June 21, 2006 and June 21, 2016. I am aware it is unlawful to knowingly submit incomplete, false and/or misleading information, and there are significant criminal penalties for such unlawful conduct, including the possibility of fine and imprisonment.”

              (iii) The following is required certification language for an authorized official submitting a Notice of Activity Form B under § 710.25(c): “I certify under penalty of law that this document and all attachments were prepared under my direction or supervision and the information contained therein, to the best of my knowledge, is true, accurate, and complete. I also certify that I have intent to manufacture, import, or process the above chemical within 90 days of submission. I am aware it is unlawful to knowingly submit incomplete, false and/or misleading information, and there are significant criminal penalties for such unlawful conduct, including the possibility of fine and imprisonment.”
            
            
              § 710.30
              When to submit notifications.
              (a) When must a Notice of Activity Form A be submitted? The Notice of Activity Form A required to be submitted under § 710.25(a) must be submitted during the applicable submission period.
              (1) Manufacturers. The submission period for manufacturers under §§ 710.25(a) and 710.25(b) begins on August 11, 2017 and ends on February 7, 2018.
              (2) Processors. The submission period for processors under § 710.25(b) begins on August 11, 2017 and ends on October 5, 2018.
              (3) Withdrawal of a Notice of Activity Form A. A Notice of Activity Form A submitted under § 710.30(a)(1) or § 710.30(a)(2) may be withdrawn by the submitter no later than October 5, 2018. If EPA receives a timely request to withdraw a previously submitted Notice of Activity Form A for a chemical substance subject to commercial activity designation, and EPA has not received a Notice of Activity Form A from another submitter for the same chemical substance, EPA will not designate the chemical substance as active. A Form A withdrawn under this paragraph will not satisfy the obligation under this rule to submit a Form A.
              (b) When must a Notice of Activity Form B be submitted?—(1) Manufacturers and processors. The Notice of Activity Form B required to be submitted under § 710.25(c) must be submitted before a person manufactures or processes the inactive substance, but not more than 90 days prior to the anticipated date of manufacturing or processing.
              (2) When else may a Notice of Activity Form B be submitted? A Notice of Activity Form B that will later be required to be submitted under § 710.25(c) may be submitted during the 90-day period between EPA's identification of a chemical substance for inactive designation and the effective date for such designation, by a person who is currently manufacturing or processing such chemical substance or who anticipates manufacturing or processing such chemical substance within 90 days following submission.
              (3) When may EPA execute a request to withdraw a Notice of Activity Form B? If EPA receives a request to withdraw a previously submitted Notice of Activity Form B from the submitter of the Notice of Activity Form B and EPA has neither yet moved the subject chemical substance from the inactive to the active Inventory nor yet moved the subject chemical substance from the confidential portion of the Inventory to the public portion of the Inventory as a result of the original submission, then EPA may execute the request.
            
            
              § 710.33
              Co-manufacturers and co-processors.
              (a) Notice of Activity submitted by co-manufacturers. When, in a single instance of manufacturing or importing a particular volume of a chemical substance during the lookback period, two or more persons qualify as the manufacturer or importer of that volume, they may determine among themselves who should make the required submission under § 710.25(a). If no notice is submitted as required under this subpart, EPA will hold each such person liable for failure to submit a notice.
              (b) Notice of Activity by prospective co-manufacturers or co-processors. If two or more persons intend to manufacture, import, or process a particular volume of an inactive substance, such that multiple persons would qualify as the manufacturer, importer, or processor of that volume, they may determine among themselves who will submit the required notice under § 710.25(c). If no notice is submitted as required under this subpart, all of the persons remain subject to the reporting requirements, and EPA will hold each such person liable for a failure to submit a notice prior to the date of manufacturing, importing, or processing.
            
            
              § 710.35
              Recordkeeping requirements.

              Each person who is subject to the notification requirements of this part must retain records that document any information reported to EPA. Records relevant to a Notice of Activity under §§ 710.25(a) and 710.25(b) must be retained for a period of 5 years beginning on the last day of the submission period. Records relevant to a Notice of Activity under § 710.25(c) must be retained for a period of 5 years beginning on the day that the notice was submitted.
            
            
              § 710.37
              Confidentiality claims.
              (a) Chemical identity. A person submitting information under this part may request to maintain an existing claim of confidentiality for the specific chemical identity of a reportable chemical substance, but may do so only if the identity of the chemical substance is listed on the confidential portion of the Inventory as of the time the notice is submitted for that chemical substance under this part. A request to maintain an existing claim of confidentiality must be made at the time the information is submitted. If no person submitting the information specified in § 710.29(d)(4) for a particular chemical substance requests that the claim be maintained, EPA will treat the specific chemical identity of that chemical substance as not subject to a confidentiality claim and will move the chemical substance to the public portion of the Inventory. Except as set forth in this subsection, information claimed as confidential in accordance with this section will be treated and disclosed in accordance with the procedures in 40 CFR part 2, subpart B.
              (1) Notice of Activity Form A. A person requesting to maintain an existing claim of confidentiality for specific chemical identity may submit with the notice answers to the questions in paragraphs (c)(1) and(c)(2) of this section, signed and dated by an authorized official. If these answers are submitted less than five years before the date on which substantiation is due pursuant to TSCA section 8(b)(4)(D)(i), the answers will be deemed to be substantiations made under TSCA section (8)(b)(4)(D)(i) and the person will be exempt from further substantiation requirements under TSCA section (8)(b)(4)(D)(i). Answers that do not include the answers to all applicable questions in paragraph (c) of this section will not be deemed to be substantiations made under the TSCA section (8)(b)(4)(D)(i) requirement.
              (2) Notice of Activity Form B. A person requesting to maintain an existing claim of confidentiality for specific chemical identity must submit answers to the questions in paragraphs (c)(1) and (c)(2) of this section within 30 days of submitting the notice, signed and dated by an authorized official. If this information is not submitted within 30 days of submitting the notice, EPA will consider the confidentiality claim as deficient, so that the specific chemical identity is not subject to a confidentiality claim, and may make the information public without further notice.
              (i) Persons who submitted the information described in paragraph (a)(2) of this section before May 5, 2020 must submit answers to the questions in paragraphs (c)(2)(ii) and (iii) of this section not later than June 4, 2020.
              (ii) [Reserved]
              (b) Information other than specific chemical identity. A person submitting information under this part may assert a claim of confidentiality for information other than specific chemical identity. Any such confidentiality claim must be made at the time the information is submitted. Except as set forth in this section, information claimed as confidential in accordance with this subsection will be treated and disclosed in accordance with 40 CFR part 2, subpart B. A person asserting a claim of confidentiality under this subsection must submit with the notice answers to the questions in paragraph (c)(1) of this section, signed and dated by an authorized official. If no claim is asserted at the time the information is submitted, or if the answers to the questions in paragraph (c)(1) of this section are not provided, EPA will consider the information as not subject to a confidentiality claim and may make the information public without further notice.
              (c) Substantiation questions. Persons asserting that information is exempt from substantiation pursuant to TSCA section 14(c)(2) must answer only the question in paragraph (c)(1)(i) of this section.
              
              (1) Substantiation questions for any confidentiality claim. For any information with a confidentiality claim that you assert is exempt from substantiation pursuant to TSCA section 14(c)(2), answer only the question in paragraph (c)(1)(i) of this section. For all other information with a confidentiality claim, answer the questions in paragraphs (c)(1)(ii) through (vi) of this section. If more than one data element on Form A or Form B is claimed as confidential, you must answer the applicable questions individually for each data element. If the answer to a question applies for all confidentiality claims on the form, indicate this in your substantiation response.
              (i) Do you believe that the information is exempt from substantiation pursuant to TSCA section 14(c)(2)? If you answered yes, you must individually identify the specific information claimed as confidential and specify the applicable exemption(s).
              (ii) Will disclosure of the information likely result in substantial harm to your business's competitive position? If you answered yes, describe with specificity the substantial harmful effects that would likely result to your competitive position if the information is made available to the public.
              (iii) To the extent your business has disclosed the information to others (both internally and externally), what precautions has your business taken? Identify the measures or internal controls your business has taken to protect the information claimed as confidential: Non-disclosure agreement required prior to access; access is limited to individuals with a need-to-know; information is physically secured; other internal control measure(s). If yes, explain.
              (iv) Does the information appear in any public documents, including (but not limited to) safety data sheets, advertising or promotional material, professional or trade publication, or any other media or publications available to the general public? If you answered yes, explain why the information should be treated as confidential.
              (v) Is the claim of confidentiality intended to last less than 10 years? If so, indicate the number of years (between 1-10 years) or the specific date/occurrence after which the claim is withdrawn.
              (vi) Has EPA, another federal agency, or court made any confidentiality determination regarding information associated with this chemical substance? If you answered yes, explain the outcome of that determination and provide a copy of the previous confidentiality determination or any other information that will assist in identifying the prior determination.
              (2) Substantiation for confidentiality claims for specific chemical identity. (i) Is the confidential chemical substance publicly known to have ever been offered for commercial distribution in the United States? If you answered yes, explain why the information should be treated as confidential.

              (ii) Does this particular chemical substance leave the site of manufacture (including import) or processing in any form, e.g., as a product, effluent, or emission? If yes, please explain what measures have been taken, if any, to guard against the discovery of its identity.

              (iii) If the chemical substance leaves the site in a form that is available to the public or your competitors, can the chemical identity be readily discovered by analysis of the substance (e.g., product, effluent, or emission), in light of existing technologies and any costs, difficulties, or limitations associated with such technologies? Please explain why or why not.
              (d) Confidentiality of substantiation. If any of the information contained in the answers to the questions listed in paragraph (c)(1) or (c)(2) of this section is claimed as confidential business information, the submitter must clearly indicate such by marking the substantiation as confidential business information as provided in a Notice of Activity Form A or Form B.
              (e) Certification statement for claims. An authorized official of a person submitting or substantiating a claim of confidentiality or a request to maintain an existing claim of confidentiality for specific chemical identity must certify that the submission complies with the requirements of this part by signing and dating the following certification statement: “I certify that all claims for confidentiality made or sought to be maintained with this submission are true and correct, and all information submitted herein to substantiate such claims is true and correct. Any knowing and willful misrepresentation is subject to criminal penalty pursuant to 18 U.S.C. 1001.” I further certify that it is true and correct that:
              (1) My company has taken reasonable measures to protect the confidentiality of the information;
              (2) I have determined that the information is not required to be disclosed or otherwise made available to the public under any other Federal law;
              (3) I have a reasonable basis to conclude that disclosure of the information is likely to cause substantial harm to the competitive position of my company; and
              (4) I have a reasonable basis to believe that the information is not readily discoverable through reverse engineering.
              [82 FR 37540, Aug. 11, 2017, as amended at 85 FR 13067, Mar. 6, 2020]
            
            
              § 710.39
              Electronic filing.
              (a) EPA will accept information submitted under this subpart only if submitted in accordance with this section. All information must be submitted electronically to EPA via CDX. Prior to submission to EPA via CDX, Notices of Activity and any associated information must be generated and completed using the e-NOA software module.
              (b) Obtain instructions for registering in CDX as follows:
              (1) Web site. The CDX Registration User Guide is available at https://www.epa.gov/sites /production/files/documents/cdx __registration__ guide__v0__02.pdf. To register in CDX, go to https://cdx.epa.gov and follow the appropriate links.
              (2) Telephone. Contact the EPA CDX Help Desk at 1-888-890-1995.
              (3) Email. Email the EPA CDX Help Desk at HelpDesk@epacdx.net.
              
              (c) Obtain instructions for using CISS and the e-NOA software module as follows:
              (1) Web site. Go to the EPA New Chemicals under the Toxic Substances Control Act Web site at https://www.epa.gov/reviewing-new- chemicalsunder-toxic-substances-control- act-tsca/how-submit-e-pmn and follow the appropriate links.
              (2) Telephone. Contact the EPA TSCA Hotline at 1-202-554-1404.
              (3) Email. Email the EPA TSCA Hotline at TSCA-Hotline@epa.gov.
              
            
          
          
            Subpart C—Review Plan
            
              Source:
              85 FR 13068, Mar. 6, 2020, unless otherwise noted.
            
            
              § 710.41
              Scope.
              This subpart applies to the substantiation and review of claims of confidentiality asserted in Notices of Activity Form A to protect the specific chemical identities of chemical substances.
            
            
              § 710.43
              Persons subject to substantiation requirement.
              (a) Who must substantiate. Any person who filed a Notice of Activity Form A requesting to maintain an existing confidentiality claim for a specific chemical identity must substantiate that confidentiality claim as specified in §§ 710.45 and 710.47 unless eligible for an exemption in paragraph (b) of this section.
              (b) Exemptions. (1) Any person who completed the voluntary substantiation process set forth in § 710.37(a)(1) is exempt from the substantiation requirement of this subpart pertaining to the submission of answers to the questions in § 710.45(b)(1) through (6). All remaining requirements of § 710.45 must be met in accordance with the deadline specified in § 710.47(a), including the requirement to submit answers to the questions in § 710.45(b)(7) and (8), signed and dated by an authorized official, and to complete the certification statement in § 710.37(e).

              (2) A person who has previously substantiated the confidentiality claim for a specific chemical identity that the person requested to maintain in a Notice of Activity Form A, by submitting information that is responsive to all questions in § 710.45, is exempt from the substantiation requirement of this subpart if both of the following conditions are met:
              
              (i) The previous substantiation was submitted to EPA on or after November 1, 2015; and
              (ii) The person reports to EPA the submission date, submission type, and case number, transaction ID, or equivalent identifier for the previous submission that contained the substantiation, not later than the deadline specified in § 710.47.
            
            
              § 710.45
              Contents of substantiation.
              (a) The submission. A person substantiating a confidentiality claim for a specific chemical identity must submit written answers to the questions in paragraph (b) of this section, signed and dated by an authorized official, and complete the certification statement in § 710.37(e). If any of the information contained in the answers to the questions listed in paragraph (b) of this section is itself claimed as confidential, the submitter must clearly indicate such by marking that information as confidential business information.
              (b) Substantiation questions. (1) Will disclosure of the information claimed as confidential likely cause substantial harm to your business's competitive position? If you answered yes, describe the substantial harmful effects that would likely result to your competitive position if the information is disclosed, including but not limited to how a competitor could use such information and the causal relationship between the disclosure and the harmful effects.
              (2) To the extent your business has disclosed the information to others (both internally and externally), has your business taken precautions to protect the confidentiality of the disclosed information? If yes, please explain and identify the specific measures, including but not limited to internal controls, that your business has taken to protect the information claimed as confidential.
              (3)(i) Is any of the information claimed as confidential required to be publicly disclosed under any other Federal law? If yes, please explain.
              (ii) Does any of the information claimed as confidential otherwise appear in any public documents, including (but not limited to) safety data sheets; advertising or promotional material; professional or trade publications; state, local, or Federal agency files; or any other media or publications available to the general public? If yes, please explain why the information should be treated as confidential.
              (iii) Does any of the information claimed as confidential appear in one or more patents or patent applications? If yes, please provide the associated patent number or patent application number (or numbers) and explain why the information should be treated as confidential.
              (4) Is the claim of confidentiality intended to last less than 10 years? If yes, please indicate the number of years (between 1-10 years) or the specific date/occurrence after which the claim is withdrawn.
              (5) Has EPA, another Federal agency, or court made any confidentiality determination regarding information associated with this chemical substance? If yes, please provide the circumstances associated with the prior determination, whether the information was found to be entitled to confidential treatment, the entity that made the decision, and the date of the determination.

              (6) Is the confidential chemical substance publicly known (including by your competitors) to have ever been offered for commercial distribution in the United States? If yes, please explain why the specific chemical identity should still be afforded confidential status (e.g., the chemical substance is publicly known only as being distributed in commerce for research and development purposes, but no other information about the current commercial distribution of the chemical substance in the United States is publicly available).

              (7) Does this particular chemical substance leave the site of manufacture (including import) or processing in any form, e.g., as a product, effluent, or emission? If yes, please explain what measures have been taken, if any, to guard against the discovery of its identity.

              (8) If the chemical substance leaves the site in a form that is available to the public or your competitors, can the chemical identity be readily discovered by analysis of the substance (e.g., product, effluent, or emission), in light of existing technologies and any costs, difficulties, or limitations associated with such technologies? Please explain why or why not.
            
            
              § 710.47
              When to submit substantiation or information on previous substantiation.
              (a) All persons required to substantiate a confidentiality claim pursuant to § 710.43(a) or (b)(1) must submit their substantiation not later than November 1, 2020.
              (b) All persons who seek an exemption under § 710.43(b)(2) must submit the information specified in § 710.43(b)(2)(ii) not later than November 1, 2020.
            
            
              § 710.49
              Failure to report.
              If neither the substantiation required under § 710.43(a) or (b)(1), nor the information specified in § 710.43(b)(2)(ii), is submitted to EPA in accordance with the provisions of this subpart, then EPA will deny the confidentiality claim in accordance with the procedures set forth in TSCA section 14(g)(2) and 40 CFR part 2, subpart B.
            
            
              § 710.51
              Electronic filing.
              EPA will accept information submitted under this subpart only if submitted in accordance with § 710.39.
            
            
              § 710.53
              Recordkeeping requirements.
              Each person who is subject to this part must retain records that document any information reported to EPA. Records must be retained for a period of 5 years beginning on the last day of the submission period.
            
            
              § 710.55
              Claim review, duration of protection, TSCA Inventory maintenance, posting results, and extension.
              (a) Review criteria and procedures. Except as set forth in this subpart, confidentiality claims for specific chemical identities asserted in Notices of Activity Form A will be reviewed and approved or denied in accordance with the criteria and procedures in TSCA section 14 and 40 CFR part 2, subpart B.
              (b) Duration of protection from disclosure. Except as provided in 40 CFR part 2, subpart B, and section 14 of TSCA, a specific chemical identity that is the subject of an approved confidentiality claim under this subpart will be protected from disclosure for a period of 10 years from the date on which the confidentiality claim was first asserted by any submitter after June 22, 2016, unless, prior to the expiration of the period, the claimant notifies EPA that the person is withdrawing the confidentiality claim, in which case EPA will not protect the information from disclosure; or EPA otherwise becomes aware that the information does not qualify for protection from disclosure, in which case EPA will take the actions described in TSCA section 14(g)(2) to notify the claimant of EPA's intent to disclose the information.
              (c) Updating the TSCA Inventory. EPA will periodically update the TSCA Inventory based on the results of the reviews of the confidentiality claims asserted in Notices of Activity Form A.
              (d) Posting of annual goals and numbers of reviews completed. At the beginning of each calendar year until all reviews are completed, EPA will publish an annual goal for reviews and the number of reviews completed in the prior year on the Agency website. Determination of annual review goals will take into consideration the number of claims needing review, available resources, and a target completion date for all reviews under this subpart not later than February 19, 2024.
              (e) Extension. If EPA determines that the target completion date in paragraph (d) of this section cannot be met based on the number of claims needing review and the available resources, then EPA will publish a document in the Federal Register announcing the extension of the deadline to complete its review of all confidentiality claims under this subpart for not more than two additional years, together with an explanation of the reasons for the extension.
            
          
        
        
          Pt. 711
          PART 711—TSCA CHEMICAL DATA REPORTING REQUIREMENTS
          
            Sec.
            711.1
            Scope, compliance, and enforcement.
            711.3
            Definitions.
            711.5
            Chemical substances for which information must be reported.
            711.6

            Chemical substances for which information is not required.
            
            711.8
            Persons who must report.
            711.9
            Persons not subject to this part.
            711.10
            Activities for which reporting is not required.
            711.15
            Reporting information to EPA.
            711.20
            When to report.
            711.22
            Duplicative reporting.
            711.25
            Recordkeeping requirements.
            711.30
            Confidentiality claims.
            711.35
            Electronic filing.
          
          
            Authority:
            15 U.S.C. 2607(a).
          
          
            Source:
            76 FR 54933, Sept. 6, 2011, unless otherwise noted.
          
          
            Editorial Note:
            At 76 FR 50859, Aug. 16, 2011, part 711 was added; however, the amendment could not be incorporated because part 711 already existed.
          
          
            § 711.1
            Scope, compliance, and enforcement.
            (a) This subpart specifies reporting and recordkeeping procedures under section 8(a) of the Toxic Substances Control Act (TSCA) (15 U.S.C. 2607(a)) for certain manufacturers (including importers) of chemical substances. TSCA section 8(a) authorizes the EPA Administrator to require reporting of information necessary for the administration of TSCA.
            (b) This part applies to the activities associated with the periodic update of information on a subset of the chemical substances included on the TSCA Inventory.
            (c) TSCA section 15(3) makes it unlawful for any person to fail or refuse to submit information required under this part. In addition, TSCA section 15(3) makes it unlawful for any person to fail to keep, and permit access to, records required by this part. Section 16 of TSCA provides that any person who violates a provision of TSCA section 15 is liable to the United States for a civil penalty and may be criminally prosecuted. Pursuant to TSCA section 17, the Federal Government may seek judicial relief to compel submission of TSCA section 8(a) information and to otherwise restrain any violation of TSCA section 15. (EPA does not intend to concentrate its enforcement efforts on insignificant clerical errors in reporting.) TSCA section 11 allows for inspections to assure compliance, and the Administrator may by subpoena require the attendance and testimony of witnesses and the production of reports, papers, documents, answers to questions, and other information that the Administrator deems necessary.
            (d) Each person who reports under this part must maintain records that document information reported under this part and, in accordance with TSCA, permit access to, and the copying of, such records by EPA officials.
            [76 FR 54933, Sept. 6, 2011, as amended at 85 FR 20138, Apr. 9, 2020]
          
          
            § 711.3
            Definitions.

            The definitions in this section and the definitions in TSCA section 3 apply to this part. In addition, the definitions in 40 CFR 704.3 also apply to this part, except the definitions manufacture and manufacturer in 40 CFR 704.3.
            
              CDX or Central Data Exchange means EPA's centralized electronic document receiving system, or its successors.
            
              Commercial use means the use of a chemical substance or a mixture containing a chemical substance (including as part of an article) in a commercial enterprise providing saleable goods or services.
            
              Consumer use means the use of a chemical substance or a mixture containing a chemical substance (including as part of an article) when sold to or made available to consumers for their use.
            
              e-CDRweb means the electronic, web-based tool provided by EPA for the completion of Form U and submission of the CDR data.
            
              Highest-level parent company means the highest-level company of the site's ownership hierarchy as of the start of the submission period during which data are being reported according to the following instructions. The highest-level U.S. parent company is located within the United States while the highest-level foreign parent company is located outside the United States. The following rules govern how to identify the highest-level U.S. parent company and highest-level foreign parent company (if applicable):
            (1) If the site is entirely owned by a single U.S. company that is not owned by another company, that single company is the U.S. parent company.

            (2) If the site is entirely owned by a single U.S. company that is, itself, owned by another U.S.-based company (e.g., it is a division or subsidiary of a higher-level company), the highest-level domestic company in the ownership hierarchy is the United States parent company. If there is a higher-level parent company that is outside of the United States, the highest-level foreign company in the ownership hierarchy is the foreign parent company.
            (3) If the site is owned by more than one company (e.g., company A owns 40 percent, company B owns 35 percent, and company C owns 25 percent), the company with the largest ownership interest in the site is the parent company. If a higher-level company in the ownership hierarchy owns more than one ownership company, then determine the entity with the largest ownership by considering the lower-level ownerships in combination (e.g., corporation x owns companies B and C, for a total ownership of 60 percent for the site).
            (i) If the parent company is a U.S. company owned by another U.S. company, then the highest-level domestic company in the ownership hierarchy is the U.S. parent company. If the U.S. parent company has a higher-level foreign company in the ownership hierarchy, then the highest-level foreign company in the ownership hierarchy is the foreign parent company.
            (ii) If the parent company is a foreign company, then the site is its own U.S. parent company and the foreign parent company is the highest-level foreign company in the ownership hierarchy.
            (4) If the site is owned by a 50:50 joint venture or a cooperative, the joint venture or cooperative is its own parent company. If the site is owned by a U.S. joint venture or cooperative, the highest level of the joint venture or cooperative is the U.S. parent company. If the site is owned by a joint venture or cooperative outside the United States, the highest level of the joint venture or cooperative outside the United States is the foreign parent company.

            (5) If the site is entirely owned by a foreign company (i.e., without a U.S.-based subsidiary within the site's ownership hierarchy), the highest-level foreign company in the ownership hierarchy is the site's foreign parent company.
            (6) If the site is federally owned, the highest-level federal agency or department is the U.S. parent company.
            (7) If the site is owned by a non-federal public entity, that entity (such as a municipality, State, or tribe) is the U.S. parent company.
            
              Industrial function means the intended physical or chemical characteristic for which a chemical substance or mixture is consumed as a reactant; incorporated into a formulation, mixture, reaction product, or article; repackaged; or used.
            
              Industrial use means use at a site at which one or more chemical substances or mixtures are manufactured (including imported) or processed.
            
              Intended for use by children means the chemical substance or mixture is used in or on a product that is specifically intended for use by children age 14 or younger. A chemical substance or mixture is intended for use by children when the submitter answers “yes” to at least one of the following questions for the product into which the submitter's chemical substance or mixture is incorporated:
            (1) Is the product commonly recognized (i.e., by a reasonable person) as being intended for children age 14 or younger?
            (2) Does the manufacturer of the product state through product labeling or other written materials that the product is intended for or will be used by children age 14 or younger?
            (3) Is the advertising, promotion, or marketing of the product aimed at children age 14 or younger?
            
              Manufacture means to manufacture, produce, or import, for commercial purposes. Manufacture includes the extraction, for commercial purposes, of a component chemical substance from a previously existing chemical substance or complex combination of chemical substances. A chemical substance is co-manufactured by the person who physically performs the manufacturing and the person contracting for such production when that chemical substance, manufactured other than by import, is:

            (1) Produced exclusively for another person who contracts for such production, and
            
            (2) That other person dictates the specific chemical identity of the chemical substance and controls the total amount produced and the basic technology for the manufacturing process.
            
              Manufacturer means a person who manufactures a chemical substance.
            
              Master Inventory File means EPA's comprehensive list of chemical substances which constitutes the TSCA Inventory compiled under TSCA section 8(b). It includes chemical substances reported under 40 CFR part 710 and substances reported under 40 CFR part 720 for which a Notice of Commencement of Manufacture or Import has been received under 40 CFR 720.120.
            
              Principal reporting year means the latest complete calendar year preceding the submission period.
            
              Reasonably likely to be exposed means an exposure to a chemical substance which, under foreseeable conditions of manufacture (including import), processing, distribution in commerce, or use of the chemical substance, is more likely to occur than not to occur. Such exposures would normally include, but would not be limited to, activities such as charging reactor vessels, drumming, bulk loading, cleaning equipment, maintenance operations, materials handling and transfers, and analytical operations. Covered exposures include exposures through any route of entry (inhalation, ingestion, skin contact, absorption, etc.), but excludes accidental or theoretical exposures.
            
              Repackaging means the physical transfer of a chemical substance or mixture, as is, from one container to another container or containers in preparation for distribution of the chemical substance or mixture in commerce.
            
              Reportable chemical substance means a chemical substance described in § 711.5.
            
              Site means a contiguous property unit. Property divided only by a public right-of-way shall be considered one site. More than one manufacturing plant may be located on a single site.

            (1) For chemical substances manufactured under contract, i.e., by a co-manufacturer, the site is the location where the chemical substance is physically manufactured.
            (2) The site for an importer who imports a chemical substance described in § 711.5 is the U.S. site of the operating unit within the person's organization that is directly responsible for importing the chemical substance. The import site, in some cases, may be the organization's headquarters in the United States. If there is no such operating unit or headquarters in the United States, the site address for the importer is the U.S. address of an agent acting on behalf of the importer who is authorized to accept service of process for the importer.
            (3) For portable manufacturing units sent to different locations from a single distribution center, the distribution center shall be considered the site.
            
              Site-limited means a chemical substance is manufactured and processed only within a site and is not distributed for commercial purposes as a chemical substance or as part of a mixture or article outside the site. Imported chemical substances are never site-limited. Although a site-limited chemical substance is not distributed for commercial purposes outside the site at which it is manufactured and processed, the chemical substance is considered to have been manufactured and processed for commercial purposes.
            
              Submission period means the period in which the manufacturing, processing, and use data are submitted to EPA.
            
              Use means any utilization of a chemical substance or mixture that is not otherwise covered by the terms manufacture or process. Relabeling or redistributing a container holding a chemical substance or mixture where no repackaging of the chemical substance or mixture occurs does not constitute use or processing of the chemical substance or mixture.
            [76 FR 54933, Sept. 6, 2011, as amended at 85 FR 20138, Apr. 9, 2020]
          
          
            § 711.5
            Chemical substances for which information must be reported.
            Any chemical substance that is in the Master Inventory File at the beginning of a submission period described in § 711.20, unless the chemical substance is specifically excluded by § 711.6.
          
          
            
            § 711.6
            Chemical substances for which information is not required.
            The following groups or categories of chemical substances are exempted from some or all of the reporting requirements of this part, with the following exception: A chemical substance described in paragraph (a)(1), (2), or (4), or (b) of this section is not exempted from any of the reporting requirements of this part if that chemical substance is the subject of a rule proposed or promulgated under TSCA sections 4, 5(a)(2), 5(b)(4), or 6, or is the subject of an enforceable consent agreement (ECA) developed under the procedures of 40 CFR part 790, or is the subject of an order issued under TSCA sections 4, 5(e), or 5(f), or is the subject of relief that has been granted under a civil action under TSCA sections 5 or 7.
            (a) Full exemptions. The following categories of chemical substances are exempted from the reporting requirements of this part.
            (1) Polymers. (i) Any chemical substance described with the word fragments “*polym,” “*alkyd,” or “*oxylated” in the Chemical Abstracts (CA) Index Name in the Master Inventory File, where the asterisk (*) in the listed word fragments indicates that any sets of characters may precede, or follow, the character string defined.
            (ii) Any chemical substance that is identified in the Master Inventory File as an enzyme, lignin, a polysaccharide (cellulose, gum, starch), a protein (albumin, casein, gelatin, gluten, hemoglobin), rubber, siloxane and silicone, or silsesquioxane.
            (iii) This exclusion does not apply to a polymeric substance that has been depolymerized, hydrolyzed, or otherwise chemically modified, except in cases where the intended product of this reaction is totally polymeric in structure.
            (2) Microorganisms. Any combination of chemical substances that is a living organism, and that meets the definition of microorganism at 40 CFR 725.3. Any chemical substance produced from a living microorganism is reportable under this part unless otherwise excluded.
            (3) Naturally occurring chemical substances. Any naturally occurring chemical substance, as described in 40 CFR 710.4(b). The applicability of this exclusion is determined in each case by the specific activities of the person who manufactures the chemical substance in question. Some chemical substances can be manufactured both as described in 40 CFR 710.4(b) and by means other than those described in 40 CFR 710.4(b). If a person described in § 711.8 manufactures a chemical substance by means other than those described in 40 CFR 710.4(b), the person must report regardless of whether the chemical substance also could have been produced as described in 40 CFR 710.4(b). Any chemical substance that is produced from such a naturally occurring chemical substance described in 40 CFR 710.4(b) is reportable unless otherwise excluded.
            (4) Water and certain forms of natural gas. Chemical substances with the following Chemical Abstracts Service Registry Number (CASRN): CASRN 7732-18-5, water; CASRN 8006-14-2, natural gas; CASRN 8006-61-9, gasoline, natural; CASRN 64741-48-6, natural gas (petroleum), raw liq. mix; CASRN 68410-63-9, natural gas, dried; CASRN 68425-31-0, gasoline (natural gas), natural; and CASRN 68919-39-1, natural gas condensates.
            (b) Partial exemptions. The following groups of chemical substances are partially exempted from the reporting requirements of this part (i.e., the information described in § 711.15(b)(4) need not be reported for these chemical substances). Such chemical substances are not excluded from the other reporting requirements under this part.
            (1) Petroleum process streams. EPA has designated the chemical substances listed in Table 1 of this paragraph by CASRN, as partially exempt from reporting under the CDR.
            
              Table 1—CASRNs of Partially Exempt Chemical Substances Termed “Petroleum Process Streams” for Purposes of TSCA Chemical Data Reporting
              
                CASRN
                Product
              
              
                8002-05-9
                Petroleum.
              
              
                
                8002-74-2
                Paraffin waxes and hydrocarbon waxes.
              
              
                8006-20-0
                Fuel gases, low and medium B.T.U.
              
              
                8008-20-6
                Kerosine (petroleum).
              
              
                8009-03-8
                Petrolatum.
              
              
                8012-95-1
                Paraffin oils.
              
              
                8030-30-6
                Naphtha.
              
              
                8032-32-4
                Ligroine.
              
              
                8042-47-5
                White mineral oil (petroleum).
              
              
                8052-41-3
                Stoddard solvent.
              
              
                8052-42-4
                Asphalt.
              
              
                61789-60-4
                Pitch.
              
              
                63231-60-7
                Paraffin waxes and hydrocarbon waxes, microcryst.
              
              
                64741-41-9
                Naphtha (petroleum), heavy straight-run.
              
              
                64741-42-0
                Naphtha (petroleum), full-range straight-run.
              
              
                64741-43-1
                Gas oils (petroleum), straight-run.
              
              
                64741-44-2
                Distillates (petroleum), straight-run middle.
              
              
                64741-45-3
                Residues (petroleum), atm. tower.
              
              
                64741-46-4
                Naphtha (petroleum), light straight-run.
              
              
                64741-47-5
                Natural gas condensates (petroleum).
              
              
                64741-49-7
                Condensates (petroleum), vacuum tower.
              
              
                64741-50-0
                Distillates (petroleum), light paraffinic.
              
              
                64741-51-1
                Distillates (petroleum), heavy paraffinic.
              
              
                64741-52-2
                Distillates (petroleum), light naphthenic.
              
              
                64741-53-3
                Distillates (petroleum), heavy naphthenic.
              
              
                64741-54-4
                Naphtha (petroleum), heavy catalytic cracked.
              
              
                64741-55-5
                Naphtha (petroleum), light catalytic cracked.
              
              
                64741-56-6
                Residues (petroleum), vacuum.
              
              
                64741-57-7
                Gas oils (petroleum), heavy vacuum.
              
              
                64741-58-8
                Gas oils (petroleum), light vacuum.
              
              
                64741-59-9
                Distillates (petroleum), light catalytic cracked.
              
              
                64741-60-2
                Distillates (petroleum), intermediate catalytic cracked.
              
              
                64741-61-3
                Distillates (petroleum), heavy catalytic cracked.
              
              
                64741-62-4
                Clarified oils (petroleum), catalytic cracked.
              
              
                64741-63-5
                Naphtha (petroleum), light catalytic reformed.
              
              
                64741-64-6
                Naphtha (petroleum), full-range alkylate.
              
              
                64741-65-7
                Naphtha (petroleum), heavy alkylate.
              
              
                64741-66-8
                Naphtha (petroleum), light alkylate.
              
              
                64741-67-9
                Residues (petroleum), catalytic reformer fractionator.
              
              
                64741-68-0
                Naphtha (petroleum), heavy catalytic reformed.
              
              
                64741-69-1
                Naphtha (petroleum), light hydrocracked.
              
              
                64741-70-4
                Naphtha (petroleum), isomerization.
              
              
                64741-73-7
                Distillates (petroleum), alkylate.
              
              
                64741-74-8
                Naphtha (petroleum), light thermal cracked.
              
              
                64741-75-9
                Residues (petroleum), hydrocracked.
              
              
                64741-76-0
                Distillates (petroleum), heavy hydrocracked.
              
              
                64741-77-1
                Distillates (petroleum), light hydrocracked.
              
              
                64741-78-2
                Naphtha (petroleum), heavy hydrocracked.
              
              
                64741-79-3
                Coke (petroleum).
              
              
                64741-80-6
                Residues (petroleum), thermal cracked.
              
              
                64741-81-7
                Distillates (petroleum), heavy thermal cracked.
              
              
                64741-82-8
                Distillates (petroleum), light thermal cracked.
              
              
                64741-83-9
                Naphtha (petroleum), heavy thermal cracked.
              
              
                64741-84-0
                Naphtha (petroleum), solvent-refined light.
              
              
                64741-85-1
                Raffinates (petroleum), sorption process.
              
              
                64741-86-2
                Distillates (petroleum), sweetened middle.
              
              
                64741-87-3
                Naphtha (petroleum), sweetened.
              
              
                64741-88-4
                Distillates (petroleum), solvent-refined heavy paraffinic.
              
              
                64741-89-5
                Distillates (petroleum), solvent-refined light paraffinic.
              
              
                64741-90-8
                Gas oils (petroleum), solvent-refined.
              
              
                64741-91-9
                Distillates (petroleum), solvent-refined middle.
              
              
                64741-92-0
                Naphtha (petroleum), solvent-refined heavy.
              
              
                64741-95-3
                Residual oils (petroleum), solvent deasphalted.
              
              
                64741-96-4
                Distillates (petroleum), solvent-refined heavy naphthenic.
              
              
                64741-97-5
                Distillates (petroleum), solvent-refined light naphthenic.
              
              
                64741-98-6
                Extracts (petroleum), heavy naphtha solvent.
              
              
                64741-99-7
                Extracts (petroleum), light naphtha solvent.
              
              
                64742-01-4
                Residual oils (petroleum), solvent-refined.
              
              
                64742-03-6
                Extracts (petroleum), light naphthenic distillate solvent.
              
              
                64742-04-7
                Extracts (petroleum), heavy paraffinic distillate solvent.
              
              
                64742-05-8
                Extracts (petroleum), light paraffinic distillate solvent.
              
              
                64742-06-9
                Extracts (petroleum), middle distillate solvent.
              
              
                
                64742-07-0
                Raffinates (petroleum), residual oil decarbonization.
              
              
                64742-08-1
                Raffinates (petroleum), heavy naphthenic distillate decarbonization.
              
              
                64742-09-2
                Raffinates (petroleum), heavy paraffinic distillate decarbonization.
              
              
                64742-10-5
                Extracts (petroleum), residual oil solvent.
              
              
                64742-11-6
                Extracts (petroleum), heavy naphthenic distillate solvent.
              
              
                64742-12-7
                Gas oils (petroleum), acid-treated.
              
              
                64742-13-8
                Distillates (petroleum), acid-treated middle.
              
              
                64742-14-9
                Distillates (petroleum), acid-treated light.
              
              
                64742-15-0
                Naphtha (petroleum), acid-treated.
              
              
                64742-16-1
                Petroleum resins.
              
              
                64742-18-3
                Distillates (petroleum), acid-treated heavy naphthenic.
              
              
                64742-19-4
                Distillates (petroleum), acid-treated light naphthenic.
              
              
                64742-20-7
                Distillates (petroleum), acid-treated heavy paraffinic.
              
              
                64742-21-8
                Distillates (petroleum), acid-treated light paraffinic.
              
              
                64742-22-9
                Naphtha (petroleum), chemically neutralized heavy.
              
              
                64742-23-0
                Naphtha (petroleum), chemically neutralized light.
              
              
                64742-24-1
                Sludges (petroleum), acid.
              
              
                64742-25-2
                Lubricating oils (petroleum), acid-treated spent.
              
              
                64742-26-3
                Hydrocarbon waxes (petroleum), acid-treated.
              
              
                64742-27-4
                Distillates (petroleum), chemically neutralized heavy paraffinic.
              
              
                64742-28-5
                Distillates (petroleum), chemically neutralized light paraffinic.
              
              
                64742-29-6
                Gas oils (petroleum), chemically neutralized.
              
              
                64742-30-9
                Distillates (petroleum), chemically neutralized middle.
              
              
                64742-31-0
                Distillates (petroleum), chemically neutralized light.
              
              
                64742-32-1
                Lubricating oils (petroleum), chemically neutralized spent.
              
              
                64742-33-2
                Hydrocarbon waxes (petroleum), chemically neutralized.
              
              
                64742-34-3
                Distillates (petroleum), chemically neutralized heavy naphthenic.
              
              
                64742-35-4
                Distillates (petroleum), chemically neutralized light naphthenic.
              
              
                64742-36-5
                Distillates (petroleum), clay-treated heavy paraffinic.
              
              
                64742-37-6
                Distillates (petroleum), clay-treated light paraffinic.
              
              
                64742-38-7
                Distillates (petroleum), clay-treated middle.
              
              
                64742-39-8
                Neutralizing agents (petroleum), spent sodium carbonate.
              
              
                64742-40-1
                Neutralizing agents (petroleum), spent sodium hydroxide.
              
              
                64742-41-2
                Residual oils (petroleum), clay-treated.
              
              
                64742-42-3
                Hydrocarbon waxes (petroleum), clay-treated microcryst.
              
              
                64742-43-4
                Paraffin waxes (petroleum), clay-treated.
              
              
                64742-44-5
                Distillates (petroleum), clay-treated heavy naphthenic.
              
              
                64742-45-6
                Distillates (petroleum), clay-treated light naphthenic.
              
              
                64742-46-7
                Distillates (petroleum), hydrotreated middle.
              
              
                64742-47-8
                Distillates (petroleum), hydrotreated light.
              
              
                64742-48-9
                Naphtha (petroleum), hydrotreated heavy.
              
              
                64742-49-0
                Naphtha (petroleum), hydrotreated light.
              
              
                64742-50-3
                Lubricating oils (petroleum), clay-treated spent.
              
              
                64742-51-4
                Paraffin waxes (petroleum), hydrotreated.
              
              
                64742-52-5
                Distillates (petroleum), hydrotreated heavy naphthenic.
              
              
                64742-53-6
                Distillates (petroleum), hydrotreated light naphthenic.
              
              
                64742-54-7
                Distillates (petroleum), hydrotreated heavy paraffinic.
              
              
                64742-55-8
                Distillates (petroleum), hydrotreated light paraffinic.
              
              
                64742-56-9
                Distillates (petroleum), solvent-dewaxed light paraffinic.
              
              
                64742-57-0
                Residual oils (petroleum), hydrotreated.
              
              
                64742-58-1
                Lubricating oils (petroleum), hydrotreated spent.
              
              
                64742-59-2
                Gas oils (petroleum), hydrotreated vacuum.
              
              
                64742-60-5
                Hydrocarbon waxes (petroleum), hydrotreated microcryst.
              
              
                64742-61-6
                Slack wax (petroleum).
              
              
                64742-62-7
                Residual oils (petroleum), solvent-dewaxed.
              
              
                64742-63-8
                Distillates (petroleum), solvent-dewaxed heavy naphthenic.
              
              
                64742-64-9
                Distillates (petroleum), solvent-dewaxed light naphthenic.
              
              
                64742-65-0
                Distillates (petroleum), solvent-dewaxed heavy paraffinic.
              
              
                64742-67-2
                Foots oil (petroleum).
              
              
                64742-68-3
                Naphthenic oils (petroleum), catalytic dewaxed heavy.
              
              
                64742-69-4
                Naphthenic oils (petroleum), catalytic dewaxed light.
              
              
                64742-70-7
                Paraffin oils (petroleum), catalytic dewaxed heavy.
              
              
                64742-71-8
                Paraffin oils (petroleum), catalytic dewaxed light.
              
              
                64742-72-9
                Distillates (petroleum), catalytic dewaxed middle.
              
              
                64742-73-0
                Naphtha (petroleum), hydrodesulfurized light.
              
              
                64742-75-2
                Naphthenic oils (petroleum), complex dewaxed heavy.
              
              
                64742-76-3
                Naphthenic oils (petroleum), complex dewaxed light.
              
              
                64742-78-5
                Residues (petroleum), hydrodesulfurized atmospheric tower.
              
              
                64742-79-6
                Gas oils (petroleum), hydrodesulfurized.
              
              
                64742-80-9
                Distillates (petroleum), hydrodesulfurized middle.
              
              
                64742-81-0
                Kerosine (petroleum), hydrodesulfurized.
              
              
                
                64742-82-1
                Naphtha (petroleum), hydrodesulfurized heavy.
              
              
                64742-83-2
                Naphtha (petroleum), light steam-cracked.
              
              
                64742-85-4
                Residues (petroleum), hydrodesulfurized vacuum.
              
              
                64742-86-5
                Gas oils (petroleum), hydrodesulfurized heavy vacuum.
              
              
                64742-87-6
                Gas oils (petroleum), hydrodesulfurized light vacuum.
              
              
                64742-88-7
                Solvent naphtha (petroleum), medium aliph.
              
              
                64742-89-8
                Solvent naphtha (petroleum), light aliph.
              
              
                64742-90-1
                Residues (petroleum), steam-cracked.
              
              
                64742-91-2
                Distillates (petroleum), steam-cracked.
              
              
                64742-92-3
                Petroleum resins, oxidized.
              
              
                64742-93-4
                Asphalt, oxidized.
              
              
                64742-94-5
                Solvent naphtha (petroleum), heavy arom.
              
              
                64742-95-6
                Solvent naphtha (petroleum), light arom.
              
              
                64742-96-7
                Solvent naphtha (petroleum), heavy aliph.
              
              
                64742-97-8
                Distillates (petroleum), oxidized heavy.
              
              
                64742-98-9
                Distillates (petroleum), oxidized light.
              
              
                64742-99-0
                Residual oils (petroleum), oxidized.
              
              
                64743-00-6
                Hydrocarbon waxes (petroleum), oxidized.
              
              
                64743-01-7
                Petrolatum (petroleum), oxidized.
              
              
                64743-02-8
                Alkenes, C>10 .alpha.-.
              
              
                64743-03-9
                Phenols (petroleum).
              
              
                64743-04-0
                Coke (petroleum), recovery.
              
              
                64743-05-1
                Coke (petroleum), calcined.
              
              
                64743-06-2
                Extracts (petroleum), gas oil solvent.
              
              
                64743-07-3
                Sludges (petroleum), chemically neutralized.
              
              
                64754-89-8
                Naphthenic acids (petroleum), crude.
              
              
                64771-71-7
                Paraffins (petroleum), normal C>10.
              
              
                64771-72-8
                Paraffins (petroleum), normal C5-20.
              
              
                67254-74-4
                Naphthenic oils.
              
              
                67674-12-8
                Residual oils (petroleum), oxidized, compounds with triethanolamine.
              
              
                67674-13-9
                Petrolatum (petroleum), oxidized, partially deacidified.
              
              
                67674-15-1
                Petrolatum (petroleum), oxidized, Me ester.
              
              
                67674-16-2
                Hydrocarbon waxes (petroleum), oxidized, partially deacidified.
              
              
                67674-17-3
                Distillates (petroleum), oxidized light, compounds with triethanolamine.
              
              
                67674-18-4
                Distillates (petroleum), oxidized light, Bu esters.
              
              
                67891-79-6
                Distillates (petroleum), heavy arom.
              
              
                67891-80-9
                Distillates (petroleum), light arom.
              
              
                67891-81-0
                Distillates (petroleum), oxidized light, potassium salts.
              
              
                67891-82-1
                Hydrocarbon waxes (petroleum), oxidized, compounds with ethanolamine.
              
              
                67891-83-2
                Hydrocarbon waxes (petroleum), oxidized, compounds with isopropanolamine.
              
              
                67891-85-4
                Hydrocarbon waxes (petroleum), oxidized, compounds with triisopropanolamine.
              
              
                67891-86-5
                Hydrocarbon waxes (petroleum), oxidized, compds. with diisopropanolamine.
              
              
                68131-05-5
                Hydrocarbon oils, process blends.
              
              
                68131-49-7
                Aromatic hydrocarbons, C6-10, acid-treated, neutralized.
              
              
                68131-75-9
                Gases (petroleum), C3-4.
              
              
                68153-22-0
                Paraffin waxes and Hydrocarbon waxes, oxidized.
              
              
                68187-57-5
                Pitch, coal tar-petroleum.
              
              
                68187-58-6
                Pitch, petroleum, arom.
              
              
                68187-60-0
                Hydrocarbons, C4, ethane-propane-cracked.
              
              
                68307-98-2
                Tail gas (petroleum), catalytic cracked distillate and catalytic cracked naphtha fractionation absorber.
              
              
                68307-99-3
                Tail gas (petroleum), catalytic polymn. naphtha fractionation stabilizer.
              
              
                68308-00-9
                Tail gas (petroleum), catalytic reformed naphtha fractionation stabilizer, hydrogen sulfide-free.
              
              
                68308-01-0
                Tail gas (petroleum), cracked distillate hydrotreater stripper.
              
              
                68308-02-1
                Tail gas (petroleum), distn., hydrogen sulfide-free.
              
              
                68308-03-2
                Tail gas (petroleum), gas oil catalytic cracking absorber.
              
              
                68308-04-3
                Tail gas (petroleum), gas recovery plant.
              
              
                68308-05-4
                Tail gas (petroleum), gas recovery plant deethanizer.
              
              
                68308-06-5
                Tail gas (petroleum), hydrodesulfurized distillate and hydrodesulfurized naphtha fractionator, acid-free.
              
              
                68308-07-6
                Tail gas (petroleum), hydrodesulfurized vacuum gas oil stripper, hydrogen sulfide-free.
              
              
                68308-08-7
                Tail gas (petroleum), isomerized naphtha fractionation stabilizer.
              
              
                68308-09-8
                Tail gas (petroleum), light straight-run naphtha stabilizer, hydrogen sulfide-free.
              
              
                68308-10-1
                Tail gas (petroleum), straight-run distillate hydrodesulfurizer, hydrogen sulfide-free.
              
              
                68308-11-2
                Tail gas (petroleum), propane-propylene alkylation feed prep deethanizer.
              
              
                68308-12-3
                Tail gas (petroleum), vacuum gas oil hydrodesulfurizer, hydrogen sulfide-free.
              
              
                68308-27-0
                Fuel gases, refinery.
              
              
                68333-22-2
                Residues (petroleum), atmospheric.
              
              
                68333-23-3
                Naphtha (petroleum), heavy coker.
              
              
                68333-24-4
                Hydrocarbon waxes (petroleum), oxidized, compds. with triethanolamine.
              
              
                68333-25-5
                Distillates (petroleum), hydrodesulfurized light catalytic cracked.
              
              
                
                68333-26-6
                Clarified oils (petroleum), hydrodesulfurized catalytic cracked.
              
              
                68333-27-7
                Distillates (petroleum), hydrodesulfurized intermediate catalytic cracked.
              
              
                68333-28-8
                Distillates (petroleum), hydrodesulfurized heavy catalytic cracked.
              
              
                68333-29-9
                Residues (petroleum), light naphtha solvent extracts.
              
              
                68333-30-2
                Distillates (petroleum), oxidized heavy thermal cracked.
              
              
                68333-81-3
                Alkanes, C4-12.
              
              
                68333-88-0
                Aromatic hydrocarbons, C9-17.
              
              
                68334-30-5
                Fuels, diesel.
              
              
                68409-99-4
                Gases (petroleum), catalytic cracked overheads.
              
              
                68410-00-4
                Distillates (petroleum), crude oil.
              
              
                68410-05-9
                Distillates (petroleum), straight-run light.
              
              
                68410-12-8
                Distillates (petroleum), steam-cracked, C5-10 fraction, high-temperature stripping products with light steam-cracked petroleum naphtha C5 fraction polymers.
              
              
                68410-71-9
                Raffinates (petroleum), catalytic reformer ethylene glycol-water countercurrent exts.
              
              
                68410-96-8
                Distillates (petroleum), hydrotreated middle, intermediate boiling.
              
              
                68410-97-9
                Distillates (petroleum), light distillate hydrotreating process, low-boiling.
              
              
                68410-98-0
                Distillates (petroleum), hydrotreated heavy naphtha, deisohexanizer overheads.
              
              
                68411-00-7
                Alkenes, C>8.
              
              
                68425-29-6
                Distillates (petroleum), naphtha-raffinate pyrolyzate-derived, gasoline-blending.
              
              
                68425-33-2
                Petrolatum (petroleum), oxidized, barium salt.
              
              
                68425-34-3
                Petrolatum (petroleum), oxidized, calcium salt.
              
              
                68425-35-4
                Raffinates (petroleum), reformer, Lurgi unit-sepd.
              
              
                68425-39-8
                Alkenes, C>10 .alpha.-, oxidized.
              
              
                68441-09-8
                Hydrocarbon waxes (petroleum), clay-treated microcryst., contg. polyethylene, oxidized.
              
              
                68459-78-9
                Alkenes, C18-24 .alpha.-, dimers.
              
              
                68475-57-0
                Alkanes, C1-2.
              
              
                68475-58-1
                Alkanes, C2-3.
              
              
                68475-59-2
                Alkanes, C3-4.
              
              
                68475-60-5
                Alkanes, C4-5.
              
              
                68475-61-6
                Alkenes, C5, naphtha-raffinate pyrolyzate-derived.
              
              
                68475-70-7
                Aromatic hydrocarbons, C6-8, naphtha-raffinate pyrolyzate-derived.
              
              
                68475-79-6
                Distillates (petroleum), catalytic reformed depentanizer.
              
              
                68475-80-9
                Distillates (petroleum), light steam-cracked naphtha.
              
              
                68476-26-6
                Fuel gases.
              
              
                68476-27-7
                Fuel gases, amine system residues.
              
              
                68476-28-8
                Fuel gases, C6-8 catalytic reformer.
              
              
                68476-29-9
                Fuel gases, crude oil distillates.
              
              
                68476-30-2
                Fuel oil, no. 2.
              
              
                68476-31-3
                Fuel oil, no. 4.
              
              
                68476-32-4
                Fuel oil, residues-straight-run gas oils, high-sulfur.
              
              
                68476-33-5
                Fuel oil, residual.
              
              
                68476-34-6
                Fuels, diesel, no. 2.
              
              
                68476-39-1
                Hydrocarbons, aliph.-arom.-C4-5-olefinic.
              
              
                68476-40-4
                Hydrocarbons, C3-4.
              
              
                68476-42-6
                Hydrocarbons, C4-5.
              
              
                68476-43-7
                Hydrocarbons, C4-6, C5-rich.
              
              
                68476-44-8
                Hydrocarbons, C>3.
              
              
                68476-45-9
                Hydrocarbons, C5-10 arom. conc., ethylene-manuf.-by-product.
              
              
                68476-46-0
                Hydrocarbons, C3-11, catalytic cracker distillates.
              
              
                68476-47-1
                Hydrocarbons, C2-6, C6-8 catalytic reformer.
              
              
                68476-49-3
                Hydrocarbons, C2-4, C3-rich.
              
              
                68476-50-6
                Hydrocarbons, C≥5, C5-6-rich.
              
              
                68476-52-8
                Hydrocarbons, C4, ethylene-manuf.-by-product.
              
              
                68476-53-9
                Hydrocarbons, C≥20, petroleum wastes.
              
              
                68476-54-0
                Hydrocarbons, C3-5, polymn. unit feed.
              
              
                68476-55-1
                Hydrocarbons, C5-rich.
              
              
                68476-56-2
                Hydrocarbons, cyclic C5 and C6.
              
              
                68476-77-7
                Lubricating oils, refined used.
              
              
                68476-81-3
                Paraffin waxes and Hydrocarbon waxes, oxidized, calcium salts.
              
              
                68476-84-6
                Petroleum products, gases, inorg.
              
              
                68476-85-7
                Petroleum gases, liquefied.
              
              
                68476-86-8
                Petroleum gases, liquefied, sweetened.
              
              
                68477-25-8
                Waste gases, vent gas, C1-6.
              
              
                68477-26-9
                Wastes, petroleum.
              
              
                68477-29-2
                Distillates (petroleum), catalytic reformer fractionator residue, high-boiling.
              
              
                68477-30-5
                Distillates (petroleum), catalytic reformer fractionator residue, intermediate-boiling.
              
              
                68477-31-6
                Distillates (petroleum), catalytic reformer fractionator residue, low-boiling.
              
              
                68477-33-8
                Gases (petroleum), C3-4, isobutane-rich.
              
              
                68477-34-9
                Distillates (petroleum), C3-5, 2-methyl-2-butene-rich.
              
              
                68477-35-0
                Distillates (petroleum), C3-6, piperylene-rich.
              
              
                68477-36-1
                Distillates (petroleum), cracked steam-cracked, C5-18 fraction.
              
              
                
                68477-38-3
                Distillates (petroleum), cracked steam-cracked petroleum distillates.
              
              
                68477-39-4
                Distillates (petroleum), cracked stripped steam-cracked petroleum distillates, C8-10 fraction.
              
              
                68477-40-7
                Distillates (petroleum), cracked stripped steam-cracked petroleum distillates, C10-12 fraction.
              
              
                68477-41-8
                Gases (petroleum), extractive, C3-5, butadiene-butene-rich.
              
              
                68477-42-9
                Gases (petroleum), extractive, C3-5, butene-isobutylene-rich.
              
              
                68477-44-1
                Distillates (petroleum), heavy naphthenic, mixed with steam-cracked petroleum distillates C5-12 fraction.
              
              
                68477-47-4
                Distillates (petroleum), mixed heavy olefin vacuum, heart-cut.
              
              
                68477-48-5
                Distillates (petroleum), mixed heavy olefin vacuum, low-boiling.
              
              
                68477-53-2
                Distillates (petroleum), steam-cracked, C5-12 fraction.
              
              
                68477-54-3
                Distillates (petroleum), steam-cracked, C8-12 fraction.
              
              
                68477-55-4
                Distillates (petroleum), steam-cracked, C5-10 fraction, mixed with light steam-cracked petroleum naphtha C5 fraction.
              
              
                68477-58-7
                Distillates (petroleum), steam-cracked petroleum distillates, C5-18 fraction.
              
              
                68477-59-8
                Distillates (petroleum), steam-cracked petroleum distillates cyclopentadiene conc.
              
              
                68477-60-1
                Extracts (petroleum), cold-acid.
              
              
                68477-61-2
                Extracts (petroleum), cold-acid, C4-6.
              
              
                68477-62-3
                Extracts (petroleum), cold-acid, C3-5, butene-rich.
              
              
                68477-63-4
                Extracts (petroleum), reformer recycle.
              
              
                68477-64-5
                Gases (petroleum), acetylene manuf. off.
              
              
                68477-65-6
                Gases (petroleum), amine system feed.
              
              
                68477-66-7
                Gases (petroleum), benzene unit hydrodesulfurizer off.
              
              
                68477-67-8
                Gases (petroleum), benzene unit recycle, hydrogen-rich.
              
              
                68477-68-9
                Gases (petroleum), blend oil, hydrogen-nitrogen-rich.
              
              
                68477-69-0
                Gases (petroleum), butane splitter overheads.
              
              
                68477-70-3
                Gases (petroleum), C2-3.
              
              
                68477-71-4
                Gases (petroleum), catalytic-cracked gas oil depropanizer bottoms, C4-rich acid-free.
              
              
                68477-72-5
                Gases (petroleum), catalytic-cracked naphtha debutanizer bottoms, C3-5-rich.
              
              
                68477-73-6
                Gases (petroleum), catalytic cracked naphtha depropanizer overhead, C3-rich acid-free.
              
              
                68477-74-7
                Gases (petroleum), catalytic cracker.
              
              
                68477-75-8
                Gases (petroleum), catalytic cracker, C1-5-rich.
              
              
                68477-76-9
                Gases (petroleum), catalytic polymd. naphtha stabilizer overhead, C2-4-rich.
              
              
                68477-77-0
                Gases (petroleum), catalytic reformed naphtha stripper overheads.
              
              
                68477-79-2
                Gases (petroleum), catalytic reformer, C1-4-rich.
              
              
                68477-80-5
                Gases (petroleum), C6-8 catalytic reformer recycle.
              
              
                68477-81-6
                Gases (petroleum), C6-8 catalytic reformer.
              
              
                68477-82-.7
                Gases (petroleum), C6-8 catalytic reformer recycle, hydrogen-rich.
              
              
                68477-83-8
                Gases (petroleum), C3-5 olefinic-paraffinic alkylation feed.
              
              
                68477-84-9
                Gases (petroleum), C2-return stream.
              
              
                68477-85-0
                Gases (petroleum), C4-rich.
              
              
                68477-86-1.
                Gases (petroleum), deethanizer overheads.
              
              
                68477-87-2.
                Gases (petroleum), deisobutanizer tower overheads.
              
              
                68477-88-3
                Gases (petroleum), deethanizer overheads, C3-rich.
              
              
                68477-89-4
                Distillates (petroleum), depentanizer overheads.
              
              
                68477-90-7
                Gases (petroleum), depropanizer dry, propene-rich.
              
              
                68477-91-8
                Gases (petroleum), depropanizer overheads.
              
              
                68477-92-9
                Gases (petroleum), dry sour, gas-concentration concn.-unit-off.
              
              
                68477-93-0
                Gases (petroleum), gas concn. reabsorber distn.
              
              
                68477-94-1
                Gases (petroleum), gas recovery plant depropanizer overheads
              
              
                68477-95-2
                Gases (petroleum), Girbatol unit feed.
              
              
                68477-96-3
                Gases (petroleum), hydrogen absorber off.
              
              
                68477-97-4
                Gases (petroleum), hydrogen-rich.
              
              
                68477-98-5
                Gases (petroleum), hydrotreater blend oil recycle, hydrogen-nitrogen rich.
              
              
                68477-99-6
                Gases (petroleum), isomerized naphtha fractionater, C4-rich, hydrogen sulfide-free.
              
              
                68478-00-2
                Gases (petroleum), recycle, hydrogen-rich.
              
              
                68478-01-3
                Gases (petroleum), reformer make-up, hydrogen-rich.
              
              
                68478-02-4
                Gases (petroleum), reforming hydrotreater.
              
              
                68478-03-5
                Gases (petroleum), reforming hydrotreater, hydrogen-methane-rich.
              
              
                68478-04-6
                Gases (petroleum), reforming hydrotreater make-up, hydrogen-rich.
              
              
                68478-05-7
                Gases (petroleum), thermal cracking distn.
              
              
                68478-08-0
                Naphtha (petroleum), light steam-cracked, C5-fraction, oligomer conc.
              
              
                68478-10-4
                Naphtha (petroleum), light steam-cracked, debenzenized, C8-16-cycloalkadiene conc.
              
              
                68478-12-6
                Residues (petroleum), butane splitter bottoms.
              
              
                68478-13-7
                Residues (petroleum), catalytic reformer fractionator residue distn.
              
              
                68478-15-9
                Residues (petroleum), C6-8 catalytic reformer.
              
              
                68478-16-0
                Residual oils (petroleum), deisobutanizer tower.
              
              
                68478-17-1
                Residues (petroleum), heavy coker gas oil and vacuum gas oil.
              
              
                68478-18-2
                Residues (petroleum), heavy olefin vacuum.
              
              
                68478-19-3
                Residual oils (petroleum), propene purifn. splitter.
              
              
                68478-20-6
                Residues (petroleum), steam-cracked petroleum distillates cyclopentadiene conc., C4-cyclopentadiene-free.
              
              
                
                68478-22-8
                Tail gas (petroleum), catalytic cracked naphtha stabilization absorber.
              
              
                68478-24-0
                Tail gas (petroleum), catalytic cracker, catalytic reformer and hydrodesulfurizer combined fractionater.
              
              
                68478-25-1
                Tail gas (petroleum), catalytic cracker refractionation absorber.
              
              
                68478-26-2
                Tail gas (petroleum), catalytic reformed naphtha fractionation stabilizer.
              
              
                68478-27-3
                Tail gas (petroleum), catalytic reformed naphtha separator.
              
              
                68478-28-4
                Tail gas (petroleum), catalytic reformed naphtha stabilizer.
              
              
                68478-29-5
                Tail gas (petroleum), cracked distillate hydrotreater separator.
              
              
                68478-30-8
                Tail gas (petroleum), hydrodesulfurized straight-run naphtha separator.
              
              
                68478-31-9
                Tail gas (petroleum), isomerized naphtha fractionates, hydrogen sulfide-free.
              
              
                68478-32-0
                Tail gas (petroleum), saturate gas plant mixed stream, C4-rich.
              
              
                68478-33-1
                Tail gas (petroleum), saturate gas recovery plant, C1-2-rich.
              
              
                68478-34-2
                Tail gas (petroleum), vacuum residues thermal cracker.
              
              
                68512-61-8
                Residues (petroleum), heavy coker and light vacuum.
              
              
                68512-62-9
                Residues (petroleum), light vacuum.
              
              
                68512-78-7
                Solvent naphtha (petroleum), light arom., hydrotreated.
              
              
                68512-91-4
                Hydrocarbons, C3-4-rich, petroleum distillates.
              
              
                68513-02-0
                Naphtha (petroleum), full-range coker.
              
              
                68513-03-1
                Naphtha (petroleum), light catalytic reformed, arom.-free.
              
              
                68513-11-1
                Fuel gases, hydrotreater fractionation, scrubbed.
              
              
                68513-12-2
                Fuel gases, saturate gas unit fractionater-absorber overheads.
              
              
                68513-13-3
                Fuel gases, thermal cracked catalytic cracking residue.
              
              
                68513-14-4
                Gases (petroleum), catalytic reformed straight-run naphtha stabilizer overheads.
              
              
                68513-15-5
                Gases (petroleum), full-range straight-run naphtha dehexanizer off.
              
              
                68513-16-6
                Gases (petroleum), hydrocracking depropanizer off, hydrocarbon-rich.
              
              
                68513-17-7
                Gases (petroleum), light straight-run naphtha stabilizer off.
              
              
                68513-18-8
                Gases (petroleum), reformer effluent high-pressure flash drum off.
              
              
                68513-19-9
                Gases (petroleum), reformer effluent low-pressure flash drum off.
              
              
                68513-62-2
                Disulfides, C5-12-alkyl.
              
              
                68513-63-3
                Distillates (petroleum), catalytic reformed straight-run naphtha overheads.
              
              
                68513-65-5
                Butane, branched and linear.
              
              
                68513-66-6
                Residues (petroleum), alkylation splitter, C4-rich.
              
              
                68513-67-7
                Residues (petroleum), cyclooctadiene bottoms.
              
              
                68513-68-8
                Residues (petroleum), deethanizer tower.
              
              
                68513-69-9
                Residues (petroleum), steam-cracked light.
              
              
                68513-74-6
                Waste gases, ethylene oxide absorber-reactor.
              
              
                68514-15-8
                Gasoline, vapor-recovery.
              
              
                68514-29-4
                Hydrocarbons, amylene feed debutanizer overheads non-extractable raffinates.
              
              
                68514-31-8
                Hydrocarbons, C1-4.
              
              
                68514-32-9
                Hydrocarbons, C10 and C12, olefin-rich.
              
              
                68514-33-0
                Hydrocarbons, C12 and C14, olefin-rich.
              
              
                68514-34-1
                Hydrocarbons, C9-14, ethylene-manuf.-by-product.
              
              
                68514-35-2
                Hydrocarbons, C14-30, olefin-rich.
              
              
                68514-36-3
                Hydrocarbons, C1-4, sweetened.
              
              
                68514-37-4
                Hydrocarbons, C4-5-unsatd..
              
              
                68514-38-5
                Hydrocarbons, C4-10-unsatd..
              
              
                68514-39-6
                Naphtha (petroleum), light steam-cracked, isoprene-rich.
              
              
                68514-79-4
                Petroleum products, hydrofiner-powerformer reformates.
              
              
                68515-25-3
                Benzene, C1-9-alkyl derivs.
              
              
                68515-26-4
                Benzene, di-C12-14-alkyl derivs.
              
              
                68515-27-5
                Benzene, di-C10-14-alkyl derivs., fractionation overheads, heavy ends.
              
              
                68515-28-6
                Benzene, di-C10-14-alkyl derivs., fractionation overheads, light ends.
              
              
                68515-29-7
                Benzene, di-C10-14-alkyl derivs., fractionation overheads, middle cut.
              
              
                68515-30-0
                Benzene, mono-C20-48-alkyl derivs.
              
              
                68515-32-2
                Benzene, mono-C12-14-alkyl derivs., fractionation bottoms.
              
              
                68515-33-3
                Benzene, mono-C10-12-alkyl derivs., fractionation bottoms, heavy ends.
              
              
                68515-34-4
                Benzene, mono-C12-14-alkyl derivs., fractionation bottoms, heavy ends.
              
              
                68515-35-5
                Benzene, mono-C10-12-alkyl derivs., fractionation bottoms, light ends.
              
              
                68515-36-6
                Benzene, mono-C12-14-alkyl derivs., fractionation bottoms, light ends.
              
              
                68516-20-1
                Naphtha (petroleum), steam-cracked middle arom.
              
              
                68526-52-3
                Alkenes, C6.
              
              
                68526-53-4
                Alkenes, C6-8, C7-rich.
              
              
                68526-54-5
                Alkenes, C7-9, C8-rich.
              
              
                68526-55-6
                Alkenes, C8-10, C9-rich.
              
              
                68526-56-7
                Alkenes, C9-11, C10-rich.
              
              
                68526-57-8
                Alkenes, C10-12, C11-rich.
              
              
                68526-58-9
                Alkenes, C11-13, C12-rich.
              
              
                68526-77-2
                Aromatic hydrocarbons, ethane cracking scrubber effluent and flare drum.
              
              
                68526-99-8
                Alkenes, C6-9 .alpha.-.
              
              
                68527-00-4
                Alkenes, C8-9 .alpha.-.
              
              
                68527-11-7
                Alkenes, C5.
              
              
                
                68527-13-9
                Gases (petroleum), acid, ethanolamine scrubber.
              
              
                68527-14-0
                Gases (petroleum), methane-rich off.
              
              
                68527-15-1
                Gases (petroleum), oil refinery gas distn. off.
              
              
                68527-16-2
                Hydrocarbons, C1-3.
              
              
                68527-18-4
                Gas oils (petroleum), steam-cracked.
              
              
                68527-19-5
                Hydrocarbons, C1-4, debutanizer fraction.
              
              
                68527-21-9
                Naphtha (petroleum), clay-treated full-range straight-run.
              
              
                68527-22-0
                Naphtha (petroleum), clay-treated light straight-run.
              
              
                68527-23-1
                Naphtha (petroleum), light steam-cracked arom.
              
              
                68527-26-4
                Naphtha (petroleum), light steam-cracked, debenzenized.
              
              
                68527-27-5
                Naphtha (petroleum), full-range alkylate, butane-contg.
              
              
                68553-00-4
                Fuel oil, no. 6.
              
              
                68553-14-0
                Hydrocarbons, C8-11.
              
              
                68602-79-9
                Distillates (petroleum), benzene unit hydrotreater dipentanizer overheads.
              
              
                68602-81-3
                Distillates, hydrocarbon resin prodn. higher boiling.
              
              
                68602-82-4
                Gases (petroleum), benzene unit hydrotreater depentenizer overheads.
              
              
                68602-83-5
                Gases (petroleum), C1-5, wet.
              
              
                68602-84-6
                Gases (petroleum), secondary absorber off, fluidized catalytic cracker overheads fractionater.
              
              
                68602-96-0
                Distillates (petroleum), oxidized light, strong acid components, compds. with diethanolamine.
              
              
                68602-97-1
                Distillates (petroleum), oxidized light, strong acid components, sodium salts.
              
              
                68602-98-2
                Distillates (petroleum), oxidized light, strong acid components.
              
              
                68602-99-3
                Distillates (petroleum), oxidized light, strong acid-free.
              
              
                68603-00-9
                Distillates (petroleum), thermal cracked naphtha and gas oil.
              
              
                68603-01-0
                Distillates (petroleum), thermal cracked naphtha and gas oil, C5-dimer-contg.
              
              
                68603-02-1
                Distillates (petroleum), thermal cracked naphtha and gas oil, dimerized.
              
              
                68603-03-2
                Distillates (petroleum), thermal cracked naphtha and gas oil, extractive.
              
              
                68603-08-7
                Naphtha (petroleum), arom.- contg.
              
              
                68603-09-8
                Hydrocarbon waxes (petroleum), oxidized, calcium salts.
              
              
                68603-10-1
                Hydrocarbon waxes (petroleum), oxidized, Me esters, barium salts.
              
              
                68603-11-2
                Hydrocarbon waxes (petroleum), oxidized, Me esters, calcium salts.
              
              
                68603-12-3
                Hydrocarbon waxes (petroleum), oxidized, Me esters, sodium salts.
              
              
                68603-13-4
                Petrolatum (petroleum), oxidized, ester with sorbitol.
              
              
                68603-14-5
                Residual oils (petroleum), oxidized, calcium salts.
              
              
                68603-31-6
                Alkenes, C10, tert-amylene concentrator by-product.
              
              
                68603-32-7
                Alkenes, C15-20 .alpha.-, isomerized.
              
              
                68606-09-7
                Fuel gases, expander off.
              
              
                68606-10-0
                Gasoline, pyrolysis, debutanizer bottoms.
              
              
                68606-11-1
                Gasoline, straight-run, topping-plant.
              
              
                68606-24-6
                Hydrocarbons, C4, butene concentrator by-product.
              
              
                68606-25-7
                Hydrocarbons, C2-4.
              
              
                68606-26-8
                Hydrocarbons, C3.
              
              
                68606-27-9
                Gases (petroleum), alkylation feed.
              
              
                68606-28-0
                Hydrocarbons, C5 and C10-aliph. and C6-8-arom.
              
              
                68606-31-5
                Hydrocarbons, C3-5, butadiene purification (purifn.) by-product.
              
              
                68606-34-8
                Gases (petroleum), depropanizer bottoms fractionation off.
              
              
                68606-36-0
                Hydrocarbons, C5-unsatd. rich, isoprene purifn. by-product.
              
              
                68607-11-4
                Petroleum products, refinery gases.
              
              
                68607-30-7
                Residues (petroleum), topping plant, low-sulfur.
              
              
                68608-56-0
                Waste gases, from carbon black manuf.
              
              
                68647-60-9
                Hydrocarbons, C>4.
              
              
                68647-61-0
                Hydrocarbons, C4-5, tert-amylene concentrator by-product.
              
              
                68647-62-1
                Hydrocarbons, C4-5, butene concentrator by-product, sour.
              
              
                68650-36-2
                Aromatic hydrocarbons, C8, o-xylene-lean.
              
              
                68650-37-3
                Paraffin waxes (petroleum), oxidized, sodium salts.
              
              
                68782-97-8
                Distillates (petroleum), hydrofined lubricating-oil.
              
              
                68782-98-9
                Extracts (petroleum), clarified oil solvent, condensed-ring-arom.-contg.
              
              
                68782-99-0
                Extracts (petroleum), heavy clarified oil solvent, condensed-ring-arom.-contg.
              
              
                68783-00-6
                Extracts (petroleum), heavy naphthenic distillate solvent, arom. conc.
              
              
                68783-01-7
                Extracts (petroleum), heavy naphthenic distillate solvent, paraffinic conc.
              
              
                68783-02-8
                Extracts (petroleum), intermediate clarified oil solvent, condensed-ring-arom.-contg.
              
              
                68783-04-0
                Extracts (petroleum), solvent-refined heavy paraffinic distillate solvent.
              
              
                68783-05-1
                Gases (petroleum), ammonia-hydrogen sulfide, water-satd.
              
              
                68783-06-2
                Gases (petroleum), hydrocracking low-pressure separator.
              
              
                68783-07-3
                Gases (petroleum), refinery blend.
              
              
                68783-08-4
                Gas oils (petroleum), heavy atmospheric.
              
              
                68783-09-5
                Naphtha (petroleum), catalytic cracked light distd.
              
              
                68783-12-0
                Naphtha (petroleum), unsweetened.
              
              
                68783-13-1
                Residues (petroleum), coker scrubber, condensed-ring-arom.-contg.
              
              
                68783-15-3
                Alkenes, C6-7 .alpha.-.
              
              
                68783-61-9
                Fuel gases, refinery, sweetened.
              
              
                68783-62-0
                Fuel gases, refinery, unsweetened.
              
              
                
                68783-64-2
                Gases (petroleum), catalytic cracking.
              
              
                68783-65-3
                Gases (petroleum), C2-4, sweetened.
              
              
                68783-66-4
                Naphtha (petroleum), light, sweetened.
              
              
                68814-47-1
                Waste gases, refinery vent.
              
              
                68814-67-5
                Gases (petroleum), refinery.
              
              
                68814-87-9
                Distillates (petroleum), full-range straight-run middle.
              
              
                68814-89-1
                Extracts (petroleum), heavy paraffinic distillates, solvent-deasphalted.
              
              
                68814-90-4
                Gases (petroleum), platformer products separator off.
              
              
                68814-91-5
                Alkenes, C5-9 .alpha.-.
              
              
                68855-57-2
                Alkenes, C6-12 .alpha.-.
              
              
                68855-58-3
                Alkenes, C10-16 .alpha.-.
              
              
                68855-59-4
                Alkenes, C14-18 .alpha.-.
              
              
                68855-60-7
                Alkenes, C14-20 .alpha.-.
              
              
                68911-58-0
                Gases (petroleum), hydrotreated sour kerosine depentanizer stabilizer off.
              
              
                68911-59-1
                Gases (petroleum), hydrotreated sour kerosine flash drum.
              
              
                68915-96-8
                Distillates (petroleum), heavy straight-run.
              
              
                68915-97-9
                Gas oils (petroleum), straight-run, high-boiling.
              
              
                68918-69-4
                Petrolatum (petroleum), oxidized, zinc salt.
              
              
                68918-73-0
                Residues (petroleum), clay-treating filter wash.
              
              
                68918-93-4
                Paraffin waxes and Hydrocarbon waxes, oxidized, alkali metal salts.
              
              
                68918-98-9
                Fuel gases, refinery, hydrogen sulfide-free.
              
              
                68918-99-0
                Gases (petroleum), crude oil fractionation off.
              
              
                68919-00-6
                Gases (petroleum), dehexanizer off.
              
              
                68919-01-7
                Gases (petroleum), distillate unifiner desulfurization stripper off.
              
              
                68919-02-8
                Gases (petroleum), fluidized catalytic cracker fractionation off.
              
              
                68919-03-9
                Gases (petroleum), fluidized catalytic cracker scrubbing secondary absorber off.
              
              
                68919-04-0
                Gases (petroleum), heavy distillate hydrotreater desulfurization stripper off.
              
              
                68919-05-1
                Gases (petroleum), light straight run gasoline fractionation stabilizer off.
              
              
                68919-06-2
                Gases (petroleum), naphtha unifiner desulfurization stripper off.
              
              
                68919-07-3
                Gases (petroleum), platformer stabilizer off, light ends fractionation.
              
              
                68919-08-4
                Gases (petroleum), preflash tower off, crude distn.
              
              
                68919-09-5
                Gases (petroleum), straight-run naphtha catalytic reforming off.
              
              
                68919-10-8
                Gases (petroleum), straight-run stabilizer off.
              
              
                68919-11-9
                Gases (petroleum), tar stripper off.
              
              
                68919-12-0
                Gases (petroleum), unifiner stripper off.
              
              
                68919-15-3
                Hydrocarbons, C6-12, benzene-recovery.
              
              
                68919-16-4
                Hydrocarbons, catalytic alkylation, by-products, C3-6.
              
              
                68919-17-5
                Hydrocarbons, C12-20, catalytic alkylation by-products.
              
              
                68919-19-7
                Gases (petroleum), fluidized catalytic cracker splitter residues.
              
              
                68919-20-0
                Gases (petroleum), fluidized catalytic cracker splitter overheads.
              
              
                68919-37-9
                Naphtha (petroleum), full-range reformed.
              
              
                68920-06-9
                Hydrocarbons, C7-9.
              
              
                68920-07-0
                Hydrocarbons, C<10-linear.
              
              
                68920-64-9
                Disulfides, di-C1-2-alkyl.
              
              
                68921-07-3
                Distillates (petroleum), hydrotreated light catalytic cracked.
              
              
                68921-08-4
                Distillates (petroleum), light straight-run gasoline fractionation stabilizer overheads.
              
              
                68921-09-5
                Distillates (petroleum), naphtha unifiner stripper.
              
              
                68921-67-5
                Hydrocarbons, ethylene-manuf.-by-product distn. residues.
              
              
                68952-76-1
                Gases (petroleum), catalytic cracked naphtha debutanizer.
              
              
                68952-77-2
                Tail gas (petroleum), catalytic cracked distillate and naphtha stabilizer.
              
              
                68952-78-3
                Tail gas (petroleum), catalytic hydrodesulfurized distillate fractionation stabilizer, hydrogen sulfide-free.
              
              
                68952-79-4
                Tail gas (petroleum), catalytic hydrodesulfurized naphtha separator.
              
              
                68952-80-7
                Tail gas (petroleum), straight-run naphtha hydrodesulfurizer.
              
              
                68952-81-8
                Tail gas (petroleum), thermal-cracked distillate, gas oil and naphtha absorber.
              
              
                68952-82-9
                Tail gas (petroleum), thermal cracked hydrocarbon fractionation stabilizer, petroleum coking.
              
              
                68953-80-0
                Benzene, mixed with toluene, dealkylation product.
              
              
                68955-27-1
                Distillates (petroleum), petroleum residues vacuum.
              
              
                68955-28-2
                Gases (petroleum), light steam-cracked, butadiene conc.
              
              
                68955-31-7
                Gases (petroleum), butadiene process, inorg.
              
              
                68955-32-8
                Natural gas, substitute, steam-reformed desulfurized naphtha.
              
              
                68955-33-9
                Gases (petroleum), sponge absorber off, fluidized catalytic cracker and gas oil desulfurizer overhead fractionation.
              
              
                68955-34-0
                Gases (petroleum), straight-run naphtha catalytic reformer stabilizer overhead.
              
              
                68955-35-1
                Naphtha (petroleum), catalytic reformed.
              
              
                68955-36-2
                Residues (petroleum), steam-cracked, resinous.
              
              
                68955-76-0
                Aromatic hydrocarbons, C9-16, biphenyl deriv.-rich.
              
              
                68955-96-4
                Disulfides, dialkyl and di-Ph, naphtha sweetening.
              
              
                68956-47-8
                Fuel oil, isoprene reject absorption.
              
              
                68956-48-9
                Fuel oil, residual, wastewater skimmings.
              
              
                68956-52-5
                Hydrocarbons, C4-8.
              
              
                
                68956-54-7
                Hydrocarbons, C4-unsatd.
              
              
                68956-55-8
                Hydrocarbons, C5-unsatd.
              
              
                68956-70-7
                Petroleum products, C5-12, reclaimed, wastewater treatment.
              
              
                68988-79-4
                Benzene, C10-12-alkyl derivs., distn. residues.
              
              
                68988-99-8
                Phenols, sodium salts, mixed with sulfur compounds, gasoline alk. scrubber residues.
              
              
                68989-88-8
                Gases (petroleum), crude distn. and catalytic cracking.
              
              
                68990-35-2
                Distillates (petroleum), arom., hydrotreated, dicyclopentadiene-rich.
              
              
                68991-49-1
                Alkanes, C10-13, arom.-free desulfurized.
              
              
                68991-50-4
                Alkanes, C14-17, arom.-free desulfurized.
              
              
                68991-51-5
                Alkanes, C10-13, desulfurized.
              
              
                68991-52-6
                Alkenes, C10-16.
              
              
                69013-21-4
                Fuel oil, pyrolysis.
              
              
                69029-75-0
                Oils, reclaimed.
              
              
                69430-33-7
                Hydrocarbons, C6-30.
              
              
                70024-88-3
                Ethene, thermal cracking products.
              
              
                70528-71-1
                Distillates (petroleum), heavy distillate solvent ext. heart-cut.
              
              
                70528-72-2
                Distillates (petroleum), heavy distillate solvent ext. vacuum overheads.
              
              
                70528-73-3
                Residues (petroleum), heavy distillate solvent ext. vacuum.
              
              
                70592-76-6
                Distillates (petroleum), intermediate vacuum.
              
              
                70592-77-7
                Distillates (petroleum), light vacuum.
              
              
                70592-78-8
                Distillates (petroleum), vacuum.
              
              
                70592-79-9
                Residues (petroleum), atm. tower, light.
              
              
                70693-00-4
                Hydrocarbon waxes (petroleum), oxidized, sodium salts.
              
              
                70693-06-0
                Aromatic hydrocarbons, C9-11.
              
              
                70913-85-8
                Residues (petroleum), solvent-extd. vacuum distilled atm. residuum.
              
              
                70913-86-9
                Alkanes, C18-70.
              
              
                70955-08-7
                Alkanes, C4-6.
              
              
                70955-09-8
                Alkenes, C13-14 .alpha.-.
              
              
                70955-10-1
                Alkenes, C15-18 .alpha.-.
              
              
                70955-17-8
                Aromatic hydrocarbons, C12-20.
              
              
                71243-66-8
                Hydrocarbon waxes (petroleum), clay-treated, microcryst., oxidized, potassium salts.
              
              
                71302-82-4
                Hydrocarbons, C5-8, houdry butadiene manuf. by-product.
              
              
                71329-37-8
                Residues (petroleum), catalytic cracking depropanizer, C4-rich.
              
              
                71808-30-5
                Tail gas (petroleum), thermal cracking absorber.
              
              
                72230-71-8
                Distillates (petroleum), cracked steam-cracked, C5-17 fraction.
              
              
                72623-83-7
                Lubricating oils (petroleum), C>25, hydrotreated bright stock-based.
              
              
                72623-84-8
                Lubricating oils (petroleum), C15-30, hydrotreated neutral oil-based, contg. solvent deasphalted residual oil.
              
              
                72623-85-9
                Lubricating oils (petroleum), C20-50, hydrotreated neutral oil-based, high-viscosity.
              
              
                72623-86-0
                Lubricating oils (petroleum), C15-30, hydrotreated neutral oil-based.
              
              
                72623-87-1
                Lubricating oils (petroleum), C20-50, hydrotreated neutral oil-based.
              
              
                73138-65-5
                Hydrocarbon waxes (petroleum), oxidized, magnesium salts.
              
              
                92045-43-7
                Lubricating oils (petroleum), hydrocracked non-arom. solvent deparaffined.
              
              
                92045-58-4
                Naphtha (petroleum), isomerization, C6-fraction.
              
              
                92062-09-4
                Slack wax (petroleum), hydrotreated.
              
              
                93762-80-2
                Alkenes, C15-18.
              
              
                98859-55-3
                Distillates (petroleum), oxidized heavy, compds. with diethanolamine.
              
              
                98859-56-4
                Distillates (petroleum), oxidized heavy, sodium salts.
              
              
                101316-73-8
                Lubricating oils (petroleum), used, non-catalytically refined.
              
              
                164907-78-2
                Extracts (petroleum), asphaltene-low vacuum residue solvent.
              
              
                164907-79-3
                Residues (petroleum), vacuum, asphaltene-low.
              
              
                178603-63-9
                Gas oils (petroleum), vacuum, hydrocracked, hydroisomerized, hydrogenated, C10-25.
              
              
                178603-64-0
                Gas oils (petroleum), vacuum, hydrocracked, hydroisomerized, hydrogenated, C15-30, branched and cyclic.
              
              
                178603-65-1
                Gas oils (petroleum), vacuum, hydrocracked, hydroisomerized, hydrogenated, C20-40, branched and cyclic.
              
              
                178603-66-2
                Gas oils (petroleum), vacuum, hydrocracked, hydroisomerized, hydrogenated, C25-55, branched and cyclic.
              
              
                212210-93-0
                Solvent naphtha (petroleum), heavy arom., distn. residues.
              
              
                221120-39-4
                Distillates (petroleum), cracked steam-cracked, C5-12 fraction.
              
              
                445411-73-4
                Gas oils (petroleum), vacuum, hydrocracked, hydroisomerized, hydrogenated, C10-25, branched and cyclic.
              
            
            (2) Specific exempted chemical substances—(i) Exemption. EPA has determined that, at this time, the information in § 711.15(b)(4) associated with the chemical substances listed in paragraph (b)(2)(iv) of this section is of low current interest.
            
            (ii) Considerations. In making its determination of whether this partial exemption should apply to a particular chemical substance, EPA will consider the totality of information available for the chemical substance in question, including but not limited to, one or more of the following considerations:
            (A) Whether the chemical substance qualifies or has qualified in past IUR or CDR collections for the reporting of the information described in § 711.15(b)(4).
            (B) The chemical substance's chemical and physical properties or potential for persistence, bioaccumulation, health effects, or environmental effects (considered independently or together).
            (C) The information needs of EPA, other Federal agencies, Tribes, States, and local governments, as well as members of the public.
            (D) The availability of other complementary risk screening information.
            (E) The availability of comparable processing and use information.
            (F) Whether the potential risks of the chemical substance are adequately managed.
            (iii) Amendments. EPA may amend the chemical substance list in paragraph (b)(2)(iv) of this section on its own initiative or in response to a request from the public based on EPA's determination of whether the information in § 711.15(b)(4) is of low interest.
            (A) Any person may request that EPA amend the chemical substance list in Table 2 in paragraph (b)(2)(iv) of this section. Your request must be in writing and must be submitted to the address provided in 40 CFR 700.17(a). Please label your request as follows: Attention: TSCA Chemical Data Reporting—Partial Exemption Request. Requests must identify the chemical substance in question, as well as its CASRN or other chemical identification number as identified in § 711.15(b)(3)(i), and must contain a written rationale for the request that provides sufficient specific information, addressing the considerations listed in § 711.6(b)(2)(ii), including cites and relevant documents, to demonstrate to EPA that the collection of the information in § 711.15(b)(4) for the chemical substance in question either is or is not of low current interest. If a request related to a particular chemical substance is resubmitted, any subsequent request must clearly identify new information contained in the request. EPA may request other information that it believes necessary to evaluate the request. EPA will issue a written response to each request within 120 days of receipt of the request, and will maintain copies of these responses in a docket that will be established for each reporting cycle.
            (B) As needed, the Agency will initiate rulemaking to make revisions to Table 2 in paragraph (b)(2)(iv) of this section.
            (C) To assist EPA in reaching a decision regarding a particular request prior to a given principal reporting year, requests must be submitted to EPA no later than 12 months prior to the start of the next principal reporting year.
            (iv) List of chemical substances. EPA has designated the chemical substances listed in Table 2 of this paragraph by CASRN, as partially exempt from reporting under the CDR.
            
              Table 2—CASRN of Partially Exempt Chemical Substances
              
                CASRN
                Chemical
              
              
                50-70-4
                
                  D-glucitol.
              
              
                50-81-7
                
                  L-ascorbic acid.
              
              
                50-99-7
                
                  D-glucose.
              
              
                56-81-5
                1,2,3-Propanetriol.
              
              
                56-87-1
                
                  L-lysine.
              
              
                57-48-7
                D-fructose.
              
              
                57-50-1
                .alpha.-D-Glucopyranoside, .beta.-D-fructofuranosyl.
              
              
                58-95-7
                2H-1-Benzopyran-6-ol, 3,4-dihydro-2,5,7,8-tetramethyl-2-[(4R,8R)-4,8,12- trimethyltridecyl]-, acetate, (2R)-.
              
              
                59-02-9
                2H-1-Benzopyran-6-ol, 3,4-dihydro-2,5,7,8-tetramethyl-2-[(4R,8R)-4,8,12- trimethyltridecyl]-, (2R)-.
              
              
                59-51-8
                Methionine.
              
              
                68-04-2
                1,2,3-Propanetricarboxylic acid, 2-hydroxy-, sodium salt (1:3).
              
              
                69-65-8
                
                  D-mannitol.
              
              
                77-92-9
                1,2,3-Propanetricarboxylic acid, 2-hydroxy-.
              
              
                
                87-79-6
                
                  L-sorbose.
              
              
                87-99-0
                Xylitol.
              
              
                96-10-6
                Aluminum, chlorodiethyl-.
              
              
                97-93-8
                Aluminum, triethyl-.
              
              
                100-99-2
                Aluminum, tris(2-methylpropyl)-.
              
              
                123-94-4
                Octadecanoic acid, 2,3-dihydroxypropyl ester.
              
              
                124-38-9
                Carbon dioxide.
              
              
                137-08-6
                .beta.-Alanine, N-[(2R)-2,4-dihydroxy-3,3-dimethyl-1-oxobutyl]-, calcium alt (2:1).
              
              
                142-47-2
                
                  L-glutamic acid, monosodium salt.
              
              
                150-30-1
                Phenylalanine.
              
              
                504-63-2
                1,3-Propanediol.
              
              
                563-43-9
                Aluminum, dichloroethyl-.
              
              
                866-84-2
                1,2,3-Propanetricarboxylic acid, 2-hydroxy-, potassium salt (1:3).
              
              
                1070-00-4
                Aluminum, trioctyl-.
              
              
                1116-70-7
                Aluminum, tributyl-.
              
              
                1116-73-0
                Aluminum, trihexyl-.
              
              
                1191-15-7
                Aluminum, hydrobis(2-methylpropyl)-.
              
              
                1317-65-3
                Limestone.
              
              
                1333-74-0
                Hydrogen.
              
              
                1592-23-0
                Octadecanoic acid, calcium salt.
              
              
                7440-37-1
                Argon.
              
              
                7440-44-0
                Carbon.
              
              
                7727-37-9
                Nitrogen.
              
              
                7782-42-5
                Graphite.
              
              
                7782-44-7
                Oxygen.
              
              
                8001-21-6
                Sunflower oil.
              
              
                8001-22-7
                Soybean oil.
              
              
                8001-23-8
                Safflower oil.
              
              
                8001-26-1
                Linseed oil.
              
              
                8001-29-4
                Cottonseed oil.
              
              
                8001-30-7
                Corn oil.
              
              
                8001-31-8
                Coconut oil.
              
              
                8001-78-3
                Castor oil, hydrogenated.
              
              
                8001-79-4
                Castor oil.
              
              
                8002-03-7
                Peanut oil.
              
              
                8002-13-9
                Rape oil.
              
              
                8002-43-5
                Lecithins.
              
              
                8002-75-3
                Palm oil.
              
              
                8006-54-0
                Lanolin.
              
              
                8013-07-8
                Soybean oil, epoxidized.
              
              
                8016-28-2
                Lard, oil.
              
              
                8016-70-4
                Soybean oil, hydrogenated.
              
              
                8021-99-6
                Charcoal, bone.
              
              
                8023-79-8
                Oils, palm kernel.
              
              
                8029-43-4
                Syrups, hydrolyzed starch.
              
              
                11103-57-4
                Vitamin A.
              
              
                12075-68-2
                Aluminum, di-.mu.-chlorochlorotriethyldi-.
              
              
                12542-85-7
                Aluminum, trichlorotrimethyldi-.
              
              
                16291-96-6
                Charcoal.
              
              
                26836-47-5
                
                  D-glucitol, monooctadecanoate.
              
              
                61788-61-2
                Fatty acids, tallow, methyl esters.
              
              
                61789-44-4
                Fatty acids, castor-oil.
              
              
                61789-97-7
                Tallow.
              
              
                61789-99-9
                Lard.
              
              
                64147-40-6
                Castor oil, dehydrated.
              
              
                64755-01-7
                Fatty acids, tallow, calcium salts.
              
              
                65996-63-6
                Starch, acid-hydrolyzed.
              
              
                65996-64-7
                Starch, enzyme-hydrolyzed.
              
              
                66071-94-1
                Corn, steep liquor.
              
              
                67701-01-3
                Fatty acids, C12-18.
              
              
                67762-26-9
                Fatty acids, C14-18 and C16-18 unsaturated, methyl esters.
              
              
                67762-38-3
                Fatty acids, C16-18 and C-18 unsaturated, methyl esters.
              
              
                67784-80-9
                Soybean oil, methyl esters.
              
              
                68002-85-7
                Fatty acids, C14-22 and C16-22-unsatd.
              
              
                68131-37-3
                Syrups, hydrolyzed starch, dehydrated.
              
              
                68188-81-8
                Grease, poultry.
              
              
                68308-36-1
                Soybean meal.
              
              
                68308-54-3
                Glycerides, tallow mono-, di- and tri-, hydrogenated.
              
              
                68334-00-9
                Cottonseed oil, hydrogenated.
              
              
                68334-28-1
                Fats and glyceridic oils, vegetable, hydrogenated.
              
              
                68409-76-7
                Bone meal, steamed.
              
              
                68424-45-3
                Fatty acids, linseed-oil.
              
              
                
                68424-61-3
                Glycerides, C16-18 and C18-unsatd. mono- and di-.
              
              
                68425-17-2
                Syrups, hydrolyzed starch, hydrogenated
              
              
                68439-86-1
                Bone, ash.
              
              
                68442-69-3
                Benzene, mono-C10-14-alkyl derivs.
              
              
                68476-78-8
                Molasses.
              
              
                68514-27-2
                Grease, catch basin.
              
              
                68514-74-9
                Palm oil, hydrogenated.
              
              
                68525-87-1
                Corn oil, hydrogenated.
              
              
                68648-87-3
                Benzene, C10-16-alkyl derivs.
              
              
                68918-42-3
                Soaps, stocks, soya.
              
              
                68952-94-3
                Soaps, stocks, vegetable-oil.
              
              
                68956-68-3
                Fats and glyceridic oils, vegetable.
              
              
                68989-98-0
                Fats and glyceridic oils, vegetable, residues.
              
              
                70131-50-9
                Bentonite, acid-leached.
              
              
                73138-67-7
                Lard, hydrogenated.
              
              
                120962-03-0
                Canola oil.
              
              
                129813-58-7
                Benzene, mono-C10-13-alkyl derivs.
              
              
                129813-59-8
                Benzene, mono-C12-14-alkyl derivs.
              
              
                129813-60-1
                Benzene, mono-C14-16-alkyl derivs.
              
              
                129828-16-6
                Fatty acids, canola oil, methyl esters.
              
              
                515152-40-6
                Fatty acids, corn oil, methyl esters.
              
            
            [76 FR 54933, Sept. 6, 2011, as amended at 79 FR 35098, June 19, 2014; 79 FR 66658, Nov. 10, 2014; 81 FR 17395, Mar. 29, 2016; 85 FR 20138, Apr. 9, 2020]
          
          
            § 711.8
            Persons who must report.
            Except as provided in §§ 711.9 and 711.10, the following persons are subject to the requirements of this part. Persons must determine whether they must report under this section for each chemical substance that they manufacture (including import) at an individual site.
            (a) Persons subject to recurring reporting. Any person who manufactured (including imported) for commercial purposes 25,000 lb (11,340 kg) or more of a chemical substance described in § 711.5 at any single site owned or controlled by that person during any calendar year since the last principal reporting year.
            (b) Exceptions. Any person who manufactured (including imported) for commercial purposes any chemical substance that is the subject of a rule proposed or promulgated under TSCA section 5(a)(2), 5(b)(4), or 6, or is the subject of an order in effect under TSCA section 4, 5(e) or 5(f), or is the subject of relief that has been granted under a civil action under TSCA sections 5 or 7 is subject to reporting as described in § 711.8(a), except that the applicable production volume threshold is 2,500 lb (1,134 kg).
            [76 FR 54933, Sept. 6, 2011, as amended at 85 FR 20139, Apr. 9, 2020]
          
          
            § 711.9
            Persons not subject to this part.
            A person described in § 711.8 is not subject to the requirements of this part if that person qualifies as a small manufacturer or small government as those terms are defined in 40 CFR 704.3. Notwithstanding this exclusion, a person who qualifies as a small manufacturer or small government is subject to this part with respect to any chemical substance that is the subject of a rule proposed or promulgated under TSCA section 4, 5(b)(4), or 6, or is the subject of an order in effect under TSCA section 4 or 5(e), or is the subject of relief that has been granted under a civil action under TSCA section 5 or 7.
            [85 FR 20139, Apr. 9, 2020]
          
          
            § 711.10
            Activities for which reporting is not required.
            A person described in § 711.8 is not subject to the requirements of this part with respect to any chemical substance described in § 711.5, when:

            (a) The person manufactured or imported the chemical substance solely in small quantities for research and development.
            (b) The person imported the chemical substance as part of an article.
            (c) The person manufactured the chemical substance in a manner described in 40 CFR 720.30(g) or (h).
            (d) The person manufactured the chemical substance in any of the following manners:
            (1) Byproduct substances listed in paragraph (i) of this section for the following manufacturing processes, when recycled or otherwise used within a site-limited, physically enclosed system that is part of the same overall manufacturing process from which the byproduct substance was generated, and when the site is reporting the byproduct or a different chemical substance that was manufactured from the recycled byproduct or manufactured in the same overall manufacturing process:
            (i) List of processes and certain related byproduct substances. (A) Portland Cement Manufacturing (i.e., CASRN 68475-76-3, Flue dust, portland cement).
            (B) Kraft Pulping Process (i.e., CASRN 66071-92-9, Sulfite liquors and Cooking liquors, spent; CASRN 68514-09-0, Sulfite liquors and Cooking liquors, spent, oxidized; and CASRN 471-34-1, Carbonic acid calcium salt (1:1)).
            (ii) Amendments. EPA may amend the exemptions list in paragraph (d)(1)(i) of this section on its own initiative or in response to a request from the public based on EPA's determination of whether the byproduct substance and process described meet the criteria explained in this paragraph (d)(1), based on the requirements and considerations listed in paragraphs (d)(1)(ii)(B) and (C) of this section.
            (A) Any person may request that EPA amend the chemical substance list in paragraph (d)(1)(i) of this section. Your request must be in writing and must be submitted to the address provided in 40 CFR 700.17(a). Please label your request as follows: Attention: TSCA Chemical Data Reporting—Byproduct Exemption Request. Requests must identify the manufacturing process and byproduct chemical substance in question, as well as its CASRN or other chemical identification number as identified in 40 CFR 711.15(b)(3)(i), and must contain a written rationale for the request that provides sufficient specific information, addressing the requirements and considerations listed in paragraphs (d)(1)(ii)(B) and (C) of this section, including citations and relevant documents, to demonstrate to EPA that the byproduct substance and process in question either does or does not meet the criteria explained in this paragraph (d)(1). If a request related to a particular byproduct substance and process is resubmitted, any subsequent request must clearly identify new information contained in the request. EPA may request other information that it believes necessary to evaluate the request. EPA will issue a written response to each request within 120 days of receipt of the request and will maintain copies of these responses in a docket that will be established for each reporting cycle.
            (B) In making its determination whether this exemption should apply to a particular manufacturing process and related byproduct substance, the following two requirements must be met:
            (1) The byproduct substance is recycled or otherwise used to manufacture another chemical substance within an enclosed system, within the same overall manufacturing process, and on the same site as that byproduct was originally manufactured.
            (2) The site is reporting under CDR other chemical substances, in particular a chemical substance other than the byproduct substance that was manufactured from the byproduct or manufactured in the same overall manufacturing process.
            (C) In addition to the requirements in paragraph (d)(1)(ii)(B) of this section, EPA will consider the totality of information available for the process and related byproduct substance in question, including but not limited to, one or both of the following considerations:
            (1) Whether EPA has a current interest in the byproduct substance.
            (2) Whether the byproduct substance must have already been reported under CDR, or would be expected to be reported if not exempted by this exemption.

            (D) After granting a petition, the Agency will initiate rulemaking to make revisions to the list of substances in paragraph (d)(1)(i) of this section.
            (E) To assist EPA in reaching a decision regarding a particular request prior to a given principal reporting year, requests must be submitted to EPA no later than 12 months prior to the start of the next principal reporting year.
            (2) A quantity of the byproduct that is manufactured solely in the following equipment when it is not integral to the chemical manufacturing processes of the site:
            (i) Pollution control equipment.
            (ii) Boilers used to generate heat or electricity for that site.
            [85 FR 20139, Apr. 9, 2020]
          
          
            § 711.15
            Reporting information to EPA.

            Any person who must report under this part, as described in § 711.8, must submit the information described in this section for each chemical substance described in § 711.5 that the person manufactured (including imported) for commercial purposes in an amount of 25,000 lb (11,340 kg) or more (or in an amount of 2,500 lb (1,134 kg) or more for chemical substances subject to the rules, orders, or actions described in § 711.8(b)) at any one site during any calendar year since the last principal reporting year (e.g., for the 2020 submission period, consider calendar years 2016, 2017, 2018, and 2019, because 2015 was the last principal reporting year). The principal reporting year for each submission period is the previous calendar year (e.g., the principal reporting year for the 2020 submission period is calendar year 2019). For all submission periods, a separate report must be submitted for each chemical substance at each site for which the submitter is required to report. A submitter of information under this part must report information as described in this section to the extent that such information is known to or reasonably ascertainable by that person.
            (a) Reporting information to EPA. Any person who reports information to EPA must complete a Form U using the e-CDRweb reporting tool provided by EPA at the address set forth in § 711.35. The submission must include all information described in paragraph (b) of this section. Persons must submit the chemical reports on a separate single Form U for each site for which the person is required to report. The e-CDRweb reporting tool is described in the instructions available from EPA at the website set forth in § 711.35.
            (b) Information to be reported. The information described in paragraphs (b)(1) through (4) of this section must be reported for each chemical substance manufactured (including imported) in an amount of 25,000 lb (11,340 kg) or more (or in an amount of 2,500 lb (1,134 kg) or more for chemical substances subject to the rules, orders, or actions described in § 711.8(b)) at any one site during any calendar year since the last principal reporting year. The requirement to report information described in paragraph (b)(4) of this section is subject to exemption as described in § 711.6.
            (1) A certification statement signed and dated by an authorized official of the submitter company. The authorized official must certify that the submitted information has been completed in compliance with the requirements of this part and that the confidentiality claims made on the Form U are true and correct. The certification must be signed and dated by the authorized official for the submitter company, and provide that person's name, official title, and email address.
            (2) Company and site information. The following currently correct parent company and site information at the date of CDR submission must be reported for each site at which a reportable chemical substance is manufactured (including imported) above the applicable production volume threshold, as described in this section (see § 711.3 for the “site” for importers and special situations).

            (i) The legal name, address, and Dun and Bradstreet D-U-N-S® (D&B) number for the highest-level parent company located in the United States and, if one exists, for the highest-level foreign-based parent company. A submitter under this part must obtain a D&B number for the parent company if none exists and must report using the standardized conventions for the naming of a parent company as provided in the CDR Instructions for Reporting identified in § 711.35.
            
            (ii) The name of a person who will serve as technical contact for the submitter company who will be able to answer questions about the information submitted by the company to EPA, and that technical contact person's full mailing address, telephone number, and email address.
            (iii) The legal name and full street address of each site. A submitter under this part must include the appropriate D&B number for each site reported, and the county or parish (or other jurisdictional indicator) in which the site is located. A submitter under this part must obtain a D&B number for the site reported if none exists. For a co-manufacturing situation in which the contracting company initiates the report, the contracting company must report both the site controlling the contract and the producing company's site information.
            (iv) The six-digit NAICS code for the site. A submitter under this part must include the appropriate six-digit NAICS code for each site reported.
            (3) Chemical-specific information. The following chemical-specific information must be reported for each reportable chemical substance manufactured (including imported) above the applicable production volume threshold, as described in paragraph (b) of this section:
            (i) The specific, currently correct CA Index name as used to list the chemical substance on the TSCA Inventory and the correct corresponding CASRN for each reportable chemical substance at each site. Submitters who wish to report chemical substances listed on the confidential portion of the TSCA Inventory will need to report the chemical substance using the corresponding TSCA Accession Number that is listed on the public portion of the Inventory. In addition to reporting the chemical identifying number itself, submitters must specify the type of number they are reporting by selecting from among the codes in Table 1 to paragraph (b)(3)(i).
            
              Table 1 to Paragraph (b)(3)(i)—Codes To Specify Type of Chemical Identifying Number
              
                Code
                Number type
              
              
                A
                TSCA Accession Number.
              
              
                C
                Chemical Abstracts Service Registry Number (CASRN).
              
            
            (A) If an importer submitting a report cannot provide the information specified in this paragraph (b)(3)(i) because it is unknown to the importer and claimed as confidential by the supplier of the chemical substance or mixture, the importer must use e-CDRweb to ask the supplier to provide the correct chemical identity and, in the case of a mixture, the percentage of formulation and chemical function information directly to EPA in a joint submission. Such request must include instructions for submitting chemical identity information electronically, using e-CDRweb and CDX (see § 711.35), and for clearly referencing the importer's submission. Contact information for the supplier, a trade name or other designation for the chemical substance or mixture, and a copy of the request to the supplier must be included with the importer's submission.
            (B) If a manufacturer submitting a report cannot provide the information specified in this paragraph (b)(3)(i) because the reportable chemical substance is manufactured using a reactant having a specific chemical identity that is unknown to the manufacturer and claimed as confidential by its supplier, the manufacturer must use e-CDRweb to ask the supplier of the confidential reactant to provide the correct chemical identity of the confidential reactant directly to EPA in a joint submission. Such request must include instructions for submitting chemical identity information electronically using e-CDRweb and CDX (see § 711.35), and for clearly referencing the manufacturer's submission. Contact information for the supplier, a trade name or other designation for the chemical substance, and a copy of the request to the supplier must be included with the importer's submission.

            (C) EPA will accept only joint submissions that are submitted electronically using e-CDRweb and CDX (see § 711.35) and that clearly reference the primary submission to which they refer.
            (ii) For the principal reporting year only, a statement indicating, for each reportable chemical substance at each site, whether the chemical substance is manufactured in the United States, imported into the United States, or both manufactured in the United States and imported into the United States.
            (iii) For the principal reporting year only, the total annual volume (in pounds) of each reportable chemical substance domestically manufactured or imported at each site. The total annual domestically manufactured volume (not including imported volume) and the total annual imported volume must be separately reported. These amounts must be reported to two significant figures of accuracy. In addition, the total annual volume (domestically manufactured plus imported volumes in pounds) of each reportable chemical substance at each site for each complete calendar year since the last principal reporting year.
            (iv) For the principal reporting year only, the volume used on site and the volume directly exported of each reportable chemical substance domestically manufactured or imported at each site. These amounts must be reported to two significant figures of accuracy.
            (v) For the principal reporting year only, a designation indicating, for each imported reportable chemical substance at each site, whether the imported chemical substance is physically present at the reporting site.
            (vi) For the principal reporting year only, a designation indicating, for each reportable chemical substance at each site, whether the chemical substance is being recycled or otherwise used for a commercial purpose instead of being disposed of as a waste or included in a waste stream.

            (vii) For the principal reporting year only, the total number of workers reasonably likely to be exposed to each reportable chemical substance at each site. For each reportable chemical substance at each site, the submitter must select from among the ranges of workers listed in Table 2 to paragraph (b)(3)(vii) and report the corresponding code (i.e., W1 through W8):
            
              Table 2 to Paragraph (b)(3)(vii)—Codes for Reporting Number of Workers Reasonably Likely To Be Exposed
              
                Code
                Range
              
              
                W1
                Fewer than 10 workers.
              
              
                W2
                At least 10 but fewer than 25 workers.
              
              
                W3
                At least 25 but fewer than 50 workers.
              
              
                W4
                At least 50 but fewer than 100 workers.
              
              
                W5
                At least 100 but fewer than 500 workers.
              
              
                W6
                At least 500 but fewer than 1,000 workers.
              
              
                W7
                At least 1,000 but fewer than 10,000 workers.
              
              
                W8
                At least 10,000 workers.
              
            

            (viii) For the principal reporting year only, the maximum concentration, measured by percentage of weight, of each reportable chemical substance at the time it is sent off-site from each site. If the chemical substance is site-limited, you must report the maximum concentration, measured by percentage of weight of the reportable chemical substance at the time it is reacted on-site to produce a different chemical substance. This information must be reported regardless of the physical form(s) in which the chemical substance is sent off-site/reacted on-site. For each chemical substance at each site, select the maximum concentration of the chemical substance from among the ranges listed in Table 3 to paragraph (b)(3)(viii) and report the corresponding code (i.e., M1 through M5):
            
              Table 3 to Paragraph (b)(3)(viii)—Codes for Reporting Maximum Concentration of Chemical Substance
              
                Code
                Concentration range(percent weight)
                
              
              
                M1
                Less than 1 percent by weight.
              
              
                M2
                At least 1 but less than 30 percent by weight.
              
              
                M3
                At least 30 but less than 60 percent by weight.
              
              
                M4
                At least 60 but less than 90 percent by weight.
              
              
                M5
                At least 90 percent by weight.
              
            

            (ix) For the principal reporting year only, the physical form(s) of the reportable chemical substance as it is sent off-site from each site. If the chemical substance is site-limited, you must report the physical form(s) of the reportable chemical substance at the time it is reacted on-site to produce a different chemical substance. For each chemical substance at each site, the submitter must report as many physical forms as applicable from among the physical forms listed in this Unit:
            (A) Dry powder.
            (B) Pellets or large crystals.
            (C) Water- or solvent-wet solid.
            (D) Other solid.
            (E) Gas or vapor.
            (F) Liquid.
            (x) For the principal reporting year only, submitters must report the percentage, rounded off to the closest 10 percent, of total production volume of the reportable chemical substance, reported in response to paragraph (b)(3)(iii) of this section, that is associated with each physical form reported under paragraph (b)(3)(ix) of this section.
            (4) Chemical-specific information related to processing and use. The following chemical-specific information must be reported for each reportable chemical substance manufactured (including imported) above the applicable production volume threshold, as described in this section. Persons subject to paragraph (b)(4) of this section must report the information described in paragraphs (b)(4)(i) and (ii) of this section for each reportable chemical substance at sites under their control and at sites that receive a reportable chemical substance from the submitter directly or indirectly (including through a broker/distributor, from a customer of the submitter, etc.). Information reported in response to this paragraph must be reported for the principal reporting year only and only to the extent that it is known to or reasonably ascertainable by the submitter. Information required to be reported under this paragraph is limited to domestic (i.e., within the customs territory of the United States) processing and use activities. If information responsive to a given data requirement under this paragraph, including information in the form of an estimate, is not known or reasonably ascertainable, the submitter is not required to respond to the requirement.
            (i) Industrial processing and use information. (A) A designation indicating the type of industrial processing or use operation(s) at each site that receives a reportable chemical substance from the submitter site directly or indirectly (whether the recipient site(s) are controlled by the submitter site or not). For each chemical substance, report the letters which correspond to the appropriate processing or use operation(s) listed in Table 4 to paragraph (b)(4)(i)(A). A particular designation may need to be reported more than once, to the extent that a submitter reports more than one sector (under paragraph (b)(4)(i)(B) of this section) that applies to a given designation under this paragraph.
            
              Table 4 to Paragraph (b)(4)(i)(A)—Codes for Reporting Type of Industrial Processing or Use Operation
              
                Designation
                Operation
              
              
                PC
                Processing as a reactant.
              
              
                PF
                Processing—incorporation into formulation, mixture, or reaction product.
              
              
                PA
                Processing—incorporation into article.
              
              
                PK
                Processing—repackaging.
              
              
                U
                Use—non-incorporative activities.
              
            
            (B) A code indicating the sector(s) that best describe the industrial activities associated with each industrial processing or use operation reported under paragraph (b)(4)(i)(A) of this section. For each chemical substance, report the code that corresponds to the appropriate sector(s) listed in Table 5 to paragraph (b)(4)(i)(B). A particular sector code may need to be reported more than once, to the extent that a submitter reports more than one function code (under paragraph (b)(4)(i)(C) of this section) that applies to a given sector code under this paragraph.
            
              Table 5 to Paragraph (b)(4)(i)(B)—Codes for Reporting Industrial Sectors
              
                Code
                Sector description
              
              
                IS1
                Agriculture, forestry, fishing, and hunting.
              
              
                IS2
                Oil and gas drilling, extraction, and support activities.
              
              
                IS3
                Mining (except oil and gas) and support activities.
              
              
                IS4
                Utilities.
              
              
                IS5
                Construction.
              
              
                
                IS6
                Food, beverage, and tobacco product manufacturing.
              
              
                IS7
                Textiles, apparel, and leather manufacturing.
              
              
                IS8
                Wood product manufacturing.
              
              
                IS9
                Paper manufacturing.
              
              
                IS10
                Printing and related support activities.
              
              
                IS11
                Petroleum refineries.
              
              
                IS12
                Asphalt paving, roofing, and coating materials manufacturing.
              
              
                IS13
                Petroleum lubricating oil and grease manufacturing.
              
              
                IS14
                All other petroleum and coal products manufacturing.
              
              
                IS15
                Petrochemical manufacturing.
              
              
                IS16
                Industrial gas manufacturing.
              
              
                IS17
                Synthetic dye and pigment manufacturing.
              
              
                IS18
                Carbon black manufacturing.
              
              
                IS19
                All other basic inorganic chemical manufacturing.
              
              
                IS20
                Cyclic crude and intermediate manufacturing.
              
              
                IS21
                All other basic organic chemical manufacturing.
              
              
                IS22
                Plastics material and resin manufacturing.
              
              
                IS23
                Synthetic rubber manufacturing.
              
              
                IS24
                Organic fiber manufacturing.
              
              
                IS25
                Pesticide, fertilizer, and other agricultural chemical manufacturing.
              
              
                IS26
                Pharmaceutical and medicine manufacturing.
              
              
                IS27
                Paint and coating manufacturing.
              
              
                IS28
                Adhesive manufacturing.
              
              
                IS29
                Soap, cleaning compound, and toilet preparation manufacturing.
              
              
                IS30
                Printing ink manufacturing.
              
              
                IS31
                Explosives manufacturing.
              
              
                IS32
                Custom compounding of purchased resins.
              
              
                IS33
                Photographic film, paper, plate, and chemical manufacturing.
              
              
                IS34
                All other chemical product and preparation manufacturing.
              
              
                IS35
                Plastics product manufacturing.
              
              
                IS36
                Rubber product manufacturing.
              
              
                IS37
                Non-metallic mineral product manufacturing (includes cement, clay, concrete, glass, gypsum, lime, and other non-metallic mineral product manufacturing).
              
              
                IS38
                Primary metal manufacturing.
              
              
                IS39
                Fabricated metal product manufacturing.
              
              
                IS40
                Machinery manufacturing.
              
              
                IS41
                Computer and electronic product manufacturing.
              
              
                IS42
                Electrical equipment, appliance, and component manufacturing.
              
              
                IS43
                Transportation equipment manufacturing.
              
              
                IS44
                Furniture and related product manufacturing.
              
              
                IS45
                Miscellaneous manufacturing.
              
              
                IS46
                Wholesale and retail trade.
              
              
                IS47
                Services.
              
              
                IS48
                Other (requires additional information).
              
            
            (C) For each sector reported under paragraph (b)(4)(i)(B) of this section, the applicable code(s) from Table 6 to paragraph (b)(4)(i)(C) must be selected to designate the function category(ies) that best represents the specific manner in which the chemical substance is used. For the 2020 submission period:
            (1) Use column A in Table 6 to paragraph (b)(4)(i)(C) for chemical substances designated in 2019 as high priority for risk evaluation (those chemicals listed in Table 7 to paragraph (b)(4)(i)(C)); and
            (2) Use either column A or B in Table 6 to paragraph (b)(4)(i)(C) for chemical substances not listed in Table 7 to paragraph (b)(4)(i)(C). For the 2024 and future submission periods, use only column A in Table 6 to paragraph (b)(4)(i)(C). A particular function category may need to be reported more than once, to the extent that a submitter reports more than one industrial processing or use operation/sector combination (under paragraphs (b)(4)(i)(A) and (B) of this section) that applies to a given function category under this paragraph. If more than 10 unique combinations of industrial processing or use operations/sector/function categories apply to a chemical substance, submitters need only report the 10 unique combinations for the chemical substance that cumulatively represent the largest percentage of the submitter's production volume for that chemical substance, measured by weight. If none of the listed function categories accurately describes a use of a chemical substance, the category “Other” may be used, and must include a description of the use.
            
            
              Table 6 to Paragraph (b)(4)(i)(C)—Codes for Reporting Function Categories
              
                Column A
                Code
                Category
                Column B
                Code
                Category
              
              
                F001
                Abrasives
                U001
                Abrasives.
              
              
                F002
                Etching agent
              
              
                F003
                Adhesion/cohesion promoter
                U002
                Adhesives and sealant chemicals.
              
              
                F004
                Binder
              
              
                F005
                Flux agent
              
              
                F006
                Sealant (barrier)
              
              
                F007
                Absorbent
                U003
                Adsorbents and absorbents.
              
              
                F008
                Adsorbent
              
              
                F009
                Dehydrating agent (desiccant)
              
              
                F010
                Drier
              
              
                F011
                Humectant
              
              
                F012
                Soil amendments (fertilizers)
                U004
                Agricultural chemicals (non-pesticidal).
              
              
                F013
                Anti-adhesive/cohesive
                U005
                Anti-adhesive agents.
              
              
                F014
                Dusting agent
              
              
                F015
                Bleaching agent
                U006
                Bleaching agents.
              
              
                F016
                Brightener
              
              
                F017
                Anti-scaling agent
                U007
                Corrosion inhibitors and anti-scaling agents.
              
              
                F018
                Corrosion inhibitor
              
              
                F019
                Dye
                U008
                Dyes.
              
              
                F020
                Fixing agent (mordant)
              
              
                F021
                Hardener
                U009
                Fillers.
              
              
                F022
                Filler
              
              
                F023
                Anti-static agent
                U010
                Finishing agents.
              
              
                F024
                Softener and conditioner
              
              
                F025
                Swelling agent
              
              
                F026
                Tanning agents not otherwise specified
              
              
                F027
                Waterproofing agent
              
              
                F028
                Wrinkle resisting agent
              
              
                F029
                Flame retardant
                U011
                Flame retardants.
              
              
                F030
                Fuel agents
                U012
                Fuels and fuel additives.
              
              
                F031
                Fuel
              
              
                F032
                Heat transferring agent
                U013
                Functional fluids (closed systems).
              
              
                F033
                Hydraulic fluids
              
              
                F034
                Insulators
              
              
                F035
                Refrigerants
              
              
                F036
                Anti-freeze agent
                U014
                Functional fluids (open systems).
              
              
                F037
                Intermediate
                U015
                Intermediates.
              
              
                F038
                Monomers
              
              
                F039
                Ion exchange agent
                U016
                Ion exchange agents.
              
              
                F040
                Anti-slip agent
                U017
                Lubricants and lubricant additives.
              
              
                F041
                Lubricating agent
              
              
                F042
                Deodorizer
                U018
                Odor agents.
              
              
                F043
                Fragrance
              
              
                F044
                Oxidizing agent
                U019
                Oxidizing/reducing agents.
              
              
                F045
                Reducing agent
              
              
                F046
                Photosensitive agent
                U020
                Photosensitive chemicals.
              
              
                F047
                Photosensitizers
              
              
                F048
                Semiconductor and photovoltaic agent
              
              
                F049
                UV stabilizer
              
              
                F050
                Opacifer
                U021
                Pigments.
              
              
                F051
                Pigment
              
              
                F052
                Plasticizer
                U022
                Plasticizers.
              
              
                F053
                Plating agent
                U023
                Plating agents and surface treating agents.
              
              
                F054
                Catalyst
                U024
                Process regulators.
              
              
                F055
                Chain transfer agent
              
              
                F056
                Chemical reaction regulator
              
              
                F057
                Crystal growth modifiers (nucleating agents)
              
              
                F058
                Polymerization promoter
              
              
                F059
                Terminator/Blocker
              
              
                F060
                Processing aids, specific to petroleum production
                U025
                Processing aids, specific to petroleum production.
              
              
                F061
                Antioxidant
                U026
                Processing aids, not otherwise listed.
              
              
                F062
                Chelating agent
              
              
                F063
                Defoamer
              
              
                F064
                pH regulating agent
              
              
                F065
                Processing aids not otherwise specified
              
              
                F066
                Energy Releasers (explosives, motive propellant)
                U027
                Propellants and blowing agents.
              
              
                F067
                Foamant
              
              
                F068
                Propellants, non-motive (blowing agents)
              
              
                F069
                Cloud-point depressant
                U028
                Solids separation agents.
              
              
                F070
                Flocculating agent
              
              
                F071
                Flotation agent
              
              
                F072
                Solids separation (precipitating) agent, not otherwise specified
              
              
                F073
                Cleaning agent
                U029
                Solvents (for cleaning or degreasing).
              
              
                F074
                Diluent
                U030
                Solvents (which become part of product formulation or mixture).
              
              
                F075
                Solvent
              
              
                F076
                Surfactant (surface active agent)
                U031
                Surface active agents.
              
              
                F077
                Emulsifier
              
              
                F078
                Thickening agent
                U032
                Viscosity adjustors.
              
              
                F079
                Viscosity modifiers
              
              
                F080
                Laboratory chemicals
                U033
                Laboratory chemicals.
              
              
                
                F081
                Dispersing agent
                U034
                Paint additives and coating additives not described by other categories.
              
              
                F082
                Freeze-thaw additive
              
              
                F083
                Surface modifier
              
              
                F084
                Wetting agent (non-aqueous)
              
              
                F085
                Aerating and deaerating agents
                U999
                Other (specify).
              
              
                F086
                Explosion inhibitor
              
              
                F087
                Fire extinguishing agent
              
              
                F088
                Flavoring and nutrient
              
              
                F089
                Anti-redeposition agent
              
              
                F090
                Anti-stain agent
              
              
                F091
                Anti-streaking agent
              
              
                F092
                Conductive agent
              
              
                F093
                Incandescent agent
              
              
                F094
                Magnetic element
              
              
                F095
                Anti-condensation agent
              
              
                F096
                Coalescing agent
              
              
                F097
                Film former
              
              
                F098
                Demulsifier
              
              
                F099
                Stabilizing agent
              
              
                F100
                Alloys
              
              
                F101
                Density modifier
              
              
                F102
                Elasticizer
              
              
                F103
                Flow promoter
              
              
                F104
                Sizing agent
              
              
                F105
                Solubility enhancer
              
              
                F106
                Vapor pressure modifiers
              
              
                F107
                Embalming agent
              
              
                F108
                Heat stabilizer
              
              
                F109
                Preservative
              
              
                F110
                Anti-caking agent
              
              
                F111
                Deflocculant
              
              
                F112
                Dust suppressant
              
              
                F113
                Impregnation agent
              
              
                F114
                Leaching agent
              
              
                F115
                Tracer
              
              
                F116
                X-ray absorber
              
              
                F999
                Other
              
              For the 2020 submission period: (1) Use column A for chemical substances designated in 2019 as high priority for risk evaluation (those chemicals listed in Table 7 to paragraph(b)(4)(i)(C) and (2) use either column A or B for chemical substances not listed in Table 7 to paragraph (b)(4)(i)(C).
              For the 2024 and future submission periods, use only column A.
            
            
              Table 7 to Paragraph (b)(4)(i)(C)—CASRNs of Chemical Substances Designated as High Priority for Risk Evaluation Under TSCA Section 6(b) on December 30, 2019
              
                CASRN
                Chemical substance
              
              
                106-46-7
                p-Dichlorobenzene.
              
              
                107-06-2
                1,2-Dichloroethane.
              
              
                156-60-5
                trans-1,2-Dichloroethylene.
              
              
                95-50-1
                o-Dichlorobenzene.
              
              
                79-00-5
                1,1,2-Trichloroethane.
              
              
                78-87-5
                1,2-Dichloropropane.
              
              
                75-34-3
                1,1-Dichloroethane.
              
              
                84-74-2
                Dibutyl phthalate (DBP) (1,2-Benzene-dicarboxylic acid, 1,2-dibutyl ester).
              
              
                85-68-7
                Butyl benzyl phthalate (BBP)—1,2-Benzene-dicarboxylic acid, 1-butyl 2(phenylmethyl) ester.
              
              
                117-81-7
                Di-ethylhexyl phthalate (DEHP)—(1,2-Benzene-dicarboxylic acid, 1,2-bis(2-ethylhexyl) ester).
              
              
                84-69-5
                Di-isobutyl phthalate (DIBP)—(1,2-Benzene-dicarboxylic acid, 1,2-bis-(2methylpropyl) ester).
              
              
                84-61-7
                Dicyclohexyl phthalate.
              
              
                79-94-7
                4,4′-(1-Methylethylidene)bis[2,6-dibromophenol] (TBBPA).
              
              
                115-96-8
                Tris(2-chloroethyl) phosphate (TCEP).
              
              
                115-86-6
                Phosphoric acid, triphenyl ester (TPP).
              
              
                106-93-4
                Ethylene dibromide.
              
              
                106-99-0
                1,3-Butadiene.
              
              
                1222-05-5
                1,3,4,6,7,8-Hexahydro-4,6,6,7,8,8-hexamethylcyclopental[g]-2-benzopyran (HHCB).
              
              
                50-00-0
                Formaldehyde.
              
              
                85-44-9
                Phthalic anhydride.
              
            

            (D) The estimated percentage, rounded off to the closest 10 percent, of total production volume of the reportable chemical substance associated with each combination of industrial processing or use operation, sector, and function category. Where a particular combination of industrial processing or use operation, sector, and function category accounts for less than 5 percent of the submitter's site's total production volume of a reportable chemical substance, the percentage must not be rounded off to 0 percent if the production volume attributable to that industrial processing or use operation, sector, and function category combination is 25,000 lb (11,340 kg) or more during the reporting year. Instead, in such a case, submitters must report the percentage, rounded off to the closest 1 percent, of the submitter's site's total production volume of the reportable chemical substance associated with the particular combination of industrial processing or use operation, sector, and function category.

            (E) For each combination of industrial processing or use operation, sector, and function category, the submitter must estimate the number of sites at which each reportable chemical substance is processed or used. For each combination associated with each chemical substance, the submitter must select from among the ranges of sites listed in Table 8 to paragraph (b)(4)(i)(E) and report the corresponding code (i.e., S1 through S7):
            
              Table 8 to Paragraph (b)(4)(i)(E)—Codes for Reporting Numbers of Sites
              
                Code
                Range
              
              
                S1
                Fewer than 10 sites.
              
              
                S2
                At least 10 but fewer than 25 sites.
              
              
                S3
                At least 25 but fewer than 100 sites.
              
              
                S4
                At least 100 but fewer than 250 sites.
              
              
                S5
                At least 250 but fewer than 1,000 sites.
              
              
                S6
                At least 1,000 but fewer than 10,000 sites.
              
              
                S7
                At least 10,000 sites.
              
            

            (F) For each combination of industrial processing or use operation, sector, and function category, the submitter must estimate the number of workers reasonably likely to be exposed to each reportable chemical substance. For each combination associated with each chemical substance, the submitter must select from among the worker ranges listed in paragraph (b)(3)(vii) of this section and report the corresponding code (i.e., W1 though W8).
            (ii) Consumer and commercial use information. (A) Using the applicable codes listed in Table 9 to paragraph (b)(4)(ii)(A), submitters must designate the consumer and commercial product category(ies) that best describe the consumer and commercial products in which each reportable chemical substance is used (whether the recipient site(s) are controlled by the submitter site or not). For the 2020 submission period:
            (1) Use column A in Table 9 to paragraph (b)(4)(ii)(A) for chemical substances designated in 2019 as high priority for risk evaluation (those chemicals listed in Table 7 to paragraph (b)(4)(i)(C); and
            (2) Use either column A or B in Table 9 to paragraph (b)(4)(ii)(A) for chemical substances not listed in Table 7 to paragraph (b)(4)(i)(C). For the 2024 and future submission periods, use only column A in Table 9 to paragraph (b)(4)(ii)(A). If more than 10 codes apply to a chemical substance, submitters need only report the 10 codes for the chemical substance that cumulatively represent the largest percentage of the submitter's production volume for that chemical, measured by weight. If none of the listed consumer and commercial product categories accurately describes the consumer and commercial products in which each reportable chemical substance is used, the category “Other” may be used, and must include a description of the use.
            
            
              Table 9 to Paragraph (b)(4)(ii)(A)—Codes for Reporting Consumer and Commercial Product Categories
              
                Column A
                Code
                Category
                Column B
                Code
                Category
              
              
                
                  Chemical Substances in Furnishing, Cleaning, Treatment Care Products
                
              
              
                CC101
                Construction and building materials covering large surface areas including stone, plaster, cement, glass and ceramic articles; fabrics, textiles, and apparel
                C101
                Floor coverings.
              
              
                CC102
                Furniture & furnishings including plastic articles (soft); leather articles
                C102
                Foam seating and bedding products.
              
              
                CC103
                Furniture & furnishings including stone, plaster, cement, glass and ceramic articles; metal articles; or rubber articles
                C103
                Furniture and furnishings not covered elsewhere.
              
              
                CC104
                Leather conditioner
                C104
                Fabric, textile, and leather products not covered elsewhere.
              
              
                CC105
                Leather tanning, dye, finishing, impregnation and care products
              
              
                CC106
                Textile (fabric) dyes
              
              
                CC107
                Textile finishing and impregnating/surface treatment products
              
              
                CC108
                All-purpose foam spray cleaner
                C105
                Cleaning and furnishing care products.
              
              
                CC109
                All-purpose liquid cleaner/polish
              
              
                CC110
                All-purpose liquid spray cleaner
              
              
                CC111
                All-purpose waxes and polishes
              
              
                CC112
                Appliance cleaners
              
              
                CC113
                Drain and toilet cleaners (liquid)
              
              
                CC114
                Powder cleaners (floors)
              
              
                CC115
                Powder cleaners (porcelain)
              
              
                CC116
                Dishwashing detergent (liquid/gel)
                C106
                Laundry and dishwashing products.
              
              
                CC117
                Dishwashing detergent (unit dose/granule)
              
              
                CC118
                Dishwashing detergent liquid (hand-wash)
              
              
                CC119
                Dry cleaning and associated products
              
              
                CC120
                Fabric enhancers
              
              
                CC121
                Laundry detergent (unit-dose/granule)
              
              
                CC122
                Laundry detergent (liquid)
              
              
                CC123
                Stain removers
              
              
                CC124
                Ion exchangers
                C107
                Water treatment products.
              
              
                CC125
                Liquid water treatment products
              
              
                CC126
                Solid/Powder water treatment products
              
              
                CC127
                Liquid body soap
                C108
                Personal care products.
              
              
                CC128
                Liquid hand soap
              
              
                CC129
                Solid bar soap
              
              
                CC130
                Air fresheners for motor vehicles
                C109
                Air care products.
              
              
                CC131
                Continuous action air fresheners
              
              
                CC132
                Instant action air fresheners
              
              
                CC133
                Anti-static spray
                C110
                Apparel and footwear care products.
              
              
                CC134
                Apparel finishing, and impregnating/surface treatment products
              
              
                CC135
                Insect repellent treatment
              
              
                CC136
                Pre-market waxes, stains, and polishes applied to footwear
              
              
                CC137
                Post-market waxes, and polishes applied to footwear (shoe polish)
              
              
                CC138
                Waterproofing and water-resistant sprays
              
              
                
                  Chemical Substances in Construction, Paint, Electrical, and Metal Products
                
              
              
                CC201
                Fillers and putties
                C201
                Adhesives and sealants.
              
              
                CC202
                Hot-melt adhesives
              
              
                CC203
                One-component caulks
              
              
                CC204
                Solder
              
              
                CC205
                Single-component glues and adhesives
              
              
                CC206
                Two-component caulks
              
              
                
                CC207
                Two-component glues and adhesives
              
              
                CC208
                Adhesive/Caulk removers
                C202
                Paints and coatings.
              
              
                CC209
                Aerosol spray paints
              
              
                CC210
                Lacquers, stains, varnishes and floor finishes
              
              
                CC211
                Paint strippers/removers
              
              
                CC212
                Powder coatings
              
              
                CC213
                Radiation curable coatings
              
              
                CC214
                Solvent-based paint
              
              
                CC215
                Thinners
              
              
                CC216
                Water-based paint
              
              
                CC217
                Construction and building materials covering large surface areas, including wood articles
                C203
                Building/construction materials—wood and engineered wood products.
              
              
                CC218
                Construction and building materials covering large surface areas, including paper articles; metal articles; stone, plaster, cement, glass and ceramic articles
                C204
                Building/construction materials not covered elsewhere.
              
              
                CC219
                Machinery, mechanical appliances, electrical/electronic articles
                C205
                Electrical and electronic products.
              
              
                CC220
                Other machinery, mechanical appliances, electronic/electronic articles
              
              
                CC221
                Construction and building materials covering large surface areas, including metal articles
                C206
                Metal products not covered elsewhere.
              
              
                CC222
                Electrical batteries and accumulators
                C207
                Batteries.
              
              
                
                  Chemical Substances in Packaging, Paper, Plastic, Toys, Hobby Products
                
              
              
                CC990
                Non-TSCA use
                C301
                Food packaging.
              
              
                CC301
                Packaging (excluding food packaging), including paper articles
                C302
                Paper products.
              
              
                CC302
                Other articles with routine direct contact during normal use, including paper articles
              
              
                CC303
                Packaging (excluding food packaging), including rubber articles; plastic articles (hard); plastic articles (soft)
                C303
                Plastic and rubber products not covered elsewhere.
              
              
                CC304
                Other articles with routine direct contact during normal use including rubber articles; plastic articles (hard)
              
              
                CC305
                Toys intended for children's use (and child dedicated articles), including fabrics, textiles, and apparel; or plastic articles (hard)
                C304
                Toys, playground, and sporting equipment.
              
              
                CC306
                Adhesives applied at elevated temperatures
                C305
                Arts, crafts, and hobby materials.
              
              
                CC307
                Cement/concrete
              
              
                CC308
                Crafting glue
              
              
                CC309
                Crafting paint (applied to body)
              
              
                CC310
                Crafting paint (applied to craft)
              
              
                CC311
                Fixatives and finishing spray coatings
              
              
                CC312
                Modelling clay
              
              
                CC313
                Correction fluid/tape
                C306
                Ink, toner, and colorant products.
              
              
                CC314
                Inks in writing equipment (liquid)
              
              
                CC315
                Inks used for stamps
              
              
                CC316
                Toner/Printer cartridge
              
              
                CC317
                Liquid photographic processing solutions
                C307
                Photographic supplies, film, and photochemicals.
              
              
                
                  Chemical Substances in Automotive, Fuel, Agriculture, Outdoor Use Products
                
              
              
                CC401
                Exterior car washes and soaps
                C401
                Automotive care products.
              
              
                CC402
                Exterior car waxes, polishes, and coatings
              
              
                CC403
                Interior car care
              
              
                CC404
                Touch up auto paint
              
              
                CC405
                Degreasers
                C402
                Lubricants and greases.
              
              
                
                CC406
                Liquid lubricants and greases
              
              
                CC407
                Paste lubricants and greases
              
              
                CC408
                Spray lubricants and greases
              
              
                CC409
                Anti-freeze liquids
                C403
                Anti-freeze and de-icing products.
              
              
                CC410
                De-icing liquids
              
              
                CC411
                De-icing solids
              
              
                CC412
                Lock de-icers/releasers
              
              
                CC413
                Cooking and heating fuels
                C404
                Fuels and related products.
              
              
                CC414
                Fuel additives
              
              
                CC415
                Vehicular or appliance fuels
              
              
                CC416
                Explosive materials
                C405
                Explosive materials.
              
              
                CC417
                Agricultural non-pesticidal products
                C406
                Agricultural products (non-pesticidal).
              
              
                CC418
                Lawn and garden care products
                C407
                Lawn and garden care products.
              
              
                
                  Chemical Substances in Products not Described by Other Codes
                
              
              
                CC980
                Other (specify)
                C909
                Other (specify).
              
              
                CC990
                Non-TSCA use
                C980
                Non-TSCA use.
              
              For the 2020 submission period: (1) Use column A for chemical substances designated in 2019 as high priority for risk evaluation (those chemicals listed in Table 7 to paragraph (b)(4)(i)(C) and (2) use either column A or B for chemical substances not listed in Table 7 to paragraph (b)(4)(i)(C).
              For the 2024 and future submission periods, use only column A.
            
            (B) For each consumer and commercial product category reported under paragraph (b)(4)(ii)(A) of this section, the applicable code(s) described in paragraph (b)(4)(i)(C) of this section must be selected to designate the function category(ies) that best represents the specific manner in which the chemical substance is used. For the 2020 submission period:
            (1) Use column A in Table 6 to paragraph (b)(4)(i)(C) for chemical substances designated in 2019 as high priority for risk evaluation (those chemicals listed in Table 7 to paragraph (b)(4)(i)(C); and
            (2) Use either column A or B in Table 6 to paragraph (b)(4)(i)(C) for chemical substances not listed in Table 7 to paragraph (b)(4)(i)(C). For the 2024 and future submission periods, use only column A in Table 6 to paragraph (b)(4)(i)(C). A particular function category may need to be reported more than once, to the extent that a submitter reports more than one consumer or commercial product category (under paragraph (b)(4)(ii)(A) of this section) that applies to a given function category under this paragraph. If none of the listed function categories accurately describes a use of a chemical substance, the category “Other” may be used, and must include a description of the use.
            (C) An indication, within each consumer and commercial product category reported under paragraph (b)(4)(ii)(A) of this section, whether the use is a consumer or a commercial use.
            (D) Submitters must determine, within each consumer and commercial product category reported under paragraph (b)(4)(ii)(A) of this section, whether any amount of each reportable chemical substance manufactured (including imported) by the submitter is present in (for example, a plasticizer chemical substance used to make pacifiers) or on (for example, as a component in the paint on a toy) any consumer products intended for use by children age 14 or younger, regardless of the concentration of the chemical substance remaining in or on the product. Submitters must select from the following options: The chemical substance is used in or on any consumer products intended for use by children; the chemical substance is not used in or on any consumer products intended for use by children; or information as to whether the chemical substance is used in or on any consumer products intended for use by children is not known to or reasonably ascertainable by the submitter.

            (E) The estimated percentage, rounded off to the closest 10 percent, of the submitter's site's total production volume of the reportable chemical substance associated with each consumer and commercial product category. Where a particular consumer and commercial product category accounts for less than 5 percent of the total production volume of a reportable chemical substance, the percentage must not be rounded off to 0 percent if the production volume attributable to that commercial and consumer product category is 25,000 lb (11,340 kg) or more during the reporting year. Instead, in such a case, submitters must report the percentage, rounded off to the closest 1 percent, of the submitter's site's total production volume of the reportable chemical substance associated with the particular consumer and commercial product category.

            (F) Where the reportable chemical substance is used in consumer or commercial products, the estimated typical maximum concentration, measured by weight, of the chemical substance in each consumer and commercial product category reported under paragraph (b)(4)(ii)(A) of this section. For each chemical substance in each commercial and consumer product category reported under paragraph (b)(4)(ii)(A) of this section, submitters must select from among the ranges of concentrations listed in Table 3 to paragraph (b)(3)(viii) of this section and report the corresponding code (i.e., M1 through M5).

            (G) Where the reportable chemical substance is used in a commercial product, the submitter must estimate the number of commercial workers reasonably likely to be exposed to each reportable chemical substance. For each combination associated with each substance, the submitter must select from among the worker ranges listed in Table 2 to paragraph (b)(3)(vii) of this section and report the corresponding code (i.e., W1 though W8).
            [85 FR 20139, Apr. 9, 2020]
          
          
            § 711.20
            When to report.
            All information reported to EPA in response to the requirements of this part must be submitted during an applicable submission period, which runs from June 1 to September 30 at 4-year intervals, beginning in 2020. In each submission period, any person described in § 711.8 must report as described in this part.
            [85 FR 20148, Apr. 9, 2020]
          
          
            § 711.22
            Duplicative reporting.
            (a) With regard to TSCA section 8(a) rules. Any person subject to the requirements of this part who previously has complied with reporting requirements of a rule under TSCA section 8(a) by submitting the information described in § 711.15 for a chemical substance described in § 711.5 to EPA, and has done so within 1 year of the start of a submission period described in § 711.20, is not required to report again on the manufacture of that chemical substance at that site during that submission period.
            (b) With regard to importers. This part requires that only one report be submitted on each import transaction involving a chemical substance described in § 711.5. When two or more persons are involved in a particular import transaction and each person meets the Agency's definition of “importer” as set forth in 40 CFR 704.3, they may determine among themselves who should submit the required report; if no report is submitted as required under this part, EPA will hold each such person liable for failure to report.
            (c) Co-manufactured chemicals. This part requires that only one report per site be submitted on each chemical substance described in § 711.5. However, both the contracting company and producing company are liable if no report is made. When a company contracts with a producing company to manufacture a chemical substance, and each party meets the definition of “manufacturer” as set forth in § 711.3, reporting of the co-manufactured chemical can be performed by one of the following methods:
            (1) The contracting company initiates the required report for that site as the primary submitter. The contracting company must indicate on the report that this is a co-manufacturing situation, notify the producing company, and record the production volume domestically co-manufactured as set forth in § 711.15(b)(3) and processing and use information set forth in § 711.15(b)(4). Upon notification by the contracting company, the producing company must also record the production volume domestically co-manufactured and complete the rest of the report as prompted by e-CDRweb.

            (2) Upon written agreement between the contracting company and the producing company, the producing company completes the full report for the co-manufactured chemical. The contracting company supplies the information not otherwise known to or reasonably ascertainable by the producing company.
            [76 FR 54933, Sept. 6, 2011, as amended at 85 FR 20148, Apr. 9, 2020]
          
          
            § 711.25
            Recordkeeping requirements.
            Each person who is subject to the reporting requirements of this part must retain records that document any information reported to EPA. Records relevant to reporting during a submission period must be retained for a period of 5 years beginning on the last day of the submission period. Submitters are encouraged to retain their records longer than 5 years to ensure that past records are available as a reference when new submissions are being generated.
          
          
            § 711.30
            Confidentiality claims.
            (a) Making confidentiality claims—(1) Generally. Any person submitting information under this part may assert a confidentiality claim for that information at the time it is submitted, except for information described in paragraph (a)(2). Any such confidentiality claims must be asserted at the time the information is submitted. These claims will apply only to the information submitted with the claim. Instructions for asserting confidentiality claims are provided in the document identified in § 711.35. Information claimed as confidential in accordance with this section will be treated and disclosed in accordance with the procedures in 40 CFR part 2 and section 14 of TSCA.
            (2) Exceptions. Confidentiality claims cannot be asserted:
            (i) For chemical identities listed on the public portion of the TSCA Inventory;
            (ii) For processing and use data elements required by § 711.15(b)(4)(i)(A), (B), and (C) and § 711.15(b)(4)(ii)(A), (B), (C), and (D); or
            (iii) When a response is left blank or designated as “not known or reasonably ascertainable.”
            (3) Substantiations. All confidentiality claims must be substantiated at time of submission, in accordance with the requirements in paragraphs (b), (c), and (d)(1) of this section, and must be signed and dated by an authorized official. Confidentiality claims for the following data elements are exempt from this substantiation requirement:
            (i) Production volume information required pursuant to § 711.15(b)(3)(iii).
            (ii) Joint submission information from the primary submitter, consisting of trade name and supplier identification required pursuant to § 711.15(b)(3)(i)(A) and (B).
            (iii) Joint submission information from the secondary submitter, consisting of the percentage of formulation required pursuant to § 711.15(b)(3)(i)(A) and (B).
            (iv) Information that is supplied in a petition submitted under § 711.6(b)(2)(iii) or § 711.10(d)(1)(ii) and that is described in section 14(c)(2) of TSCA.
            (4) Marking information claimed as confidential in confidentiality substantiation documentation. If any of the information contained in the answers to the questions listed in paragraphs (b) and (c) of this section is asserted to contain information that itself is considered to be confidential, you must clearly identify the information that is claimed confidential.
            (5) Certification statement for claims. An authorized official representing a person asserting a claim of confidentiality must certify that the submission complies with the requirements of this part by signing and dating the following certification statement:
            
            
              “I certify that all claims for confidentiality asserted with this submission are true and correct, and all information submitted herein to substantiate such claims is true and correct. Any knowing and willful misrepresentation is subject to criminal penalty pursuant to 18 U.S.C. 1001. I further certify that: (1) I have taken reasonable measures to protect the confidentiality of the information; (2) I have determined that the information is not required to be disclosed or otherwise made available to the public under any other Federal law; (3) I have a reasonable basis to conclude that disclosure of the information is likely to cause substantial harm to the competitive position of my company; and (4) I have a reasonable basis to believe that the information is not readily discoverable through reverse engineering.”
            
            
            (6) Company, site, and technical contact identity information. A submitter may assert a claim of confidentiality for a site, company, or technical contact identity to protect the link between that information and the reported chemical substance. Such claim may be asserted only when the linkage of that information to a reportable chemical substance is confidential and not publicly available.
            (7) Processing and use information. A submitter may assert a claim of confidentiality for each data element required by § 711.15(b)(4)(i)(D), (E) and (F) and § 711.15(b)(4)(ii)(E), (F), and (G) to protect the link between that information and the reported chemical substance. Such claim may be asserted only when the linkage of that information to a reportable chemical substance is confidential and not publicly available.
            (b) All confidentiality claims requiring substantiation at time of submission. For each data element (or information supplied in a petition submitted under § 711.6(b)(2)(iii)(A) or § 711.10(d)(1)(ii)(A)) that is claimed as confidential, you must submit with your report detailed written answers to the following questions:
            (1) Will disclosure of the information claimed as confidential likely cause substantial harm to your business's competitive position? If you answered yes, describe the substantial harmful effects that would likely result to your competitive position if the information is disclosed, including but not limited to how a competitor could use such information, and the causal relationship between the disclosure and the harmful effects.
            (2) To the extent your business has disclosed the information to others (both internally and externally), has your business taken precautions to protect the confidentiality of the disclosed information? If yes, please explain and identify the specific measures, including but not limited to internal controls, that your business has taken to protect the information claimed as confidential.
            (3)(i) Is any of the information claimed as confidential required to be publicly disclosed under any other Federal law? If yes, please explain.
            (ii) Does any of the information claimed as confidential otherwise appear in any public documents, including (but not limited to) safety data sheets; advertising or promotional material; professional or trade publications; state, local, or Federal agency files; or any other media or publications available to the general public? If yes, please explain why the information should be treated as confidential.
            (iii) Does any of the information claimed as confidential appear in one or more patents or patent applications? If yes, please provide the associated patent number or patent application number (or numbers) and explain why the information should be treated as confidential.
            (4) Does any of the information that you are claiming as confidential constitute a trade secret? If yes, please explain how the information you are claiming as confidential constitutes a trade secret.
            (5) Is the claim of confidentiality intended to last less than 10 years (see TSCA section 14(e)(1)(B))? If yes, please indicate the number of years (between 1-10 years) or the specific date after which the claim is withdrawn.
            (6) Has EPA, another federal agency, or court made any confidentiality determination regarding information associated with this chemical substance? If yes, please provide the circumstances associated with the prior determination, whether the information was found to be entitled to confidential treatment, the entity that made the decision, and the date of the determination.
            (c) Additional requirements for specific chemical identity. A person may assert a claim of confidentiality for the specific chemical identity of a chemical substance as described in § 711.15(b)(3) of this part only if the identity of that chemical substance is treated as confidential in the Master Inventory File as of the time the report is submitted for that chemical substance. Generic chemical identities and accession numbers may not be claimed as confidential. To assert a claim of confidentiality for the identity of a reportable chemical substance, you must submit with the report detailed written answers to the questions from paragraph (b) of this section and to the following questions.
            

            (1) Is this chemical substance publicly known (including by your competitors) to be in U.S. commerce? If yes, please explain why the specific chemical identity should still be afforded confidential status (e.g., the chemical substance is publicly known only as being distributed in commerce for research and development purposes, but no other information about the current commercial distribution of the chemical substance in the United States is publicly available). If no, please complete the certification statement:
            
            

              I certify that on the date referenced, I searched the internet for the chemical substance identity (i.e., by both chemical substance name and CASRN). I did not find a reference to this chemical substance that would indicate that the chemical is being manufactured or imported by anyone for a commercial purpose in the United States. [provide date].
            
            

            (2) Does this particular chemical substance leave the site of manufacture (including import) in any form, e.g., as a product, effluent, emission? If yes, please explain what measures have been taken to guard against the discovery of its identity.

            (3) If the chemical substance leaves the site in a form that is available to the public or your competitors, can the chemical identity be readily discovered by analysis of the substance (e.g., product, effluent, emission), in light of existing technologies and any costs, difficulties, or limitations associated with such technologies? Please explain why or why not.
            (4) Would disclosure of the specific chemical name release confidential process information? If yes, please explain.
            (d) Special situations—(1) Joint submissions. If a primary submitter asks a secondary submitter to provide information directly to EPA in a joint submission under § 711.15(b)(3)(i)(A) and (B), only the primary submitter may assert a confidentiality claim for the data elements that it directly submits to EPA. The primary submitter must substantiate those claims that are not exempt under paragraph (a)(3)(ii) of this section. The secondary submitter is responsible for asserting all confidentiality claims for the data elements that it submits directly to EPA and for substantiating those claims that are not exempt under paragraph (a)(3)(iii) of this section.
            (2) Petitions. If a petition submitted under § 711.6(b)(2)(iii)(A) or § 711.10(d)(1)(ii)(A) includes any information claimed as confidential, the petitioner must provide a version of the petition that redacts the information claimed as confidential.
            (e) No claim of confidentiality. Information not claimed as confidential in accordance with the requirements of this section may be made public without further notice to the submitter.
            [85 FR 20148, Apr. 9, 2020]
          
          
            § 711.35
            Electronic filing.
            (a) You must use e-CDRweb to complete and submit Form U (EPA Form 7740-8). Submissions may only be made as set forth in this section.
            (b) Submissions must be sent electronically to EPA via CDX.
            (c) Access e-CDRweb and instructions, as follows:
            (1) By website. Go to the EPA Chemical Data Reporting internet homepage at http://www.epa.gov/cdr and follow the appropriate links.
            (2) By phone or e-mail. Contact the EPA TSCA Hotline at (202) 554-1404 or TSCA-Hotline@epa.gov for a CD-ROM containing the instructions.
            [76 FR 54933, Sept. 6, 2011, as amended at 85 FR 20149, Apr. 9, 2020]
          
        
        
          Pt. 712
          PART 712—CHEMICAL INFORMATION RULES
          
            
              Subpart A—General Provisions
              Sec.
              712.1
              Scope and compliance.
              712.3
              Definitions.
              712.5
              Method of identification of substances for reporting purposes.
              712.7
              Report of readily obtainable information for subparts B and C.
              712.15
              Confidentiality.
            
            
              Subpart B—Manufacturers Reporting—Preliminary Assessment Information
              712.20
              Manufacturers and importers who must report.
              712.25
              Exempt manufacturers and importers.
              712.28
              Form and instructions.
              712.30
              Chemical lists and reporting periods.
            
          
          
            
            Authority:
            15 U.S.C. 2607(a).
          
          
            Source:
            47 FR 26998, June 22, 1982, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 712.1
              Scope and compliance.
              (a) This part establishes procedures for chemical manufacturers and processors to report production, use, and exposure-related information on listed chemical substances. Subpart A establishes requirements that apply to all reporting under this part. Subpart B covers manufacturers' and processors' reporting.
              (b) Chemical substances, mixtures, and categories of substances or mixtures which have been recommended by the Interagency Testing Committee for testing consideration by the Agency but not designated for Agency response within 12 months, will be added to § 712.30 using the procedure specified in § 712.30(c) only to the extent that the total number of designated and recommended chemicals has not exceeded 50 in any 1 year. Additional recommended but not designated chemicals may be added after proposal, and consideration of public comment.
              [47 FR 26998, June 22, 1982, as amended at 50 FR 34809, Aug. 28, 1985; 60 FR 31921, June 19, 1995]
            
            
              § 712.3
              Definitions.
              The definitions in section 3 of TSCA, 15 U.S.C. 2602, apply for this part. In addition, the following definitions apply:
              (a) Byproduct means any chemical substance or mixture produced without a separate commercial intent during the manufacture, processing, use, or disposal of another chemical substance or mixture.
              (b) EPA means the U.S. Environmental Protection Agency.
              (c) Import in bulk form means to import a chemical substance (other than as part of a mixture or article) in any quantity, in cans, bottles, drums, barrels, packages, tanks, bags, or other containers used for purposes of transportation or containment, if the chemical substance has an end use or commercial purpose separate from the container.
              (d) Importer means anyone who imports a chemical substance, including a chemical substance as part of a mixture or article, into the customs territory of the U.S. and includes the person liable for the payment of any duties on the merchandise, or an authorized agent on his behalf. Importer also includes, as appropriate:
              (1) The consignee.
              (2) The importer of record.
              (3) The actual owner if an actual owner's declaration and superseding bond has been filed in accordance with 19 CFR 141.20.
              (4) The transferee, if the right to withdraw merchandise in a bonded warehouse has been transferred in accordance with subpart C of 19 CFR part 144. For the purposes of this definition, the customs territory of the U.S. consists of the 50 states, Puerto Rico, and the District of Columbia.
              (e) Impurity means a chemical substance unintentionally present with another chemical substance or mixture.
              (f) Intermediate means any chemical substance that is consumed, in whole or in part, in chemical reactions used for the intentional manufacture of other chemical substances or mixtures, or that is intentionally present for the purpose of altering the rates of such chemical reactions. (See also paragraph (j) of this section.)
              (g) Known to or reasonably ascertainable by means all information in a person's possession or control, plus all information that a reasonable person similarly situated might be expected to possess, control, or know, or could obtain without unreasonable burden.
              (h) Manufacture for commercial purposes means to import, produce, or manufacture with the purpose of obtaining an immediate or eventual commercial advantage for the manufacturer and includes, among other things, such “manufacture” of any amount of a chemical substance or mixture:
              (1) For commercial distribution, including for test marketing.

              (2) For use by the manufacturer, including use for product research and development, or as an intermediate. Manufacture for commercial purposes also applies to substances that are produced coincidentally during the manufacture, processing, use, or disposal of another substance or mixture, including byproducts and coproducts that are separated from that other substance or mixture, and impurities that remain in that substance or mixture. Byproducts and impurities may not in themselves have commercial value. They are nonetheless produced for the purpose of obtaining a commercial advantage since they are part of the manufacture of a chemical produced for a commercial purpose.
              (i) Mixture means any combination of two or more chemical substances if the combination does not occur in nature and is not, in whole or in part, the result of a chemical reaction; except that mixture does include (1) any combination which occurs, in whole or in part, as a result of a chemical reaction if the combination could have been manufactured for commercial purposes without a chemical reaction at the time the chemical substances comprising the combination were combined, and if all of the chemical substances comprising the combination are included in the EPA, TSCA Chemical Substance Inventory after the effective date of the premanufacture notification requirement under 40 CFR part 720, and (2) hydrates of a chemical substance or hydrated ions formed by association of a chemical substance with water. The term mixture includes alloys, inorganic glasses, ceramics, frits, and cements, including Portland cement.
              (j) Non-isolated intermediate means any intermediate that is not intentionally removed from the equipment in which it is manufactured, including the reaction vessel in which it is manufactured, equipment which is ancillary to the reaction vessel, and any equipment through which the substance passes during a continuous flow process, but not including tanks or other vessels in which the substance is stored after its manufacture. (See also paragraph (f) of this section.)
              (k) Owned or controlled by the parent company means the parent owns or controls 50 percent or more of the other company's voting stock or other equity rights, or has the power to control the management and policies of the other company.
              (l) Person means any natural person, firm, company, corporation, joint venture, partnership, sole proprietorship, association, or any other business entity, any State or political subdivision thereof, any municipality, any interstate body, and any department, agency, or instrumentality of the Federal government.
              (m) Process for commercial purposes means the preparation of a chemical substance or mixture, after its manufacture, for distribution in commerce with the purpose of obtaining an immediate or eventual commercial advantage for the processor. Processing of any amount of a chemical substance or mixture is included. If a chemical or mixture containing impurities is processed for commercial purposes, then those impurities are also processed for commercial purposes.
              (n) Site means a contiguous property unit. Property divided only by a public right-of-way shall be considered one site. There may be more than one manufacturing plant on a single site.
              (o) Test marketing means distributing in commerce a limited amount of a chemical substance or mixture, or article containing such substance or mixture, to a defined number of potential customers, during a predetermined testing period, to explore market capability prior to broader distribution in commerce.
              (p) TSCA means the Toxic Substances Control Act, 15 U.S.C. 2601 et seq.
              
              (q) Central Data Exchange or CDX means EPA's centralized electronic submission receiving system.
              (r) Chemical Information Submission System or CISS means EPA's electronic, web-based reporting tool for the completion and submission of data, reports, and other information, or its successors.
              [47 FR 26998, June 22, 1982, as amended at 78 FR 72825, Dec. 4, 2013]
            
            
              § 712.5
              Method of identification of substances for reporting purposes.
              (a) Report on TSCA-regulable quantities. Unless specifically otherwise required, respondents must report only about quantities of a chemical that is defined as a chemical substance under TSCA section 3(2).
              (b) Chemicals from natural sources. A manufacturer of a chemical substance which is extracted from an ore, from oil, or from any other natural source must report only about the manufacturing steps for, and the uses of, that chemical, not about production of the natural source material or other crude precursors derived from the natural source material.
              
              
                For example, persons who manufacture a chemical substance such as “sweetened naphtha, 64741-87-3,” but do not refine the naphtha to produce “hexane, 110-54-3” would not report on hexane. Only the production of “hexane” as an isolated product must be reported—not previous production of more crude, complex substances such as naphtha from which hexane is extracted. Thus, persons who produce crude oil, ores, and other crude natural materials, but do not carry them through further manufacturing steps that produce a listed chemical have no reporting responsibilities under this Part. Note, however, that any method of extraction, refinement, or purification of a listed chemical substance is considered to be manufacturing for the purposes of this rule.
              
              
              (c) Chemical substances as marketed. This part requires reporting about chemical substances as they are marketed or used in practice. The following preparations of a chemical substance must be reported as the substance itself, not as a mixture, since these preparations are regarded as the substance in practice.
              (1) The chemical substance in aqueous solution.
              (2) The chemical substance containing an additive (such as a stabilizer or other chemical) to maintain the integrity or physical form of the substance.
              (3) The chemical substance in any grade of purity.
            
            
              § 712.7
              Report of readily obtainable information for subparts B and C.
              TSCA section 8(a) authorizes EPA to require persons to report information that is known to or reasonably ascertainable by them. For purposes of subpart B, however, a lesser standard applies. Companies must report information that is readily obtainable by management and supervisory employees responsible for manufacturing, processing, distributing, technical services, and marketing. Extensive file searches are not required.
              [47 FR 26998, June 22, 1982, as amended at 60 FR 31921, June 19, 1995]
            
            
              § 712.15
              Confidentiality.
              (a) Any person submitting information under this part may assert business confidentiality claims for the information as described in the pertinent reporting form and its instructions. Any information covered by a claim will be disclosed by EPA only as provided in the procedures set forth at 40 CFR part 2.
              (b) Persons must certify to the validity of a claim of confidentiality they make for information reported under this part, as specified on the reporting form.
              (c) If no claim accompanies the information at the time it is submitted to EPA or if certification as to the claim is not made on the reporting form, EPA may place the information in an open file available to the public without further notice to the submitter.
            
          
          
            Subpart B—Manufacturers Reporting—Preliminary Assessment Information
            
              § 712.20
              Manufacturers and importers who must report.
              Except as described in § 712.25, at the time a chemical substance is listed in § 712.3, the following persons must submit the “Manufacturer's Report—Preliminary Assessment Information” (as described in § 712.28) for each plant site at which they manufactured or imported the chemical substance during the reporting period specified in § 712.30:
              (a) Persons who manufactured one or more of the chemical substances listed in § 712.30 for commercial purposes.
              (b) Persons who imported in bulk form one or more of the chemical substances listed in § 712.30 for commercial purposes.
            
            
              § 712.25
              Exempt manufacturers and importers.

              (a) Persons who manufactured or imported the chemical substance during the reporting period, solely for purposes of scientific experimentation, analysis, or research, including research or analysis for product development, are not subject to reporting under § 712.20.
              (b) Persons who, during the reporting period, manufactured or imported fewer than 500 kilograms (1100 pounds) of the chemical substance at a single plant site are not subject to reporting for that site under § 712.20.
              (c) Persons who qualify as small manufacturers (including importers) in respect to a specific chemical substance listed in § 712.30 are exempt. However, the exemption in this paragraph (c) does not apply with respect to any chemical in § 712.30 designated by an asterisk. A manufacturer is qualified as small and is exempt from submitting a report under this subpart for a chemical substance manufactured at a particular plant site if it meets the definition for small manufacturer in § 704.3 of this chapter.
              (d) Persons are not subject to reporting under § 712.20 if they manufactured or imported the chemical substance during the reporting period only in the following forms:
              (1) As a byproduct that was not used or sold or that was formed as described in 40 CFR 710.4(d) (3) through (7).
              (2) As a non-isolated intermediate.
              (3) As an impurity.
              [47 FR 26998, June 22, 1982; 47 FR 28382, June 30, 1982, as amended at 85 FR 31995, May 28, 2020]
            
            
              § 712.28
              Form and instructions.
              (a) Manufacturers and importers subject to this subpart must submit a single EPA Form No. 7710-35, “Manufacturer's Report—Preliminary Assessment Information,” for each plant site manufacturing or importing a chemical substance listed in § 712.30.
              (b) Reporting companies may submit their reports through individual plant sites or company headquarters as they choose. A separate form must be submitted for each plant site manufacturing the chemical substance.
              (c) Persons authorized to report information under this subpart must include the following information on Form 7710-35, Manufacturer's Report—Preliminary Assessment Information (Manufacturer's Report):
              (1) A certification as to the truth and accuracy of the information reported signed and dated by an authorized person located at the plant site or corporate headquarters of the respondent company.
              (2) A confidentiality statement signed and dated by an authorized person located at the plant site or corporate headquarters of the respondent company.
              (3) The specific chemical name and Chemical Abstracts Service (CAS) Registry Number listed in 40 CFR 712.30.
              (4) The name, company, address, city, State, ZIP code, and telephone number of a person who is submitting the form, which may be a person located at a plant site or corporate headquarters that will serve as the respondent, and will be able to answer questions about the information submitted by the company to EPA. A respondent to this subpart must include the appropriate Dun and Bradstreet Number for each plant site reported.
              (5) The plant site activities, such as the manufacturing of a chemical substance, including the total quantity of the chemical substance (in kilograms) imported in bulk during the reporting period.
              (6) The total number of workers and total worker-hours in each process category, which includes enclosed process, controlled release process, and open process.
              (7) The information related to chemical substance processing by customers, including customers' use in industrial and consumer products, the market names under which the chemical substance is manufactured or imported, and the customer's process categories that are sold to customers for further processing.
              (d) Persons must use the CISS tool to complete and submit Form 7710-35, Manufacturer's Report, and accompanying letters, via CDX. Submission requires registration with CDX, and must be made only as set forth in this section.
              (e) To access the CISS tool go to https://cdx.epa.gov/ssl/CSPP/PrimaryAuthorizedOfficial/Home.aspx and follow the appropriate links, and for further instructions to go http://www.epa.gov/oppt/chemtest /ereporting/index.html.
              
              [47 FR 26998, June 22, 1982, as amended at 52 FR 20083, May 29, 1987; 53 FR 12523, Apr. 15, 1988; 60 FR 31921, June 19, 1995; 60 FR 34463, July 3, 1995; 71 FR 47126, Aug. 16, 2006; 78 FR 72825, Dec. 4, 2013]
            
            
              § 712.30
              Chemical lists and reporting periods.
              (a)(1) Persons subject to this subpart B must submit a Preliminary Assessment Information Manufacturer's Report for each chemical substance or mixture that is listed or designated in this section.

              (2) Unless a respondent has already prepared a Manufacturer's Report in conformity with conditions set forth in paragraph (a)(3) of this section, the information in each Manufacturer's Report must cover the respondent's latest complete corporate fiscal year as of the effective date. The effective date will be 30 days after the Federal Register publishes a rule amendment making the substance or mixture subject to this subpart B.
              (3) Persons subject to this subpart B need not comply with the requirements of paragraph (a)(2) of this section if they meet either one of the following conditions:

              (i)(A) The respondent has previously and voluntarily provided EPA with a Manufacturer's Report on a chemical substance or mixture subject to subpart B of this part, which contains data for a 1-year period ending no more than 3 years prior to the effective date described in paragraph (a)(2) of this section. Respondents meeting this condition must notify EPA by letter of their desire to have the voluntary submission used in lieu of a current data submission and must verify the completeness and current accuracy of the voluntarily submitted data. Such letters, sent in accordance with the method specified in § 712.28(d) to EPA, must contain the following language:
              
              
                I hereby certify that, to the best of my knowledge and belief, all information entered on this form is complete and accurate. I agree to permit access to, and the copying of records by, a duly authorized representative of the EPA Administrator, in accordance with the Toxic Substances Control Act, to document any information reported on the form.
              
              
              (B) Notification letters must be submitted in accordance with the method specified in § 712.28(d) prior to the reporting deadline.

              (ii)(A) The respondent has previously submitted a Manufacturer's Report on a chemical substance or mixture subject to subpart B of this part to the Interagency Testing Committee, but not to EPA, and that Manufacturer's Report contained data for a 1-year period ending less than 3 years prior to the effective date described in paragraph (a)(2) of this section. Respondents meeting this condition must submit a copy of the Manufacture's Report, in accordance with the method specified in § 712.28(d) to EPA, and must submit an accompanying letter, also in accordance with the methods specified in § 712.28(d), notifying EPA of the respondent's intent that the submission be used in lieu of a current Manufacturer's Report. The notification letter must verify the completeness and current accuracy of the voluntarily submitted data. Such a letter must contain the following language:
              
              
                I hereby certify that, to the best of my knowledge and belief, all information entered on this form is complete and accurate. I agree to permit access to, and the copying of records by, a duly authorized representative of the EPA Administrator, in accordance with the Toxic Substances Control Act, to document any information reported on the form.
              
              
              (B) The submission must be made prior to the reporting deadline.

              (b) Except as provided in paragraph (c) of this section, chemical substances and designated mixtures will be added after a notice of proposed amendment of this subpart is published in the Federal Register. There will be a 30 day public comment period on each notice; after consideration of the comments, a final amendment will identify the substances and mixtures added.

              (c)(1) Chemical substances, mixtures, and categories of substances or mixtures that have been added by the Interagency Testing Committee, established under section 4(e) of TSCA, to the section 4(e) Priority List, for testing consideration by the Agency, will be added to this section 30 days after EPA issues for publication in the Federal Register a rule amendment listing these chemical substances, mixtures and categories. A Preliminary Assessment Information—Manufacturer's Report must be submitted for each chemical substance and mixture within 60 days after the effective date of the listing. At the discretion of the Assistant Administrator for Chemical Safety and Pollution Prevention, a listed substance, mixture or category may be withdrawn, for good cause, from the rule's reporting requirements prior to the effective date. Any information submitted showing why a substance, mixture or category should be removed from the rule must be received by EPA within 14 days after the date of publication of the notice under this paragraph. If a substance, mixture or category is removed, a Federal Register notice announcing this decision will be published no later than the effective date of the amendment.
              (2) You must submit the information using the method specified in § 712.28(d).
              (d) Manufacturers and importers of the substances listed below must submit a Preliminary Assessment Information Manufacturer's Report for each site at which they manufacture or import each substance by the reporting date shown in the table below. The substances are listed in Chemical Abstracts Service Registry Number order. Typically EPA lists the trivial or common name first, then, following the symbol “- -”, EPA lists the substance by its TSCA Chemical Substance Inventory name. Whenever EPA lists a single name, the name may be either the TSCA Chemical Substance Inventory name, a trivial name, or a common name. Generally, when a single name is listed, it is the TSCA Chemical Substances Inventory name.
              
                
                  CAS No.
                  Substance
                  Effective date
                  Reporting date
                
                
                  78-10-4
                  Ethyl silicate
                  8/23/00
                  10/23/00
                
                
                  90-30-2
                  N-Phenyl-1-naphthylamine
                  9/30/91
                  11/27/91
                
                
                  100-40-3
                  4-Vinylcyclohexene
                  1/11/90
                  3/12/90
                
                
                  108-95-5
                  Thiophenol
                  1/26/94
                  3/28/94
                
                
                  109-87-5
                  Methylal
                  8/23/00
                  10/23/00
                
                
                  118-79-6
                  2,4,6-tribromophenol
                  1/11/90
                  3/12/90
                
                
                  133-49-3
                  Pentachlorothiophenol
                  8/27/01
                  10/24/01
                
                
                  136-35-6
                  1-Triazene, 1,3-diphenyl-
                  7/11/03
                  9/9/03
                
                
                  143-33-9
                  Sodium cyanide
                  10/29/90
                  12/27/90
                
                
                  496-46-8
                  Glycoluril
                  8/23/00
                  10/23/00
                
                
                  632-79-1
                  Tetrabromophthalic anhydride
                  1/11/90
                  3/12/90
                
                
                  637-92-3
                  Ethyl tert-butyl ether
                  12/28/94
                  2/27/95
                
                
                  994-05-8
                  Tert-amyl methyl ether
                  12/28/94
                  2/27/95
                
                
                  1163-19-5
                  Decabromodiphenyl ether
                  1/11/90
                  3/12/90
                
                
                  1198-55-6
                  Tetrachloropyrocatechol
                  8/27/01
                  10/24/01
                
                
                  1806-24-2
                  
                    p-toluidine, 5-chloro-.alpha.,.alpha.,.alpha.-trifluoro-2-nitro-N-phenyl-
                  8/27/01
                  10/24/01
                
                
                  3194-55-6
                  Hexabromocyclododecane
                  1/11/90
                  3/12/90
                
                
                  3278-89-5
                  Benzene, 1,3,5-tribromo-2-(2-propenyloxy)-
                  7/11/03
                  9/9/03
                
                
                  3296-90-0
                  Dibromoneopentyl glycol
                  1/11/90
                  3/12/90
                
                
                  12185-10-3
                  White phosphorus
                  1/26/94
                  3/28/94
                
                
                  16691-43-3
                  3-Amino-5-mercapto-1,2,4-triazole
                  8/23/00
                  10/23/00
                
                
                  29091-20-1
                  Benzenamine, 3-chloro-2,6-dinitro-N,N-dipropyl-4-(trifluoromethyl)-
                  7/11/03
                  9/9/03
                
                
                  32534-81-9
                  Pentabromodiphenyl ether
                  1/11/90
                  3/12/90
                
                
                  32536-52-0
                  Octabromodiphenyl ether
                  1/11/90
                  3/12/90
                
                
                  32588-76-4
                  Ethylene Bis-(tetrabromophthalimide)
                  1/11/90
                  3/12/90
                
                
                  37853-59-1
                  1,2-Bis(tribromophenoxy) ethane
                  1/11/90
                  3/12/90
                
                
                  41291-34-3
                  Ethylene(5,6-dibromonorbornane-2,3-dicarboximide)
                  1/11/90
                  3/12/90
                
                
                  52907-07-0
                  Ethylene bis(5,6-dibromonorbornane-2,3-dicarboximide)
                  1/26/94
                  3/28/94
                
                
                  57137-10-7
                  Tribrominated polystyrene
                  1/11/90
                  3/12/90
                
                
                  61262-53-1
                  Ethylene bis(pentabromophenoxide)
                  1/11/90
                  3/12/90
                
                
                  68928-76-7
                  Stannane, dimethylbis[(1-oxoneodecyl)oxy]-
                  7/11/03
                  9/9/03
                
                
                  88185-22-2
                  Benzoic acid, 3-[2-chloro-4-(trifluoromethyl)phenoxy]-, 2-ethoxy-1-methyl-2-oxoethyl ester
                  8/27/01
                  10/24/01
                
              

              (e) Manufacturers and importers of the substances listed below by category must submit a Preliminary Assessment Information Manufacturers Report for each site at which they manufacture or import each substance by the reporting date shown in the table below. The categories are listed in alphabetic order with the chemical substances within each category listed by ascending numerical CAS number.
              
                
                  CAS No.
                  Substance
                  Effective date
                  Reporting date
                
                
                  Aldehydes
                
                
                  66-77-3
                  1-Naphthalenecarboxaldehyde
                  9/30/91
                  11/27/91
                
                
                  75-07-0
                  Acetaldehyde
                  9/30/91
                  11/27/91
                
                
                  75-87-6
                  Acetaldehyde, trichloro-
                  9/30/91
                  11/27/91
                
                
                  78-84-2
                  Propanal, 2-methyl-
                  9/30/91
                  11/27/91
                
                
                  78-85-3
                  2-Propenal, 2-methyl-
                  9/30/91
                  11/27/91
                
                
                  80-54-6
                  Benzenepropanal,4-(1,1-dimethylethyl)-.alpha.-methyl-
                  9/30/91
                  11/27/91
                
                
                  84-83-3
                  Acetaldehyde, (1,3-dihydro-1,3, 3-trimethyl-2H-indol-2-ylidene)
                
                
                  89-98-5
                  Benzaldehyde, 2-chloro-
                  9/30/91
                  11/27/91
                
                
                  90-02-8
                  Benzaldehyde, 2-hydroxy-
                  9/30/91
                  11/27/91
                
                
                  93-02-7
                  Benzaldehyde, 2,5-dimethoxy-
                  9/30/91
                  11/27/91
                
                
                  93-53-8
                  Benzeneacetaldehyde, .alpha.-methyl-
                  9/30/91
                  11/27/91
                
                
                  95-01-2
                  Benzaldehyde, 2,4-dihydroxy-
                  9/30/91
                  11/27/91
                
                
                  97-51-8
                  Benzaldehyde, 2-hydroxy-5-nitro-
                  9/30/91
                  11/27/91
                
                
                  98-01-1
                  2-Furancarboxaldehyde
                  9/30/91
                  11/27/91
                
                
                  98-03-3
                  2-Thiophenecarboxaldehyde
                  9/30/91
                  11/27/91
                
                
                  100-10-7
                  Benzaldehyde, 4-(dimethylamino)-
                  9/30/91
                  11/27/91
                
                
                  100-50-5
                  3-Cyclohexene-1-carboxaldehyde
                  9/30/91
                  11/27/91
                
                
                  100-52-7
                  Benzaldehyde
                  9/30/91
                  11/27/91
                
                
                  101-39-3
                  2-Propenal, 2-methyl-3-phenyl-
                  9/30/91
                  11/27/91
                
                
                  101-86-0
                  Octanal, 2-(phenylmethylene)-
                  9/30/91
                  11/27/91
                
                
                  103-95-7
                  Benzenepropanal, .alpha.-methyl-4-(1-methylethyl)-
                  9/30/91
                  11/27/91
                
                
                  104-09-6
                  Benzeneacetaldehyde, 4-methyl-
                  9/30/91
                  11/27/91
                
                
                  104-55-2
                  2-Propenal, 3-phenyl-
                  9/30/91
                  11/27/91
                
                
                  104-87-0
                  Benzaldehyde, 4-methyl-
                  9/30/91
                  11/27/91
                
                
                  104-88-1
                  Benzaldehyde, 4-chloro-
                  9/30/91
                  11/27/91
                
                
                  106-23-0
                  6-Octenal, 3,7-dimethyl-
                  9/30/91
                  11/27/91
                
                
                  106-26-3
                  2,6-Octadienal, 3,7-dimethyl-, (Z)-
                  9/30/91
                  11/27/91
                
                
                  106-72-9
                  5-Heptenal, 2,6-dimethyl-
                  9/30/91
                  11/27/91
                
                
                  107-02-8
                  2-Propenal
                  9/30/91
                  11/27/91
                
                
                  107-20-0
                  Acetaldehyde, chloro-
                  9/30/91
                  11/27/91
                
                
                  107-22-2
                  Ethanedial
                  9/30/91
                  11/27/91
                
                
                  107-75-5
                  Octanal, 7-hydroxy-3,7-dimethyl-
                  9/30/91
                  11/27/91
                
                
                  110-41-8
                  Undecanal, 2-methyl-
                  9/30/91
                  11/27/91
                
                
                  110-62-3
                  Pentanal
                  9/30/91
                  11/27/91
                
                
                  111-30-8
                  Pentanedial
                  9/30/91
                  11/27/91
                
                
                  111-71-7
                  Heptanal
                  9/30/91
                  11/27/91
                
                
                  112-31-2
                  Decanal
                  9/30/91
                  11/27/91
                
                
                  112-44-7
                  Undecanal
                  9/30/91
                  11/27/91
                
                
                  112-45-8
                  10-Undecenal
                  9/30/91
                  11/27/91
                
                
                  112-54-9
                  Dodecanal
                  9/30/91
                  11/27/91
                
                
                  120-14-9
                  Benzaldehyde, 3,4-dimethoxy-
                  9/30/91
                  11/27/91
                
                
                  120-21-8
                  Benzaldehyde, 4-(diethylamino)-
                  9/30/91
                  11/27/91
                
                
                  120-57-0
                  1,3-Benzodioxole-5-carboxaldehyde
                  9/30/91
                  11/27/91
                
                
                  121-32-4
                  Benzaldehyde, 3-ethoxy-4-hydroxy-
                  9/30/91
                  11/27/91
                
                
                  121-33-5
                  Benzaldehyde, 4-hydroxy-3-methoxy-
                  9/30/91
                  11/27/91
                
                
                  122-40-7
                  Heptanal, 2-(phenylmethylene)-
                  9/30/91
                  11/27/91
                
                
                  122-78-1
                  Benzeneacetaldehyde
                  9/30/91
                  11/27/91
                
                
                  123-05-7
                  Hexanal, 2-ethyl-
                  9/30/91
                  11/27/91
                
                
                  123-08-0
                  Benzaldehyde, 4-hydroxy-
                  9/30/91
                  11/27/91
                
                
                  123-11-5
                  Benzaldehyde, 4-methoxy-
                  9/30/91
                  11/27/91
                
                
                  123-38-6
                  Propanal
                  9/30/91
                  11/27/91
                
                
                  124-13-0
                  Octanal
                  9/30/91
                  11/27/91
                
                
                  124-19-6
                  Nonanal
                  9/30/91
                  11/27/91
                
                
                  126-15-8
                  4a(4H)-Dibenzofurancarboxaldehyde, 1,5a,6,9,9a,9b-hexahydro-
                  9/30/91
                  11/27/91
                
                
                  135-02-4
                  Benzaldehyde, 2-methoxy-
                  9/30/91
                  11/27/91
                
                
                  141-27-5
                  2,6-Octadienal, 3,7-dimethyl-, (E)-
                  9/30/91
                  11/27/91
                
                
                  143-14-6
                  9-Undecenal
                  9/30/91
                  11/27/91
                
                
                  455-19-6
                  Benzaldehyde, 4-(trifluoromethyl)-
                  9/30/91
                  11/27/91
                
                
                  505-57-7
                  02-Hexenal
                  9/30/91
                  11/27/91
                
                
                  552-89-6
                  Benzaldehyde, 2-nitro-
                  9/30/91
                  11/27/91
                
                
                  590-86-3
                  Butanal, 3-methyl-
                  9/30/91
                  11/27/91
                
                
                  597-31-9
                  Propanal, 3-hydroxy-2,2-dimethyl-
                  9/30/91
                  11/27/91
                
                
                  939-97-9
                  Benzaldehyde, 4-(1,1-dimethylethyl)-
                  9/30/91
                  11/27/91
                
                
                  1121-60-4
                  2-Pyridinecarboxaldehyde
                  9/30/91
                  11/27/91
                
                
                  1200-14-2
                  Benzaldehyde, 4-butyl
                  9/30/91
                  11/27/91
                
                
                  1331-92-6
                  2-Propenal, 3-phenyl-, monopentyl deriv.
                  9/30/91
                  11/27/91
                
                
                  1334-78-7
                  Benzaldehyde, methyl-
                  9/30/91
                  11/27/91
                
                
                  
                  1423-46-7
                  3-Cyclohexene-1-carboxaldehyde, 2,4,6-trimethyl-
                  9/30/91
                  11/27/91
                
                
                  1504-74-1
                  2-Propenal, 3-(2-methoxyphenyl)-
                  9/30/91
                  11/27/91
                
                
                  2591-86-8
                  1-Piperidinecarboxaldehyde
                  9/30/91
                  11/27/91
                
                
                  3132-99-8
                  Benzaldehyde, 3-bromo-
                  9/30/91
                  11/27/91
                
                
                  3268-49-3
                  Propanal, 3-(methylthio)-
                  9/30/91
                  11/27/91
                
                
                  3613-30-7
                  Octanal, 7-methoxy-3,7-dimethyl-
                  9/30/91
                  11/27/91
                
                
                  4501-58-0
                  3-Cyclopentene-1-acetaldehyde, 2,2,3-trimethyl-
                  9/30/91
                  11/27/91
                
                
                  5435-64-3
                  Hexanal, 3,5,5-trimethyl-
                  9/30/91
                  11/27/91
                
                
                  5780-07-4
                  1,3-Benzodioxole-5-carboxaldehyde, 7-methoxy-
                  9/30/91
                  11/27/91
                
                
                  5949-05-3
                  6-Octenal, 3,7-dimethyl-, (S)-
                  9/30/91
                  11/27/91
                
                
                  5988-91-0
                  Octanal, 3,7-dimethyl-
                  9/30/91
                  11/27/91
                
                
                  10031-82-0
                  Benzaldehyde, 4-ethoxy-
                  9/30/91
                  11/27/91
                
                
                  13586-68-0
                  2-Propenal, 3- 4-(1,1-dimethylethyl)phenyl-2-methyl-
                  9/30/91
                  11/27/91
                
                
                  17754-90-4
                  Benzaldehyde, 4-(diethylamino)-2-hydroxy-
                  9/30/91
                  11/27/91
                
                
                  26266-68-2
                  Hexenal, 2-ethyl-
                  9/30/91
                  11/27/91
                
                
                  27939-60-2
                  3-Cyclohexene-1-carboxaldehyde, dimethyl-
                  9/30/91
                  11/27/91
                
                
                  28602-27-9
                  Benzaldehyde, (dimethylamino)-
                  9/30/91
                  11/27/91
                
                
                  31906-04-4
                  3-Cyclohexene-1-carboxaldehyde, 4-(4-hydroxy-4-methylpentyl)-
                  9/30/91
                  11/27/91
                
                
                  37677-14-8
                  3-Cyclohexene-1-carboxaldehyde, 4-(4-methyl-3-pentenyl)-
                  9/30/91
                  11/27/91
                
                
                  39515-51-0
                  Benzaldehyde, 3-phenoxy-
                  9/30/91
                  11/27/91
                
                
                  52475-86-2
                  3-Cyclohexene-1-carboxaldehyde, 1-methyl-4-(4-methyl-3-pentenyl)-
                  9/30/91
                  11/27/91
                
                
                  66327-54-6
                  3-Cyclohexene-1-carboxaldehyde, 1-methyl-4-(4-methylpentyl)-
                  9/30/91
                  11/27/91
                
                
                  Alkyl-, Chloro-, and Hydroxymethyl Diaryl Ethers
                
                
                  3061-36-7
                  1,4-Diphenoxybenzene
                  04/12/93
                  06/10/93
                
                
                  3586-14-9
                  Benzene, 1-methyl-3-phenoxy-
                  04/12/93
                  06/10/93
                
                
                  13826-35-2
                  Benzenemethanol, 3-phenoxy-,
                  04/12/93
                  06/10/93
                
                
                  28299-41-4
                  Benzene, 1,1,′-oxybis[methyl-
                  04/12/93
                  06/10/93
                
                
                  28984-89-6
                  1,1′-Biphenyl, phenoxy-
                  04/12/93
                  06/10/93
                
                
                  42874-96-4
                  2-Chloro-1-(3-methylphenoxy)-4-(trifluoromethyl)benzene
                  04/12/93
                  06/10/93
                
                
                  50594-77-9
                  Phenol, 3-[2-chloro-4-(trifluoromethyl)phenoxy]-, acetate
                  04/12/93
                  06/10/93
                
                
                  50789-44-1
                  Benzenemethanol, 3-phenoxy-, acetate
                  04/12/93
                  06/10/93
                
                
                  51632-16-7
                  Benzene, 1-(bromomethyl)-3-phenoxy-
                  04/12/93
                  06/10/93
                
                
                  61702-88-3
                  Benzene, 1,1′-oxybis[(1,1,3,3-tetramethylbutyl)-
                  04/12/93
                  06/10/93
                
                
                  63734-62-3
                  Benzoic acid, 3-[2-chloro-4-(trifluoromethyl)phenoxy]-,
                  04/12/93
                  06/10/93
                
                
                  69834-19-1
                  Benzene, 1,1′-oxybis[dodecyl-
                  04/12/93
                  06/10/93
                
                
                  72252-48-3
                  Benzoic acid, 3-[2-chloro-4-(trifluoromethyl)phenoxy]-, potassium salt
                  04/12/93
                  06/10/93
                
                
                  Alkylphenols, Alkylphenol ethoxylates, and Polyalkylphenols
                
                
                  80-46-6
                  4-tert-Pentylphenol
                  3/29/96
                  5/29/96
                
                
                  88-18-6
                  2-tert-Butylphenol
                  3/29/96
                  5/29/96
                
                
                  94-06-4
                  4-(1-Methylbutyl)phenol
                  3/29/96
                  5/29/96
                
                
                  98-54-4
                  4-tert-Butylphenol
                  3/29/96
                  5/29/96
                
                
                  99-71-8
                  4-sec-Butylphenol
                  3/29/96
                  5/29/96
                
                
                  104-40-5
                  4-Nonylphenol
                  3/29/96
                  5/29/96
                
                
                  104-43-8
                  4-Dodecylphenol
                  3/29/96
                  5/29/96
                
                
                  136-81-2
                  Phenol, 2-pentyl-
                  8/4/00
                  10/3/00
                
                
                  140-66-9
                  Phenol, 4-(1,1,3,3-tetramethylbutyl)-
                  8/4/00
                  10/3/00
                
                
                  949-13-3
                  2-Octylphenol
                  3/29/96
                  5/29/96
                
                
                  1300-16-9
                  Nonylphenol (mixed isomers)
                  3/29/96
                  5/29/96
                
                
                  1322-69-6
                  (1,1,3,3-Tetramethylbutyl)phenol (mixed isomers)
                  3/29/96
                  5/29/96
                
                
                  1331-57-3
                  Dodecylphenol (mixed isomers)
                  3/29/96
                  5/29/96
                
                
                  1638-22-8
                  4-n-Butylphenol
                  3/29/96
                  5/29/96
                
                
                  1806-26-4
                  4-Octylphenol
                  3/29/96
                  5/29/96
                
                
                  1987-50-4
                  Phenol, 4-heptyl-
                  8/4/00
                  10/3/00
                
                
                  2315-66-4
                  Decaethylene glycol 4-isooctylphenyl ether
                  3/29/96
                  5/29/96
                
                
                  2446-69-7
                  Phenol, 4-hexyl-
                  8/4/00
                  10/3/00
                
                
                  2497-58-7
                  Hexaethylene glycol 4-isooctylphenyl ether
                  3/29/96
                  5/29/96
                
                
                  2589-78-8
                  Phenol, 4-hexadecyl-
                  8/4/00
                  10/3/00
                
                
                  3180-09-4
                  2-Butylphenol
                  3/29/96
                  5/29/96
                
                
                  3279-27-4
                  Phenol, 2-(1,1-dimethylpropyl)-
                  8/4/00
                  10/3/00
                
                
                  3884-95-5
                  2-(1,1,3,3-Tetramethylbutyl)phenol
                  3/29/96
                  5/29/96
                
                
                  9002-93-1
                  Polyethylene glycol 4-(tert-octyl)phenyl ether
                  3/29/96
                  5/29/96
                
                
                  9004-87-9
                  Poly(oxy-1,2-ethanediyl), α-(isooctylphenyl)-ω-hydroxy-
                  8/4/00
                  10/3/00
                
                
                  9014-92-0
                  Poly(oxy-1,2-ethanediyl), α-(dodecylphenyl)-ω-hydroxy-
                  8/4/00
                  10/3/00
                
                
                  9036-19-5
                  Polyethylene glycol mono(octyl)phenyl ether
                  3/29/96
                  5/29/96
                
                
                  9063-89-2
                  Poly(oxy-1,2-ethanediyl), α-(octylphenyl)-ω-hydroxy-
                  8/4/00
                  10/3/00
                
                
                  11066-49-2
                  Isononylphenol (mixed isomers)
                  3/29/96
                  5/29/96
                
                
                  14938-35-3
                  4-Pentylphenol
                  3/29/96
                  5/29/96
                
                
                  17404-66-9
                  4-(1-Methyloctyl)phenol
                  3/29/96
                  5/29/96
                
                
                  
                  25154-52-3
                  Nonylphenol (mixed isomers)
                  3/29/96
                  5/29/96
                
                
                  25401-86-9
                  Phenol, 2-hexadecyl-
                  8/4/00
                  10/3/00
                
                
                  25735-67-5
                  Phenol, 4-sec-pentyl-
                  8/4/00
                  10/3/00
                
                
                  26401-47-8
                  Poly(oxy-1,2-ethanediyl), α-(4-dodecylphenyl)-ω-hydroxy-
                  8/4/00
                  10/3/00
                
                
                  26401-74-1
                  Phenol, 2-sec-pentyl-
                  8/4/00
                  10/3/00
                
                
                  27157-66-0
                  Phenol, decyl-
                  8/4/00
                  10/3/00
                
                
                  27178-34-3
                  tert-Butylphenol (mixed isomers)
                  3/29/96
                  5/29/96
                
                
                  27193-28-8
                  (1,1,3,3-Tetramethylbutyl)phenol (mixed isomers)
                  3/29/96
                  5/29/96
                
                
                  27193-86-8
                  Dodecylphenol (mixed isomers)
                  3/29/96
                  5/29/96
                
                
                  27985-70-2
                  (1-Methylheptyl)phenol (mixed isomers)
                  3/29/96
                  5/29/96
                
                
                  29932-96-5
                  (1,1,3,3-Tetramethylbutyl)phenol (mixed isomers)
                  3/29/96
                  5/29/96
                
                
                  30105-54-5
                  (1,1,3,3-Tetramethylbutyl)phenol (mixed isomers)
                  3/29/96
                  5/29/96
                
                
                  31195-95-6
                  Isobutylphenol (mixed isomers)
                  3/29/96
                  5/29/96
                
                
                  54932-78-4
                  4-(2,2,3,3-Tetramethylbutyl)phenol
                  3/29/96
                  5/29/96
                
                
                  59911-95-4
                  Poly(oxy-1,2-ethanediyl), α-(4-hexadecylphenyl)-ω-hydroxy-
                  8/4/00
                  10/3/00
                
                
                  61723-87-3
                  Poly(oxy-1,2-ethanediyl), α-(tridecylphenyl)-ω-hydroxy-
                  8/4/00
                  10/3/00
                
                
                  62744-41-6
                  (1,1,3,3-Tetramethylbutyl)phenol (mixed isomers)
                  3/29/96
                  5/29/96
                
                
                  68081-86-7
                  Phenol, nonyl derivs.
                  8/4/00
                  10/3/00
                
                
                  68784-24-7
                  Phenol, C18-30-alkyl derivs.
                  8/4/00
                  10/3/00
                
                
                  68891-67-8
                  Phenol, polypropene derivs.
                  8/4/00
                  10/3/00
                
                
                  68908-55-4
                  Phenol, polybutene derivs.
                  8/4/00
                  10/3/00
                
                
                  68954-70-1
                  Phenol, polyethyl derivs.
                  8/4/00
                  10/3/00
                
                
                  68987-90-6
                  Poly(oxy-1,2-ethanediyl), α-(octylphenyl)-ω-hydroxy-, branched
                  3/29/96
                  5/29/96
                
                
                  70682-80-3
                  Phenol, tetradecyl-
                  8/4/00
                  10/3/00
                
                
                  71902-25-5
                  Phenol, octenylated
                  8/4/00
                  10/3/00
                
                
                  72624-02-3
                  Phenol, heptyl derivs.
                  8/4/00
                  10/3/00
                
                
                  74499-35-7
                  Phenol, (tetrapropenyl) derivs.
                  8/4/00
                  10/3/00
                
                
                  84605-25-4
                  Phenol, 1-methylhexyl derivs.
                  8/4/00
                  10/3/00
                
                
                  84852-15-3
                  Branched 4-nonylphenol (mixed isomers)
                  3/29/96
                  5/29/96
                
                
                  91672-41-2
                  Phenol, 2-nonyl-, branched
                  8/4/00
                  10/3/00
                
                
                  112375-88-9
                  Phenol, polyisobutylene derivs.
                  8/4/00
                  10/3/00
                
                
                  112375-89-0
                  Phenol, poly(2,4,4-trimethylpentene) derivs
                  8/4/00
                  10/3/00
                
                
                  Alkyl phosphates
                
                
                  78-40-0
                  Phosphoric acid, triethyl ester
                  10/29/90
                  12/27/90
                
                
                  78-42-2
                  Phosphoric acid, tris(2-ethylhexyl)ester
                  10/29/90
                  12/27/90
                
                
                  78-51-3
                  Ethanol, 2-butoxy-, phosphate (3:1)
                  10/29/90
                  12/27/90
                
                
                  107-66-4
                  Phosphoric acid, dibutyl ester
                  10/29/90
                  12/27/90
                
                
                  126-71-6
                  Phosphoric acid, tris(2-methylpropyl) ester
                  10/29/90
                  12/27/90
                
                
                  126-73-8
                  Phosphoric acid tributyl ester
                  10/29/90
                  12/27/90
                
                
                  298-07-7
                  Phosphoric acid, bis(2-ethylhexyl)ester
                  10/29/90
                  12/27/90
                
                
                  812-00-0
                  Phosphoric acid, monomethyl ester
                  10/29/90
                  12/27/90
                
                
                  1070-03-7
                  Phosphoric acid, mono(2-ethylhexyl)ester
                  10/29/90
                  12/27/90
                
                
                  1498-51-7
                  Phosphorodichloridic acid, ethylester
                  10/29/90
                  12/27/90
                
                
                  1623-15-0
                  Phosphoric acid, monobutyl ester
                  10/29/90
                  12/27/90
                
                
                  1623-24-1
                  Phosphoric acid, mono(1-methylethyl)ester
                  10/29/90
                  12/27/90
                
                
                  2958-09-0
                  Phosphoric acid, monooctadecyl ester
                  10/29/90
                  12/27/90
                
                
                  3900-04-7
                  Phosphoric acid, monohexyl ester
                  10/29/90
                  12/27/90
                
                
                  3991-73-9
                  Phosphoric acid, monooctyl ester
                  10/29/90
                  12/27/90
                
                
                  7057-92-3
                  Phosphoric acid, didodecyl ester
                  10/29/90
                  12/27/90
                
                
                  7332-46-9
                  Ethanol, 2-(2-butoxyethoxy)-, phosphate (3:1)
                  10/29/90
                  12/27/90
                
                
                  12645-31-7
                  Phosphoric acid, 2-ethylhexyl ester
                  10/29/90
                  12/27/90
                
                
                  12751-23-4
                  Phosphoric acid, dodecyl ester
                  10/29/90
                  12/27/90
                
                
                  27215-10-7
                  Phosphoric acid, diisooctyl ester
                  10/29/90
                  12/27/90
                
                
                  Brominated flame retardants
                
                
                  87-10-5
                  Benzamide, 3,5-dibromo-N-(4-bromophenyl)-2-hydroxy-
                  10/29/90
                  12/27/90
                
                
                  87-83-2
                  Benzene, pentabromomethyl-
                  10/29/90
                  12/27/90
                
                
                  87-84-3
                  Cyclohexane,1,2,3,4,5-pentabromo-6-chloro-
                  10/29/90
                  12/27/90
                
                
                  96-13-9
                  1-Propanol, 2,3-dibromo-
                  10/29/90
                  12/27/90
                
                
                  593-60-2
                  Ethene, bromo-
                  10/29/90
                  12/27/90
                
                
                  615-58-7
                  Phenol, 2,4-dibromo-
                  10/29/90
                  12/27/90
                
                
                  4162-45-2
                  Ethanol,2,2′-((1-methylethylidene)bis((2,6-dibromo-4,1-phenylene)oxy))bis-
                  10/29/90
                  12/27/90
                
                
                  25327-89-3
                  Benzene, 1,1′-(1-methylethylidene)bis(3,5-dibromo-4-(2-propenyloxy)-
                  10/29/90
                  12/27/90
                
                
                  30554-72-4
                  Cyclohexane, tetrabromodichloro-
                  10/29/90
                  12/27/90
                
                
                  30554-73-5
                  Cyclohexane, tribromotrichloro-
                  10/29/90
                  12/27/90
                
                
                  36483-57-5
                  1-Propanol, 2,2-dimethyl-, tribromo deriv.
                  10/29/90
                  12/27/90
                
                
                  55205-38-4
                  2-Propenoic acid, (1-methylethylidene)bis(2,6-dibromo-4,1-phenylene) ester
                  10/29/90
                  12/27/90
                
                
                  68955-41-9
                  Alkanes, C10-18, bromochloro-
                  10/29/90
                  12/27/90
                
                
                  69882-11-7
                  Phenol, 2,4(or 2,6)-dibromo-, homopolymer
                  10/29/90
                  12/27/90
                
                
                  
                  88497-56-7
                  Benzene, ethenyl-, homopolymer, brominated
                  10/29/90
                  12/27/90
                
                
                  Chloralkyl phosphates
                
                
                  34621-99-3
                  1,2-Ethanediyltetrakis(2-chloro-1-methylethylene) phosphate
                  6/14/93
                  8/12/93
                
                
                  38051-10-4
                  2,2-Bis(chloromethyl)-1,3-propanediyltetrakis(2-chloroethyl) phosphate
                  6/14/93
                  8/12/93
                
                
                  53461-82-8
                  Oxydi-2,1-ethanediyltetrakis(2-chloroethyl) phosphate
                  6/14/93
                  8/12/93
                
                
                  76649-15-5
                  2-Chloro-1-methylethylbis(2-chloropropyl) phosphate
                
                
                  Cyanoacrylates
                
                
                  137-05-3
                  2-Propenoic acid, 2-cyano-, methyl ester
                  1/26/94
                  3/28/94
                
                
                  1069-55-2
                  2-Propenoic acid, 2-cyano-, isobutyl ester
                  1/26/94
                  3/28/94
                
                
                  6197-30-4
                  2-Propenoic acid, 2-cyano-3,3-diphenyl-, 2-ethylhexyl ester
                  1/26/94
                  3/28/94
                
                
                  6606-65-1
                  2-Propenoic acid, 2-cyano-, butyl ester
                  1/26/94
                  3/28/94
                
                
                  7085-85-0
                  2-Propenoic acid, 2-cyano-, ethyl ester
                  1/26/94
                  3/28/94
                
                
                  7324-02-9
                  2-Propenoic acid, 2-cyano-, 2-propenyl ester
                  1/26/94
                  3/28/94
                
                
                  10586-17-1
                  2-Propenoic acid, 2-cyano-, 1-methylethyl ester
                  1/26/94
                  3/28/94
                
                
                  21982-43-4
                  2-Propenoic acid, 2-cyano-, ethoxyethyl ester
                  1/26/94
                  3/28/94
                
                
                  23023-91-8
                  2-Propenoic acid, 2-cyano-, 2,2,2-trifluoromethyl ester
                  1/26/94
                  3/28/94
                
                
                  27816-23-5
                  2-Propenoic acid, 2-cyano-, 2-methoxyethyl ester
                  1/26/94
                  3/28/94
                
                
                  64992-16-1

                  Ethanaminium, 2-[[2-cyano-3-[4-(diethylamino)phenyl]-1-oxo-2-propenyl]oxy]-N,N,N-trimethyl-, chloride
                  1/26/94
                  3/28/94
                
                
                  Indium Chemicals
                
                
                  923-34-2
                  Triethylindium
                  8/27/01
                  10/24/01
                
                
                  1303-11-3
                  Indium arsenide
                  8/27/01
                  10/24/01
                
                
                  1312-41-0
                  Indium antimonide
                  8/27/01
                  10/24/01
                
                
                  1312-43-2
                  Indium (III) oxide
                  8/27/01
                  10/24/01
                
                
                  1312-45-4
                  Indium (III) telluride
                  8/27/01
                  10/24/01
                
                
                  4194-69-8
                  Indium (III) citrate
                  8/27/01
                  10/24/01
                
                
                  7440-74-6
                  Indium
                  8/27/01
                  10/24/01
                
                
                  7783-52-0
                  Indium (III) fluoride
                  8/27/01
                  10/24/01
                
                
                  10025-82-8
                  Indium (III) chloride
                  8/27/01
                  10/24/01
                
                
                  12018-95-0
                  Copper indium diselenide
                  8/27/01
                  10/24/01
                
                
                  12030-14-7
                  Indium (II) sulfide
                  8/27/01
                  10/24/01
                
                
                  12030-24-9
                  Indium (III) sulfide
                  8/27/01
                  10/24/01
                
                
                  12056-07-4
                  Indium selenide
                  8/27/01
                  10/24/01
                
                
                  12672-70-7
                  Indium chloride
                  8/27/01
                  10/24/01
                
                
                  12672-71-8
                  Indium oxide
                  8/27/01
                  10/24/01
                
                
                  13464-82-9
                  Indium (III) sulfate
                  8/27/01
                  10/24/01
                
                
                  13465-09-3
                  Indium (III) bromide
                  8/27/01
                  10/24/01
                
                
                  13465-10-6
                  Indium (I) chloride
                  8/27/01
                  10/24/01
                
                
                  13510-35-5
                  Indium (III) iodide
                  8/27/01
                  10/24/01
                
                
                  13709-93-8
                  Indium (III) borate
                  8/27/01
                  10/24/01
                
                
                  13770-61-1
                  Indium (III) nitrate
                  8/27/01
                  10/24/01
                
                
                  13966-94-4
                  Indium (I) iodide
                  8/27/01
                  10/24/01
                
                
                  14166-78-0
                  Indium (III) fluoride
                  8/27/01
                  10/24/01
                
                
                  14280-53-6
                  Indium (I) bromide
                  8/27/01
                  10/24/01
                
                
                  14405-45-9
                  Indium tris(acetylacetonate)
                  8/27/01
                  10/24/01
                
                
                  20661-21-6
                  Indium (III) hydroxide
                  8/27/01
                  10/24/01
                
                
                  22398-80-7
                  Indium (I) phosphide
                  8/27/01
                  10/24/01
                
                
                  25114-58-3
                  Indium (III) acetate
                  8/27/01
                  10/24/01
                
                
                  25617-98-5
                  Indium nitride
                  8/27/01
                  10/24/01
                
                
                  27765-48-6
                  Indium (III) tetrafluoroborate
                  8/27/01
                  10/24/01
                
                
                  50926-11-9
                  Indium tin oxide
                  8/27/01
                  10/24/01
                
                
                  55326-87-9
                  Indium hydroxide
                  8/27/01
                  10/24/01
                
                
                  66027-93-8
                  Indium (III) sulfamate
                  8/27/01
                  10/24/01
                
                
                  66027-94-9
                  Hydroxybis(trifluoroacetato-O)indium
                  8/27/01
                  10/24/01
                
                
                  67816-06-2
                  Indium (III) 2-ethylhexanoate
                  8/27/01
                  10/24/01
                
                
                  68310-35-0
                  Indium (III) neodecanoate
                  8/27/01
                  10/24/01
                
                
                  71243-84-0
                  Indium tin oxide (In1.69Sn0.1502O2.85)
                  8/27/01
                  10/24/01
                
                
                  IRIS Chemicals
                
                
                  51-28-5
                  2,4 Dinitrophenol
                  9/30/91
                  11/27/91
                
                
                  95-65-8
                  3,4 Dinethylphenol
                  9/30/91
                  11/27/91
                
                
                  Isocyanates
                
                
                  91-97-4
                  1,1′-Biphenyl, 4,4′-diisocyanato-3,3′-dimethyl-
                  10/29/90
                  12/27/90
                
                
                  
                  100-28-7
                  Benzene, 1-isocyanato-4-nitro-
                  10/29/90
                  12/27/90
                
                
                  101-68-8
                  Benzene, 1,1′-methylenebis(4-isocyanato-
                  10/29/90
                  12/27/90
                
                
                  102-36-3
                  Benzene, 1,2-dichloro-4-isocyanato-
                  10/29/90
                  12/27/90
                
                
                  103-71-9
                  Benzene, isocyanato-
                  10/29/90
                  12/27/90
                
                
                  104-12-1
                  Benzene, 1-chloro-4-isocyanato-
                  10/29/90
                  12/27/90
                
                
                  104-49-4
                  Benzene, 1,4-diisocyanato-
                  10/29/90
                  12/27/90
                
                
                  109-90-0
                  Ethane, isocyanato-
                  10/29/90
                  12/27/90
                
                
                  110-78-1
                  Propane, 1-isocyanato-
                  10/29/90
                  12/27/90
                
                
                  111-36-4
                  Butane, 1-isocyanato-
                  10/29/90
                  12/27/90
                
                
                  112-96-9
                  Octadecane, 1-isocyanato-
                  10/29/90
                  12/27/90
                
                
                  123-61-5
                  Benzene, 1,3-diisocyanato-
                  10/29/90
                  12/27/90
                
                
                  329-01-1
                  Benzene, 1-isocyanato-3-(trifluoromethyl)-
                  10/29/90
                  12/27/90
                
                
                  614-68-6
                  Benzene, 1-isocyanato-2-methyl-
                  10/29/90
                  12/27/90
                
                
                  622-58-2
                  Benzene, 1-isocyanato-4-methyl-
                  10/29/90
                  12/27/90
                
                
                  624-83-9
                  Methane, isocyanato-
                  10/29/90
                  12/27/90
                
                
                  1476-23-9
                  1-Propene, 3-isocyanato-
                  10/29/90
                  12/27/90
                
                
                  2422-91-5
                  Benzene, 1,1′,1″-methylidynetris(4-isocyanato-
                  10/29/90
                  12/27/90
                
                
                  2493-02-9
                  Benzene, 1-bromo-4-isocyanato-
                  10/29/90
                  12/27/90
                
                
                  2909-38-8
                  Benzene, 1-chloro-3-isocyanato-
                  10/29/90
                  12/27/90
                
                
                  2949-22-6
                  Acetic acid, isocyanato-, ethyl ester
                  10/29/90
                  12/27/90
                
                
                  3173-53-3
                  Cyclohexane, isocyanato-
                  10/29/90
                  12/27/90
                
                
                  4035-89-6
                  Imidodicarbonic diamide,N,N′,2-tris(6-isocyanatohexyl)-
                  10/29/90
                  12/27/90
                
                
                  4098-71-9
                  Cyclohexane, 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethyl-
                  10/29/90
                  12/27/90
                
                
                  4151-51-3
                  Phenol, 4-isocyanato-, phosphorothioate (3:1) (ester)
                  10/29/90
                  12/27/90
                
                
                  5124-30-1
                  Cyclohexane, 1,1′-methylenebis(4-isocyanato-
                  10/29/90
                  12/27/90
                
                
                  5873-54-1
                  Benzene, 1-isocyanato-2-((4-isocyanatophenyl)methyl)-
                  10/29/90
                  12/27/90
                
                
                  10031-75-1
                  Benzene, 1,1′-(diisocyanatomethylene)bis-
                  10/29/90
                  12/27/90
                
                
                  15646-96-5
                  Hexane, 1,6-diisocyanato-2,4,4-trimethyl-
                  10/29/90
                  12/27/90
                
                
                  16938-22-0
                  Hexane, 1,6-diisocyanato-2,2,4-trimethyl-
                  10/29/90
                  12/27/90
                
                
                  25854-16-4
                  Benzene, bis(isocyanatomethyl)-
                  10/29/90
                  12/27/90
                
                
                  26447-40-5
                  Benzene, 1,1′-methylenebis(isocyanato-
                  10/29/90
                  12/27/90
                
                
                  26603-40-7
                  1,3,5,-Triazine-2,4,6(1H.3H,5H-trione, 1,3,5-tris(3-isocyanatomethylphenyl)-
                  10/29/90
                  12/27/90
                
                
                  26747-90-0
                  1,3-Diazetidine-2,4-dione, 1,3-bis(3-isocyanatomethylphenyl)-
                  10/29/90
                  12/27/90
                
                
                  28178-42-9
                  Benzene, 2-isocyanato-1,3-bis(1-methylethyl)-
                  10/29/90
                  12/27/90
                
                
                  28556-81-2
                  Benzene, 2-isocyanato-1,3-dimethyl-
                  10/29/90
                  12/27/90
                
                
                  30674-80-7
                  2-Propenoic acid, 2-methyl-,2-isocyanatoethyl ester
                  10/29/90
                  12/27/90
                
                
                  34893-92-0
                  Benzene, 1,3-dichloro-5-isocyanato-
                  10/29/90
                  12/27/90
                
                
                  68239-06-5
                  Cyclohexane, 2-heptyl-3,4-bis(9-isocyanatononyl)-1-pentyl-
                  10/29/90
                  12/27/90
                
                
                  73597-26-9
                  2-Propenoic acid, 2-methyl-, 2-(((((5-isocyanato-1,3,3-trimethylcyclohexyl) methyl)amino)carbonyl)oxy)ethyl ester
                  10/29/90
                  12/27/90
                
                
                  Methyl ethylene glycol ethers and esters
                
                
                  3121-61-7
                  Ethylene glycol monomethyl ether acrylate
                  1/26/94
                  3/28/94
                
                
                  23783-42-8
                  Tetraethylene glycol monomethyl ether
                  1/26/94
                  3/28/94
                
                
                  Nonylphenol ethoxylates
                
                
                  7311-27-5
                  Ethanol, 2-[2-[2-[2-(p-nonylphenoxy)ethoxy]ethoxy]ethoxy]-
                  2/10/00
                  4/10/00
                
                
                  9016-45-9
                  Poly(oxy-1,2-ethanediyl), alpha-(nonylphenyl)-omega-hydroxy-
                  2/10/00
                  4/10/00
                
                
                  20427-84-3
                  Ethanol, 2-[2-(p-nonylphenoxy)ethoxy]-
                  2/10/00
                  4/10/00
                
                
                  20636-48-0
                  3,6,9,12-Tetraoxatetradecan-1-ol, 14-(4-nonylphenoxy)-
                  2/10/00
                  4/10/00
                
                
                  26027-38-3
                  Poly(oxy-1,2-ethanediyl), alpha-(4-nonylphenyl)-omega-hydroxy-
                  2/10/00
                  4/10/00
                
                
                  26264-02-8
                  3,6,9,12-Tetraoxatetradecan-1-ol, 14-(nonylphenoxy)-
                  2/10/00
                  4/10/00
                
                
                  26571-11-9
                  3,6,9,12,15,18,21,24-Octaoxahexacosan-1-ol, 26-(nonylphenoxy)-
                  2/10/00
                  4/10/00
                
                
                  27176-93-8
                  Ethanol, 2-[2-(nonylphenoxy)ethoxy]-
                  2/10/00
                  4/10/00
                
                
                  27177-01-1
                  3,6,9,12,15-Pentaoxaheptadecan-1-ol, 17-(nonylphenoxy)-
                  2/10/00
                  4/10/00
                
                
                  27177-05-5
                  3,6,9,12,15,18,21-Heptaoxatricosan-1-ol, 23-(nonylphenoxy)-
                  2/10/00
                  4/10/00
                
                
                  27177-08-8
                  3,6,9,12,15,18,21,24,27-Nonaoxanonacosan-1-ol, 29-(nonylphenoxy)-
                  2/10/00
                  4/10/00
                
                
                  27986-36-3
                  Ethanol, 2-(nonylphenoxy)-
                  2/10/00
                  4/10/00
                
                
                  37205-87-1
                  Poly(oxy-1,2-ethanediyl), alpha-(isononylphenyl)-omega-hydroxy-
                  2/10/00
                  4/10/00
                
                
                  51938-25-1
                  Poly(oxy-1,2-ethanediyl), alpha-(2-nonylphenyl)-omega-hydroxy-
                  2/10/00
                  4/10/00
                
                
                  65455-72-3
                  3,6,9,12,15,18,21,24,27-Nonaoxanonacosan-1-ol, 29-(isononylphenoxy)-
                  2/10/00
                  4/10/00
                
                
                  68412-54-4
                  Poly(oxy-1,2-ethanediyl), alpha-(nonylphenyl)-omega-hydroxy-, branched
                  2/10/00
                  4/10/00
                
                
                  98113-10-1
                  NP9
                  2/10/00
                  4/10/00
                
                
                  127087-87-0
                  Poly(oxy-1,2-ethanediyl), alpha-(4-nonylphenyl)-omega-hydroxy-, branched
                  2/10/00
                  4/10/00
                
                
                  152143-22-1
                  Poly(oxy-1,2-ethanediyl), alpha-(4-nonylphenyl)-omega-hydroxy-, branched, phosphates
                  2/10/00
                  4/10/00
                
                
                  OSHA Chemicals in Need of Dermal Absorption Testing
                
                
                  60-29-7
                  Ethyl ether
                  1/26/94
                  3/28/94
                
                
                  
                  61-82-5
                  Amitrole
                  3/11/94
                  5/10/94
                
                
                  74-96-4
                  Ethyl bromide
                  3/11/94
                  5/10/94
                
                
                  75-05-8
                  Acetonitrile
                  8/4/95
                  10/3/95
                
                
                  75-12-7
                  Formamide
                  8/4/95
                  10/3/95
                
                
                  75-15-0
                  Carbon disulfide
                  3/11/94
                  5/10/94
                
                
                  75-25-2
                  Bromoform
                  3/11/94
                  5/10/94
                
                
                  75-34-3
                  1,1-Dichloroethane
                  3/11/94
                  5/10/94
                
                
                  75-35-4
                  Vinylidene chloride
                  8/4/95
                  10/3/95
                
                
                  75-65-0
                  
                    tert-Butyl alcohol
                  1/26/94
                  3/28/94
                
                
                  76-22-2
                  Camphor
                  1/26/94
                  3/28/94
                
                
                  77-73-6
                  Dicyclopentadiene
                  8/4/95
                  10/3/95
                
                
                  77-78-1
                  Dimethyl sulfate
                  3/11/94
                  5/10/94
                
                
                  78-59-1
                  Isophorone
                  8/4/95
                  10/3/95
                
                
                  78-87-5
                  Propylene dichloride
                  8/4/95
                  10/3/95
                
                
                  78-92-2
                  
                    sec-Butyl alcohol
                  1/26/94
                  3/28/94
                
                
                  79-20-9
                  Methyl acetate
                  1/26/94
                  3/28/94
                
                
                  79-46-9
                  2-Nitropropane
                  3/11/94
                  5/10/94
                
                
                  88-72-2
                  o-Nitrotoluene
                  3/11/94
                  5/10/94
                
                
                  89-72-5
                  o-sec-Butylphenol
                  3/11/94
                  5/10/94
                
                
                  90-04-0
                  o-Anisidine
                  3/11/94
                  5/10/94
                
                
                  91-20-3
                  Naphthalene
                  8/4/95
                  10/3/95
                
                
                  92-52-4
                  Biphenyl
                  8/4/95
                  10/3/95
                
                
                  95-13-6
                  Indene
                  3/11/94
                  5/10/94
                
                
                  95-49-8
                  o-Chlorotoluene
                  3/11/94
                  5/10/94
                
                
                  95-50-1
                  o-Dichlorobenzene
                  8/4/95
                  10/3/95
                
                
                  96-18-4
                  1,2,3-Trichloropropane
                  8/4/95
                  10/3/95
                
                
                  97-77-8
                  Disulfiram
                  1/26/94
                  3/28/94
                
                
                  98-29-3
                  t-Butylcatechol
                  8/4/95
                  10/3/95
                
                
                  99-08-1
                  m-Nitrotoluene
                  8/4/95
                  10/3/95
                
                
                  99-65-0
                  m-Dinitrobenzene
                  3/11/94
                  5/10/94
                
                
                  99-99-0
                  p-Nitrotoluene
                  8/4/95
                  10/3/95
                
                
                  100-00-5
                  p-Nitrochlorobenzene
                  3/11/94
                  5/10/94
                
                
                  100-01-6
                  p-Nitroaniline
                  3/11/94
                  5/10/94
                
                
                  100-44-7
                  Benzyl chloride
                  3/11/94
                  5/10/94
                
                
                  100-25-4
                  
                    p-Dinitrobenzene
                  1/26/94
                  3/28/94
                
                
                  100-63-0
                  Phenylhydrazine
                  3/11/94
                  5/10/94
                
                
                  105-46-4
                  
                    sec-Butyl acetate
                  1/26/94
                  3/28/94
                
                
                  106-42-3
                  
                    p-Xylene
                  1/26/94
                  3/28/94
                
                
                  106-46-7
                  p-Dichlorobenzene
                  8/4/95
                  10/3/95
                
                
                  106-49-0
                  p-Toluidine
                  3/11/94
                  5/10/94
                
                
                  107-06-2
                  Ethylene dichloride
                  8/4/95
                  10/3/95
                
                
                  107-31-3
                  Methyl formate
                  1/26/94
                  3/28/94
                
                
                  107-66-4
                  Dibutyl phosphate
                  1/26/94
                  3/28/94
                
                
                  108-03-2
                  1-Nitropropane
                  1/26/94
                  3/28/94
                
                
                  108-44-1
                  m-Toluidine
                  3/11/94
                  5/10/94
                
                
                  108-87-2
                  Methylcyclohexane
                  1/26/94
                  3/28/94
                
                
                  108-90-7
                  Chlorobenzene
                  3/11/94
                  5/10/94
                
                
                  108-93-0
                  Cyclohexanol
                  8/4/95
                  10/3/95
                
                
                  109-66-0
                  Pentane
                  1/26/94
                  3/28/94
                
                
                  109-99-9
                  Tetrahydrofuran
                  3/11/94
                  5/10/94
                
                
                  110-12-3
                  Methyl isoamyl ketone
                  8/4/95
                  10/3/95
                
                
                  110-83-8
                  Cyclohexene
                  1/26/94
                  3/28/94
                
                
                  111-84-2
                  Nonane
                  1/26/94
                  3/28/94
                
                
                  120-80-9
                  Catechol
                  8/4/95
                  10/3/95
                
                
                  121-14-2
                  2,4-Dinitrotoluene
                  3/11/94
                  5/10/94
                
                
                  121-69-7
                  Dimethylaniline
                  8/4/95
                  10/3/95
                
                
                  122-39-4
                  Diphenylamine
                  3/11/94
                  5/10/94
                
                
                  123-42-2
                  Diacetone alcohol
                  8/4/95
                  10/3/95
                
                
                  123-92-2
                  Isoamyl acetate
                  1/26/94
                  3/28/94
                
                
                  126-99-8
                  beta-Chloroprene
                  3/11/94
                  5/10/94
                
                
                  127-19-5
                  Dimethyl acetamide
                  8/4/95
                  10/3/95
                
                
                  142-82-5
                  Heptane (n-Heptane)
                  1/26/94
                  3/28/94
                
                
                  150-76-5
                  p-Methoxyphenol
                  3/11/94
                  5/10/94
                
                
                  287-92-3
                  Cyclopentane
                  1/26/94
                  3/28/94
                
                
                  528-29-0
                  o-Dinitrobenzene
                  3/11/94
                  5/10/94
                
                
                  532-27-4
                  
                    a-Chloroacetophenone
                  1/26/94
                  3/28/94
                
                
                  540-59-0
                  1,2-Dichloroethylene
                  3/11/94
                  5/10/94
                
                
                  540-88-5
                  
                    tert-Butyl acetate
                  1/26/94
                  3/28/94
                
                
                  542-92-7
                  Cyclopentadiene
                  8/4/95
                  10/3/95
                
                
                  626-17-5
                  m-Phthalodinitrile
                  3/11/94
                  5/10/94
                
                
                  628-63-7
                  
                    n-Amyl acetate
                  1/26/94
                  3/28/94
                
                
                  
                  768-52-5
                  N-Isopropylaniline
                  3/11/94
                  5/10/94
                
                
                  1300-73-8
                  Xylidine
                  3/11/94
                  5/10/94
                
                
                  6423-43-4
                  Propylene glycol dinitrate
                  3/11/94
                  5/10/94
                
                
                  7631-90-5
                  Sodium bisulfite
                  1/26/94
                  3/28/94
                
                
                  7681-57-4
                  Sodium metabisulfite
                  1/26/94
                  3/28/94
                
                
                  25013-15-4
                  Vinyl toluene
                  3/11/94
                  5/10/94
                
                
                  34590-94-8
                  Dipropylene glycol methyl ether
                  8/4/95
                  10/3/95
                
                
                  Propylene glycol ethers and esters
                
                
                  108-65-6
                  Propylene glycol monomethyl ether acetate
                  1/26/94
                  3/28/94
                
                
                  110-98-5
                  Dipropylene glycol
                  1/26/94
                  3/28/94
                
                
                  770-35-4
                  1-Phenoxy-2-propanol
                  1/26/94
                  3/28/94
                
                
                  20324-32-7
                  1-(2-Methoxy-1-methylethoxy)-2-propanol
                  1/26/94
                  3/28/94
                
                
                  20324-33-8
                  Tripropylene glycol methyl ether
                  1/26/94
                  3/28/94
                
                
                  28677-93-2
                  Methoxy-1-propanol
                  1/26/94
                  3/28/94
                
                
                  29387-86-8
                  Propylene glycol monobutyl ether
                  1/26/94
                  3/28/94
                
                
                  29911-28-2
                  Dipropylene glycol butyl ether
                  1/26/94
                  3/28/94
                
                
                  42978-66-5
                  Tripropylene glycol diacrylate
                  1/26/94
                  3/28/94
                
                
                  57018-52-7
                  Propylene glycol mono-tert-butyl ether
                  1/26/94
                  3/28/94
                
                
                  88917-22-0
                  Dipropylene glycol monomethyl ether acetate
                  1/26/94
                  3/28/94
                
                
                  Pyridinamines
                
                
                  462-08-8
                  3-Pyridinamine
                  1/6/05
                  3/7/05
                
                
                  504-24-5
                  4-Pyridinamine
                  
                    1/6/05
                  
                  3/7/05
                
                
                  504-29-0
                  2-Pyridinamine
                  
                    1/6/05
                  
                  3/7/05
                
                
                  Siloxanes
                
                
                  107-46-0
                  Hexamethyldisiloxane
                  10/12/93
                  2/28/94
                
                
                  107-50-6
                  Tetradecamethylcycloheptasiloxane
                  10/12/93
                  2/28/94
                
                
                  107-51-7
                  Octamethyltrisiloxane
                  10/12/93
                  2/28/94
                
                
                  107-52-8
                  Tetradecamethylhexasiloxane
                  10/12/93
                  2/28/94
                
                
                  107-53-9
                  Tetracosamethylundecasiloxane
                  10/12/93
                  2/28/94
                
                
                  141-62-8
                  Decamethyltetrasiloxane
                  10/12/93
                  2/28/94
                
                
                  141-63-9
                  Dodecamethylpentasiloxane
                  10/12/93
                  2/28/94
                
                
                  540-97-6
                  Dodecamethylcyclohexasiloxane
                  10/12/93
                  2/28/94
                
                
                  541-01-5
                  Hexadecamethylheptasiloxane
                  10/12/93
                  2/28/94
                
                
                  541-02-6
                  Decamethylcyclopentasiloxane
                  10/12/93
                  2/28/94
                
                
                  541-05-9
                  Hexamethylcyclotrisiloxane
                  10/12/93
                  2/28/94
                
                
                  546-56-5
                  Octaphenylcyclotetrasiloxane
                  10/12/93
                  2/28/94
                
                
                  556-67-2
                  Octamethylcyclotetrasiloxane
                  10/12/93
                  2/28/94
                
                
                  556-68-3
                  Hexadecamethylcyclooctasiloxane
                  10/12/93
                  2/28/94
                
                
                  556-69-4
                  Octadecamethyloctasiloxane
                  10/12/93
                  2/28/94
                
                
                  556-70-7
                  Docosamethyldecasiloxane
                  10/12/93
                  2/28/94
                
                
                  556-71-8
                  Octadecamethylcyclononasiloxane
                  10/12/93
                  2/28/94
                
                
                  999-97-3
                  Hexamethyldisilazane
                  10/12/93
                  2/28/94
                
                
                  2370-88-9
                  Tetramethylcyclotetrasiloxane
                  10/12/93
                  2/28/94
                
                
                  2374-14-3
                  Trifluoropropylmethylcyclotrisiloxane
                  10/12/93
                  2/28/94
                
                
                  2471-08-1
                  Hexacosamethyldodecasiloxane
                  10/12/93
                  2/28/94
                
                
                  2471-09-2
                  Octacosamethyltridecasiloxane
                  10/12/93
                  2/28/94
                
                
                  2471-10-5
                  Triacontamethyltetradecasiloxane
                  10/12/93
                  2/28/94
                
                
                  2471-11-6
                  Dotriacontamethylpentadecasiloxane
                  10/12/93
                  2/28/94
                
                
                  2554-06-5
                  Methylvinylcyclosiloxane
                  10/12/93
                  2/28/94
                
                
                  2627-95-4
                  Tetramethyldivinyldisiloxane
                  10/12/93
                  2/28/94
                
                
                  2652-13-3
                  Eicosamethylnonasiloxane
                  10/12/93
                  2/28/94
                
                
                  70131-67-8
                  Siloxanes and silicones, di-Me, hydroxy-terminated
                  10/12/93
                  2/28/94
                
                
                  9004-73-3
                  Methylpolysiloxane
                  10/12/93
                  2/28/94
                
                
                  18766-38-6
                  Docosamethylcycloundecasiloxane
                  10/12/93
                  2/28/94
                
                
                  18772-36-6
                  Eicosamethylcyclodecasiloxane
                  10/12/93
                  2/28/94
                
                
                  18844-04-7
                  Hexatriacontamethylheptadecasiloxane
                  10/12/93
                  2/28/94
                
                
                  18919-94-3
                  Tetracosamethylcyclododecasiloxane
                  10/12/93
                  2/28/94
                
                
                  23523-12-8
                  Hexatriacontamethylcyclooctadecasiloxane
                  10/12/93
                  2/28/94
                
                
                  23523-14-0
                  Triacontamethylcyclopentadecasiloxane
                  10/12/93
                  2/28/94
                
                
                  23732-94-7
                  Hexacosamethylcyclotridecasiloxane
                  10/12/93
                  2/28/94
                
                
                  36938-50-8
                  Tetratriacontamethyl hexadecasiloxane
                  10/12/93
                  2/28/94
                
                
                  36938-52-0
                  Octatriacontamethyl octadecasiloxane
                  10/12/93
                  2/28/94
                
                
                  63148-62-9
                  Dimethyl silicones and siloxanes
                  10/12/93
                  2/28/94
                
                
                  67762-90-7
                  Dimethyl silicones and siloxane, reaction products with silica
                  10/12/93
                  2/28/94
                
                
                  67762-94-1
                  Dimethylmethylvinylsiloxane
                  10/12/93
                  2/28/94
                
                
                  68037-59-2
                  Dimethylhydropolylsiloxane
                  10/12/93
                  2/28/94
                
                
                  
                  68037-74-1
                  Dimethylpolysiloxanes
                  10/12/93
                  2/28/94
                
                
                  68083-14-7
                  Dimethyldiphenylsiloxane
                  10/12/93
                  2/28/94
                
                
                  69430-24-6
                  Cyclopolydimethylsiloxane
                  10/12/93
                  2/28/94
                
                
                  115361-68-7
                  Dimethylmethyl 3,3,3-trifluoropropyl siloxane
                  10/12/93
                  2/28/94
                
                
                  149050-40-8
                  Octacosamethylcyclotetradecasiloxane
                  10/12/93
                  2/28/94
                
                
                  150026-95-2
                  Dotriacontamethylcyclohexadecasiloxane
                  10/12/93
                  2/28/94
                
                
                  150026-96-3
                  Tetratriacontamethylcycloheptadecasiloxane
                  10/12/93
                  2/28/94
                
                
                  150026-97-4
                  Octatriacontamethylcyclononadecasiloxane
                  10/12/93
                  2/28/94
                
                
                  150026-98-5
                  Tetracontamethylcycloeicosasiloxane
                  10/12/93
                  2/28/94
                
                
                  150026-99-6
                  Tetracontamethylnonadecasiloxane
                  10/12/93
                  2/28/94
                
                
                  150027-00-2
                  Dotetracontamethyleicosasiloxane
                  10/12/93
                  2/28/94
                
                
                  not available
                  Polymethyloctadecylsiloxane
                  10/12/93
                  2/28/94
                
                
                  Substantially produced chemicals in need of subchronic tests
                
                
                  80-51-3
                  p,p′-Oxybis(benzenesulfonylhydrazide)
                  9/30/91
                  11/27/91
                
                
                  81-84-5
                  Naphthalenedicarboxylic anhydride
                  9/30/91
                  11/27/91
                
                
                  84-51-5
                  2-Ethylanthraquinone
                  9/30/91
                  11/27/91
                
                
                  87-02-5
                  7-Amino-4-hydroxy-2-naphthalenesulfonic acid
                  9/30/91
                  11/27/91
                
                
                  90-15-3
                  1-Naphthol
                  9/30/91
                  11/27/91
                
                
                  92-70-6
                  3-Hydroxy-2-naphthoic acid
                  9/30/91
                  11/27/91
                
                
                  94-28-0
                  Triethylene glycol bis(2-ethylhexanoate)
                  9/30/91
                  11/27/91
                
                
                  95-32-9
                  2-(4-Morpholinyldithio)-benzothiazole
                  9/30/91
                  11/27/91
                
                
                  97-88-1
                  N-Butyl methacrylate
                  9/30/91
                  11/27/91
                
                
                  98-48-6
                  1,3-Benzenedisulfonic Acid
                  9/30/91
                  11/27/91
                
                
                  99-54-7
                  3,4-Dichloronitrobenzene
                  9/30/91
                  11/27/91
                
                
                  99-63-8
                  Isophthaloyl chloride
                  9/30/91
                  11/27/91
                
                
                  100-20-9
                  Terephthaloyl chloride
                  9/30/91
                  11/27/91
                
                
                  100-29-8
                  4-Ethoxynitrobenzene
                  9/30/91
                  11/27/91
                
                
                  102-01-2
                  Acetoacetanilide
                  9/30/91
                  11/27/91
                
                
                  106-31-0
                  Butyric anhydride
                  9/30/91
                  11/27/91
                
                
                  106-63-8
                  Isobutyl acrylate
                  9/30/91
                  11/27/91
                
                
                  111-96-6
                  Diethylene glycol dimethyl ether
                  9/30/91
                  11/27/91
                
                
                  112-15-2
                  Ethanol, 2-(2-ethoxyethoxy)-, acetate
                  9/30/91
                  11/27/91
                
                
                  116-81-4
                  Bromamine acid
                  9/30/91
                  11/27/91
                
                
                  119-33-5
                  4-Methyl-2-nitro-phenol
                  9/30/91
                  11/27/91
                
                
                  121-60-8
                  4-(Acetylamino)benzenesulfonyl chloride
                  9/30/91
                  11/27/91
                
                
                  123-54-6
                  2,4-Pentanedione
                  9/30/91
                  11/27/91
                
                
                  123-62-6
                  Propanoic anhydride
                  9/30/91
                  11/27/91
                
                
                  142-16-5
                  Bis(2-ethylhexyl)-2-butenedioate
                  9/30/91
                  11/27/91
                
                
                  311-89-7
                  Perfluorotributylamine
                  9/30/91
                  11/27/91
                
                
                  355-42-0
                  Perfluoro-N-hexane
                  9/30/91
                  11/27/91
                
                
                  594-42-3
                  Trichloromethanesulfenyl chloride
                  9/30/91
                  11/27/91
                
                
                  616-21-7
                  1,2-Dichlorobutane
                  9/30/91
                  11/27/91
                
                
                  626-17-5
                  1,3-Dicyanobenzene
                  9/30/91
                  11/27/91
                
                
                  760-23-6
                  3,4-Dichlorobutene
                  9/30/91
                  11/27/91
                
                
                  929-06-6
                  2-(2-Aminoethoxy)-ethanol
                  6/30/92
                  9/28/92
                
                
                  1047-16-1
                  Quinacridone
                  9/30/91
                  11/27/91
                
                
                  1111-78-0
                  Ammonium carbamate
                  9/30/91
                  11/27/91
                
                
                  3089-11-0
                  Hexa(methoxymethyl) melamine
                  9/30/91
                  11/27/91
                
                
                  Sulphones
                
                
                  67-71-0
                  Dimethylsulfone
                  9/30/91
                  11/27/91
                
                
                  77-79-2
                  3-Sulfolene
                  9/30/91
                  11/27/91
                
                
                  80-07-9
                  Sulfonyl bis-(4-chlorobenzene)
                  9/30/91
                  11/27/91
                
                
                  80-08-0
                  4,4′-Diaminodiphenyl sulfone
                  9/30/91
                  11/27/91
                
                
                  80-09-1
                  Bisphenol S
                  9/30/91
                  11/27/91
                
                
                  98-30-6
                  2-Amino-4-(methylsulfonyl)phenol
                  9/30/91
                  11/27/91
                
                
                  126-33-0
                  Sulfolane
                  9/30/91
                  11/27/91
                
                
                  127-63-9
                  Diphenylsulfone
                  9/30/91
                  11/27/91
                
                
                  2580-77-0
                  2,2′-Sulfonyl bis-ethanol
                  9/30/91
                  11/27/91
                
                
                  3278-22-6
                  1,1′-[Methylene bis(sulfonyl)]bisethene
                  9/30/91
                  11/27/91
                
                
                  5246-57-1
                  2-[(3-Aminophenyl)sulfonyl]ethanol
                  9/30/91
                  11/27/91
                
                
                  16588-67-3
                  3-[N-Ethyl-4-[[6-(methylsulfonyl)-2-benzothiazolyl] azo]-m-toluidino]- propionitrile
                  9/30/91
                  11/27/91
                
                
                  17557-67-4
                  6-(Methylsulfonyl)-2-benzothiazolamine
                  9/30/91
                  11/27/91
                
                
                  17601-96-6
                  2-Amino-4-[(2-hydroxyethyl) sulfonyl]phenol
                  9/30/91
                  11/27/91
                
                
                  17688-68-5
                  4-Phenylthiomorpholine, 1,1-dioxide
                  9/30/91
                  11/27/91
                
                
                  17741-62-7
                  4-[4-[(2,6-Dichloro-4-nitrophenyl) azo]phenyl]thiomorpholine, 1,1-dioxide-
                  9/30/91
                  11/27/91
                
                
                  18760-44-6
                  3-(Decyloxy)tetrahydrothiophene 1,1-dioxide
                  9/30/91
                  11/27/91
                
                
                  20018-09-1
                  1-(Diiodomethyl) sulfonyl-4-methyl benzene
                  9/30/91
                  11/27/91
                
                
                  
                  26750-50-5
                  1,1′-[Oxybis(methylenesulfonyl)] bisethene
                  9/30/91
                  11/27/91
                
                
                  36724-43-3
                  2,2′-[Oxybis(methylenesulfonyl)]bisethanol
                  9/30/91
                  11/27/91
                
                
                  41123-59-5
                  1,1′-[Methylenebis(sulfonyl)]bis-2-chloroethane
                  9/30/91
                  11/27/91
                
                
                  41123-69-7
                  2,2′-[Methylenebis(sulfonyl)]bisethanol
                  9/30/91
                  11/27/91
                
                
                  41687-30-3
                  2-[(3-Nitrophenyl)sulfonyl]ethanol
                  9/30/91
                  11/27/91
                
                
                  52218-35-6
                  2-[(6-Amino-2-naphthalenyl)sulfonyl]ethanol
                  9/30/91
                  11/27/91
                
                
                  53061-10-2
                  1,1′-[Oxybis(methylenesulfonyl)]bis-2-chloroethane
                  9/30/91
                  11/27/91
                
                
                  63134-33-8
                  4-[[4-(Phenylmethoxy)phenyl]sulfonyl]phenol
                  9/30/91
                  11/27/91
                
                
                  Tungsten compounds
                
                
                  1314-35-8
                  Tungsten oxide (WO3)
                  1/6/05
                  3/7/05
                
                
                  7440-33-7
                  Tungsten
                  1/6/05
                  3/7/05
                
                
                  7783-03-1
                  Tungstate (WO4
                    2−), dihydrogen, (T-4)-
                  1/6/05
                  3/7/05
                
                
                  7783-82-6
                  Tungsten fluoride (WF6), (OC-6-11)-
                  1/6/05
                  3/7/05
                
                
                  7790-60-5
                  Tungstate (WO4
                    2−), dipotassium, (T-4)-
                  1/6/05
                  3/7/05
                
                
                  7790-85-4
                  Cadmium tungsten oxide (CdWO4)
                  1/6/05
                  3/7/05
                
                
                  10213-10-2
                  Tungstate (WO4
                    2−), disodium, dihydrate, (T-4)-
                  1/6/05
                  3/7/05
                
                
                  11105-11-6
                  Tungsten oxide (WO3), hydrate
                  1/6/05
                  3/7/05
                
                
                  11120-01-7
                  Sodium tungsten oxide
                  1/6/05
                  3/7/05
                
                
                  11120-25-5
                  Tungstate (W12(OH)2O40
                    10−), decaammonium
                  1/6/05
                  3/7/05
                
                
                  12027-38-2
                  Tungstate(4-),[.mu.12-[orthosilicato(4-)- .kappa.O:.kappa.O:.kappa.O: .kappa.O′.kappa.O′.kappa.O′ .kappa.O′:.kappa.O′ :.kappa.O′ :.kappa.O″:.kappa.O″ :.kappa.O″]]tetracosa- .mu.-oxododecaoxododeca-, tetrahydrogen
                  1/6/05
                  3/7/05
                
                
                  12028-48-7
                  Tungstate (W12(OH)2O38
                    6−), hexaammonium
                  1/6/05
                  3/7/05
                
                
                  12036-22-5
                  Tungsten oxide (WO2)
                  1/6/05
                  3/7/05
                
                
                  12067-99-1
                  Tungsten hydroxide oxide phosphate
                  1/6/05
                  3/7/05
                
                
                  12138-09-9
                  Tungsten sulfide (WS2)
                  1/6/05
                  3/7/05
                
                
                  12141-67-2
                  Tungstate (W12(OH)2O38
                    6−), hexasodium
                  1/6/05
                  3/7/05
                
                
                  13283-01-7
                  Tungsten chloride (WCl6), (OC-6-11)-
                  1/6/05
                  3/7/05
                
                
                  13472-45-2
                  Tungstate (WO4
                    2−), disodium, (T-4)-
                  1/6/05
                  3/7/05
                
                
                  14040-11-0
                  Tungsten carbonyl (W(CO)6), (OC-6-11)-
                  1/6/05
                  3/7/05
                
                
                  23321-70-2
                  Tungsten oxide (WO3), dihydrate
                  1/6/05
                  3/7/05
                
                
                  Vanadium compounds
                
                
                  1314-34-7
                  Vanadium oxide (V2O3) [Vanadium trioxide]
                  7/11/03
                  9/9/03
                
                
                  1314-62-1
                  Vanadium oxide (V2O5) [Vanadium pentoxide]
                  7/11/03
                  9/9/03
                
                
                  1686-22-2
                  Vanadium, triethoxyoxo-, (T-4)- [Triethyl orthovanadate]
                  7/11/03
                  9/9/03
                
                
                  3153-26-2
                  Vanadium, oxobis (2,4-pentanedionato-.kappa.O,.kappa.O')-, (SP-5-21)-
                  7/11/03
                  9/9/03
                
                
                  5588-84-1
                  Vanadium, oxotris(2-propanolato)-, (T-4)- [Vanadium triisopropoxide oxide]
                  7/11/03
                  9/9/03
                
                
                  7440-62-2
                  Vanadium
                  7/11/03
                  9/9/03
                
                
                  7632-51-1
                  Vanadium chloride (VCl4), (T-4)- [Vanadium tetrachloride]
                  7/11/03
                  9/9/03
                
                
                  7718-98-1
                  Vanadium chloride (VCl3) [Vanadium trichloride]
                  7/11/03
                  9/9/03
                
                
                  7727-18-6
                  Vanadium, trichlorooxo-, (T-4)- [Vanadium oxytrichloride]
                  7/11/03
                  9/9/03
                
                
                  7803-55-6
                  Vanadate (VO31-), ammonium [Ammonium metavanadate]
                  7/11/03
                  9/9/03
                
                
                  10049-16-8
                  Vanadium fluoride (VF4) [Vanadium tetrafluoride]
                  7/11/03
                  9/9/03
                
                
                  10213-09-9
                  Vanadium, dichlorooxo- [Vanadyl dichloride]
                  7/11/03
                  9/9/03
                
                
                  10580-52-6
                  Vanadium chloride (VCl2) [Vanadium dichloride]
                  7/11/03
                  9/9/03
                
                
                  11099-11-9
                  Vanadium oxide [Polyvanadic acid]
                  7/11/03
                  9/9/03
                
                
                  11115-67-6
                  Ammonium vanadium oxide
                  7/11/03
                  9/9/03
                
                
                  11130-21-5
                  Vanadium carbide
                  7/11/03
                  9/9/03
                
                
                  12007-37-3
                  Vanadium boride (VB2)
                  7/11/03
                  9/9/03
                
                
                  12035-98-2
                  Vanadium oxide (VO)
                  7/11/03
                  9/9/03
                
                
                  12036-21-4
                  Vanadium oxide (VO2)
                  7/11/03
                  9/9/03
                
                
                  12070-10-9
                  Vanadium carbide (VC)
                  7/11/03
                  9/9/03
                
                
                  12083-48-6
                  Vanadium, dichlorobis (.eta.5-2,4-cyclopentadien-1-yl)-
                  7/11/03
                  9/9/03
                
                
                  12166-27-7
                  Vanadium sulfide (VS)
                  7/11/03
                  9/9/03
                
                
                  12439-96-2
                  Vanadium, oxo[sulfato(2-)-.kappa.O]-, pentahydrate [Vanadyl sulfate (VOSO4), pentahydrate]
                  7/11/03
                  9/9/03
                
                
                  12604-58-9
                  Vanadium alloy, base, V,C,Fe (Ferrovanadium)
                  7/11/03
                  9/9/03
                
                
                  13470-26-3
                  Vanadium bromide (VBr3)
                  7/11/03
                  9/9/03
                
                
                  13476-99-8
                  Vanadium, tris(2,4-pentanedionato-.kappa.O,.kappa.O')-, (OC-6-11)- [Vanadium tris(acetylacetonate)]
                  7/11/03
                  9/9/03
                
                
                  13497-94-4
                  Silver vanadium oxide (AgVO3)
                  7/11/03
                  9/9/03
                
                
                  13517-26-5
                  Sodium vanadium oxide (Na4V2O7) [Sodium pyrovanadate]
                  7/11/03
                  9/9/03
                
                
                  13718-26-8
                  Vanadate (VO31-), sodium [Sodium metavanadate]
                  7/11/03
                  9/9/03
                
                
                  13721-39-6
                  Sodium vanadium oxide (Na3VO4) [Sodium orthovanadate]
                  7/11/03
                  9/9/03
                
                
                  13769-43-2
                  Vanadate (VO31-), potassium [Potassium metavanadate]
                  7/11/03
                  9/9/03
                
                
                  13930-88-6
                  Vanadium, oxo[29H,31H-phthalocyaninato(2-)-.kappa.N29,.kappa.N30,.kappa.N31,.kappa.N32]-, (SP-5-12)-
                  7/11/03
                  9/9/03
                
                
                  
                  14059-33-7
                  Bismuth vanadium oxide (BiVO4)
                  7/11/03
                  9/9/03
                
                
                  19120-62-8
                  Vanadium, tris(2-methyl-1-propanolato)oxo-, (T-4)- [Isobutyl orthovanadate]
                  7/11/03
                  9/9/03
                
                
                  24646-85-3
                  Vanadium nitride (VN)
                  7/11/03
                  9/9/03
                
                
                  27774-13-6
                  Vanadium, oxo[sulfato(2-)-.kappa.O]- [Vanadyl sulfate]
                  7/11/03
                  9/9/03
                
                
                  30486-37-4
                  Vanadium hydroxide oxide (V(OH)2O)
                  7/11/03
                  9/9/03
                
                
                  39455-80-6
                  Ammonium sodium vanadium oxide
                  7/11/03
                  9/9/03
                
                
                  53801-77-7
                  Bismuth vanadium oxide
                  7/11/03
                  9/9/03
                
                
                  65232-89-5
                  Vanadium hydroxide oxide phosphate
                  7/11/03
                  9/9/03
                
                
                  68130-18-7
                  Vanadium hydroxide oxide phosphate (V6(OH)3O3(PO4)7)
                  7/11/03
                  9/9/03
                
                
                  68815-09-8
                  Naphthenic acids, vanadium salts
                  7/11/03
                  9/9/03
                
                
                  68990-29-4
                  Balsams, copaiba, sulfurized, vanadium salts
                  7/11/03
                  9/9/03
                
                
                  Voluntary HPV Challenge Program orphan (unsponsored) chemicals
                
                
                  62-56-6
                  Thiourea
                  September 29, 2006
                  November 28, 2006
                
                
                  77-76-9
                  Propane, 2,2-dimethoxy-
                  September 29, 2006
                  November 28, 2006
                
                
                  81-07-2
                  1,2-Benzisothiazol-3(2H)-one, 1,1-dioxide
                  September 29, 2006
                  November 28, 2006
                
                
                  81-16-3
                  1-Naphthalenesulfonic acid, 2-amino-
                  September 29, 2006
                  November 28, 2006
                
                
                  81-84-5
                  1H,3H-Naphtho[1,8-cd]pyran-1,3-dione
                  September 29, 2006
                  November 28, 2006
                
                
                  83-41-0
                  Benzene, 1,2-dimethyl-3-nitro-
                  September 29, 2006
                  November 28, 2006
                
                
                  84-69-5
                  1,2-Benzenedicarboxylic acid, bis(2-methylpropyl) ester
                  September 29, 2006
                  November 28, 2006
                
                
                  85-40-5
                  1H-Isoindole-1,3(2H)-dione, 3a,4,7,7a-tetrahydro-
                  September 29, 2006
                  November 28, 2006
                
                
                  91-68-9
                  Phenol, 3-(diethylamino)-
                  September 29, 2006
                  November 28, 2006
                
                
                  94-96-2
                  1,3-Hexanediol, 2-ethyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  96-22-0
                  3-Pentanone
                  September 29, 2006
                  November 28, 2006
                
                
                  97-00-7
                  Benzene, 1-chloro-2,4-dinitro-
                  September 29, 2006
                  November 28, 2006
                
                
                  98-09-9
                  Benzenesulfonyl chloride
                  September 29, 2006
                  November 28, 2006
                
                
                  98-16-8
                  Benzenamine, 3-(trifluoromethyl)-
                  September 29, 2006
                  November 28, 2006
                
                
                  98-56-6
                  Benzene, 1-chloro-4-(trifluoromethyl)-
                  September 29, 2006
                  November 28, 2006
                
                
                  101-34-8
                  9-Octadecenoic acid, 12-(acetyloxy)-, 1,2,3-propanetriyl ester, (9Z,9'Z,9”,12R,12'R,12”)-
                  September 29, 2006
                  November 28, 2006
                
                
                  104-66-5
                  Benzene, 1,1'-[1,2-ethanediylbis(oxy)]bis-
                  September 29, 2006
                  November 28, 2006
                
                
                  104-93-8
                  Benzene, 1-methoxy-4-methyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  107-39-1
                  1-Pentene, 2,4,4-trimethyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  107-40-4
                  2-Pentene, 2,4,4-trimethyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  110-18-9
                  1,2-Ethanediamine, N,N,N′,N′-tetramethyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  110-33-8
                  Hexanedioic acid, dihexyl ester
                  September 29, 2006
                  November 28, 2006
                
                
                  111-44-4
                  Ethane, 1,1'-oxybis[2-chloro-
                  September 29, 2006
                  November 28, 2006
                
                
                  111-85-3
                  Octane, 1-chloro-
                  September 29, 2006
                  November 28, 2006
                
                
                  111-91-1
                  Ethane, 1,1'-[methylenebis(oxy)]bis[2-chloro-
                  September 29, 2006
                  November 28, 2006
                
                
                  118-90-1
                  Benzoic acid, 2-methyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  119-33-5
                  Phenol, 4-methyl-2-nitro-
                  September 29, 2006
                  November 28, 2006
                
                
                  121-69-7
                  Benzenamine, N,N-dimethyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  121-82-4
                  1,3,5-Triazine, hexahydro-1,3,5-trinitro-
                  September 29, 2006
                  November 28, 2006
                
                
                  
                  124-63-0
                  Methanesulfonyl chloride
                  September 29, 2006
                  November 28, 2006
                
                
                  127-68-4
                  Benzenesulfonic acid, 3-nitro-, sodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  131-57-7
                  Methanone, (2-hydroxy-4-methoxyphenyl)phenyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  137-20-2
                  Ethanesulfonic acid, 2-[methyl[(9Z)-1-oxo-9-octadecenyl]amino]-, sodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  138-25-0
                  1,3-Benzenedicarboxylic acid, 5-sulfo-, 1,3-dimethyl ester
                  September 29, 2006
                  November 28, 2006
                
                
                  139-40-2
                  1,3,5-Triazine-2,4-diamine, 6-chloro-N,N'-bis(1-methylethyl)-
                  September 29, 2006
                  November 28, 2006
                
                
                  140-93-2
                  Carbonodithioic acid, O-(1-methylethyl) ester, sodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  142-73-4
                  Glycine, N-(carboxymethyl)-
                  September 29, 2006
                  November 28, 2006
                
                
                  330-54-1
                  Urea, N'-(3,4-dichlorophenyl)-N,N-dimethyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  460-00-4
                  Benzene, 1-bromo-4-fluoro-
                  September 29, 2006
                  November 28, 2006
                
                
                  506-51-4
                  1-Tetracosanol
                  September 29, 2006
                  November 28, 2006
                
                
                  506-52-5
                  1-Hexacosanol
                  September 29, 2006
                  November 28, 2006
                
                
                  513-74-6
                  Carbamodithioic acid, monoammonium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  515-40-2
                  Benzene, (2-chloro-1,1-dimethylethyl)-
                  September 29, 2006
                  November 28, 2006
                
                
                  529-33-9
                  1-Naphthalenol, 1,2,3,4-tetrahydro-
                  September 29, 2006
                  November 28, 2006
                
                
                  529-34-0
                  1(2H)-Naphthalenone, 3,4-dihydro-
                  September 29, 2006
                  November 28, 2006
                
                
                  542-92-7
                  1,3-Cyclopentadiene
                  September 29, 2006
                  November 28, 2006
                
                
                  557-61-9
                  1-Octacosanol
                  September 29, 2006
                  November 28, 2006
                
                
                  563-72-4
                  Ethanedioic acid, calcium salt (1:1)
                  September 29, 2006
                  November 28, 2006
                
                
                  590-19-2
                  1,2-Butadiene
                  September 29, 2006
                  November 28, 2006
                
                
                  592-45-0
                  1,4-Hexadiene
                  September 29, 2006
                  November 28, 2006
                
                
                  598-72-1
                  Propanoic acid, 2-bromo-
                  September 29, 2006
                  November 28, 2006
                
                
                  617-94-7
                  Benzenemethanol, .alpha.,.alpha.-dimethyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  628-13-7
                  Pyridine, hydrochloride
                  September 29, 2006
                  November 28, 2006
                
                
                  628-96-6
                  1,2-Ethanediol, dinitrate
                  September 29, 2006
                  November 28, 2006
                
                
                  645-62-5
                  2-Hexenal, 2-ethyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  693-95-8
                  Thiazole, 4-methyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  756-80-9
                  Phosphorodithioic acid, O,O-dimethyl ester
                  September 29, 2006
                  November 28, 2006
                
                
                  870-72-4
                  Methanesulfonic acid, hydroxy-, monosodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  928-72-3
                  Glycine, N-(carboxymethyl)-, disodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  939-97-9
                  Benzaldehyde, 4-(1,1-dimethylethyl)-
                  September 29, 2006
                  November 28, 2006
                
                
                  1000-82-4
                  Urea, (hydroxymethyl)-
                  September 29, 2006
                  November 28, 2006
                
                
                  1002-69-3
                  Decane, 1-chloro-
                  September 29, 2006
                  November 28, 2006
                
                
                  1111-78-0
                  Carbamic acid, monoammonium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  1401-55-4
                  Tannins
                  September 29, 2006
                  November 28, 2006
                
                
                  
                  1445-45-0
                  Ethane, 1,1,1-trimethoxy-
                  September 29, 2006
                  November 28, 2006
                
                
                  1498-51-7
                  Phosphorodichloridic acid, ethyl ester
                  September 29, 2006
                  November 28, 2006
                
                
                  1738-25-6
                  Propanenitrile, 3-(dimethylamino)-
                  September 29, 2006
                  November 28, 2006
                
                
                  1912-24-9
                  1,3,5-Triazine-2,4-diamine, 6-chloro-N-ethyl-N'-(1-methylethyl)-
                  September 29, 2006
                  November 28, 2006
                
                
                  2152-64-9
                  Benzenamine, N-phenyl-4-[[4-(phenylamino)phenyl][4-(phenylimino)-2,5-cyclohexadien-1-ylidene]methyl]-, monohydrochloride
                  September 29, 2006
                  November 28, 2006
                
                
                  2210-79-9
                  Oxirane, [(2-methylphenoxy)methyl]-
                  September 29, 2006
                  November 28, 2006
                
                
                  2372-45-4
                  1-Butanol, sodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  2409-55-4
                  Phenol, 2-(1,1-dimethylethyl)-4-methyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  2425-54-9
                  Tetradecane, 1-chloro-
                  September 29, 2006
                  November 28, 2006
                
                
                  2494-89-5
                  Ethanol, 2-[(4-aminophenyl)sulfonyl]-, hydrogen sulfate (ester)
                  September 29, 2006
                  November 28, 2006
                
                
                  2524-03-0
                  Phosphorochloridothioic acid, O,O-dimethyl ester
                  September 29, 2006
                  November 28, 2006
                
                
                  2691-41-0
                  1,3,5,7-Tetrazocine, octahydro-1,3,5,7-tetranitro-
                  September 29, 2006
                  November 28, 2006
                
                
                  2814-20-2
                  4(1H)-Pyrimidinone, 6-methyl-2-(1-methylethyl)-
                  September 29, 2006
                  November 28, 2006
                
                
                  2905-62-6
                  Benzoyl chloride, 3,5-dichloro-
                  September 29, 2006
                  November 28, 2006
                
                
                  2915-53-9
                  2-Butenedioic acid (2Z)-, dioctyl ester
                  September 29, 2006
                  November 28, 2006
                
                
                  3039-83-6
                  Ethenesulfonic acid, sodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  3132-99-8
                  Benzaldehyde, 3-bromo-
                  September 29, 2006
                  November 28, 2006
                
                
                  3386-33-2
                  Octadecane, 1-chloro-
                  September 29, 2006
                  November 28, 2006
                
                
                  3779-63-3
                  1,3,5-Triazine-2,4,6(1H,3H,5H)-trione, 1,3,5-tris(6-isocyanatohexyl)-
                  September 29, 2006
                  November 28, 2006
                
                
                  3965-55-7
                  1,3-Benzenedicarboxylic acid, 5-sulfo-, 1,3-dimethyl ester, sodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  4035-89-6
                  Imidodicarbonic diamide, N,N′,2-tris(6-isocyanatohexyl)-
                  September 29, 2006
                  November 28, 2006
                
                
                  4170-30-3
                  2-Butenal
                  September 29, 2006
                  November 28, 2006
                
                
                  4316-73-8
                  Glycine, N-methyl-, monosodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  4860-03-1
                  Hexadecane, 1-chloro-
                  September 29, 2006
                  November 28, 2006
                
                
                  5026-74-4
                  Oxiranemethanamine, N-[4-(oxiranylmethoxy)phenyl]-N-(oxiranylmethyl)-
                  September 29, 2006
                  November 28, 2006
                
                
                  5216-25-1
                  Benzene, 1-chloro-4-(trichloromethyl)-
                  September 29, 2006
                  November 28, 2006
                
                
                  5460-09-3
                  2,7-Naphthalenedisulfonic acid, 4-amino-5-hydroxy-, monosodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  5915-41-3
                  1,3,5-Triazine-2,4-diamine, 6-chloro-N-(1,1-dimethylethyl)-N'-ethyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  6473-13-8
                  2-Naphthalenesulfonic acid, 6-[(2,4-diaminophenyl)azo]-3-[[4-[[4-[[7-[(2,4-diaminophenyl)azo]-1-hydroxy-3-sulfo-2-naphthalenyl]azo]phenyl]amino]-3-sulfophenyl]azo]-4-hydroxy-, trisodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  7795-95-1
                  1-Octanesulfonyl chloride
                  September 29, 2006
                  November 28, 2006
                
                
                  8001-58-9
                  Creosote
                  September 29, 2006
                  November 28, 2006
                
                
                  10265-69-7
                  Glycine, N-phenyl-, monosodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  13749-94-5
                  Ethanimidothioic acid, N-hydroxy-, methyl ester
                  September 29, 2006
                  November 28, 2006
                
                
                  13826-35-2
                  Benzenemethanol, 3-phenoxy-
                  September 29, 2006
                  November 28, 2006
                
                
                  17103-31-0
                  Urea, sulfate (2:1)
                  September 29, 2006
                  November 28, 2006
                
                
                  
                  17321-47-0
                  Phosphoramidothioic acid, O,O-dimethyl ester
                  September 29, 2006
                  November 28, 2006
                
                
                  17976-43-1
                  2,4,6,8,3,5,7-Benzotetraoxatriplumbacycloundecin-3,5,7-triylidene, 1,9-dihydro-1,9-dioxo-
                  September 29, 2006
                  November 28, 2006
                
                
                  19438-61-0
                  1,3-Isobenzofurandione, 5-methyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  19525-59-8
                  Glycine, N-phenyl-, monopotassium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  20068-02-4
                  2-Butenenitrile, 2-methyl-, (2Z)-
                  September 29, 2006
                  November 28, 2006
                
                
                  20227-53-6
                  Phosphorous acid, 2-(1,1-dimethylethyl)-4-[1-[3-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-methylethyl]phenyl bis(4-nonylphenyl) ester
                  September 29, 2006
                  November 28, 2006
                
                
                  21351-39-3
                  Urea, sulfate (1:1)
                  September 29, 2006
                  November 28, 2006
                
                
                  22527-63-5
                  Propanoic acid, 2-methyl-, 3-(benzoyloxy)-2,2,4-trimethylpentyl ester
                  September 29, 2006
                  November 28, 2006
                
                
                  24615-84-7
                  2-Propenoic acid, 2-carboxyethyl ester
                  September 29, 2006
                  November 28, 2006
                
                
                  24794-58-9
                  Formic acid, compd. with 2,2′,2[ethanol] (1:1)
                  September 29, 2006
                  November 28, 2006
                
                
                  25154-38-5
                  Piperazineethanol
                  September 29, 2006
                  November 28, 2006
                
                
                  25168-05-2
                  Benzene, chloromethyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  25168-06-3
                  Phenol, (1-methylethyl)-
                  September 29, 2006
                  November 28, 2006
                
                
                  25321-41-9
                  Benzenesulfonic acid, dimethyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  25383-99-7
                  Octadecanoic acid, 2-(1-carboxyethoxy)-1-methyl-2-oxoethyl ester, sodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  25646-71-3
                  Methanesulfonamide, N-[2-[(4-amino-3-methylphenyl)ethylamino]ethyl]-, sulfate (2:3)
                  September 29, 2006
                  November 28, 2006
                
                
                  26377-29-7
                  Phosphorodithioic acid, O,O-dimethyl ester, sodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  26401-27-4
                  Phosphorous acid, isooctyl diphenyl ester
                  September 29, 2006
                  November 28, 2006
                
                
                  26680-54-6
                  2,5-Furandione, dihydro-3-(octenyl)-
                  September 29, 2006
                  November 28, 2006
                
                
                  27193-28-8
                  Phenol, (1,1,3,3-tetramethylbutyl)-
                  September 29, 2006
                  November 28, 2006
                
                
                  28106-30-1
                  Benzene, ethenylethyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  28188-24-1
                  Octadecanoic acid, 2-(hydroxymethyl)-2-[[(1-oxooctadecyl)oxy]methyl]-1,3-propanediyl ester
                  September 29, 2006
                  November 28, 2006
                
                
                  28908-00-1
                  Benzothiazole, 2-[(chloromethyl)thio]-
                  September 29, 2006
                  November 28, 2006
                
                
                  30574-97-1
                  2-Butenenitrile, 2-methyl-, (2E)-
                  September 29, 2006
                  November 28, 2006
                
                
                  34689-46-8
                  Phenol, methyl-, sodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  35203-06-6
                  Benzenamine, 2-ethyl-6-methyl-N-methylene-
                  September 29, 2006
                  November 28, 2006
                
                
                  35203-08-8
                  Benzenamine, 2,6-diethyl-N-methylene-
                  September 29, 2006
                  November 28, 2006
                
                
                  37734-45-5
                  Carbonochloridothioic acid, S-(phenylmethyl) ester
                  September 29, 2006
                  November 28, 2006
                
                
                  37764-25-3
                  Acetamide, 2,2-dichloro-N,N-di-2-propenyl-
                  September 29, 2006
                  November 28, 2006
                
                
                  38185-06-7
                  Benzenesulfonic acid, 4-chloro-3,5-dinitro-, potassium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  38321-18-5
                  Ethanol, 2-(2-butoxyethoxy)-, sodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  39515-51-0
                  Benzaldehyde, 3-phenoxy-
                  September 29, 2006
                  November 28, 2006
                
                
                  40630-63-5
                  1-Octanesulfonyl fluoride
                  September 29, 2006
                  November 28, 2006
                
                
                  40876-98-0
                  Butanedioic acid, oxo-, diethyl ester, ion(1-), sodium
                  September 29, 2006
                  November 28, 2006
                
                
                  51632-16-7
                  Benzene, 1-(bromomethyl)-3-phenoxy-
                  September 29, 2006
                  November 28, 2006
                
                
                  
                  52184-19-7
                  Phenol, 2,4-bis(1,1-dimethylpropyl)-6-[(2-nitrophenyl)azo]-
                  September 29, 2006
                  November 28, 2006
                
                
                  52556-42-0
                  1-Propanesulfonic acid, 2-hydroxy-3-(2-propenyloxy)-, monosodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  52663-57-7
                  Ethanol, 2-butoxy-, sodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  56803-37-3
                  Phosphoric acid, (1,1-dimethylethyl)phenyl diphenyl ester
                  September 29, 2006
                  November 28, 2006
                
                
                  57693-14-8
                  Chromate(3-), bis[3-(hydroxy-.kappa.O)-4-[[2-(hydroxy-.kappa.O)-1-naphthalenyl]azo-.kappa.N1]-7-nitro-1-naphthalenesulfonato(3-)]-, trisodium
                  September 29, 2006
                  November 28, 2006
                
                
                  61788-44-1
                  Phenol, styrenated
                  September 29, 2006
                  November 28, 2006
                
                
                  61788-76-9
                  Alkanes, chloro
                  September 29, 2006
                  November 28, 2006
                
                
                  61789-85-3
                  Sulfonic acids, petroleum
                  September 29, 2006
                  November 28, 2006
                
                
                  63302-49-8
                  Phosphorochloridous acid, bis(4-nonylphenyl) ester
                  September 29, 2006
                  November 28, 2006
                
                
                  64743-02-8
                  Alkenes, C>10 .alpha.-
                  September 29, 2006
                  November 28, 2006
                
                
                  64743-03-9
                  Phenols (petroleum)
                  September 29, 2006
                  November 28, 2006
                
                
                  65996-79-4
                  Solvent naphtha (coal)
                  September 29, 2006
                  November 28, 2006
                
                
                  65996-82-9
                  Tar oils, coal
                  September 29, 2006
                  November 28, 2006
                
                
                  65996-83-0
                  Extracts, coal tar oil alk.
                  September 29, 2006
                  November 28, 2006
                
                
                  65996-86-3
                  Extract oils (coal), tar base
                  September 29, 2006
                  November 28, 2006
                
                
                  65996-87-4
                  Extract residues (coal), tar oil alk.
                  September 29, 2006
                  November 28, 2006
                
                
                  65996-89-6
                  Tar, coal, high-temp.
                  September 29, 2006
                  November 28, 2006
                
                
                  65996-91-0
                  Distillates (coal tar), upper
                  September 29, 2006
                  November 28, 2006
                
                
                  65996-92-1
                  Distillates (coal tar)
                  September 29, 2006
                  November 28, 2006
                
                
                  68081-86-7
                  Phenol, nonyl derivs.
                  September 29, 2006
                  November 28, 2006
                
                
                  68082-78-0
                  Lard, oil, Me esters
                  September 29, 2006
                  November 28, 2006
                
                
                  68153-60-6
                  Fatty acids, tall-oil, reaction products with diethylenetriamine, acetates
                  September 29, 2006
                  November 28, 2006
                
                
                  68187-41-7
                  Phosphorodithioic acid, O,O-di-C1-14-alkyl esters
                  September 29, 2006
                  November 28, 2006
                
                
                  68187-57-5
                  Pitch, coal tar-petroleum
                  September 29, 2006
                  November 28, 2006
                
                
                  68187-59-7
                  Coal, anthracite, calcined
                  September 29, 2006
                  November 28, 2006
                
                
                  68188-18-1
                  Paraffin oils, chlorosulfonated, saponified
                  September 29, 2006
                  November 28, 2006
                
                
                  68308-74-7
                  Amides, tall-oil fatty, N,N-di-Me
                  September 29, 2006
                  November 28, 2006
                
                
                  68309-16-0
                  Fatty acids, tall-oil, 2-(2-hydroxyethoxy)ethyl esters
                  September 29, 2006
                  November 28, 2006
                
                
                  68309-27-3
                  Fatty acids, tall-oil, sulfonated, sodium salts
                  September 29, 2006
                  November 28, 2006
                
                
                  68334-01-0
                  Disulfides, alkylaryl dialkyl diaryl, petroleum refinery spent caustic oxidn. products
                  September 29, 2006
                  November 28, 2006
                
                
                  68441-66-7
                  Decanoic acid, mixed esters with dipentaerythritol, octanoic acid and valeric acid
                  September 29, 2006
                  November 28, 2006
                
                
                  68442-60-4
                  Acetaldehyde, reaction products with formaldehyde, by-products from
                  September 29, 2006
                  November 28, 2006
                
                
                  68442-77-3
                  2-Butenediamide, (2E)-, N,N'-bis[2-(4,5-dihydro-2-nortall-oil alkyl-1H-imidazol-1-yl)ethyl] derivs.
                  September 29, 2006
                  November 28, 2006
                
                
                  68457-74-9
                  Phenol, isobutylenated methylstyrenated
                  September 29, 2006
                  November 28, 2006
                
                
                  68513-62-2
                  Disulfides, C5-12-alkyl
                  September 29, 2006
                  November 28, 2006
                
                
                  
                  68515-89-9
                  Barium, carbonate nonylphenol complexes
                  September 29, 2006
                  November 28, 2006
                
                
                  68527-22-0
                  Naphtha (petroleum), clay-treated light straight-run
                  September 29, 2006
                  November 28, 2006
                
                
                  68584-25-8
                  Benzenesulfonic acid, C10-16-alkyl derivs., compds. with triethanolamine
                  September 29, 2006
                  November 28, 2006
                
                
                  68602-81-3
                  Distillates, hydrocarbon resin prodn. higher boiling
                  September 29, 2006
                  November 28, 2006
                
                
                  68608-59-3
                  Ethane, 1,2-dichloro-, manuf. of, by-products from, distn. lights
                  September 29, 2006
                  November 28, 2006
                
                
                  68609-05-2
                  Cyclohexane, oxidized, non-acidic by-products, distn. lights
                  September 29, 2006
                  November 28, 2006
                
                
                  68610-90-2
                  2-Butenedioic acid (2E)-, di-C8-18-alkyl esters
                  September 29, 2006
                  November 28, 2006
                
                
                  68649-42-3
                  Phosphorodithioic acid, O,O-di-C1-14-alkyl esters, zinc salts
                  September 29, 2006
                  November 28, 2006
                
                
                  68650-36-2
                  Aromatic hydrocarbons, C8, o-xylene-lean
                  September 29, 2006
                  November 28, 2006
                
                
                  68782-97-8
                  Distillates (petroleum), hydrofined lubricating-oil
                  September 29, 2006
                  November 28, 2006
                
                
                  68815-50-9
                  Octadecanoic acid, reaction products with 2-[(2-aminoethyl)amino]ethanol
                  September 29, 2006
                  November 28, 2006
                
                
                  68909-77-3
                  Ethanol, 2,2'-oxybis-, reaction products with ammonia, morpholine derivs. residues
                  September 29, 2006
                  November 28, 2006
                
                
                  68915-05-9
                  Fatty acids, tall-oil, low-boiling, reaction products with ammonia-ethanolamine reaction by-products
                  September 29, 2006
                  November 28, 2006
                
                
                  68915-39-9
                  Cyclohexane, oxidized, aq. ext., sodium salt
                  September 29, 2006
                  November 28, 2006
                
                
                  68918-16-1
                  Tar, coal, dried and oxidized
                  September 29, 2006
                  November 28, 2006
                
                
                  68919-17-5
                  Hydrocarbons, C12-20, catalytic alkylation by-products
                  September 29, 2006
                  November 28, 2006
                
                
                  68937-29-1
                  1,6-Hexanediol, distn. residues
                  September 29, 2006
                  November 28, 2006
                
                
                  68937-70-2
                  Carboxylic acids, C6-18 and C8-15-di-
                  September 29, 2006
                  November 28, 2006
                
                
                  68937-72-4
                  Carboxylic acids, di-, C4-11
                  September 29, 2006
                  November 28, 2006
                
                
                  68953-80-0
                  Benzene, mixed with toluene, dealkylation product
                  September 29, 2006
                  November 28, 2006
                
                
                  68955-37-3
                  Acid chlorides, tallow, hydrogenated
                  September 29, 2006
                  November 28, 2006
                
                
                  68955-76-0
                  Aromatic hydrocarbons, C9-16, biphenyl deriv.-rich
                  September 29, 2006
                  November 28, 2006
                
                
                  68987-41-7
                  Benzene, ethylenated
                  September 29, 2006
                  November 28, 2006
                
                
                  68987-66-6
                  Ethene, hydrated, by-products from
                  September 29, 2006
                  November 28, 2006
                
                
                  68988-22-7
                  1,4-Benzenedicarboxylic acid, dimethyl ester, manuf. of, by-products from
                  September 29, 2006
                  November 28, 2006
                
                
                  68990-61-4
                  Tar, coal, high-temp., high-solids
                  September 29, 2006
                  November 28, 2006
                
                
                  68990-65-8
                  Fats and Glyceridic oils, vegetable, reclaimed
                  September 29, 2006
                  November 28, 2006
                
                
                  70084-98-9
                  Terpenes and Terpenoids, C10-30, distn. residues
                  September 29, 2006
                  November 28, 2006
                
                
                  70693-50-4
                  Phenol, 2,4-bis(1-methyl-1-phenylethyl)-6-[(2-nitrophenyl)azo]-
                  September 29, 2006
                  November 28, 2006
                
                
                  70851-08-0
                  Amides, coco, N-[3-(dimethylamino)propyl], alkylation products with sodium 3-chloro-2-hydroxypropanesulfonate
                  September 29, 2006
                  November 28, 2006
                
                
                  71077-05-9
                  Ethanol, 2,2'-oxybis-, reaction products with ammonia, morpholine product tower residues
                  September 29, 2006
                  November 28, 2006
                
                
                  72162-15-3
                  1-Decene, sulfurized
                  September 29, 2006
                  November 28, 2006
                
                
                  72854-27-4
                  Tannins, reaction products with sodium bisulfite, sodium polysulfide and sodium sulfite
                  September 29, 2006
                  November 28, 2006
                
                
                  73665-18-6
                  Extract residues (coal), tar oil alk., naphthalene distn. residues
                  September 29, 2006
                  November 28, 2006
                
                
                  83864-02-2
                  Nickel, bis[(cyano-C)triphenylborato(1-)-N]bis(hexanedinitrile-N,N')-
                  September 29, 2006
                  November 28, 2006
                
                
                  
                  84501-86-0
                  Hexanedioic acid, esters with high-boiling C6-10-alkene hydroformylation products
                  September 29, 2006
                  November 28, 2006
                
                
                  90640-80-5
                  Anthracene oil
                  September 29, 2006
                  November 28, 2006
                
                
                  90640-86-1
                  Distillates (coal tar), heavy oils
                  September 29, 2006
                  November 28, 2006
                
                
                  119345-02-7
                  Benzene, 1,1'-oxybis-, tetrapropylene derivs.
                  September 29, 2006
                  November 28, 2006
                
                
                  125997-20-8
                  Phosphoric acid, mixed 3-bromo-2,2-dimethylpropyl and 2-bromoethyl and 2-chloroethyl esters
                  September 29, 2006
                  November 28, 2006
                
              
              (Secs 8(a) and 8(d), 90 Stat. 2027, 2029; 15 U.S.C. 2607 (a) and (d))
              [47 FR 26998, June 22, 1982]
              
                Editorial Note:
                For Federal Register citations affecting § 712.30, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              
                Effective Date Note:
                At 59 FR 14115, Mar. 25, 1994, in § 712.30 paragraph (x), the chemical substances under the category “propylene glycol ethers esters” and all related dates were stayed, effective Mar. 25, 1994. At 60 FR 31921, June 19, 1995, § 712.30 was amended in part by redesignating paragraph (x) as paragraph (e).
              
            
          
        
        
          Pt. 713
          PART 713—REPORTING REQUIREMENTS FOR THE TSCA INVENTORY OF MERCURY SUPPLY, USE, AND TRADE
          
            Sec.
            713.1
            Purpose, scope, and compliance.
            713.5
            Mercury for which information must be reported.
            713.7
            Persons who must report.
            713.9
            General requirements for which information must be reported.
            713.11
            Specific requirements for which information must be reported.
            713.13
            Contextual requirements for which information must be reported.
            713.15
            Reporting information to EPA.
            713.17
            When to report.
            713.19
            Recordkeeping requirements.
            713.21
            Electronic filing.
          
          
            Authority:
            15 U.S.C. 2607(b)(10)(D).
          
          
            Source:
            83 FR 30073, June 27, 2018, unless otherwise noted.
          
          
            § 713.1
            Purpose, scope, and compliance.

            (a) This part specifies reporting and recordkeeping procedures under section 8(b)(10) of the Toxic Substances Control Act (TSCA) (15 U.S.C. 2607(b)(10)) for certain manufacturers (including importers) and processers of mercury as defined in section 8(b)(10)(A) to include elemental mercury and mercury compounds. Hereinafter “mercury” will refer to both elemental mercury and mercury compounds collectively, except where separately identified. Section 8(b)(10)(D) of TSCA authorizes the EPA Administrator to require reporting from any person who manufactures mercury or mercury-added products or otherwise intentionally uses mercury in a manufacturing process to carry out and publish in the Federal Register an inventory of mercury supply, use, and trade in the United States. In administering this mercury inventory, EPA is directed to identify any manufacturing processes or products that intentionally add mercury and to recommend actions, including proposed revisions of Federal law or regulations, to achieve further reductions in mercury use. EPA intends to use the collected information to implement TSCA and shape the Agency's efforts to recommend actions, both voluntary and regulatory, to reduce the use of mercury in commerce. In so doing, the Agency will conduct timely evaluation and refinement of these reporting requirements so that they are efficient and non-duplicative for reporters.

            (b) This part applies to the activities associated with the periodic publication of information on mercury supply, use, and trade in the United States. Except as described at § 713.7, the reporting requirements for mercury supply, use, and trade apply to the following activities:
            (1) Activities undertaken with the purpose of obtaining an immediate or eventual commercial advantage:
            (i) Import of mercury;
            (ii) Manufacture (other than import) of mercury;
            (iii) Import of a mercury-added product;
            (iv) Manufacture (other than import) of a mercury-added product; and
            (v) Intentional use of mercury in a manufacturing process.
            (2) Activities undertaken in relationship to those activities described in paragraph (b)(1) of this section:
            (i) Distribution in commerce, including domestic sale or transfer, of mercury;
            (ii) Distribution in commerce, including domestic sale or transfer, of a mercury-added product;
            (iii) Storage of mercury (including import);
            (iv) Export of a mercury compound (unless specifically prohibited); and
            (v) Export of a mercury-added product.
            (c) Section 15(3) of TSCA makes it unlawful for any person to fail or refuse to submit information required under this part. In addition, TSCA section 15(3) makes it unlawful for any person to fail to: Establish or maintain records, or permit access to records required by this part. Section 16 of TSCA provides that any person who violates a provision of TSCA section 15 is liable to the United States for a civil penalty and may be criminally prosecuted. Pursuant to TSCA section 17, the Federal Government may seek judicial relief to compel submission of TSCA section 8 information and to otherwise restrain any violation of TSCA section 15.
            (d) Each person who reports under this part must certify the accuracy and maintain records of the information reported under this part and, in accordance with TSCA, permit access to, and the copying of, such records by EPA officials.
          
          
            § 713.5
            Mercury for which information must be reported.
            (a) Elemental mercury (Chemical Abstracts Service Registry Number 7439-97-6); or
            (b) A mercury compound, including but not limited to the mercury compounds listed in Table 1 of this part by Chemical Abstracts Service Registry Number:
            
              Table 1—Mercury Compounds
              
                Chemical AbstractsService Registry No.
                
                Mercury compound
              
              
                10045-94-0
                Nitric acid, mercury(2+) salt (2:1).
              
              
                100-57-2
                Mercury, hydroxyphenyl-.
              
              
                10112-91-1
                Mercury chloride (Hg2Cl2).
              
              
                10124-48-8
                Mercury amide chloride (Hg(NH2)Cl).
              
              
                103-27-5
                Mercury, phenyl(propanoato-.kappa.O)-.
              
              
                10415-75-5
                Nitric acid, mercury(1+) salt (1:1).
              
              
                104-60-9
                Mercury, (9-octadecenoato-.kappa.O)phenyl-.
              
              
                1191-80-6
                9-Octadecenoic acid (9Z)-, mercury(2+) salt (2:1).
              
              
                12068-90-5
                Mercury telluride (HgTe).
              
              
                13170-76-8
                Hexanoic acid, 2-ethyl-, mercury(2+) salt (2:1).
              
              
                13302-00-6
                Mercury, (2-ethylhexanoato-.kappa.O)phenyl-.
              
              
                1335-31-5
                Mercury cyanide oxide (Hg2(CN)2O).
              
              
                1344-48-5
                Mercury sulfide (HgS).
              
              
                1345-09-1
                Cadmium mercury sulfide.
              
              
                13876-85-2
                Mercurate(2-), tetraiodo-, copper(1+) (1:2), (T-4)-.
              
              
                138-85-2
                Mercurate(1-), (4-carboxylatophenyl)hydroxy-, sodium (1:1).
              
              
                141-51-5
                Mercury, iodo(iodomethyl)-.
              
              
                14783-59-6
                Mercury, bis[(2-phenyldiazenecarbothioic acid-.kappa.S) 2-phenylhydrazidato-.kappa.N2]-, (T-4)-.
              
              
                15385-58-7
                Mercury, dibromodi-, (Hg-Hg).
              
              
                15785-93-0
                Mercury, chloro[4-[(2,4-dinitrophenyl)amino]phenyl]-.
              
              
                15829-53-5
                Mercury oxide (Hg2O).
              
              
                1600-27-7
                Acetic acid, mercury(2+) salt (2:1).
              
              
                1785-43-9
                Mercury, chloro(ethanethiolato)-.
              
              
                19447-62-2
                Mercury, (acetato-.kappa.O)[4-[2-[4-(dimethylamino)phenyl]diazenyl]phenyl]-.
              
              
                20582-71-2
                Mercurate(2-), tetrachloro-, potassium (1:2), (T-4)-.
              
              
                20601-83-6
                Mercury selenide (HgSe).
              
              
                
                21908-53-2
                Mercury oxide (HgO).
              
              
                22450-90-4
                Mercury(1+), amminephenyl-, acetate (1:1).
              
              
                24579-90-6
                Mercury, chloro(2-hydroxy-5-nitrophenyl)-.
              
              
                24806-32-4
                Mercury, [.mu.-[2-dodecylbutanedioato(2-).kappa.O1:.kappa.O4]]diphenyldi-.
              
              
                26545-49-3
                Mercury, (neodecanoato-.kappa.O)phenyl-.
              
              
                27685-51-4
                Cobaltate(2-), tetrakis(thiocyanato-.kappa.N)-, mercury(2+) (1:1), (T-4)-.
              
              
                29870-72-2
                Cadmium mercury telluride ((Cd,Hg)Te).
              
              
                3294-57-3
                Mercury, phenyl(trichloromethyl)-.
              
              
                33770-60-4
                Mercury, [3,6-dichloro-4,5-di(hydroxy-.kappa.O)-3,5cyclohexadiene-1,2-dionato(2-)]-.
              
              
                3570-80-7
                Mercury, bis(acetato-.kappa.O)[.mu.-(3',6'-dihydroxy-3oxospiro[isobenzofuran-1(3H),9'-[9H]xanthene]-2',7'diyl)]di-.
              
              
                537-64-4
                Mercury, bis(4-methylphenyl)-.
              
              
                539-43-5
                Mercury, chloro(4-methylphenyl)-.
              
              
                54-64-8
                Mercurate(1-), ethyl[2-(mercapto-.kappa.S)benzoato(2-).kappa.O]-, sodium (1:1).
              
              
                55-68-5
                Mercury, (nitrato-.kappa.O)phenyl-.
              
              
                56724-82-4
                Mercury, phenyl[(2-phenyldiazenecarbothioic acid.kappa.S) 2-phenylhydrazidato-.kappa.N2]-.
              
              
                587-85-9
                Mercury, diphenyl-.
              
              
                592-04-1
                Mercury cyanide (Hg(CN)2).
              
              
                592-85-8
                Thiocyanic acid, mercury(2+) salt (2:1).
              
              
                593-74-8
                Mercury, dimethyl-.
              
              
                59-85-8
                Mercurate(1-), (4-carboxylatophenyl)chloro-, hydrogen.
              
              
                623-07-4
                Mercury, chloro(4-hydroxyphenyl)-.
              
              
                62-38-4
                Mercury, (acetato-.kappa.O)phenyl-.
              
              
                62638-02-2
                Cyclohexanebutanoic acid, mercury(2+) salt (2:1).
              
              
                627-44-1
                Mercury, diethyl-.
              
              
                6283-24-5
                Mercury, (acetato-.kappa.O)(4-aminophenyl)-.
              
              
                628-86-4
                Mercury, bis(fulminato-.kappa.C)-.
              
              
                629-35-6
                Mercury, dibutyl-.
              
              
                63325-16-6
                Mercurate(2-), tetraiodo-, (T-4)-, hydrogen, compd. with 5-iodo-2-pyridinamine (1:2:2).
              
              
                63468-53-1
                Mercury, (acetato-.kappa.O)(2-hydroxy-5-nitrophenyl)-.
              
              
                63549-47-3
                Mercury, bis(acetato-.kappa.O)(benzenamine)-.
              
              
                68201-97-8
                Mercury, (acetato-.kappa.O)diamminephenyl-, (T-4)-.
              
              
                72379-35-2
                Mercurate(1-), triiodo-, hydrogen, compd. with 3-methyl2(3H)-benzothiazolimine (1:1:1).
              
              
                7439-97-6
                Mercury.
              
              
                7487-94-7
                Mercury chloride (HgCl2).
              
              
                7546-30-7
                Mercury chloride (HgCl).
              
              
                7616-83-3
                Perchloric acid, mercury(2+) salt (2:1).
              
              
                7774-29-0
                Mercury iodide (HgI2).
              
              
                7783-33-7
                Mercurate(2-), tetraiodo-, potassium (1:2), (T-4)-.
              
              
                7783-35-9
                Sulfuric acid, mercury(2+) salt (1:1).
              
              
                7783-39-3
                Mercury fluoride (HgF2).
              
              
                7789-47-1
                Mercury bromide (HgBr2).
              
              
                90-03-9
                Mercury, chloro(2-hydroxyphenyl)-.
              
              
                94070-93-6
                Mercury, [.mu.-[(oxydi-2,1-ethanediyl 1,2benzenedicarboxylato-.kappa.O2)(2-)]]diphenyldi-.
              
            
          
          
            § 713.7
            Persons who must report.
            (a) Any person who manufactures (including imports) mercury, except:
            (1) A person who does not manufacture (including import) mercury with the purpose of obtaining an immediate or eventual commercial advantage;
            (2) A person who manufactures (including imports) mercury only as an impurity; or
            (3) A person engaged only in the generation, handling, or management of mercury-containing waste, including recovered mercury that is discarded or elemental mercury that is managed for long-term storage and management under section 6939f(g)(2) of the Resource Conservation and Recovery Act;
            (b) Any person who manufactures (including imports) a mercury-added product, except:
            (1) A person who does not manufacture (including import) a mercury-added product with the purpose of obtaining an immediate or eventual commercial advantage;
            (2) A person engaged only in the import of a product that contains a component that is a mercury-added product; or

            (3) A person engaged only in the manufacture (other than import) of a product that contains a component that is a mercury-added product who did not first manufacture (including import) the component that is a mercury-added product; and
            (c) Any person who otherwise intentionally uses mercury in a manufacturing process, except a person who does not intentionally use mercury in a manufacturing process with the purpose of obtaining an immediate or eventual commercial advantage.
          
          
            § 713.9
            General requirements for which information must be reported.
            Except as described at § 713.7:
            (a) Persons who manufacture (including import) mercury in amounts greater than or equal to 2,500 pounds (lbs.) for elemental mercury or greater than or equal to 25,000 lbs. for mercury compounds for a specific reporting year must report, as applicable:
            (1) Amount of mercury stored (lbs.); and
            (2) Amount of mercury distributed in commerce (lbs.).
            (b) All other persons who manufacture (including import) mercury must report, as applicable:
            (1) Amount of mercury manufactured (other than imported) (lbs.);
            (2) Amount of mercury imported (lbs.);
            (3) Amount of mercury exported (lbs.), except mercury prohibited from export at 15 U.S.C. 2611(c)(1) and (7);
            (4) Amount of mercury stored (lbs.); and
            (5) Amount of mercury distributed in commerce (lbs.).
            (c) Persons who report sales of mercury-added products to the Interstate Mercury Education and Reduction Clearinghouse (IMERC) must report, as applicable:
            (1) Amount of mercury in manufactured (other than imported) products (lbs.);
            (2) Amount of mercury in imported products (lbs.); and
            (3) Amount of mercury in exported products (lbs.).
            (d) All other persons who manufacture (including import) mercury-added products must report, as applicable:
            (1) Amount of mercury in manufactured (other than imported) products (lbs.);
            (2) Amount of mercury in imported products (lbs.);
            (3) Amount of mercury in exported products (lbs.); and
            (4) Amount of mercury in products distributed in commerce (lbs.).
            (e) Persons who otherwise intentionally use mercury in a manufacturing process must report, as applicable:
            (1) Amount of mercury otherwise intentionally used (lbs.) in a manufacturing process; and
            (2) Amount of mercury stored (lbs.).
          
          
            § 713.11
            Specific requirements for which information must be reported.
            Except as described at § 713.7:
            (a) Any person who manufactures (including imports) mercury must specify, as applicable, the specific mercury compound(s) from a pre-selected list (as listed in Table 1 of this part).
            (b) Any person who manufactures (including imports) a mercury-added product must specify as applicable, the specific category(ies) and subcategory(ies) from a pre-selected list, as listed in Table 2 of this part:
            
              Table 2—Categories and Subcategories of Mercury-Added Products
              
                Category
                Subcategory
              
              
                Batteries
                —Button cell, silver.—Button cell, zinc-air.
                  —Button cell, alkaline.
                  —Stacked button cell batteries.
                  —Manganese oxide.
                  —Silver oxide.
                  —Mercuric oxide, non-button cell.
                  —Button cell, mercuric oxide.
                  —Button cell, zinc carbon.
                  —Other (specify).
                
              
              
                Dental amalgam
                [No subcategories].
              
              
                
                Formulated products (includes uses in cosmetics, pesticides, and laboratory chemicals)
                —Skin-lightening creams.—Lotions.
                  —Soaps and sanitizers.
                  —Bath oils and salts.
                  —Topical antiseptics.
                  —Preservatives (e.g., for use in vaccines and eye-area cosmetics when no preservative alternatives are available).
                  —Pharmaceuticals (including prescription and over-the-counter drug products).
                  —Cleaning products (not registered as pesticides under the Federal Insecticide, Fungicide, and Rodenticide Act).
                  —Pesticides.
                  —Paints.
                  —Dyes.
                  —Reagents (e.g., catalysts, buffers, fixatives).
                  —Other (specify).
                
              
              
                Lighting, lamps, bulbs
                —Linear fluorescent.—Compact fluorescent.
                  —U-tube and circular fluorescent.
                  —Cold cathode fluorescent.
                  —External electrode fluorescent.
                  —Mercury vapor.
                  —Metal halide.
                  —High pressure sodium.
                  —Mercury short arc.
                  —Neon.
                  —Other (specify).
                
              
              
                Measuring instruments
                —Barometer.—Fever thermometer.
                  —Flow meter.
                  —Hydrometer.
                  —Hygrometer/psychrometer.
                  —Manometer.
                  —Non-fever thermometer.
                  —Pyrometer.
                  —Sphygmomanometer.
                  —Other (specify).
                
              
              
                Pump seals
                [No subcategories].
              
              
                Switches, relays, sensors, valves
                —Tilt switch.—Vibration switch.
                  —Float switch.
                  —Pressure switch.
                  —Temperature switch.
                  —Displacement relay.
                  —Wetted reed relay.
                  —Contact relay.
                  —Flame sensor.
                  —Thermostat.
                  —Other (specify).
                
              
              
                Miscellaneous/novelty mercury-added products
                —Wheel weights.—Wheel rotation balancers/stabilizers.
                  —Firearm recoil suppressors.
                  —Carburetor synchronizers.
                  —Joint support/shock absorption bands.
                  —Other (specify).
                
              
            
            (c) Any person who otherwise intentionally uses mercury in a manufacturing process, other than the manufacture of a mercury compound or a mercury-added product, must identify, as applicable:
            (1) The specific manufacturing process for which mercury is otherwise intentionally used from a pre-selected list, as listed in Table 3 of this part:
            
              Table 3—Manufacturing Process for Which Mercury Is Otherwise Intentionally Used
              
                 
              
              
                Chlorine production (e.g., mercury-cell chlor-alkali process).
              
              
                Acetaldehyde production.
              
              
                Sodium/potassium methylate/ethylate production.
              
              
                
                Polyurethane/plastic production.
              
              
                Other (specify).
              
            
            (2) The specific use of mercury in a manufacturing process from a pre-selected list, as listed in Table 4 of this part:
            
              Table 4—Specific Use of Mercury in a Manufacturing Process
              
                 
              
              
                Catalyst.
              
              
                Cathode.
              
              
                Reactant.
              
              
                Reagent.
              
              
                Other (specify).
              
            
          
          
            § 713.13
            Contextual requirements for which information must be reported.
            Except as described at § 713.7:
            (a) Persons who manufacture (including import) mercury in amounts greater than or equal to 2,500 lbs. for elemental mercury or greater than or equal to 25,000 lbs. for mercury compounds for a specific reporting year must report, as applicable:
            (1) Country(ies) of origin for imported mercury;
            (2) Country(ies) of destination for exported mercury; and
            (3) NAICS code(s) for mercury distributed in commerce.
            (b) All other persons who manufacture (including import) mercury must report, as applicable:
            (1) Country(ies) of origin for imported mercury;
            (2) Country(ies) of destination for exported mercury; and
            (3) NAICS code(s) for mercury distributed in commerce.
            (c) Persons who report sales of mercury-added products to IMERC must report, as applicable:
            (1) Country(ies) of origin for imported products;
            (2) Country(ies) of destination for exported products; and
            (3) NAICS code(s) for products distributed in commerce.
            (d) All other persons who manufacture (including import) mercury-added products must report, as applicable:
            (1) Country(ies) of origin for imported products;
            (2) Country(ies) of destination for exported products; and
            (3) NAICS code(s) for products distributed in commerce.
            (e) Persons who otherwise intentionally use mercury in a manufacturing process, other than the manufacture of a mercury compound or a mercury-added product, must report, as applicable:
            (1) Country(ies) of destination for exported final product(s); and
            (2) NAICS code(s) for mercury in final product(s) distributed in commerce.
          
          
            § 713.15
            Reporting information to EPA.
            Any person who must report under this part must report for the submission period described at § 713.17:
            (a) Quantities of mercury in pounds per applicable activity listed under the general requirements for which information must be reported described at § 713.9;
            (b) Specific requirements for which information must be reported described at § 713.11;
            (c) Contextual requirements for which information must be reported described at § 713.13; and
            (d) According to the procedures described at § 713.21.
          
          
            § 713.17
            When to report.
            (a) Any person who must report under this part must report for the reporting year described as follows. A reporting year is the year during which mercury activity, required to be reported by this rule, has occurred. The 2018 reporting year is from January 1, 2018 to December 31, 2018. Subsequent reporting years are from January 1 to December 31 at 3-year intervals, beginning in 2021.
            (b) All information reported for an applicable reporting year must be submitted on or before the first day of July following the reporting year. The submission deadline for the 2018 reporting year is July 1, 2019. Subsequent submission deadlines are on or before the first day of July following the reporting year, in 3-year intervals, beginning in 2022.

            (c) The data from the 2018 reporting year will be used for the 2020 mercury inventory, the data from the 2021 reporting year will be used for the 2023 mercury inventory, and so forth at three-year intervals.
          
          
            § 713.19
            Recordkeeping requirements.
            Each person who is subject to the reporting requirements of this part must retain records that document any information reported to EPA. Records relevant to a reporting year must be retained for a period of 3 years beginning on the last day of the reporting year. Submitters are encouraged to retain their records longer than 3 years to ensure that past records are available as a reference when new submissions are being generated.
          
          
            § 713.21
            Electronic filing.
            (a) You must use the Mercury Electronic Reporting (MER) application to complete and submit required information as set forth in § 713.17. Submissions may only be made as set forth in this section.
            (b) Submissions must be sent electronically to EPA via CDX.
            (c) Access MER and instructions, as follows:
            (1) By website. Access MER via the CDX homepage at https://cdx.epa.gov/ and follow the appropriate links.

            (2) By phone or email. Contact the EPA TSCA Hotline at (202) 554-1404 or TSCA-Hotline@epa.gov.
            
          
        
        
          Pt. 716
          PART 716—HEALTH AND SAFETY DATA REPORTING
          
            
              Subpart A—General Provisions
              Sec.
              716.1
              Scope and compliance.
              716.3
              Definitions.
              716.5
              Persons who must report.
              716.10
              Studies to be reported.
              716.20
              Studies not subject to the reporting requirements.
              716.21
              Chemical specific reporting requirements.
              716.25
              Adequate file search.
              716.30
              Submission of copies of studies.
              716.35
              Submission of lists of studies.
              716.40
              EPA requests for submission of further information.
              716.45
              How to report on substances and mixtures.
              716.50
              Reporting physical and chemical properties.
              716.55
              Confidentiality claims.
              716.60
              Reporting schedule.
              716.65
              Reporting period.
            
            
              Subpart B—Specific Chemical Listings
              716.105
              Additions of substances and mixtures to which this subpart applies.
              716.120
              Substances and listed mixtures to which this subpart applies.
            
          
          
            Authority:
            15 U.S.C. 2607(d).
          
          
            Source:
            51 FR 32726, Sept. 15, 1986, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 716.1
              Scope and compliance.
              (a) This subpart sets forth requirements for the submission of lists and copies of health and safety studies on chemical substances and mixtures selected for priority consideration for testing rules under section 4(a) of the Toxic Substances Control Act (TSCA) and on other chemical substances and mixtures for which EPA requires health and safety information in fulfilling the purposes of TSCA.
              (b) Section 15(3) of TSCA makes it unlawful for any person to fail or refuse to submit information required under this subpart. Section 16 provides that a violation of section 15 renders a person liable to the United States for a civil penalty and possible criminal prosecution. Under section 17, the district courts of the United States have jurisdiction to restrain any violation of section 15.
            
            
              § 716.3
              Definitions.
              The definitions in section 3 of TSCA apply to this subpart. In addition, the following definitions are provided for the purposes of this subpart:
              
                Byproduct means a chemical substance produced without a separate commercial intent during the manufacture, processing, use, or disposal of another chemical substance(s) or mixture(s).
              
                Central Data Exchange or CDX means EPA's centralized electronic submission receiving system.
              
                Chemical Information Submission System or CISS means EPA's electronic, web-based tool for the completion and submission of data, reports, and other information, or its successors.
              
              
                Co-product means a chemical substance produced for a commercial purpose during the manufacture, processing, use, or disposal of another chemical substance(s) or mixture(s).
              
                Copy of study means the written presentation of the purpose and methodology of a study and its results.
              
                EPA means the United States Environmental Protection Agency.
              
                Health and safety study or study means any study of any effect of a chemical substance or mixture on health or the environment or on both, including underlying data and epidemiological studies, studies of occupational exposure to a chemical substance or mixture, toxicological, clinical, and ecological or other studies of a chemical substance or mixture, and any test performed under TSCA.
              (1) It is intended that the term health and safety study be interpreted broadly. Not only is information which arises as a result of a formal, disciplined study included, but other information relating to the effects of a chemical substance or mixture on health or the environment is also included. Any data that bear on the effects of a chemical substance on health or the environment would be included. Chemical identity is part of, or underlying data to, a health and safety study.
              (2) Examples are:
              (i) Long- and short-term tests of mutagenicity, carcinogenicity, or teratogenicity; data on behavioral disorders; dermatoxicity; pharmacological effects; mammalian absorption, distribution, metabolism, and excretion; cumulative, additive, and synergistic effects; and acute, subchronic, and chronic effects.
              (ii) Tests for ecological or other environmental effects on invertebrates, fish, or other animals, and plants, including: Acute toxicity tests, chronic toxicity tests, critical life-stage tests, behavioral tests, algal growth tests, seed germination tests, plant growth or damage tests, microbial function tests, bioconcentration or bioaccumulation tests, and model ecosystem (microcosm) studies.
              (iii) Assessments of human and environmental exposure, including workplace exposure, and impacts of a particular chemical substance or mixture on the environment, including surveys, tests, and studies of: Biological, photochemical, and chemical degradation; structure/activity relationships; air, water, and soil transport; biomagnification and bioconcentration; and chemical and physical properties, e.g., boiling point, vapor pressure, evaporation rates from soil and water, octanol/water partition coefficient, and water solubility.
              (iv) Monitoring data, when they have been aggregated and analyzed to measure the exposure of humans or the environment to a chemical substance or mixture.
              
                Import means to import for commercial purposes.
              
                Import for commercial purposes means to import with the purpose of obtaining an immediate or eventual commercial advantage for the importer, and includes the importation of any amount of a chemical substance or mixture. If a chemical substance or mixture containing impurities is imported for commercial purposes, then those impurities are also imported for commercial purposes.
              
                Importer means any person who imports a chemical substance, including a chemical substance as a part of a mixture or article, into the customs territory of the United States and includes the person primarily liable for the payment of any duties on the merchandise or an authorized agent acting on his behalf (as defined in 19 CFR 1.11). Importer also includes, as appropriate:
              (1) The consignee.
              (2) The importer of record.
              (3) The actual owner, if an actual owner's declaration and superseding bond has been filed in accordance with 19 CFR 141.20.
              (4) The transferee, if the right to draw merchandise in a bonded warehouse has been transferred in accordance with subpart C of 19 CFR part 144. For the purpose of this definition, the customs territory of the United States consists of the 50 States, Puerto Rico, and the District of Columbia.
              
                Impurity means a chemical substance which is unintentionally present with another chemical substance.
              
                Listed mixture means any mixture listed in § 716.120.
              
              
                Manufacture means to manufacture for commercial purposes.
              
                Manufacture for commercial purposes means: (1) To produce, with the purpose of obtaining an immediate or eventual commercial advantage for the manufacturer, and includes among other things such “manufacture” of any amount of a chemical substance or mixture:
              (i) For commercial distribution, including for test marketing.
              (ii) For use by the manufacturer, including use for product research and development, or as an intermediate.
              (2) Manufacture for commercial purposes also applies to substances that are produced coincidentally during the manufacture, processing, use, or disposal of another substance or mixture, including byproducts and impurities. Such byproducts and impurities may, or may not, in themselves have commercial value. They are nonetheless produced for the purpose of obtaining a commercial advantage since they are part of the manufacture of a chemical product for a commercial purpose.
              
                Manufacturer means a person who produces or manufactures a chemical substance. A person who extracts a component chemical substance from a previously existing chemical substance or a complex combination of substances is a manufacturer of that component chemical substance.
              
                Person includes any individual, firm, company, corporation, joint-venture, partnership, sole proprietorship, association, or any other business entity, any State or political subdivision thereof, any municipality, any interstate body, and any department, agency, or instrumentality of the Federal government.
              
                Process means to process for commercial purposes.
              
                Process for commercial purposes means the preparation of a chemical substance or mixture, after its manufacture, for distribution in commerce with the purpose of obtaining an immediate or eventual commercial advantage for the processor. Processing of any amount of a chemical substance or mixture is included. If a chemical substance or mixture containing impurities is processed for commercial purposes, then those impurities are also processed for commercial purposes.
              
                Propose to manufacture, import, or process means that a person has made a management decision to commit financial resources toward the manufacture, importation, or processing of a substance or mixture.
              
                Substance means chemical substance as defined at section 3(2)(A) of TSCA, 15 U.S.C. 2602(2)(A).
              
                TSCA means the Toxic Substances Control Act (15 U.S.C. 2601 et seq.).
              [51 FR 32726, Sept. 15, 1986, as amended at 78 FR 72826, Dec. 4, 2013]
            
            
              § 716.5
              Persons who must report.
              (a) Except as provided in paragraphs (b) and (c) of this section, only those persons described in this section are required to report under this part. Persons who must report include manufacturers (including importers) who fall within the North American Industry Classification System (NAICS) (in effect as of January 1, 1997) Subsector 325 (chemical manufacturing and allied products) or Industry Group 32411 (petroleum refineries), who:
              (1) In the 10 years preceding the effective date on which a substance or mixture is added to § 716.120, either had proposed to manufacture (including import), or had manufactured (including imported) the listed substance or listed mixture (including as a known byproduct), are required to report during the reporting period specified in § 716.65.
              (2) As of the effective date on which a substance or mixture is added to § 716.120, and who propose to manufacture (including import), or who are manufacturing (including importing) the listed substance or listed mixture (including as a known byproduct), are required to report during the reporting period specified in § 716.65.
              (3) After the effective date on which a substance or mixture is added to § 716.120, and who propose to manufacture (including import) the listed substance or listed mixture (including as a known byproduct), are required to report during the reporting period specified in § 716.65.

              (b) A rule promulgated under the authority of 15 U.S.C. 2607(d) may require that any person who does not fall within NAICS (in effect as of January 1, 1997) Subsector 325 or Industry Group 32411, and who had proposed to manufacture (including import) or process, had manufactured (including imported) or processed, proposes to manufacture (including import) or process, or is manufacturing (including importing) or processing a substance or mixture listed in § 716.120 must report under this part.
              (c) Processors and persons who propose to process a substance or mixture otherwise subject to the reporting requirements imposed by this part are not subject to this part unless EPA specifically states otherwise in a particular notice or rule promulgated under the authority of 15 U.S.C. 2607(d).
              [63 FR 15773, Apr. 1, 1998]
            
            
              § 716.10
              Studies to be reported.
              (a) In general, health and safety studies, as defined in § 716.3, on any substance or listed mixture listed in § 716.120, that are unpublished are reportable, i.e., must be submitted or listed. However, this requirement has limitations according to the nature of the material studied, so that:
              (1) All studies of substances and listed mixtures are reportable. However, in the case of physical and chemical properties, only those studies listed in § 716.50 must be submitted.
              (2) Studies of mixtures known to contain substances or listed mixtures listed in § 716.120 are reportable except for studies of physical and chemical properties and the studies exempted at § 716.20(a)(6) (i) through (vi).
              (3) Studies of substances or listed mixtures that a person who is reporting has manufactured, imported, or processed or proposed to manufacture, import, or process only as impurities are not generally reportable under § 716.20(a)(9).
              (4) Underlying data, such as medical or health records, individual files, lab notebooks, and daily monitoring records supporting studies do not have to be submitted initially. EPA may request underlying data later under § 716.40.
              (b) [Reserved]
            
            
              § 716.20
              Studies not subject to the reporting requirements.
              (a) Excluding paragraph (a)(3) of this section, the following types of studies are exempt from the copy and list submission requirements of §§ 716.30 and 716.35.
              (1) Studies which have been published in the scientific literature.
              (2) Studies previously submitted to the EPA Office of Pollution Prevention and Toxics. These studies are limited to section 8(e) submissions, studies submitted during section 4 proceedings, studies submitted with premanufacture notices or significant new use notices, and studies submitted “for your information” (FYI submissions) in support of EPA's TSCA Existing Chemicals Program. Studies which have been initiated pursuant to a TSCA section 4(a) test rule, for which the person has submitted a letter of intent to conduct testing in accordance with the provisions of § 790.25 of part 790 of this chapter, are exempt from the list submission requirements of § 716.35.
              (3) Except for those studies described in paragraph (a)(2) of this section, studies previously submitted to any Federal agency with no claims of confidentiality are exempt only from the copy submission requirements of § 716.30, and must be listed in accordance with the provisions of § 716.35.
              (4) Studies conducted or initiated by or for another person who is subject to, and who will report the studies under §§ 716.30 and 716.35.
              (5) Studies of chemical substances which are not on the TSCA Chemical Substances Inventory. This exemption applies only to those substances within categories listed under § 716.120(c).
              (6) The following types of studies when the subject of the study is a mixture known to contain a substance or listed mixture listed under § 716.120.
              (i) Acute oral toxicity studies.
              (ii) Acute dermal toxicity studies.
              (iii) Acute inhalation toxicity studies.
              (iv) Primary eye irritation studies.
              (v) Primary dermal irritation studies.
              (vi) Dermal sensitization studies.
              (vii) Physical and chemical properties.
              
              If the substance or listed mixture is an impurity, no reporting is required (see paragraph (a)(9) of this section).
              (7) Analyzed aggregations of monitoring data based on monitoring data acquired more than 5 years preceding the date the substance or listed mixture was added to the list under § 716.120.
              (8) Analyzed aggregations of monitoring data on mixtures known to contain one or more substances or listed mixtures listed in § 716.120, when the monitoring data are not analyzed to determine the exposure or concentration levels of the substances or listed mixture listed under § 716.120.

              (9) Studies on a substance or listed mixture listed under § 716.120 that the person who is reporting has manufactured, imported, or processed or proposed to manufacture, import, or process only as an impurity. When reporting of such studies is to be required, that reporting will be separately proposed in the Federal Register.
              
              (10) Studies of chemical substances or listed mixtures previously submitted by trade associations in accordance with the provisions of § 716.30.
              (b) The following types of studies on substances or listed mixtures listed under § 716.120 are exempt from the copy and list submission requirements of §§ 716.30 and 716.35.
              (1) For the listed ureaformaldehyde resins (CAS Nos. 9011-05-6 and 68611-64-3), studies on agronomic plant growth or damage which demonstrate only that the resins stimulate plant growth or cause plant damage when applied as a fertilizer.
              (2) For the specified chemicals in § 716.120(d) under the category “Siloxanes,” acute oral, dermal, and inhalation toxicity studies and primary eye and dermal irritation studies.
              (3) For the listed chemicals under § 716.120(d) in the category “OSHA Chemicals in Need of Dermal Absorption Testing,” studies on ecological effects.
              (4) For the chemicals listed at § 716.120 with a special exemption referencing this paragraph, studies on mixtures containing the listed substance at levels below 1 percent of the mixture, except when a purpose of the study includes the investigation of the effects of the listed substance at levels below 1 percent.
              (5) Rulemaking proceedings that add substances and mixtures to § 716.120 will specify the types of health and/or environmental effects studies that must be reported and will specify the chemical grade/purity requirements that must be met or exceeded in individual studies. Chemical grade/purity requirements will be specified on a per chemical basis or for a category of chemicals for which reporting is required.
              [51 FR 32726, Sept. 15, 1986, as amended at 58 FR 47649, Sept. 10, 1993; 58 FR 68315, Dec. 27, 1993; 60 FR 34884, July 5, 1995; 63 FR 15773, Apr. 1, 1998]
            
            
              § 716.21
              Chemical specific reporting requirements.
              (a) Health and safety studies reportable under part 716 for the following chemical substances, mixtures, or categories of chemical substances, as listed in § 716.120, must be submitted or listed only as specified in this section:
              (1) For 3H-1,2,4-triazole-3-thione, 5-amino-1,2-dihydro- and imidazo[4,5-d]imidazole-2,5-(1H,3H)-dione, tetrahydro-, all unpublished environmental effects studies and health effects studies on pharmacokinetics, genotoxicity, subchronic toxicity, immunotoxicity, carcinogenicity, reproductive effects, and developmental toxicity where the purity of 3H-1,2,4-triazole-3-thione, 5-amino-1,2-dihydro- or imidazo[4,5-d]imidazole-2,5-(1H,3H)-dione, tetrahydro- is greater than or equal to 90% of the test substance by weight must be submitted.

              (2) For benzenamine, 3-chloro-2,6-dinitro-N,N-dipropyl-4-(trifluoromethyl)-, all unpublished environmental effects studies including bioconcentration, environmental fate studies on biodegradation, and health effects studies on pharmacokinetics, subchronic toxicity, mutagenicity, reproductive effects, and developmental toxicity, and carcinogenicity where the purity of benzenamine, 3-chloro-2,6-dinitro-N,N-dipropyl-4-(trifluoromethyl)- is greater than or equal to 90% of the test substance by weight must be submitted.
              
              (3) For stannane, dimethylbis[(1-oxoneodecyl)oxy]-, all unpublished environmental effects studies including bioconcentration, environmental fate studies on hydrolysis and biodegradation and health effects studies on pharmacokinetics, subchronic toxicity, mutagenicity, neurotoxicity, reproductive effects, and developmental toxicity, and carcinogenicity where the purity of stannane, dimethylbis[(1-oxoneodecyl)oxy]- is greater than or equal to 90% of the test substance by weight must be submitted.
              (4) For benzene, 1,3,5-tribromo-2-(2-propenyloxy)-, all unpublished environmental effects studies including bioconcentration, environmental fate studies on biodegradation and health effects studies on pharmacokinetics, subchronic toxicity, neurotoxicity, reproductive effects, and developmental toxicity, and carcinogenicity where the purity of benzene, 1,3,5-tribromo-2-(2-propenyloxy)- is greater than or equal to 90% of the test substance by weight must be submitted.
              (5) For 1-triazene, 1,3-diphenyl-, all unpublished health effects studies on pharmacokinetics, genotoxicity, subchronic and chronic toxicity, reproductive effects, and developmental toxicity where the purity of 1-triazene, 1,3-diphenyl- is greater than or equal to 90% of the test substance by weight must be submitted.
              (6) For the 9 chemicals in the indium compound category, all unpublished health effects studies on pharmacokinetics, genotoxicity, subchronic and chronic toxicity, reproductive effects, and developmental toxicity where the purity of the indium compound is greater than or equal to 90% of the test substance by weight must be submitted.
              (7) For all voluntary HPV Challenge Program orphan (unsponsored) chemicals:
              (i) All unpublished environmental fate studies, meeting the criteria set forth in paragraph (a)(7)(iv) of this section, on water solubility; adsorption/desorption on particulate surfaces, e.g., soil; vapor pressure; octanol/water partition coefficient; density/relative density (specific gravity); particle size distribution for insoluble solids; dissociation constant; degradation by photochemical mechanisms—aquatic and atmospheric; degradation by chemical mechanisms—hydrolytic, reductive, and oxidative; degradation by biological mechanisms—aerobic and anaerobic. Studies of physical and chemical properties meeting the criteria set forth in paragraph (a)(7)(iv) of this section must be reported if performed for the purpose of determining the environmental or biological fate of a substance, and only if they investigated one or more of the properties listed in this paragraph. In addition, all unpublished studies meeting the criteria set forth in paragraph (a)(7)(iv) of this section on melting point and boiling point must be submitted.
              (ii) All unpublished health effects studies meeting the criteria set forth in paragraph (a)(7)(iv) of this section including pharmacokinetics, genotoxicity, acute toxicity, subacute toxicity, subchronic toxicity, chronic toxicity, reproductive toxicity, developmental toxicity, immunotoxicity, neurotoxicity, and oncogenicity/carcinogenicity.
              (iii) All unpublished environmental effects studies meeting the criteria set forth in paragraph (a)(7)(iv) of this section including acute and chronic toxicity studies of aquatic and terrestrial vertebrates and invertebrates and aquatic plants.
              (iv) Only studies where the voluntary HPV Challenge Program orphan (unsponsored) chemical is ≥90% of the test substance by weight should be submitted. In addition, only studies that were conducted using TSCA, Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA), Organization for Economic Cooperation and Development (OECD) or other internationally accepted test guidelines or voluntary consensus standards should be submitted. Studies performed where the voluntary HPV Challenge Program orphan (unsponsored) chemical is <90% of the test substance by weight are not requested at this time.

              (8)(i) Reporting requirements apply only to manufacturers (including importers) of consumer products intended for use by children who also manufacture (including import) lead or lead compounds. For the category “lead and lead compounds,” all unpublished health and safety studies that:
              (A) Relate to the lead content of consumer products that are “intended for use by children” as that term is defined at 40 CFR 710.43 (excluding children's metal jewelry), or
              (B) Assess children's exposure to lead from such products (including studies of bioavailability).
              (ii) With regard to purity, studies showing any measurable lead content in such products must be submitted.
              (b) [Reserved]
              [69 FR 24522, May 4, 2004, as amended at 71 FR 47135, Aug. 16, 2006; 73 FR 5115, Jan. 29, 2008]
            
            
              § 716.25
              Adequate file search.
              The scope of a person's responsibility to search records is limited to records in the location(s) where the required information is typically kept, and to records kept by the person or the person's individual employee(s) who is/are responsible for keeping such records or advising the person on the health and environmental effects of chemicals. Persons are not required to search for reportable information dated before January 1, 1977, to comply with this subpart unless specifically required to do so in a rule.
              [63 FR 15773, Apr. 1, 1998]
            
            
              § 716.30
              Submission of copies of studies.
              (a)(1) Except as provided in §§ 716.5, 716.20, and 716.50, persons must send to EPA copies of any health and safety studies in their possession for the substances or mixtures listed in § 716.120. Persons are responsible for submitting copies on only the substances or listed mixtures which they: Have manufactured, imported, or processed or proposed to manufacture, import, or process (including as known byproducts) within the 10 years preceding the effective date for reporting on the substances or listed mixtures; manufacture, import, or process on the effective date for reporting on the substances or listed mixtures; and propose to manufacture, import, or process following the effective date for reporting on the substances or listed mixtures. Persons who list studies as ongoing or initiated under § 716.35(a) (1) and (2) must submit them when they are completed.
              (2) [Reserved]
              (b) Submissions under paragraph (a) of this section must be identified either on the face of the study or otherwise by the applicable chemical name and CAS number (if any) listed in § 716.120(a) (1) and (2), and must be accompanied by a cover letter containing the name, job title, address and telephone number of the submitting official, and the name and address of the manufacturing or processing establishment on whose behalf the submission is made. In the cover letter, submitters must identify any impurity or additive known to have been present in the substance or listed mixtures as studied unless its presence is specifically noted in the study itself. The cover letter accompanying a study submitted by a trade association must also state that the submission is to satisfy reporting requirements under this part.
              (c) Persons must use the CISS tool to complete and submit all data, reports, and other information required by 40 CFR part 716, via CDX. Submission requires registration with CDX, and must be made only as set forth in this section.
              (d) To access the CISS tool go to https://cdx.epa.gov/ssl/CSPP/PrimaryAuthorizedOfficial/Home.aspx and follow the appropriate links and for further instructions to go http://www.epa.gov/oppt/chemtest /ereporting/index.html.
              
              [51 FR 32726, Sept. 15, 1986, as amended at 52 FR 20084, May 29, 1987; 52 FR 44828, Nov. 20, 1987; 53 FR 12523, Apr. 15, 1988; 60 FR 34463, July 3, 1995; 63 FR 15773, Apr. 1, 1998; 71 FR 47135, Aug. 16, 2006; 78 FR 72826, Dec. 4, 2013]
            
            
              § 716.35
              Submission of lists of studies.
              (a) Except as provided in §§ 716.5, 716.20, and 716.50, persons subject to this rule must send lists of studies to EPA for each of the listed substances or listed mixtures (including as a known byproduct) in § 716.120 which they are manufacturing, importing, or processing, or which they propose to manufacture (including import) or process.
              (1) Ongoing studies. As of the date a person becomes subject to this part, a list of ongoing health and safety studies being conducted by or initiated for them, noting for each entry: The beginning date of the study, the purpose of the study, the types of data to be collected, the anticipated date of completion, and the name and address of the laboratory conducting the study.
              (2) Initiated studies. After the date a person becomes subject to this part, a list of studies initiated by or for them, noting for each entry: The beginning date of the study, the purpose of the study, the types of data to be collected, the anticipated date of completion, and the name and address of the laboratory conducting the study.
              (3) Studies which are known but without possession of copies. As of the date a person becomes subject to this part, a list of unpublished health and safety studies known to them of which they do not have copies. The name and address of any person known to them to possess a copy of the unpublished study must accompany each entry on the list. For purposes of this section only, an unpublished study will be considered to be “known to” a person, if the study can be discovered by a file search in accordance with § 716.25.
              (4) Studies previously sent to Federal agencies without confidentiality claims. A list of unpublished studies which have been sent to a Federal Agency with no claims of confidentiality. The submission must for each study: Identify the study by title, state the name and address to whom the study was sent, and the month and year in which the study was submitted. Any study identified will be treated as if it were submitted under section 8(d) and will be available for public disclosure under section 14(b) of TSCA. Persons subject to this requirement may submit either a list of unpublished health and safety studies previously submitted to any Federal agency without claims of confidentiality in accordance with § 716.35(a)(4), or copies of each such study in accordance with § 716.30.
              (b) Submission under paragraph (a) of this section must be identified either on the face of the study or otherwise by the applicable chemical name and CAS number (if any) listed in § 716.120(a) (1) and (2), and must be accompanied by a cover letter containing the name, job title, address and telephone numbers of the submitting official, and the name and address of the manufacturing or processing establishment on whose behalf the submission is made.
              (c) Persons must use the CISS tool to complete and submit all data, reports, and other information required by 40 CFR part 716, via CDX. Submission requires registration with CDX, and must be made only as set forth in this section.
              (d) To access the CISS tool go to https://cdx.epa.gov/ssl/CSPP/PrimaryAuthorizedOfficial/Home.aspx and follow the appropriate links and for further instructions to go http://www.epa.gov/oppt/chemtest /ereporting/index.html.
              
              [51 FR 32726, Sept. 15, 1986, as amended at 52 FR 20084, May 29, 1987; 52 FR 44828, Nov. 20, 1987; 53 FR 12523, Apr. 15, 1988; 53 FR 46746, Nov. 18, 1988; 60 FR 34463, July 3, 1995; 63 FR 15774, Apr. 1, 1998; 71 FR 47135, Aug. 16, 2006; 78 FR 72826, Dec. 4, 2013]
            
            
              § 716.40
              EPA requests for submission of further information.
              EPA may, by letter, request a person to submit or make available for review the following information after the initial reporting under §§ 716.30 and 716.35. If the requested submissions are not made, EPA may subpoena them under section 11 of TSCA, 15 U.S.C. 2610.
              (a) Submission of underlying data of the kind described in § 716.10(a)(4) by persons who submit copies of studies under § 716.30 or list studies under § 716.35(a)(1) or § 716.35(a)(2).
              (b) Submission of preliminary reports of ongoing studies by persons who list the studies under § 716.35(a)(1) or § 716.35(a)(2).
              (c) Submission of copies of studies by persons listed under § 716.35(a)(3) as possessing them.
            
            
              § 716.45
              How to report on substances and mixtures.
              Section 716.120 lists substances and mixtures, in order by Chemical Abstract Service Registry Number and by alphabetical order. Studies of listed substances and listed mixtures shall be reported as follows:

              (a) When a substance is individually listed under § 716.120(a), studies of the substance and studies of mixtures known to contain the substance must be reported as studies of that substance.
              (b) When two or more substances are listed as a mixture under § 716.120(b), studies of the listed mixture and studies of any mixture known to contain the listed mixture must be reported as studies of the listed mixture.
              (c) Studies of the following preparations of a substance must be reported as studies of the substance itself, not as studies of mixtures known to contain the substance.
              (1) The substance in aqueous solution.
              (2) The substance containing a small amount of an additive, such as a stabilizer, emulsifier, or other chemical added for purposes of maintaining the integrity or physical form of the substance.
              (3) The substance of the grade/purity specified in each rule promulgated under 15 U.S.C. 2607(d).
              [51 FR 32726, Sept. 15, 1986, as amended at 63 FR 15774, Apr. 1, 1998]
            
            
              § 716.50
              Reporting physical and chemical properties.
              Studies of physical and chemical properties must be reported under this subpart if performed for the purpose of determining the environmental or biological fate of a substance, and only if they investigated one or more of the following properties:
              (a) Water solubility.
              (b) Adsorption/desorption on particulate surfaces, e.g., soil.
              (c) Vapor pressure.
              (d) Octanol/water partition coefficient.
              (e) Density/relative density (specific gravity).
              (f) Particle size distribution for insoluble solids.
              (g) Dissociation constant.
              (h) Degradation by photochemical mechanisms—aquatic and atmospheric.
              (i) Degradation by chemical mechanisms—hydrolytic, reductive, and oxidative.
              (j) Degradation by biological mechanisms—aerobic and anaerobic.
            
            
              § 716.55
              Confidentiality claims.
              (a)(1) Section 14(b) of TSCA provides that EPA may not withhold from disclosure, on the grounds that they are confidential business information, health and safety studies of any substance or mixture that has been offered for commercial distribution (including for test marketing purposes and for use in research and development), any substance or mixture for which testing is required under TSCA section 4, or any substance for which notice is required under TSCA section 5, except to the extent that disclosure of data from such studies would reveal—
              (i) Processes used in the manufacturing, importing, or processing of the substance or mixture, or
              (ii) The portion of a mixture comprised by any of the substances in the mixture.
              (2) Any respondent who wishes to assert a claim that part of a study should be withheld from disclosure because disclosure would reveal a confidential process or quantitative mixture composition should briefly state the basis of the claim, e.g., by saying “reveals confidential mixture proportion data,” and clearly identify the material subject to the claim.
              (3) Any respondent may assert a confidentiality claim for company name or address, financial statistics, and product codes used by a company. This information will not be subject to the disclosure requirements of section 14(b) of TSCA.
              (4) Information other than company name or address, financial statistics, and product codes used by a company, which is contained in a study, the disclosure of which would clearly be an unwarranted invasion of personal privacy (such as individual medical records), will be considered confidential by EPA as provided in Title 5, United States Code, section 552(b)(6).
              (b) To assert a claim of confidentiality for data contained in a submitted document, the respondent must submit two copies of the document:

              (1) One copy must be complete. In that copy, the respondent must indicate what data, if any, are claimed as confidential by bracketing or underlining the specific information. Each page containing data claimed as confidential must also contain a brief statement for the basis of the claim as well as a label such as “confidential,” “proprietary,” or “trade secret.”
              (2) The second copy must be complete, except that all information claimed as confidential in the first copy must be deleted. The second copy will be immediately subject to public disclosure.
              (3) Failure to furnish a second copy when information is claimed as confidential in the first copy will be considered a presumptive waiver of the claim of confidentiality. EPA will notify the respondent by certified mail that a finding of a presumptive waiver of the claim of confidentiality has been made. The respondent will be given 30 days from the date of his or her receipt of this notification to submit the required second copy in accordance with the method specified in § 716.30(d). If the respondent fails to submit the second copy within the 30 days, EPA will place the first copy in the docket.
              (c) If no claim of confidentiality accompanies a document at the time it is submitted to EPA, the document will be placed in an open file available to the public without further notice to the respondent.
              [51 FR 32726, Sept. 15, 1986, as amended at 78 FR 72826, Dec. 4, 2013]
            
            
              § 716.60
              Reporting schedule.
              (a) General requirements. Except as provided in § 716.5 and paragraphs (b) and (c) of this section, submissions under §§ 716.30 and 716.35 must be submitted using the electronic method specified in §§ 716.30(c) and 716.35(c), on or before 60 days after the effective date of the listing of a substance or mixture in § 716.120 or within 60 days of proposing to manufacture (including import) or process a listed substance or listed mixture (including as a known byproduct) if first done after the effective date of the substance or mixture being listed in § 716.120.
              (b)(1) Submission of lists of initiated studies. Persons subject to the listing requirements of § 716.35(a)(2) must inform EPA of the initiated study within 30 days of its initiation.
              (2) Submission of copies of completed studies. Persons must submit studies listed as ongoing or initiated under § 716.35(a)(1) and (2) within 30 days of completing the study, using the method specified in §§ 716.30(c) and 716.35(c).
              (c) Requests for extensions of time. Respondents who cannot meet a deadline under this section may apply for a reasonable extension of time. Extension requests must be submitted on or before 40 days after the effective date of the listing of a substance or mixture in § 716.120, using the electronic method specified in §§ 716.30(c) and 716.35(c). The Director of EPA's Office of Pollution Prevention and Toxics will grant or deny extension requests.
              (d) Submission methods. Persons must use the CISS tool to complete and submit all data, reports, and other information required by 40 CFR part 716, via CDX. Submission requires registration with CDX, and must be made only as set forth in this section.
              (e) To access the CISS tool go to https://cdx.epa.gov/ssl/CSPP/PrimaryAuthorizedOfficial/Home.aspx and follow the appropriate links and for further instructions to go http://www.epa.gov/oppt/chemtest /ereporting/index.html.
              
              [51 FR 32726, Sept. 15, 1986, as amended at 60 FR 34464, July 3, 1995; 63 FR 15774, Apr. 1, 1998; 71 FR 47135, Aug. 16, 2006; 78 FR 72826, Dec. 4, 2013]
            
            
              § 716.65
              Reporting period.

              Unless otherwise required in a rule promulgated under 15 U.S.C. 2607(d) relating to a listed chemical substance or listed mixture [hereinafter “rule”], the reporting period for a listed chemical substance or listed mixture will terminate 60 days after the effective date on which the listed chemical substance or listed mixture is added to 40 CFR 716.120. EPA may require reporting for a listed chemical substance or listed mixture beyond the 60 day period in a rule promulgated under 15 U.S.C. 2607(d), however EPA will not extend any reporting period later than 2 years after the effective date on which a listed chemical substance or listed mixture is added to 40 CFR 716.120. After the applicable reporting period terminates, any person subject to the rule under 40 CFR 716.5 (a)(2) or (a)(3) and who has submitted to EPA lists of ongoing or initiated studies under 40 CFR 716.35 (a)(1) or (a)(2) must submit a copy of any such study within 30 days after its completion, regardless of the study's completion date.
              [63 FR 15774, Apr. 1, 1998]
            
          
          
            Subpart B—Specific Chemical Listings
            
              § 716.105
              Additions of substances and mixtures to which this subpart applies.
              The requirements of this subpart will be extended periodically to cover additional substances and mixtures. Two procedures will be used to add substances and mixtures.

              (a) Except as provided in paragraph (b) of this section, substances and mixtures will be added to § 716.120 after publication in the Federal Register of a notice of proposed amendment to this subpart. There will be at least a 30-day public comment period on the notice. After consideration of the comments, EPA will amend § 716.120 by final rule to add the substances and listed mixtures.

              (b) Except as provided in paragraph (c) of this section, chemical substances, mixtures, and categories of chemical substances that have been added to the TSCA section 4(e) Priority List by the Interagency Testing Committee, established under section 4 of TSCA, will be added to § 716.120 but only to the extent that the total number of designated and recommended substances, mixtures and categories of chemical substances has not exceeded 50 in any 1 year. The addition of such chemical substances, mixtures, and categories of chemical substances to § 716.120 will be effective 30 days after publication of a notice to that effect in the Federal Register.
              

              (c) Prior to the effective date of an amendment under paragraph (b) of this section, the Assistant Administrator for Chemical Safety and Pollution Prevention may for good cause withdraw a chemical substance, mixture, or category of chemical substances from § 716.120. Any information submitted showing why a chemical substance, mixture, or category of chemical substances should be withdrawn from the amendment must be received by EPA within 14 days after the date of publication of the notice under paragraph (b) of this section. If a chemical substance, mixture, or category of chemical substances is withdrawn, a Federal Register notice announcing this decision will be published no later than the effective date of the amendment under paragraph (b) of this section.
              (d) Persons who wish to submit information that shows why a substance should be withdrawn must submit their comments by using the CISS tool to complete and submit all data, reports, and other information required by 40 CFR part 716, via CDX. Submission requires registration with CDX, and must be made only as set forth in this section.
              (e) To access the CISS tool go to https://cdx.epa.gov/ssl/CSPP/PrimaryAuthorizedOfficial/Home.aspx and follow the appropriate links and for further instructions to go http://www.epa.gov/oppt/chemtest /ereporting/index.html.
              
              [51 FR 32726, Sept. 15, 1986, as amended at 60 FR 34464, July 3, 1995; 71 FR 47135, Aug. 16, 2006; 77 FR 46292, Aug. 3, 2012; 78 FR 72827, Dec. 4, 2013]
            
            
              § 716.120
              Substances and listed mixtures to which this subpart applies.
              Substances listed in this section appear in order by Chemical Abstract Service Registry Number. Chemical mixtures and categories are listed separately and by alphabetical order. Chemical substances listed within a category are provided only as examples of the category, and are not included on the list of substances. When a chemical substance in the substance or category list had been listed previously by a trivial (or common) name, it appears first, followed by the Chemical Abstract Service (CAS) name appearing in the TSCA Chemical Substance Inventory.
              (a) List of substances. The following chemical substances are subject to all the provisions of part 716. Manufacturers, importers, and processors of a listed substance are subject to the reporting requirements of subpart A for that substance.
              
              
                
                  CAS No.
                  Substance
                  Special exemptions
                  Effective date
                  Sunset date
                
                
                  62-74-8
                  Acetic acid, fluoro-, sodium salt
                  
                  03/07/86
                  03/07/96
                
                
                  67-63-0
                  2-Propanol
                  
                  12/15/86
                  12/15/96
                
                
                  67-66-3
                  Methane, trichloro-
                  
                  06/01/87
                  06/01/97
                
                
                  67-72-1
                  Ethane, hexachloro-
                  
                  04/29/83
                  01/13/86
                
                
                  68-12-2
                  Dimethyl formamide-Formamide, N,N-dimethyl-
                  
                  4/13/89
                  12/19/95
                
                
                  71-55-6
                  1,1,1-Trichloroethane—Ethane, 1,1,1-trichloro-
                  
                  10/04/82
                  10/04/92
                
                
                  74-83-9
                  Methane, bromo-
                  
                  06/01/87
                  06/01/97
                
                
                  74-87-3
                  Chloromethane—Methane, chloro-
                  
                  10/04/82
                  10/04/92
                
                
                  74-95-3
                  Methane, dibromo-
                  
                  6/1/87
                  12/19/95
                
                
                  74-97-5
                  Methane, bromochloro-
                  
                  6/1/87
                  12/19/95
                
                
                  75-00-3
                  Ethane, chloro-
                  
                  06/01/87
                  06/01/97
                
                
                  75-02-5
                  Vinyl fluoride—Ethene, fluoro-
                  
                  10/04/82
                  10/04/92
                
                
                  75-04-7
                  Ethanamine
                  
                  6/1/87
                  12/19/95
                
                
                  75-05-8
                  Acetonitrile
                  
                  10/04/82
                  10/04/92
                
                
                  75-09-2
                  Methylene chloride—Methane, dichloro-
                  
                  10/04/82
                  10/04/92
                
                
                  75-12-7
                  Formamide
                  
                  04/29/83
                  04/29/93
                
                
                  75-21-8
                  Oxirane
                  
                  10/04/82
                  10/04/92
                
                
                  75-25-2
                  Methane, tribromo-
                  
                  06/01/87
                  06/01/97
                
                
                  75-27-4
                  Methane, bromodichloro-
                  
                  6/1/87
                  12/19/95
                
                
                  75-29-6
                  Propane, 2-chloro-
                  
                  6/1/87
                  12/19/95
                
                
                  75-34-3
                  Ethane, 1,1-dichloro-
                  
                  06/01/87
                  06/01/97
                
                
                  75-37-6
                  1,1-Difluoroethane-Ethane, 1,1-difluoro-
                  
                  4/13/89
                  12/19/95
                
                
                  75-38-7
                  Vinylidene fluoride—Ethene, 1,1-difluoro-
                  
                  10/04/82
                  10/04/92
                
                
                  75-43-4
                  Dichloromonofluoromethane-Methane, dichlorofluoro-
                  
                  4/13/89
                  12/19/95
                
                
                  75-45-6
                  Chlorodifluoromethane—Methane, chlorodifluoro-
                  
                  4/13/89
                  6/30/98
                
                
                  75-52-5
                  Nitromethane-Methane, nitro-
                  
                  4/13/89
                  12/19/95
                
                
                  75-56-9
                  Oxirane, methyl-
                  
                  10/04/82
                  10/04/92
                
                
                  75-68-3
                  1-Chloro-1,1-difluoroethane-Ethane, 1-chloro-1,1-difluoro
                  
                  4/13/89
                  12/19/95
                
                
                  75-86-5
                  Propanenitrile, 2-hydroxy-2-methyl-
                  
                  3/7/86
                  12/19/95
                
                
                  75-88-7
                  Ethane, 2-chloro- 1,1,1-trifluoro
                  
                  10/15/90
                  11/09/93
                
                
                  76-13-1
                  1,1,2-Trichloro-1,2,2-trifluoroethane-Ethane, 1,1,2-trichloro-1,2,2-trifluoro-1
                  
                  4/13/89
                  12/19/95
                
                
                  77-47-4
                  Hexachlorocyclopentadiene—1,3-Cyclopentadiene, 1,2,3,4,5,5-hexachloro-
                  
                  10/04/82
                  10/04/92
                
                
                  77-58-7
                  Dibutyltin dilaurate—Stannane, dibutylbis[(1-oxododecyl)oxy]-
                  
                  01/03/83
                  01/03/93
                
                
                  78-59-1
                  Isophorone—2-Cyclohexen-1-one, 3,5,5-trimethyl-
                  
                  10/04/82
                  10/04/92
                
                
                  78-83-1
                  1-Propanol, 2-methyl-
                  
                  03/07/86
                  03/07/96
                
                
                  78-87-5
                  1,2-Dichloropropane—Propane, 1,2-dichloro-
                  
                  10/04/82
                  10/04/92
                
                
                  78-88-6
                  1-Propene, 2,3-dichloro-
                  
                  6/1/87
                  12/19/95
                
                
                  78-93-3
                  Methyl ethyl ketone—2-Butanone
                  
                  10/04/82
                  10/04/92
                
                
                  78-97-7
                  Propanenitrile, 2-hydroxy-
                  
                  6/1/87
                  12/19/95
                
                
                  78-99-9
                  Propane, 1,1-dichloro-
                  
                  3/7/86
                  12/19/95
                
                
                  79-00-5
                  Ethane, 1,1,2-trichloro-
                  
                  06/01/87
                  06/01/97
                
                
                  79-06-1
                  Acrylamide—2-Propenamide
                  
                  10/04/82
                  10/04/92
                
                
                  79-24-3
                  Nitroethane-Ethane, nitro-
                  
                  4/13/89
                  12/19/95
                
                
                  79-94-7
                  Tetrabromobisphenol A—Phenol, 4,4′-(methylethylidene)bis[2,6-dibromo-
                  
                  06/20/85
                  06/20/95
                
                
                  80-05-7
                  Bisphenol A—Phenol, 4,4′-(1-methylethylidene)bis-
                  
                  06/28/84
                  06/28/94
                
                
                  80-15-9
                  Hydroperoxide, 1-methyl-1-phenylethyl
                  
                  3/7/86
                  12/19/95
                
                
                  80-62-6
                  Methyl methacrylate—2-Propenoic acid, 2-methyl-, methyl ester
                  
                  4/13/89
                  6/30/98
                
                
                  84-65-1
                  Anthraquinone—9,10-Anthracenedione
                  
                  12/28/84
                  11/09/93
                
                
                  85-22-3
                  Pentabromoethylbenzene—Benzene, pentabromoethyl-
                  
                  12/28/84
                  12/28/94
                
                
                  85-68-7
                  Benzyl butyl phthalate—1,2-Benzenedicarboxylic acid, butyl phenylmethyl ester
                  
                  04/29/83
                  04/29/93
                
                
                  86-74-8
                  9H-Carbazole
                  
                  03/07/86
                  03/07/96
                
                
                  87-68-3
                  Hexachloro-1,3-butadiene—1,3-Butadiene, 1,1,2,3,4,4-hexachloro-
                  
                  10/04/82
                  10/04/92
                
                
                  88-04-0
                  p-Chloro-m-xylenol-Phenol, 4-chloro-3,5-dimethyl-
                  
                  l4/13/89
                  12/19/95
                
                
                  90-30-2
                  N-Phenyl-1-naphthylamine
                  
                  9/30/91
                  12/19/95
                
                
                  90-42-6
                  [1,1′-Bicyclohexyl]-2-one
                  
                  06/01/87
                  11/09/93
                
                
                  91-08-7
                  Benzene, 1,3-diisocyanato-2-methyl-
                  
                  6/1/87
                  12/19/95
                
                
                  91-20-3
                  Naphthalene
                  
                  06/01/87
                  06/01/97
                
                
                  91-58-7
                  Naphthalene, 2-chloro-
                  
                  10/04/82
                  10/04/92
                
                
                  92-52-4
                  1,1′-Biphenyl
                  
                  04/29/83
                  04/29/93
                
                
                  92-69-3
                  [1,1′-Biphenyl]-4-ol
                  
                  6/1/87
                  12/19/95
                
                
                  92-84-2
                  10H-Phenothiazine
                  
                  06/01/87
                  06/01/97
                
                
                  92-87-5
                  [1,1′-Biphenyl]-4,4′-diamine
                  
                  06/01/87
                  06/01/97
                
                
                  95-14-7
                  1,2,3-Benzotriazole-1H-Benzotriazole
                  
                  4/13/89
                  12/19/95
                
                
                  95-47-6
                  
                    o-Xylene—Benzene, 1,2-dimethyl-
                  
                  10/04/82
                  10/04/92
                
                
                  95-48-7
                  
                    o-Cresol—Phenol, 2-methyl-
                  
                  10/04/82
                  10/04/92
                
                
                  95-49-8
                  2/Chlorotoluene—Benzene, 1-chloro-2-methyl-
                  
                  04/29/83
                  04/29/93
                
                
                  95-53-4
                  Benzenamine, 2-methyl-
                  
                  3/7/86
                  12/19/95
                
                
                  95-63-6
                  1,2,4-Trimethylbenzene—Benzene, 1,2,4-trimethyl-
                  
                  04/29/83
                  04/29/93
                
                
                  
                  96-18-4
                  Propane, 1,2,3-trichloro-
                  
                  06/01/87
                  06/01/97
                
                
                  96-29-7
                  2-Butanone, oxime
                  
                  12/15/86
                  12/19/95
                
                
                  96-37-7
                  Methylcyclopentane—Cyclopentane, methyl-
                  
                  06/20/85
                  11/09/93
                
                
                  97-18-7
                  Phenol, 2,2′-thiobis[4,6-dichloro-
                  
                  6/1/87
                  12/19/95
                
                
                  97-23-4
                  Phenol, 2,2′-methylenebis[4-chloro-
                  
                  6/1/87
                  12/19/95
                
                
                  97-88-1
                  Butyl methacrylate-2-Propenoic acid, 2-methyl-,butyl ester
                  
                  4/13/89
                  12/19/95
                
                
                  98-01-1
                  2-Furancarboxaldehyde
                  
                  06/01/87
                  06/01/97
                
                
                  98-06-6
                  Benzene, (1,1-dimethylethyl)-
                  
                  6/1/87
                  12/19/95
                
                
                  98-09-9
                  Benzenesulfonyl chloride
                  
                  3/7/86
                  12/19/95
                
                
                  98-51-1
                  
                    p-tert-Butyltoluene—Benzene, 1-(1,1-dimethylethyl)-4-methyl-
                  
                  06/25/86
                  06/25/96
                
                
                  98-56-6
                  4-Chlorobenzotrifluoride—Benzene, 1-chloro-4-(trifluoromethyl)-
                  
                  04/29/83
                  04/29/93
                
                
                  98-73-7
                  p-tert-Butylbenzoic acid-Benzoic acid, 4-(1,1-dimethylethyl)-
                  
                  6/25/86
                  12/19/95
                
                
                  98-82-8
                  Cumene—Benzene, (1-methylethyl)-
                  
                  12/28/84
                  12/28/94
                
                
                  98-83-9
                  Benzene, (1-methylethenyl)-
                  
                  06/01/87
                  11/09/93
                
                
                  98-95-3
                  Nitrobenzene—Benzene, nitro-
                  
                  10/04/82
                  10/04/92
                
                
                  100-02-7
                  
                    p-Nitrophenol—Phenol, 4-nitro-
                  
                  4/13/89
                  6/30/98
                
                
                  100-40-3
                  4-Vinylcyclohexene
                  
                  1/11/90
                  11/09/93
                
                
                  100-41-4
                  Benzene, ethyl-
                  
                  06/19/87
                  06/19/97
                
                
                  100-48-1
                  4-Pyridinecarbonitrile
                  
                  06/01/87
                  06/01/87
                
                
                  100-54-9
                  3-Pyridinecarbonitrile
                  
                  06/01/87
                  12/29/88
                
                
                  100-70-9
                  2-Pyridinecarbonitrile
                  
                  06/01/87
                  11/09/93
                
                
                  101-68-8
                  Benzene, 1,1′-methylenebis[4-isocyanato-
                  
                  06/01/87
                  06/01/97
                
                
                  101-77-9
                  Benzenamine, 4,4′-methylenebis-
                  
                  10/04/82
                  10/04/92
                
                
                  101-84-8
                  Diphenyl oxide—Benzene, 1,1′-oxybis-
                  
                  4/13/89
                  6/30/98
                
                
                  102-71-6
                  Triethanolamine-Ethanol, 2,2′,2″-nitrilotris-
                  
                  4/13/89
                  12/19/95
                
                
                  104-49-4
                  Benzene, 1,4-diisocyanato-
                  
                  06/01/87
                  11/09/93
                
                
                  104-51-8
                  Benzene, butyl-
                  
                  6/1/87
                  12/19/95
                
                
                  104-76-7
                  1-Hexanol, 2-ethyl-
                  
                  6/1/87
                  12/19/95
                
                
                  105-60-2
                  2H-Azepin-2-one, hexahydro-
                  
                  06/01/87
                  06/01/97
                
                
                  106-42-3
                  
                    p-Xylene—Benzene, 1,4-dimethyl-
                  
                  10/04/82
                  10/04/92
                
                
                  106-43-4
                  Benzene, 1-chloro-4-methyl-
                  
                  6/1/87
                  12/19/95
                
                
                  106-44-5
                  
                    p-Cresol—Phenol, 4-methyl-
                  
                  10/04/82
                  10/04/92
                
                
                  106-49-0
                  Benzenamine, 4-methyl-
                  
                  03/07/86
                  03/07/96
                
                
                  106-50-3
                  
                    p-Phenylenediamine—1,4-Benzenediamine
                  
                  10/04/82
                  10/04/92
                
                
                  106-51-4
                  Quinone—2,5-Cyclohexadiene-1,4-dione
                  
                  10/04/82
                  10/04/92
                
                
                  106-88-7
                  Oxirane, ethyl-
                  
                  10/04/82
                  10/04/92
                
                
                  106-89-8
                  Oxirane, (chloromethyl)-
                  
                  10/04/82
                  10/04/92
                
                
                  107-06-2
                  Ethane, 1,2-dichloro-
                  
                  06/01/87
                  06/01/97
                
                
                  107-10-8
                  1-Propanamine
                  
                  3/7/86
                  12/19/95
                
                
                  107-19-7
                  2-Propyn-1-ol
                  
                  3/7/86
                  12/19/95
                
                
                  107-98-2
                  1-Methoxy-2-propanol—2-Propanol, 1-methoxy-
                  
                  4/13/89
                  6/30/98
                
                
                  108-05-4
                  Vinyl acetate—Acetic acid ethenyl ester
                  
                  02/10/86
                  02/10/96
                
                
                  108-10-1
                  Methyl isobutyl ketone—2-Pentanone, 4-methyl-
                  
                  10/04/82
                  10/04/92
                
                
                  108-31-6
                  Maleic anhydride—2,5-Furandione
                  
                  09/10/84
                  09/10/94
                
                
                  108-38-3
                  
                    m-Xylene—Benzene, 1,3-dimethyl-
                  
                  10/04/82
                  10/04/92
                
                
                  108-39-4
                  
                    m-Cresol—Phenol, 3-methyl-
                  
                  10/04/82
                  10/04/92
                
                
                  108-60-1
                  Propane, 2,2′-oxybis[1-chloro-
                  
                  6/1/87
                  12/19/95
                
                
                  108-67-8
                  1,3,5-Trimethylbenezene—Benzene, 1,3,5-trimethyl-
                  
                  02/13/84
                  02/13/94
                
                
                  108-86-1
                  Benzene, bromo-
                  
                  6/1/87
                  12/19/95
                
                
                  108-88-3
                  Toluene—Benzene, methyl-
                  
                  10/04/82
                  10/04/92
                
                
                  108-89-4
                  4-Methylpyridine—Pyridine, 4-methyl-
                  
                  09/10/84
                  09/10/94
                
                
                  108-94-1
                  Cyclohexanone
                  
                  10/04/82
                  10/04/92
                
                
                  108-95-2
                  Phenol
                  
                  06/01/87
                  06/01/97
                
                
                  108-95-5
                  Thiophenol
                  
                  1/26/94
                  12/19/95
                
                
                  108-98-5
                  Benzenethiol
                  
                  03/07/86
                  03/07/96
                
                
                  108-99-6
                  3-Methylpyridine—Pyridine, 3-methyl-
                  
                  09/10/84
                  09/10/94
                
                
                  109-06-8
                  2-Methylpyridine—Pyridine, 2-methyl-
                  
                  09/10/84
                  09/10/94
                
                
                  109-77-3
                  Propanedinitrile
                  
                  3/7/86
                  12/19/95
                
                
                  109-87-5
                  Methane, Dimethoxy-
                  
                  6/1/87
                  12/19/95
                
                
                  109-89-7
                  Ethanamine, N-ethyl-
                  
                  06/01/87
                  06/01/97
                
                
                  110-75-8
                  Ethene, (2-chloroethoxy)-
                  
                  3/7/86
                  12/19/95
                
                
                  110-82-7
                  Cyclohexane
                  
                  12/19/85
                  12/19/95
                
                
                  110-86-1
                  Pyridine
                  
                  10/04/82
                  10/04/92
                
                
                  111-21-7
                  Ethylene bisoxyethylene diacetate—Ethanol, 2,2′]-[1,2-ethanediylbis(oxy)]bis-, diacetate
                  
                  01/13/84
                  12/29/88
                
                
                  111-40-0
                  Diethylenetriamine—1,2-Ethanediamine, N-(2-aminoethyl)-
                  
                  04/29/83
                  04/29/93
                
                
                  111-42-2
                  Diethanolamine—Ethanol, 2,2′-iminobis-
                  
                  4/13/89
                  6/30/98
                
                
                  111-69-3
                  Hexanedinitrile
                  
                  6/1/87
                  12/19/95
                
                
                  111-76-2
                  2-Butoxyethanol—Ethanol, 2-butoxy-
                  
                  4/13/89
                  6/30/98
                
                
                  111-77-3
                  Diethylene glycol monomethyl ether-Ethanol, 2-(2-methoxyethoxy)-
                  
                  4/13/89
                  12/19/95
                
                
                  111-90-0
                  Diethylene glycol monoethyl ether-Ethanol, 2-(2-ethoxyethoxy)-
                  
                  4/13/89
                  12/19/95
                
                
                  111-91-1
                  Ethane, 1,1′-[methylenebis(oxy)]bis[2-chloro-
                  
                  3/7/86
                  12/19/95
                
                
                  
                  111-92-2
                  1-Butanamine, N-butyl-
                  
                  6/1/87
                  12/19/95
                
                
                  112-35-6
                  Triethyleneglycol monomethyl ether—Ethanol, 2-[2-(2-methoxyethoxy)ethoxy]-
                  
                  06/20/85
                  06/20/95
                
                
                  112-50-5
                  Triethyleneglycol monoethyl ether—Ethanol, 2-[2-(2-ethoxyethoxy)ethoxy]-
                  
                  06/20/85
                  06/20/95
                
                
                  112-90-3
                  Oleylamine—9-Octadecen-1-amine, (Z)-
                  
                  01/13/84
                  01/13/94
                
                
                  115-28-6
                  Chlorendic acid—Bicyclo[2.2.1] hept-5-ene-2,3-dicarboxylic acid, 1,4,5,6,7,7-hexachloro-
                  
                  04/29/83
                  01/13/86
                
                
                  115-96-8
                  Ethanol, 2-chloro-, phosphate (3:1)
                  
                  12/16/88
                  11/09/93
                
                
                  118-79-6
                  2,4,6-Tribromophenol
                  
                  1/11/90
                  6/30/98
                
                
                  120-20-7
                  Anthracene
                  
                  06/01/87
                  06/01/97
                
                
                  120-32-1
                  2-Benzyl-4-chlorophenol-Phenol, 4-chloro-2-chlorophenol(phenyl methyl)-
                  
                  4/13/89
                  12/19/95
                
                
                  121-44-8
                  Ethanamine, N,N-diethyl-
                  
                  01/13/84
                  01/13/94
                
                
                  121-47-1
                  Benzenesulfonic acid, 3-amino-
                  
                  06/01/87
                  12/29/88
                
                
                  122-09-8
                  Benzeneethanamine, alpha,alpha-dimethyl-
                  
                  3/7/86
                  12/19/95
                
                
                  122-66-7
                  Hydrazine, 1,2-diphenyl-
                  
                  06/01/87
                  06/01/97
                
                
                  122-99-6
                  2-Phenoxyethanol—Ethanol, 2-phenoxy-
                  
                  07/01/83
                  07/01/93
                
                
                  123-31-9
                  Hydroquinone—1,4-Benzenediol
                  
                  10/04/84
                  10/04/94
                
                
                  123-61-5
                  Benzene, 1,3-diisocyanato-
                  
                  06/01/87
                  11/09/93
                
                
                  123-72-8
                  Butanal
                  
                  12/16/88
                  12/19/95
                
                
                  124-16-3
                  1-Butoxyethoxy-2-propanol-2-Propanol, 1-(2-butoxyethoxy)-
                  
                  4/13/89
                  12/19/95
                
                
                  124-17-4
                  2-(2-Butoxyethoxy)ethyl acetate—Ethanol, 2-(2-butoxyethoxy)-, acetate
                  
                  01/13/82
                  01/13/92
                
                
                  124-48-1
                  Methane, dibromochloro-
                  
                  06/01/87
                  06/01/97
                
                
                  126-73-8
                  Phosphoric acid, tributyl ester
                  
                  06/18/86
                  06/18/96
                
                
                  126-99-8
                  Chloroprene—1,3-Butadiene, 2-chloro-
                  
                  12/28/84
                  12/28/94
                
                
                  127-18-4
                  Ethene, tetrachloro-
                  
                  06/01/87
                  06/01/97
                
                
                  128-39-2
                  Phenol, 2,6-bis(1,1-dimethylethyl)-
                  
                  12/19/85
                  11/09/93
                
                
                  128-86-9
                  2,6-Anthracenedisulfonic acid, 4,8-diamino-9,10-dihydro-1,5-dihydroxy-9,10-dioxo-
                  
                  12/21/87
                  11/09/93
                
                
                  129-00-0
                  Pyrene
                  
                  06/01/87
                  06/01/97
                
                
                  131-17-9
                  Diallyl phthalate-1,2-Benzenedicarboxylic acid, di-2-propenyl ester
                  
                  4/13/89
                  12/19/95
                
                
                  135-98-8
                  Benzene, (1-methylpropyl)-
                  
                  6/1/87
                  12/19/95
                
                
                  136-35-6
                  1-Triazene, 1,3-diphenyl-
                  § 716.21(a)(5)
                  6/3/04
                  8/2/04
                
                
                  137-20-2
                  Soldium N-methyl-N-oleoyltaurine—Ethanesulfonic acid, 2-[methyl (1-oxo-9-octadecenyl)amino]-, sodium salt, (Z)-
                  
                  12/28/84
                  12/28/94
                
                
                  137-26-8
                  Thioperoxydicarbonic diamide, tetramethyl-
                  
                  6/1/87
                  12/19/95
                
                
                  139-25-3
                  Benzene, 1,1 1-methylenebis[4-isocyanato-3-methyl-
                  
                  06/01/87
                  11/09/93
                
                
                  140-08-9
                  Tris(2-chloroethyl)phosphite—Ethanol, 2-chloro-, phosphite (3:1)
                  
                  04/29/83
                  01/13/86
                
                
                  140-66-9
                  4-(1,1,3,3-Tetramethylbutyl) phenol—Phenol, 4-(1,1,3,3-tetramethylbutyl)-
                  
                  01/30/83
                  12/29/88
                
                
                  140-88-5
                  Ethyl acrylate—2-Propenoic acid, ethyl ester
                  
                  4/13/89
                  6/30/98
                
                
                  141-79-7
                  Mesityl oxide—3-Penten-2-one, 4-methyl-
                  
                  10/04/82
                  10/04/92
                
                
                  142-28-9
                  Propane, 1,3,-dichloro-
                  
                  3/7/86
                  12/19/95
                
                
                  142-84-7
                  1-Propanamine, N-propyl-
                  
                  03/07/86
                  12/5/90
                
                
                  143-22-6
                  Triethyleneglycol monobutyl ether—Ethanol, 2-[-2-(2-butoxyethoxy)ethoxy]-
                  
                  06/20/85
                  06/20/95
                
                
                  143-33-9
                  Sodium cyanide
                  
                  10/29/90
                  12/19/95
                
                
                  149-30-4
                  Mercaptobenzothiazole—2(3H-Benzothiazolethione
                  
                  12/28/84
                  12/28/94
                
                
                  149-57-5
                  2-Ethylhexanoic acid—Hexanoic acid, 2-ethyl-
                  
                  06/28/84
                  06/28/94
                
                
                  306-83-2
                  Ethane, 2,2-dichloro-1,1,1-trifluoro
                  
                  10/15/90
                  11/09/93
                
                
                  328-84-7
                  3,4-Dichlorobenzotrifluoride—Benzene, 1,2-dichloro-4-(trifluoromethyl)-
                  
                  05/08/85
                  11/09/93
                
                
                  354-33-6
                  Ethane, pentafluoro
                  
                  10/15/90
                  11/09/93
                
                
                  357-57-3
                  Strychnidin-10-one, 2,3-dimethoxy-
                  
                  3/7/86
                  12/19/95
                
                
                  428-59-1
                  Oxirane, trifluoro(trifluoromethyl)-
                  
                  10/04/82
                  10/04/92
                
                
                  496-46-8
                  Imidazo[4,5-d]imidazole-2,5(1H,3H)-dione, tetrahydro-
                  § 716.21(a)(1)
                  6/3/04
                  8/2/04
                
                
                  472-41-3
                  Phenol, 4-(3,4-dihydro-2,2,4-trimethyl-2H-1-benzopyran-4-yl)-
                  
                  06/01/87
                  12/29/88
                
                
                  506-96-7
                  Acetyl bromide
                  
                  6/1/87
                  12/19/95
                
                
                  526-73-8
                  1,2,3-Trimethylbenzene—Benzene, 1,2,3-trimethyl-
                  
                  02/13/84
                  11/09/93
                
                
                  530-50-7
                  Hydrazine, 1,1-diphenyl-
                  
                  6/1/87
                  12/19/95
                
                
                  534-07-6
                  2-Propanone, 1,3-dichloro-
                  
                  6/1/87
                  12/19/95
                
                
                  540-54-5
                  Propane, 1-chloro-
                  
                  6/1/87
                  12/19/95
                
                
                  540-84-1
                  Pentane, 2,2,4-trimethyl-
                  
                  6/1/87
                  12/19/95
                
                
                  542-75-6
                  1-Propene, 1,3-dichloro-
                  
                  06/01/87
                  06/01/97
                
                
                  556-67-2
                  Octamethylcyclotetrasiloxane—Cyclotetrasiloxane, octamethyl-
                  
                  12/28/84
                  12/28/94
                
                
                  563-54-2
                  1-Propene, 1,2-dichloro-
                  
                  03/07/86
                  12/29/88
                
                
                  563-58-6
                  1-Propene, 1,1-dichloro-
                  
                  03/07/86
                  12/29/88
                
                
                  580-51-8
                  [1,1′-Biphenyl]-3-ol
                  
                  06/01/87
                  11/09/93
                
                
                  584-84-9
                  Benzene, 2,4-diisocyanato-1-methyl-
                  
                  06/01/87
                  06/01/97
                
                
                  591-08-2
                  Acetamide, N-(aminothioxomethyl)-
                  
                  3/7/86
                  12/19/95
                
                
                  
                  594-20-7
                  Propane, 2,2-dichloro-
                  
                  3/7/86
                  12/19/95
                
                
                  598-21-0
                  Acetyl bromide, bromo-
                  
                  6/1/87
                  12/19/95
                
                
                  598-31-2
                  2-Propanone, 1-bromo-
                  
                  3/7/86
                  12/19/95
                
                
                  616-23-9
                  1-Propanol, 2,3-dichloro-
                  
                  3/7/86
                  12/19/95
                
                
                  620-14-4
                  
                    m-Ethyltoluene—Benzene, 1-ethyl-3-methyl-
                  
                  04/29/83
                  04/29/93
                
                
                  622-96-8
                  
                    p-Ethyltoluene—Benzene, 1-ethyl-4-methyl-
                  
                  04/29/83
                  04/29/93
                
                
                  630-20-6
                  Ethane, 1,1,1,2-tetrachloro-
                  
                  6/1/87
                  12/19/95
                
                
                  632-79-1
                  Tetrabromophthalic anhydride
                  
                  1/11/90
                  12/19/95
                
                
                  637-92-3
                  Ethyl-tert-butyl ether
                  § 716.20(b)(3) applies
                  12/28/94
                  6/30/98
                
                
                  646-06-0
                  1,3-Dioxolane
                  
                  01/03/83
                  01/03/93
                
                
                  677-21-4
                  Trifluoromethylethene—1-Propene, 3,3,3-trifluoro-
                  
                  04/29/83
                  01/13/86
                
                
                  685-91-6
                  Acetamide, N,N-diethyl-
                  
                  06/01/87
                  11/09/93
                
                
                  692-42-2
                  Arsine, diethyl-
                  
                  3/7/86
                  12/19/95
                
                
                  696-28-6
                  Arsonous dichloride, phenyl-
                  
                  3/7/86
                  12/19/95
                
                
                  757-58-4
                  Tetraphosphoric acid, hexaethyl ester
                  
                  3/7/86
                  12/19/95
                
                
                  811-97-2
                  Ethane, 1,1,2-tetrafluoro-
                  
                  10/15/90
                  11/09/93
                
                
                  812-03-3
                  Propane, 1,1,1,2-tetrachloro-
                  
                  6/1/87
                  12/19/95
                
                
                  822-06-0
                  Hexane, 1,6-diisocyanato-
                  
                  6/1/87
                  12/19/95
                
                
                  828-00-2
                  1,3-Dioxan-4-ol, 2,6-dimethyl-, acetate
                  
                  6/1/87
                  12/19/95
                
                
                  930-22-3
                  Oxirane, ethenyl-
                  
                  10/04/82
                  10/04/92
                
                
                  939-97-9
                  
                    p-tert-Butylbenzaldehyde—Benzaldehyde, 4-(1,1-dimethylethyl)-
                  
                  06/25/86
                  11/09/93
                
                
                  994-05-8
                  Tert-amyl methyl ether
                  § 716.20(b)(3) applies
                  12/28/94
                  06/30/98
                
                
                  1000-82-4
                  Methylolurea—Urea, (hydroxymethyl)-
                  
                  07/01/83
                  07/01/93
                
                
                  1070-78-6
                  Propane, 1,1,1,3-tetrachloro-
                  
                  6/1/87
                  12/19/95
                
                
                  1163-19-5
                  Decabromodiphenyl ether
                  
                  1/11/90
                  06/30/98
                
                
                  1185-81-5
                  Dibutyltin bis(lauryl mercaptide)—Stannane, dibutylbis(dodecylthio)
                  
                  01/03/83
                  01/03/93
                
                
                  1208-52-2
                  Benzenamine, 2-[(4-aminophenyl)methyl]-
                  
                  06/01/87
                  11/09/93
                
                
                  1300-71-6
                  Phenol, dimethyl-
                  
                  6/1/87
                  12/19/95
                
                
                  1309-64-4
                  Antimony trioxide
                  
                  10/04/82
                  10/04/92
                
                
                  1321-38-6
                  Benzene, diisocyanatomethyl-(unspecified isomer)
                  
                  06/01/87
                  11/09/93
                
                
                  1321-64-8
                  Naphthalene, pentachloro-
                  
                  10/04/82
                  10/04/92
                
                
                  1321-65-9
                  Naphthalene, trichloro-
                  
                  10/04/82
                  10/04/92
                
                
                  1331-47-1
                  [1,1′-Biphenyl]-4,4′-diamino, dichloro-
                  
                  06/01/87
                  11/09/93
                
                
                  1333-41-1
                  Methyl pyridine—Pyridine, methyl-
                  
                  09/10/84
                  12/29/88
                
                
                  1335-87-1
                  Naphthalene, hexachloro-
                  
                  10/04/82
                  10/04/92
                
                
                  1335-88-2
                  Naphthalene, tetrachloro-
                  
                  10/04/82
                  10/04/92
                
                
                  1345-04-6
                  Antimony trisulfide
                  
                  10/04/82
                  10/04/92
                
                
                  1464-53-5
                  2,2′-Bioxirane
                  
                  10/04/82
                  10/04/92
                
                
                  1634-04-4
                  Propane, 2-methoxy-2-methyl-
                  
                  12/15/86
                  12/15/96
                
                
                  1649-08-7
                  Ethane, 1,2-dichloro-1,1-difluoro
                  
                  10/15/90
                  12/19/95
                
                
                  1717-00-6
                  Ethane, 1,1-dichloro-1-fluoro-
                  
                  10/15/90
                  11/09/93
                
                
                  1825-30-5
                  Naphthalene, 1,5-dichloro-
                  
                  10/04/82
                  10/04/92
                
                
                  1825-31-6
                  Naphthalene, 1,4-dichloro-
                  
                  10/04/82
                  10/04/92
                
                
                  1888-71-7
                  1-Propene, 1,1,2,3,3,3-hexachloro-
                  
                  3/7/87
                  12/19/95
                
                
                  2050-69-3
                  Naphthalene, 1,2-dichloro-
                  
                  10/04/82
                  10/04/92
                
                
                  2050-72-8
                  Naphthalene, 1,6-dichloro-
                  
                  10/04/82
                  10/04/92
                
                
                  2050-73-9
                  Naphthalene, 1,7-dichloro-
                  
                  10/04/82
                  10/04/92
                
                
                  2050-74-0
                  Naphthalene, 1,8-dichloro-
                  
                  10/04/82
                  10/04/92
                
                
                  2050-75-1
                  Naphthalene, 2,3-dichloro-
                  
                  10/04/82
                  10/04/92
                
                
                  2065-70-5
                  Naphthalene, 2,6-dichloro-
                  
                  10/04/82
                  10/04/92
                
                
                  2198-75-6
                  Naphthalene, 1,3-dichloro-
                  
                  10/04/82
                  10/04/92
                
                
                  2198-77-8
                  Naphthalene, 2,7-dichloro-
                  
                  10/04/82
                  10/04/92
                
                
                  2234-13-1
                  Naphthalene, octachloro-
                  
                  10/04/82
                  10/04/92
                
                
                  2536-05-2
                  Benzene, 1,1′-methylenebis[2-isocyanato-
                  
                  06/01/87
                  11/09/93
                
                
                  2556-36-7
                  Cyclohexane, 1,4-diisocyanato
                  
                  06/01/87
                  11/09/93
                
                
                  2763-96-4
                  3(2H)-Isoxazolone, 5-(aminomethyl)-
                  
                  3/7/86
                  2/19/95
                
                
                  2778-42-9
                  Benzene, 1,3-bis(1-isocyanato-1-methylethyl-
                  
                  06/01/87
                  11/09/93
                
                
                  2861-02-1
                  2,6-Anthracenedisulfonic acid, 4,8-diamino-9,10-dihydro-1,5-dihydroxy-9,10-dioxo-, disodium salt
                  
                  12/21/87
                  12/19/95
                
                
                  2873-89-0
                  Ethane, 2-chloro-1,1,1,2-tetrafluoro-
                  
                  10/15/90
                  11/09/93
                
                
                  3083-25-8
                  Oxirane, (2,2,2-trichloroethyl)-
                  
                  10/04/82
                  10/04/92
                
                
                  3173-72-6
                  Naphthalene, 1,5,-diisocyanato-
                  
                  6/1/87
                  12/19/95
                
                
                  3194-55-6
                  Hexabromocyclododecane
                  
                  1/11/90
                  12/19/95
                
                
                  3278-89-5
                  Benzene, 1,3,5-tribromo-2-(2-propenyloxy)-
                  § 716.21(a)(4)
                  6/3/04
                  8/2/04
                
                
                  3288-58-2
                  Phosphorodithioic acid, O,O-diethyl-S-methyl ester
                  
                  3/7/86
                  12/19/95
                
                
                  3296-90-0
                  1,3-Propanediol, 2,2-bis(bromomethyl)-
                  
                  6/1/87
                  12/19/95
                
                
                  3319-31-1
                  Tris(2-ethylhexyl) trimellitate—1,2,4-Benzenetricarboxylic acid, tris(2-ethylhexyl)ester
                  
                  01/03/83
                  01/03/93
                
                
                  3322-93-8
                  1,2-Dibromo-4-(1,2-dibromoethyl) cyclohexane—Cyclohexane, 1,2-dibromo-4-(1,2-dibromoethyl)-
                  
                  06/28/84
                  12/29/88
                
                
                  
                  3389-71-7
                  1,2,3,4,7,7-Hexachloronorbornadiene—Bicyclo[2.2.1]hepta-2,5-diene, 1,2,3,4,7,7-hexachloro-
                  
                  01/13/84
                  01/13/94
                
                
                  3618-72-2
                  Acetamide, N-[5-[bis[2-(acetyloxy)ethyl]amino]-2-[(2-bromo-4,6-dinitrophenyl)azo]-4- methoxyphenyl]-
                  
                  06/19/87
                  11/09/93
                
                
                  3618-73-3
                  Acetamide, N-[5-[bis[2-(acetyloxy)ethyl]amino]-2-[(2-chloro-4,6-dinitrophenyl)azo]-4-methoxyphenyl]-
                  
                  06/19/87
                  11/09/93
                
                
                  3956-55-6
                  Acetamide, N-[5-[bis[2-(acetyloxy)ethyl]-amino]-2-[(2-bromo-4,6-dinitrophenyl)azo]-4-ethoxyphenyl
                  
                  12/15/86
                  11/09/93
                
                
                  4098-71-9
                  Cyclohexane, 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethyl-
                  
                  06/01/87
                  06/01/97
                
                
                  4170-30-3
                  2-Butenal
                  
                  3/7/86
                  12/19/95
                
                
                  5124-30-1
                  Cyclohexane, 1,1′-methylenebis[4-isocyanato-
                  
                  06/01/87
                  06/01/97
                
                
                  5131-66-8
                  1-Butoxy-2-propanol-2-Propanol, 1-butoxy-
                  
                  4/13/89
                  12/19/95
                
                
                  5344-82-1
                  Thiourea, (2-chlorophenyl)-
                  
                  3/7/86
                  12/19/95
                
                
                  5873-54-1
                  Benzene, 1-isocyanato-2-[4-isocyanatophenyl)methyl]-
                  
                  06/01/87
                  11/09/93
                
                
                  6145-73-9
                  1-Propanol, 2-chloro-, phosphate (3:1)
                  
                  12/16/88
                  11/09/93
                
                
                  6247-34-3
                  2-Anthracenesulfonic acid, 4-[[4-(acetylamino)phenyl]amino]-1-amino-9,10-dihydro-9,10-dioxo-
                  
                  12/21/87
                  11/09/93
                
                
                  6422-86-2
                  Bis(2-ethylhexyl) terephthalate—1,4-Benzenedicarboxylic acid, bis(2-ethylhexyl) ester
                  
                  01/03/83
                  01/03/93
                
                
                  6424-85-7
                  2-Anthracenesulfonic acid, 4-[[4- (acetylamino)phenyl]amino]- 1-amino-9,10-dihydro-9,10-dioxo-, monosodium salt
                  
                  12/21/87
                  12/19/95
                
                
                  7320-37-8
                  Oxirane, tetradecyl-
                  
                  10/04/82
                  10/04/92
                
                
                  7440-28-0
                  Thallium
                  
                  06/01/87
                  06/01/97
                
                
                  7440-36-0
                  Antimony
                  
                  10/04/82
                  10/04/92
                
                
                  7440-48-4
                  Cobalt
                  
                  06/01/87
                  06/01/97
                
                
                  7723-14-0
                  White phosphorus
                  
                  04/12/93
                  06/30/98
                
                
                  9011-05-6
                  Urea, polymer with formaldehyde
                  § 716.20(b)(1) applies
                  06/03/85
                  06/03/95
                
                
                  9016-87-9
                  Isocyanic acid, polymethylenepolyphenylene ester
                  
                  6/1/87
                  12/19/95
                
                
                  10347-54-3
                  Cyclohexane, 1,4-bis(isocyanatomethyl)-
                  
                  06/01/87
                  06/01/87
                
                
                  10436-39-2
                  1-Propene, 1,1,2,3-tetrachloro-
                  
                  6/1/87
                  12/19/95
                
                
                  12001-85-3
                  Naphthenic acids, zinc salts
                  
                  6/1/87
                  12/19/95
                
                
                  12185-10-3
                  White phosphorus
                  
                  01/26/94
                  06/30/98
                
                
                  12217-79-7
                  9,10-Anthracenedione, 1,5-diamino-chloro-4,8-dihydroxy-
                  
                  12/21/87
                  11/09/93
                
                
                  13414-54-5
                  Methallyl 2-nitrophenyl ether—Benzene, 1-[(2-methyl-2-propenyl)oxy]-2-nitro-
                  
                  02/13/84
                  11/09/93
                
                
                  13414-55-6
                  7-Nitro-2,2-dimethyl-2,3-dihydro-benzofuran—Benzofuran, 2,3-dihydro-2,2-dimethyl-7-nitro-
                  
                  02/13/84
                  02/13/94
                
                
                  13674-84-5
                  2-Propanol, 1-chloro-, phosphate (3:1)
                  
                  12/16/88
                  11/09/93
                
                
                  13674-87-8
                  2-Propanol, 1,3-dichloro-, phosphate (3:1)
                  
                  12/16/88
                  12/19/95
                
                
                  15646-96-5
                  Hexane, 1,6-diisocyanato-2,4,4-trimethyl-
                  
                  06/01/87
                  11/09/93
                
                
                  16691-43-3
                  3H-1,2,4-Triazole-3-thione, 5-amino-1,2-dihydro-
                  § 716.21(a)(1)
                  6/3/04
                  8/2/04
                
                
                  16938-22-0
                  Hexane, 1,6-diisocyanato-2,2,4-trimethyl-
                  
                  06/01/87
                  11/09/93
                
                
                  17418-58-5
                  9,10-Anthracenedione, 1-amino-4-hydroxy-2-phenoxy-
                  
                  12/21/87
                  12/19/95
                
                
                  18495-30-2
                  Propane, 1,1,2,3-tetrachloro-
                  
                  06/01/87
                  12/29/88
                
                
                  18633-25-5
                  Oxirane, tridecyl-
                  
                  10/04/82
                  10/04/92
                
                
                  19660-16-3
                  2-Propenoic acid, 2,3-dibromopropyl ester
                  
                  06/01/87
                  12/29/88
                
                
                  21429-43-6
                  Acetamide, N-[5-[bis[2-(acetyloxy)ethyl]amino]-2-[(2-chloro-4,6-dinitrophenyl)azo]-4-methoxyphenyl]-
                  
                  06/19/87
                  11/09/93
                
                
                  25168-06-3
                  Isopropyl phenol—Phenol, (1-methylethyl)-
                  
                  04/13/89
                  11/09/93
                
                
                  25168-21-2

                  Dibutyltin bis (isooctyl maleate)—2-Butenoic acid, 4,4′-[(dibutylstannylene)bis(oxy)]bis-[4-oxo-, diisoctyl ester, (Z,Z)-
                  
                  01/03/83
                  01/03/93
                
                
                  25498-49-1
                  Tripropylene glycol monomethyl ether-Propanol, [2-(2-methoxy methylethoxy)methylethoxy]-
                  
                  4/13/89
                  12/19/95
                
                
                  25550-14-5
                  Benzene, ethylmethyl- (mixed isomers)
                  
                  04/29/83
                  04/29/93
                
                
                  25550-98-5
                  Phosphorous acid, diisodecyl phenyl ester
                  
                  12/19/85
                  12/19/95
                
                
                  25551-13-7
                  Trimethylbenzene—Benzene, trimethyl- (mixed isomers)
                  
                  02/13/84
                  02/13/94
                
                
                  25640-78-2
                  Isopropyl biphenyl—1,1′-Biphenyl, (1-methylethyl)-
                  
                  06/28/84
                  11/09/93
                
                
                  25852-70-4
                  Monobutyltin tris (isooctyl) mercapto-acetate—Acetic acid, 2,2′,2″-[(butylstannylidyne)tris(thio)]tris-, triisooctyl ester
                  
                  01/03/83
                  01/03/93
                
                
                  26447-40-5
                  Benzene, 1,1′-methylenebis[isocyanato-
                  
                  06/01/87
                  06/01/97
                
                
                  26471-62-5
                  Benzene, 1,3-diisocyanatomethyl-
                  
                  06/01/87
                  06/01/97
                
                
                  26530-20-1
                  3(2H)-Isothiazolone, 2-octyl-
                  
                  06/01/87
                  12/29/88
                
                
                  26952-23-8
                  1-Propene, dichloro-
                  
                  6/1/87
                  12/19/95
                
                
                  29091-20-1
                  Benzenamine, 3-chloro-2,6-dinitro-N,N-dipropyl-4-(trifluoromethyl)-
                  § 716.21(a)(2)
                  6/3/04
                  8/2/04
                
                
                  29385-43-1
                  Tolyl triazole-1H-Benzotriazole, methyl-
                  
                  4/13/89
                  12/19/95
                
                
                  32052-51-0
                  Isocyanic acid, trimethylcyclohexyl ester
                  
                  06/01/87
                  11/09/93
                
                
                  32534-81-9
                  Pentabromodiphenyl ether
                  
                  1/11/90
                  06/30/98
                
                
                  32536-52-0
                  Octabromodiphenyl ether
                  
                  1/11/90
                  06/30/98
                
                
                  32588-76-4
                  Ethylene Bis-(tetrabromophthalimide)
                  
                  1/11/90
                  12/19/95
                
                
                  33125-86-9
                  Phosphoric acid, 1,2-ethanediyl tetrakis (2-chloroethyl) ester
                  
                  12/16/88
                  11/09/93
                
                
                  34590-94-8
                  Dipropylene glycol monomethyl ether—Propanol, (2-methoxymethylethoxy)-
                  
                  4/13/89
                  6/30/98
                
                
                  
                  37853-59-1
                  1,2-Bis(tribromophenoxy) ethane
                  
                  1/11/90
                  06/30/98
                
                
                  38661-72-2
                  Cyclohexane, 1,3-bis(isocyanatomethyl)-
                  
                  06/01/87
                  11/09/93
                
                
                  41291-34-3
                  Ethylene(5,6-dibromonorbornane-2,3-dicarboximide)
                  
                  1/11/90
                  12/19/95
                
                
                  52907-07-0
                  Ethylene bis(5,6-dibromonorbornane-2,3-dicarboximide
                  
                  1/26/94
                  12/19/95
                
                
                  57137-10-7
                  Tribrominated polystyrene
                  
                  1/11/90
                  12/19/95
                
                
                  61262-53-1
                  Ethylene bis(pentabromophenoxide)
                  
                  1/11/90
                  12/19/95
                
                
                  61788-33-8
                  Terphenyl, chlorinated
                  
                  10/04/82
                  12/29/88
                
                
                  61789-36-4
                  Calcium naphthenate—Naphthenic acids, calcium salts
                  
                  07/01/83
                  07/01/93
                
                
                  61789-51-3
                  Cobalt naphthenate—Naphthenic acids, cobalt salts
                  
                  07/01/83
                  07/01/93
                
                
                  61790-14-5
                  Lead naphthenate—Naphthenic acids, lead salts
                  
                  07/01/83
                  07/01/93
                
                
                  64742-95-6
                  Solvent naphtha (petroleum), light arom
                  
                  2/13/84
                  2/13/94
                
                
                  68081-84-5
                  Oxirane, mono[(C10-16-alkyloxy) methyl] derivatives
                  
                  10/04/82
                  10/04/92
                
                
                  68122-86-1
                  Imidazolium compounds, 4,5-dihydro-1-methyl-2-nortallow alkyl-1-(2-tallow amidoethyl), methyl sulfates
                  
                  6/20/88
                  12/19/95
                
                
                  68153-35-5
                  Ethanaminium, 2-amino-N-(2-aminoethyl-N-(2-hydroxyethyl)-N-methyl-, N,N″-ditallow acyl derivatives, methyl sulfates (salts)
                  
                  06/20/88
                  11/09/93
                
                
                  68298-46-4
                  7-Amino-2,2-dimethyl-2,3-dihydrobenzofuran—7-Benzofuranamine,2,3-dihydro-2,2-dimethyl-
                  
                  02/13/84
                  12/29/88
                
                
                  68389-88-8

                  Poly(oxy-1,2-ethanediyl), α-[2-[bis(2-aminoethyl)methylammonio]ethyl]-ω-hydroxy-, N,N″-dicoco acyl derivatives, methyl sulfates (salts)
                  
                  06/20/88
                  11/09/93
                
                
                  68389-89-9

                  Poly(oxy-1,2-ethanediyl), α-[2-[bis(2-aminoethyl)methylammonio]ethyl]-ω-hydroxy-,N,N″-bis(hydrogenated tallow acyl) derivatives, methyl sulfates (salts)
                  
                  06/20/88
                  11/09/93
                
                
                  68410-69-5
                  Poly(oxy-1,2-ethanediyl), alpha-[2-[bis(2-aminoethyl) methylammonio]ethyl]-w-hydroxy,- N,N′-ditallow acyl derivatives, methyl sulfates (salts)
                  
                  6/20/88
                  12/19/95
                
                
                  68413-04-7

                  Poly[oxy(methyl-1,2-ethanediyl)], α-[2-[bis(2-aminoethyl)methylammonio] methylethyl]-ω-hydroxy-, N,N″-ditallow acyl derivatives, methyl sulfates (salts)
                  
                  06/20/88
                  11/09/93
                
                
                  68554-06-3

                  Poly(oxy-1,2-ethanediyl), α-[3-[bis(2-aminoethyl)methylammonio]-2-hydroxy-propyl]-ω-hydroxy-, N-coco acyl derivatives, methyl sulfates (salts)
                  
                  06/20/88
                  11/09/93
                
                
                  68611-64-3
                  Urea, reaction products with formaldehyde
                  § 716.20(b)(1) applies
                  06/03/85
                  11/09/93
                
                
                  68928-76-7
                  Stannane, dimethylbis[(1-oxoneodecyl)oxy]-
                  § 716.21(a)(3)
                  6/3/04
                  8/2/04
                
                
                  69009-90-1
                  Diisopropyl biphenyl—1,1′-Biphenyl, bis(1-methylethyl)-
                  
                  06/28/84
                  12/29/88
                
                
                  70914-09-9

                  Poly(oxy-1,2-ethanediyl), α-[2-[bis(2-aminoethyl)methylammonio]ethyl]-ω-hydroxy-, N,N″-di[C14-18 acyl] derivatives, methyl sulfates (salts)
                  
                  06/20/88
                  06/20/88
                
                
                  75790-84-0
                  Benzene, 2-isocyanato-4-[(4-isocyanato-phenyl)methyl]-1-methyl-
                  
                  06/01/87
                  11/09/93
                
                
                  75790-87-3
                  Benzene, 1-isocyanato-2-[(4-isocyanato-phenyl)thio]-
                  
                  06/01/87
                  11/09/93
                
              
              (b) [Reserved]
              (c) By category. The following categories are listed in alphabetical order. Chemical substances listed within a category are provided only as examples of the category. All chemical substances within a category are subject to all the provisions of part 716 for the time period from the effective date of the category until the sunset date. Manufacturers, importers, and processors of any chemical substance within a category are subject to the reporting requirements of subpart A for that category, except when the sunset date for the particular substance predates the sunset date for the category, or when the exemption of § 716.20(b) of this part applies.
              
                
                  Category
                  CAS No. (examples for category)
                  Special exemptions
                  Effective date
                  Sunset date
                
                
                  Alkyl epoxides—including all noncyclic aliphatic hydrocarbons with one or more epoxy functional groups.
                  
                  
                  10/4/82
                  12/29/88 
                
              
              
                
                716-106a.eps
              
              
                
                  Category
                  CAS No. (examples for category)
                  Special exemptions
                  Effective date
                  Sunset date
                
                
                  R 1 = R2 = R3  = R4 = H or alkyl. Groups R1-R4 may contain one or more epoxide functions.
                
                
                  Oxirane, decyl-
                  2855-19-8
                  
                  10/04/82
                  12/29/88
                
                
                  Oxirane, 2, 2 - dimethyl -
                  558-30-5
                  
                  10/04/82
                  12/29/88
                
                
                  Oxirane, 2, 3 - dimethyl -
                  3266-23-7
                  
                  10/04/82
                  12/29/88
                
                
                  Oxirane, dodecyl
                  3234-28-4
                  
                  10/04/82
                  12/29/88
                
                
                  Oxirane, heptadecyl -
                  67860-04-2
                  
                  10/04/82
                  12/29/88
                
                
                  Oxirane, octyl-
                  2404-44-6
                  
                  10/04/82, 12/29/88
                
                
                  Oxirane, pentadecyl -
                  22092-38-2
                  
                  10/04/82
                  12/29/88
                
                
                  Alkyl phthalates — all alkyl esters of 1, 2-benzenedicarboxylic acid (ortho  -phthalic acid).
                  
                  
                  10/04/82
                  10/04/92
                
              
              
                716-106b.eps
              
              
                
                  Category
                  CAS No. (examples for category)
                  Special exemptions
                  Effective date
                  Sunset date
                
                
                  R1 = R2 = alkyl.
                
                
                  1,2-Benzenedicarboxylic acid, bis(2-ethylhexyl) ester
                  117-81-7
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, bis(1-methylheptyl) ester
                  131-15-7
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, bis(2-methylpropyl) ester
                  84-69-5
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, 2-butoxy-2-oxyethyl butyl ester
                  85-70-1
                  
                  10/04/82
                  01/13/86
                
                
                  1,2-Benzenedicarboxylic acid, butyl cyclohexyl ester
                  84-64-0
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, butyl 2-ethylhexyl ester
                  85-69-8
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, butyl octyl ester
                  84-78-6
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, decyl hexyl ester
                  25724-58-7
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, decyl octyl ester
                  119-07-3
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, dibutyl ester
                  84-74-2
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, dicyclohexyl ester
                  84-61-7
                  
                  10/04/82
                  10/04/92
                
                
                  
                  1,2-Benzenedicarboxylic acid, diethyl ester
                  84-66-2
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, dihexyl ester
                  84-75-3
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, diisodecyl ester
                  26761-40-0
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, diisononyl ester
                  28553-12-0
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, diisooctyl ester
                  27554-26-3
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, demethyl ester
                  131-11-3
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, dinonyl ester
                  84-76-4
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, dioctyl ester
                  117-84-0
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, diundecyl ester
                  119-06-2
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, isodecyl tridecyl ester
                  3648-20-2
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, 2-ethylhexyl-8-methylnonyl ester
                  89-13-4
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, hexyl isodecyl ester
                  61702-81-6
                  
                  10/04/82
                  10/04/92
                
                
                  1,2-Benzenedicarboxylic acid, isodecyl tridecyl ester
                  61886-60-0
                  
                  10/04/82
                  10/04/92
                
                
                  Alkyltin compounds.
                  
                  
                  01/03/83
                  12/29/88
                
                
                  Dibutyltin S,S′-bis(isooctyl mercaptoacetate)—Acetic acid, 2,2′-[(dibutylstannylene)bis(thio)]bis-, diisooctyl ester
                  25168-24-5
                  
                  01/03/83
                  12/29/88
                
                
                  Dibutyltin S,S′-bis(isooctyl mercaptoacetate)—Acetic acid, 2,2′-[(dimethylstannylene)bis(thio)]bis-, diisooctyl ester
                  26636-01-1
                  
                  01/03/83
                  12/29/88
                
                
                  Mono methyltin tris(isooctylmercaptoacetate) Acetic acid, 2,2′,2″-[(methylstannylidyne)tris(thio)]tris-triisoacetyl ester
                  54849-38-6
                  
                  01/03/83
                  12/29/88
                
                
                  Aniline and chloro-, bromo-, and/or nitroanilines.
                  
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine
                  62-53-3
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 4-bromo-
                  106-40-1
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 2-bromo-6-chloro-4-nitro-
                  99-29-6
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 2-bromo-,4,6-dinitro-
                  1817-73-8
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 2-chloro-
                  95-51-2
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 3-chloro-
                  108-42-9
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 4-chloro-
                  106-47-8
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 2-chloro-4,6-dinitro-
                  3531-19-9
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 4-chloro-2,6-dinitro-
                  5388-62-5
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 3-chloro-, hydrochloride
                  141-85-5
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 2-chloro-4-nitro-
                  121-87-9
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 2-chloro-5-nitro-
                  6283-25-6
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 4-chloro-2-nitro-
                  89-63-4
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 4-chloro-3-nitro-
                  635-22-3
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 2,6-dibromo-4-nitro-
                  827-94-1
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 2,3-dichloro-
                  608-27-5
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 2,4-dichloro-
                  554-00-7
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 2,5-dichloro-
                  95-82-9
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 3,4-dichloro-
                  95-76-1
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 3,5-dichloro-
                  626-43-7
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 2,6-dichloro-4-nitro-
                  99-30-9
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 2,4-dinitro-
                  97-02-9
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 2-nitro-
                  88-74-4
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 3-nitro-
                  99-09-2
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 4-nitro-
                  100-01-6
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 2,4,6-tribromo-
                  147-82-0
                  
                  10/04/82
                  10/04/92
                
                
                  Benzenamine, 2,4,6-trichloro-
                  634-93-5
                  
                  10/04/82
                  10/04/92
                
                
                  Aryl phosphates—phosphate esters of phenol or of alkyl-substituted phenols. Triaryl and mixed alkyl and aryl esters are included but trialkyl esters are excluded
                  
                  
                  10/04/82
                  10/04/92
                
              
              
                716-108.eps
              
              
              
                
                  Category
                  CAS No. (examples for category)
                  Special exemptions
                  Effective date
                  Sunset date
                
                
                  R1 = phenyl, either unsubstituted or substituted with one or more alkyl or aralkyl groups R2 = R3 alkyl; or phenyl, either unsubstituted or substituted with one or more alkyl or aralkyl groups
                
                
                  Phenol, dimethyl-, phosphate (3:1)
                  25155-23-1
                  
                  10/04/82
                  10/04/92
                
                
                  Phenol, 4-(1,1-dimethylethyl)-, phosphate (3:1)
                  78-33-1
                  
                  10/04/82
                  10/04/92
                
                
                  Phosphoric acid, dibutyl phenyl ester
                  2528-36-1
                  
                  10/04/82
                  10/04/92
                
                
                  Phosphoric acid, diisodecyl phenyl ester
                  51363-64-5
                  
                  10/04/82
                  10/04/92
                
                
                  Phosphoric acid, (1,1-dimethylethyl) phenyl diphenyl ester
                  56803-37-3
                  
                  10/04/82
                  10/04/92
                
                
                  Phosphoric acid, 2-ethylhexyl diphenyl ester
                  1241-94-7
                  
                  10/04/82
                  10/04/92
                
                
                  Phosphoric acid, isodecyl diphenyl ester
                  29761-21-5
                  
                  10/04/82
                  10/04/92
                
                
                  Phosphoric acid, (1-methylethyl)phenyl diphenyl ester
                  28108-99-8
                  
                  10/04/82
                  10/04/92
                
                
                  Phosphoric acid, methylphenyl diphenyl ester
                  25444-49-5
                  
                  10/04/82
                  10/04/92
                
                
                  Phosphoric acid, (1-methyl-l-phenylethyl)phenyl diphenyl ester
                  34364-42-6
                  
                  10/04/82
                  10/04/92
                
                
                  Phosphoric acid, triphenyl ester
                  115-86-6
                  
                  10/04/82
                  10/04/92
                
                
                  Phosphoric acid, tris(methylphenyl) ester
                  1330-78-5
                  
                  10/04/82
                  10/04/92
                
                
                  Phosphoric acid, tris(2-methylphenyl) ester
                  78-30-8
                  
                  10/04/82
                  10/04/92
                
                
                  Phosphoric acid, tris(3-methylphenyl) ester
                  563-04-2
                  
                  10/04/82
                  10/04/92
                
                
                  Phosphoric acid, tris(4-methylphenyl) ester
                  78-32-0
                  
                  10/04/82
                  10/04/92
                
                
                  Asbestos—asbestiform varieties of chrysolite (serpentine); crocidolite (riebeckite); amosite (cummingtonite—grunerite); anthophyllite; tremolite; and actinolite.
                  
                  
                  10/04/82
                  10/04/92
                
                
                  Asbestos
                  1332-21-4
                  
                  10/04/82
                  10/04/92
                
                
                  Asbestiform minerals
                  12001-29-5
                  
                  10/04/82
                  10/04/92
                
                
                  Asbestiform minerals
                  17068-78-9
                  
                  10/04/82
                  10/04/92
                
                
                  Asbestiform minerals
                  12172-73-5
                  
                  10/04/82
                  10/04/92
                
                
                  Bisazobiphenyl dyes derived from benzidine and its congeners, ortho-toluidine (dimethylbenzidine) and dianisidine (dimethoxybenzidine).
                  
                  
                  10/04/82
                  10/04/92
                
                
                  Benoic acid, 2-[[2-amino-6-[[4′-[(-carboxy-4-hydroxphenyl) azo[-3,3′-dimethoxy[1,1′-biphenyl]-4-yl]azo]-5-hydroxy-7-sulfo-1-naphthalenylazo]-5-nitro-, trisodium salt
                  6739-62-4
                  
                  10/04/82
                  10/04/92
                
                
                  Benzoic acid, 5-[[4′-[2-amino-8-hydroxy-6-sulfo-1-naphthalenyl) azo] [1,1′-biphenyl]-4-yl]-azo]-2-hydroxy-, disodium salt
                  2429-84-7
                  
                  10/04/82
                  10/04/92
                
                
                  Benzoic acid, 5-[[4′-[7-amino-1-hydroxy-3-sulfo-2-naphthalenyl)azo] [1,1′-biphenyl]-4-yl]azo]-2-hydroxy-, disodium salt
                  2429-82-5
                  
                  10/04/82
                  10/04/92
                
                
                  Benzoic acid, 5-[[4′-[(1-amino-4-sulfo-2-naphthalenyl)azo] [1,1′-biphenyl]-4-yl]azo]-2-hydroxy-, disodium salt
                  2429-79-0
                  
                  10/04/82
                  10/04/92
                
                
                  Benzoic acid, 5-[[4′-[[2,6-diamino-3-[[8-hydroxy-3,6-disulfo-7-[(4-sulfo-1-naphthalenyl)azo]-2-naphthalenyl]azo]-5-methylphenyl]azo] [1,1′-biphenyl]-4-yl]azo]-2-hydroxy-, tetrasodium salt
                  2429-81-4
                  
                  10/04/82
                  10/04/92
                
                
                  Benzoic acid, 5-[[4′-[(2,6-diamino-3-methyl-5-sulfophenyl)azo]-3,3′-dimethyl[1,1′-biphenyl]-4-yl]azo]-2-hydroxy-, disodium salt
                  6637-88-3
                  
                  10/04/82
                  10/04/92
                
                
                  Benzoic acid, 5-[[4′-[[2,6-diamino-3-methyl-5-[(4-sulfophenyl)azo]phenyl]azo][1,1′-biphenyl]-4-yl]azo]-2-hydroxy-, disodium salt
                  2586-58-5
                  
                  10/04/82
                  10/04/92
                
                
                  Benzoic acid, 5-[[4′-[[2,6-diamino-3-methyl-5-[(4-sulfophenyl)azo]phenyl]azo]1,1′-biphenyl]-4-yl]azo]-2-hydroxy-3-methly-, disodium salt
                  6360-54-9
                  
                  10/04/82
                  10/04/92
                
                
                  Benzoic acid, 5-[[4′-[[2,4-dihydroxy-3-[(4-sulfophenyl)azo]phenyl]azo] [1,1′-biphenyl]-4-yl]azo]-2-hydroxy-, disodium salt
                  2893-80-3
                  
                  10/04/82
                  10/04/92
                
                
                  Benzoic acid, 3,3′-[(3,7-disulfo-1,5-naphthalene-diyl)bis[azo(6-hydroxy-3,1-phenylene)azo[6(or 7)-sulfo-4,1-naphthalenediyl]azo[1,1′-biphenyl]-4,4′-diylazo]]bis[6-hydroxy-, hexasodium salt
                  8014-91-3
                  
                  10/04/82
                  10/04/92
                
                
                  [1,1′-Biphenyl]-4,1′-bis diazonium), 3,3′-dimethoxy-
                  20282-70-6
                  
                  10/04/82
                  10/04/92
                
                
                  Butanamide, N,N′-(3,3′-dimethyl [1,1′-biphenyl]-4,4′-diyl)bis[3-oxo-
                  91-96-3
                  
                  10/04/82
                  10/04/92
                
                
                  C.I. Direct Blue 218
                  10401-50-0
                  
                  10/04/82
                  10/04/92
                
                
                  Cuprate(2-), [5-[[4′-[[2,6-dihydroxy-3-[(2-hydroxy-5-sulfophenyl)azo]phenyl]azo][1,1′-biphenyl]-4-yl]azo]-2-hydroxybenzoato(4-)]-, disodium
                  16071-86-6
                  
                  10/04/82
                  10/04/92
                
                
                  Cuprate(3-), [μ-[7-[[3,3′-dihydroxy-4′-[[1-hydroxy-6-(phenylamino)-3-sulfo-2-naphthalenyl]azo] [1,1′-biphenyl]-4-yl]azo]-8-hydroxy-1,6-naphthalenedisulfonato(7-)]]di-, trisodium
                  6656-03-7
                  
                  10/04/82
                  10/04/92
                
                
                  
                  Cuprate(4-), [μ-[[6,6′-[3,3′-dihydroxy[1,1′-biphenyl]-4-4′-diyl)bis(azo)]bis[4-amino-5-hydroxy-1,3-naphthalendisulfonato]](8-)]]di-, tetrasodium
                  16143-79-6
                  
                  10/04/82
                  10/04/92
                
                
                  2-Naphthalenecarboxamide, N,N′-(3,3′-dimethoxy[1,1′-biphenyl]-4,4′-diyl)bis[3-hydroxy-
                  91-92-9
                  
                  10/04/82
                  10/04/92
                
                
                  1,3-Naphthalenedisulfonic acid, 4-amino-5-hydroxy-6-[[4′-[(2hydroxy-1-naphthalenyl)azo]-3,3′-dimethoxy[1,1′-biphenyl]-4-yl]azo]-, disodium salt
                  2586-57-4
                  
                  10/04/82
                  10/04/92
                
                
                  1,3-Naphthalenedisulfonic acid, 6,6′-[(3,3′-dimethoxy[1,1′-biphenyl]-4,4′diyl)bis(azo)]bis[4-amino-5-hydroxy-, tetrasodium salt
                  2610-05-1
                  
                  10/04/82
                  10/04/92
                
                
                  1,3-Naphthalenedisulfonic acid, 8-[[4′-[(4-ethoxyphenyl)azo] [1,1′-biphenyl]-4-yl]azo]-7-hydroxy-, disodium salt
                  3530-19-6-
                  
                  10/04/82
                  10/04/92
                
                
                  1,3-Naphthalenedisulfonic acid, 8-[[4′-[4-ethoxyphenyl)azo]-3,3′-dimethyl] [1,1′-biphenyl]-4-yl]azo]-7-hydroxy-, disodium salt
                  6358-29-8
                  
                  10/04/82
                  10/04/92
                
                
                  1,3-Naphthalenedisulfonic acid, 7-hydroxy-8-[[4′-[[4-[[(4-methylphenyl) sulfonyl]oxy]phenyl]-azo] [1,1′-biphenyl]-4-yl]azo]-, disodium salt
                  3567-65-5
                  
                  10/04/82
                  10/04/92
                
                
                  2,7-Naphthalenedisulfonic acid, 5-amino-3-[[4′-(7-amino-1-hydroxy-3-sulfo-2-naphthalenyl)-azo] [1,1′-biphenyl]-4-yl]azo]-4-hydroxy-, trisodium salt
                  2429-73-4
                  
                  10/04/82
                  10/04/92
                
                
                  2,7-Naphthalenedisulfonic acid, 4-amino-3-[[4′-[(2,4-diamino-5-methylphenyl)azo] [1,1′-biphenyl]-4-yl]azo]-5-hydroxy-6-(phenylazo)-, disodium salt
                  2429-83-6
                  
                  10/04/82
                  10/04/92
                
                
                  2,7-Naphthalenedisulfonic acid, 4-amino-3-[[4′-[(2,4-diaminophenyl)azo] [1,1′-biphenyl]-4-yl]azo] 5-hydroxy-6-(phenylazo)-, disodium salt
                  1937-37-7
                  
                  10/04/82
                  10/04/92
                
                
                  2,7-Naphthalenedisulfonic acid, 4-amino-5-hydroxy-6[[4′-[(4-hydroxyphenyl)azo] [1,1′-biphenyl]-4-yl]-azo]-3-[(4-nitrophenyl)azo]-, disodium salt
                  4335-09-5
                  
                  10/04/82
                  10/04/92
                
                
                  2,7-Naphthalenedisulfonic acid, 4-amino-5-hydroxy-3-[[4′-[(4-hydroxyphenyl)azo] [1,1′-biphenyl]-4-yl]azo)-6-(phenylazo)-, disodium salt
                  3626-28-6
                  
                  10/04/82
                  10/04/92
                
                
                  2,7-Naphthalenedisulfonic acid, 3,3′-[[1,1′-biphenyl]-4,4′-diylbis(azo)]bis[5-amino-4-hydroxy-, tetrasodium salt
                  2602-46-2
                  
                  10/04/82
                  10/04/92
                
                
                  2,7-Naphthalenedisulfonic acid, 3,3′-[(3,3′-dimethoxy[1,1′-biphenyl]-4,4′-diyl)bis(azo)]bis[5-amino-4-hydroxy-, tetrasodium salt
                  2429-74-5
                  
                  10/04/82
                  10/04/92
                
                
                  2,7-Naphthalenedisulfonic acid, 3,3′-[(3,3′-dimethyl-[1,1′-biphenyl]-4,4′-diyl)bis(azo)]bis[5-amino-4-hydroxy-, tetrasodium salt
                  72-57-1
                  
                  10/04/82
                  10/04/92
                
                
                  2,7-Naphthalenedisulfonic acid, 3,3′-[(3,3′-dimethyl-[1,1′-biphenyl]-4,4′-diyl)bis(azo)]bis-[4,5-dihydroxy-, tetrasodium salt
                  2150-54-1
                  
                  10/04/82
                  10/04/92
                
                
                  1-Naphthalenesulfonic acid, 3-[[4′[(6-amino-1-hydroxy-3-sulfo-2-naphthalenyl)azo]-3,3′-dimethoxy[1,1′-biphenyl]-4-yl]azo]-4-hydroxy-, disodium salt
                  6449-35-0
                  
                  10/04/82
                  10/04/92
                
                
                  1-Naphthalenesulfonic acid, 3,3′-[[1,1′-biphenyl]-4,4′-diyl-4,4′-diyl)bis(azo)]bis[(4-amino-,disodium salt
                  573-58-0
                  
                  10/04/82
                  10/04/92
                
                
                  1-Naphthalenesulfonic acid, 3,3′-[3,3′-dimethoxy-[1,1′-biphenyl]-4,4′-diyl)bis(azo)]bis[4-hydroxy-, disodium salt
                  2429-71-2
                  
                  10/04/82
                  10/04/92
                
                
                  1-Naphthalenesulfonic acid, 3,3′-[(3,3′dimethyl[1,1′-biphenyl]-4,4′-diyl)bis(azo)]bis[4-amino-,disodium salt
                  992-59-6
                  
                  10/04/82
                  10/04/92
                
                
                  Chlorinated benzenes, mono-, di-, tri-, tetra-, and penta-
                  
                  
                  10/04/82
                  10/04/92
                
                
                  Benzene, chloro-
                  108-90-7
                  
                  10/04/82
                  10/04/92
                
                
                  Benzene, 1,2-dichloro-
                  95-50-1
                  
                  10/04/82
                  10/04/92
                
                
                  Benzene, 1,3-dichloro-
                  541-73-1
                  
                  10/04/82
                  10/04/92
                
                
                  Benzene, 1,4-dichloro-
                  106-46-7
                  
                  10/04/82
                  10/04/92
                
                
                  Benzene, pentachloro-
                  608-93-5
                  
                  10/04/82
                  10/04/92
                
                
                  Benzene, 1,2,3,4-tetrachloro-
                  634-66-2
                  
                  10/04/82
                  10/04/92
                
                
                  Benzene, 1,2,3,5-tetrachloro-
                  634-90-2
                  
                  10/04/82
                  10/04/92
                
                
                  Benzene, 1,2,4,5-tetrachloro-
                  95-94-3
                  
                  10/04/82
                  10/04/92
                
                
                  Benzene, 1,2,3-trichloro-
                  87-61-6
                  
                  10/04/82
                  10/04/92
                
                
                  Benzene, 1,2,4-trichloro-
                  120-82-1
                  
                  10/04/82
                  10/04/92
                
                
                  Benzene, 1,3,5-trichloro-
                  108-70-3
                  
                  10/04/82
                  10/04/92
                
                
                  Chlorinated naphthalenes—chlorinated derivatives of naphthalene (empirical formula) C10HxCly where x = y = 8.
                  
                  
                  10/04/82
                  12/29/88
                
                
                  Naphthalene, chloro-
                  25586-43-0
                  
                  10/04/82
                  12/29/88
                
                
                  Naphthalene, chloro derivatives
                  70776-03-3
                  
                  10/04/82
                  12/29/88
                
                
                  Naphthalene, 1-chloro-
                  90-13-1
                  
                  10/04/82
                  12/29/88
                
                
                  Naphthalene, heptachloro-
                  32241-08-0
                  
                  10/04/82
                  12/29/88
                
                
                  
                  Chlorinated paraffins—chlorinated paraffin oils and chlorinated paraffin waxes, with chlorine content of 35 percent through 70 percent by weight.
                  
                  
                  10/04/82
                  10/04/92
                
                
                  Alkanes, chloro-
                  61788-76-9
                  
                  10/04/82
                  10/04/92
                
                
                  Alkanes, C6-18, chloro-
                  68920-70-7
                  
                  10/04/82
                  10/04/92
                
                
                  Paraffin waxes and hydrocarbon waxes, chlorinated
                  63449-39-8
                  
                  10/04/82
                  10/04/92
                
                
                  Ethyltoluenes—This category consists of ethyltoluene (mixed isomers) and the ortho (1,2-), meta (1,3-) and para (1,4-) isomers
                  
                  
                  04/29/83
                  12/29/88
                
                
                  Benzene, 1-ethyl-2-methyl-
                  611-14-3
                  
                  04/29/83
                  12/29/88
                
                
                  Fluoroalkenes—This category is defined as fluroalkenes of the general formula: CnH2n-xFx where n equals 2 to 3 and X equals 1 to 6.
                  
                  
                  04/29/83
                  04/29/93
                
                
                  Ethene, tetrafluoro-
                  116-14-3
                  
                  04/29/83
                  04/29/93
                
                
                  Ethene, trifluoro-
                  359-11-5
                  
                  04/29/83
                  01/13/86
                
                
                  1-Propene, 1,1,2,3,3,3-hexafluoro-
                  116-15-4
                  
                  04/29/83
                  04/29/93
                
                
                  Glycidol (oxiranemethanol) and its derivatives
                  
                  
                  10/04/82
                  10/04/92
                
              
              
                716-106a.eps
              
              
                
                  Category
                  CAS No. (examples for category)
                  Special exemptions
                  Effective date
                  Sunset date
                
                
                  R = H; alkyl, alkenyl or alkynyl; aryl; acyl. where R = alkyl, alkenyl, alkynyl, aryl, or acyl; any substituents or functional groups may be present with the alkyl, etc., groups
                
                
                  1,2-Cyclohexanedicarboxylic acid, bis(oxiranylmethyl) ester
                  5493-45-8
                  
                  10/04/82
                  10/04/92
                
                
                  Disiloxane, 1,1,3,3-tetramethyl-1,3-bis[3-oxiranylmethoxy)propyl]-
                  126-80-7
                  
                  10/04/82
                  10/04/92
                
                
                  2,4-Imidazolidinedione, 5,5-dimethyl-3-[2-(oxiranylmethoxy)propyl]-1-(oxiranylmethyl)-
                  32568-89-1
                  
                  10/04/82
                  10/04/92
                
                
                  2,4-Imidazolidenedione, 3,3′-[2-(oxiranylmethoxy)-1,3-propanediyl]bis[5,5-dimethyl-1-(oxiranyl-methyl)-
                  38304-52-8
                  
                  10/04/82
                  10/04/92
                
                
                  Neodecanoic acid, oxiranylmethyl ester
                  26761-45-5
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′-[1,4-butanediylbis(oxymethylene)]bis
                  2425-79-8
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, (butoxymethyl)-
                  2426-08-6
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′-[1,4-cyclohexanedilbis (methyleneoxymethylene)]bis-
                  14228-73-0
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [(2,4-dibromophenoxy)methyl]-
                  20217-01-0
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [(1,2-dibromopropoxy)methyl]-
                  35243-89-1
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [(1,1-dimethylethoxy)methyl]-
                  7665-72-7
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [[4-(1,1-dimethylethyl)phenoxy]methyl]-
                  3101-60-8
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′-[(2,2-dimethyl-1,3-propanediyl)bis(oxymethylene)]bis-
                  17557-23-2
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [(dodecyloxy)methyl]-
                  2461-18-9
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′-[1,2-ethanediylbis (oxymethylene)]bis-
                  2224-15-9
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′,2″,2′′′-[1,2-ethanediylidenetetrakis-(4,1-phenyleneoxymethylene)]tetrakis-
                  7328-97-4
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, (ethoxymethyl)-
                  4016-11-9
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [[(2-ethylhexyl)oxy]methyl]-
                  2461-15-6
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [(hexadecyloxy)methyl]-
                  15965-99-8
                  
                  10/04/82
                  10/04/92
                
                
                  
                  Oxirane, 2,2′,2″-[1,2,6-hexanetriyltris-(oxymethylene)]tris-
                  68959-23-9
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, (methoxymethyl)-
                  930-37-0
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′-[methylenebis(phenyleneoxymethylene)]bis-
                  39817-09-9
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′-[methylenebis(2,1-phenyleneoxymethylene)]bis-
                  54208-63-8
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [(1-methylethoxy)methyl]-
                  4016-14-2
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′-[(1-methylethylidene)bis[4,1-phenyl-eneoxy[1-(butoxymethyl)-2,1-ethanediyl]oxymethylene]]bis-
                  71033-08-4
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′-[1-methylethylidene) bis(4,1-phenyl-eneoxymethylene)]bis-
                  1675-54-3
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′-[(1-methylethylidene)bis(4,1-phenyl-eneoxymethylene)[bis-, homopolymer
                  25085-99-8
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′-[(1-methylethylidene)bis[4,1-phenyleneoxy-3,1-propanediyloxy-4,1-phenylene(1-methylethylidene)-4,1-phenyleneoxymethylene]]bis-
                  72319-24-5
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [(methylphenoxy)methyl]-
                  26447-14-3
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [(2-methylphenoxy)methyl]-
                  2210-79-9
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [[4-(1-methyl-1-phenylethyl)phenoxy]-methyl]-
                  61578-04-9
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, mono[C6-C12-alkyloxy)methyl]derivatives
                  68987-80-4
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, mono[(C8-C12-alkyloxy)methyl]derivatives
                  68609-96-1
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, mono[C10-C16-alkyloxy)methyl]derivatives
                  68081-84-5
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, mono[(C10-C14-alkyloxy)methyl]derivatives
                  68609-97-2
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [(4-nitrophenoxy)methyl]-
                  5255-75-4
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [(4-nonylphenoxy)methyl]-
                  6178-32-1
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [(9-octadecenyloxy)methyl]-, (Z)-
                  60501-41-9
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [(octadecyloxy)methyl]-
                  16245-97-9
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′-(oxiranylmethoxy)-1,3-phenylene]bis(methylene)]bis-
                  13561-08-5
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′-[[[2-oxiranylmethyoxy) phenyl]methylene]bis(4,1-phenyl-eneoxymethylene)]bis-
                  67786-03-2
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′-[oxybis(methylene)]bis-
                  2238-07-5
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, (phenoxymethyl)-
                  122-60-1
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′-[1,3-phenylenebis (oxymethylene)]bis-
                  2425-01-6
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′-[1,4-phenylenebis (oxymethylene)]bis-
                  101-90-6
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′,21/4-[1,2,3-propanetriyl tris(oxymethylene)]tris-
                  13236-02-7
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [(2-propenyloxy)methyl]-
                  106-92-3
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, 2,2′,21/4-[propylidynetris (4,1-phenyleneoxymethylene)]tris-
                  68517-02-2
                  
                  10/04/82
                  10/04/92
                
                
                  Oxirane, [(tetradecyloxy)methyl]-
                  38954-75-5
                  
                  10/04/82
                  10/04/92
                
                
                  Oxiranecarboxylic acid, 3-methyl-3-phenyl-, ethyl ester
                  77-83-8
                  
                  10/04/82
                  10/04/92
                
                
                  Poly(oxy-1,2-ethanediyl),-α-[4-oxiranylmethyoxy)benzoyl]-ω-[[4-oxiranylmethoxy)benzoyl]oxy]-
                  69943-75-5
                  
                  10/04/82
                  10/04/92
                
                
                  2-Propenoic acid, 2-methyl-, oxiranylmethyl ester
                  106-91-2
                  
                  10/04/82
                  10/04/92
                
                
                  2-Propenoic acid, oxiranylmethyl ester
                  106-90-1
                  
                  10/04/82
                  10/04/92
                
                
                  Silane, [(3-chloropropyl)(dimethoxy)[3-(oxiranylmethoxy)propyl]-
                  71808-64-5
                  
                  10/04/82
                  10/04/92
                
                
                  Silane, diethoxymethyl[3-(oxiranyl-methoxy)propyl]-
                  2897-60-1
                  
                  10/04/82
                  10/04/92
                
                
                  Silane, ethoxydimethyl[3-(oxiranyl-methoxy)propyl]-
                  17963-04-1
                  
                  10/04/82
                  10/04/92
                
                
                  Silane, trimethyoxy[3-(oxiranyl-methoxy)propyl]-
                  2530-83-8
                  
                  10/04/82
                  10/04/92
                
                
                  Tetrasiloxane, 1,1,1,3,5,7,7,7-octamethyl-3,5-bis[3-(oxiranylmethoxy)propyl]-
                  69155-42-6
                  
                  10/04/82
                  10/04/92
                
                
                  Trisiloxane, 1,1,1,3,5,5,5-heptamethyl-3-[3-(oxiranyl-methoxy)propyl]-
                  7422-52-8
                  
                  10/04/82
                  10/04/92
                
                
                  Halogenated alkyl epoxides—halogenated noncyclic aliphatic hydrocarbons with one or more epoxy functional groups.
                  
                  
                  10/04/82
                  12/29/88
                
              
              
                
                716-106a.eps
              
              
                
                  Category
                  CAS No. (examples for category)
                  Special exemptions
                  Effective date
                  Sunset date
                
                
                  R1 = X or CnH2n = 1−yXy(y = 1 to 1n = 1)
                  
                  
                  
                  
                
                
                  R2 = H or X or CnH2n = 1−yXy(y = 0 to 2n = 1)
                  
                  
                  
                  
                
                
                  R3 = H or X or CnH2n = 1−yXy(y = 0 to 2n = 1)
                  
                  
                  
                  
                
                
                  R4 = H or X or CnH2n = 1−yXy(y = 0 to 2n = 1)
                  
                  
                  
                  
                
                
                  X = halogen. Groups R1-R4 may contain one or more expoxide functions.
                
                
                  Lead and lead compounds
                  
                  § 716.21 (a)(8)
                  February 28, 2008
                  April 28, 2008
                
                
                  Lead
                  7439-92-1
                  § 716.21 (a)(8)
                  February 28, 2008
                  April 28, 2008
                
                
                  Acetic acid, lead (2 + ) salt
                  301-04-2
                  § 716.21 (a)(8)
                  February 28, 2008
                  April 28, 2008
                
                
                  Carbonic acid, lead (2 + ) salt (1:1)
                  598-63-0
                  § 716.21 (a)(8)
                  February 28, 2008
                  April 28, 2008
                
                
                  Lead chloride (PbCl 2 )
                  7758-95-4
                  § 716.21 (a) (8)
                  February 28, 2008
                  April 28, 2008
                
                
                  Chromic acid (H 2  Cr0 4 ), lead (2 + ) salt (1:1)
                  7758-97-6
                  § 716.21 (a)(8)
                  February 28, 2008
                  April 28, 2008
                
                
                  Lead oxide (PbO 2)
                  1309-60-0
                  § 716.21 (a)(8)
                  February 28, 2008
                  April 28, 2008
                
                
                  Oxirane, (2,2,3,3,4,4,5,5,6,6,7,7,7-tridecafluoroheptyl)-
                  38565-52-5
                  
                  10/04/82
                  12/29/88
                
                
                  Borate (1-), tetrafluoro-, lead (2 + ) (2:1)
                  13814-96-5
                  § 716.21 (a)(8)
                  February 28, 2008
                  April 28, 2008
                
                
                  Phosphoric acid, lead (2 + ) salt (2:3)
                  7446-27-7
                  § 716.21 (a)(8)
                  February 28, 2008
                  April 28, 2008
                
                
                  Silicic acid, lead salt, basic
                  53466-66-3
                  § 716.21 (a)(8)
                  February 28, 2008
                  April 28, 2008
                
                
                  Octadecanoic acid, lead salt (1:?)
                  7428-48-0
                  § 716.21 (a)(8)
                  February 28, 2008
                  April 28, 2008
                
                
                  Sulfuric acid, lead salt (1:?), basic
                  63653-42-9
                  § 716.21 (a)(8)
                  February 28, 2008
                  April 28, 2008
                
                
                  Oxirane, (bromomethyl)-
                  3132-463-7
                  
                  10/04/82
                  12/29/88
                
                
                  Oxirane, (2,2,3,3,4,4,5,5,6,6,7,7,7-tridecafluoroheptyl)-
                  38565-52-5
                  
                  10/04/82
                  12/29/88
                
                
                  Lead sulfide (PbS)
                  1314-8 7-0
                  § 716.21 (a)(8)
                  February 28, 2008
                  April 28, 2008
                
                
                  Phenylenediamines (Benzenediamines). This category is defined as all nitrogen unsubstituted phenylenediamines and their salts with zero to two substitutents on the ring selected from the same of different members of the group of halo, nitro, hydroxy, hydroxy-lower alkoxy, lower-alkyl, and lower alkoxy. For this purpose, the term “lower” is defined as a group containing between one and four carbons.
                  
                  
                  04/29/83
                  04/29/93
                
                
                  1,2-Benzenediamine
                  95-54-5
                  
                  4/29/83
                  4/29/93
                
                
                  1,3-Benzenediamine
                  108-45-2
                  
                  4/29/83
                  4/29/93
                
                
                  1,2 - Benzenediamine, 4-butyl-
                  3663-23-8
                  
                  4/29/83
                  12/29/88
                
                
                  1,2 - Benzenediamine, 4-butyl-
                  95-83-0
                  
                  4/29/83
                  4/29/83
                
                
                  1,3-Benzenediamine, 4-chloro-
                  5131-60-2
                  
                  04/29/83
                  04/29/93
                
                
                  1,4-Benzenediamine, 2-chloro-, dihydrochloride
                  615-46-3
                  
                  04/29/83
                  12/29/88
                
                
                  1,2-Benzenediamine, 5-chloro-3-nitro-
                  42389-30-0
                  
                  04/29/83
                  12/29/88
                
                
                  1,2-Benzenediamine, 4-chloro-, sulfate (1:1)
                  68459-98-3
                  
                  04/29/83
                  12/29/88
                
                
                  
                  1,3-Benzenediamine, 4-chloro-, sulfate (1:1)
                  68239-80-5
                  
                  04/29/83
                  12/29/88
                
                
                  1,4-Benzenediamine, 2-chloro-, sulfate
                  6219-71-2
                  
                  04/29/83
                  12/29/88
                
                
                  1,4-Benzenediamine, 2,5-dichloro-
                  20103-09-7
                  
                  04/29/83
                  12/29/88
                
                
                  1,2-Benzenediamine, dihydrochloride
                  615-28-1
                  
                  04/29/83
                  04/29/93
                
                
                  1,3-Benzenediamine, dihydrochloride
                  541-69-5
                  
                  04/29/83
                  04/29/93
                
                
                  1,4-Benzenediamine, dihydrochloride
                  624-18-0
                  
                  04/29/83
                  04/29/93
                
                
                  1,4-Benzenediamine, ethanedioate (1:1)
                  62654-17-5
                  
                  04/29/83
                  04/29/93
                
                
                  1,2-Benzenediamine, 4-ethoxy-
                  1197-37-1
                  
                  04/29/83
                  12/29/88
                
                
                  1,3-Benzenediamine, 4-ethoxy-dihydrochloride
                  67801-06-3
                  
                  04/29/83
                  12/29/88
                
                
                  1,3-Benzenediamine, 4-ethoxy-, sulfate (1:1)
                  68015-98-5
                  
                  04/29/83
                  12/29/88
                
                
                  1,3-Benzenediamine, ar-ethyl-ar-methyl-
                  68966-84-7
                  
                  04/29/83
                  12/29/88
                
                
                  1,4-Benzenediamine, 2-methoxy
                  5307-02-8
                  
                  04/29/83
                  04/29/93
                
                
                  1,2-Benzenediamine, 4-methoxy-, dihydrochloride
                  614-94-8
                  
                  04/29/83
                  12/29/88
                
                
                  1,3-Benzenediamine, 4-methoxy-, sulfate
                  6219-67-6
                  
                  04/29/83
                  12/29/88
                
                
                  1,3-Benzenediamine, 4-methoxy-, sulfate (1:1)
                  39156-41-7
                  
                  04/29/83
                  04/29/93
                
                
                  Benzenediamine, ar-methyl-
                  25376-45-8
                  
                  04/29/83
                  04/29/93
                
                
                  1,2-Benzenediamine, 3-methyl-
                  2687-25-4
                  
                  04/29/83
                  04/29/93
                
                
                  1,2-Benzenediamine, 4-methyl-
                  496-72-0
                  
                  04/29/83
                  04/29/93
                
                
                  1,3-Benzenediamine, 2-methyl-
                  823-40-5
                  
                  04/29/83
                  04/29/93
                
                
                  1,3-Benzenediamine, 4-methyl-
                  95-80-7
                  
                  04/29/83
                  04/29/93
                
                
                  1,3-Benzenediamine, 5-methyl-
                  108-71-4
                  
                  04/29/83
                  04/29/93
                
                
                  1,4-Benzenediamine, 2-methyl-
                  95-70-5
                  
                  04/29/83
                  04/29/93
                
                
                  1,4-Benzenediamine, 2-methyl-, dihydrochloride-
                  615-45-2
                  
                  04/29/83
                  04/29/93
                
                
                  1,4-Benzenediamine, 2-methyl-, sulfate
                  6369-59-1
                  
                  04/29/83
                  04/29/93
                
                
                  1,4-Benzenediamine, 2-methyl-, sulfate (1:1)
                  615-50-9
                  
                  04/29/83
                  04/29/93
                
                
                  1,2-Benzenediamine, 4-nitro-
                  99-56-9
                  
                  04/29/83
                  04/29/93
                
                
                  1,3-Benzenediamine, 4-nitro-,
                  5131-58-8
                  
                  04/29/83
                  12/29/88
                
                
                  1,3-Benzenediamine, 5-nitro-,
                  5042-55-7
                  
                  04/29/83
                  12/29/88
                
                
                  1,4-Benzenediamine, 2-nitro-,
                  5307-14-2
                  
                  04/29/83
                  04/29/93
                
                
                  1,2-Benzenediamine, 4-nitro-, dihydrochloride
                  6219-77-8
                  
                  04/29/83
                  12/29/88
                
                
                  1,4-Benzenediamine, 2-nitro-, dihydrochloride
                  18266-52-9
                  
                  04/29/83
                  12/29/88
                
                
                  1,2-Benzenediamine, 4-nitro-, sulfate (1:1)
                  68239-82-7
                  
                  04/29/83
                  12/29/88
                
                
                  1,4-Benzenediamine, 2-nitro-, sulfate (1:1)
                  68239-83-8
                  
                  04/29/83
                  12/29/88
                
                
                  1,3-Benzenediamine, sulfate (1:1)
                  541-70-8
                  
                  04/29/83
                  04/29/93
                
                
                  1,4-Benzenediamine, sulfate (1:1)
                  16245-77-5
                  
                  04/29/83
                  04/29/93
                
                
                  Ethanol, 2-(2,4-diaminophenoxy)-, dihydrochloride
                  66422-95-5
                  
                  04/29/83
                  12/29/88
                
                
                  Phenol, 2,4-diamino-, dihydrochloride
                  137-09-7
                  
                  04/29/83
                  04/29/93
                
                
                  Phenol, 2,4-diamino-6-methyl-
                  15872-73-8
                  
                  04/29/83
                  12/29/88
                
                
                  Phenol, 2,4-diamino-6-methyl-, hydrochloride
                  65879-44-9
                  
                  04/29/83
                  12/29/88
                
              
              (d) Listed members of categories. The following categories are listed in alphabetical order with the chemical substances identified in each category also listed alphabetically. Only those chemical substances specifically listed within a category are subject to all provisions of part 716 for the time period from the effective date of the rule until the sunset date.
              
                
                  Category
                  CAS No.
                  Special Exemptions
                  Effective Date
                  Sunset Date
                
                
                  Aldehydes:
                
                
                  Acetaldehyde
                  75-07-0
                  
                  9/30/91
                  6/30/98
                
                
                  Acetaldehyde, chloro-
                  107-20-0
                  
                  9/30/91
                  6/30/98
                
                
                  Acetaldehyde, (1,3-dihydro-1,3,3-trimethyl-2H-indol-2-ylidene)
                  84-83-3
                  
                  9/30/91
                  6/30/98
                
                
                  Acetaldehyde, trichloro-
                  75-87-6
                  
                  9/30/91
                  6/30/98
                
                
                  Benzaldehyde
                  100-52-7
                  
                  9/30/91
                  6/30/98
                
                
                  Benzaldehyde, 3-bromo-
                  3132-99-8
                  
                  9/30/91
                  6/30/98
                
                
                  Benzaldehyde, 4-butyl-
                  1200-14-2
                  
                  9/30/91
                  12/19/95
                
                
                  Benzaldehyde, 2-chloro-
                  89-98-5
                  
                  9/30/91
                  6/30/98
                
                
                  Benzaldehyde, 4-chloro-
                  104-88-1
                  
                  9/30/91
                  6/30/98
                
                
                  Benzaldehyde, 4-(diethylamino)-
                  120-21-8
                  
                  9/30/91
                  6/30/98
                
                
                  Benzaldehyde, 4-(diethylamino)-2-hydroxy-
                  17754-90-4
                  
                  9/30/91
                  6/30/98
                
                
                  Benzaldehyde, 2,4-dihydroxy-
                  95-01-2
                  
                  9/30/91
                  12/19/95
                
                
                  Benzaldehyde, 2,5-dimethoxy-
                  93-02-7
                  
                  9/30/91
                  6/30/98
                
                
                  Benzaldehyde, 3,4-dimethoxy-
                  120-14-9
                  
                  9/30/91
                  6/30/98
                
                
                  Benzaldehyde, (dimethylamino)-
                  28602-27-9
                  
                  9/30/91
                  12/19/95
                
                
                  Benzaldehyde, 4-(dimethylamino)-
                  100-10-7
                  
                  9/30/91
                  6/30/98
                
                
                  Benzaldehyde, 4-ethoxy-
                  10031-82-0
                  
                  l9/30/91
                  12/19/95
                
                
                  Benzaldehyde, 3-ethoxy-4-hydroxy-
                  121-32-4
                  
                  9/30/91
                  6/30/98
                
                
                  
                  Benzaldehyde, 2-hydroxy-
                  90-02-8
                  
                  9/30/91
                  6/30/98
                
                
                  Benzaldehyde, 4-hydroxy-
                  123-08-0
                  
                  9/30/91
                  12/19/95
                
                
                  Benzaldehyde, 4-hydroxy-3-methoxy-
                  121-33-5
                  
                  9/30/91
                  6/30/98
                
                
                  Benzaldehyde, 2-hydroxy-5-nitro-
                  97-51-8
                  
                  9/30/91
                  12/19/95
                
                
                  Benzaldehyde, 2-methoxy-
                  135-02-4
                  
                  9/30/91
                  12/19/95
                
                
                  Benzaldehyde, 4-methoxy-
                  123-11-5
                  
                  9/30/91
                  6/30/98
                
                
                  Benzaldehyde, methyl-
                  1334-78-7
                  
                  9/30/91
                  12/19/95
                
                
                  Benzaldehyde, 4-methyl-
                  104-87-0
                  
                  9/30/91
                  6/30/98
                
                
                  Benzaldehyde, 2-nitro-
                  552-89-6
                  
                  9/30/91
                  12/19/95
                
                
                  Benzaldehyde, 3-phenoxy-
                  39515-51-0
                  
                  9/30/91
                  6/30/98
                
                
                  Benzaldehyde, 4-(trifluoromethyl)-
                  455-19-6
                  
                  9/30/91
                  12/19/95
                
                
                  Benzeneacetaldehyde
                  122-78-1
                  
                  9/30/91
                  6/30/98
                
                
                  Benzeneacetaldehyde, alpha-methyl-
                  93-53-8
                  
                  9/30/91
                  12/19/95
                
                
                  Benzeneacetaldehyde, 4-methyl-
                  104-09-6
                  
                  9/30/91
                  12/19/95
                
                
                  Benzenepropanal, 4-(1,1-dimethylethyl)-.α.-methyl-
                  80-54-6
                  
                  9/30/91
                  6/30/98
                
                
                  Benzenepropanal, .α.-methyl-4-(1-methylethyl)-
                  103-95-7
                  
                  9/30/91
                  6/30/98
                
                
                  1,3-Benzodioxole-5-carboxaldehyde
                  120-57-0
                  
                  9/30/91
                  6/30/98
                
                
                  1,3-Benzodioxole-5-carboxaldehyde, 7-methoxy-
                  5780-07-4
                  
                  9/30/91
                  12/19/95
                
                
                  Butanal, 3-methyl-
                  590-86-3
                  
                  9/30/91
                  6/30/98
                
                
                  3-Cyclohexene-1-carboxaldehyde
                  100-50-5
                  
                  9/30/91
                  6/30/98
                
                
                  3-Cyclohexene-1-carboxaldehyde, dimethyl-
                  27939-60-2
                  
                  9/30/91
                  6/30/98
                
                
                  3-Cyclohexene-1-carboxaldehyde, 4-(4-hydroxy-4-methylpentyl)-
                  31906-04-4
                  
                  9/30/91
                  6/30/98
                
                
                  3-Cyclohexene-1-carboxaldehyde, 1-methyl-4-(4-methyl-3-pentenyl)-
                  52475-86-2
                  
                  9/30/91
                  6/30/98
                
                
                  3-Cyclohexene-1-carboxaldehyde, 1-methyl-4-(4-methylpentyl)-
                  66327-54-6
                  
                  9/30/91
                  6/30/98
                
                
                  3-Cyclohexene-1-carboxaldehyde, 4-(4-methyl-3-pentenyl)-
                  37677-14-8
                  
                  9/30/91
                  12/19/95
                
                
                  3-Cyclohexene-1-carboxaldehyde, 2,4,6-trimethyl-
                  1423-46-7
                  
                  9/30/91
                  12/19/95
                
                
                  3-Cyclopentene-1-acetaldehyde, 2,2,3-trimethyl-
                  4501-58-0
                  
                  9/30/91
                  6/30/98
                
                
                  Decanal
                  112-31-2
                  
                  9/30/91
                  6/30/98
                
                
                  4a(4H)-Dibenzofurancarboxaldehyde, 1,5a,6,9,9a,9b-hexahydro-
                  126-15-8
                  
                  9/30/91
                  6/30/98
                
                
                  Dodecanal
                  112-54-9
                  
                  9/30/91
                  6/30/98
                
                
                  Ethanedial
                  107-22-2
                  
                  9/30/91
                  6/30/98
                
                
                  Heptanal
                  111-71-7
                  
                  9/30/91
                  6/30/98
                
                
                  Heptanal, 2-(phenylmethylene)-
                  122-40-7
                  
                  9/30/91
                  6/30/98
                
                
                  5-Heptenal, 2,6-dimethyl-
                  106-72-9
                  
                  9/30/91
                  12/19/95
                
                
                  Hexanal, 2-ethyl-
                  123-05-7
                  
                  9/30/91
                  6/30/98
                
                
                  Hexanal, 3,5,5-trimethyl-
                  5435-64-3
                  
                  9/30/91
                  12/19/95
                
                
                  2-Hexenal
                  505-57-7
                  
                  9/30/91
                  12/19/95
                
                
                  Hexenal, 2-ethyl-
                  26266-68-2
                  
                  9/30/91
                  6/30/98
                
                
                  Indium Compounds:
                
                
                   Acetic acid, indium(3 + ) salt
                  25114-58-3
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                   Indium
                  7440-74-6
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                   Indium chloride (InCl3)
                  10025-82-8
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                   Indium hydroxide (In(OH)3)
                  20661-21-6
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                   Indium oxide (In2O3)
                  1312-43-2
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                   Indium phosphide (InP)
                  22398-80-7
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                   Indium tin oxide
                  50926-11-9
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                   Sulfamic acid, indium(3 + ) salt
                  66027-93-8
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                   Sulfuric acid, indium(3 + ) salt (3:2)
                  13464-82-9
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                  1-Naphthalene carboxaldehyde
                  66-77-3
                  
                  9/30/91
                  12/19/95
                
                
                  Nonanal
                  124-19-6
                  
                  9/30/91
                  6/30/98
                
                
                  2,6-Octadienal, 3,7-dimethyl-, (E)
                  141-27-5
                  
                  9/30/91
                  12/19/95
                
                
                  2,6-Octadienal, 3,7-dimethyl-, (Z)
                  106-26-3
                  
                  9/30/91
                  12/19/95
                
                
                  Octanal
                  124-13-0
                  
                  9/30/91
                  6/30/98
                
                
                  Octanal, 3,7-dimethyl-
                  5988-91-0
                  
                  9/30/91
                  12/19/95
                
                
                  Octanal, 7-hydroxy-3,7-dimethyl-
                  107-75-5
                  
                  9/30/91
                  6/30/98
                
                
                  Octanal, 7-methoxy-3,7-dimethyl-
                  3613-30-7
                  
                  9/30/91
                  6/30/98
                
                
                  Octanal, 2-(phenylmethylene)-
                  101-86-0
                  
                  9/30/91
                  6/30/98
                
                
                  6-Octenal, 3,7-dimethyl-
                  106-23-0
                  
                  9/30/91
                  6/30/98
                
                
                  6-Octenal, 3,7-dimethyl-, (S)-
                  5949-05-3
                  
                  9/30/91
                  12/19/95
                
                
                  Pentanal
                  110-62-3
                  
                  9/30/91
                  6/30/98
                
                
                  Pentanedial
                  111-30-8
                  
                  9/30/91
                  6/30/98
                
                
                  1-Piperidinecarboxaldehyde
                  2591-86-8
                  
                  9/30/91
                  6/30/98
                
                
                  Propanal
                  123-38-6
                  
                  9/30/91
                  6/30/98
                
                
                  
                  Propanal, 3-hydroxy-2,2-dimethyl-
                  597-31-9
                  
                  9/30/91
                  6/30/98
                
                
                  2-Propenal, 2-methyl-
                  78-85-3
                  
                  9/30/91
                  12/19/95
                
                
                  Propanal, 3-(methylthio)-
                  3268-49-3
                  
                  9/30/91
                  6/30/98
                
                
                  2-Propenal
                  107-02-8
                  
                  9/30/91
                  6/30/98
                
                
                  2-Propenal, 3- 4-(1,1-dimethylethyl)phenyl -2-methyl-
                  13586-68-0
                  
                  9/30/91
                  6/30/98
                
                
                  2-Propenal, 3-(2-methoxyphenyl)-
                  1504-74-1
                  
                  9/30/91
                  6/30/98
                
                
                  2-Propenal, 2-methyl-
                  78-85-3
                  
                  9/30/91
                  6/30/98
                
                
                  2-Propenal, 2-methyl-3-phenyl-
                  101-39-3
                  
                  9/30/91
                  6/30/98
                
                
                  2-Propenal, 3-phenyl-
                  104-55-2
                  
                  9/30/91
                  6/30/98
                
                
                  2-Propenal, 3-phenyl-, monopentyl deriv.
                  1331-92-6
                  
                  9/30/91
                  6/30/98
                
                
                  2-Pyridinecarboxaldehyde
                  1121-60-4
                  
                  9/30/91
                  12/19/95
                
                
                  2-Thiophene carboxaldehyde
                  98-03-3
                  
                  9/30/91
                  12/19/95
                
                
                  Undecanal
                  112-44-7
                  
                  9/30/91
                  6/30/98
                
                
                  Undecanal, 2-methyl-
                  110-41-8
                  
                  9/30/91
                  6/30/98
                
                
                  9-Undecenal
                  143-14-6
                  
                  9/30/91
                  12/19/95
                
                
                  10-Undecenal
                  112-45-8
                  
                  9/30/91
                  6/30/98
                
                
                  Alkyl-, Chloro-, and Hydroxymethyl Diaryl Ethers:
                
                
                  Benzene, 1-(bromomethyl)-3-phenoxy-
                  51632-16-7
                  
                  04/12/93
                  06/30/98
                
                
                  Benzenemethanol, 3-phenoxy-,
                  13826-35-2
                  
                  04/12/93
                  06/30/98
                
                
                  Benzenemethanol, 3-phenoxy-, acetate
                  50789-44-1
                  
                  4/12/93
                  12/19/95
                
                
                  Benzene, 1-methyl-3-phenoxy-
                  3586-14-9
                  
                  04/12/93
                  06/30/98
                
                
                  Benzene, 1,1′-oxybis[dodecyl-
                  69834-19-1
                  
                  4/12/93
                  12/19/95
                
                
                  Benzene, 1,1,′-oxybis[methyl-
                  28299-41-4
                  
                  04/12/93
                  06/30/98
                
                
                  Benzene, 1,1′-oxybis[(1,1,3,3-tetramethylbutyl)-
                  61702-88-3
                  
                  4/12/93
                  12/19/95
                
                
                  Benzoic acid, 3-[2-chloro-4-(trifluoromethyl)phenoxy]-,
                  63734-62-3
                  
                  04/12/93
                  06/30/98
                
                
                  Benzoic acid, 3-[2-chloro-4-(trifluoromethyl)phenoxy], potassium salt
                  72242-48-3
                  
                  04/12/93
                  06/30/98
                
                
                  1,1′-Biphenyl, phenoxy-
                  28984-89-6
                  
                  04/12/93
                  06/30/98
                
                
                  2-Chloro-1-(3-methylphenoxy)-4-(trifluoromethyl)benzene
                  42874-96-4
                  
                  04/12/93
                  06/30/98
                
                
                  1,4-Diphenoxybenzene
                  3061-36-7
                  
                  4/12/93
                  12/19/95
                
                
                  Phenol, 3-[2-chloro-4-(trifluoromethyl)phenoxy]-, acetate
                  50594-77-9
                  
                  04/12/93
                  06/30/98
                
                
                  Alkyl Phosphates:
                
                
                  Ethanol, 2-butoxy-, phosphate (3:1)
                  78-51-3
                  
                  10/29/90
                  12/19/95
                
                
                  Ethanol, 2-(2-butoxyethoxy)-, phosphate (3:1)
                  7332-46-9
                  
                  10/29/90
                  11/09/93
                
                
                  Phosphoric acid, bis(2-ethylhexyl) ester
                  298-07-7
                  
                  10/29/90
                  12/19/95
                
                
                  Phosphoric acid, dibutyl ester
                  107-66-4
                  
                  10/29/90
                  06/30/98
                
                
                  Phosphoric acid, didodecyl ester
                  7057-92-3
                  
                  10/29/90
                  11/09/93
                
                
                  Phosphoric acid, diisooctyl ester
                  27215-10-7
                  
                  10/29/90
                  11/09/93
                
                
                  Phosphoric acid, dodecyl ester
                  12751-23-4
                  
                  10/29/90
                  11/09/93
                
                
                  Phosphoric acid, 2-ethylhexyl ester
                  12645-31-7
                  
                  10/29/90
                  11/09/93
                
                
                  Phosphoric acid, monobutyl ester
                  1623-15-0
                  
                  10/29/90
                  11/09/93
                
                
                  Phosphoric acid, mono(2-ethylhexyl)ester
                  1070-03-7
                  
                  10/29/90
                  11/09/93
                
                
                  Phosphoric acid, monohexyl ester
                  3900-04-7
                  
                  10/29/90
                  11/09/93
                
                
                  Phosphoric acid, monomethyl ester
                  812-00-0
                  
                  10/29/90
                  11/09/93
                
                
                  Phosphoric acid, mono(1-methylethyl)ester
                  1623-24-1
                  
                  10/29/90
                  11/09/93
                
                
                  Phosphoric acid, monooctyl ester
                  3991-73-9
                  
                  10/29/90
                  11/09/93
                
                
                  Phosphoric acid, monooctadecyl ester
                  2958-09-0
                  
                  10/29/90
                  11/09/93
                
                
                  Phosphoric acid, triethyl ester
                  78-40-0
                  
                  10/29/90
                  12/19/95
                
                
                  Phosphoric acid, tris(2-ethylhexyl) ester
                  78-42-2
                  
                  10/29/90
                  12/19/95
                
                
                  Phosphoric acid, tris(2-methylpropyl) ester
                  126-71-6
                  
                  10/29/90
                  11/09/93
                
                
                  Phosphorodichloridic acid, ethyl ester
                  1498-51-7
                  
                  10/29/90
                  11/09/93
                
                
                  Alkylphenols and Alkylphenol Ethoxyates:
                
                
                  tert-Butylphenol (mixed isomers)
                  27178-34-3
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  2-Butylphenol
                  3180-09-4
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  2-tert-Butylphenol
                  88-18-6
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  4-n-Butylphenol
                  1638-22-8
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  4-sec-Butylphenol
                  99-71-8
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  4-tert-Butylphenol
                  98-54-4
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  Decaethylene glycol 4-isoctylphenyl ether
                  2315-66-4
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  4-Dodecylphenol
                  104-43-8
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  Dodecylphenol (mixed isomers)
                  1331-57-3
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  
                  Dedecylphenol (mixed isomers)
                  27193-86-8
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  Hexaethylene glycol 4-isoctylphenyl ether
                  2497-58-7
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  Isobutylphenol (mixed isomers)
                  31195-95-6
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  Isononylphenol (mixed isomers)
                  11066-49-2
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  4-(1-Methylbutyl)phenol
                  94-06-4
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  (1-Methylheptyl)phenol (mixed isomers)
                  27985-70-2
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  4-(1-Methyloctyl)phenol
                  17404-66-9
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  Nonylphenol (mixed isomers)
                  1300-16-9
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  
                  25154-52-3
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  4-Nonylphenol
                  104-40-5
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  Branched 4-nonylphenol (mixed isomers)
                  84852-15-3
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  2-Octylphenol
                  949-13-3
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  4-Octylphenol
                  1806-26-4
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  4-Pentylphenol
                  14938-35-3
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  4-tert-Pentylphenol
                  80-46-6
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  Polyethylene glycol mono(octyl)phenyl ether
                  9036-19-5
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  Polyethylene glycol 4-(tert-octyl)phenyl ether
                  9002-93-1
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  Poly(oxy-1,2-ethanediyl), α-(octylphenyl)-ω-hydroxy-, branched
                  68987-90-6
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  2-(1,1,3,3-Tetramethylbutyl)phenol
                  3884-95-5
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  (1,1,3,3-Tetramethylbutyl)phenol (mixed isomers)
                  1322-69-6
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                   
                  27193-28-8
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                   
                  29932-96-5
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                   
                  30105-54-5
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                   
                  62744-41-6
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  4-(2,2,3,3-Tetramethylbutyl)phenol
                  54932-78-4
                  § 716.20(b)(4) applies
                  3/29/96
                  6/30/98
                
                
                  Brominated flame retardants:
                
                
                  Alkanes, C10-18, bromochloro-
                  68955-41-9
                  
                  10/29/90
                  12/19/95
                
                
                  Benzamide, 3,5-dibromo-N-(4-bromophenyl)-2-hydroxy-
                  87-10-5
                  
                  10/29/90
                  12/19/95
                
                
                  Benzene, ethenyl-, homopolymer, brominated
                  88497-56-7
                  
                  10/29/90
                  11/09/93
                
                
                  Benzene, 1,1′-(1-methylethylidene)bis (3,5-dibromo-4-(2-propenyloxy)-
                  25327-89-3
                  
                  10/29/90
                  11/09/93
                
                
                  Benzene, pentabromomethyl-
                  87-83-2
                  
                  10/29/90
                  12/19/95
                
                
                  Cyclohexane, 1,2,3,4,5-pentabromo-6-chloro-
                  87-84-3
                  
                  10/29/90
                  12/19/95
                
                
                  Cyclohexane, tetrabromodichloro-
                  30554-72-4
                  
                  10/29/90
                  12/19/95
                
                
                  Cyclohexane, tribromotrichloro-
                  30554-73-5
                  
                  10/29/90
                  12/19/95
                
                
                  Ethanol, 2,2′-((1-methylethylidene)bis ((2,6-dibromo-4,1-phenylene)oxy)) bis-
                  4162-45-2
                  
                  10/29/90
                  12/19/95
                
                
                  Ethene, bromo-
                  593-60-2
                  
                  10/29/90
                  06/30/98
                
                
                  Phenol, 2,4-dibromo-
                  615-58-7
                  
                  10/29/90
                  12/19/95
                
                
                  Phenol, 2,4(or 2,6)-dibromo-,homopolymer
                  69882-11-7
                  
                  10/29/90
                  12/19/95
                
                
                  1-Propanol, 2,3-dibromo-
                  96-13-9
                  
                  10/29/90
                  12/19/95
                
                
                  1-Propanol, 2,2-dimethyl-,tribromo deriv
                  36483-57-5
                  
                  10/29/90
                  12/19/95
                
                
                  2-Propenoic acid,(1-methylethylidene)bis (2,6-dibromo-4,1-phenylene) ester
                  55205-38-4
                  
                  10/29/90
                  12/19/95
                
                
                  Chloroalkyl phosphates:
                
                
                  2,2-Bis(chloromethyl)-1,3-propanediyltetrakis(2-chloroethyl) phosphate
                  38051-10-4
                  
                  6/14/93
                  12/19/95
                
                
                  2-Chloro-1-methylethylbis(2-chloropropyl) phosphate-
                  76649-15-5
                  
                  6/14/93
                  12/19/95
                
                
                  1,2-Ethanediyl tetrakis(2-chloro-1-methylethylene) phosphate
                  34621-99-3
                  
                  6/14/93
                  12/19/95
                
                
                  Oxydi-2,1-ethanediyltetrakis(2-choloroethyl) phosphate
                  53461-82-8
                  
                  6/14/93
                  12/19/95
                
                
                  Cyanoacrylates:
                
                
                  2-Propenoic acid, 2-cyano-, methyl ester
                  137-05-3
                  
                  1/26/94
                  12/19/95
                
                
                  2-Propenoic acid, 2-cyano-, isobutyl ester
                  1069-55-2
                  
                  1/26/94
                  12/19/95
                
                
                  2-Propenoic acid, 2-cyano-3,3-diphenyl-, 2-ethylhexyl ester
                  6197-30-4
                  
                  1/26/94
                  12/19/95
                
                
                  2-Propenoic acid, 2-cyano-, butyl ester
                  6606-65-1
                  
                  1/26/94
                  12/19/95
                
                
                  
                  2-Propenoic acid, 2-cyano-, ethyl ester
                  7085-85-0
                  
                  1/26/94
                  12/19/95
                
                
                  2-Propenoic acid, 2-cyano-, 2-propenyl ester
                  7324-02-9
                  
                  1/26/94
                  12/19/95
                
                
                  2-Propenoic acid, 2-cyano-, 1-methylethyl ester
                  10586-17-1
                  
                  1/26/94
                  12/19/95
                
                
                  2-Propenoic acid, 2-cyano-, ethoxy ethyl ester
                  21982-43-4
                  
                  1/26/94
                  12/19/95
                
                
                  2-Propenoic acid, 2-cyano-, 2,2,2-trifluoromethyl ester
                  23023-91-8
                  
                  1/26/94
                  12/19/95
                
                
                  2-Propenoic acid, 2-cyano-, 2-methoxyethyl ester
                  27816-23-5
                  
                  1/26/94
                  12/19/95
                
                
                  Ethanaminium, 2-[[2-cyano-3-[4-(diethylamino)phenyl]-1-oxo-2-propenyl]oxy]-N,N,N-trimethyl-, chloride
                  64992-16-1
                  
                  1/26/94
                  12/19/95
                
                
                  Indium Compounds:
                  
                  
                  
                  
                
                
                  Acetic acid, indium(3 + ) salt
                  25114-58-3
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                  Indium
                  7440-74-6
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                  Indium chloride (InCl3)
                  10025-82-8
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                  Indium hydroxide (In(OH)3)
                  20661-21-6
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                  Indium oxide (In2O3)
                  1312-43-2
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                  Indium phosphide (InP)
                  22398-80-7
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                  Indium tin oxide
                  50926-11-9
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                  Sulfamic acid, indium(3 + ) salt
                  66027-93-8
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                  Sulfuric acid, indium(3 + ) salt (3:2)
                  13464-82-9
                  § 716.21(a)(6)
                  6/3/04
                  8/2/04
                
                
                  IRIS Chemicals:
                
                
                  3,4-Dimethylphenol
                  95-65-8
                  
                  9/30/91
                  12/19/95
                
                
                  2,4-Dinitrophenol
                  51-28-5
                  
                  9/30/91
                  12/19/95
                
                
                  Isocyanates:
                
                
                  Acetic acid, isocyanato-, ethyl ester
                  2949-22-6
                  
                  10/29/90
                  11/09/93
                
                
                  Benzene, bis(isocyanatomethyl)-
                  25854-16-4
                  
                  10/29/90
                  11/09/93
                
                
                  Benzene, 1-bromo-4-isocyanato-
                  2493-02-9
                  
                  10/29/90
                  11/09/93
                
                
                  Benzene, 1-chloro-3-isocyanato-
                  2909-38-8
                  
                  10/29/90
                  11/09/93
                
                
                  Benzene, 1-chloro-4-isocyanato-
                  104-12-1
                  
                  10/29/90
                  06/30/98
                
                
                  Benzene, 1,2-dichloro-4-isocyanato-
                  102-36-3
                  
                  10/29/90
                  06/30/98
                
                
                  Benzene, 1,3-dichloro-5-isocyanato-
                  34893-92-0
                  
                  10/29/90
                  11/09/93
                
                
                  Benzene, 1,1′-(diisocyanatomethylene)bis-
                  10031-75-1
                  
                  10/29/90
                  11/09/93
                
                
                  Benzene, isocyanato-
                  103-71-9
                  
                  10/29/90
                  06/30/98
                
                
                  Benzene, 2-isocyanato-1,3-bis(1-methylethyl)-
                  28178-42-9
                  
                  10/29/90
                  11/09/93
                
                
                  Benzene, 2-isocyanato-1,3-dimethyl-, ester
                  28556-81-2
                  
                  10/29/90
                  11/09/93
                
                
                  Benzene, 1-isocyanato-2-methyl-
                  614-68-6
                  
                  10/29/90
                  11/09/93
                
                
                  Benzene, 1-isocyanato-4-methyl-
                  622-58-2
                  
                  10/29/90
                  11/09/93
                
                
                  Benzene, 1-isocyanato-4-nitro-
                  100-28-7
                  
                  10/29/90
                  11/09/93
                
                
                  Benzene, 1-isocyanato-3-(trifluoromethyl)-
                  329-01-1
                  
                  10/29/90
                  06/30/98
                
                
                  Benzene, 1,1′,1″-methylidynetris(4-isocyanato-
                  2422-91-5
                  
                  10/29/90
                  11/09/93
                
                
                  Butane, 1-isocyanato-
                  111-36-4
                  
                  10/29/90
                  06/30/98
                
                
                  Cyclohexane, 2-heptyl-3,4-bis (9-isocyanatononyl)-1-pentyl-
                  68239-06-5
                  
                  10/29/90
                  11/09/93
                
                
                  Cyclohexane, isocyanato-
                  3173-53-3
                  
                  10/29/90
                  11/09/93
                
                
                  1,3-Diazetidine-2,4-dione, 1,3-bis(3-isocyanato methylphenyl)-
                  26747-90-0
                  
                  10/29/90
                  11/09/93
                
                
                  Ethane, isocyanato-
                  109-90-0
                  
                  10/29/90
                  12/19/95
                
                
                  Imidodicarbonic diamide, N,N′-2-tris(6-isocyanatohexyl)-
                  4035-89-6
                  
                  10/29/90
                  11/09/93
                
                
                  Methane, isocyanato-
                  624-83-9
                  
                  10/29/90
                  12/19/95
                
                
                  Octadecane, 1-isocyanato-
                  112-96-9
                  
                  10/29/90
                  11/09/93
                
                
                  Phenol, 4-isocyanato-, phosphorothioate (3:1) (ester)
                  4151-51-3
                  
                  10/29/90
                  11/09/93
                
                
                  Propane, 1-isocyanato-
                  110-78-1
                  
                  10/29/90
                  11/09/93
                
                
                  1-Propene, 3-isocyanato-
                  1476-23-9
                  
                  10/29/90
                  11/09/93
                
                
                  2-Propenoic acid, 2-methyl-, 2- isocyanatoethyl ester
                  30674-80-7
                  
                  10/29/90
                  12/19/95
                
                
                  2-Propenoic acid, 2-methyl-2-(((((5-isocyanato-1,3,3-trimethylcyclohexyl)methyl)amino) carbonyl)oxy)ethyl ester
                  73597-26-9
                  
                  10/29/90
                  11/09/93
                
                
                  1,3,5,-Triazine-2,4,6(1H.3H.5H-trione, 1,3,5-tris(3-isocyanatomethylphenyl)-
                  26603-40-7
                  
                  10/29/90
                  11/09/93
                
                
                  Methyl ethylene glycol ethers and esters:
                
                
                  Ethylene glycol monomethy ether acrylate
                  3121-61-7
                  
                  1/26/94
                  12/19/95
                
                
                  
                  Tetraethylene glycol monomethyl ether
                  23783-42-8
                  
                  1/26/94
                  12/19/95
                
                
                  OSHA Chemicals in Need of Dermal Absorption Testing:
                
                
                  Amitrole
                  61-82-5
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  
                    n-Amyl acetate
                  628-63-7
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  o-Anisidine
                  90-04-0
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  Benzyl chloride
                  100-44-7
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  
                    sec-Butyl acetate
                  105-46-4
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  
                    tert-Butyl acetate
                  540-88-5
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  
                    sec-Butyl alcohol
                  78-92-2
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  
                    tert-Butyl alcohol
                  75-65-0
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  t-Butylcatechol
                  98-29-3
                  § 716.20(b)(3) and (b)(4) apply
                  8/4/95
                  6/30/98
                
                
                  o-sec-butylphenol
                  89-72-5
                  
                  3/11/94
                  6/30/98
                
                
                  Camphor
                  76-22-2
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  Carbon disulfide
                  75-15-0
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  Catechol
                  120-80-9
                  § 716.20(b)(3) and (b)(4) apply
                  8/4/95
                  6/30/98
                
                
                  
                    a-Chloroacetophenone
                  532-27-4
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  Chlorobenzene
                  108-90-7
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  o-Chlorotoluene
                  95-49-8
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  Cyclohexene
                  110-83-8
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  Cyclohexanol
                  108-93-0
                  § 716.20(b)(3) and (b)(4) apply
                  8/4/95
                  6/30/98
                
                
                  Cyclopentadiene
                  542-92-7
                  § 716.20(b)(3) and (b)(4) apply
                  8/4/95
                  6/30/98
                
                
                  Cyclopentane
                  287-92-3
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  Diacetone alcohol
                  123-42-2
                  § 716.20(b)(3) and (b)(4) apply
                  8/4/95
                  6/30/98
                
                
                  Dibutyl phosphate
                  107-66-4
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  1,2-Dichloroethylene
                  540-59-0
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  Dicylcopentadiene
                  77-73-6
                  § 716.20(b)(3) and (b)(4) apply
                  8/4/95
                  6/30/98
                
                
                  Dimethyl acetamide
                  127-19-5
                  § 716.20(b)(3) and (b)(4) apply
                  8/4/95
                  6/30/98
                
                
                  Dimethylaniline
                  121-69-7
                  § 716.20(b)(3) and (b)(4) apply
                  8/4/95
                  6/30/98
                
                
                  Dimethyl sulfate
                  77-78-1
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  m-Dinitrobenzene
                  99-65-0
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  o-Dinitrobenzene
                  528-29-0
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  
                    p-Dinitrobenzene
                  100-25-4
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  2,4-Dinitrotoluene
                  121-14-2
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  Diphenylamine
                  122-39-4
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  Disulfiram
                  97-77-8
                  § 716.20(b)(3) applies
                  1/26/94
                  1/26/94
                
                
                  Ethyl bromide
                  74-96-4
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  Ethyl ether
                  60-29-7
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  Heptane (n-Heptane)
                  142-82-5
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  Indene
                  95-13-6
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  Isoamyl acetate
                  123-92-2
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  N-Isopropylaniline
                  768-52-5
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  p-Methoxyphenol
                  150-76-5
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  Methyl acetate
                  79-20-9
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  Methylcyclohexane
                  108-87-2
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  Methyl formate
                  107-31-3
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  Methyl isoamyl ketone
                  110-12-3
                  § 716.20(b)(3) and (b)(4) apply
                  8/4/95
                  6/30/98
                
                
                  p-Nitroaniline
                  100-01-6
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  p-Nitrochlorobenzene
                  100-00-5
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  1-Nitropropane
                  108-03-2
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  2-Nitropropane
                  79-46-9
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  m-Nitrotoluene
                  99-08-1
                  § 716.20(b)(3) and (b)(4) apply
                  8/4/95
                  6/30/98
                
                
                  o-Nitrotoluene
                  88-72-2
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  p-Nitrotoluene
                  99-99-0
                  § 716.20(b)(3) and (b)(4) apply
                  8/4/95
                  6/30/98
                
                
                  Nonane
                  111-84-2
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  Pentane
                  109-66-0
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  Phenylhydrazine
                  100-63-0
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  Propylene glycol dinitrate
                  6423-43-4
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  Sodium bisulfite
                  7631-90-5
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  Sodium metabisulfite
                  7681-57-4
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  Tetrahydrofuran
                  109-99-9
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  m-Toluidine
                  108-44-1
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  Vinylidene chloride
                  75-35-4
                  § 716.20(b)(3) and (b)(4) apply
                  8/4/95
                  6/30/98
                
                
                  
                  Vinyl toluene
                  25013-15-4
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  
                    p-Xylene
                  106-42-3
                  § 716.20(b)(3) applies
                  1/26/94
                  6/30/98
                
                
                  Xylidine
                  1300-73-8
                  § 716.20(b)(3) applies
                  3/11/94
                  6/30/98
                
                
                  Propylene glycol ethers and esters:
                
                
                  Dipropylene glycol
                  110-96-5
                  
                  1/26/94
                  12/19/95
                
                
                  Dipropylene glycol butyl ether
                  29911-28-2
                  
                  1/26/94
                  12/19/95
                
                
                  Dipropylene glycol monomethyl ether acetate
                  88917-22-0
                  
                  1/26/94
                  12/19/95
                
                
                  1-(2-Methoxy-1-methylethoxy)-2-propanol
                  20324-32-7
                  
                  1/26/94
                  12/19/95
                
                
                  Methoxy-1-propanol
                  28677-93-2
                  
                  1/26/94
                  12/19/95
                
                
                  1-Phenoxy-2-propanol
                  770-35-4
                  
                  1/26/94
                  12/19/95
                
                
                  Propylene glycol monobutyl ether
                  29387-86-8
                  
                  1/26/94
                  12/19/95
                
                
                  Propylene glycol monomethyl ether acetate
                  108-65-6
                  
                  1/26/94
                  12/19/95
                
                
                  Propylene glycol mono-tert-butyl ether
                  57018-52-7
                  
                  1/26/94
                  12/19/95
                
                
                  Tripropylene glycol diacrylate
                  42978-66-5
                  
                  1/26/94
                  12/19/95
                
                
                  Tripropylene glycol methyl ether
                  20324-33-8
                  
                  1/26/94
                  12/19/95
                
                
                  Siloxanes:
                
                
                  Cyclopolydimethylsiloxane
                  69430-24-6
                   
                  10/12/93
                  06/30/98
                
                
                  Decamethylcyclopentasiloxane
                  541-02-6
                   
                  10/12/93
                  06/30/98
                
                
                  Decamethyltetrasiloxane
                  141-62-8
                   
                  10/12/93
                  06/30/98
                
                
                  Dimethyldiphenylsiloxane
                  68083-14-7
                   
                  10/12/93
                  06/30/98
                
                
                  Dimethylhydropolylsiloxane
                  68037-59-2
                   
                  10/12/93
                  06/30/98
                
                
                  Dimethylmethyl 3,3,3-trifluoropropyl siloxane
                  115361-68-7
                   
                  10/12/93
                  06/30/98
                
                
                  Dimethylmethylvinylsiloxane
                  67762-94-1
                   
                  10/12/93
                  06/30/98
                
                
                  Dimethylpolysiloxanes
                  68037-74-1
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Dimethyl silicones and siloxanes
                  63148-62-9
                   
                  10/12/93
                  06/30/98
                
                
                  Dimethyl silicones and siloxane, reaction products with silica
                  67762-90-7
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Docosamethylcycloundecasiloxane
                  18766-38-6
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Docosamethyldecasiloxane
                  556-70-7
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Dodecamethylcyclohexasiloxane
                  540-97-6
                   
                  10/12/93
                  06/30/98
                
                
                  Dodecamethylpentasiloxane
                  141-63-9
                   
                  10/12/93
                  06/30/98
                
                
                  Dotetracontamethyleicosasiloxane
                  150027-00-2
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Dotriacontamethylcyclohexadecasiloxane
                  150026-95-2
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Dotriacontamethylpentadecasiloxane
                  2471-11-6
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Eicosamethylcyclodecasiloxane
                  18772-36-6
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Eicosamethylnonasiloxane
                  2652-13-3
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Hexacosamethylcyclotridecasiloxane
                  23732-94-7
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Hexacosamethyldodecasiloxane
                  2471-08-1
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Hexadecamethylcyclooctasiloxane
                  556-68-3
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Hexadecamethylheptasiloxane
                  541-01-5
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Hexamethylcyclotrisiloxane
                  541-05-9
                   
                  10/12/93
                  06/30/98
                
                
                  Hexamethyldisilazane
                  999-97-3
                   
                  10/12/93
                  06/30/98
                
                
                  Hexamethyldisiloxane
                  107-46-0
                   
                  10/12/93
                  06/30/98
                
                
                  Hexatriacontamethylcyclooctadecasiloxane
                  23523-12-8
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Hexatriacontamethylheptadecasiloxane
                  18844-04-7
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Methylpolysiloxane
                  9004-73-3
                   
                  10/12/93
                  06/30/98
                
                
                  Methylvinylcyclosiloxane
                  2554-06-5
                   
                  10/12/93
                  06/30/98
                
                
                  Siloxanes and silicones, di-Me, hydroxy-terminated
                  70131-67-8
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Octacosamethylcyclotetradecasiloxane
                  149050-40-8
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Octacosamethyltridecasiloxane
                  2471-09-2
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Octadecamethylcyclononasiloxane
                  556-71-8
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Octadecamethyloctasiloxane
                  556-69-4
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Octamethyltrisiloxane
                  107-51-7
                   
                  10/12/93
                  06/30/98
                
                
                  Octaphenylcyclotetrasiloxane
                  546-56-5
                   
                  10/12/93
                  06/30/98
                
                
                  Octatriacontamethylcyclononadecasiloxane
                  150026-97-4
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Octatriacontamethyloctadecasiloxane
                  36938-52-0
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Polymethyloctadecylsiloxane
                  not available
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Tetracontamethylcycloeicosasiloxane
                  150026-98-5
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Tetracontamethylnonadecasiloxane
                  150026-99-6
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Tetracosamethylcyclododecasiloxane
                  18919-94-3
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Tetracosamethylundecasiloxane
                  107-53-9
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Tetradecamethylcycloheptasiloxane
                  107-50-6
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Tetradecamethylhexasiloxane
                  107-52-8
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Tetramethylcyclotetrasiloxane
                  2370-88-9
                   
                  10/12/93
                  06/30/98
                
                
                  Tetramethyldivinyldisiloxane
                  2627-95-4
                   
                  10/12/93
                  06/30/98
                
                
                  Tetratriacontamethylcycloheptadecasiloxane
                  150026-96-3
                   
                  10/12/93
                  06/30/98
                
                
                  
                  Tetratriacontamethylhexadecasiloxane
                  36938-50-8
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Triacontamethylcyclopentadecasiloxane
                  23523-14-0
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Triacontamethyltetradecasiloxane
                  2471-10-5
                  § 716.20(b)(2) applies
                  10/12/93
                  06/30/98
                
                
                  Trifluoropropylmethylcyclotrisiloxane
                  2374-14-3
                   
                  10/12/93
                  06/30/98
                  
                
                
                  Substantially produced chemicals in need of subchronic tests:
                
                
                  Acetoacetanilide
                  102-01-2
                  
                  9/30/91
                  12/19/95
                
                
                  4-(Acetylamino)benzenesulfonyl chloride
                  121-60-8
                  
                  9/30/91
                  6/30/98
                
                
                  2-(2-Aminoethoxy)-ethanol
                  929-06-6
                  
                  6/30/92
                  6/30/98
                
                
                  7-Amino-4-hydroxy-2-naphthalenesulfonic acid
                  87-02-5
                  
                  9/30/91
                  12/19/95
                
                
                  Ammonium carbamate
                  1111-78-0
                  
                  9/30/91
                  12/19/95
                
                
                  1,3-Benzenedisulfonic acid
                  98-48-6
                  
                  9/30/91
                  12/19/95
                
                
                  Bis(2-ethylhexyl)-2-butenedioate
                  142-16-5
                  
                  9/30/91
                  12/19/95
                
                
                  Bromamine acid
                  116-81-4
                  
                  9/30/91
                  12/19/95
                
                
                  Butyric anhydride
                  106-31-0
                  
                  9/30/91
                  12/19/95
                
                
                  Ethanol, 2-(2-ethoxyethoxy)-, acetate
                  112-15-2
                  
                  9/30/91
                  6/30/98
                
                
                  1,2-Dichlorobutane
                  616-21-7
                  
                  9/30/91
                  12/19/95
                
                
                  3,4-Dichlorobutene
                  760-23-6
                  
                  9/30/91
                  12/19/95
                
                
                  3,4-Dichloronitrobenzene
                  99-54-7
                  
                  9/30/91
                  6/30/98
                
                
                  1,3-Dicyanobenzene
                  626-17-5
                  
                  9/30/91
                  6/30/98
                
                
                  Diethylene glycol dimethyl ether
                  111-96-6
                  
                  9/30/91
                  6/30/98
                
                
                  4-Ethoxynitrobenzene
                  100-29-8
                  
                  9/30/91
                  6/30/98
                
                
                  2-Ethylanthraquinone
                  84-51-5
                  
                  9/30/91
                  12/19/95
                
                
                  Hexa(methoxymethyl) melamine
                  3089-11-0
                  
                  9/30/91
                  6/30/98
                
                
                  3-Hydroxy-2-naphthoic acid
                  92-70-6
                  
                  9/30/91
                  12/19/95
                
                
                  Isobutyl acrylate
                  106-63-8
                  
                  9/30/91
                  12/19/95
                
                
                  Isophthaloyl chloride
                  9-63-8
                  
                  9/30/91
                  12/19/95
                
                
                  4-Methyl-2-nitro-phenol
                  119-33-5
                  
                  9/30/91
                  6/30/98
                
                
                  2-(4-Morpholinyldithio)-benzothiazole
                  95-32-9
                  
                  9/30/91
                  12/19/95
                
                
                  Naphthalenedicarboxylic anhydride
                  81-84-5
                  
                  9/30/91
                  6/30/98
                
                
                  1-Naphthol
                  90-15-3
                  
                  9/30/91
                  12/19/95
                
                
                  
                    p,p′-Oxybis(benzenesulfonylhydrazide)
                  80-51-3
                  
                  9/30/91
                  6/30/98
                
                
                  2,4-Pentanedione
                  123-54-6
                  
                  9/30/91
                  12/19/95
                
                
                  Perfluoro-N-hexane
                  355-42-0
                  
                  9/30/91
                  12/19/95
                
                
                  Perfluorotributylamine
                  311-89-7
                  
                  9/30/91
                  12/19/95
                
                
                  Propanoic anhydride
                  123-62-6
                  
                  9/30/91
                  12/19/95
                
                
                  Quinacridone
                  1047-16-1
                  
                  9/30/91
                  12/19/95
                
                
                  Terephthaloyl chloride
                  100-20-9
                  
                  9/30/91
                  
                
                
                  Trichloromethanesulfenyl chloride
                  594-42-3
                  
                  9/30/91
                  6/30/98
                
                
                  Triethylene glycol bis(2-ethylhexanoate)
                  94-28-0
                  
                  9/30/91
                  12/19/95
                
                
                  Sulphones:
                
                
                  2-Amino-4-[(2-hydroxyethyl) sulfonyl]phenol
                  17601-96-6
                  
                  9/30/91
                  12/19/95
                
                
                  2-Amino-4-(methylsulfonyl)phenol
                  98-30-6
                  
                  9/30/91
                  12/19/95
                
                
                  2-[(6-Amino-2-naphthalenyl) sulfonyl]ethanol
                  52218-35-6
                  
                  9/30/91
                  12/19/95
                
                
                  2-[(3-Aminophenyl)sulfonyl]ethanol
                  5246-57-1
                  
                  9/30/91
                  12/19/95
                
                
                  Bisphenol S
                  80-09-1
                  
                  9/30/91
                  12/19/95
                
                
                  3-(Decyloxy)tetrahydrothiophene 1,1-dioxide
                  18760-44-6
                  
                  9/30/91
                  12/19/95
                
                
                  4,4′-Diaminodiphenyl sulfone
                  80-08-0
                  
                  9/30/91
                  12/19/95
                
                
                  4-[4-[(2,6-Dichloro-4-nitrophenyl)azo]phenyl] thiomorpholine, 11,1-dioxide
                  17741-62-7
                  
                  9/30/91
                  12/19/95
                
                
                  1-(Diiodomethyl)sulfonyl-4-methyl benzene
                  20018-09-1
                  
                  9/30/91
                  12/19/95
                
                
                  Dimethylsulfone
                  67-71-0
                  
                  9/30/91
                  12/19/95
                
                
                  Diphenylsulfone
                  127-63-9
                  
                  9/30/91
                  12/19/95
                
                
                  3-[N-Ethyl-4-[[6-(methylsulfonyl)-2-benzothiazolyl]azo]-m-toluidino]propionitrile
                  16588-67-3
                  
                  9/30/91
                  12/19/95
                
                
                  1,1′-[Methylenebis(sulfonyl)]bis-2-chloroethane
                  41123-59-5
                  
                  9/30/91
                  12/19/95
                
                
                  2,2′-[Methylenebis(sulfonyl)]bisethanol
                  41123-69-7
                  
                  9/30/91
                  12/19/95
                
                
                  1,1′-[Methylenebis(sulfonyl)]bisethene
                  3278-22-6
                  
                  9/30/91
                  12/19/95
                
                
                  6-Methylsulfonyl)-2-benzothiazolamine
                  17557-67-4
                  
                  9/30/91
                  12/19/95
                
                
                  2-[(3-Nitrophenyl)sulfonyl]ethanol
                  41687-30-3
                  
                  9/30/91
                  12/19/95
                
                
                  1,1′-[Oxybis(methylenesulfonyl)]bis-2-chloroethane
                  53061-10-2
                  
                  9/30/91
                  12/19/95
                
                
                  2,2′-[Oxybis(methylenesulfonyl)] bisethanol
                  36724-43-3
                  
                  9/30/91
                  12/19/95
                
                
                  
                  1,1′-[Oxybis(methylenesulfonyl)] bisethene
                  26750-50-5
                  
                  9/30/91
                  12/19/95
                
                
                  4-[[4-(Phenylmethoxy)phenyl]sulfonyl] phenol
                  63134-33-8
                  
                  9/30/91
                  12/19/95
                
                
                  4-Phenylthiomorpholine, 1,1-dioxide
                  17688-68-5
                  
                  9/30/91
                  12/19/95
                
                
                  Sulfolane
                  126-33-0
                  
                  9/30/91
                  12/19/95
                
                
                  3-Sulfolene
                  77-79-2
                  
                  9/30/91
                  12/19/95
                
                
                  Sulfonyl bis(4-chlorobenzene)
                  80-07-9
                  
                  9/30/91
                  12/19/95
                
                
                  2,2′-Sulfonyl bisethanol
                  2580-77-0
                  
                  9/30/91
                  12/19/95
                
                
                  Voluntary HPV Challenge Program orphan (unsponsored) chemicals:
                   
                   
                   
                   
                
                
                  Acetaldehyde, reaction products with formaldehyde, by-products from
                  68442-60-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Acetamide, 2,2-dichloro-N,N-di-2-propenyl-
                  37764-25-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Acid chlorides, tallow, hydrogenated
                  68955-37-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Alkanes, chloro
                  61788-76-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Alkenes, C>10 .alpha.-
                  64743-02-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Amides, coco, N-[3-(dimethylamino)propyl], alkylation products with sodium 3-chloro-2-hydroxypropanesulfonate
                  70851-08-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Amides, tall-oil fatty, N,N-di-Me
                  68308-74-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Anthracene oil
                  90640-80-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Aromatic hydrocarbons, C8, o-xylene-lean
                  68650-36-2
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Aromatic hydrocarbons, C9-16, biphenyl deriv.-rich
                  68955-76-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Barium, carbonate nonylphenol complexes
                  68515-89-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzaldehyde, 3-bromo-
                  3132-99-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzaldehyde, 3-phenoxy-
                  39515-51-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzaldehyde, 4-(1,1-dimethylethyl)-
                  939-97-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzenamine, 2,6-diethyl-N-methylene-
                  35203-08-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzenamine, 2-ethyl-6-methyl-N-methylene-
                  35203-06-6
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzenamine, 3-(trifluoromethyl)-
                  98-16-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzenamine, N,N-dimethyl-
                  121-69-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzenamine, N-phenyl-4-[[4-(phenylamino)phenyl][4-(phenylimino)-2,5-cyclohexadien-1-ylidene]methyl]-, monohydrochloride
                  2152-64-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzene, (2-chloro-1,1-dimethylethyl)-
                  515-40-2
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzene, 1-(bromomethyl)-3-phenoxy-
                  51632-16-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzene, 1,1'-[1,2-ethanediylbis(oxy)]bis-
                  104-66-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzene, 1,1'-oxybis-, tetrapropylene derivs.
                  119345-02-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzene, 1,2-dimethyl-3-nitro-
                  83-41-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzene, 1-bromo-4-fluoro-
                  460-00-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzene, 1-chloro-2,4-dinitro-
                  97-00-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzene, 1-chloro-4-(trichloromethyl)-
                  5216-25-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzene, 1-chloro-4-(trifluoromethyl)-
                  98-56-6
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzene, 1-methoxy-4-methyl-
                  104-93-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  
                  Benzene, chloromethyl-
                  25168-05-2
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzene, ethenylethyl-
                  28106-30-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzene, ethylenated
                  68987-41-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzene, mixed with toluene, dealkylation product
                  68953-80-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,3-Benzenedicarboxylic acid, 5-sulfo-, 1,3-dimethyl ester
                  138-25-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,3-Benzenedicarboxylic acid, 5-sulfo-, 1,3-dimethyl ester, sodium salt
                  3965-55-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,2-Benzenedicarboxylic acid, bis(2-methylpropyl) ester
                  84-69-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,4-Benzenedicarboxylic acid, dimethyl ester, manuf. of, by-products from
                  68988-22-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzenemethanol, .alpha.,.alpha.-dimethyl-
                  617-94-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzenemethanol, 3-phenoxy-
                  13826-35-2
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzenesulfonic acid, 3-nitro-, sodium salt
                  127-68-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzenesulfonic acid, 4-chloro-3,5-dinitro-, potassium salt
                  38185-06-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzenesulfonic acid, C10-16-alkyl derivs., compds. with triethanolamine
                  68584-25-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzenesulfonic acid, dimethyl-
                  25321-41-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzenesulfonyl chloride
                  98-09-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,2-Benzisothiazol-3(2H)-one, 1,1-dioxide
                  81-07-2
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzoic acid, 2-methyl-
                  118-90-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  2,4,6,8,3,5,7-Benzotetraoxatriplumbacycloundecin-3,5,7-triylidene, 1,9-dihydro-1,9-dioxo-
                  17976-43-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzothiazole, 2-[(chloromethyl)thio]-
                  28908-00-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Benzoyl chloride, 3,5-dichloro-
                  2905-62-6
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,2-Butadiene
                  590-19-2
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Butanedioic acid, oxo-, diethyl ester, ion(1-), sodium
                  40876-98-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1-Butanol, sodium salt
                  2372-45-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  2-Butenal
                  4170-30-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  2-Butenediamide, (2E)-, N,N'-bis[2-(4,5-dihydro-2-nortall-oil alkyl-1H-imidazol-1-yl)ethyl] derivs.
                  68442-77-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  2-Butenedioic acid (2E)-, di-C8-18-alkyl esters
                  68610-90-2
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  2-Butenedioic acid (2Z)-, dioctyl ester
                  2915-53-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  2-Butenenitrile, 2-methyl-, (2E)-
                  30574-97-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  2-Butenenitrile, 2-methyl-, (2Z)-
                  20068-02-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Carbamic acid, monoammonium salt
                  1111-78-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Carbamodithioic acid, monoammonium salt
                  513-74-6
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Carbonochloridothioic acid, S-(phenylmethyl) ester
                  37734-45-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Carbonodithioic acid, O-(1-methylethyl) ester, sodium salt
                  140-93-2
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Carboxylic acids, di-, C4-11
                  68937-72-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  
                  Chromate(3-), bis[3-(hydroxy-.kappa.O)-4-[[2-(hydroxy-.kappa.O)-1-naphthalenyl]azo-.kappa.N1]-7-nitro-1-naphthalenesulfonato(3-)]-, trisodium
                  57693-14-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Coal, anthracite, calcined
                  68187-59-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Creosote
                  8001-58-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Cyclohexane, oxidized, aq. ext., sodium salt
                  68915-39-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Cyclohexane, oxidized, non-acidic by-products, distn. lights
                  68609-05-2
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,3-Cyclopentadiene
                  542-92-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Decane, 1-chloro-
                  1002-69-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Decanoic acid, mixed esters with dipentaerythritol, octanoic acid and valeric acid
                  68441-66-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1-Decene, sulfurized
                  72162-15-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Distillates (coal tar)
                  65996-92-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Distillates (coal tar), heavy oils
                  90640-86-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Distillates (coal tar), upper
                  65996-91-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Distillates (petroleum), hydrofined lubricating-oil
                  68782-97-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Distillates, hydrocarbon resin prodn. higher boiling
                  68602-81-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Disulfides, alkylaryl dialkyl diaryl, petroleum refinery spent caustic oxidn. products
                  68334-01-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Disulfides, C5-12-alkyl
                  68513-62-2
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Ethane, 1,1,1-trimethoxy-
                  1445-45-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Ethane, 1,1'-[methylenebis(oxy)]bis[2-chloro-
                  111-91-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Ethane, 1,1'-oxybis[2-chloro-
                  111-44-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Ethane, 1,2-dichloro-, manuf. of, by-products from, distn. lights
                  68608-59-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,2-Ethanediamine, N,N,N′,N′-tetramethyl-
                  110-18-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Ethanedioic acid, calcium salt (1:1)
                  563-72-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,2-Ethanediol, dinitrate
                  628-96-6
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Ethanesulfonic acid, 2-[methyl[(9Z)-1-oxo-9-octadecenyl]amino]-, sodium salt
                  137-20-2
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Ethanimidothioic acid, N-hydroxy-, methyl ester
                  13749-94-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Ethanol, 2-(2-butoxyethoxy)-, sodium salt
                  38321-18-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Ethanol, 2,2'-oxybis-, reaction products with ammonia, morpholine derivs. residues
                  68909-77-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Ethanol, 2,2'-oxybis-, reaction products with ammonia, morpholine product tower residues
                  71077-05-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Ethanol, 2-[(4-aminophenyl)sulfonyl]-, hydrogen sulfate (ester)
                  2494-89-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Ethanol, 2-butoxy-, sodium salt
                  52663-57-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Ethene, hydrated, by-products from
                  68987-66-6
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Ethenesulfonic acid, sodium salt
                  3039-83-6
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Extract oils (coal), tar base
                  65996-86-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  
                  Extract residues (coal), tar oil alk.
                  65996-87-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Extract residues (coal), tar oil alk., naphthalene distn. residues
                  73665-18-6
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Extracts, coal tar oil alk.
                  65996-83-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Fats and Glyceridic oils, vegetable, reclaimed
                  68990-65-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Fatty acids, tall-oil, 2-(2-hydroxyethoxy)ethyl esters
                  68309-16-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Fatty acids, tall-oil, low-boiling, reaction products with ammonia-ethanolamine reaction by-products
                  68915-05-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Fatty acids, tall-oil, reaction products with diethylenetriamine, acetates
                  68153-60-6
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Fatty acids, tall-oil, sulfonated, sodium salts
                  68309-27-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Formic acid, compd. with 2,2′,2[ethanol] (1:1)
                  24794-58-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  2,5-Furandione, dihydro-3-(octenyl)-
                  26680-54-6
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Glycine, N-(carboxymethyl)-
                  142-73-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Glycine, N-(carboxymethyl)-, disodium salt
                  928-72-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Glycine, N-methyl-, monosodium salt
                  4316-73-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Glycine, N-phenyl-, monopotassium salt
                  19525-59-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Glycine, N-phenyl-, monosodium salt
                  10265-69-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1-Hexacosanol
                  506-52-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Hexadecane, 1-chloro-
                  4860-03-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,4-Hexadiene
                  592-45-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Hexanedioic acid, dihexyl ester
                  110-33-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Hexanedioic acid, esters with high-boiling C6-10-alkene hydroformylation products
                  84501-86-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,3-Hexanediol, 2-ethyl-
                  94-96-2
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,6-Hexanediol, distn. residues
                  68937-29-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  2-Hexenal, 2-ethyl-
                  645-62-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1H-Isoindole-1,3(2H)-dione, 3a,4,7,7a-tetrahydro-
                  85-40-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Hydrocarbons, C12-20, catalytic alkylation by-products
                  68919-17-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Imidodicarbonic diamide, N,N′,2-tris(6-isocyanatohexyl)-
                  4035-89-6
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,3-Isobenzofurandione, 5-methyl-
                  19438-61-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Lard, oil, Me esters
                  68082-78-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Methanesulfonamide, N-[2-[(4-amino-3-methylphenyl)ethylamino]ethyl]-, sulfate (2:3)
                  25646-71-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Methanesulfonic acid, hydroxy-, monosodium salt
                  870-72-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Methanesulfonyl chloride
                  124-63-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Methanone, (2-hydroxy-4-methoxyphenyl)phenyl-
                  131-57-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Naphtha (petroleum), clay-treated light straight-run
                  68527-22-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  2,7-Naphthalenedisulfonic acid, 4-amino-5-hydroxy-, monosodium salt
                  5460-09-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1-Naphthalenesulfonic acid, 2-amino-
                  81-16-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  
                  2-Naphthalenesulfonic acid, 6-[(2,4-diaminophenyl)azo]-3-[[4-[[4-[[7-[(2,4-diaminophenyl)azo]-1-hydroxy-3-sulfo-2-naphthalenyl]azo]phenyl]amino]-3-sulfophenyl]azo]-4-hydroxy-, trisodium salt
                  6473-13-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1-Naphthalenol, 1,2,3,4-tetrahydro-
                  529-33-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1(2H)-Naphthalenone, 3,4-dihydro-
                  529-34-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1H,3H-Naphtho[1,8-cd]pyran-1,3-dione
                  81-84-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Nickel, bis[(cyano-C)triphenylborato(1-)-N]bis(hexanedinitrile-N,N')-
                  83864-02-2
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1-Octacosanol
                  557-61-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Octadecane, 1-chloro-
                  3386-33-2
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Octadecanoic acid, 2-(1-carboxyethoxy)-1-methyl-2-oxoethyl ester, sodium salt
                  25383-99-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Octadecanoic acid, 2-(hydroxymethyl)-2-[[(1-oxooctadecyl)oxy]methyl]-1,3-propanediyl ester
                  28188-24-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Octadecanoic acid, reaction products with 2-[(2-aminoethyl)amino]ethanol
                  68815-50-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  9-Octadecenoic acid, 12-(acetyloxy)-, 1,2,3-propanetriyl ester, (9Z,9'Z,9”,12R,12'R,12”)-
                  101-34-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Octane, 1-chloro-
                  111-85-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1-Octanesulfonyl chloride
                  7795-95-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1-Octanesulfonyl fluoride
                  40630-63-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Oxirane, [(2-methylphenoxy)methyl]-
                  2210-79-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Oxiranemethanamine, N-[4-(oxiranylmethoxy)phenyl]-N-(oxiranylmethyl)-
                  5026-74-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Paraffin oils, chlorosulfonated, saponified
                  68188-18-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  3-Pentanone
                  96-22-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1-Pentene, 2,4,4-trimethyl-
                  107-39-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  2-Pentene, 2,4,4-trimethyl-
                  107-40-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phenol, (1,1,3,3-tetramethylbutyl)-
                  27193-28-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phenol, (1-methylethyl)-
                  25168-06-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phenol, 2-(1,1-dimethylethyl)-4-methyl-
                  2409-55-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phenol, 2,4-bis(1,1-dimethylpropyl)-6-[(2-nitrophenyl)azo]-
                  52184-19-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phenol, 2,4-bis(1-methyl-1-phenylethyl)-6-[(2-nitrophenyl)azo]-
                  70693-50-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phenol, 3-(diethylamino)-
                  91-68-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phenol, 4-methyl-2-nitro-
                  119-33-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phenol, isobutylenated methylstyrenated
                  68457-74-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phenol, methyl-, sodium salt
                  34689-46-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phenol, nonyl derivs.
                  68081-86-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phenol, styrenated
                  61788-44-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phenols (petroleum)
                  64743-03-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  
                  Phosphoramidothioic acid, O,O-dimethyl ester
                  17321-47-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phosphoric acid, (1,1-dimethylethyl)phenyl diphenyl ester
                  56803-37-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phosphoric acid, mixed 3-bromo-2,2-dimethylpropyl and 2-bromoethyl and 2-chloroethyl esters
                  125997-20-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phosphorochloridothioic acid, O,O-dimethyl ester
                  2524-03-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phosphorochloridous acid, bis(4-nonylphenyl) ester
                  63302-49-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phosphorodichloridic acid, ethyl ester
                  1498-51-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phosphorodithioic acid, O,O-di-C1-14-alkyl esters
                  68187-41-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phosphorodithioic acid, O,O-di-C1-14-alkyl esters, zinc salts
                  68649-42-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phosphorodithioic acid, O,O-dimethyl ester
                  756-80-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phosphorodithioic acid, O,O-dimethyl ester, sodium salt
                  26377-29-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phosphorous acid, 2-(1,1-dimethylethyl)-4-[1-[3-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-methylethyl]phenyl bis(4-nonylphenyl) ester
                  20227-53-6
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Phosphorous acid, isooctyl diphenyl ester
                  26401-27-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Piperazineethanol
                  25154-38-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Pitch, coal tar-petroleum
                  68187-57-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Propane, 2,2-dimethoxy-
                  77-76-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Propanenitrile, 3-(dimethylamino)-
                  1738-25-6
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1-Propanesulfonic acid, 2-hydroxy-3-(2-propenyloxy)-, monosodium salt
                  52556-42-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Propanoic acid, 2-bromo-
                  598-72-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Propanoic acid, 2-methyl-, 3-(benzoyloxy)-2,2,4-trimethylpentyl ester
                  22527-63-5
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  2-Propenoic acid, 2-carboxyethyl ester
                  24615-84-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Pyridine, hydrochloride
                  628-13-7
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  4(1H)-Pyrimidinone, 6-methyl-2-(1-methylethyl)-
                  2814-20-2
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Solvent naphtha (coal)
                  65996-79-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Sulfonic acids, petroleum
                  61789-85-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Tannins
                  1401-55-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Tannins, reaction products with sodium bisulfite, sodium polysulfide and sodium sulfite
                  72854-27-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Tar oils, coal
                  65996-82-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Tar, coal, dried and oxidized
                  68918-16-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Tar, coal, high-temp.
                  65996-89-6
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Tar, coal, high-temp., high-solids
                  68990-61-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Terpenes and Terpenoids, C10-30, distn. residues
                  70084-98-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1-Tetracosanol
                  506-51-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Tetradecane, 1-chloro-
                  2425-54-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,3,5,7-Tetrazocine, octahydro-1,3,5,7-tetranitro-
                  2691-41-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  
                  Thiazole, 4-methyl-
                  693-95-8
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Thiourea
                  62-56-6
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,3,5-Triazine, hexahydro-1,3,5-trinitro-
                  121-82-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,3,5-Triazine-2,4,6(1H,3H,5H)-trione, 1,3,5-tris(6-isocyanatohexyl)-
                  3779-63-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,3,5-Triazine-2,4-diamine, 6-chloro-N-(1,1-dimethylethyl)-N'-ethyl-
                  5915-41-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,3,5-Triazine-2,4-diamine, 6-chloro-N,N'-bis(1-methylethyl)-
                  139-40-2
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  1,3,5-Triazine-2,4-diamine, 6-chloro-N-ethyl-N'-(1-methylethyl)-
                  1912-24-9
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Urea, (hydroxymethyl)-
                  1000-82-4
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Urea, N'-(3,4-dichlorophenyl)-N,N-dimethyl-
                  330-54-1
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Urea, sulfate (1:1)
                  21351-39-3
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
                
                  Urea, sulfate (2:1)
                  17103-31-0
                  § 716.21(a)(7)
                  September 29, 2006
                  November 28, 2006
                
              
              [53 FR 38645, Sept. 30, 1988]
              
                Editorial Note:
                For Federal Register citations affecting § 716.120, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              
                Effective Date Note:
                At 59 FR 14115, Mar. 25, 1994, in § 716.120 paragraph (d), the chemical substances under the category “propylene glycol ethers and esters” and all related dates, were stayed effective Mar. 25, 1994.
              
            
          
        
        
          Pt. 717
          PART 717—RECORDS AND REPORTS OF ALLEGATIONS THAT CHEMICAL SUBSTANCES CAUSE SIGNIFICANT ADVERSE REACTIONS TO HEALTH OR THE ENVIRONMENT
          
            
              Subpart A—General Provisions
              Sec.
              717.1
              Scope and compliance.
              717.3
              Definitions.
              717.5
              Persons subject to this part.
              717.7
              Persons not subject to this part.
              717.10
              Allegations subject to this part.
              717.12
              Significant adverse reactions that must be recorded.
              717.15
              Recordkeeping requirements.
              717.17
              Inspection and reporting requirements.
              717.19
              Confidentiality.
            
          
          
            Authority:
            15 U.S.C. 2607(c).
          
          
            Source:
            48 FR 38187, Aug. 22, 1983, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 717.1
              Scope and compliance.
              Section 8 (c) of the Toxic Substances Control Act (TSCA) requires manufacturers, processors, and distributors of chemical substances and mixtures:
              (a) To keep “records of significant adverse reactions to health or the environment, as determined by the Administrator by rule, alleged to have been caused by the substance or mixture.”
              (b) To “permit inspection and submit copies of such records”, upon request of any designated representative of the Administrator. This rule implements section 8(c) of TSCA. It describes the records to be kept and prescribes the conditions under which certain firms must submit or make the records available to a duly designated representative of the Administrator.
            
            
              § 717.3
              Definitions.
              The definitions set forth in section 3 of TSCA and the following definitions apply to this part:
              (a) Allegation means a statement, made without formal proof or regard for evidence, that a chemical substance or mixture has caused a significant adverse reaction to health or the environment.
              
              (b) Firm or company means any person, that is subject to this part, as defined in § 717.5.
              (c)(1) Known human effects means a commonly recognized human health effect of a particular substance or mixture as described either in:
              (i) Scientific articles or publications abstracted in standard reference sources.
              (ii) The firm's product labeling or material safety data sheets (MSDS).
              (2) However, an effect is not a “known human effect” if it:
              (i) Was a significantly more severe toxic effect than previously described.
              (ii) Was a manifestation of a toxic effect after a significantly shorter exposure period or lower exposure level than described.
              (iii) Was a manifestation of a toxic effect by an exposure route different from that described.
              (d) Manufacture or process means to manufacture or process for commercial purposes.
              (e)(1) Manufacture for commercial purposes means to import, produce, or manufacture with the purpose of obtaining an immediate or eventual commercial advantage for the manufacturer, and includes, among other things, such “manufacture” of any amount of a chemical substance or mixture:
              (i) For distribution in commerce, including for test marketing.
              (ii) For use by the manufacturer, including use for product research and development, or as an intermediate.
              (2) Manufacture for commercial purposes also applies to substances that are produced coincidentally during the manufacture, processing, use, or disposal of another substance or mixture, including both byproducts that are separated from that other substances or mixture and impurities that remain in that substance or mixture. Such byproducts and impurities may, or may not, in themselves have commercial value. They are nonetheless produced for the purpose of obtaining a commercial advantage since they are part of the manufacture of a chemical product for a commercial purpose.
              (f) Person includes any individual, firm, company, corporation, joint venture, partnership, sole proprietorship, association, or any other business entity, any State or political subdivision thereof, and any department, agency, or instrumentally of the Federal Government.
              (g) Process for commercial purposes means the preparation of a chemical substance or mixture, after its manufacture, for distribution in commerce with the purpose of obtaining an immediate or eventual commercial advantage for the processor. Processing of any amount of a chemical substance or mixture is included. If a chemical substance or mixture containing impurities is processed for commercial purposes, then those impurities are also processed for commercial purposes.
              (h) Retailer means a person who distributes in commerce a chemical substance, mixture, or article to ultimate purchasers who are not commercial entities.
              (i) Significant adverse reactions are reactions that may indicate a substantial impairment of normal activities, or long-lasting or irreversible damage to health or the environment.
              (j) Site means a contiguous property unit. Property divided only by a public right-of-way is considered one site. There may be multiple manufacturing, processing, or distribution activities occurring within a single site.
              (k) Substance means a chemical substance or mixture unless otherwise indicated.
            
            
              § 717.5
              Persons subject to this part.
              (a) Manufacturers. (1) All manufacturers of chemical substances are subject to this part except as provided in § 717.7(a). If manufacture of a chemcial substance occurs at any site owned or controlled by a firm then that firm is subject to this part.
              (2) A manufacturer must collect:
              (i) Any allegation identifying a chemical substance it manufactures and any allegation identifying the operations in the manufacture of any chemical substance it manufactures.
              (ii) Any allegation identifying any of its own processing or distribution in commerce activities with respect to any chemical substance it manufactures.

              (iii) Any allegation identifying emissions, effluents, or other discharges from activities described in this paragraph.
              (iv) Any allegation identifying a substance produced coincidentally during processing, use, storage or disposal of a chemical substance it manufactures.
              (3) For the purpose of this part, owned or controlled means ownership of 50 percent or more of a firm's voting stock or other equity rights, or the power to control the management and policies of that firm.
              (b) Processors. (1) A person who processes chemical substances, who is not also a manufacturer of those chemical substances, is subject to this part if (i) the person processes chemical substances to produce mixtures, or (ii) the person repackages chemical substances or mixtures.
              (2) As a processor subject to this part such person must collect:
              (i) Any allegation identifying any mixture it produces and distributes in commerce and any allegation identifying any chemical substance or mixture it repackages and distributes in commerce.
              (ii) Any allegation identifying any of its own further processing or distribution in commerce activities of the products described in paragraph (b)(2)(i) of this section.
              (iii) Any allegation identifying emissions, effluents, or other discharges from activities described in this paragraph.
              (iv) Any allegation identifying a substance produced coincidentally during the processing, use, storage or disposal of the products described in paragraph (b)(2)(i) of this section.
              (c) SIC code. SIC codes applicable to this part are published in Standard Industrial Classification Manual—1972 and the 1977 Supplement. This manual and supplement may be obtained from the U.S. Government Printing Office, Washington, D.C. 20402—stock number 4101-0006 and stock number 003-005-0170-0 respectively. Where there is a conflict between the SIC code use of a term and the definition of that term in this part, the definition in this part applies.
              [48 FR 38187, Aug. 22, 1983, as amended at 50 FR 46769, Nov. 13, 1985]
            
            
              § 717.7
              Persons not subject to this part.
              (a) Manufacturers. (1) Persons or site activities are exempt from this part if the means by which they manufacture a chemical substance solely involves mining or other solely extractive functions, e.g., those companies or sites within a company whose sole function is to mine mineral ores, extract petroleum or natural gas, quarry non-metallic minerals (including extraction of salts from seawater or brines), mine or otherwise extract coal, or separate gases from the atmosphere. This exemption may include, but is not necessarily limited to, firms engaged in activities as described in SIC Division B—Mining and SIC Code 2813—Industrial Gases.
              (2) A person is not subject to this part if the chemical substances that person causes to be produced are limited to:
              (i) Chemical substances that result from chemical reactions that occur incidental to exposure of another chemical substance, mixture, or article to environmental factors such as air, moisture, microbial organisms, or sunlight.
              (ii) Chemical substances that result from chemical reactions that occur incidental to storage or disposal of other chemical substances, mixtures, or articles.
              (iii) Chemical substances that result from chemical reactions that occur upon end use of other chemical substances, mixtures, or articles such as adhesives, paints, miscellaneous cleaners or other housekeeping products, fuel additives, water softening and treatment agents, photographic films, batteries, matches, or safety flares, and that are not themselves manufactured or imported for distribution in commerce for use as chemical intermediates.

              (iv) Chemical substances that result from chemical reactions that occur upon use of curable plastic or rubber molding compounds, inks, drying oils, metal finishing compounds, adhesives, or paints, or other chemical substance formed during the manufacture of an article destined for the marketplace without further chemical change of the chemical substance.
              
              (v) Chemical substances that result from chemical reactions that occur when (A) a stabilizer, colorant, odorant, antioxidant, filler, solvent, carrier, surfactant, plasticizer, corrosion inhibitor, antifoamer or defoamer, dispersant, precipitation-inhibitor, binder, emulsifier, deemulsifier, dewatering agent, agglomerating agent, adhesion promoter, flow modifier, pH adjuster, sequestrant, coagulant, flocculant, fire retardant, lubricant, chelating agent, or quality control reagent functions as intended, or (B) a chemical substance, which is intended solely to impart a specific physicochemical characteristic, functions as intended.
              (b) [Reserved]
              (c) Sole distributors. A person solely engaged in the distribution of chemical substances is exempt from this part, unless such person is also a manufacturer or processor subject to this part. For example, a “distributor” who repackages chemical substances or mixtures is considered to be a processor and, thus, is not a sole distributor. Sole distributors may include, but are not limited to, those firms that distribute chemical substances as described in the wholesale trade SIC codes 5161—Chemicals and Allied Products, 5171—Petroleum Bulk Stations and Terminals, and 5172—Petroleum and Petroleum Products Wholesalers, Except Bulk Stations and Terminals.
              (d) Retailers. A person who is a retailer is exempt from this part unless such person is also a manufacturer or a processor subject to this part.
              [48 FR 38187, Aug. 22, 1983, as amended at 50 FR 46770, Nov. 13, 1985]
            
            
              § 717.10
              Allegations subject to this part.
              (a) Allegations subject to this part are those allegations received on or after November 21, 1983 by persons subject to this part.
              (b) Allegations subject to this part are those that:
              (1) Are submitted either in writing and are signed by the alleger, or are submitted orally. In the case of an oral allegation, the firm must transcribe the allegation into written form, or it must inform the alleger that such allegation may be subject to this part and request that the alleger submit such allegation to the firm in writing and signed.
              (2) Implicate a substance that caused the stated significant adverse reaction by one of the following:
              (i) Naming the specific substance.
              (ii) Naming a mixture that contains a specific substance.
              (iii) Naming an article that contains a specific substance.
              (iv) Naming a company process or operation in which substances are involved.
              (v) Identifying an effluent, emission, or other discharge from a site of manufacturing, processing or distribution of a substance.
              (c) Allegations subject to this part may be made to a firm by any person, such as an employee of the firm, individual consumer, a neighbor of the firm's plant, another firm on behalf of its employees or an organization on behalf of its members.
              (d) EPA intends that firms should, to the maximum practical extent, provide allegers with information regarding the ultimate disposition of their allegations. For example, firms could provide a brief notice to the alleger stating that a record was created under this part based upon their allegation, or that a record was not created and briefly explain the reasons why not.
            
            
              § 717.12
              Significant adverse reactions that must be recorded.
              (a) Except as provided in paragraph (b) of this section, significant adverse reactions to human health that must be recorded include but are not limited to:
              (1) Long-lasting or irreversible damage, such as cancer or birth defects.
              (2) Partial or complete impairment of bodily functions, such as reproductive disorders, neurological disorders or blood disorders.
              (3) An impairment of normal activities experienced by all or most of the persons exposed at one time.
              (4) An impairment of normal activities which is experienced each time an individual is exposed.

              (b) Firms are not required to record significant adverse reactions that are known human effects as defined in § 717.3(c).
              
              (c) Except as provided in paragraph (d) of this section, significant adverse reactions to the environment that must be recorded, even if restricted to the environs of a plant or disposal site, include but are not limited to:
              (1) Gradual or sudden changes in the composition of animal life or plant life, including fungal or microbial organisms, in an area.
              (2) Abnormal number of deaths of organisms (e.g., fish kills).
              (3) Reduction of the reproductive success or the vigor of a species.
              (4) Reduction in agricultural productivity, whether crops or livestock.
              (5) Alterations in the behavior or distribution of a species.
              (6) Long lasting or irreversible contamination of components of the physical environment, especially in the case of ground water, and surface water and soil resources that have limited self-cleansing capability.
              (d) Firms are not required to record a significant adverse reaction to the environment if the alleged cause of that significant adverse reaction can be directly attributable to an accidental spill or other accidental discharge, emission exceeding permitted limits, or other incident of environmental contamination that has been reported to the Federal Government under any applicable authority.
              [48 FR 38187, Aug. 22, 1983, as amended at 49 FR 23183, June 5, 1984; 58 FR 34204, June 23, 1993]
            
            
              § 717.15
              Recordkeeping requirements.
              (a) Establishment and location of records. A firm subject to this part shall establish and maintain records of significant adverse reactions alleged to have been caused by chemical substances or mixtures manufactured or processed by the firm. Such records shall be kept at the firm's headquarters or at any other appropriate location central to the firm's chemical operations.
              (b) Content of records. The record shall consist of the following:
              (1) The original allegation as received.
              (2) An abstract of the allegation and other pertinent information as follows:
              (i) The name and address of the plant site which received the allegation.
              (ii) The date the allegation was received at that site.
              (iii) The implicated substance, mixture, article, company process or operation, or site discharge.
              (iv) A description of the alleger (e.g., “company employee,” “individual consumer,” “plant neighbor”). If the allegation involves a health effect, the sex and year of birth of the individual should be recorded, if ascertainable.
              (v) A description of the alleged health effect(s). The description must relate how the effect(s) became known and the route of exposure, if explained in the allegation.
              (vi) A description of the nature of the alleged environmental effect(s), identifying the affected plant and/or animal species, or contaminated portion of the physical environment.
              (3) The results of any self-initiated investigation with respect to an allegation. (EPA does not require persons subject to this part to investigate allegations received, and no provision of this part shall be construed to imply that EPA recommends, encourages or requires such investigation.)
              (4) Copies of any further required records or reports relating to the allegation. For example, if an employee allegation results in a requirement for the firm to record the case on Occupational Safety and Health Form 101 or appropriate substitute (see 29 CFR part 1904 for requirements under the Occupational Safety and Health Act of 1970), a copy of that OSHA record must be included in the allegation record.
              (c) File structure. Records must be retrievable by the alleged cause of the significant adverse reaction, which cause may be one of the following:
              (1) A specific chemical identity.
              (2) A mixture.
              (3) An article.
              (4) A company process or operation.
              (5) A site emission, effluent or other discharge.
              (d) Retention period. Records of significant adverse reactions to the health of employees shall be retained for a period of 30 years from the date such reactions were first reported to or known by the person maintaining such records. This provision requires persons subject to this part to retain for 30 years an employee health related allegation, arising from any employment related exposure, whether or not such allegation was submitted by or on the behalf of that recordkeeper's own employee. Any other record of significant adverse reactions shall be maintained for a period of five years from the date the information contained in the record was first reported to or known by the person maintaining the record.
              (e) Transfer of records. (1) If a firm ceases to do business, the successor must receive and keep all the records that must be kept under this part.
              (2) If a firm ceases to do business and there is no successor to receive and keep the records for the prescribed period, these records must be transmitted to EPA. See § 717.17(c) for the address to which such records must be sent.
              [48 FR 38187, Aug. 22, 1983, as amended at 49 FR 23183, June 5, 1984; 58 FR 34204, June 23, 1993]
            
            
              § 717.17
              Inspection and reporting requirements.
              (a) Inspection. Firms must make records of allegations available for inspection by any duly designated representative of the Administrator.
              (b) Reporting. Each person who is required to keep records under this part must submit copies of those records to the Agency as required by the EPA Administrator or appropriate designee. EPA will notify those responsible for reporting by letter or will announce any such requirements for submitting copies of records by a notice in the Federal Register. Such letter or notice will be signed by the Administrator or appropriate designee, and will specify which records or portion of records must be submitted. The reporting period will be specified by the letter or notice but in no case will such reporting period be less than 45 days from the date of the letter or the effective date of the notice.
              (c) How to report. When required to report, firms must submit copies of records (preferably by certified mail) to the Document Control Office (DCO) (7407M), Office of Pollution Prevention and Toxics (OPPT), Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington, DC 20460-0001, ATTN: 8(c) Allegations.
              [48 FR 38187, Aug. 22, 1983, as amended at 49 FR 23183, June 5, 1984; 52 FR 20084, May 29, 1987; 53 FR 12523, Apr. 15, 1988; 58 FR 34204, June 23, 1993; 60 FR 34464, July 3, 1995; 71 FR 33641, June 12, 2006]
            
            
              § 717.19
              Confidentiality.
              (a) Any person submitting copies of records may assert a business confidentiality claim covering all or part of the submitted information. Any information covered by a claim will be disclosed by EPA only as provided in procedures set forth at part 2 of this title.
              (b) If no claim accompanies a document at the time it is submitted to EPA, the document will be placed in an open file available to the public without further notice to the respondent.
              (c) To asset a claim of confidentiality for information contained in a submitted record, the respondent must submit two copies of the document.
              (1) One copy must be complete. In that copy, the respondent must indicate what information, if any, is claimed as confidential by marking the specific information on each page with a label such as “confidential”, “proprietary”, or “trade secret” and briefly state the basis of the claim.
              (2) If some information is claimed as confidential, the respondent must submit a second copy of the record. The second copy must be complete, except that all information claimed as confidential in the first copy must be deleted.
              (3) The first copy will be for internal use by EPA. The second copy will be placed in an open file to be available to the public.
              (4) Failure to furnish a second copy when information is claimed as confidential in the first copy will be considered a presumptive waiver of the claim of confidentiality. EPA will notify the respondent by certified mail that a finding of a presumptive waiver of the claim of confidentiality has been made. The respondent will be given 30 days from the date of receipt of notification to submit the required second copy. If the respondent fails to submit the second copy within the 30 days, EPA will place the first copy in the public file.
            
          
        
        
          
          Pt. 720
          PART 720—PREMANUFACTURE NOTIFICATION
          
            
              Subpart A—General Provisions
              Sec.
              720.1
              Scope.
              720.3
              Definitions.
            
            
              Subpart B—Applicability
              720.22
              Persons who must report.
              720.25
              Determining whether a chemical substance is on the Inventory.
              720.30
              Chemicals not subject to notification requirements.
              720.36
              Exemption for research and development.
              720.38
              Exemptions for test marketing.
            
            
              Subpart C—Notice Form
              720.40
              General.
              720.45
              Information that must be included in the notice form.
              720.50
              Submission of test data and other data concerning the health and environmental effects of a substance.
              720.57
              Imports.
            
            
              Subpart D—Disposition of Notices
              720.60
              General.
              720.62
              Notice that notification is not required.
              720.65
              Acknowledgement of receipt of a notice; errors in the notice; incomplete submissions; and false and misleading statements.
              720.70
              Notice in the Federal Register.
              720.75
              Notice review period.
              720.78
              Recordkeeping.
            
            
              Subpart E—Confidentiality and Public Access to Information
              720.80
              General provisions.
              720.85
              Chemical identity.
              720.87
              Categories or proposed categories of uses of a new chemical substance.
              720.90
              Data from health and safety studies.
              720.95
              Public file.
            
            
              Subpart F—Commencement of Manufacture or Import
              720.102
              Notice of commencement of manufacture or import.
            
            
              Subpart G—Compliance and Inspections
              720.120
              Compliance.
              720.122
              Inspections.
            
          
          
            Authority:
            15 U.S.C. 2604, 2607, and 2613.
          
          
            Source:
            48 FR 21742, May 13, 1983, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 720.1
              Scope.
              This part establishes procedures for the reporting of new chemical substances by manufacturers and importers under section 5 of the Toxic Substances Control Act, 15 U.S.C. 2604. This part applies to microorganisms only to the extent provided by part 725 of this chapter. The rule defines the persons and chemical substances subject to the reporting requirements, prescribes the contents of section 5 notices, and establishes procedures for submitting notices. The rule also establishes EPA policy regarding claims of confidentiality for, and public disclosure of, various categories of information submitted in connection with section 5 notices.
              [48 FR 21742, May 13, 1983, as amended at 58 FR 34204, June 23, 1993; 62 FR 17932, Apr. 11, 1997]
            
            
              § 720.3
              Definitions.
              (a)(1) For the purposes of this part, the terms cosmetic, device, drug, food, and food additive have the meanings contained in the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 321 et seq., and the regulations issued under it. In addition, the term “food” includes poultry and poultry products, as defined in the Poultry Products Inspection Act, 21 U.S.C. 453 et seq.; meats and meat food products, as defined in the Federal Meat Inspection Act, 21 U.S.C. 60 et seq.; and eggs and egg products, as defined in the Egg Products Inspection Act, 21 U.S.C. 1033 et seq.
              
              (2) The term pesticide has the meaning contained in the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. 136 et seq. and the regulations issued under it.
              (3) The terms byproduct material, source material, and special nuclear material have the meanings contained in the Atomic Energy Act of 1954, 42 U.S.C 2014 et seq. and the regulations issued under it.
              (b) Act means the Toxic Substances Control Act, 15 U.S.C. 2601 et seq.
              
              (c) Article means a manufactured item:

              (1) Which is formed to a specific shape or design during manufacture;
              
              (2) Which has end use function(s) dependent in whole or in part upon its shape or design during end use; and
              (3) Which has either no change of chemical composition during its end use or only those changes of composition which have no commercial purpose separate from that of the article and that may occur as described in § 720.30(h)(5), except that fluids and particles are not considered articles regardless of shape or design.
              (d) Byproduct means a chemical substance produced without a separate commercial intent during the manufacture, processing, use, or disposal of another chemical substance or mixture.
              (e) Chemical substance means any organic or inorganic substance of a particular molecular identity, including any combination of such substances occurring in whole or in part as a result of a chemical reaction or occurring in nature, and any chemical element or uncombined radical, except that “chemical substance” does not include:
              (1) Any mixture.
              (2) Any pesticide when manufactured, processed, or distributed in commerce for use as a pesticide.
              (3) Tobacco or any tobacco product.
              (4) Any source material, special nuclear material, or byproduct material.
              (5) Any pistol, firearm, revolver, shells, or cartridges.
              (6) Any food, food additive, drug, cosmetic, or device, when manufactured, processed, or distributed in commerce for use as a food, food additive, drug, cosmetic, or device.
              (f) Commerce means trade, traffic, transportation, or other commerce (1) between a place in a State and any place outside of such State, or (2) which affects trade, traffic, transportation, or commerce between a place in a State and any place outside of such State.
              (g) Customs territory of the United States means the 50 States, Puerto Rico, and the District of Columbia.
              (h) Director means the Director of the EPA Office of Pollution Prevention and Toxics.
              (i) Distribute in commerce means to sell in commerce, to introduce or deliver for introduction into commerce, or to hold after introduction into commerce.
              (j) EPA means the U.S. Environmental Protection Agency.
              (k) Health and safety study or study means any study of any effect of a chemical substance or mixture on health or the environment or on both, including underlying data and epidemiological studies, studies of occupational exposure to a chemical substance or mixture, toxicological, clinical, and ecological, or other studies of a chemical substance or mixture, and any test performed under the Act. Chemical identity is always part of a health and safety study.
              (1) Not only is information which arises as a result of a formal, disciplined study included, but other information relating to the effects of a chemical substance or mixture on health or the environment is also included. Any data that bear on the effects of a chemical substance on health or the environment would be included.
              (2) Examples include:
              (i) Long- and short-term tests of mutagenicity, carcinogenicity, or teratogenicity; data on behavioral disorders; dermatoxicity; pharmacological effects; mammalian absorption, distribution, metabolism, and excretion; cumulative, additive, and synergistic effects; acute, subchronic, and chronic effects; and structure/activity analyses.
              (ii) Tests for ecological or other environmental effects on invertebrates, fish, or other animals, and plants, including: Acute toxicity tests, chronic toxicity tests, critical life stage tests, behavioral tests, algal growth tests, seed germination tests, plant growth or damage tests, microbial function tests, bioconcentration or bioaccumulation tests, and model ecosystem (microcosm) studies.

              (iii) Assessments of human and environmental exposure, including workplace exposure, and impacts of a particular chemical substance or mixture on the environment, including surveys, tests, and studies of: Biological, photochemical, and chemical degradation; air, water, and soil transport; biomagnification and bioconcentration; and chemical and physical properties, e.g., boiling point, vapor pressure, evaporation rates from soil and water, octanol/water partition coefficient, and water solubility.
              (iv) Monitoring data, when they have been aggregated and analyzed to measure the exposure of humans or the environment to a chemical substance or mixture.
              (v) Any assessments of risk to health and the environment resulting from the manufacture, processing, distribution in commerce, use, or disposal of the chemical substance.
              (l) Importer means any person who imports a chemical substance, including a chemical substance as part of a mixture or article, into the customs territory of the United States. “Importer” includes the person primarily liable for the payment of any duties on the merchandise or an authorized agent acting on his or her behalf. The term also includes, as appropriate:
              (1) The consignee.
              (2) The importer of record.
              (3) The actual owner if an actual owner's declaration and superseding bond has been filed in accordance with 19 CFR 141.20; or
              (4) The transferee, if the right to draw merchandise in a bonded warehouse has been transferred in accordance with subpart C of 19 CFR part 144. (See “principal importer.”)
              (m) Impurity means a chemical substance which is unintentionally present with another chemical substance.
              (n) Intermediate means any chemical substance that is consumed, in whole or in part, in chemical reactions used for the intentional manufacture of another chemical substance(s) or mixture(s), or that is intentionally present for the purpose of altering the rates of such chemical reactions.
              (o) Inventory means the list of chemical substances manufactured or processed in the United States that EPA compiled and keeps current under section 8(b) of the Act.
              (p) Known to or reasonably ascertainable by means all information in a person's possession or control, plus all information that a reasonable person similarly situated might be expected to possess, control, or know.
              (q) Manufacture means to produce or manufacture in the United States or import into the customs territory of the United States.
              (r) Manufacture or import for commercial purposes means:
              (1) To import, produce, or manufacture with the purpose of obtaining an immediate or eventual commercial advantage for the manufacturer or importer, and includes, among other things, “manufacture” of any amount of a chemical substance or mixture:
              (i) For commercial distribution, including for test marketing.
              (ii) For use by the manufacturer, including use for product research and development or as an intermediate.
              (2) The term also applies to substances that are produced coincidentally during the manufacture, processing, use, or disposal of another substance or mixture, including byproducts that are separated from that other substance or mixture and impurities that remain in that substance or mixture. Byproducts and impurities without separate commercial value are nonetheless produced for the purpose of obtaining a commercial advantage, since they are part of the manufacture of a chemical substance for commercial purposes.
              (s) Manufacture solely for export means to manufacture or import for commercial purposes a chemical substance solely for export from the United States under the following restrictions on activities in the United States:
              (1) Distribution in commerce is limited to purposes of export or processing solely for export as defined in § 721.3 of this chapter.
              (2) The manufacturer or importer, and any person to whom the substance is distributed for purposes of export or processing solely for export (as defined in § 721.3 of this chapter), may not use the substance except in small quantities solely for research and development in accordance with § 720.36.
              (t) Manufacturer means a person who imports, produces, or manufactures a chemical substance. A person who extracts a component chemical substance from a previously existing chemical substance or a complex combination of substances is a manufacturer of that component chemical substance. A person who contracts with a manufacturer to manufacture or produce a chemical substance is also a manufacturer if (1) the manufacturer manufactures or produces the substance exclusively for that person, and (2) that person specifies the identity of the substance and controls the total amount produced and the basic technology for the plant process.
              (u) Mixture means any combination of two or more chemical substances if the combination does not occur in nature and is not, in whole or in part, the result of a chemical reaction; except “mixture” does include (1) any combination which occurs, in whole or in part, as a result of a chemical reaction if the combination could have been manufactured for commercial purposes without a chemical reaction at the time the chemical substances comprising the combination were combined, and if all of the chemical substances comprising the combination are not new chemical substances, and (2) hydrates of a chemical substance or hydrated ions formed by association of a chemical substance with water, so long as the nonhydrated form is itself not a new chemical substance.
              (v) New chemical substance means any chemical substance which is not included on the Inventory.
              (w) Nonisolated intermediate means any intermediate that is not intentionally removed from the equipment in which it is manufactured, including the reaction vessel in which it is manufactured, equipment which is ancillary to the reaction vessel, and any equipment through which the chemical substance passes during a continuous flow process, but not including tanks or other vessels in which the substance is stored after its manufacture.
              (x) Person means any natural person, firm, company, corporation, joint-venture, partnership, sole proprietorship, association, or any other business entity, any State or political subdivision thereof, any municipality, any interstate body, and any department, agency or instrumentality of the Federal Government.
              (y) Possession or control means in possession or control of the submitter, or of any subsidiary, partnership in which the submitter is a general partner, parent company, or any company or partnership which the parent company owns or controls, if the subsidiary, parent company, or other company or partnership is associated with the submitter in the research, development, test marketing, or commercial marketing of the chemical substance in question. (A parent company owns or controls another company if the parent owns or controls 50 percent or more of the other company's voting stock. A parent company owns or controls any partnership in which it is a general partner). Information is included within this definition if it is:
              (1) In files maintained by submitter's employees who are:
              (i) Associated with research, development, test marketing, or commercial marketing of the chemical substance in question.
              (ii) Reasonably likely to have such data.
              (2) Maintained in the files of other agents of the submitter who are associated with research, development, test marketing, or commercial marketing of the chemical substance in question in the course of their employment as such agents.
              (z) Principal importer means the first importer who, knowing that a new chemical substance will be imported rather than manufactured domestically, specifies the identity of the chemical substance and the total amount to be imported. Only persons who are incorporated, licensed, or doing business in the United States may be principal importers.
              (aa) Process means the preparation of a chemical substance or mixture, after its manufacture, for distribution in commerce (1) in the same form or physical state as, or in a different form or physical state from, that in which it was received by the person so preparing such substance or mixture, or (2) as part of a mixture or article containing the chemical substance or mixture.
              (bb) Processor means any person who processes a chemical substance or mixture.
              (cc) Small quantities solely for research and development (or “small quantities solely for purposes of scientific experimentation or analysis or chemical research on, or analysis of, such substance or another substance, including such research or analysis for the development of a product”) means quantities of a chemical substance manufactured, imported, or processed or proposed to be manufactured, imported, or processed solely for research and development that are not greater than reasonably necessary for such purposes.
              (dd) State means any State of the United States and the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Canal Zone, American Samoa, the Northern Mariana Islands, and any other territory or possession of the United States.
              (ee) Technically qualified individual means a person or persons (1) who, because of education, training, or experience, or a combination of these factors, is capable of understanding the health and environmental risks associated with the chemical substance which is used under his or her supervision, (2) who is responsible for enforcing appropriate methods of conducting scientific experimentation, analysis, or chemical research to minimize such risks, and (3) who is responsible for the safety assessments and clearances related to the procurement, storage, use, and disposal of the chemical substance as may be appropriate or required within the scope of conducting a research and development activity.
              (ff) Test data means data from a formal or informal test or experiment, including information concerning the objectives, experimental methods and materials, protocols, results, data analyses, recorded observations, monitoring data, measurements, and conclusions from a test or experiment.
              (gg) Test marketing means the distribution in commerce of no more than a predetermined amount of a chemical substance, mixture, or article containing that chemical substance or mixture, by a manufacturer or processor, to no more than a defined number of potential customers to explore market capability in a competitive situation during a predetermined testing period prior to the broader distribution of that chemical substance, mixture, or article in commerce.
              (hh) United States, when used in the geographic sense, means all of the States.
              (ii) Central Data Exchange or CDX means EPA's centralized electronic document receiving system, or its successors.
              (jj) e-PMN software means electronic-PMN software created by EPA for use in preparing and submitting Premanufacture Notices (PMNs) and other TSCA section 5 notices and support documents electronically to the Agency.
              (kk) Support documents means material and information submitted to EPA in support of a TSCA section 5 notice, including but not limited to, correspondence, amendments (if notices for these amendments were submitted prior to January 19, 2016), and test data. The term “support documents” does not include orders under TSCA section 5(e) (either consent orders or orders imposed pursuant to TSCA section 5(e)(2)(B)).
              [48 FR 21742, May 13, 1983, as amended at 51 FR 15101, Apr. 22, 1986; 75 FR 784, Jan. 6, 2010; 80 FR 42745, July 20, 2015]
            
          
          
            Subpart B—Applicability
            
              § 720.22
              Persons who must report.
              (a)(1) Any person who intends to manufacture a new chemical substance in the United States for commercial purposes must submit a notice unless the substance is excluded under § 720.30.
              (2) If a person contracts with a manufacturer to manufacture or produce a new chemical substance, and (i) the manufacturer manufactures or produces the substance exclusively for that person, and (ii) that person specifies the identity of the substance, and controls the total amount produced and the basic technology for the plant process, that person must submit the notice. If it is unclear who must report, EPA should be contacted to determine who must submit the notice.
              (3) Only manufacturers that are incorporated, licensed, or doing business in the United States may submit a notice.

              (b)(1) Any person who intends to import a new chemical substance into the United States for commercial purposes must submit a notice, unless the substance is excluded under § 720.30 or unless the substance is imported as part of an article.
              
              (2) When several persons are involved in an import transaction, the notice must be submitted by the principal importer. If no one person fits the principal importer definition in a particular transaction, the importer should contact EPA to determine who must submit the notice for that transaction.
            
            
              § 720.25
              Determining whether a chemical substance is on the Inventory.
              (a) A new chemical substance is any chemical substance that is not currently listed on the Inventory.

              (b)(1) A chemical substance is listed in the public portion of the Inventory by a specific chemical name (either a Chemical Abstracts (CA) Index Name or a CA Preferred Name) and a Chemical Abstracts Service (CAS) Registry Number if its identity is not confidential. If its identity is confidential, it is listed in the public portion of the Inventory by a TSCA Accession Number and a generic chemical name that masks the specific substance identity. The confidential substance is listed by its specific chemical name only in the confidential portion of the Inventory, which is not available to the public. A person who intends to manufacture (including import) a chemical substance not listed by specific chemical name in the public portion of the Inventory may ask EPA whether the substance is included in the confidential Inventory. EPA will answer such an inquiry only if EPA determines that the person has a bona fide intent to manufacture (including import) the chemical substance for commercial purposes.
              (2) To establish a bona fide intent to manufacture (including import) a chemical substance, the person who proposes to manufacture the substance must submit the request to EPA via CDX. Prior to submission to EPA via CDX, such bona fide intents to manufacture (including import) must be generated and completed using e-PMN software. See § 720.40(a)(2)(ii) for information on how to access the e-PMN software. A bona fide intent to manufacture (including import) must contain:
              (i) Except as provided in paragraphs (b)(3)(i) and (ii) of this section, the specific chemical identity of the substance that the person intends to manufacture (including import), using the currently correct CA Index name for the substance and the other correct chemical identity information in accordance with § 720.45(a) (1), (2), and (3).
              (ii) A signed statement that the person intends to manufacture (including import) that chemical substance for commercial purposes.
              (iii)(A) A brief description of the research and development activities conducted to date related to the substance, including the year in which the person first started to conduct research or development activity on the substance, and the general types of research and development activities conducted thus far (e.g., synthesis, substance isolation/purification, formulating, product development, process development, end-use application, toxicity testing, etc.). The person must also indicate whether any pilot plant or production-scale plant evaluations have been conducted involving the manufacture or processing of the substance.
              (B) If an importer is unable to provide the information requested in paragraph (b)(2)(iii)(A) of this section from the foreign manufacturer or supplier, the following information shall be submitted:
              (1) A brief statement indicating how long the substance has been in commercial use outside of the United States.
              (2) The name of a country in which it has been commercially used.
              (3) Whether the importer believes that the substance has already been used commercially, in any country, for the same purpose or application that the importer is intending.
              (iv) A specific description of the major intended application or use of the substance.

              (v) An infrared spectrum of the substance, or alternative spectra or other data which identify the substance if infrared analysis is not suitable for the substance or does not yield a reasonable amount of structural information. When using alternative spectra or instrumental analysis, the person must submit a spectrum or instrumental readout for the substance.
              
              (vi) The estimated date (month/year) in which the person intends to submit a Premanufacture Notice (PMN) for this substance if EPA informs the notice submitter that the substance is not on the Inventory.
              (vii) The address of the facility under the control of the submitter at which the manufacture or processing of the substance would most likely occur. For an imported substance, the facility under the control of the importer at which processing of the substance would likely occur, if any.
              (viii)(A) For substances intended to be manufactured in the United States, a description of the most probable manufacturing process that would be used by the submitter to produce the substance for non-exempt commercial purposes.
              (B) For substances intended to be imported, a brief description of how the submitter is most likely to process or use the substance for a commercial purpose. If the substance is not expected to be processed or used at any facility under the importer's control, a statement to this effect must be included along with a description of how the substance will be processed or used at sites controlled by others, if this information is known or reasonably ascertainable.
              (3)(i) If an importer cannot provide the chemical identity information required by paragraph (b)(2) (i) and (v) of this section because it is claimed confidential by its foreign manufacturer or supplier, the foreign manufacturer or supplier must supply the required information directly to EPA in accordance with § 720.45(a) (1), (2), and (3) and reference the importer's notice. If the appropriate supporting document from the foreign party is not received within 30 days after EPA receives the importer's notice, the notice will be considered incomplete.
              (ii) If a manufacturer cannot provide all of the required information in accordance with § 720.45(a) (1), (2), and (3) because the new chemical substance is manufactured using a reactant that has a specific chemical identity claimed as confidential by its supplier, the notice must contain chemical identity information that is as complete as known by the manufacturer. In addition, a letter of support for the notice must then be sent to EPA by the chemical supplier of the confidential reactant, providing the specific chemical identity of the proprietary reactant. The letter of support must reference the manufacturer's notice. If the appropriate supporting document from the supplier is not received within 30 days after EPA receives the manufacturer's notice, the notice will be considered incomplete.

              (4) EPA will review the information submitted by the proposed manufacturer (including importer) under this paragraph to determine whether it has a bona fide intent to manufacture (including import) the chemical substance. If necessary, EPA will compare this information to the information requested for the confidential chemical substance under § 720.85(b)(3)(iii).

              (5) If the proposed manufacturer (including importer) has shown a bona fide intent to manufacture (including import) the substance, and has provided sufficient unambiguous chemical identity information so EPA can make a conclusive determination of the chemical substance's Inventory status, EPA will search the confidential Inventory and inform the proposed manufacturer (including importer) whether the chemical substance is on the confidential Inventory.

              (6) If the chemical substance is found on the confidential Inventory, EPA will notify the person(s) who originally reported the chemical substance that another person has demonstrated a bona fide intent to manufacture (including import) the substance and therefore was told that the chemical substance is on the Inventory.

              (7) A disclosure of a confidential chemical identity to a person with a bona fide intent to manufacture (including import) the particular chemical substance will not be considered a public disclosure of confidential business information under section 14 of the Act.

              (8) EPA will answer an inquiry on whether a particular chemical substance is on the confidential Inventory within 30 days after receipt of a complete submission under paragraph (b)(2) of this section.
              

              (9) If the required chemical identity information has not been reported correctly or completely in the notice (except as provided under paragraph (b)(3)(ii) of this section) or if any other required data or information has been omitted or is incomplete, EPA will consider the whole notice to be incomplete. As soon as an incomplete notice is identified as such by EPA, the Agency will immediately return the notice directly to the submitter. The submitter must then resubmit the whole, completed bona fide notice to EPA in order to have the Agency perform the desired Inventory search and respond to the notice.
              [48 FR 21742, May 13, 1983, as amended at 58 FR 34204, June 23, 1993; 60 FR 16309, Mar. 29, 1995; 80 FR 42745, July 20, 2015]
            
            
              § 720.30
              Chemicals not subject to notification requirements.
              The following substances are not subject to the notification requirements of this part:
              (a) Any substance which is not a “chemical substance” as defined in § 720.3(e).
              (b) Any mixture as defined in § 720.3(u). 1
                
              
              
                
                  1 A new chemical substance that is manufactured or imported as part of a mixture is subject to the requirements of this part. This exclusion applies only to a mixture as a whole and not to any chemical substances which are part of the mixture.
              
              (c) Any new chemical substance which will be manufactured or imported in small quantities solely for research and development under § 720.36.
              (d) Any new chemical substance which will be manufactured or imported solely for test-marketing purposes under an exemption granted under § 720.38.
              (e) Any new chemical substance manufactured solely for export if, when the substance is distributed in commerce:
              (1) The substance is labeled in accordance with section 12(a)(1)(B) of the Act.
              (2) The manufacturer knows that the person to whom the substance is being distributed intends to export it or process it solely for export as defined in § 721.3 of this chapter.
              (f) Any new chemical substance which is manufactured or imported under the terms of a rule promulgated under section 5(h)(4) of the Act.
              (g) Any byproduct if its only commercial purpose is for use by public or private organizations that (1) burn it as a fuel, (2) dispose of it as a waste, including in a landfill or for enriching soil, or (3) extract component chemical substances from it for commercial purposes. (This exclusion only applies to the byproduct; it does not apply to the component substances extracted from the byproduct.)
              (h) The chemical substances described below: (Although they are manufactured for commercial purposes under the Act, they are not manufactured for distribution in commerce as chemical substances per se and have no commercial purpose separate from the substance, mixture, or article of which they are a part.)
              (1) Any impurity.
              (2) Any byproduct which is not used for commercial purposes.
              (3) Any chemical substance which results from a chemical reaction that occurs incidental to exposure of another chemical substance, mixture, or article to environmental factors such as air, moisture, microbial organisms, or sunlight.
              (4) Any chemical substance which results from a chemical reaction that occurs incidental to storage or disposal of another chemical substance, mixture, or article.
              (5) Any chemical substance which results from a chemical reaction that occurs upon end use of another chemical substance, mixture, or article such as an adhesive, paint, miscellaneous cleanser or other housekeeping product, fuel additive, water softening and treatment agent, photographic film, battery, match, or safety flare, and which is not itself manufactured or imported for distribution in commerce or for use as an intermediate.

              (6) Any chemical substance which results from a chemical reaction that occurs upon use of curable plastic or rubber molding compounds, inks, drying oils, metal finishing compounds, adhesives, or paints, or any other chemical substance formed during the manufacture of an article destined for the marketplace without further chemical change of the chemical substance except for those chemical changes that occur as described elsewhere in this paragraph.
              (7) Any chemical substance which results from a chemical reaction that occurs when (i) a stabilizer, colorant, odorant, antioxidant, filler, solvent, carrier, surfactant, plasticizer, corrosion inhibitor, antifoamer or defoamer, dispersant, precipitation inhibitor, binder, emulsifier, deemulsifier, dewater­ing agent, agglomerating agent, adhesion promoter, flow modifier, pH neutralizer, sequesterant, coagulant, flocculant, fire retardant, lubricant, chelating agent, or quality control reagent functions as intented, or (ii) a chemical substance, which is intended solely to impart a specific physiochemical characteristic, functions as intended.
              (8) Any nonisolated intermediate.
              (i) Any chemical substance which is manufactured solely for non-commercial research and development purposes. Non-commercial research and development purposes include scientific experimentation, research, or analysis conducted by academic, government, or independent not-for-profit research organizations (e.g., universities, colleges, teaching hospitals, and research institutes), unless the activity is for eventual commercial purposes.
              [48 FR 21742, May 13, 1983, as amended at 51 FR 15101, Apr. 22, 1986]
            
            
              § 720.36
              Exemption for research and development.
              (a) This part does not apply to a chemical substance if the following conditions are met:
              (1) The chemical substance is manufactured or imported only in small quantities solely for research and development.
              (2) The manufacturer or importer notifies all persons in its employ or to whom it directly distributes the chemical substance, who are engaged in experimentation, research, or analysis on the chemical substance, including the manufacture, processing, use, transport, storage, and disposal of the substance associated with research and development activities, of any risk to health, identified under paragraph (b) of this section, which may be associated with the substance. The notification must be made in accordance with paragraph (c) of this section.
              (3) The chemical substance is used by, or directly under the supervision of, a technically qualified individual.
              (b)(1) To determine whether notification under paragraph (a)(2) of this section is required, the manufacturer or importer must review and evaluate the following information to determine whether there is reason to believe there is any potential risk to health which may be associated with the chemical substance:
              (i) Information in its possession or control concerning any significant adverse reaction by persons exposed to the chemical substance which may reasonably be associated with such exposure.
              (ii) Information provided to the manufacturer or importer by a supplier or any other person concerning a health risk believed to be associated with the substance.
              (iii) Health and environmental effects data in its possession or control concerning the substance.
              (iv) Information on health effects which accompanies any EPA rule or order issued under sections 4, 5, or 6 of the Act that applies to the substance and of which the manufacturer or importer has knowledge.
              (2) When the research and development activity is conducted solely in a laboratory and exposure to the chemical substance is controlled through the implementation of prudent laboratory practices for handling chemical substances of unknown toxicity, and any distribution, except for purposes of disposal, is to other such laboratories for further research and development activity, the information specified in paragraph (b)(1) of this section need not be reviewed and evaluated. (For purposes of this paragraph, a laboratory is a contained research facility where relatively small quantities of chemical substances are used on a non-production basis, and where activities involve the use of containers for reactions, transfers, and other handling of substances designed to be easily manipulated by a single individual.)

              (c)(1) The manufacturer or importer must notify the persons identified in paragraph (a)(2) of this section by means of a container labeling system, conspicuous placement of notices in areas where exposure may occur, written notification to each person potentially exposed, or any other method of notification which adequately informs persons of health risks which the manufacturer or importer has reason to believe may be associated with the substance, as determined under paragraph (b)(1) of this section.
              (2) If the manufacturer or importer distributes a chemical substance manufactured or imported under this section to persons not in its employ, the manufacturer or importer must in written form:
              (i) Notify those persons that the substance is to be used only for research and development purposes.
              (ii) Provide the notice of health risks specified in paragraph (c)(1) of this section.
              (3) The adequacy of any notification under this section is the responsibility of the manufacturer or importer.
              (d) A chemical substance is not exempt from reporting under this part if any amount of the substance, including as part of a mixture, is processed, distributed in commerce, or used, for any commercial purpose other than research and development, except where the chemical substance is processed, distributed in commerce, or used only as an impurity or as part of an article.
              (e) Quantities of the chemical substance, or of mixtures or articles containing the chemical substance, remaining after completion of research and development activities may be:
              (1) Disposed of as a waste in accordance with applicable Federal, state, and local regulations, or
              (2) Used for the following commercial purposes:
              (i) Burning it as a fuel.
              (ii) Reacting or otherwise processing it to form other chemical substances for commercial purposes, including extracting component chemical substances.
              (f) Quantities of research and development substances existing solely as impurities in a product or incorporated into an article, in accordance with paragraph (d) of this section, and quantities of research and development substances used solely for commercial purposes listed in paragraph (e) of this section, are not subject to the requirements of paragraphs (a), (b), and (c) of this section, once research and development activities have been completed.
              (g) A person who manufactures or imports a chemical substance in small quantities solely for research and development is not required to comply with the requirements of this section if the person's exclusive intention is to perform research and development activities solely for the purpose of determining whether the substance can be used as a pesticide.
              [51 FR 15102, Apr. 22, 1986]
            
            
              § 720.38
              Exemptions for test marketing.
              (a) Any person may apply for an exemption to manufacture or import a new chemical substance for test marketing. EPA may grant the exemption if the person demonstrates that the chemical substance will not present an unreasonable risk to injury to health or the environment as a result of the test marketing.
              (b) Persons applying for a test-marketing exemption should provide the following information:
              (1) All existing data regarding health and environmental effects of the chemical substance, including physical/chemical properties or, in the absence of such data, a discussion of toxicity based on structure-activity relationships (SAR) and relevant data on chemical analogues.
              (2) The maximum quantity of the chemical substance which the applicant will manufacture or import for test marketing.
              (3) The maximum number of persons who may be provided the chemical substance during test marketing.
              (4) The maximum number of persons who may be exposed to the chemical substance as a result of test marketing, including information regarding duration and route of such exposures.

              (5) A description of the test-marketing activity, including its length and how it can be distinguished from full-scale commercial production and research and development.
              
              (6) A fee payment identity number, as required in 40 CFR 700.45(g)(4).
              (c) In accordance with section 5(h)(6) of the Act, after EPA receives an application for exemption under this section, the Agency will file with the Office of the Federal Register a notice containing a summary of the information provided in the application, to the extent it has not been claimed confidential.

              (d) No later than 45 days after EPA receives an application, the Agency will either approve or deny the application. Thereafter, EPA will publish a notice in the Federal Register explaining the reasons for approval or denial.
              (e) In approving an application for exemption, EPA may impose any restrictions necessary to ensure that the substance will not present an unreasonable risk of injury to health and the environment as a result of test marketing.
              (f) When applying for a test marketing exemption, persons are subject to fees in accordance with 40 CFR 700.45.
              [48 FR 21742, May 13, 1983, as amended at 58 FR 34204, June 23, 1993; 83 FR 52719, Oct. 17, 2018]
            
          
          
            Subpart C—Notice Form
            
              § 720.40
              General.
              (a) Use of the notice form; electronic submissions. (1) Each person who is required by subpart B of this part to submit a notice must complete, sign, and submit a notice containing the information in the form and manner specified in this paragraph. The information submitted and all attachments (unless the attachment appears in the open scientific literature) must be in English. All information submitted must be true and correct.
              (2) All notices must be submitted on EPA Form 7710-25. Notices, and any support documents related to these notices, may only be submitted in a manner set forth in this paragraph.
              (i) Submission via CDX. TSCA section 5 notices and any related support documents must be submitted electronically to EPA via CDX. Prior to submission to EPA via CDX, such notices must be generated and completed on EPA Form 7710-25 using e-PMN software.
              (ii) You can access the e-PMN software as follows:
              (A) Website. Go to EPA's TSCA New Chemicals Program website at http://www.epa.gov/oppt /newchems and follow the appropriate links.
              (B) Telephone. Call the EPA CDX Help Desk at 1-888-890-1995.
              (C) E-mail.
                HelpDesk@epacdx.net.
              
              (b) When to submit a notice. Each person who is required to submit a notice must submit the notice at least 90 calendar days before manufacture or import of the new chemical substance for commercial purposes begins.
              (c) Where to submit a notice or support documents. For submitting notices or support documents via CDX, use the e-PMN software.
              (d) General notice requirements. (1) Each person who submits a notice must provide the information described in § 720.45 and specified on the notice form, to the extent such information is known to or reasonably ascertainable by the person. In accordance with § 720.50, the notice must also include any test data in the person's possession or control, and descriptions of other data which are known to or reasonably ascertainable by the person and which concern the health and environmental effects of the new chemical substance.
              (2) If information is claimed as confidential pursuant to § 720.80, a person who submits a notice to EPA in the manner set forth in § 720.40(a)(2)(i), (ii), or (iii) must also provide EPA with a sanitized copy.
              (e) Agency or joint submissions—(1) A manufacturer (including importer) may designate an agent to assist in submitting the notice. If so, only the manufacturer (including importer), and not the agent, signs the certification on the form.

              (2) A manufacturer or importer may authorize another person, (e.g., a supplier or a toll manufacturer) to report some of the information required in the notice to EPA on its behalf. The manufacturer or importer should indicate in a cover letter accompanying the notice which information will be supplied by another person and must identify that other person as a joint submitter where indicated on their notice form. The other person supplying information (i.e., the joint submitter) may submit the information to EPA using either the notice form or a Letter of Support, except that if the joint submitter is not incorporated, licensed, or doing business in the United States, the joint submitter must submit the information to EPA in a Letter of Support only, not in a notice form. The joint submitter must indicate in the notice or Letter of Support the identity of the manufacturer or importer. Any person who submits a notice form or Letter of Support for a joint submission must sign and certify the notice form or Letter of Support.
              (3) Only the Authorized Official (AO) of a submitting company can certify initial notices and submit all TSCA section 5 documents.
              (i) An AO can authorize other persons to be non-certifying AOs who may conduct all section 5 business on behalf of the submitting company except for certifying and submitting initial notices to EPA via CDX.
              (ii) An AO may grant access to a support registrant to edit section 5 documents.
              (f) New information. During the notice review period, if the submitter possesses, controls, or knows of new information that materially adds to, changes, or otherwise makes significantly more complete the information included in the notice, the submitter must that information to the address listed on the notice form within ten days of receiving the new information, but no later than five days before the end of the notice review period. The new submission must clearly identify the submitter and the notice to which the new information is related. If the new information becomes available during the last five days of the notice review period, the submitter must immediately inform its EPA contract for that notice by telephone.
              (g) Chemical substances subject to a section 4 test rule. (1) Except as provided in paragraph (g)(3) of this section, if (i) A person intends to manufacture or import a new chemical substance which is subject to the notification requirements of this part, and (ii) The chemical substance is subject to a test rule promulgated under section 4 of the Act before the notice is submitted, section 5(b)(1) of the Act requires the person to submit the test data required by the testing rule with the notice. The person must submit the data in the form and manner specified in the test rule and in accordance with § 720.50. If the person does not submit the test data, the submission is incomplete and EPA will follow the procedures in § 720.65.
              (2) If EPA has granted the submitter an exemption under section 4(c) of the Act from the requirement to conduct tests and submit data, the submitter may not submit a notice until EPA receives the test data.
              (3) If EPA has granted the submitter an exemption under section 4(c) of the Act and if another person previously has submitted the test data to EPA, the exempted person may either submit the test data or provide the following information as part of the notice:
              (i) The name, title, and address of the person who submitted the test data to EPA.
              (ii) The date the test data were submitted to EPA.
              (iii) A citation for the test rule.
              (iv) A description of the exemption and a reference identifying it.
              (h) Chemical substances subject to a section 5(b)(4) rule. (1) If a person (i) intends to manufacture or import a new chemical substance which is subject to the notification requirements of this part and which is subject to a rule issued under section 5(b)(4) of the Act; and (ii) is not required by a rule issued under section 4 of the Act to submit test data for the substance before the submission of a notice, the person must submit to EPA data described in paragraph (h)(2) of this section at the time the notice is submitted.
              (2) Data submitted under paragraph (h)(1) of this section must be data which the person submitting the notice believes show that the manufacture, processing, distribution in commerce, use and disposal of the substance, or any combination of such activities, will not present an unreasonable risk of injury to health or the environment.
              [48 FR 21742, May 13, 1983, as amended at 58 FR 34204, June 23, 1993; 60 FR 16309, Mar. 29, 1995; 75 FR 784, Jan. 6, 2010; 78 FR 72827, Dec. 4, 2013; 80 FR 42746, July 20, 2015]
            
            
              
              § 720.45
              Information that must be included in the notice form.
              Each person who submits a notice must include the information specified in the notice form to the extent it is known to or reasonably ascertainable by the submitter. However, no person is required to include information which relates solely to exposure of human or ecological populations outside of the United States. The notice form requires the following information relating to the manufacture, processing, distribution in commerce, use, and disposal of the new chemical substance:
              (a)(1) The specific chemical identity of the substance that the person intends to manufacture or import, which includes the following:
              (i) The currently correct Chemical Abstracts (CA) name for the substance, based on the Ninth Collective Index (9CI) of CA nomenclature rules and conventions, and consistent with listings for similar substances in the Inventory. For each substance having a chemical composition that can be represented by a specific, complete chemical structure diagram (a Class 1 substance), a CA Index Name must be provided. For each chemical substance that cannot be fully represented by a complete, specific chemical structure diagram (a Class 2 substance), or if the substance is a polymer, a CA Index Name or CA Preferred Name must be provided (whichever is appropriate based on CA 9CI nomenclature rules and conventions). In addition, for a Class 2 substance, the notice must identify the immediate chemical precursors and reactants by specific chemical name and Chemical Abstracts Service Registry Number (CASRN), if the number is available. Tradenames or generic names of chemical precursors or reactants are not acceptable as substitutes for specific chemical names.
              (ii) The currently correct CASRN for the substance if a CASRN already exists for the substance.
              (iii) For a Class 1 substance and for any Class 2 substance for which a definite molecular formula is known or reasonably ascertainable, the correct molecular formula.
              (iv) For a Class 1 substance, a complete, correct chemical structure diagram; for a Class 2 substance or polymer, a correct representative or partial chemical structure diagram, as complete as can be known, if one can be reasonably ascertained.
              (2) For a polymer, the submitter must also report the following:
              (i) The specific chemical name and CASRN, if the number is available, of each monomer and other reactant used, at any weight percent, to manufacture the polymer. Tradenames or generic names of chemical reactants or monomers are not acceptable as substitutes for specific chemical names.
              (ii) The typical percent by weight of each monomer and other reactant in the polymer (weight of the monomer or other reactant expressed as a percentage of the weight of the polymeric chemical substance manufactured), and the maximum residual amount of each monomer present in the polymer.
              (iii) For monomers and other reactants used at 2 weight percent or less (based on the dry weight of the polymer manufactured), indicate on the PMN form any such monomers and other reactants that should be included as part of the polymer description on the Inventory, where the weight percent is based on either (A) the weight of monomer or other reactant actually charged to the reaction vessel, or (B) the minimum weight of monomer or other reactant required in theory to account for the actual weight of monomer or other reactant molecules or fragments chemically incorporated (chemically combined) in the polymeric substance manufactured.
              (iv) For a determination that 2 weight percent or less of a monomer or other reactant is incorporated (chemically combined) in a polymeric substance manufactured, as specified in paragraphs (a)(2)(iii)(B) of this section, analytical data or appropriate theoretical calculations (if it can be documented that analytical measurement is not feasible or not necessary) to support this determination must be maintained at the site of manufacture or import of the polymer.

              (v) Measured or estimated values of the minimum number-average molecular weight of the polymer and the amount of low molecular weight species below 500 and below 1,000 molecular weight, with a description of how the measured or estimated values were obtained.
              (3) The person must use one of the following two methods to develop or obtain the specified chemical identity information reported under paragraphs (a) (1) and (2) of this section and must identify the method used in the notice:
              (i) Method 1. Obtain the correct chemical identity information required by paragraphs (a) (1) and (2) of this section directly from the Chemical Abstracts Service (CAS), specifically from the CAS Registry Services Inventory Expert Service, prior to submitting a notice to EPA. A copy of the chemical identification report obtained from CAS must be submitted with the notice.
              (ii) Method 2. Obtain the correct chemical identity information required by paragraphs (a) (1) and (2) from any source. The notice will be incomplete according to § 720.65(c)(1)(vi) if the person uses Method 2 and any chemical identity information is determined to be incorrect by EPA.
              (4) If an importer submitting the notice cannot provide all the information specified in paragraphs (a) (1) and (2) of this section because it is claimed as confidential by the foreign supplier of the substance, the importer must have the foreign supplier follow the procedures in paragraph (a)(3) of this section and provide the correct chemical identity information specified in paragraphs (a) (1) and (2) of this section directly to EPA in a joint submission or as a letter of support to the notice, which clearly references the importer's notice and PMN User Fee Identification Number. The statutory review process will commence upon receipt of both the notice and the complete, correct information.
              (5) If a manufacturer cannot provide all the information specified in paragraphs (a)(1) and (2) of this section because the new chemical substance is manufactured using a reactant having a specific chemical identity claimed as confidential by its supplier, the manufacturer must submit a notice directly to EPA containing all the information known by the manufacturer about the chemical identity of the reported substance and its proprietary reactant. In addition, the manufacturer must ensure that the supplier of the confidential reactant submit a letter of support directly to EPA providing the specific chemical identity of the confidential reactant, including the CAS number, if available, and the appropriate PMN or exemption number, if applicable. The letter of support must reference the manufacturer's name and PMN Fee Identification Number. The statutory review period will commence upon receipt of both the notice and the letter of support.
              (b) The impurities anticipated to be present in the substance by name, CAS Registry number, and weight percent of the total substance.
              (c) Known synonyms or trade names of the new chemical substance.
              (d) A description of the byproducts resulting from the manufacture, processing, use, and disposal of the new chemical substance.
              (e) The estimated maximum amount to be manufactured or imported during the first year of production and the estimated maximum amount to be manufactured or imported during any 12-month period during the first three years of production.
              (f) A description of intended categories of use by function and application, the estimated percent of production volume devoted to each category of use, and the percent of the new substance in the formulation for each commercial or consumer use.
              (g) For sites controlled by the submitter:
              (1) The identity of sites where the new substance will be manufactured, processed, or used.
              (2) A process description of each manufacture, processing, and use operation which includes a diagram of the major unit operations and chemical conversions, the identity and entry point of all feedstocks, and the points of release of the new chemical substance.

              (3) Worker exposure information, including worker activities, physical form of the new substance to which workers may be exposed, the number of workers, and the duration of activities.
              
              (4) Information on release of the new substance to the environment, including the quantity and media of release and type of control technology used.
              (h) For sites not controlled by the submitter, a description of each type of processing and use operation involving the new chemical substance, including identification of the estimated number of processing or use sites, situations in which worker exposure to and/or environmental release of the new chemical substance will occur, the number of workers exposed and the duration of exposure, and controls which limit worker exposure and environmental release.
              [48 FR 21742, May 13, 1983, as amended at 60 FR 16310, Mar. 29, 1995; 83 FR 52719, Oct. 17, 2018]
            
            
              § 720.50
              Submission of test data and other data concerning the health and environmental effects of a substance.
              (a) Test data on the new chemical substance in the possession or control of the submitter. (1) Except as provided in paragraph (d) of this section, each notice must contain all test data in the submitter's possession or control which are related to the effects on health or the environment of any manufacture, processing, distribution in commerce, use, or disposal of the new chemical substance or any mixture or article containing the new chemical substance, or any combination of such activities. This includes test data concerning the new chemical substance in a pure, technical grade, or formulated form.
              (2) A full report or standard literature citation must be submitted for the following types of test data:
              (i) Health effects data.
              (ii) Ecological effects data.
              (iii) Physical and chemical properties data.
              (iv) Environmental fate characteristics.
              (v) Monitoring data and other test data related to human exposure to or environmental release of the chemical substance.
              (3)(i) If the data do not appear in the open scientific literature, the submitter must provide a full report. A full report includes the experimental methods and materials, results, discussion and data analysis, conclusions, references, and the name and address of the laboratory that developed the data.
              (ii) If the data appear in the open scientific literature, the submitter need only provide a standard literature citation. A standard literature citation includes author, title, periodical name, date of publication, volume, and page numbers.
              (4)(i) If a study, report, or test is incomplete when a person submits a notice, the submitter must identify the nature and purpose of the study; name and address of the laboratory developing the data; progress to date; types of data collected; significant preliminary results; and anticipated completion date.
              (ii) If a test or experiment is completed before the notice review period ends, the person must submit the study, report, or test to the address listed on the notice form, as specified in paragraph (a)(3)(i) of this section, within ten days of receiving it, but no later than five days before the end of the review period. If the test or experiment is completed during the last five days of the review period, the submitter must immediately inform its EPA contact for that notice by telephone.
              (5) For test data in the submitter's possession or control which are not listed in paragraph (a)(2) of this section, a person is not required to submit a complete report. The person must submit a summary of the data. If EPA so requests, the person must submit a full report within ten days of the request, but no later than five days before the end of the review period.
              (6) All test data described by paragraph (a) are subject to these requirements, regardless of their age, quality, or results.
              (b) Other data concerning the health and environmental effects of the new chemical substance that are known to or reasonably ascertainable by the submitter. (1) Except as provided in paragraph (d) of this section, any person who submits a notice must describe the following data, including any data from a health and safety study, if the data are related to the effects on health or the environment of any manufacture, processing, distribution in commerce, use, or disposal of the new chemical substance, of any mixture or article containing the new chemical substance, or of any combination of such activities:
              (i) Any data, other than test data, in the submitter's possession or control.
              (ii) Any data, including test data, which are not in the submitter's possession or control, but which are known to or reasonably ascertainable by the submitter. For the purposes of this section, data are known to or reasonably ascertainable by the submitter if the data are known to any of its employees or other agents who are associated with the research and development, test marketing, or commercial marketing of the substance.
              (2) Data that must be described include data concerning the new chemical substance in a pure, technical grade, or formulated form.
              (3) The description of data reported under this paragraph must include:
              (i) If the data appear in the open scientific literature, a standard literature citation, which includes the author, title, periodical name, date of publication, volume, and pages.
              (ii) If the data are not contained in the open scientific literature, a description of the type of data and summary of the results, if available, and the names and addresses of persons the submitter believes may have possession or control of the data.
              (4) All data described by this paragraph are subject to these requirements, regardless of their age, quality, or results; and regardless of whether they are complete at the time the notice is submitted.
              (c) [Reserved]
              (d) Data that need not be submitted—(1) Data previously submitted to EPA. (i) A person need not submit any data previously submitted to EPA with no claims of confidentiality if the notice includes the office or person to whom the data were submitted, the date of submission, and, if appropriate, a standard literature citation as specified in paragraph (a)(3)(ii) of this section.
              (ii) For data previously submitted to EPA with a claim of confidentiality, the person must resubmit the data with the notice and any claim of confidentiality, under § 720.80.
              (2) Efficacy data. This part does not require submission of any data related solely to product efficacy. This does not exempt a person from submitting any of the data specified in paragraph (a), (b), or (c) of this section.
              (3) Non-U.S. exposure data. This part does not require submission of any data which relates only to exposure of humans or the environment outside the United States. This does not exclude nonexposure data such as data on health effects (including epidemiological studies), ecological effects, physical and chemical properties, or environmental fate characteristics.
              [48 FR 21742, May 13, 1983, as amended at 51 FR 15102, Apr. 22, 1986]
            
            
              § 720.57
              Imports.
              (a) Except as otherwise provided in this section, the provisions of this subpart C apply to each person who submits a notice for a new chemcial substance which he or she intends to import for a commercial purpose. In addition, each importer must comply with this section.
              (b) EPA will hold the principal importer, or the importer that EPA determines must submit the notice when there is no principal importer under § 720.22(b)(2), liable for complying with this part, for completing the notice form and for the completeness and truthfulness of all information which it submits.
            
          
          
            Subpart D—Disposition of Notices
            
              § 720.60
              General.
              This subpart establishes procedures that EPA will follow in reviewing notices.
            
            
              § 720.62
              Notice that notification is not required.

              When EPA receives a notice, EPA will review it to determine whether the chemical substance is subject to the requirements of this part. If EPA determines that the chemical substance is not subject to these requirements, EPA will notify the submitter that section 5 of the Act does not prevent the manufacture or import of the substance and that the submission is not a notice under this part.
              [48 FR 21742, May 13, 1983, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 720.65
              Acknowledgement of receipt of a notice; errors in the notice; incomplete submissions; and false and misleading statements.
              (a) Notification to the submitter. EPA will acknowledge receipt of each notice by sending a letter via CDX or U.S. mail to the submitter that identifies the premanufacture notice number assigned to the new chemical substance and date on which the review period begins. The review period will begin on the date the notice is received by the Office of Pollution Prevention and Toxics Document Control Officer. The acknowledgment does not constitute a finding by EPA that the notice, as submitted, is in compliance with this part.
              (b) Errors in the notice. (1) Within 30 days of receipt of the notice, EPA may request that the submitter remedy errors in the notice. The following are examples of such errors:
              (i) Failure to date the notice form.
              (ii) Typographical errors that cause data to be misleading or answers to any questions to be unclear.
              (iii) Contradictory information.
              (iv) Ambiguous statements or information.
              (2) In the request to correct the notice, EPA will explain the action which the submitter must take to correct the notice.
              (3) If the submitter fails to correct the notice within 15 days of receipt of the request, EPA may extend the notice period under section (5)(c) of the Act, in accordance with § 720.75(c).
              (c) Incomplete submissions. (1) A submission is not complete, and the notification period does not begin, if:
              (i) The wrong person submits the notice form.
              (ii) The submitter does not sign the notice form.
              (iii) Some or all of the information in the notice or the attachments are not in English, except for published scientific literature.
              (iv) The submitter does not submit the notice in the manner set forth in § 720.40(a)(2).
              (v) The submitter does not provide information that is required by section 5(d)(1) (B) and (C) of the Act and § 720.50.
              (vi) The submitter does not provide information required on the notice form and by § 720.45 or indicate that it is not known to or reasonably ascertainable by the submitter.
              (vii) The submitter does not submit a second copy of the submission with all confidential information deleted for the public file, as required by § 720.80(b)(2).
              (viii) The submitter does not include any information required by section 5(b)(1) of the Act and pursuant to a rule promulgated under section 4 of the Act, as required by § 720.40(g).
              (ix) The submitter does not submit data which the submitter believes show that the chemical substance will not present an unreasonable risk of injury to health or the environment, if EPA has listed the chemical substance under section 5(b)(4) of the Act, as required in § 720.40(h).
              (x) The submitter does not include an identifying number and a payment identity number as required by 40 CFR 700.45(e)(3).
              (2)(i) If EPA receives an incomplete submission, the Director, or his or her delegate, will notify the submitter within 30 days of receipt that the submission is incomplete and that the notice review period will not begin until EPA receives a complete notice.
              (ii) If EPA obtains additional information during the notice review period that indicates the original submission was incomplete, the Director, or his or her delegate, may declare the submission incomplete within 30 days after EPA obtains the additional information and so notify the submitter.
              (3) The notification that a submission is incomplete under paragraph (c)(2) (i) or (ii) of this section will include:
              (i) A statement of the basis of EPA's determination that the submission is incomplete.

              (ii) The requirements for correcting the incomplete submission.
              
              (iii) Information on procedures under paragraph (c)(4) of this section for filing objections to the determination or requesting modification of the requirements for completing the submission.
              (4) Within ten days after receipt of notification by EPA that a submission is incomplete, the submitter may file written objections requesting that EPA accept the submission as a complete notice or modify the requirements necessary to complete the submission.
              (5)(i) EPA will consider the objections filed by the submitter. The Director, or his or her delegate, will determine whether the submission was complete or incomplete, or whether to modify the requirements for completing the submission. EPA will notify the submitter in writing of EPA's response within ten days of receiving the objections.
              (ii) If the Director, or his or her delegate, determines, in response to the objection, that the submission was complete, the notice review period will be deemed suspended on the date EPA declared the notice incomplete, and will resume on the date that the notice is declared complete. The submitter need not correct the notice as EPA originally requested. If EPA can complete its review within 90 days from the date of the original submission, the Director, or his or her delegate, may inform the submitter that the running of the review period will resume on the date EPA originally declared it incomplete.
              (iii) If the Director, or his or her delegate, modifies the requirements for completing the submission or concurs with EPA's original determination, the notice review period will begin when EPA receives a complete notice.
              (d) Materially false or misleading statements. If EPA discovers at any time that person submitted materially false or misleading statements in the notice, EPA may find that the notice was incomplete from the date it was submitted, and take any other appropriate action.
              [48 FR 21742, May 13, 1983, as amended at 75 FR 785, Jan. 6, 2010]
            
            
              § 720.70
              Notice in the Federal Register.
              (a) Filing of
                Federal Register
                notice. In accordance with section 5(d)(2) of the Act, after EPA receives a notice, EPA will file with the Office of the Federal Register a notice including the information specified in paragraph (b) of this section.
              (b) Contents of notice. (1) In the public interest, the specific chemical identity listed in the notice will be published in the Federal Register unless the submitter has claimed chemical identity confidential. If the submitter claims confidentiality, a generic name will be published in accordance with § 720.85(a)(3).
              (2) The categories of use of the new chemical substance will be published as reported in the notice unless this information is claimed confidential. If confidentiality is claimed, the generic information which is submitted under § 720.87(b) will be published.
              (3) A list of data submitted in accordance with § 720.50(a) will be published. In addition, for test data submitted in accordance with § 720.40(g), a summary of the data will be published.
              (4) The submitter's identity will be published, unless the submitter has claimed it confidential.
            
            
              § 720.75
              Notice review period.
              (a) Length of notice review period. The notice review period specified in section 5(a) of the Act runs for 90 days from the date the Document Control Officer for the Office of Pollution Prevention and Toxics receives a complete notice, or the date EPA determines the notice is complete under § 720.65(c), unless the Agency extends the period under section 5(c) of TSCA and paragraph (c) of this section.
              (b) Suspension of the running of the notice review period. (1) A submitter may voluntarily suspend the running of the notice review period if the Director or his or her delegate agrees. If the Director does not agree, the review period will continue to run, and EPA will notify the submitter. A submitter may request a suspension at any time during the notice review period. The suspension must be for a specified period of time.
              (2)(i) Oral requests. A request for a suspension of 15 days or less may be made orally, including by telephone, to the submitter's EPA contact for that notice. Any request for a suspension exceeding 15 days must be submitted in the manner set forth in paragraph (b)(2)(ii) of this section. The running of the notice review period will be suspended upon approval of the oral request by the Director or her or his delegate.
              (ii) Written requests. Requests for suspensions exceeding 15 days must be submitted electronically to EPA via CDX using e-PMN software. Requests for suspensions of 15 days or less may also be submitted electronically to EPA via CDX using e-PMN software. See § 720.40(a)(2)(ii) for information on how to access the e-PMN software. The running of the notice review period will be suspended upon approval of the written request by the Director or her or his delegate.
              (c) Extension of notice review period. (1) At any time during the notice review period, EPA may determine that good cause exists to extend the notice review period specified in paragraph (a) of this section.
              (2) If EPA makes such a determination, EPA will:
              (i) Notify the submitter that EPA is extending the notice review period for a specified length of time, and state the reasons for the extension.
              (ii) Issue a notice for publication in the Federal Register which states that EPA is extending the notice review period and gives the reasons for the extension.
              (3) The initial extension may be for a period of up to 90 days. If the initial extension is for less than 90 days, EPA may make additional extensions. However, the total period of extensions may not exceed 90 days for any notice.
              (4) The following are examples of situations in which EPA may find that good cause exists for extending the notice review period:
              (i) EPA has reviewed the notice and determined that there is a significant possibility that the chemical substance will be regulated under section 5(e) or section 5(f) of the Act, but EPA is unable to initiate regulatory action within the initial 90-day period.
              (ii) EPA has reviewed the submission and is seeking additional information.
              (iii) EPA has received significant additional information during the notice review period.
              (iv) The submitter has failed to correct a notice after receiving EPA's request under § 720.65(b).
              (d) Notice of expiration of notice review period. EPA will notify the submitter that the notice review period has expired or that EPA has completed its review of the notice. Expiration of the review period does not constitute EPA approval or certification of the new chemical substance, and does not mean that EPA may not take regulatory action against the substance in the future. After expiration of the statutory notice review period, in the absence of regulatory action by EPA under section 5(e), 5(f), or 6(a) of the Act, the submitter may manufacture or import the chemical substance even if the submitter has not received notice of expiration.
              (e) Withdrawal of a notice by the submitter. (1)(i) A submitter may withdraw a notice during the notice review period by submitting a statement of withdrawal in a manner set forth in this paragraph. The withdrawal is effective upon receipt by EPA of the CDX submission.
              (ii) Submission of withdrawal notices. EPA will accept statements of withdrawal only if submitted in accordance with this paragraph. Statements of withdrawal must be generated, completed, and submitted to EPA (via CDX) using e-PMN software. See § 720.40(a)(2)(ii) for information on how to obtain e-PMN software.
              (2) If a manufacturer (including importer) which withdrew a notice later resubmits a notice for the same chemical substance, a new notice review period begins.
              [48 FR 21742, May 13, 1983, as amended at 53 FR 12523, Apr. 15, 1988; 58 FR 34204, June 23, 1993; 60 FR 34464, July 3, 1995; 71 FR 33641, June 12, 2006; 75 FR 786, Jan. 6, 2010; 78 FR 72827, Dec. 4, 2013; 80 FR 42746, July 20, 2015]
            
            
              § 720.78
              Recordkeeping.

              (a) Any person who submits a notice under this part must retain documentation of information in the notice, including (1) other data, as defined in § 720.50(b), in the submitter's possession or control; and (2) records of production volume for the first three years of production or import, the date of commencement of manufacture or import, and documentation of this information. This information must be retained for five years from the date of commencement of manufacture of import.
              (b)(1) Persons who manufacture or import a chemical substance under § 720.36 must retain the following records:
              (i) Copies of, or citations to, information reviewed and evaluated under § 720.36(b)(1) to determine the need to make any notification of risk.
              (ii) Documentation of the nature and method of notification under § 720.36(c)(1) including copies of any labels or written notices used.
              (iii) Documentation of prudent laboratory practices used instead of notification and evaluation under § 720.36(b)(2).
              (iv) The names and addresses of any persons other than the manfacturer or importer to whom the substance is distributed, the identity of the substance to the extent known, the amount distributed, and copies of the notifications required under § 720.36(c)(2). These records are not required when substances are distributed as impurities or incorporated into an article, in accordance with paragraph (d) of this section.
              (2) A person who manufactures or imports a chemical substance under § 720.36 and who manufactures or imports the substance in quantities greater than 100 kilograms per year must retain records of the identity of the substance to the extent known, the production volume of the substance, and the person's disposition of the substance. The person is not required to maintain records of the disposition of products containing the substance as an impurity or of articles incorporating the substances.
              (3) Records under this paragraph must be retained for 5 years after they are developed.
              (c) Any person who obtains a test-marketing exemption under this part must retain documentation of information in the application and documentation of compliance with any restrictions imposed by EPA when it granted the application. This information must be retained for five years from the final date of manufacture or import under the exemption.
              [48 FR 21742, May 13, 1983; 48 FR 33872, July 26, 1983, as amended at 51 FR 15102, Apr. 22, 1986; 58 FR 34204, June 23, 1993]
            
          
          
            Subpart E—Confidentiality and Public Access to Information
            
              § 720.80
              General provisions.
              (a) A person may assert a claim of confidentiality for any information which he or she submits to EPA under this part.
              (b) Any claim of confidentiality must accompany the information when it is submitted to EPA.
              (1)(i) For information submitted on the notice form, the claim(s) must be asserted on the form in the manner prescribed on the notice form.
              (ii) When a person submits information in an attachment, the claim(s) must be asserted in the attachment as described on the notice form.
              (2) If any information is claimed as confidential, the person must submit, in addition to the copies specified by § 720.40, a sanitized copy of the notice form (or electronic submission) and any attachments.
              (i) The notice and attachments must be complete. The submitter must designate that information which is claimed as confidential in the manner prescribed on the notice form, via EPA's e-PMN software. See § 720.40(a)(2)(iv) for information on how to obtain e-PMN software.
              (ii) The sanitized copy must be complete except that all information claimed as confidential in the original must be deleted. EPA will place this sanitized copy in the public file.
              (iii) If the person does not provide the sanitized copy, or information in a health and safety study (except information claimed as confidential in accordance with § 720.90), the submission will be deemed incomplete and the notice review period will not begin until EPA receives the sanitized copy or the health and safety study information is included, in accordance with § 720.65(c)(1)(vii).

              (c) EPA will disclose information that is subject to a claim of confidentiality asserted under this section only to the extent permitted by the Act, this subpart, and part 2 of this title.
              (d) If a notice submitter does not assert a claim of confidentiality for information at the time it is submitted to EPA, EPA may make the information public and place it in the public file without further notice to the submitter.
              [48 FR 21742, May 13, 1983, as amended at 58 FR 34204, June 23, 1993; 60 FR 16311, Mar. 29, 1995; 75 FR 786, Jan. 6, 2010]
            
            
              § 720.85
              Chemical identity.
              (a) Claims applicable to the period prior to commencement of manufacture or import. (1)(i) A person who submits information to EPA under this part may assert a claim of confidentiality for the chemical identity of the new chemical substance. This claim will apply only to the period prior to the commencement of manufacture or import for commercial purposes. A submitter may assert this claim only if the submitter believes that public disclosure prior to commencement of manufacture or import of the fact that anyone intends to manufacture or import the specific chemical substance for commercial purposes would reveal confidential business information.
              (ii) If the notice includes a health and safety study concerning the new chemical substance and if the claim for confidentiality with respect to the chemical identity is denied in accordance with § 720.90(c), EPA will deny a claim asserted under this paragraph.
              (2) Any person who asserts a claim of confidentiality for chemical identity under this paragraph must provide one of the following items at the time the notice is submitted:
              (i) The generic name which was accepted by EPA in the prenotice consultation conducted under paragraph (a)(3) of this section.
              (ii) One generic name that is only as generic as necessary to protect the confidential chemical identity of the particular chemical substance. The name should reveal the specific chemical identity to the maximum extent possible. The generic name will be subject to EPA review and approval at the time a notice of commencement is submitted.
              (3)(i) Any person who intends to assert a claim of confidentiality for the chemical identity of a new chemical substance may seek a determination by EPA of an appropriate generic name for the substance before submitting a notice. For this purpose, the person should submit to EPA:
              (A) The chemical identity of the substance.
              (B) A proposed generic name(s) which in only as generic as necessary to protect the confidential chemical identity of the new chemical substance. The name(s) should reveal the chemical identity of the substance to the maximum extent possible.
              (ii) Within 30 days, EPA will inform the submitter either that one of the proposed generic names is adequate or that none is adequate and further consultation is necessary.

              (4) If a submitter claims chemical identity to be confidential under this paragraph, and if the submitter complies with paragraph (a)(2) of this section, EPA will issue for publication in the Federal Register notice described in § 720.70 the generic name proposed by the submitter or one agreed upon by EPA and the submitter.
              (b) Claims applicable to the period after commencement of manufacture or import. (1) Any claim of confidentiality under paragraph (a) of this section is applicable only until the substance is manufactured or imported for commercial purposes and becomes eligible for inclusion on the Inventory. To maintain the confidential status of the chemical identity when the substance is added to the Inventory, a submitter must reassert the confidentiality claim and substantiate the claim in the notice of commencement of manufacture required under § 720.102. A submitter may not claim the chemical indentity confidential for the period after commencement of manufacture or import unless the submitter claimed the chemical identity confidential for the period prior to commencement of manufacture or import under paragraph (a) of this section.

              (2)(i) A person who believes that public disclosure of the fact that anyone manfactures or imports the new chemical substance for commercial purposes would reveal confidential business information may assert a claim of confidentiality under this paragraph.
              (ii) If the notice includes a health and safety study concerning the new chemical substance, and if the claim for confidentiality with respect to the chemical identity is denied in accordance with § 720.90(c), EPA will deny a claim asserted under this paragraph.
              (3) Any person who asserts a confidentiality claim for chemical identity must:
              (i) Comply with the requirements of paragraph (a)(3) of this section regarding submission of a generic name.
              (ii) Agree that EPA may disclose to a person with a bona fide intent to manufacture or import the chemical substance the fact that the particular chemical substance is included on the confidential Inventory for purposes of notification under section 5(a)(1)(A) of the Act.
              (iii) Have available for the particular chemical substance, and agree to furnish to EPA upon request:
              (A) An elemental analysis.
              (B) Either an X-ray diffraction pattern (for inorganic substances), a mass spectrum (for most other substances), or an infrared spectrum of the particular chemical substance, or if such data do not resolve uncertainties with respect to the identity of the chemical substance, additional or alternative spectra or other data to identify the chemical substance.
              (iv) Provide a detailed written substantiation of the claim, by answering the following questions:
              (A) What harmful effects to your competitive position, if any, do you think would result if EPA publishes on the Inventory the identity of the chemical substance? How could a competitor use such information given the fact that the identity of the substance otherwise would appear on the Inventory of chemical substances with no link between the substance and your company or industry? How substantial would the harmful effects of disclosure be? What is the casual relationship between the disclosure and the harmful effects?
              (B) For what period of time should confidential treatment be given? Until a specific date, the occurrence of a specific event, or permanently? Why?
              (C) Has the chemical substance been patented? If so, have you granted licenses to others with respect to the patent as it applies to the chemical substance? If the chemical substance has been patented and therefore disclosed through the patent, why should it be treated as confidential for purposes of the Inventory?
              (D) Has the identity of the chemical substance been kept confidential to the extent that your competitors do not know it is being manufactured on imported for a commercial purpose by anyone?
              (E) Is the fact that someone is manufacturing or importing this chemical substance for commercial purposes available to the public, e.g., in technical journals or other publications; in libraries; or in State, local, or Federal agency public files?
              (F) What measures have you taken to prevent undesired disclosure of the fact that you are manufacturing or importing this substance for a commercial purpose?
              (G) To what extent has the fact that you are manufacturing or importing this chemical substance for a commercial purpose been disclosed to others? What precautions have you taken in regard to these disclosures? Has this information been disclosed to the public or to competitors?
              (H) In what form does this particular chemical substance leave the site of manufacture, e.g., as part of a product; in an effluent or emission stream? If so, what measures have you taken to guard against discovery of its identity?
              (I) If the chemical substance leaves the site of manufacture in a product that is available to either the public or your competitors, can they identify the substance by analyzing the product?
              (J) For what purpose do you manufacture or import the substance?
              (K) Has EPA, another Federal agency, or any Federal court made any pertinent confidentiality determinations regarding this chemical substance? If so, copies of such determinations must be included in the substantiation.

              (L) If the notice includes a health and safety study concerning the new chemical substance, the submitter must also answer the questions in § 720.90(b)(2).
              
              (4) If the submitter does not meet the requirements of this paragraph, EPA will deny the claim of confidentiality.
              (5)(i) EPA will publish a generic name on the public Inventory if:
              (A) The submitter asserts a claim of confidentiality in accordance with this paragraph.
              (B) No claim for confidentiality of the specific chemical identity as part of a health and safety study has been denied in accordance with part 2 of this title or § 720.90.

              (ii) Publication of a generic name on the public Inventory does not create a category for purposes of the Inventory. Any person who has a bona fide intent to manufacture or import a chemical substance which is described by a generic name on the public Inventory may submit an inquiry to EPA under § 720.25(b) to determine whether the particular chemical substance is included on the confidential Inventory.
              (iii) Upon receipt of a request described in § 720.25(b), EPA may require the submitter which originally asserted confidentiality for a chemical substance to submit to EPA the information listed in paragraph (b)(3)(iii) of this section.
              (iv) Failure to submit any of the information required under paragraph (b)(3)(iii) of this section within ten days of a request by EPA under this paragraph is a waiver of the original submitter's confidentiality claim. In this event, EPA may place the specific chemical identity on the public Inventory without further notice to the original submitter.
              (6) If a submitter asserts a claim of confidentiality under this paragraph, EPA will examine the generic chemical name proposed by the submitter.
              (i) If EPA determines that the generic name proposed by the submitter is only as generic as necessary to protect the confidential identity of the particular chemical substance, EPA will place that generic name on the public Inventory.
              (ii) If EPA determines that the generic name proposed by the submitter is more generic than necessary to protect the confidential identity, EPA will propose in writing, for review by the submitter, an alternative generic name that will reveal the chemical identity of the chemical substance to the maximum extent possible.
              (iii) If the generic name proposed by EPA is acceptable to the submitter, EPA will place that generic name on the public Inventory.
              (iv) If the generic name proposed by EPA is not acceptable to the submitter, the submitter must explain in detail why disclosure of that generic name would reveal confidential business information and propose another generic name which is only as generic as necessary to protect the confidential identity. If EPA does not receive a response from the submitter within 30 days after the submitter receives the proposed name, EPA will place EPA's chosen generic name on the public Inventory. If the submitter does provide the information requested, EPA will review the response. If the submitter's proposed generic name is acceptable, EPA will publish that generic name on the public Inventory. If the submitter's proposed generic name is not acceptable, EPA will notify the submitter of EPA's choice of a generic name. Thirty days after this notification, EPA will place the chosen generic name on the public Inventory.
            
            
              § 720.87
              Categories or proposed categories of uses of a new chemical substance.
              (a) A person who submits information to EPA under this part on the categories or proposed categories of use of a new chemical substance may assert a claim of confidentiality for this information.
              (b) A submitter that asserts such a claim must:
              (1) Report the categories or proposed categories of use of the chemical substance.

              (2) Provide, in nonconfidential form, a description of the uses that is only as generic as necessary to protect the confidential business information. The generic use description will be included in the Federal Register notice described in § 720.70.
              (c) The person must submit the information required by paragraph (b) of this section in the manner specified in the notice form.
            
            
              
              § 720.90
              Data from health and safety studies.
              (a) Information other than specific chemical identity. Except as provided in paragraph (b) of this section, EPA will deny any claim of confidentiality with respect to information included in a health and safety study, unless the information would disclose confidential business information concerning:
              (1) Processes used in the manufacture or processing of a chemical substance or mixture.
              (2) In the case of a mixture, the portion of the mixture comprised by any of the chemical substances in the mixture.
              (3) Information which is not in any way related to the effects of a substance on human health or the environment, such as the name of the submitting company, cost or other financial data, product development or marketing plans, and advertising plans, for which the person submits a claim of confidentiality in accordance with § 720.80.
              (b) Specific chemical identity—(1) Claims applicable to period prior to commencement of manufacture. A claim of confidentiality for the period prior to commencement of manufacture or import for the chemical identity of a chemical substance for which a health and safety study was submitted must be asserted in conjunction with a claim asserted under § 720.85(a).
              (2) Claims applicable to period after commencement of manufacture or import for commercial purposes. To maintain the confidential status of the chemical identity of a chemical substance for which a health and safety study was submitted after commencement of manufacture or import, the claim must be reasserted and substantiated in conjunction with a claim under § 720.85(b). In addition to the questions set forth in § 720.85(b)(3)(iv) of this part, the submitter must answer the following questions:
              (i) Would disclosure of the chemical identity disclose processes used in the manufacture or processing of a chemical substance or mixture? Describe how this would occur. In responding to the question in § 720.85(b)(3)(iv)(A), explain what harmful competitive effects would occur from disclosure of this process information.
              (ii) Would disclosure of the chemical identity disclose the portion of a mixture comprised by any of the substances in the mixture? Describe how this would occur. In responding to the question in § 720.85(b)(3)(iv)(A), explain what harmful competitive effects would occur from disclosure of this information.
              (iii) Do you assert that disclosure of the chemical identity is not necessary to interpret any of the health and safety studies you have submitted? If so, explain how a less specific identity would be sufficient to interpret the studies.
              (c) Denial of confidentiality claim. EPA will deny a claim of confidentiality for chemical identity under paragraph (b) of this section, unless:
              (1) The information would disclose processes used in the manufacture or processing of a chemical substance or mixture.
              (2) In the case of a mixture, the information would disclose the portion of the mixture comprised by any of the substances in the mixture.
              (3) The specific chemical identity is not necessary to interpret a health and safety study.
              (d) Use of generic names. When EPA discloses a health and safety study containing a specific chemical identity, which the submitter has claimed confidential, and if the Agency has not denied the claim under paragraph (c) of this section, EPA will identify the chemical substance by the generic name selected under § 720.85.
              [48 FR 21742, May 13, 1983, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 720.95
              Public file.

              All information submitted with a notice, including any health and safety study and other supporting documentation, will become part of the public file for that notice, unless such materials are claimed confidential. In addition, EPA may add materials to the public file, subject to subpart E of this part. Publically available docket materials are available at the addresses in § 700.17(b)(1) and (2) of this chapter.
              [48 FR 21742, May 13, 1983, as amended at 53 FR 12523, Apr. 15, 1988; 60 FR 16311, Mar. 29, 1995; 60 FR 34464, July 3, 1995; 77 FR 46292, Aug. 3, 2012]
            
          
          
            Subpart F—Commencement of Manufacture or Import
            
              § 720.102
              Notice of commencement of manufacture or import.
              (a) Applicability. Any person who commences the manufacture or import of a new chemical substance for a nonexempt commercial purpose for which that person previously submitted a section 5(a) notice under this part must submit a notice of commencement of manufacture or import.
              (b) When to report. (1) If manufacture or import for commercial purposes begins on or after the effective date of this rule, the submitter must submit the notice to EPA on, or no later than 30 calendar days, after the first day of such manufacture or import.
              (2) If manufacture or import for commercial purposes began or will begin before the effective date of this rule, the submitter must submit the notice by the effective date of this rule.
              (c) Information to be reported on form. (1) The notice must be submitted on EPA Form 7710-56, which is available as part of EPA's e-PMN software. See § 720.40(a)(2)(iv) for information on how to obtain e-PMN software. The form must be signed and dated by an Authorized Official (AO). All information specified on the form must be provided. The notice must contain the following information:
              (i) The specific chemical identity of the PMN substance.
              (ii) A generic chemical name (if the chemical identity is claimed as confidential by the submitter).
              (iii) The premanufacture notice (PMN) number assigned by EPA.
              (iv) The date of commencement for the submitter's manufacture or import for a non-exempt commercial purpose (indicating whether the substance was initially manufactured in the United States or imported). The date of commencement is the date of completion of non-exempt manufacture of the first amount (batch, drum, etc.) of new chemical substance identified in the submitter's PMN. For importers, the date of commencement is the date the new chemical substance clears United States customs.
              (v) The name and address of the submitter.
              (vi) The name of the authorized official.
              (vii) The name and telephone number of a technical contact in the United States.
              (viii) The address of the site where commencement of manufacture occurred.
              (ix) Clear indications of whether the chemical identity, submitter identity, and/or other information are claimed as confidential by the submitter.
              (2) If the submitter claims the chemical identity confidential, and wants the identity to be listed on the confidential portion of the Inventory, the claim must be reasserted and substantiated in accordance with § 720.85(b). Otherwise, EPA will list the specific chemical identity on the public Inventory. Submitters who did not claim the chemical identity, submitter identity, or other information to be confidential in the PMN cannot claim this information as confidential in the notice of commencement.
              (d)(1) Where to submit. All notices of commencement must be submitted to EPA on EPA Form 7710-56. Notices may only be submitted in a manner set forth in this paragraph.
              (2) Submission of notice of commencement. EPA will accept notices of commencement only if submitted in accordance with this paragraph. All notices of commencement must be submitted electronically to EPA via CDX. Prior to submission to EPA via CDX, such notices of commencement must be generated and completed using e-PMN software. See § 720.40(a)(2)(ii) for information on how to obtain e-PMN software.
              [48 FR 21742, May 13, 1983, as amended at 48 FR 41140, Sept. 13, 1983; 51 FR 15103, Apr. 22, 1986; 53 FR 12523, Apr. 15, 1988; 60 FR 16311, Mar. 29, 1995; 60 FR 34464, July 3, 1995; 65 FR 39304, June 26, 2000; 71 FR 33641, June 12, 2006; 75 FR 786, Jan. 6, 2010; 78 FR 72827, Dec. 4, 2013]
            
          
          
            
            Subpart G—Compliance and Inspections
            
              § 720.120
              Compliance.
              (a) Failure to comply with any provision of this part is a violation of section 15 of the Act (15 U.S.C 2614).
              (b) A person who manufactures or imports a new chemical substance before a notice is submitted and the notice review period expires is in violation of section 15 of the Act even if that person was not requied to submit the notice under § 720.22.
              (c) Using for commercial purposes a chemical substance or mixture which a person knew or had reason to know was manufactured, processed, or distributed in commerce in violation of section 5 of this rule is a violation of section 15 of the Act (15 U.S.C. 2614).
              (d) Failure or refusal to establish and maintain records or to permit access to or copying of records, as required by the Act, is a violation of section 15 of the Act (15 U.S.C. 2614).
              (e) Failure or refusal to permit entry or inspection as required by section 11 is a violation of section 15 of the Act (15 U.S.C. 2614).
              (f) Violators may be subject to the civil and criminal penalties in section 16 of the Act (15 U.S.C. 2615) for each violation. Persons who submit materially misleading or false information in connection with the requirements of any provision of this rule may be subject to penalties calculated as if they never filed their notices.
              (g) EPA may seek to enjoin the manufacture or processing of a chemical substance in violation of this rule or act to seize any chemical substance manufactured or processed in violation of this rule or take other actions under the authority of section 7 of this Act (15 U.S.C. 2606) or section 17 or this Act (15 U.S.C. 2616).
            
            
              § 720.122
              Inspections.
              EPA will conduct inspections under section 11 of the Act to assure compliance with section 5 of the Act and this rule, to verify that information submitted to EPA under this rule is true and correct, and to audit data submitted to EPA under this rule.
            
          
        
        
          Pt. 721
          PART 721—SIGNIFICANT NEW USES OF CHEMICAL SUBSTANCES
          
            
              Subpart A—General Provisions
              Sec.
              721.1
              Scope and applicability.
              721.3
              Definitions.
              721.5
              Persons who must report.
              721.11
              Applicability determination when the specific chemical identity is confidential.
              721.20
              Exports and imports.
              721.25
              Notice requirements and procedures.
              721.30
              EPA approval of alternative control measures.
              721.35
              Compliance and enforcement.
              721.40
              Recordkeeping.
              721.45
              Exemptions.
              721.47
              Conditions for research and development exemption.
            
            
              Subpart B—Certain Significant New Uses
              721.50
              Applicability.
              721.63
              Protection in the workplace.
              721.72
              Hazard communication program.
              721.80
              Industrial, commercial, and consumer activities.
              721.85
              Disposal.
              721.90
              Release to water.
              721.91
              Computation of estimated surface water concentrations: Instructions.
            
            
              Subpart C—Recordkeeping Requirements
              721.100
              Applicability.
              721.125
              Recordkeeping requirements.
            
            
              Subpart D—Expedited Process for Issuing Significant New Use Rules for Selected Chemical Substances and Limitation or Revocation of Selected Significant New Use Rules
              721.160
              Notification requirements for new chemical substances subject to section 5(e) orders.
              721.170
              Notification requirements for selected new chemical substances that have completed premanufacture review.
              721.185
              Limitation or revocation of certain notification requirements.
            
            
              Subpart E—Significant New Uses for Specific Chemical Substances
              721.225
              2-Chloro-N-methyl-N-substituted acetamide (generic name).
              721.267
              N-[2-[(substituted dinitrophenyl)azo]diallylamino-4-substituted phenyl] acetamide (generic name).
              721.275
              Halogenated-N-(2-propenyl)-N-(substituted phenyl) acetamide.
              721.285
              Acetamide, N-[4-(pentyloxy)phenyl]-, acetamide, N-[2-nitro-4-(pentyloxy)phenyl]-, and acetamide, N-[2-amino-4-(pentyloxy)phenyl]-.
              721.303
              Acetic acid, 2-methoxy-, methyl ester.
              721.304
              Acetic acid, [(5-chloro-8-quinolinyl)oxy-], 1-methyl hexyl ester.
              721.305
              Di-substituted acetophenone (generic).
              721.320
              Acrylamide-substituted epoxy.
              721.321
              Substituted acrylamides and acrylic acid copolymer (generic).
              721.323
              Substituted acrylamide.
              721.324
              Alkoxylated acrylate polymer (generic).
              721.329
              Halogenated benzyl ester acrylate (generic).
              721.330
              Aromatic acrylate (generic).
              721.333
              Dimethyl alkylamine salt (generic).
              721.336
              Perfluoroalkylethyl acrylate copolymer (generic name).
              721.338
              Certain salts of an acrylate copolymer.
              721.405
              Polyether acrylate.
              721.430
              Oxo-substituted aminoalkanoic acid derivative.
              721.435
              Alkylphenylpolyetheralkanolamines (generic).
              721.445
              Substituted ethyl alkenamide.
              721.450
              Hydrofluorochloroalkene (generic).
              721.463
              Acrylate of polymer based on isophorone diisocyanate (generic).
              721.465
              Alkoxylated alkylpolyol acrylates, adduct with alkylamine (generic).
              721.480
              Aminoester of polyalkenylated alkyldicarboxylic acid (generic).
              721.484
              Fluorinated acrylic copolymer (generic name).
              721.505
              Halogenated acrylonitrile.
              721.520
              Alanine, N-(2-carboxyethyl)-N- alkyl-, salt.
              721.522
              Oxirane, methyl-, polymer with oxirane, mono(3,5,5,-trimethylhexyl) ether.
              721.524
              Alcohols, C6-12, ethoxylated, reaction product with maleic anhydride.
              721.525
              1-propanol, 3-propoxy-.
              721.530
              Propanoyl chloride, 3-chloro-2,2-dimethyl-.
              721.532
              1-Butanol, 3-methoxy-3-methyl-, acetate.
              721.533
              Propane, 1,1,1,3,3-pentachloro-.
              721.535
              Halogenated alkane (generic).
              721.536
              Halogenated phenyl alkane.
              721.537
              Organosilane ester.
              721.538
              Phenol, 4-(1,1-dimethylethyl)-, homopolymer.
              721.539
              Poly(oxy-1,2-ethanediyl), α-sulfo-ω-[1-[(4-nonylphenoxy)methyl]-2-(2-propenyloxy)ethoxy]-, branched, ammonium salts.
              721.540
              Alkylphenoxypolyalkoxy­amine (generic name).
              721.545
              Polyalkenylalkylphenol (generic).
              721.550
              Alkyl alkenoate, azobis-.
              721.555
              Alkyl amino nitriles (generic).
              721.558
              2-Propanol, 1,1′-iminobis-, N-tallow alkyl derivs., hydrochlorides.
              721.562
              Substituted alkylamine salt.
              721.575
              Substituted alkyl halide.
              721.600
              3-Alkyl-2-(2-anilino)vinyl thi­azo­lin­i­um salt (generic name).
              721.625
              Alkylated diarylamine, sul­furized (generic name).
              721.630
              Salt of a modified tallow alkylenediamine (generic).
              721.632
              Silicoaluminophosphates, compd. with organic amine (generic).
              721.633
              Aluminosilicates, phospho-.
              721.638
              Silyl amine, potassium salt (generic).
              721.639
              Amine aldehyde condensate.
              721.640
              Amine substituted metal salts.
              721.641
              Alkylpoly(oxyalkylene)amine.
              721.642
              Amines, N-(C14-18 and C16-18 unsaturated alkyl)] dipropylene-tri-, tripropylenetetra-, and tetrapropylenepenta-.
              721.643
              Ethoxylated alcohol, phosphated, amine salt.
              721.644
              Amines, C12-14-tert-alkyl, sulfonates.
              721.646
              Aminofluoran derivative (generic name).
              721.647
              Alkoxylated alkyl amine (generic).
              721.648
              Alkyl dialkylamino phenylsulfonyl alkenoate (generic).
              721.650
              11-Aminoundecanoic acid.
              721.655
              Ethoxylated alkyl quaternary ammonium compound.
              721.715
              Trisubstituted anthracene.
              721.720
              Alkoxylated fatty acid amide, alkylsulfate salt.
              721.750
              Aromatic amine compound.
              721.757
              Polyoxyalkylene substituted aromatic azo colorant.
              721.775
              Brominated aromatic com­pound (generic name).
              721.785
              Halogenated alkane aromatic compound (generic name).
              721.805
              Benzenamine, 4,4′-[1,3-phe­nyl­ene­bis(1-methylethyl idene)]bis[2,6-di­methyl-.
              721.825
              Certain aromatic ether diamines.
              721.840
              Alkyl substituted diaromatic hydrocarbons.
              721.843
              Substituted phenylazophenylazo phenol (generic).
              721.875
              Aromatic nitro compound.
              721.910
              Propanetriol polyalkylenepolyolamine aryl aldimine (generic).
              721.925
              Substituted aromatic (generic).
              721.950
              Sodium salt of an alkylated, sulfonated aromatic (generic name).
              721.977
              Aryloxyarene.
              721.980
              Sodium salt of azo acid dye.
              721.981
              Substituted naphtholoazo-substituted naphthalenyl-substituted azonaphthol chromium complex.
              721.982
              Calcium, bis(2,4-pentanedionato-O,O′).
              721.983
              Sulfonyl azide intermediate (generic).
              
              721.984
              Amino-hydroxy sulfonaphthylazo-disubstituted phenyl azo benzene carboxylate salt (generic).
              721.987
              Dialkylaminophenyl imino pyrazole acid ester (generic).
              721.988
              Pyrazolone azomethine dye (generic).
              721.990
              1,4-Benzedicarboxylic acid, dimethyl ester, polymer with 1,4-butanediol, cyclized.
              721.1000
              Benzenamine, 3-chloro-2,6-dinitro-N,N-dipropyl-4-(tri­fluoro­methyl)-.
              721.1025
              Benzenamine, 4-chloro-2-methyl-; benzenamine, 4-chloro-2-methyl-, hydrochloride; and ben­zenamine, 2-chloro-6-methyl-.
              721.1050
              Benzenamine, 2,5-dibutoxy-4-(4-mor­pho­linyl)-, sulfate.
              721.1055
              Benzeneamine, 3,5-difluoro-.
              721.1068
              Benzenamine, 4-isocyanato-N,N-bis(4-isocyanatophenyl)-2,5-dimethoxy-.
              721.1070
              Benzenamine, 4-methoxy-2-methyl-N-(3-methylphenyl).
              721.1075
              Benzenamine, 4-(1-methylbutoxy)-, hydrochloride.
              721.1085
              Benzenamine,4,4′-methylenebis[N-ethyl-N-methyl-.
              721.1105
              Benzenamine, 4,4′-methylenebis[2-methyl-6-(1-methylethyl)]-.
              721.1120
              Benzenamine, 4,4′-[1,4-phe­nyl­ene­bis(1-methyle­thy­li­dene)]bis[2,6- dimethyl-.
              721.1150
              Substituted polyglycidyl ben­zena­mine.
              721.1155
              1,4-benzenediol, 2-(1,1,3,3-tetramethylbutyl)-and Bis(dimethylamino substituted)carbomonocycle.
              721.1187
              Bis(imidoethylene) benzene.
              721.1193
              Benzene, 2-bromo-1,4-dimethoxy-.
              721.1210
              Benzene, (2-chloroethoxy)-.
              721.1225
              Benzene, 1,2-dimethyl-, poly­propene derivatives, sulfonated, po­tas­sium salts.
              721.1230
              Benzene, ethenyl-, ar-bromo derivatives.
              721.1240
              Benzene, (2-bromoethyl)-, ar-bromo derivatives.
              721.1300
              [(Dinitrophenyl)azo]-[2,4-dia­mino-5-methoxybenzene] derivatives.
              721.1325
              Benzene, 1-(1-methylbutoxy)-4-nitro-.
              721.1350
              Benzene, (1-methylethyl)(2-phenylethyl)-.
              721.1372
              Substituted nitrobenzene.
              721.1375
              Disubstituted nitrobenzene (generic name).
              721.1425
              Pentabromoethylbenzene.
              721.1430
              Pentachlorobenzene.
              721.1435
              1,2,4,5-Tetrachlorobenzene.
              721.1440
              1,3,5-Trinitrobenzene.
              721.1450
              1,3-Benzenediamine, 4-(1,1-di­methyl­ethyl)-ar-methyl.
              721.1500
              1,2-Benzenediamine, 4-ethoxy, sulfate.
              721.1550
              Benzenediazonium, 4-(di­methyl­amino)-, salt with 2-hy­droxy-5-sul­fo­benzoic acid (1:1).
              721.1555
              Substituted phenyl azo substituted benzenediazonium salt.
              721.1568
              Benzenediazonium, 2-(methoxycarbonyl)-, chloride (1:1).
              721.1576
              1,3-Benzenedicarboxylic acid, bis[[4-[(ethenyloxy)methyl] cyclohexyl] methyl] ester.
              721.1577
              1,4-Benzenedicarboxylic acid, bis [4-(ethenyloxy) butyl] ester.
              721.1578
              1,4-Benzenedicarboxylic acid, bis[[4-[(ethenyloxy)methyl] cyclohexyl] methyl] ester.
              721.1579
              1,2,4-Benzenetricarboxylic acid, tris [4-(ethenyloxy) butyl] ester.
              721.1580
              Disubstituted benzene ether, polymer with substituted phenol (generic).
              721.1612
              Substituted 2-nitro- and 2-aminobenzesulfonamide.
              721.1620
              Benzenesulfonamide, alkylphenyl substituted phenyl substituted carbonyl- (generic).
              721.1625
              Benzenesulfonic acid, dodecyl-, branched, compds. with N,N-dimethyl-1,3-propanediamine (2:1).
              721.1630
              1,2-Ethanediol bis(4-methylbenzenesulfonate); 2,2-oxybis-ethane bis(4-methylbenzenesulfonate); ethanol, 2,2′-[oxybis(2,1-ethanediyl oxy)]bis-, bis(4-methylbenzenesulfonate); ethanol, 2,2′-[oxybis (2,1-ethane diyloxy)] bis-, bis(4-methylbenzenesulfonate); ethanol, 2,2′-[[1-[(2-propenyloxy) methyl]-1,2-ethanediyl] bis(oxy)]bis-, bis(4-methylbenzene sulfonate); and ethanol, 2-[1-[[2-[2-[[(4-methylphenyl)sulfonyl] oxy]ethoxy] ethoxy]methyl]-2-(2-propenyloxy)ethoxy]-, 4-methylbenzenesulfonate.
              721.1637
              1,2-Propanediol, 3-(2-propenyloxy)-, bis(4-methylbenzene sulfonate); 2-propanol, 1-[2-[[(4-methylphenyl)sulfonyl] oxy]ethoxy]-3-(2-propenyloxy)-4-methylbenzenesulfonate; and 2-propanol, 1-[2-[2-[[(4-methylphenyl)sulfonyl]oxy] ethoxy]ethoxy]-3-(2-propenyloxy)-, 4-methylbenzenesulfonate.
              721.1640
              3,6,9,12,-Tetraoxatetradecane-1,14-diol, bis(4-methylbenzenesulfonate; 3,6,9,13-tetraoxahexadec-15-ene-1,11-diol, bis(4-methylbenzenesulfonate); 3,6,9,12,16-pentaoxanonadec-18-ene-1,14-diol, bis(4-methyl benzenesulfonate); and 3,6,9,12-tetraoxatetradecane-1,14-diol, 7-[(2-propenyloxy)methyl]-, bis(4-methylbenzenesulfonate).
              721.1643
              Benzenesulfonic acid, amino substituted phenylazo-.
              721.1645

              Benzenesulfonic acid, 4-methyl-, reaction products with oxirane mono[(C10-16-alkyloxy)methyl] derivatives and 2,2,4(or 2,4,4)-trimethyl-1,6-hexanediamine.
              721.1648
              Substituted benzenesulfonic acid salt (generic).
              721.1650

              Alkylbenzenesulfonic acid and sodium salts.
              
              721.1655
              Alkylbenzenesulfonic acid (generic).
              721.1660
              Benzidine-based chemical substances.
              721.1675
              Disulfonic acid rosin amine salt of a benzidine derivative (generic name).
              721.1680
              Substituted benzoic acid (generic).
              721.1700
              Halonitrobenzoic acid, substituted (generic name).
              721.1705
              Benzoic acid, 3-amino-, diazotized, coupled with 6-amino-4-hydroxy-2-naphthalenesulfonic acid, diazotized, (3-aminophenyl)phosphonic acid and diazotized 2,5-diethoxybenzenamine.
              721.1725
              Benzoic acid, 3,3′-methyl­enebis [6 amino-, di-2-propenyl ester.
              721.1728
              Benzoic acid, 2-(3-phenylbutylidene)amino-, methyl ester.
              721.1729
              Boric acid (H3BO3), mixed esters with polyethylene glycol mono-Bu ether and polyethylene glycol mono Me ether.
              721.1730

              Poly(oxy-1,2-ethanediyl), α-butyl-ω-hydroxy, ester with boric acid (H3BO3).
              721.1731

              Poly(oxy-1,2-ethanediyl), α-methyl-ω-hydroxy, ester with boric acid (H3BO3).
              721.1732
              Nitrobenzoic acid octyl ester.
              721.1734
              Substituted benzonitrile (generic).
              721.1735
              Alkylbisoxyalkyl (sub­sti­tut­ed-1,1-dimethylethylphenyl) ben­zo­tria­zole (generic name).
              721.1738
              Substituted benzotriazole (generic name).
              721.1745
              Ethoxybenzothiazole disulfide.
              721.1747
              Substituted benzophenone (generic).
              721.1750
              1H-Benzotriazole, 5-(pentyloxy)- and 1H-benzotriazole, 5-(pentyloxy)-, sodium and potassium salts.
              721.1755
              Methylenebisbenzotriazole.
              721.1760
              Substituted benzotriazole derivatives.
              721.1765
              2-Substituted benzotriazole.
              721.1767
              Substituted 6,6′-(1-methylethylidene)bis[3,4-dihydro-3-phenyl-1,3-benzoxazine] (generic).
              721.1775
              6-Nitro-2(3H)-benzo­xazo­lone.
              721.1790
              Polybrominated biphenyls.
              721.1800
              3,3′,5,5′-Tetra­methyl­bi­phenyl-4,4′-diol.
              721.1805
              Substituted bisaniline.
              721.1820
              Bisphenol derivative.
              721.1825
              Bisphenol A, epichloro­hy­drin, poly­al­ky­lenepolyol and poly­iso­cyanato derivative.
              721.1850
              Toluene sulfonamide bisphe­nol A epoxy adduct.
              721.1852
              Di-alkyl borane (generic).
              721.1875
              Boric acid, alkyl and substituted alkyl esters (generic name).
              721.1878
              Alkali metal alkyl borohydride (generic).
              721.1880
              Borate(1-), tris(acetato-.kappa.O)hydro-, sodium, (T-4)-.
              721.1900
              Substituted bromothiophene.
              721.1907

              Butanamide, 2,2′-[3′dichloro[1,1′-biphenyl]-4,4′-diyl)bisazobis N-2,3-dihydro-2-oxo-1H-benximdazol-5-yl)-3-oxo-.
              721.1920
              1,4-Bis(3-hydroxy-4-benzoylphenoxy)butane.
              721.1925
              Substituted carboheterocyclic butane tetracarboxylate (generic).
              721.1930
              Butanoic acid, antimony (3=) salt.
              721.1950
              2-Butenedioic acid (Z), mono(2-((1-oxopropenyloxy)ethyl) ester.
              721.2025
              Substituted phenylimino carbamate derivative.
              721.2060
              Disubstituted benzenedicarboxylic acid (generic).
              721.2075
              Carbamodithioic acid, methyl-, compound with methanamine (1:1).
              721.2076
              D-Glucuronic acid, polymer with 6-deoxy-L-mannose and D-glucose, acetate, calcium magnesium potassium sodium salt.
              721.2077
              Substituted carbazate (generic).
              721.2078
              1-Piperidinecarboxylic acid, 2-[(dichloro-hydroxy-carbomonocycle)hydrazono]-, methyl ester (generic).
              721.2079
              Dichloro, hydroxy, hydrazino-carbomonocycle (generic).
              721.2081
              Dichloro, hydroxy, hydrazino-carbomonocycle-monohydrochloride (generic).
              721.2083
              Polysubstituted carbomonocyclic hydroxylamine (generic).
              721.2084
              Carbon oxyfluoride (Carbonic difluoride).
              721.2085
              Hydroxyalkylquinoline dioxoindandialkylcarboxamide.
              721.2086
              Coco acid triamine condensate, polycarboxylic acid salts.
              721.2087
              3-furancarboxaldehyde, tetrahydro-.
              721.2088
              Carboxylic acids, (C6-C9) branched and linear.
              721.2089
              Tetrasubstituted aminocarboxylic acid.
              721.2091
              Propane, 1,1,1,3,3,3-hexachloro-.
              721.2092
              3-Methylcholanthrene.
              721.2093
              Alkenyl carboxylate, metal salt (generic).
              721.2094
              
                N,N′-di(alkyl heteromonocycle)amino chlorotriazine.
              721.2095
              Chromate(3), bis 2-[[substituted-3-[(5-sulfo-1-napthalenyl)azo]phenyl]azo]substituted monocycle, trisodium (generic name).
              721.2097
              Azo chromium complex dyestuff preparation (generic name).
              721.2098
              Aliphatic polycarboxylic acid metal salt (generic).
              721.2120
              Cyclic amide.
              721.2121
              Thiosubstituted carbonate ester (generic).
              721.2122
              Substituted phenyl azo substituted sulfo carbopolycycle.
              721.2140
              Carbo­poly­cycli­col azo­alkyl­amino­al­kyl­carbo­mono­cyclic ester, halogen acid salt.
              721.2145
              Ceteareth-25 sorbate.
              721.2155
              Alkoxyamino-alkyl-coumarin (generic).
              
              721.2175
              Salt of cyclodiamine and mineral acid.
              721.2222
              Cyclohexanamine, N,N-dimethyl-, compd. with alpha-isotridecyl-omega-hydroxypoly(oxy-1,2-ethanediyl) phosphate.
              721.2250
              1,4-Cyclohexanediamine, cis- and trans-.
              721.2260
              1,2-Cyclohexanedicarboxylic acid, 2,2-bis[[[[2-[(oxiranylmethoxy) carbonyl]cyclohexy]carbonyl]oxy]methyl]-1,3-propanediyl bis(oxiranylmethyl) ester.
              721.2265
              Polyalkylene oxide dialkylamine (generic).
              721.2270
              Aliphatic dicarboxylic acid salt.
              721.2275
              
                N,N,N′,N′-Tetrakis(oxi­ranyl methyl)-1,3-cyclohexane di­meth­anamine.
              721.2280
              Cyclopropanecarboxaldehyde.
              721.2287
              DDT (Dichlorodiphenyltrichloroethane).
              721.2340
              Dialkenylamide (generic name).
              721.2345
              Alkyletherpropyl dialkylamines.
              721.2350
              Alkyltri, tetra, and pentaamines.
              721.2355
              Diethylstilbestrol.
              721.2380
              Disubstituted diamino ani­sole.
              721.2385
              Fluoroalkyl diester (generic).
              721.2410
              Alkoxylated alkyldiethylenetriamine, alkyl sulfate salts.
              721.2420
              Alkoxylated di­al­kyl­die­thy­lene­tri­a­mine, alkyl sulfate salt.
              721.2465
              Xanthylium, 9-(2- (ethoxycarbonyl)phenyl)-3,6- bis(ethylamino)-2,7-dimethyl-, ethyl sulfate.
              721.2475
              Dimetridazole.
              721.2480
              Isoalkyldimethylamine (generic).
              721.2485
              1,3-Dioxolane, 2-ethenyl-.
              721.2520
              Alkylated diphenyls.
              721.2527
              Acetamide, N-[2-[2-(2-bromo-6-cyano-4-nitrophenyl)diazenyl]-5-(diethylamino)phenyl]-.
              721.2532
              Substituted diphenylmethane (generic).
              721.2535
              Benzene, 1,1′-methylanebis[4-isocyanato-, homopolymer, Bu alc.-blocked.
              721.2540
              Diphenylmethane diisocyanate (MDI) modified.
              721.2560
              Alkylated diphenyl oxide (generic name).
              721.2565
              Alkylated sulfonated diphenyl oxide, alkali and amine salts.
              721.2570
              Alkylated diphenyls (generic).
              721.2575
              Disubstituted diphenylsulfone.
              721.2577
              Certain copper complexes of (substituted sulfonaphthyl azo substituted phenyl) disulfonaphthyl azo, amine salt.
              721.2580
              C.I. Disperse Red 152 (generic).
              721.2582
              Reaction product of alkylene diamine, MDI, substituted carbomonocyclic amine and alkylamine (generic).
              721.2584
              Dodecanoic acid, 12-amino-.
              721.2585
              Sodium salts of dodecylphenol (generic).
              721.2600
              Epibromohydrin.
              721.2625
              Reaction product of alkane­diol and epichlorohydrin.
              721.2673
              Aromatic epoxide resin (generic).
              721.2675
              Perfluoroalkyl epoxide (generic name).
              721.2685
              Polyisobutene epoxide (generic).
              721.2725
              Trichlorobutylene oxide.
              721.2752
              Epoxy resin containing phosphorus (generic).
              721.2755
              Cycloaliphatic epoxy resin (generic).
              721.2800
              Erionite fiber.
              721.2805
              2-Propenoic acid, 2-(phenylthio)ethyl ester.
              721.2825
              Alkyl ester (generic name).
              721.2900
              Substituted aminobenzoic acid ester (generic name).
              721.2920
              
                tert-Amyl peroxy alkylene ester (generic name).
              721.2925
              Brominated aromatic ester.
              721.2950
              Carboxylic acid glycidyl esters.
              721.3000
              Dicarboxylic acid monoester.
              721.3020
              Ethaneperoxoic acid, 1,1-dimethylpropyl ester.
              721.3025
              Fatty acids C12-18, C18 unsaturated, C12-18 alkyl esters (generic).
              721.3031
              Boric acid (H3BO3), zinc salt (2 = 3).
              721.3032
              Boric acid (H3BO2), zinc salt.
              721.3034
              Methylamine esters.
              721.3062
              1H-Indene-2-carboxylic acid, 5-chloro-2,3-dihydro-1-oxo-, methyl ester.
              721.3063
              Certain substituted phenyl azo substituted phenyl esters.
              721.3080
              Substituted phosphate ester (generic).
              721.3085
              Brominated phthalate ester.
              721.3100
              Oligomeric silicic acid ester compound with a hydroxylalkylamine.
              721.3110
              Polycarboxylic acid ester (generic).
              721.3130
              Sulfuric acid, mono-C9-11-alkyl esters, sodium salts.
              721.3135
              Phosphorous modified epoxy resin (generic).
              721.3140
              Vinyl epoxy ester.
              721.3152
              Ethanaminium, N-ethyl-2-hydroxy-N,N-bis(2-hydroxyethyl)-, diester with C12-18 fatty acids, ethyl sulfates (salts).
              721.3155
              3,8-Dioxa-4,7-disiladecane, 4,4,7,7-tetraethoxy-.
              721.3160
              1-Chloro-2-bromoethane.
              721.3220
              Pentachloroethane.
              721.3248
              Ethane, 1,2,2-trichlorodifluoro-.
              721.3260
              Ethanediimidic acids.
              721.3310
              Poly[oxy(methyl-1,2-ethanediyl)],α-(1-oxo-2-propenyl)-ω-[(tetrahydro-2-furanyl)methoxy]-.
              721.3320
              Ethanol, 2-amino-, com­pound with N-hydroxy-N-nitro­soben­zena­mine (1:1).
              721.3340
              Ethanol, 2,2′-(hexylamino)bis-.
              721.3350
              N-Nitrosodiethanolamine.
              721.3360
              Substituted ethanolamine.
              721.3364
              Aliphatic ether.
              721.3374
              Alkylenediolalkyl ether.
              721.3380

              Benzenamine, 4-methoxy-2-methyl-N-phenyl-.
              
              721.3420
              Benzene, 1-bromo-4-methoxy-2-methyl-.
              721.3430
              4-Bromophenyl phenyl ether.
              721.3435
              Butoxy-substituted ether alkane.
              721.3437
              Dialkyl ether.
              721.3438
              Chlorohydroxyalkyl butyl ether (generic).
              721.3440
              Haloalkyl substituted cyclic ethers.
              721.3465
              Stilbene diglycidyl ether.
              721.3480
              Halogenated biphenyl glycidyl ethers.
              721.3485
              Hydrofluorocarbon alkyl ether.
              721.3486
              Polyglycerin mono(4-nonylphenyl) ether.
              721.3488

              Poly(oxy-1,2-ethanediyl), alpha substituted-omega-hydroxy-, C16-20 alkyl ethers.
              721.3500
              Perhalo alkoxy ether.
              721.3520
              Aliphatic polyglycidyl ether.
              721.3550
              Dipropylene glycol dimethyl ether.
              721.3560
              Derivative of tetra­chloro­ethy­lene.
              721.3565
              Ethylenediamine, substituted, sodium salt.
              721.3620
              Fatty acid amine condensate, polycarboxylic acid salts.
              721.3625
              Fatty acid amine salt (generic name).
              721.3627
              Branched synthetic fatty acid.
              721.3629
              Triethanolamine salts of fatty acids.
              721.3635

              Octadecanoic acid, ester with 1,2-propanediol, phosphate, anhydride with silicic acid (H4SiO4).
              721.3680
              Ethylene oxide adduct of fatty acid ester with pentaerythritol.
              721.3700
              Fatty acid, ester with styrenated phenol, ethylene oxide adduct.
              721.3710
              Polyether modified fatty acids (generic).
              721.3720
              Fatty amide.
              721.3740
              Bisalkylated fatty alkyl amine oxide.
              721.3760
              Fluorene-containing diaromatic amines.
              721.3764
              Fluorene substituted aromatic amine.
              721.3780
              Substituted and disubstituted tetrafluoro alkenes (generic).
              721.3790
              Polyfluorocarboxylates.
              721.3800
              Formaldehyde, condensated poly­ox­y­eth­y­lene fatty acid, ester with styrenated phenol, ethylene oxide adduct.
              721.3805
              Formaldehyde, reaction products with 1,3-benzenedimethanamine and bisphenol A.
              721.3807
              Formaldehyde, polymer with phenol and 1,2,3-propanetriol, methylated.
              721.3810
              Formaldehyde, polymers with substituted phenols (generic).
              721.3812
              Substituted phenols and formaldehyde polymer, alkylated (generic).
              721.3815
              Furan, 2-(ethoxymethyl)- tetrahydro-.
              721.3818
              Furan, octafluorotetrahydro-.
              721.3820
              L-Glutamic acid, N-(1-oxododecyl)-, disodium salt.
              721.3821
              L-Gutamic acid, N-(1-oxododecyl)-.
              721.3830
              Phenol, 2-[[[3-(dimethylamino)propyl]amino]methyl]-6-methyl-, 4-polybutene derivs.
              721.3835
              Chloroformate (generic).
              721.3840
              Tetraglycidalamines (generic name).
              721.3845
              Alkyl substituted aromatic glycidyl ether (generic).
              721.3848
              Glycine, N-(carboxymethyl)-N-dodecyl-, monosodium salt.
              721.3860
              Glycol monobenzoate.
              721.3880
              Polyalkylene glycol substituted acetate.
              721.3900
              Alkyl polyethylene glycol phosphate, potassium salt.
              721.4000
              Polyoxy alkylene glycol amine.
              721.4040

              Glycols, polyethylene-, 3-sulfo-2-hy­drox­y­pro­pyl-p-(1,1,3,3-tetra­methylbutyl)phenyl ether, sodium salt.
              721.4060
              Alkylene glycol tereph­tha­late and substituted benzoate esters (generic name).
              721.4080
              MNNG (N-methyl-N′-nitro-N-nitrosoguanidine).
              721.4085
              Guanidine, pentaethyl-.
              721.4090
              Ethanaminium, N-[bis(diethylamino)-methylene]-N-ethyl-, bromide.
              721.4095
              Quaternary ammonium alkyltherpropyl trialkylamine halides.
              721.4096
              Substituted anilino halobenzamide (generic).
              721.4097
              7-Oxabicyclo[4.1.0]heptane-3-carboxylic acid, methyl ester.
              721.4098
              Substituted heteroaromatic-2[[4-(dimethylamino) phenyl]azo]-3-methyl-, salts (generic).
              721.4100
              Tris(disubstituted alkyl) heter­o­cy­cle.
              721.4105
              Bicyclo[2.2.1]hept-2-ene, 5-butyl-.
              721.4106
              Bicyclo[2.2.1]hept-2-ene, 5-hexyl-.
              721.4107
              Bicyclo[2.2.1]hept-2-ene, 5-octyl-.
              721.4108
              Bicyclo[2.2.1]hept-2-ene, 5-decyl-.
              721.4110
              Allyloxysubstituted heterocycle.
              721.4128
              Dimethyl-3-substituted heter­o­mon­o­cy­cle.
              721.4133
              Dimethyl-3-substituted heteromonocyclic amine.
              721.4136
              Alkyl heteropolycyclic-aniline (generic).
              721.4140
              Hexachloronorbornadiene.
              721.4155
              Hexachloropropene.
              721.4158
              Hexadecanoic acid, ethenyl ester.
              721.4160
              Hexafluoropropylene oxide.
              721.4180
              Hexamethylphosphoramide.
              721.4215
              Hexanedioic acid, diethenyl ester.
              721.4250
              Hexanoic acid, 2-ethyl-, ethenyl ester.
              721.4255
              1,4,7,10,13,16-Hexaoxacyclooctadecane, 2-[(2-propenyl oxy)methyl]-.
              721.4257
              Hydrazine, (2-fluorophenyl).
              721.4258
              Substituted naphthalene hydrazide (generic).
              721.4259
              Aliphatic polyisocyanate homopolymer.
              
              721.4260
              Hydrazine, [4-(1-meth­yl­bu­toxy)phenyl]-, monohydrochloride.
              721.4265
              Hydrazinecarboxamide, N-(3,5-difluorophenyl-).
              721.4270
              Nitrophenoxylalkanoic acid substituted thiazino hydrazide (generic name).
              721.4280
              Substituted hydrazine.
              721.4300
              Hydrazinecarboxamide, N,N′-1,6-hexanediylbis [2,2-dimethyl-].
              721.4320
              Hydrazinecarboxamide, N,N′-(meth­yl­en­edi-4,1-phenylene)bis [2,2-dimethyl-.
              721.4340
              Substituted thiazino hydrazine salt (generic name).
              721.4360
              Certain hydrogen containing chlor­o­fluor­o­carbons.
              721.4365
              Substituted ethoxylated hydrocarbon (generic).
              721.4380
              Modified hydrocarbon resin.
              721.4385
              Hydrofluoric acid, reaction products with heptane.
              721.4390
              Trisubstituted hydroquinone diester.
              721.4420
              Substituted hydroxylamine.
              721.4460
              Amidinothiopropionic acid hydrochloride.
              721.4461
              Hydrofluoric acid, reaction products with octane (generic).
              721.4462
              Hydrochlorofluorocarbon.
              721.4463
              Hydrochlorofluorocarbon.
              721.4464
              Mixture of hydrofluoro alkanes and hydrofluoro alkene.
              721.4465
              Hydrofluoroalkane.
              721.4467
              Quaternary ammonium hydroxide.
              721.4468
              1H-Imidazole, 2-ethyl-4,5-dihydro-4-methyl-.
              721.4469
              Imidazolethione.
              721.4470
              2,4-Imidazolidinedione, bromochloro-5,5-dimethyl-.
              721.4472
              Phenyl, alkyl, hydroxyalkyl substituted imidazole (generic).
              721.4473
              Dialkylamidoimidazoline.
              721.4476
              Substituted imines.
              721.4480
              2-Imino-1,3-thiazin-4-one-5,6-dihydromonohydrochloride.
              721.4484
              Halogenated indane (generic name).
              721.4486
              Propanoic acid, 2-methyl-, (1R,2R,4R)-1,7,7-trimethylbicyclo[2.2.1]hept-2-yl ester, rel-.
              721.4490
              Capped aliphatic isocyanate.
              721.4494
              Polycyclic isocyanate.
              721.4497
              Aliphatic polyisocyanates (generic name).
              721.4500
              Isopropylamine distillation residues and ethylamine distillation residues.
              721.4520
              Isopropylidene, bis(1,1-di­meth­yl­pro­pyl) derivative.
              721.4550
              Diperoxy ketal.
              721.4565
              Modified hydroxystyrene homopolymer (generic).
              721.4568
              Methylpolychloro aliphatic ketone.
              721.4575
              L-aspartic acid, N,N′-[(1E) - 1,2- ethenediylbis[(3-sulfo-4, 1-phenylene)imino [6-(phenylamino)-1,3,5- triazine- 4,2- diyl]]]bis-, hexasodium salt.
              721.4585
              Lecithins, phospholipase A2-hydrolyzed.
              721.4587
              Lithium manganese oxide (LiMn204) (generic name).
              721.4589
              Propanedioic acid, [(4-methoxyphenyl)methylene]-, bis(1,2,2,6,6-pentamethyl-4-piperdinyl) ester (9CI).
              721.4590
              Mannich-based adduct.
              721.4594
              Substituted azo metal complex dye.
              721.4596
              Diazo substituted carbomonocyclic metal complex.
              721.4600
              Recovered metal hydroxide.
              721.4610
              Mixed metal oxides (generic).
              721.4620
              Zinc, bis(N,N-dipropyl-.beta.-alaninato-.kappa.N,.kappa.O)-, (T-4)-.
              721.4660
              Alcohol, alkali metal salt.
              721.4663
              Fluorinated carboxylic acid alkali metal salts.
              721.4668
              Hydrated alkaline earth metal salts of metalloid oxyanions.
              721.4685
              Substituted purine metal salt (generic name).
              721.4700
              Metalated alkylphenol copolymer (generic name).
              721.4720
              Disubstituted phenoxazine, chlor­o­me­tal­ate salt.
              721.4740
              Alkali metal nitrites.
              721.4792
              2-Propenoic acid, 2-methyl-, C11-14-isoalkyl esters, C13-rich.
              721.4794
              Polypiperidinol-acrylate methacrylate.
              721.4820
              Methane, bromodifluoro-.
              721.4840
              Substituted tri­phenyl­meth­ane.
              721.4880
              Methanol, trichloro-, carbonate (2:1).
              721.4885
              Methanone, [5-[[3-(2H-benzotriazol-2-yl)-2-hydroxy-5-(1,1,3,3-tetramethylbutyl)phenyl]methyl]-2-hydroxy-4-(octyloxy) phenyl]phenyl-.
              721.4925
              Methyl n-butyl ketone.
              721.5050
              2,2′-[(1-Methyl­ethylidene)­bis[4,1-phenyl­oxy[1-(butoxy­methyl)-(2,1-ethan­ediyl]oxy­methyl­ene]]biso­xirane, reaction product with a diamine.
              721.5075
              Mixed methyltin mercaptoester sulfides.
              721.5175
              Mitomycin C.
              721.5185
              2-Propen-1-one, 1-(4-morpholinyl)-.
              721.5192
              Substituted 1,6-dihydroxy naphthalene.
              721.5200
              Disubstituted phenylazo tri­sub­sti­tut­ed naphthalene.
              721.5225
              Naphthalene,1,2,3,4-tetra­hy­dro(1-phenylethyl) (specific name).
              721.5250
              Trimethyl spiropolyheterocyclic naph­tha­lene compound.
              721.5252
              2-Naphthalenecarboxylic acid, 4,4′-methylenebis [3-hydroxy-, zinc salt.
              721.5253
              2-Naphthalenecarboxylic acid, 4,4′-methylenebis [3-hydroxy-, strontium salt.
              721.5255
              2-Naphthalenol, mono and dioctyl derivs.
              721.5260

              1,3,6-Naphthalenetrisulfonic acid, 7-[[2-[(aminocarbonyl)amino]-4-[[4-[[2-[2-(ethenylsulfonyl)ethoxy]ethyl]amino]-6-fluoro-1,3,5-triazin-2-yl]amino]phenyl]azo], trisodium salt.
              721.5262
              2,7-Naphthalenedisulfonic acid, 5-[[4-chloro-6-[[2-[2-(ethenylsulfonyl)ethoxy]ethyl]amino]-1,3,5-triazin-2-yl]amino]-4-hydroxy-3-[2-(1-sulfo-2-naphthalenyl)diazenyl]-, sodium salt (1:3).
              721.5275
              2-Napthalenecarboxamide-N-aryl-3-hydroxy-4-arylazo (generic name).
              721.5276

              2-Napthalenol, heptyl-1-[[(4-phenylazo)phenyl]azo]-, ar′, ar″-Me derivs.
              721.5278
              Substituted naphthalenesulfonic acid, alkali salt.
              721.5279
              2,7-Naphthalenedisulfonic acid, 4-amino-3-[[4′2-amino-4-[(3-butoxy-2-hydroxypropyl)amino]phebyl]azo]-3,3′-dimethyl[1,1′-biphenyl]-4-yl]azo]-5-hydroxy-6-(phenylazo)-, disodium salt.
              721.5280
              2,7-Naphthalenedisulfonic acid, 4-amino-5-hydroxy-, coupled with diazotized 4-butylbenzenamine, diazotized 4,4′-cyclohexylidenebis[benzenamine] and m-phenylenediamine, sodium salt.
              721.5281
              2-Naphthalenesulfonic acid, 3-[[4-[(2,4-dimethyl-6-sulfophenyl)azo]-2-methoxy-5-methylphenyl]azo]-4-hydroxy-7-(phenylamino)-, sodium salt, compd. With 2,2′,2″-nitrilotris [ethanol] (9CI).
              721.5282
              Trisodium chloro [(trisubstituted heteromonocycle amino) propylamino]triazinylamino hydroxyazo naphthalenetrisulfonate.
              721.5283
              Cobaltate (5-), bis[4-[[6-[(4-amino-6-chloro-1,3,5-triazin-2-yl)amio]-1-hydroxy-3-sulfo-2-naphthalenyl]azo]-3-hydroxy-7-nitro-1-naphthalenesulfonato(4-)]-, pentasodium.
              721.5284
              Chromate (5-), bis[4-hydroxy-7-[(2-hydroxy-1-naphthalenyl)azo]- 3-[(2-hydroxy-3-nitro-5-sulfophenyl)azo]-2- naphthalenesulfonato(4-)]-, pentasodium.
              721.5285
              Ethoxylated substituted naphthol.
              721.5286
              Benzenediazonium, [[[[(substituted)azo]phenyl]sulfonyl]amino]-, coupled with aminophenol, diazotized aminobenzoic acid, diazotized (substituted) benzenesulfonic acid and naphthalenol (generic).
              721.5288
              Chromate(2-), [3-hydroxy-4-[(2-hydroxy-1-naphthenyl)azo]-7-nitro-1-substituted][N-[7-hydroxy-8-[(2-hydroxy-5-nitrophenyl)azo]-1-substituted]-, salt (generic).
              721.5290
              Phenylazoalkoxy naphthylamines (generic).
              721.5293
              Poly(oxy-1,2-ethanediyl), alpha-(9Z)-9-octadecenyl-.omega.-hydroxy-, phosphate, ammonium salt.
              721.5310
              Neononanoic acid, ethenyl ester.
              721.5315
              Nickel, cobalt mixed metal oxide (generic).
              721.5325
              Nickel, tris(neodecanoato-.kappa.O)[.mu.3-[orthoborato(3-)-.kappa.O:.kappa.O′:.kappa.O″]]tri-.
              721.5330
              Nickel salt of an organo compound containing nitrogen.
              721.5340
              Substituted benzothiazole-azo-substituted benzoquinoline nickel complex (generic).
              721.5350
              Butanenitrile, 2-amino-2,3-dimethyl-.
              721.5356
              Ethanol, 2,2′2″-nitrilotris-, compound with alpha-2,4,6-tris (1-phenylethyl)phenyl]-omega-hydroxypoly (oxy-1,2-ethanediyl) phosphate.
              721.5358

              2-propanol, 1,1′,1′-nitrilotris-, compds. with ethanol 2-[2-(C12-14- alkyloxy) ethoxy] derivs. hydrogen sulfates.
              721.5360
              Substituted nitrobenezene (generic).
              721.5375
              Ni­tro­thio­phene­car­boxy­lic acid, ethyl es­ter, bis[[[[(substi­tut­ed)] ami­no­]alkyl­phenyl]­az­o] (ge­ner­ic name).
              721.5378
              9-Phosphabicyclo[3.3.1]nonane,9,9′-(1,2-ethanediyl)bis- (9C1).
              721.5380
              Mixed alkyl phenolic novolak resin (generic).
              721.5385
              Octanoic acid, hydrazide.
              721.5400
              3,6,9,12,15,18,21-Hepta­oxa­tetra­triaoctanoic acid, sodium salt.
              721.5425
              α-Olefin sulfonate, potassium salts.
              721.5450
              α-Olefin sulfonate, sodium salt.
              721.5452
              Alkali metal salt of halogenated organoborate (generic).
              721.5454
              Methylium, tripohenyl-, tetrakis(pentafluorophenyl) borate (1-).
              721.5460
              Organosolv lignin.
              721.5465
              Amine salt of organic acid (generic).
              721.5475
              1-Oxa-4-azaspiro[4.5]decane, 4-di­chlor­o­ace­tyl-.
              721.5500
              7-Oxabicyclo[4.1.0]heptane, 3-ethenyl, homopolymer, ether with 2-ethyl-2-(hydroxymethyl)-1,3-pro­pane­diol (3:1), epoxidized.
              721.5525
              Substituted spiro oxazine.
              721.5540
              1H,3H,5H-oxazolo [3,4-c] oxazole, dihydro-7a-methyl-.
              721.5545
              3-(Dichloroacetyl)-5-(2-furanyl)-2,2-dimethyl-oxazolidine.
              721.5546
              Halogen substituted oxetanes (generic).
              721.5547
              Antimony double oxide.
              721.5548
              Mixed metal oxide (generic).
              721.5549
              Lithiated metal oxide.
              721.5550
              Substituted dialkyl oxa­zo­lone (generic name).
              721.5560
              Formaldehyde, polymer with (chloromethyl) oxirane and phenol, reaction products with 6H-dibenz[c,e][1,2]oxaphosphorin-6-oxide.
              721.5575
              Oxirane, 2,2′-(1,6-hex­ane­diyl­bis (oxy­meth­y­lene)) bis-.
              721.5580
              Oxirane, 2,2′-[methylenebis[(2,6-dimethyl-4,1-phenylene)oxymethylene]]bis-.
              721.5585

              4,4′-(1-methylethylidene)bisphenol, polymer with (chloromethyl)oxirane and a diamine (generic).
              
              721.5590
              Oxirane, [[[(1R,2S,5R)-5-methyl-2-(1-methylethyl)cyclohexyl]oxy]methyl]-.
              721.5600
              Substituted oxirane.
              721.5625
              Oxiranemethanamine, N,N′-[methylenebis(2-ethyl-4,1-phenylene)]bis[N-(oxiranylmethyl)]-.
              721.5645
              Pentane 1,1,1,2,3,4,4,5,5,5,-decafluoro.
              721.5650
              Pentanediol light residues.
              721.5700
              Pentanenitrile, 3-amino-.
              721.5708
              2-Pentene, 1,1,1,2,3,4,4,5,5,5-decafluoro-.
              721.5710
              Phenacetin.
              721.5713
              Phenol - biphenyl polymer condensate (generic).
              721.5725
              Phenol, 2,4-dimethyl-6-(1-methylpentadecyl)-.
              721.5740
              Phenol, 4,4′-methy­lenebis (2,6-dimethyl-.
              721.5760
              Phenol, 4,4′-[methylene­bis (oxy-2,1-ethanediylthio)]bis-.
              721.5762
              Aromatic aldehyde phenolic resin (generic).
              721.5763
              Methylenebisbenzotriazolyl phenols.
              721.5769
              Mixture of nitrated alkylated phenols.
              721.5775
              Phenol, 5-amino-2,4-dicholoro-, hydrochloride.
              721.5780
              Phenol, 4,4′-(oxybis(2,1-ethan­ed­iyl­thio)bis-.
              721.5800
              Sulfurized alkylphenol.
              721.5820
              Aminophenol.
              721.5840
              Ethylated aminophenol.
              721.5860
              Methylphenol, bis(sub­sti-tut­ed)alkyl.
              721.5867
              Substituted phenol.
              721.5880
              Sulfur bridged substituted phenols (generic name).
              721.5900
              Trisubstituted phenol (generic name).
              721.5905
              Modified phenolic resin (generic).
              721.5908
              Modified phenolic resin (generic).
              721.5912
              Phenoxazin-5-ium, 3-dialkylamino-7-arylamino-, salt (generic).
              721.5913
              Phenothiazine derivative.
              721.5914
              Polysubstituted bis phenylazonapthalene disulfonic acid (generic).
              721.5915
              Polysubstituted phenyl­azo­poly­substi­tuted­phenyl dye.
              721.5917
              Phenyl azo dye (generic).
              721.5920
              Phenyl(disubstitutedpolycyclic).
              721.5925
              Bis heterocyclic phenylene derivative (generic).
              721.5930
              Phenylenebis[imino (chlorotriazinyl)-imino (substituted napthyl)azo (substituted phenyl)­azo, sodium salt (generic name).
              721.5935
              Alkylated nitroso-phenylenediamine (generic).
              721.5960
              
                N,N′-Bis(2-(2-(3-alkyl)thia­zoline) vinyl)-1,4-pheny­lene­dia­mine methyl sulfate double salt (generic name).
              721.5965
              Substituted S-phenylthiazole (generic).
              721.5970
              Phosphated polyarylphenol ethoxylate, potassium salt.
              721.5980
              Dialkyl phosphorodithioate phosphate compounds.
              721.5985
              Fatty alkyl phosphate, alkali metal salt (generic).
              721.6000
              Tris (2,3-dibromopropyl) phosphate.
              721.6005
              Rare earth phosphate (generic).
              721.6020
              Phosphine, dialkylyphenyl.
              721.6045
              Phosphinothioic acid, bis(2,4,4-trimethylpentyl)- (9CI).
              721.6060
              Alkylaryl substituted phosphite.
              721.6070
              Alkyl phosphonate ammonium salts.
              721.6075
              Phosphonic acid, 1,1-methylenebis-tetrakis(1-methylethyl) ester.
              721.6080
              Phosphonium salt (generic name).
              721.6085
              Phosphonocarboxylate salts.
              721.6090
              Phosphoramide.
              721.6097
              Phosphoric acid derivative (generic name).
              721.6100
              Phosphoric acid, C6-12-alkyl esters, compounds with 2-(dibutylamino) ethanol.
              721.6110
              Alkyldi(alkyloxyhydroxypropyl) derivative, phosphoric acid esters, potassium salts.
              721.6120
              Phosphoric acid, 1,2-ethanediyl tetrakis(2-chloro-1-methylethyl) ester.
              721.6140
              Dialkyldithiophosphoric acid, aliphatic amine salt.
              721.6160
              Piperazinone, 1,1′,1″-[1,3,5-triazine-2,4,6-triyltris[(cyclohexylimino)-2,1-ethanediyl]]tris-[3,3,4,5,5-pentamethyl]-.
              721.6165
              Polysubstituted piperidine.
              721.6167
              Piperdinium, 1,1-dimethyl-, chloride.
              721.6170
              Siloxanes and silicones, Me hydrogen, reaction products with 2,2,6,6-tetramethyl-4-(2-propenyloxy)piperdine.
              721.6175
              2-Piperdinone, 1,3-dimethyl-,.
              721.6176
              2-Piperdinone, 1,5-dimethyl-,.
              721.6178
              Alkylaminated polyolefin (generic).
              721.6180
              Polyalkylene glycol polyamide ester phosphate (generic).
              721.6181
              Fatty acid, reaction product with substituted oxirane, formaldehyde-phenol polymer glycidyl ether, substituted proplyamine and polyethylenepolyamines (generic).
              721.6183
              Amides, from ammonium hydroxide - maleic anhydride polymer and hydrogenated tallow alkyl amines, sodium salts, compds. with ethanolamine.
              721.6186
              Polyamine dithiocarbamate.
              721.6193
              Polyalkylene polyamine.
              721.6196
              Hydrochloride salt of a fatty polyalkkylene polyamine (generic).
              721.6200
              Fatty acid polyamine condensate, phosphoric acid ester salts.
              721.6205
              Hexamethylenediamine adduct of substituted piperidinyloxy (generic).
              721.6220
              Aryl sulfonate of a fatty acid mixture, polyamine condensate.
              721.6440
              Polyamine urea­for­malde­hyde condensate (specific name).
              721.6470
              Polyaminopolyacid.
              
              721.6475
              Alkyl polycarboxylic acids, esters with ethoxylated fatty alcohols.
              721.6477
              Alkyl polycarboxylic acids, esters with ethoxylated fatty alcohols, reaction products with maleic anhydride.
              721.6479
              Tetrahydroheteropolycycle (generic).
              721.6485
              Hydroxy terminated polyester.
              721.6490
              Alkyl phenyl polyetheramines.
              721.6493
              Amidoamine modified polyethylene glycol (generic).
              721.6495
              Aliphatic polyisocyanate.
              721.6498
              Modified polyisocyanates (generic).
              721.6505
              Polymers of C13C15 oxoalcohol ethoxolates.
              721.6515
              Polymerof polyalkylenepolyol and trisubstituted phenol (generic).
              721.6520
              Acrylamide, polymer with substituted alkylacrylamide salt (generic name).
              721.6540
              Acrylamide, polymers with tetraalkyl ammonium salt and polyalkyl, aminoalkyl methacrylamide salt.
              721.6560
              Acrylic acid, polymer with substituted ethene.
              721.6620
              Alkanaminium, polyalkyl-[(2-methyl-1-oxo-2-propenyl)oxy] salt, polymer with acrylamide and substituted alkyl methacrylate.
              721.6660
              Polymer of alkanepolyol and poly­alkyl­poly­iso­cyan­ato­car­bo­mo­no­cycle, acetone oxime-blocked (generic name).
              721.6680
              Alkanoic acid, butanediol and cyclohexanealkanol polymer (generic name).
              721.6900
              Polymer of bisphenol A diglycidal ether, substituted alkenes, and butadiene.
              721.6920
              Butyl acrylate, polymer with substituted methyl styrene, methyl methacrylate, and substituted silane.
              721.6980
              Dimer acids, polymer with poly­al­ky­lene glycol, bisphenol A-diglycidyl ether, and alky­lenepolyols polyglycidyl ethers (generic name).
              721.7000
              Polymer of disodium maleate, allyl ether, and ethylene oxide.
              721.7020
              Distillates (petroleum), C(3-6), polymers with styrene and mixed terpenes (generic name).
              721.7046
              Formaldehyde, polymer with substituted phenols, glycidyl ether.
              721.7160
              2-Oxepanone, polymer with 4,4′-(1-methylethylidene)bisphenol and 2,2-[(1-methylethylidene)bis(4,1-phe­ny­lene­oxy­methyl­ene)]­bi­soxirane, graft.
              721.7200
              Perfluoroalkyl aromatic carbamate modified alkyl methacrylate copolymer.
              721.7210
              Epoxidized copolymer of phenol and substituted phenol.
              721.7220
              Polymer of substituted phenol, formaldehyde, epichlorohydrin, and disubstituted benzene.
              721.7250
              Polyaziridinyl ester of an aliphatic alcohol (generic).
              721.7255
              Polyethyleneamine crosslinked with substituted polyethylene glycol (generic).
              721.7260
              Polymer of poly­ethylene­polyamine and alkanediol diglycidyl ether.
              721.7270
              1-propanaminium, 3-amino-, N,N,N-trimethyl-N-soya acyl derivs., chloride.
              721.7280
              1,3-Propanediamine, N,N′-1,2-eth­an­ediyl­bis-, polymer with 2,4,6-trichloro-1,3,5-triazine, reaction products with N-butyl-2,2,6,6-tetramethyl-4-pip­er­i­dinamine.
              721.7285
              Amines, N-cocoalkyltrimethylenedi-, citrates.
              721.7286
              Amines, N-tallowalkyltripropylenetetra-, citrates.
              721.7290
              Propanoic acid, 2-(trimethoxysilyl)-, ethyl ester.
              721.7375
              Potassium salt of polyolefin acid.
              721.7378
              Substituted polyoxyethylene.
              721.7440
              Polyalkylenepolyol alky­la­mine. (generic name).
              721.7450
              Aromatic amine polyols.
              721.7480
              Isocyanate terminated polyols.
              721.7500
              Nitrate polyether polyol (generic name).
              721.7600
              Alkyl(heterocyclicyl) phe­nyl­az­o­he­tero monocyclic poly­one (generic name).
              721.7620
              Alkyl(heterocyclicyl) phe­nyl­az­o­he­tero monocyclic polyone, ((alkylimidazolyl) methyl) derivative (generic name).
              721.7655
              Alkylsulfonium salt.
              721.7700
              Poly(oxy-1,2-ethanediyl), α-hydro-ω-(oxiranylmethoxy)-, ether with 2-ethyl-2-(hydroxymethyl)-1,3-propanediol (3:1).
              721.7710
              Polyepoxy polyol.
              721.7720
              Poly(oxy-1,2-ethanediyl), α,α′-[(1-methylethylidene) di-4,1-phenylene] bis [ω-(oxiranyl­methoxy)-.
              721.7770
              Alkylphenoxypoly(oxyethylene) sulfuric acid ester, substituted amine salt.
              721.7780
              Poly[oxy(methyl-1,2-ethane­diyl)], α,α′-(2,2-dimethyl-1,3-propanediyl)bis[ω-(oxirany­methoxy)-.
              721.7785
              Substituted alkyl aminomethylene polyphosphonic acid, salt (generic).
              721.8079
              Isophorone diisocyanate neopentyl glycol adipate polyurethane prepolymer.
              721.8082
              Polyester polyurethane acrylate.
              721.8085
              Reaction product of substituted aromatic diol, formaldehyde and alkanolamine, propoxylated (generic).
              721.8090
              Polyurethane polymer.
              721.8095
              Silylated polyurethane.
              721.8100
              Potassium N,N-bis (hydroxy­ethyl) cocoamine oxide phosphate, and potassium N,N-bis (hydroxyethyl) tallowamine oxide phosphate.
              721.8130
              Propanamide, -(2-hydroxyethyl)-3-methoxy-.
              721.8140
              Substituted propane (generic).
              721.8145
              Propane,1,1,1,2,2,3,3-heptafluoro-3-methoxy-.
              721.8153
              Di-substituted propanedione (generic).
              
              721.8155
              Propanenitrile, 3-[amino, N-tallowalkyl] dipropylenetri- and tripropylenetri- and propanenitrile, 3-[amino, (C14-18 and C16-18 unsaturated alkyl)] trimethylenedi-, dipropylenetri-, and tripropylenetetra-.
              721.8160
              Propanoic acid, 2,2-dimethyl-, ethenyl ester.
              721.8175
              1-Propanol, 3-mercapto-.
              721.8225
              2-Propenamide, N-[3-di­methyl­amino)propyl]-.
              721.8250
              1-Propanol, 3,3′-oxybis[2,2-bis(bro­mo­methyl)-.
              721.8340
              Mono esters from 2- propenoic acid (generic).
              721.8350
              2-Propenoic acid, 7-ox­a­bi­cy­clo[4.1.0]hept-3-ylmethyl ester.
              721.8450
              2-Propenoic acid, 2-methyl-, 2-[3-(2H-benzotriazol-2-yl)-4-hydroxyphenyl]ethyl ester.
              721.8485
              2-Propenoic acid, 2-methyl-, (octahydro-4,7-methano-1H- indene-5-diyl)bis(methylene) ester.
              721.8500
              2-Propenoic acid, 2-methyl-, 7-oxabicyclo [4.1.0]hept-3-ylmethyl ester.
              721.8657
              Cerium, hydroxy oleate propionate complexes.
              721.8658
              Modified polymer of vinyl acetate and quaternary ammonium compound (generic).
              721.8660
              Propionic acid methyl ester (generic).
              721.8670
              Alkylcyano substituted pyridazo benzoate.
              721.8673
              [(Disubstituted phenyl)]azo dihydro hydroxy alkyl oxo alkyl-substituted-pyridines (generic name).
              721.8675
              Halogenated pyridines.
              721.8700
              Pyridine, 2,3-dichloro-5-(trifluoromethyl)-.
              721.8750
              Halogenated substituted pyridine.
              721.8775
              Substituted pyridines.
              721.8780
              Substituted pyridine azo substituted phenyl.
              721.8825
              Substituted methylpyridine and substituted 2-phenoxypyridine.
              721.8850
              Disubstituted halogenated py­rid­i­nol.
              721.8875
              Substituted halogenated pyridinol.
              721.8900
              Substituted halogenated pyridinol, alkali salt.
              721.8920
              4,6-Disubstituted pyrimidine (generic).
              721.8940
              Chromate(3-), bis[3-[[6-amino-1,4-dihydro-2-[[[4-[(2-hydroxy-1-naphthalenyl)azo] phenyl]sulfonyl] amino]-4-(oxo-.kappa.O)-5- pyrimidinyl]azo-.kappaN1] -4-hydroxy-.kappa.O)-5-nitrobenzenesulfonato(3-)]-, trisodium.
              721.8950
              Chromate(3-), bis[3-[[6-amino-1,4-dihydro-2-[[[4-[(2-hydroxy-1-naphthalenyl)azo] phenyl]sulfonyl]amino]-4-(oxo-.kappa.O)-5-pyrimidinyl]azo-.kappaN1]-4-hydroxy-.kappa.O)-5-nitrobenzenesulfonato(3-)]-, sodium triethanolamine salts.
              721.8965
              1H-Pyrole-2, 5-dione, 1-(2,4,6-tribromophenyl)-.
              721.9000
              N-Nitrosopyrrolidine.
              721.9005
              2-Pyrrolidinone, 1,1′-(2-methyl-1,5-pentanediyl)bis-.
              721.9010
              2-pyrrolidone, 1-ethenyl-3-ethylidene-, (E)-.
              721.9075
              Quaternary ammonium salt of fluorinated alkylaryl amide.
              721.9078
              6-Methoxy-1H-benz[de]isoquinoline-2 [3H]-dione derivative (generic).
              721.9079
              Dihydro quinacridone derivative (generic).
              721.9080
              Nitro methyl quinoline.
              721.9100
              Substituted quinoline.
              721.9220
              Reaction products of secondary alkyl amines with a substituted benzenesulfonic acid and sulfuric acid (generic name).
              721.9265
              Reaction product of dichlorobenzidine and substituted alkylamide.
              721.9270
              Reaction product of epoxy with anhydride and glycerol and glycol.
              721.9280
              Reaction product of ethoxylated fatty acid oils and a phenolic pentaerythritol tetraester.
              721.9285
              Schiff bases, from ammonia-diethylene glycol reaction product fractionation forecuts and formaldehyde.
              721.9300
              Reaction products of substituted hydroxy­alkanes and polyalkyl­polyiso­cyanato­carbomono­cycle.
              721.9400
              Reaction product of phenolic pentaerythritol tetraesters with fatty acid esters and oils, and glyceride triesters.
              721.9460
              Tall oil fatty acids, reaction products with polyamines, alkyl substituted.
              721.9470
              Reserpine.
              721.9480
              Formaldehyde, polymer with 1,3-benzenediol and ethenylbenzene.
              721.9484
              Dimer acid/rosin amidoamine reaction product (generic).
              721.9485
              Dimer acid/polymerized rosin amidoamine reaction product (generic).
              721.9486
              Roxin amidoamine (generic).
              721.9487
              Polymerized rosin amidoamine (generic).
              721.9488
              Substituted resorcinols.
              721.9490
              Coco alklydimethyl amine salts (generic).
              721.9492
              Certain polymers of styrene, cyclohexyl methacrylate and substituted methacrylate.
              721.9495
              Acrylosilane resins.
              721.9497
              Certain trifunctional ketoximino silanes.
              721.9499
              Modified silicone resin.
              721.9500
              Silane, (1,1-dimethylethoxy) di­meth­oxy(2-methyl propyl)-.
              721.9501
              Silane, triethoxy[3-oxiranylmethoxy)propyl]-.
              721.9502

              Siloxanes and silicones, aminoalkyl, fluorooctyl, hydroxy-terminated salt (generic).
              
              721.9503
              Silane, (3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)trimethoxy-.
              721.9504
              Silane, triethoxy (3,3,4,4,5,5, 6,6,7,7,8,8,8-tridecafluorooctyl)-.
              721.9505
              Silanes substituted macrocycle polyethyl.
              721.9506
              Halogenated arylsilane (generic).
              721.9507
              Polyester silane.
              721.9508
              Perfluorinatedalkyl polyhydroxysilane (generic).
              721.9509
              Perfluorinatedalkyl polyalkoxysilane (generic).
              721.9511
              Silicic acid (H6SiO2O7), magnesium, strontium salt(1:1:2), dysprosium and europium-doped.
              721.9513
              Modified magnesium silicate polymer (generic).
              721.9514
              Ethyl silicate, reaction products with modified alkoxysilane salt (generic).
              721.9515
              Aminofunctional alkoxy alkyl siloxane.
              721.9516
              Siloxanes and silicones, 3-[(2-aminoethyl) amino]propyl Me, di-Me, reaction products with polyethylene-polypropylene glycol Bu glycidal ether.
              721.9517
              Siloxanes and silicones, de-Me, 3-[4-[[[3-(dimethyl amino) propyl] amino]carbonyl]-2-oxo-1-pyrrolidinyl] propyl Me.
              721.9518
              
                Sinorhizobuim meliloti strain RMBPC-2.
              721.9520
              Methylated-para-rosaniline salt of a trisulfonated triarylmethane dye (generic).
              721.9526
              Sodium perthiocarbonate.
              721.9527
              Bis(1,2,2,6,6-pentamethyl-4-piperidin-4-ol) ester of cycloaliphatic spiroketal.
              721.9530
              Bis(2,2,6,6-tetra­methyl­piper­idinyl) ester of cycloalkyl spiroketal.
              721.9535
              1,4-Dioxa-7,9-dithia-8-stannacycloundecane-5,11-dione, 8,8-dioctyl-.
              721.9538
              Lithium salt of sulfophenyl azo phenyl azo disulfostilbene (generic).
              721.9540
              Polysulfide mixture.
              721.9545
              Substituted phenyl azo substituted sulfocarbopolycle, sodium salt.
              721.9550
              Sulfonamide.
              721.9570
              Halophenyl sulfonamide salt.
              721.9572
              Substituted alkyl sulfonamide (generic).
              721.9573
              Substituted perfluoroalkyl sulfonamide (generic).
              721.9575
              Chromate(3-), bis[3-[[5-(aminosulfonyl)-2-hydroxyphenyl]azo]-4-hydroxy-7-[[2-oxo-1-[(phenylamino)carbonyl] propyl]azo]-2-naphthalenesulfonato(3-)]-, trisodium (9CI).
              721.9576
              Chromate(3-), bis[7-[(aminohydroxyphenyl)azo]-3-[[5-(aminosulfonyl)-2-hydroxyphenyl]azo]-4-hydroxy-2-naphthalene-sulfonato (3-)]-, trisodium (9CI).
              721.9577
              Chromate(3-), bis[7-[(aminohydroxyphenyl)azo]-3-[[5-(aminosulfonyl)-2-hydroxyphenyl] azo]-4-hydroxy-2-naphthalene sulfonato (3-)]-,-[[5-(aminosulfonyl) -2-hydroxyphenyl]azo]-4-hydroxy-7-[[2-hydroxy-1-[(phenylamino) carbonyl]-1-propenyl]azo]-2-naphthalenesulfonato(3-)]-, trisodium (9CI).
              721.9580
              Ethyl methanesulfonate.
              721.9582
              Certain perfluoroalkyl sulfonates.
              721.9595
              Benzenesulfonic acid, mono C-10-16-alkyl derivs., compounds with 2-propen-1-amine and Alkyl benzene sulfonic acids and alkyl sulfates, amine salts.
              721.9597
              Salt of a substituted sulfonated aryl azo compound (generic).
              721.9620
              Aromatic sulfonic acid compound with amine.
              721.9630
              Polyfluorosulfonic acid salt.
              721.9635
              Terpenes and terpenoids, limonene fraction, distn. residues, distillates.
              721.9640
              Salt of an acrylic acid-acrylamide terpolymer (generic).
              721.9650
              Tetramethylammonium salts of alkylbenzenesulfonic acid.
              721.9656
              Thiaalkanethiol.
              721.9657
              Disubstituted thiadiazole.
              721.9658
              Thiadiazole derivative.
              721.9659
              Disubstituted thiadiazosulfone.
              721.9660
              Methylthiouracil.
              721.9661
              Diphenol tars (generic).
              721.9662
              Thieno[3,4-b]-1,4-dioxin, 2,3-dihydro- (9CI).
              721.9663

              Poly(oxy-1,2-ethanediyl), alpha, alpha′-[thiobis (1-oxo-3,1-propanediyl)]bis [omega-hydroxy-,bis (C11-15 and C11-15-isoalkyl) ethers.
              721.9664
              9H-Thioxanthen-9-one,2,4-diethyl.
              721.9665
              Organotin catalysts.
              721.9668
              Organotin lithium compound.
              721.9670
              Tetraaryltin (generic).
              721.9671
              Triaryltin (generic).
              721.9672
              Amides, tall-oil fatty, N-[2-[2-hydroxyethyl)amino]ethyl], reaction products with sulfur dioxide; fatty acids, tall-oil, reaction products with 1-piperazineethanamine and sulfur dioxide; fatty acids, tall-oil reaction products with sulfur dioxide and triethylenetetramine.
              721.9674
              Sulfonated-copper phthalocyanine salt of a triarylmethane dye (generic).
              721.9675
              Titanate [Ti6 O13 (2-)], di­potas­sium.
              721.9680
              Alkaline titania silica gel (generic name).
              721.9685
              Mixed trialkylamines (generic).
              721.9700
              Monosubstituted alkoxy­amino­tra­zines (generic name).
              721.9717
              Azo monochloro triazine reactive dye.
              721.9719
              Tris carbamoyl triazine (generic).
              721.9720
              Certain disubstituted alkyl triazines.
              721.9730
              Certain 1,3,5-triazine-2-amine, 4-dimethylamino-6-substituted.
              721.9740
              Brominated triazine derivative.
              
              721.9750
              2-Chloro-4,6-bis(substituted)-1,3,5-triazine, dihydrochloride.
              721.9790
              Benzenesulfonic acid, 2,2′-(1,2-ethenediyl)bis[5-[[4-[bis(2-hydroxypropyl) amino]- 6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]-, disodium salt, compd. with 2,2′,2″-nitrilo-tris[ethanol] (1:2); Benzenesulfonic acid, 5-[[4-[bis(2-hydroxyethyl)amino]-6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]-2-[2-[4-[[4-[bis(2-hydroxypropyl)amino]-6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]-2-sulfophenyl]ethenyl]-, disodium salt, compd. with 2,2′,2″-nitrilotris[ethanol] (1:2).
              721.9795
              Benzenesulfonic acid, 2,2′-(1,2-ethenediyl)bis[(4,6-dichloro-1,3,5-triazin-2-yl) amino]-, disodium salt, substituted with dialkyl amines (generic).
              721.9798
              Benzenesulfonic acid, 2,2′-(1,2-ethenediyl)bis[5-[[4-substituted-6-substituted-1,3,5-triazin-2-yl]amino]-, sodium salt (generic).
              721.9800
              1,3,5-Triazine, 2,4,6-trichloro-, polymer with piperazine, reaction products with morpholine.
              721.9820
              Substituted triazole.
              721.9825
              Phenyl substituted triazolinones.
              721.9830
              1-Tridecyn-3-ol, 3-methyl.
              721.9840
              Tungstate (W12(OH)2O386-) hexasodium (9CI).
              721.9850
              2,4,8,10-Tetraoxa-3,9-diphosphaspiro[5.5]undecane, 3,9-bis[2,4,6-tris(1,1-dimethylethyl)phenoxy]-.
              721.9892
              1,3-Dimethyl-2-imidazolidinone.
              721.9900
              Urea, condensate with poly[oxy(methyl-1,2ethanediyl)]-α- (2-aminomethylethyl)-μ-(2-amino­ethylethoxy) (generic name).
              721.9920
              Urea, (hexahydro-6-methyl-2-ox­o­py­rim­idinyl)-.
              721.9925
              Aminoethylethylene urea methacrylamide.
              721.9928
              Urea, tetaethyl-.
              721.9929
              Polyurea (generic).
              721.9930
              Urethane.
              721.9952
              Alkoxylated aliphatic diisocyanate allyl ether (generic).
              721.9957
              N-Nitroso-N-methylurethane.
              721.9959
              Polyurethane polymer (generic).
              721.9965
              Fatty acids, C10-13 - branched, vinyl esters.
              721.9969
              3,6-Bis(dialkylamino) -9-[2-alkoxycarbonyl) phenyl]-xanthylium salt (generic).
              721.9970
              o-Xylene compound (generic name).
              721.9973
              Zirconium dichlorides (generic).
              721.10000
              Certain polybrominated diphenylethers.
              721.10001
              2-Ethoxyethanol, 2-ethoxyethanol acetate, 2-methoxyethanol, and 2-methoxyethanol acetate.
              721.10002
              2-Thiazolidinone.
              721.10003
              Manganese heterocyclic tetraamine complex (generic).
              721.10004

              2-Butenoic acid, 4,4′-[(dibutylstannylene)bis(oxy)]bis[4-oxo-, (2Z,2′Z)-, di-C8-10-isoalkyl esters, C9-rich.
              721.10005

              2-Butenoic acid, 4,4′-[(dibutylstannylene)bis(oxy)]bis [4-oxo-, (2Z,2′Z)-, di-C9-11-isoalkyl esters, C10-rich.
              721.10006
              Mixed metal oxide (generic).
              721.10007
              Alcohols, C12-14- secondary, ethoxylated propoxylated.
              721.10008
              Manganese strontium oxide (MnSrO3).
              721.10009
              Manganese yttrium oxide (MnYO3).
              721.10010
              Barium manganese oxide (BaMnO3).
              721.10011
              Barium calcium manganese strontium oxide.
              721.10012
              Manganate (MnO2
                1−), calcium (2:1).
              721.10013
              Manganese yttrium oxide (Mn2YO5).
              721.10014
              Halogenated naphthalic anhydride (generic).
              721.10015
              Halogenated benzimidazole (generic).
              721.10016
              Dibenzimidazothianaphthalene (generic).
              721.10017
              Amine terminated bisphenol A diglycidyl ether polymer (generic).
              721.10018
              Calcium hydroxide oxide silicate (Ca6(OH)2O2(Si2O5)3).
              721.10019
              Benzoic acid, 2-chloro-5-nitro-, 1,1-dimethyl-2-oxo-2-(2-propenyloxy) ethyl ester.
              721.10020
              Benzoic acid, 5-amino-2-chloro-, 1,1-dimethyl-2-oxo-2-(2-propenyloxy) ethyl ester.
              721.10021
              Magnesium potassium titanium oxide.
              721.10022
              Benzenamine, N-phenyl-, ar′-(C9-rich C8-10-branched alkyl) derivs.
              721.10023
              Benzenamine, N-phenyl-, ar ar′-(C9-rich C8-10-branched alkyl) derivs.
              721.10024
              10H-Phenothiazine, ar-(C9-rich C8-10-branched alkyl) derivs.
              721.10025
              10H-Phenothiazine, ar, ar′-(C9-rich C8-10-branched alkyl) derivs.
              721.10026
              Cashew, nutshell liq., ethoxylated.
              721.10027
              Ethoxylated alkylsulfate, substituted alkylamine salt (generic).
              721.10028
              Disubstituted benzene metal salts (generic).
              721.10029
              Isocyanate compound, modified with methoxysilane (generic).
              721.10030
              Pyrimido[5,4-g]pteridine-2,4,6,8-tetramine, 4-methylbenzenesulfonate, base-hydrolyzed.
              721.10031
              Lithium potassium titanium oxide.
              721.10032
              Acrylic acid, polymer with substituted acrylamides (generic).
              721.10033
              Zinc, [ethanedioato(2-)-. kappa. O1, . kappa. O2]-.
              721.10034

              Substituted pyridine coupled with diazotized substituted nitrobenzonitrile, diazotized substituted benzenamine and substituted pyridinecarbonitrile (generic).
              
              721.10035
              Alkylbenzene sulfonate (generic).
              721.10036
              Acetaldehyde based polymer (generic).
              721.10037
              Complex halogenated salt of tris(ethylatedaminocarbocyclic)methane (generic).
              721.10038
              Trimellitic anhydride, polymer with substituted glycol, alkyl phenols and ethoxylated nonylphenol (generic).
              721.10039
              Diethoxybenzenamine derivative, diazotized, coupled with aminonaphthalenesulfonic acid derivative, ammonium salt (generic).
              721.10040
              Substituted acridine naphtha substituted benzamide (generic).
              721.10041
              1-Butanone, 2-(dimethylamino)-2-[(4-methylphenyl)methyl]-1-[4-(4-morpholinyl)phenyl]-.
              721.10042
              2-Propanol, 1-[bis(2-hydroxyethyl)amino]-.
              721.10043
              Dineopentyl-4-substituted phthalate (generic).
              721.10044
              Metal oxide, modified with alkyl and vinyl terminated polysiloxanes (generic).
              721.10045
              Diazotized substituted heteromonocycle coupled with naphthalene sulfonic acid derivative, nickel complex, alkaline salt (generic).
              721.10046
              Polyaromatic amine phosphate (generic).
              721.10047
              Polyphosphoric acids, compds. with piperazine.
              721.10048
              Substituted anthraquinone (generic).
              721.10049
              Phenol, 4,4′- cyclohexylidene bis[2-methyl-.
              721.10050
              Disubstituted-N′- hydroxy-benzenecarboximidamide (generic).
              721.10051
              Spiro naphthoxazine (generic).
              721.10052
              Aminoalkyl substituted alkylphenol (generic).
              721.10053
              Alkyl silane methacrylate (generic).
              721.10054
              Phenol, polymer with formaldehyde, 3-[(2-aminocyclohexyl)amino]-2-hydroxypropyl ethers.
              721.10055
              1-Propanaminium, 3-amino-N-(carboxymethyl)-N,N-dimethyl-, N-soya acyl derivs., inner salts.
              721.10056
              Benzenemethanaminium, N-(3-aminopropyl)-N,N-dimethyl-, N-soya acyl derivs., chlorides.
              721.10057
              Dodecanedioic acid, 1, 12-dihydrazide.
              721.10058
              Reaction product of alkylphenol, aromatic cyclicamine, alkyl diglycidyl dibenzene, and formaldehyde (generic).
              721.10059
              Reaction product of alkylphenyl glycidyl ether, polyalkylenepolyamine, and alkyl diglycidyl dibenzene (generic).
              721.10060
              Reaction product of alkylphenyl glycidyl ether, polyalkylenepolyamine, alkyl diglycidyl dibenzene, and polyalkylcyclicdiamine (generic).
              721.10061
              Pentane, 1,1,1,2,2,3,4,5,5,5-decafluoro-3-methoxy-4-(trifluoromethyl)-.
              721.10062
              2,5-Furandione, polymer with oxybis[propanol], benzoate.
              721.10063
              Halo substituted hydroxy nitrophenyl amide (generic).
              721.10064
              2-Propenoic acid, 2-[2-(ethenyloxy)ethoxy]ethyl ester.
              721.10065
              1-Tetradecanesulfonic acid, (dimethylphenyl)-.
              721.10066
              1-Hexanesulfonic acid, (dimethylphenyl)-.
              721.10067
              Ether amine phosphonate salt (generic).
              721.10068
              Elemental mercury.
              721.10069
              Ether amine phosphonate (generic).
              721.10070
              1,3-Butanediol, 3-methyl-.
              721.10071
              9H-Thioxanthenium, 10-[1,1′-biphenyl]-4-yl-2-(1-methylethyl)-9-oxo-, hexafluorophosphate (1-) (1:1).
              721.10072
              Benzene, 1,1′-methylenebis[4-isocyanato-, polymer with benzenedicarboxylic acid, butyl dialkyl ester, poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy-, oxirane, alkyl-, polymer with oxirane, ether with propanepolyol and Sartomer's HLBH P-3000 and Lexorez 1180 (generic).
              721.10073
              Modified alkyl acrylamide (generic).
              721.10074
              Acetic acid, 2-chloro-, 1-(3,3-dimethylcyclohexyl)ethyl ester.
              721.10075
              Carbon black, 4-[[2-(Sulfooxy) ethyl]substituted] phenyl- modified, sodium salts (generic).
              721.10076
              Substituted benzenediamine (generic).
              721.10077
              3H-1,2,4-Triazol-3-one, 1,2-dihydro-.
              721.10078
              Butanamide, 2-[(2-methoxy-4-nitrophenyl)azo]-N-(2-methoxyphenyl)-3-oxo-, 4-[(17-substituted-3,6,9,12,15-pentaazaheptadec-1-yl)substituted]phenyl derivs., hydrochlorides (generic).
              721.10079
              Quino[2,3-b]acridine-7, 14-dione, 5,12-dihydro-2,9-dimethyl-, 4-[(17-substituted-3,6,9,12,15-pentaazaheptadec-1-yl)substituted]phenyl derivs., hydrochlorides (generic).
              721.10080
              Carbon black, 4-[(17-substituted-3,6,9,12,15-pentaazaheptadec-1-yl) substituted] phenyl-modified, hydrochlorides (generic).
              721.10081
              Aromatic urethane acrylate oligomer (generic).
              721.10082
              Amine modified monomer acrylate (generic).
              721.10083
              Copper, [29H, 31H-phthalocyaninato (2-)-N29, N30, N31, N32]-, 4-[(17-substituted-3,6,9,12,15- pentaazaheptadec-1-yl) substituted] phenyl derivs., hydrochlorides (generic).
              721.10084
              Modified thionocarbamate (generic).
              
              721.10085
              Substituted polyaryl sulfonium polyhalide phosphate salt (generic).
              721.10086
              Ethane, 2-(difluoromethoxy)-1,1,1-trifluoro-.
              721.10087
              Substituted alkyl phosphine oxide (generic).
              721.10088
              Thiophene, 2,5-dibromo-3-hexyl-.
              721.10089
              Modified salicylic acid, zirconium complex (generic).
              721.10090
              Tertiary amine salt of glycol succinate (generic).
              721.10091
              2(1H)-Pyrimidinone, tetrahydro-1,3-dimethyl-.
              721.10092
              Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-[[1-[(2-propen-1-yloxy)methyl]undecyl]oxy]-, ammonium salt (1:1); Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-[[1-[(2-propen-1-yloxy)methyl]tridecyl]oxy]-, ammonium salt (1:1).
              721.10093
              Alkylamides, ethoxylated (generic).
              721.10094
              Decene, branched and linear.
              721.10095
              Oxetane, 3,3′-[oxybis(methylene)] bis[3-ethyl-.
              721.10096
              Benzene, 1,4-bis (methoxymethyl)-.
              721.10097
              Disubstituted benzenesulfonic acid, alkali metal salt (generic).
              721.10098
              Disubstituted benzoic acid, alkali metal salt (generic).
              721.10099
              Dialkyl dimethyl ammonium carbonate (generic).
              721.10100
              Dialkyl dimethyl ammonium carbonate (2:1) (generic).
              721.10101
              Copolymer of alkyl acrylate and ethyleneglycol dimethacrylate (generic).
              721.10102
              Diphosphoric acid, compd. with piperazine (1:1).
              721.10103
              Naphtha (Fischer-Tropsch), C4-11-alkane, branched and linear.
              721.10104
              Halophosphate mixed metal complex (generic).
              721.10105
              Polyfluoroalkylether (generic).
              721.10106
              Silica, [(ethenylsilylidyne)tris(oxy)] - modified.
              721.10107
              Naphthalenedisulfonic acid, [amino-hydroxy-[(substituted)azo-sulfo-naphthaleneyl]azo]-hydroxy-[(methoxy-sulfophenyl)azo], metal salt (generic).
              721.10108
              Naphthalenedisulfonic acid, hydrozy-[[[(hydroxyl-disulfo-naphthaleneyl)azo]-alkyl(C = 1-5)-(sulfoalkoxy)cyclic]azo]-substituted azo-, metal salt (generic).
              721.10109
              Hexanoic acid, 2-ethyl-, mixed triesters with benzoic acid and trimethylolpropane.
              721.10110
              Hexanoic acid, 2-ethyl-, mixed diesters with benzoic acid and neopentlyl glycol.
              721.10111
              Hexanoic acid, 2-ethyl-, mixed diesters with benzoic acid and diethylene glycol.
              721.10112
              Ethanone, 2-chloro-1-(1-chlorocyclopropyl)-.
              721.10113
              Thioether epoxy (generic).
              721.10114
              Polyhydroxyaminoether salts (generic).
              721.10115
              1-Hexadecanaminium, N,N-dibutyl-N-(2-hydroxyethyl)-, bromide (1:1).
              721.10116
              Blocked polymeric isocyanate (generic).
              721.10117
              Heteromonocyclo-beta-(2,4-dichlorophenyl) -1-propanol (generic).
              721.10118
              Substituted aryl acetonitrile (generic).
              721.10119
              Siloxane modified silica nanoparticles (generic).
              721.10120
              Siloxane modified alumina nanoparticles (generic).
              721.10121
              Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-methyl-.omega.-(4-nonylphenoxy)-, branched.
              721.10122
              2-Propenoic acid, 2-methyl-, 1,1′-[2-ethyl-2-[[(2-methyl-1-oxo-2-propen-1-yl)oxy]methyl]- 1,3-propanediyl] ester, polymer with 1,3-butadiene, ethenylbenzene and 2-hydroxyethyl 2-methyl-2-propenoate.
              721.10123
              [1,2,4-Triazolo[1,5-a]pyrimidin-2-amine, 5,7-dimethoxy-].
              721.10124
              Brominated polyaromatic compound (generic).
              721.10125
              Alkenedioic acid, dialkyl ester, reaction products with polyaminocarbomonocycle and alkenoic acid alkyl ester (generic).
              721.10126
              Alkyl amino substituted triazine amino substituted benezenesulfonic acid reaction product with naphthalenesulfonato azo substituted phenyl azo substituted benzenesulfonic acid copper compound (generic).
              721.10127
              Alkenyl dimethyl betaine (generic).
              721.10128
              Modified imidazole (generic).
              721.10129
              Alkylamine ethoxylated (generic).
              721.10130
              Quino[2,3-b]acridine-7,14-dione, 5,12-dihydro-ar-[4-[[2-(sulfooxy)ethyl]substituted]phenyl]-, monosodium salt (generic).
              721.10131
              Isononanamide, N-(2-ethylhexyl)-.
              721.10132
              Phosphoramidic acid, carbomonocyclic-, diphenylester (generic).
              721.10133
              2-Propenoic acid, 2-methyl, 2-hydroxyethyl ester, homopolymer.
              721.10134
              Formaldehyde, polymer with dialkylphenylamine, dialkylphenol and trimethylhexanediamine (generic).
              721.10135
              Phosphinic acid, P,P-diethyl-, zinc salt (2:1).
              721.10136
              2-Propenoic acid, 2-methyl-, 2-hydroxyethyl ester, reaction products with hexakis(alkoxyalkyl)melamine (generic).
              721.10137
              Halogenated phenoxy aromatic (generic).
              721.10138
              3-Isoxazolecarboxylic acid, 4,5-dihydro-5,5-diphenyl-, ethyl ester.
              721.10139
              Ethanone, 1-(1-chlorocyclopropyl)-.
              721.10140
              Phosphoric acid, tin (2 + ) salt (2:3).
              721.10141
              Oils, ginger, zingiber purpureum.
              
              721.10142
              Oxabicycloalkane carboxylic acid alkanediyl ester (generic).
              721.10143
              Amines, bis (C11-14-branched and linear alkyl).
              721.10144
              Modified thiocarbamate (generic).
              721.10145
              Modified reaction products of alkyl alcohol, halogenated alkane, substituted epoxide, and amino compound (generic).
              721.10146
              Partially fluorinated condensation polymer (generic).
              721.10147
              Acrylate derivative of alkoxysilylalkane ester and mixed metal oxides (generic).
              721.10148
              Acryloxy alkanoic alkane derivative with mixed metal oxides (generic).
              721.10149
              Carbon black, (3-methylphenyl)-modified, substituted (generic).
              721.10150
              Carbon black, (4-methylphenyl)-modified, substituted (generic).
              721.10151
              Modified styrene, divinylbenzene polymer (generic).
              721.10152
              Oxirane, substituted silylmethyl-, hydrolysis products with alkanol zirconium(4 + ) salt and silica, acetates (generic).
              721.10153
              Modified methyl methacrylate, 2-hydroxyethyl methacrylate polymer (generic).
              721.10154
              Quaternary ammonium compounds, dicoco alkyldimethyl, chlorides, reaction products with silica.
              721.10155
              Multi-walled carbon nanotubes (generic).
              721.10156
              Single-walled carbon nanotubes (generic).
              721.10157
              Benzeneethanol,halo-,halocycloalkyl-,hydrazinealkyl- (generic).
              721.10158
              2-Pentanone, 3,5-dichloro-.
              721.10159
              1-Docosanamine, N,N-dimethyl-.
              721.10160
              Poly(oxy-1,2-ethanediyl), .alpha.-[(13Z)-1-oxo-13-docosen-1-yl]-.omega.-[[(13Z)-1-oxo-13-docosen-1-yl]oxy]-.
              721.10161
              Substituted silyl methacrylate (generic).
              721.10162
              1,3 Dioxolane-4-butanol, 2-ethenyl-.
              721.10163
              Chloro fluoro alkane (generic).
              721.10164
              Benzenecarboximidamide, N-hydroxy-4-nitro-.
              721.10165
              Carbonotrithioic acid, bis(phenylmethyl) ester.
              721.10166
              1,3-Cyclohexanedione, 2-[2-chloro-4-(methylsulfonyl)-3-[(2,2,2-trifluoroethoxy)methyl]benzoyl]-, ion(1-), potassium salt (1:1).
              721.10167
              Tetrafluoro nitrotoluene (generic).
              721.10168
              Cesium tungsten oxide.
              721.10169
              Cyclopentane, methoxy-.
              721.10170
              Polyoxyethylene polyalkylarylphenylether sulfate ammonium salt (generic).
              721.10171
              1H-benz(e)indolium, 1,1,2,3-tetramethyl-, 4-methylbenzenesulfonic acid (1:1).
              721.10172
              Alkylamide derivative (generic).
              721.10173
              Silanamine,1,1,1-triethoxy-N,N-diethyl-.
              721.10174
              1-Propanaminium, 3-amino-N-(carboxymethyl)-N,N-dimethyl-, N-peanut-oil acyl derivs., inner salts.
              721.10175
              1-Propanaminium, N-(3-aminopropyl)-2-hydroxy-N,N-dimethyl-3-sulfo-, N-(C12-18 and C18-unsatd. acyl) derivs., inner salts.
              721.10176
              Amides, peanut-oil, N-[3-(dimethylamino)propyl].
              721.10177
              Phosphoric acid, yttrium(3 + ) salt (1:1).
              721.10178
              Distillates (Fischer-Tropsch), hydroisomerized middle, C10-13-branched alkane fraction.
              721.10179
              Copolymers of phenol and aromatic hydocarbon (generic).
              721.10180
              Trifunctional acrylic ester (generic).
              721.10181
              Halide salt of an alkylamine (generic).
              721.10182
              1-Propene, 2,3,3,3-tetrafluoro-.
              721.10183
              Multi-walled carbon nanotubes (generic).
              721.10184
              Aliphatic triamine (generic).
              721.10185
              1,2-Propanediol, 3-(diethylamino)-, polymers with 5-isocyanato-1- (isocyanatomethyl)-1,3,3-trimethylcyclohexane, propylene glycol and reduced Me esters of reduced polymd. oxidized tetrafluoroethylene, 2-ethyl-1-hexanol-blocked, acetates (salts).
              721.10186
              Ethylhexyl oxetane (generic).
              721.10187
              4-Morpholinepropanamine, N-(1,3-dimethylbutylidene)-.
              721.10188
              Fatty acids, tall-oil, reaction products with 4-methyl-2-pentanone and aliphatic polyamine (generic).
              721.10189
              Fatty acids, tall-oil, reaction products with (butoxymethyl) oxirane formaldehyde-phenol polymer glycidyl ether, morpholinepropanamine, propylene glycol diamine and aliphatic polyamine, N-(1,3 -dimethylbutylidene) derivs (generic).
              721.10190
              Formaldehyde, polymer with aliphatic diamine and phenol, reaction products with 4-methyl-2-pentanone (generic).
              721.10191
              Amides, coco, N-[3-(dibutylamino)propyl].
              721.10192
              Amides, coco, N-[3-(dibutylamino)propyl], acrylates.
              721.10193
              1-Butanaminium, N-(3-aminopropyl)-N-butyl-N-(2-carboxyethyl)-, N-coco acyl derivs., inner salts.
              721.10194
              Dialkylcocoamidoalkylpropionate (generic).
              721.10195
              Dialkylcornoilamidoalkylamine (generic).
              721.10196
              Dialkylcornoilamidoacrylate (generic).
              721.10197
              Dialkycornoilamidoalkylbetaine (generic).
              
              721.10198
              Dialkylcornoilamidopropionate (generic).
              721.10199
              Substituted aliphatic amine (generic).
              721.10200
              Benzenacetonitrile, cyclohexylidene-alkyl substituted (generic).
              721.10201
              Cobalt lithium manganese nickel oxide.
              721.10202
              Benzoic acid, 4-chloro-2- [(substituted)azo]-, strontium salt (1:1) (generic).
              721.10203
              Phosphonium, tetrabutyl-, hydroxide (1:1).
              721.10204
              Aryloxyacrylate (generic).
              721.10205
              Formaldehyde, polymer with 1,3-benzenediol and 1,1′-methylenebis[isocyanatobenzene].
              721.10206
              4-Cyclohexene-1,2-dicarboxylic acid, 1,2-bis(2-oxiranylmethyl) ester.
              721.10207
              1,3-Cyclohexanedimethanamine, N1,N3-bis(2-methylpropylidene)-.
              721.10208
              Amines, di-C11-14-isoalkyl, C13-rich.
              721.10209
              Epoxy terminated, hydrolyzed trialkoxysilane and glycidyl ether of phenol-formaldehyde resin (generic).
              721.10210
              Soybean oil, epoxidized, reaction products with diethanolamine.
              721.10211
              Octadecanoic acid, reaction products with diethylenetriamine and urea, acetates.
              721.10212
              1,2-Ethanediol, reaction products with epichlorohydrin.
              721.10213
              Polyether polyester copolymer phosphate (generic).
              721.10214
              Poly(oxyalkylenediyl),.alpha.-substituted carbomonocycle-.omega.-substituted carbomonocycle (generic).
              721.10215
              Benzenepropanol, .beta.-methyl-.
              721.10216
              2-Propenoic acid, 3-(5,5,6-trimethylbicyclo[2.2.1]hept-2-yl)cyclohexyl ester].
              721.10217
              Branched and linear alcohols (generic).
              721.10218
              2-Propenoic acid, 2-mehtyl-, C12-15-branched and linear alkyl esters, telomers with alkyl 2-[[(alkylthio)thioxomethyl]thio]-2-alkanoate, aminoalkyl methacrylate and alkyl methacrylate, tert-Bu 2-ethylhexanoperoxoate-initiated (generic).
              721.10219
              Butanamide,N-[substituted phenyl]-[(alkoxynitrophenyl)diazenyl]-3-oxo- (generic).
              721.10220
              Phosphoric acid, polymer with cycloaliphatic diglycidyl ether, alkylethers (generic).
              721.10221
              3-Nonen-1-ol, 1-acetate, (3Z)-.
              721.10222
              Styrenyl surface treated manganese ferrite (generic).
              721.10223
              Styrenyl surface treated manganese ferrite with acrylic ester polymer (generic).
              721.10224
              Diglycidylaniline (generic).
              721.10225
              Quino[2,3-b] acridine-7,14-dione, 2,9-dichloro-5,12-dihydro [4-[[2-(sulfooxy) ethyl] substituted] phenyl]-, sodium salt (1:1) (generic).
              721.10226
              Di-n-pentyl phthalate (DnPP).
              721.10227
              Alkanes, C12-13, chloro (CAS No. 71011-12-6).
              721.10229
              Ethylene glycol ethers.
              721.10230
              Rutile, tin zinc, calcium doped.
              721.10231
              Rutile, tin zinc, sodium-doped.
              721.10232
              N-arylamino-phenol-formaldehyde condensate (generic)
              721.10233
              Linear alkyl epoxide (generic).
              721.10234
              Hydroxy-chloro-cyclopropyl-heteromonocyclic carboxylic acid (generic).
              721.10235
              Phenol, 2-ethoxy-4-(ethoxymethyl)-.
              721.10236
              1-Propanamine, 3-[2-(2-methoxyethoxy)ethoxy]-.
              721.10237
              Formaldehyde, polymers with acetone-phenol reaction products and phenol, sodium salts.
              721.10238
              Formaldehyde, polymers with acetone-phenol reaction products and phenol, potassium sodium salts.
              721.10239
              Trivalent chromium complexes of a substituted beta-naphthol amine azo dye (generic).
              721.10240
              Olefinic carbocycle, reaction products with alkoxysilane (generic).
              721.10241
              Olefinic carbocycle, reaction products with alkoxysilane, sulfurized (generic).
              721.10242
              Olefinic carbocycle, reaction products with alkoxysilane, polysulfurized (generic).
              721.10243
              Phosphonic acid, P-[2-[bis(2-hydroxyethyl)amino]ethyl]-, bis(2-chloroethyl) ester.
              721.10244
              Phosphonic acid, P-[2-[bis(2-hydroxyethyl)amino]ethyl]-, 2-[bis(2- chloroethoxy)phosphinyl]ethyl 2-chloroethyl ester.
              721.10245
              Branched and linear fatty alcohol ethoxylate (generic).
              721.10246
              Alkylpolyhydroxy polymer (generic).
              721.10247
              Bis-phenoxyethanol fluorene diacrylate (generic).
              721.10248
              Aromatic bromide (generic).
              721.10249
              Disubstituted phenol (generic).
              721.10250
              Zirconium lysine complex (generic).
              721.10251
              Fatty acids, reaction products with alkanolamine (generic).
              721.10252
              Thiosulfuric acid (H2S2O3), manganese(2 + ) salt (1:1).
              721.10253
              Butanedioic acid, 2-methylene-, polymer with 2,5 furanedione, copper(2 + ) manganese(2 + ) sodium zinc salt, hydrogen peroxide-initiated.
              721.10254
              Substituted acrylamide (generic).
              721.10255
              Vinyl carboxylic acid ester (generic).
              
              721.10256
              Benzoic acid, 4-(dimethylamino)-, 1,1′-[(methylimino)di-2,1-ethanediyl] ester.
              721.10257
              Butyl aromatic bisurea (generic).
              721.10258
              Aromatic hydrocarbon (generic).
              721.10259
              Halogenated aromatic hydrocarbon (generic).
              721.10260
              Benzene, 1,3-bis(1-chloro-1-methylethyl)-.
              721.10261
              Oxime, di-Me silane (generic).
              721.10262
              Oxime, Me vinyl silane (generic).
              721.10263
              Phenol, 4-(1,1-dimethylethyl)-2-nitro-.
              721.10264
              Polycarbocyclic methacrylate (generic).
              721.10265
              Ethane, 2-bromo-1, 1-difluoro-.
              721.10266
              Multi-walled carbon nanotubes (generic) (P-08-733 and P-08-734).
              721.10267
              [5,6]Fullerene-C60-Ih.
              721.10268
              [5,6]Fullerene-C70-D5h(6).
              721.10269
              [5,6]Fullerene-C84-D2.
              721.10270
              [5,6]Fullerene-C84-D2d.
              721.10271
              3′H-Cyclopropa[1,9][5,6]fullerene-C60-Ih-3′-butanoic acid, 3′-phenyl-, methyl ester.
              721.10272
              3′H-Cyclopropa[8,25][5,6]fullerene-C70-D5h(6)-3′-butanoic acid, 3′-phenyl-,methyl ester.
              721.10273
              3′H-Cyclopropa[7,22][5,6]fullerene-C70-D5h(6)-3′-butanoic acid, 3′-phenyl-, methyl ester.
              721.10274
              Multi-walled carbon nanotubes (generic) (P-09-188).
              721.10275
              Multi-walled carbon nanotubes (generic) (P-09-0417).
              721.10276
              Multi-walled carbon nanotubes (generic) (P-10-39).
              721.10277
              Single-walled and multi-walled carbon nanotubes (generic) (P-10-40).
              721.10278
              4,4′-Bipyridinium, 1-(phosphonoalkyl)-1′-substituted-, salt with anion (1:2) (generic).
              721.10279
              Multi-walled carbon nanotubes (generic) (P-10-246).
              721.10280
              Benzene ethenyl-, polymer with 1,3-butadiene, brominated.
              721.10281
              Hexabromocyclododecane and 1,2,5,6,9,10-hexabromocyclododecane.
              721.10282
              Ethyleneamine polyphosphates (generic).
              721.10283
              Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-sulfo-.omega.-hydroxy-, C12-13-branched and linear alkyl ethers, sodium salts.
              721.10284
              Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-sulfo-.omega.-hydroxy-, C14-15-branched and linear alkyl ethers, sodium salts.
              721.10285
              Formaldehyde, polymer with 4-(1,1-dimethylethyl)phenol, reaction products with 1-piperazineethanamine.
              721.10286
              Formaldehyde, polymer with .alpha.-(2-aminomethylethyl)-.omega.-(2-aminomethylethoxy)poly[oxy(methyl-1,2-ethanediyl)] and 4-(1,1-dimethylethyl)phenol.
              721.10287
              Infused carbon nanostructures (generic).
              721.10288
              Cyclohexane, oxidized, by-products from, distn. residues.
              721.10289
              Hexanedioic acid polymer with aliphatic polyol dihydrogen phosphate aromatic ester (generic).
              721.10290
              Alkenoyloxy arylphenone (generic).
              721.10292
              Silicate (2-), hexafluoro-, cesium (1:2).
              721.10293
              Benzoic acid, 4-(1,1-dimethylethyl)-, hydrazide.
              721.10294
              Cyclohexanol, 2,6-bis(1,1-dimethylethyl)-4-methyl-.
              721.10295
              IPDI modified isophthalic acid, neopentyl glycol and adipic acid (generic).
              721.10296
              1,3-Benzenediol, 4-[1-[[3-(lH-imidazol-1-yl)propyl]imino] ethyl]-.
              721.10297
              Tin, C16-18 and C18-unsatd. fatty acids castor-oil fatty acids complexes.
              721.10298
              MDI terminated polyester polyurethane polymer (generic).
              721.10299
              Polymeric MDI based polyurethanes (generic).
              721.10300
              Benzeneacetic acid, .alpha.-chloro-.alpha.-phenyl-, ethyl ester.
              721.10301
              Reaction products of fatty alcohols, (aminoethylaminopropyl) dialkoxymethylsilane, glycidol, and hydroxy-terminated polydimethylsiloxane (generic).
              721.10302
              Zinc ammonium phosphate (generic).
              721.10303
              Polyether modified polysiloxane, acrylated (generic).
              721.10304
              Functionalized polymethine (generic).
              721.10305
              Modified cyclohexane esters (generic).
              721.10306
              Substituted phenylepoxide (generic).
              721.10307
              Acrylate resin (generic).
              721.10308
              Ethoxylated, propoxylated diamine diaryl substituted phenylmethane ester with alkenylsuccinate, dialkylethanolamine salt (generic).
              721.10313
              Fatty acids, C16-18 and C18-unsatd., Me esters, epoxidized.
              721.10314
              Dialkyl dithiocarbamate esters (generic).
              721.10315
              1,5-Dioxa-9-azaspiro[5.5]undecane, 3,3,8,8,10,10-hexamethyl-9-[1-[4-(2-oxiranylmethoxy)phenyl]ethoxy]-.
              721.10316
              Dicyclopentadiene polymer with maleic anhydride and alkyl alcohols (generic).
              721.10317
              Alkyl phosphate derivative (generic).
              721.10318
              Mannich bases (generic).
              721.10319
              Alkylamides, ethoxylated (generic).
              721.10320
              Fatty acid amide (generic).
              721.10321

              Bis[phenyl, 2H-1,3-benzoxazine]derivative (generic).
              
              721.10322
              Metallic diol (generic).
              721.10323
              Glycerol fatty acid ester (generic).
              721.10324
              Thionocarbamate derivative (generic).
              721.10325
              Cyclosilazanes, di-Me, Me hydrogen, polymers with di-Me, Me hydrogen silazanes, reaction products with 3-(triethoxysilyl)-1-propanamine.
              721.10326
              2-Propenoic acid, 2-methyl-, methyl ester, polymer with butyl 2-propenoate, ethyl 2-propenoate, zinc 2-methyl-2-propenoate (1:2) and zinc 2-propenoate (1:2), 2,2'-(1,2-diazenediyl)bis[2-methylbutanenitrile]- and 2,2'-(1,2-diazenediyl)bis[2-methylpropanenitrile]-initiated.
              721.10327
              Salt of mixed fatty amidoamines and polyethylenepolyamines (generic).
              721.10328
              Salt of polyalkylenepolyamine derivative (generic).
              721.10329
              Salt of mixed fatty amidoamines (generic).
              721.10330
              Pyrazolone derivative (generic).
              721.10331
              Aromatic isocyanate methacrylate blocked (generic).
              721.10332
              Lithium metal phosphate (generic).
              721.10333
              Substituted benzamine thio-ether (generic).
              721.10334
              Ethanol, 2,2′-[(3-[(2-ethylhexyl)oxy]pentyl]imino]bis-].
              721.10335
              1-Pentanamine, 3-[(2-ethylhexyl)oxy]-.
              721.10336
              Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-2-propen-1-yl)-.omega.-([1,1′-biphenyl]-2-yloxy)-.
              721.10337
              Copper, iodotris(triphenylphosphine)-, (T-4)-.
              721.10338
              2-Propenoic acid, 1,1′-(1,9-nonanediyl) ester.
              721.10339
              Adipic acid, substituted propane, alkyldiol, acrylate (generic).
              721.10340
              Potassium zinc fluoride (KZnF3).
              721.10341
              Amino alkyl organoborane (generic).
              721.10342
              Quaternary ammonium compounds, fatty alkyl dialkyl hydroxide (generic).
              721.10343
              Alkylated aryloxyaniline thiourea (generic).
              721.10344
              Alkylated aromatic isothiocyanate (generic).
              721.10345
              1,2-Benzenedicarboxylic acid, 1,2-bis(methylcyclohexyl) ester.
              721.10346
              3H-Indolium, 2-[2-[2-chloro-3-[2-(1,3-dihydro-3,3-dimethyl-1-propyl-2H-indol-2-ylidene)ethylidene]-1-cyclohexen-1-yl]ethenyl]-3,3-dimethyl-1-propyl-, iodide (1:1).
              721.10347
              Bicyclo[2.2.1] heptanedimethanamine, N,N′-bis(1,2-dimethylpropylidene)-.
              721.10348
              Aspartic acid, N,N′-(iminodi-alkanediyl)bis, tetraalkane esters (generic).
              721.10349
              1,4-Benzenediamine, N′-(alkyl)-N-[4-[(alkyl)amino]phenyl]-N-phenyl- (generic).
              721.10350
              Amines, C11-14-branched and linear alkyl.
              721.10351
              Carbomonocycle, bis[(4-methylphenoxy)methyl]- (generic).
              721.10352
              Dimethyl terephthalate, polymer with alkyl diol and substituted benzoates (generic).
              721.10353
              Organosulfide (generic).
              721.10354
              1,1′-Biphenyl, 3,3′,4,4′-tetramethyl-.
              721.10355
              Poly[oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-[3-triethoxysilyl)propoxy]-.
              721.10356
              Zinc, bis[3-(acetyl-.kappa.O)-6-methyl-2H-pyran-2,4(3H)-dionato-.kappa.O4]diaqua-.
              721.10357
              Iron, citrate phosphate potassium complexes.
              721.10358
              Formaldehyde reaction products with aryl amine (generic).
              721.10359
              Cardanol-based alkyl phosphate (generic).
              721.10360
              1-Substituted propane, 3-(triethoxysilyl)-, reaction products with polyethylene glycol mono-(branched tridecyl) ether (generic).
              721.10361
              Anthraquinonedicarboximide, diamino-N-alkyl- (generic).
              721.10362
              Oils, callitropsis nootkatensis.
              721.10363
              Alkenoic acid, 2-methyl-, 2-oxiranylmethyl ester, reaction products with 4,4′ -methylenebis (cyclohexanamine) (generic).
              721.10364
              Halogenated aromatic amine (generic).
              721.10365
              Butanoic acid, 3-mercapto-2-methyl-, ethyl ester.
              721.10366
              Benzene, 4-bromo-1,2-dimethyl-.
              721.10367
              Hydroxy-aryl, polymer with substituted benzene, cyanate (generic).
              721.10368
              Triphenodioxazine derivatives (generic).
              721.10369
              Carbonic acid, diphenyl ester, polymer with diphenyl P-methylphosphonate and 4,4′-(1-methylethylidene) bis[phenol].
              721.10370
              Phosphonic acid, p-octyl-, lanthanum (3 + ) salt (2:1).
              721.10371
              Butanoic acid, 3-mercapto-,1,1′-[2-(hydroxymethyl)-2-(substituted-1-oxoalkoxy)methyl)-1,3-propanediyl] ester (generic).
              721.10372
              Butanoic acid, 3-mercapto-,1,1′-[2,2-bis[(substituted-1-oxoalkoxy)methyl]-1,3-propanediyl] ester (generic).
              721.10373
              1H-Imidazole, 1-(1-methylethyl)-.
              721.10374
              Silane, (3-chloropropoxy)dimethyl(1-methylethyl)-.
              721.10375
              Hydroxypropyl methacrylate, reaction products with propylene oxide and ethylene oxide, copolymer with N-vinyl caprolactam (generic).
              721.10376
              Alkyltin halide (generic).
              
              721.10377
              1,2-Cyclohexanedicarboxylic acid, benzyl C8-10-isoalkyl esters, C9-rich.
              721.10378
              1,2-Cyclohexanedicarboxylic acid, benzyl nonyl ester, branched and linear.
              721.10379
              Propanoic acid, 3-(dodecylthio)-, 2-(1,1-dimethylethyl)-4-[[5-(1,1-dimethylethyl)-4-hydroxy-2-methylphenyl]thio]-5-methylphenyl ester.
              721.10380
              Benzoic acid, 3-amino-2-mercapto-.
              721.10381
              Cyclic carboxylic acid, polymer with dihydroxy dialkyl ether, hydroxy substituted alkane and carboxylic acid anhydride, methacrylate terminated.
              721.10382
              Diphosphoric acid, calcium salt (1:1).
              721.10383
              Urea, N,N′-(methyl-1,3-phenylene)bis[N′,N′-bis[3-polyalkyleneamino]-, compd. with formaldehyde polymer with phenol (generic).
              721.10384
              Substituted alkanolamine phenol (generic).
              721.10385
              Phenoxy alkyl ether (generic).
              721.10386
              Substituted phenol (generic).
              721.10387
              Substituted bis-phenol (generic).
              721.10388
              Bisphospite nickel cyanoalkyl complex (generic).
              721.10389
              Styrene, copolymer with acrylic acid, salt with alkoxylated alkenylamine (generic).
              721.10390
              Acetoacetanilide reaction product with multifunctional acrylate (generic).
              721.10391
              Copper gallium indium selenide.
              721.10392
              Halo substituted sulfamidylbenzyluracil (generic).
              721.10393
              Sodium bromide MDA complex (generic).
              721.10394
              Copolymer of anhydride, a diol and a disubstituted diol (generic).
              721.10395
              Fatty acids, C14-18 and C16-18 unsatd., polymers with adipic acid and triethanolamine, di-Me sulfate-quaternized.
              721.10396
              Dimethyl siloxy-polyfluoro methyl siloxy-poly(oxyalkylenediyl) methyl siloxy copolymer (generic).
              721.10397
              Alkyl acrylate-polyfluoro methacrylate-poly(oxyalkylenediyl)-methacrylates (generic).
              721.10398
              Poly(oxy-1,2-ethanediyl),. alpha., -monoalkyl ethers-.omega.-mono (hydrogen maleate)- (generic).
              721.10399
              Benzoic acid azo-substituted pyridine (generic).
              721.10400
              Oxirane, 2-ethyl-, polymer with oxirane, mono-C12-14-sec-alkyl ethers.
              721.10401
              Oxirane, 2-ethyl-, polymer with oxirane, mono-C11-15-sec-alkyl ethers.
              721.10408
              Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-[2-[[2,2-dimethyl-3-[(1-oxododecyl) oxy]propylidene] amino] methylethyl]-.omega.-[2-[[2,2-dimethyl-3-[(1-oxododecyl)oxy]propylidene] amino]methylethoxy]-.
              721.10409
              Poly(oxyalkylenediyl), .alpha.-[[[methyl-3- [[[(polyfluoroalkyl)oxy]carbonyl]amino] phenyl]amino]carbonyl]-.omega.-methoxy-(generic).
              721.10410
              Polyether ester acid compound with a polyamine amide (generic) (P-05-714).
              721.10411
              Alkanenitrile, bis(cyanoalkyl)amino (generic) (P-07-537).
              721.10412
              Phosphonic acid ester (generic) (P-07-706).
              721.10413
              Fluorinated dialkyl ketone (generic) (P-10-135).
              721.10414
              Polycyclic polyamine diester organometallic compound (generic) (P-10-358).
              721.10415
              3H-indolium, 2-[2-[3-[2-(1,3-dihydro-1,3,3-trimethyl-2H-indol-2-ylidene)ethylidene]-2-[(1-phenyl-1H-tetrazol-5-yl)thio]-1-cyclohexen-1-yl]ethenyl]-1, 3, 3-trimethyl-, chloride (1:1).
              721.10416
              Brominated polyphenyl ether (generic) (P-11-264).
              721.10417
              Biphenyl alkyl morpholino ketone (generic) (P-11-338).
              721.10418
              1,2-Cyclohexanedicarboxylic acid, 1-butyl 2-(phenylmethyl) ester.
              721.10419
              Tetrafluoroethylene chlorotrifluoroethylene copolymer (generic) (P-11-561).
              721.10420
              Fluoropolymers (generic) (P-11-567, P-11-568, and P-11-569).
              721.10421
              Mercaptoalkoxysilane (generic) (P-11-594).
              721.10422
              Phenol, 2-[[[3-(1H-imidazol-1-yl)propyl]imino]phenylmethyl]-5-(octyloxy)-.
              721.10423
              Complex strontium aluminate, rare earth doped (generic).
              721.10424
              Benzoic acid, 4-(1,1-dimethylethyl)-, methyl.
              721.10425
              Substituted alkylamides (generic) (P-12-51 and P-12-52).
              721.10426
              1-Octadecanol, manuf. of, distn. lights, fractionation heavies, distn. lights.
              721.10427
              Aminoalkanol (generic).
              721.10428
              Fatty acids, C18-unsatd., dimers, reaction products with 1-piperazineethanamine.
              721.10429
              Fatty acids, C18-unsatd., dimers, reaction products with 1-piperazineethanamine and tall-oil fatty acids.
              721.10430
              Tetra alkyl ammonium salt (generic).
              721.10431
              Phosphoric acid esters (generic).
              721.10432
              1,2,4,5,7,8-Hexoxonane, 3,6,9-triethyl-3,6,9-trimethyl-.
              721.10433
              Cyclopentene, 1,2,3,3,4,4,5,5-octafluoro-.
              721.10434
              Cyclopentane, 1,1,2,2,3,3,4-heptafluoro-.
              721.10435

              Phenol, 2-(1-methyl-1-phenylethyl)-4-(1,1,3,3-tetramethylbutyl)-.
              
              721.10436
              Amine neutralized phosphated polyesters (generic).
              721.10437
              Sulfonic acid, linear xylene alkylate, mono, sodium salts (generic).
              721.10438
              Dialkyl hydroxybenzenealkanoic acid ester (generic).
              721.10439
              1,3-Dioxolan-2-one, 4-ethenyl.
              721.10440
              Diphosphoric acid, polymers with ethoxylated reduced Me esters of reduced polymd. oxidized tetrafluoroethylene.
              721.10441
              1,2-Benzenedicarboxylic acid, di-C7-14-branched and linear alkyl esters.
              721.10442
              1,2-Benzenedicarboxylic acid, di-C6-14-branched and linear alkyl esters.
              721.10443
              Ethoxylated alkylphenol sulfate, ammonium salt (generic).
              721.10444
              Propanol, mercapto-.
              721.10445
              2-Propen-1-ol, reaction products with hydrogen sulfide, distn. residues.
              721.10446
              1, 9-Cyclohexadecadiene.
              721.10447
              17-Oxabicyclo[14.1.0]heptadec-8-ene.
              721.10448
              Acetic acid, hydroxy- methoxy-, methylester, reaction products with substituted alkylamine (generic).
              721.10449
              Aromatic polyester polyol (generic).
              721.10450

              Oxirane, 2-[[3-(trimethoxysilyl)propoxy]methyl]-, reaction products with wollastonite (Ca(SiO3)).
              721.10451
              Alkyd amide polyol (generic).
              721.10452
              9-Octadecenoic acid (9Z)-, 1,1′-(dimethylstannylene) ester.
              721.10453
              Polyglycerin alkyl ether (generic).
              721.10454
              Propoxylated ethoxylated alkylamine (generic).
              721.10455
              Oxirane, 2,2′,2″-[ethylidynetris(4,1-phenyleneoxymethylene)]tris-.
              721.10456
              Tristyryl phenol alkoxylate salt (generic).
              721.10457
              1,2-Benzenedicarboxylic acid, mixed esters with benzyl alc., cyclohexanol, 2-ethyl-1-hexanol, fumaric acid and propylene glycol.
              721.10458
              Acrylate of hydroxyimide (generic).
              721.10459
              Amino-substituted carbopolycycle (generic).
              721.10460
              Azo nickel complex (generic).
              721.10461
              Oxazolidine, 3,3′-methylenebis[5-methyl-.
              721.10462
              1-Penten-3-one, 1-(4-chlorophenyl)-4,4-dimethyl-.
              721.10463
              Fatty acid amides (generic).
              721.10464
              Fatty acid, reaction products with alkanolamine (generic).
              721.10465
              2-Propenoic acid, 2-methyl-, 3-hydroxytricyclo[3.3.1.13,7]dec-1-yl ester.
              721.10466
              2-Propenoic acid, 2-methyl-, 2-ethyltricyclo[3.3.1.13,7]dec-2-yl ester.
              721.10467
              2-Propenoic acid, 3-hydroxytricyclo[3.3.1.13,7]dec-1-yl ester.
              721.10468
              2-Propenoic acid, 2-methyltricyclo[3.3.1.13,7]dec-2-yl ester.
              721.10469
              2-Propenoic acid, 2-ethyltricyclo[3.3.1.13,7]dec-2-yl ester.
              721.10470
              Phosphonium, tetrabutyl-, 1,1,2,2,3,3,4,4,4-nonafluoro-1-butanesulfonate (1:1).
              721.10471
              2-Propenoic acid, 1,1′-(3-methyl-1,5-pentanediyl) ester.
              721.10472
              1,3-Benzenedimethanamine, polymers with epichlorohydrin-polyethylene glycol reaction products.
              721.10473
              1-Propanaminium, 3-amino-N-(2-carboxyethyl)-N,N-dimethyl-, N-coco acyl derivs., inner salts.
              721.10474
              Substituted amino ethane sulfonic acid salt (generic).
              721.10475
              Hexanedioic acid, compd. with N1-(6-aminohexyl)-N1-methyl-1,6-hexanediamine (1:1).
              721.10476
              Oxetane, 3-(bromomethyl)-3-methyl-.
              721.10477
              Acrylate ester (generic).
              721.10478
              Polyether polyol (generic).
              721.10479
              Quaternary ammonium compounds, tris(hydrogenated tallow alkyl)methyl, chlorides.
              721.10480
              Trimethylolpropane polyol, aminated (generic).
              721.10481
              Siloxanes and Silicones, Me vinyl, hydroxy-terminated, reaction products with silica.
              721.10482
              Siloxanes and Silicones, di-Me, Me vinyl, hydroxy-terminated, reaction products with silica.
              721.10483
              Siloxanes and Silicones, di-Me, Me vinyl, hydroxy-terminated, reaction products with [(ethenyldimethylsilyl)oxy]-modified silica.
              721.10484
              Siloxanes and Silicones, Me vinyl, hydroxy-terminated, reaction products with [(ethenyldimethylsilyl)oxy]-modified silica.
              721.10485
              Reaction products of alcohols, alkyl alcohols, amino alcohols and methanol sodium salts (generic).
              721.10486
              Alkyl substituted amino-benzamide (generic).
              721.10487
              Alkylbenzenes sulfonic acids, metal salts (generic).
              721.10488
              Cuprate, [[[[[[[(sulfonaphthalenyl)]azo]-(substitutedphenyl)]azo]-(substitutedsulfonaphthalenyl)]azo]-substituted phenyl-substituted heteromonocycle], sodium salts (generic).
              721.10489
              Substituted aryl sulfonium polyfluorophosphate salts (generic).
              721.10490
              HDI biuret, hydroxyethyl methacrylate prepolymer (generic).
              721.10491
              Benzenepropanal,.alpha.-methyl-.
              721.10492
              Trisphenol (generic).
              721.10493
              Tris-alkyl-alkoxy melamine polymer (generic).
              721.10494
              Reaction product of trimethylolpropane triacrylate and alkylene imine (generic).
              721.10495
              Metal silicate (generic).
              
              721.10496
              Amino alkoxy polydimethylsiloxane, hydroxy-terminated (generic).
              721.10497
              Substituted alkyl ester, hydrolysis products with silica and substituted silane (generic).
              721.10498
              Substituted alkyl ester, hydrolysis products with silica (generic).
              721.10499
              Substituted silane, hydrolysis products with silica (generic).
              721.10500
              Acrylated mixed metal oxides (generic).
              721.10501
              Tridecyl phthalate (generic).
              721.10502
              Modified triethylene glycol dithiol (generic).
              721.10503
              1,2-Ethanediol, 1-carbamate.
              721.10504
              Surface modified magnesium hydroxide (generic).
              721.10505

              Phosphoric acid, mixed mono- and diesters with 2-ethyl-1-hexanol and polyethylene glycol mono-C12-16-alkyl ethers.
              721.10506
              Alkylated phenols (generic).
              721.10507
              Biphenyl substituted benzopyran (generic).
              721.10508
              Alkene substituted Bis phenol (generic).
              721.10509
              Pentane, 1,1,1,2,3,3-hexafluoro-4-(1,1,2,3,3,3-hexafluoropropoxy)-.
              721.10510
              Alkylaminoalcohol (generic).
              721.10511
              Quaternary ammonium salts (generic).
              721.10512
              Fatty acid maleic acid amides (generic).
              721.10513
              Aromatic acrylate monomer (generic).
              721.10514
              [1,1'-Biphenyl]-2,2'-disulfonic acid, 4-[2-(4,5-dihydro-3-methyl-5-oxo-1-phenyl-1H-pyrazol-4-yl)diazenyl]-4'-[2-(2-hydroxy-1-naphthalenyl)diazenyl]-, sodium salt (1:2).
              721.10515
              Partially fluorinated alcohol substituted glycols (generic).
              721.10516
              Perfluorinated alkylthio betaine (generic).
              721.10517
              Alkyl methacrylates, polymer with substituted carbomonocycle, hydroxymethyl acrylamide and fluorinatedalkyl acrylate (generic).
              721.10518
              Diethylene glycol, polymer with diisocyanatoalkane, polyethylene glycol monomethyl ether- and fluorinatedalkanol-blocked (generic).
              721.10519
              Perfluoroalkyl acrylate copolymer (generic).
              721.10520
              Acetylated fatty acid glycerides (generic).
              721.10521
              Fluorosurfactant (generic).
              721.10522
              Perfluoroalkylethyl methacrylate copolymer with dialkylaminoethylmethacrylate (generic).
              721.10523
              Perfluoroalkylethyl methacrylate copolymer with hydroxymethyl acrylamide, vinyl chloride and long chain fatty alkyl acrylate (generic).
              721.10524
              Fluorinated alkylsulfonamidol urethane polymer (generic).
              721.10525
              Alkoxy dialkyl aminoalkanol carboxylate (generic).
              721.10526

              2-Propenoic acid, 2-methyl-, 2-hydroxyethyl ester, telomers with C18-26-alkyl acrylate, 1-dodecanethiol, N-(hydroxymethyl)-2-methyl-2-propenamide, polyfluorooctyl methacrylate and vinylidene chloride, 2,2'-[1,2-diazenediylbis(1-methylethylidene)bis[4,5-dihydro-1H-imidazole] hydrochloride (1:2)-initiated (generic).
              721.10527
              Perfluoroalkylethyl methacrylate copolymer (generic).
              721.10528
              Modified fluorinated acrylates (generic).
              721.10529
              Cobalt iron manganese oxide, carboxylic acid-modified (generic).
              721.10530
              Acrylate manufacture byproduct distillation residue (generic).
              721.10531
              Distillation bottoms from manufacture of brominated cycloalkanes (generic).
              721.10532
              Tar, brown coal.
              721.10533
              Amine-modified urea-formaldehyde polymer (generic).
              721.10534
              Brominated aliphatic alcohol (generic).
              721.10535
              Phosphonium, tributyltetradecyl-, chloride (1:1).
              721.10536
              Long-chain perfluoroalkyl carboxylate chemical substances.
              721.10537
              Acrylate ester (generic).
              721.10538
              Phosphonium, tetrakis(hydroxymethyl)-, chloride (1:1), reaction products with 1-tetradecanamine and urea.
              721.10539
              Bis[phenyl-2H-1,3-benzoxazine]derivative (generic).
              721.10540
              1,3-Benzenedimethanamine, N-(2-phenylethyl) derivs.
              721.10541
              5,2,6-(Iminomethenimino)-1H-imidazo[4,5-b]pyrazine, octahydro-1,3,4,7,8,10-hexanitro-.
              721.10542
              Dodecanedioic acid, 1,12-dimethyl ester.
              721.10543
              Oxetane, 3-methyl-3-[(2,2,3,3,3-pentafluoropropoxy)methyl]-.
              721.10544
              Oxetane, 3-methyl-3-[[(3,3,4,4,5,5,6,6,6-nonafluorohexyl)oxy]methyl]-.
              721.10545
              Aminotriazine modified cresol novolec resin (generic).
              721.10546
              Pentenylated polyethylene glycol sulfate salt (generic).
              721.10547
              Dialkyl dimethyl ammonium methylcarbonate (generic).
              721.10548
              Mixed alkyl phosphate esters alkoxylated (generic).
              721.10549
              Ethane, 1,1,2,2-tetrafluoro-1-(2,2,2-trifluoroethoxy)-.
              721.10550
              Rare earth salt of a carboxylic acid (generic).
              721.10551
              Bisphenol S mono ether (generic).
              721.10552
              Oxirane, 2-(1-chlorocyclopropyl)-2-[(2-chlorophenyl)methyl]-.
              721.10553
              Potassium titanium oxide.
              
              721.10554
              Iso-tridecanol (generic).
              721.10555
              Benzoic acid nonyl ester, branched and linear.
              721.10556

              Poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C12-15-alkyl ethers.
              721.10557

              Poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C10-16-alkyl ethers.
              721.10558

              Poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C12-16-alkyl ethers.
              721.10559
              Morpholine, 4-C6-12 acyl derivs.
              721.10560
              Alkanoldioic dialkyl esters (generic).
              721.10561
              Substituted phenol (generic).
              721.10562
              Aluminum trihydrate and silane homopolymer (generic).
              721.10563
              2-Oxiranemethanamine, N-[3-(2-oxiranylmethoxy)phenyl]-N-(2-oxiranylmethyl)-.
              721.10564
              Mixed amino diaryl sulfone isomers (generic).
              721.10565
              Ethanol, 2,2′-[[3-[(2-hydroxyethyl)amino]propyl]imino]bis-, N-(hydrogenated tallow alkyl) derivs.
              721.10566
              1-Propanamine, N-(1-methylethyl) -,3-(C12-15-alkyloxy) derivs.
              721.10567
              Amidoamine salt (generic).
              721.10568
              Diethanolamine salt of polymeric acid (generic).
              721.10569
              Tricyclic quaternary amine salt (generic).
              721.10570
              Cyclic amine reaction product with acetophenone and formaldehyde acid salt (generic).
              721.10571
              1,3-Benzenediol, polymer with 1,1'-methylenebis[isocyanatobenzene].
              721.10572
              Benzamide, N-[[4- [(cyclopropylamino) carbonyl]phenyl] sulfonyl]-2-methoxy-.
              721.10573
              Magnesium hydroxide surface treated with substituted alkoxysilanes (generic).
              721.10574
              Alkylcarboxy polyester acrylate reaction products with mixed metal oxides (generic).
              721.10575
              1-Propanone, 1,1'-(oxydi-4,1-phenylene)bis[2-hydroxy-2-methyl-.
              721.10576
              Polyalkenyl, N,N'-bistriazole (generic).
              721.10577
              Benzenamine, 5-(1,1-dimethylethyl)-2-[(2-ethylhexyl)thio]-,4-methylbenzenesulfonate (1:1).
              721.10578
              Unsaturated polyester imide (generic).
              721.10579
              Carbon black derived from the pyrolysis of rubber tire shreds (generic).
              721.10580
              Poly[oxy(methyl-1,2- ethanediyl)], alpha, alpha′-[1,4- cyclohexanediylbis(methylene)]bis [omega-(2-aminomethylethoxy)-.
              721.10581
              Brominated polyurethane prepolymers of methylene diphenyl diisocyanate (MDI) (generic).
              721.10582
              Quaternary ammonium compound (generic).
              721.10583
              Benzenamine, 4,4′-[1,3-phenylenebis(1-methylethylidene)]bis-.
              721.10584
              Cyclopentene, 1,3,3,4,4,5,5-heptafluoro-.
              721.10585
              Disiloxane, 1-butyl-1,1,3,3-tetramethyl-.
              721.10586
              Disiloxane, 1,3-dibutyl-1,1,3,3-tetramethyl-.
              721.10587
              1H-Pyrazole, 3,4-dimethyl-.
              721.10588
              Phenol, 2-[1-[[3-(1H-imidazol-1-yl)propyl]imino]ethyl]-.
              721.10589
              Unsaturated fatty acids, amides with polyethylenepolyamine (generic).
              721.10590
              Fatty acids, amides with triethylentetramine (generic).
              721.10591
              Tertiary ammonium compound (generic).
              721.10592
              1-Butanol, 4-amino-.
              721.10593
              5-Isobenzofurancarboxylic acid, 1,3-dihydro-1,3-dioxo-, 2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl ester.
              721.10594
              Hexanedioic acid, polymer with 2,2-dimethyl-1,3-propanediol, 1,6-hexanediol, hydrazine, 3-hydroxy-2-(hydroxymethyl)-2-methylpropanoic acid, 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane and 1,1′-[(1-methylethylidene)bis(4,1-phenyleneoxy)]bis[2-propanol], iso-Bu alc.-blocked, compds. with triethylamine.
              721.10595
              Octadecen-1-aminium, N-ethyl-N,N-dimethy-, ethyl sulfate (1:1).
              721.10596
              Oligomeric phenolic ether (generic).
              721.10597
              Benzeneacetonitrile, alkoxy-[[(alkylsulfonyl)oxy]imino]- (generic).
              721.10598
              Lead strontium titanium zirconium oxide.
              721.10599
              Calcium cobalt lead titanium tungsten oxide.
              721.10600
              Calcium cobalt lead strontium titanium tungsten oxide.
              721.10601
              Lanthanum lead titanium zirconium oxide.
              721.10602
              Lead niobium titanium zirconium oxide.
              721.10603
              Epoxy modified alkyd resin, partially neutralized (generic).
              721.10604
              Polyetherdiamine (generic).
              721.10605
              Polyoxyalkylene ether, polymer with aliphatic diisocyanate, homopolymer, alkanol-blocked (generic).
              721.10606
              Alkyl substituted alkanediol polymer with aliphatic and alicyclic diisocyanates (generic).
              721.10607
              Aliphatic diisocyanate, homopolymer, alkanol-blocked (generic).
              721.10608
              Aliphatic diisocyanate polymer with alkanediol and alkylglycol (generic).
              721.10609
              Imidodicarbonic diamide, N,N′-dibutyl-N′,2-bis[4-[(4-isocyanatophenyl)methyl]phenyl]-.
              721.10610
              Toluene diisocyanate, polymers with polyalkylene glycol (generic).
              721.10611
              Benzoic acid, 4-[(1-oxodecyl)oxy]-.
              
              721.10618
              Polyaromatic organophosphorus compound (generic).
              721.10619
              Perfluoroalkylethyl methacrylate copolymer (generic).
              721.10620
              Oxirane, 2,2′-(phenylene)bis-.
              721.10621
              Distillation bottoms, alkylated benzene by-product (generic).
              721.10622
              Copper(2 + ), tetraammine-, chloride (1:2).
              721.10624
              Dicyclohexylmethane-4,4'-diisocyanate, polymer with ethoxylated, propoxylated polyethers (generic).
              721.10625
              Distillation bottoms, alkylated benzene by-product, brominated and bromo diphenyl alkane (generic).
              721.10626
              1,4-Butanediol, polymer with substituted alkane and substituted methylene biscarbomonocycle, 2-hydroxyalkyl acrylate-blocked (generic).
              721.10627
              Yttrium borate phosphate vanadate with europium and additional dopants (generic).
              721.10628
              Mixed metal oxalate (generic).
              721.10629
              Fatty acids, tall-oil, reaction products with modified fatty acids and polyalkanolamines (generic).
              721.10630
              Amino acid, carboxyalkyl, alkylsulfonate, alkali salt (generic).
              721.10631
              Mixed metal borate (generic).
              721.10632
              Benzamide, N-[(cyclohexylamino)thioxomethyl]-.
              721.10633
              Aromatic sulfonic acid amino azo dye salts (generic).
              721.10634
              Iodonium, diphenyl-, 4,4′-di-C10-13-alkyl derivs., (OC-6-11)-hexafluoroantimonates(1-).
              721.10635
              Alkyl maleimide substituted bicyclic olefin (generic).
              721.10636
              Slimes and sludges, automotive coating, wastewater treatment, solid waste.
              721.10637
              Substituted picolinate (generic).
              721.10638
              Lithium metal phosphate (generic).
              721.10639
              Siloxanes and Silicones, di-Me, polymers with Ph silsesquioxanes, hydrolyzed, reaction products with 2-[[3-(trimethoxysilyl)propoxy]methyl] oxirane.
              721.10640
              1,2-Cyclohexanedicarboxylic acid, 1-(2-ethylhexyl) 2-(2-methylpropyl) ester.
              721.10641
              Phenol and vinyltoluene based hydrocarbon resin (generic).
              721.10642
              Modified polyisocyanates (generic).
              721.10643
              Diisocyanate terminated polycarbodiimide (generic).
              721.10644
              Reaction product of aluminum hydroxide and modified alkoxysilane (generic).
              721.10645
              Multi-walled carbon nanotube (generic) (P-08-0392).
              721.10646
              Multi-wall carbon nanotubes (generic) (P-09-257).
              721.10647
              Multi-walled carbon nanofibers (generic).
              721.10648
              Modified lithium iron phosphates (generic).
              721.10649
              MDI modified polyalkylene glycol adipate polyester (generic).
              721.10651
              Carbide derived nanocarbon (generic).
              721.10652
              Hexanedioic acid, polymer with polyether polyol, 1,1′-methylenebis[4-isocyanatobenzene] and dihydroxydialkyl ether (generic).
              721.10653
              Hexanedioic acid, polymer with .alpha.-hydro-.omega.-hydroxypoly[oxy(methyl-1,2-ethanediyl)],1,1′-methylenebis[4-isocyanatobenzene], dihydroxydialkyl ether and dialkanol ether (generic).
              721.10654
              Hexanedioic acid, polymer with .alpha.-hydro-.omega.-hydroxypoly[oxy(methyl-1,2-ethanediyl)],1,1′-methylenebis[isocyanatobenzene], dihydroxydialkyl ether and dialkanol ether (generic).
              721.10655
              Hexanedioic acid, polymer with .alpha.-hydro-.omega.-hydroxypoly[oxy(methyl-1,2-ethanediyl)],1,1′-methylenebis[4-isocyanatobenzene], dihydroxydialkyl ether, reaction products with dialkylcarbinol (generic).
              721.10656
              Hexanedioic acid, polymer with .alpha.-hydro-.omega.-hydroxypoly[oxy(methyl-1,2-ethanediyl)],1,1′-methylenebis[4-isocyanatobenzene], dihydroxydialkyl ether reaction products with dialkylcarbinol (generic).
              721.10657
              Castor oil, polymer with hydrogenated vegetable oil, 1,1′-methylenebis[isocyanatobenzene] and isocyanate (generic).
              721.10658
              2-Oxepanone, polymer with 1,6-diisocyanatohexane, 2,2-dimethyl-1,3-propanediol and 2,2′-oxybis[ethanol].
              721.10659
              Poly(oxy-1,4-butanediyl), -hydro-hydroxy-, polymer with alkyldiisocyanates (generic).
              721.10660
              Aliphatic diisocyanate adduct with substituted amino alkyl silane (generic).
              721.10661
              Methylenebis[isocyanatobenzene], polymer with alkanedoic acid, alkylene glycols, alkoxylated alkanepolyol and substituted trialkoxysilane (generic).
              721.10662
              Acetaldehyde, substituted-, reaction products with 2-butyne-1, 4-diol (generic).
              721.10663
              Functionalized multi-walled carbon nanotubes (generic).
              721.10664
              Alkenedioic acid dialkyl ester, reaction products with alkenoic acid alkyl esters and diamine (generic).
              721.10665
              2-Propenoic acid, (2-ethyl-2-methyl-1,3-dioxolan-4-yl)methyl ester.
              721.10666

              Quaternary ammonium compounds, bis(fattyalkyl) dimethyl, salts with tannins (generic).
              
              721.10667
              Slimes and sludges, aluminum and iron casting, wastewater treatment, solid waste.
              721.10668
              Trisodium diethylene triaminepolycarboxylate (generic).
              721.10669
              Tertiary amine alkyl ether (generic).
              721.10670
              Bromine, manufacture of, by-products from, distillation residues.
              721.10671
              Multi-walled carbon nanotubes (generic).
              721.10672
              Sodium olefin sulfonate derivative (generic).
              721.10673
              Alkanes, C21-34-branched and linear, chloro.
              721.10674
              Alkanes, C22-30-branched and linear, chloro.
              721.10675
              Alkanes, C24-28, chloro.
              721.10676
              Aromatic hydrocarbon mixture (generic).
              721.10677
              Alkyl phosphonate (generic).
              721.10678
              1,4-Cyclohexanedicarboxylic acid, 1,4-dimethyl ester, hydrogenolysis products.
              721.10679
              Carboxylic acid, substituted alkylstannylene ester, reaction products with inorganic acid tetra alkyl ester (generic).
              721.10680
              Fatty acid amides (generic).
              721.10681
              Alkaneamide, halo-dialkylthienyl-alkoxydialkyl-, manuf. of by-products from (generic).
              721.10682
              Fatty acid amide hydrochlorides (generic).
              721.10683
              Dialkylamino cocoalkyl alkylamide acid salt (generic).
              721.10684
              Substituted benzenamine schiff base (generic).
              721.10685
              Phosphoric acid, mixed esters (generic).
              721.10686
              Fatty acid amides (generic).
              721.10687
              Fatty acid amide hydrochlorides (generic).
              721.10688
              Copper, chloro[tris(2-chloroethyl) phosphite-.kappa.P]-.
              721.10689
              Organo zinc salts (generic).
              721.10690
              Benzenedicarboxylic acid, polymer with substituted alkanediol, dodecanedioic acid, 1,2-ethanediol, alkanedioic acid, alkanediol,.alpha.-hydro-.omega.-hydroxypoly[oxyalkanediyl], 1,3-isobenzofurandione, methylene diphenyl diisocyanate, 2-oxepanone, 2,2'-oxybis[ethanol] and polymethylene polyphenylene isocyanate (generic).
              721.10691
              [Reserved]
              721.10692
              Fluorinated alkyl dianiline (generic).
              721.10693
              Diphenylmethane diisocyanate polymer with alkanoic diacid and alkanediol (generic).
              721.10695
              1,2,3-Propanetricarboxamide, N1,N2,N3-tris(2-methylcyclohexyl)-.
              721.10696
              Polyfluorinated alkyl thiol (generic).
              721.10697
              Polyfluorinated alkyl polyamide (generic).
              721.10698
              Polyfluorinated alkyl halide (generic).
              721.10699
              Polyfluorinated alkyl thio acrylamide (generic).
              721.10700
              Polyfluorinated alkyl thio polyacrylamide (generic).
              721.10701
              Polyfluorinated alkyl amine (generic).
              721.10702
              Polyfluorinated alkyl thio polyacrylic acid-acrylamide (generic).
              721.10703
              Multi-walled carbon nanotubes (generic).
              721.10704
              Aryl-substituted alkane.
              721.10705
              Aromatic amine with cyclo amino carbonyls (generic).
              721.10706
              Infused carbon nanostructures (generic).
              721.10707
              Substituted benzyl acrylate (generic).
              721.10708
              Zirconium substituted heteropolycyclic (generic).
              721.10709
              Alkylphenol (generic).
              721.10710
              4, 7-Methano-1H-indene, 3a, 4, 7, 7a-tetrahydro-, polymer with 2-methyl-1, 3-butadiene and 5-(1-methylethenyl)bicyclo[2.2.1]hept-2-ene.
              721.10711
              Alkyl substituted catechol (generic).
              721.10712
              Antimony tris(dialkyldithiocarbamate) (generic).
              721.10713
              Antimony tris(dialkyldithiocarbamate) (generic).
              721.10714
              Zinc bis(dialkyldithiocarbamate) (generic).
              721.10715
              Carbonic acid, dialkyl ester (generic).
              721.10716
              Phenol, 2,6-dimethyl-, homopolymer, ether with 2,2′,3,3′,5,5′-hexamethyl[1,1′biphenyl]-4,4′diol (2:1),bis[(ethenylphenyl)methyl] ether.
              721.10718
              Substituted picolinic acid (generic).
              721.10721
              Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.′-[(1-methylethylidene)di-4,1-phenylene]bis[.omega.-[[6-(2,5-dihydro-2,5-dioxo-1H-pyrrol-1-yl)-1-oxohexyl]oxy]-.
              721.10722
              Oxirane,2-[(1-propen-1-yloxy)methyl]-.
              721.10724
              Oxirane, [[2-(2-ethenyloxy)ethoxy]methyl]-.
              721.10725
              Alcohol propoxylate (generic).
              721.10726
              Alcohol propoxylate sulfate salt (generic).
              721.10727
              Amphoteric fluorinated surfactant (generic).
              721.10728

              2-Propenoic acid, 2-methyl-, 2-hydroxyethyl esters, telomers with C18-26-alkyl acrylate, 1-dodecanethiol, N-(hydroxymethyl)-2-methyl-2-propenamide, polyfluorooctyl methacrylate, 2,2′-[1,2-diazenediylbis(1-methylethylidene)]bis[4,5-dihydro-1H-imidazole]hydrochloride (1:2)-initiated (generic).
              
              721.10729
              2-Propenoic acid, 2-methyl-, C16-18 esters, telomers with 3-chloro-2-hydroxypropyl methacrylate, 1-dodecanethiol, N-(hydroxymethyl)-2-methyl-2-propenamide, polyfluorooctyl methacrylate, and rel- (1R,2R,4R)-1,7,7-trimethylbicyclo[2.2.1]hept-2-yl methacrylate, 2,2′-[1,2-diazenediylbis(1-methylethylidene)]bis[4,5-dihydro-1H-imidazole]hydrochloride (1:2)-initiated (generic).
              721.10730
              Tires, wastes, pyrolyzed, C6-39 oil fraction.
              721.10731
              Tires, wastes, pyrolyzed, C7-56 oil fraction.
              721.10732
              Neodymium, butadiene iso-Bu neodecanoate complexes.
              721.10733
              Tires, wastes, pyrolyzed, C5-15 condensate oil fraction.
              721.10734
              Lithium salt of substituted imide (generic).
              721.10736
              Alcohols, C9-11-branched, ethoxylated propoxylated.
              721.10737
              Carboxylic anhydride, polymer with -hydro—hydroxypoly(oxy-1,2-diethanediyl), compd. with 2,3,4,6,7,8,9,10-octahydropyrimido-[1,2-a]azepine (generic).
              721.10738
              Formaldehyde, polymer with 2,3-dimethylphenol, 2,4-dimethylphenol, 2,5-dimethylphenol, 3,5-dimethylphenol, 3-ethylphenol, 4-ethylphenol, 3-methylphenol, 4-methylphenol and phenol.
              721.10739
              Caprolactone homopolymer of substituted benzotriazole (generic).
              721.10740
              Tin(2 + ) salt of alkylcarboxylic acid (generic).
              721.10745
              Alkoxylated quaternary alkyl ammonium fluoroalkylsulfonimide (generic).
              721.10746
              Isocyanate terminated urethane polymer (generic).
              721.10747
              4-Pyrimidianamine, 2,5 dimethoxy-.
              721.10748
              Dicarbomonocycle-substituted carbomonocycledicarboxamide (generic).
              721.10749
              Dicarboheterocycle-substituted carbomonocycledicarboxamide (generic).
              721.10750
              Tricarbomonocycle-substituted carbomonocycletricarboxamide (generic).
              721.10751
              Cycloalkylamino oleyl alkylamide acid salts (generic).
              721.10752
              Cycloalkylamino cocoalkyl alkylamide acid salts (generic).
              721.10753
              Methanamine, N,N-dimethyl-, reaction products with alkylamine-epichlorohydrin polymer, chlorides (generic).
              721.10754
              Mixture of alkylated benzene, brominated (generic) and alkylated benzene, dibrominated (generic).
              721.10755
              Single-walled carbon nanotubes (generic).
              721.10756
              Multi-walled carbon nanotubes (generic).
              721.10757
              Fatty acids, diesters with dihydroxy bicyclic diether (generic).
              721.10758
              Thermolized wasted plastic (generic).
              721.10759
              Polyphosphoric acids, esters with substituted amines, compounds with alkyl pyridines (generic).
              721.10760
              Zinc carboxylate salt (generic).
              721.10761
              Fatty acid amide (generic).
              721.10763
              Alkanaminium, [substituted carbomonocycle [(alkylamino)carbomonocycle]alkylene]-substituted carbomonocycle, carboxylate salt (generic).
              721.10764
              Substituted perfluoroether (generic).
              721.10766
              Pyridine, 4-decyl-.
              721.10767
              Fluoroether (generic).
              721.10768
              N-(2-hydroxyethyl) alkenamide (generic).
              721.10769
              1-Octadecanaminium, N,N-dimethyl-N-[3-(triethoxysilyl)propyl]-, chloride (1:1), reaction products with ethylene glycol.
              721.10770
              Fluoroalkyl sulfonamide derivatives (generic).
              721.10771
              Hexane, 1,6-diisocyanato-, homopolymer, .alpha.-[1-[[[3-[[3-(dimethylamino)propyl] amino]propyl]amino]carbonyl]- 1,2,2,2-tetrafluoroethyl]-.omega.- (1,1,2,2,3,3,3-heptafluoropropoxy) poly[oxy[trifluoro(trifluoromethyl)- 1,2-ethanediyl]]-blocked.
              721.10772
              Fluorinated oxirane polymer (generic).
              721.10773
              Methylene bisacetophenone derivative (generic).
              721.10774
              Amine adduct (generic).
              721.10775
              Metal hydroxide, treated with alkenyl alkoxy silane (generic).
              721.10777
              2,4-Hexadienoic acid, 3-(trimethoxysilyl)propyl ester.
              721.10778
              2,4,Hexadienoic acid, 3-(trimethoxysilyl)propyl ester (2E,4E)-.
              721.10779
              Substituted alkene, reaction products with isophoronediamine (generic).
              721.10780
              Propaneperoxoic acid, 2,2-dimethyl-, 1,1,3,3-tetramethylbutyl ester.
              721.10781
              Fatty acid amide hydrochlorides (generic).
              721.10782
              Fatty acid amides (generic).
              721.10783
              Fatty acid amide acetates (generic).
              721.10784
              Mixed butyltin mercaptoester sulfides (generic).
              721.10785
              Mixed methyltin mercaptoester sulfides (generic).
              721.10786
              Trisubsituted ethoxylated carbomonocycle (generic).
              721.10787
              Multi-functional novolac type epoxy resin (generic).
              721.10788
              Alkanedioic acids, polymer with substituted propanediol, alkanediols, and polyethylene glycol and MDI (generic).
              721.10793

              Phosphoric acid, iron (2 + ) lithium salt (1:1:1).
              
              721.10794
              Alkenyl succinate, amine salts (generic).
              721.10795
              Amine salt of vegetable oil, polymer with cycloaliphatic glycol, hydroxy substituted carboxylic acid, aliphatic diisocyanate and tetra hydroxy alkane (generic).
              721.10796
              Polymer of terephthalic acid and ethyl benzene with multi-walled carbon nanotube (generic).
              721.10797
              Polycarbamoylsulfonic acid sodium salt (generic).
              721.10798
              Phosphonic acid chloride, diester (generic).
              721.10799
              Substituted dimethyl phenols (generic).
              721.10800
              2-Propenoic acid, 4-phenoxybutyl ester.
              721.10801
              Organic phosphonate salt (generic).
              721.10802
              Quaternized protein/silicone copolymer (generic).
              721.10803
              1,5-Pentanediamine.
              721.10804
              Cashew-nutshell-liquid, polymer with formaldehyde, reaction products with diethanolamine and diisopropanol amine.
              721.10805
              Fatty acid imidazolines (generic).
              721.10806
              Trimellitic anhydride, polymer with alkanolamine and tetrahydrophthalic anhydride (generic).
              721.10807
              Aliphatic ether ethyl alcohol (generic).
              721.10808
              Bisxylenol diglycidyl ether polymer (generic).
              721.10809
              Cyclotetrasiloxane, 2,4,6,8-tetrakis[3-[2-(2-methoxyethoxy)ethoxy]propyl]-2,4,6,8-tetramethyl-.
              721.10810
              Heterocyclic amine potassium salt (generic).
              721.10811
              Heterocyclic amine substituted acrylamide (generic).
              721.10812
              Alkylbenzene sulfonic acid (generic).
              721.10813
              Benzenesulfonic acid, dimethyl-, alkyl derivatives, sodium salt (generic).
              721.10814
              2-Propenoic acid, 3-phenyl-, zinc salt (2:1), (2E)-.
              721.10815
              Fatty acids, satd. and unsatd alkyl-, esters with polyol (generic).
              721.10816
              Fluoroalkyl acrylate copolymer modified with polysiloxanes (generic).
              721.10817
              Fluoroalkyl acrylate copolymer (generic).
              721.10818
              Fluoroalkyl methacrylate copolymer (generic).
              721.10819
              Zinc carboxylate (generic).
              721.10820
              Phenol, styrenated, reaction products with polyethylene glycol and 2-[(2-propen-1-yloxy)methyl]oxirane.
              721.10821
              Quaternary ammonium compounds, tri-C8-10-alkylmethyl, hydrogen sulfates (generic).
              721.10822
              1,2,3-Propanetriol, homopolymer, dodecanoate.
              721.10823
              2-Propenal, 3-[4-(1-methylethyl)phenyl]-.
              721.10824
              Brominated filtration residue (generic).
              721.10825
              Fatty acids reaction products with polyethylenepolyamine and naphthenic acids (generic).
              721.10826
              Substituted aminoalkyl nitrile (generic).
              721.10827
              Cyclooctadiene metal derivatives (generic).
              721.10828
              1,2,3-Propanetriol, homopolymer, alkanoates (generic) and Glycerides, alkanoate, mono-, di- and tri- (generic).
              721.10829
              Xanthylium, x-[2-(alcoxycarbonyl)phenyl]- bis(alkylamino)-dimethyl-, x′-[x″ -[hydroxy-x″′-[[[[hydroxy-x′′′′- (phenyldiazenyl)-sulfo-2- naphthalenyl]amino]carbonyl] amino]sulfo-naphthalenyl] diazenyl]benzoate, sodium salt (generic).
              721.10830
              2-Butene, 1,1,1,4,4,4-hexafluoro-, (2Z)-.
              721.10831
              Aluminum phosphate (generic).
              721.10832
              Alkyl triazine (generic).
              721.10833
              Substituted bis 2,6-xylenol (generic).
              721.10834
              Heteropolycyclic diacrylate (generic).
              721.10835

              1,6-Hexanediamine, N1-(6-aminohexyl)-, polymer with 2-(chloromethyl)oxirane, N-(dithiocarboxy) derivs., sodium salts.
              721.10836
              Dimethylaminoalkyl alkene amide (generic).
              721.10837
              Substituted naphthalene polymer glycidyl ether (generic).
              721.10838
              Alkylpolycarboxylic acid, derivative, tris(fluorinatedalkoxy)alkyl ester salt (generic).
              721.10839
              Tricyclo[3.3.1.13,7]decan-1-amine, N,N-dimethyl-.
              721.10840
              Sulfosuccinic acid ester, alkylamine derivs., sodium salt (generic).
              721.10841
              Bismuth nitrate oxide (Bi3(NO3)O4).
              721.10843
              Substituted amide aromatic carboxylic acid, metal salt (generic).
              721.10844
              Graphene nanoplatelets having a predominant thickness of 1-10 layers with lateral dimension predominantly less than 2 microns.
              721.10845
              Methanaminium, N-[4-[[4-(dimethylamino)phenyl] phenylmethylene]-2,5-cyclohexadien-1- ylidene]-N-methyl-, ethanedioate, ethanedioate (2:2:1).
              721.10846
              Sulfurized hydrocarbon (generic).
              721.10847
              Oxiranemethanaminium, N,N,N-trimethyl-, bromide.
              721.10848
              Aryloxyalkyl amine (generic).
              721.10849
              Phenol-biphenyl-formaldehyde polycondensate (generic).
              721.10850

              Polymer of phenol, biphenyl and resorcinol (generic).
              
              721.10851
              Trichloroethylene.
              721.10852
              Fatty acids compound with cyclohexanamine (generic).
              721.10853
              Fluoro-modified acrylic copolymer (generic).
              721.10854
              Siloxanes and Silicones, alkyl, alky propoxy ethyl, methyl octyl, alkyl polyfluorooctyl (generic).
              721.10855
              Partially fluorinated alcohol, reaction products with phosphorus oxide (P2O5) amine salts (generic).
              721.10856
              Fatty acids amine salt (generic).
              721.10857
              Organophosphorus polymer (generic).
              721.10858
              Fluorinated acid alkylester (generic).
              721.10859
              Quaternary alkyl methyl amine ethoxylate methyl chloride (generic).
              721.10860
              Substituted carboxamide (generic).
              721.10861
              Phosphoric acid, sodium titanium (4+) salt (3:1:2).
              721.10862
              Oxirane, 2-methyl-, polymer with oxirane, monohexadecyl ether, phosphate; Oxirane, 2-methyl-, polymer with oxirane, monohexadecyl ether, phosphate, sodium salt; Oxirane, 2-methyl-, polymer with oxirane, monohexadecyl ether, phosphate, potassium salt; Oxirane, 2-methyl-, polymer with oxirane, monohexadecyl ether, phosphate, ammonium salt; Ethanol, 2-amino-, compd. with 2-methyloxirane polymer with oxirane monohexadecyl ether phosphate; and Ethanol, 2,2′2″,-nitrilotris-, compd. with 2-methyloxirane polymer with oxirane monohexadecyl ether phosphate.
              721.10863
              Nitrile amine (generic).
              721.10864
              1,3-propanediamine, N1, N1-alkyl (generic).
              721.10865
              2-Pyridinecarboxylic acid, 4,5,6-trichloro-.
              721.10866
              Imidazoliurn, polymer with cyclic anhydride and alkenoic acid, alkali salt (generic).
              721.10867
              Hydrochlorofluorocarbon (generic).
              721.10868
              Alkylalkenoic acid copolymer (generic).
              721.10869
              D-Glucitol, alkylamino-N-acyl derivs. (generic).
              721.10870
              Cyclohexanedicarboxylic acid, dialkyl ester (generic).
              721.10872
              Heteropolycyclic, polymer with alkanedioic acid, di-alkenoate (generic).
              721.10875
              Alkali transition metal oxide (generic).
              721.10876
              Perfluoroalkyl substituted alkyl sulfonate (generic).
              721.10877
              Polyfluorinated alkyl quaternary ammonium chloride (generic).
              721.10878
              Polyfluorinatedalkylsulfonyl substituted alkane derivative (generic).
              721.10879
              1-Octadecanaminium, N-(3-chloro-2-hydroxypropyl)-N,N-dimethyl-, chloride (1:1).
              721.10880
              Fatty acid rxn products with aminoalkylamines (generic).
              721.10881
              Fatty acid amides (generic).
              721.10882
              Trialkylammonium borodibenzoate (generic).
              721.10883
              Fatty ester derivatives, reaction products with alkanolamine, hydroxylated, borated (generic).
              721.10884
              Benzenepropanol, 1-benzoate.
              721.10885
              Alcohols, C12-22, distn. residues.
              721.10886
              Phosphoric acid, mixed Bu and decyl and octyl and 2-(2-phenoxyethoxy)ethyl and 2-phenoxyethyl esters.
              721.10887
              Phosphoric acid, mixed Bu and decyl and octyl and 2-(2-phenoxyethoxy)ethyl and 2-phenoxyethyl esters, potassium salts.
              721.10888
              Siloxanes and Silicones, 3-[(2-aminoethyl)amino)propyl Me, di-Me, reaction products with cadmium zinc selenide sulfide, lauric acid and oleylamine.
              721.10889
              Dodecanoic acid, reaction products with cadmium zinc selenide sulfide and oleylamine.
              721.10890
              Phosphonic acid, P-tetradecyl-, reaction products with cadmium selenide (CdSe).
              721.10891
              Alkyl silicate, polymer with 2-(chloromethyl)oxirane and 4,4′-(1-methylethylidene)bis[phenol], alkoxylated (generic).
              721.10892
              Reaction product of a mixture of aromatic dianhydrides and aliphatic esters with an aromatic diamine (generic).
              721.10893
              Fatty acids, tall-oil, reaction products with an ether and triethylenetetramine (generic).
              721.10894
              Substituted benzyl acrylate (generic).
              721.10895
              Fluoroalkyl acrylate copolymer (generic).
              721.10896
              1-Hexanol, 6-mercapto-.
              721.10897
              Phenol, 2,2′-[1,2-disubstituted-1,2-ethanediyl] bis(iminomethylene)bis[substituted- (generic).
              721.10898
              Carbomonocycles, polymer with substituted heteromonocycle, succinate, methyl acrylate (generic).
              721.10899
              Halogenated alkyl trimethylaminium halide (generic).
              721.10900
              Titanium salt, reaction products with silica (generic).
              721.10901
              Formaldehyde, reaction products with aniline and aromatic mono- and di-phenol mixture (generic).
              721.10903
              Acrylated mixed metal oxides (generic).
              721.10904
              Phenol, 1,1-dimethylalkyl derivatives (generic).
              721.10905
              Butanedioic acid, 2-methylene-, dialkyl ester (generic).
              721.10906
              Magnesium alkaryl sulfonate (generic).
              721.10907
              Polyfluorohydrocarbon (generic).
              721.10908
              Aluminum calcium oxide salt (generic).
              
              721.10909
              Polyalkyltrisiloxane (generic).
              721.10910
              Oxirane, 2,2′-[[1-[4-[1-methyl-1-[4-(2-oxiranylmethoxy)phenyl] ethyl]phenyl]ethylidene]bis(4,1- phenyleneoxymethylene)]bis- (P-15-356, Chemical A).
              721.10911
              2-Propanol, 1,3-bis[4-[1-[4-[1-methyl-1-[4-(2-oxiranylmethoxy) phenyl]ethyl]phenyl]-1-[4-(2-oxiranylmethoxy) phenyl]ethyl]phenoxy]- (P-15-356, Chemical B).
              721.10912
              Aliphatic acrylate (generic).
              721.10914
              Polyitaconic acid, sodium zinc salt (generic).
              721.10915
              Fatty acid esters with polyols polyalkyl ethers (generic).
              721.10916
              2,7-Naphthalenedisulfonic acid, 4-amino-3-[substituted]-5-hydroxy-6-[(1E)-2-phenyldiazenyl]-, lithium salt (1:3) (generic).
              721.10917
              Polymethylsiloxane, distillation residues (generic).
              721.10918
              Perfluorobutanesulfonamide and polyoxyalkylene containing polyurethane (generic).
              721.10919
              Quaternary ammonium compounds, (3-chloro-2-hydroxypropyl)coco alkyldimethyl, chlorides.
              721.10921
              2-Furancarboxyaldehyde, 5-(chloromethyl)-.
              721.10922
              1,2,4,5,7,8-Hexoxonane, 3,6,9-trimethyl-, 3,6,9-tris(alkyl) derivs. (generic).
              721.10923
              9-Octadecen-1-amine, hydrochloride (1:1), (9Z)-.
              721.10924
              Vegetable fatty acid alkyl esters (generic).
              721.10927
              Bimodal mixture consisting of multi-walled carbon nanotubes and other classes of carbon nanotubes (generic).
              721.10928
              Coke (coal), secondary pitch; a carbon-containing residue from the coking of air blown pitch coke oil and/or pitch distillate; composed primarily of isotropic carbon, it contains small amounts of sulfur and ash constituents.
              721.10929
              Single-walled carbon nanotubes (generic).
              721.10930
              Fatty acid amides (generic).
              721.10931
              Kaolin, reaction products with polysiloxane (generic).
              721.10932
              Fatty acid amides (generic).
              721.10933
              Copolymers of perfluorinated and alkyl methacrylates (generic).
              721.10934
              Alkenoic acid, polymer with alkyl alkenoate, alkylalkylalkenoate, alkenoic acid and tridecafluoro alkylalkenoate, compds. with alkylaminoalcanol (generic).
              721.10935
              Titanium oxide compound (generic).
              721.10936
              Fatty acid amide hydrochlorides (generic).
              721.10937
              Plastics, wastes, pyrolyzed, bulk pyrolysate (generic).
              721.10938
              Plastics, wastes, pyrolyzed, light distillate (generic).
              721.10939
              Plastics, wastes, pyrolyzed, middle distillate (generic).
              721.10940
              Plastics, wastes, pyrolyzed, heavy distillate (generic).
              721.10941
              Carbon silicon oxide.
              721.10943
              Sulfonated alkylbenzene salts (generic).
              721.10944
              Substituted quinoline derivative (generic).
              721.10945
              Algal oil amide (generic).
              721.10946
              Bismuth compound (generic).
              721.10947
              Sulfur thulium ytterbium yttrium oxide.
              721.10948
              Gadolinium sulfur ytterbium yttrium oxide, erbium- and thulium-doped.
              721.10949
              Neodymium sulfur yttrium oxide.
              721.10950
              Erbium gadolinium neodymium sulfur ytterbium yttrium oxide (P-15-615).
              721.10951
              Erbium gadolinium sulfur ytterbium yttrium oxide.
              721.10952
              Erbium gadolinium ytterbium oxide.
              721.10953
              Erbium gadolinium sulfur ytterbium oxide.
              721.10954
              2-Ethylhexanoic acid, compound with alkyamino cyclohexane (generic); and 2-Ethylhexanoic acid, compound with cyclohexylamine (generic).
              721.10955
              Propenoic acid, alkyl ester, polymer with 1,3-cyclohexanedialkylamine, reaction products with oxirane(alkoxyalkyl) (generic).
              721.10956
              Acrylic acid, polymer with polyalkylene polyamine (generic).
              721.10957
              1,2-Cyclohexanedicarboxylic acid, 1-(2-phenylhydrazide).
              721.10958
              Dialkylol amine, polymer with succinic anhydride and aromatic carboxylic acid (generic).
              721.10959
              Dialkyl fattyalkylamino propanamide alkylamine acetates (generic).
              721.10960
              Dialkylaminopropylaminopropanoate ester (generic).
              721.10961
              Ethylene glycol ester of an aromatic substituted propenoic acid (generic).
              721.10962
              Phosphoric acid, metal salt (generic).
              721.10963
              Alkanoic acid, tetramethylheteromonocycle ester (generic).
              721.10964
              Polyether polyester urethane phosphate (generic).
              721.10965
              Propanamide, 2-hydroxy-N,N-dimethyl-.
              721.10966
              1-Propene, 2-bromo-3,3,3-trifluoro-.
              721.10967
              Pyrolysis oil product (generic).
              721.10968
              1-Octanamine, 7 (or 8)-(aminomethyl)-.
              721.10969
              Substituted alkanolamine ether (generic).
              
              721.10970
              Butanedioic acid, alkyl amine, dimethylbutyl ester (generic).
              721.10971
              Carbon nanotube (generic).
              721.10972
              Metal salt of mineral acid, reaction products with alumina, aluminum hydroxide, aluminum hydroxide oxide (Al(OH)O), silica, titanium oxide (TiO2) and 3-(triethoxysilyl)-1-propanamine (generic).
              721.10973
              Halogenated bisphenol A, polymer with epichlorohydrin, alkenoate (generic).
              721.10974
              Halogenated bisphenol A, polymer with bisphenol A diglycidyl ether and epoxidized phenol-formaldehyde resin, alkenoate (generic).
              721.10975
              Silicon, tris[dialkyl phenyl]-dialkyl-dioxoalkane-naphthalene disulfonate (generic).
              721.10976
              Tar acids fraction (generic).
              721.10977
              Dialkyl fattyalkylamino propanamide alkylamine (generic).
              721.10978
              Fattyalkylaminopropanoate ester (generic).
              721.10979
              Boron sodium oxide (B5NaO8), labeled with boron-10.
              721.10980
              Perfluoropolyether modified organosilane (generic).
              721.10981
              Modified phenol-formaldehyde resin (generic).
              721.10982
              Disubstituted benzene alkanal (generic).
              721.10983
              Phthalic anhydride, polymer with alkylene glycol and alkanepolyol, acrylate (generic).
              721.10984
              2-Pyridinecarboxylic acid, 4,5-dichloro-6-(4-chloro-2-fluoro-3-methoxyphenyl)-.
              721.10985
              Dialkylamino alkylamide inner salt (generic).
              721.10986
              Nanocarbon (generic).
              721.10987
              Barium molybdenum niobium tantalum tellurium vanadium zinc oxide.
              721.10988
              Alkanoic acids, esters with alkanetriol (generic).
              721.10989
              Manganese, tris[.mu.-(2-ethylhexanoato-.kappa.O:.kappa.O')]bis(octahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-.kappa.N1,.kappa.N4,.kappa.N7)di- (P-16-182, chemical A).
              721.10990
              Manganese, [.mu.-(acetato-.kappa.O:.kappa.O')]bis[.mu.-(2-ethylhexanoato-.kappa.O:.kappa.O')]bis(octahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-.kappa.N1,.kappa.N4,.kappa.N7)di- (P-16-182, chemical B).
              721.10991
              Manganese, bis[.mu.-(acetato-.kappa.O:.kappa.O')][.mu.-(2-ethylhexanoato-.kappa.O:.kappa.O')]bis(octahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-.kappa.N1,.kappa.N4,.kappa.N7)di- (P-16-182, chemical C).
              721.10992
              Manganese, tris[.mu.-(acetato-.kappa.O:.kappa.O')]bis(octahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-.kappa.N1,.kappa.N4,.kappa.N7)di- (P-16-182, chemical D).
              721.10993
              Aryl polyolefin (generic).
              721.10994
              Melamine nitrate (generic).
              721.10995
              Lecithins, soya, hydrogenated.
              721.10996
              1,2,4-Benzenetricarboxylic acid, mixed decyl and octyl triesters.
              721.10997
              Multiwalled carbon nanotubes (generic).
              721.10998
              Propanoic acid, iron (2+) salt (2:1).
              721.10999
              1-Butanaminium, N,N,N-tributyl-, carbonic acid (1:1).
              721.11000
              1-Butanaminium, N,N,N-tributyl-, methyl carbonate (1:1).
              721.11001
              1-Butanaminium, N,N,N-tributyl-, ethyl carbonate (1:1).
              721.11002
              1-Butanaminium, N,N,N-tributyl-, propyl carbonate (1:1).
              721.11003
              1-Butanaminium, N,N,N-tributyl-, and 1-methylethyl carbonate.
              721.11004
              Anilino substituted bis-triazinyl derivative of 4,4′-diaminostilbene-2,2′-disulfonic acid, mixed amine sodium salt (generic).
              721.11005
              12-Hydroxystearic acid, reaction products with alkylene diamine and alkanoic acid (generic).
              721.11006
              Alkyldiene, polymer, hydroxy terminated alkoxysilylalkylcarbamate.
              721.11007
              Alkylaldehyde, reaction products with substituted carbomonocycle-substituted heteromonocycle-alkylene glycol bis[[[[substituted(oxoneoalkyl) oxy]alkyl] amino]alkyl] ether polymer and alkyl substituted alkanediamine, acetate salts (generic).
              721.11008
              Hydroxy functional triglyceride polymer with glycerol mono-ester and 1,1′-methylenebis[4-isocyanatobenzene] (generic).
              721.11009
              Hydroxy functional triglyceride polymer with glycerol mono-ester and 1,1′-methylenebis[isocyanatobenzene] (generic).
              721.11010
              Poly(oxy-1,2-ethanediyl),.alpha.-(1-oxodocosyl)-.omega.-[(1-oxodocosyl)oxy]-.
              721.11011
              Pulp, cellulose, reaction products with lignin.
              721.11012
              Alkyl carbonate, polymer with, substituted alkanes and substituted heteromonocycle, substituted alkyl acrylate-blocked (generic).
              721.11013
              Substituted heteromonocycle, polymer with substituted alkane and ethoxylated alkane, substituted heteromonocycle substituted alkyl ester-blocked (generic).
              721.11014
              Substituted heteromonocycle, telomer with substituted carbomonocycles, substituted alkyl ester (generic).
              721.11015

              Aliphatic polycarboxylic acid, polymer with alicyclic polyhydric alcohol and polyoxyalkylene (generic).
              
              721.11016
              Di-ammonium di-carboxylate (generic).
              721.11017
              Sodium tungsten oxide.
              721.11018
              Fatty acids, tall-oil, polymers with alkanoic acid, substituted carbomonocycle, alkyl peroxide-initiated (generic).
              721.11019
              Alkyl bisphenol (generic).
              721.11020-721.11023
              [Reserved]
              721.11024
              Polyphosphoric acids, 2-[alkyl-1-oxo-2-propen-1-yl)oxy]ethyl esters, compds. with N-(aminoiminomethyl)urea (generic).
              721.11025
              Polyphosphoric acids, 2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl esters, compds. with alkyl amino, polymers with Bu acrylate, N-(hydroxymethyl)propenamide and styrene (generic).
              721.11026
              Bismuth bromide iodide oxide.
              721.11027
              Aluminum cobalt lithium nickel oxide.
              721.11028
              Alkylarylamine (generic).
              721.11029
              Aliphatic N-alkyl urea polymer containing cyclohexyl groups and trimethoxy silanes (generic).
              721.11030
              Aliphatic N-alkyl urea polymer containing aspartic ester groups and trimethoxy silanes (generic).
              721.11031
              Alkyl heteromonocycle, polymer with heteromonocycle, carboxyalkyl alkyl ether (generic).
              721.11032
              Benzene dicarboxylic acid, polymer with alkane dioic acid and aliphatic diamine (generic).
              721.11033
              Manganese cyclic (tri)amine chloride complex (generic).
              721.11034
              Xanthylium, (sulfoaryl)—bis [(substituted aryl) amino]-, sulfo derivs., inner salts, metal salts (generic).
              721.11035
              Substituted triazinyl metal salt, diazotized, coupled with substituted pyridobenzimidazolesulfonic acids, substituted pyridobenzimidazolesulfonic acids, diazotized substituted alkanesulfonic acid, diazotized substituted aromatic sulfonate, diazotized substituted aromatic sulfonate, metal salts (generic).
              721.11036
              Carbon black, (organic acidic carbocyclic)-modified, inorganic salt (generic).
              721.11037
              Carbon black, (organic acidic carbocyclic)-modified, metal salt (generic).
              721.11038
              Polyaralkyl aryl ester of methacrylic acid (generic).
              721.11039
              Phenol, 2-[[[3-(octyloxy)propyl]imino]methyl]-.
              721.11040
              Phenol, 2-[[[3-(decyloxy)propyl]imino]methyl]-.
              721.11041
              Alkyl phenol (generic).
              721.11042
              Nitrile-butadiene-acrylate terpolymers (generic).
              721.11043
              Starch, polymer with 2-propenoic acid, potassium salt, oxidized.
              721.11044
              Pentanedioic acid, 2-methyl-.
              721.11045
              2-Pentanol, 4-methyl-, reaction products with phosphorus oxide (P2O5), compounds with alkylamine (generic).
              721.11046
              Hydroxy alkylbiphenyl (generic).
              721.11047
              Alkyl alkenoic acid, polymer with alkenylcarbomonocycle telomer with substituted alkanoic acid hydroxyl alkyl substituted alkenyl substituted alkyl ester, polyalkylene glycol alkyl ether alkyl alkenoate, dialkylene glycol diheteromonocyclic ether and alkylcarbomonocyclic alkenoate, metal salt (generic).
              721.11048
              Alkyl alkenoic acid, polymer with alkenylcarbomonocycle telomer with substituted alkanoic acid hydroxyl alkyl substituted alkenyl substituted alkyl ester, alkanediol diheteromonocyclic ether, polyalkylene glycol alkyl ether alkyl alkenoate and alkylcarbomonocyclic alkenoate, metal salt (generic).
              721.11049
              Alkyl alkenoic acid, polymer with bis heteromonocyclic substituted alkyl carbomonocycle, alkenylcarbomonocycle telomer with substituted alkanoic acid hydroxyl alkyl substituted alkenyl substituted alkyl ester, polyalkylene glycol alkyl ether alkyl alkenoate and alkylcarbomonocyclic alkenoate, metal salt (generic).
              721.11050
              Certain functionalized methacrylate-substituted polymers.
              721.11051
              Waste plastics, poly(ethylene terephthalate), depolymd. with polypropylene glycol ether with glycerol (3:1), polymers with alkenoic and alkanoic acids (generic).
              721.11052
              1,3,5-Naphthalenetrisulfonic acid.
              721.11053
              Certain halogenated sodium benzoate salts.
              721.11054
              Certain halogenated benzoic acids.
              721.11055
              Certain halogenated benzoic acids ethyl esters.
              721.11056
              Neodymium aluminium alkyl polymer complexes (generic).
              721.11057
              Fatty acid amide alkyl amine salts (generic).
              721.11058
              Fatty acid derived imidazoline salts (generic).
              721.11068
              Alkanes, C20-28, chloro.
              721.11069
              Slack waxes (petroleum), chloro.
              721.11070
              Hexacosane, chloro derivs. and octacosane, chloro derivs.
              721.11071
              Alkanes, C20-24, chloro.
              721.11072
              Alkanes, C14-16, chloro.
              721.11073
              Tetradecane, chloro derivs.
              721.11074
              Octadecane, chloro derivs.
              721.11075
              Alkanes, C18-20, chloro.
              721.11076
              Alkanes, C14-17, chloro.
              721.11077
              Alkanes, C22-30, chloro.
              721.11078
              Chlorofluorocarbon (generic).
              721.11079
              Silane, 1,1′-(1,2-ethanediyl)bis[1,1-dichloro-1-methyl]-, hydrolysis products with chloroethenyldimethylsilane.
              721.11080

              Silicophosphonate—sodium silicate (generic).
              
              721.11081
              3-Butenenitrile, 2-(acetyloxy).
              721.11082
              [Reserved]
              721.11083
              Alkenoic acid, reaction products with polyethylene glycol ether with hydroxyalkyl substituted alkane (generic).
              721.11084
              Alkyl substituted alkenoic acid, alkyl ester, polymer with alkyl substituted alkenoate and alkenoic acid, hydroxy substituted[(oxoalkyl)oxy]alkyl ester, reaction products with alkanoic acid, dipentaerythritil and isocyanate substituted carbomonocycle, compds. with alkylamine (generic).
              721.11085
              Heteromonocycle ester with alkanediol (generic).
              721.11086
              Substituted carbomonocycle, polymer with (aminoalkyl)-alkanediamine, (haloalkyl)oxirane, dialkyl-alkanediamine and alkyl-alkanamine, reaction products with dialkanolamine and [[(alkyl)oxy]alkyl]oxirane (generic).
              721.11087
              Carboxylic acid amine (1:1) (generic).
              721.11088
              Mix fatty acids compd with amine (1:1) (generic).
              721.11089
              Mix fatty acids compd with amine (1:1) (generic).
              721.11090
              Bicyclo[2.2.1]heptane-1-methanesulfonic acid, 7,7-dimethyl-2-oxo-, compd. with N,N-diethylethanamine (1:1).
              721.11091
              Manganese (2+), bisoctahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-.kappa.N1,.kappa.N4,.kappa.N7) tri-.mu.-oxidi-, hexafluorophosphate(1-) (1:2).
              721.11092
              2′-Fluoro-4″-alkyl-4-propyl-1,1′:4′1″-terphenyl (generic).
              721.11093
              4-ethyl-2′-fluoro-4″-alkyl-1,1′4′,1″-terphenyl (generic).
              721.11094
              Poly(oxy-1,2-ethanediyl),alpha-(2-benzoyl)-omega-[(2-benzoylbenzoyl)oxy]-.
              721.11095
              Asbestos.
              721.11097
              Benzene, 1,4-bis(alkyl)-, homopolymer (generic).
              721.11098
              Polyethylene glycol polymer with aliphatic polycarbodiimide bis(alkoxysilylpropyl) amine blocked (generic).
              721.11099
              Fluorinated organopolysilazane (generic).
              721.11100
              Carbopolycycle-bis(diazonium), dihalo-, chloride (1:2), reaction products with metal hydroxide, 4-[(dioxoalkyl)amino] substituted benzene, 2-[(dioxoalkyl) amino] substituted benzene, 5-[(dioxoalkyl)amino]-2-hydroxy-substituted benzene and oxo-n-phenylalkanamide (generic).
              721.11101
              Blocked polyester polyurethane, neutralized (generic).
              721.11102
              Methoxy-terminated polysiloxane (generic).
              721.11103
              Hydroxystyrene resin (generic).
              721.11104
              Benzenesulfonic acid 1,2-diazenediylbis[6-ethenyl]-3-sulfophenyl diazenyl-2-sulfophenyl ethenyl salt (generic).
              721.11105
              Ethanaminium, alkyl-, salt with triazole (generic).
              721.11106
              Substituted-(hydroxyalkyl)-alkyl-alkanoic acid, hydroxy-(substitutedalkyl)-alkyl-, polymer with alpha-hydro-omega-hydroxypoly[oxy (alkylethanediyl)] and isocyanato-(isocyanatoalkyl)-multialkylcycloalkane, salt, alkanol-blocked, compds. (generic).
              721.11107
              Alkanediol, 2,2-bis (substituted alkyl)- polymer with substituted alkane, heteromonocycles, alkenoate (generic).
              721.11108
              Sulfurized alkylphenol, calcium salts (generic).
              721.11109
              Monoheteropentacycloalkane-4-carboxylic acid, substituted cyclo-alkyl ester (generic).
              721.11110
              Modified carboxypolyamine salt (generic).
              721.11111
              1,3,5-Triazine-2,4-diamine,   6-phenyl-, reaction products with polyalkylene glycol mono- alkyl ether and 2,4-toluene diisocyanate (generic).
              721.11112
              Fatty acids, polymers with benzoic acid, cyclohexanedicarboxylic acid anhydride, aliphatic diisocyanate, alkyl diol, alkyl triol, pentaerythritol, phthalic anhydride, polyalkylene glycol amine, and aromatic dicarboxylate sulfonic acid sodium salt (generic).
              721.11113
              Branched alkyl (C=17) carboxylic acid (generic).
              721.11114
              Branched alkyl (C=18) alcohol (generic).
              721.11115
              Alkoxy silane modified butadiene styrene copolymer (generic).
              721.11116
              Substituted carbocycle, N-[[[4-[[(4-substituted carbocyclic)amino] sulfonyl]carbocyclic]amino]carbonyl]- 4-methyl- (generic).
              721.11117
              Aliphatic polyester (generic).
              721.11118
              Modified acrylic polymer (generic).
              721.11119
              Functionalized polyimide and functionalized polyamide (generic).
              721.11120
              Siloxanes and Silicones, di-Me, 3-hydroxypropyl Me, Me 3,3,4,4,5,5,6,6,6-nonafluorohexyl.
              721.11121-721.11122
              [Reserved]
              721.11123
              Carboxylic acids, C6-18 and C8-15-di-, polymers with diethylene glycol, glycerol, oleic acid, phthalic, acid and sorbitol.
              721.11124
              2-Propenenitrile, polymer with methanamine, hydrogenated, 3-aminopropylterminated, ethoxylated propoxylated.
              721.11125

              Dicarboxylic acids, polymers with alkyl prop-2-enoate, alkyl 2-ethylprop-2-enoate, alkyl[(alkenyl)alkyl]alkanediol, alkanediol, alkanedioic acid, alkyl 2-methylprop-2-enoate, alkyl prop-2-enoic acid, alkylene [isocyanatocarbomonocycle] and alkanediol, alkanolamine-blocked, compds. with 2-(alkylamino)alkanol (generic).
              721.11126
              Mixed metal oxide (generic).
              721.11127
              Modified alkyl polyamine (generic).
              721.11128
              Alkyl polyamine (generic).
              721.11129
              Silica gel, reaction products with chromium oxide (CrO3) and ethoxydiethyl aluminum.
              721.11130
              Carboxylic acids, C6-18 and C5-15-di-, polymers with diethylene glycol, glycerol, sorbitol and terephthalic acid.
              721.11131
              1-Tetradecene, homopolymer, hydrogenated.
              721.11132
              Fluorocyanophenyl alkylbenzoate (generic).
              721.11133
              Fluorinated acrylic copolymer (generic).
              721.11134
              Oxyalkylene urethane polyolefin (generic).
              721.11135
              Imino alkane amine phosphate (generic).
              721.11136
              Fatty acids, tall-oil, reaction products with 2-[(2-aminoalkyl)amino]alkanol, compds. with alkylene oxide-glycidyl o-tolyl ether polymer dihydrogen phosphate alkyl ether (generic).
              721.11137
              Oxirane, 2-alkyl-, polymer with oxirane, mono[N-[3-(carboxyamino)-4(or 6)-alkylphenyl]carbamate], alkyl ether, ester with 2,2′,2″-nitrilotris-[alkanol] (generic).
              721.11138
              Formaldehyde, polymer with (chloromethyl)oxirane and substituted aromatic compounds (generic).
              721.11139
              Acid, reaction products with cadmium selenide (CdSe), trioctylphosphine and trioctylphosphine oxide (generic).
              721.11140
              Acid, reaction products with cadmium selenide sulfide, acid, trioctylphosphine and trioctylphosphine oxide (generic).
              721.11141
              Acid, reaction products with cadmium zinc selenide sulfide, trioctylphosphine and trioctylphosphine oxide (generic).
              721.11142
              Metal oxide reaction products with cadmium metal selenide sulfide, and amine (generic).
              721.11143
              Alkanoic acid, alkyl-, substituted alkyl ester, polymer with alkyl alkenoate, substituted carbomonocycle, substituted alkyl alkenoate and alkyl substituted alkenoate, substituted alkanenitrile-initiated, polymers with substituted alkanenitrile-initiated, alkanoic acid-alkane substituted acrylates-substituted carbomonocycle polymer, compds. with alkylamino alkanol (generic).
              721.11144
              Manganese bipyridine carboxylate complex (generic).
              721.11145
              Sulfuric acid mixed salt (generic).
              721.11146
              2-Propenoic acid, alkyl-2-(alkylalkyl)alkyl ester (generic).
              721.11147
              Allyloxymethylacrylate (generic).
              721.11148
              Polyurethane, methacrylate blocked (generic).
              721.11149
              Carbon nanomaterial (generic).
              721.11150
              [Reserved]
              721.11151
              2-Butanone 1,1,1,3,4,4,4-heptafluoro-3-(trifluoromethyl)-.
              721.11152
              Propanenitrile, 2,3,3,3 tetrafluoro-2-(trifluoromethyl)-.
              721.11153
              Polymeric sulfide (generic).
              721.11154
              Quaternary ammonium salts (generic).
              721.11155
              Alkyl methacrylates, polymer with olefins (generic).
              721.11156
              Hexanedioic acid, 1,6-bis(3,5,5-trimethylhexyl) ester.
              721.11157
              Alkylaminium hydroxide (generic).
              721.11158
              Polyamine polyacid adducts (generic).
              721.11159
              Aromatic isocyanate, polymer with alkyloxirane polymer with oxirane ether with alkyldiol (2:l) and alkyloxirane polymer with oxirane ether with alkyltriol (3:l) (generic).
              721.11160
              Aromatic isocyanate polymer with alkyloxirane, alkyloxirane polymer with oxirane ether with alkanetriol and oxirane (generic).
              721.11161
              Oils, hedychium flavescens.
              721.11162
              Siloxanes and silicones, cetyl Me, di-Me, Me 2-(triethoxysilyl)ethyl.
              721.11163—721.11165
              [Reserved]
              721.11166
              1H-Benz[de] isoquinoline-1,3(2H)-dione-2-(alkyl)-(alkylamino) (generic).
              721.11167
              Siloxanes and Silicones, di-Me, hydrogen-terminated, reaction products with acrylic acid and 2-ethyl-2-[(2-propen-1-yloxyl)methyl]-1,3-propanediol, polymers with chlorotrimethylsilane-iso-Pr alc.-sodium silicate reaction products.
              721.11168
              2-Pentanone, 2,2′,2″-[O,O′,O″-(ethenylsilylidyne)trioxime].
              721.11169
              2-Pentanone, 2,2′,2″- [O,O′,O″-(methylsilylidyne)trioxime].
              721.11170
              Naphthalene trisulfonic acid sodium salt (generic).
              721.11171
              Polymer of aliphatic dicarboxylic acid and dicycloalkaneamine (generic).
              721.11172
              Hexanedioic acid, polymer with trifunctional polyol, 1,1′-methylenebis [isocyanatobenzene], and 2,2′-oxybis[ethanol] (generic).
              721.11174
              Silane-treated aluminosilicate (generic).
              721.11175
              Heteropolycycliccarboxylic acid, 1,3-dihydro-disubstituted-, polymer with 1,1′-methylenebis[4-isocyanatobenzene], reaction products with silica (generic).
              721.11176
              Carbonic acid, alkyl carbomonocyclic ester (generic).
              721.11177

              1,3-Propanediol, 2-ethyl-2-(hydroxymethyl)-, polymer with 2-(chloromethyl)oxirane, reaction products with polyethylene-polypropylene glycol 2-aminopropyl Me ether.
              
              721.11178
              Copolyamide of an aromatic dicarboxylic acid and a mixture of diamines (generic).
              721.11179
              Single-walled carbon nanotubes (generic).
              721.11180
              Arenesulfonic acid, alkyl derivatives, metal salts (generic).
              721.11181
              Heteromonocycle, 2-[(bicarbomonocycle-2-substituted)alkyl]- (generic).
              721.11182
              Silanized amorphous silica (generic).
              721.11183
              Esteramine (generic).
              721.11184
              Formic acid, compds. with hydrolyzed bisphenol A-epichlorohydrin-polyethylene glycol ether with bisphenol A (2:1) polymer-N1-(1,3- dimethylbutylidene)-N2-[2- [(1, 3-dimethylbutylidene)amino] ethyl]-1,2-ethanediamine- dialdehyde-2-(methylamino) ethanol reaction products acetates (salts), (generic).
              721.11185
              Propanoic acid, 2-hydroxy-, compds. with hydrolyzed bisphenol A-epichlorohydrin-polyethylene glycol ether with bisphenol A (2:1) polymer-N1-(1,3-dimethylbutylidene)-N2-[2- [(1, 3-dimethylbutylidene)amino] ethyl]-1,2-ethanediamine- dialdehyde-2-(methylamino) ethanol reaction products formates (salts), (generic).
              721.11186
              Formic acid, compds. with hydrolyzed bisphenol A-epichlorohydrin-polyethylene glycol ether with bisphenol A (2:1) polymer-N1-(1,3-dimethylbutylidene)-N2-[2- [(1, 3-dimethylbutylidene)amino] ethyl]-1,2-ethanediamine- dialdehyde-2-(methylamino) ethanol reaction products sulfamates (salts), (generic).
              721.11187
              Formic acid, compds. with hydrolyzed bisphenol A-epichlorohydrin-polyethylene glycol ether with bisphenol A (2:1) polymer-N1-(1,3-dimethylbutylidene)-N2-[2- [(1, 3-dimethylbutylidene)amino] ethyl]-1,2-ethanediamine- dialdehyde-2-(methylamino) ethanol reaction products acetates (salts), (generic).
              721.11188
              Propanoic acid, 2-hydroxy-, compds. with hydrolyzed bisphenol A-epichlorohydrin-polyethylene glycol ether with bisphenol A (2:1) polymer-N1-(1,3-dimethylbutylidene)-N2-[2- [(1, 3-dimethylbutylidene)amino] ethyl]-1,2-ethanediamine- dialdehyde-2-(methylamino) ethanol reaction products formates (salts), (generic).
              721.11189
              Formic acid, compds. with hydrolyzed bisphenol A-epichlorohydrin-polyethylene glycol ether with bisphenol A (2:1) polymer-N1-(1,3-dimethylbutylidene)-N2-[2- [(1, 3-dimethylbutylidene)amino] ethyl]-1,2-ethanediamine- dialdehyde-2-(methylamino) ethanol reaction products sulfamates (salts), (generic).
              721.11190
              Inorganic acids, metal salts, compds. with modified heteroaromatics, (generic).
              721.11191
              Inorganic acids, metal salts, compds. with substituted aromatic heterocycle, (generic).
              721.11192
              Glucosyltransferase, International Union of Biochemistry and Molecular Biology Number: 2.4.1.5.
              721.11193
              Alpha 1,3-polysaccharide (generic).
              721.11194
              Alkene reaction and distillation by-products and residues (generic).
              721.11195
              Oxirane, 2-methyl-, polymer with oxirane, monobutyl ether, monoether with propylene oxide-2-[[3-(triethoxysilyl)propoxy] methyl]oxirane polymer.
              721.11196
              Aliphatic acrylate (generic).
              721.11197
              Flue dust, glass-manufg. desulfurization. Definition: The dust produced from the flue gas exhaust cleaning of a glass manufacturing process using carbonate containing substances. It consists primarily of Na2S04, Na2CO3, and Na4(SO4)(CO3).
              721.11198
              Organo-titanate (generic).
              721.11199
              Dialkyl 7,10-dioxa, dithiahexadeca diene (generic).
              721.11200
              Haloalkyl substituted carbomonocycle (generic).
              721.11201
              Amine- and hydroxy-functional acrylic polymer, neutralized (generic).
              721.11202
              Amine- and hydroxy-functional acrylic polymer (generic).
              721.11203
              Hydroxy acrylic polymer, methanesulfonates (generic).
              721.11204
              Alkyl perfluorinated acryloyl ester (generic).
              721.11205
              Poly(oxy-1,2-ethanediyl), .alpha.-(2-methyl-2-propen-1-yl)-.omega.-hydroxy-.
              721.11206
              Alkylidene dicarbomonocycle, polymer with halo-substituted heteromonocycle and disubstituted alkyl carbomonocycle alkenedioate alkylalkenoate (generic).
              721.11207
              Aluminum boron cobalt lithium nickel oxide.
              721.11208
              Aluminum boron cobalt lithium magnesium nickel oxide.
              721.11209
              Heteropolycyclic-alkanol carbomonocycle-alkanesulfonate (generic).
              721.11210
              (Substituted-dialkyl(C=1~7)silyl)alkanenitrile (generic).
              721.11211
              Substituted heteromonocycle, polymer with diisocyanato alkane and alkanediol, substituted heteromonocycle homopolymer ester with substituted alkylacrylate; blocked (generic).
              721.11212
              Glycolipids, sophorose-contg., candida bombicola-fermented, from C16-18 and C18-unsatd. glycerides and D-glucose, hydrolyzed, sodium salts.
              721.11213

              Glycolipids, sophorose-contg., candida bombicola-fermented, from C16-18 and C18-unsatd. glycerides and D-glucose, hydrolyzed, potassium salts.
              721.11214
              2-Propenoic acid, 2-methyl-, 2-(2-butoxyethoxy)ethyl ester, polymer with 1,3-butadiene and 2-propenenitrile.
              721.11215
              Halogenated benzoic acid ethyl ester (generic).
              721.11216
              Halogenated benzoic acid (generic).
              721.11217
              Certain halogenated sodium benzoate salts.
              721.11218
              Benzoic acid, 2, 3, 6-trifluoro, sodium salt (1:1).
              721.11219
              Fatty acids, diesters with dihydroxyalkane, fatty acids, esters with dihydroxyalkane (generic).
              721.11220
              Substituted carbomonocycle, polymer with halo substituted heteromonocycle and polyoxyalkylene polymer with alkylenebis [isocyanatocarbomonocycle] bis (carbomonocycledicarboxylate), reaction products with alkylamines, hydrolyzed (generic).
              721.11221
              Fatty acids, C16 and C18-unsatd., Me esters, chlorinated.
              721.11222
              Chlorinated complex esters (generic).
              721.11223
              Sodium branched chain alkyl hydroxyl and branched chain alkenyl sulfonates (generic).
              721.11224
              Spiro tetrafluoroborate (generic).
              721.11225
              2-Pyridinecarboxylic acid, 6-(4-chloro-2-fluoro-3-methoxyphenyl)-4,5-difluoro-, phenylmethyl ester.
              721.11226
              2-Pyridinecarboxylic acid, 4-amino-6-(4-chloro-2-fluoro-3-methoxyphenyl)-5-fluoro-, phenylmethyl ester, hydrochloride (1:1).
              721.11227
              1,2,4-Benzenetricarboxylic acid, 1,2,4-trinonyl ester.
              721.11228
              Aliphatic polyamines, polymers with bisphenol A and epichlorohydrin (generic).
              721.11229
              Epoxy-amine adduct, methanesulfonates (generic).
              721.11230
              Modified ethylene-vinyl alcohol copolymer (generic).
              721.11231
              Cashew, nutshell liq., polymer with acid and halohydrin (generic).
              721.11232
              Pentaerythritol ester of mixed linear and branched carboxylic acids (generic).
              721.11233
              Cashew nut shell liquid, branched polyester-polyether polyol (generic).
              721.11234
              Methylene diphenyl diisocyanate terminated polyurethane resin (generic).
              721.11235
              2-Furancarboxylic acid, tetrahydro-.
              721.11236
              Heteromonocycle, homopolymer, alkyl substituted carbamate, alkyl ester (generic).
              721.11237
              Polysiloxanes, di alkyl, substituted alkyl group terminated, alkoxylated, reaction products with alkanoic acid, isocyanate substituted-alkyl carbomonocycle and polyol (generic).
              721.11238
              Substituted carbomonocycle, polymer with substituted heteromonocycle and substituted polyalkylene glycol (generic).
              721.11239
              Alkanedioic acid, polymers with alkanoic acid-dipentaerythritol reaction products, substituted alkanedioc acid, substituted alkanoic acid, isocyanato-(isocyanatoalkyl)-alkyl substituted carbomonocycle and alkyl substituted alkanediol (generic).
              721.11240
              Substituted carbomonocycle, polymer with diisocyanatoalkane, substituted alkylacrylate blocked (generic).
              721.11241
              1,2-Ethanediol, 1,2-dibenzoate.
              721.11242
              Alkenoic acid, reaction products with [oxybis(alkylene)]bis[(substituted alkyl)-alkanediol], polymers with isocyanatoalkane and substituted alkanoic acid, substituted monoacrylate alkanoate-blocked (generic).
              721.11243
              Aromatic dicarboxylic acid, compound with alkane diamines, polymer with alkane diamine and dicarboxylic acid (generic).
              721.11244
              Aromatic dicarboxylic acid, compound with alkyl diamines, homopolymer (generic).
              721.11245
              Aspartic acid, tallow modified diester (generic).
              721.11246
              Substituted alkanediol, polymer with heteromonocycles, alkenoate, metal complexes (generic).
              721.11247
              Organic salt (generic).
              721.11248
              1,2-Cyclohexane­dicarboxylic acid, 1-(phenylmethyl) ester, ester with 2,2,4-trimethyl-1, 3-pentanediol mono(2-methylpropanoate).
              721.11249
              Alkylaminium-trialkyl-2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]-, halide (1:1), polymer with alpha-(2-methyl-1-oxo-2-propen-1-yl)- omega-alkoxypoly(oxy-1,2-alkanediyl) (generic).
              721.11250
              Substituted carboxylic acid, polymer with 2,4-diisocyanato-1-methylbenzene, hexanedioic acid, alpha-hydro-omega-hydroxypoly[oxy(methyl-1,2-ethanediyl)], 1,1'-methylenebis[4-isocyanatobenzene], 2,2'-oxybis[ethanol], 1,1'-oxybis[2-propanol] and 1,2-propanediol (generic).
              721.11251
              Unsaturated polyfluoro ester (generic).
              721.11252
              Acetic acid, 2-(2-butoxyethoxy)-.
              721.11253
              Sulfuric acid, ammonium salt (1:?).
              721.11254
              Alkylamide, polymer with alkylamine, formaldehyde, and polycyanamide, alkyl acid salt (generic).
              721.11255
              Cashew nutshell liquid, polymer with diisocyanatoalkane, substituted-polyoxyalkyldiol and polyether polyol (generic).
              721.11256

              Silane, ethenyltrimethoxy-, polymer with ethene and 1-propene.
              
              721.11257
              Hydrogenated fatty acid dimers, polymers with 1,1'-methylenebis[4-isocyanatobenzene], polypropylene glycol, polypropylene glycol ether with trimethylolpropane (3:1), and 1,3-propanediol, polypropylene glycol monomethacrylate-blocked (generic).
              721.11258
              Amino-silane (generic).
              721.11260
              Acetic acid, 2-oxo-, sodium salt (1:1).
              721.11261
              Branched alkenyl acid, alkyl ester, homopolymer (generic).
              721.11262
              Alkenoic acid, reaction products with bis substituted alkane and ether polyol (generic).
              721.11263
              Ethanol, 2-butoxy-, 1,1′-ester (generic).
              721.11264
              Heteromonocycle, 4,6-dimethyl-2-(1-phenylethyl)- (generic).
              721.11265
              Aromatic dianhydride, polymer with aromatic diamine and heteroatom bridged aromatic diamine, reaction products with aromatic anhydride (generic).
              721.11266
              Metal, bis(2,4-pentanedionato-kO2,kO4)- (T-4)- (generic).
              721.11295
              Isocyanate terminated polyurethane resin (generic).
              721.11296
              N-Alkyl propanamide (generic).
              721.11297
              N-Alkyl acetamide (generic).
              721.11330
              Polymer of polyethylene polyamine and alkanediol diglycidyl ether (generic).
              721.11331
              Triarylalkyl phosphonium halide salt (generic).
              721.11332
              Oxirane, 2-methyl-, polymer with oxirane, mono(2-butyloctyl) ether.
              721.11333
              Oxirane, 2-methyl-, polymer with oxirane, mono(2-hexyldecyl) ether.
              721.11334
              Oxirane, 2-methyl-, polymer with oxirane, mono(2-octyldodecyl) ether.
              721.11335
              Oxirane, 2-methyl-, polymer with oxirane, mono(2-decyltetradecyl) ether.
              721.11336
              Oxirane, 2-methyl-, polymer with oxirane, mono(2-dodecylhexadecyl) ether.
              721.11337
              Oxirane, 2-methyl-, polymer with oxirane, mono(2-tetradecyloctadecyl) ether.
              721.11338
              Alkyl tri dithiocarbamate tri salt (generic).
              721.11339
              Methacrylic acid heterocyclic alkyl ester (generic).
              721.11340
              Alkylnitrile imidazole (generic).
              721.11341
              Crosslinked polymer of alkyl acrylamides, acrylate esters, and alkyl acrylamide sulfonate salt (generic).
              721.11342
              Propane, 1,1,1,3,3,3-hexafluoro-2-methoxy-.
              721.11343
              Heteromonocycle, alkenyl alkyl (generic).
              721.11344
              Phosphonium, tributylethyl-, diethyl phosphate (1:1).
              721.11345
              Hydrochlorofluoroolefin (generic).
            
          
          
            Authority:
            15 U.S.C. 2604, 2607, and 2625(c).
          
          
            Subpart A—General Provisions
            
              § 721.1
              Scope and applicability.
              (a) This part identifies uses of chemical substances, except for microorganisms regulated under part 725 of this chapter, which EPA has determined are significant new uses under the authority of section 5(a)(2) of the Toxic Substances Control Act. In addition, it specifies procedures for manufacturers, importers, and processors to report on those significant new uses. This subpart A contains general provisions applicable to this part. Subpart B of this part identifies generic requirements for certain significant new uses cross referenced in specific provisions of subpart E of this part. Subpart C of this part identifies generic reporting requirements for certain significant new uses cross referenced in specific provisions of subpart E of this part. Subpart E of this part identifies chemical substances and their significant new uses.
              (b) This subpart A contains provisions governing submission and review of notices for the chemical substances and significant new uses identified in subpart E of this part. The provisions of this subpart A apply to the chemical substances and significant new uses identified in subpart E of this part, except to the extent that they are specifically modified or supplanted by specific requirements in subpart E of this part. In the event of a conflict between the provisions of this subpart A and the provisions of subpart E of this part, the provisions of subpart E of this part shall govern.
              (c) The provisions of part 720 of this chapter apply to this part 721. For purposes of this part 721, wherever the phrase “new chemical substance” appears in part 720 of this chapter, it shall mean the chemical substance subject to this part 721. In the event of a conflict between the provisions of part 720 of this chapter and the provisions of this part 721, the provisions of this part 721 shall govern.
              [53 FR 28358, July 27, 1988, as amended at 62 FR 17932, Apr. 11, 1997]
            
            
              § 721.3
              Definitions.

              The definitions in section 3 of the Act, 15 U.S.C. 2602, and § 720.3 of this chapter apply to this part. In addition, the following definitions apply to this part:
              
                Acutely toxic effects A chemical substance produces acutely toxic effects if it kills within a short time period (usually 14 days):

              (1) At least 50 percent of the exposed mammalian test animals following oral administration of a single dose of the test substance at 25 milligrams or less per kilogram of body weight (LD50).

              (2) At least 50 percent of the exposed mammalian test animals following dermal administration of a single dose of the test substance at 50 milligrams or less per kilogram of body weight (LD50).

              (3) At least 50 percent of the exposed mammalian test animals following administration of the test substance for 8 hours or less by continuous inhalation at a steady concentration in air at 0.5 milligrams or less per liter of air (LC50).
              
                CAS Number means Chemical Abstracts Service Registry Number assigned to a chemical substance on the Inventory.
              
                Chemical name means the scientific designation of a chemical substance in accordance with the nomenclature system developed by the International Union of Pure and Applied Chemistry or the Chemical Abstracts Service's rules of nomenclature, or a name which will clearly identify a chemical substance for the purpose of conducting a hazard evaluation.
              
                Chemical protective clothing means items of clothing that provide a protective barrier to prevent dermal contact with chemical substances of concern. Examples can include, but are not limited to: full body protective clothing, boots, coveralls, gloves, jackets, and pants.
              
                Commercial use means the use of a chemical substance or any mixture containing the chemical substance in a commercial enterprise providing saleable goods or a service to consumers (e.g., a commercial dry cleaning establishment or painting contractor).
              
                Common name means any designation or identification such as code name, code number, trade name, brand name, or generic chemical name used to identify a chemical substance other than by its chemical name.
              
                Consumer means a private individual who uses a chemical substance or any product containing the chemical substance in or around a permanent or temporary household or residence, during recreation, or for any personal use or enjoyment.
              
                Consumer product means a chemical substance that is directly, or as part of a mixture, sold or made available to consumers for their use in or around a permanent or temporary household or residence, in or around a school, or in recreation.
              
                Customer means any person to whom a manufacturer, importer, or processor distributes any quantity of a chemical substance, or of a mixture containing the chemical substance, whether or not a sale is involved.
              
                Director of the Office of Pollution Prevention and Toxics means the Director of the EPA Office of Pollution Prevention and Toxics or any EPA employee delegated by the Office Director to carry out the Office Director's functions under this part.
              
                Employer means any manufacturer, importer, processor, or user of chemical substances or mixtures.
              
                Environmentally transformed A chemical substance is “environmentally transformed” when its chemical structure changes as a result of the action of environmental processes on it.
              
                Facility means all buildings, equipment, structures, and other stationary items which are located on a single site or on contiguous or adjacent sites and which are owned or operated by the same person (or by any person which controls, is controlled by, or under common control with such person).
              
                Identity means any chemical or common name used to identify a chemical substance or a mixture containing that substance.
              
                Immediate use A chemical substance is for the “immediate use” of a person if it is under the control of, and used only by, the person who transferred it from a labeled container and will only be used by that person within the work shift in which it is transferred from the labeled container.
              
              
                Impervious Chemical protective clothing is “impervious” to a chemical substance if the substance causes no chemical or mechanical degradation, permeation, or penetration of the chemical protective clothing under the conditions of, and the duration of, exposure.
              
                Manufacturing stream means all reasonably anticipated transfer, flow, or disposal of a chemical substance, regardless of physical state or concentration, through all intended operations of manufacture, including the cleaning of equipment.
              
                Metalworking fluid means a liquid of any viscosity or color containing intentionally added water and used in metal machining operations for the purpose of cooling, lubricating, or rust inhibition.
              
                MSDS means material safety data sheet, the written listing of data for the chemical substance as required under § 721.72(c).
              
                NIOSH means the National Institute for Occupational Safety and Health of the U.S. Department of Health and Human Services.
              
                Non-enclosed process means any equipment system (such as an open-top reactor, storage tank, or mixing vessel) in which a chemical substance is manufactured, processed, or otherwise used where significant direct contact of the bulk chemical substance and the workplace air may occur.
              
                Non-industrial use means use other than at a facility where chemical substances or mixtures are manufactured, imported, or processed.
              
                Personal protective equipment means any chemical protective clothing or device placed on the body to prevent contact with, and exposure to, an identified chemical substance or substances in the work area. Examples include, but are not limited to, chemical protective clothing, aprons, hoods, chemical goggles, face splash shields, or equivalent eye protection, and various types of respirators. Barrier creams are not included in this definition.
              
                Powder or dry solid form means a state where all or part of the substance would have the potential to become fine, loose, solid particles.
              
                Principal importer means the first importer who, knowing that a chemical substance will be imported for a significant new use rather than manufactured in the United States, specifies the chemical substance and the amount to be imported. Only persons who are incorporated, licensed, or doing business in the United States may be principal importers.
              
                Process for commercial purposes means the preparation of a chemical substance or mixture containing the chemical substance, after manufacture of the substance, for distribution in commerce with the purpose of obtaining an immediate or eventual commercial advantage for the processor. Processing of any amount of a chemical substance or mixture containing the chemical substance is included in this definition. If a chemical substance or mixture containing impurities is processed for commercial purposes, the impurities also are processed for commercial purposes.
              
                Process solely for export means to process for commercial purposes solely for export from the United States under the following restrictions on activity in the United States: Processing must be performed at sites under the control of the processor; distribution in commerce is limited to purposes of export; and the processor may not use the chemical substance except in small quantities solely for research and development.
              
                Process stream means all reasonably anticipated transfer, flow, or disposal of a chemical substance, regardless of physical state or concentration, through all intended operations of processing, including the cleaning of equipment.
              
                Recipient means any person who purchases or otherwise obtains a chemical substance directly from a person who manufacturers, imports, or processes the substance.
              
                Serious acute effects means human injury or human disease processes that have a short latency period for development, result from short-term exposure to a chemical substance, or are a combination of these factors and which are likely to result in death or severe or prolonged incapacitation.
              
                Serious chronic effects means human injury or human disease processes that have a long latency period for development, result from long-term exposure to a chemical substance, or are a combination of these factors and which are likely to result in death or severe or prolonged incapacitation.
              
                Short-term test indicative of carcinogenic potential means either any limited bioassay that measures tumor or preneoplastic induction, or any test indicative of interaction of a chemical substance with DNA (i.e., positive response in assays for gene mutation, chromosomal aberrations, DNA damage and repair, or cellular transformation).
              
                Short-term test indicative of the potential to cause a developmentally toxic effect means either any in vivo preliminary development toxicity screen conducted in a mammalian species, or any in vitro developmental toxicity screen, including any test system other than the intact pregnant mammal, that has been extensively evaluated and judged reliable for its ability to predict the potential to cause developmentally toxic effects in intact systems across a broad range of chemicals or within a class of chemicals that includes the substance of concern.
              
                Significant adverse environmental effects means injury to the environment by a chemical substance which reduces or adversely affects the productivity, utility, value, or function of biological, commercial, or agricultural resources, or which may adversely affect a threatened or endangered species. A substance will be considered to have the potential for significant adverse environmental effects if it has one of the following:
              (1) An acute aquatic EC50 of 1 mg/L or less.
              (2) An acute aquatic EC50 of 20 mg/L or less where the ratio of aquatic vertebrate 24-hour to 48-hour EC50 is greater than or equal to 2.0.
              (3) A Maximum Acceptable Toxicant Concentration (MATC) of less than or equal to 100 parts per billion (100 ppb).
              (4) An acute aquatic EC50 of 20 mg/L or less coupled with either a measured bioconcentration factor (BCF) equal to or greater than 1,000x or in the absence of bioconcentration data a log P value equal to or greater than 4.3.
              
                Site means a contiguous property unit. Property divided only by a public right-of-way is one site. There may be more than one manufacturing plant on a single site.
              
                Site-limited intermediate means an intermediate manufactured, processed, and used only within a site and not distributed in commerce other than as an impurity or for disposal. Imported intermediates cannot be “site-limited.”
              
                Spray application means any method of projecting a jet of vapor of finely divided liquid onto a surface to be coated; whether by compressed air, hydraulic pressure, electrostatic forces, or other methods of generating a spray.
              
                Use stream means all reasonably anticipated transfer, flow, or disposal of a chemical substance, regardless of physical state or concentration, through all intended operations of industrial, commercial, or consumer use.
              
                Waters of the United States has the meaning set forth in 40 CFR 122.2.
              
                Work area means a room or defined space in a workplace where a chemical substance is manufactured, processed, or used and where employees are present.
              
                Workplace means an establishment at one geographic location containing one or more work areas.
              [53 FR 28358, July 27, 1988, as amended at 54 FR 31306, July 27, 1989; 58 FR 63516, Dec. 1, 1993]
            
            
              § 721.5
              Persons who must report.
              (a) The following persons must submit a significant new use notice as specified under the provisions of section 5(a)(1)(B) of the Act, part 720 of this chapter, and § 721.25:
              (1) A person who intends to manufacture, import, or process for commercial purposes a chemical substance identified in a specific section in subpart E of this part, and intends to engage in a significant new use of the substance identified in that section.

              (2) A person who intends to manufacture, import, or process for commercial purposes a chemical substance identified in a specific section in subpart E of this part, and intends to distribute the substance in commerce. A person described in this paragraph is not required to submit a significant new use notice if that person can document one or more of the following as to each recipient of the substance from that person:
              (i) That the person has notified the recipient, in writing, of the specific section in subpart E of this part which identifies the substance and its designated significant new uses.
              (ii) That the recipient has knowledge of the specific section in subpart E of this part which identifies the substance and its designated significant new uses.
              (iii) That the recipient cannot undertake any significant new use described in the specific section in subpart E of this part.
              (b) A person described in paragraph (a)(2) of this section must submit a significant new use notice if that person has knowledge at the time of commercial distribution of the substance identified in the specific section in subpart E of this part that a recipient intends to engage in a designated significant new use of that substance without submitting a notice under this part.
              (c) A person who processes a chemical substance identified in a specific section in subpart E of this part for a significant new use of that substance is not required to submit a significant new use notice if that person can document each of the following:
              (1) That the person does not know the specific chemical identity of the chemical substance being processed.
              (2) That the person is processing the chemical substance without knowledge that the substance is identified in subpart E of this part.
              (d)(1) If at any time after commencing distribution in commerce of a chemical substance identified in a specific section in subpart E of this part a person described in paragraph (a)(2) of this section has knowledge that a recipient of the substance is engaging in a significant new use of that substance designated in that section without submitting a notice under this part, the person is required to cease supplying the chemical substance to that recipient and to submit a significant new use notice for that chemical substance and significant new use, unless the person is able to document each of the following:
              (i) That the person has notified the recipient and EPA enforcement authorities (at the address in paragraph (d)(1)(iii) of this section), in writing within 15 working days of the time the person develops knowledge that the recipient is engaging in a significant new use, that the recipient is engaging in a significant new use without submitting a significant new use notice.
              (ii) That, within 15 working days of notifying the recipient as described in paragraph (d)(1)(i) of this section, the person received from the recipient, in writing, a statement of assurance that the recipient is aware of the terms of the applicable section in subpart E of this part and will not engage in the significant new use.
              (iii) That the person has promptly provided EPA enforcement authorities with a copy of the recepient's statement of assurance described in paragraph (d)(1)(ii) of this section. The copy must be sent to the Office of Enforcement and Compliance Assurance, Office of Compliance (2224A), U.S. Environmental Protection Agency, Ariel Rios, 1200 Pennsylvania Ave., N.W., Washington, DC, 20044.
              (2) If EPA notifies the manufacturer, importer, or processor that the recipient is engaging in a significant new use after providing the statement of assurance described in paragraph (d)(1)(ii) of this section and without submitting a notice under this part, the manufacturer, importer, or processor shall immediately cease distribution to that recipient until the manufacturer, importer, or processor or the recipient has submitted a significant new use notice under this part and the notice review period has ended.

              (3) If, after receiving a statement of assurance from a recipient under paragraph (d)(1)(ii) of this section, a manufacturer, importer, or processor has knowledge that the recipient is engaging in a significant new use without submitting a notice under this part, the manufacturer, importer, or processor must immediately cease distributing the substance to that recipient and notify EPA enforcement authorities at the address identified in paragraph (d)(1)(iii) of this section. The manufacturer, importer, or processor may not resume distribution to that recipient until any one of the following has occurred:
              
              (i) The manufacturer, importer, or processor has submitted a significant new use notice under this part and the notice review period has ended.
              (ii) The recipient has submitted a significant new use notice under this part and the notice review period has ended.
              (iii) The manufacturer, importer, or processor has received notice from EPA enforcement authorities that it may resume distribution to that recipient.
              (e) Any significant new use notice relating to import of a substance must be submitted by the principal importer.
              [53 FR 28359, July 27, 1988, as amended at 60 FR 34464, July 3, 1995]
            
            
              § 721.11
              Applicability determination when the specific chemical identity is confidential.

              (a) A person who intends to manufacture (including import) or process a chemical substance which is described by a generic chemical name in subpart E of this part may ask EPA whether the substance is subject to the requirements of this part. EPA will answer such an inquiry only if EPA determines that the person has a bona fide intent to manufacture (including import) or process the chemical substance for commercial purposes.
              (b) To establish a bona fide intent to manufacture (including import) or process a chemical substance, the person who proposes to manufacture (including import) or process the substance must submit the request to EPA via CDX. Prior to submission to EPA via CDX, such bona fide intents to manufacture (including import) or process must be generated and completed using e-PMN software. See 40 CFR 720.40(a)(2)(ii) for information on how to access the e-PMN software. A bona fide intent to manufacture (including import) or process must contain:
              (1) The specific chemical identity of the chemical substance that the person intends to manufacture (including import) or process.
              (2) A signed statement that the person intends to manufacture (including import) or process the chemical substance for commercial purposes.
              (3) A description of the research and development activities conducted to date, and the purpose for which the person will manufacture (including import) or process the chemical substance.
              (4) An elemental analysis.
              (5) Either an X-ray diffraction pattern (for inorganic substances), a mass spectrum (for most other substances), or an infrared spectrum of the particular chemical substance, or, if such data do not resolve uncertainties with respect to the identity of the chemical substance, additional or alternative spectra or other data to identify the substance.
              (c) If an importer or processor cannot provide all the information required in paragraph (b) of this section because it is claimed as confidential business information by the importer's or processor's manufacturer or supplier, the manufacturer or supplier may supply the information directly to EPA.
              (d) EPA will review the information submitted by the manufacturer (including importer) or processor under paragraph (b) of this section to determine whether that person has shown a bona fide intent to manufacture (including import) or process the chemical substance. If necessary, EPA will compare this information to the information requested for the confidential chemical substance under § 720.85(b)(3)(iii) of this chapter.

              (e) If the manufacturer (including importer) or processor has shown a bona fide intent to manufacture (including import) or process the substance and has provided sufficient unambiguous chemical identity information to enable EPA to make a conclusive determination as to the identity of the substance, EPA will inform the manufacturer (including importer) or processor whether the chemical substance is subject to this part and, if so, which section in subpart E of this part applies.
              (f) A disclosure to a person with a bona fide intent to manufacture (including import) or process a particular chemical substance that the substance is subject to this part will not be considered public disclosure of confidential business information under section 14 of the Act.

              (g) EPA will answer an inquiry on whether a particular chemical substance is subject to this part within 30 days after receipt of a complete submission under paragraph (b) of this section.
              [53 FR 28359, July 27, 1988, as amended at 60 FR 34464, July 3, 1995; 71 FR 33641, June 12, 2006; 80 FR 42746, July 20, 2015]
            
            
              § 721.20
              Exports and imports.
              Persons who intend to export a chemical substance identified in subpart E of this part, or in any proposed rule which would amend subpart E of this part, are subject to the export notification provisions of section 12(b) of the Act. The regulations that interpret section 12(b) appear at 40 CFR part 707. Persons who import a substance identified in a specific section in subpart E of this part are subject to the import certification requirements under section 13 of the Act, which are codified at 19 CFR 12.118 through 12.127 and 127.28. The EPA policy in support of the import certification requirements appears at 40 CFR part 707.
              [53 FR 28360, July 27, 1988]
            
            
              § 721.25
              Notice requirements and procedures.
              (a) Each person who is required to submit a significant new use notice under this part must submit the notice at least 90 calendar days before commencing manufacture, import, or processing of a chemical substance identified in subpart E of this part for a significant new use. The submitter must comply with any applicable requirement of section 5(b) of the Act, and the notice must include the information and test data specified in section 5(d)(1) of the Act. The notice must be submitted on EPA Form 7710-25, and must comply with the requirements of part 720 of this chapter, except to the extent that they are inconsistent with this part 721.
              (b) If two or more persons are required to submit a significant new use notice for the same chemical substance and significant new use identified in subpart E of this part, they may submit a joint notice to EPA. Persons submitting a joint notice must individually complete the certification section of part I of the required notification form. Persons who are required to submit individually, but elect to submit jointly, remain individually liable for the failure to submit required information which is known to or reasonably ascertainable by them and test data in their possession or control.
              (c) EPA will process the notice in accordance with the procedures of part 720 of this chapter, except to the extent they are inconsistent with this part.
              (d) Any person submitting a significant new use notice in response to the requirements of this part 721 shall not manufacture, import, or process a chemical substance identified in subpart E of this part for a significant new use until the notice review period, including all extensions and suspensions, has expired.
              [53 FR 28360, July 27, 1988, as amended at 60 FR 16311, Mar. 29, 1995; 75 FR 787, Jan. 6, 2010]
            
            
              § 721.30
              EPA approval of alternative control measures.
              (a) In certain sections of subpart E of this part, significant new uses for the identified substances are described as the failure to establish and implement programs providing for the use of either: specific measures to control worker exposure to or release of substances which are identified in such sections, or alternative measures to control worker exposure or environmental release which EPA has determined provide substantially the same degree of protection as the specified control measures. Persons who manufacture, import, or process a chemical substance identified in such sections and who intend to employ alternative measures to control worker exposure or environmental release must submit a request to EPA for a determination of equivalency before commencing manufacture, import, or processing involving the alternative control measures.

              (b) Persons submitting a request for a determination of equivalency to EPA under this part must submit the request to EPA via CDX using e-PMN software in the manner set forth in 40 CFR 720.40(a)(2)(i). See 40 CFR 720.40(a)(2)(ii) for information on how to obtain e-PMN software. Support documents related to these requests must be submitted in the manner set forth in 40 CFR 720.40(c). A request for a determination of equivalency must contain:
              (1) The name of the submitter.
              (2) The specific chemical identity of the substance.
              (3) The citation for the specific section in subpart E of this part which pertains to the substance for which the request is being submitted.
              (4) A detailed description of the activities involved.
              (5) The specifications of the alternative worker exposure control measures or environmental release control measures.
              (6) An analysis justifying why such alternative control measures provide substantially the same degree of protection as the specific control measures identified in the specific section in subpart E of this part which pertains to the substance for which the request is being submitted.
              (7) The data and information described in § 720.50 (a) and (b) of this chapter unless such data and information have already been submitted to the Office of Pollution Prevention and Toxics, EPA.
              (c) Requests for determinations of equivalency will be reviewed by EPA within 45 days. Determinations under this paragraph will be made by the Director, Office of Pollution Prevention and Toxics, or designee. Notice of the results of such determinations will be mailed to the submitter.
              (d) If EPA notifies the submitter under paragraph (c) of this section that EPA has determined that the alternative control measures provide substantially the same degree of protection as the specified control measures identified in the specified section of subpart E of this part which pertains to the substance for which the request is being submitted, the submitter may commence manufacture, import, or processing in accordance with the specifications for alternative worker exposure control measures or environmental release control measures identified in the submitter's request, and may alter any corresponding notification to workers to reflect such alternative controls. Deviations from the activities described in the EPA notification constitute a significant new use and are subject to the requirements of this part.
              [53 FR 28360, July 27, 1988, as amended at 60 FR 34464, July 3, 1995; 71 FR 33641, June 12, 2006; 75 FR 787, Jan. 6, 2010; 78 FR 72827, Dec. 4, 2013]
            
            
              § 721.35
              Compliance and enforcement.
              (a) Failure to comply with any provision of this part is a violation of section 15(1) of the Act (15 U.S.C. 2614).
              (b) Using for commercial purposes a chemical substance which a person knew or had reason to know was manufactured, imported, or processed in violation of this part is a violation of section 15(2) of the Act (15 U.S.C. 2614).
              (c) Failure or refusal to permit access to or copying of records, as required by section 11 of the Act, is a violation of section 15(3) of the Act (15 U.S.C. 2614).
              (d) Failure or refusal to permit entry or inspection, as required by section 11 of the Act, is a violation of section 15(4) of the Act.
              (e) Violators of the Act or of this part may be subject to the civil and criminal penalties in section 16 of the Act (15 U.S.C. 2615) for each violation. The submission of false or misleading information in connection with the requirement of any provision of this part may subject persons to penalties calculated as if they never filed a notice.
              (f) Under the authority of sections 7 and 17 of the Act, EPA may:
              (1) Seek to enjoin the manufacture, import, or processing of a chemical substance in violation of this part.
              (2) Act to seize any chemical substance which is being manufactured, imported, or processed in violation of this part.
              (3) Take any other appropriate action.
              [53 FR 28361, July 27, 1988]
            
            
              § 721.40
              Recordkeeping.
              Any person subject to the requirements of this part must retain documentation of information contained in that person's significant new use notice. This documentation must be maintained for a period of 5 years from the date of the submission of the significant new use notice.
              [53 FR 28361, July 27, 1988]
            
            
              
              § 721.45
              Exemptions.
              The persons identified in § 721.5 are not subject to the notification requirements of § 721.25 for a chemical substance identified in subpart E of this part, unless otherwise specified in a specific section in subpart E, if:
              (a) The person has applied for and has been granted an exemption for test marketing the substance for a significant new use identified in subpart E of this part in accordance with section 5(h)(1) of the Act and § 720.38 of this chapter.
              (b) The person manufactures, imports, or processes the substance for a significant new use identified in subpart E of this part in small quantities solely for research and development in accordance with § 721.47.
              (c) The person has applied for and been granted an exemption under section 5(h)(5) of the Act.
              (d) The person manufactures, imports, or processes the substance only as an impurity.
              (e) The person manufactures, imports, or processes the substance only as a byproduct which is used only by public or private organizations that (1) burn it as a fuel, (2) dispose of it as a waste, including in a landfill or for enriching soil, or (3) extract component chemical substances from it for commercial purposes.
              (f) The person imports or processes the substance as part of an article.
              (g) The person manufactures or processes the substance solely for export and, when distributing the substance in commerce, labels the substance in accordance with section 12(a)(1)(B) of the Act.
              (h) The person submits a significant new use notice for the substance prior to the promulgation date of the section in subpart E of this part which identifies the substance, and the person receives written notification of compliance from EPA prior to the effective date of such section. The notice submitter must comply with any applicable requirement of section 5(b) of the Act. The notice must include the information and test data specified in section 5(d)(1) of the Act and must be submitted on the notice form in Appendix A to part 720 of this chapter. For purposes of this exemption, the specific section in subpart E of this part which identifies the substance and §§ 721.1, 721.3, 721.11, 721.35, and 721.40 apply; after the effective date of the section in subpart E of this part which identifies the substance, § 721.5 applies and § 721.20 continues to apply. EPA will provide the notice submitter with written notification of compliance only if one of the following occurs:
              (1) EPA is unable to make the finding that the activities described in the significant new use notice will or may present an unreasonable risk of injury to health or the environment under reasonably foreseeable circumstances.
              (2) EPA and the person negotiate a consent order under section 5(e) of the Act, such order to take effect on the effective date of the section in subpart E of this part which identifies the substance.
              (i) The person is operating under the terms of a consent order issued under section 5(e) of the Act applicable to that person. If a provision of such section 5(e) order is inconsistent with a specific significant new use identified in subpart E of this part, abiding by the provision of the section 5(e) order exempts the person from submitting a significant new use notice for that specific significant new use.
              [53 FR 28361, July 27, 1988]
            
            
              § 721.47
              Conditions for research and development exemption.
              (a) A person who manufactures, imports, or processes a chemical substance identifies in subpart E of this part for a significant new use identified in subpart E of this part is not subject to the notification requirements of § 721.25 if the following conditions are met:
              (1) The person manufactures, imports, or processes the substance for the significant new use in small quantities solely for research and development.

              (2) The manufacturer, importer, or processor notifies all persons in its employ or to whom it directly distributes the chemical substance, who are engaged in experimentation, research, or analysis on the chemical substance, including the manufacture, processing, use, transport, storage, and disposal of the substance associated with research and development activities, of any risk to health, identified under paragraph (b) of this section, which may be associated with the substance. The notification must be made in accordance with paragraph (c) of this section.
              (3) The chemical substance is used by, or directly under the supervision of, a technically qualified individual.
              (b)(1) To determine whether notification under paragraph (a)(2) of this section is required, the manufacturer, importer, or processor must review and evaluate the following information to determine whether there is reason to believe there is any risk to health which may be associated with the chemicals substance:
              (i) Information in its possession or control concerning any significant adverse reaction by persons exposed to the chemical substance which may reasonably be associated with such exposure.
              (ii) Information provided to the manufacturer, importer, or processor by a supplier or any other person concerning a health risk believed to be associated with the substance.
              (iii) Health and environmental effects data in its possession or control concerning the substance.
              (iv) Information on health effects which accompanies any EPA rule or order issued under section 4, 5, or 6 of the Act that applies to the substance and of which the manufacturer, importer, or processor has knowledge.
              (2) When the research and development activity is conducted solely in a laboratory and exposure to the chemical substance is controlled through the implementation of prudent laboratory practices for handling chemical substances of unknown toxicity, and any distribution, except for purposes of disposal, is to other such laboratories for further research and development activity, the information specified in paragraph (b)(1) of this section need not be reviewed and evaluated. (For purposes of this paragraph (b)(2), a laboratory is defined as a contained research facility where relatively small quantities of chemical substances are used on a pro-production basis, and where activities involve the use of containers for reactions, transfers, and other handling of substances designed to be easily manipulated by a single individual).
              (c)(1) The manufacturer, importer, or processor must notify the persons identified in paragraph (a)(2) of this section by means of a container labeling system, conspicuous placement of notices in areas where exposure may occur, written notification to each person potentially exposed, or any other method of notification which adequately informs persons of health risks which the manufacturer, importer, or processor has reason to believe may be associated with the substance, as determined under paragraph (b)(1) of this section.
              (2) If the manufacturer, importer, or processor distributes a chemical substance manufactured, imported, or processed under this section to persons not in its employ, the manufacturer, importer, or processor must in written form:
              (i) Notify those persons that the substance is to be used only for research and development purposes.
              (ii) Provide the notice of health risks specified in paragraph (c)(1) of this section.
              (3) The adequacy of any notification under this section is the responsibility of the manufacturer, importer, or processor.
              (d) Quantities of the chemical substance, or of mixtures or articles containing the chemical substance, remaining after completion of research and development activities may be:
              (1) Disposed of as a waste in accordance with applicable Federal, State, and local regulations, to the extent the disposal activity is not identified as a significant new use for the substance in subpart E of this part, or
              (2) Used for a commercial purpose, to the extent the use is not identified as a significant new use of the substance in subpart E of this part.
              (e)(1) Persons who manufacture, import, or process a chemical substance under this section must retain the following records:
              (i) Copies of or citations to information reviewed and evaluated under paragraph (b)(1) of this section to determine the need to make any notification of risk.

              (ii) Documentation of the nature and method of notification under paragraph (c)(1) of this section including copies of any labels or written notices used.
              (iii) Documentation of prudent laboratory practices used instead of notification and evaluation under paragraph (b)(2) of this section.
              (iv) The names and addresses of any persons other than the manufacturer, importer, or processor to whom the substance is distributed, the identity of the substance, the amount distributed, and copies of the notifications required under paragraph (c)(2) of this section.
              (2) [Reserved]
              [53 FR 28361, July 27, 1988, as amended at 58 FR 34204, June 23, 1993]
            
          
          
            Subpart B—Certain Significant New Uses
            
              Source:
              54 FR 31308, July 27, 1989, unless otherwise noted.
            
            
              § 721.50
              Applicability.
              This subpart B identifies certain significant new uses of chemical substances identified in subpart E of this part. The provisions of this subpart B apply only when referenced as applying to a chemical substance identified in subpart E of this part.
            
            
              § 721.63
              Protection in the workplace.
              (a) Whenever a substance is identified in subpart E of this part as being subject to this section, a significant new use of the substance is any manner or method of manufacturing, importing, or processing associated with any use of the substance without establishing a program whereby:
              (1) Each person who is reasonably likely to be dermally exposed in the work area to the chemical substance through direct handling of the substance or through contact with equipment on which the substance may exist, or because the substance becomes airborne in the form listed in paragraph (a)(6) of this section, and cited in subpart E of this part for the chemical substance, is provided with, and is required to wear, personal protective equipment that provides a barrier to prevent dermal exposure to the substance in the specific work area where it is selected for use. Each such item of personal protective equipment must be selected and used in accordance with 29 CFR 1910.132 and 1910.133.
              (2) In addition to any other personal protective equipment selected in paragraph (a)(1) of this section, the following items are required:
              (i) Gloves.
              (ii) Full body chemical protective clothing.
              (iii) Chemical goggles or equivalent eye protection.
              (iv) Clothing which covers any other exposed areas of the arms, legs, and torso. Clothing provided under this paragraph need not be tested or evaluated under the requirements of paragraph (a)(3) of this section.
              (3) The employer is able to demonstrate that each item of chemical protective clothing, including gloves, selected provides an impervious barrier to prevent dermal exposure during normal and expected duration and conditions of exposure within the work area by any one or a combination of the following:
              (i) Testing the material used to make the chemical protective clothing and the construction of the clothing to establish that the protective clothing will be impervious for the expected duration and conditions of exposure. The testing must subject the chemical protective clothing to the expected conditions of exposure, including the likely combinations of chemical substances to which the clothing may be exposed in the work area.
              (ii) Evaluating the specifications from the manufacturer or supplier of the chemical protective clothing, or of the material used in construction of the clothing, to establish that the chemical protective clothing will be impervious to the chemical substance alone and in likely combination with other chemical substances in the work area.

              (4) Each person who is reasonably likely to be exposed to the chemical substance by inhalation in the work area in one or more of the forms listed in paragraph (a)(6) of this section and cited in subpart E of this part for the chemical substance, is provided with, and is required to wear, at a minimum, a NIOSH- approved respirator from one of the categories listed in paragraph (a)(5) of this section, and the respirator is used in accordance with 29 CFR 1910.134 and 30 CFR part 11.
              (5) The following NIOSH approved respirators meet the minimum requirements for paragraph (a)(4) of this section:
              (i) Category 19C Type C supplied-air respirator operated in pressure demand or other positive pressure mode and equipped with a full facepiece.
              (ii) Category 19C Type C supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a tight-fitting facepiece.
              (iii) Category 19C Type C supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet or tight-fitting facepiece.
              (iv) Category 21C air-purifying respirator equipped with a full facepiece and high efficiency particulate filters.
              (v) Category 21C powered air-purifying respirator equipped with a tight-fitting facepiece and high efficiency particulate filters.
              (vi) Category 21C powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate filters.
              (vii) Category 21C air-purifying respirator equipped with a high efficiency particulate filter including disposable respirators.
              (viii) Category 23C air-purifying respirator equipped with a full facepiece and combination cartridges approved for paints, lacquers, and enamels. (Approval label may preclude use for some paints, lacquers, or enamels.)
              (ix) Category 23C powered air-purifying respirator equipped with a tight-fitting facepiece and combination cartridges approved for paints, lacquers, and enamels. (Approval label may preclude use for some paints, lacquers, or enamels.)
              (x) Category 23C powered air-purifying respirator equipped with a loose-fitting hood or helmet and combination cartridges approved for paints, lacquers, and enamels. (Approval label may preclude use for some paints, lacquers, or enamels.)
              (xi) Category 23C air-purifying respirator equipped with combination cartridges approved for paints, lacquers, and enamels, including disposable respirators. (Approval label may preclude use for some paints, lacquers, or enamels.)
              (xii) Category 23C air-purifying respirator equipped with a full facepiece and organic gas/vapor cartridges.
              (xiii) Category 23C powered air-purifying respirator equipped with a tight-fitting facepiece and organic gas/vapor cartridges.
              (xiv) Category 23C powered air-purifying respirator equipped with a loose-fitting hood or helmet and organic gas/vapor cartridges.
              (xv) Category 23C air-purifying respirator equipped with organic gas/vapor cartridges, including disposable respirators.
              (6) When cited in subpart E of this part for a substance, the following airborne form(s) of the substance apply to paragraphs (a) (1) and (4) of this section:
              (i) Dust.
              (ii) Mist.
              (iii) Fume.
              (iv) Smoke.
              (v) Vapor.
              (vi) Gas.
              (b) If a substance identified in subpart E of this part is present in the work area only as a mixture, an employer is exempt from the provisions of this section if the concentration of the substance in the mixture does not exceed a concentration set in subpart E of this part. The exemption does not apply if the employer has reason to believe that during intended use or processing in the work area, the substance in the mixture may be concentrated above the level set in subpart E of this part.
              (c)(1) If at any time after commencing distribution in commerce of a chemical substance that is identified in subpart E of this part as subject to this section, the person has knowledge that a recipient of the substance is engaging in an activity that is not consistent with the implementation of a program specified in paragraph (a) of this section, the person is considered to have knowledge that the recipient is engaging in a significant new use and is required to follow the procedures in § 721.5(d) unless the person is able to document the following:

              (i) That the person has notified the recipient in writing within 15 working days of the time the person first has knowledge that the recipient is engaging in an activity that is not consistent with the implementation of a program specified in paragraph (a) of this section, and that the person has knowledge of the failure of implementation.
              (ii) That within 15 working days of notifying the recipient that the recipient is engaging in an activity that is not consistent with the implementation of a program specified in paragraph (a) of this section the person has received from the recipient, in writing, a statement of assurance that the recipient has established the program required under paragraph (a) of this section, and will take appropriate measures to avoid activities that are inconsistent with implementation of the program required under paragraph (a) of this section.
              (2) If, after receiving a statement of assurance from a recipient under paragraph (c)(1)(ii) of this section, a manufacturer, importer, or processor has knowledge that the recipient is engaging in an activity that is not consistent with the implementation of the program specified in paragraph (a) of this section, that person is considered to have knowledge that the person is engaging in a significant new use and is required to follow the procedures in § 721.5(d).
            
            
              § 721.72
              Hazard communication program.
              Whenever a substance is identified in subpart E of this part as being subject to this section, a significant new use of that substance is any manner or method of manufacture, import, or processing associated with any use of that substance without establishing a hazard communication program as described in this section.
              (a) Written hazard communication program. Each employer shall develop and implement a written hazard communication program for the substance in each workplace. The written program will, at a minimum, describe how the requirements of this section for labels, MSDSs, and other forms of warning material will be satisfied. The employer must make the written hazard communication program available, upon request, to all employees, contractor employees, and their designated representatives. The employer may rely on an existing hazard communication program, including an existing program established under the Occupational Health and Safety Administration (OSHA) Hazard Communication Standard (29 CFR 1900.1200), to comply with this paragraph provided that the existing hazard communication program satisfies the requirements of this paragraph. The written program shall include the following:
              (1) A list of each substance identified in subpart E of this part as subject to this section known to be present in the work area. The list must be maintained in the work area and must use the identity provided on the appropriate MSDS for each substance required under paragraph (c) of this section. The list may be compiled for the workplace or for individual work areas.
              (2) The methods the employer will use to inform employees of the hazards of non-routine tasks involving the substance, for example, the cleaning of reactor vessels, and the hazards associated with the substance contained in unlabeled pipes in their work area.
              (3) The methods the employer will use to inform contractors of the presence of the substance in the employer's workplace and of the provisions of this part applicable to the substance if employees of the contractor work in the employer's workplace and are reasonably likely to be exposed to the substance while in the employer's workplace.
              (b) Labeling. (1) Each employer shall ensure that each container of the substance in the workplace is labeled in accordance with this paragraph (b)(1).
              (i) The label shall, at a minimum, contain the following information:
              (A) A statement of health hazard(s) and precautionary measure(s) for the substance, if any, identified in subpart E of this part or by the employer.
              (B) The identity by which the substance may be commonly recognized.

              (C) A statement of environmental hazard(s) and precautionary measure(s) for the substance, if any, identified in subpart E of this part or by the employer.
              
              (D) A statement of exposure and precautionary measure(s), if any, identified in subpart E of this part or by the employer.
              (ii) The employer may use signs, placards, process sheets, batch tickets, operating procedures, or other such written materials in lieu of affixing labels to individual stationary process containers, as long as the alternative method identifies the containers to which it is applicable and conveys information specified by paragraph (b)(1)(i) of this section. Any written materials must be readily accessible to the employees in their work areas throughout each work shift.
              (iii) The employer need not label portable containers into which the substance is transferred from labeled containers, and which are intended only for the immediate use of the employee who performs the transfer.
              (iv) The employer shall not remove or deface an existing label on incoming containers of the substance unless the container is immediately relabeled with the information specified in paragraph (b)(1)(i) of this section.
              (2) Each employer shall ensure that each container of the substance leaving its workplace for distribution in commerce is labeled in accordance with this paragraph.
              (i) The label shall, at a minimum, contain the following information:
              (A) The information required under paragraph (b)(1)(i) of this section.
              (B) The name and address of the manufacturer or a responsible party who can provide additional information on the substance for hazard evaluation and any appropriate emergency procedures.
              (ii) The label shall not conflict with the requirements of the Hazardous Materials Transportation Act (18 U.S.C. 1801 et. seq.) and regulations issued under that Act by the Department of Transportation.
              (3) The label, or alternative forms of warning, shall be legible and prominently displayed.
              (4) The label, or alternative forms of warning, shall be in English; however, the information may be repeated in other languages.
              (5) If the label or alternative form of warning is to be applied to a mixture containing a substance identified in subpart E of this part as subject to this section in combination with another substance identified in subpart E of this part and/or a substance defined as a “hazardous chemical” under the Occupational Safety and Health Administration (OSHA) Hazard Communication Standard (29 CFR 1900.1200), the employer may prescribe on the label, MSDS, or alternative form of warning, the measures to control worker exposure or environmental release which the employer determines provide the greatest degree of protection. However, should these control measures differ from the applicable measures required under subpart E of this part, the employer must seek a determination of equivalency for such alternative control measures pursuant to § 721.30 before prescribing them under this paragraph.
              (c) Material safety data sheets. (1) Each employer must obtain or develop a MSDS for the substance.
              (2) Each MSDS shall contain, at a minimum, the following information:
              (i) The identity used on the container label of the substance under this section, and, if not claimed confidential, the chemical and common name of the substance. If the chemical and common name are claimed confidential, a generic chemical name must be used.
              (ii) Physical and chemical characteristics of the substance known to the employer (such as vapor pressure, flash point).
              (iii) The physical hazards of the substance known to the employer, including the potential for fire, explosion, and reactivity.
              (iv) The potential human and environmental hazards as specified in subpart E of this part for the substance.
              (v) Signs and symptoms of exposure, and any medical conditions which are expected to be aggravated by exposure to the substance known to the employer.
              (vi) The primary routes of exposure to the substance.

              (vii) Precautionary measures to control worker exposure and/or environmental release identified in subpart E of this part for the substance, or alternative control measures which EPA has determined under § 721.30 provide substantially the same degree of protection as the identified control measures.
              (viii) Any generally applicable precautions for safe handling and use of the substance which are known to the employer, including appropriate hygienic practices, protective measures during repair and maintenance of contaminated equipment, and procedures for response to spills and leaks.
              (ix) Any generally applicable control measures which are known to the employer, such as appropriate engineering controls, work practices, or personal protective equipment.
              (x) Emergency first aid procedures known to the employer.
              (xi) The date of preparation of the MSDS or of its last revision.
              (xii) The name, address, and telephone number of the individual preparing or distributing the MSDS, or a responsible party who can provide additional information on the substance for hazard evaluation and any appropriate emergency procedures.
              (3) If no relevant information is found or known for any given category on the MSDS, the employer must mark the MSDS to indicate that no applicable information was found.
              (4) Where multiple mixtures containing the substance have similar compositions (i.e., the chemical ingredients are essentially the same, but the specific composition varies from mixture to mixture) and similar hazards, the employer may prepare one MSDS to apply to all of these multiple mixtures.
              (5) If the employer becomes aware of any significant new information regarding the hazards of the substance or ways to protect against the hazards, this new information must be added to the MSDS within 3 months from the time the employer becomes aware of the new information. If the substance is not currently being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to the MSDS before the substance is reintroduced into the workplace.
              (6) The employer must ensure that persons receiving the substance from the employer are provided an appropriate MSDS with their initial shipment and with the first shipment after an MSDS is revised. The employer may either provide the MSDS with the shipped containers or send it to the person prior to or at the time of shipment.
              (7) The employer must maintain a copy of the MSDS in its workplace, and must ensure that it is readily accessible during each work shift to employees when they are in their work areas.
              (8) The MSDS may be kept in any form, including as operating procedures, and may be designed to cover groups of substances in a work area where it may be more appropriate to address the potential hazards of a process rather than individual substances. However, in all cases, the required information must be provided for each substance and must be readily accessible during each work shift to employees when they are in their work areas.
              (9) The MSDS must be printed in English; however, the information may be repeated in other languages.
              (d) Employee information and training. Each employer must ensure that employees are provided with information and training on the substance identified in subpart E of this part. This information and training must be provided at the time of each employee's initial assignment to a work area containing the substance and whenever the substance subject to this section is introduced into the employee's work area for the first time.
              (1) Information provided to employees under this paragraph shall include:
              (i) The requirements of this section.
              (ii) Any operations in the work area where the substance is present.
              (iii) The location and availability of the written hazard communication program required under paragraph (a) of this section, including the list of substances identified in subpart E of this part as subject to this section, and MSDSs required by paragraph (c) of this section.
              (2) Training provided to employees shall include:

              (i) Methods and observations that may be used to detect the presence or release of the substance in or from an employee's work area (such as monitoring conducted by the employer, continuous monitoring devices, visual appearance, or odor of the substance when being released).
              (ii) The potential human health and environmental hazards of the substance as specified in subpart E of this part.
              (iii) The measures employees can take to protect themselves and the environment from the substance, including specific procedures the employer has implemented to protect employees and the environment from exposure to the substance, including appropriate work practices, emergency procedures, personal protective equipment, engineering controls, and other measures to control worker exposure and/or environmental release required under subpart E of the part, or alternative control measures which EPA has determined under § 721.30 provide substantially the same degree of protection as the specified control measures.
              (iv) The requirements of the hazard communication program developed by the employer under this section, including an explanation of the labeling system and the MSDS required by this section and guidance on obtaining and using appropriate hazard information.
              (e) Low concentrations in mixtures. If a substance identified in subpart E of this part is present in the work area only as a mixture, an employer is exempt from the provisions of this section if the concentration of the substance in the mixture does not exceed a concentration set in subpart E of this part. The exemption does not apply if the employer has reason to believe that during intended use or processing in the work area, the substance in the mixture may be concentrated above the level set in subpart E of this part.
              (f) Existing hazard communication program. The employer need not take additional actions if existing programs and procedures satisfy the requirements of this section.
              (g) Human health, environmental hazard, exposure, and precautionary statements. Whenever referenced in subpart E of this part for a substance, the following human health and environmental hazard, exposure, and precautionary statements shall appear on each label as specified in paragraph (b) of this section and the MSDS as specified in paragraph (c) of this section. Additional statements may be included as long as they are true and do not alter the meaning of the required statements.
              (1) Human health hazard statements: This substance may cause:
              (i) Skin irritation.
              (ii) Respiratory complications.
              (iii) Central nervous system effects.
              (iv) Internal organ effects.
              (v) Birth defects.
              (vi) Reproductive effects.
              (vii) Cancer.
              (viii) Immune system effects.
              (ix) Developmental effects.
              (2) Human health hazard precautionary statements: When using this substance:
              (i) Avoid skin contact.
              (ii) Avoid breathing substance.
              (iii) Avoid ingestion.
              (iv) Use respiratory protection.
              (v) Use skin protection.
              (3) Environmental hazard statements: This substance may be:
              (i) Toxic to fish.
              (ii) Toxic to aquatic organisms.
              (4) Environmental hazard precautionary statements: Notice to users:
              (i) Disposal restrictions apply.
              (ii) Spill clean-up restrictions apply.
              (iii) Do not release to water.
              (5) Each human health or environmental hazard precautionary statement identified in subpart E of this part for the label on the substance container must be followed by the statement, “See MSDS for details.”
              (h) Human health, environmental hazard exposure and precautionary statements. (1) Whenever referenced in subpart E of this part for a substance, the following human health, environmental hazard, exposure, and precautionary statements shall appear on each label as specified in paragraph (b) of this section. Additional statements may be included as long as they are true and do not alter the meaning of the required statements.
              (i) Precautionary statements. (A) The health effects of this chemical substance have not been determined.

              (B) When using this substance, use skin protection.
              
              (C) Use respiratory protection when there is a reasonable likelihood of exposure in the work area from dust, mist, or smoke from spray application.
              (D) Chemicals similar in structure to this substance have been found to cause cancer in laboratory animals.
              (ii) Human health hazard statements. This substance may cause:
              (A) Skin irritation
              (B) Respiratory complications
              (C) Central nervous system effects
              (D) Internal organ effects
              (E) Birth defects
              (F) Reproductive effects
              (G) Cancer
              (H) Immune system effects
              (I) Developmental effects
              (iii) Human health hazard precautionary statements. When using this substance:
              (A) Avoid skin contact
              (B) Avoid breathing substance
              (C) Avoid ingestion
              (D) Use respiratory protection
              (E) Use skin protection
              (iv) Environmental hazard statements. This substance may be:
              (A) Toxic to fish
              (B) Toxic to aquatic organisms
              (v) Environmental hazard precautionary statements. Notice to Users:
              (A) Disposal restrictions apply
              (B) Spill clean-up restrictions apply
              (C) Do not release to water.
              (vi) Additional statements. Each human health or environmental precautionary statement identified in subpart E of this part for the label on the substance container must be followed by the statement, “See MSDS for details.”
              (2) Whenever referenced in subpart E of this part for a substance, the following human health, environmental hazard, exposure, and precautionary statements shall appear on each MSDS as specified in paragraph (c) of this section. Additional statements may be included as long as they are true and do not alter the meaning of the required statements.
              (i) Precautionary statements. (A) The health effects of this chemical substance have not been determined.
              (B) When using this substance, use skin protection.
              (C) Use respiratory protection when there is a reasonable likelihood of exposure in the work area from dust, mist, or smoke from spray application.
              (D) Chemicals similar in structure to this substance have been found to cause cancer in laboratory animals.
              (ii) Human health hazard statements. This substance may cause:
              (A) Skin irritation
              (B) Respiratory complications
              (C) Central nervous system effects
              (D) Internal organ effects
              (E) Birth defects
              (F) Reproductive effects
              (G) Cancer
              (H) Immune system effects
              (I) Developmental effects
              (iii) Human health hazard precautionary statements. When using this substance:
              (A) Avoid skin contact
              (B) Avoid breathing substance
              (C) Avoid ingestion
              (D) Use respiratory protection
              (E) Use skin protection
              (iv) Environmental hazard statements. This substance may be:
              (A) Toxic to fish
              (B) Toxic to aquatic organisms
              (v) Environmental hazard precautionary statements. Notice to Users:
              (A) Disposal restrictions apply
              (B) Spill clean-up restrictions apply
              (C) Do not release to water.
              [54 FR 31308, July 27, 1989, as amended at 55 FR 45996, Oct. 31, 1990; 58 FR 34204, June 23, 1993]
            
            
              § 721.80
              Industrial, commercial, and consumer activities.
              Whenever a substance is identified in subpart E of this part as being subject to this section, a significant new use of the substance is:
              (a) Use in non-enclosed processes.
              (b) Any manner or method of manufacture in non-enclosed processes associated with any use.
              (c) Any manner or method of processing in non-enclosed processes associated with any use.
              (d) Use beyond the site of manufacture or import.
              (e) Processing beyond the site of manufacture or import.
              (f) Any manner or method of manufacture (excluding import) of the substance associated with any use.
              (g) Use other than as an intermediate.
              
              (h) Use other than as a site-limited intermediate.
              (i) Use as an intermediate where the concentration of the intermediate substance in the product intended for distribution in commerce exceeds the concentration specified in subpart E of this part for the substance.
              (j) Use other than as described in the premanufacture notice referenced in subpart E of this part for the substance.
              (k) Use other than allowed by the section 5(e) consent order referenced in subpart E of this part for the substance.
              (l) Non-industrial use.
              (m) Commercial use.
              (n) Non-commercial use.
              (o) Use in a consumer product.
              (p) Aggregate manufacture and importation volume for any use greater than that specified in subpart E of this part for the substance.
              (q) Aggregate manufacture and importation volume for any use greater than that allowed by the section 5(e) consent order referenced in subpart E of this part for the substance.
              (r) Aggregate manufacture and importation volume for any use greater than that specified in subpart E of this part for the substance unless the manufacturer or importer has submitted the results of the health or environmental effects studies identified in subpart E of this part for the substance and those studies comply with the procedures and criteria for developing and evaluating data identified in subpart E of this part for the substance.
              (s) Annual manufacture and importation volume for any use greater than that specified in subpart E of this part for the substance.
              (t) Annual manufacture and importation volume for any use greater than that allowed by the section 5(e) consent order referenced in subpart E of this part for the substance.
              (u) Annual manufacture and importation volume for any use greater than that specified in subpart E of this part for the substance unless the manufacturer or importer has submitted the results of the health or environmental effects studies identified in subpart E of this part for the substance and those studies comply with the procedures and criteria for developing and evaluating data identified in subpart E of this part for the substance.
              (v) Use in the form of:
              (1) A powder.
              (2) A solid.
              (3) A liquid.
              (4) A gas.
              (w) Any manner or method of manufacture of the substance in the following form associated with any use:
              (1) A powder.
              (2) A solid.
              (3) A liquid.
              (4) A gas.
              (x) Any manner or method of processing of the substance in the following form associated with any use:
              (1) A powder.
              (2) A solid.
              (3) A liquid.
              (4) A gas.
              (y) Use involving an application method that generates:
              (1) A vapor, mist, or aerosol.
              (2) A dust.
            
            
              § 721.85
              Disposal.
              Whenever a substance is identified in subpart E of this part as being subject to this section, a significant new use of the substance is any method of:
              (a) Disposal of the process stream associated with any use of the substance or with any manner or method of manufacturing associated with any use of the substance other than by the following. This provision does not supercede any applicable Federal, State, or local laws and regulations.
              (1) Incineration.
              (2) Landfill.
              (3) Deep well injection.
              (b) Disposal of the process stream associated with any use or with any manner or method of processing associated with any use other than by the following. This provision does not supercede any applicable Federal, State, or local laws and regulations.
              (1) Incineration.
              (2) Landfill.
              (3) Deep well injection.
              (c) Disposal of the use stream associated with any use, other than by the following. This provision does not supercede any applicable Federal, State, or local laws and regulations.
              (1) Incineration.
              
              (2) Landfill.
              (3) Deep well injection.
              (d) Disposal of the substance associated with any use of the substance, or with any manner or method of manufacture or processing in association with any use. This provision does not supercede any applicable Federal, State, or local laws and regulations.
            
            
              § 721.90
              Release to water.
              Whenever a substance is identified in subpart E of this part as being subject to this section, a significant new use of the substance is:
              (a) Any predictable or purposeful release of a manufacturing stream associated with any use of the substance, from any site:
              (1) Into the waters of the United States.
              (2) Into the waters of the United States without application of one or more of the following treatment technologies as specified in subpart E of this part either by the discharger or, in the case of a release through publicly-owned treatment works, by a combination of treatment by the discharger and the publicly-owned treatment works:
              (i) Chemical precipitation and settling.
              (ii) Biological treatment (activated sludge or equivalent) plus clarification.
              (iii) Steam stripping.
              (iv) Resin or activated carbon adsorption.
              (v) Chemical destruction or conversion.
              (vi) Primary wastewater treatment.
              (3) Into the waters of the United States without primary wastewater treatment, and secondary wastewater treatment as defined in 40 CFR part 133.
              (4) Into the waters of the United States if the quotient from the following formula:
              
                ER25SE06.006
              
              exceeds the level specified in subpart E of this part when calculated using the methods described in § 721.91. In lieu of calculating the above quotient, monitoring or alternative calculations may be used to predict the surface water concentration which will result from the intended release of the substance, if the monitoring procedures or calculations have been approved for such purpose by EPA. EPA will review and act on written requests to approve monitoring procedures or alternative calculations within 90 days after such requests are received. EPA will inform submitters of the disposition of such requests in writing, and will explain the reasons therefor when they are denied.
              (b) Any predictable or purposeful release of a process stream containing the substance associated with any use of the substance from any site:
              (1) Into the waters of the United States.
              (2) Into the waters of the United States without application of one or more of the following treatment technologies as specified in subpart E of this part either by the discharger or, in the case of a release through publicly-owned treatment works, by a combination of treatment by the discharger and the publicly-owned treatment works:
              (i) Chemical precipitation and settling.
              (ii) Biological treatment (activated sludge or equivalent) plus clarification.
              (iii) Steam stripping.
              (iv) Resin or activated carbon adsorption.
              (v) Chemical destruction or conversion.
              (vi) Primary wastewater treatment.
              (3) Into the waters of the United States without primary wastewater treatment, and secondary wastewater treatment as defined in 40 CFR part 133.
              (4) Into the waters of the United States if the quotient from the following formula:
              
                
                ER25SE06.006
              
              exceeds the level specified in subpart E of this part when calculated using the methods described in § 721.91. In lieu of calculating the above quotient, monitoring or alternative calculations may be used to predict the surface water concentration which will result from the intended release of the substance, if the monitoring procedures or calculations have been approved for such purpose by EPA. EPA will review and act on written requests to approve monitoring procedures or alternative calculations within 90 days after such requests are received. EPA will inform submitters of the disposition of such requests in writing, and will explain the reasons therefor when they are denied.
              (c) Any predictable or purposeful release of a use stream containing the substance associated with any use of the substance from any site:
              (1) Into the waters of the United States.
              (2) Into the waters of the United States without application of one or more of the following treatment technologies as specified in subpart E of this part either by the discharger or, in the case of a release through publicly-owned treatment works, by a combination of treatment by the discharger and the publicly-owned treatment works:
              (i) Chemical precipitation and settling.
              (ii) Biological treatment (activated sludge or equivalent) plus clarification.
              (iii) Steam stripping.
              (iv) Resin or activated carbon adsorption.
              (v) Chemical destruction or conversion.
              (vi) Primary wastewater treatment.
              (3) Into the waters of the United States without primary wastewater treatment, and secondary wastewater treatment as defined in 40 CFR part 133.
              (4) Into the waters of the United States if the quotient from:
              
                ER25SE06.006
              
              exceeds the level specified in subpart E of this part, when calculated using the methods described in § 721.91. In lieu of calculating the above quotient, however, monitoring or alternative calculations may be used to predict the surface water concentration expected to result from intended release of the substance, if the monitoring procedures or calculations have been approved for such purpose by EPA. EPA will review and act on written requests to approve monitoring procedures or alternative calculations within 90 days after such requests are received. EPA will inform submitters of the disposition of such requests in writing, and will explain the reasons therefor when they are denied.
            
            
              § 721.91
              Computation of estimated surface water concentrations: Instructions.

              These instructions describe the use of the equation specified in § 721.90(a)(4) and (b)(4) to compute estimated surface water concentrations which will result from release of a substance identified in subpart E of this part. The equation shall be computed for each site using the stream flow rate appropriate for the site according to paragraph (b) of this section, and the highest number of kilograms calculated to be released for that site on a given day according to paragraph (a) of this section. Two variables shall be considered in computing the equation, the number of kilograms released, and receiving stream flow.
              
              (a) Number of kilograms released. (1) To calculate the number of kilograms of substance to be released from manufacturing, processing, or use operations, as specified in the numerator of the equation, develop a process description diagram which describes each manufacturing, processing, or use operation involving the substance. The process description must include the major unit operation steps and chemical conversions. A unit operation is a functional step in a manufacturing, processing, or use operation where substances undergo chemical changes and/or changes in location, temperature, pressure, physical state, or similar characteristics. Include steps in which the substance is formulated into mixtures, suspensions, solutions, etc.
              (2) Indicate on each diagram the entry point of all feedstocks (e.g., reactants, solvents, and catalysts) used in the operation. Identify each feedstock and specify its approximate weight regardless of whether the process is continuous or batch.
              (3) Identify all release points from which the substance or wastes containing the substance will be released into air, land, or water. Indicate these release points on the diagram. Do not include accidental releases or fugitive emissions.
              (4) For releases identified in the diagram that are destined for water, estimate the amount of substance that will be released before the substance enters control technology. The kilograms of substance released may be estimated based on:
              (i) The mass balance of the operation, i.e., totaling inputs and outputs, including wastes for each part of the process such that outputs equal inputs. The amount released to water may be the difference between the amount of the substance in the starting material (or formed in a reaction) minus the amount of waste material removed from each part of the process and not released to water and the amount of the substance in the final product.
              (ii) Physical properties such as water solubility where a known volume of water being discharged is assumed to contain the substance at concentrations equal to its solubility in water. This approach is particularly useful where the waste stream results from separation of organic/water phases or filtration of the substance from an aqueous stream to be discharged.
              (iii) Measurements of flow rates of the process/use stream and known concentrations of the substance in the stream.
              (5) After releases of a substance to water are estimated for each operation on a site, total the releases of the substance to water from all operations at that site. The value (number of kilograms) specified in the numerator of the equation should reflect total kilograms of substance released to water per day from all operations at a single site.
              (6) Use the highest expected daily release of the substance for each site.
              (b) Receiving stream flow. (1) The receiving stream flow shall be expressed in million liters per day (MLD). The flow rate data to be used must be for the point of release on the water body that first receives release of the substance whether by direct discharge from a site, or by indirect discharge through a Publicly-Owned Treatment Works (POTW) for each site. The flow rate reported shall be the lowest 7-day average stream flow with a recurrence interval of 10 years (7-Q-10). If the 7-Q-10 flow rate is not available for the actual point of release, the stream flow rate should be used from the U.S. Geological Survey (USGS) gauging station that is nearest the point of release that is expected to have a flow rate less than or equal to the receiving stream flow at the point of release.
              (2) Receiving stream flow data may be available from the National Pollutant Discharge Elimination System (NPDES) permit for the site or the POTW releasing the substance to surface water, from the NPDES permit-writing authority for the site or the POTW, or from USGS publications, such as the water-data report series.

              (3) If receiving stream flow data are not available for a stream, either the value of 10 MLD or the daily flow of wastewater from the site or the POTW releasing the substance must be used as an assumed minimum stream flow. Similarly, if stream flow data are not available because the location of the point of release of the substance to surface water is a lake, estuary, bay, or ocean, then the flow rate to be used must be the daily flow of wastewater from the site or the POTW releasing the substance to surface water. Wastewater flow data may be available from the NPDES permit or NPDES authority for the site or the POTW releasing the substance to water.
            
          
          
            Subpart C—Recordkeeping Requirements
            
              § 721.100
              Applicability.
              This subpart C identifies certain additional recordkeeping requirements applicable to manufacturers, importers, and processors of substances identified in subpart E of this part for each specific substance. The provisions of this subpart C apply only when referenced in subpart E of this part for a substance and significant new use identified in that subpart E. If the provisions in this subpart C conflict with general provisions of subpart A of this part, the provisions of this subpart C shall apply.
              [54 FR 31313, July 27, 1989]
            
            
              § 721.125
              Recordkeeping requirements.
              At the time EPA adds a substance to subpart E of this part, EPA will specify appropriate recordkeeping requirements which correspond to the significant new use designations for the substance selected from subpart B of this part. Each manufacturer, importer, and processor of the substance shall maintain the records for 5 years from the date of their creation. In addition to the records specified in § 721.40, the records whose maintenance this section requires may include the following:
              (a) Records documenting the manufacture and importation volume of the substance and the corresponding dates of manufacture and import.
              (b) Records documenting volumes of the substance purchased in the United States by processors of the substance, names and addresses of suppliers, and corresponding dates of purchase.
              (c) Records documenting the names and addresses (including shipment destination address, if different) of all persons outside the site of manufacture, importation, or processing to whom the manufacturer, importer, or processor directly sells or transfers the substance, the date of each sale or transfer, and the quantity of the substance sold or transferred on such date.
              (d) Records documenting establishment and implementation of a program for the use of any applicable personal protective equipment required under § 721.63.
              (e) Records documenting the determinations required by § 721.63(a)(3) that chemical protective clothing is impervious to the substance.
              (f) Records documenting establishment and implementation of the hazard communication program required under § 721.72.
              (g) Copies of labels required under § 721.72(b).
              (h) Copies of material safety data sheets required under § 721.72(c).
              (i) Records documenting compliance with any applicable industrial, commercial, and consumer use limitations under § 721.80.
              (j) Records documenting compliance with any applicable disposal requirements under § 721.85, including the method of disposal, location of disposal sites, dates of disposal, and volume of the substance disposed. Where the estimated disposal volume is not known to or reasonably ascertainable by the manufacturer, importer, or processor, that person must maintain other records which demonstrate establishment and implementation of a program that ensures compliance with any applicable disposal requirements.
              (k) Records documenting establishment and implementation of procedures that ensure compliance with any applicable water discharge limitations under § 721.90.
              [54 FR 31313, July 27, 1989]
            
          
          
            Subpart D—Expedited Process for Issuing Significant New Use Rules for Selected Chemical Substances and Limitation or Revocation of Selected Significant New Use Rules
            
              Source:
              54 FR 31314, July 27, 1989, unless otherwise noted.
            
            
              
              § 721.160
              Notification requirements for new chemical substances subject to section 5(e) orders.
              (a) Selection of substances. (1) In accordance with the expedited process specified in this section, EPA will issue significant new use notification requirements and other specific requirements for each new chemical substance that is the subject of a final order issued under section 5(e) of the Act, except for an order that prohibits manufacture and import of the substance, unless EPA determines that significant new use notification requirements are not needed for the substance.

              (2) If EPA determines that significant new use notification requirements are not needed for a substance that is subject to a final order issued under section 5(e) of the Act, except for an order that prohibits manufacture or import of the substance, EPA will issue a notice in the Federal Register explaining why the significant new use requirements are not needed.
              (b) Designation of requirements. (1) The significant new use notification and other specific requirements will be based on and be consistent with the provisions included in the final order issued for the substance under section 5(e) of the Act. EPA may also designate additional activities as significant new uses which will be subject to notification. Designation of additional activities as significant new uses will be done in accordance with the criteria and procedures under § 721.170, or through a separate rulemaking proceeding.
              (2) Significant new use requirements and other specific requirements designated under this section will be listed in subpart E of this part. For each substance, subpart E will identify:
              (i) The chemical name.
              (ii) The activities designated as significant new uses.
              (iii) Other specific requirements applicable to the substance, including recordkeeping requirements or any other requirements included in the final section 5(e) order.
              (c) Procedures for issuing significant new use rules. (1) EPA will issue significant new use rules under this section by one of the following three processes: direct final rulemaking, interim final rulemaking, or notice and comment rulemaking. EPA will use the direct final rulemaking process to issue significant new use rules unless it determines that, in a particular case, one of the other processes is more appropriate.
              (2) Federal Register documents issued to propose or establish significant new uses under this section will contain the following:
              (i) The chemical identity of the substance or, if its specific identity is claimed confidential, an appropriate generic chemical name and an accession number assigned by EPA.
              (ii) The premanufacture notice number.
              (iii) The CAS number, where available and not claimed confidential.
              (iv) A summary of EPA's findings under section 5(e)(1)(A) of the Act for the final order issued under section 5(e).
              (v) Designation of the significant new uses subject to, or proposed to be subject to, notification and any other applicable requirements.
              (vi) Any modifications of subpart A of this part applicable to the specific substance and significant new uses.
              (vii) If the Federal Register document establishes a final rule, or notifies the public that a final rule will not be issued after public comment has been received, the document will describe comments received and EPA's response.
              (3) Direct final rulemaking. (i) When EPA uses the direct final rulemaking procedure to issue a significant new use rule, it will issue a final rule in the Federal Register following its decision to develop a significant new use rule under this section for a specific new chemical substance.
              (ii) The Federal Register document will state that, unless written notice is received by EPA within 30 days of publication that someone wishes to submit adverse or critical comments, the rule will be effective 60 days from the date of publication. The written notice of intent to submit adverse or critical comments should state which SNUR(s) will be the subject of the adverse or critical comments, if several SNURs are established through the direct final rule. If notice is received within 30 days that someone wishes to submit adverse or critical comments, the section(s) of the direct final rule containing the SNUR(s) for which a notice of intent to comment was received will be withdrawn by EPA issuing a document in the final rule section of the Federal Register, and a proposal will be published in the proposed rule section of the Federal Register. The proposal will establish a 30-day comment period.
              (iii) If EPA, having considered any timely comments submitted in response to the proposal, decides to establish notification requirements under this section, EPA will issue a final rule adding the substance to subpart E of this part and designating the significant new uses subject to notification.
              (4) Notice and comment rulemaking. (i) When EPA uses a notice and comment procedure to issue a significant new use rule, EPA will issue a proposal in the Federal Register following its decision to develop a significant new use rule under this section for a specific new chemical substance. Persons will be given 30 days to comment on whether EPA should establish notification requirements for the substance under this part.
              (ii) If EPA, having considered any timely comments, decides to establish notification requirements under this section, EPA will issue a final rule adding the substance to subpart E of this part and designating the significant new uses subject to notification.
              (5) Interim final rulemaking. (i) When EPA uses the interim final rulemaking procedure to issue a significant new use rule, EPA will issue an interim final rule in the final rule section of the Federal Register following its decision to develop a significant new use rule for a specific new chemical substance. The document will state EPA's reasons for using the interim final rulemaking procedure.
              (A) The significant new use rule will take effect on the date of publication.
              (B) Persons will be given 30 days from the date of publication to submit comments.

              (ii) Interim final rules issued under this section shall cease to be in effect 180 days after publication unless, within the 180-day period, EPA issues a final rule in the Federal Register responding to any written comments received during the 30-day comment period specified in paragraph (c)(5)(i)(B) of this section and promulgating final significant new use notification requirements and other requirements for the substance.
              (d) Schedule for issuing significant new use rules. (1) Unless EPA determines that a significant new use rule should not be issued under this section, EPA will issue a proposed rule, a direct final rule, or an interim final rule within 180 days of receipt of a valid notice of commencement under § 720.102 of this chapter for any substance for which the notice of commencement was received on or after October 10, 1989.
              (2) Unless EPA determines that a significant new use rule should not be issued under this section, EPA will issue a proposed rule, a direct final rule, or an interim final rule within 1 year of October 10, 1989, for any substance for which the valid notice of commencement under § 720.102 of this chapter was received before October 10, 1989.
              (3) If EPA receives adverse or critical significant comments following publication of a proposed or interim final rule, EPA will either withdraw the rule or issue a final rule addressing the comments received.
            
            
              § 721.170
              Notification requirements for selected new chemical substances that have completed pre­manu­facture review.
              (a) Selection of substances. In accordance with the expedited process specified in this section, EPA may issue significant new use notification and recordkeeping requirements for any new chemical substance for which a premanufacture notice has been submitted under part 720 of this chapter if EPA determines that activities other than those described in the premanufacture notice may result in significant changes in human exposure or environmental release levels and/or that concern exists about the substance's health or environmental effects.
              
              (b) Concern criteria. EPA may determine that concern exists about a substance's health or environmental effects if EPA makes any one of the following findings:
              (1)(i) The substance may cause carcinogenic effects because the substance:
              (A) Has been shown by valid test data to cause carcinogenic effects in humans or in at least one species of laboratory animal.
              (B) Has been shown to be a possible carcinogen based on the weight of the evidence in short-term tests indicative of the potential to cause carcinogenic effects.
              (C) Is closely analogous, based on toxicologically relevant similarities in molecular structure and physical properties, to another substance that has been shown by test data to cause carcinogenic effects in humans or in at least one species of laboratory animal, provided that if there is more than one such analogue, the greatest weight will be given to the relevant data for the most appropriate analogues.
              (D) Is known or can reasonably be anticipated, based on valid scientific data or established scientific principles, to be metabolized in humans or transformed in the environment to a substance which may have the potential to cause carcinogenic effects under the criteria in paragraphs (b)(1)(i) (A), (B), or (C) of this section.
              (ii) No substance may be regulated based on a finding under paragraph (b)(1) of this section unless EPA has also made the finding under § 721.170(c)(2)(ii).
              (2) The substance has been shown by valid test data to cause acutely toxic effects in at least one species of laboratory animal or is closely analogous, based on toxicologically relevant similarities in molecular structure and physical properties, to another substance that has been shown by valid test data to cause acutely toxic effects in at least one species of laboratory animal, provided that if there is more than one such analogue, the greatest weight will be given to the relevant data for the most appropriate analogues.
              (3) The substance may cause serious chronic effects, serious acute effects, or developmentally toxic effects under reasonably anticipated conditions of exposure because the substance:
              (i) Has been shown by valid test data to cause serious chronic effects, serious acute effects, or developmentally toxic effects in humans or in at least one species of laboratory animal at dose levels that could be of concern under reasonably anticipated conditions of exposure.
              (ii) Is closely analogous, based on toxicologically relevant similarities in molecular structure and physical properties, to another chemical substance that has been shown by valid test data to cause serious chronic effects, serious acute effects, or developmentally toxic effects in humans or in at least one species of laboratory animal at dose levels that could be of concern under reasonably anticipated conditions of exposure, provided that if there is more than one such analogue, the greatest weight will be given to the relevant data for the most appropriate analogues.
              (iii) Is known or can reasonably be anticipated, based on valid scientific data or established scientific principles, to be metabolized in humans or transformed in the environment to a substance which may have the potential to cause serious chronic effects, serious acute effects, or developmentally toxic effects under the criteria in paragraph (b)(3) (i) and (ii) of this section.
              (iv) Has been shown to potentially cause developmentally toxic effects based on the weight of the evidence in short-term tests indicative of the potential to cause developmentally toxic effects.
              (4) The substance may cause significant adverse environmental effects under reasonably anticipated conditions of release because the substance:
              (i) Has been shown by valid test data to cause significant adverse environmental effects at dose levels that could be of concern under reasonably anticipated conditions of release.

              (ii) Is closely analogous, based on toxicologically relevant similarities in molecular structure and physical properties, to another substance that has been shown by valid test data to cause significant adverse environmental effects at dose levels that could be of concern under reasonably anticipated conditions of release, provided that if there is more than one such analogue, the greatest weight will be given to the relevant data for the most appropriate analogues.
              (iii) Has been determined, based on calculations using the substance's physical and chemical properties, to be potentially able to cause significant adverse environmental effects at dose levels that could be of concern under reasonably anticipated conditions of release.
              (iv) Is known or can reasonably be anticipated, based on valid scientific data or established scientific principles, to be environmentally transformed to a substance which may have the potential to cause significant adverse environmental effects under the criteria in paragraph (b)(4) (i), (ii), and (iii) of this section.
              (5) Concern exists about the health or environmental effects of one or more impurities or byproducts of the substance because the impurity or byproduct meets one or more of the criteria in paragraph (b) (1) through (4) of this section and either:
              (i) The impurity or byproduct is a new chemical substance and may be present in concentrations that could cause adverse health or environmental effects under reasonably anticipated conditions of exposure or release.
              (ii) Reasonably anticipated manufacture, processing, or use activities involving the substance for which a premanufacture notice has been submitted may result in significantly increased human exposure to or environmental release of the impurity or byproduct compared to exposure or release levels resulting from existing activities involving the impurity or byproduct.
              (c) Designation of requirements. (1) When EPA decides to establish significant new use reporting requirements under this section, EPA may designate as a significant new use any one or more of the activities set forth in subpart B of this part. In addition, EPA may designate specific recordkeeping requirements described under subpart C of this part that are applicable to the substance.
              (2) EPA may designate as a significant new use only those activities that (i) are different from those described in the premanufacture notice for the substance, including any amendments, deletions, and additions of activities to the premanufacture notice, and (ii) may be accompanied by changes in exposure or release levels that are significant in relation to the health or environmental concerns identified under paragraph (b) of this section.
              (d) Procedures for issuing significant new use rules. (1) Significant new use requirements designated under this section will be listed in subpart E of this part. For each substance, subpart E of this part will identify:
              (i) The chemical name.
              (ii) The activities designated as significant new uses, which may include one or more of the activities described in paragraph (c) of this section.
              (iii) Other specific requirements applicable to the substance.
              (2) When EPA determines that a substance is a candidate for a significant new use rule under this section, it will notify the person that submitted the premanufacture notice for the substance no later than 7 calendar days before the expiration of the notice review period under § 720.75 of this chapter. In providing this notice, EPA will describe the health or environmental concerns identified under paragraph (b) of this section and the activities under consideration for designation as significant new uses. Such notice may be by telephone, but in this event will be confirmed in writing no later than 30 days after completion of the notice review period.
              (3) Federal Register documents issued to propose or establish significant new uses under this section will contain the following:
              (i) The chemical identity of the substance or, if its specific identity is claimed confidential, an appropriate generic chemical name and an accession number assigned by EPA.
              (ii) The premanufacture notice number.
              (iii) The CAS number, where available and not claimed confidential.

              (iv) A summary of the basis for action under this section.
              
              (v) Designation of the significant new uses subject to, or proposed to be subject to, notification and any other applicable requirements.
              (vi) Any modifications of subpart A of this part applicable to the specific substance and significant new uses.
              (vii) If the Federal Register document establishes a final rule, or notifies the public that a final rule will not be issued after public comment has been received, the document will describe comments received and EPA's response.
              (4) EPA will issue significant new use rules under this section by one of the following three processes: direct final rulemaking, interim final rulemaking, or notice and comment rulemaking. EPA will use the direct final rulemaking process to issue significant new use rules unless it determines that, in a particular case, one of the other processes is more appropriate.

              (i)(A) When EPA uses the direct final rulemaking procedure to issue a significant new use rule it will issue a direct final rule in the final rule section of the Federal Register following its decision to develop a significant new use rule under this section for a specific new chemical substance.
              (B) The Federal Register document will state that, unless written notice is received by EPA within 30 days after the date of publication that someone wishes to submit adverse or critical comments, the SNUR will be effective 60 days from date of publication. The written notice of intent to submit adverse or critical comments should state which SNUR(s) will be the subject of the adverse or critical comments, if several SNURs are established through the direct final rule. If notice is received within 30 days after the date of publication that someone wishes to submit adverse or critical comments, the section(s) of the direct final rule containing the SNUR(s) for which a notice of intent to comment was received will be withdrawn by EPA issuing a document in the final rule section of the Federal Register, and EPA will issue a proposed rule in the proposed rule section of the Federal Register. The proposed rule will establish a 30-day comment period.
              (C) If EPA, having considered any timely comments submitted in response to the proposal, decides to establish notification requirements under this section, EPA will issue a final rule adding the substance to subpart E of this part and designating the significant new uses subject to notification.

              (ii)(A) When EPA uses a notice and comment procedure to issue a significant new use rule, EPA will issue a proposed rule in the Federal Register following its decision to develop a significant new use rule under this section for a specific new chemical substance. Persons will be given 30 days to comment on whether EPA should establish notification requirements for the substance under this part.
              (B) If EPA, having considered any timely comments, decides to establish notification requirements under this section, EPA will issue a final rule adding the substance to subpart E of this part and designating the significant new uses subject to notification.

              (iii)(A) When EPA uses the interim final rulemaking procedure to issue a significant new use rule, EPA will issue an interim final rule in the final rule section of the Federal Register following its decision to develop a significant new use rule for a specific new chemical substance. The document will state EPA's reasons for using the interim final rulemaking procedure.
              (1) The significant new use rule will take effect on the date of publication.
              (2) Persons will be given 30 days from the date of publication to submit comments.

              (B) An interim final rule issued under this section shall cease to be in effect 180 days after publication unless, within the 180-day period, EPA issues a final rule in the Federal Register responding to any written comments received during the 30-day comment period specified in paragraph (d)(4)(iii)(A)(2) of this section and promulgating final significant new use notification requirements and other requirements for the substance.
              (e) Schedule for issuing significant new use rules. (1) EPA will issue a proposed rule, an interim final rule, or a direct final rule within 270 days of receipt of the notice of commencement under § 720.102 of this chapter for any substance for which the notice of commencement was received on or after October 10, 1989.
              (2) If EPA receives adverse or critical comments within the designated comment period following publication of a proposed rule or an interim final rule, EPA will either withdraw the rule or issue a final rule addressing the comments received.
              [54 FR 31314, July 27, 1989, as amended at 60 FR 16316, Mar. 29, 1995]
            
            
              § 721.185
              Limitation or revocation of certain notification requirements.
              (a) Criteria for modification or revocation. EPA may at any time modify or revoke significant new use notification requirements for a chemical substance which has been added to subpart E of this part using the procedures under § 721.160 or § 721.170. Such action may be taken under this section if EPA makes one of the following determinations, unless other information shows that the requirements should be retained:
              (1) Test data or other information obtained by EPA provide a reasonable basis for concluding that activities designated as significant new uses of the substance will not present an unreasonable risk of injury to human health or the environment.
              (2) EPA has promulgated a rule under section 4 or 6 of the Act, or EPA or another agency has taken action under another law for the substance that eliminates the need for significant new use notification under section 5(a)(2) of the Act.
              (3) EPA has received significant new use notices for some or all of the activities designated as significant new uses of the substance and, after reviewing such notices, concluded that there is no need to require additional notice from persons who propose to engage in identical or similar activities.
              (4) EPA has examined new information, or has reexamined the test data or other information or analysis supporting its decision to add the substance to subpart E of this part under § 721.170 and has concluded that the substance does not meet the criteria under § 721.170(b).
              (5) For a substance added to subpart E of this part under § 721.160, EPA has examined new information, or has reexamined the test data or other in­for­ma­tion or analysis supporting its finding under section 5(e)(1)(A)(ii)(I) of the Act, and has concluded that a rational basis no longer exists for the findings that activities involving the substance may present an unreasonable risk of injury to human health or the environment required under section 5(e)(1)(A) of the Act.
              (6) For a substance added to subpart E of this part under § 721.160, certain activities involving the substance have been designated as significant new uses pending the completion of testing, and adequate test data developed in accordance with applicable procedures and criteria have been submitted to EPA.
              (b) Procedures for limitation or revocation. Modification or revocation of significant new use notification requirements for a substance that has been added to subpart E of this part using the procedures described under § 721.160 or § 721.170 may occur either at EPA's initiative or in response to a written request.
              (1) Any affected person may request modification or revocation of significant new use notification requirements for a chemical substance that has been added to subpart E of this part using the procedures described in § 721.160 or § 721.170 by submitting a request that is accompanied by information sufficient to support the request. Persons submitting a request to EPA under this part must submit the request to EPA using e-PMN software in the manner set forth in 40 CFR 720.40(a)(2)(i). See 40 CFR 720.40(a)(2)(ii) for information on how to obtain the e-PMN software. Support documents related to these requests must also be submitted to EPA in the manner set forth in 40 CFR 720.40(c).

              (2) The Director of the Office of Pollution Prevention and Toxics will consider the request, make a determination whether to initiate rulemaking to modify the requirements, and notify the requester of that determination by certified letter. If the request is denied, the letter will explain why EPA has concluded that the significant new use notification requirements for that substance should remain in effect.
              

              (3) If EPA concludes that significant new use notification requirements for a substance should be limited or revoked, EPA will propose the changes in the Federal Register, briefly describe the grounds for the action, and provide interested parties an opportunity to comment.
              [54 FR 31314, July 27, 1989, as amended at 58 FR 34204, June 23, 1993; 60 FR 34464, July 3, 1995; 71 FR 33641, June 12, 2006; 76 FR 30836, May 27, 2011; 78 FR 72827, Dec. 4, 2013]
            
          
          
            Subpart E—Significant New Uses for Specific Chemical Substances
            
              § 721.225
              2-Chloro-N-methyl-N-substituted acetamide (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance 2-chloro-N-methyl-N-substituted acetamide (PMN P-84-393) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iv), (g)(2)(i), and (g)(2)(v). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDSs are not required under § 721.72 (a) and (c), respectively. The provision of § 721.72(g) requiring placement of specific information on an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (iii) Industrial, commercial, and con­sumer activities. Requirements as specified § 721.80(g).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The recordkeeping requirements as specified in § 721.125 (a) through (g) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 32412, Aug. 9, 1990, as amended at 57 FR 20424, May 13, 1992. Redesignated at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.267
              N-[2-[(substituted dinitrophenyl)azo]diallylamino-4- substituted phenyl] acetamide (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as N-[2-[(substituted dinitrophenyl)azo]diallylamino-4-substituted phenyl] acetamide (PMN P-95-513) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [61 FR 63734, Dec. 2, 1996]
            
            
              § 721.275
              Halogenated-N-(2-propenyl)-N-(substituted phenyl) acetamide.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated-N-(2-propenyl)-N-(substituted phenyl) acetamide (P-83-1085) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) and (a)(3).
              (ii) Industrial, commercial, and con­sumer activities. Requirements as specified in § 721.80(g).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (e), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [56 FR 25988, June 5, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.285
              Acetamide, N-[4-(pentyloxy)phenyl]-, acetamide, N-[2-nitro-4-(pentyloxy)phenyl]-, and acetamide, N-[2-amino-4-(pentyloxy)phenyl]-.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified as acetamide, N-[4-(pentyloxy)phenyl]- (PMN P-92-31), acetamide, N-[2-nitro-4-(pentyloxy)phenyl]- (PMN P-92-32), and acetamide, N-[2-amino-4-(pentyloxy)phenyl]- (PMN P-92-33) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are: (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 90 ppb for PMNs P-92-31 and P-92-32, and N = 30 ppb for P-92-33). When calculating the surface water concentrations according to the instructions in § 721.90(a)(4), the statement that the amount of the substance that will be released will be calculated before the substance enters control technology does not apply. Instead, if the waste stream containing the substance will be treated before release, then the amount of the substance reasonably likely to be removed from the waste stream by such treatment may be subtracted in calculating the number of kilograms released. No more than 25 percent removal efficiency may be attributed to such treatment.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51702, Oct. 4, 1993]
            
            
              § 721.303
              Acetic acid, 2-methoxy-, methyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as acetic acid, 2-methoxy-, methyl ester (PMN P-99-0365, CAS No. 6290-49-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 81398, Dec. 26, 2000, as amended at 79 FR 34636, June 18, 2014]
            
            
              § 721.304
              Acetic acid, [(5-chloro-8-quinolinyl)oxy-], 1-methyl hexyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as acetic acid, [(5-chloro-8-quinolinyl)oxy-]-, 1-methylhexyl ester (PMN P-01-170; CAS No. 99607-70-2) is subject to reporting under this section for the significant new use described in paragraph (a)(1) of this section.
              (2) The significant new uses are:
              
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), (a)(4), and (a)(5)(iv).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), and, (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70173, Dec. 17, 2003]
            
            
              § 721.305
              Di-substituted acetophenone (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as di-substituted acetophenone (PMN P-97-93) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(2)(i), (g)(2)(v). The following statement shall appear on each label as specified in § 721.72(b) and the MSDS as specified in § 721.72(c): This substance is expected to be dermally absorbed and may cause effects to the liver, kidney, adrenal glands, and the heart.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 44574, Aug. 20, 1998]
            
            
              § 721.320
              Acrylamide-substituted epoxy.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acrylamide-substituted epoxy (PMN P-92-660) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(2)(iv), (a)(3), (a)(4), (a)(5)(i), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(iii), (g)(1)(iv), (g)(1)(vi), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 51681, Oct. 4, 1993]
            
            
              § 721.321
              Substituted acrylamides and acrylic acid copolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted acrylamides and acrylic acid copolymer (PMN P-00-0490) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (v)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15079, Mar. 28, 2003]
            
            
              § 721.323
              Substituted acrylamide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as substituted acrylamide (PMN P-90-1687) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are: (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(iii), (a)(3), (a)(4), (a)(6)(ii), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c). Section 721.63 (a)(5)(i), (a)(5)(ii), and (a)(5)(iii) apply to manufacturing operations only; § 721.63(a)(5)(ix), (a)(5)(x), and (a)(5)(xi) apply to processing and use operations only.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(ii) (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5). The following additional statement shall appear on each label and MSDS as required by this paragraph: This substance may cause nervous system effects.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 51702, Oct. 4, 1993]
            
            
              § 721.324
              Alkoxylated acrylate polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkoxylated acrylate polymer (PMN P-98-807) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 366, Jan. 5, 2000]
            
            
              § 721.329
              Halogenated benzyl ester acrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated benzyl ester acrylate (PMN P-90-1527) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iv), (a)(5)(v), (a)(6)(i), (b), and (c) (concentration set at 1.0 percent). The reporting requirement for § 721.63(a)(5)(i) applies only during manufacture. The reporting requirement for § 721.63 (a)(5)(ii), (a)(5)(iv), and (a)(5)(v) applies only during processing.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g), (g)(1)(iv), (g)(2)(ii), (g)(2)(iv), and (g)(5). The following statement shall appear on each label as specified in § 721.72(b) and the Material Safety Data Sheet (MSDS) as specified in § 721.72 (c): The substance may cause internal organ effects (kidney and blood). The requirements of this section do not apply when the PMN substance is bound or embedded into a plastic, resin matrix, or pellet.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 366, Jan. 5, 2000]
            
            
              § 721.330
              Aromatic acrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an aromatic acrylate (PMN P-01-420) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70174, Dec. 17, 2003]
            
            
              § 721.333
              Dimethyl alkylamine salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as a Dimethyl alkylamine salt (PMNs P-99-0368 and P-99-0369) are subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 81398, Dec. 26, 2000]
            
            
              § 721.336
              Perfluoroalkylethyl acrylate copolymer (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a perfluoroalkylethyl acrylate copolymer (PMN P-94-241) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80(y)(1).
              
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [61 FR 63734, Dec. 2, 1996]
            
            
              § 721.338
              Certain salts of an acrylate copolymer.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified as 2-propenoic acid, polymer with 2-propenamide, ammonium salt (PMN P-00-0333; CAS No. 55554-55-7) and generically as salt of an acrylate copolymer (PMN P-00-0334) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(2), (w)(2), and (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15079, Mar. 28, 2003, as amended at 79 FR 34636, June 18, 2014]
            
            
              § 721.405
              Polyether acrylate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a polyether acrylate (PMN P-95-666) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3419, Jan. 22, 1998]
            
            
              § 721.430
              Oxo-substituted amino­al­kanoic acid derivative.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as oxo-substituted amino al­kan­oic acid derivative (PMN No. P-92-692) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iv), (a)(5)(v), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a) through (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iii), (g)(1)(iv), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(1), (a)(2), and (a)(3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 32236, June 8, 1993, as amended at 58 FR 29946, May 24, 1993]
            
            
              § 721.435
              Alkylphenylpolyether­alk­a­nol­a­mines (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkylphenylpolyether­alk­a­nol­a­mines (PMNs P-97-880/881/882) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44574, Aug. 20, 1998]
            
            
              § 721.445
              Substituted ethyl alken­a­mide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted ethyl alkenamide (PMN No. P-86-1315) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(ii), (g)(1)(vii), (g)(2)(i), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and con­sumer activities. Use other than polymerizing all residual materials from the manufacture, processing, and equipment rinsing of the PMN substance so that no monomers of the PMN substance are released to the environment.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [58 FR 32236, June 8, 1993]
            
            
              § 721.450
              Hydrofluorochloroalkene (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a hydrofluorochloroalkene (PMN P-97-593) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The recordkeeping requirements specified in § 721.125 (a), (b), (c) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44574, Aug. 20, 1998]
            
            
              § 721.463
              Acrylate of polymer based on isophorone diisocyanate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acrylate of polymer based on isophorone diisocyanate (PMN P-00-0626) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), (c)(4) (N = 3 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15079, Mar. 28, 2003]
            
            
              § 721.465
              Alkoxylated alkylpolyol acrylates, adduct with alkylamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkoxylated alkylpolyol acrylates, adduct with alkylamine (PMNs P-98-0082, P-98-0083, and P-98-0084 are subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15079, Mar. 28, 2003]
            
            
              § 721.480
              Aminoester of polyalkenylated alkyldicarboxylic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as Aminoester of polyalkenylated alkyldicarboxylic acid (PMN P-99-0115) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81398, Dec. 26, 2000]
            
            
              § 721.484
              Fluorinated acrylic copolymer (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a fluorinated acrylic copolymer (PMN P-95-1208) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), (x)(1), and (y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [61 FR 63735, Dec. 2, 1996]
            
            
              § 721.505
              Halogenated acrylonitrile.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated acrylonitrile, (PMN P-90-299) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(6)(ii), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(iii), (g)(1)(iv), (g)(1)(v), (g)(1)(vi), (g)(1)(vii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (h).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [56 FR 15792, Apr. 17, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.520
              Alanine, N-(2-carboxyethyl)-N-alkyl-, salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alanine, N-(2-carboxyethyl)-N- alkyl-, salt (P-89-336) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), (c)(4) (where N = 100). The requirement of 40 CFR 721.91(a)(4) that the amount of the substance estimated to be released to water is calculated before entering control technology is not retained. Instead, if the waste stream containing the PMN substance will be treated using biological treatment (activated sludge or equivalent) plus clarification, then the amount of PMN substance reasonably likely to be removed from the waste stream by such treatment may be subtracted in calculating the number of kilograms released. No more than 90 percent removal efficiency may be attributed to such treatment.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 15789, Apr. 17, 1991. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.522
              Oxirane, methyl-, polymer with oxirane, mono(3,5,5,-trimethylhexyl) ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, methyl-, polymer with oxirane, mono (3,5,5,-trimethylhexyl) ether (PMN P-99-669, SNUN S-09-1, and SNUN S-13-29; CAS No. 204336-40-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is use other than as a wetting agent, dispersing agent and defoaming/deaerating agent in waterborne coatings, inks, and paints, water based adhesives, and ultraviolet curable coatings; wetting agent in water miscible metalworking fluids, powdered construction additives for use in cementitious mortars, grouts and tile adhesives, and in liquid admixtures for concrete; and a substrate wetting and anticratering additive for ultraviolet curable inkjet ink.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [68 FR 15080, Mar. 28, 2003, as amended at 80 FR 37164, June 30, 2015]
            
            
              § 721.524
              Alcohols, C 6-12, ethoxylated, reaction product with maleic anhydride.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alcohols, C6-12, ethoxylated, reaction product with maleic anhydride (PMN P-88-1108) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 300).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3419, Jan. 22, 1998]
            
            
              § 721.525
              1-propanol, 3-propoxy-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-propanol, 3-propoxy- (PMN P-00-0827; CAS No. 4161-22-2) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(2)(i) and (a)(3).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o) and (j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [68 FR 15080, Mar. 28, 2003]
            
            
              § 721.530
              Propanoyl chloride, 3-chloro-2,2-dimethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propanoyl chloride, 3-chloro-2,2-dimethyl- (PMN P-84-491; CAS No. 4300-97-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i) through (a)(5)(iii), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (d), (e) (concentration set at 0.1 percent), (f) and (g)(1)(vii), (g)(2)(i) through (g)(2)(v), and (g)(4)(i). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDS are not required under § 721.72 (a) and (c), respectively. The provision of § 721.72(g) requiring placement of specific information on an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1) and (c)(1). (In lieu of incineration, persons subject to this section may dispose of wastes containing the substance by chemically treating liquid wastes so that the first hydrolysis product is less than 10 ppm prior to discharge or purifying the waste stream so that the first hydrolysis product is less than 10 ppm. Those purified waste streams may be reused or sold. All of the substance removed by these processes must be incinerated or treated and released as described in this paragraph (a)(2)(iv).)
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (c), (e) through (f), (i) and (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 32412, Aug. 9, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993; 79 FR 34636, June 18, 2014]
            
            
              § 721.532
              1-Butanol, 3-methoxy-3-methyl-, acetate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-butanol, 3-methoxy-3-methyl-, acetate (PMN P-00-618; SNUN S-05-03; and SNUN S-11-4; CAS No. 103429-90-9) is subject to reporting under this section for the significant new uses described in paragraphs (a)(2) and (a)(3) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. The significant new use is any use other than the use described in P-00-618.
              (ii) [Reserved]
              (3) The significant new uses for any use other than the use described in P-00-618:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3)(i), (b) (concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. Butyl rubber gloves with a minimum thickness of 16.6 mils or Silver shield gloves with a minimum thickness of 2.7 mils have been tested in accordance with the American Society for Testing Materials (ASTM) F739 method and found by EPA to satisfy the consent orders and § 721.63(a)(2)(i) requirements for dermal protection to 100 percent chemical substance. Silver Shield gloves with a minimum thickness of 2.7 mils have been tested in accordance with the American Society for Testing Materials (ASTM) F739 method and found by EPA to satisfy the consent orders and § 721.63(a)(2)(i) requirements for dermal protection for paint formulations where concentrations of the chemical substance is 10% or less. Gloves and other dermal protection may not be used for a time period longer than they are actually tested and must be replaced at the end of each work shift.
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b) (concentration set at 0.1 percent), (c), (d), (f), (g)(1)(iv), (g)(1)(iv), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (o), and any application method that generates a vapor, mist, or aerosol when the percent concentration of the SNUN substance in the final product exceeds 10%.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [68 FR 15080, Mar. 28, 2003, as amended at 80 FR 37164, June 30, 2015]
            
            
              § 721.533
              Propane, 1,1,1,3,3-pentachloro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propane, 1,1,1,3,3-pentachloro- (PMN P-99-1327; CAS No. 23153-23-3) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15080, Mar. 28, 2003]
            
            
              § 721.535
              Halogenated alkane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated alkane (PMN P-01-433) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70174, Dec. 17, 2003]
            
            
              § 721.536
              Halogenated phenyl alkane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated phenyl alkane (PMN P-89-867) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply once the substance has been incorporated into a resin.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv), (a)(5)(v), (6)(i), (b) (concentration set at 0.1 percent), and (c). As an alternative to the respiratory requirements in this section, manufacturers, importers, and processors may use the New Chemical Exposure Limits provisions, including sampling and analytical methods which have previously been approved by EPA for this substance, found in the 5(e) consent order for this substance. As an alternative to the respiratory requirements in this section manufacturers, importers, and processors may use the New Chemical Exposure Limits provisions, including sampling and analytical methods which have previously been approved by EPA for this substance, found in the 5(e) consent order for this substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (g)(1)(vii), (g)(2)(iv), (g)(2)(v), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) [Reserved]
              (v) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 51681, Oct. 4, 1993]
            
            
              § 721.537
              Organosilane ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an organosilane ester (PMN P-96-1661/P-95-1654) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(r) (370,000 kilogram (kg)) (90-day subchronic inhalation study in rats-(40 CFR 799.9346) (62 FR 43828, August 15, 1997) (FRL-5719-5). A person may not manufacture or import the substance beyond the aggregate production volume limit, unless that person conducts this study on the substance and submits all final reports and underlying data in accordance with the procedures and criteria specified in paragraphs (a)(2)(i)(A), (a)(2)(i)(B), (a)(2)(i)(C), and (a)(2)(i)(D) of this section.

              (A) Each study required to be performed pursuant to this section must be scientifically valid. Scientific valid means that the study was conducted according to:
              (1) The test guidelines specified in paragraph (a)(2)(i) of this section.
              (2) An EPA-approved protocol.
              (3) TSCA Good Laboratory Practice Standards at 40 CFR part 792.
              (4) Using methodologies generally accepted at the time the study is initiated.
              (5) Any deviation from these requirements must be approved in writing by EPA.
              (B) Before starting to conduct any of the studies in paragraph (a)(2)(i) of this section, the person must obtain approval of test protocols from EPA by submitting written protocols. EPA will respond to the person within 4 weeks of receiving the written protocols. Published test guidelines specified in paragraph (a)(2)(i) of this section (e.g., 40 CFR part 797 or part 798) provide general guidance for development of test protocols, but are not themselves acceptable protocols.
              (C) The person shall:
              (1) Conduct each study in good faith with due care.
              (2) Promptly furnish to EPA the results of any interim phase of each study.
              (3) Submit, in triplicate (with an additional sanitized copy, if confidential business information is involved), the final report of each study and all underlying data (“the report and data”) to EPA no later than 14 weeks prior to exceeding the applicable production volume limit. The final report shall contain the contents specified in 40 CFR 792.185.
              (D)(1) Except as described in paragraph (a)(2)(i)(D)(2) of this section, if, within 6 weeks of EPA's receipt of a test report and data, the person receives written notice that EPA finds that the data generated by a study are scientifically invalid, the person is prohibited from further manufacture and import of the PMN substance beyond the applicable production volume limit.
              (2) The person may continue to manufacture and import the PMN substance beyond the applicable production limit only if so notified, in writing, by EPA in response to the person's compliance with either of the following paragraphs (a)(2)(i)(D)(2)(i) or (a)(2)(i)(D)(2)(ii) of this section.
              
              (i) The person may reconduct the study. If there is sufficient time to reconduct the study and submit the report and data to EPA at least 14 weeks before exceeding the production limit as required by paragraph (a)(2)(i)(C)(3) of this section, the person shall comply with paragraph (a)(2)(i)(C)(3) of this section. If there is insufficient time for the person to comply with paragraph (a)(2)(ii)(C)(3) of this section, the person may exceed the production limit and shall submit the report and data in triplicate to EPA within a reasonable period of time, all as specified by EPA in the notice described in paragraph (a)(2)(i)(D)(1) of this section. EPA will respond to the person in writing, within 6 weeks of receiving the person's report and data.
              (ii) The person may, within 4 weeks of receiving from EPA the notice described in paragraph (a)(2)(i)(D)(1) of this section, submit to EPA a written report refuting EPA's finding. EPA will respond to the person in writing, within 4 weeks of receiving the person's report.
              (E) The person is not required to conduct a study specified in paragraph (a)(2)(i) of this section if notified in writing by EPA that it is unnecessary to conduct that study.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3419, Jan. 22, 1998]
            
            
              § 721.538
              Phenol, 4-(1,1-dimethyl- ethyl)-, homopolymer.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phenol, 4-(1,1-dimethylethyl)-, homopolymer (PMN P-95-243; CAS No. 30813-81-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(3) of this section.
              (2) High moleculation weight exemption. A batch of the chemical substance may be exempt from the provisions of this rule if the average number molecular weight of the substance is greater than 1,000 and the low molecular weight species below 1,000 and 500 are less than 25 percent and 10 percent, respectively. To be eligible for this exemption, the batch must be individually measured.
              (3) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (d), (f), (g)(3)(i), (g)(4)(i), and (g)(5). The label and material safety data sheet (MSDS) as required by this paragraph shall also include the following statement: This substance is toxic to aquatic invertebrate.
              (ii) Industrial, commercial, and consumer activites. Requirements as specified in § 721.80(q).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4) and (b)(4) (N = 9). When calculating the surface water concentrations according to the instructions in § 721.91, the statement that the amount of the substance that will be released will be calculated before the substance enters control technology does not apply. Instead, if the waste stream containing the substance will be treated using primary and secondary wastewater treatment with control of suspended solids, before release, then the amount of the substance reasonably likely to be removed from the waste stream by such treatment may be subtracted in calculating the number of kilograms released. No more than 95 percent removal efficiency may be attributed to such treatment. These requirements do not apply to the sites specifically exempted in the TSCA section 5(e) consent order for this substance.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 3420, Jan. 22, 1998]
            
            
              § 721.539
              Poly(oxy-1,2-ethanediyl), α-sulfo-ω-[1-[(4-nonylphenoxy)methyl]-2-(2-propenyloxy)ethoxy]-, branched, ammonium salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as Poly(oxy-1,2-ethanediyl), α-sulfo-ω-[1-[(4-nonylphenoxy)methyl]-2-(2-propenyloxy)ethoxy]-, branched, ammonium salts (PMN P-96-1240; CAS No. 184719-88-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3420, Jan. 22, 1998]
            
            
              § 721.540
              Alkylphenoxypolyalkoxy­amine (generic name).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as akylphenoxypolyalkoxyamine (PMN P-86-1489) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (c), (f), and (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (ii) Release to water. Section 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (f), (g), (h), and (k).
              (2) Limitations or revocation of certain requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 26097, June 26, 1990. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.545
              Polyalkenylalkylphenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a Polyalkenylalkylphenol (PMN P-99-0472) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 81398, Dec. 26, 2000]
            
            
              § 721.550
              Alkyl alkenoate, azobis-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl alkenoate, azobis- (PMN P-88-2470) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i) through (a)(5)(iii), (a)(6)(ii), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), and (g)(5). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDS are not required under § 721.72 (a) and (c), respectively. The provision of § 721.72(g) requiring placement of specific information on an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (e), (f), (g), and (h).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 46771, Nov. 6, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.555
              Alkyl amino nitriles (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkyl amino nitriles (PMNs P-96-1674 and P-96-1675) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(2)(iii), (a)(4), (a)(5)(i), (a)(6)(ii),(a)(6)(v), and (c). A full face shield is required if splashing or spraying occurs.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (c)(1) and (c)(2)(iv). The MSDS required by this paragraph shall include the following statement: Ocular exposure may cause death.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g) and (l).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 65709, Nov. 30, 1998]
            
            
              § 721.558
              2-Propanol, 1,1′-iminobis-, N-tallow alkyl derivs., hydrochlorides.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propanol, 1,1′-iminobis-, N-tallow alkyl derivs., hydrochlorides (PMN P-96-1426; CAS No. 1078715-59-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44575, Aug. 20, 1998, as amended at 79 FR 34636, June 18, 2014]
            
            
              § 721.562
              Substituted alkylamine salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted alkylamine salt (PMN P-85-941) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where n = 70).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 45080, Aug. 30, 1995]
            
            
              § 721.575
              Substituted alkyl halide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted alkyl halide (PMN P-83-1222) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i) through (a)(5)(iii), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(ii), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), and (g)(2)(v). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDS are not required under § 721.72 (a), and (c), respectively. The provisions of § 721.72(g) requiring placement of specific information on a label and MSDS do not apply when a label and MSDS are not required under § 721.72 (b), and (c), respectively.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (e), and (f).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 46772, Nov. 6, 1990. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.600
              3-Alkyl-2-(2-anilino)vinyl thi­azolinium salt (generic name).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as 3-alkyl-2-(2-ani­lino)vin­yl­thi­azo­li­nium salt (PMN P-84-1007) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(6)(i), (b) (concentration set at 1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (e), (f) [concentration set at 1 percent], (g)(1)(iii), (g)(1) (may be lethal if inhaled or in contact with eyes), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), and (g)(5). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of MSDSs does not apply when an MSDS is not required under § 721.72(c). The provision of § 721.72(g) requiring placement of specific information on an MSDS does not apply when an MSDS in not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [55 FR 26102, June 26, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.625
              Alkylated diarylamine, sul­furized (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylated diarylamine, sul­furized (PMN P-89-506) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q)
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 26099, June 26, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.630
              Salt of a modified tallow alkylenediamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a salt of a modified tallow alkylenediamine (PMN P-96-1425) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44575, Aug. 20, 1998]
            
            
              § 721.632
              Silicoaluminophosphates, compd. with organic amine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as Silicoaluminophosphates, compd. with organic amine (PMN P-98-1274) is subject to reporting under this section for the significant new uses described in paragraph (a)(2)of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(i), (b) and (c). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the New Chemical Exposure Limit (NCEL) provisions listed in the section TSCA 5(e) consent order for these substances. The NCEL is 0.1 mg/m3 as an 8-hour time weighted average verified by actual monitoring data.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (g)(1)(ii), (g)(1)(iv), (g)(1) (vii), (g)(2)(i), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 81398, Dec. 26, 2000]
            
            
              § 721.633
              Aluminosilicates, phospho-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as aluminosilicates, phospho- (PMN P-98-1275 and SNUN S-11-10; CAS No. 201167-69-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (b), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following NIOSH-certified respirators with an APF of at least 50 meet the requirements of § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters; NIOSH-certified powered air-purifying respirator equipped with a tight-fitting full facepiece and high efficiency particulate air (HEPA) filters; NIOSH-certified supplied-air respirator operated in positive pressure demand or continuous flow mode and equipped with a hood, or helmet or tight-fitting facepiece. As an alternative to the respiratory requirements listed here, a manufacturer or processor may choose to follow the New Chemical Exposure Limit (NCEL) provisions listed in the TSCA section 5(e) consent order for these substances. The NCEL is 0.1 mg/m3 as an 8-hour time weighted average verified by actual monitoring data.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (g)(1)(ii), (g)(1)(iv), (g)(1) (vii), (g)(2)(i), (g)(2)(iv), and (g)(5).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (f), (g), and (h) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 81399, Dec. 26, 2000, as amended at 80 FR 37164, June 30, 2015]
            
            
              § 721.638
              Silyl amine, potassium salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as silyl amine, potassium salt (PMN P-00-1086) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitation or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15080, Mar. 28, 2003]
            
            
              § 721.639
              Amine aldehyde condensate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an amine aldehyde condensate (PMN P-94-1810) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 45080, Aug. 30, 1995]
            
            
              § 721.640
              Amine substituted metal salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as amine substituted metal salts (PMNs P-96-1337/1338/1339) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 4).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3421, Jan. 22, 1998]
            
            
              § 721.641
              Alkylpoly(oxyalkylene)amine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an alkylpoly(oxyalkylene)amine (PMN P-96-1430) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3421, Jan. 22, 1998]
            
            
              § 721.642
              Amines, N-(C 14-18 and C 18-18 unsaturated alkyl)] dipropylene-tri-, tripropylenetetra-, and tetrapropylenepenta-.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances amines, N-(C14-18 and C16-18 unsaturated alkyl)] dipropylenetri-, (PMN P-94-1244), tripropylenetetra- (PMN P-94-1245), and tetrapropylenepenta- (PMN P-94-1246) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11041, Mar. 1, 1995]
            
            
              § 721.643
              Ethoxylated alcohol, phosphated, amine salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as an ethoxylated alcohol, phosphated, amine salt (PMN P-96-1478) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 8).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3421, Jan. 22, 1998]
            
            
              § 721.644
              Amines, C 12-14-tert-alkyl, sulfonates.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as amines, C12-14-tert-alkyl, sulfonates (PMN P-98-400; CAS No. 197527-19-8) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 366, Jan. 5, 2000]
            
            
              § 721.646
              Aminofluoran derivative (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aminofluoran derivative (PMN P-95-512) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [61 FR 63735, Dec. 2, 1996]
            
            
              § 721.647
              Alkoxylated alkyl amine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an alkoxylated alkyl amine (PMN P-01-578) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [68 FR 70174, Dec. 17, 2003]
            
            
              
              § 721.648
              Alkyl dialkylamino phenylsulfonyl alkenoate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl dialkylamino phenylsulfonyl alkenoate (PMN P-00-0816) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15080, Mar. 28, 2003]
            
            
              § 721.650
              11-Aminoundecanoic acid.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance 11-ami­no­un­de­ca­noic acid, CAS Number 2432-99-7, is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is any use other than as.
              (i) An intermediate in the manufacture of polymers in an enclosed process when it is expected that the 11-aminoundecanoic acid will be fully polymerized during the manufacturing process, or
              (ii) A component in photoprocessing solutions.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Definitions. In addition to the definitions in § 721.3, the following definitions apply to this section:
              (i) Enclosed process means a process that is designed and operated so that there is no intentional release of any substance present in the process. A process with fugitive, inadvertent, or emergency pressure relief releases remains an enclosed process so long as measures are taken to prevent worker exposure to and environmental contamination from the releases.
              (ii) Internal subunit means a subunit that is covalently linked to at least two other subunits. Internal subunits of polymer molecules are chemically derived from monomer molecules that have formed covalent links between two or more other molecules.
              (iii) Monomer means a chemical substance that has the capacity to form links between two or more other molecules.
              (iv) Polymer means a chemical substance that consists of at least a simple weight majority of polymer molecules but consists of less than a simple weight majority of molecules with the same molecular weight. Collectively, such polymer molecules must be distributed over a range of molecular weights wherein differences in molecular weight are primarly attributable to differences in the number of internal subunits.
              (v) Polymer molecule means a molecule which includes at least four covalently linked subunits, at least two of which are internal subunits.
              (vi) Subunit means an atom or group of associated atoms chemically derived from corresponding reactants.
              (2) [Reserved]
              [52 FR 19865, May 28, 1987. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29946, May 24, 1993]
            
            
              § 721.655
              Ethoxylated alkyl quaternary ammonium compound.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an ethoxylated alkyl quaternary ammonium compound (PMN P-96-573) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3421, Jan. 22, 1998]
            
            
              § 721.715
              Trisubstituted anthracene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as trisubstituted anthracene (PMN P-91-689) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(iii), (a)(2)(iv), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set 0.1 percent), (f), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (First limit set at 500 kg; second limit set at 25,000 kg).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 10 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [59 FR 27481, May 27, 1994]
            
            
              § 721.720
              Alkoxylated fatty acid amide, alkylsulfate salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an alkoxylated fatty acid amide, alkylsulfate salt (PMN P-97-136) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3422, Jan. 22, 1998]
            
            
              § 721.750
              Aromatic amine compound.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance aromatic amine compound (PMN P-86-334) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent) and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vii), (g)(2)(i) through (g)(2)(iii), and (g)(2)(v). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDS are not required under § 721.72 (a) and (c), respectively. The provisions of § 721.72(g) requiring placement of specific information on a label and MSDS do not apply when a label and MSDS are not required under § 721.72 (b) and (c), respectively.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (e) and (f).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 39899, Sept. 28, 1990. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.757
              Polyoxyalkylene substituted aromatic azo colorant.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyoxyalkylene substituted aromatic azo colorant (PMN P-92-1131) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (w)(1) and (w)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51681, Oct. 4, 1993]
            
            
              § 721.775
              Brominated aromatic com­pound (generic name).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as a brominated aromatic compound (PMN P-84-824) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(1), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), and (g)(2)(v). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of MSDSs does not apply when an MSDS is not required under § 721.72(c). The provision of § 721.72(g) requiring placement of specific information on an MSDS does not apply when an MSDS in not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j) (use as an additive flame retardant for plastics) and (q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (g), (i), and (k).
              (2) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              (3) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [55 FR 26098, June 26, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              
              § 721.785
              Halogenated alkane aromatic compound (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a halogenated alkane aromatic compound (PMN P-94-1747) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv), (a)(5)(v), (6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (g)(1)(vii), (g)(2)(iv), (g)(2)(v), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activites. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [61 FR 63735, Dec. 2, 1996]
            
            
              § 721.805
              Benzenamine, 4,4′-[1,3-phenylenebis(1-methylethyl idene)]bis[2,6-dimethyl-.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance benzenamine, 4,4′-[1,3-phenylenebis(1-methyl ethylidene)]bis[2,6-dimethyl- (CAS Registry Number 2716-12-3; PMN P-86-501) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv) through (a)(5)(xv), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1), (c)(1), (a)(2), (b)(2), and (c)(2).
              (v) Release to water. Requirements as specified in § 721.90 (a)(2)(vi), (b)(2)(vi), and (c)(2)(vi).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements as specified in § 721.125 (a) through (k) are applicable to manufacturers, importers, and processors of these substances .
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 31330, July 15, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.825
              Certain aromatic ether diamines.
              (a) Chemical substances and significant new uses subject to reporting. (1) The following chemical substances are subject to reporting under this section for the significant new uses described in paragraphs (a)(2), (a)(3), and (a)(4) of this section: Benzenamine, 4,4′-[[1,1′-biphenyl]-2,5-diylbis(oxy)]bis- (CAS Number 94148-67-1, Premanufacture notice (PMN) P-85-335); 1,2,4,5-benzenetetracarboxylic acid, diethyl ester, compound with 4,4′-[[1,1′-biphenyl]-2,5-diylbis(oxy)]bis[benzenamine] (1:1) (PMN P-85-336); and 1,2,4,5-benzenetetracarboxylic acid, 1,4-diethyl ester, compound with 4,4′-[[1,1′-biphenyl]-2,5-diylbis(oxy)]bis[benzenamine] (1:1), polymer with 4,4′-[[1,1′-biphenyl]-2,5-diylbis(oxy)]bis[benzenamine]-1,5-diethyl-1,2,4,5-benzenetetra carboxylate (1:1), reaction products with phthalic anhydride (PMN P-86-1153).
              (2) The significant new use for P-85-335 is: Manufacture, import, or processing in a quantity of 100,000 pounds per year, or greater, for any use.
              (3) The significant new use for P-85-336 is: Any use.
              (4) The significant new use for P-86-1153 is: Manufacture, import, or processing in a quantity of 225,000 pounds per year, or greater, for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Persons who must report. Section 721.5 applies to this section except § 721.5(a)(2). A person who intends to manufacture, import, or process for commercial purposes a substance identified in paragraph (a)(3) of this section and intends to distribute the substance in commerce must submit a significant new use notice.
              (2) [Reserved]
              [59 FR 43296, Aug. 23, 1994]
            
            
              § 721.840
              Alkyl substituted diaromatic hydrocarbons.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an alkyl substituted di­aro­matic hydrocarbons (PMN P-91-710) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46464, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.843
              Substituted phenylazophenylazo phenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted phenylazophenylazo, phenol (PMN P-00-0420) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15081, Mar. 28, 2003]
            
            
              § 721.875
              Aromatic nitro compound.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance aromatic nitro compound (PMN P-86-335) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv) through (a)(5)(vii), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vii), and (g)(2)(i) through (g)(2)(v). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDS are not required under § 721.72 (a) and (c), respectively. The provisions of § 721.72(g) requiring placement of specific information on a label and MSDS do not apply when a label and MSDS are not required under § 721.72 (b) and (c), respectively.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (e), and (f).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 39899, Sept. 28, 1990. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.910
              Propanetriol polyalkylenepolyolamine aryl aldimine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as propanetriol polyalkylenepolyolamine aryl aldimine (PMN P-99-0873) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15081, Mar. 28, 2003]
            
            
              § 721.925
              Substituted aromatic (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted aromatic (PMN P-84-954) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vii), (g)(2)(i), and (g)(2)(v). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of MSDSs does not apply when an MSDS is not required under § 721.72(c). The provisions of § 721.72(g) requiring placement of specific information on a label and MSDS do not apply when a label and MSDS are not required under § 721.72 (b) and (c), respectively.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (level set at 0.25 ppm).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [55 FR 26098, June 26, 1990. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              
              § 721.950
              Sodium salt of an alkylated, sulfonated aromatic (generic name).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as a sodium salt of an alkylated, sulfonated aromatic (PMN P-84-591) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j) (use as a dye leveler) and (q).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 26098, June 26, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.977
              Aryloxyarene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aryloxyarene (PMN P-92-314) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(ii), (g)(4)(iii), and (g)(5). The label and MSDS as required by this paragraph shall also include the following statement: This substance may be toxic to sediment organisms.
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3422, Jan. 22, 1998]
            
            
              § 721.980
              Sodium salt of azo acid dye.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a sodium salt of azo acid dye (PMN P-95-633) is subject to eporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3422, Jan. 22, 1998]
            
            
              § 721.981
              Substituted naphtholoazo-substituted naphthalenyl-substituted azonaphthol chromium complex.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted naphtholoazo-substituted naphthalenyl-substituted azonaphthol chromium complex (PMN P-93-1631) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (v)(2), (w)(2), and (x)(2).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3422, Jan. 22, 1998]
            
            
              § 721.982
              Calcium, bis(2,4-pentanedionato-O,O′).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance calcium, bis(2,4-pentanedionato-O,O′) (PMN P-93-214, CAS no. 19372-44-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply if the substance is embedded or encapsulated in a plastic matrix.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), (b) (concentration set a 1.0 percent); and (c). As an alternative to the respiratory requirements in this section, manufacturers, importers, and processors may use the New Chemical Exposure Limits provisions, including sampling and analytical methods which have previously been approved by EPA for this substance, found in the 5(e) consent order for this substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iii), (g)(1)(ix), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (d), (f) through (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [59 FR 27482, May 27, 1994]
            
            
              § 721.983
              Sulfonyl azide intermediate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as sulfonyl azide intermediate (PMN P-99-1202) is subject to reporting under this section for the significant new use described in paragraph (a)(1) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (v)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70174, Dec. 17, 2003]
            
            
              § 721.984
              Amino-hydroxy sulfonaphthylazo-disubstituted phenyl azo benzene carboxylate salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as amino-hydroxy sulfonaphthylazo-disubstituted phenyl azo benzene carboxylate salt (PMN P-00-0351) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(2), (w)(2), (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15081, Mar. 28, 2003]
            
            
              § 721.987
              Dialkylaminophenyl imino pyrazole acid ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dialkylaminophenyl imino pyrazole acid ester (PMN P-98-45) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44575, Aug. 20, 1998]
            
            
              § 721.988
              Pyrazolone azomethine dye (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a pyrazolone azomethine dye (PMN P-98-91) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44575, Aug. 20, 1998]
            
            
              § 721.990
              1,4-Benzedicarboxylic acid, dimethyl ester, polymer with 1,4 - butanediol, cyclized.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,4-benzedicarboxylic acid, dimethyl ester, polymer with 1,4 - butanediol, cyclized (PMN P-00-0789; CAS No. 263244-54-8) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15081, Mar. 28, 2003]
            
            
              § 721.1000
              Benzenamine, 3-chloro-2,6-dinitro-N,N-dipropyl-4-(tri­fluoro­methyl)-.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified as benzenamine, 3-chloro-2,6-dinitro-N,N-dipropyl-4-(trifluoromethyl)- (P-86-83) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(1)(ix), (g)(2)(i), and (g)(2)(v). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of MSDSs does not apply when an MSDS is not required under § 721.72(c). The provision of § 721.72(g) requiring placement of specific information in an MSDS or label does not apply when an MSDS and label are not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 720.80(h).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(3), (b)(1), (b)(3), (c)(1), and (c)(3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (f), (i), and (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [56 FR 25989, June 5, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.1025
              Benzenamine, 4-chloro-2-methyl-; benzenamine, 4-chloro-2-methyl-, hydrochloride; and ben­zenamine, 2-chloro-6-methyl-.
              (a) Chemical substances and significant new use subject to reporting. (1) The chemical substances benzenamine, 4-chloro-2-methyl- (CAS Number 95-69-2); benzenamine, 4-chloro-2-methyl-, hydrochloride (CAS Number 3165-93-3); and benzenamine, 2-chloro-6-methyl- (CAS Number 87-63-8) are subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph:
              (1) Persons who must report. Section 721.5 applies to this section except for § 721.5(a)(2). A person who intends to manufacture, import, or process for commercial purposes a substance identified in paragraph (a)(1) of this section and intends to distribute the substance in commerce must submit a significant new use notice.
              (2) [Reserved]
              [54 FR 12447, Mar. 27, 1989; 54 FR 17707, Apr. 25, 1989. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.1050
              Benzenamine, 2,5-dibutoxy-4-(4-morpholinyl)-, sulfate.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified as benzenamine, 2,5-dibutoxy-4-(4-morpholinyl), sulfate (PMN P-90-1809; CAS number 130169-66-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(ii), (g)(4)(i) and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), unless the substance is released to the Passaic Valley Sewerage Commission publicly-owned treatment works (NPDES Number NJ0021016) which discharges to the New York Bay.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), (f) through (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44061, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              
              § 721.1055
              Benzeneamine, 3,5-difluoro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzeneamine, 3,5-difluoro- (PMN P-97-648; CAS No. 372-39-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(5)(i), (a)(6)(i), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. This NCEL is set at 0.4 mg/m3.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(iii), (g)(1)(iv), (g)(1)(vii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g) and (q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), (i) and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 367, Jan. 5, 2000]
            
            
              § 721.1068
              Benzenamine, 4-isocyanato-N,N-bis(4-isocyanatophenyl)-2,5-dimethoxy-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzenamine, 4-isocyanato-N,N- bis(4-isocyanatophenyl)-2,5-dimethoxy- (PMN P-92-168) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(6)(ii), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (22,000 kg).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51682, Oct. 4, 1993]
            
            
              § 721.1070
              Benzenamine, 4-methoxy-2-methyl-N-(3-methylphenyl).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as benzenamine, 4-methoxy-2-methyl-N-(3-methylphenyl) (PMN P-01-152; CAS No. 93072-06-1) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 5).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70174, Dec. 17, 2003]
            
            
              § 721.1075
              Benzenamine, 4-(1-methyl­bu­toxy)-, hydrochloride.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzenamine, 4-(1-methylbutoxy)-, hydrochloride (PMN P-90-559) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Modifications or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 44062, Sept. 23, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.1085
              Benzenamine,4,4′-methylenebis[N-ethyl-N-methyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as a Benzenamine,4,4′-methylenebis[N-ethyl-N-methyl- (PMN P-99-0557; CAS No. 76176-94-8) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81399, Dec. 26, 2000]
            
            
              § 721.1105
              Benzenamine, 4,4′-methylenebis[2-methyl-6-(1-methylethyl)]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzenamine, 4,4′-methylenebis[2-methyl-6-(1-methylethyl)]- (PMN P-96-93; CAS No. 16298-38-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3422, Jan. 22, 1998]
            
            
              § 721.1120
              Benzenamine, 4,4′-[1,4-phenyl­ene­bis(1-methyl­ethyli­dene)]bis[2,6-dimethyl-.

              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance benzenamine, 4,4′-[1,4-phenylenebis(1-methylethylidene)]bis- (CAS Registry Number 2716-10-1; PMN P-86-503) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iv), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l).
              (iii) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1), (c)(1), (a)(2), (b)(2), and (c)(2).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(2)(vi), (b)(2)(vi), and (c)(2)(vi).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), (j), and (k) are applicable to manufacturers, importers, and processors of these substances .
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 31330, July 15, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.1150
              Substituted polyglycidyl ben­zena­mine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The following chemical substance, referred to by premanufacture notice number and its generic chemical name, is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section: Substituted polyglycidyl benzeneamine, P-83-394.
              (2) The significant new uses are:
              (i) Use in spray applications.
              (ii) Manufacture or processing without establishing a program whereby:
              (A) During all stages of manufacture and processing of the substance, and during response to emergencies and spills involving the substance, any person employed by or under the control of the manufacturer or processor who may potentially be dermally exposed to the substance wears:
              (1) Gloves which cover the arm up to the elbow and which have been determined to be impervious to the substance under conditions of exposure (gloves may be determined to be impervious by standard testing methods or by reliance on the manufacturer's specifications for those gloves selected);
              (2) A face shield of at least 8 inches in length; and
              (3) Clothing which covers any other exposed areas of the arms, legs, and torso.
              (B) All workers described in paragraph (a)(ii)(A) of this section are informed in writing, or by presenting the information as part of a training program in a safety meeting where attendance is recorded, of the following: To avoid all contact with this substance; that structurally similar chemicals have been found to cause cancer, reproductive effects, kidney and liver effects in laboratory animals, and allergic reactions in humans; that this substance is a severe skin and eye irritant; and that the use of impervious gloves, face shields and other clothing to cover exposed areas of the arms, the legs, and the torso is required.

              (C) A label is affixed to each container of the substance or of a formulation containing the substance which (in a print size no smaller than ten point type) contains, at a minimum, the following information:
              
              
                WARNING: CONTACT WITH SKIN AND EYES IS HARMFUL
                
                —Severe skin and eye irritant.
                —Similar chemicals cause cancer, reproductive effects, and kidney and liver changes in laboratory animals. They have also caused allergic reactions in humans.
                —Prevent all contact with skin, eyes, and clothing.
                —Wear impervious gloves, face shield, and protective clothing. Promptly remove and wash contaminated non-impervious clothing before re-use.
                —Wash thoroughly after handling and before eating, drinking, or smoking.
                
                STORAGE INSTRUCTIONS:
                

                —Keep closure tight and upright to prevent leakage.
                
                —Keep container closed during shipment and when not in use.
                —In case of spillage absorb with sand or vermiculite and flush with plenty of water.
                
                FIRST AID:
                
                —In case of eye contact, immediately flush with plenty of water and get immediate medical attention.
                —In case of skin contact, immediately wash with soap and water and get immediate medical attention.
              
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. In addition to the requirements of § 721.17, manufacturers, importers, and processors of the chemical substance identified in paragraph (a)(1) of this section must maintain the following records for five years from their creation:
              (i) The names of persons informed, the date they are informed, and the means by which they are informed in accordance with paragraph (a)(2)(ii)(B) of this section.
              (ii) The names of any transferee and the dates of any transfers of containers which are labeled in accordance with paragraph (a)(2)(ii)(C) of this section.
              (iii) The method used to determine that the protective gloves are impervious to the substance and date and the results of that determination.
              (2) [Reserved]
              [49 FR 43653, Oct. 31, 1984. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.1155
              1,4-benzenediol, 2-(1,1,3,3-tetramethylbutyl)- and Bis(dimethylamino substituted)carbomonocycle.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 1,4-benzenediol, 2-(1,1,3,3-tetramethylbutyl)- and Bis (dimethylamino substituted)carbomonocycle (PMN P-96-92) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3422, Jan. 22, 1998]
            
            
              § 721.1187
              Bis(imidoethylene) benzene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance bis(imidoethylene)benzene (PMN P-93-1447) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11041, Mar. 1, 1995]
            
            
              § 721.1193
              Benzene, 2-bromo-1,4-dimethoxy-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzene, 2-bromo-1,4-dimethoxy- (PMN P-95-17, CAS No. 25245-34-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 45081, Aug. 30, 1995]
            
            
              § 721.1210
              Benzene, (2-chloroethoxy)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzene, (2-chloroethoxy)- (PMN P-87-1471) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(2)(i), (a)(2)(iii), (a)(2)(iv), (a)(3) (applies to gloves only), (a)(4), (a)(5)(iii), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vii), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1) and (c)(1). Disposal other than as described in the premanufacture notice referenced in paragraph (a)(1) of this section.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44062, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.1225
              Benzene, 1,2-dimethyl-, poly­propene derivatives, sulfonated, po­tas­sium salts.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified as benzene, 1,2-dimethyl-, polypropene derivatives, sulfonated, potassium salts (PMN P-89-711) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent, and (f). The following environmental hazard statement shall appear on each label as specified in § 721.72(b) of this section and the MSDS as specified in § 721.72(c) of this section: EPA is requiring aquatic toxicity testing and fate testing for a substance in this product. These requirements are based on EPA's determination that the substance causes toxicity to fish and aquatic organisms based on data on the substance and similar sulfonate compounds. EPA has further determined that discharge of this substance may cause toxicity to fish and aquatic organisms at concentrations as low as 25 ppb. Water releases of the substance are subject to an EPA Significant New Use Rule (SNUR) under 40 CFR part 721 which requires that EPA be notified 90 days prior to use resulting in surface water concentrations in excess of this level.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (q).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 25 ppb). The requirement of 40 CFR 721.91(a)(4) that the amount of the substance estimated to be released to water is calculated before entering control technology is not retained. If the waste stream containing the substance will be treated using biological treatment (activated sludge or equivalent) plus clarification, then the amount of substance reasonably likely to be removed from the waste stream by such treatment may be subtracted in calculating the number of kilograms released. No more than 50 percent removal efficiency may attributed to such treatment.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 15789, Apr. 17, 1991. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.1230
              Benzene, ethenyl-, ar-bromo derivatives.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzene, ethenyl-, ar-bromo derivatives (PMN P-84-660; CAS No. 125904-11-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this SNUR do not apply when the substance is present only in a mixture or in a polymer matrix, if the combined concentration of this substance and the substance identified in § 721.1240 as benzene, (2-bromoethyl)-, ar-bromo derivatives (PMN P-84-704; CAS No. 125904-10-1), present as residual monomers in the mixture or polymer matrix, does not exceed 0.5% by weight or volume. This exemption does not apply if there is reason to believe that during intended use, processing, or other handling, these substances combined may be reconcentrated above the 0.5% level in the mixture or polymer matrix.
              (2) The significant new uses are: (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) (including when the substance becomes airborne in any form), (a)(3), (a)(4) (when the substance becomes airborne in any form), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), (a)(5)(xv) and (c). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the NCEL provisions in the TSCA section 5(e) consent order for this substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(iii), (g)(1)(iv), (g)(1)(vi) (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (a), (b), (j) (flame retardant), and (l).
              (iv) Disposal. It is a significant new use to dispose of the substance other than as follows:

              (A) The following forms of the substance - the substance as a commercial chemical product or manufacturing chemical intermediate; the substance as an off-specification commercial chemical product or manufacturing chemical intermediate; the substance as a residue remaining in a container or in an inner liner removed from a container that has held the substance, unless the container is empty as defined in 40 CFR 261.7(b)(3); any residue or contaminated soil, water, or other debris resulting from the cleanup of a spill into or on any land or water of the substance as a commercial chemical product or manufacturing chemical intermediate, or any residue or contaminated soil, water, or other debris resulting from the cleanup of a spill into or on any land or water, of the substance as an off-specification commercial chemical product or manufacturing chemical intermediate; and any waste stream containing greater than 1.0% of this substance and the substance identified in § 721.1240 combined - shall be disposed of as follows: Requirements as specified in § 721.85 (a)(1), (b)(1), (c)(1), (a)(2), (b)(2), and (c)(2); the landfill shall be operated in accordance with Subtitle C of the Resource Conservation and Recovery Act.
              (B) Any forms of the substance other than those described in paragraph (a)(2)(iv)(A) of this section, including waste streams containing 1.0% or less of this substance and the substance identified in § 721.1240, shall be disposed of as follows: § 721.85 (a)(1), (b)(1), (c)(1), (a)(2), (b)(2), (c)(2), (a)(3), (b)(3), (c)(3), carbon adsorption followed by either physical destruction, or as specified in § 721.90; the landfill shall be operated in accordance with the Resource Conservation and Recovery Act.
              (v) Release to water. Requirements as specified in § 721.90 (a)(2)(iv), (b)(2)(iv), (c)(2)(iv), (a)(2)(v), (b)(2)(v), (c)(2)(v), (a)(3), (b)(3), and (c)(3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [67 FR 17647, Apr. 11, 2002]
            
            
              § 721.1240
              Benzene, (2-bromoethyl)-, ar-bromo derivatives.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzene, (2-bromoethyl)-, ar-bromo derivatives (PMN P-84-704; CAS No. 125904-10-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this SNUR do not apply when the substance is present only in a mixture or in a polymer matrix, if the combined concentration of this substance and the substance identified in § 721.1230 as benzene, ethenyl-, ar-bromo derivatives (PMN P-84-660; CAS No.125904-11-2) present as residual monomers in the mixture or polymer matrix, does not exceed 0.5% by weight or volume. This exemption does not apply if there is reason to believe that during intended use, processing, or other handling, these substances combined may be reconcentrated above the 0.5% level in the mixture or polymer matrix.
              (2) The significant new uses are: (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) (including when the substance becomes airborne in any form), (a)(3), (a)(4) (when the substance becomes airborne in any form), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), (a)(5)(xv), and (c). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the NCEL provisions in the TSCA section 5(e) consent order for this substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(iii), (g)(1)(iv), (g)(1)(vi) (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (a), (b), (c), (h) (in the manufacture of the substance identified in § 721.1230), and (l).
              (iv) Disposal. It is a significant new use to dispose of the substance other than as follows:

              (A) The following forms of the substance - the substance as a commercial chemical product or manufacturing chemical intermediate; the substance as an off-specification commercial chemical product or manufacturing chemical intermediate; the substance as a residue remaining in a container or in an inner liner removed from a container that has held the substance, unless the container is empty as defined in 40 CFR 261.7(b)(3); any residue or contaminated soil, water, or other debris resulting from the cleanup of a spill into or on any land or water of the substance as a commercial chemical product or manufacturing chemical intermediate, or any residue or contaminated soil, water, or other debris resulting from the cleanup of a spill into or on any land or water, of the substance as an off-specification commercial chemical product or manufacturing chemical intermediate; and any waste stream containing greater than 1.0% of this substance and the substance identified in § 721.1230 combined - shall be disposed of as follows: Requirements as specified in § 721.85 (a)(1), (b)(1), (c)(1), (a)(2), (b)(2), and (c)(2); the landfill shall be operated in accordance with Subtitle C of the Resource Conservation and Recovery Act.
              (B) Any forms of the substance other than those described in paragraph (a)(2)(iv)(A) of this section, including waste streams containing 1.0% or less of this substance and the substance identified in § 721.1240, shall be disposed of as follows: § 721.85 (a)(1), (b)(1), (c)(1), (a)(2), (b)(2), (c)(2), (a)(3), (b)(3), (c)(3), carbon adsorption followed by either physical destruction, or as specified in § 721.90; the landfill shall be operated in accordance with the Resource Conservation and Recovery Act.
              (v) Release to water. Requirements as specified in § 721.90 (a)(2)(iv), (b)(2)(iv), (c)(2)(iv), (a)(2)(v), (b)(2)(v), (c)(2)(v),(a)(3), (b)(3), and (c)(3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [67 FR 17648, Apr. 11, 2002]
            
            
              § 721.1300
              [(Dinitrophenyl)azo]-[2,4-dia­mino-5-methoxybenzene] derivatives.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as [(dinitrophenyl)azo]-[2,4-di­a­mino-5-methoxybenzene] derivatives (P-83-817 and P-83-818) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (v)(2), (w)(1), (w)(2), (x)(1), and (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a), (b), (c), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [56 FR 25990, June 5, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.1325
              Benzene, 1-(1-methyl­bu-toxy)-4-nitro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzene, 1-(1-methylbutoxy)-4-nitro- (PMN P-90-560) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(ix), (g)(2)(i), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (p) (production limit set at 43,000 kg).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Modifications or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 44062, Sept. 23, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.1350
              Benzene, (1-methylethyl)(2-phenylethyl)-.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified as benzene, (1-methylethyl)(2-phenylethyl)-, (PMN P-88-894) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(iii), (a)(2)(iv), (a)(3), (b) (concentration set at 1.0 percent), and (c). However, the personal protective clothing required in paragraph (a)(2)(iv) must be tested or evaluated under the requirements of paragraph (a)(3). Furthermore, the imperviousness of gloves required under paragraph (a)(2)(i) may not be demonstrated according to paragraph (a)(3)(ii), but rather must be tested according to paragraph (a)(3)(i) with the following additional requirements: There must be no permeation of the PMN substance greater than 16 ppb after 8 hours of testing in accordance with the American Society for Testing and Materials (ASTM) F739-85 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases.” Gloves may not be used for a time period longer than they are actually tested and must be replaced at the end of each work shift.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iv), (g)(2)(i), (g)(2)(iii), (g)(2)(v), (g)(3)(ii), (g)(4)(i) and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q). In addition, a significant use of the substance is any manner or method of manufacturing, processing, or use other than as an insulating oil for capacitors or transformers.
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1), (c)(1), (a)(2), (b)(2), (c)(2), (a)(3), (b)(3), and (c)(3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 40210, Aug. 13, 1991. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.1372
              Substituted nitrobenzene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as a substituted nitrobenzene (PMN P-92-1125) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 50 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51682, Oct. 4, 1993]
            
            
              § 721.1375
              Disubstituted nitrobenzene (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance disubstituted nitrobenzene (PMN P-84-860) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (d), (e) (concentration set at 0.1 percent), (f) and (g)(1)(vii), (g)(2)(i), (g)(2)(v). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDS are not required under § 721.72 (a) and (c), respectively. The provision of § 721.72(g) requiring placement of specific information on an MSDS does not apply when a MSDS in not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (c), (e), (f) and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 32416, Aug. 9, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.1425
              Pentabromoethylbenzene.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance pentabromoethylbenzene (CAS Number 85-22-3) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph:
              (1) Persons who must report. Section 721.5 applies to this section except for § 721.5(a)(2). A person who intends to manufacture, import, or process for commercial purposes the substance identified in paragraph (a)(1) of this section and intends to distribute the substance in commerce must submit a significant new use notice.
              (2) [Reserved]
              [54 FR 18286, Apr. 28, 1989. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.1430
              Pentachlorobenzene.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance pentachlorobenzene (CAS No. 608-93-5) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63516, Dec. 1, 1993]
            
            
              § 721.1435
              1,2,4,5-Tetrachlorobenzene.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance 1,2,4,5-tetrachlorobenzene (CAS No. 95-94-3) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63516, Dec. 1, 1993]
            
            
              § 721.1440
              1,3,5-Trinitrobenzene.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance 1,3,5-trinitrobenzene (CAS No. 95-35-4) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63516, Dec. 1, 1993]
            
            
              § 721.1450
              1,3-Benzenediamine, 4-(1,1-di­methylethyl)-ar-methyl.
              (a) Chemical substance and significant new uses subject to reporting. (1) The following chemical substance, referred to by its PMN number and chemical name, is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section: P-85-929; 1,3-Benzenediamine, 4-(l,1-dimethylethyl)-ar-methyl.
              (2) The significant new uses are:
              (i) Use other than for applications where the substance will be completely reacted (cured or used as a chemical intermediate).
              (ii) Any method of disposal other than by landfill, incineration, or for wastewater from vent scrubbers, steam vacuum ejectors, pad washings, equipment washouts, and stormwater runoffs, wastewater treatment in permitted industrial wastewater treatment facilities. Each method of disposal must meet all applicable local, State, and Federal laws and regulations.
              (iii) Any manner or method of manufacturing, importing, or processing without establishing a program whereby:
              (A) Any person who may be exposed dermally to the substance wears:
              (1) Gloves which have been determined to be impervious to the substance under the conditions of exposure, including the duration of exposure. This determination is made either by testing the gloves under the conditions of exposure or by evaluating the specifications provided by the manufacturer of the gloves. Testing or evaluation of specifications includes consideration of permeability, penetration, and potential chemical and mechanical degradation by the substance and associated chemical substances.
              (2) Clothing which covers any other exposed areas of the arms, legs, and torso.
              (3) Chemical safety goggles or equivalent eye protection.

              (B) Any person who may be exposed to the substance through inhalation during manufacture, in addition to the dermal protective equipment described in paragraph (a)(2)(iii)(A) of this section, wears at a minimum, a National Institute for Occupational Safety and Health approved, category 23C respirator, organic vapor type. Use of the respirator must be according to 29 CFR 1910.134 and 30 CFR part 11. If a full-face type respirator is selected and worn, the chemical safety goggles requirement in paragraph (a)(2)(iii)(A)(3) of this section is waived.
              (C)(1) All persons who may be exposed to the substance are informed, in writing, and by presenting the information as part of a training program in safety meetings at which attendance is recorded, by means of the following statement:
              
              
                WARNING: Avoid all contact. Chemicals similar in structure to [insert appropriate name] have been found to cause chronic organ and systemic effects and cancer in laboratory animals. To protect yourself, you must wear chemical safety goggles or equivalent eye protection, impervious gloves, and protective clothing while handling this material.
              
              
              (2) During manufacture, the warning statement in paragraph (a)(2)(iii)(C)(1) of this section shall include the additional following statement:
              
              
                Respirators are required during clean-up or loading of bulk material.
              
              

              (D) All persons that receive the PMN substance are notified by means of a Material Safety Data Sheet (“MSDS”) which includes, at a minimum, the language specified in paragraph (a)(2)(iii)(C)(1) of this section, and specifies the requirements for protective equipment in paragraph (a)(2)(iii)(A) and (a)(2)(iii)(B) of this section.
              

              (E) Each container of the substance distributed in commerce has affixed to it a label which includes a Warning Statement which consists, at a minimum, of the language specified in paragraph (a)(2)(iii)(C)(1) of this section. The first word of the Warning Statement is capitalized, and the type size of the first word is no smaller than 6-point type for a label 5 square inches or less in area, 10-point type for a label above 5 but no greater than 10 square inches in area, 12-point type for a label above 10 but no greater than 15 square inches in area, 14-point type for a label above 15 but no greater than 30 square inches in area, or 18-point type for a label over 30 square inches in area. The type size of the remainder of the Warning Statement is no smaller than 6-point type. All required label text is of sufficient prominence, and is placed with such conspicuousness relative to other label text and graphic material, to ensure that the Warning Statement is read and understood by the ordinary individual under customary conditions of purchase and use.
              (iv) Manufacturing and importing the substance for any use at greater than the aggregrate volumes allowed under the consent order issued for Premanufacture Notice P-85-929, without submitting to EPA the corresponding scientifically valid toxicity test data required under that order, developed according to EPA's Good Laboratory Practice standards at 40 CFR part 792 and EPA's testing guidelines at 40 CFR 798.2650 and 798.3300.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Determining whether a use is a significant new use. (i) Any person who intends to manufacture or import the substance identified in paragraph (a)(1) of this section shall, before commencing any manufacture or import, submit to EPA the information required under § 721.11(b).

              (ii) EPA will review this information to determine whether the person has a bona fide intent to manufacture or import the substance. If EPA determines that the person has a bona fide intent to manufacture or import the substance, EPA will tell the person the specific production volumes which would constitute a significant new use under paragraph (a)(2)(iv) of this section.
              (iii) A disclosure to a person with a bona fide intent to manufacture or import the substance of the specific production volumes which would constitute a significant new use under paragraph (a)(2)(iv) of this section will not be considered public disclosure of confidential business information under section 14 of the Act.
              (2) Recordkeeping. In addition to the requirements of § 721.40, manufacturers, importers, and processors must maintain the following records for 5 years after the date they are created:
              (i) Any determination that gloves are impervious to the substance.
              (ii) Names of persons who have attended safety meetings in accordance with paragraph (a)(2)(iii)(C) of this section, the dates of such meetings, and copies of any written information provided in accordance with paragraph (a)(2)(iii)(C) of this section.
              (iii) Copies of any MSDSs used.
              (iv) Names and addresses of all persons to whom the substance is sold or transferred including shipment destination address if different, the date of each transfer, and the quantity of substance sold or transferred on such date.
              (v) Copies of any labels used.
              (vi) Any names used for the substance and the corresponding dates of use.
              (vii) Quantities of the substance manufactured or imported, with the corresponding dates of manufacture or import.
              (viii) Quantities of the substance purchased in the United States by processors of the substance, names and addresses of suppliers, and corresponding dates of purchase.
              (ix) Information on disposal of the substance, including dates waste material is disposed of, location of disposal sites, volume of disposed solid material, estimated volume of any disposed liquid wastes containing the substance, and method of disposal.
              [55 FR 20795, May 21, 1990. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              
              § 721.1500
              1,2-Benzenediamine, 4-ethoxy, sulfate.
              (a) Chemical substance and significant new use subject to reporting. (1) The following chemical substance referred to by its chemical name is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section: 1,2-benzenediamine, 4-ethoxy, sulfate, PMN P-83-105.
              (2) The significant new use is: Manufacture, import, or processing in powder or dry solid form.
              (b) [Reserved]
              (Sec. 5, Pub. L. 94-469, 90 Stat. 2012 (15 U.S.C. 2604))
              [49 FR 43061, Oct. 26, 1984. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.1550
              Benzenediazonium, 4-(di­methyl­amino)-, salt with 2-hy­droxy-5-sul­fo­benzoic acid (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzenediazonium, 4-(dimethylamino)-, salt with 2-hydroxy-5-sulfobenzoic acid (1:1) (CAS No. 124737-31-1) (P-90-1366) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(6)(i), (a)(6)(ii), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(ii), and (g)(5). In addition, the following human health hazard statement shall appear on each label as specified at § 721.72(b) and the MSDS as specified at § 721.72(c). Additional statements may be included as long as they are true and do not alter the meaning of the required statement. Human health hazard statements: This substance may cause severe acute toxicity and death or serious neurotoxic effects.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (volume set at 31,000 kg).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 80 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance as specified in § 721.125 (a) through (i), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [56 FR 40211, Aug. 13, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.1555
              Substituted phenyl azo substituted benzenediazonium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted phenyl azo substituted benzenediazonium salt (PMN P-92-652) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51682, Oct. 4, 1993]
            
            
              § 721.1568
              Benzenediazonium, 2-(methoxycarbonyl)-, chloride (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzenediazonium, 2-(methoxycarbonyl)-, chloride (1:1) (PMN P-93-533; CAS No. 35358-78-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51682, Oct. 4, 1993, as amended at 79 FR 34636, June 18, 2014]
            
            
              § 721.1576
              1,3-Benzenedicarboxylic acid, bis[[4-[(ethenyloxy)methyl] cyclohexyl] methyl] ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,3-benzenedicarboxylic acid, bis[[4-[(ethenyloxy)methyl] cyclohexyl] methyl] ester (PMN P-98-1162; CAS No. 119581-93-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 367, Jan. 5, 2000]
            
            
              § 721.1577
              1,4-Benzenedicarboxylic acid, bis [4-(ethenyloxy) butyl] ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,4-benzenedicarboxylic acid, bis[4-(ethenyloxy) butyl] ester (PMN P-98-1163; CAS No. 117397-31-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 367, Jan. 5, 2000]
            
            
              § 721.1578
              1,4-Benzenedicarboxylic acid, bis[[4-[(ethenyloxy)methyl] cyclohexyl] methyl] ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,4-benzenedicarboxylic acid, bis[[4-[(ethenyloxy)methyl] cyclohexyl] methyl] ester (PMN P-98-1164; CAS No. 209072-72-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 367, Jan. 5, 2000]
            
            
              § 721.1579
              1,2,4-Benzenetricarboxylic acid, tris [4-(ethenyloxy) butyl] ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2,4-benzenetricarboxylic acid, tris [4-(ethenyloxy) butyl] ester (PMN P-98-1165; CAS No. 196109-17-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 367, Jan. 5, 2000]
            
            
              § 721.1580
              Disubstituted benzene ether, polymer with substituted phenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as disubstituted benzene ether, polymer with substituted phenol (PMN P-98-155) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44575, Aug. 20, 1998]
            
            
              § 721.1612
              Substituted 2-nitro- and 2-aminobenzesulfonamide.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as substituted 2-nitro- and 2-aminobenzenesulfonamide (PMNs P-88-1937 and P-88-1938) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a) through (d), (f), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5). The following additional statements shall appear on each label and MSDS required by this paragraph: This substance may be toxic to terrestrial organisms and plants. Notice to user: Release to water restrictions apply.
              (ii) Disposal. Requirements as specified in § 721.85. A significant new use of these substances is any release of the substances to land.
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 100 ppb for P-88-1937 and N = 10 ppb for P-88-1938). When calculating the surface water concentrations according to the instructions in § 721.91(a)(4), the statement that the amount of the substances that will be released will be calculated before the substances enter control technology does not apply. Instead, if the waste stream containing the PMN substances will be treated before release, the amount of the PMN substances reasonably likely to be removed from the waste stream by treatment may be subtracted in calculating the number of kilograms released. No more than 50 percent removal efficiency may be attributed to such treatment.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (j), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [59 FR 27482, May 27, 1994]
            
            
              § 721.1620
              Benzenesulfonamide, alkylphenyl substituted phenyl substituted carbonyl- (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as benzenesulfonamide alkylphenyl substituted phenyl substituted carbonyl- (PMN P-00-368) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(6)(i), (b) (concentration set at 1.0%), and (c). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this chemical substance.
              (ii) Hazard communication program. Requirements as specified in § 721,72(a), (b), (c), (d), (e) (concentration set at 1.0%), (f), (g)(1)(iv), (g)(2)(ii), (g)(2)(iv), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 30).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (f), (g), (h), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70174, Dec. 17, 2003]
            
            
              § 721.1625
              Benzenesulfonic acid, dodecyl-, branched, compds. with N,N-dimethyl-1,3-propanediamine (2:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzenesulfonic acid, dodecyl-, branched, compds. with N,N-dimethyl-1,3-propanediamine (2:1) (PMN P-90-456; CAS No. 319926-68-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new use is:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [56 FR 19242, Apr. 25, 1991; 56 FR 29903, July 1, 1991. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993; 79 FR 34636, June 18, 2014]
            
            
              § 721.1630
              1,2-Ethanediol bis(4-methylbenzenesulfonate); 2,2-oxybis-ethane bis(4-methylbenzenesulfonate); ethanol, 2,2′-[oxybis(2,1-ethanediyl oxy)]bis-, bis(4-methylbenzenesulfonate); ethanol, 2,2′-[oxybis (2,1-ethane diyloxy)] bis-, bis(4-methylbenzenesulfonate); ethanol, 2,2′-[[1-[(2-propenyloxy) methyl]-1,2-ethanediyl] bis(oxy)]bis-, bis(4-methylbenzene sulfonate); and ethanol, 2-[1-[[2-[2-[[(4-methylphenyl)sulfonyl] oxy]ethoxy] ethoxy]methyl]-2-(2-propenyloxy)ethoxy]-, 4-methylbenzenesulfonate.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances 1,2-ethanediol bis(4-methylbenzenesulfonate) (PMN P-93-1193, CAS no. 6315-52-2), 2,2-oxybis-ethane bis(4-methylbenzenesulfonate) (PMN P-93-1194, CAS no. 7460-82-4), ethanol, 2,2′-[oxybis(2,1-ethanediyloxy)]bis-, bis(4-methylbenzene-sulfonate) (PMN P-93-1195, CAS no. 19249-03-7), ethanol, 2,2′-[oxybis(2,1-ethanediyloxy)] bis-, bis(4-methylbenzene sulfonate) (PMN P-93-1196, CAS no. 37860-51-8), ethanol, 2,2′-[[1-[(2-propenyloxy) methyl]-1,2-ethanediyl]bis(oxy)]bis-, bis(4-methylbenzene sulfonate) (PMN P-93-1203, CAS no. 114719-15-2), and ethanol, 2-[1-[[2-[2- [[(4-methylphenyl) sulfonyl] oxy]ethoxy] ethoxy]methyl]-2-(2-propenyloxy)ethoxy]-, 4-methylbenzenesulfonate (PMN P-93-1204, CAS no. 124029-00-1) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [59 FR 27482, May 27, 1994]
            
            
              § 721.1637
              1,2-Propanediol, 3-(2-propenyloxy)-, bis(4-methylbenzene sulfonate); 2-propanol, 1-[2-[[(4-methylphenyl)sulfonyl] oxy]ethoxy]-3-(2-propenyloxy)-4-methylbenzenesulfonate; and 2-propanol, 1-[2-[2-[[(4-methylphenyl)sulfonyl]oxy] ethoxy]ethoxy]-3-(2-propenyloxy)-, 4-methylbenzenesulfonate.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances 1,2-propanediol, 3-(2-propenyloxy)-, bis(4-methylbenzenesulfonate) (PMN P-93-1198, CAS no. 114719-19-6), 2-propanol, 1-[2-[[(4-methylphenyl)sulfonyl]oxy]ethoxy]-3-(2-propenyloxy)-4-methylbenzenesulfonate (PMN P-93-1199, CAS no. 124213-39-4), and 2-propanol, 1-[2-[2-[[(4-methylphenyl)sulfonyl]oxy] ethoxy]ethoxy]-3-(2-propenyloxy)-, 4-methylbenzenesulfonate (PMN P-93-1200, CAS no. 124028-99-5) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [59 FR 27482, May 27, 1994]
            
            
              § 721.1640
              3,6,9,12,-Tetraoxatetradecane-1,14-diol, bis(4-methylbenzenesulfonate; 3,6,9,13-tetraoxahexadec-15-ene-1,11-diol, bis(4-methylbenzenesulfonate); 3,6,9,12,16-pentaoxanonadec-18-ene-1,14-diol, bis(4-methyl benzenesulfonate); and 3,6,9,12-tetraoxatetradecane-1,14-diol, 7-[(2-propenyloxy)methyl]-, bis(4-methylbenzenesulfonate).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances 3,6,9,12-tetraoxatetradecane-1,14-diol, bis(4-methylbenzenesulfonate (PMN P-93-1197, CAS no. 41024-91-3), 3,6,9,13-tetraoxahexadec-15-ene-1,11-diol, bis(4-methylbenzenesulfonate) (PMN P-93-1201), 3,6,9,12,16-pentaoxanonadec-18-ene-1,14-diol, bis(4-methyl benzenesulfonate) (PMN P-93-1202), and 3,6,9,12-tetraoxatetradecane-1,14-diol, 7-[(2-propenyloxy)methyl]-, bis(4-methylbenzenesulfonate) (PMN P-93-1205) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [59 FR 27483, May 27, 1994]
            
            
              § 721.1643
              Benzenesulfonic acid, amino substituted phenylazo-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a benzenesulfonic acid, amino substituted phenylazo- (PMN P-95-86) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(w)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 45081, Aug. 30, 1995]
            
            
              § 721.1645
              Benzenesulfonic acid, 4-methyl-, reaction products with oxirane mono[(CC 10-16-alkyloxy)methyl] derivatives and 2,2,4(or 2,4,4)-trimethyl-1,6-hexanediamine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance benzenesulfonic acid, 4-methyl-, reaction products with oxirane mono[(C10-16-alkyloxy)methyl] derivatives and 2,2,4(or 2,4,4)-trimethyl-1,6-hexanediamine (PMN P-93-1047, CAS no. 147170-38-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [59 FR 27483, May 27, 1994]
            
            
              § 721.1648
              Substituted benzenesulfonic acid salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted benzenesulfonic acid (PMN P-99-1304) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [68 FR 70175, Dec. 17, 2003]
            
            
              § 721.1650
              Alkylbenzenesulfonic acid and sodium salts.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as alkyl benzenesulfonic acid and sodium salts (PMNs P-88-1783, P-88-2231, P-88-2237, and P-88-2530) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive this substance from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44062, Sept. 23, 1993, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.1655
              Alkylbenzenesulfonic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylbenzenesulfonic acid (PMN P-98-679) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 367, Jan. 5, 2000]
            
            
              § 721.1660
              Benzidine-based chemical substances.
              (a) Chemical substances and significant new uses subject to reporting. (1) The benzidine-based chemical substances listed in Table 1 and Table 2 of this section are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
                Table 1—Benzidine-Based Chemical Substances
                
                  CAS or accession No.
                  C.I. name
                  C.I. No.
                  Chemical name
                
                
                  117-33-9
                  Not available
                  Not available
                  1,3-Naphthalenedisulfonic acid, 7-hydroxy-8-[2-[4'-[2-(4-hydroxyphenyl)diazenyl][1,1'-biphenyl]-4-yl]diazenyl]-
                
                
                  65150-87-0
                  Not available
                  Not available
                  1,3,6-Naphthalenetrisulfonic acid, 8-hydroxy-7-[2-[4'-[2-(2-hydroxy-1-naphthalenyl)diazenyl][1,1'- biphenyl]-4-yl]diazenyl]-, lithium salt (1:3)
                
                
                  
                  68214-82-4
                  Direct Navy BH
                  22590
                  2,7-Naphthalenedisulfonic acid, 5-amino-3-[2-[4'-[2-(7-amino-1-hydroxy-3-sulfo-2- naphthalenyl)diazenyl][1,1'-biphenyl]-4- yl]diazenyl]-4-hydroxy-, sodium salt (1:2)
                
                
                  72379-45-4
                  Not available
                  Not available
                  2,7-Naphthalenedisulfonic acid, 4-amino-5-hydroxy-3-[2-[4'-[2-[2-hydroxy-4-[(2- methylphenyl)amino]phenyl]diazenyl][1,1'- biphenyl]-4-yl]diazenyl]-6-(2-phenyldiazenyl)-
                  
                
                
                  Accession No. 21808CAS No. CBI (NA)
                  
                  CBI
                  CBI
                  2,7-Naphthalenedisulfonic acid, 4-amino-5-hydroxy [[[(substituted phenylamino)] substituted phenylazo] diphenyl]azo-, phenylazo-, disodium salt. (generic name)
                  
                
                
                  Accession No. 24921CAS No.
                  
                  CBI
                  CBI
                  4-(Substituted naphthalenyl )azo diphenylyl azo-substituted carbopolycycle azo benzenesulfonic acid, sodium salt. (generic name)
                
                
                  Accession No. 26256CAS No. CBI (NA)
                  
                  CBI
                  CBI
                  4-(Substituted phenyl)azo biphenylyl azo-substituted carbopolycycloazo benzenesulfonic acid, sodium salt. (generic name)
                  
                
                
                  Accession No. 26267CAS No. CBI (NA)
                  
                  CBI
                  CBI
                  4-(Substituted phenyl)azo biphenylyl azo -substituted carbopolycycle azo benzenesulfonic acid, sodium salt. (generic name)
                  
                
                
                  Accession No. 26701CAS No. CBI (NA)
                  
                  CBI
                  CBI
                  Phenylazoaminohydroxynaphthalenylazobiphenylazo substituted benzene sodium sulfonate. (generic name).
                
              
              
                Table 2—Benzidine-Based Chemical Substances
                
                  CAS No.
                  C.I. name
                  C.I. No.
                  Chemical name
                
                
                  92-87-5
                  Benzidine
                  Not available
                  [1,1′-Biphenyl]-4,4′-diamine.
                
                
                  531-85-1
                  Benzidine · 2HCl
                  Not available
                  [1,1′-Biphenyl]-4,4′-diamine, dihydrochloride.
                
                
                  573-58-0
                  C.I. Direct Red 28
                  22120
                  1- Naphthalenesulfonic acid, 3,3′-[[1,1′-biphenyl]-4,4′-diylbis(azo)]bis[4-amino-, disodium salt.
                
                
                  1937-37-7
                  C.I. Direct Black 38
                  30235
                  2,7-Naphthalenedisulfonic acid, 4-amino-3-[[4′-[(2,4-diaminophenyl) azo][1,1′-biphenyl]-4- yl]azo]-5-hydroxy-6-(phenylazo)-, disodium salt.
                
                
                  2302-97-8
                  C.I. Direct Red 44
                  22500
                  1-Naphthalenesulfonic acid, 8,8′-[[1,1′-biphenyl]-4,4′-diylbis(azo)]bis[7-hydroxy-, disodium salt.
                
                
                  2429-73-4
                  C.I. Direct Blue 2
                  22590
                  2,7-Naphthalenedisulfonic acid, 5-amino-3-[[4′-[(7-amino-1-hydroxy-3-sulfo-2-naphthalenyl)azo][1,1′-biphenyl]-4-yl]azo]-4-hydroxy-, trisodium salt.
                
                
                  2429-79-0
                  C.I. Direct Orange 8
                  22130
                  Benzoic acid, 5-[[4′-[(1-amino-4-sulfo-2-naphthalenyl) azo][1,1′-biphenyl]-4-yl]azo]-2- hydroxy-, disodium salt.
                
                
                  2429-81-4
                  C.I. Direct Brown 31
                  35660
                  Benzoic acid, 5-[[4′-[[2,6-diamino-3-[[8-hydroxy-3,6-disulfo-7-[(4-sulfo-1-naphthalenyl)azo]-2- naphthalenyl]azo]-5-methylphenyl]azo][1,1′- biphenyl]-4-yl]azo]-2-hydroxy-, tetrasodium salt.
                
                
                  2429-82-5
                  C.I. Direct Brown 2
                  22311
                  Benzoic acid, 5-[[4′-[(7-amino-1-hydroxy-3-sulfo-2-naphthalenyl) azo][1,1′-biphenyl]-4-yl]azo]-2-hydroxy-, disodium salt.
                
                
                  2429-83-6
                  Direct Black 4
                  30245
                  2,7-Naphthalenedisulfonic acid, 4-amino-3-[[4′-[(2,4-diamino-5-methylphenyl)azo][1,1′-biphenyl]-4-yl]azo] -5-hydroxy-6-(phenylazo)-, disodium salt.
                
                
                  2429-84-7
                  C.I. Direct Red 1
                  22310
                  Benzoic acid, 5-[[4′-[(2-amino-8-hydroxy-6-sulfo-1-naphthalenyl)azo][1,1′-biphenyl]-4-yl]azo]-2-hydroxy-, disodium salt.
                
                
                  2586-58-5
                  C.I. Direct Brown 1:2
                  30110
                  Benzoic acid, 5-[[4′-[[2,6-diamino-3-methyl-5-[(4-sulfophenyl)azo]phenyl]azo][1,1′-biphenyl]-4- yl]azo]-2-hydroxy-, disodium salt.
                
                
                  2602-46-2
                  C.I. Direct Blue 6
                  22610
                  2,7-Naphthalenedisulfonic acid, 3,3′-[[1,1′-biphenyl]-4,4′-diylbis(azo)]bis[5-amino-4-hydroxy-, tetrasodium salt.
                
                
                  2893-80-3
                  C.I. Direct Brown 6
                  30140
                  Benzoic acid, 5-[[4′-[[2,4-dihydroxy-3-[(4-sulfophenyl) azo]phenyl]azo][1,1′-biphenyl]-4- yl]azo]-2-hydroxy-, disodium salt.
                
                
                  3530-19-6
                  C.I. Direct Red 37
                  22240
                  1,3-Naphthalenedisulfonic acid, 8-[[4′-[(4-ethoxyphenyl)azo][1,1′-biphenyl]-4-yl]azo]-7-hydroxy-, disodium salt
                
                
                  3567-65-5
                  C.I. Acid Red 85
                  22245
                  1,3-Naphthalenedisulfonic acid, 7-hydroxy-8-[[4′-[[4-[[(4-methylphenyl)sulfonyl]oxy]phenyl]azo][1,1′-biphenyl]-4-yl]azo]-, disodium salt.
                
                
                  3626-28-6
                  C.I. Direct Green 1
                  30280
                  2,7-Naphthalenedisulfonic acid, 4-amino-5-hydroxy-3-[[4′-[(4-hydroxyphenyl)azo][1,1′- biphenyl]-4- yl]azo]-6-(phenylazo)-, disodium salt.
                
                
                  
                  3811-71-0
                  C.I. Direct Brown 1
                  30045
                  Benzoic acid, 5-[[4′-[[2,4-diamino-5-[(4-sulfophenyl) azo]phenyl]azo][1,1′ biphenyl]-4- yl]azo]-2-hydroxy-, disodium salt.
                
                
                  4335-09-5
                  C.I. Direct Green 6
                  30295
                  2,7-Naphthalenedisulfonic acid, 4-amino-5-hydroxy-6-[[4′-[(4-hydroxyphenyl)azo][1,1′-biphenyl]-4- yl]azo]-3-[(4-nitrophenyl)azo]-, disodium salt.
                
                
                  6358-80-1
                  C.I. Acid Black 94
                  30336
                  2,7-Naphthalenedisulfonic acid, 4-amino-5-hydroxy-3-[[4′-[[4-hydroxy-2-[(2- methylphenyl)amino]phenyl]azo] [1,1′- biphenyl]-4-yl]azo]-6-[(4-sulfophenyl) azo]-, trisodium salt.
                
                
                  6360-29-8
                  C.I. Direct Brown 27
                  31725
                  Benzoic acid, 5-[[4′-[[4-[(4-amino-7-sulfo-1-naphthalenyl)azo]-6-sulfo-1-naphthalenyl]azo][1,1′-biphenyl]-4-yl] azo]-2- hydroxy-, trisodium salt.
                
                
                  6360-54-9
                  C.I. Direct Brown 154
                  30120
                  Benzoic acid, 5-[[4′-[[2,6-diamino-3-methyl-5-[(4-sulfophenyl)azo]phenyl] azo][1,1′-biphenyl]-4-yl]azo]-2- hydroxy-3-methyl-, disodium salt.
                
                
                  8014-91-3
                  C.I. Direct Brown 74
                  36300
                  Benzoic acid, 3,3′-[(3,7-disulfo-1,5-naphthalenediyl)bis [azo(6-hydroxy-3,1-phenylene)azo[6(or7)-sulfo-4,1-naphthalenediyl]azo[1,1′-biphenyl]-4,4′-diylazo]]bis[6-hydroxy-, hexasodium salt.
                
                
                  16071-86-6
                  C.I. Direct Brown 95
                  30145
                  Cuprate(2-), [5-[[4′-[[2,6-dihydroxy-3-[(2-hydroxy-5-sulfophenyl)azo]phenyl] azo][1,1′- biphenyl]-4-yl]azo]-2-hydroxybenzoato(4-)]-, disodium salt.
                
              
              (2) The significant new uses are:
              (i) For each of the chemical substances listed in Table 2 of this section, any use other than use as a reagent to test for hydrogen peroxide in milk; a reagent to test for hydrogen sulfate, hydrogen cyanide, and nicotine; a stain in microscopy; a reagent for detecting blood; an analytical standard; and, additionally for Colour Index (C.I.) Direct Red 28 (Congo Red) (CAS No. 573-58-0), an indicator dye.
              (ii) For the chemical substances listed in Table 1 of this section: Any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Revocation of certain notification exemptions. The provisions of § 721.45(f) do not apply to this section. A person who imports or processes a chemical substance identified in paragraph (a)(1) of this section as part of an article for a significant new use described in paragraph (a)(2) of this section is not exempt from submitting a significant new use notice.
              (2) [Reserved]
              [79 FR 77909, Dec. 29, 2014]
            
            
              § 721.1675
              Disulfonic acid rosin amine salt of a benzidine derivative (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as disulfonic acid rosin amine salt of a benzidine derivative (PMN P-87-1337) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and con­sumer activities. Requirements as specified in § 721.80 (f), (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 33304, Aug. 15, 1990. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.1680
              Substituted benzoic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted benzoic acid (PMN P-01-423) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70175, Dec. 17, 2003]
            
            
              § 721.1700
              Halonitrobenzoic acid, substituted (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance halonitrobenzoic acid, substituted (PMN P-86-1098) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv) through (a)(5)(vii), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b), (c), (d), (e) (concentration set at 1.0 percent), (f) and (g)(1)(vi), (g)(2)(i) through (g)(2)(v), and (g)(5). The provision of § 721.72(d) requiring that employees to be provided with information on the location and availability of a written hazard communication program does not apply when the written program is not required under § 721.72(a).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (c), (e) through (g) and (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 32416, Aug. 9, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.1705
              Benzoic acid, 3-amino-, diazotized, coupled with 6-amino-4-hydroxy-2-naphthalenesulfonic acid, diazotized, (3-aminophenyl)phosphonic acid and diazotized 2,5-diethoxybenzenamine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as benzoic acid, 3-amino-, diazotized, coupled with 6-amino-4-hydroxy-2-naphthalenesulfonic acid, diazotized, (3-amino-phenyl)phosphonic acid and diazotized 2,5-diethoxybenzenamine (PMN P-96-1216; CAS No. 163879-69-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3423, Jan. 22, 1998]
            
            
              
              § 721.1725
              Benzoic acid, 3,3′-methyl­enebis [6 amino-, di-2-propenyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The following chemical substance, referred to by its CAS Number and chemical name, is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section: 61386-02-5, Benzoic acid, 3,3′-methylenebis [6 amino-, di-2-propenyl ester.
              (2) The significant new uses are: (i) Any use other than the use described in Premanufacture Notice P-82-438.
              (ii) Any manner or method of manufacturing or processing the substance for the use described in Pre­man­u­fac­ture Notice P-82-438 different than the manner or method described in Premanufacture Notice P-82-438.
              (b) Special provisions. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Determining whether a specific use is subject to this rule. (i) A person who intends to manufacture, import, or process the chemical substance identified in paragraph (a)(1) of this section may ask EPA whether the use for which the person intends to manufacture, import, or process the substance is a significant new use under paragraph (a)(2)(i) of this section. EPA will answer such an inquiry only if EPA determines that the person has a bona fide intent to manufacture, import, or process the chemical substance.
              (ii) To establish a bona fide intent to manufacture, import, or process the chemical substance, the person must submit to EPA:
              (A) All materials and statements required under § 721.6.
              (B) The specific use for which the person intends to manufacture, import, or process the chemical substance.

              (iii) EPA will review the information submitted by the person under this paragraph to determine whether the person has a bona fide intent to manufacture, import, or process the chemical substance.
              (iv) If EPA determines that the person has a bona fide intent to manufacture, import, or process the chemical substance, EPA will tell the person whether the use for which the person intends to manufacture, import, or process the substance is a significant new use under paragraph (a)(2)(i) of this section. If EPA tells the person that the intended use is not a significant new use under paragraph (a)(2)(i) of this section, EPA will tell the person what activities would constitute a significant new use under paragraph (a)(2)(ii) of this section.
              (v) A disclosure to a person with a bona fide intent to manufacture, import, or process the chemical substance of the significant new uses subject to this section will not be considered public disclosure of confidential business information under section 14 of the Act.
              (vi) EPA will answer an inquiry on whether a particular use is subject to this section within 30 days after receipt of a complete submission under paragraph (b)(1) of this section.
              (2) [Reserved]
              [51 FR 16687, May 6, 1986. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.1728
              Benzoic acid, 2-(3-phenylbutylidene)amino-, methyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzoic acid, 2-(3-phenylbutylidene)amino-, methyl ester (PMN P-85-1211) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (10,600 kg).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51682, Oct. 4, 1993]
            
            
              
              § 721.1729
              Boric acid (H 3BO 3), mixed esters with polyethylene glycol mono-Bu ether and polyethylene glycol mono Me ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as boric acid (H3BO3), mixed esters with polyethylene glycol mono-Bu ether and polyethylene glycol mono Me ether (PMN P-97-635; CAS No. 183290-62-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(2)(i) and (a)(3).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 300).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 368, Jan. 5, 2000]
            
            
              § 721.1730
              Poly(oxy-1,2-ethanediyl), α-butyl-ω-hydroxy, ester with boric acid (H 3BO 3).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly(oxy-1,2-ethanediyl), α-butyl-ω-hydroxy, ester with boric acid (H3BO3) (PMN P-97-636; CAS No. 106008-93-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(2)(i) and (a)(3).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 300).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 368, Jan. 5, 2000]
            
            
              § 721.1731
              Poly(oxy-1,2-ethanediyl), α-methyl-ω-hydroxy, ester with boric acid (H 3BO 3).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly(oxy-1,2-ethanediyl), α-methyl-ω-hydroxy, ester with boric acid (H3BO3) (PMN P-97-637; CAS No. 106008-94-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(2)(i) and (a)(3).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 300).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 368, Jan. 5, 2000]
            
            
              § 721.1732
              Nitrobenzoic acid octyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as nitrobenzoic acid octyl ester (PMN P-93-343) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 1 ppb).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51682, Oct. 4, 1993]
            
            
              § 721.1734
              Substituted benzonitrile (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted benzonitrile (PMN P-97-1029) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(2)(i), (a)(3), (a)(4), (a)(5)(ii), (a)(5)(iv), (a)(5)(v), and (a)(6)(v).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The recordkeeping requirements specified in § 721.125 (a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44576, Aug. 20, 1998]
            
            
              § 721.1735
              Alkylbisoxyalkyl (sub­sti­tut­ed-1,1-dimethylethylphenyl) ben­zo­tria­zole (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance alkylbisoxyalkyl (substituted-1,1-dimethylethylphenyl) benzotriazole (PMN P-86-1771) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv) through (a)(5)(vii), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (c), (d), (e) (concentration set at 1.0 percent), (f) and (g)(1)(iv), (g)(2)(i) through (g)(2)(v), and (g)(5). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of a written hazard communication program does not apply when the written program is not required under § 721.72(a).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k) (light stabilizer for polymers) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (c), (e) through (g), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 21413, Aug. 9, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.1738
              Substituted benzotriazole (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted benzotriazole (PMN P-94-1744) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(ii), (a)(5)(iv), (a)(6)(i), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0%), (f), (g)(1)(iv), (g)(1)(vi), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements specified in § 721.125(a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [61 FR 63736, Dec. 2, 1996]
            
            
              § 721.1745
              Ethoxybenzothiazole disulfide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as ethoxybenzothiazole disulfide (PMN P-90-1384) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(i) through (vii), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vii), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), and (g)(5).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (d) and (f) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 44063, Sept. 23, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.1747
              Substituted benzophenone (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted benzophenone (PMN P-02-262) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) Release to water. Requirement as specified § 721.90(b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70175, Dec. 17, 2003]
            
            
              § 721.1750
              1H-Benzotriazole, 5-(pen­tyl­oxy)- and 1H-ben­zo­tri­a­zole, 5-(pen­tyl­oxy)-, sodium and potassium salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances 1H-benzotriazole, 5-(pen­tyl­oxy)- (PMN P-92-34, CAS no. 133145-29-6), 1H-ben­zo­tri­a­zole, 5-(pen­tyl­oxy)-, sodium salt (PMN P-92-35), and 1H-benzotriazole, 5-(pentyloxy)- , potassium salt (PMN P-92-36) are subject to reporting for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of these substances is any manner or method of manufacture, import, or processing associated with any use of these substances without providing risk notification as follows:
              
              (A) If as a result of the test data required under the section 5(e) consent order for these substances, the employer becomes aware that these substances may present a risk of injury to the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If these substances are not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substances are reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive, or who have received these substances from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial consumer activities. Requirements as specified in § 721.80(p) (limit set at 9,500 kg).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers, importers, and processors of this substance. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of these substances, as specified in § 721.125 (a), (c), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 32237, June 8, 1993]
            
            
              § 721.1755
              Methylenebisbenzotriazole.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance methylenebisbenzotriazole (P-93-578) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. During both manufacture and use of the substance, requirements as specified in § 721.63 (a)(4), (a)(6)(i), (b) (concentration set at 1.0 percent) and (c). During manufacture of the PMN substance § 721.63(a)(5)(i); during use of the PMN substance § 721.63 (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), and (a)(5)(vii).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iv), (g)(1)(vi), (g)(2)(iii), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [60 FR 11041, Mar. 1, 1995]
            
            
              § 721.1760
              Substituted benzotriazole derivatives.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as substituted benzotriazole derivatives (PMNs P-93-374 and P-93-375) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(iv), (g)(1)(vi), (g)(2)(i), (g)(2)(v), and (g)(5).
              
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g), (v)(1), (w)(1), and (x)(1).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11041, Mar. 1, 1995]
            
            
              § 721.1765
              2-Substituted benzotriazole.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 2-substituted benzotriazole (PMN P-90-335) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(ii), (a)(5)(iv), (a)(5)(v), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iv), (g)(1)(vi), (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), (c)(4), ­(where N = 80). However, contrary to § 721.91(a)(4), if the waste stream containing the PMN substance will be treated using biological treatment (activated sludge or equivalent) plus clarification, then the amount of PMN substance reasonably likely to be removed from the waste stream by such treatment may be subtracted in calculating the number of kilograms released. No more than 75 percent removal efficiency may be attributed to such treatment.
              (b) Special requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (i), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 19235, Apr. 25, 1991. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993; 60 FR 30468, June 9, 1995; 63 FR 45955, Aug. 28, 1998]
            
            
              § 721.1767
              Substituted 6,6′-(1-methylethylidene)bis[3,4-dihydro-3-phenyl-1,3-benzoxazine] (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted 6,6′-(1-methylethylidene)bis[3,4-dihydro-3-phenyl-1,3-benzoxazine] (PMN P-00-0993) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15081, Mar. 28, 2003]
            
            
              
              § 721.1775
              6-Nitro-2(3H)-benzo­xazo­lone.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance 6-nitro-2(3H)-benzoxazolone (PMN P-84-963) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (e) (concentration set at 0.1 percent), (f), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), and (g)(2)(v). The provisions of § 721.72(g) requiring placement of specific information on a label and MSDS do not apply when a label and MSDS are not required under § 721.72 (b) and (c), respectively.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), (x)(1), and (y)(2).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (d), (e), (f), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [55 FR 26100, June 26, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.1790
              Polybrominated biphenyls.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified as 1,1′-(Biphenyl, 4,4′-dibromo- (CAS No. 92-86-4); 1,1′-(Biphenyl, 2-bromo- (CAS No. 2052-07-5); 1,1′-(Biphenyl, 3-bromo- (CAS No. 2113-57-7); 1,1′-(Biphenyl, 2,2′, 3,3′, 4,4′, 5,5′, 6,6′-decabromo- (CAS No. 13654-09-6); Nonabromobiphenyl (CAS No. 27753-52-2); Octabromobiphenyl (CAS No. 27858-07-7); and Hexabromobiphenyl (CAS No. 36355-01-8) are subject to reporting under this section for the significant new uses described in paragraph (a)(1)(i) of this section.
              (i) The significant new use is: Any use.
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Persons who must report. Section 721.5 applies to this section except for § 721.5(a)(2). A person who intends to manufacture, import, or process for commercial purposes a substance identified in paragraph (a)(1) of this section and intends to distribute the substance in commerce must submit a significant new use notice.
              (B) [Reserved]
              (2) The chemical substance identified as 1,1′-(Biphenyl, 4-bromo- (CAS No. 92-66-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2)(i) of this section.
              (i) The significant new uses are:
              (A) Industrial, commercial, and consumer activites. Requirements as specified in § 721.80 (f), (j), and (s) (10,000 kilograms).
              (B) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (B) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (C) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              (b) [Reserved]
              [63 FR 45955, Aug. 28, 1998]
            
            
              § 721.1800
              3,3′,5,5′-Tetra­methyl­bi­phenyl-4,4′-diol.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified as 3,3′,5,5′-tetramethylbiphenyl-4,4′-diol (PMN P-88-972) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(vii), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), (b) (concentration set at 1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1 percent), (f), (g)(1)(iv), (g)(1)(ix), (g)(2)(ii), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k) (monomer for epoxy resins and engineering plastics or an antioxidizing agent for lubricating oils) and (p) (level set at 42,000 kg and 366,000 kg).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [55 FR 33308, Aug. 15, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.1805
              Substituted bisaniline.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted bisaniline (PMN P-96-1410) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 4).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3423, Jan. 22, 1998]
            
            
              § 721.1820
              Bisphenol derivative.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as bisphenol derivative (PMN No. P-92-509) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1) (systemic effects—depression in body weight gain and blood effects), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv) (when in dust or mist form), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (d), and (f) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 32237, June 8, 1993, as amended at 58 FR 29946, May 24, 1993]
            
            
              
              § 721.1825
              Bisphenol A, epichloro­hy­drin, polyalkylenepolyol and poly­iso­cyanato derivative.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as bisphenol A, epichlorohydrin, polyalkylenepolyol and polyisocyanato derivative (PMN P-89-750) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(viii), (a)(5)(ix), (a)(6)(ii), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f) and (g)(1)(vi), (g)(1)(vii), (g)(2)(i) through (g)(2)(v), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (q) (The production limit applies to the aggregate production volume of both P-89-750 and P-89-760. P-89-760 is the preferred substance for use in performing these tests. Results from such testing can be used to evaluate the toxicity of P-89-750 as well).
              (iv) Disposal. Requirements as specified in § 721.85 (b)(1), (b)(2), (c)(1), and (c)(2).
              (v) Release to water. Requirements as specified in § 721.90 (a)(2)(ii) (Oil and grease separation may be used as an alternative treatment), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 46772, Nov. 6, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.1850
              Toluene sulfonamide bis­phe­nol A epoxy adduct.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as toluene sulfonamide bisphenol A epoxy adduct (PMN P-90-113) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows. (A) If, as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who have received, or will receive, this substance from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping requirements. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (c), (h), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 15791, Apr. 17, 1991. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.1852
              Di-alkyl borane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as di-alkyl borane (PMN P-00-1087) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 200 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15081, Mar. 28, 2003]
            
            
              § 721.1875
              Boric acid, alkyl and substituted alkyl esters (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance boric acid, alkyl and substituted alkyl esters (PMN P-86-1252) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) and (a)(3), (b) [concentration set at 0.1 percent], and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (d), (e) [concentration set at 0.1 percent], (f), and (g)(1)(i), (g)(1)(iv), (g)(1)(vii), (g)(1)(viii), and (g)(1)(ix), (g)(2)(i) and (g)(2)(v), (g)(4)(i) and (g)(4)(iii), and (g)(5). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDS are not required under § 721.72 (a) and (c), respectively. The provision of § 721.72(g) requiring placement of specific information on a MSDS does not apply when a MSDS was not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1) and (b)(1).
              (v) Release to water. Requirements as specified in § 721.90 (a)(3), (b)(3), and (c)(3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 26108, June 26, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.1878
              Alkali metal alkyl borohydride (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkali metal alkyl borohydride (PMN P-00-1089) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15082, Mar. 28, 2003]
            
            
              § 721.1880
              Borate(1-), tris(acetato-.kappa.O)hydro-, sodium, (T-4)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as borate(1-), tris(acetato-.kappa.O)hydro-, sodium, (T-4)- (PMN P-00-0922; CAS No. 56553-60-7) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 300 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15082, Mar. 28, 2003]
            
            
              § 721.1900
              Substituted bromothiophene.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted bromothiophene (P-83-769) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), and (a)(6)(i).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(1)(i)(D) and (g)(2)(iv). The provision of § 721.72(g) requiring placement of specific information in an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a), (b), (c), (d), (f), and (g).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [56 FR 25990, June 5, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.1907

              Butanamide, 2,2′-[3′dichloro[1,1′-biphenyl]-4,4′-diyl)bisazobis N-2,3-dihydro-2-oxo-1H-benximdazol-5-yl)-3-oxo-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as butanamide, 2,2′-[3′dichloro[1,1′-biphenyl]-4,4′-diyl)bisazobis N-2,3-dihydro-2-oxo-1H-benximdazol-5-yl)-3-oxo- (PMN P-93-1111) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), and (g)(5). The following additional statements shall appear on each label and Material Safety Data Sheet (MSDS) as specified by this paragraph: This substance decomposes in polymers or sheet metal coatings at temperatures greater than 280 °C to give 3,3′ DCB a suspect human carcinogen.
              
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and processing or use at temperatures above 280 °C.
              (iii) Release to water. Requirements as specified in § 721.90 (b)(1) and (c)(1). When the substance is processed or used as a colorant for dyeing plastics, this section does not apply.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 5742, Feb. 4, 1998]
            
            
              § 721.1920
              1,4-Bis(3-hydroxy-4-benzoylphenoxy)butane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,4-bis(3-hydroxy-4-benzoylphenoxy)butane (PMN P-93-483) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 1 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51683, Oct. 4, 1993]
            
            
              § 721.1925
              Substituted carboheterocyclic butane tetracarboxylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted carboheterocyclic butane tetracarboxylate (PMNs P-90-440 and P-95-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply when particle sizes of the chemical substance is greater than 250 microns.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(iv), (g)(1)(vi), (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, and specified in § 721.125 (a) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [56 FR 19242, Apr. 25, 1991. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993; 67 FR 12885, Mar. 20, 2002]
            
            
              § 721.1930
              Butanoic acid, antimony (3=) salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as butanoic acid, antimony (3=) salt (PMN P-94-1143; CAS No. 53856-17-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (g)(1)(i), (g)(1)(vi), (g)(1)(vii), (g)(1)(ix), (g)(2)(i), (g)(2)(v), and (g)(5). The label and MSDS as required by this paragraph shall also include the following statement: This substance may cause neurologic effects. This substance may cause cardiovascular effects. This substance may cause ocular irritation.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (675,000 kg).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3423, Jan. 22, 1998]
            
            
              § 721.1950
              2-Butenedioic acid (Z), mono(2-((1-oxopropenyloxy)ethyl) ester .
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified as 2-butenedioic acid (Z), mono(2-((1-oxopropenyloxy)ethyl) ester (PMN P-85-543) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(xi), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (c), (d), (e) (concentration set at 0.1 percent), (f) (g)(1)(iii), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v) and (g)(5). The provision of § 721.72(d) requiring that employees to be provided with information on the location and availability of a written hazard communication program does not apply when the written program is not required under § 721.72(a).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 44063, Sept. 23, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.2025
              Substituted phenylimino carbamate derivative.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted phenylimino carbamate derivative (PMN P-91-487) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46464, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.2060
              Disubstituted benzenedicarboxylic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a disubstituted benzenedicarboxylic acid (PMN P-01-77) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) Release to water. Requirements as specified § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70175, Dec. 17, 2003]
            
            
              § 721.2075
              Carbamodithioic acid, methyl-, compound with methanamine (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carbamodithioic acid, methyl-, compound with methanamine (1:1) (P-84-1042), is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vii), (g)(1)(vi), and (g)(2)(i). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of MSDSs does not apply when an MSDS is not required under § 721.72(c). The provision of § 721.72(g) requiring placement of specific information in an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 720.80(k).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(2), (b)(2), and (c)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (g), (i), and (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 25990, June 5, 1991. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.2076
              D-Glucuronic acid, polymer with 6-deoxy-L-mannose and D-glucose, acetate, calcium magnesium potassium sodium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as D-Glucuronic acid, polymer with 6-deoxy-L-mannose and D-glucose, acetate, calcium magnesium potassium sodium salt (PMN P-00-7; SNUN S-05-1; SNUN S-06-4; SNUN S-07-03; and SNUN S-07-5; CAS No. 125005-87-0) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. The significant new use is any use other than manufacture of the substance where greater than 5 percent of the chemical substance consists of particle sizes below 10 microns.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70175, Dec. 17, 2003, as amended at 80 FR 37165, June 30, 2015]
            
            
              § 721.2077
              Substituted carbazate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted carbazate (PMN P-97-267) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (c)(1) and (c)(2)(iv). The MSDS required by this paragraph shall include the following statements: Overexposure to this material may cause severe acute toxicity including death. This concern is particularly true with respect to direct contact to the eyes. Exposure to the eyes may cause severe acute toxicity including death.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (a), (b), (c), and (j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 65710, Nov. 30, 1998]
            
            
              § 721.2078
              1-Piperidinecarboxylic acid, 2-[(dichloro-hydroxy-carbomonocycle)hydrazono]-, methyl ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as 1-piperidinecarboxylic acid, 2-[(dichloro-hydroxy-carbomonocycle) hydrazono]-, methyl ester (PMN P-96-756) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(i), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vii), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g), (l), and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 44576, Aug. 20, 1998]
            
            
              § 721.2079
              Dichloro, hydroxy, hydrazino-carbomonocycle (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as dichloro, hydroxy, hydrazino-carbomonocycle (PMN P-96-757) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(i), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vii), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g), (l), and (q).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 44576, Aug. 20, 1998]
            
            
              § 721.2081
              Dichloro, hydroxy, hydrazino-carbomonocycle-monohydrochloride (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as dichloro, hydroxy, hydrazino-carbomonocycle-monohydrochloride (PMN P-96-758) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(i), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vii), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g), (l), and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 44576, Aug. 20, 1998]
            
            
              § 721.2083
              Polysubstituted carbomonocyclic hydroxylamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a polysubstituted carbomonocyclic hydroxylamine (PMN P-97-878) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(ii), (a)(5)(iv), (a)(5)(v), and (a)(6)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The recordkeeping requirements specified in § 721.125 (a), (b), (c), and (d) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44576, Aug. 20, 1998]
            
            
              § 721.2084
              Carbon oxyfluoride (Carbonic difluoride).
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance carbon oxyfluoride (CAS No. 353-50-4), also referred to as carbonic difluoride, is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63516, Dec. 1, 1993]
            
            
              
              § 721.2085
              Hydroxyalkylquinoline dioxoindandialkylcarboxamide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a hydroxyalkylquinoline dioxoindandialkylcarboxamide (PMN P-94-682) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11042, Mar. 1, 1995]
            
            
              § 721.2086
              Coco acid triamine condensate, polycarboxylic acid salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as coco acid triamine condensate, poly­car­box­ylic acid salts. (PMN P-92-446) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46464, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.2087
              3-furancarboxaldehyde, tetrahydro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as a 3-furancarboxaldehyde, tetrahydro- (PMN P-98-1048; CAS No. 79710-86-4) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 368, Jan. 5, 2000]
            
            
              § 721.2088
              Carboxylic acids, (C6-C9) branched and linear.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as carboxylic acids, (C6-C9) branched and linear (PMNs P-93-313, 314, 315, and 316) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(i), (g)(3)(ii), (g)(4)(iii) and (g)(5).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 300 ppb for P-93-313, 314, and 315 and N = 50 ppb for P-93-316).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), (f), (g), (h), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11042, Mar. 1, 1995]
            
            
              § 721.2089
              Tetrasubstituted aminocarboxylic acid.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a tetrasubstituted aminocarboxylic acid (PMN P-85-619) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(vii), (g)(2)(iii), (g)(3)(ii), (g)(4)(ii), (g)(4)(iii), and (g)(5).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (h) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 45081, Aug. 30, 1995]
            
            
              § 721.2091
              Propane, 1,1,1,3,3,3-hexachloro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propane, 1,1,1,3,3,3-hexachloro- (PMN P-96-273; CAS No. 3607-78-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3423, Jan. 22, 1998, as amended at 79 FR 34636, June 18, 2014]
            
            
              § 721.2092
              3-Methylcholanthrene.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance 3-methylcholanthrene (CAS No. 56-49-5) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63516, Dec. 1, 1993]
            
            
              § 721.2093
              Alkenyl carboxylate, metal salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkenyl carboxylate, metal salt (PMN P-99-0848) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (an emulsifier for metalworking fluids) and (q).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [68 FR 15082, Mar. 28, 2003]
            
            
              § 721.2094
              
                N,N′-di(alkyl heteromonocycle)amino chlorotriazine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as N,N′-di(alkyl heteromonocycle)amino chlorotriazine (PMN P-93-1369) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(i) (this respirator meets the minimum requirement for persons exposed via inhalation during manufacture), (a)(5)(ii), (a)(5)(iv), (a)(5)(v) (these three respirators meet the minimum requirements for persons exposed via inhalation during processing and use), (a)(6)(i), (a)(6)(ii), (a)(6)(iii), (a)(6)(iv), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vii), (g)(1)(viii), (g)(1)(ix), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 3424, Jan. 22, 1998]
            
            
              § 721.2095
              Chromate(3-), bis 2-[[substituted-3-[(5-sulfo-1-naphthalenyl)azo] phenyl]azo]substituted monocycle, trisodium (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as chromate(3-), bis 2-[[substituted-3-[(5-sulfo-1-naphthalenyl) azo]phenyl]azo]substituted monocycle, trisodium (PMN P-95-1242) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (v)(1), (w)(1), and (y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [61 FR 63736, Dec. 2, 1996]
            
            
              § 721.2097
              Azo chromium complex dyestuff preparation (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an azo chromium complex dyestuff preparation (PMN P-95-240) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80 (v)(1), (v)(2), (w)(1), (w)(2), (x)(1), and (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [61 FR 63736, Dec. 2, 1996]
            
            
              § 721.2098
              Aliphatic polycarboxylic acid metal salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an aliphatic polycarboxylic acid metal salt (PMN P-01-7) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(v)(1), (x)(1), and (f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70176, Dec. 17, 2003]
            
            
              § 721.2120
              Cyclic amide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as a cyclic amide (PMN P-92-131) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (concentration set at 70 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46465, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.2121
              Thiosubstituted carbonate ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as Thiosubstituted carbonate ester (PMN P-99-0654) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81399, Dec. 26, 2000]
            
            
              § 721.2122
              Substituted phenyl azo substituted sulfo carbopolycycle.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted phenyl azo substituted sulfo carbopolycycle (PMN P-96-702) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(r) (204,000 kg) (activated sludge adsorption isotherm- OPPTS 835.1110 test guideline (public draft; 61 FR 16486, April 15, 1996) (FRL-5363-1), daphnid acute toxicity-§ 797.1300, fish acute toxicity-§ 797.1400, murine immune allergic response study (Toxicology and Applied Pharmacology 112:190-197 (1992)). A person may not manufacture or import the substance beyond the following aggregate production volume limits, unless that person conducts the following corresponding studies on the substance and submits all final reports and underlying data in accordance with the procedures and criteria specified in paragraphs (a)(2)(i)(A), (a)(2)(i)(B), (a)(2)(i)(C), and (a)(2)(i)(D) of this section.

              (A) Each study required to be performed pursuant to this section must be scientifically valid. Scientifically valid means that the study was conducted according to:
              (1) The test guidelines specified in paragraph (a)(2)(i) of this section.
              (2) An EPA-approved protocol.
              (3) TSCA Good Laboratory Practice Standards at 40 CFR part 792.
              (4) Using methodologies generally accepted at the time the study is initiated.
              (5) Any deviation from these requirements must be approved in writing by EPA.
              (B) Before starting to conduct any of the studies in paragraph (a)(2)(i) of this section, the person must obtain approval of test protocols from EPA by submitting written protocols. EPA will respond to the person within 4 weeks of receiving the written protocols. Published test guidelines specified in paragraph (a)(2)(i) of this section (e.g., 40 CFR part 797 or part 798) provide general guidance for development of test protocols, but are not themselves acceptable protocols.
              (C) The person shall:
              (1) Conduct each study in good faith with due care.
              (2) Promptly furnish to EPA the results of any interim phase of each study.
              (3) Submit, in triplicate (with an additional sanitized copy, if confidential business information is involved), the final report of each study and all underlying data (“the report and data”) to EPA no later than 14 weeks prior to exceeding the applicable production volume limit. The final report shall contain the contents specified in 40 CFR 792.185.
              (D)(1) Except as described in paragraph (a)(2)(i)(D)(2) of this section, if, within 6 weeks of EPA's receipt of a test report and data, the person receives written notice that EPA finds that the data generated by a study are scientifically invalid, the person is prohibited from further manufacture and import of the PMN substance beyond the applicable production volume limit.
              (2) The person may continue to manufacture and import the PMN substance beyond the applicable production limit only if so notified, in writing, by EPA in response to the person's compliance with either of the following paragraph (a)(2)(i)(D)(2)(i) or (a)(2)(i)(D)(2)(ii) of this section.
              (i) The person may reconduct the study. If there is sufficient time to reconduct the study and submit the report and data to EPA at least 14 weeks before exceeding the production limit as required by paragraph (a)(2)(i)(C)(3) of this section, the person shall comply with paragraph (a)(2)(i)(C)(3) of this section. If there is insufficient time for the person to comply with paragraph (a)(2)(i)(C)(3) of this section, the person may exceed the production limit and shall submit the report and data in triplicate to EPA within a reasonable period of time, all as specified by EPA in the notice described in paragraph (a)(2)(i)(D)(1) of this section. EPA will respond to the person in writing, within 6 weeks of receiving the person's report and data.
              (ii) The person may, within 4 weeks of receiving from EPA the notice described in paragraph (a)(2)(i)(D)(1) of this section, submit to EPA a written report refuting EPA's finding. EPA will respond to the person in writing, within 4 weeks of receiving the person's report.

              (E) The person is not required to conduct a study specified in paragraph (a)(2)(i) of this section if notified in writing by EPA that it is unnecessary to conduct that study.
              
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3424, Jan. 22, 1998]
            
            
              § 721.2140
              Carbo­poly­cycli­col azo­alkyl­aminoalkyl­carbo­mono­cyclic ester, halogen acid salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as carbopolycyclicol azo­al­kyl­a­mino­al­kyl­car­bo­mon­o­cyc­lic ester, halogen acid salt (PMN P-88-1682) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (f), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4) and (c)(4) (where N = 1 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44063, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.2145
              Ceteareth-25 sorbate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as ceteareth-25 sorbate (PMN P-96-941) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provision of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3425, Jan. 22, 1998]
            
            
              § 721.2155
              Alkoxyamino-alkyl-coumarin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkoxyamino-alkyl-coumarin. (PMN P-00-0108) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15082, Mar. 28, 2003]
            
            
              
              § 721.2175
              Salt of cyclodiamine and mineral acid.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a salt of cyclodiamine and mineral acid (PMN P-91-838) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46465, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.2222
              Cyclohexanamine, N,N-dimethyl-, compd. with alpha-isotridecyl-omega-hydroxypoly(oxy-1,2-ethanediyl) phosphate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as cyclohexanamine, N,N-dimethyl-, compd. with alpha-isotridecyl-omega-hydroxypoly(oxy-1,2-ethanediyl) phosphate (PMN P-96-1176; CAS No. 164383-18-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3425, Jan. 22, 1998]
            
            
              § 721.2250
              1,4-Cyclohexanediamine, cis- and trans-.
              
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified as 1,4-cyclohexanediamine, cis- and trans- (PMNs P-87-1881 and P-87-1882; CAS numbers 15827-56-2 and 2615-25-0) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(ii), (g)(4)(iii), (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 44064, Sept. 23, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.2260
              1,2-Cyclohexanedicarboxylic acid, 2,2-bis[[[[2-[(oxiranylmethoxy) carbonyl]cyclohexy]carbonyl] oxy]methyl]-1,3-propanediyl bis(oxiranylmethyl) ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance 1,2-cyclohexanedicarboxylic acid, 2,2-bis[[[[2-[(oxiranylmethoxy) carbonyl] cyclohexy]carbonyl] oxy]methyl]-1,3-propanediyl bis(oxiranylmethyl) ester (PMN P-92-471) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(ii), (a)(5)(viii), (a)(5)(ix), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(ii), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 51702, Oct. 4, 1993]
            
            
              § 721.2265
              Polyalkylene oxide dialkylamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as Polyalkylene oxide dialkylamine (PMN P-99-0423) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 81399, Dec. 26, 2000]
            
            
              § 721.2270
              Aliphatic dicarboxylic acid salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aliphatic dicarboxylic acid salt (PMN P-92-1352) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 1,000 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51683, Oct. 4, 1993]
            
            
              § 721.2275
              
                N,N,N′,N′-Tetrakis(oxi­ranyl- methyl)-1,3-cyclohexane di­meth­anamine.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified as N,N,N′,N′-tetrakis(oxiranylmethyl)-1,3-cyclohexanedimethanamine (P-84-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vii), (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), and (g)(2)(v).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (h).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [56 FR 25991, June 5, 1991. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.2280
              Cyclopropanecarboxaldehyde.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as cyclopropanecarboxaldehyde (PMN P-96-33) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), (a)(6)(v), (b) (concentration set at 1.0 percent), and (c). Each person who is reasonsonably likely to be exposed by inhalation to the PMN substance in vapor form during loading of rail cars is provided with, and is required to wear, at a minimum, a National Institute for Occupational Safety and Health (NIOSH) approved category 19C Type C supplied-air respirator operated in pressure demand or other positive pressure mode and equipped with a full facepiece with an assigned protection factor (APF) of 200. As an alternative to the respiratory requirements in this section, manufacturers, importers, and processors may use the new chemical exposure limits provisions, including sampling and analytical methods which have previously been approved by EPA for this substance, found in the TSCA section 5(e) consent order for this substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iv), (g)(1)(ix), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activites. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 3425, Jan. 22, 1998]
            
            
              § 721.2287
              DDT (Dichlorodiphenyltrichloroethane).
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance DDT (dichlorodiphenyltrichloroethane) (CAS No. 50-29-3) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63516, Dec. 1, 1993]
            
            
              § 721.2340
              Dialkenylamide (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a dialkenylamide (P-87-502) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), (a)(5)(xv), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g) and (q).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2) and (c)(1), (c)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 26099, June 26, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.2345
              Alkyletherpropyl dialkylamines.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified as alkyletherpropyl dialkylamines (PMNs P-96-1510/1511/1512/1513/1514) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3425, Jan. 22, 1998]
            
            
              § 721.2350
              Alkyltri, tetra, and pentaamines.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkyltri, tetra, and pentaamines (PMNs P-96-406/407/408) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3425, Jan. 22, 1998]
            
            
              § 721.2355
              Diethylstilbestrol.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance diethylstilbestrol (CAS No. 56-53-1) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              
              (2) [Reserved]
              [58 FR 63516, Dec. 1, 1993]
            
            
              § 721.2380
              Disubstituted diamino ani­sole.
              (a) Chemical substance and significant new uses subject to reporting. (1) The following chemical substance referred to by its premanufacture notice number and generic chemical name is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section: P-83-822, disubstituted diamino anisole.
              (2) The significant new uses are:
              (i) Use other than as an intermediate.
              (ii) Manufacture, import, or processing for use as an intermediate without establishing a program whereby:
              (A) Persons employed by or under the control of the manufacturer, importer, or processor who may be exposed to the substance (including those persons involved in maintenance, packaging, and storage operations) wear protective gloves determined to be impervious to the substance by testing the gloves under the conditions of exposure or by evaluating the specifications provided by the manufacturer of the gloves, and
              (B) Packages containing the substance (including those storing the substance between manufacturing or importing and processing stages) are labeled to indicate that the substance should be handled only while using gloves determined to be impervious to the substance.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. In addition to the requirements of § 721.17, manufacturers, importers, and processors of the chemical substance identified in paragraph (a)(1) of this section must maintain the following records for 5 years from their creation:
              (i) The results of any determination that gloves are impervious.
              (ii) The names of persons required to wear gloves.
              (iii) Copies of labels described in paragraph (a)(2)(ii)(B) of this section.
              (2) [Reserved]
              [50 FR 34465, Aug. 26, 1985. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.2385
              Fluoroalkyl diester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fluoroalkyl diester (PMNs P-98-1046 and P-98-1047) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 368, Jan. 5, 2000]
            
            
              § 721.2410
              Alkoxylated alkyldiethylenetriamine, alkyl sulfate salts.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as alkoxylated dialkyldiethylenetriamine, alkyl sulfate salts (PMN P-94-325, 326, and 327) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11042, Mar. 1, 1995]
            
            
              § 721.2420
              Alkoxylated dialkyldiethylenetriamine, alkyl sulfate salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an alkoxylated dialkyldiethylenetriamine, alkyl sulfate salt (PMN P-91-288) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46465, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.2465
              Xanthylium, 9-(2-(ethoxycarbonyl)phenyl)-3,6-bis(ethylamino)-2,7-dimethyl-, ethyl sulfate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as xanthylium, 9-(2-(ethoxycarbonyl)phenyl)-3,6-bis(ethylamino)-2,7-dimethyl-, ethyl sulfate (PMN P-00-1195; CAS No. 26694-69-9) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (j) (a basic dye for complex basic dye pigment manufacture).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15082, Mar. 28, 2003]
            
            
              § 721.2475
              Dimetridazole.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as dimetridazole (P-90-1308) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5) (iii), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iii), (g)(1)(vi), (g)(1)(vii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v) and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44064, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              
              § 721.2480
              Isoalkyldimethylamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as isoalkyldimethylamine (PMN P-96-1320) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44577, Aug. 20, 1998]
            
            
              § 721.2485
              1,3-Dioxolane, 2-ethenyl-.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified as 1,3-Dioxolane, 2-ethenyl- (PMN P-96-1006; CAS No. 3984-22-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(3)(i), (a)(4), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), (a)(6)(v), (b) (concentration set at 1.0 percent), and (c). The imperviousness of each item pursuant to (a)(2)(i) and (a)(2)(ii) must be demonstrated by actual testing under (a)(3)(i) and not by manufacturer specifications. Permeation testing shall be conducted according to the ASTM F739 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases.” Results shall be recorded as a cumulative permeation rate as a function of time, and shall be documented in accordance with ASTM F739 using the format specified in ASTM F1194-89 “Guide for Documenting the Results of Chemical Permeation Testing on Protective Clothing Materials.” Gloves may not be used for a time period longer than they are actually tested and must be replaced at the end of each work shift. The manufacturer, importer, or processor must submit all test data to the Agency and must receive written Agency approval for each type of glove tested prior to use of such gloves.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iii), (g)(1)(iv), (g)(2)(ii), (g)(2)(iii), and (g)(5). The following statements shall appear on each label as specified in § 721.72(b) and the MSDS as specified in § 721.72(c): This substance may cause fatality. When using this substance avoid dermal contact. When using this substance use respiratory protection or engineering and process controls to mitigate respiratory exposure. When using this substance use dermal protection to prevent dermal exposure.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), and (h) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44577, Aug. 20, 1998]
            
            
              § 721.2520
              Alkylated diphenyls.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkylated diphenyls (PMN Nos. P-90-237, P-90-248, and P-90-249) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 1 ppb).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [58 FR 32237, June 8, 1993]
            
            
              § 721.2527
              Acetamide, N-[2-[2-(2-bromo-6-cyano-4-nitrophenyl)diazenyl]-5-(diethylamino)phenyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as acetamide, N-[2-[2-(2-bromo-6-cyano-4-nitrophenyl)diazenyl]-5-(diethylamino)phenyl]- (PMN P-95-514; CAS No. 2537-62-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [61 FR 63736, Dec. 2, 1996, as amended at 79 FR 34637, June 18, 2014]
            
            
              § 721.2532
              Substituted diphenylmethane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted diphenylmethane (PMN P-97-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44577, Aug. 20, 1998]
            
            
              § 721.2535
              Benzene, 1,1′-methylanebis[4-isocyanato-, homopolymer, Bu alc.-blocked.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzene, 1,1′-methylanebis[4-isocyanato-, homopolymer, Bu alc.-blocked (PMN P-95-1386; CAS No. 186321-98-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3425, Jan. 22, 1998]
            
            
              § 721.2540
              Diphenylmethane diisocyanate (MDI) modified.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a diphenylmethane diiso­cy­a­nate (MDI) modified (PMN P-92-294) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (v)(2), (w)(1), (w)(2), (x)(1), (x)(2), (y)(1), and (y)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46465, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.2560
              Alkylated diphenyl oxide (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance alkylated diphenyl oxide (PMN P-84-1079) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) and (a)(3), (b) [concentration set at 1.0 percent], and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (c), (d), (e) [concentration set at 1.0 percent], (f), and (g)(1)(vi) and (g)(1)(ix), (g)(2)(i) and (g)(2)(v), and (g)(5). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of MSDSs does not apply when a MSDS was not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g). The term intermediate as used in § 721.80(g) is defined as an intermediate for making sulfonated surfactants.
              (iv) Release to water. Requirements as specified in § 721.90 (a)(3), (b)(3), and (c)(3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 26109, June 26, 1990, as amended at 57 FR 54305, Nov. 18, 1992. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.2565
              Alkylated sulfonated diphenyl oxide, alkali and amine salts.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified as alkylated sulfonated diphenyl oxide, alkali salt (PMN P-93-352) and alkylated sulfonated diphenyl oxide, amine salt (PMN P-93-353) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 20 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51683, Oct. 4, 1993]
            
            
              § 721.2570
              Alkylated diphenyls (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkylated diphenyls (PMNs P-97-869/870/871) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44577, Aug. 20, 1998]
            
            
              § 721.2575
              Disubstituted diphenylsulfone.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as disubstituted diphenylsulfone (PMN P-92-1119) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iv), (a)(5)(v), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(ii), (g)(4)(iii), and (g)(5). The following additional statements shall appear on each label and MSDS as required by this paragraph: This substance may cause blood effects.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (o), and (q).
              (iv) Release to water. Requirements as specified in § 721.90 (b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 51683, Oct. 4, 1993]
            
            
              § 721.2577
              Certain copper complexes of (substituted sulfonaphthyl azo substituted phenyl) disulfonaphthyl azo, amine salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified as cuprate(3-), [3-[2-[5-(hydroxy-.kappa.O)-4-[2-[1-(hydroxy-.kappa.O)-6-(phenylamino)-3-sulfo-2-naphthalenyl]diazenyl-.kappa.N1]-2-methylphenyl]diazenyl]-1,5-naphthalenedisulfonato(5-)]-, hydrogen, compd. with 2,2′-iminobis[ethanol] (1:3:3) (PMN P-00-0364; CAS No. 1078726-27-8) and cuprate(3-), [3-[2-[5-(hydroxy-.kappa.O)-4-[2-[1-(hydroxy-.kappa.O)-6-(phenylamino)-3-sulfo-2-naphthalenyl]diazenyl-.kappa.N1]-2-methylphenyl]diazenyl]-1,5-naphthalenedisulfonato(5-)]-, ammonium (1:3) (PMN P-00-0365; CAS No. 1078726-28-9) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15082, Mar. 28, 2003, as amended at 79 FR 34637, June 18, 2014]
            
            
              § 721.2580
              C.I. Disperse Red 152 (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as C.I. disperse red 152 (PMN P-97-820) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44577, Aug. 20, 1998]
            
            
              § 721.2582
              Reaction product of alkylene diamine, MDl, substituted carbomonocyclic amine and alkylamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as reaction product of alkylene diamine, MDl, substituted carbomonocyclic amine and alkylamine (PMN P-98-1262) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15083, Mar. 28, 2003]
            
            
              § 721.2584
              Dodecanoic acid, 12-amino-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as dodecanoic acid, 12-amino- (PMN P-98-0823; CAS No. 693-57-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(6)(i), (b) (concentration set at 0.1 percent), and (g). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the NCEL provision listed in the 5(e) consent order for this substance. The NCEL is 1.0 mg/m3 as an 8-hour time-weighted average verified by actual monitoring data.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e), (f), (g)(1)(ii), (g)(1)(vii), (g)(2)(ii), and (g)(2)(iv).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g), (r) (6,000,000 kg.), and a carcinogenicity study (OPPTS 870.4200). A person may not manufacture or import the substance beyond the aggregate production volume limit, unless that person conducts this study on the substance and submits all final reports and underlying data in accordance with the procedures and criteria specified in paragraphs (a)(2)(iii)(A), (a)(2)(iii)(B), (a)(2)(iii)(C), and (a)(2)(iii)(D) of this section.

              (A) Each study required to be performed pursuant to this section must be scientifically valid. Scientifically valid means that the study was conducted according to:
              (1) The test guidelines specified in paragraph (a)(2)(iii) of this section.
              (2) An EPA-approved protocol.
              (3) TSCA Good Laboratory Practice Standards at 40 CFR part 792.
              (4) Using methodologies generally accepted at the time the study is initiated.
              (5) Any deviation from these requirements must be approved in writing by EPA.

              (B) Before starting to conduct any of the studies in paragraph (a)(2)(iii) of this section, the person must obtain approval of test protocols from EPA by submitting written protocols. EPA will respond to the person within 4 weeks of receiving the written protocols. Published test guidelines specified in paragraph (a)(2)(iii) of this section (e.g., 40 CFR part 797 or part 798) provide general guidance for development of test protocols, but are not themselves acceptable protocols.
              (C) The person shall:
              (1) Conduct each study in good faith with due care.
              (2) Promptly furnish to EPA the results of any interim phase of each study.
              (3) Submit, in triplicate (with an additional sanitized copy, if confidential business information is involved), the final report of each study and all underlying data (“the report and data”) to EPA no later than 14 weeks prior to exceeding the applicable production volume limit. The final report shall contain the contents specified in 40 CFR 792.185.
              (D)(1) Except as described in paragraph (a)(2)(iii)(D)(2) of this section, if, within 6 weeks of EPA's receipt of a test report and data, the person receives written notice that EPA finds that the data generated by a study are scientifically invalid, the person is prohibited from further manufacture and import of the PMN substance beyond the applicable production volume limit.
              (2) The person may continue to manufacture and import the PMN substance beyond the applicable production limit only if so notified, in writing, by EPA in response to the person's compliance with either of the following paragraphs (a)(2)(iii)(D)(2)(i) or (a)(2)(iii)(D)(2)(ii) of this section.
              (i) The person may reconduct the study. If there is sufficient time to reconduct the study and submit the report and data to EPA at least 14 weeks before exceeding the production limit as required by paragraph (a)(2)(iii)(C)(3) of this section, the person shall comply with paragraph (a)(2)(iii)(C)(3) of this section. If there is insufficient time for the person to comply with paragraph (a)(2)(iii)(C)(3) of this section, the person may exceed the production limit and shall submit the report and data in triplicate to EPA within a reasonable period of time, all as specified by EPA in the notice described in paragraph (a)(2)(iii)(D)(1) of this section. EPA will respond to the person in writing, within 6 weeks of receiving the person's report and data.
              (ii) The person may, within 4 weeks of receiving from EPA the notice described in paragraph (a)(2)(iii)(D)(1) of this section, submit to EPA a written report refuting EPA's finding. EPA will respond to the person in writing, within 4 weeks of receiving the person's report.
              (E) The person is not required to conduct a study specified in paragraph (a)(2)(iii) of this section if notified in writing by EPA that it is unnecessary to conduct that study.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15083, Mar. 28, 2003]
            
            
              § 721.2585
              Sodium salts of dodecylphenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as sodium salts of dodecylphenol (PMNs P-97-1060/1061/1062) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44577, Aug. 20, 1998]
            
            
              § 721.2600
              Epibromohydrin.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance epibromohydrin, CAS Number 3132-64-7, [Listed in TSCA Inventory as oxirane,(bromoethyl)-] is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is any use.
              (b) Special requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Persons who must report. Section 721.5 applies to this section except for § 721.5(a)(2). A person who intends to manufacture, import, or process for commercial purposes the substance identified in paragraph (a)(1) of this section and intends to distribute the substance in commerce must submit a significant new use notice.
              (2) [Reserved]
              [52 FR 41300, Oct. 27, 1987. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.2625
              Reaction product of alkane­diol and epichlorohydrin.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as reaction product of alkanediol and epichlorohydrin (PMN P-89-760) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(viii), (a)(5)(ix), (a)(6)(ii), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), and (g)(1)(vi), (g)(1)(vii), (g)(2)(i) through (g)(2)(v), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l), and (q). (The production limit applies to the aggregate production volume of both P-89-750 and P-89-760. Results from testing this substance can be used to evaluate the toxicity P-89-750 as well.)
              (iv) Disposal. Requirements as specified in § 721.85 (b)(1), (b)(2), (c)(1), and (c)(2).
              (v) Release to water. Requirements as specified in § 721.90 (a)(2)(ii) (Oil and grease separation may be used as an alternative treatment.), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 46772, Nov. 6, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.2673
              Aromatic epoxide resin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic epoxide resin (PMN P-99-1399) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15083, Mar. 28, 2003]
            
            
              § 721.2675
              Perfluoroalkyl epoxide (generic name).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as perfluoroalkyl epoxide (PMN P-86-562) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(i) and (g)(2)(v). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of MSDSs does not apply when an MSDS is not required under § 721.72(c). The provision of § 721.72(g) requiring placement of specific information on an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g) and (q).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2).
              (v) Release to water. § 721.90 (a)(3), (b)(3), and (c)(3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (g), (i), (j), and (k).
              (2) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              (3) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 26099, June 26, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.2685
              Polyisobutene epoxide (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as polyisobutene epoxide (PMNs P-99-951 and P-99-952) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [68 FR 70176, Dec. 17, 2003]
            
            
              § 721.2725
              Trichlorobutylene oxide.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance trichlorobutylene oxide (TCBO), CAS Number 3083-25-8, [Listed in TSCA Inventory as oxirane, (2,2,2-trichloroethyl)-] is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is any use.
              (b) Special requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Persons who must report. Section 721.5 applies to this section except for § 721.5(a)(2). A person who intends to manufacture, import, or process for commercial purposes the substance identified in paragraph (a)(1) of this section and intends to distribute the substance in commerce must submit a significant new use notice.
              (2) [Reserved]
              [52 FR 41300, Oct. 27, 1987. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.2752
              Epoxy resin containing phosphorus (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an epoxy resin containing phosphorus (PMN P-00-912) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.575(b)(1) apply to this section.
              [68 FR 70176, Dec. 17, 2003]
            
            
              § 721.2755
              Cycloaliphatic epoxy resin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as cycloaliphatic epoxy resin (PMN P-98-105) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(viii), (a)(5)(ix), (a)(5)(x), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the NCEL provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.3 mg/m3.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(i), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 368, Jan. 5, 2000]
            
            
              § 721.2800
              Erionite fiber.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance, erionite fiber (CAS No. 66733-21-9 (when an exact molecular formula is known) and 12510-42-8 (when an exact molecular formula is not known)), is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by the following paragraphs:
              (1) Persons who must report. Section 721.5 applies to this section except for § 721.5(a)(2). A person who intends to manufacture, import, or process for commercial purposes the substance identified in paragraph (a)(1) of this section and intends to distribute the substance in commerce must submit a significant new use notice.
              
              (2) Exemptions. Section 721.45 applies to this section except for § 721.45(f). A person who intends to import or process the substance identified in paragraph (a)(1) of this section as part of an article is subject to the notification provisions of § 721.25.
              [56 FR 56472, Nov. 5, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.2805
              2-Propenoic acid, 2-(phenylthio)ethyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 2-(phenylthio)ethyl ester (PMN P-96-824; CAS No. 95175-38-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3426, Jan. 22, 1998, as amended at 79 FR 34637, June 18, 2014]
            
            
              § 721.2825
              Alkyl ester (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance alkyl ester (PMN P-84-968) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent) and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(ix), (g)(2)(i), (g)(2)(v), and (g)(5). The provision of § 721.72(d) requiring that employees to be provided with information on the location and availability of a written hazard communication program does not apply when the written program is not required under § 721.72(a). The provision of § 721.72(g) requiring placement of specific information on a label does not apply when a label is not required under § 721.72(b).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k) and (q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(3), (b)(3), and (c)(3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (c), (e), (f), (i) and (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 32414, Aug. 9, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.2900
              Substituted aminobenzoic acid ester (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance substituted aminobenzoic acid ester (PMN P-84-951) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) and (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vii) and (g)(2)(v). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDS are not required under § 721.72 (a) and (c), respectively. The provision of § 721.72(g) requiring placement of specific information on a MSDS does not apply when a MSDS in not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (c), (e), (f), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 32415, Aug. 9, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.2920
              
                tert-Amyl peroxy alkylene ester (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance tert-amyl peroxy alkylene ester (PMN P-85-1180) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) and (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (c), (d), (e) (concentration set at 1.0 percent), (f) and (g)(1)(vii), (g)(2)(i), (g)(2)(v), (g)(4)(i), and (g)(5). The provision of § 721.72(d) requiring that employees to be provided with information on the location and availability of a written hazard communication program does not apply when the written program is not required under § 721.72(a).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2) and (a)(3), (b)(1), (b)(2) and (b)(3).
              (v) Release to water. Requirements as specified in § 721.90 (a)(2)(vi), (b)(2)(vi) and (c)(2)(vi).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 32413, Aug. 9, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.2925
              Brominated aromatic ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a brominated aromatic ester (PMN P-95-1128) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(1), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (ii) [Reserved]
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 3426, Jan. 22, 1998]
            
            
              § 721.2950
              Carboxylic acid glycidyl esters.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as carboxylic acid glycidyl ester (PMN P-92-776) is subject to reporting under this section for the significant new uses described in this paragraph.
              (i) The significant new uses are:
              (A) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(ii), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c). As an alternative to the respiratory requirements in this section, manufacturers, importers, and processors may use the New Chemical Exposure Limits provisions, including sampling and analytical methods which have previously been approved by EPA for this substance, found in the 5(e) consent order for this substance.
              (B) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(vi), (g)(1)(vii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (C) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (D) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (B) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (C) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              (2) The chemical substance identified as carboxylic acid glycidyl ester (PMN P-92-777) is subject to reporting under this section for the significant new uses described in this paragraph.
              (i) The significant new uses are:
              (A) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(i) (§ 721.63(a)(5)(i) applies only during processing operations), (a)(5)(ii), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c). As an alternative to the respiratory requirements in this section, manufacturers, importers, and processors may use the New Chemical Exposure Limits provisions, including sampling and analytical methods which have previously been approved by EPA for this substance, found in the 5(e) consent order for this substance.
              (B) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(vi), (g)(1)(vii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (C) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (D) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (B) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (C) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              (b) [Reserved]
              [59 FR 27483, May 27, 1994]
            
            
              
              § 721.3000
              Dicarboxylic acid monoester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The following chemical substance referred to by its premanufacture notice number and its generic chemical name is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section: dicarboxylic acid monoester, P-83-255.
              (2) The significant new uses are:
              (i) Any manufacture in the United States for commercial purposes.
              (ii) Failure to require the use of gloves determined to be impervious to the substance, and/or failure to require the use of clothing to prevent dermal contact for any person involved in any processing or use operation where dermal contact may occur. (Gloves may be determined to be impervious to the substance either by testing the gloves under the conditions of use or by relying on the manufacturer's specifications.)

              (iii) Distribution in commerce by any person, including importers, processors, and distributors, without affixing to each container of any formulation containing the substance a label that includes, in letters no smaller than 10 point type, the following statements:
              
              

                WARNING! HARMFUL IF INHALED OR ABSORBED THROUGH THE SKIN. MAY CAUSE REPRODUCTIVE EFFECTS.
                
                —Do not get in eye, on skin, or clothing.
                —Do not breathe (vapor, mist, spray, dust).
                —Use with adequate ventilation.
                —Wear impervious gloves and protective equipment to prevent contact or exposure.
                —Promptly remove contaminated non-imprevious clothing, wash before reuse.
                —Discard contaminated leather shoes.
                —Wash thoroughly after handling, and before eating, drinking, or smoking.
                —Keep container closed.
                FIRST AID: In case of contact.
                EYES: Immediately flush with water for at least 15 minutes.
                SKIN: Promptly wash thoroughly with mild soap and water.
                INHALATION: Remove to fresh air. If breathing is difficult, give oxygen.
                INGESTION: If conscious, give water and induce vomiting.
              
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. In addition to the requirements of § 721.17, importers and processors of the chemical substance identified in paragraph (a)(1) of this section must maintain the following records for five years from their creation:
              (i) The names of persons required to wear protective clothing.
              (ii) The name and address of each person to whom the substance is sold or transferred and the date of such sale or transfer.
              (2) [Reserved]
              [49 FR 43064, Oct. 26, 1984. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.3020
              Ethaneperoxoic acid, 1,1-dimethylpropyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as ethaneperoxoic acid, 1,1-dimethylpropyl ester (PMN P-85-680; CAS No. 690-83-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 61).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 26111, June 26, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993; 78 FR 46286, July 31, 2013]
            
            
              
              § 721.3025
              Fatty acids C 12-18, C  unsaturated, C 12-18 alkyl esters (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acids C12-18, C18 unsaturated, C12-18 alkyl esters (PMNs P-94-697 through P-94-895) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (750,000 kilograms).
              (ii) Hazard communication program. A significant new use of these substances is any manner or method of manufacture, import, or processing associated with any use of these substances without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for these substances, the employer becomes aware that these substances may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substances are reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive or who have received the substances from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A), are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) within 90 days from the time the employer becomes aware of the new information.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 369, Jan. 5, 2000]
            
            
              § 721.3031
              Boric acid (H 3BO 3, zinc salt (2 = 3).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as boric acid (H3BO3), zinc salt (2 = 3) (PMN P-97-552; CAS No. 10192-46-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44578, Aug. 20, 1998]
            
            
              § 721.3032
              Boric acid (H 3BO 3), zinc salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as boric acid (H3BO2), zinc salt (PMN P-97-553; CAS No. 14720-55-9) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44578, Aug. 20, 1998]
            
            
              § 721.3034
              Methylamine esters.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as methylamine esters (PMN P-94-982) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11042, Mar. 1, 1995]
            
            
              § 721.3062
              1H-Indene-2-carboxylic acid, 5-chloro-2,3-dihydro-1-oxo-, methyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1H-indene-2-carboxylic acid, 5-chloro-2,3-dihydro-1-oxo-, methyl ester (PMN P-00-966; CAS No. 65738-56-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 200).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70176, Dec. 17, 2003, as amended at 79 FR 34637, June 18, 2014]
            
            
              § 721.3063
              Certain substituted phenyl azo substituted phenyl esters.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified as glycine, N-[3-(acetylamino)-4-[2-(2-cyano-4-nitrophenyl)diazenyl]phenyl]-N-(2-methoxy-2-oxoethyl)-, methyl ester (PMN P-95-0655: CAS No. 149850-30-6); L-alanine, N-[5-(acetylamino)-2-chloro-4-[2-(2-cyano-4-nitrophenyl)diazenyl]phenyl]-, methyl ester (PMN P-95-0782; CAS No. 157707-95-4); and generically as substituted phenyl azo substituted phenyl esters (PMN P-95-0871) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(w)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [61 FR 63736, Dec. 2, 1996, as amended at 79 FR 34637, June 18, 2014]
            
            
              § 721.3080
              Substituted phosphate ester (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted phosphate ester (PMN P-85-730) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vii), (g)(2)(i), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (iv) Release to water. Section 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 26100, June 26, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.3085
              Brominated phthalate ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as brominated phthalate ester (PMN P-90-581) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (ii) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of these substances without providing risk notification as follows.
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substances are reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive, or who have received the substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 3426, Jan. 22, 1998]
            
            
              § 721.3100
              Oligomeric silicic acid ester compound with a hy­droxyl­al­kyla­mine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as oligomeric silicic acid ester compound with a hydroxylalkylamine (PMN P-91-118) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(a).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46465, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.3110
              Polycarboxylic acid ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a polycarboxylic acid ester (PMN P-97-1108) is subject to reporting under this section for the significant new use described in paragraph (a)(1) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or evocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70176, Dec. 17, 2003]
            
            
              § 721.3130
              Sulfuric acid, mono-C 9-11-alkyl esters, sodium salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as sulfuric acid, mono-C9-11-alkyl esters, sodium salts (PMN P-01-149; CAS No. 84501-49-5) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (5,000 kilogram (kg)).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70176, Dec. 17, 2003]
            
            
              § 721.3135
              Phosphorous modified epoxy resin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a phosphorous modified epoxy resin (PMNs P-00-992 and P-01-471) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90(a)(4), (b)(4), and (c)(4) (N = 6).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70176, Dec. 17, 2003]
            
            
              § 721.3140
              Vinyl epoxy ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance vinyl epoxy ester (PMN P-85-527) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent) and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iii), (g)(1)(vii), (g)(2)(i) through (g)(2)(iii), (g)(2)(v), (g)(4)(i), and (g)(5). The provision of § 721.72(d) requiring that employees to be provided with information on the location and availability of a written hazard communication program does not apply when the written program is not required under § 721.72(a).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k) (as an injection molding coating), and (y).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(2), (b)(2), and (c)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (e), (f), (g), (h), and (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 39900, Sept. 28, 1990. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.3152
              Ethanaminium, N-ethyl-2-hydroxy-N,N-bis(2-hydroxyethyl)-, diester with C 12-18 fatty acids, ethyl sulfates (salts).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance ethanaminium, N-ethyl-2-hydroxy-N,N-bis(2-hydroxyethyl)-, diester with C12-18 fatty acids, ethyl sulfates (salts) (P-94-24) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment the employer must incorporate this new information, and any information on methods for protecting against such risk, into a material safety data sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive, or who have received, this substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (1,900,000 kg).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [60 FR 45081, Aug. 30, 1995]
            
            
              
              § 721.3155
              3,8-Dioxa-4,7-disiladecane, 4,4,7,7-tetraethoxy-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 3,8-dioxa-4,7-disiladecane, 4,4,7,7-tetraethoxy- (PMN P-95-1326; CAS No. 16068-37-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3426, Jan. 22, 1998]
            
            
              § 721.3160
              1-Chloro-2-bromoethane.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance 1-chloro-2-bromoethane (CAS No. 107-04-0) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Persons who must report. Section 721.5 applies to this section except for § 721.5(a)(2). A person who intends to manufacture, import, or process for commercial purposes the substance identified in paragraph (a)(1) of this section and intends to distribute the substance in commerce must submit a significant new use notice.
              (2) [Reserved]
              [53 FR 2845, Feb. 2, 1988. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.3220
              Pentachloroethane.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance pentachloroethane, CAS Number 76-01-7, is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Persons who must report. Section 721.5 applies to this section except for § 721.5(a)(2). A person who intends to manufacture, import, or process for commercial purposes the substance identified in paragraph (a)(1) of this section and intends to distribute the substance in commerce must submit a significant new use notice.
              (2) [Reserved]
              [51 FR 32079, Sept. 9, 1986. Redesignated at 53 FR 2845, Feb. 2, 1988 and correctly redesignated at 56 FR 29903, July 1, 1991. Further redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.3248
              Ethane, 1,2,2- trichlorodifluoro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as ethane, 1,2,2-trichlorodifluoro- (CAS No. 354-21-2, PMN No. P-92-595) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [58 FR 32237, June 8, 1993]
            
            
              § 721.3260
              Ethanediimidic acids.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified as ethanediimidic acids (PMNs P-90-1472 and P-90-1473), are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(i), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e), (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(4)(ii), (g)(4)(iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1) and (b)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44065, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.3310
              Poly[oxy(methyl-1,2-ethanediyl)],α-(1-oxo-2-propenyl)-ω-[(tetrahydro-2-furanyl)methoxy]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly[oxy(methyl-1,2-ethanediyl)],α-(1-oxo-2-propenyl)-ω-[(tetrahydro-2-furanyl)methoxy]- (PMN P-98-150; CAS No.149303-87-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. Manufacture of the PMN substance with an average number of moles of propoxy group between 5 and 14.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 369, Jan. 5, 2000]
            
            
              § 721.3320
              Ethanol, 2-amino-, com­pound with N-hydroxy-N-nitro­soben­zena­mine (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as ethanol, 2-amino-, compound with N-hydroxy-N-nitrosobenzenamine (1:1) (P-86-542), is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vii), (g)(2)(i), and (g)(2)(v).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 720.80(k) (monomer stabilizer).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [56 FR 25990, June 5, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.3340
              Ethanol, 2,2′-(hexylamino)bis-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as ethanol, 2,2′-(hexylamino)bis- (PMN P-91-1346) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements as specified at § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 31968, July 20, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.3350
              N-Nitrosodiethanolamine.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance N-nitrosodiethanolamine (CAS No. 1116-54-7) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63517, Dec. 1, 1993]
            
            
              § 721.3360
              Substituted ethanolamine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted ethanolamine (PMN P-91-490) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (v)(2), (w)(1), (w)(2), (x)(1), (x)(2), (y)(1), and (y)(2).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46466, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.3364
              Aliphatic ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an aliphatic ether (PMN P-93-1381) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [59 FR 27484, May 27, 1994]
            
            
              § 721.3374
              Alkylenediolalkyl ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as an alkylenediolalkyl ether (PMN P-93-362) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51684, Oct. 4, 1993]
            
            
              § 721.3380
              Benzenamine, 4-methoxy-2-methyl-N-phenyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzenamine, 4-methoxy-2-methyl-N-phenyl- (PMN P-83-910; CAS No. 41317-15-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) and (a)(3).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(1)(i)(D) and (g)(2)(v). The provision of § 721.72(g) requiring placement of specific information in an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a), (b), (c), (d), (f), and (g).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [56 FR 25989, June 5, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993; 79 FR 34637, June 18, 2014]
            
            
              § 721.3420
              Benzene, 1-bromo-4-methoxy-2-methyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzene, 1-bromo-4-methoxy-2-methyl- (PMN P-83-906; CAS No. 27060-75-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) and (a)(3).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(1)(i)(D) and (g)(2)(v). The provision of § 721.72(g) requiring placement of specific information in an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a), (b), (c), (d), (f), and (g).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [56 FR 25990, June 5, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993; 79 FR 34637, June 18, 2014]
            
            
              § 721.3430
              4-Bromophenyl phenyl ether.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance 4-bromophenyl phenyl ether (CAS No. 101-55-3) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63517, Dec. 1, 1993]
            
            
              § 721.3435
              Butoxy-substituted ether alkane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as butoxy-substituted ether alkane (PMN P-92-755) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (b) (concentration set at 1.0 percent), and (c). In addition, the employer must be able to demonstrate that the gloves selected for handling the chemical substance provide an impervious barrier to prevent dermal exposure during normal and expected duration and conditions of exposure within the work area by testing the material used to make the gloves and the construction of the gloves to establish that they will be impervious for the expected duration and conditions of exposure. The testing must subject the gloves to the expected conditions of exposure, including the likely combinations of chemical substances to which the gloves may be exposed in the work area. There must be no permeation of the gloves by the chemical substance (or an EPA-approved analogue) greater than 0.16 µg/cm2/min after 8 h of testing in accordance with the most recent versions of the American Society for Testing and Materials (ASTM) F739 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases” and ASTM F1194 “Guide for Documenting the Results of Chemical Permeation Testing of Protective Clothing Materials.” The employer must submit all test data to the Agency and must receive written Agency approval of the test results for each type of glove tested prior to use of such gloves. Nitrile gloves with a minimum thickness of 0.5588 mm have already been tested and found to satisfy the terms of this section. Gloves contaminated with the PMN substance shall be disposed of after every work shift.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(ix), (g)(2)(i), (g)(2)(v), and (g)(5). In addition, the human health hazard statements shall include a statement that this substance may cause systemic toxicity and blood effects.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) and records documenting compliance with the glove permeability testing requirements of this section are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 51684, Oct. 4, 1993]
            
            
              § 721.3437
              Dialkyl ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dialkyl ether (PMN P-93-1308) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 180 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11042, Mar. 1, 1995]
            
            
              § 721.3438
              Chlorohydroxyalkyl butyl ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as chlorohydroxyalkyl butyl ether (PMN P-99-1295) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70177, Dec. 17, 2003]
            
            
              § 721.3440
              Haloalkyl substituted cyclic ethers.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances haloalkyl substituted cyclic ethers (PMN P-85-368 and P-85-369) are subject to reporting under this section for the significant new uses described in this paragraph.
              (i) The significant new uses are:
              (A) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii) and (a)(6)(v) and (a)(6)(vi), (b) [concentration set at 1.0 percent], and (c).
              (B) Hazard communication program. Requirements as specified in § 721.72 (a), (d), (e) [concentration set at 1.0 percent], (f), and (g)(1)(iii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv) and (g)(2)(v), and (g)(5). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of MSDSs does not apply when a MSDS was not required under § 721.72(c). The provisions of § 721.72(g) requiring placement of specific information on a label and MSDS do not apply when a label and MSDS are not required under § 721.72 (b) and (c), respectively.
              (C) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (D) Disposal. Requirements as specified in § 721.85 (a)(1) and (a)(2), (b)(1) and (b)(2), and (c)(1) and (c)(2).
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of the substances, as specified in § 721.125 (a) through (k).
              (B) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (C) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              (2) The chemical substance haloalkyl substituted cyclic ether (PMN P-85-367) is subject to reporting under this section for the significant new uses described in this paragraph.
              (i) The significant new uses are:
              (A) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), and (a)(6)(v) and (a)(6)(vi), (b) [concentration set at 0.1 percent], and (c).
              (B) Hazard communication program. Requirements as specified in § 721.72 (a), (d), (e) [concentration set at 0.1 percent], (f), and (g)(1)(iii), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv) and (g)(2)(v), and (g)(5). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of MSDSs does not apply when a MSDS was not required under § 721.72(c). The provisions of § 721.72(g) requiring placement of specific information on a label and MSDS do not apply when a label and MSDS are not required under § 721.72 (b) and (c), respectively.
              (C) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (D) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1) and (b)(2), and (c)(1) and (c)(2).
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (k).
              (B) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (C) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              (b) [Reserved]
              [55 FR 26109, June 26, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.3465
              Stilbene diglycidyl ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as stilbene diglycidyl ether (PMN P-96-1427) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(5)(ii), (a)(5)(iv), (a)(5)(v), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c). As an alternative to the respiratory protection requirements of this section, manufacturers, importers, and processors of this substance may follow the terms of the new chemical exposure limits section in the TSCA section 5(e) consent order for this substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(1)(vi), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), and (g)(5). The label and MSDS as required by this paragraph shall also include the following statement: When using this substance use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.5 milligram (mg)/meter (m3).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 3426, Jan. 22, 1998]
            
            
              § 721.3480
              Halogenated biphenyl glycidyl ethers.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as halogenated biphenyl glycidyl ethers (PMNs P-90-1844, P-90-1845, and P-90-1846) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(6)(i), (b) (concentration set at 0.1 percent) and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(iv), (g)(1)(vi), (g)(i)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(ii) and (g)(5).
              
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 44065, Sept. 23, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.3485
              Hydrofluorocarbon alkyl ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a hydrofluorocarbon alkyl ether (PMN P-95-1578) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. Non-spray uses are exempt from the provisions of this rule.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(iii), and (a)(6)(v).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3427, Jan. 22, 1998]
            
            
              § 721.3486
              Polyglycerin mono(4-nonylphenyl) ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a polyglycerin mono(4-nonylphenyl) ether (PMN P-94-2230) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 45082, Aug. 30, 1995]
            
            
              § 721.3488
              Poly(oxy-1,2-ethanediyl), alpha substituted-omega-hydroxy-, C 16-20 alkyl ethers.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as poly(oxy-1,2-ethanediyl), alpha substituted-omega-hydroxy-, C16-20 alkyl ethers (PMN P-87-323) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 20).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3427, Jan. 22, 1998]
            
            
              § 721.3500
              Perhalo alkoxy ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as perhalo alkoxy ether (PMN P-83-1227) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i) through (a)(5)(iii), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communicatiom program. Requirements as specified in § 721.72 (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), and (g)(2)(v). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDS are not required under § 721.72 (a), and (c), respectively. The provisions of § 721.72(g) requiring placement of specific information on a label and MSDS do not apply when a label and MSDS are not required under § 721.72 (b), and (c), respectively.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (e), and (f).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 46772, Nov. 6, 1990. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.3520
              Aliphatic polyglycidyl ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance aliphatic polyglycidyl ether (PMN P-89-1036) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv) through (a)(5) (vii), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c) through (i), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 39900, Sept. 28, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.3550
              Dipropylene glycol dimethyl ether.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified as dipropylene glycol dimethyl ether (PMN P-93-507; CAS No. 111109-77-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. This class 2 substance is exempt from the notification requirements of this rule if it contains less than 5 percent by weight of the specific isomer, propane, 2,2′-oxybis[1-methoxy- (CAS No. 189354-80-1), which is one of the possible products of the manufacturing process for PMN P-93-507.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), and (a)(3).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. The following recordkeeping requirements specified in § 721.125 (a), (b), (c), (d), and (e) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [62 FR 59583, Nov. 4, 1997; 62 FR 63035, Nov. 26, 1997]
            
            
              § 721.3560
              Derivative of tetra­chloro­ethy­lene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The following chemical substance referred to by its premanufacture notice number and generic chemical name is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section: Derivative of tetrachloroethylene, P-82-684.
              (2) The significant new uses are: (i) Manufacture or processing without requiring use of the following by persons employed by or under the control of the manufacturer or processor who are involved in, and in the immediate area of, any operation where dermal contact and/or inhalation of the substance may occur:
              (A) A respirator, approved by the National Institute for Occupational Safety (NIOSH) to provide protection against dusts having an air contamination level not less than 0.05 mg per cubic meter of air and fitted according to procedures established by the Occupational Safety and Health Administration and Mine Safety and Health Administration regulations and set forth at 29 CFR 1910.134, and 30 CFR part 11, respectively, and
              (B) Gloves which are determined to be impervious to the substance under the conditions of potential exposure (gloves must be determined to be impervious to the substance either by testing the gloves under the conditions of exposure, including the duration of exposure, or by evaluating the data and specifications supplied by the glove manufacturer or others, in the context of the conditions of exposure including the duration of exposure, associated chemical substances, chemical and mechanical stresses, and potential durations of exposures.
              (ii) Manufacture or processing without requiring that any container of the substance or of a formulation containing the substance be:
              (A) Packaged to prevent any leakage of the substance to the environment.
              (B) Labeled on the package that the substance should be handled only while using NIOSH approved respirators and impervious gloves.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. In addition to the requirements of § 721.17, manufacturers and processors of the substance identified in paragraph (a)(1) of this section must maintain the following records for five years from the date of their creation:
              (i) The names of persons required to wear protective equipment in accordance with paragraph (a)(2) of this section.
              (ii) The names and addresses of any person to whom the substance is sold or transferred and the dates of such sale or transfer.
              (iii) Records of respirator fit tests for each person required to wear a respirator in accordance with paragraph (a)(2) of this section.
              (iv) The method for determining that the gloves described in paragraph (a)(2) of this section are impervious to the substance, the date(s) of such determination, and the results of that determination.
              (2) [Reserved]
              (Secs. 5, 8, Pub. L. 94-469, 90 Stat. 2012 (15 U.S.C. 2604, 2607))
              [49 FR 42932, Oct. 25, 1984. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29947, May 24, 1993]
            
            
              § 721.3565
              Ethylenediamine, substituted, sodium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as ethylenediamine, substituted, sodium salt (PMN P-97-328) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3427, Jan. 22, 1998]
            
            
              § 721.3620
              Fatty acid amine condensate, polycarboxylic acid salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as a fatty acid amine condensate, polycarboxylic acid salts. (PMN P-92-445) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46466, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.3625
              Fatty acid amine salt (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acid amine salt (PMN P-88-1889) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (c), (f), and (g)(3)(ii). The provisions of § 721.72(g) would require the following warning language on the label: Minimize releases to the environment.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k) and (q).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 33305, Aug. 15, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.3627
              Branched synthetic fatty acid.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a branched synthetic fatty acid (PMN P-94-422) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (g), and (l).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11043, Mar. 1, 1995]
            
            
              § 721.3629
              Triethanolamine salts of fatty acids.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as triethanolamine salts of fatty acids (PMN Nos. P-92-156, P-92-157, and P-92-159) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of these substances is any manner or method of manufacture, import, or processing associated with any use of these substances without providing risk notification as follows:
              (A) If as a result of the test data required under the section 5(e) consent order for these substances, the employer becomes aware that these substances may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If these substances are not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substances are reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive, or who have received these substances from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (h), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 32238, June 8, 1993, as amended at 58 FR 29946, May 24, 1993]
            
            
              § 721.3635
              Octadecanoic acid, ester with 1,2-propanediol, phosphate, anhydride with silicic acid (H 4SiO 4).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as octadecanoic acid, ester with 1,2-propanediol, phosphate, anhydride with silicic acid (H4SiO4) (PMN P-96-1520; CAS No. 177771-31-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(ii), (g)(4)(i), and (g)(5). The following statement shall appear on each label as specified in § 721.72(b) and the MSDS as specified in § 721.72(c): Do not release into the environment in quantities that allow surface water concentrations to exceed 6 ppb.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (15 months).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 6).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44578, Aug. 20, 1998]
            
            
              § 721.3680
              Ethylene oxide adduct of fatty acid ester with pentaerythritol.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as ethylene oxide adduct of fatty acid ester with pentaerythritol (PMN P-91-442) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46466, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.3700
              Fatty acid, ester with styrenated phenol, ethylene oxide adduct.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acid, ester with styrenated phenol, ethylene oxide adduct (P-90-364) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(ii), and (g)(5).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 400 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 44065, Sept. 23, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.3710
              Polyether modified fatty acids (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a Polyether modified fatty acids (PMN P-99-0435) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 81399, Dec. 26, 2000]
            
            
              § 721.3720
              Fatty amide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a fatty amide (PMN P-91-87) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46466, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.3740
              Bisalkylated fatty alkyl amine oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as bisalkylated fatty alkyl amine oxide (PMN P-90-643) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (concentration set at 80 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 19238, Apr. 25, 1991. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.3760
              Fluorene-containing diaromatic amines.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as fluorene-containing diaromatic amines (PMN P-88-998 and P-88-999) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where n = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 45082, Aug. 30, 1995]
            
            
              § 721.3764
              Fluorene substituted aromatic amine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a fluorene substituted aromatic amine (PMN P-91-43) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c). However, these requirements do not apply after the PMN substance is adhered onto film or incorporated into prepreg form (resin impregnated substrate).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iv), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), and (g)(5) during manufacture.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [62 FR 42692, Aug. 8, 1997]
            
            
              § 721.3780
              Substituted and disubstituted tetrafluoro alkenes (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted and disubstituted tetrafluoro alkene (PMN P-84-105) is subject to reporting under this section for the significant new uses described in paragraph (a)(1)(i) of this section.
              (i) The significant new uses are:
              (A) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 1%), and (c).
              (B) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (d), (e) (concentration set at 1%), (f), (g)(1)(i), (g)(1)(iv), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), and (g)(2)(v). In addition, the precautionary statements described under § 721.72(g) shall include: This substance may cause eye irritation.
              (C) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (g) and (i).
              (B) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (2) The chemical substance identified generically as disubstituted tetrafluoro alkene (PMN P-84-106) is subject to reporting under this section for the significant new uses described in paragraph (a)(2)(i) of this section.
              (i) The significant new uses are:
              (A) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 1%), and (c).
              (B) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (d), (e) (concentration set at 1%), (f), (g)(1)(i), (g)(1)(iv), (g)(1)(v), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), and (g)(2)(v). In addition, the precautionary statements described under § 721.72(g) shall include: This substance may cause eye irritation.
              (C) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (g) and (i).
              (B) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) The chemical substance identified generically as disubstituted tetrafluoro alkene (PMN P-84-107) is subject to reporting under this section for the significant new uses described in paragraph (a)(3)(i) of this section.
              (i) The significant new uses are:
              (A) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 1%), and (c).
              (B) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (d), (e) (concentration set at 1%), (f), (g)(1)(iv), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), and (g)(2)(v). In addition, the precautionary statements described under § 721.72(g) shall include: This substance may cause eye irritation.
              (C) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (g) and (i).
              (B) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [67 FR 17649, Apr. 11, 2002]
            
            
              § 721.3790
              Polyfluorocarboxylates.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as polyfluorocarboxylates (PMNs P-94-322 and P-94-323) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11043, Mar. 1, 1995]
            
            
              § 721.3800
              Formaldehyde, condensated polyoxyethylene fatty acid, ester with styrenated phenol, ethylene oxide adduct.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as formaldehyde, condensated polyoxyethylene fatty acid, ester with styrenated phenol, ethylene oxide adduct (PMN P-90-360) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(ii), and (g)(5).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4) and (c)(4) (where N = 400 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 44066, Sept. 23, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.3805
              Formaldehyde, reaction products with 1,3-benzenedimethanamine and bisphenol A.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as formaldehyde, reaction products with 1,3-benzenedimethanamine and bisphenol A (PMN P-00-0738; CAS No. 259871-68-6) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15084, Mar. 28, 2003]
            
            
              § 721.3807
              Formaldehyde, polymer with phenol and 1,2,3-propanetriol, methylated.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as formaldehyde, polymer with phenol and 1,2,3-propanetriol, methylated (PMN P-99-0044; CAS No. 209810-57-1) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 3 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15084, Mar. 28, 2003]
            
            
              § 721.3810
              Formaldehyde, polymers with substituted phenols (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as Formaldehyde, polymers with substituted phenols (PMN P-99-0558) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 81400, Dec. 26, 2000]
            
            
              § 721.3812
              Substituted phenols and formaldehyde polymer, alkylated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted phenols and formaldehyde polymer, alkylated (PMN P-00-0542) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (a resin for can and tube coatings).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15084, Mar. 28, 2003]
            
            
              § 721.3815
              Furan, 2-(ethoxymethyl)- tetrahydro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance furan, 2-(ethoxymethyl) tetrahydro- (P-93-721) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:

              (A) If, as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive, or who have received this substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements as specified in § 721.125 (a), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [60 FR 11043, Mar. 1, 1995]
            
            
              § 721.3818
              Furan, octafluorotetrahydro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as furan, octafluorotetrahydro- (PMN P-99-0965; CAS No. 773-14-8) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (a heat transfer agent).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15084, Mar. 28, 2003]
            
            
              § 721.3820
              L-Glutamic acid, N-(1-oxododecyl)-, disodium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as L-Glutamic acid, N-(1-oxododecyl)-, disodium salt (PMN P-99-0207; CAS No. 50622-20-3) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 81400, Dec. 26, 2000]
            
            
              § 721.3821
              L-Glutamic acid, N-(1-oxododecyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as L-Glutamic acid, N-(1-oxododecyl)- (PMN P-99-0208; CAS No. 3397-65-7) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 81400, Dec. 26, 2000]
            
            
              § 721.3830
              Phenol, 2-[[[3-(dimethylamino) propyl]amino]methyl]-6-methyl-, 4-polybutene derivs.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phenol, 2-[[[3-(dimethylamino)propyl] amino]methyl]-6- methyl-, 4-polybutene derivs. (PMN P-99-0531; CAS No. 1078715-83-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 81400, Dec. 26, 2000, as amended at 79 FR 34637, June 18, 2014]
            
            
              § 721.3835
              Chloroformate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a chloroformate (PMN P-01-1) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Releases to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70177, Dec. 17, 2003]
            
            
              § 721.3840
              Tetraglycidalamines (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as tetraglycidalamines (PMN P-86-500 and P-86-502) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv), (a)(5)(v), (a)(5) (vi), (a)(6)(i), (a)(5)(xi) and (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c). The respirator required under § 721.63 (a)(5)(vi) is applicable only when the PMN substance is in the form of a dust. The respirator required under § 721.63 (a)(5)(xi) is applicable only when the PMN substance is in the form of a mist.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (o).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2) and (c)(1), (c)(2).
              (v) Release to water. Requirements as specified in § 721.90 (a)(2)(vi), (b)(2)(vi) and (c)(2)(vi).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 26101, June 26, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.3845
              Alkyl substituted aromatic glycidyl ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl substituted aromatic glycidyl ether (PMN P-97-661) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) and (a)(3).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(iv), (g)(1)(vi), (g)(1)(vii), (g)(1)(ix), (g)(2)(i), (g)(2)(v), (g) (4) (iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c),(d),(e), (f), (g), (h),(i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 369, Jan. 5, 2000]
            
            
              § 721.3848
              Glycine, N-(carboxymethyl)-N-dodecyl-, monosodium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as glycine, N-(carboxymethyl)-N-dodecyl-, monosodium salt (PMN P-00-469; CAS No. 141321-68-8) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), (c)(4) (N = 30 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15084, Mar. 28, 2003]
            
            
              § 721.3860
              Glycol monobenzoate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as generically as glycol monobenzoate (P-90-1357) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:

              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who have received, or will receive, this substance from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (h), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 40211, Aug. 13, 1991, as amended at 56 FR 46729, Sept. 16, 1991. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.3880
              Polyalkylene glycol substituted acetate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyalkylene glycol substituted acetate (PMN P-91-1269) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive this substance from the employer, or who have received this substance from the employer within 5 years from the date the employer becomes aware of this new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44066, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.3900
              Alkyl polyethylene glycol phosphate, potassium salt.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl polyethylene glycol phosphate, potassium salt (P-90-481), is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows.
              (A) If, as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who have received, or will receive, this substance from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (c), (h), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 15792, Apr. 17, 1991; 56 FR 29903, July 1, 1991. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.4000
              Polyoxy alkylene glycol amine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyoxy alkylene glycol amine (PMN P-91-1372) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified at § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements as specified at § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 31968, July 20, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4040

              Glycols, polyethylene-, 3-sulfo-2-hydroxypropyl-p-(1,1,3,3-tetra­methylbutyl)phenyl ether, sodium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as glycols, polyethylene-, 3-sulfo-2-hydroxypropyl-p-(1,1,3,3-tetramethyl butyl)phenyl ether, sodium salt (P-90-1565) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              
              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described at § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who have received, or will receive, this substance from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (volume set at 1,115,000 kg).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (h), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [56 FR 40212, Aug. 13, 1991, as amended at 56 FR 46729, Sept. 16, 1991. Redesignated at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.4060
              Alkylene glycol tereph­tha­late and substituted benzoate esters (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylene glycol terephthalate and substituted benzoate esters (PMN P-89-596) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q)
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c) and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 26101, June 26, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.4080
              MNNG (N-methyl-N′-nitro-N-nitrosoguanidine).
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance MNNG (N-methyl-N′-nitro-N-nitrosoguanidine) (CAS No. 70-25-7) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63517, Dec. 1, 1993]
            
            
              § 721.4085
              Guanidine, pentaethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as guanidine, pentaethyl- (PMN P-94-1018; CAS No. 13439-89-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), and (a)(3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (e) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3427, Jan. 22, 1998]
            
            
              § 721.4090
              Ethanaminium, N-[bis(diethylamino)-methylene]-N-ethyl-, bromide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as ethanaminium, N-[bis(diethylamino)-methylene]-N-ethyl-, bromide (PMN P-94-1019; CAS No. 89610-32-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3427, Jan. 22, 1998]
            
            
              § 721.4095
              Quaternary ammonium alkyltherpropyl trialkylamine halides.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as quaternary ammonium alkyltherpropyl trialkylamine halides (PMNs P-96-1280/81/1504/1505/1506/1507/1508) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3428, Jan. 22, 1998]
            
            
              § 721.4096
              Substituted anilino halobenzamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted anilino halobenzamide (PMN P-99-1288) is subject to reporting under this section for the significant new use described in paragraph (a)(1) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70177, Dec. 17, 2003]
            
            
              
              § 721.4097
              7-Oxabicyclo[4.1.0]heptane-3-carboxylic acid, methyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 7-oxabicyclo[4.1.0]heptane-3-carboxylic acid, methyl ester (PMN P-98-101) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The recordkeeping requirements specified in § 721.125 (a), (b), (c) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44578, Aug. 20, 1998]
            
            
              § 721.4098
              Substituted heteroaromatic-2[[4-(dimethylamino) phenyl]azo]-3-methyl-, salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as substituted heteroaromatic-2[[4-(dimethylamino)phenyl]azo]-3-methyl-, salts (PMNs P-97-582 and P-97-583) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44578, Aug. 20, 1998]
            
            
              § 721.4100
              Tris(disubstituted alkyl) het­er­o­cy­cle.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tris(disubstituted alkyl) heterocycle (P-90-142) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(iv), (a)(6)(i), (b) (concentration set at 0.1 percent) and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vi), (g)(1)(vii), (g)(2)(iv), (g)(5). The hazard communication requirements do not apply when the chemical substance is present in a plastic, an elastomer, a rubber matrix, or in a solution.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q). Any amount of the PMN substance imported in a plastic, an elastomer, a rubber matrix, or in a solution, such that inhalation is precluded, shall not be included in the production limit calculations.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 40212, Aug. 13, 1991. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              
              § 721.4105
              Bicyclo[2.2.1]hept-2-ene, 5-butyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as Bicyclo[2.2.1]hept-2-ene, 5-butyl- (PMN P-98-315; CAS No. 22094-81-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 369, Jan. 5, 2000]
            
            
              § 721.4106
              Bicyclo[2.2.1]hept-2-ene, 5-hexyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as Bicyclo[2.2.1]hept-2-ene, 5-hexyl- (PMN P-98-316; CAS No. 22094-83-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 370, Jan. 5, 2000]
            
            
              § 721.4107
              Bicyclo[2.2.1]hept-2-ene, 5-octyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as Bicyclo[2.2.1]hept-2-ene, 5-octyl- (PMN P-98-317; CAS No. 22094-84-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 370, Jan. 5, 2000]
            
            
              § 721.4108
              Bicyclo[2.2.1]hept-2-ene, 5-decyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified Bicyclo[2.2.1]hept-2-ene, 5-decyl- (PMN P-98-318; CAS No. 22094-85-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 370, Jan. 5, 2000]
            
            
              
              § 721.4110
              Allyloxysubstituted heterocycle.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an allyloxysubstituted heterocycle (PMN P-93-1471) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 70 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11043, Mar. 1, 1995]
            
            
              § 721.4128
              Dimethyl-3-substituted heteromonocycle.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dimethyl-3-substituted heteromonocycle (PMN No. P-91-1322) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (a)(6)(ii), (a)(6)(iii), (a)(6)(v), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iii), (g)(1)(iv), (g)(2)(i), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g) and (q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (d) through (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 32238, June 8, 1993, as amended at 58 FR 29946, May 24, 1993]
            
            
              § 721.4133
              Dimethyl-3-substituted heteromonocyclic amine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dimethyl-3-substituted heteromonocycle (PMN No. P-91-1323) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(2)(iv), (a)(3), (a)(6)(ii), (a)(6)(iii), (a)(6)(v), (b) (concentration set at 1.0 percent).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iii), (g)(1)(iv), (g)(2)(i), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g) and (q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (d) through (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 32238, June 8, 1993, as amended at 58 FR 29946, May 24, 1993]
            
            
              § 721.4136
              Alkyl heteropolycyclic-aniline (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl heteropolycyclic-aniline (PMN P-00-0067) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15084, Mar. 28, 2003]
            
            
              § 721.4140
              Hexachloronorbornadiene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance 1,2,3,4,7,7-hexachloronorbornadiene, CAS Number 3389-71-7, is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Use other than as an intermediate in the production of isodrin or endrin.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Definitions. In addition to the definitions in § 721.3, the following definitions apply:

              (i) “Endrin” means the pesticide 2,7:3,6-Dimethanonaphth[2,3-b]oxirene, 3,4,5,6,9,9-hexachloro-1a,2,2a,3,6,6a,7,7a-octahydro-, (1a alpha, 2beta,2abeta,3alpha,6alpha,6abeta, 7beta,7aalpha)-, CAS Number 72-20-8.

              (ii) “Isodrin” means the pesticide 1,4:5,8-Dimethano-naphthalene,1,2,3,4,10,10-hexachloro-1,4,4a,5,8,8a-hexahydro-, (1alpha, 4alpha, 4abeta, 5beta, 8beta, 8abeta)-, CAS Number 465-73-6.
              (2) [Reserved]
              [50 FR 47538, Nov. 19, 1985. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4155
              Hexachloropropene.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance hexachloropropene (CAS No. 1888-71-7) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63517, Dec. 1, 1993]
            
            
              § 721.4158
              Hexadecanoic acid, ethenyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as hexadecanoic acid, ethenyl ester (PMN P-97-302; CAS No. 693-38-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(2)(i) and (a)(3).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3428, Jan. 22, 1998]
            
            
              § 721.4160
              Hexafluoropropylene oxide.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance hexafluoropropylene oxide (HFPO), CAS Number 428-59-1 [Listed in TSCA Inventory as oxirane, tri­fluor­o(tri­fluor­o­methyl)-] is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is any use other than as an intermediate in the manufacture of fluorinated substances in an enclosed process.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Definitions. In addition to the definitions in § 721.3, the following definitions apply to this section:
              (i) Enclosed process means a process that is designed and operated so that there is no intentional release of any substance present in the process. A process with fugitive, inadvertent, or emergency relief releases remains an enclosed process so long as measures are taken to prevent worker exposure to and environmental contamination from the releases.
              (ii) [Reserved]
              (2) [Reserved]
              [52 FR 41300, Oct. 27, 1987. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4180
              Hexamethylphosphoramide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance hex­a­methyl­phos­phomide, CAS Number 680-31-9, is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new use is: Any use.
              (b) Special provisions. The provisions of subpart A of the part apply to this section except as modified by this paragraph.
              (1) Persons who must report. Section 721.5 applies to this section except for § 721.5(a)(2). A person who intends to manufacture, import, or process for commercial purposes the substance identified in paragraph (a)(1) of this section and intends to distribute the substance in commerce must submit a signficant new use notice.
              (2) [Reserved]
              [51 FR 9453, Mar. 19, 1986. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4215
              Hexanedioic acid, diethenyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as hexanedioic acid, diethenyl ester (PMN P-90-1564) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply once the substance has been incorporated into a polymer matrix with the level of residual monomer below 0.1 percent.
              (2) The significant new uses are: (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (There must be no permeation of the PMN substance greater than 0.05 µg/min · cm2 after 8 hours of testing in accordance with the most current version of the American Society for Testing and Materials (ASTM) F739 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases.” For conditions of exposure which are intermittent, gloves may be tested in accordance with the most current version of ASTM F1383 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases Under Conditions of Intermittent Contact,” provided the contact time in testing is greater than or equal to the expected duration of dermal contact, and the purge time used in testing is less than or equal to the expected duration of noncontact during the intermittent cycle of dermal exposure in the workplace. If ASTM F1383 is used for testing, manufacturers, importers, and processors must submit to the Agency a description of worker activities involving the PMN substance which includes daily frequencies and durations of potential worker exposures. The results of all glove permeation testing must be reported in accordance with the most current version of ASTM F1194 “Guide for Documenting the Results of Chemical Permeation Testing of Protective Clothing Materials.” Manufacturers, importers, and processors must submit all test data to the Agency and must receive written Agency approval for each type of glove tested prior to use of such gloves. The following gloves have been tested in accordance with the ASTM F739 method and found by EPA to satisfy the requirements for continuous use: North/B-161-R/Butyl rubber gloves (These gloves are acceptable for the solid form of the substance only.), 0.04 cm thick; and Ansell Edmont/4H/PE/EVOH/PE Laminate gloves, 0.006 cm thick. (Gloves may not be used for a time period longer than they are actually tested and must be replaced at the end of each work shift.), (a)(2)(ii) (With the exception of laboratory activities, full body chemical protective clothing is required for any worker activity in which the substance is reasonably likely to contact the worker in the following state(s): Open liquid pool or solid of greater than 5 kg; liquid spray or splash; mist; aerosol dust; or any worker activity which have potential for contact with the PMN chemical for more than 10 min/h. At a minimum, a chemical protective apron is required for any worker activity with potential for contact with the PMN chemical which is not covered by this paragraph)), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(iii) (if cartridge service life testing is not available), (a)(5)(xii) or (a)(5)(xiii) (if data on cartridge service life testing has been reviewed and approved in writing by EPA), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), and (a)(6)(v). As an alternative to the respiratory requirements in this section, manufacturers, importers, and processors may use the New Chemical Exposure Limits provisions, including sampling and analytical methods which have previously been approved by EPA for this substance, found in the 5(e) consent order for this substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (h)(1)(vi) (The following additional statements shall appear on each label required by this paragraph: The health effects of this material have not been fully determined but are currently being tested. EPA is concerned however, that this material may have serious chronic health and environmental effects. When using this material, use eye and skin protection, which includes gloves which have been determined to be impervious to this substance. Use respiratory protection, unless workplace airborne concentrations are maintained at or below an 8-h time weighted average (TWA) of 1 ppm, when there is a likelihood of exposure in the work area from dust, mist, smoke or vapors.), (h)(2)(ii)(F), (h)(2)(ii)(G), (h)(2)(ii)(I), (h)(2)(iii)(A), (h)(2)(iii)(B), (h)(2)(iii)(C), (h)(2)(iii)(E), (h)(2)(iv)(A), (h)(2)(iv)(B). The following additional statements shall appear on each MSDS required by this paragraph: This substance may cause moderate skin irritation. This substance may cause neurotoxicity. When using this substance, use respiratory protection, unless workplace airborne concentrations are maintained at or below an 8-h TWA of 1 ppm.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 80 ppb). When calculating the surface water concentrations according to the instructions in § 721.91(a)(4), the statement that the amount of the substance that will be released will be calculated before the substance enters control technology does not apply. Instead, if the waste stream containing the substance will be treated before release, then the amount of the substance reasonably likely to be removed from the waste stream by such treatment may be subtracted in calculating the number of kilograms released. No more than 75 percent removal efficiency may be attributed to such treatment. In addition, when the substance is released in combination with the substances hexanoic acid, 2-ethyl-, ethenyl ester, neononanoic acid, ethenyl ester, and propanoic acid, 2,2-dimethyl-, ethenyl ester, the quotient from the formula referenced in this section shall not exceed the average of the quotient applicable to the other substances weighted by the proportion of each substance present in the total daily amount released.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i), and (k) are applicable to manufacturers, importers, and processors of this substance. Manufacturers, importers, and processors of the substance must document that the PMN substance has been incorporated into a polymer matrix with the level of residual monomer below 0.1 percent if this section does not apply as described in paragraph (a)(1) of this section.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 51703, Oct. 4, 1993]
            
            
              § 721.4250
              Hexanoic acid, 2-ethyl-, ethenyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as hexanoic acid, 2-ethyl-, ethenyl ester (PMN P-91-826) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply once the substance has been incorporated into a polymer matrix with the level of residual monomer below 0.1 percent.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i) (There must be no permeation of the substance greater than 0.02 µg/min · cm2 after 8 hours of testing in accordance with the most current version of the American Society for Testing and Materials (ASTM) F739 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases.” For conditions of exposure which are intermittent, gloves may be tested in accordance with the most current version of ASTM F1383 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases Under Conditions of Intermittent Contact,” provided the contact time in testing is greater than or equal to the expected duration of dermal contact, and the purge time used in testing is less than or equal to the expected duration of noncontact during the intermittent cycle of dermal exposure in the workplace. If ASTM F1383 is used for testing, manufacturers, importers, and processors must submit to the Agency a description of worker activities involving the substance which includes daily frequencies and durations of potential worker exposures. The results of all glove permeation testing must be reported in accordance with the most current version of ASTM F1194 “Guide for Documenting the Results of Chemical Permeation Testing of Protective Clothing Materials.” Manufacturers, importers, and processors must submit all test data to the Agency and must receive written Agency approval for each type of glove tested prior to use of such gloves. The following gloves have been tested in accordance with the ASTM F739 method and found by EPA to satisfy the requirements for continuous use: North/F101/Vitron gloves, 0.03 cm thick; and Ansell/Edmont/4H/PE/EVOH/PE Laminate gloves, 0.006 cm thick.(Gloves may not be used for a time period longer than they are actually tested and must be replaced at the end of each work shift.), (a)(2)(ii) (With the exception of laboratory activities, full body chemical protective clothing is required for any worker activity in which the substance is reasonably likely to contact the worker in the following state(s): Open liquid pool or solid of greater than 5 kg; liquid spray or splash; mist; aerosol dust; or any worker activity which have potential for contact with the PMN chemical for more than 10 min/h. At a minimum, a chemical protective apron is required for any worker activity with potential for contact with the PMN chemical which is not covered by this paragraph), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(iii) (if cartridge service life testing is not available), (a)(5)(xii) or (a)(5)(xiii) (if data on cartridge service life testing has been reviewed and approved in writing by EPA), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), and (a)(6)(v). As an alternative to the respiratory requirements in this section, manufacturers, importers, and processors may use the New Chemical Exposure Limits provisions, including sampling and analytical methods which have previously been approved by EPA for this substance, found in the 5(e) consent order for this substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (h)(1)(vi) (The following additional statements shall appear on each label required by this paragraph: The health effects of this material have not been fully determined but are currently being tested. EPA is concerned however, that this material may have serious chronic health and environmental effects. When using this material, use eye and skin protection, which includes gloves which have been determined to be impervious to this substance. Use respiratory protection, unless workplace airborne concentrations are maintained at or below an 8-h time weighted average (TWA) of 1 ppm, when there is a likelihood of exposure in the work area from dust, mist, smoke or vapors.), (h)(2)(ii)(F), (h)(2)(ii)(G), (h)(2)(ii)(I), (h)(2)(iii)(A), (h)(2)(iii)(B), (h)(2)(iii)(C), (h)(2)(iii)(E), (h)(2)(iv)(A), (h)(2)(iv)(B). The following additional statements shall appear on each MSDS required by this paragraph: This substance may cause moderate skin irritation. This substance may cause neurotoxicity. When using this substance, use respiratory protection, unless workplace airborne concentrations are maintained at or below an 8-h TWA of 1 ppm.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 7 ppb). When calculating the surface water concentrations according to the instructions in § 721.91(a)(4), the statement that the amount of the substance that will be released will be calculated before the substance enters control technology does not apply. Instead, if the waste stream containing the substance will be treated before release, then the amount of the substance reasonably likely to be removed from the waste stream by such treatment may be subtracted in calculating the number of kilograms released. No more than 75 percent removal efficiency may be attributed to such treatment. In addition, when the substance is released in combination with the substances hexanedioic acid, diethenyl ester, neononanoic acid, ethenyl ester, and propanoic acid, 2,2-dimethyl-, ethenyl ester, the quotient from the formula referenced in this section shall not exceed the average of the quotient applicable to the other substances weighted by the proportion of each substance present in the total daily amount released.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i), and (k) are applicable to manufacturers, importers, and processors of this substance. Manufacturers, importers, and processors of the substance must document that the substance has been incorporated into a polymer matrix with the level of residual monomer below 0.1 percent if this section does not apply as described in paragraph (a)(1) of this section.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 51704, Oct. 4, 1993, as amended at 58 FR 68311, Dec. 27, 1993]
            
            
              § 721.4255
              1,4,7,10,13,16-Hexaoxacyclooctadecane, 2-[(2-propenyl oxy)methyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance 1,4,7,10,13,16-hexaoxacyclooctadecane, 2-[(2-propenyloxy)methyl]- (PMN P-93-1208, CAS no. 84812-04-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [59 FR 27484, May 27, 1994]
            
            
              § 721.4257
              Hydrazine, (2-fluorophenyl).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as hydrazine, (2-fluorophenyl) (PMN P-95-2101; CAS No. 2368-80-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3428, Jan. 22, 1998]
            
            
              § 721.4258
              Substituted naphthalene hydrazide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted naphthalene hydrazide (PMN P-01-69) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirement as specified § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70177, Dec. 17, 2003]
            
            
              § 721.4259
              Aliphatic polyisocyanate homopolymer.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an aliphatic polyisocyanate homopolymer (PMN P-96-1239) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3428, Jan. 22, 1998]
            
            
              § 721.4260
              Hydrazine, [4-(1-methyl­bu­toxy)phenyl]-, monohydrochloride.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as hydrazine, [4-(1-methylbutoxy)phenyl]-, monohydrochloride (PMN P-90-558; CAS number 124993-63-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(iv), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(ii), (g)(4)(iii), and (g)(5). In addition, the following human health hazard statement shall appear on each label and MSDS required by this section: This substance may cause eye irritation.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (p) (production limit set at 15,500 kg).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (i) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Modification or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 44066, Sept. 23, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4265
              Hydrazinecarboxamide, N-(3,5-difluorophenyl-).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as hydrazinecarboxamide, N-(3,5-difluorophenyl-) (PMN P-97-649; CAS No. 167412-23-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) (applies only when the substance is in a solution), (a)(4), (a)(5)(i), (a)(6)(i), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the NCEL provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is set at 0.4 mg/m3.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(iii), (g)(1)(iv), (g)(1)(v), (g)(1)(vii), (g)(1)(ix), (g)(2)(i) (applies only when the substance is in a solvent), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v) (applies only when the substance is in a solvent), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 370, Jan. 5, 2000]
            
            
              § 721.4270
              Nitrophenoxylalkanoic acid substituted thiazino hydrazide (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance nitrophenoxylalkanoic acid substituted thiazino hydrazide (PMN P-88-270) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv) through (a)(5)(vii), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c).
              
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b), (c), (d), (e) (concentration set at 1.0 percent), (f) and (g)(1)(iv) (also acute toxicity), (g)(2)(i) through (g)(2)(v), (g)(4)(i) and (g)(5). The provision of § 721.72(d) requiring that employees to be provided with information on the location and availability of a written hazard communication program does not apply when the written program is not required under § 721.72(a).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g) (industrial intermediates only).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1) and (c)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 32415, Aug. 9, 1990. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4280
              Substituted hydrazine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted hydrazine (PMN P-90-594) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vii), (g)(2), (g)(3), (g)(4)(i), (g)(4)(iii), and (g)(5). In addition, the human health hazard statement shall include mutagenicity.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1), and (c)(1).
              (v) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [56 FR 40213, Aug. 13, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4300
              Hydrazinecarboxamide, N,N′-1,6-hexanediylbis [2,2-dimethyl-].
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as hydrazinecarboxamide, N,N′-1,6-hex­ane­diyl­bis [2,2-dimethyl- (P-87-1192)] is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set a 0.1 percent), (f), (g)(1)(vii), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(3), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (k) (any application which, if there are releases to water or discharges to land, will not result in releases to facilities with a National Pollutant Discharge Elimination System permit), and (l).
              (iv) Release to water. Requirements as specified in § 721.90 (b)(4), (c)(4), (where N = 30).
              
              (A) Selling or transferring the substance to any person for use where the substance is released to surface waters without notifying in writing the parties listed in subparagraph (B) of the identities of all such persons. Such notification shall be sent within 15 days of the date of the first sale or transfer and shall contain the following information:
              (1) The name and address (including shipment destination address, if different) of the person to whom the substance is sold or transferred.
              (2) The date on which sale or transfer commenced.
              (3) The chemical identity of the substance.
              (4) The name of the stream or river into which the specific buyer or transferee is expected to discharge the substance.
              (5) Notification that the substance is subject to a Significant New Use Rule issued under section 5 of the Toxic Substances Control Act.
              (6) A summary of the water release restrictions contained in paragraph (a)(iv) of this section.
              (7) A request that the party notify the following office of any information which indicates that the in-stream concentration of the PMN substance specified in paragraph (a)(iv) of this section has been exceeded: Chief, New Chemicals Branch, Chemical Control Division (7405), Office of Pollution Prevention and Toxics, U.S. Environmental Protection Agency, Room E-447, 1200 Pennsylvania Ave., NW., Washington, DC 20460.
              (B) The parties to be notified are as follows.
              (1) The Director, Water Management Division (or, in the case of Regions 5 and 10, Water Division) at the headquarters of the EPA region in which the specific buyer or transferee is located.
              (2) The Agency, Department, or Office of the State or U.S. Territory with jurisdiction over point source water discharges in the State or Territory in which the specific buyer or transferee is located (EPA is available for consultation regarding the identity and address of the appropriate Agency, etc.)
              (3) The Publicly Owned Treatment Works (POTW) authority, if any, expected to receive the discharge of the PMN substance from the specific buyer or transferee.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), (i), and records documenting notification to parties identified in § 721.90.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 15792, Apr. 17, 1991. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993; 60 FR 34464, July 3, 1995]
            
            
              § 721.4320
              Hydrazinecarboxamide, N,N′-(methylenedi-4,1-phenylene)bis [2,2-dimethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance hydrazinecarboxamide, N,N′-(methylenedi-4,1-phenylene)bis[2,2-dimethyl- (PMN P-88-522) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(viii) through (a)(5)(xiv), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv) (and blood effects), (g)(1)(vii), (g)(2)(iv), (g)(2)(v), (g)(4)(iii), and (g)(5). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDS are not required under § 721.72 (a) and (c), respectively. The provision of § 721.72(g) requiring placement of specific information on an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (l).
              (iv) Release to water. Requirements as specified in § 721.90 (b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (e), (f), (g), (h), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 46773, Nov. 6, 1990. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4340
              Substituted thiazino hydrazine salt (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance substituted thiazino hydrazine salt (PMN P-88-63) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iii) through (a)(5)(vii), and (a)(6)(i), (b) [concentration set at 0.1 percent], and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (e) [concentration set at 0.1 percent], (f), and (g)(1)(iv) and (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), and (g)(2)(v), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g) and (l).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1) and (a)(2) and (b)(1) and (b)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 26112, June 26, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4360
              Certain hydrogen containing chlorofluorocarbons.
              (a) Chemical substances and significant new uses subject to reporting.
              (1) The chemical substances ethane, 2-chloro-1,1,1-trifluoro- (CAS Number 75-88-7) and ethane, 1,2-dichloro-1,1-difluoro- (CAS Number 1649-08-7) are subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Use other than as an intermediate.
              (b) [Reserved]
              [55 FR 35632, Aug. 31, 1990. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4365
              Substituted ethoxylated hydrocarbon (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as Substituted ethoxylated hydrocarbon (PMN P-99-0313) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81400, Dec. 26, 2000]
            
            
              § 721.4380
              Modified hydrocarbon resin.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a modified hydrocarbon resin (P-91-1418) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive this substance from the employer, or who have received the substance from the employer within 5 years from the date the employer becomes aware of the information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44067, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.4385
              Hydrofluoric acid, reaction products with heptane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as a hydrofluoric acid, reaction products with heptane (PMN P-98-1036; CAS No. 207409-71-0) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 370, Jan. 5, 2000]
            
            
              § 721.4390
              Trisubstituted hydroquinone diester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as trisubstituted hydroquinone diester (PMN No. P-92-329) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4) (where N = 30 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (j), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [58 FR 32239, June 8, 1993]
            
            
              § 721.4420
              Substituted hydroxylamine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted hydroxylamine (PMN P-84-492) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communicatiom program. Requirements as specified in § 721.72 (b)(2), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vii), and (g)(2)(i) through (g)(2)(iii). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDS are not required under § 721.72 (a), and (c), respectively. The provision of § 721.72(g) requiring placement of specific information on an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4) (chemically treated liquid wastes must contain no more than 10 ppm of the substance prior to discharge), (b)(4) (chemically treated liquid wastes must contain no more than 10 ppm of the substance prior to discharge), and (c)(4) (chemically treated liquid wastes must contain no more than 10 ppm of the substance prior to discharge).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (e), (f), and (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 46773, Nov. 6, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.4460
              Amidinothiopropionic acid hydrochloride.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as amidinothiopropionic acid hydrochloride (PMN P-91-102) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46466, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              
              § 721.4461
              Hydrofluoric acid, reaction products with octane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a hydrofluoric acid, reaction products with octane (PMN P-99-0052) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81400, Dec. 26, 2000]
            
            
              § 721.4462
              Hydrochlorofluorocarbon.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a hydrochlorofluorocarbon (PMN P-95-1317) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3428, Jan. 22, 1998]
            
            
              § 721.4463
              Hydrochlorofluorocarbon.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a hydrochlorofluorocarbon (PMN P-94-1453) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 45082, Aug. 30, 1995]
            
            
              § 721.4464
              Mixture of hydrofluoro alkanes and hydrofluoro alkene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as a mixture of hydrofluoro alkanes and hydrofluoro alkene (PMNs P-96-945/946/947/948) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements specified as in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3428, Jan. 22, 1998]
            
            
              
              § 721.4465
              Hydrofluoroalkane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a hydrofluoroalkane (PMN P-96-1288) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3428, Jan. 22, 1998]
            
            
              § 721.4467
              Quaternary ammonium hydroxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a quaternary ammonium hydroxide (PMN P-95-1806) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3429, Jan. 22, 1998]
            
            
              § 721.4468
              1H-Imidazole, 2-ethyl-4,5-dihydro-4-methyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1H-imidazole, 2-ethyl-4,5-dihydro-4-methyl- (PMN P-97-217; CAS No. 931-35-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 40).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3429, Jan. 22, 1998]
            
            
              § 721.4469
              Imidazolethione.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an imidazolethione (PMNs P-91-1131 and P-90-564) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. Formulations or mixtures containing the PMN substance in concentrations at or below 10 percent by weight or volume are exempt from the provisions of this rule.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(ix), (g)(2)(i), (g)(2)(v), and (g)(5). The label and MSDS as required by this paragraph shall also include the following statements: This substance may cause thyroid cancer. This substance may cause thyroid effects.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), and (h) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3429, Jan. 22, 1998]
            
            
              § 721.4470
              2,4-Imidazolidinedione, bromochloro-5,5-dimethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance 2,4-imidazolidinedione, bromochloro-5,5-dimethyl- (PMN P-94-34) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(3), (w)(3), and (x)(3).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 10 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11043, Mar. 1, 1995]
            
            
              § 721.4472
              Phenyl, alkyl, hydroxyalkyl substituted imidazole (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as phenyl, alkyl, hydroxyalkyl substituted imidazole (PMNs P-98-843 and P-86-65) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), and (g)(1)(iii).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(r) (56,000 kg) (acute oral study (OPPTS 870.1100 test guideline) followed by a (90-day subchronic inhalation study in rats (40 CFR 799.9346). A person may not manufacture or import the substance beyond the aggregate production volume limit, unless that person conducts this study on the substance and submits all final reports and underlying data in accordance with the procedures and criteria specified in paragraphs (a)(2)(iii)(A), (a)(2)(iii)(B), (a)(2)(iii)(C), and (a)(2)(iii)(D) of this section.

              (A) Each study required to be performed pursuant to this section must be scientifically valid. Scientifically valid means that the study was conducted according to:
              (1) The test guidelines specified in paragraph (a)(2)(iii) of this section.
              (2) An EPA-approved protocol.
              (3) TSCA Good Laboratory Practice Standards at 40 CFR part 792.
              (4) Using methodologies generally accepted at the time the study is initiated.
              (5) Any deviation from these requirements must be approved in writing by EPA.
              (B) Before starting to conduct any of the studies in paragraph (a)(2)(iii) of this section, the person must obtain approval of test protocols from EPA by submitting written protocols. EPA will respond to the person within 4 weeks of receiving the written protocols. Published test guidelines specified in paragraph (a)(2)(iii) of this section (e.g., 40 CFR part 797 or part 798) provide general guidance for development of test protocols, but are not themselves acceptable protocols.
              (C) The person shall:
              
              (1) Conduct each study in good faith with due care.
              (2) Promptly furnish to EPA the results of any interim phase of each study.
              (3) Submit, in triplicate (with an additional sanitized copy, if confidential business information is involved), the final report of each study and all underlying data (“the report and data”) to EPA no later than 14 weeks prior to exceeding the applicable production volume limit. The final report shall contain the contents specified in 40 CFR 792.185.
              (D)(1) Except as described in paragraph (a)(2)(iii)(D)(2), if, within 6 weeks of EPA's receipt of a test report and data, the person receives written notice that EPA finds that the data generated by a study are scientifically invalid, the person is prohibited from further manufacture and import of the PMN substance beyond the applicable production volume limit.
              (2) The person may continue to manufacture and import the PMN substance beyond the applicable production limit only if so notified, in writing, by EPA in response to the person's compliance with either of the following paragraphs (a)(2)(iii)(D)(2)(i) or (a)(2)(iii)(D)(2)(ii) of this section.
              (i) The person may reconduct the study. If there is sufficient time to reconduct the study and submit the report and data to EPA at least 14 weeks before exceeding the production limit as required by paragraph (a)(2)(iii)(C)(3) of this section, the person shall comply with paragraph (a)(2)(iii)(C)(3) of this section. If there is insufficient time for the person to comply with paragraph (a)(2)(iii)(C)(3) of this section, the person may exceed the production limit and shall submit the report and data in triplicate to EPA within a reasonable period of time, all as specified by EPA in the notice described in paragraph (a)(2)(iii)(D)(1) of this section. EPA will respond to the person in writing, within 6 weeks of receiving the person's report and data.
              (ii) The person may, within 4 weeks of receiving from EPA the notice described in paragraph (a)(2)(iii)(D)(1) of this section, submit to EPA a written report refuting EPA's finding. EPA will respond to the person in writing, within 4 weeks of receiving the person's report.
              (E) The person is not required to conduct a study specified in paragraph (a)(2)(iii) of this section if notified in writing by EPA that it is unnecessary to conduct that study.
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 370, Jan. 5, 2000]
            
            
              § 721.4473
              Dialkylamidoimidazoline.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as dialkylamidoimidazoline (PMN P-94-1864) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 45082, Aug. 30, 1995]
            
            
              § 721.4476
              Substituted imines.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as substituted imines (PMNs P-95-1557/1558) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3429, Jan. 22, 1998]
            
            
              § 721.4480
              2-Imino-1,3-thiazin-4-one-5,6-dihydromonohydrochloride.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-imino-1,3-thiazin-4-one-5,6-dihydromonohydrochloride (PMN P-91-101) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (v)(1), (v)(2), (w)(1), (w)(2), (x)(1), and (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46466, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4484
              Halogenated indane (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a halogenated indane (PMN P-94-351) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to P-94-351 after incorporation into a plastic, resin matrix, or pelletized so humans are not reasonally likely to be exposed.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements during manufacture as specified in § 721.63 (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5(vii), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements during manufacture as specified in § 721.72 (a), (b), (c), (d), (e), (f), (g)(1)(vii), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [61 FR 63737, Dec. 2, 1996, as amended at 62 FR 27694, May 21, 1997]
            
            
              § 721.4486
              Propanoic acid, 2-methyl-, (1R,2R,4R)-1,7,7-trimethylbicyclo[2.2.1]hept-2-yl ester, rel-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified as propanoic acid, 2-methyl-, (1R,2R,4R)-1,7,7-trimethylbicyclo[2.2.1]hept-2-yl ester, rel- (PMNs P-98-0497 and P-98-0509; CAS No. 85586-67-0) are subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (15,000 kg/yr).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15084, Mar. 28, 2003]
            
            
              § 721.4490
              Capped aliphatic isocyanate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a capped aliphatic isocyanate (PMN P-86-1146) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(xi), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (d), (e) (concentration set at 0.1 percent), (f), (h)(1)(ii)(G), (h)(1)(iii)(A), (h)(1)(iii)(B), (h)(1)(iii)(D), and (h)(1)(iii)(E).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h).
              (iv) Disposal. Requirements as specified in § 721.90 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b) through (g), (i), and (j) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51685, Oct. 4, 1993]
            
            
              § 721.4494
              Polycyclic isocyanate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as a polycyclic isocyanate (PMN P-94-437) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(6)(i), (a)(6)(ii), (a)(6)(iii), (a)(6)(iv), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5). In addition the following human health and environmental hazard and precautionary statements shall appear on each label as specified in paragraph (b) of this section and the MSDS as specified in paragraph (c) of this section: This substance may cause skin sensitization. This substance may cause pulmonary sensitization.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(3), (b)(3), and (c)(3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [61 FR 63737, Dec. 2, 1996]
            
            
              
              § 721.4497
              Aliphatic polyisocyanates (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as aliphatic polyisocyanates (P-91-1210 and P-92-714) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. Non-spray uses are exempt from the provisions of this rule.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(5)(viii), (a)(5)(ix), (a)(5)(x), (a)(5)(xi), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5). Manufacturers, importers, and processors who implement the product stewardship provisions of the section 5(e) consent order for these substances are exempt from the requirements of §§ 721.63 and 721.72.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (h) are applicable to manufacturers, importers, and processors of this substance. Manufacturers, importers, and processors who implement the product stewardship provisions or keep records as required by the section 5(e) consent order for these substances are exempt from the requirements of § 721.125.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Applicability of § 721.5. The provisions of § 721.5 do not apply to manufacturers, importers, and processors, implementing the product stewardship provisions in the section 5(e) consent order for these substances.
              [61 FR 63737, Dec. 2, 1996]
            
            
              § 721.4500
              Isopropylamine distillation residues and ethylamine distillation residues.
              (a) Chemical substances and significant new use subject to reporting. (1) The following chemical substances referred to by their Chemical Abstracts Service (CAS) register numbers and chemical names are subject to reporting under this section for the significant new use identified in paragraph (a)(2) of this section: CAS No. 79771-08-7, isopropylamine distillation residues, and CAS No. 79771-09-98, ethylamine distillation residues.
              (2) The significant new use is use in metalworking fluids.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Notice Requirements and Procedures. Section 721.10 applies to this section, except persons submitting a notice must complete only Parts I and III of the notice form.
              (2) [Reserved]
              (Sec. 5, Pub. L. 94-469, 90 Stat. 2012 (15 U.S.C. 2604))
              [49 FR 46378, Nov. 26, 1984. Redesignated at 51 FR 23539, June 30, 1986, and 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4520
              Isopropylidene, bis(1,1-dimethylpropyl) derivative.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as isopropylidene, bis(1,1-dimethylpropyl) derivative (PMN P-85-648) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3) (applies to gloves only), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vii), (g)(2)(i), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              
              (iv) Release to water. Requirements as specified in § 721.90 (a)(2)(ii), (b)(2)(ii), and (c)(2)(ii).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44067, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.4550
              Diperoxy ketal.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as diperoxy ketal (PMN-92-1394) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are: (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 51705, Oct. 4, 1993]
            
            
              § 721.4565
              Modified hydroxystyrene homopolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as Modified hydroxystyrene homopolymer (PMN P-99-0610) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 81401, Dec. 26, 2000]
            
            
              § 721.4568
              Methylpolychloro aliphatic ketone.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as methylpolychloro aliphatic ketone (PMN No. P-91-1321) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (a)(6)(ii), (a)(6)(iii), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c). The employer is able to demonstrate that the gloves selected for handling P-91-1321 provide an impervious barrier to prevent dermal exposure during normal and expected duration and conditions of exposure within the work area by testing the material used to make the gloves and the construction of the gloves to establish that they will be impervious for the expected duration and conditions of exposure. The testing must subject the gloves to the expected conditions of exposure, including the likely combinations of chemical substances to which the gloves may be exposed in the work area. There must be no permeation of P-91-1321 greater than 0.017 mg/cm2/min after 8 h of testing in accordance with the most recent versions of the American Society for Testing and Materials (ASTM) F739 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases” and ASTM F1194 “Guide for Documenting the Results of Chemical Permeation Testing of Protective Clothing Materials.” The employer must submit all test data to the Agency and must receive written Agency approval of the test results for each type of glove tested prior to use of such gloves. Neoprene gloves with a minimum thickness of 1.50 mm have already been tested and found to satisfy the terms of this rule. Nitrile gloves with a minimum thickness of 0.61 mm also satisfy the terms of this rule, as long as the duration of exposure to P-91-1321 is less than 2 h per work shift. If the duration of exposure is longer than 2 h, nitrile gloves shall be discarded and replaced every 2 h. Unless otherwise indicated, gloves contaminated with P-91-1321 shall be disposed of after every work shift.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iii), (g)(1)(iv), (g)(1)(v), (g)(1)(vii), (g)(1)(ix), (g)(2)(i), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g) and (q).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (d) through (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 32239, June 8, 1993, as amended at 58 FR 29946, May 24, 1993]
            
            
              § 721.4575
              L-aspartic acid, N,N′- [(1E) - 1,2 - ethenediylbis[(3-sulfo-4, 1-phenylene)imino [6-(phenylamino)-1,3,5-triazine- 4,2- diyl]]]bis-, hexasodium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as l-aspartic acid, N,N′- [(1E) - 1,2 - ethenediylbis[(3-sulfo-4, 1-phenylene) imino[6-(phenylamino)-1,3,5-triazine-4,2-diyl]]]bis-, hexasodium salt (PMN P-99-1167; CAS No. 205764-98-3) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), (x)(1), and (f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15085, Mar. 28, 2003]
            
            
              § 721.4585
              Lecithins, phospholipase A2-hydrolyzed.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as lecithins, phospholipase A2-hydrolyzed (PMN P-93-333) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(i), and (g)(3)(ii).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 10 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [59 FR 27484, May 27, 1994]
            
            
              § 721.4587
              Lithium manganese oxide (LiMn204) (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as lithium manganese oxide (LiMn204) (P-96-175) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of these substances without providing risk notification as follows:
              (A) If as a result of the test data required under the section 5(e) consent order for these substances, the employer becomes aware that these substances may present a risk of injury to human health or the environment the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If these substances are not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substances are reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive, or who have received their substances from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (h), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [61 FR 63738, Dec. 2, 1996]
            
            
              § 721.4589
              Propanedioic acid, [(4-methoxyphenyl)methylene]-, bis(1,2,2,6,6-pentamethyl-4-piperdinyl) ester (9CI).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propanedioic acid, [(4-methoxyphenyl)methylene]-, bis(1,2,2,6,6-pentamethyl-4-piperdinyl) ester (9CI) (PMN P-95-1411; CAS No. 147783-69-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3429, Jan. 22, 1998, as amended at 67 FR 12882, Mar. 20, 2002]
            
            
              § 721.4590
              Mannich-based adduct.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as a Mannich-based adduct (PMN P-93-66) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are: (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 8 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51705, Oct. 4, 1993]
            
            
              § 721.4594
              Substituted azo metal complex dye.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted azo metal complex dye (PMN P-94-499) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11044, Mar. 1, 1995]
            
            
              § 721.4596
              Diazo substituted carbomonocyclic metal complex.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a diazo substituted carbomonocyclic metal complex (PMN P-94-1039) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11044, Mar. 1, 1995]
            
            
              § 721.4600
              Recovered metal hydroxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a recovered metal hydroxide (PMN P-91-809) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:

              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive this substance from the employer, or who have received this substance from the employer within 5 years from the date the employer becomes aware of the new information described under paragraph (a)(2)(i)(A) of this section, are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44067, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.4610
              Mixed metal oxides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as mixed metal oxides (PMN P-98-0002) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(i), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the NCEL provisions listed in the TSCA 5(e) consent order for this substance. The NCEL is 0.05 mg/m3 as an 8-hour time weighted average verified by actual monitoring data.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f) (g)(1)(ii), (g)(1)(vii), (g)(2)(ii), (g)(2)(iii), and (g)(2)(iv).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 81401, Dec. 26, 2000]
            
            
              § 721.4620
              Zinc, bis(N,N-dipropyl-.beta.-alaninato-.kappa.N,.kappa.O)-, (T-4)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as zinc, bis(N,N-dipropyl-.beta.-alaninato-.kappa.N,.kappa.O)-, (T-4)- (PMN P-90-274; CAS No. 135364-47-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows. (A) If, as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who have received, or will receive, this substance from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (production limit set at 573,300 kg).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (c), (h), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [56 FR 15789, Apr. 17, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993; 79 FR 34637, June 18, 2014]
            
            
              § 721.4660
              Alcohol, alkali metal salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as alcohol, alkali metal salt (PMN P-91-151) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 5 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [56 FR 40213, Aug. 13, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4663
              Fluorinated carboxylic acid alkali metal salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified as fluorinated carboxylic acid alkali metal salts (PMNs P-95-979/980/981) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80 (v)(2), (w)(2), and (x)(2).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4), (N = 100 ppb for P-95-979), (N = 30 ppb for P-95-980), and (N = 3 ppb for P-95-981).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [61 FR 63738, Dec. 2, 1996]
            
            
              
              § 721.4668
              Hydrated alkaline earth metal salts of metalloid oxyanions.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as hydrated alkaline earth metal salts of metalloid oxyanions (PMN P-94-1557) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(5)(viii), (a)(6)(i), (b), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e), (f), (g)(1)(vi), (g)(1)(ix), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [61 FR 63738, Dec. 2, 1996]
            
            
              § 721.4685
              Substituted purine metal salt (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted purine metal salt (PMN P-95-175) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 8)
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [61 FR 63739, Dec. 2, 1996]
            
            
              § 721.4700
              Metalated alkylphenol copolymer (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance metalated alkylphenol copolymer (PMN P-87-723) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (b)(1)(i)(C), (b)(1)(ii), (b)(1)(iii), (b)(1)(iv), (b)(2), (c)(1), (f), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (industrial coating material).
              (iii) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(3), (b)(1), (b)(3), (c)(1), and (c)(3).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(3), (b)(3), and (c)(3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The recordkeeping requirements as specified in § 721.125 (a) through (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 32416, Aug. 9, 1990, as amended at 57 FR 20424, May 13, 1992. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4720
              Disubstituted phenoxazine, chlorometalate salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as disubstituted phenoxazine, chlorometalate salt (PMN P-90-0002) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46467, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4740
              Alkali metal nitrites.
              (a) Chemical substances and significant new use subject to reporting. (1) The category of chemical substances which are nitrites of the alkali metals (Group IA in the periodic classification of chemical elements) lithium, sodium, potassium, rubidium, cesium, and francium, is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Use as an ingredient in metalworking fluids (as defined in 40 CFR 721.3) containing amines.
              (b) [Reserved]
              [58 FR 27944, May 12, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4792
              2-propenoic acid, 2-methyl-, C 11-14-isoalkyl esters, C 13-rich.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 2-methyl-, C11-14-isoalkyl esters, C13-rich (PMN P-99-1189; CAS No. 85736-97-6) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (a monomer for casting automotive parts adhesives or impregnation fluid).
              (ii) Release to water. Requirements as specified in § 721.90(c)(4) (N = 1 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15085, Mar. 28, 2003]
            
            
              § 721.4794
              Polypiperidinol-acrylate methacrylate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polypiperidinol-acrylate methacrylate (PMN P-88-1304) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set 1.0 percent), (f), (g)(1)(vi), (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v). The following additional statement shall appear on each label and MSDS required by this paragraph: This substance may cause acute and chronic toxicity.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [59 FR 27484, May 27, 1994]
            
            
              § 721.4820
              Methane, bromodifluoro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as methane, bromodifluoro- is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(v), (g)(1)(vi), (g)(1)(vii), (g)(1)(ix), (g)(2)(ii), (g)(2)(iii), and (g)(5). In addition, the following statements shall appear on the label and MSDS: This substance may cause cardiotoxicity. Evacuate area before the concentration of this substance in the area reaches 1 percent. Residential use is prohibited due to cardiotoxic dangers. General consumer use is prohibited, with the exception of outdoor automotive use and outdoor marine use. Following discharge and evacuation, use protective gear (self-contained breathing apparatus) before reentering an area in which the airborne concentration of the PMN substance exceeds 1 percent.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (Use in portable fire extinguishers intended for consumer use except for outdoor automotive use and outdoor marine use; use in fire extinguisher units with an Underwriters Laboratory (UL) rating of less than 5BC; use in other than rechargeable fire extinguisher units; use in occupied areas from which personnel cannot be evacuated before the concentration of the PMN substance exceeds 1 percent or egress cannot occur within 30 seconds; or use without protective gear (self-contained breathing apparatus) being made available in the event that, following discharge of the PMN substance and evacuation of the area, personnel must reenter an area in which the airborne concentration of the PMN substance exceeds 1 percent.)
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (c), (f) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 19238, Apr. 25, 1991. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993; 59 FR 39296, Aug. 2, 1994]
            
            
              § 721.4840
              Substituted tri­phenyl­meth­ane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted triphenylmethane (PMN P-87-1553) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), (x)(1) and (y)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [56 FR 40216, Aug. 13, 1991. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4880
              Methanol, trichloro-, carbonate (2:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as methanol, trichloro-, carbonate (2:1) (CAS No. 32315-10-9) (PMN P-90-1535) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(5). The following additional human hazard precautionary statement shall appear on the label: This substance may react to form phosgene gas. When using this substance, handle with extreme caution.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (f), (g), and (h).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [56 FR 40213, Aug. 13, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.4885
              Methanone, [5-[[3-(2H-benzotriazol-2-yl)-2-hydroxy-5-(1,1,3,3-tetramethylbutyl)phenyl]methyl]-2-hydroxy-4-(octyloxy) phenyl]phenyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as methanone, [5-[[3-(2H-benzotriazol-2-yl)-2-hydroxy-5-(1,1,3,3-tetramethylbutyl)phenyl]methyl]-2-hydroxy-4-(octyloxy)phenyl]phenyl- (PMN P-96-942; CAS No.162245-07-0) is subject to the reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(ii), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c). As an alternative to the respiratory protection requirements of this section, manufacturers, importers, and processors of this substance may follow the terms of the new chemical exposure limits section in the TSCA section 5(e) consent order for this substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(iv), (g)(1)(vi), (g)(1)(viii), (g)(2)(ii), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 3430, Jan. 22, 1998]
            
            
              § 721.4925
              Methyl n-butyl ketone.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance methyl n-butyl ketone, CAS Number 591-78-6, is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Persons who must report. Section 721.5 applies to this section except for § 721.5(a)(2). A person who intends to manufacture, import, or process for commercial purposes the substance identified in paragraph (a)(1) of this section and intends to distribute the substance in commerce must submit a significant new use notice.
              (2) [Reserved]
              [52 FR 11825, Apr. 13, 1987. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              
              § 721.5050
              2,2′-[(1-Methyl­ethylidene)­bis[4,1-phenyl­oxy[1-(butoxy­methyl)-(2,1-ethan­ediyl]oxy­methyl­ene]]biso­xirane, reaction product with a diamine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 2,2′-[(1-methyl­ethyl­i­dene)­bis[4,1-phenyl­oxy[1-(bu­toxy­methyl)-(2,1-eth­ane­diyl]oxy­methyl­ene]]­biso­xirane, reaction product with a diamine (PMN P-91-934), is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46467, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.5075
              Mixed methyltin mercaptoester sulfides.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as mixed methyltin mercaptoester sulfides (PMN P-92-177) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(i), (g)(1)(iii), (g)(1)(iv), (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iii) Disposal. Requirements as specified in § 721.85 (a)(1) and (a)(2) (only in a facility permitted to landfill Resources Conservation and Recovery Act (RCRA) hazardous wastes with the landfill operated in accordance with subtitle C of RCRA).
              (iv) [Reserved]
              (v) Release to water. Requirements as specified in § 721.90(a)(4) (where N = 2 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f) through (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 51685, Oct. 4, 1993]
            
            
              § 721.5175
              Mitomycin C.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance mitomycin C (CAS No. 5007-7) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63517, Dec. 1, 1993]
            
            
              § 721.5185
              2-Propen-1-one, 1-(4-morpholinyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-Propen-1-one, 1-(4-morpholinyl)- (PMN P-95-169; SNUN S-08-7; and SNUN S-14-1; CAS No. 5117-12-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the chemical substance after it has been completely reacted (cured) because 2-Propen-1-one, 1-(4-morpholinyl)- will no longer exist.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(iv), (a)(3)(i), (a)(3)(ii), (a)(4), (a)(6)(v), (b) (concentration set at 1.0 percent), and (c). Safety 4/4H EVOH/PE laminate, Ansell Edmont Neoprene number 865, and Solvex Nitrile Rubber number 275 gloves have been tested in accordance with the American Society for Testing Materials (ASTM) F739 method and found by EPA to satisfy the consent orders and § 721.63(a)(2)(i) requirements for dermal protection to 100 percent PMN substance. Gloves and other dermal protection may not be used for a time period longer than they are actually tested and must be replaced at the end of each work shift. For additional dermal protection materials, a company must submit all test data to the Agency and must receive written Agency approval for each type of material tested prior to use of that material as worker dermal protection. However, for the purposes of determining the imperviousness of gloves, up to 1 year after the commencement of commercial manufacture or import, the employer may use the method described in § 721.63(a)(3)(ii), thereafter, they must use the method described in § 721.63(a)(3)(i).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iv), (g)(1)(vi), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1). It is a significant new use to use the chemical substance for any use other than as a monomer for use in ultraviolet ink jet applications unless the chemical substance is processed and used in an enclosed process.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 100).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 371, Jan. 5, 2000, as amended at 76 FR 27914, May 13, 2011; 80 FR 37165, June 30, 2015]
            
            
              § 721.5192
              Substituted 1,6-dihydroxy naphthalene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted 1,6-dihydroxy naphthalene (PMN P-87-1036) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(iii), (a)(2)(iv), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(i), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (k), and (q).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1) and (a)(2).
              (v) Release to water. Requirements as specified in § 721.90(a)(3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [60 FR 45083, Aug. 30, 1995]
            
            
              § 721.5200
              Disubstituted phenylazo trisubstituted naphthalene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as disubstituted phenylazo trisubstituted naphthalene (PMN P-91-328) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g), (v)(1), (w)(1), (x)(1), and (y)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46467, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.5225
              Naphthalene,1,2,3,4-tetra- hy­dro(1-phenylethyl) (specific name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance naphthalene,1,2,3,4-tetrahydro(1-phenylethyl) (PMN P-85-1331) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (c), (e) [concentration set at 1.0 percent], (f), and (g)(3)(i) and (g)(3)(ii), (g)(4)(i) and (g)(4)(iii), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (iii) Disposal. Requirements as specified in § 721.85 (a) (1) and (2), (b)(1) and (b)(2), and (c)(1) and (c)(2).
              (iv) [Reserved]
              (v) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where n = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 26110, June 26, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993; 62 FR 42692, Aug. 8, 1997]
            
            
              § 721.5250
              Trimethyl spiropolyheterocyclic naphthalene compound.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as trimethyl spir­o­poly­het­er­o­cyc­lic naphthalene compound (PMN P-91-1456) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements as specified at § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 31968, July 20, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              
              § 721.5252
              2-Naphthalenecarboxylic acid, 4,4′-methylenebis [3-hydroxy-, zinc salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-Naphthalenecarboxylic acid, 4,4′-methylenebis [3-hydroxy-, zinc salt (P-99-1342; CAS No. 235083-88-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Record keeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70177, Dec. 17, 2003]
            
            
              § 721.5253
              2-Naphthalenecarboxylic acid, 4,4′-methylenebis [3-hydroxy-, strontium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-Naphthalenecarboxylic acid, 4,4′-methylenebis [3-hydroxy-, strontium salt (PMN P-99-1341; CAS No. 235083-90-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Record keeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70177, Dec. 17, 2003]
            
            
              § 721.5255
              2-Naphthalenol, mono and dioctyl derivs.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-naphthalenol, mono and dioctyl derivs (PMN P-95-1288) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 1). When calculating the surface water concentrations according to the instructions in § 721.91, the statement that the amount of the substance that will be released will be calculated before the substance enters control technology does not apply. Instead, if the waste stream containing the substance will be treated before release, then the amount of the substance reasonably likely to be removed from the waste stream by such treatment may be subtracted in calculating the number of kilograms released. No more than 90 percent removal efficiency may be attributed to such treatment.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3430, Jan. 22, 1998]
            
            
              § 721.5260
              1,3,6-Naphthalenetrisulfonic acid, 7-[[2-[(aminocarbonyl)amino]- 4-[[4-[[2-[2-(ethenylsulfonyl)ethoxy] ethyl]amino]- 6-fluoro-1,3,5-triazin-2-yl]amino]phenyl]azo], trisodium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,3,6-Naphthalenetrisulfonic acid, 7-[[2-[(aminocarbonyl)amino]-4-[[4-[[2-[2-(ethenylsulfonyl)ethoxy]ethyl]amino]-6-fluoro-1,3,5-triazin-2-yl]amino]phenyl]azo], trisodium salt (PMN P-00-0806; CAS No. 106359-91-5) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15085, Mar. 28, 2003]
            
            
              § 721.5262
              2,7-Naphthalenedisulfonic acid, 5-[[4-chloro-6-[[2-[2-(ethenylsulfonyl)ethoxy] ethyl]amino]-1,3,5-triazin-2-yl]amino]-4- hydroxy-3-[2-(1-sulfo-2- naphthalenyl)diazenyl]-, sodium salt (1:3).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2,7-naphthalenedisulfonic acid, 5-[[4-chloro-6-[[2-[2-(ethenylsulfonyl)ethoxy]ethyl]amino]-1,3,5-triazin-2-yl]amino]-4-hydroxy-3-[2-(1-sulfo-2-naphthalenyl)diazenyl]-, sodium salt (1:3) (PMN P-00-0803; CAS No. 259795-03-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15085, Mar. 28, 2003, as amended at 79 FR 34637, June 18, 2014]
            
            
              § 721.5275
              2-Napthalenecarboxamide-N-aryl-3-hydroxy-4-arylazo (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance 2-naph­thal­ene­car­box­a­mide-N-aryl-3-hy­droxy-4-arylazo (PMN P-87-1265) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(iii) through (a)(5)(vii), and (a)(6)(i), (b) [concentration set at 0.1 percent], and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) [concentration set at 0.1 percent], (f), and (g)(1)(i), (g)(1)(v), and (g)(1)(vii), and (g)(2)(ii) and (g)(2)(iv).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 26110, June 26, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.5276

              2-Naphthalenol, heptyl-1-[[(4-phenylazo)phenyl]azo]-, ar′,ar″-Me derivs.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-naphthalenol, heptyl-1-[[(4-phenylazo)phenyl] azo]-, ar′,ar″-Me derivs (PMN P-95-538) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [61 FR 63739, Dec. 2, 1996]
            
            
              § 721.5278
              Substituted naphthalenesulfonic acid, alkali salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted naphthalenesulfonic acid, alkali salt (PMN P-95-85) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 45083, Aug. 30, 1995]
            
            
              § 721.5279
              2,7-Naphthalenedisulfonic acid, 4-amino-3-[[4′2-amino-4-[(3-butoxy-2-hydroxypropyl)amino]phebyl]azo]-3,3′-dimethyl[1,1′-biphenyl]-4-yl]azo]-5-hydroxy-6-(phenylazo)-, disodium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2,7-naphthalenedisulfonic acid, 4-amino-3-[[4′2-amino-4-[(3-butoxy-2-hydroxypropyl)amino]phebyl]azo]-3,3′-dimethyl[1,1′-biphenyl]-4-yl]azo]-5-hydroxy-6-(phenylazo)-, disodium salt (PMN P-97-131; CAS No. 103580-64-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (v)(1), (w)(1), and (x)(1).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 40).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3430, Jan. 22, 1998]
            
            
              § 721.5280
              2,7-Naphthalenedisulfonic acid, 4-amino-5-hydroxy-, coupled with diazotized 4-butylbenzenamine, diazotized 4,4′-cyclohexylidenebis[benzenamine] and m-phenylenediamine, sodium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2,7-naphthalenedisulfonic acid, 4-amino-5-hydroxy-, coupled with diazotized 4-butylbenzenamine, diazotized 4,4′-cyclohexyl-idenebis[benzenamine] and m-phenylenediamine, sodium salt (PMN P-97-193; CAS No. 182238-09-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3430, Jan. 22, 1998]
            
            
              § 721.5281
              2-Naphthalenesulfonic acid, 3-[[4-[(2,4-dimethyl-6-sulfophenyl)azo]-2-methoxy-5-methylphenyl]azo]-4-hydroxy-7-(phenylamino)-, sodium salt, compd. With 2,2′,2″-nitrilotris [ethanol] (9CI).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-Naphthalenesulfonic acid, 3-[[4-[(2,4-dimethyl-6-sulfophenyl)azo]-2-methoxy-5-methylphenyl]azo]-4-hydroxy-7-(phenylamino)-, sodium salt, compd. With 2,2′,2″-nitrilotris [ethanol] (9CI) (PMN P-95-1235; CAS No. 94213-53-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3430, Jan. 22, 1998]
            
            
              § 721.5282
              Trisodium chloro [(trisubstituted heteromonocycle amino) propylamino]triazinylamino hydroxyazo naphthalenetrisulfonate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a trisodium chloro[(trisubstituted heteromonocycleamino) propylamino]triazinyl aminohydroxyazo naphthalenetrisulfonate (PMN P-94-2177) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 45083, Aug. 30, 1995]
            
            
              § 721.5283
              Cobaltate (5-), bis[4-[[6-[(4-amino-6-chloro-1,3,5-triazin-2-yl)amio]-1-hydroxy-3-sulfo-2-naphthalenyl]azo]-3-hydroxy-7-nitro-1-naphthalenesulfonato(4-)]-, pentasodium.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as cobaltate (5-), bis[4-[[6-[(4-amino-6-chloro-1,3,5-triazin-2-yl)amio]-1-hydroxy-3-sulfo-2-naphthalenyl]azo]-3-hydroxy-7-nitro-1-naphthalenesulfonato(4-)]-, pentasodium (PMN P-99-0990; CAS No. 91144-26-2) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(ii), (a)(5)(xii), and (a)(5)(xiii).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (a spray applied automotive coating).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15085, Mar. 28, 2003]
            
            
              § 721.5284
              Chromate (5-), bis[4-hydroxy-7-[(2-hydroxy-1-naphthalenyl)azo]- 3-[(2-hydroxy-3-nitro-5-sulfophenyl)azo]-2- naphthalenesulfonato(4-)]-, pentasodium.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as a Chromate (5-), bis[4-hydroxy-7-[(2-hydroxy-1- naphthalenyl)azo]- 3-[(2-hydroxy-3-nitro-5-sulfophenyl)azo]-2- naphthalenesulfonato(4-)]-, pentasodium (PMN P-99-0114; CAS No. 159574-72-8) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81401, Dec. 26, 2000]
            
            
              § 721.5285
              Ethoxylated substituted naphthol.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an ethoxylated substituted naphthol (PMN P-88-2484) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 200 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51685, Oct. 4, 1993]
            
            
              § 721.5286
              Benzenediazonium, [[[[(substituted) azo]phenyl]sulfonyl]amino]-, coupled with aminophenol, diazotized aminobenzoic acid, diazotized (substituted) benzenesulfonic acid and naphthalenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as benzenediazonium, [[[[(substituted)  azo]phenyl]sulfonyl]amino]-, coupled with aminophenol, diazotized aminobenzoic acid, diazotized (substituted) benzenesulfonic acid and naphthalenol (PMN P-00-0045) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15086, Mar. 28, 2003]
            
            
              § 721.5288
              Chromate(2-), [3-hydroxy-4-[(2-hydroxy-1-naphthenyl)azo]-7-nitro-1-substituted][N-[7-hydroxy-8-[(2-hydroxy-5-nitrophenyl)azo]-1-substituted]-, salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as chromate(2-), [3-hydroxy-4-[(2-hydroxy-1-naphthenyl)azo]-7- nitro-1-substituted][N-[7-hydroxy-8-[(2-hydroxy-5-nitrophenyl)azo]-1-substituted]-, salt (PMN P-99-783) is subject to reporting under this section for the significant new use described in paragraph (a)(1) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70178, Dec. 17, 2003]
            
            
              § 721.5290
              Phenylazoalkoxy naphthylamines (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as phenylazoalkoxy napthylamines (PMNs P-97-42 and P-97-43) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 50 for P-97-42) (N = 40 for P-97-43).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44578, Aug. 20, 1998]
            
            
              § 721.5293
              Poly(oxy-1,2-ethanediyl), alpha-(9Z)-9-octadecenyl-.omega.-hydroxy-, phosphate, ammonium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly(oxy-1,2-ethanediyl), alpha-(9Z)-9-octadecenyl-.omega.-hydroxy-, phosphate, ammonium salt (PMN P-99-920; CAS No. 58857-49-1) is subject to reporting under this section for the significant new use described in paragraph (a)(1) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70178, Dec. 17, 2003]
            
            
              § 721.5310
              Neononanoic acid, ethenyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as neononanoic acid, ethenyl ester (PMN P-92-129) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply once the substance has been incorporated into a polymer matrix with the level of residual monomer below 0.1 percent.
              (2) The significant new uses are: (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i) (There must be no permeation of the substance greater than 0.02 µg/min · cm2 after 8 hours of testing in accordance with the most current version of the American Society for Testing and Materials (ASTM) F739 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases.” For conditions of exposure which are intermittent, gloves may be tested in accordance with the most current version of ASTM F1383 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases Under Conditions of Intermittent Contact,” provided the contact time in testing is greater than or equal to the expected duration of dermal contact, and the purge time used in testing is less than or equal to the expected duration of noncontact during the intermittent cycle of dermal exposure in the workplace. If ASTM F1383 is used for testing, manufacturers, importers, and processors must submit to the Agency a description of worker activities involving the substance which includes daily frequencies and durations of potential worker exposures. The results of all glove permeation testing must be reported in accordance with the most current version of ASTM F1194 “Guide for Documenting the Results of Chemical Permeation Testing of Protective Clothing Materials.” Manufacturers, importers, and processors must submit all test data to the Agency and must receive written Agency approval for each type of glove tested prior to use of such gloves. The following gloves have been tested in accordance with the ASTM F739 method and found by EPA to satisfy the requirements for continuous use: North/F101/Vitron gloves, 0.03 cm thick; and Ansell/Edmont/4H/PE/EVOH/PE Laminate gloves, 0.006 cm thick. Gloves may not be used for a time period longer than they are actually tested and must be replaced at the end of each work shift.), (a)(2)(ii) (With the exception of laboratory activities, full body chemical protective clothing is required for any worker activity in which the substance is reasonably likely to contact the worker in the following state(s): Open liquid pool or solid of greater than 5 kg; liquid spray or splash; mist; aerosol dust; or any worker activity which have potential for contact with the substance for more than 10 min/h. At a minimum, a chemical protective apron is required for any worker activity with potential for contact with the substance which is not covered by this paragraph), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(iii) (if cartridge service life testing is not available), (a)(5)(xii) or (a)(5)(xiii) (if data on cartridge service life testing has been reviewed and approved in writing by EPA), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), and (a)(6)(v). As an alternative to the respiratory requirements in this section, manufacturers, importers, and processors may use the New Chemical Exposure Limits provisions, including sampling and analytical methods which have previously been approved by EPA for this substance, found in the 5(e) consent order for this substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (h)(1)(vi) (The following additional statements shall appear on each label required by this paragraph: The health effects of this material have not been fully determined but are currently being tested. EPA is concerned however, that this material may have serious chronic health and environmental effects. When using this material, use eye and skin protection, which includes gloves which have been determined to be impervious to this substance. Use respiratory protection, unless workplace airborne concentrations are maintained at or below an 8-h time weighted average (TWA) of 1 ppm, when there is a likelihood of exposure in the work area from dust, mist, smoke or vapors.), (h)(2)(ii)(F), (h)(2)(ii)(G), (h)(2)(ii)(I), (h)(2)(iii)(A), (h)(2)(iii)(B), (h)(2)(iii)(C), (h)(2)(iii)(E), (h)(2)(iv)(A), (h)(2)(iv)(B) (The following additional statements shall appear on each MSDS required by this paragraph: This substance may cause moderate skin irritation. This substance may cause neurotoxicity. When using this substance, use respiratory protection, unless workplace airborne concentrations are maintained at or below an 8-h TWA of 1 ppm.)
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 5 ppb). When calculating the surface water concentrations according to the instructions in § 721.91(a)(4), the statement that the amount of the substance that will be released will be calculated before the substance enters control technology does not apply. Instead, if the waste stream containing the substance will be treated before release, then the amount of the substance reasonably likely to be removed from the waste stream by such treatment may be subtracted in calculating the number of kilograms released. No more than 75 percent removal efficiency may be attributed to such treatment. In addition, when the substance is released in combination with the substances hexanedioic acid, diethenyl ester, hexanoic acid, 2-ethyl-, ethenyl ester, and propanoic acid, 2,2-dimethyl-, ethenyl ester, the quotient from the formula referenced in this section shall not exceed the average of the quotient applicable to the other substances weighted by the proportion of each substance present in the total daily amount released.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i), and (k) are applicable to manufacturers, importers, and processors of this substance. Manufacturers, importers, and processors of the substance must keep records documenting that the PMN substance has been incorporated into a polymer matrix with the level of residual monomer below 0.1 percent if this section does not apply as described in paragraph (a)(1) of this section.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 51705, Oct. 4, 1993, as amended at 58 FR 68311, Dec. 27, 1993]
            
            
              § 721.5315
              Nickel, cobalt mixed metal oxide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as nickel, cobalt mixed metal oxide. (PMN P-02-90) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [68 FR 70178, Dec. 17, 2003]
            
            
              § 721.5325
              Nickel, tris(neodecanoato-.kappa.O)[.mu.3-[orthoborato(3-)-.kappa.O:.kappa.O′:.kappa.O″]]tri-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as nickel, tris(neodecanoato-.kappa.O)[.mu.3-[orthoborato(3-)-.kappa.O:.kappa.O′:.kappa.O″]]tri- (PMN P-85-1034; CAS No. 936576-64-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vii), (g)(2)(i) through (g)(2)(iii), (g)(2)(v), (g)(4)(i), and (g)(5). The provision of § 721.72(d) requiring that employees to be provided with information on the location and availability of a written hazard communication program does not apply when the written program is not required under § 721.72(a).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (e), (f), (g), and (h).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 39901, Sept. 28, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993; 79 FR 34638, June 18, 2014]
            
            
              § 721.5330
              Nickel salt of an organo compound containing nitrogen.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as nickel salt of an organo compound containing nitrogen (PMN P-92-686) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(ii), (g)(1)(vii), (g)(1)(viii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(ii), (g)(4)(i), and (g)(5). The following additional statements shall appear on each label and MSDS as required by this paragraph: This substance may cause skin sensitization. This substance may cause blood effects.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (b), (c), and (k).
              (iv) Disposal. Requirements as specified in § 721.85(a)(2) (landfill operated in accordance with subtitle C of the Resource Conservation and Recovery Act (RCRA) to receive nickel wastes), § 721.85(b)(2) (landfill operated in accordance with subtitle C of RCRA to receive nickel wastes), and § 721.85(c)(2) (landfill operated in accordance with subtitle C of RCRA to receive nickel wastes).
              (v) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 40 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51685, Oct. 4, 1993]
            
            
              § 721.5340
              Substituted benzothiazole-azo-substituted benzoquinoline nickel complex (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted benzothiazole-azo-substituted benzoquinoline nickel complex (PMN P-99-897) is subject to reporting under this section for the significant new use described in paragraph (a)(1) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70178, Dec. 17, 2003]
            
            
              § 721.5350
              Butanenitrile, 2-amino-2,3-dimethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as butanenitrile, 2-amino-2,3-dimethyl- (PMN P-83-603; CAS No. 13893-53-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5) (iii), (a)(6)(v), (b) (concentration set at 1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(1), (d), (e) (concentration set at 1 percent), (f), (g)(1)(iii), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(ii), and (g)(4)(i). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of MSDSs does not apply when an MSDS was not required under § 721.72(c). The provision of § 721.72(g) requiring placement of specific information on an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (level set at 1 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (g), (i), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 33305, Aug. 15, 1990; 55 FR 52275, Dec. 21, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993; 79 FR 34638, June 18, 2014]
            
            
              § 721.5356
              Ethanol, 2,2′2″-nitrilotris-, compound with alpha-2,4,6-tris (1-phenylethyl)phenyl]-omega-hydroxypoly (oxy-1,2-ethanediyl) phosphate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as ethanol, 2,2′2″-nitrilotris-, compound with alpha-[2,4,6-tris(1-phenylethyl)phenyl]-omega-hydroxypoly (oxy-1,2-ethanediyl) phosphate (PMN P-98-185) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (j) (pesticide inert).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The recordkeeping requirements specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44579, Aug. 20, 1998]
            
            
              § 721.5358
              2-propanol, 1,1′,1′-nitrilotris-, compds. with ethanol 2-[2-(C 12 14 -alkyloxy) ethoxy] derivs. hydrogen sulfates.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propanol, 1,1′,1′-nitrilotris-, compds. with ethanol 2-[2-(C12-14- alkyloxy) ethoxy] derivs. hydrogen sulfates (PMN P-99-928; CAS No. 222975-06-6) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (surfactant used in toilet bowl cleaner).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of 721.185 apply to this section.
              [68 FR 70178, Dec. 17, 2003]
            
            
              § 721.5360
              Substituted nitrobenezene (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted nitrobenezene (PMN P-97-1028) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(2)(i), (a)(3), (a)(4), (a)(5)(ii), (a)(5)(iv), (a)(5)(v), and (a)(6)(v).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The recordkeeping requirements specified in § 721.125 (a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44579, Aug. 20, 1998]
            
            
              § 721.5375
              Ni­tro­thio­phene­car­boxy­lic acid, ethyl es­ter, bis­[[[[(sub­sti­tut­ed)] amino]­alkyl-phenyl]­az­o] (ge­ner­ic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance ni­tro­thio­phene­car­boxy­lic acid, ethyl ester, bis­ [[[[(substituted)]­amino]­alkyl­phenyl]­azo] (PMN P-87-304) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (k), (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 26110, June 26, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.5378
              9-Phosphabicyclo[3.3.1]nonane,9,9′-(1,2-ethanediyl)bis- (9C1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 9-Phosphabicyclo[3.3.1]nonane,9,9′-(1,2-ethanediyl)bis- (9C1) (PMN P-99-0754; CAS No.153280-11-6) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (v)(2), (w)(2), and (y)(2).
              (ii) Release to water. Requirements as specified § 721.90 (a)(1), (b)(1), and (c)(1).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81401, Dec. 26, 2000]
            
            
              § 721.5380
              Mixed alkyl phenolic novolak resin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as mixed alkyl phenolic novolak resin (PMN P-98-718) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 372, Jan. 5, 2000]
            
            
              § 721.5385
              Octanoic acid, hydrazide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as octanoic acid, hydrazide (PMN P-92-1086) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are: (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1) and (b)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (j) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 51706, Oct. 4, 1993]
            
            
              § 721.5400
              3,6,9,12,15,18,21-Hepta­oxa­tetra­triaoctanoic acid, sodium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 3,6,9,12,15,18,21-hep­ta­oxa­te­tra­tri­aocta­noic acid, sodium salt is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new use is:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [56 FR 19237, Apr. 25, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.5425
              α-Olefin sulfonate, potassium salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as an α-olefin sulfonate, potassium salt (PMN P-91-100) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [56 FR 40215, Aug. 13, 1991. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.5450
              α-Olefin sulfonate, sodium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as α-olefin sulfonate, sodium salt (PMN P-88-2210) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive this substance from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(1)(i)(A) within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (h), and (i) are applicable to manufacturers, importers, and processors of this substance
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44068, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.5452
              Alkali metal salt of halogenated organoborate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkali metal salt of halogenated organoborate (PMN P-00-0638) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15086, Mar. 28, 2003]
            
            
              § 721.5454
              Methylium, tripohenyl-, tetrakis(pentafluorophenyl) borate (1-).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified as methylium, tripohenyl-, tetrakis(pentafluorophenyl) borate (1-) (PMN P-00-0637; CAS No. 136040-19-2) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15086, Mar. 28, 2003]
            
            
              § 721.5460
              Organosolv lignin.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as an organosolv lignin (PMN P-95-1584; CAS No. 8068-03-9) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is any manufacture, processing, or use of the substance with a number average molecular weight less than 700 daltons.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and records documenting compliance with the designated molecular weight requirements are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 65710, Nov. 30, 1998]
            
            
              § 721.5465
              Amine salt of organic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as amine salt of organic acid (PMN P-98-1172) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 372, Jan. 5, 2000]
            
            
              § 721.5475
              1-Oxa-4-azaspiro[4.5]decane, 4-dichloroacetyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-oxa-4-azaspiro[4.5]decane, 4-dichloroacetyl- (PMN P-86-1648, CAS number 71526-07-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(2)(i), (a)(2)(iii), (a)(2)(iv), (a)(3) (applies to gloves only), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(5)(iv), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (k).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (j) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44068, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.5500
              7-Oxabicyclo[4.1.0]heptane, 3-ethenyl, homopolymer, ether with 2-ethyl-2-(hydroxymethyl)-1,3-pro­pane­diol (3:1), epoxidized.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance 7-oxabicyclo[4.1.0] heptane, 3-ethenyl, homopolymer, ether with 2-ethyl-2(hydroxymethyl)-1,3-propanediol (3:1), epoxidized (PMN P-88-1898) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(ii), (a)(5)(viii), (a)(5)(ix), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(i) through (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (q).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 39902, Sept. 28, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.5525
              Substituted spiro oxazine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted spiro oxazine (PMN P-92-283) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements as specified at § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 31969, July 20, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.5540
              1H,3H,5H-oxazolo [3,4-c] oxazole, dihydro-7a-methyl-.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified as 1H,3H,5H-oxazolo [3,4-c] oxazole, dihydro-7a-methyl- (PMN P-91-1324) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(2)(iii) and (a)(3).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 500 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. The following recordkeeping requirements specified in § 721.125 (a), (b), (c), (d), (e), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 26691, May 18, 1995]
            
            
              § 721.5545
              3-(Dichloroacetyl)-5-(2-furanyl)-2,2-dimethyl-oxazolidine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 3-(dichloroacetyl)-5-(2-furanyl)-2,2-dimethyloxazolidine (PMN P-93-1694) (CAS no. 121776-57-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(6)(i), (b) (concentration set at 0.1%), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1%), (f), (g)(1)(iv), (g)(1)(vii), (g)(1)(ix), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), and (g)(5).
              (iii) Industrial, commercial, and consumer activites. Requirements as specified in § 721.80 (b), (c), (k) (as a seed safener), and (o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [61 FR 63739, Dec. 2, 1996]
            
            
              § 721.5546
              Halogen substituted oxetanes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as halogen substituted oxetanes. (PMNs P-98-1033 through P-98-1035) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (ii) Hazard communication program. A significant new use of these chemical substances is any manner or method of manufacture, import, or processing associated with any use of these chemical substances without providing risk notification as follows:

              (A) If as a result of the test data required under the TSCA section 5(e) consent order for these chemical substances, the employer becomes aware that these chemical substances may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this chemical substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the chemical substances are reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive or who have received the chemical substances from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (h), and (i) are applicable to manufacturers, importers, and processors of these chemical substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [68 FR 70178, Dec. 17, 2003]
            
            
              § 721.5547
              Antimony double oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as antimony double oxide (PMNs P-95-677 and P-95-724) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vii), (g)(2)(ii), (g)(2)(iii), (g)(3)(ii), and (g)(5). The label and MSDS as required by this paragraph shall also include the following statements: These substances may cause lung toxicity. When using these substances avoid any applications of these substances which could cause inhalation exposures. When using these substances keep in liquid form only.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (v)(1), (v)(2), (w)(1), (w)(2), (x)(1), (x)(2), (y)(1), and (y)(2). Manufacturing, processing or use in any form which could cause inhalation exposures.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements specified in § 721.125 (a), (b), (c), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3431, Jan. 22, 1998]
            
            
              § 721.5548
              Mixed metal oxide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a mixed metal oxide (PMN P-97-956) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(iii), (a)(5)(iv), and (a)(6)(i).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The recordkeeping requirements specified in § 721.125 (a), (b), (c), and (d) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44579, Aug. 20, 1998]
            
            
              § 721.5549
              Lithiated metal oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as lithiated metal oxide (LiNiO2) (PMN P-96-19; CAS No. 12031-65-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(6)(i), (a)(6)(iv), (b) (concentration set at 0.1 percent), and (c). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f) (g)(1)(iv), (g)(1)(vii), (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 30).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 3431, Jan. 22, 1998]
            
            
              § 721.5550
              Substituted dialkyl oxa­zo­lone (generic name).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted dialkyl oxazolone (PMN P-86-1634) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(xi), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iii), (g)(1)(vi), (g)(1)(vii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), and (g)(2)(v).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 33306, Aug. 15, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.5560
              Formaldehyde, polymer with (chloromethyl) oxirane and phenol, reaction products with 6H-dibenz[c,e][1,2]oxaphosphorin-6-oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1)The chemical substance identified as formaldehyde, polymer with (chloromethyl) oxirane and phenol, reaction products with 6H-dibenz[c,e][1,2]oxaphosphorin-6-oxide. (PMN P-00-991; CAS No. 300371-38-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 6).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70179, Dec. 17, 2003]
            
            
              § 721.5575
              Oxirane, 2,2′-(1,6-hex­ane­diyl­bis (oxymethylene)) bis-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2,2′-(1,6-hexanediylbis(oxymethylene))bis- (PMN P-88-2179; PMN P-89-539; and SNUN S-08-3; CAS No. 16096-31-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The reporting requirements of this rule do not apply once the chemical substance has been incorporated or encapsulated into plastic.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1),(a)(3), (a)(4), (a)(5)(viii), (a)(5)(ix), (a)(6)(ii), and (b) (concentration set at 0.1 percent).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q). A significant new use of the chemical substance is any commercial use other than the commercial use described in S-08-3.
              (iv) Disposal. Requirements as specified in § 721.85 (b)(1), (b)(2), (c)(1), and (c)(2).
              (v) Release to water. Requirements as specified in § 721.90 (a)(2)(ii), (b)(1), and (c)(1). The following may be used as an alternative to the technologies in § 721.90(a)(2)(ii): Oil and grease separation.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (k).
              (2) Limitation of revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 19238, Apr. 25, 1991. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993; 80 FR 70175, Nov. 13, 2015]
            
            
              § 721.5580
              Oxirane, 2,2′-[methylenebis[(2,6-dimethyl-4,1-phenylene)oxymethylene]]bis-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2,2′-[methylenebis[(2,6-dimethyl-4,1-phenylene)oxymethylene]]bis- (PMN P-97-1011; CAS No. 93705-66-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), (b) (concentration set at 0.1 percent), and (c). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.35 milligram/meter3 (mg/m3).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(ii), (g)(2)(iv), (g)(3)(i), (g)(3)(ii), (g)(4)(i), (g)(4)(iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 44579, Aug. 20, 1998]
            
            
              § 721.5585
              4,4′-(1-methylethylidene)bisphenol, polymer with (chloromethyl)oxirane and a diamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 4,4′-(1-methylethylidene)bisphenol, polymer with (chloromethyl) oxirane and a diamine (PMN P-97-0916) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 2 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81401, Dec. 26, 2000]
            
            
              § 721.5590
              Oxirane, [[[(1R,2S,5R)-5-methyl-2- (1-methylethyl)cyclohexyl] oxy]methyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, [[[(1R,2S,5R)-5-methyl-2-(1-methylethyl)cyclohexyl]oxy]methyl]- (PMN P-00-0330; CAS No. 249297-16-3) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) Release to water. Requirements as specified § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15086, Mar. 28, 2003]
            
            
              § 721.5600
              Substituted oxirane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted oxirane (PMN P-83-1157) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i) through (a)(5)(iii), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(ii), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), and (g)(2)(v). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDS are not required under § 721.72 (a) and (c), respectively. The provisions of § 721.72(g) requiring placement of specific information on a label and MSDS do not apply when a label and MSDS are not required under § 721.72 (b) and (c), respectively.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (d), (e), (f), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 46774, Nov. 6, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.5625
              Oxiranemethanamine, N,N′-[methylenebis(2-ethyl-4,1-phenylene)]bis[N-(oxiranylmethyl)]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxiranemethanamine, N,N′-[methylenebis(2-ethyl-4,1-phenylene)]bis[N-(oxiranylmethyl)]- (PMN P-91-411; CAS number 130728-76-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(i), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (o), and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44070, Sept. 23, 1992. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.5645
              Pentane 1,1,1,2,3,4,4,5,5,5,-decafluoro.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as pentane 1,1,1,2,3,4,4,5,5,5,-decafluoro (PMN P-95-638, SNUN P-97-79, and SNUN S-06-8; CAS No. 138495-42-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use of the substance other than the uses as described in P-95-638, P-97-79, or S-06-8.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3431, Jan. 22, 1998, as amended at 80 FR 37165, June 30, 2015]
            
            
              § 721.5650
              Pentanediol light residues.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as pentanediol light residues (PMN P-95-1750) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80(o).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3431, Jan. 22, 1998]
            
            
              § 721.5700
              Pentanenitrile, 3-amino-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as pentanenitrile, 3-amino- (PMN P-91-222; CAS number 75405-06-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (a)(4), during both drumming and transfer of the substance requirements as specified in § 721.63 (a)(5)(i), (a)(5)(ii), and (a)(5)(iii) apply, and during transfer (but not drumming) of the substance, requirements as specified in § 721.63 (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), and (a)(5)(xv) apply following submittal by the company, and written approval by the EPA, of the results of cartridge service life testing performance in accordance with Interim Recommendations for Determining Organic Vapor Cartridge Service Life for Category 23C Respirators (available through the TSCA Assistance Office), or equivalent, which demonstrates the effectiveness of the organic vapor cartridge, (a)(6)(v), (b) (concentration set at 1.0 percent), and (c). The requirements specified in § 721.63(a) (4) and (5) apply only during drumming activities and during transfer of liquid PMN substance from a process vessel into a tank, truck, or rail car.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44069, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.5708
              2-Pentene, 1,1,1,2,3,4,4,5,5,5-decafluoro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-Pentene, 1,1,1,2,3,4,4,5,5,5-decafluoro- (PMN P-95-637; CAS No.72804-49-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3431, Jan. 22, 1998]
            
            
              § 721.5710
              Phenacetin.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance phenacetin (CAS No. 62-442) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.

              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63517, Dec. 1, 1993]
            
            
              § 721.5713
              Phenol - biphenyl polymer condensate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a phenol—biphenyl polymer condensate (PMN P-00-1220 and S-07-2) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90(a)(4), (b)(4), and (c)(4) (N = 5).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70179, Dec. 17, 2003, as amended at 80 FR 37165, June 30, 2015]
            
            
              § 721.5725
              Phenol, 2,4-dimethyl-6-(1-methylpentadecyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phenol, 2,4-dimethyl-6-(1-methylpentadecyl)- (PMN P-94-209; CAS No. 134701-20-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured); embedded or incorporated into a polymer matrix that has been reacted (cured); or embedded, encapsulated, or incorporated into a permanent solid matrix (does not include slurries) that is not intended to undergo further processing, except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(2)(i), (a)(3), and (b) (concentration set at 1.0 percent).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (e) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 41696, July 16, 2012]
            
            
              § 721.5740
              Phenol, 4,4′-methy­lenebis (2,6-dimethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as Phenol, 4,4′-methylenebis (2,6-dimethyl- (PMNs P-88-864, P-90-211, and P-94-921; CAS No. 5384-21-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(ii), (a)(5)(iv), (a)(5)(v), (a)(6)(i), (b) (concentration set at 1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1 percent), (f), (g)(1)(iv), (g)(2)(iv), (g)(2)(v), (g)(3)(ii), (g)(4)(iii), and (g)(5). The label and MSDS as required by this paragraph shall also include the following statements: This substance may cause blood effects. This substance may cause chronic effects.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g), (l), and (q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 33306, Aug. 15, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993; 63 FR 45956, Aug. 28, 1998]
            
            
              § 721.5760
              Phenol, 4,4′-[methylene­bis (oxy-2,1-ethanediylthio)]bis-.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance phenol, 4,4′-[methylenebis(oxy 2,1-eth­ane­diyl­thio)]bis- (PMN P-87-1760) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (f), (g)(3)(ii), and (g)(4)(iii). The provision of § 721.72(g) requiring placement of specific information on an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (ii) Release to water. Requirements as specified in § 721.90(a)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: Recordkeeping requirements specified in § 721.125 (a), (b), (c), (f), (g), and (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [55 FR 33306, Aug. 15, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.5762
              Aromatic aldehyde phenolic resin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic aldehyde phenolic resin (PMN P-01-573) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1)
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in ' 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70179, Dec. 17, 2003]
            
            
              § 721.5763
              Methylenebisbenzotriazolyl phenols.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as methylenebisbenzotriazolyl phenols (P-94-1042) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c). Requirements as specified in § 721.63(a)(5)(i) apply during manufacture of the PMN substance. Requirements as specified in § 721.63 (a)(5)(iii) through (a)(5)(vii) apply during use of the PMN substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iv), (g)(1)(vi), (g)(2)(iii), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (d) and (f) through (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.575(b)(1) apply to this section.
              [60 FR 45083, Aug. 30, 1995]
            
            
              § 721.5769
              Mixture of nitrated alkylated phenols.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as a mixture of nitrated alkylated phenols (PMN P-93-987) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where n = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 45083, Aug. 30, 1995]
            
            
              § 721.5775
              Phenol, 5-amino-2,4-dicholoro-, hydrochloride.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phenol, 5-amino-2,4-dicholoro-, hydrochloride (PMN P-98-198) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(i), (w)(i), and (x)(i).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44579, Aug. 20, 1998]
            
            
              § 721.5780
              Phenol, 4,4′-(oxybis(2,1-ethanediylthio)bis-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance phenol, 4,4′-(oxybis(2,1-ethanediylthio)bis- (PMN P-89-651) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iii), (g)(1)(iv), (g)(1)(ix), (g)(2)(iv), and (g)(2)(v).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(r) (82,000 kg; 141,000 kg; and 272,000 kg with testing required at each interval).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 39902, Sept. 28, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              
              § 721.5800
              Sulfurized alkylphenol.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance described generically as sulfurized alkylphenol (PMN P-89-708) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive this substance from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(1)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements as specified in § 721.125 (a), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 4578, Feb. 6, 1992. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.5820
              Aminophenol.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as aminophenol (P-83-909) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) and (a)(3).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(1)(i)(D) and (g)(2)(v). The provision of § 721.72(g) requiring placement of specific information in an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a), (b), (c), (d), (f), and (g).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [56 FR 25989, June 5, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.5840
              Ethylated aminophenol.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as ethylated aminophenol (P-83-908) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) and (a)(3).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(1)(i)(D) and (g)(2)(v). The provision of § 721.72(g) requiring placement of specific information in an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a), (b), (c), (d), (f), and (g).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [56 FR 25989, June 5, 1991. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.5860
              Methylphenol, bis(sub­sti­tuted)alkyl.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as methylphenol, bis­(sub­sti­tut­ed)alkyl (P-84-417) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(1)(iv), (g)(2)(i), and (g)(2)(v).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 720.80 (k) (antioxidant/stabilizer for polymers) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 25991, June 5, 1991. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.5867
              Substituted phenol.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as substituted phenol (PMNs P-89-1125, P-91-87, P-92-41, P-92-511, P-94-1527, and P-94-1755) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (ingredient in a photoresist formulation).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 23679, Apr. 30, 1998]
            
            
              § 721.5880
              Sulfur bridged substituted phenols (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance sulfur bridged substituted phenols (PMN P-89-396) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iv) (specifically liver and blood effects), (g)(2)(i), (g)(2)(v), and (g)(5).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. The recordkeeping requirements as specified in § 721.125 (a) and (c) through (h) are applicable to manufacturers and importers of this substance. Any statements requiring processors to keep records in § 721.125 do not apply.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 32417, Aug. 9, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993; 59 FR 40260, Aug. 8, 1994]
            
            
              § 721.5900
              Trisubstituted phenol (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance trisubstituted phenol (PMN P-85-605) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iii) through (a)(5)(vii) and (a)(6)(i), (b) [concentration set at 0.1 percent], and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (d), (e) [concentration set at 0.1 percent], (f), (g)(1)(vii), and (g)(2)(i), (g)(2)(ii), (g)(2)(iv), and (g)(2)(v). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of MSDSs does not apply when a MSDS was not required under § 721.72(c). The provisions of § 721.72(g) requiring placement of specific information on a label and MSDS do not apply when a label and MSDS are not required under § 721.72 (b) and (c), respectively.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 26111, June 26, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.5905
              Modified phenolic resin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a modified phenolic resin (PMN P-01-441) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70179, Dec. 17, 2003]
            
            
              § 721.5908
              Modified phenolic resin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified phenolic resin (PMN P-01-561) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70180, Dec. 17, 2003]
            
            
              § 721.5912
              Phenoxazin-5-ium, 3-dialkylamino-7-arylamino-, salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as Phenoxazin-5-ium, 3-dialkylamino-7-arylamino-, salt (PMN P-99-0723) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81402, Dec. 26, 2000]
            
            
              § 721.5913
              Phenothiazine derivative.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a phenothiazine derivative (PMN P-96-813) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) and (i) are applicable to manufacturers, and importers of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3432, Jan. 22, 1998]
            
            
              § 721.5914
              Polysubstituted bis phenylazonapthalene disulfonic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a Polysubstituted bis phenylazonapthalene disulfonic acid. (PMN P-99-0479) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81402, Dec. 26, 2000]
            
            
              § 721.5915
              Polysubstituted phenylazopolysubstitutedphenyl dye.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a polysubstituted phenylazopolysubstitutedphenyl dye (PMN P-93-658) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are: (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80 (w)(1), (w)(2), (x)(1), and (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51706, Oct. 4, 1993]
            
            
              § 721.5917
              Phenyl azo dye (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a phenyl azo dye (PMN P-02-17) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(v)(2), (w)(2), and (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70180, Dec. 17, 2003]
            
            
              § 721.5920
              Phenyl(disubstitutedpolycyclic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as phenyl(disubstitutedpolycyclic) (PMN P-92-1337) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are: (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 10 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51706, Oct. 4, 1993]
            
            
              § 721.5925
              Bis heterocyclic phenylene derivative (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as bis heterocyclic phenylene derivative (PMN P-01-0432) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (20,000 kg/yr).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15086, Mar. 28, 2003]
            
            
              § 721.5930
              Phenylenebis[imino (chlorotriazinyl)imino(substituted naphthyl)azo(substituted phenyl)azo, sodium salt (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as phenylenebis[imino (chlorotriazinyl)imino(substituted naphthyl)azo (substituted phenyl) azo, sodium salt (PMN P-95-274) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [61 FR 63739, Dec. 2, 1996]
            
            
              § 721.5935
              Alkylated nitroso-phenylenediamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylated nitroso-phenylenediamine (PMN P-00-636) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) and (a)(3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), and (e) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70180, Dec. 17, 2003]
            
            
              § 721.5960
              
                N,N′-Bis(2-(2-(3-alkyl)thia- zoline) vinyl)-1,4-pheny­lene­dia­mine methyl sulfate double salt (generic name).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as N,N′-Bis(2-(2-(3-alkyl)­thi­a­zo­line)vinyl)-1,4-phenyl­ene­di­a­mine methyl sulfate double salt (PMN P-84-913) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(6)(i), (b) (concentration set at 1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (e), (f) (concentration set at 1 percent), (g)(1)(iii), (g)(1), (may be lethal if inhaled or in contact with eyes), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), and (g)(5). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of MSDSs does not apply when an MSDS is not required under § 721.72(c). The provision of § 721.72(g) requiring placement of specific information on an MSDS does not apply when an MSDS in not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [55 FR 26098, June 26, 1990. Redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.5965
              Substituted S-phenylthiazole (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted s-phenylthiazole (PMN P-97-1046) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44580, Aug. 20, 1998]
            
            
              § 721.5970
              Phosphated polyarylphenol ethoxylate, potassium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as phosphated polyarylphenol ethoxylate, potassium salt (PMN P-93-1222) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (where N = 600 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [59 FR 27485, May 27, 1994]
            
            
              § 721.5980
              Dialkyl phosphorodithioate phosphate compounds.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as dialkyl phosphorodithioate phosphate compounds (P-90-1642 through 1649) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of these substances is any manner or method of manufacture, import, or processing associated with any use of these substances without providing risk notification as follows:
              (A) If as a result of the test data required under the section 5(e) consent order for these substances, the employer becomes aware that any of these substances may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described at § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If these substances are not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before these substances are reintroduced into the workplace.
              (B) The employer must ensure that persons who have received, or will receive, these substances from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (h), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 40214, Aug. 13, 1991, as amended at 56 FR 46729, Sept. 16, 1991. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.5985
              Fatty alkyl phosphate, alkali metal salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a fatty alkyl phosphate, alkali metal salt (PMN P-99-0385) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 81402, Dec. 26, 2000]
            
            
              § 721.6000
              Tris (2,3-dibromopropyl) phosphate.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance tris (2,3-dibromopropyl) phosphate (CAS Number 126-72-7) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Any use.
              (b) Special provisions. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Persons who must report. Section 721.5 applies to this section except for § 721.5(a)(2). A person who intends to manufacture, import, or process for commercial purposes the substance identified in paragraph (a)(1) of this section and intends to distribute the substance in commerce must submit a significant new use notice.
              (2) [Reserved]
              [52 FR 2703, Jan. 26, 1987. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.6005
              Rare earth phosphate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as rare earth phophate (PMNs P-99-1191 and P-99-1192) are subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15086, Mar. 28, 2003]
            
            
              § 721.6020
              Phosphine, dialkylyphenyl.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as phosphine dialkylphenyl (P-83-1023) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(6)(i), (b) (concentration set at 1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (d), (e) (concentration set at 1 percent), (f), (g)(1)(iii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), and (g)(2)(v). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of MSDSs does not apply when an MSDS is not required under § 721.72(c). The provision of § 721.72(g) requiring placement of specific information in an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (iii) Disposal. Requirements as specified in § 721.85 (a)(2); (b)(2); and (c)(2).
              (iv) Release to Water. Requirements as specified in § 721.90 (a)(3), (b)(3), and (c)(3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (g), (i), (j), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [56 FR 25991, June 5, 1991. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.6045
              Phosphinothioic acid, bis(2,4,4-trimethylpentyl)- (9CI).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphinothioic acid, bis(2,4,4-trimethylpentyl)- (9CI) (PMN P-96-1652; CAS No. 132767-86-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10). When calculating the surface water concentrations according to the instructions in § 721.91, the statement that the amount of the substance that will be released will be calculated before the substance enters control technology does not apply. Instead, if the waste stream containing the substance will be treated using carbon adsorption treatment before release, then the amount of the substance reasonably likely to be removed from the waste stream by such treatment may be subtracted in calculating the number of kilograms released. No more than 99 percent removal efficiency may be attributed to such treatment.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3432, Jan. 22, 1998]
            
            
              § 721.6060
              Alkylaryl substituted phosphite.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylaryl substituted phosphite (PMN P-91-899) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:

              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              
              (B) The employer must ensure that persons who have received, or will receive, this substance from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements as specified at § 721.125(a) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 31969, July 20, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.6070
              Alkyl phosphonate ammonium salts.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as alkyl phosphonate ammonium salts (PMNs P-93-725 and P-93-726) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are: (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 400 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51707, Oct. 4, 1993]
            
            
              § 721.6075
              Phosphonic acid, 1,1-methylenebis-tetrakis(1-methylethyl) ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphonic acid, 1,1-methylenebis-tetrakis(1-methylethyl) ester (PMN P-95-168) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(iii), (a)(2)(iv), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(2)(i), (g)(2)(v), and (g)(5). The label and MSDS required by this paragraph shall also include the following statement: This substance may cause mutagenicity.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (h) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3432, Jan. 22, 1998]
            
            
              § 721.6080
              Phosphonium salt (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance phosphonium salt (PMN Number P-84-820) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) and (a)(3), (b) [concentration set at 1.0 percent], and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (d), (e) [concentration set at 1.0 percent], (f), and (g)(1)(iii) and (g)(2)(i) and (g)(2)(v). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of MSDSs does not apply when a MSDS was not required under § 721.72(c). The provisions of § 721.72(g) requiring placement of specific information on a label and MSDS do not apply when a label and MSDS are not required under § 721.72(b) and (c), respectively.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 26111, June 26, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.6085
              Phosphonocarboxylate salts.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as phosphonocarboxylate salts (PMNs P-93-722, P-93-723, and P-93-724) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are: (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 1000 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51707, Oct. 4, 1993]
            
            
              § 721.6090
              Phosphoramide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as phosphoramide (P-89-538) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive, or who have received this substance from the employer within 5 years from the date the employer becomes aware of the new information described under paragraph (a)(2)(i)(A) of this section, are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 51686, Oct. 4, 1993]
            
            
              § 721.6097
              Phosphoric acid derivative (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a phosphoric acid derivative (PMN P-95-284) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [61 FR 63739, Dec. 2, 1996]
            
            
              § 721.6100
              Phosphoric acid, C 6-12-alkyl esters, compounds with 2-(dibutylamino) ethanol.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified as phosphoric acid, C6-12-alkyl esters, compounds with 2-(dibutylamino)ethanol (PMN P-90-384) are subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (concentration set at 700 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c) and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [56 FR 19239, Apr. 25, 1991. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.6110
              Alkyldi(alkyloxyhydroxypropyl) derivative, phosphoric acid esters, potassium salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an alkyldi(alkyloxyhydroxypropyl) derivative, phosphoric acid esters, potassium salts (PMN P-91-818) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (o).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 45084, Aug. 30, 1995]
            
            
              § 721.6120
              Phosphoric acid, 1,2-eth­a­ne­diyl tet­ra­kis(2-chloro-1-meth­yl­ethyl) ester.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified as phosphoric acid, 1,2-ethanediyl tetrakis(2-chloro-1-methylethyl) ester (PMN P-861263) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iii), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(2), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iii), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), and (g)(2)(v).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (use other than as a flame retardant for polyurethane foams).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [55 FR 33307, Aug. 15, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.6140
              Dialkyldithiophosphoric acid, aliphatic amine salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a dialkyldithiophosphoric acid, aliphatic amine salt (P-90-1839) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons will receive this substance from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44069, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.6160
              Piperazinone, 1,1′,1″-[1,3,5-triazine-2,4,6-triyltris[(cyclohexylimino)-2,1-ethanediyl]]tris-[3,3,4,5,5-pentamethyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as piperazinone, 1,1′,1″-[1,3,5-triazine-2,4,6-triyltris [(cyclohexylimino)-2,1-eth­a­ne­diyl]]tris-[3,3,4,5,5-pen­ta­methyl]- (PMN P-89-589; CAS number 130277-45-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(iv) through (vii), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d) (e) (concentration set at 1.0 percent), (f), (g)(1)(iv), (g)(1)(vi), (g)(1)(viii), (g)(2)(ii), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (d), and (f) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44069, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.6165
              Polysubstituted piperidine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a polysubstituted piperdine (PMN P-93-568) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 30).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3433, Jan. 22, 1998]
            
            
              § 721.6167
              Piperdinium, 1,1-dimethyl-, chloride.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as piperdinium, 1,1-dimethyl-, chloride. (PMN P-02-207; CAS No. 24307-26-4) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [68 FR 70180, Dec. 17, 2003]
            
            
              § 721.6170
              Siloxanes and silicones, Me hydrogen, reaction products with 2,2,6,6-tetramethyl-4-(2-propenyloxy)piperdine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as siloxanes and silicones, Me hydrogen, reaction products with 2,2,6,6-tetramethyl-4-(2-propenyloxy)piperdine (PMN P-95-1891; CAS No. 182635-99-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3433, Jan. 22, 1998]
            
            
              § 721.6175
              2-Piperdinone, 1,3- dimethyl-,.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-Piperdinone, 1,3-dimethyl-, (PMN P-97-520 and SNUN 00-397; CAS No. 1690-76-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(iii), (g)(1)(iv), (g)(1)(ix), (g)(2)(i), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (use or processing other than: in enclosed systems (such as hydrocarbon extraction, polymer synthesis, wire enamel resin); electronic industry cleaning solvent; and other precision industry cleaning (such as automobile manufacturing, aerospace, and optics)), (o), and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The recordkeeping requirements specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this substance.
              [63 FR 44580, Aug. 20, 1998, as amended at 67 FR 12882, Mar. 20, 2002]
            
            
              § 721.6176
              2-Piperdinone, 1,5- dimethyl-,.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-Piperdinone, 1,5-dimethyl-, (PMN P-97-521 and SNUN 00-398; CAS No. 86917-58-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(iii), (g)(1)(iv), (g)(1)(ix), (g)(2)(i), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (use or processing other than: in enclosed systems (such as hydrocarbon extraction, polymer synthesis, wire enamel resin); electronic industry cleaning solvent; and other precision industry cleaning (such as automobile manufacturing, aerospace, and optics)), (o), and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The recordkeeping requirements specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this substance.
              [63 FR 44580, Aug. 20, 1998, as amended at 67 FR 12882, Mar. 20, 2002]
            
            
              
              § 721.6178
              Alkylaminated polyolefin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylaminated polyolefin (PMN P-99-1287) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15087, Mar. 28, 2003]
            
            
              § 721.6180
              Polyalkylene glycol polyamide ester phosphate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyalkylene glycol polyamide ester phosphate (PMN P-98-0903) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81402, Dec. 26, 2000]
            
            
              § 721.6181
              Fatty acid, reaction product with substituted oxirane, formaldehyde-phenol polymer glycidyl ether, substituted proplyamine and polyethylenepolyamines (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acid, reaction product with substituted oxirane, formaldehyde-phenol polymer glycidyl ether, substituted proplyamine and polyethylenepolyamines (PMN P-98-1125) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15087, Mar. 28, 2003]
            
            
              § 721.6183
              Amides, from ammonium hydroxide - maleic anhydride polymer and hydrogenated tallow alkyl amines, sodium salts, compds. with ethanolamine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as amides, from ammonium hydroxide - maleic anhydride polymer and hydrogenated tallow alkyl amines, sodium salts, compds. with ethanolamine (PMN P-00-0691; CAS No. 208408-03-1) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 80 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15087, Mar. 28, 2003]
               
            
            
              § 721.6186
              Polyamine dithiocarbamate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a polyamine dithiocarbamate (PMN No. P-91-1328) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 50 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [58 FR 32239, June 8, 1993]
            
            
              § 721.6193
              Polyalkylene polyamine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as a polyalkylene polyamine (PMN P-89-963) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(i), (g)(4) (users minimize release to water), and (g)(5) are applicable to manufacturers and importers.
              (ii) Release to water. Requirements as specified in § 721.90(a)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers and importers of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [62 FR 64740, Dec. 9, 1997]
            
            
              § 721.6196
              Hydrochloride salt of a fatty polyalkkylene polyamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as Hydrochloride salt of a fatty polyalkkylene polyamine (PMN P-99-0618) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81402, Dec. 26, 2000]
            
            
              § 721.6200
              Fatty acid polyamine condensate, phosphoric acid ester salts.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified as fatty acid polyamine condensate, phosphate ester salts (PMNs P-90-1984 and P-90-1985) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46467, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.6205
              Hexamethylenediamine adduct of substituted piperidinyloxy (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hexamethylenediamine adduct of substituted piperidinyloxy (PMN P-99-0510) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(i), (a)(2)(i), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(5)(viii), (a)(5)(ix), (a)(5)(x), (a)(5)(xi), (a)(5)(xii), (a)(5)(xiii) (a)(5)(xiv), (a)(5)(xv), (a)(6)(i), (a)(6)(ii), (a)(6)(iii), (a)(6)(iv), (a)(6)(v), and (a)(6)(vi), (b) (concentration set at 1.0 percent), and (c). The imperviousness of each item pursuant to paragraph (a)(2)(i) must be demonstrated by actual testing under paragraph (a)(3) and not by manufacturer specifications. Permeation testing shall be conducted according to the American Society for Testing and Materials (ASTM) F739 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases” or its equivalent. Results shall be recorded as a cumulative permeation rate as a function of time, and shall be documented in accordance with ASTM F739 using the format specified in ASTM 1194-89 “Guide for Documenting the Results of Chemical Permeation Testing on Protective Clothing Materials” or its equivalent. Gloves may not be used for a time period longer than they are actually tested and must be replaced at the end of each work shift. The manufacturer, importer, or processor must submit all test data to the Agency and must receive written Agency approval for each type of glove tested prior to use of such gloves. The following gloves have been tested in accordance with the ASTM F739 method and found to satisfy the requirements for use by EPA: Latex (at least 14 mils thick), Nitrile (at least 16 mils thick), and Silvershield (at least 3 mils thick). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the NCEL provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.2 ug/m3 as an 8-hour time weighted average verified by actual monitoring data.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iv), (g)(1)(vi), (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [68 FR 15087, Mar. 28, 2003]
            
            
              § 721.6220
              Aryl sulfonate of a fatty acid mixture, polyamine condensate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an aryl sulfonate of a fatty acid mixture, polyamine condensate (PMN P-91-584) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46467, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.6440
              Polyamine urea formaldehyde condensate (specific name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance polyamine ureaformaldehyde condensate (PMN P-87-1456) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4) [concern level of 1 ppb], (b)(4) [concern level of 1 ppb], and (c)(4) [concern level of 1 ppb].
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 26112, June 26, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.6470
              Polyaminopolyacid.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a polyaminopolyacid (PMN No. P-92-491) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (concentration set at 500 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [58 FR 32240, June 8, 1993]
            
            
              § 721.6475
              Alkyl polycarboxylic acids, esters with ethoxylated fatty alcohols.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkyl polycarboxylic acids, esters with ethoxylated fatty alcohols (PMNs P-96-554/555/556/557/558/559) are subject to reporting under this section for the significant new uses described in paragraph (a)(1)(i) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Chemical substance and significant new uses subject to reporting. The chemical substances identified generically as alkyl polycarboxylic acids, esters with ethoxylated fatty alcohols (PMN P-96-560/561/564/565) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (i) The significant new uses are:
              (A) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (B) [Reserved]
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (B) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3433, Jan. 22, 1998]
            
            
              § 721.6477
              Alkyl polycarboxylic acids, esters with ethoxylated fatty alcohols, reaction products with maleic anhydride.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkyl polycarboxylic acids, esters with ethoxylated fatty alcohols, reaction products with maleic anhydride (PMNs P-96-399/400/401/402/403/404) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3434, Jan. 22, 1998]
            
            
              § 721.6479
              Tetrahydroheteropolycycle (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as Tetrahydroheteropolycycle (PMN P-97-0766) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1)(i), (a)(2)(i), (a)(3), (a)(4), (a)(5)(ii) (if no data on cartridge service life testing has been reviewed and approved by EPA), (a)(5)(xii) (if data on cartridge service life testing has been reviewed and approved by EPA), (a)(5)(xiii), (a)(5)(xiv), (a)(6)(i), (a)(6)(ii) (a)(6)(iii), (a)(6)(iv), (a)(6)(v), and (a)(6)(vi), (b) (concentration set at 1.0 percent), and (c). The imperviousness of each item pursuant to paragraph (a)(2)(i) must be demonstrated by actual testing under paragraph (a)(3) and not by manufacturer specifications. Permeation testing shall be conducted according to the American Society for Testing Materials (ASTM) F739 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases.” Results shall be recorded as a cumulative permeation rate as a function of time, and shall be documented in accordance with ASTM F739 using the format specified in ASTM 1194-89 “Guide for Documenting the Results of Chemical Permeation Testing on Protective Clothing Materials.” Gloves may not be used for a time period longer than they are actually tested and must be replaced at the end of each work shift. The manufacturer, importer, or processor must submit all test data to the Agency and must receive written Agency approval for each type of glove tested prior to use of such gloves. The following gloves have been tested in accordance with the ASTM F739 method and found to satisfy the requirements for use by EPA: Latex (at least 14 mils thick), Nitrile (at least 16 mils thick), and Silvershield (at least 3 mils thick). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the NCEL provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 1.0 ug/m3 as an 8-hour time weighted average verified by actual monitoring data.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (12,300 kilograms).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81402, Dec. 26, 2000]
            
            
              § 721.6485
              Hydroxy terminated polyester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a hydroxy terminated polyester (PMN P-95-1213) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3434, Jan. 22, 1998]
            
            
              § 721.6490
              Alkyl phenyl polyetheramines.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkyl phenyl polyetheramines (PMNs P-95-1650/1651/1652/1653) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3434, Jan. 22, 1998]
            
            
              § 721.6493
              Amidoamine modified polyethylene glycol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an amidoamine modified polyethylene glycol (PMN P-99-0645) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81403, Dec. 26, 2000]
            
            
              
              § 721.6495
              Aliphatic polyisocyanate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an aliphatic polyisocyanate (PMN P-95-1347) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3434, Jan. 22, 1998]
               
            
            
              § 721.6498
              Modified polyisocyanates (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified polyisocyanates (PMN P-96-1428) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(ii), (a)(5)(viii), (a)(5)(ix), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the NCEL provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.05 mg/m3.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), and (g)(5). The following statements shall appear on each label as specified in § 721.72(b) and the MSDS as specified in § 721.72(c): Warnings. Exposure to diisocyanates may cause the following human health effects: Skin irritation and allergic reactions, respiratory irritation, respiratory sensitization, and lung toxicity; some diisocyanates also may cause cancer. The likelihood that these effects will occur depends on a number of factors; among them, the level of exposure, frequency of exposure, part of the body exposed, and sensitivity of the exposed individual. Symptoms of allergic reaction and respiratory sensitization include rashes, cough, shortness of breath, asthma, chest tightness and other breathing difficulties. There is uncertainty as to the mechanism by which sensitization occurs. In sensitized individuals, exposure to even small amounts of diisocyanates (below government-recommended workplace exposure levels) may cause allergic respiratory reactions like asthma and severe breathing difficulties. It is especially important to note that contact with skin may lead to respiratory sensitization or cause other allergic reactions. In some cases, the effects of diisocyanate exposure may be immediate and life-threatening; in others, the effects may be delayed and occur hours after the exposure has ended. Repeated or prolonged exposure to diisocyanates may also cause irritation to eyes, skin, respiratory tract and lungs, as well as adverse chronic lung effects, like decreased lung capacity and function. Individuals experiencing shortness of breath, tightness in the chest or other problems breathing should seek immediate medical attention. When using this substance the following protective measures should be used: In workplaces where individuals handle diisocyanates or coatings or other formulations that contain them, an industrial hygiene and safety program should be operative. Important components of this program include: Hazard communication and training on safe handling practices; use of efficient and well-maintained application equipment, engineering controls and personal protective equipment; housekeeping procedures including spill prevention and cleanup practices; and, if feasible, means to measure airborne levels of polyisocyanates and diisocyanates. During spray applications, workers should take precautions to avoid breathing vapors, mists or aerosols. Inhalation exposures should be limited to <0.05 mg/m3 as an 8-hour time-weighted average (TWA) for combined polyisocyanates and diisocyanates. Engineering controls should serve as the first, most effective means of reducing airborne polyisocyanate and diisocyanate concentrations; an appropriate National Institute for Occupational Safety and Health/Mine Safety and Health Administration (NIOSH/MSHA) approved respirator should be used as a secondary tool to lower exposures. Currently, downdraft spray booths and high-volume low-pressure (HVLP) spray guns appear to offer the most efficient technology to reduce inhalation exposures; a maintenance program should always be used to ensure optimal operating efficiencies. To limit dermal contact, individuals should wear impermeable gloves, protective clothing and goggles or glasses with side shields.
              (iii) Industrial, commercial, and consumer activites. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 44580, Aug. 20, 1998]
            
            
              § 721.6505
              Polymers of C 13C 15 oxoalcohol ethoxolates.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as polymers of C13C15 oxoalcohol ethoxolates (PMNs P-96-950/951) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3434, Jan. 22, 1998]
            
            
              § 721.6515
              Polymerof polyalkylenepolyol and trisubstituted phenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polymer of polyalkylenepolyol and trisubstituted phenol (PMN P-98-1016) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81403, Dec. 26, 2000]
            
            
              § 721.6520
              Acrylamide, polymer with substituted alkylacrylamide salt (generic name).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as acrylamide, polymer with substituted alkylacrylamide salt (PMN P-87-794) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (limit set at 216,700 kg).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [55 FR 33303, Aug. 15, 1990. Redesignated at 55 FR 52276, Dec. 21, 1990. Further redesignated at 58 FR 29946, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.6540
              Acrylamide, polymers with tetraalkyl ammonium salt and polyalkyl, aminoalkyl meth­a­cryl­a­mide salt.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as acrylamide, polymers with tetraalkyl ammonium salt and poly­al­kyl, amino alkyl meth­a­cryl­a­mide salt (PMNs P-88-2100 and P-88-2169) are subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46468, Oct. 8, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.6560
              Acrylic acid, polymer with substituted ethene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acrylic acid, polymer with substituted ethene (PMN P-91-521) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 200 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 46468, Oct. 8, 1992, as amended at 53 FR 34204, June 23, 1993]
            
            
              § 721.6620
              Alkanaminium, polyalkyl-[(2-methyl-1-oxo-2-propenyl)oxy] salt, polymer with acrylamide and substituted alkyl methacrylate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkanaminium, polyalkyl-[(2-methyl-1-oxo-2-propenyl)oxy] salt, polymer with acrylamide and substituted alkyl methacrylate (PMN P-87-252) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (production limit set at 680,000 kg).
              (ii) Release to water. Requirements as specified in § 721.85 (a)(4), (b)(4) and (c)(4) (concentration set at 40 ppb).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), (i), and (j) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44070, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.6660
              Polymer of alkanepolyol and poly­alkyl­poly­iso­cyan­ato­car­bo­mo­no­cycle, acetone oxime-blocked (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a polymer of alkane­polyol and polyalkylpolyisocyanatocarbomonocy- cle, acetone oxime-blocked (PMN P-88-1658) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 26100, June 26, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.6680
              Alkanoic acid, butanediol and cyclohexanealkanol polymer (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance alkanoic acid, butanediol, and cyclohexanealkanol polymer (PMN P-89-672) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows.
              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who have received, or will receive, this substance from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q) (293,000 kg).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (c), (h) and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 32417, Aug. 9, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.6900
              Polymer of bisphenol A di­glyc­i­dal ether, substituted al­kenes, and but­a­diene.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as polymer of bisphenol A diglycidal ether, substituted alkenes, and butadiene (PMNs P-90-244 and P-90-245) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 15791, Apr. 17, 1991. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.6920
              Butyl acrylate, polymer with substituted methyl styrene, methyl methacrylate, and substituted silane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as butyl acrylate, polymer with substituted methyl styrene, methyl methacrylate, and substituted silane (PMN P-91-272) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(ii), (a)(5)(viii), (a)(5)(ix), (a)(6)(ii), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 per cent), (f), (g)(1)(i), (g)(1)(ii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (volume set at 90,000 kg), (volume set at 512,000 kg), (volume set at 1,235,000 kg).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 44070, Sept. 23, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.6980
              Dimer acids, polymer with polyalkylene glycol, bisphenol A-diglycidyl ether, and alky­lenepolyols polyglycidyl ethers (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance dimer acids, polymer with polyalkylene glycol, bisphenol A-diglycidyl ether, and alkylenepolyols polyglycidyl ethers (PMN P-86-628) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) and (a)(3), (b) [concentration set at 0.1 percent], and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (c), (d), (e) [concentration set at 0.1 percent], (f), and (g)(1)(vi) and (g)(1)(vii), (g)(2)(i) and (g)(2)(v), (g)(4)(i), and (g)(5). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of MSDSs does not apply when a MSDS was not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k) and (y).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1) and (a)(2) and (b)(1) and (b)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 26109, June 26, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.7000
              Polymer of disodium maleate, allyl ether, and ethylene oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a polymer of disodium maleate, allyl ether, and ethylene oxide (P-91-1086) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who have received, or will receive, this substance from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (h), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44071, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.7020
              Distillates (petroleum), C(3-6), polymers with styrene and mixed terpenes (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance distillates (petroleum), C(3-6), polymers with styrene and mixed terpenes (PMN P-89-676) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows.
              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who have received, or will receive, this substance from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (c), (h) and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 32414, Aug. 9, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.7046
              Formaldehyde, polymer with substituted phenols, glycidyl ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as formaldehyde, polymer with substituted phenols, glycidyl ether (PMN P-93-955) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply once the substance is a component of a highly densified tablet formulation of an epoxy molding compound.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c). Requirements as specified in § 721.63 (a)(5)(i) apply during manufacturing only. Requirements as specified in § 721.63(a)(5)(i) through (a)(5)(vii) apply during processing for workers exposed greater than 17 days per year or during use.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vi), (g)(1)(vii), (g)(2)(i) through (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), (g)(4)(iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (b), (l), and (q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) and (k) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [60 FR 45084, Aug. 30, 1995, as amended at 62 FR 42692, Aug. 8, 1997]
            
            
              § 721.7160
              2-Oxepanone, polymer with 4,4′-(1-methylethylidene)bisphenol and 2,2-[(1-methylethylidene)bis(4,1-phe­ny­lene­oxy­methyl­ene)]­bi­sox­i- rane, graft.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance 2-oxepanone, polymer with 4,4′(1-meth­yl­eth­yli­dene)bi­sphen­ol and 2,2-[(1-meth­yl­eth­yli­dene) bis(4,1-phen­yl­ene­oxy­meth­ylene)]bi­soxi­rane, graft (PMN P-88-2582) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i),(a)(5)(ii), (a)(5)(iii), (a)(5)(viii), (a)(5)(ix), (a)(5)(x), (a)(5)(xi), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vi), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 33306, Aug. 15, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.7200
              Perfluoroalkyl aromatic carbamate modified alkyl methacrylate copolymer.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as perfluoroalkyl aromatic carbamate modified alkyl methacrylate copolymer (PMN P-87-1555) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements asspecified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent for cancer; 1.0 percent for other effects), (f), (g)(1)(ii), (g)(2)(ii), and (g)(5). In addition, the following human health hazard statement shall appear on each label and MSDS required by this section: This substance may cause lung effects.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (o) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (f) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44071, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.7210
              Epoxidized copolymer of phenol and substituted phenol.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as epoxidized copolymer of phenol and substituted phenol (PMN P-91-598) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply once the substance is a component of a highly densified tablet formulation of an epoxy molding compound.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv), (a)(5)(v), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a) through (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44071, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993; 62 FR 42692, Aug. 8, 1997]
            
            
              § 721.7220
              Polymer of substituted phenol, formaldehyde, epichlorohydrin, and disubstituted benzene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polymer of substituted phenol, formaldehyde, epichlorohydrin, and disubstituted benzene (PMN P-89-1104) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(i), (g)(2)(v), (g)(4)(i), and (g)(5). The following additional human hazard precautionary statement shall appear on each label as specified in § 721.72(b): Disposal restrictions apply.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1), and (c)(1).
              (v) Release to water. Requirements as specified in § 721.90(c)(2)(v), or diatomaceous earth filtration.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 19242, Apr. 25, 1991. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.7250
              Polyaziridinyl ester of an aliphatic alcohol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a polyaziridinyl ester of an aliphatic alcohol (PMN P-01-97) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.575(b)(1) apply to this section.
              [68 FR 70180, Dec. 17, 2003]
            
            
              § 721.7255
              Polyethyleneamine crosslinked with substituted polyethylene glycol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyethyleneamine crosslinked with substituted polyethylene glycol with substituted polyethylene glycol (PMN P-01-833) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (absorbent polymer).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70180, Dec. 17, 2003]
            
            
              § 721.7260
              Polymer of poly­ethylene­polyamine and alkanediol di­gly­cidyl ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polymer of polyethylenepolyamine and alkanediol diglycidyl ether (PMN P-89-810) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows.
              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) which includes a written listing of safety data for this substance within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who have received, or will receive, this substance from the employer are provided an MSDS containing a written listing of safety data for this chemical and the information required under paragraph (a)(2)(i)(A) within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (2,000,000 kg).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (c), and (h) (In addition, each manufacturer, importer and processor of this substance shall maintain for five years from the date of their creation, copies of material safety data sheets required under paragraph (a)(2)(i)(A) of this section).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 46774, Nov. 6, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.7270
              1-propanaminium, 3-amino-, N,N,N-trimethyl-N-soya acyl derivs., chloride.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-propanaminium, 3-amino-, N,N,N-trimethyl-N-soya acyl derivs., chloride (PMN P-01-646; CAS No. 391232-99-8) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725 apply to this section.
              [68 FR 70181, Dec. 17, 2003]
            
            
              § 721.7280
              1,3-Propanediamine, N,N′-1,2-ethanediylbis-, polymer with 2,4,6-trichloro-1,3,5-triazine, reaction products with N-butyl-2,2,6,6-tetramethyl-4-piperidinamine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,3-propanediamine, N,N′-1,2-ethanediylbis-, polymer with 2,4,6-trichloro-1,3,5-triazine, reaction products with N-butyl-2,2,6,6-tetramethyl-4-piperidinamine (PMN P-89-632) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iv), (a)(5)(v), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a) through (f), (g)(1)(iv), (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 33308, Aug. 15, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993; 60 FR 65582, Dec. 20, 1995]
            
            
              § 721.7285
              Amines, N-cocoalkyltrimethylenedi-, citrates.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified as amines, N-cocoalkyltrimethylenedi-, citrates. (PMN P-93-880; CAS No. 189120-63-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), and (k) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44581, Aug. 20, 1998]
            
            
              § 721.7286
              Amines, N-tallowalkyltripropylenetetra-, citrates.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified as amines, N-tallowalkyltripropylenetetra-, citrates (PMN P-93-881; CAS No. 189120-62-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44581, Aug. 20, 1998]
            
            
              § 721.7290
              Propanoic acid, 2-(trimethoxysilyl)-, ethyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propanoic acid, 2-(trimethoxysilyl)-, ethyl ester (PMN P-01-22; CAS No. 137787-41-8) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90(a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70181, Dec. 17, 2003]
            
            
              § 721.7375
              Potassium salt of polyolefin acid.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a potassium salt of polyolefin acid (PMN P-97-417) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3434, Jan. 22, 1998]
            
            
              § 721.7378
              Substituted polyoxyethylene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted polyoxyethylene (PMN P-93-1654) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (use as an emulsifier for paint and adhesives).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3434, Jan. 22, 1998]
            
            
              § 721.7440
              Polyalkylenepolyol alky­la­mine. (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyalkylenepolyol alkylamine (PMN P-89-483) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iii), (g)(1)(iv), (g)(1)(vi), (g)(1)(ix), (g)(2)(i), (g)(2)(iii), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 33307, Aug. 15, 1990, as amended at 55 FR 52276, Dec. 21, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.7450
              Aromatic amine polyols.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as aromatic amine polyols (PMNs P-93-212 and P-93-213) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51686, Oct. 4, 1993]
            
            
              § 721.7480
              Isocyanate terminated polyols.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as isocyanate terminated polyols (P-90-404, P-90-405, and P-90-406) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(6)(ii), (b) (concentration set at 1.0 percent) and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5). The following additional human health hazard statements shall appear on each label and MSDS required by this paragraph: The substance may cause eye irritation, lung effects, dermal sensitization, pulmonary sensitization, or systemic effects.
              
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (volume set at 245,000 kg; aggregate manufacture and import volume for PMNs P-90-404, P-90-405, and P-90-406 combined).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance as specified in § 721.125 (a) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [56 FR 40214, Aug. 13, 1991. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.7500
              Nitrate polyether polyol (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance nitrate polyether polyol (PMN P88-2540) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows.
              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who have received, or will receive, this substance from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (c), (h) and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 32418, Aug. 9, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.7600
              Alkyl(heterocyclicyl) phe­ny­lazohetero monocyclic poly­one (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance alkyl (heter­o­cyc­licyl) phenyl­azo­he­tero mono­cyclic polyone (PMN P-85-1370) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv) through (a)(5)(vii), (a)(6)(i) through (a)(6)(iii), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (d), (e) (concentration set at 1.0 percent), (f) and (g)(1)(ix), (g)(2)(i) through (g)(2)(v) and (g)(4). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDS are not required under § 721.72 (a) and (c), respectively.
              
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g) (as intermediates to manufacture dyes for coloring pulp or paper only) and (q).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1) and (c)(1).
              (v) Release to water. Requirements as specified in § 721.90 (a)(2)(iv), (b)(2)(iv) and (c)(2)(iv).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (f), (i), (j) and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 32418, Aug. 9, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.7620
              Alkyl(heterocyclicyl) phe­nyl­azohetero monocyclic polyone, ((alkylimidazolyl) methyl) derivative (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance alkyl (heter­o­cyc­licyl) phenyl­azo­het­ero mono­cyc­lic polyone, ((al­kyli­mi­da­zolyl) methyl) derivative (PMN P-86-136) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv) through (a)(5)(vii), (a)(6)(i), (a)(6)(ii) and (a)(6)(iii), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (d), (e) (concentration set at 1.0 percent), (f) and (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), and (g)(2)(v). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDS are not required under § 721.72 (a) and (c), respectively. The provision of § 721.72(g) requiring placement of specific information on an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g), (k) and (q). The term intermediate as used in § 721.80(g) is defined as intermediate for manufacture of dyes for coloring pulp or paper.
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1) and (c)(1).
              (v) Release to water. Requirements as specified in § 721.90 (a)(2), (b)(2) and (c)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (c), (e), (f), (i) and (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 32418, Aug. 9, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.7655
              Alkylsulfonium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylsulfonium salt (PMN P-93-1166) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 50 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [59 FR 27485, May 27, 1994]
            
            
              § 721.7700
              Poly(oxy-1,2-ethanediyl), α-hydro-ω-(oxiranylmethoxy)-, ether with 2-ethyl-2-(hydroxymethyl)-1,3-propanediol (3:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly(oxy-1,2-ethanediyl),α-hydro-ω-(oxiranylmethoxy)-, ether with 2-ethyl-2-(hydroxymethyl)-1,3-propanediol (3:1) (PMN P-88-2188) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(viii), (a)(5)(ix), (a)(6)(ii), and (b) (concentration set at 0.1 percent).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (q).
              (iv) Disposal. Requirements as specified in § 721.85 (b)(1), (b)(2), (c)(1), and (c)(2).
              (v) Release to water. Requirements as specified in § 721.90 (a)(2)(ii), (b)(1), and (c)(1). The following may be used as alternative to the technologies in § 721.90(a)(2)(ii): Oil and grease separation.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (k).
              (2) Limitation of revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 19240, Apr. 25, 1991. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.7710
              Polyepoxy polyol.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a polyepoxy polyol (PMN P-93-364) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [59 FR 27485, May 27, 1994]
            
            
              § 721.7720
              Poly(oxy-1,2-ethanediyl), α,α′-[(1-methylethylidene) di-4,1-phenylene] bis [ω-(oxiranyl­methoxy)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly(oxy-1,2-ethanediyl), α,α′-[(1-methylethylidene) di-4,1-phenylene] bis [ω-(oxiranylmethoxy)- (PMN P-88-2181) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(viii), (a)(5)(ix), (a)(6)(ii), and (b) (concentration set at 0.1 percent).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (q).
              (iv) Disposal. Requirements as specified in § 721.85 (b)(1), (b)(2), (c)(1), and (c)(2).
              (v) Release to water. Requirements as specified in § 721.90 (a)(2)(ii), (b)(1), and (c)(1). The following may be used as an alternative to the technologies in § 721.90(a)(2)(ii): Oil and grease separation.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (k).
              (2) Limitation of revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 19240, Apr. 25, 1991. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.7770
              Alkylphenoxypoly(oxyethylene) sulfuric acid ester, substituted amine salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as alkyl phenoxypoly(oxyethylene) sulfuric acid ester, substituted amine salt (PMN P-92-396) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are: (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 51707, Oct. 4, 1993]
            
            
              § 721.7780
              Poly[oxy(methyl-1,2-ethane­diyl)], α,α′-(2,2-dimethyl-1,3-pro­pan­ediyl)bis[ω-(oxi­rany­me­thoxy)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly[oxy(methyl-1,2-ethanediyl)], α,α,′-(2,2-dimethyl-1,3-propanediyl)bis[ω-(oxiranymethoxy)- (PMN P-88-2180) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(viii), (a)(5)(ix), (a)(6)(ii), and (b) (concentration set at 0.1 percent).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (q).
              (iv) Disposal. Requirements as specified in § 721.85 (b)(1), (b)(2), (c)(1), and (c)(2).
              (v) Release to water. Requirements as specified in § 721.90 (a)(2)(ii), (b)(1), and (c)(1). The following may be used as an alternative to the technologies in § 721.90(a)(2)(ii): Oil and grease separation.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (k).
              (2) Limitation of revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 19239, Apr. 25, 1991. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.7785
              Substituted alkyl aminomethylene polyphosphonic acid, salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted alkylamino methylene polyphosphonic acid, salt (PMN P-97-1095) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44581, Aug. 20, 1998]
            
            
              § 721.8079
              Isophorone diisocyanate neopentyl glycol adipate polyurethane prepolymer.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as isophorone diisocyanate neopentyl glycol adipate polyurethane prepolymer (PMN P-94-1743) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. Non-spray uses are exempt from the provisions of this rule.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(5)(viii), (a)(5)(ix), (a)(5)(x), (a)(5)(xi), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), and (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5). Manufacturers, importers, and processors who implement the product stewardship provisions of the TSCA section 5(e) consent order for these substances are exempt from the requirements of § 721.63 and § 721.72.
              (iii) Industrial, commercial and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers, importers, and processors of this substance. Manufacturers, importers, and processors who implement the product stewardship provisions and keep records as required by the TSCA section 5(e) consent order for these substances are exempt from the requirements of § 721.125.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              (4) Applicability of § 721.5. The provisions of § 721.5 do not apply to manufacturers, importers, and processors, implementing the product stewardship provisions in the TSCA section 5(e) consent order for this substance.
              [63 FR 3435, Jan. 22, 1998]
            
            
              § 721.8082
              Polyester polyurethane acrylate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyester polyurethane acrylate (PMN P-93-498) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51686, Oct. 4, 1993]
            
            
              § 721.8085
              Reaction product of substituted aromatic diol, formaldehyde and alkanolamine, propoxylated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as reaction product of substituted aromatic diol, formaldehyde and alkanolamine, propoxylated (PMN P-00-0202) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15088, Mar. 28, 2003]
            
            
              § 721.8090
              Polyurethane polymer.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a polyurethane polymer (P-94-47) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(viii) through (a)(5)(xi), (a)(6)(ii), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(2)(i) through (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [60 FR 45084, Aug. 30, 1995]
            
            
              § 721.8095
              Silylated polyurethane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a silylated polyurethane (PMN P-95-1356) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3435, Jan. 22, 1998]
            
            
              § 721.8100
              Potassium N,N-bis (hydroxy­ethyl) cocoamine oxide phosphate, and potassium N,N-bis (hy­droxy­ethyl) tal­lo­wa­mine oxide phos­phate.
              (a) Chemical substances and significant new use subject to reporting. (1) The following chemical substances, identified by their chemical names and CAS Number are subject to reporting under this part for the significant new use identified in paragraph (a)(2) of this section: Potassium N,N-bis (hydroxyethyl) cocoamine oxide phosphate (CAS Number 855712-26-1), and potassium N,N-bis (hydroxyethyl) tallowamine oxide phosphate (CAS Number 855712-27-2).
              (2) The significant new use is: Use in a consumer product at concentrations greater than five percent by weight.
              (b) Specific Requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Definitions. In addition to the definitions in § 721.3, the following definitions apply to this section:
              “Consumer” means any natural person who uses products for personal rather than business purposes.
              “Consumer product” means any chemical substance which is directly, or as part of a mixture, sold or made available to consumers for their use in or around a permanent or temporary household or residence, in or around a school, or in recreation.
              (2) Persons who must report. The provisions of § 721.5 apply to determine persons who must report under this section, except § 721.5(a)(2) does not apply to a person who intends to distribute either of the substances in commerce as part of a mixture at concentrations of five percent or less by weight of the mixture.
              (3) Notice requirements and procedures. Section 721.10 applies to this section, except a person submitting a notice must complete only Parts I and II of the notice form.
              [49 FR 35018, Sept. 5, 1984. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.8130
              Propanamide, -(2-hydroxyethyl)-3-methoxy-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propanamide, -(2-hydroxyethyl)-3- methoxy- (PMN P-01-144; CAS No. 35544-45-7) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (organic stripper additive).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70181, Dec. 17, 2003]
            
            
              § 721.8140
              Substituted propane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted propane (PMN P-01-298) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (polymer additive).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70181, Dec. 17, 2003]
            
            
              § 721.8145
              Propane,1,1,1,2,2,3,3-heptafluoro-3-methoxy-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propane,1,1,1,2,2,3,3-heptafluoro-3-methoxy- (PMN P-01-320; SNUN S-04-2; and SNUN 11-1; CAS No. 375-03-1) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use of the chemical substance other than as a heating transfer fluid, refrigerant, flush cleaning, foam blowing, deposition coatings, histology baths, vapor degreasing, and industrial and commercial aerosol spray cleaning.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70181, Dec. 17, 2003, as amended at 80 FR 37165, June 30, 2015]
            
            
              § 721.8153
              Di-substituted propanedione (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as di-substituted propanedione (PMN P-97-94) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(2)(i), (g)(2)(v). The following statement shall appear on each label as specified in § 721.72(b) and the MSDS as specified in § 721.72(c): This substance is expected to be dermally absorbed and may cause effects to the liver, kidney, adrenal glands, and the heart.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 44581, Aug. 20, 1998]
            
            
              § 721.8155
              Propanenitrile, 3-[amino, N-tallowalkyl] dipropylenetri- and tripropylenetri- and propanenitrile, 3-[amino, (C 14-;18 and C 16-;18 unsaturated alkyl)] trimethylenedi-, dipropylenetri-, and tripropylenetetra-.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified as propanenitrile, 3-[amino, N-tallowalkyl] dipropylenetri- (PMN P-94 1238), propanenitrile, 3-[amino, N-tallowalkyl] tripropylenetri- (PMN P-94-1239), propanenitrile, 3-[amino, (C14-18 and C16-18 unsaturated alkyl)] trimethylenedi- (PMN P-94-1241), propanenitrile, 3-[amino, (C14-18 and C16-18 unsaturated alkyl)] dipropylenetri- (PMN P-94-1242), and propanenitrile, 3-[amino, (C14-18 and C16-18 unsaturated alkyl)] tripropylenetetra- (PMN P-94-1243) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11044, Mar. 1, 1995]
            
            
              § 721.8160
              Propanoic acid, 2,2-dimethyl-, ethenyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propanoic acid, 2,2-dimethyl-, ethenyl ester (PMN P-89-1058) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply once the substance has been incorporated into a polymer matrix with the level of residual monomer below 0.1 percent.
              (2) The significant new uses are: (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i) (There must be no permeation of the substance greater than 0.02 µg/min · cm2 after 8 hours of testing in accordance with the most current version of the American Society for Testing and Materials ASTM F739 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases.” For conditions of exposure which are intermittent, gloves may be tested in accordance with the most current version of ASTM F1383 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases Under Conditions of Intermittent Contact,” provided the contact time in testing is greater than or equal to the expected duration of dermal contact, and the purge time used in testing is less than or equal to the expected duration of noncontact during the intermittent cycle of dermal exposure in the workplace. If ASTM F1383 is used for testing, manufacturers, importers, and processors must submit to the Agency a description of worker activities involving the substance which includes daily frequencies and durations of potential worker exposures. The results of all glove permeation testing must be reported in accordance with the most current version of ASTM F1194 “Guide for Documenting the Results of Chemical Permeation Testing of Protective Clothing Materials.” Manufacturers, importers, and processors must submit all test data to the Agency and must receive written Agency approval for each type of glove tested prior to use of such gloves. The following gloves have been tested in accordance with the ASTM F739 method and found by EPA to satisfy the requirements for continuous use: Ansell Edmont/15-554/PVA, 0.08 cm thick; and Ansell Edmont/4h/PE/EVOH/PE laminate gloves, 0.006 cm thick. Gloves may not be used for a time period longer than they are actually tested and must be replaced at the end of each work shift. The following gloves have been tested in accordance with the ASTM 1383 method and found by EPA to satisfy the requirements for intermittent use: North/B-161-R/Butyl rubber gloves, 0.04 cm thick, time period tested 2 min/h. The gloves listed may not be used for a time period longer than they are actually tested and must be replaced at the end of each work shift unless based on its review of data from the ASTM 1383 method, the company's personal protective equipment required under this paragraph, and other appropriate information, the Agency approves, in writing, a time period of greater duration.), (a)(2)(ii) (With the exception of laboratory activities, full body chemical protective clothing is required for any worker activity in which the substance is reasonably likely to contact the worker in the following state(s): Open liquid pool or solid of greater than 5 kg; liquid spray or splash; mist; aerosol dust; or any worker activity which has the potential for contact with the substance for more than 10 min/h. At a minimum, a chemical protective apron is required for any worker activity with potential for contact with the substance which is not covered by this paragraph), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(iii) (if cartridge service life testing is not available), (a)(5)(xii) or (a)(5)(xiii) (if data on cartridge service life testing has been reviewed and approved in writing by EPA), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), and (a)(6)(v). As an alternative to the respiratory requirements in this section, manufacturers, importers, and processors may use the New Chemical Exposure Limits provisions, including sampling and analytical methods which have previously been approved by EPA for this substance, found in the 5(e) consent order for this substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (h)(1)(vi) (The following additional statements shall appear on each label required by this paragraph: The health effects of this material have not been fully determined but are currently being tested. EPA is concerned however, that this material may have serious chronic health and environmental effects. When using this material, use eye and skin protection, which includes gloves which have been determined to be impervious to this substance. Use respiratory protection, unless workplace airborne concentrations are maintained at or below an 8-h time weighted average (TWA) of 1 ppm, when there is a likelihood of exposure in the work area from dust, mist, smoke or vapor), (h)(2)(ii)(F), (h)(2)(ii)(G), (h)(2)(ii)(I), (h)(2)(iii)(A), (h)(2)(iii)(B), (h)(2)(iii)(C), (h)(2)(iii)(E), (h)(2)(iv)(A), (h)(2)(iv)(B). The following additional statements shall appear on each MSDS required by this paragraph: This substance may cause moderate skin irritation. This substance may cause neurotoxicity. When using this substance, use respiratory protection, unless workplace airborne concentrations are maintained at or below an 8-h TWA of 1 ppm.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 40 ppb). When calculating the surface water concentrations according to the instructions in § 721.91, the statement in paragraph (a)(4) that the amount of the substance that will be released will be calculated before the substance enters control technology does not apply. Instead, if the waste stream containing the substance will be treated before release, then the amount of the substance reasonably likely to be removed from the waste stream by such treatment may be subtracted in calculating the number of kilograms released. No more than 75 percent removal efficiency may be attributed to such treatment. In addition, when the substance is released in combination with the substances hexanedioic acid, diethenyl ester, hexanoic acid, 2-ethyl-, ethenyl ester, and neononanoic acid, ethenyl ester, the quotient from the formula referenced in this section shall not exceed the average of the quotient applicable to the other substances weighted by the proportion of each substance present in the total daily amount released.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i), and (k) are applicable to manufacturers, importers, and processors of this substance. Manufacturers, importers, and processors of the substance must document that the substance has been incorporated into a polymer matrix with the level of residual monomer below 0.1 percent if this section does not apply as described in paragraph (a)(1) of this section.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 51707, Oct. 4, 1993]
            
            
              § 721.8175
              1-Propanol, 3-mercapto-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-propanol, 3-mercapto (PMN P-85-433; CAS No. 19721-22-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), (a)(6)(v), (b) (concentration set at 1%), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1%), (f), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (a)(3), (b)(1), (b)(2), (b)(3), (c)(1), (c)(2), and (c)(3). In addition, a method of disposal described in § 721.85 (a), (b), and (c) shall include: Release to an evaporation pond.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance as specified in § 721.125 (a) through (j).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [67 FR 17649, Apr. 11, 2002]
            
            
              § 721.8225
              2-Propenamide, N-[3-di- methyl­amino)propyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenamide, N-[3-di­meth­yl­a­mino)pro­pyl]- (PMN P-86-1602) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(6)(ii), (b) (concentration set at 0.1 percent) and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iii), (g)(1)(v), (g)(1)(vi), (g)(1)(vii), (g)(1)(ix), (g)(2)(v), (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (o) and (q).
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (where N = 300 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i) and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 40215, Aug. 13, 1991. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.8250
              1-Propanol, 3,3′-oxybis[2,2-bis(bromomethyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-propanol, 3,3′-oxybis[2,2-bis(bro­mo­meth­yl)]- (PMN P-87-1273) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(2)(i), (a)(2)(iii), (a)(2)(iv), (a)(3)(applies to gloves only), (a)(4), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements asspecified in § 721.72(a), (b)(2), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vi), (g)(1)(vii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), and (g)(5). In addition, the human health hazard statement shall include a statement that this substance may cause acute and chronic toxicity.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (p). In addition, use other than as a flame retardant additive is a significant new use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (i), and (j) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44072, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.8340
              Mono esters from 2- propenoic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as mono esters from 2-propenoic acid (PMN P-01-85) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70181, Dec. 17, 2003]
            
            
              § 721.8350
              2-Propenoic acid, 7-oxa­bi­cy­clo[4.1.0]hept-3-ylmethyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance 2-propenoic acid, 7-oxabicyclo[4.1.0]hept-3-ylmethyl ester (PMN P-89-31) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(viii), (a)(5)(xv), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iii), (g)(1)(vi), (g)(1)(vii), (g)(2)(i) through (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 46774, Nov. 6, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993; 62 FR 42692, Aug. 8, 1997]
            
            
              § 721.8450
              2-Propenoic acid, 2-methyl-, 2-[3-(2H-benzotriazol-2-yl)-4-hydroxyphenyl]ethyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 2-methyl-, 2-[3-(2H-benzotriazol-2-yl)-4-hydroxyphenyl]ethyl ester, (PMN P-90-333) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(ii), (a)(5)(iv), (a)(5)(v), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iv), (g)(1)(vi), (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), (c)(4), (where N = 80). However, contrary to § 721.91(a)(4), if the waste stream containing the PMN substance will be treated using biological treatment (activated sludge or equivalent) plus clarification, then the amount of PMN substance reasonably likely to be removed from the waste stream by such treatment may be subtracted in calculating the number of kilograms released. No more than 75 percent removal efficiency may be attributed to such treatment.
              (b) Special requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (i), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 19241, Apr. 25, 1991. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993; 60 FR 30468, June 9, 1995; 63 FR 45956, Aug. 28, 1998]
            
            
              § 721.8485
              2-Propenoic acid, 2-methyl-, (octahydro-4,7-methano-1H- indene-5-diyl)bis(methylene) ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 2-methyl-, (octahydro-4,7-methano- 1H- indene-5-diyl)bis(methylene) ester (PMN P-99-1075; CAS No. 43048-08-4) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) Release to water. Requirements as specified in § 721.90(b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of these chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70182, Dec. 17, 2003]
            
            
              § 721.8500
              2-Propenoic acid, 2-methyl-, 7-oxabicyclo [4.1.0]hept-3-ylmethyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance 2-propenoic acid, 2-methyl-, 7-oxabicyclo[4.1.0]hept-3-ylmethyl ester (PMN P-89-30) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(viii), (a)(5)(xv), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iii), (g)(1)(vi), (g)(1)(vii), (g)(2)(i) through (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 46775, Nov. 6, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.8657
              Cerium, hydroxy oleate propionate complexes.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as Cerium, hydroxy oleate propionate complexes (PMN P-99-0026) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 7 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81403, Dec. 26, 2000]
            
            
              § 721.8658
              Modified polymer of vinyl acetate and quaternary ammonium compound (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified polymer of vinyl acetate and quaternary ammonium compound (PMN P-99-0874) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15088, Mar. 28, 2003]
            
            
              § 721.8660
              Propionic acid methyl ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a propionic acid methyl ester (PMN P-97-370) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), and (a)(3).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The recordkeeping requirements specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44581, Aug. 20, 1998]
            
            
              § 721.8670
              Alkylcyano substituted pyridazo benzoate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an alkylcyano substituted pyridazo benzoate (PMN P-94-1129) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11044, Mar. 1, 1995]
            
            
              § 721.8673
              [(Disubstituted phenyl)]azo dihydro hydroxy alkyl oxo alkyl-substituted-pyridines (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as [(disubstituted phenyl)]azo dihydro hydroxy alkyl oxo alkyl-substituted-pyridines (PMN P-95-510/511) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [61 FR 63739, Dec. 2, 1996]
            
            
              § 721.8675
              Halogenated pyridines.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated pyridine (PMN P-83-1163) is subject to reporting under this section for the significant new uses described in paragraph (a)(1)(i) of this section.
              (i) The significant new uses are:
              (A) Protection in the workplace. The general requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), (a)(6)(i), (a)(6)(ii), (a)(6)(iii), (a)(6)(iv), (a)(6)(v), (a)(6)(vi), and (c) apply in all cases except that § 721.63(a)(2)(ii) does not apply for reactor sampling operations where enclosed vented sample boxes are used. In addition § 721.63(a)(2)(iv) applies for processing of any byproduct generated during manufacturing, processing, or use of the chemical substance which contain residual amounts of the chemical substance.
              (B) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(iv), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (C) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2). The following additional disposal methods also apply: Chemical destruction or, where necessary to ensure complete destruction of the substance, chemical destruction and carbon adsorption.
              (D) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (concentration set at 0.2 ppb). Where primary, secondary, and tertiary waste treatment will occur, or treatment in a lined, self-contained solar evaporation pond where UV light will degrade the substance, the number of kilograms per day per site is calculated after wastewater treatment.
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (h), (j), and (k).
              (B) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (2) The chemical substances identified generically as halogenated pyridines (PMN P-85-216, P-85-1184) is subject to reporting under this section for the significant new uses described in paragraph (a)(4)(i) of this section.
              (i) The significant new uses are:
              (A) Protection in the workplace. The general requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), (a)(6)(i), (a)(6)(ii), (a)(6)(iii), (a)(6)(iv), (a)(6)(v), (a)(6)(vi), and (c) apply in all cases except that § 721.63(a)(2)(ii) does not apply for reactor sampling operations where enclosed vented sample boxes are used. In addition § 721.63(a)(2)(iv) applies for processing of any byproduct generated during manufacturing, processing, or use of the chemical substance which contains residual amounts of the chemical substance.
              (B) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(iii), (g)(1)(iv), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (C) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2). The following additional disposal methods also apply: Chemical destruction or, where necessary to ensure complete destruction of the substance, chemical destruction and carbon adsorption.
              (D) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (concentration set at 0.2 ppb). Where primary, secondary, and tertiary waste treatment will occur, or treatment in a lined, self-contained solar evaporation pond where UV light will degrade the substance, the number of kilograms per day per site is calculated after wastewater treatment.
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (h), (j), and (k).
              (B) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (b) [Reserved]
              [56 FR 23769, May 23, 1991; 56 FR 29903, July 1, 1991. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993; 59 FR 66747, Dec. 28, 1994]
            
            
              § 721.8700
              Pyridine, 2,3-dichloro-5-(trifluoromethyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as pyridine, 2,3-dichloro-5-(trifluoromethyl)- (PMN P-83-237; CAS No. 69045-84-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The chemical substance identified generically as halogenated alkyl pyridine (PMN P-83-1162) is subject to reporting under this section for the significant new uses described in paragraph (a)(2)(i) of this section.
              (i) The significant new uses are:
              (A) Protection in the workplace. The general requirements as specified in § 721.63 (a) (1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), (a)(6)(i), (a)(6)(ii), (a)(6)(iii), (a)(6)(iv), (a)(6)(v), (a)(6)(vi), and (c) apply in all cases except that § 721.63(a)(2)(ii) does not apply for reactor sampling operations where enclosed vented sample boxes are used. In addition § 721.63(a)(2)(iv) applies for processing of any byproduct generated during manufacturing, processing, or use of the chemical substance which contain residual amounts of the chemical substance.
              (B) Hazard communication program. Requirements as specified in § 721.72 (a), (b) , (c), (d), (f), (g)(1)(iv), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (C) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2). The following additional disposal methods also apply: Chemical destruction or, where necessary to ensure complete destruction of the substance, chemical destruction and carbon adsorption.
              (D) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (concentration set at 0.2 ppb). Where primary, secondary, and tertiary waste treatment will occur, or treatment in a lined, self-contained solar evaporation pond where UV light will degrade the substance, the number of kilograms per day per site is calculated after wastewater treatment.
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (h), (j), and (k).
              (B) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (b) [Reserved]
              [56 FR 23771, May 23, 1991. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993; 59 FR 66747, Dec. 28, 199; 79 FR 34638, June 18, 2014]
            
            
              § 721.8750
              Halogenated substituted pyridine.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated substituted pyridine (PMN P-86-838) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. The general requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(6)(i), (a)(6)(ii), (a)(6)(iii), (a)(6)(iv), (a)(6)(v), (a)(6)(vi), and (c) apply in all cases except that § 721.63(a)(2)(ii) does not apply for reactor sampling operations where enclosed vented sample boxes are used. In addition § 721.63(a)(2)(iv) applies for processing of any byproduct generated during manufacturing, processing, or use of the chemical substance which contains residual amounts of the chemical substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(iii), (g)(1)(iv), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2). The following additional disposal methods also apply: Chemical destruction or, where necessary to ensure complete destruction of the substance, chemical destruction and carbon adsorption.
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (concentration set at 1 ppb). Where primary, secondary, and tertiary waste treatment will occur, or treatment in a lined, self-contained solar evaporation pond where UV light will degrade the substance, the number of kilograms per day per site is calculated after wastewater treatment.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (h), (j), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [56 FR 23769, May 23, 1991. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993; 59 FR 66747, Dec. 28, 1994]
            
            
              § 721.8775
              Substituted pyridines.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted pyridine (PMN P-84-1219) is subject to reporting under this section for the significant new uses described in paragraph (a)(1)(i) of this section.
              (i) The significant new uses are:
              (A) Protection in the workplace. The general requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), (a)(6)(i), (a)(6)(ii), (a)(6)(iii), (a)(6)(iv), (a)(6)(v), (a)(6)(vi), and (c) apply in all cases except that § 721.63(a)(2)(ii) does not apply for reactor sampling operations where enclosed vented sample boxes are used. In addition § 721.63(a)(2)(iv) applies for processing of any byproduct generated during manufacturing, processing, or use of the chemical substance which contains residual amounts of the chemical substance.
              (B) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(iii), (g)(1)(iv), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (C) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2). The following additional disposal methods also apply: Chemical destruction or, where necessary to ensure complete destruction of the substance, chemical destruction and carbon adsorption.
              (D) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (concentration set at 10 ppb). Where primary, secondary, and tertiary waste treatment will occur, or treatment in a lined, self-contained solar evaporation pond where UV light will degrade the substance, the number of kilograms per day per site is calculated after wastewater treatment.
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (h), (j), and (k).
              (B) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (2) The chemical substances identified generically as substituted pyridines (PMNs P-85-236 and P-85-706) are subject to reporting under this section for the significant new uses described in paragraph (a)(2)(i) of this section.
              (i) The significant new uses are:
              (A) Protection in the workplace. The general requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), (a)(6)(i), (a)(6)(ii), (a)(6)(iii), (a)(6)(iv), (a)(6)(v), (a)(6)(vi), and (c) apply in all cases except that § 721.63(a)(2)(ii) does not apply for reactor sampling operations where enclosed vented sample boxes are used. In addition § 721.63(a)(2)(iv) applies for processing of any byproduct generated during manufacturing, processing, or use of the chemical substance which contains residual amounts of the chemical substance.
              (B) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(iii), (g)(1)(iv), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (C) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2). The following additional disposal methods also apply: Chemical destruction or, where necessary to ensure complete destruction of the substance, chemical destruction and carbon adsorption.
              (D) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (concentration set at 0.2 ppb). Where primary, secondary, and tertiary waste treatment will occur, or treatment in a lined, self-contained solar evaporation pond where UV light will degrade the substance, the number of kilograms per day per site is calculated after wastewater treatment.
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (h), (j), and (k).
              (B) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) The chemical substance identified generically as substituted pyridine (PMN P-85-36) is subject to reporting under this section for the significant new uses described in paragraph (a)(3)(i) of this section.
              (i) The significant new uses are:
              (A) Protection in the workplace. The general requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), (a)(6)(i), (a)(6)(ii), (a)(6)(iii), (a)(6)(iv), (a)(6)(v), (a)(6)(vi), and (c) apply in all cases except that § 721.63(a)(2)(ii) does not apply for reactor sampling operations where enclosed vented sample boxes are used. In addition § 721.63(a)(2)(iv) applies for processing of any byproduct generated during manufacturing, processing, or use of the chemical substance which contain residual amounts of the chemical substance.
              (B) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(iii), (g)(1)(iv), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (C) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2). The following additional disposal methods also apply: Chemical destruction or, where necessary to ensure complete destruction of the substance, chemical destruction and carbon adsorption.
              (D) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (concentration set at 10 ppb). Where primary, secondary, and tertiary waste treatment will occur, or treatment in a lined, self-contained solar evaporation pond where UV light will degrade the substance, the number of kilograms per day per site is calculated after wastewater treatment.
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (h), (j), and (k).
              (B) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (4) The chemical substance identified generically as substituted pyridine (PMN P-85-1184) is subject to reporting under this section for the significant new uses described in paragraph (a)(4)(i) of this section.
              (i) The significant new uses are:
              (A) Protection in the workplace. The general requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), (a)(6)(i), (a)(6)(ii), (a)(6)(iii), (a)(6)(iv), (a)(6)(v), (a)(6)(vi), and (c) apply in all cases except that § 721.63(a)(2)(ii) does not apply for reactor sampling operations where enclosed vented sample boxes are used. In addition § 721.63(a)(2)(iv) applies for processing of any byproduct generated during manufacturing, processing, or use of the chemical substance which contains residual amounts of the chemical substance.
              (B) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(iii), (g)(1)(iv), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (C) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2). The following additional disposal methods also apply: Chemical destruction or, where necessary to ensure complete destruction of the substance, chemical destruction and carbon adsorption.
              (D) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (concentration set at 1.3 ppb). Where primary, secondary, and tertiary waste treatment will occur or treatment in a lined, self-contained solar evaporation pond where UV light will degrade the substance, the number of kilograms per day per site is calculated after wastewater treatment.
              (ii) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (A) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (h), (j), and (k).
              (B) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (b) [Reserved]
              [56 FR 23770, May 23, 1991. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993; 59 FR 66747, Dec. 28, 1994]
            
            
              § 721.8780
              Substituted pyridine azo substituted phenyl.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as substituted pyridine azo substituted phenyl (PMNs P-96-767 and P-96-773) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) and (i) are applicable to manufacturers and importers of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3435, Jan. 22, 1998]
            
            
              § 721.8825
              Substituted methylpyridine and substituted 2-phenoxypyridine.
              (a) Chemical substances and significant new uses subject to reporting. (1) The following chemical substances, referred to by their PMN numbers and generic chemical names, are subject to reporting under this section for the significant new uses described in paragraphs (a)(2) and (3) of this section: Substituted methylpyridine (P-83-24, P-83-49, and P-83-272) and substituted 2-phenoxypyridine (P-83-23 and P-83-75).
              (2) The significant new uses for P-83-49 and P-83-272 are manufacture or processing without:
              (i) Requiring use of the following personal protective equipment for persons involved in any operation where dermal contact and/or inhalation of the substances may occur, and where local exhaust ventilation is present at the site of the operation:
              (A) Chemical cartridge respirator, approved by the National Institute for Occupational Safety and Health for protection from organic vapors, and used and fitted according to 29 CFR 1910.134 and 30 CFR part 11.
              (B) Chemical worker gloves and aprons or other equivalent personal protective clothing determined to be impervious to the particular substance in its conditions of use. (Equipment may be determined to be impervious either by testing under the conditions of use, including the duration of exposure, or by evaluating the specifications supplied by the supplier of the equipment.)
              (ii) Requiring use of the following personal protective equipment for persons involved in and in the immediate area of any operation where dermal contact and/or inhalation of the substance may occur, and where local exhaust ventilation is not present at the site of the operation:
              (A) Full facepiece, positive pressure air-supplied respirator, approved by the Bureau of Mines, Department of the Interior or by the National Institute of Occupational Safety and Health fitted according to procedures established at 29 CFR 1910.134.
              (B) Chemical worker gloves and aprons, or other equivalent personal protective clothing determined to be impervious to the particular substance in its conditions of use. (Equipment may be determined to be impervious either by testing under the conditions of use, including the duration of exposure, or by evaluating the specifications supplied by the supplier of the equipment.)
              (iii) Notifying in writing, each employee required to use protective equipment that these chemical substances may present a hazard of liver, kidney, and nervous system toxicity unless the specified protective equipment is used.
              (3) The significant new uses for P-83-23, P-83-24, and P-83-75 are manufacture or processing without:
              (i) Requiring the use of the following personal protective equipment for persons involved in any operation where dermal contact may occur:
              (A) Chemical goggles.
              (B) Chemical worker gloves and aprons, or other equivalent personal protective clothing determined to be impervious to the particular substance in its conditions of use. (Equipment may be determined to be impervious either by testing under the conditions of use, including the duration of exposure, or by evaluating the specifications supplied by the supplier of the equipment.)
              (ii) Notifying in writing, each employee required to use protective equipment that these chemical substances may present a hazard of liver, kidney, and nervous system toxicity unless the specified protective equipment is used.
              (b) Specific requirements. In addition to the general provisions of subpart A of this part, the following specific requirements apply.
              (1) Recordkeeping. In addition to the requirements of § 721.17, manufacturers, importers, and processors of the chemical substances identified in paragraph (a) of this section must maintain the following records for five years from the date of their creation:
              (i) The names of persons required to wear protective clothing and/or equipment.

              (ii) Records of respirator fit tests for each person required to wear a respirator.
              
              (iii) The names and addresses of persons to whom any of these substances are sold or transferred and the date of such sale or transfer.
              (2) [Reserved]
              [49 FR 50400, Dec. 28, 1984. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.8850
              Disubstituted halogenated pyridinol.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as disubstituted halogenated pyridinol (PMN P-88-1274) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. The general requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), (a)(6)(i), (a)(6)(ii), (a)(6)(iii), (a)(6)(iv), (a)(6)(v), (a)(6)(vi), and (c) apply in all cases except that § 721.63(a)(2)(ii) does not apply for reactor sampling operations where enclosed vented sample boxes are used. In addition § 721.63(a)(2)(iv) applies for processing of any byproduct generated during manufacturing, processing, or use of the chemical substance which contains residual amounts of the chemical substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(iii), (g)(1)(iv), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2). The following additional disposal methods also apply: Chemical destruction or, where necessary to ensure complete destruction of the substance, chemical destruction and carbon adsorption.
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (concentration set at 44 ppb). Where primary, secondary, and tertiary waste treatment will occur, or treatment in a lined, self-contained solar evaporation pond where UV light will degrade the substance, the number of kilograms per day per site is calculated after wastewater treatment.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (h), (j), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [56 FR 23771, May 23, 1991. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993; 59 FR 66748, Dec. 28, 1994]
            
            
              § 721.8875
              Substituted halogenated pyridinol.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted halogenated pyridinol (PMN P-88-1273) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. The general requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), (a)(6)(i), (a)(6)(ii), (a)(6)(iii), (a)(6)(iv), (a)(6)(v), (a)(6)(vi), and (c) apply in all cases except that § 721.63(a)(2)(ii) does not apply for reactor sampling operations where enclosed vented sample boxes are used. In addition § 721.63(a)(2)(iv) applies for processing of any byproduct generated during manufacturing, processing, or use of the chemical substance which contains residual amounts of the chemical substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(iii), (g)(1)(iv), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2). The following additional disposal methods also apply: Chemical destruction or, where necessary to ensure complete destruction of the substance, chemical destruction and carbon adsorption.
              
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (concentration set at 44 ppb). Where primary, secondary, and tertiary waste treatment will occur, or treatment in a lined, self-contained solar evaporation pond where UV light will degrade the substance, the number of kilograms per day per site is calculated after wastewater treatment.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (h), (j), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [56 FR 23772, May 23, 1991. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993; 59 FR 66748, Dec. 28, 1994]
            
            
              § 721.8900
              Substituted halogenated pyridinol, alkali salt.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as substituted halogenated pyridinols, alkali salts (PMNs P-88-1271 and P-88-1272) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. The general requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xiv), (a)(6)(i), (a)(6)(ii), (a)(6)(iii), (a)(6)(iv), (a)(6)(v), (a)(6)(vi), and (c) apply in all cases except that § 721.63(a)(2)(ii) does not apply for reactor sampling operations where enclosed vented sample boxes are used. In addition § 721.63(a)(2)(iv) applies for processing of any byproduct generated during manufacturing, processing, or use of the chemical substance which contains residual amounts of the chemical substance.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(iii), (g)(1)(iv), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2). The following additional disposal methods also apply: Chemical destruction or, where necessary to ensure complete destruction of the substance, chemical destruction and carbon adsorption.
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (concentration set at 44 ppb). Where primary, secondary, and tertiary waste treatment will occur, or treatment in a lined, self-contained solar evaporation pond where UV light will degrade the substance, the number of kilograms per day per site is calculated after wastewater treatment.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: § 721.125 (a) through (h), (j), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [56 FR 23772, May 23, 1991. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993; 59 FR 66748, Dec. 28, 1994]
            
            
              § 721.8920
              4,6-Disubstituted pyrimidine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 4,6-disubstituted pyrimidine (PMN P-99-1366) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15088, Mar. 28, 2003]
            
            
              § 721.8940
              Chromate(3-), bis[3-[[6-amino-1,4-dihydro-2-[[[4-[(2-hydroxy-1-naphthalenyl)azo] phenyl]sulfonyl] amino]-4-(oxo-.kappa.O)-5- pyrimidinyl]azo-.kappaN1] -4-hydroxy-.kappa.O)-5-nitrobenzenesulfonato(3-)]-, trisodium.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as chromate(3-), bis[3-[[6-amino-1,4-dihydro-2-[[[4-[(2-hydroxy-1-naphthalenyl)azo] phenyl] sulfonyl]amino]-4-(oxo-.kappa.O)-5-pyrimidinyl]azo-.kappaN1] -4-hydroxy-.kappa.O)-5-nitrobenzenesulfonato(3-)]-, trisodium (PMN P-01-459; CAS No. 178452-72-7) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70182, Dec. 17, 2003]
            
            
              § 721.8950
              Chromate(3-), bis[3-[[6-amino-1,4-dihydro-2-[[[4-[(2-hydroxy-1-naphthalenyl)azo] phenyl]sulfonyl]amino]-4-(oxo-.kappa.O)-5-pyrimidinyl]azo-.kappaN1]-4-hydroxy-.kappa.O)-5-nitrobenzenesulfonato(3-)]-, sodium triethanolamine salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as chromate(3-), bis[3-[[6-amino-1,4-dihydro-2- [[[4-[(2-hydroxy-1-naphthalenyl)azo] phenyl]sulfonyl]amino]-4-(oxo-.kappa.O)-5-pyrimidinyl]azo-.kappaN1] -4-hydroxy-.kappa.O)-5-nitrobenzenesulfonato(3-)]-, sodium triethanolamine salts. (PMN P-01-460; CAS No. 327177-98-0) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70182, Dec. 17, 2003]
            
            
              § 721.8965
              1H-Pyrole-2, 5-dione, 1-(2,4,6-tribromophenyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1H-pyrole-2, 5-dione, 1-(2,4,6-tribromophenyl)-, (PMN No. P-90-159) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(2)(iii) for employees likely to have ocular exposure, (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(6)(i), (b) (concentration set at 0.1 percent by weight or volume), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) concentration set at 0.1 percent by weight or volume, (f), (g)(1)(ii), (g)(1)(iii), (g)(1)(iv), (g)(1)(v), (g)(1)(vii), (g)(1)(ix) (corrosion to the eyes), (g)(2)(iii), (g)(2)(iv) (use chemical goggles), (g)(3)(ii), (g)(4)(i), (g)(4)(iii) (except the dewatering step during polymerization of acrylonitrile/butadiene/styrene), and (g)(5).
              
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (a), (c), (f), (k) (any use in a system other than as flame retardant in styrenic, polyolefin elastomer, and thermoset systems), (l), and (q).
              (iv) Disposal. Requirements as specified in § 721.85 (b)(1) (by industrial incinerator), (b)(2), (c)(1), and (c)(2). Dispose of the PMN substance by industrial incinerator or landfill.
              (v) Release to water. Requirements as specified in § 721.90 (b)(1) and (c)(1). Section 721.90 (c)(1) does not apply to releases of the PMN substance during the dewatering step of the polymerization reactions from use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (d), and (f) through (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 32240, June 8, 1993, as amended at 58 FR 29946, May 24, 1993]
            
            
              § 721.9000
              N-Nitrosopyrrolidine.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance N-nitrosopyrrolidine (CAS No. 930-55-2) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63517, Dec. 1, 1993]
            
            
              § 721.9005
              2-Pyrrolidinone, 1,1′-(2-methyl-1,5-pentanediyl)bis-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-pyrrolidinone, 1,1′-(2-methyl-1,5-pentanediyl)bis- (PMN P-93-761; CAS No. 146453-62-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i) (There must be no permeation of the PMN substance greater than 0.08 grams (g)/minutes (min) centimeter (cm2) after 8 hours of testing in accordance with the most current version of the American Society for Testing and Materials (ASTM) F739 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases.” The results of all glove permeation testing must be reported in accordance with the most current version of (ASTM) F1194 “Guide for Documenting the Results of Chemical Permeation Testing of Protective Clothing Materials.” Manufacturers, importers, and processors must submit such glove test data to the Agency and must receive written Agency approval for each type of glove tested prior to use of such gloves. The following gloves have been tested in accordance with the ASTM F739 method and found to satisfy the requirements for use by EPA: Ansell Edmond/8-352/Neoprene rubber, 0.097 cm thick. Gloves may not be used for a time period longer than they are actually tested and must be replaced at the end of each work shift), (a)(2)(ii), (a)(2)(iii), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(l)(iii), (g)(l)(iv), (g)(2)(i), (g)(2)(iii), (g)(2)(v), and (g)(5). The label and MSDS as required by this paragraph shall also include the following statement: This substance is expected to enhance the absorption of other chemicals into skin or other materials.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (o), (q), and (k) (use other than as a heat transfer fluid).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [63 FR 3435, Jan. 22, 1998]
            
            
              § 721.9010
              2-pyrrolidone, 1-ethenyl-3-ethylidene-, (E)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-pyrrolidone, 1-ethenyl-3-ethylidene-, (E)- (PMN P-96-1536; CAS No. 153954-47-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(2)(i) and (a)(3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (e) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3436, Jan. 22, 1998]
            
            
              § 721.9075
              Quaternary ammonium salt of fluorinated alkylaryl amide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as quaternary ammonium salt of fluorinated alkylaryl amide (PMN No. P-92-688) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [58 FR 32241, June 8, 1993]
            
            
              § 721.9078
              6-Methoxy-1H-benz[de]isoquinoline-2 [3H]-dione derivative (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 6-methoxy-1H-benz[de]isoquinoline-2 [3H]-dione derivative (PMN P-00-1205) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 30).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70182, Dec. 17, 2003]
            
            
              
              § 721.9079
              Dihydro quinacridone derivative (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dihydro quinacridone derivative (PMN P-01-397) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (1,000 kg).
              (ii) Release to water. Requirements as specified § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70182, Dec. 17, 2003]
            
            
              § 721.9080
              Nitro methyl quinoline.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as nitro methyl quinoline (PMN P-96-1319) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(ii), (a)(5)(iv), (a)(5)(v), and (a)(6)(i).
              (ii) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (j) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3436, Jan. 22, 1998]
            
            
              § 721.9100
              Substituted quinoline.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted quinoline (PMN P-93-1183) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(c).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [59 FR 27485, May 27, 1994]
            
            
              § 721.9220
              Reaction products of secondary alkyl amines with a substituted benzenesulfonic acid and sulfuric acid (generic name).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as reaction products of secondary alkyl amines with a substituted benzenesulfonic acid and sulfuric acid (PMNs P-89-703, P-89-755, and P-89-756) are subject to reporting under this section for significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Uses as specified in § 721.80(q).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of these substances: Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 17381, Apr. 24, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.9265
              Reaction product of dichlorobenzidine and substituted alkylamide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a reaction product of dichlorobenzidine and substituted alkylamide (PMN P-95-1282) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e), (f), and (g)(5). The label and MSDS as required by this paragraph shall also include the following statements: At temperatures above 200 °C, this substance decomposes to produce a suspect human carcinogen, 3′,3′ dichlorobenzidine. Do not heat above 200 °C or 392 °F.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and processing or use of the PMN substance at temperatures above 200 °C.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3436, Jan. 22, 1998]
            
            
              § 721.9270
              Reaction product of epoxy with anhydride and glycerol and glycol.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as reaction product of epoxy with anhydride and glycerol and glycol (PMN P-96-1233) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), (x)(1) and (y)(2).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3436, Jan. 22, 1998]
            
            
              § 721.9280
              Reaction product of ethoxylated fatty acid oils and a phenolic pentaerythritol tetraester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a reaction product of ethoxylated fatty acid oils and a phenolic pentaerythritol tetraester (PMN P-92-63) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:

              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who have received, or will receive, this substance from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44072, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.9285
              Schiff bases, from ammonia-diethylene glycol reaction product fractionation forecuts and formaldehyde.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as schiff bases, from ammonia-diethylene glycol reaction product fractionation forecuts and formaldehyde (PMN P-95-535; CAS No. 172343-36-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3436, Jan. 22, 1998, as amended at 79 FR 34638, June 18, 2014]
            
            
              § 721.9300
              Reaction products of substituted hydroxy­alkanes and polyalkylpolyisocyanatocarbomono- cycle.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as reaction products of substituted hydroxy­alkanes and polyal- kylpoly­isocyanato­carbo­mono­cycle (PMN P-91-75) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:

              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              
              (B) The employer must ensure that persons who will receive this substance from the employer are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (volume set at 433,000 kg).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [57 FR 44073, Sept. 23, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.9400
              Reaction product of phenolic pentaerythritol tetraesters with fatty acid esters and oils, and glyceride triesters.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as Reaction product of phenolic pentaerythritol tetraesters with fatty acid esters and oils, and glyceride triesters (PMNs P-91-1231,-1232,-1233,-1234, and-1235) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protectintg against such risk, into an MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive this substance, or who have received this substance from the employer within 5 years from the date the employer becomes aware of the new information described in section (a)(2)(i)(A) of this subparagraph, are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.575(b)(1) apply to this section.
              [57 FR 44073, Sept. 23, 1992, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.9460
              Tall oil fatty acids, reaction products with polyamines, alkyl substituted.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tall oil fatty acids, reaction products with polyamines, alkyl substituted (PMN P-91-225) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q) and any use in a manner that will result in overspray over or into waters of the United States.
              (iii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), (c)(1), or use in any manner that will result in overspray over or into waters of the United States.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a), (b), (c), and (f) through (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44074, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.9470
              Reserpine.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance reserpine (CAS No. 50-555) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63517, Dec. 1, 1993]
            
            
              § 721.9480
              Formaldehyde, polymer with 1,3-benzenediol and ethenylbenzene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as formaldehyde, polymer with 1,3-benzenediol and ethenylbenzene (PMN P-89-769; CAS No. 135020-80-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 39905, Sept. 28, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993; 67 FR 12885, Mar. 20, 2002; 79 FR 34638, June 18, 2014]
            
            
              § 721.9484
              Dimer acid/rosin amidoamine reaction product (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as Dimer acid/rosin amidoamine reaction product (PMN P-99-0143) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81403, Dec. 26, 2000]
            
            
              § 721.9485
              Dimer acid/polymerized rosin amidoamine reaction product (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as Dimer acid/polymerized rosin amidoamine reaction product (PMN P-99-0144) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81403, Dec. 26, 2000]
            
            
              § 721.9486
              Rosin amidoamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as Rosin amidoamine (PMN P-99-0145) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81404, Dec. 26, 2000]
            
            
              § 721.9487
              Polymerized rosin amidoamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as Polymerized rosin amidoamine (PMN P-99-0146) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81404, Dec. 26, 2000]
            
            
              § 721.9488
              Substituted resorcinols.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as substituted resorcinols (PMNs P-95-1103, P-95-1104, and P-96-1235) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 9).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. The recordkeeping requirements specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3437, Jan. 22, 1998]
            
            
              § 721.9490
              Coco alklydimethyl amine salts (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as coco alkyldimethyl amine salts (PMNs P-98-412/414/415/416/417) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44582, Aug. 20, 1998]
            
            
              § 721.9492
              Certain polymers of styrene, cyclohexyl methacrylate and substituted methacrylate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified as 2-propenoic acid, 2-methyl-, cyclohexyl ester, polymer with ethenylbenzene and 2-oxiranylmethyl 2-methyl-2-propenoate, tert-Bu 2-ethylhexaneperoxoate-initiated (PMN P-97-143; CAS No. 1078715-90-8) and as 2-propenoic acid, 2-methyl-, cyclohexyl ester, polymer with ethenylbenzene, 4-hydroxybutyl 2-propenoate and 2-oxiranylmethyl 2-methyl-2-propenoate, tert-Bu 2-ethylhexaneperoxoate-initiated (PMN P-97-144; CAS No. 1078715-62-4) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3437, Jan. 22, 1998, as amended at 79 FR 34638, June 18, 2014]
            
            
              § 721.9495
              Acrylosilane resins.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified as acrylosilane resins (PMNs P-95-1024/1040) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80(l).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [61 FR 63740, Dec. 2, 1996]
            
            
              § 721.9497
              Certain trifunctional ketoximino silanes.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as trifunctional ketoximino silane (PMN P-95-0605) and as 2-pentanone, 4-methyl-, O,O′,O″-(methylsilylidyne)trioxime (PMN P-95-0606; CAS No. 37859-57-7) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), and (a)(3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (e) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3437, Jan. 22, 1998, as amended at 79 FR 34638, June 18, 2014]
            
            
              § 721.9499
              Modified silicone resin.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a modified silicone resin (PMN P-96-1649) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 5).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3437, Jan. 22, 1998]
            
            
              § 721.9500
              Silane, (1,1-dimethylethoxy) dimethoxy(2-methyl propyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance silane, (1,1-dimethylethoxy) dimethoxy (2-methylpropyl)- (PMN P-89-906) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(iv) through (a)(5)(vii), (a)(6)(i) through (a)(6)(vi), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 46775, Nov. 6, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.9501
              Silane, triethoxy[3-oxiranylmethoxy)propyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as silane, triethoxy[3-oxiranylmethoxy)propyl]- (PMN P-01-781; CAS No. 2602-34-8) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(l).
              (ii) Release to water. Requirements as specified § 721.90(a)(4), (b)(4), and (c)(4) (N = 10).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70183, Dec. 17, 2003, as amended at 80 FR 37165, June 30, 2015]
            
            
              § 721.9502
              Siloxanes and silicones, aminoalkyl, fluorooctyl, hydroxy-terminated salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as siloxanes and silicones, aminoalkyl, fluorooctyl, hydroxy-terminated salt (PMN P-00-1132 and SNUN S-11-5) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1). A significant new use is any use of the chemical substance other than in graffiti systems, as surface treatment and additive for coatings, adhesives, sealants, paste, insulation and textiles for porous, non-porous, ceramic, metal, glass, plastic, wood and leather surfaces or a surface treatment agent for inorganic filler particles.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [68 FR 15088, Mar. 28, 2003, as amended at 80 FR 37165, June 30, 2015]
            
            
              § 721.9503
              Silane, (3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl)trimethoxy-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as silane, (3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyl) trimethoxy- (PMN P-97-264; CAS No. 83048-65-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(iii), (a)(5)(xii), (a)(5)(xiii), (a)(5)(xv), (a)(6)(ii), and (a)(6)(v).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3437, Jan. 22, 1998]
            
            
              § 721.9504
              Silane, triethoxy (3,3,4,4,5,5, 6,6,7,7,8,8,8-tridecafluorooctyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as silane, triethoxy (3,3,4,4,5, 5,6,6,7,7,8,8,8-tridecafluorooctyl)- (PMN P-99-1346; CAS No. 51851-37-7) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(ii), (a)(5)(xii), and (a)(5)(xiii).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a),(b), (c), (d), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15088, Mar. 28, 2003]
            
            
              § 721.9505
              Silanes substituted macrocycle polyethyl.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as silanes substituted macrocycle polyethyl (PMNs P-93-1423, 1424, 1425, and 1426) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11045, Mar. 1, 1995]
            
            
              § 721.9506
              Halogenated arylsilane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a halogenated arylsilane (PMN P-01-9) is subject to reporting under this section for the significant new use described in paragraph (a)(1) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70183, Dec. 17, 2003]
            
            
              § 721.9507
              Polyester silane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as a polyester silane (P-95-1022) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80(l).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [61 FR 63740, Dec. 2, 1996]
            
            
              § 721.9508
              Perfluorinatedalkyl polyhydroxysilane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as perfluorinatedalkyl polyhydroxysilane (PMN P-95-1400) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(iv), (g)(1)(vi), (g)(1)(viii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(v), (g)(5). The following statement shall appear on each label as specified in § 721.72(b) and the MSDS as specified in § 721.72(c): This substance may cause death if inhaled.
              
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1). Use in any formulation that contains alkylbenzenesulfonate emulsifiers.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (f), (g), (h), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 372, Jan. 5, 2000]
            
            
              § 721.9509
              Perfluorinatedalkyl polyalkoxysilane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as perfluorinatedalkyl polyalkoxysilane (PMN P-95-1410) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(iv), (g)(1)(vi), (g)(1)(viii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(v), (g)(5). The following statement shall appear on each label as specified in § 721.72(b) and the MSDS as specified in § 721.72(c): This substance may cause death if inhaled.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1). Use in any formulation that contains alkylbenzenesulfonate emulsifiers.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance as specified in § 721.125 (a), (b), (c), (f), (g), (h), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 372, Jan. 5, 2000]
            
            
              § 721.9511
              Silicic acid (H 6SiO 2O 7), magnesium, strontium salt(1:1:2), dysprosium and europium-doped.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as silicic acid (H6SiO2O7) magnesium, strontium salt(1:1:2), dysprosium and europium-doped. (PMN P-98-848; CAS No.181828-07-9) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (manufacture or import of the chemical substance where greater than 5% of the chemical substance is below the 10 micron (respirable particles) threshold).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70183, Dec. 17, 2003]
            
            
              § 721.9513
              Modified magnesium silicate polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified magnesium silicate polymer (PMN P-98-604) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 372, Jan. 5, 2000]
            
            
              § 721.9514
              Ethyl silicate, reaction products with modified alkoxysilane salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as Ethyl silicate, reaction products with modified alkoxysilane salt (PMN P-99-0157) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81404, Dec. 26, 2000]
            
            
              § 721.9515
              Aminofunctional alkoxy alkyl siloxane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an aminofunctional alkoxy alkyl siloxane (PMN P-96-346) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3437, Jan. 22, 1998]
            
            
              § 721.9516
              Siloxanes and silicones, 3-[(2-aminoethyl) amino]propyl Me, di-Me, reaction products with polyethylene-polypropylene glycol Bu glycidal ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as siloxanes and silicones, 3-[(2-aminoethyl) amino]propyl Me, di-Me, reaction products with polyethylene-polypropylene glycol Bu glycidyl ether (PMN P-97-740; CAS No. 189354-73-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44582, Aug. 20, 1998]
            
            
              § 721.9517
              Siloxanes and silicones, de-Me, 3-[4-[[[3-(dimethyl amino) propyl] amino]carbonyl]-2-oxo-1-pyrrolidinyl] propyl Me.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as siloxanes and silicones, de-Me, 3-[4-[[[3-(dimethylamino) propyl]amino] carbonyl]-2-oxo-1-pyrrolidinyl]propyl Me (PMN P-97-332) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44582, Aug. 20, 1998]
            
            
              § 721.9518
              
                Sinorhizobium meliloti strain RMBPC-2.
              (a) Microorganism and significant new uses subject to reporting. (1) The microorganism identified as Sinorhizobium meliloti strain RMBPC-2 (PMN P-92-403) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Commercial activities before submitting a TSCA section 5(a) notice. For any manufacturer or importer who has not previously submitted a premanufacture notice or significant new use notice for this microorganism, the significant new use is any use.
              (ii) Commercial activities after submitting a TSCA section 5(a) notice. For any manufacturer or importer who has previously submitted a premanufacture notice or a significant new use notice for this microorganism, the significant new use is manufacture, import, or processing greater than a maximum production volume of 500,000 lbs in any consecutive 12-month period.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Persons who must report. Section 721.5 applies to this section except for § 721.5(a)(2). A person who intends to manufacture or import this substance for commercial purposes must have submitted a premanufacture notice or submit a significant new use notice.
              (2) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) and (i) are applicable to manufacturers and importers of this substance.
              (3) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 29648, June 1, 1998]
            
            
              § 721.9520
              Methylated-para-rosaniline salt of a trisulfonated triarylmethane dye (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as methylated-para-rosaniline salt of a trisulfonated triarylmethane dye (PMN P-00-0559) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), (c)(4) (N = 2 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15088, Mar. 28, 2003]
            
            
              § 721.9526
              Sodium perthiocarbonate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as sodium perthiocarbonate (PMN P-94-2166) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 45084, Aug. 30, 1995]
            
            
              § 721.9527
              Bis(1,2,2,6,6-pentamethyl-4-piperidin-4-ol) ester of cy­clo­ali­phatic spiroketal.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as bis(1,2,2,6,6-pentamethyl-4-piperidin-4-ol) ester of cycloaliphatic spiroketal (PMN No. P-91-1361) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. For manufacturing workers only, requirements as specified in § 721.63 (a)(4), (a)(5)(i), (a)(6)(i), and (b) (concentration set at 1.0 percent). For processing/use workers only, requirements as specified in § 721.63(a)(4), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(vi), (g)(1)(viii), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(3)(ii), (g)(4)(iii), and (g)(5). The following additional statements shall appear on each label and MSDS required by this paragraph: This substance may cause systemic effects, eye irritation.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (d), (f) through (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 32241, June 8, 1993, as amended at 58 FR 29946, May 24, 1993]
            
            
              § 721.9530
              Bis(2,2,6,6-tetra­methyl­piper­idinyl) ester of cycloalkyl spir­o­ke­tal.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as bis(2,2,6,6-tetramethyl pi­per­idin­yl) ester of cy­clo­alkyl spir­o­ke­tal (PMN P-88-0083) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. For the manufacturing workers only, requirements as specified in § 721.63 (a)(4), (a)(5)(i), (a)(6)(i), and (b) (concentration set at 1.0 percent). For the processing/use workers only, requirements as specified in § 721.63 (a)(4), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(6)(i), (b) (concentration set at 1.0 per cent) and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(vi), (g)(1)(viii), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(3)(ii), (g)(4)(iii), and (g)(5). The following additional human health hazard statements shall appear on each label and MSDS required by this paragraph: This substance may cause: systemic effects, eye irritation.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), (i), and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [56 FR 40215, Aug. 13, 1991. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.9535
              1,4-Dioxa-7,9-dithia-8-stannacycloundecane-5,11-dione, 8,8-dioctyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as a 1,4-Dioxa-7,9-dithia-8-stannacycloundecane-5,11-dione, 8,8-dioctyl- (PMN P-99-0093; CAS No. 56875-68-4) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) and (f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 81404, Dec. 26, 2000]
            
            
              § 721.9538
              Lithium salt of sulfophenyl azo phenyl azo disulfostilbene (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as lithium salt of sulfophenyl azo phenyl azo disulfostilbene (PMN P-00-0698) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(2), (w)(2), (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15088, Mar. 28, 2003]
            
            
              § 721.9540
              Polysulfide mixture.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a polysulfide mixture (PMN P-93-1043) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If, as a result of the test data required under the section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into the applicable Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to an MSDS before the substance is reintroduced into the workplace.

              (B) The employer must ensure that persons who will receive, or who have received this substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the Company becomes aware of the new information. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), and (g)(4)(iii).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (153,000 kg).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 11045, Mar. 1, 1995]
            
            
              § 721.9545
              Substituted phenyl azo substituted sulfocarbopolycle, sodium salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted phenyl azo substituted sulfocarbopolycle, sodium salt (PMN P-96-1263) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3437, Jan. 22, 1998]
            
            
              § 721.9550
              Sulfonamide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as a sulfonamide (PMN P-90-1732) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(iii), (a)(2)(iv), (a)(3), (a)(4), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(5)(vii), (a)(6)(i), (b) (concentration set at 1.0 percent) and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(iv), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), (g)(4)(ii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 10 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44074, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.9570
              Halophenyl sulfonamide salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halophenyl sulfonamide salt (PMN P-90-1730) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g) and (q).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Recordkeeping requirements as specified at § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 31970, July 20, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.9572
              Substituted alkyl sulfonamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted alkyl sulfonamide (PMN P-00-838) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70183, Dec. 17, 2003]
            
            
              § 721.9573
              Substituted perfluoroalkyl sulfonamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted perfluoroalkyl sulfonamide (PMN P-98-645) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 372, Jan. 5, 2000]
            
            
              § 721.9575
              Chromate(3-), bis[3-[[5-(aminosulfonyl)-2-hydroxyphenyl]azo]-4-hydroxy-7-[[2-oxo-1-[(phenylamino)carbonyl] propyl]azo]-2-naphthalenesulfonato(3-)]-, trisodium (9CI).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as chromate(3-), bis[3-[[5-(aminosulfonyl)-2-hydroxyphenyl]azo]-4-hydroxy-7-[[2-oxo-1-[(phenylamino)carbonyl] propyl]azo]-2-naphthalene sulfonato(3-)]-, trisodium (9CI) (PMN P-95-1575; CAS No. 119535-63-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3438, Jan. 22, 1998]
            
            
              § 721.9576
              Chromate(3-), bis[7-[(aminohydroxyphenyl)azo]-3-[[5-(aminosulfonyl)-2-hydroxyphenyl]azo]-4-hydroxy-2-naphthalene-sulfonato (3-)]-, trisodium (9CI).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as chromate(3-), bis[7-[(aminohydroxyphenyl)azo]-3-[[5-(aminosulfonyl)-2-hydroxyphenyl]azo]-4-hydroxy-2-naphthalene-sulfonato (3-)]-, trisodium (9CI) (PMN P-95-1576; CAS No. 118716-62-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3438, Jan. 22, 1998]
            
            
              § 721.9577
              Chromate(3-), bis[7-[(aminohydroxyphenyl)azo]-3-[[5-(aminosulfonyl)-2-hydroxyphenyl] azo]-4-hydroxy-2-naphthalene sulfonato (3-)]-,-[[5-(aminosulfonyl) -2-hydroxyphenyl]azo]-4-hydroxy-7-[[2-hydroxy-1-[(phenylamino) carbonyl]-1-propenyl]azo]-2-naphthalenesulfonato(3-)]-, trisodium (9CI).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as chromate(3-), bis[7-[(aminohydroxyphenyl)azo]-3-[[5-(aminosulfonyl)-2-hydroxy phenyl] azo]-4-hydroxy-2-naphthalenesulfonato (3-)]-,-[[5-(aminosulfonyl) -2-hydroxyphenyl]azo]-4-hydroxy-7-[[2-hydroxy-1-[(phenylamino) carbonyl]-1-propenyl]azo]-2-naphthalene sulfonato(3-)]-, trisodium (9CI) (PMN P-95-1577; CAS No. 118716-61-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3438, Jan. 22, 1998]
            
            
              § 721.9580
              Ethyl methanesulfonate.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance ethyl methanesulfonate (CAS No. 62-50-0) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63518, Dec. 1, 1993]
            
            
              § 721.9582
              Certain perfluoroalkyl sulfonates.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances listed in Table 1, Table 2, Table 3, and Table 4 of this section are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
                Table 1—PFAS Chemicals Subject to Reporting on or After January 1, 2001
                
                  CAS No./PMN
                  CAS Ninth Collective Index Name
                
                
                  2250-98-8
                  1-Octanesulfonamide, N,N′,N″-[phosphinylidynetris(oxy-2,1-ethanediyl)]tris[N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-
                
                
                  30381-98-7
                  1-Octanesulfonamide, N,N′-[phosphinicobis(oxy-2,1-ethanediyl)]bis[N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, ammonium salt
                
                
                  57589-85-2
                  Benzoic acid, 2,3,4,5-tetrachloro-6-[[[3-[[(heptadecafluorooctyl)sulfonyl]oxy]phenyl]amino]carbonyl]-, monopotassium salt
                
                
                  61660-12-6
                  1-Octanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-[3-(trimethoxysilyl)propyl]-
                
                
                  67969-69-1
                  1-Octanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-[2-(phosphonooxy)ethyl]-, diammonium salt
                
                
                  68608-14-0
                  Sulfonamides, C4-8-alkane, perfluoro, N-ethyl-N-(hydroxyethyl), reaction products with 1,1′-methylenebis[4-isocyanatobenzene]
                
                
                  70776-36-2
                  2-Propenoic acid, 2-methyl-, octadecyl ester, polymer with 1,1-dichloroethene, 2-[[(heptadecafluorooctyl)sulfonyl]methylamino]ethyl 2-propenoate, N-(hydroxymethyl)-2-propenamide, 2-[methyl[(nonafluorobutyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(tridecafluorohexyl)sulfonyl]amino]ethyl 2-propenoate and 2-[methyl[(undecafluoropentyl)sulfonyl]amino]ethyl 2-propenoate
                
                
                  127133-66-8
                  2-Propenoic acid, 2-methyl-, polymers with Bu methacrylate, lauryl methacrylate and 2-[methyl[(perfluoro-C4-8-alkyl)sulfonyl]amino]ethyl methacrylate
                
                
                  148240-78-2
                  Fatty acids, C18-unsatd., trimers, 2-[[(heptadecafluorooctyl)sulfonyl]methylamino]ethyl esters
                
                
                  148684-79-1
                  Sulfonamides, C4-8-alkane, perfluoro, N-(hydroxyethyl)-N-methyl, reaction products with 1,6-diisocyanatohexane homopolymer and ethylene glycol
                
                
                  178535-22-3
                  Sulfonamides, C4-8-alkane, perfluoro, N-ethyl-N-(hydroxyethyl), polymers with 1,1′-methylenebis[4-isocyanatobenzene] and polymethylenepolyphenylene isocyanate, 2-ethylhexyl esters, Me Et ketone oxime-blocked
                
                
                  P-94-2205
                  Polymethylenepolyphenylene isocyanate and bis(4-NCO-phenyl)methane reaction products with 2-ethyl-1-hexanol, 2-butanone, oxime, N-ethyl-N-(2- hydroxyethyl)-1-C4-C8 perfluoroalkanesulfonamide
                
                
                  P-96-1645306974-63-0
                  
                  Fatty acids, C18-unsatd., dimers, 2-[methyl[(perfluoro-C4-8-alkyl)sulfonyl]amino]ethyl esters
                
              
              
                Table 2—PFAS Chemicals Subject to Reporting on or After January 1, 2003
                
                  CAS No./PMN
                  CAS Ninth Collective Index Name
                
                
                  307-35-7
                  1-Octanesulfonyl fluoride, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-
                
                
                  307-51-7
                  1-Decanesulfonyl fluoride, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heneicosafluoro-
                
                
                  376-14-7
                  2-Propenoic acid, 2-methyl-, 2-[ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl ester
                
                
                  383-07-3
                  2-Propenoic acid, 2-[butyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl ester
                
                
                  423-50-7
                  1-Hexanesulfonyl fluoride, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-
                
                
                  
                  423-82-5
                  2-Propenoic acid, 2-[ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl ester
                
                
                  754-91-6
                  1-Octanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-
                
                
                  1652-63-7
                  1-Propanaminium, 3-[[(heptadecafluorooctyl)sulfonyl]amino]-N,N,N-trimethyl-, iodide
                
                
                  1691-99-2
                  1-Octanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-(2-hydroxyethyl)-
                
                
                  1763-23-1
                  1-Octanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-
                
                
                  2795-39-3
                  1-Octanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, potassium salt
                
                
                  2991-51-7
                  Glycine, N-ethyl-N-[(heptadecafluorooctyl)sulfonyl]-, potassium salt
                
                
                  4151-50-2
                  1-Octanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-
                
                
                  14650-24-9
                  2-Propenoic acid, 2-methyl-, 2-[[(heptadecafluorooctyl)sulfonyl]methylamino]ethyl ester
                
                
                  17202-41-4
                  1-Nonanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,9-nonadecafluoro-, ammonium salt
                
                
                  24448-09-7
                  1-Octanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-(2-hydroxyethyl)-N-methyl-
                
                
                  25268-77-3
                  2-Propenoic acid, 2-[[(heptadecafluorooctyl)sulfonyl]methylamino]ethyl ester
                
                
                  29081-56-9
                  1-Octanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, ammonium salt
                
                
                  29117-08-6
                  Poly(oxy-1,2-ethanediyl), .alpha.-[2-[ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-
                
                
                  29457-72-5
                  1-Octanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, lithium salt
                
                
                  31506-32-8
                  1-Octanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-methyl-
                
                
                  38006-74-5
                  1-Propanaminium, 3-[[(heptadecafluorooctyl)sulfonyl]amino]-N,N,N-trimethyl-, chloride
                
                
                  38850-58-7
                  1-Propanaminium, N-(2-hydroxyethyl)-N,N-dimethyl-3-[(3-sulfopropyl)[(tridecafluorohexyl)sulfonyl]amino]-, inner salt
                
                
                  55120-77-9
                  1-Hexanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-, lithium salt
                
                
                  67584-42-3
                  Cyclohexanesulfonic acid, decafluoro(pentafluoroethyl)-, potassium salt
                
                
                  67906-42-7
                  1-Decanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heneicosafluoro-, ammonium salt
                
                
                  68156-01-4
                  Cyclohexanesulfonic acid, nonafluorobis(trifluoromethyl)-, potassium salt
                
                
                  68298-62-4
                  2-Propenoic acid, 2-[butyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl ester, telomer with 2-[butyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoate, methyloxirane polymer with oxirane di-2-propenoate, methyloxirane polymer with oxirane mono-2-propenoate and 1-octanethiol
                
                
                  68329-56-6
                  2-Propenoic acid, eicosyl ester, polymer with 2-[[(heptadecafluorooctyl)sulfonyl]methylamino]ethyl 2-propenoate, hexadecyl 2-propenoate, 2-[methyl[(nonafluorobutyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(tridecafluorohexyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(undecafluoropentyl)sulfonyl]amino]ethyl 2-propenoate and octadecyl 2-propenoate
                
                
                  68541-80-0
                  2-Propenoic acid, polymer with 2-[ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate and octadecyl 2-propenoate
                
                
                  68555-90-8
                  2-Propenoic acid, butyl ester, polymer with 2-[[(heptadecafluorooctyl)sulfonyl]methylamino]ethyl 2-propenoate, 2-[methyl[(nonafluorobutyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(tridecafluorohexyl)sulfonyl]amino]ethyl 2-propenoate and 2-[methyl[(undecafluoropentyl)sulfonyl]amino]ethyl 2-propenoate
                
                
                  
                  68555-91-9
                  2-Propenoic acid, 2-methyl-, 2-[ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl ester, polymer with 2-[ethyl[(nonafluorobutyl)sulfonyl]amino] ethyl 2-methyl-2-propenoate, 2-[ethyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(tridecafluorohexyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(undecafluoropentyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate and octadecyl 2-methyl-2-propenoate
                
                
                  68555-92-0
                  2-Propenoic acid, 2-methyl-, 2-[[(heptadecafluorooctyl)sulfonyl]methylamino]ethyl ester, polymer with 2-[methyl[(nonafluorobutyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[methyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[methyl[(tridecafluorohexyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[methyl[(undecafluoropentyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate and octadecyl 2-methyl-2-propenoate
                
                
                  68586-14-1
                  2-Propenoic acid, 2-[[(heptadecafluorooctyl)sulfonyl]methylamino]ethyl ester, telomer with 2-[methyl[(nonafluorobutyl)sulfonyl]amino]ethyl 2-propenoate, .alpha.-(2-methyl-1-oxo-2-propenyl)-.omega.-hydroxypoly(oxy-1,2-ethanediyl), .alpha.-(2-methyl-1-oxo-2-propenyl)-.omega.-[(2-methyl-1-oxo-2-propenyl)oxy]poly(oxy-1,2-ethanediyl), 2-[methyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[ (tridecafluorohexyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(undecafluoropentyl)sulfonyl]amino]ethyl 2-propenoate and 1-octanethiol
                
                
                  68649-26-3
                  1-Octanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-(2-hydroxyethyl)-, reaction products with N-ethyl-1,1,2,2,3,3,4,4,4-nonafluoro-N-(2-hydroxyethyl)-1-butanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-(2-hydroxyethyl)-1-heptanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-N-(2-hydroxyethyl)-1-hexanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,5-undecafluoro-N-(2-hydroxyethyl)-1-pentanesulfonamide, polymethylenepolyphenylene isocyanate and stearyl alc.
                
                
                  68867-60-7
                  2-Propenoic acid, 2-[[(heptadecafluorooctyl)sulfonyl]methylamino]ethyl ester, polymer with 2-[methyl[(nonafluorobutyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(tridecafluorohexyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(undecafluoropentyl)sulfonyl]amino]ethyl 2-propenoate and .alpha.-(1-oxo-2-propenyl)-.omega.-methoxypoly(oxy-1,2-ethanediyl)
                
                
                  68867-62-9
                  2-Propenoic acid, 2-methyl-, 2-[ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl ester, telomer with 2-[ethyl[(nonafluorobutyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(tridecafluorohexyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(undecafluoropentyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 1-octanethiol and .alpha.-(1-oxo-2-propenyl)-.omega.-methoxypoly(oxy-1,2-ethanediyl)
                
                
                  68891-96-3
                  Chromium, diaquatetrachloro[.mu.-[N-ethyl-N-[(heptadecafluorooctyl)sulfonyl]glycinato-.kappa.O:.kappa.O']]-.mu.-hydroxybis(2-methylpropanol)di-
                
                
                  68909-15-9
                  2-Propenoic acid, eicosyl ester, polymers with branched octyl acrylate, 2-[[(heptadecafluorooctyl)sulfonyl]methylamino]ethyl acrylate, 2-[methyl [(nonafluorobutyl)sulfonyl]amino]ethyl acrylate, 2-[methyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl acrylate, 2-[methyl[(tridecafluorohexyl)sulfonyl]amino]ethyl acrylate, 2-[methyl[(undecafluoropentyl)sulfonyl]amino]ethyl acrylate, polyethylene glycol acrylate Me ether and stearyl acrylate
                
                
                  68958-61-2
                  Poly(oxy-1,2-ethanediyl), .alpha.-[2-[ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl]-.omega.-methoxy-
                
                
                  70225-14-8
                  1-Octanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, compd. with 2,2′-iminobis[ethanol] (1:1)
                
                
                  71487-20-2
                  2-Propenoic acid, 2-methyl-, methyl ester, polymer with ethenylbenzene, 2-[[(heptadecafluorooctyl)sulfonyl]methylamino]ethyl 2-propenoate, 2-[methyl[(nonafluorobutyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(tridecafluorohexyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(undecafluoropentyl)sulfonyl]amino]ethyl 2-propenoate and 2-propenoic acid
                
                
                  73772-32-4
                  1-Propanesulfonic acid, 3-[[3-(dimethylamino)propyl][(tridecafluorohexyl)sulfonyl]amino]-2-hydroxy-, monosodium salt
                
                
                  
                  81190-38-7
                  1-Propanaminium, N-(2-hydroxyethyl)-3-[(2-hydroxy-3-sulfopropyl)[(tridecafluorohexyl)sulfonyl]amino]-N,N-dimethyl-, hydroxide, monosodium salt
                
                
                  91081-99-1
                  Sulfonamides, C4-8-alkane, perfluoro, N-(hydroxyethyl)-N-methyl, reaction products with epichlorohydrin, adipates (esters)
                
                
                  94133-90-1
                  1-Propanesulfonic acid, 3-[[3-(dimethylamino)propyl][(heptadecafluorooctyl)sulfonyl]amino]-2-hydroxy-, monosodium salt
                
                
                  98999-57-6
                  Sulfonamides, C7-8-alkane, perfluoro, N-methyl-N-[2-[(1-oxo-2-propenyl)oxy]ethyl], polymers with 2-ethoxyethyl acrylate, glycidyl methacrylate and N,N,N-trimethyl-2-[(2-methyl-1-oxo-2-propenyl)oxy]ethanaminium chloride
                
                
                  117806-54-9
                  1-Heptanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-, lithium salt
                
                
                  129813-71-4
                  Sulfonamides, C4-8-alkane, perfluoro, N-methyl-N-(oxiranylmethyl)
                
                
                  148240-80-6
                  Fatty acids, C18-unsatd., trimers, 2-[methyl[(tridecafluorohexyl)sulfonyl]amino]ethyl esters
                
                
                  148240-82-8
                  Fatty acids, C18-unsatd., trimers, 2-[methyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl esters
                
                
                  182700-90-9
                  1-Octanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-methyl-, reaction products with benzene-chlorine-sulfur chloride (S2Cl2) reaction products chlorides
                
                
                  L-92-0151
                  2-Propenoic acid, 2-methyl-, butyl ester, polymer with 2-[ethyl[(heptadecafluorooctyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(nonafluorobutyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(tridecafluorohexyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate and 2-propenoic acid
                
                
                  P-80-0183192662-29-6
                  
                  Sulfonamides, C4-8-alkane, perfluoro, N-[3-(dimethylamino)propyl], reaction products with acrylic acid
                
                
                  P-83-1102306973-46-6
                  
                  Fatty acids, linseed-oil, dimers, 2-[[(heptadecafluorooctyl)sulfonyl]methylamino]ethyl esters
                
                
                  P-84-1163306975-56-4
                  
                  Propanoic acid, 3-hydroxy-2-(hydroxymethyl)-2-methyl-, polymer with 2-ethyl-2-(hydroxymethyl)-1,3-propanediol and N,N′,2-tris(6-isocyanatohexyl)imidodicarbonic diamide, reaction products with N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-(2-hydroxyethyl)-1-octanesulfonamide and N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-(2-hydroxyethyl)-1-heptanesulfonamide, compds. with triethylamine
                
                
                  P-84-1171306975-57-5
                  
                  Propanoic acid, 3-hydroxy-2-(hydroxymethyl)-2-methyl-, polymer with 1,1′-methylenebis[4-isocyanatobenzene] and 1,2,3-propanetriol, reaction products with N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-(2-hydroxyethyl)-1-octanesulfonamide and N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-(2-hydroxyethyl)-1-heptanesulfonamide, compds. with morpholine
                
                
                  P-86-0301306973-47-7
                  
                  Sulfonamides, C4-8-alkane, perfluoro, N-(hydroxyethyl)-N-methyl, reaction products with 12-hydroxystearic acid and 2,4-TDI, ammonium salts
                
                
                  P-86-0958306975-62-2
                  
                  2-Propenoic acid, 2-methyl-, dodecyl ester, polymers with 2-[methyl[(perfluoro-C4-8-alkyl)sulfonyl]amino]ethyl acrylate and vinylidene chloride
                
                
                  P-89-0799160901-25-7
                  
                  Sulfonamides, C4-8-alkane, perfluoro, N-ethyl-N-(hydroxyethyl), reaction products with 2-ethyl-1-hexanol and polymethylenepolyphenylene isocyanate
                
                
                  P-90-0111306974-19-6
                  
                  Sulfonamides, C4-8-alkane, perfluoro, N-methyl-N-[(3-octadecyl-2-oxo-5-oxazolidinyl)methyl]
                
                
                  P-91-1419306975-84-8
                  
                  Poly(oxy-1,2-ethanediyl), .alpha.-hydro-.omega.-hydroxy-, polymer with 1,6-diisocyanatohexane, N-(hydroxyethyl)-N-methyl perfluoro C4-8-alkane sulfonamides-blocked
                
                
                  P-93-1444306975-85-9
                  
                  2-Propenoic acid, 2-methyl-, dodecyl ester, polymers with N-(hydroxymethyl)-2-propenamide, 2-[methyl[(perfluoro-C4-8-alkyl)sulfonyl]amino]ethyl methacrylate, stearyl methacrylate and vinylidene chloride
                
                
                  P-94-0545306976-25-0
                  
                  1-Hexadecanaminium, N,N-dimethyl-N-[2-[(2-methyl-1-oxo-2-propenyl)oxy]ethyl]-, bromide, polymers with Bu acrylate, Bu methacrylate and 2-[methyl[(perfluoro-C4-8-alkyl)sulfonyl]amino]ethyl acrylate
                
                
                  
                  P-94-0927306976-55-6
                  
                  2-Propenoic acid, 2-methyl-, 2-methylpropyl ester, polymer with 2,4-diisocyanato-1-methylbenzene, 2-ethyl-2-(hydroxymethyl)-1,3-propanediol and 2-propenoic acid, N-ethyl-N-(hydroxyethyl)perfluoro-C4-8-alkanesulfonamides-blocked
                
                
                  P-94-2206306974-28-7
                  
                  Siloxanes and Silicones, di-Me, mono[3-[(2-methyl-1-oxo-2-propenyl)oxy]propylgroup]-terminated, polymers with 2-[methyl[(perfluoro-C4-8-alkyl)sulfonyl]amino]ethyl acrylate and stearyl methacrylate
                
                
                  P-95-0120306980-27-8
                  
                  Sulfonamides, C4-8-alkane, perfluoro, N,N′-[1,6-hexanediylbis[(2-oxo-3,5-oxazolidinediyl)methylene]]bis[N-methyl-
                
                
                  P-96-1262306974-45-8
                  
                  Sulfonic acids, C6-8-alkane, perfluoro, compds. with polyethylene-polypropylene glycol bis(2-aminopropyl) ether
                
                
                  P-96-1424306977-10-6
                  
                  2-Propenoic acid, 2-methyl-, 2-(dimethylamino)ethyl ester, telomer with 2-[ethyl[(perfluoro-C4-8-alkyl)sulfonyl]amino]ethyl methacrylate and 1-octanethiol, N-oxides
                
                
                  P-96-1433178094-69-4
                  
                  1-Octanesulfonamide, N-[3-(dimethyloxidoamino)propyl]-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-,potassium salt
                
                
                  P-97-0790251099-16-8
                  
                  1-Decanaminium, N-decyl-N,N-dimethyl-, salt with 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-1-octanesulfonic acid (1:1)
                
                
                  P-98-0251306978-04-1
                  
                  2-Propenoic acid, butyl ester, polymers with acrylamide, 2-[methyl[(perfluoro-C4-8-alkyl)sulfonyl]amino]ethyl acrylate and vinylidene chloride
                
                
                  P-98-1272306977-58-2
                  
                  2-Propenoic acid, 2-methyl-, 3-(trimethoxysilyl)propyl ester, polymers with acrylic acid, 2-[methyl[(perfluoro-C4-8-alkyl)sulfonyl]amino]ethyl acrylate and propylene glycol monoacrylate, hydrolyzed, compds. with 2,2′-(methylimino)bis[ethanol]
                
                
                  P-99-0188306978-65-4
                  
                  Hexane, 1,6-diisocyanato-, homopolymer, N-(hydroxyethyl)-N-methyl perfluoro-C4-8-alkane sulfonamides- and stearyl alc.-blocked
                
                
                  P-99-0319306979-40-8
                  
                  Poly(oxy-1,2-ethanediyl), .alpha.-[2-(methylamino)ethyl]-.omega.-[(1,1,3,3-tetramethylbutyl)phenoxy]-, N-[(perfluoro-C4-8-alkyl)sulfonyl] derivs.
                
              
              
                Table 3—PFAS Chemicals Subject to Reporting on or After November 8, 2007
                
                  CAS No.
                  CAS Sixteenth Collective Index Name
                
                
                  335-24-0
                  Cyclohexanesulfonic acid, 1,2,2,3,3,4,5,5,6,6-decafluoro-4-(1,1,2,2,2-pentafluoroethyl)-, potassium salt (1:1)
                
                
                  335-71-7
                  1-Heptanesulfonyl fluoride, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-
                
                
                  335-77-3
                  1-Decanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heneicosafluoro-
                
                
                  335-97-7
                  1-Pentanesulfonamide, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-N-2-propen-1-yl-
                
                
                  355-03-3
                  Cyclohexanesulfonyl fluoride, 1,2,2,3,3,4,4,5,5,6,6-undecafluoro-
                
                
                  355-46-4
                  1-Hexanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-
                
                
                  375-81-5
                  1-Pentanesulfonyl fluoride, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-
                
                
                  375-92-8
                  1-Heptanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-
                
                
                  423-86-9
                  1-Octanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-2-propen-1-yl-
                
                
                  1869-77-8
                  Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]-, ethyl ester
                
                
                  1893-52-3
                  2-Propenoic acid, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]ethyl ester
                
                
                  2263-09-4
                  1-Octanesulfonamide, N-butyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-(2-hydroxyethyl)-
                
                
                  2706-91-4
                  1-Pentanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-
                
                
                  2965-52-8
                  1-Octanesulfonamide, N,N′-[phosphinicobis(oxy-2,1-ethanediyl)]bis[N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-
                
                
                  2991-50-6
                  Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]-
                
                
                  
                  2991-52-8
                  Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]-, ammonium salt (1:1)
                
                
                  3107-18-4
                  Cyclohexanesulfonic acid, 1,2,2,3,3,4,4,5,5,6,6-undecafluoro-, potassium salt (1:1)
                
                
                  3820-83-5
                  1-Octanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-[2-(phosphonooxy)ethyl]-
                
                
                  3871-50-9
                  Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]-, sodium salt (1:1)
                
                
                  3871-99-6
                  1-Hexanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-, potassium salt (1:1)
                
                
                  3872-25-1
                  1-Pentanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-, potassium salt (1:1)
                
                
                  13417-01-1
                  1-Octanesulfonamide, N-[3-(dimethylamino)propyl]-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-
                
                
                  21055-88-9
                  Carbamic acid, N,N′-(4-methyl-1,3-phenylene)bis-, C,C′-bis[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]ethyl] ester
                
                
                  24924-36-5
                  1-Octanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-2-propen-1-yl-
                
                
                  34455-03-3
                  1-Hexanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-N-(2-hydroxyethyl)-
                
                
                  37338-48-0
                  Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-
                
                
                  38850-52-1
                  1-Propanaminium, 3-[(carboxymethyl)[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]-N,N,N-trimethyl-, inner salt
                
                
                  38850-60-1
                  1-Propanesulfonic acid, 3-[[3-(dimethylamino)propyl][(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]-
                
                
                  50598-28-2
                  1-Hexanesulfonamide, N-[3-(dimethylamino)propyl]-1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-
                
                
                  50598-29-3
                  1-Octanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-(phenylmethyl)-
                
                
                  51032-47-4
                  Benzenesulfonic acid, [[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]methyl]-, sodium salt (1:1)
                
                
                  52032-20-9
                  Poly(oxy-1,2-ethanediyl), .alpha.-[[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]methylamino]carbonyl]-.omega.-butoxy-
                
                
                  52166-82-2
                  1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]-, chloride (1:1)
                
                
                  52550-45-5
                  Poly(oxy-1,2-ethanediyl), .alpha.-[2-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]propylamino]ethyl]-.omega.-hydroxy-
                
                
                  55910-10-6
                  Glycine, N-[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]-N-propyl-, potassium salt (1:1)
                
                
                  56372-23-7
                  Poly(oxy-1,2-ethanediyl), .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-
                
                
                  56773-42-3
                  Ethanaminium, N,N,N-triethyl-, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-1-octanesulfonate (1:1)
                
                
                  58920-31-3
                  2-Propenoic acid, 4-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]methylamino]butyl ester
                
                
                  59071-10-2
                  2-Propenoic acid, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl ester
                
                
                  60270-55-5
                  1-Heptanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-, potassium salt (1:1)
                
                
                  61577-14-8
                  2-Propenoic acid, 2-methyl-, 4-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]methylamino]butyl ester
                
                
                  66008-68-2
                  2-Propenoic acid, 2-[[(2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,11,11,11-eicosafluoroundecyl)sulfonyl]methylamino]ethyl ester
                
                
                  66008-69-3
                  2-Propenoic acid, 2-[[(2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,9-heptadecafluorononyl)sulfonyl]methylamino]ethyl ester
                
                
                  
                  66008-70-6
                  2-Propenoic acid, 2-[methyl[(2,2,3,3,4,4,5,5,6,6,7,7,7-tridecafluoroheptyl)sulfonyl]amino]ethyl ester
                
                
                  67584-48-9
                  1-Hexanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-N-2-propen-1-yl-
                
                
                  67584-49-0
                  1-Heptanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-2-propen-1-yl-
                
                
                  67584-50-3
                  1-Heptanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-[3-(trichlorosilyl)propyl]-
                
                
                  67584-52-5
                  Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]-, potassium salt (1:1)
                
                
                  67584-53-6
                  Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]-, potassium salt (1:1)
                
                
                  67584-54-7
                  1-Heptanesulfonamide, N-[3-(dimethylamino)propyl]-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-
                
                
                  67584-56-9
                  2-Propenoic acid, 2-[methyl[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]ethyl ester
                
                
                  67584-57-0
                  2-Propenoic acid, 2-[methyl[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]ethyl ester
                
                
                  67584-58-1
                  1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]-, iodide (1:1)
                
                
                  67584-60-5
                  2-Propenoic acid, 2-methyl-, 2-[methyl[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]ethyl ester
                
                
                  67584-61-6
                  2-Propenoic acid, 2-methyl-, 2-[methyl[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]ethyl ester
                
                
                  67584-62-7
                  Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]-, potassium salt (1:1)
                
                
                  67906-38-1
                  2-Propenoic acid, 2-methyl-, 4-[methyl[(1,1,2,2,3,3,4,4,5,5,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]butyl ester
                
                
                  67906-40-5
                  2-Propenoic acid, 2-methyl-, 4-[methyl[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]butyl ester
                
                
                  67906-41-6
                  1-Heptanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-2-propen-1-yl-
                
                
                  67906-70-1
                  2-Propenoic acid, 2-methyl-, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]ethyl ester
                
                
                  67906-71-2
                  2-Propenoic acid, 2-methyl-, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]ethyl ester, polymer with octadecyl 2-propenoate and 2-propenoic acid
                
                
                  67906-73-4
                  2-Propenoic acid, 2-methyl-, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]ethyl ester
                
                
                  67906-74-5
                  2-Propenoic acid, 2-methyl-, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]ethyl ester, polymer with octadecyl 2-propenoate and 2-propenoic acid
                
                
                  67923-61-9
                  1-Heptanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-[2-(phosphonooxy)ethyl]-
                
                
                  67939-36-0
                  2-Propenoic acid, 2-methyl-, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl ester
                
                
                  67939-37-1
                  2-Propenoic acid, 2-methyl-, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl ester, polymer with octadecyl 2-propenoate and 2-propenoic acid
                
                
                  67939-42-8
                  1-Octanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-[3-(trichlorosilyl)propyl]-
                
                
                  67939-61-1
                  2-Propenoic acid, 2-methyl-, 4-[methyl[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]butyl ester
                
                
                  67939-87-1
                  1-Pentanesulfonamide, N,N′-[phosphinicobis(oxy-2,1-ethanediyl)]bis[N-ethyl-1,1,2,2,3,3,4,4,5,5,5-undecafluoro-
                
                
                  67939-88-2
                  1-Octanesulfonamide, N-[3-(dimethylamino)propyl]-1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, hydrochloride (1:1)
                
                
                  67939-90-6
                  1-Pentanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,5-undecafluoro-N-[2-(phosphonooxy)ethyl]-
                
                
                  
                  67939-92-8
                  1-Hexanesulfonamide, N,N′-[phosphinicobis(oxy-2,1-ethanediyl)]bis[N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-
                
                
                  67939-93-9
                  1-Heptanesulfonamide, N,N′-[phosphinicobis(oxy-2,1-ethanediyl)]bis[N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-
                
                
                  67939-94-0
                  1-Heptanesulfonamide, N,N′,N′-[phosphinylidynetris(oxy-2,1-ethanediyl)]tris[N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-
                
                
                  67939-96-2
                  2-Propenoic acid, 2-methyl-, 2-[methyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl ester
                
                
                  67939-97-3
                  1-Heptanesulfonamide, N,N′-[phosphinicobis(oxy-2,1-ethanediyl)]bis[N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-, ammonium salt (1:1)
                
                
                  67939-98-4
                  1-Heptanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-[2-(phosphonooxy)ethyl]-, ammonium salt (1:2)
                
                
                  67940-02-7
                  1-Heptanesulfonamide, N-[3-(dimethylamino)propyl]-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-, hydrochloride (1:1)
                
                
                  67969-65-7
                  1-Hexanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-N-[2-(phosphonooxy)ethyl]-
                
                
                  68081-83-4
                  Carbamic acid, N,N′-(4-methyl-1,3-phenylene)bis-, bis[2-[ethyl[(perfluoro-C4-8-alkyl)sulfonyl]amino]ethyl] ester
                
                
                  68084-62-8
                  2-Propenoic acid, 2-[methyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl ester
                
                
                  68156-00-3
                  Cyclohexanesulfonyl fluoride, nonafluorobis(trifluoromethyl)-
                
                
                  68156-06-9
                  Cyclohexanesulfonyl fluoride, decafluoro(1,1,2,2,2-pentafluoroethyl)-
                
                
                  68156-07-0
                  Cyclohexanesulfonic acid, decafluoro(trifluoromethyl)-, potassium salt (1:1)
                
                
                  68227-87-2
                  2-Propenoic acid, 2-methyl-, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]ethyl ester, telomer with 2-[ethyl[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl
                
                
                  68227-94-1
                  2-Propenoic acid, 2-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]methylamino]ethyl ester, polymer with 2-[methyl[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]ethyl 2-propenoate, .alpha.-(2-methyl-1-oxo-2-propen-1-yl)-.omega.-hydroxypoly(oxy-1,2-ethanediyl), .alpha.-(2-methyl-1-oxo-2-propen-1-yl)-.omega.
                
                
                  68227-96-3
                  2-Propenoic acid, butyl ester, telomer with 2-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]methylamino]ethyl 2-propenoate, 2-[methyl[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]ethyl 2-propenoate, .alpha.-(2-methyl-1-oxo-2-propen-1-yl)-.omega.-hydroxypoly(oxy-1,4-butanediyl), .alpha.-(2-methyl
                
                
                  68227-97-4
                  2-Propenoic acid, 4-[methyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]butyl ester
                
                
                  68227-98-5
                  2-Propenoic acid, 4-[methyl[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]butyl ester
                
                
                  68227-99-6
                  2-Propenoic acid, 4-[methyl[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]butyl ester
                
                
                  68228-00-2
                  2-Propenoic acid, ethyl ester, polymer with 4-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]methylamino]butyl 2-propenoate, 4-[methyl[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]butyl 2-propenoate, .alpha.-(2-methyl-1-oxo-2-propen-1-yl)-.omega.-hydroxypoly(oxy-1,4-butanediyl), .alpha.-(2-methyl
                
                
                  68239-72-5
                  1-Pentanesulfonamide, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-N-(4-hydroxybutyl)-N-methyl-
                
                
                  68239-73-6
                  1-Octanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-N-(4-hydroxybutyl)-N-methyl-
                
                
                  68239-74-7
                  1-Hexanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-N-(4-hydroxybutyl)-N-methyl-
                
                
                  68239-75-8
                  1-Heptanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-[3-(trimethoxysilyl)propyl]-
                
                
                  68259-06-3
                  1-Nonanesulfonyl fluoride, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,9-nonadecafluoro-
                
                
                  
                  68259-07-4
                  1-Heptanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-, ammonium salt (1:1)
                
                
                  68259-08-5
                  1-Hexanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-, ammonium salt (1:1)
                
                
                  68259-09-6
                  1-Pentanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-, ammonium salt (1:1)
                
                
                  68259-12-1
                  1-Nonanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,9,9,9-nonadecafluoro-
                
                
                  68259-14-3
                  1-Heptanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-methyl-
                
                
                  68259-15-4
                  1-Hexanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-N-methyl-
                
                
                  68259-38-1
                  Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-
                
                
                  68259-39-2
                  Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-
                
                
                  68298-06-6
                  2-Propenoic acid, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]ethyl ester
                
                
                  68298-08-8
                  1-Pentanesulfonamide, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-N-(phenylmethyl)-
                
                
                  68298-09-9
                  1-Hexanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-N-(phenylmethyl)-
                
                
                  68298-10-2
                  1-Heptanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-(phenylmethyl)-
                
                
                  68298-11-3
                  1-Propanaminium, 3-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl](3-sulfopropyl)amino]-N-(2-hydroxyethyl)-N,N-dimethyl-, inner salt
                
                
                  68298-13-5
                  1-Pentanesulfonamide, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-N-methyl-
                
                
                  68298-60-2
                  2-Propenoic acid, 2-[butyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl ester
                
                
                  68298-78-2
                  2-Propenoic acid, 2-methyl-, 2-[[[[5-[[[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]ethoxy]carbonyl]amino]-2-methylphenyl]amino]carbonyl]oxy]propyl ester, telomer with butyl 2-propenoate, 2-[[[[5-[[[2-[ethyl[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]ethoxy]carbon
                
                
                  68298-80-6
                  Poly(oxy-1,2-ethanediyl), .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-
                
                
                  68298-81-7
                  Poly(oxy-1,2-ethanediyl), .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-
                
                
                  68298-89-5
                  1-Heptanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-(4-hydroxybutyl)-N-methyl-
                
                
                  68299-20-7
                  Benzenesulfonic acid, [[[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]methyl]-, sodium salt (1:1)
                
                
                  68299-21-8
                  Benzenesulfonic acid, [[[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]methyl]-, sodium salt (1:1)
                
                
                  68299-29-6
                  Benzenesulfonic acid, ar-[[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]methyl]-, sodium salt (1:1)
                
                
                  68299-39-8
                  2-Propenoic acid, 2-methyl-, 4-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]methylamino]butyl ester, telomer with butyl 2-propenoate, 2-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]methylamino]ethyl 2-propenoate, 4-[methyl[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]butyl 2-methyl-2-propeno
                
                
                  68310-02-1
                  1-Heptanesulfonamide, N-butyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-(2-hydroxyethyl)-
                
                
                  68310-17-8
                  Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]ethyl]-.omega.-hydroxy-
                
                
                  68310-75-8
                  1-Propanaminium, 3-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]-N,N,N-trimethyl-, iodide, ammonium salt (1:1:1)
                
                
                  68318-34-3
                  Cyclohexanesulfonyl fluoride, decafluoro(trifluoromethyl)-
                
                
                  
                  68318-36-5
                  1-Propanaminium, 3-[(carboxymethyl)[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]-N,N,N-trimethyl-, inner salt
                
                
                  68391-09-3
                  Sulfonic acids, C6-12-alkane, perfluoro, potassium salts
                
                
                  68541-01-5
                  Benzoic acid, 2,3,4,5-tetrachloro-6-[[[3-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]oxy]phenyl]amino]carbonyl]-, potassium salt (1:1)
                
                
                  68541-02-6
                  Benzoic acid, 2,3,4,5-tetrachloro-6-[[[3-[[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]oxy]phenyl]amino]carbonyl]-, potassium salt (1:1)
                
                
                  68555-69-1
                  Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]-, sodium salt (1:1)
                
                
                  68555-70-4
                  Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]-, sodium salt (1:1)
                
                
                  68555-71-5
                  Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]-, sodium salt (1:1)
                
                
                  68555-72-6
                  1-Pentanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,5-undecafluoro-N-(2-hydroxyethyl)-
                
                
                  68555-73-7
                  1-Heptanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-(2-hydroxyethyl)-
                
                
                  68555-74-8
                  1-Pentanesulfonamide, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-N-(2-hydroxyethyl)-N-methyl-
                
                
                  68555-75-9
                  1-Hexanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-N-(2-hydroxyethyl)-N-methyl-
                
                
                  68555-76-0
                  1-Heptanesulfonamide, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-N-(2-hydroxyethyl)-N-methyl-
                
                
                  68555-78-2
                  1-Pentanesulfonamide, N-[3-(dimethylamino)propyl]-1,1,2,2,3,3,4,4,5,5,5-undecafluoro-
                
                
                  68555-79-3
                  Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]-, ethyl ester
                
                
                  68555-81-7
                  1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]-, chloride (1:1)
                
                
                  68568-77-4
                  2-Propenoic acid, 2-methyl-, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]ethyl ester, polymer with 2-chloro-1,3-butadiene, 2-[ethyl[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-methyl
                
                
                  68608-13-9
                  Sulfonamides, C4-8-alkane, perfluoro, N-ethyl-N-(hydroxyethyl), reaction products with TDI
                
                
                  68797-76-2
                  2-Propenoic acid, 2-methyl-, 2-ethylhexyl ester, polymer with 2-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]methylamino]ethyl 2-propenoate, 2-[methyl[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]ethyl 2-propenoate, 2-[methyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-propenoa
                
                
                  68815-72-5
                  Benzoic acid, 2,3,4,5-tetrachloro-6-[[[3-[[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]oxy]phenyl]amino]carbonyl]-, potassium salt (1:1)
                
                
                  68877-32-7
                  2-Propenoic acid, 2-methyl-, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]ethyl ester, polymer with 2-[ethyl[(1,1,2,2,3,3,4,4,4-nonafluorobutyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl 2-methyl-2-propenoate, 2-[ethyl
                
                
                  68891-97-4
                  Chromium, diaquatetrachloro[.mu.-[N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]glycinato-.kappa.O:.kappa.O′]]-.mu.-hydroxybis(2-propanol)-
                
                
                  68891-98-5
                  Chromium, diaquatetrachloro[.mu.-[N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]glycinato-.kappa.O:.kappa.O′]]-.mu.-hydroxybis(2-propanol)di-
                
                
                  68891-99-6
                  Chromium, diaquatetrachloro[.mu.-[N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]glycinato-.kappa.O:.kappa.O′]]-.mu.-hydroxybis(2-propanol)di-
                
                
                  68957-31-3
                  Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]-
                
                
                  68957-32-4
                  Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]-
                
                
                  68957-53-9
                  Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]-, ethyl ester
                
                
                  68957-54-0
                  Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]-, ethyl ester
                
                
                  
                  68957-55-1
                  1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]-, chloride (1:1)
                
                
                  68957-57-3
                  1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]-, iodide (1:1)
                
                
                  68957-58-4
                  1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]-, iodide (1:1)
                
                
                  68957-60-8
                  1-Pentanesulfonamide, N-[3-(dimethylamino)propyl]-1,1,2,2,3,3,4,4,5,5,5-undecafluoro-, hydrochloride (1:1)
                
                
                  68957-61-9
                  1-Hexanesulfonamide, N-[3-(dimethylamino)propyl]-1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-, hydrochloride (1:1)
                
                
                  68957-62-0
                  1-Heptanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-
                
                
                  68957-63-1
                  Glycine, N-ethyl-N-[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]-
                
                
                  68958-60-1
                  Poly(oxy-1,2-ethanediyl), .alpha.-[2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]ethyl]-.omega.-methoxy-
                
                
                  70225-15-9
                  1-Heptanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-, compd. with 2,2′-iminobis[ethanol] (1:1)
                
                
                  70225-16-0
                  1-Hexanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-, compd. with 2,2'-iminobis[ethanol] (1:1)
                
                
                  70225-17-1
                  1-Pentanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-, compd. with 2,2'-iminobis[ethanol] (1:1)
                
                
                  70225-20-6
                  1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]-, sulfate (2:1)
                
                
                  70225-24-0
                  1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]-, sulfate (2:1)
                
                
                  70225-26-2
                  1-Propanaminium, 3-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8,-heptadecafluorooctyl)sulfonyl]amino]-N,N,N-trimethyl-, sulfate (2:1)
                
                
                  70248-52-1
                  1-Propanaminium, N,N,N-trimethyl-3-[[(1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluorohexyl)sulfonyl]amino]-, sulfate (2:1)
                
                
                  70900-40-2
                  2-Propenoic acid, 2-methyl-, 2-[[[[5-[[[4-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]methylamino]butoxy]carbonyl]amino]-2-methylphenyl]amino]carbonyl]oxy]propyl ester, telomer with butyl 2-propenoate, 2-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]methylamino]ethyl 2-propenoate,
                
                
                  71463-74-6
                  1-Octanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluoro-, compd. with piperidine (1:1)
                
                
                  71463-78-0
                  Phosphonic acid, P-[3-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]propyl]-
                
                
                  71463-79-1
                  Phosphonic acid, P-[3-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]propyl]-
                
                
                  71463-80-4
                  Phosphonic acid, P-[3-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]propyl]-, diethyl ester
                
                
                  71463-81-5
                  Phosphonic acid, P-[3-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoroheptyl)sulfonyl]amino]propyl]-, diethyl ester
                
                
                  72785-08-1
                  1-Propanesulfonic acid, 3-[[3-(dimethylamino)propyl][(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]-
                
                
                  73018-93-6
                  2-Propenoic acid, 2-methyl-, 2-ethylhexyl ester, polymer with 2-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]methylamino]ethyl 2-propenoate
                
                
                  73019-19-9
                  Benzamide, 4-[[4-[[[2-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]propylamino]ethyl]amino]carbonyl]phenyl]methyl]-N-octadecyl-
                
                
                  73019-20-2
                  1,3-Benzenedicarboxamide, N3-[2-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]methylamino]ethyl]-N1-[2-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]propylamino]ethyl]-4-methyl-
                
                
                  
                  73019-28-0
                  2-Propenoic acid, 2-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]propylamino]ethyl ester, polymer with .alpha.-(2-methyl-1-oxo-2-propen-1-yl)-.omega.-methoxypoly(oxy-1,2-ethanediyl)
                
                
                  73038-33-2
                  2-Propenoic acid, 2-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]propylamino]ethyl ester, polymer with 2-methyloxirane polymer with oxirane mono(2-methyl-2-propenoate)
                
                
                  73275-59-9
                  2-Propenoic acid, 2-[[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]propylamino]ethyl ester, polymer with .alpha.-(2-methyl-1-oxo-2-propen-1-yl)-.omega.-butoxypoly[oxy(methyl-1,2-ethanediyl)]
                
                
                  73772-33-5
                  1-Hexanesulfonamide, N-[3-(dimethylamino)propyl]-1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-, acetate (1:1)
                
                
                  73772-34-6
                  1-Hexanesulfonamide, N-[3-(dimethylamino)propyl]-1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-N-[2-[2-(2-hydroxyethoxy)ethoxy]ethyl]-
                
                
                  95590-48-0
                  2-Propenoic acid, 2-methyl-, 3-(trimethoxysilyl)propyl ester, polymer with ethenylbenzene, 2-[ethyl[(1,1,2,2,3,3,4,4,5,5,6,6,7,7,8,8,8-heptadecafluorooctyl)sulfonyl]amino]ethyl 2-propenoate and 2-hydroxyethyl 2-propenoate
                
                
                  148240-81-7
                  Fatty acids, C18-unsatd., trimers, 2-[methyl[(1,1,2,2,3,3,4,4,5,5,5-undecafluoropentyl)sulfonyl]amino]ethyl esters
                
                
                  179005-06-2
                  Sulfonamides, C4-8-alkane, perfluoro, N-[3-(dimethyloxidoamino)propyl], potassium salts
                
              
              
                Table 4—Fourth Set of PFAS Chemicals Subject to Reporting
                
                  Premanufacture Notice Case No.
                  Generic chemical name
                
                
                  P-83-0126
                  Modified fluoroaliphatic adduct
                
                
                  P-90-0110
                  Fluorochemical epoxide
                
                
                  P-94-1508
                  Fluorinated polysiloxane
                
                
                  P-94-1509B
                  Fluorinated polysiloxane
                
                
                  P-98-0809
                  Fluorochemical esters
                
                
                  P-99-0296
                  Fluoroalkyl derivative
                
                
                  P-01-0035
                  Perfluorooctane sulfonate
                
              
              (2) The significant new uses are:
              (i) Manufacturing (including importing) or processing of any chemical substance listed in Table 1 of paragraph (a)(1) of this section for any use.
              (ii) Manufacturing (including importing) or processing of any chemical substance listed in Table 2 of paragraph (a)(1) of this section for any use, except as noted in paragraph (a)(3) of this section.
              (iii) Manufacturing (including importing) or processing of any chemical substance listed in Table 3 of paragraph (a)(1) of this section for any use, except as noted in paragraphs (a)(3) through (5) of this section.
              (iv) Manufacturing (including importing) or processing of any chemical substance listed in Table 4 of paragraph (a)(1) of this section for any use.
              (3) Manufacturing (including importing) or processing of any chemical substance listed in Table 2 and Table 3 of paragraph (a)(1) of this section for the following specific uses shall not be considered as a significant new use subject to reporting under this section:
              (i) Use as an anti-erosion additive in fire-resistant phosphate ester aviation hydraulic fluids.
              (ii) Use as a component of a photoresist substance, including a photo acid generator or surfactant, or as a component of an anti-reflective coating, used in a photomicrolithography process to produce semiconductors or similar components of electronic or other miniaturized devices.
              (iii) Use in coating for surface tension, static discharge, and adhesion control for analog and digital imaging films, papers, and printing plates, or as a surfactant in mixtures used to process imaging films.
              (iv) Use as an intermediate only to produce other chemical substances to be used solely for the uses listed in paragraph (a)(3)(i), (ii), or (iii) of this section.

              (4) Manufacturing (including importing) or processing of tetraethylammonium perfluorooctanesulfonate (CAS No. 56773-42-3) for use as a fume/mist suppressant in metal finishing and plating baths shall not be considered as a significant new use subject to reporting under this section. Examples of such metal finishing and plating baths include: Hard chrome plating; decorative chromium plating; chromic acid anodizing; nickel, cadmium, or lead plating; metal plating on plastics; and alkaline zinc plating.
              (5) Manufacturing (including importing) or processing of: 1-Pentanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,5-undecafluoro-, potassium salt (CAS No. 3872-25-1); Glycine, N-ethyl-N-[(tridecafluorohexyl)sulfonyl]-, potassium salt (CAS No. 67584-53-6); Glycine, N-ethyl-N-[(pentadecafluoroheptyl)sulfonyl]-, potassium salt (CAS No. 67584-62-7); 1-Heptanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro-, ammonium salt (CAS No. 68259-07-4); 1-Heptanesulfonamide, N-ethyl-1,1,2,2,3,3,4,4,5,5,6,6,7,7,7-pentadecafluoro- (CAS No. 68957-62-0); Poly(oxy-1,2-ethanediyl), .alpha.-[2- [ethyl[(pentadecafluoroheptyl)sulfonyl] amino]ethyl]-.omega.-methoxy- (CAS No. 68958-60-1); or 1-Hexanesulfonic acid, 1,1,2,2,3,3,4,4,5,5,6,6,6-tridecafluoro-, compd. with 2,2′-iminobis[ethanol] (1:1) (CAS No. 70225-16-0) for use as a component of an etchant, including a surfactant or fume suppressant, used in the plating process to produce electronic devices shall not be considered a significant new use subject to reporting under this section.
              (b) [Reserved]
              [67 FR 72863, Dec. 9, 2002, as amended at 72 FR 57229, Oct. 9, 2007; 78 FR 62450, Oct. 22, 2013]
            
            
              § 721.9595
              Benzenesulfonic acid, mono C-10-16-alkyl derivs., compounds with 2-propen-1-amine and Alkyl benzene sulfonic acids and alkyl sulfates, amine salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified as benzenesulfonic acid, mono C-10-16-alkyl derivs., compds. with 2-propen-1-amine (PMN P-97-296 and SNUN S-03-10; CAS No. 195008-77-6) and the chemical substances identified generically as alkyl benzene sulfonic acids and alkyl sulfates, amine salts (PMNs P-97-297/298/299 and SNUNs S-03-11/12/13) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) N = 30.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44582, Aug. 20, 1998, as amended at 80 FR 37166, June 30, 2015]
            
            
              § 721.9597
              Salt of a substituted sulfonated aryl azo compound (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as salt of a substituted sulfonated aryl azo compound (PMN P-00-0094) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15089, Mar. 28, 2003]
            
            
              § 721.9620
              Aromatic sulfonic acid compound with amine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic sulfonic acid compound with amine (PMN P-93-832) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are: (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 30 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51709, Oct. 4, 1993]
            
            
              § 721.9630
              Polyfluorosulfonic acid salt.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyfluorosulfonic acid salt (P-90-587) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y) (1) and (2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.100 (a), (b), (c), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [56 FR 15793, Apr. 17, 1991. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.9635
              Terpenes and terpenoids, limonene fraction, distn. residues, distillates.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as terpenes and terpenoids, limonene fraction, distn. residues, distillates (PMN P-96-0897; CAS No. 166432-37-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3438, Jan. 22, 1998, as amended at 79 FR 34638, June 18, 2014]
            
            
              § 721.9640
              Salt of an acrylic acid -acrylamide terpolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as salt of an acrylic acid -acrylamide terpolymer (PMN P-99-817) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(v)(2), (w)(2), and (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70183, Dec. 17, 2003]
            
            
              § 721.9650
              Tetramethylammonium salts of alkylbenzenesulfonic acid.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tetramethylammonium salts of alkylbenzenesulfonic acid (PMN P-92-1364) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 80 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51687, Oct. 4, 1993]
            
            
              § 721.9656
              Thiaalkanethiol.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a thiaalkanethiol (PMN P-94-1487) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 45084, Aug. 30, 1995]
            
            
              § 721.9657
              Disubstituted thiadiazole.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a disubstituted thiadiazole (PMN P-97-314) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (a),(b), (c), and (j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3438, Jan. 22, 1998]
            
            
              § 721.9658
              Thiadiazole derivative.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as a thiadiazole derivative (PMN P-94-1631) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (a), (c), (f), (v)(1), (w)(1), and (x)(1).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where n = 90).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [60 FR 45085, Aug. 30, 1995]
            
            
              § 721.9659
              Disubstituted thiadiazosulfone.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a disubstituted thiadiazosulfone (PMN P-97-304) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (a),(b), (c), and (j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3438, Jan. 22, 1998]
            
            
              § 721.9660
              Methylthiouracil.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance methylthiouracil (CAS No. 56-04-2) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63517, Dec. 1, 1993]
            
            
              § 721.9661
              Diphenol tars (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as diphenol tars (PMN P-97-813) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44582, Aug. 20, 1998]
            
            
              § 721.9662
              Thieno[3,4-b]-1,4-dioxin, 2,3-dihydro- (9CI).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as thieno[3,4-b]-1,4-dioxin, 2,3-dihydro- (9CI) (PMN P-95-1825; CAS No. 126213-50-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) and (a)(2)(i).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3439, Jan. 22, 1998; 63 FR 9441, Feb. 25, 1998]
            
            
              § 721.9663
              Poly(oxy-1,2-ethanediyl), alpha, alpha′-[thiobis (1-oxo-3,1-propanediyl)]bis [omega-hydroxy-,bis (C 11-15 and C 11-15-isoalkyl) ethers.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly(oxy-1,2-ethanediyl), alpha, alpha′-[thiobis (1-oxo-3,1-propanediyl)]bis [omega-hydroxy-,bis(C11-15 and C11-15-isoalkyl) ethers (PMN P-97-497; CAS No. 174254-18-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The recordkeeping requirements specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44582, Aug. 20, 1998]
            
            
              § 721.9664
              9H-Thioxanthen-9-one,2,4-diethyl.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 9H-thioxanthen-9-one,2,4-diethyl (PMN P-96-1315; CAS No. 82799-44-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3439, Jan. 22, 1998]
            
            
              § 721.9665
              Organotin catalysts.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as organotin catalysts (PMNs P-93-853, P-93-854, P-93-855, P-93-856, P-93-857, and P-93-858) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are: (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80 (v)(1), (v)(2), (w)(1), (w)(2), (x)(1), and (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51709, Oct. 4, 1993]
            
            
              § 721.9668
              Organotin lithium compound.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as an organotin lithium compound (PMN P-93-1119) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 9450, Feb. 25, 1998]
            
            
              
              § 721.9670
              Tetraaryltin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a Tetraaryltin (PMN P-99-0198) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) Release to water. Requirements as specified § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81404, Dec. 26, 2000]
            
            
              § 721.9671
              Triaryltin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a Triaryltin (PMN P-99-0199) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) Release to water. Requirements as specified § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 81404, Dec. 26, 2000]
            
            
              § 721.9672
              Amides, tall-oil fatty, N-[2-[2-hydroxyethyl)amino]ethyl], reaction products with sulfur dioxide; fatty acids, tall-oil, reaction products with 1-piperazineethanamine and sulfur dioxide; fatty acids, tall-oil reaction products with sulfur dioxide and triethylenetetramine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as amides, tall-oil fatty, N-[2-[2-hydroxyethyl)amino]ethyl], reaction products with sulfur dioxide; fatty acids, tall-oil, reaction products with 1-piperazineethanamine and sulfur dioxide; fatty acids, tall-oil reaction products with sulfur dioxide and triethylenetetramine (PMN P-98-725; CAS Nos. 202483-48-5, 203809-20-5, and 204401-83-2) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 373, Jan. 5, 2000]
            
            
              § 721.9674
              Sulfonated-copper phthalocyanine salt of a triarylmethane dye (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as sulfonated-copper phthalocyanine salt of a triarylmethane dye (PMN P-00-1055) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(v)(1), (w)(1), and (x)(1).
              
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70183, Dec. 17, 2003]
            
            
              § 721.9675
              Titanate [Ti 6O 13 (2-)], di­po­tas­sium.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as titanate [Ti6O13 (2-)], dipotassium (PMN P-90-226; SNUNs P-96-1408, S-08-6, S-09-4, and S-13-49; CAS No. 12056-51-8)) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (l). In addition, a significant new use of the substance is importation of the chemical substance if:
              (A) Manufactured by other than the method described in premanufacture notice P-90-226 and significant new use notices P-96-1408, S-08-6, S-09-4, and S-13-49.
              (B) Manufactured producing respirable, acicular fibers with an average aspect ratio of greater than 5. The average aspect ratio is defined as the ratio of average length to average diameter.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers and processors of this substance as specified in § 721.125 (a), (b), (c) and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [56 FR 40215, Aug. 13, 1991. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993; 80 FR 70175, Nov. 13, 2015]
            
            
              § 721.9680
              Alkaline titania silica gel (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an alkaline titania silica gel (PMN P-95-529) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [61 FR 63740, Dec. 2, 1996]
            
            
              § 721.9685
              Mixed trialkylamines (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as mixed trialkylamines (PMNs P-97-943/944/945/946/947/948) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44583, Aug. 20, 1998]
            
            
              § 721.9700
              Monosubstituted alkoxy­amino­tra­zines (generic name).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance monosubstituted alkoxyaminotrazines (PMN P-86-1043) is subject to reporting under this section for the significant new uses described in paragraph (a)(1)(i) of this section.
              (i) The significant new uses are:
              (A) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) and (a)(3), (b) [concentration set at 0.1 percent], and (c).
              (B) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (d), (e) [concentration set at 0.1 percent], (f), and (g)(1)(iv), (g)(1)(vii), and (g)(1)(viii), (g)(2)(i) and (g)(2)(v), (g)(4)(xi), and (g)(5). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDS are not required under § 721.72 (a) and (c), respectively. The provision of § 721.72(g) requiring placement of specific information on a MSDS does not apply when a MSDS is not required under § 721.72(c).
              (C) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (D) Disposal. Requirements as specified in § 721.85 (a)(1) and (a)(2) and (b)(1) and (b)(2).
              (E) Release to water. Requirements as specified in § 721.90 (a)(4) [concern level of 10 ppb], (b)(4) [concern level of 10 ppb], and (c)(4) [concern level of 10 ppb].
              (ii) [Reserved]
              (2) The chemical substance monosubstituted alkoxyaminotrazines (PMN P-86-1044) is subject to reporting under this section for the significant new uses described in paragraph (a)(2)(i) of this section.
              (i) The significant new uses are:
              (A) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iii) through (a)(5)(vii), and (a)(6)(i), (b) [concentration set at 0.1 percent], and (c).
              (B) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (d), (e) [concentration set at 0.1 percent], (f), and (g)(1)(iv), (g)(1)(vii), and (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), and (g)(2)(v), (g)(4)(xi), and (5). The provisions of § 721.72(d) requiring employees to be provided with information on the location and availability of a written hazard communication program and MSDSs do not apply when the written program and MSDS are not required under § 721.72 (a) and (c), respectively. The provision of § 721.72(g) requiring placement of specific information on a MSDS does not apply when a MSDS in not required under § 721.72(c).
              (C) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (D) Disposal. Requirements as specified in § 721.85 (a)(1) and (a)(2) and (b)(1) and (b)(2).
              (E) Release to water. Requirements as specified in § 721.90 (a)(4) [concern level of 1 ppb], (b)(4) [concern level of 1 ppb], and (c)(4) [concern level of 1 ppb].
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 26108, June 26, 1990. Redesignated and amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.9717
              Azo monochloro triazine reactive dye.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an azo monochloro triazine reactive dye (PMN P-96-238) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(2), (w)(2), and (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3439, Jan. 22, 1998]
            
            
              § 721.9719
              Tris carbamoyl triazine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tris carbamoyl triazine (PMN P-95-1098) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the chemical substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(v), (b) (concentration set at 1.0 percent), and (c). Respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 5. As an alternative to the respiratory requirements listed, a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the Toxic Substances Control Act (TSCA) section 5(e) consent order for this substance. The NCEL is 1.0 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to the § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will receive NCELs provisions comparable to those contained in the corresponding section 5(e) consent order. The following NIOSH-certified respirators meet the requirements for § 721.63(a)(4):
              (A) Air purifying, tight-fitting half-face respirator equipped with the appropriate combination cartridges; cartridges should be tested and approved for the gas/vapor substance (i.e., organic vapor, acid gas, or substance-specific cartridge) and should include a particulate filter (N100 if oil aerosols are absent, R100, or P100);
              (B) Air purifying, tight-fitting full-face respirator equipped with the appropriate combination cartridges; cartridges should be tested and approved for the gas/vapor substance (i.e., organic vapor, acid gas, or substance-specific cartridge) and should include a particulate filter (N100 if oil aerosols are absent, R100, or P100);
              (C) Powered air-purifying respirator equipped with loose-fitting hood or helmet equipped with a High Efficiency Particulate Air (HEPA) filter; powered air-purifying respirator equipped with tight-fitting facepiece (either half-face or full-face) equipped with a HEPA filter;
              (D) Supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting face piece (either half-face or full-face).
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(1)(iv), (g)(2)(ii), (g)(2)(iv), and (g)(5).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (f), (g), and (h) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44583, Aug. 20, 1998, as amended at 63 FR 62956, Nov. 10, 1998; 77 FR 6479, Feb. 8, 2012; 77 FR 24409, Apr. 24, 2012]
            
            
              
              § 721.9720
              Certain disubstituted alkyl triazines.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as disubstituted alkyl triazines (PMN P-85-0932) and as 1,3,5-triazin-2-amine, 4-methoxy-N,6-dimethyl- (PMN P-85-0933; CAS No. 5248-39-5) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(iv), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b)(1), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), and (g)(2)(v). The provision of § 721.72(d) requiring that employees be provided with information on the location and availability of MSDSs does not apply when an MSDS is not required under § 721.72(c). The provision of § 721.72(g) requiring placement of specific information on an MSDS does not apply when an MSDS is not required under § 721.72(c).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (iv) Release to water. § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (i) and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [55 FR 26101, June 26, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993; 79 FR 34638, June 18, 2014]
            
            
              § 721.9730
              Certain 1,3,5-triazine-2-amine, 4-dimethylamino-6-substituted.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as 1,3,5-triazine-2-amine, 4-dimethylamino-6-substituted (PMN P-92-0343) and as 1,3,5-triazine-2,4-diamine, N2,N2-dimethyl-6-(2,2,2-trifluoroethoxy)- (PMN P-92-0344; CAS No. 145963-84-4) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(3), (a)(4), (a)(5)(i), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iii), (g)(1)(iv), (g)(1)(vi), (g)(1)(vii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Disposal. Requirements as specified in § 721.85 as thus amended: It is a significant new use to dispose of the process or use stream associated with any use of the substance or with any manner or method of manufacturing associated with any use of the substance by landfill.
              (v) Release to water. Requirements as specified in § 721.90(a)(4) (where N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [58 FR 32241, June 8, 1993, as amended at 58 FR 29946, May 24, 1993; 79 FR 34638, June 18, 2014]
            
            
              § 721.9740
              Brominated triazine derivative.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a brominated triazine derivative (PMN P-91-403) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5)(iv), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vi), (g)(1)(vii), (g)(2)(iv), and (g)(5). The hazard communication requirements do not apply when the chemical substance is present in a plastic, elastomer, rubber matrix, or in solution.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in section 721.80(q). Any amount of the PMN substance imported in a plastic, elastomer, rubber matrix, or in a solution, such that inhalation is precluded, shall not be included in the production limit calculations.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (d) and (f) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44075, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.9750
              2-Chloro-4,6-bis(substituted)-1,3,5-triazine, dihydrochloride.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 2-chloro-4,6-bis(substituted)-1,3,5-triazine, dihydrochloride (PMN P-91-659) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5). The following additional statements shall appear on each label and MSDS required by this paragraph: This substance may be toxic to terrestrial organisms and plants. Notice to users: Release to water restrictions apply.
              (ii) Disposal. Requirements as specified in § 721.85. A significant new use of this substance is any release of this substance to land.
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 10 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (j), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [59 FR 27485, May 27, 1994]
            
            
              § 721.9790
              Benzenesulfonic acid, 2,2′-(1,2-ethenediyl)bis[5-[[4-[bis(2-hydroxypropyl) amino]- 6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]-, disodium salt, compd. with 2,2′,2″-nitrilo-tris[ethanol] (1:2); Benzenesulfonic acid, 5-[[4-[bis(2-hydroxyethyl)amino]-6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]-2-[2-[4-[[4-[bis(2-hydroxypropyl)amino]-6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]-2-sulfophenyl]ethenyl]-, disodium salt, compd. with 2,2′,2″-nitrilotris[ethanol] (1:2).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as a Benzenesulfonic acid, 2,2′-(1,2-ethenediyl)bis[5-[[4-[bis(2hydroxypropyl)amino]-6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]-, disodium salt, compd. with 2,2′,2″-nitrilotris[ethanol] (1:2); Benzenesulfonic acid, 5-[[4-[bis(2-hydroxyethyl)amino]-6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]-2-[2-[4-[[4-[bis(2-hydroxypropyl)amino]-6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]-2-sulfophenyl] ethenyl]-, disodium salt, compd. with 2,2′,2″-nitrilotris[ethanol] (1:2) (PMN P-98-716; CAS Nos. 198716-46-0 and 198716-48-2) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (v)(2), (w)(1), (w)(2), (x)(1), and (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notfication requirements. The provisions of § 721.185 apply to this section.
              [65 FR 373, Jan. 5, 2000]
            
            
              § 721.9795
              Benzenesulfonic acid, 2,2′-(1,2-ethenediyl)bis[(4,6-dichloro-1,3,5-triazin-2-yl) amino]-, disodium salt, substituted with dialkyl amines (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a benzenesulfonic acid, 2,2′-(1,2-ethenediyl)bis[(4,6-dichloro-1,3,5-triazin-2-yl)amino]-, disodium salt, substituted with dialkyl amines (PMN P-98-774) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 373, Jan. 5, 2000]
            
            
              § 721.9798
              Benzenesulfonic acid, 2,2′-(1,2-ethenediyl)bis[5-[[4-substituted-6-substituted-1,3,5-triazin-2-yl]amino]-, sodium salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a benzenesulfonic acid, 2,2′-(1,2-ethenediyl)bis[5-[[4-substituted-6-substituted-1,3,5-triazin-2-yl]amino]-, sodium salt (PMN P-98-1222) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (v)(2), (w)(1), (w)(2), (x)(1), and (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [65 FR 374, Jan. 5, 2000]
            
            
              § 721.9800
              1,3,5-Triazine, 2,4,6-trichloro-, polymer with piperazine, reaction products with morpholine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,3,5-triazine, 2,4,6-trichloro-, polymer with piperazine, reaction products with morpholine (PMN P-88-0436; CAS No. 1078142-02-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (b)(2), (c), (e) (concentration set at 1.0 percent), (f), (g)(1) (statement-health effects not fully determined), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), and (g)(5). The requirements of this paragraph shall not apply when the PMN substance is encapsulated in a polymeric matrix.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a) through (c), (g), and (h).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 32419, Aug. 9, 1990. Redesignated and amended at 58 FR 29946, 29947, May 24, 1993; 58 FR 34204, June 23, 1993; 63 FR 45956, Aug. 28, 1998; 79 FR 34638, June 18, 2014]
            
            
              § 721.9820
              Substituted triazole.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as a substituted triazole (PMN P-90-1731) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(iii), (a)(2)(iv), (a)(3), (a)(4), (a)(5)(i), (a)(5)(ii), (a)(5)(iii), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(iv), (g)(1)(v), (g)(1)(vi), (g)(1)(vii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), (g)(4)(ii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 12).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44075, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.9825
              Phenyl substituted triazolinones.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as phenyl substituted triazolinones (PMNs P-93-204, P-94-1870, P-94-1871, P-94-1872, P-94-1873, and P-94-1874) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(5)(iii), (a)(5)(iv), (a)(5)(v), (a)(5)(vi), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c). The imperviousness of the gloves selected pursuant to (a)(2)(i) of this section must be demonstrated by actual testing under (a)(3)(i) of this section and not by manufacturer specifications. In addition, there must be no permeation of the chemical substance greater than 15 µg/day-cm2 as a daily cumulative total when tested in accordance with the most current version of the American Society for Testing and Materials (ASTM) F739 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases” or ASTM F1383 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases Under Conditions of Intermittent Contact.”

              (A) For conditions of exposure which are intermittent, gloves may be tested in accordance with the most current version of ASTM F1383 “Standard Test Method for Resistance of Protective Clothing Materials to Permeation by Liquids or Gases Under Conditions of Intermittent Contact,” provided the contact time in testing is greater than or equal to the expected duration of dermal contact, and the purge time used in the testing is less than or equal to the expected duration of non-contact during the intermittent cycle of dermal exposure in the workplace. If ASTM F1383 is used for testing, the company must submit to the Agency a description of worker activities involving the chemical substance which includes daily frequencies and durations of potential worker exposures.
              (B) The results of all glove permeation testing must be reported in accordance with the most current version of (ASTM) F1194 “Guide for Documenting the Results of Chemical Permeation Testing of Protective Clothing Materials.” The company must submit all test data to the Agency and must receive written Agency approval for each type of glove tested prior to use of such gloves. Gloves must be discarded and replaced with such frequency as to ensure that they will reliably provide an impervious barrier to the chemical substances under normal and expected conditions of exposure within the work area. Gloves that have been damaged or are defective shall not be used. For PMNs P-94-1871 through P-94-1874, EPA has approved North Safety Butyl Rubber gloves (32 mils thick). For P-93-204 and P-94-1870, EPA has approved North Safety Butyl Rubber gloves (32 mils thick) only if used in combination with a chemical-resistant glove that has been demonstrated (EPA review not required) impermeable to the solvent, e.g., North Silvershield gloves and North 4H gloves.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iv), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 5 for all the chemical substances subject to the provisions of this rule combined). However, contrary to the requirements specified in § 721.91, if the waste stream containing the chemical substances will be treated using activated carbon adsorption, then the amount of chemical substances reasonably likely to be removed from the waste stream by such treatment may be subtracted in calculating the number of kilograms released. No more than the following percent removal efficiencies may be attributed to such treatment for each PMN: P-93-204, 99 percent; P-94-1870, 98 percent; P-94-1871, 97 percent; P-94-1872, 92 percent; P-94-1873, 90 percent; P-94-1874, 73 percent.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3439, Jan. 22, 1998]
            
            
              § 721.9830
              1-Tridecyn-3-ol, 3-methyl.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-tridecyn-3-ol, 3-methyl (PMN P-96-236; CAS No. 100912-15-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Worker protection. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), and (a)(3).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3440, Jan. 22, 1998]
            
            
              § 721.9840
              Tungstate (W12(OH)2O386-) hexasodium (9CI).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as tungstate (W12(OH)2O386-) hexasodium (9CI) (PMN P-96-1177; CAS No. 12141-67-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3440, Jan. 22, 1998]
            
            
              § 721.9850
              2,4,8,10-Tetraoxa-3,9-diphosphaspiro[5.5]undecane, 3,9-bis[2,4,6-tris(1,1-dimethylethyl)phenoxy]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2,4,8,10-tetraoxa-3,9-di­phos­phas­piro[5.5]un­de­cane, 3,9-bis[2,4,6-tris(1,1-di­meth­yl­ethyl)phen­oxy]- (PMN P-91-65; CAS number 126505-35-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(5)(ii), (a)(5)(iv), (a)(5)(v), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iii), (g)(1)(vi), (g)(1)(ix), (g)(2)(i) through (v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping requirements. Requirements as specified in § 721.125 (a) through (h) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [57 FR 44075, Sept. 23, 1992, as amended at 58 FR 29946, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.9892
              1,3-Dimethyl-2-imidazolidinone.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,3-Dimethyl-2-imidazolidinone (PMN P-93-1649, SNUN S-04-3 and S-11-3; CAS No. 80-73-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iii), (g)(1)(ix), (g)(2)(i), (g)(2)(iii), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (l) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.575(b)(1) apply to this section.
              [60 FR 45085, Aug. 30, 1995, as amended at 80 FR 37166, June 30, 2015]
              
                Editorial Note:
                At 80 FR 37166, June 30, 2015, § 721.9892 was amended in part by revising paragraph (a)(2)(i) however, no text was provided for (a)(2)(i). Text for paragraph (a)(2)(iii) was provided with no amendatory instruction.
              
            
            
              § 721.9900
              Urea, condensate with poly[oxy(methyl-1,2-ethanediyl)]-α- (2-aminomethylethyl)-μ-(2-amino­ethylethoxy) (generic name).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance urea, condensate with poly[oxy(methyl-1,2-ethanediyl)]-α-(2-aminomethylethyl)-μ-(2-aminoethylethoxy) (PMN P-84-482) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance: Recordkeeping requirements specified in § 721.125 (a), (b), (c), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [55 FR 26102, June 26, 1990. Redesignated and amended at 58 FR 29947, May 24, 1993; 58 FR 34204, June 23, 1993]
            
            
              § 721.9920
              Urea, (hexahydro-6-methyl-2-oxopyrimidinyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance urea, (hexahydro-6-methyl-2oxopyrimidinyl)- (PMN P-89-303) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (level set at 1,975,000 and 2,200,000 kg).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), (c), and (i).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [55 FR 26102, June 26, 1990. Redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.9925
              Aminoethylethylene urea methacrylamide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an aminoethylethylene urea methacrylamide (PMN P-89-1038) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are: (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [58 FR 51709, Oct. 4, 1993]
            
            
              § 721.9928
              Urea, tetraethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as urea, tetraethyl- (PMN P-94-1017; CAS No. 1187-03-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), and (a)(3).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(r) (445,000 kg) (a dermal developmental toxicity study in mice and rats and either a chromosome aberration assay in mice (40 CFR 798.5385) or a micronucleus assay in mice (40 CFR 798.5395)). A person may not manufacture or import the substance beyond the following aggregate production volume limits, unless that person conducts the following corresponding studies on the substance and submits all final reports and underlying data in accordance with the procedures and criteria specified in paragraphs (a)(2)(i)(A), (a)(2)(i)(B), (a)(2)(i)(C), and (a)(2)(i)(D) of this section.

              (A) Each study required to be performed pursuant to this section must be scientifically valid. Scientific valid means that the study was conducted according to:
              (1) The test guidelines specified in paragraph (a)(2)(i) of this section.
              (2) An EPA-approved protocol.
              (3) TSCA Good Laboratory Practice Standards at 40 CFR part 792.
              (4) Using methodologies generally accepted at the time the study is initiated.
              (5) Any deviation from these requirements must be approved in writing by EPA.
              (B) Before starting to conduct any of the studies in paragraph (a)(2)(i) of this section, the person must obtain approval of test protocols from EPA by submitting written protocols. EPA will respond to the person within 4 weeks of receiving the written protocols. Published test guidelines specified in paragraph (a)(2)(i) of this section (e.g., 40 CFR part 797 or part 798) provide general guidance for development of test protocols, but are not themselves acceptable protocols.
              (C) The person shall:
              (1) Conduct each study in good faith with due care.
              (2) Promptly furnish to EPA the results of any interim phase of each study.
              (3) Submit, in triplicate (with an additional sanitized copy, if confidential business information is involved), the final report of each study and all underlying data (“the report and data”) to EPA no later than 14 weeks prior to exceeding the applicable production volume limit. The final report shall contain the contents specified in 40 CFR 792.185.
              (D)(1) Except as described in paragraph (a)(2)(ii)(D)(2) of this section, if, within 6 weeks of EPA's receipt of a test report and data, the person receives written notice that EPA finds that the data generated by a study are scientifically invalid, the person is prohibited from further manufacture and import of the PMN substance beyond the applicable production volume limit.
              (2) The person may continue to manufacture and import the PMN substance beyond the applicable production limit only if so notified, in writing, by EPA in response to the person's compliance with either of the following paragraph (a)(2)(ii)(D)(2)(i) or (a)(2)(ii)(D)(2)(ii) of this section.
              (i) The person may reconduct the study. If there is sufficient time to reconduct the study and submit the report and data to EPA at least 14 weeks before exceeding the production limit as required by paragraph (a)(2)(ii)(C)(3) of this section, the person shall comply with paragraph (a)(2)(ii)(C)(3) of this section. If there is insufficient time for the person to comply with paragraph (a)(2)(ii)(C)(3) of this section, the person may exceed the production limit and shall submit the report and data in triplicate to EPA within a reasonable period of time, all as specified by EPA in the notice described in paragraph (a)(2)(ii)(D)(1) of this section. EPA will respond to the person in writing, within 6 weeks of receiving the person's report and data.
              (ii) The person may, within 4 weeks of receiving from EPA the notice described in paragraph (a)(2)(ii)(D)(1) of this section, submit to EPA a written report refuting EPA's finding. EPA will respond to the person in writing, within 4 weeks of receiving the person's report.
              (E) The person is not required to conduct a study specified in paragraph (a)(2)(i) of this section if notified in writing by EPA that it is unnecessary to conduct that study.
              (iii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 3440, Jan. 22, 1998]
            
            
              § 721.9929
              Polyurea (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a polyurea (PMN P-01-716) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 70184, Dec. 17, 2003]
            
            
              § 721.9930
              Urethane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance urethane, CAS Number 51-79-6, is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new use is: Any use.
              (b) Special provisions. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Persons who must report. Section 721.5 applies to this section except for § 721.5(a)(2). A person who intends to manufacture, import, or process for commercial purposes the substance identified in paragraph (a)(1) of this section and intends to distribute the substance in commerce must submit a significant new use notice.
              (2) [Reserved]
              [51 FR 9453, Mar. 19, 1986. Redesignated at 53 FR 2845, Feb. 2, 1988. Further redesignated at 58 FR 29947, May 24, 1993, as amended at 58 FR 34204, June 23, 1993]
            
            
              § 721.9952
              Alkoxylated aliphatic diisocyanate allyl ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkoxylated aliphatic diisocyanate allyl ether (PMN P-00-0353) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [68 FR 15089, Mar. 28, 2003]
            
            
              § 721.9957
              N-Nitroso-N-methylurethane.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance N-nitroso-N-methylurethane (CAS No. 615-53-2) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is: Manufacture, import, or processing of 10,000 pounds or more per year per facility for any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. The following recordkeeping requirements are applicable to manufacturers, importers, and processors of this substance, as specified in § 721.125 (a), (b), and (c).
              (2) [Reserved]
              [58 FR 63518, Dec. 1, 1993]
            
            
              § 721.9959
              Polyurethane polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a polyurethane polymer (PMN P-01-481) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [68 FR 70184, Dec. 17, 2003]
            
            
              § 721.9965
              Fatty acids, C 10-13 - branched, vinyl esters.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as fatty acids, C10-13 - branched, vinyl esters (PMN P-97-482; CAS No. 184785-38-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2), (a)(3), (a)(4), (a)(5)(ii) (if data on Cartridge Service Life Testing has been reviewed and approved in writing by EPA). The following respirators may be used as specified in § 721.63 (a)(5)(xii), (a)(5)(xiii), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), (a)(6)(v), (b) (concentration set at 1.0 percent), and (c). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the NCEL provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 1 ppm.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(iii), (g)(1)(v), (g)(1)(vi), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(4) and (b)(4) (N = 6).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [65 FR 374, Jan. 5, 2000]
            
            
              § 721.9969
              3,6-Bis(dialkylamino) -9-[2-alkoxycarbonyl) phenyl]-xanthylium salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 3,6-bis(dialkylamino) -9-[2-alkoxycarbonyl) phenyl]-xanthylium salt (PMN P-97-854) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44583, Aug. 20, 1998]
            
            
              § 721.9970
              o-Xylene compound (generic name).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an o-xylene compound (PMN P-95-1030) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [61 FR 63740, Dec. 2, 1996]
            
            
              § 721.9973
              Zirconium dichlorides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as zirconium dichlorides (PMNs P-97-179/181/189/769/775/781/782/783) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 20).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [63 FR 44583, Aug. 20, 1998]
            
            
              § 721.10000
              Certain polybrominated diphenylethers.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified as tetrabromodiphenyl ether (CAS No. 40088-47-9; Benzene, 1,1′-oxybis-, tetrabromo deriv.), pentabromodiphenyl ether (CAS No. 32534-81-9; Benzene, 1,1′-oxybis-, pentabromo deriv.), hexabromodiphenyl ether (CAS No. 36483-60-0; Benzene, 1,1′-oxybis-, hexabromo deriv.), heptabromodiphenyl ether (CAS No. 68928-80-3; Benzene, 1,1′-oxybis-, heptabromo deriv.), octabromodiphenyl ether (CAS No. 32536-52-0; Benzene, 1,1′-oxybis-, octabromo deriv.), and nonabromodiphenyl ether (CAS No. 63936-56-1; Benzene, pentabromo(tetrabromophenoxy)-), or any combination of these substances resulting from a chemical reaction are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new use is manufacture or import for any use on or after January 1, 2005.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Persons who must report. Section 721.5 applies to this section except for § 721.5(a)(2). A person who intends to manufacture or import for commercial purposes a substance identified in paragraph (a)(1) of this section and intends to distribute the substance in commerce must submit a significant new use notice.
              (2) [Reserved]
              [71 FR 34021, June 13, 2006]
            
            
              § 721.10001
              2-Ethoxyethanol, 2-ethoxyethanol acetate, 2-methoxyethanol, and 2-methoxyethanol acetate.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified as 2-ethoxyethanol (CAS No. 110-80-5), 2-ethoxyethanol acetate (CAS No. 111-15-9), 2-methoxyethanol (CAS No. 109-86-4), and 2-methoxyethanol acetate (CAS No. 110-49-6) are subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is domestic use in a consumer product or the manufacture or import of 2-methoxyethanol acetate at levels greater than 10,000 pounds per year.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), and (c) apply to the significant new use specified in § 721.10001. In addition, records documenting compliance with the significant new use of domestic use in a consumer product or the manufacture or import of 2-methoxyethanol acetate at levels greater than 10,000 pounds per year must be maintained.
              (2) [Reserved]
              [70 FR 71406, Nov. 29, 2005]
            
            
              § 721.10002
              2-Thiazolidinone.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-thiazolidinone (PMN P-97-415; CAS No. 2682-49-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(3), (a)(4), (a)(6)(i), (b), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-approved respirators with an assigned protection factor (APF) of 10-25 meet the minimum requirements for § 721.63(a)(4): Air-purifying, tight-fitting respirator (either half- or full-face) equipped with N100 (if aerosols absent), R100, or P100 filters; powered air-purifying respirator equipped with a loose-fitting hood or helmet and High Efficiency Particulate Air (HEPA) filters; powered air-purifying respirator equipped with a tight-fitting facepiece (either half- or full-face) and HEPA filters; and supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet or tight-fitting facepiece (either half- or full-face). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.7 mg/m3 as an 8-hour time-weighted average. Persons who wish to pursue NCELs as an alternative to the § 721.63 respirator requirements may request to do so under 40 CFR 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will receive NCELs provisions comparable to those contained in the corresponding section 5(e) consent order.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iii), (g)(1)(iv), (g)(1)(vi), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv) (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.7 mg/m3), (g)(2)(v), (g)(3)(ii), (g)(4)(i), (g)(4)(ii), (g)(4)(iii), and (g)(5). The following statement shall appear on each label as specified in § 721.72(b) and the Material Safety Data Sheet (MSDS) as specified in § 721.72(c). The substance may cause severe eye irritation. The substance may cause internal organ effects (blood, liver, and kidney). The substance may cause developmental/maternal effects. When handling this substance as a powder, use respiratory protection.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g), (p) (300,000 kilograms), (v)(1), (w)(1), and (x)(1).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (a)(2), (a)(3), (b)(1), (b)(2), (b)(3), (c)(1), (c)(2), and (c)(3).
              (v) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14697, Mar. 29, 2007]
            
            
              § 721.10003
              Manganese heterocyclic tetraamine complex (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as manganese heterocyclic tetraamine complex (PMNs P-98-625/626/627/628/629 and P-00-614/617) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (10,000 kilograms per chemical substance).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14698, Mar. 29, 2007]
            
            
              § 721.10004
              2-Butenoic acid, 4,4′-[(dibutylstannylene)bis(oxy)]bis[4-oxo-, (2Z,2′Z)-, di-C 8-10-isoalkyl esters, C 9-rich.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-butenoic acid, 4,4′-[(dibutylstannylene)bis(oxy)]bis[4-oxo-, (2Z,2′Z)-, di-C8-10-isoalkyl esters, C9-rich (PMN P-98-1181; CAS No. 247041-56-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), and (a)(3).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(2), (w)(2), (x)(2), and (y)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14698, Mar. 29, 2007]
            
            
              § 721.10005
              2-Butenoic acid, 4,4′-[(dibutylstannylene)bis(oxy)]bis [4-oxo-, (2Z,2′Z)-, di-C 9-11-isoalkyl esters, C 10-rich.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-butenoic acid, 4 ,4′-[(dibutylstannylene)bis(oxy)]bis [4-oxo-, (2Z,2′Z)-, di-C9-11-isoalkyl esters, C10-rich (PMN P-98-1182) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), and (a)(3).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(2), (w)(2), (x)(2), and (y)(1).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14698, Mar. 29, 2007]
            
            
              § 721.10006
              Mixed metal oxide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as mixed metal oxide (PMN P-99-511) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (60,000 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14698, Mar. 29, 2007]
            
            
              § 721.10007
              Alcohols, C 12-14-secondary, ethoxylated propoxylated.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as alcohols, C12-14- secondary, ethoxylated propoxylated (PMN P-00-11; CAS No. 103331-86-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 50).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14698, Mar. 29, 2007]
            
            
              § 721.10008
              Manganese strontium oxide (MnSrO 3).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as manganese strontium oxide (MnSrO3) (PMN P-00-1121; CAS No. 12163-45-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(vii), (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (manufacture, processing, or use of the PMN substance if the particle size is less than 10 microns).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (g), (h), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14699, Mar. 29, 2007, as amended at 80 FR 37166, June 30, 2015]
            
            
              § 721.10009
              Manganese yttrium oxide (MnYO 3).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as manganese yttrium oxide (MnYO3) (PMN P-00-1122; CAS No. 12032-75-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(vii), (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k) (manufacture, processing, or use of the PMN substance if the particle size is less than 10 microns) and (q).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 14699, Mar. 29, 2007]
            
            
              § 721.10010
              Barium manganese oxide (BaMnO 3).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as barium manganese oxide (BaMnO3) (PMN P-00-1123; CAS No. 12230-80-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(vii), (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k) (manufacture, processing, or use of the PMN substance if the particle size is less than 10 microns) and (q).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 14699, Mar. 29, 2007]
            
            
              § 721.10011
              Barium calcium manganese strontium oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as barium calcium manganese strontium oxide (PMN P-00-1124; CAS No. 359427-90-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(vii), (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k) (manufacture, processing, or use of the PMN substance if the particle size is less than 10 microns) and (q).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 14699, Mar. 29, 2007]
            
            
              § 721.10012
              Manganate (MnO 2 1-), calcium (2:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as manganate (MnO2
                1−), calcium (2:1) (PMN P-00-1125; CAS No. 12049-47-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(vii), (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k) (manufacture, processing, or use of the PMN substance if the particle size is less than 10 microns) and (q).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 14700, Mar. 29, 2007]
            
            
              § 721.10013
              Manganese yttrium oxide (Mn 2YO 5).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as manganese yttrium oxide (Mn2YO5) (PMN P-00-1126; CAS No. 12438-71-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(vii), (g)(1)(viii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k) (manufacture, processing, or use of the PMN substance if the particle size is less than 10 microns) and (q).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 14700, Mar. 29, 2007]
            
            
              § 721.10014
              Halogenated naphthalic anhydride (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated naphthalic anhydride (PMN P-01-109) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14700, Mar. 29, 2007]
            
            
              § 721.10015
              Halogenated benzimidazole (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated benzimidazole (PMN P-01-110) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14700, Mar. 29, 2007]
            
            
              § 721.10016
              Dibenzimidazothianaphthalene (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dibenzimidazothianaphthalene (PMN P-01-111) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14700, Mar. 29, 2007]
            
            
              § 721.10017
              Amine terminated bisphenol A diglycidyl ether polymer (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as amine terminated bisphenol A diglycidyl ether polymer (PMNs P-01-257/258/259 and P-01-261) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14700, Mar. 29, 2007]
            
            
              § 721.10018
              Calcium hydroxide oxide silicate (Ca 6(OH) 2O 2(Si 2O 5) 3).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as calcium hydroxide oxide silicate (Ca6(OH)2O2(Si2O5)3) (PMN P-01-442; CAS No. 13169-90-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (j) (use other than as filler to reinforce resins, additive for resins, and filter medium), (v)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14701, Mar. 29, 2007]
            
            
              § 721.10019
              Benzoic acid, 2-chloro-5-nitro-, 1,1-dimethyl-2-oxo-2-(2-propenyloxy) ethyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzoic acid, 2-chloro-5-nitro-, 1,1-dimethyl-2-oxo-2-(2-propenyloxy) ethyl ester (PMN P-01-563; CAS No. 174489-76-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14701, Mar. 29, 2007]
            
            
              § 721.10020
              Benzoic acid, 5-amino-2-chloro-, 1,1-dimethyl-2-oxo-2-(2-propenyloxy) ethyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzoic acid, 5-amino-2-chloro-, 1,1-dimethyl-2-oxo-2-(2-propenyloxy) ethyl ester (PMN P-01-564; CAS No. 174489-43-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14701, Mar. 29, 2007]
            
            
              § 721.10021
              Magnesium potassium titanium oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as magnesium potassium titanium oxide (PMN P-01-764; CAS No. 39290-90-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-approved respirators with an assigned protection factor (APF) of 10-25 meet the minimum requirements for § 721.63(a)(4): Air-purifying, tight-fitting respirator equipped with N100 (if aerosols absent), R100, or P100 filters (either half- or full-face); powered air-purifying respirator equipped with a loose-fitting hood or helmet and High Efficiency Particulate Air (HEPA) filters; powered air-purifying respirator equipped with a tight-fitting facepiece (either half- or full-face) and HEPA filters; and supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet or tight-fitting facepiece (either half- or full-face). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 5 mg/m3 as an 8-hour time-weighted average. Persons who wish to pursue NCELs as an alternative to the § 721.63 respirator requirements may request to do so under 40 CFR 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will receive NCELs provisions comparable to those contained in the corresponding section 5(e) consent order.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set 0.1 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iv) (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 5 mg/m3) and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 14701, Mar. 29, 2007]
            
            
              § 721.10022
              Benzenamine, N-phenyl-, r′-(C 9-rich C 8-10-branched alkyl) derivs.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzenamine, N-phenyl-, ar′-(C9-rich C8-10-branched alkyl) derivs (PMN P-01-769; CAS No. 333955-69-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (antioxidant for lubricating oils).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14701, Mar. 29, 2007]
            
            
              § 721.10023
              Benzenamine, N-phenyl-, ar,ar′-(C 9-rich C 8-10-branched alkyl) derivs.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzenamine, N-phenyl-, ar,ar′-(C9-rich C8-10-branched alkyl) derivs (PMN P-01-770; CAS No. 333955-70-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (antioxidant for lubricating oils).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14702, Mar. 29, 2007]
            
            
              § 721.10024
              10H-Phenothiazine, ar-(C 9-rich C 8-10-branched alkyl) derivs.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 10H-phenothiazine, ar-(C9-rich C8-10-branched alkyl) derivs (PMN P-01-771; CAS No. 333955-79-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (antioxidant for lubricating oils).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14702, Mar. 29, 2007]
            
            
              § 721.10025
              10H-Phenothiazine, ar, ar′-(C 9-rich C 8-10-branched alkyl) derivs.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified as 10H-phenothiazine, ar, ar′-(C9-rich C8-10-branched alkyl) derivs (PMN P-01-772; CAS No. 333955-80-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (antioxidant for lubricating oils).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14702, Mar. 29, 2007]
            
            
              § 721.10026
              Cashew, nutshell liq., ethoxylated.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as cashew, nutshell liq., ethoxylated (PMN P-01-856; CAS No. 350820-95-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (any manufacturing, processing, or use of the PMN substance with less than 55 moles of the ethoxy or with an average molecular weight less than 2,700 daltons).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14702, Mar. 29, 2007]
            
            
              § 721.10027
              Ethoxylated alkylsulfate, substituted alkylamine salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as ethoxylated alkylsulfate, substituted alkylamine salt (PMN P-01-862) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 14702, Mar. 29, 2007]
            
            
              § 721.10028
              Disubstituted benzene metal salts (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as disubstituted benzene metal salts (PMNs P-01-901 and P-01-902) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1) and (a)(3).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 14703, Mar. 29, 2007]
            
            
              § 721.10029
              Isocyanate compound, modified with methoxysilane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as isocyanate compound, modified with methoxysilane (PMN P-01-918) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(2)(iii), (a)(2)(iv), (a)(3), (a)(4), and (a)(6). The following National Institute for Occupational Safety and Health (NIOSH)-approved respirators meet the minimum requirement for § 721.63(a)(4): Air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters; powered air-purifying respirator equipped with a tight-fitting full facepiece and High Efficiency Particulate Air (HEPA) filters; supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a tight-fitting full facepiece. As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.05 mg/m3 as an 8-hour time-weighted average. Persons who wish to pursue NCELs as an alternative to the § 721.63 respirator requirements may request to do so under 40 CFR 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will receive NCELs provisions comparable to those contained in the corresponding section 5(e) consent order.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv) (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.05 mg/m3), (g)(2)(v), and (g)(5). The following statements shall appear on each label as specified in § 721.72(b) and the Material Safety Data Sheet (MSDS) as specified in § 721.72(c): This substance may cause skin irritation and sensitization.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 14703, Mar. 29, 2007]
            
            
              § 721.10030
              Pyrimido[5,4-g]pteridine-2,4,6,8-tetramine, 4-methylbenzenesulfonate, base-hydrolyzed.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as pyrimido[5,4-g]pteridine-2,4,6,8-tetramine, 4-methylbenzenesulfonate, base-hydrolyzed (PMN P-01-919; CAS No. 346709-25-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14703, Mar. 29, 2007]
            
            
              § 721.10031
              Lithium potassium titanium oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as lithium potassium titanium oxide (PMN P-02-214; CAS No. 39318-30-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-approved respirators with an APF of 10-25 meet the minimum requirements for § 721.63(a)(4): Air-purifying, tight-fitting respirator (either half- or full-face) equipped with N100 (if aerosols absent), R100, or P100 filters; powered air-purifying, respirator equipped with a loose-fitting hood or helmet or tight-fitting facepiece (either half- or full-face) and High Efficiency Particulate Air (HEPA) filters; and supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet or tight-fitting facepiece (either half- or full-face). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 5 mg/m3 as an 8-hour time-weighted average. Persons who wish to pursue NCELs as an alternative to the § 721.63 respirator requirements may request to do so under 40 CFR 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will receive NCELs provisions comparable to those contained in the corresponding section 5(e) consent order.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set 0.1 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iv) (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 5 mg/m3), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 14703, Mar. 29, 2007]
            
            
              § 721.10032
              Acrylic acid, polymer with substituted acrylamides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acrylic acid, polymer with substituted acrylamides (PMN P-02-269) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (any manufacturing, processing, or use of the PMN substance with an aerodynamic diameter less than 10 microns).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14704, Mar. 29, 2007]
            
            
              § 721.10033
              Zinc, [ethanedioato(2-)-. kappa. O1, . kappa. O2]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as zinc, [ethanedioato(2-)-. kappa. O1, . kappa. O2]- (PMN P-02-322; CAS No. 547-68-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14704, Mar. 29, 2007]
            
            
              § 721.10034
              Substituted pyridine coupled with diazotized substituted nitrobenzonitrile, diazotized substituted benzenamine and substituted pyridinecarbonitrile (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted pyridine coupled with diazotized substituted nitrobenzonitrile, diazotized substituted benzenamine and substituted pyridinecarbonitrile (PMN P-02-359) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14704, Mar. 29, 2007]
            
            
              § 721.10035
              Alkylbenzene sulfonate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylbenzene sulfonate (PMN-02-382) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (manufacture, import, or processing of the chemical without 19 percent or more mineral oil as a diluent).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14704, Mar. 29, 2007]
            
            
              § 721.10036
              Acetaldehyde based polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acetaldehyde based polymer (PMN P-02-406) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) Release to water. Requirements as specified § 721.90 (b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14704, Mar. 29, 2007]
            
            
              § 721.10037
              Complex halogenated salt of tris(ethylatedaminocarbocyclic)methane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as complex halogenated salt of tris(ethylatedaminocarbocyclic)methane (PMN P-02-423) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (d) and (e).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14704, Mar. 29, 2007]
            
            
              § 721.10038
              Trimellitic anhydride, polymer with substituted glycol, alkyl phenols and ethoxylated nonylphenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as trimellitic anhydride, polymer with substituted glycol, alkyl phenols and ethoxylated nonylphenol (PMN P-02-434) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14697, Mar. 29, 2007]
            
            
              
              § 721.10039
              Diethoxybenzenamine derivative, diazotized, coupled with aminonaphthalenesulfonic acid derivative, ammonium salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a diethoxybenzenamine derivative, diazotized, coupled with aminonaphthalenesulfonic acid derivative, ammonium salt (PMN P-02-514) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (v)(2), and (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14705, Mar. 29, 2007]
            
            
              § 721.10040
              Substituted acridine naphtha substituted benzamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a substituted acridine naphtha substituted benzamide (PMN P-02-522) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90 (a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14705, Mar. 29, 2007]
            
            
              § 721.10041
              1-Butanone, 2-(dimethylamino)-2-[(4-methylphenyl)methyl]-1-[4-(4-morpholinyl)phenyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-butanone, 2-(dimethylamino)-2-[(4-methylphenyl)methyl]-1-[4-(4-morpholinyl)phenyl]-(PMN P-02-530; CAS No. 119344-86-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14705, Mar. 29, 2007]
            
            
              § 721.10042
              2-Propanol, 1-[bis(2-hydroxyethyl)amino]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propanol, 1-[bis(2-hydroxyethyl)amino]- (PMN P-02-585; CAS No. 6712-98-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 14705, Mar. 29, 2007]
            
            
              § 721.10043
              Dineopentyl-4-substituted phthalate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dineopentyl-4-substituted phthalate (PMN P-02-697) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) Release to water. Requirements as specified § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 14705, Mar. 29, 2007]
            
            
              § 721.10044
              Metal oxide, modified with alkyl and vinyl terminated polysiloxanes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as metal oxide, modified with alkyl and vinyl terminated polysiloxanes (PMN P-02-698) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14706, Mar. 29, 2007]
            
            
              § 721.10045
              Diazotized substituted heteromonocycle coupled with naphthalene sulfonic acid derivative, nickel complex, alkaline salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a diazotized substituted heteromonocycle coupled with naphthalene sulfonic acid derivative, nickel complex, alkaline salt (PMN P-02-737) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (v)(2), and (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14706, Mar. 29, 2007]
            
            
              § 721.10046
              Polyaromatic amine phosphate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyaromatic amine phosphate (PMN P-02-747) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14706, Mar. 29, 2007]
            
            
              § 721.10047
              Polyphosphoric acids, compds. with piperazine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as a polyphosphoric acids, compds. with piperazine (PMN P-02-766; CAS No. 383905-85-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 14706, Mar. 29, 2007]
            
            
              § 721.10048
              Substituted anthraquinone (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted anthraquinone (PMN P-02-869) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (4,500 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14706, Mar. 29, 2007]
            
            
              § 721.10049
              Phenol, 4,4′- cyclohexylidene bis[2-methyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as a phenol, 4,4′- cyclohexylidene bis[2-methyl- (PMN P-02-912; CAS No. 2362-14-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14706, Mar. 29, 2007]
            
            
              
              § 721.10050
              Disubstituted-N′- hydroxy-benzenecarboximidamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as disubstituted-N′- hydroxy-benzenecarboximidamide (PMN P-02-929) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14707, Mar. 29, 2007]
            
            
              § 721.10051
              Spiro naphthoxazine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as spiro naphthoxazine (PMN P-02-961) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14707, Mar. 29, 2007]
            
            
              § 721.10052
              Aminoalkyl substituted alkylphenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aminoalkyl substituted alkylphenol (PMN P-02-1088) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 14707, Mar. 29, 2007]
            
            
              § 721.10053
              Alkyl silane methacrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl silane methacrylate (PMN P-03-41) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14707, Mar. 29, 2007]
            
            
              § 721.10054
              Phenol, polymer with formaldehyde, 3-[(2-aminocyclohexyl)amino]-2-hydroxypropyl ethers.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a phenol, polymer with formaldehyde, 3-[(2-aminocyclohexyl)amino]-2-hydroxypropyl ethers (PMN P-03-43; CAS No. 452082-53-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 14707, Mar. 29, 2007]
            
            
              § 721.10055
              1-Propanaminium, 3-amino-N-(carboxymethyl)-N,N-dimethyl-, N-soya acyl derivs., inner salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-propanaminium, 3-amino-N-(carboxymethyl)-N,N-dimethyl-, N-soya acyl derivs., inner salts (PMN P-03-46; CAS No. 136504-87-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 14707, Mar. 29, 2007]
            
            
              § 721.10056
              Benzenemethanaminium, N-(3-aminopropyl)-N,N-dimethyl-, N-soya acyl derivs., chlorides.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzenemethanaminium, N-(3-aminopropyl)-N,N-dimethyl-, N-soya acyl derivs., chlorides (PMN P-03-47; CAS No. 90194-13-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 14708, Mar. 29, 2007]
            
            
              § 721.10057
              Dodecanedioic acid, 1, 12-dihydrazide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as dodecanedioic acid, 1, 12-dihydrazide (PMNs P-01-759 and P-05-555; CAS No. 4080-98-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(5), (a)(6)(i), (a)(6)(ii), (b), and (c). Respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 50. The following NIOSH-approved respirators meet the minimum requirement for § 721.63(a)(4): Air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters; powered air-purifying respirator equipped with a tight-fitting full facepiece and High Efficiency Particulate Air (HEPA) filters; supplied air respirator operated in pressure demand or continuous flow mode and equipped with a tight-fitting full facepiece. Because the substance is a dermal sensitizer and irritates mucous membranes, half-face respirators do not provide adequate protection.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), and (g)(2)(i).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), and (h) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 32465, July 8, 2009]
            
            
              § 721.10058
              Reaction product of alkylphenol, aromatic cyclicamine, alkyl diglycidyl dibenzene, and formaldehyde (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as reaction product of alkylphenol, aromatic cyclicamine, alkyl diglycidyl dibenzene, and formaldehyde (PMN P-03-546) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53482, Sept. 19, 2007]
            
            
              § 721.10059
              Reaction product of alkylphenyl glycidyl ether, polyalkylenepolyamine, and alkyl diglycidyl dibenzene (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as reaction product of alkylphenyl glycidyl ether, polyalkylenepolyamine, and alkyl diglycidyl dibenzene (PMN P-03-550) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53482, Sept. 19, 2007]
            
            
              § 721.10060
              Reaction product of alkylphenyl glycidyl ether, polyalkylenepolyamine, alkyl diglycidyl dibenzene, and polyalkylcyclicdiamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as reaction product of alkylphenyl glycidyl ether, polyalkylenepolyamine, alkyl diglycidyl dibenzene, and polyalkylcyclicdiamine (PMN P-03-551) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53482, Sept. 19, 2007]
            
            
              § 721.10061
              Pentane, 1,1,1,2,2,3,4,5,5,5-decafluoro-3-methoxy-4-(trifluoromethyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as pentane, 1,1,1,2,2,3,4,5,5,5-decafluoro-3-methoxy-4-(trifluoromethyl)- (PMN P-04-341; CAS No. 132182-92-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53482, Sept. 19, 2007]
            
            
              § 721.10062
              2,5-Furandione, polymer with oxybis[propanol], benzoate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2,5-furandione, polymer with oxybis[propanol], benzoate (PMN P-04-627; CAS No. 103458-14-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53482, Sept. 19, 2007]
            
            
              § 721.10063
              Halo substituted hydroxy nitrophenyl amide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halo substituted hydroxy nitrophenyl amide (PMN P-04-792) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53482, Sept. 19, 2007]
            
            
              
              § 721.10064
              2-Propenoic acid, 2-[2-(ethenyloxy)ethoxy]ethyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 2-[2-(ethenyloxy)ethoxy]ethyl ester (PMN P-04-909; CAS No. 86273-46-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3)(i), (b), and (c). North Butyl Black gloves and T-1 Dailove Ethylene Vinylalcohol Copolymer Laminated Blue gloves have been demonstrated to satisfy (a)(3)(i). Other demonstrated impervious gloves that satisfy (a)(3)(i) are also permissible.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(i), (g)(1)(iv), (g)(1)(vi), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 53482, Sept. 19, 2007]
            
            
              § 721.10065
              1-Tetradecanesulfonic acid, (dimethylphenyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-tetradecanesulfonic acid, (dimethylphenyl)- (PMN P-04-961; CAS No. 671756-61-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53483, Sept. 19, 2007]
            
            
              § 721.10066
              1-Hexanesulfonic acid, (dimethylphenyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-hexanesulfonic acid, (dimethylphenyl)- (PMN P-04-962; CAS No. 676143-36-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53483, Sept. 19, 2007]
            
            
              § 721.10067
              Ether amine phosphonate salt (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as ether amine phosphonate salt (PMNs P-05-57, P-05-58, P-05-59, P-05-61, P-05-62, P-05-63, P-05-64, and P-05-65) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53483, Sept. 19, 2007]
            
            
              § 721.10068
              Elemental mercury.
              (a) Barometer means an instrument used in various applications to measure atmospheric pressure.
              
                Definitions. The definitions in § 721.3 apply to this section. In addition, the following definitions apply:
              
                Flow meter means an instrument used in various applications to measure the flow rate of liquids or gases.
              
                Hygrometer means an instrument used in various applications to measure humidity of gases.
              
                Manometer means an instrument used in various applications to measure pressure of gases or liquids.
              
                Motor vehicle has the meaning found at 40 CFR 85.1703.
              
                Natural gas manometer means an instrument used in the natural gas industry to measure gas pressure.
              
                Psychrometer means an instrument used in various applications to measure humidity of gases.
              
                Pyrometer means an instrument used in various applications to measure extremely high temperatures.
              (b) Chemical substances and significant new uses subject to reporting. (1) The chemical substance elemental mercury (CAS. No. 7439-97-6) is subject to reporting under this section for the significant new uses described in paragraph (b)(2) of this section.
              (2) The significant new uses are:
              (i) Manufacture or processing of elemental mercury for use in convenience light switches in new motor vehicles.
              (ii) Manufacture or processing of elemental mercury for use in convenience light switches as new aftermarket replacement parts for motor vehicles.
              (iii) Manufacture or processing of elemental mercury for use in switches in anti-lock brake systems (ABS) in new motor vehicles.
              (iv) Manufacture or processing of elemental mercury for use in switches in ABS as new aftermarket replacement parts for motor vehicles that were manufactured after January 1, 2003.
              (v) Manufacture or processing of elemental mercury for use in switches in active ride control systems in new motor vehicles.
              (vi) Manufacture or processing of elemental mercury for use in switches in active ride control systems as new aftermarket replacement parts for motor vehicles that were manufactured after January 1, 2003.
              (vii) Manufacturing or processing of elemental mercury for use in flow meters, natural gas manometers, and pyrometers except for use in these articles when they are in service as of September 11, 2009.
              (viii) Manufacturing or processing of elemental mercury for use in barometers, manometers, hygrometers, and psychrometers except for: Natural gas manometers covered by paragraph (b)(2)(vii) of this section; barometers, manometers, hygrometers, and psychrometers that were in service prior to May 6, 2011; and portable battery powered and motor-aspirated psychrometers that contain fewer than seven grams of elemental mercury.
              (c) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Suspension or revocation of certain notification exemptions. The provisions of § 721.45(f) do not apply to this section. A person who imports or processes elemental mercury as part of an article is not exempt from submitting a significant new use notice.
              (2) [Reserved]
              [72 FR 56911, Oct. 5, 2007, as amended at 75 FR 42336, July 21, 2010; 77 FR 31734, May 30, 2012]
            
            
              
              § 721.10069
              Ether amine phosphonate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as ether amine phosphonate (PMN P-05-60) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53483, Sept. 19, 2007]
            
            
              § 721.10070
              1,3-Butanediol, 3-methyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,3-butanediol, 3-methyl- (PMN P-05-309; CAS No. 2568-33-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (j)(use as inkjet ink).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53483, Sept. 19, 2007]
            
            
              § 721.10071
              9H-Thioxanthenium, 10-[1,1′-biphenyl]-4-yl-2-(1-methylethyl)-9-oxo-, hexafluorophosphate (1-) (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 9H-thioxanthenium, 10-[1,1′-biphenyl]-4-yl-2-(1-methylethyl)-9-oxo-, hexafluorophosphate (1-) (1:1) (PMN P-05-364; CAS No. 591773-92-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (v)(2), (w)(2), and (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53483, Sept. 19, 2007]
            
            
              § 721.10072
              Benzene, 1,1′-methylenebis[4-isocyanato-, polymer with benzenedicarboxylic acid, butyl dialkyl ester, poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy-, oxirane, alkyl-, polymer with oxirane, ether with propanepolyol and Sartomer's HLBH P-3000 and Lexorez 1180 (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as benzene, 1,1′-methylenebis[4-isocyanato-, polymer with benzenedicarboxylic acid, butyl dialkyl ester, poly[oxy(methyl-1,2-ethanediyl)], .alpha.-hydro-.omega.-hydroxy-, oxirane, alkyl-, polymer with oxirane, ether with propanepolyol and Sartomer's HLBH P-3000 and Lexorez 1180 (PMN P-05-380) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53484, Sept. 19, 2007]
            
            
              § 721.10073
              Modified alkyl acrylamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified alkyl acrylamide (PMN P-05-536) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 53484, Sept. 19, 2007]
            
            
              § 721.10074
              Acetic acid, 2-chloro-, 1-(3,3-dimethylcyclohexyl)ethyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as acetic acid, 2-chloro-, 1-(3,3-dimethylcyclohexyl)ethyl ester (PMN P-05-568; CAS No. 477218-59-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53484, Sept. 19, 2007]
            
            
              § 721.10075
              Carbon black, 4-[[2-(Sulfooxy) ethyl]substituted] phenyl- modified, sodium salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carbon black, 4-[[2-(Sulfooxy) ethyl]substituted] phenyl-modified, sodium salts (PMN P-05-722) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 53484, Sept. 19, 2007]
            
            
              § 721.10076
              Substituted benzenediamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted benzenediamine (PMN P-05-792) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53484, Sept. 19, 2007]
            
            
              § 721.10077
              3H-1,2,4-Triazol-3-one, 1,2-dihydro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 3H-1,2,4-triazol-3-one, 1,2-dihydro- (PMNs P-06-1 and P-06-166; CAS No. 930-33-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5), (a)(6), (b), and (c). Respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10. The following NIOSH-approved respirators with an assigned protection factor (APF) of 10-25 meet the minimum requirements for § 721.63(a)(4): Air-purifying, tight-fitting respirator equipped with N100 (if aerosols absent), R100, or P100 filters (either half- or full-face); powered air-purifying respirator equipped with a loose-fitting hood or helmet and High Efficiency Particulate Air (HEPA) filters; powered air-purifying respirator equipped with a tight-fitting facepiece (either half- or full-face) and HEPA filters; and supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet or tight-fitting facepiece (either half- or full-face).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (g)(1)(ix), (g)(2)(iv), (g)(3)(ii), and (g)(4)(iii).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53485, Sept. 19, 2007]
            
            
              § 721.10078
              Butanamide, 2-[(2-methoxy-4-nitrophenyl)azo]-N-(2-methoxyphenyl)-3-oxo-, 4-[(17-substituted-3,6,9,12,15-pentaazaheptadec-1-yl)substituted]phenyl derivs., hydrochlorides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as butanamide, 2-[(2-methoxy-4-nitrophenyl)azo]-N-(2-methoxyphenyl)-3-oxo-, 4-[(17-substituted-3,6,9,12,15-pentaazaheptadec-1-yl)substituted]phenyl derivs., hydrochlorides (PMN P-06-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53485, Sept. 19, 2007]
            
            
              § 721.10079
              Quino[2,3-b]acridine-7, 14-dione, 5,12-dihydro-2,9-dimethyl-, 4-[(17-substituted-3,6,9,12,15-pentaazaheptadec-1-yl)substituted]phenyl derivs., hydrochlorides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as quino[2,3-b]acridine-7, 14-dione, 5,12-dihydro-2,9-dimethyl-, 4-[(17-substituted-3,6,9,12,15-pentaazaheptadec-1-yl)substituted]phenyl derivs., hydrochlorides (PMN P-06-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 53485, Sept. 19, 2007]
            
            
              § 721.10080
              Carbon black, 4-[(17-substituted-3,6,9,12,15-pentaazaheptadec-1-yl) substituted] phenyl-modified, hydrochlorides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carbon black, 4-[(17-substituted-3,6,9,12,15-pentaazaheptadec-1-yl) substituted] phenyl-modified, hydrochlorides (PMN P-06-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 53485, Sept. 19, 2007]
            
            
              § 721.10081
              Aromatic urethane acrylate oligomer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic urethane acrylate oligomer (PMN P-06-26) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53485, Sept. 19, 2007]
            
            
              § 721.10082
              Amine modified monomer acrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as amine modified monomer acrylate (PMN P-06-29) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53486, Sept. 19, 2007]
            
            
              § 721.10083
              Copper, [29H, 31H-phthalocyaninato (2-)-N29, N30, N31, N32]-, 4-[(17-substituted-3,6,9,12,15- pentaazaheptadec-1-yl) substituted] phenyl derivs., hydrochlorides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as copper, [29H, 31H-phthalocyaninato (2-)-N29, N30, N31, N32]-, 4-[(17-substituted-3,6,9,12,15- pentaazaheptadec-1-yl) substituted] phenyl derivs., hydrochlorides (PMN P-06-70) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [72 FR 53486, Sept. 19, 2007]
            
            
              § 721.10084
              Modified thionocarbamate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified thionocarbamate (PMN P-06-124 is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53486, Sept. 19, 2007]
            
            
              § 721.10085
              Substituted polyaryl sulfonium polyhalide phosphate salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted polyaryl sulfonium polyhalide phosphate salt (PMN P-06-232) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (j) (photo initiator used in photo-curable compositions).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53486, Sept. 19, 2007]
            
            
              § 721.10086
              Ethane, 2-(difluoromethoxy)-1,1,1-trifluoro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as ethane, 2-(difluoromethoxy)-1,1,1-trifluoro- (PMN P-06-295; CAS No. 1885-48-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53486, Sept. 19, 2007]
            
            
              § 721.10087
              Substituted alkyl phosphine oxide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted alkyl phosphine oxide (PMN P-06-332) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (100,000 kilograms/year).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [72 FR 53487, Sept. 19, 2007]
            
            
              § 721.10088
              Thiophene, 2,5-dibromo-3-hexyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as thiophene, 2,5-dibromo-3-hexyl- (PMN P-07-283; CAS No. 116971-11-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (4,500 kilograms).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 32465, July 8, 2009]
            
            
              § 721.10089
              Modified salicylic acid, zirconium complex (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified salicylic acid, zirconium complex (PMN P-00-552) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65758, Nov. 5, 2008]
            
            
              § 721.10090
              Tertiary amine salt of glycol succinate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tertiary amine salt of glycol succinate (PMN P-01-595) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (A) Restricting the manufacture of the PMN substance with only those feedstocks specified in the PMN submission.
              (B) Manufacture, import, or processing of the PMN substance without analyzing representative samples of the chemical substance to determine compliance with the requirements in § 721.10090(a)(2)(i)(A). To ensure compliance, the PMN substance must be analyzed (1) at the time of initial commencement of non-exempt commercial manufacture of the chemical substance, and (2) at least annually thereafter during every year in which the substance is manufactured.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [73 FR 65758, Nov. 5, 2008]
            
            
              § 721.10091
              2(1H)-Pyrimidinone, tetrahydro-1,3-dimethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2(1H)-pyrimidinone, tetrahydro-1,3-dimethyl- (PMN P-02-135; CAS No. 7226-23-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3)(i), (b), and (c). Best's Viton model #890, Best's Butyl model #874, and Best's Butyl #878 have been demonstrated to satisfy § 721.63(a)(3)(i). Other demonstrated impervious gloves that satisfy § 721.63(a)(3)(i) are permissible.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (j) (aprotic solvent and catalyst), and (s) (20,000 kg).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [73 FR 65758, Nov. 5, 2008]
            
            
              § 721.10092
              Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-[[1-[(2-propen-1-yloxy)methyl]undecyl]oxy]-, ammonium salt (1:1); Poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-[[1-[(2-propen-1-yloxy)methyl]tridecyl]oxy]-, ammonium salt (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-[[1-[(2-propen-1-yloxy)methyl]undecyl]oxy]-, ammonium salt (1:1); poly(oxy-1,2-ethanediyl), .alpha.-sulfo-.omega.-[[1-[(2-propen-1-yloxy)methyl]tridecyl]oxy]-, ammonium salt (1:1) (PMN P-02-421; CAS Nos. 352661-91-7 and 224646-44-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (no manufacture or import of the PMN substance unless: (1) The mean number of moles of the ethoxy group is equal to or greater than 8 or (2) the average molecular weight is greater than 721 daltons). Representative samples of the PMN substance must be analyzed and determined to comply with these requirements both at the time of initial commencement and annually thereafter.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65758, Nov. 5, 2008]
            
            
              § 721.10093
              Alkylamides, ethoxylated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkylamides, ethoxylated (PMNs P-03-12 and P-03-13) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65759, Nov. 5, 2008]
            
            
              § 721.10094
              Decene, branched and linear.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as decene, branched and linear (PMN P-03-272; CAS No. 833482-31-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Record keeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65759, Nov. 5, 2008]
            
            
              § 721.10095
              Oxetane, 3,3′-[oxybis(methylene)] bis[3-ethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxetane, 3,3′-[oxybis(methylene)] bis[3-ethyl- (PMN P-03-471; CAS No. 18934-00-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(iii), and (a)(3) (polyvinyl alcohol gloves with a thickness of no less than 31.3 mils or silvershield/4H sleeves with a thickness of no less than 2.7 mils have satisfied § 721.63(a)(3)(i) for up to 8 hours.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e), (f), (g)(1)(iv), (g)(1)(vi), and (g)(2)(v).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [73 FR 65759, Nov. 5, 2008, as amended at 74 FR 57425, Nov. 6, 2009]
            
            
              § 721.10096
              Benzene, 1,4-bis (methoxymethyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzene, 1,4-bis (methoxymethyl)- (PMN P-03-614; CAS No. 6770-38-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [73 FR 65759, Nov. 5, 2008]
            
            
              § 721.10097
              Disubstituted benzenesulfonic acid, alkali metal salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as disubstituted benzenesulfonic acid, alkali metal salt (PMN P-03-642) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [73 FR 65759, Nov. 5, 2008]
            
            
              § 721.10098
              Disubstituted benzoic acid, alkali metal salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as disubstituted benzoic acid, alkali metal salt (PMN P-03-643) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [73 FR 65760, Nov. 5, 2008]
            
            
              § 721.10099
              Dialkyl dimethyl ammonium carbonate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dialkyl dimethyl ammonium carbonate (1:1) (PMN P-03-715) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 5).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65760, Nov. 5, 2008]
            
            
              § 721.10100
              Dialkyl dimethyl ammonium carbonate (2:1) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dialkyl dimethyl ammonium carbonate (2:1) (PMN P-03-716) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 5).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65760, Nov. 5, 2008]
            
            
              § 721.10101
              Copolymer of alkyl acrylate and ethyleneglycol dimethacrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as copolymer of alkyl acrylate and ethyleneglycol dimethacrylate (PMN P-03-755) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5), (a)(6)(i), (a)(6)(ii), (b), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-approved respirators with an assigned protection factor (APF) of 10-25 meet the minimum requirements for § 721.63(a)(4): Air-purifying, tight-fitting respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters (either half- or full-face); powered air-purifying respirator equipped with a loose-fitting hood or helmet and High Efficiency Particulate Air (HEPA) filters; powered air-purifying respirator equipped with a tight-fitting facepiece (either half- or full-face) and HEPA filters; and supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half- or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65760, Nov. 5, 2008]
            
            
              § 721.10102
              Diphosphoric acid, compd. with piperazine (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as diphosphoric acid, compd. with piperazine (1:1) (PMN P-04-126; CAS No. 66034-17-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (flame retardant).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65760, Nov. 5, 2008]
            
            
              § 721.10103
              Naphtha (Fischer-Tropsch), C4-11-alkane, branched and linear.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as naphtha (fischer-tropsch), C4-11-alkane, branched and linear (PMN P-04-235; CAS No. 849101-58-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1) and (c)(1).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (j), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65760, Nov. 5, 2008]
            
            
              § 721.10104
              Halophosphate mixed metal complex (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halophosphate mixed metal complex (PMN P-04-254) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65761, Nov. 5, 2008]
            
            
              § 721.10105
              Polyfluoroalkylether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyfluoroalkylether (PMN P-04-417) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65761, Nov. 5, 2008]
            
            
              § 721.10106
              Silica, [(ethenylsilylidyne)tris(oxy)] - modified.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as silica , [(ethenylsilylidyne)tris(oxy)] - modified (PMN P-04-419; CAS No. 649574-37-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65761, Nov. 5, 2008]
            
            
              § 721.10107
              Naphthalenedisulfonic acid, [amino-hydroxy-[(substituted)azo-sulfo-naphthaleneyl]azo]-hydroxy-[(methoxy-sulfophenyl)azo], metal salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as naphthalenedisulfonic acid, [amino-hydroxy-[(substituted)azo-sulfo-naphthaleneyl]azo]-hydroxy-[(methoxy-sulfophenyl)azo], metal salt (PMN P-04-495) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [73 FR 65761, Nov. 5, 2008]
            
            
              § 721.10108
              Naphthalenedisulfonic acid, hydrozy-[[[(hydroxyl-disulfo-naphthaleneyl)azo]-alkyl(C = 1-5)-(sulfoalkoxy)cyclic]azo]-substituted azo-, metal salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as naphthalenedisulfonic acid, hydrozy-[[[(hydroxyl-disulfo-naphthaleneyl)azo]-alkyl(C = 1-5)-(sulfoalkoxy)cyclic]azo]-substituted azo-, metal salt (PMN P-04-498) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [73 FR 65761, Nov. 5, 2008]
            
            
              § 721.10109
              Hexanoic acid, 2-ethyl-, mixed triesters with benzoic acid and trimethylolpropane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as hexanoic acid, 2-ethyl-, mixed triesters with benzoic acid and trimethylolpropane (PMN P-04-508; CAS No. 610787-76-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) Release to water. Requirements as specified in § 721.90 (b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Record keeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65761, Nov. 5, 2008]
            
            
              § 721.10110
              Hexanoic acid, 2-ethyl-, mixed diesters with benzoic acid and neopentlyl glycol.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as hexanoic acid, 2-ethyl-, mixed diesters with benzoic acid and neopentlyl glycol (PMN P-04-509; CAS No. 610787-77-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) Release to water. Requirements as specified in § 721.90 (b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65762, Nov. 5, 2008]
            
            
              § 721.10111
              Hexanoic acid, 2-ethyl-, mixed diesters with benzoic acid and diethylene glycol.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as hexanoic acid, 2-ethyl-, mixed diesters with benzoic acid and diethylene glycol (PMN P-04-510; CAS No. 610787-78-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) Release to water. Requirements as specified in § 721.90 (b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65762, Nov. 5, 2008]
            
            
              § 721.10112
              Ethanone, 2-chloro-1-(1-chlorocyclopropyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as ethanone, 2-chloro-1-(1-chlorocyclopropyl)- (PMN P-04-530; CAS No. 120983-72-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65762, Nov. 5, 2008]
            
            
              § 721.10113
              Thioether epoxy (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as thioether epoxy (PMN P-04-547) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [73 FR 65762, Nov. 5, 2008]
            
            
              § 721.10114
              Polyhydroxyaminoether salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as polyhydroxyaminoether salts (PMNs P-04-578, P-04-579, P-04-580, P-04-581, P-04-582, and-P-04-583) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of those substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65762, Nov. 5, 2008]
            
            
              § 721.10115
              1-Hexadecanaminium, N,N-dibutyl-N-(2-hydroxyethyl)-, bromide (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-hexadecanaminium, N,N-dibutyl-N-(2-hydroxyethyl)-, bromide (1:1) (PMN P-04-625; CAS No. 160653-08-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65762, Nov. 5, 2008]
            
            
              § 721.10116
              Blocked polymeric isocyanate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as blocked polymeric isocyanate (PMN P-04-758) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [73 FR 65763, Nov. 5, 2008]
            
            
              § 721.10117
              Heteromonocyclo-beta-(2,4-dichlorophenyl) -1-propanol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as heteromonocyclo-beta-(2,4-dichlorophenyl) -1-propanol (PMN P-04-776) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65763, Nov. 5, 2008]
            
            
              § 721.10118
              Substituted aryl acetonitrile (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted aryl acetonitrile (PMN P-05-35) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65763, Nov. 5, 2008]
            
            
              § 721.10119
              Siloxane modified silica nanoparticles (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as siloxane modified silica nanoparticles (PMN P-05-673) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(5), (a)(6)(ii), (b) (concentration set at 1 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-approved respirators with an APF of 10-25 meet the minimum requirements for § 721.63(a)(4): Air-purifying, tight-fitting respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters (either half- or full-face); powered air-purifying respirator equipped with a loose-fitting hood or helmet and High Efficiency Particulate Air (HEPA) filters; powered air-purifying respirator equipped with a tight-fitting facepiece (either half- or full-face) and HEPA filters; supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half- or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [73 FR 65763, Nov. 5, 2008]
            
            
              § 721.10120
              Siloxane modified alumina nanoparticles (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as siloxane modified alumina nanoparticles (PMN P-05-687) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(5), (a)(6)(ii), (b) (concentration set at 1 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-approved respirators with an APF of 10-25 meet the minimum requirements for § 721.63(a)(4): Air-purifying, tight-fitting respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters (either half- or full-face); powered air-purifying respirator equipped with a loose-fitting hood or helmet and High Efficiency Particulate Air (HEPA) filters; powered air-purifying respirator equipped with a tight-fitting facepiece (either half- or full-face) and HEPA filters; supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half- or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [73 FR 65763, Nov. 5, 2008]
            
            
              § 721.10121
              Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-methyl-.omega.-(4-nonylphenoxy)-, branched.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly[oxy(methyl-1,2-ethanediyl)], .alpha.-methyl-.omega.-(4-nonylphenoxy)-, branched (PMN P-05-766; CAS No. 858944-25-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65764, Nov. 5, 2008]
            
            
              § 721.10122
              2-Propenoic acid, 2- methyl-, 1,1′-[2-ethyl-2-[[(2-methyl-1-oxo-2-propen-1-yl)oxy]methyl]- 1,3-propanediyl] ester, polymer with 1,3-butadiene, ethenylbenzene and 2-hydroxyethyl 2-methyl-2-propenoate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 2-methyl-, 1,1′-[2-ethyl-2-[[(2-methyl-1-oxo-2-propen-1-yl)oxy]methyl]- 1,3-propanediyl] ester, polymer with 1,3-butadiene, ethenylbenzene and 2-hydroxyethyl 2-methyl-2-propenoate (PMN P-06-151; CAS No. 849925-18-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (additive in rubber, i.e. as reinforcing agent; additive in plastics, i.e. as polymeric plasticizer; and additive in polyurethane, i.e. to improve low temperature flexibility).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65764, Nov. 5, 2008]
            
            
              § 721.10123
              [1,2,4-Triazolo[1,5-a]pyrimidin-2-amine, 5,7-dimethoxy-].
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as [1,2,4-triazolo[1,5-a]pyrimidin-2-amine, 5,7-dimethoxy-] (PMN P-06-554; CAS No. 13223-43-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 5).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65764, Nov. 5, 2008]
            
            
              § 721.10124
              Brominated polyaromatic compound (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as brominated polyaromatic compound (PMN P-06-617) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Impervious gloves: Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65764, Nov. 5, 2008]
            
            
              § 721.10125
              Alkenedioic acid, dialkyl ester, reaction products with polyaminocarbomonocycle and alkenoic acid alkyl ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkenedioic acid, dialkyl ester, reaction products with polyaminocarbomonocycle and alkenoic acid alkyl ester (PMNs P-06-665, P-06-666, P-06-667, P-06-668, P-06-669, and P-06-670) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65764, Nov. 5, 2008]
            
            
              § 721.10126
              Alkyl amino substituted triazine amino substituted benezenesulfonic acid reaction product with naphthalenesulfonato azo substituted phenyl azo substituted benzenesulfonic acid copper compound (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl amino substituted triazine amino substituted benezenesulfonic acid reaction product with naphthalenesulfonato azo substituted phenyl azo substituted benzenesulfonic acid copper compound (PMN P-06-689) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65764, Nov. 5, 2008]
            
            
              § 721.10127
              Alkenyl dimethyl betaine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkenyl dimethyl betaine (PMN P-06-693) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [73 FR 65765, Nov. 5, 2008]
            
            
              § 721.10128
              Modified imidazole (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified imidazole (PMN P-06-752) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65765, Nov. 5, 2008]
            
            
              § 721.10129
              Alkylamine ethoxylated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylamine ethoxylated (PMN P-07-24) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (emulsifier for oilfield application).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65765, Nov. 5, 2008]
            
            
              § 721.10130
              Quino[2,3-b]acridine-7,14-dione, 5,12-dihydro-ar-[4-[[2-(sulfooxy)ethyl]substituted]phenyl]-, monosodium salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as quino[2,3-b]acridine-7,14-dione, 5,12-dihydro-ar-[4-[[2-(sulfooxy)ethyl]substituted]phenyl]-, monosodium salt (PMN P-07-140) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [73 FR 65765, Nov. 5, 2008]
            
            
              § 721.10131
              Isononanamide, N-(2-ethylhexyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as isononanamide, N-(2-ethylhexyl)- (PMN P-07-205: CAS No. 93820-33-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (defoamer for cement additives in oilfield applications).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [73 FR 65765, Nov. 5, 2008]
            
            
              § 721.10132
              Phosphoramidic acid, carbomonocyclic-, diphenylester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as phosphoramidic acid, carbomonocyclic-, diphenylester (PMN P-07-269) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j) and (s) (100,000 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [73 FR 65765, Nov. 5, 2008]
            
            
              § 721.10133
              2-Propenoic acid, 2-methyl, 2-hydroxyethyl ester, homopolymer.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 2-methyl, 2-hydroxyethyl ester, homopolymer (PMN P-07-401; CAS No. 25249-16-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5), (a)(6), (b), and (c). Respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 1,000. A NIOSH-certified supplied-air respirator operated in pressure demand or other positive pressure mode and equipped with a tight-fitting full facepiece meets the minimum requirements for § 721.63(a)(4).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vii), and (g)(2)(iv).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [73 FR 65766, Nov. 5, 2008]
            
            
              § 721.10134
              Formaldehyde, polymer with dialkylphenylamine, dialkylphenol and trimethylhexanediamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as formaldehyde, polymer with dialkylphenylamine, dialkylphenol and trimethylhexanediamine (PMN P-05-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 29994, June 24, 2009]
            
            
              § 721.10135
              Phosphinic acid, P,P-diethyl-, zinc salt (2:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphinic acid, P,P-diethyl-, zinc salt (2:1) (PMN P-05-11; CAS No. 284685-45-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 12).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 29994, June 24, 2009]
            
            
              § 721.10136
              2-Propenoic acid, 2- methyl-, 2-hydroxyethyl ester, reaction products with hexakis(alkoxyalkyl)melamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 2-propenoic acid, 2-methyl-, 2-hydroxyethyl ester, reaction products with hexakis(alkoxyalkyl)melamine (PMN P-05-177) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 29994, June 24, 2009]
            
            
              § 721.10137
              Halogenated phenoxy aromatic (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated phenoxy aromatic (PMN P-05-329) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 29995, June 24, 2009]
            
            
              § 721.10138
              3-Isoxazolecarboxylic acid, 4,5-dihydro-5,5-diphenyl-, ethyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 3-isoxazolecarboxylic acid, 4,5-dihydro-5,5-diphenyl-, ethyl ester (PMN P-05-336; CAS No. 163520-33-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 29995, June 24, 2009]
            
            
              § 721.10139
              Ethanone, 1-(1-chlorocyclopropyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as ethanone, 1-(1-chlorocyclopropyl)- (PMN P-05-776; CAS No. 63141-09-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 500).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 29995, June 24, 2009]
            
            
              § 721.10140
              Phosphoric acid, tin (2 + ) salt (2:3).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphoric acid, tin (2 + ) salt (2:3) (PMN P-06-33, CAS No. 15578-32-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) Release to water. Requirements as specified in § 721.90 (b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 29995, June 24, 2009]
            
            
              § 721.10141
              Oils, ginger, zingiber purpureum.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oils, ginger, zingiber purpureum (PMN P-06-163; CAS No. 864662-46-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 29995, June 24, 2009]
            
            
              § 721.10142
              Oxabicycloalkane carboxylic acid alkanediyl ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as oxabicycloalkane carboxylic acid alkanediyl ester (PMN P-06-199) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 29995, June 24, 2009]
            
            
              § 721.10143
              Amines, bis (C11-14-branched and linear alkyl).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as amines, bis (C11-14-branched and linear alkyl) (PMN P-06-733; CAS No. 900169-60-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 29995, June 24, 2009]
            
            
              § 721.10144
              Modified thiocarbamate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified thiocarbamate (PMN P-06-805) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 29996, June 24, 2009]
            
            
              § 721.10145
              Modified reaction products of alkyl alcohol, halogenated alkane, substituted epoxide, and amino compound (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified reaction products of alkyl alcohol, halogenated alkane, substituted epoxide, and amino compound (PMN P-06-816) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities) and (q).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [74 FR 29996, June 24, 2009]
            
            
              § 721.10146
              Partially fluorinated condensation polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as partially fluorinated condensation polymer (PMN P-07-87) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), (l) (maximum percentage of the PMN substance in a non-industrial product or distributed for use as a non-industrial product), (o) (use in a consumer product that could be spray applied), and (q).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [74 FR 29996, June 24, 2009]
            
            
              § 721.10147
              Acrylate derivative of alkoxysilylalkane ester and mixed metal oxides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acrylate derivative of alkoxysilylalkane ester and mixed metal oxides (PMN P-07-198) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [74 FR 29996, June 24, 2009]
            
            
              § 721.10148
              Acryloxy alkanoic alkane derivative with mixed metal oxides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acryloxy alkanoic alkane derivative with mixed metal oxides (PMN P-07-330) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [74 FR 29996, June 24, 2009]
            
            
              § 721.10149
              Carbon black, (3-methylphenyl)-modified, substituted (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carbon black, (3-methylphenyl)-modified, substituted (PMN P-07-522) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [74 FR 29997, June 24, 2009]
            
            
              § 721.10150
              Carbon black, (4-methylphenyl)-modified, substituted (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carbon black, (4-methylphenyl)-modified, substituted (PMN P-07-523) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [74 FR 29997, June 24, 2009]
            
            
              § 721.10151
              Modified styrene, divinylbenzene polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified styrene, divinylbenzene polymer (PMN P-07-642) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of these substances.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [74 FR 29997, June 24, 2009]
            
            
              § 721.10152
              Oxirane, substituted silylmethyl-, hydrolysis products with alkanol zirconium(4 + ) salt and silica, acetates (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as oxirane, substituted silylmethyl-, hydrolysis products with alkanol zirconium(4 + ) salt and silica, acetates (PMN P-07-674) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (a), (j), (v)(1), (w)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [74 FR 29997, June 24, 2009]
            
            
              § 721.10153
              Modified methyl methacrylate, 2-hydroxyethyl methacrylate polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified methyl methacrylate, 2-hydroxyethyl methacrylate polymer (PMN P-08-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [74 FR 29997, June 24, 2009]
            
            
              § 721.10154
              Quaternary ammonium compounds, dicoco alkyldimethyl, chlorides, reaction products with silica.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as quaternary ammonium compounds, dicoco alkyldimethyl, chlorides, reaction products with silica (PMN P-08-157; CAS No. 956147-76-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [74 FR 29998, June 24, 2009]
            
            
              § 721.10155
              Multi-walled carbon nanotubes (generic).
              (a) Chemical substance and significant new uses subject to reporting—(1) The chemical substance identified generically as multi-walled carbon nanotubes (PMN P-08-177) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the chemical substance after it has been completely reacted (cured); incorporated or embedded into a polymer matrix that itself has been reacted (cured); or embedded in a permanent solid polymer form that is not intended to undergo further processing except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), (a)(5) (National Institute for Occupational Safety and Health (NIOSH)-approved air-purifying, tightfitting full-face respirator equipped with N100 filters), (a)(6)(i), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [75 FR 56888, Sept. 17, 2010]
            
            
              § 721.10156
              Single-walled carbon nanotubes (generic).
              (a) Chemical substance and significant new uses subject to reporting—(1) The chemical substance identified generically as single-walled carbon nanotubes (PMN P-08-328) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the chemical substance after it has been completely reacted (cured); incorporated or embedded into a polymer matrix that itself has been reacted (cured); or embedded in a permanent solid polymer form that is not intended to undergo further processing except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), (a)(5) (National Institute for Occupational Safety and Health (NIOSH)-approved air-purifying, tightfitting full-face respirator equipped with N100 filters), (a)(6)(i), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [75 FR 56889, Sept. 17, 2010]
            
            
              
              § 721.10157
              Benzeneethanol,halo-,halocycloalkyl-,hydrazinealkyl- (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as benzeneethanol,halo-,halocycloalkyl-,hydrazinealkyl (PMN P-05-775) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0%), (f), (g)(1)(i) (eye irritation), (g)(1)(iii), (g)(1)(iv), (g)(1)(viii) (sensitization), (g)(1)(ix), (g)(2)(i), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4) (resulting in receiving stream levels exceeding 0.1 parts per billion (ppb)), and (g)(5).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 0.1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 47886, Sept. 18, 2009]
            
            
              § 721.10158
              2-Pentanone, 3,5-dichloro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-pentanone, 3,5-dichloro- (PMN P-06-16; CAS No. 58371-98-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), (a)(5), (a)(6), (b) (concentration set at 1.0%), and (c). Respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 50. The following NIOSH-approved respirator with an APF of 50 meets the minimum requirements for § 721.63(a)(4): NIOSH-approved air-purifying, tight-fitting full facepiece respirator equipped with combination organic gas/vapor P100 cartridges (organic vapor, acid gas, or substance-specific).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0%), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(iv), (g)(1)(viii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4) (resulting in receiving stream levels exceeding 0.1 parts per billion (ppb)), and (g)(5).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 0.1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 47886, Sept. 18, 2009]
            
            
              § 721.10159
              1-Docosanamine, N,N-dimethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-docosanamine, N,N-dimethyl- (PMN P-07-587; CAS No. 21542-96-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 47887, Sept. 18, 2009]
            
            
              § 721.10160
              Poly(oxy-1,2-ethanediyl), .alpha.-[(13Z)-1-oxo-13-docosen-1-yl]-.omega.-[[(13Z)-1-oxo-13-docosen-1-yl]oxy]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly(oxy-1,2-ethanediyl), .alpha.-[(13Z)-1-oxo-13-docosen-1-yl]-.omega.-[[(13Z)-1-oxo-13-docosen-1-yl]oxy]- (PMN P-07-629; CAS No. 56565-72-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [74 FR 47887, Sept. 18, 2009]
            
            
              § 721.10161
              Substituted silyl methacrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted silyl methacrylate (PMN P-08-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 47887, Sept. 18, 2009]
            
            
              § 721.10162
              1,3 Dioxolane-4-butanol, 2-ethenyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,3 dioxolane-4-butanol, 2-ethenyl- (PMN P-08-24; CAS No. 2421-08-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [74 FR 47887, Sept. 18, 2009]
            
            
              § 721.10163
              Chloro fluoro alkane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as chloro fluoro alkane (PMN P-08-33) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (s) (50,000 kilograms).
              (ii) Release to water. Requirements as specified in § 721.90 (b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 47887, Sept. 18, 2009]
            
            
              § 721.10164
              Benzenecarboximidamide, N-hydroxy-4-nitro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzenecarboximidamide, N-hydroxy-4-nitro- (PMN P-08-36; CAS No. 1613-86-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 47888, Sept. 18, 2009]
            
            
              § 721.10165
              Carbonotrithioic acid, bis(phenylmethyl) ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as carbonotrithioic acid, bis(phenylmethyl) ester (PMN P-08-138; CAS No.26504-29-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) Release to water. Requirements as specified in § 721.90 (b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 47888, Sept. 18, 2009]
            
            
              § 721.10166
              1,3-Cyclohexanedione, 2-[2-chloro-4-(methylsulfonyl)-3-[(2,2,2-trifluoroethoxy)methyl]benzoyl]-, ion(1-), potassium salt (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,3-cyclohexanedione, 2-[2-chloro-4-(methylsulfonyl)-3-[(2,2,2-trifluoroethoxy)methyl]benzoyl]-, ion(1-), potassium salt (1:1) (PMN P-08-180; CAS No. 1121649-70-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N= 0.1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 47888, Sept. 18, 2009]
            
            
              
              § 721.10167
              Tetrafluoro nitrotoluene (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tetrafluoro nitrotoluene (PMN P-08-212) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 47888, Sept. 18, 2009]
            
            
              § 721.10168
              Cesium tungsten oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as cesium tungsten oxide (PMN P-08-275; CAS No. 52350-17-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(2), (w)(2), and (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [74 FR 47888, Sept. 18, 2009]
            
            
              § 721.10169
              Cyclopentane, methoxy-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as cyclopentane, methoxy- (PMN P-03-141; CAS No. 5614-37-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [75 FR 4993, Feb. 1, 2010]
            
            
              § 721.10170
              Polyoxyethylene polyalkylarylphenylether sulfate ammonium salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyoxyethylene polyalkylarylphenylether sulfate ammonium salt (PMN P-03-197) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [75 FR 4993, Feb. 1, 2010]
            
            
              § 721.10171
              1H-benz(e)indolium, 1,1,2,3-tetramethyl-, 4-methylbenzenesulfonic acid (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1H-benz(e)indolium, 1,1,2,3-tetramethyl-, 4-methylbenzenesulfonic acid (1:1) (PMN P-03-285; CAS No. 141914-99-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5), (b) (concentration set at 1 percent), and (c). Respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 10. The following NIOSH-approved respirators with an APF of 10-25 meet the minimum requirements for § 721.63(a)(4): Air-purifying, tight-fitting respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters (either half- or full-face); powered air-purifying respirator equipped with a loose-fitting hood or helmet and High Efficiency Particulate Air (HEPA) filters; powered air-purifying respirator equipped with a tight-fitting facepiece (either half- or full-face) and HEPA filters; supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half- or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (11,000 kilograms).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 4994, Feb. 1, 2010]
            
            
              § 721.10172
              Alkylamide derivative (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylamide derivative (PMN P-03-633) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 4994, Feb. 1, 2010]
            
            
              § 721.10173
              Silanamine,1,1,1-triethoxy-N,N-diethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as silanamine,1,1,1-triethoxy-N,N-diethyl- (PMN P-03-793; CAS No. 35077-00-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 4994, Feb. 1, 2010]
            
            
              § 721.10174
              1-Propanaminium, 3-amino-N-(carboxymethyl)-N,N-dimethyl-, N-peanut-oil acyl derivs., inner salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-Propanaminium, 3-amino-N-(carboxymethyl)-N,N-dimethyl-, N-peanut-oil acyl derivs., inner salts (PMN P-04-139; CAS No. 691401-28-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [75 FR 4994, Feb. 1, 2010]
            
            
              § 721.10175
              1-Propanaminium, N-(3-aminopropyl)-2-hydroxy-N,N-dimethyl-3-sulfo-, N-(C12-18 and C18-unsatd. acyl) derivs., inner salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-Propanaminium, N-(3-aminopropyl)-2-hydroxy-N,N-dimethyl-3-sulfo-, N-(C12-18 and C18-unsatd. acyl) derivs., inner salts (PMN P-04-141; CAS No. 691400-36-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 6).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 4994, Feb. 1, 2010]
            
            
              § 721.10176
              Amides, peanut-oil, N-[3-(dimethylamino)propyl].
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as amides, peanut-oil, N-[3-(dimethylamino)propyl] (PMN P-04-144; CAS No. 691400-76-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 4995, Feb. 1, 2010]
            
            
              § 721.10177
              Phosphoric acid, yttrium(3 + ) salt (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphoric acid, yttrium(3 + ) salt (1:1) (PMN P-04-153; CAS No. 13990-54-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) Release to water. Requirements as specified in § 721.90 (b)(4) and (c)(4) (N = 6).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 4995, Feb. 1, 2010]
            
            
              § 721.10178
              Distillates (Fischer-Tropsch), hydroisomerized middle, C10-13-branched alkane fraction.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as distillates (Fischer-Tropsch), hydroisomerized middle, C10-13-branched alkane fraction (PMN P-04-319; CAS No. 642928-30-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(5), (b) (concentration set at 0.1 percent), and (c). Respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 100. The following NIOSH-approved respirator meets the minimum requirements for § 721.63(a)(4): Supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a tight-fitting full facepiece.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (iii) Release to water. Requirements as specified in § 721.90 (b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 4995, Feb. 1, 2010]
            
            
              § 721.10179
              Copolymers of phenol and aromatic hydocarbon (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as copolymers of phenol and aromatic hydocarbon (PMNs P-04-346 and P-04-347) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (no manufacture or import of the PMN substances unless the average molecular weight is greater than 500 daltons). Representative samples of the PMN substances must be analyzed and determined to comply with these requirements both at the time of initial commencement and annually thereafter.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 4995, Feb. 1, 2010]
            
            
              § 721.10180
              Trifunctional acrylic ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as trifunctional acrylic ester (PMN P-04-692) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirement as specified in § 721.80(k) (no manufacture or import of the PMN substance unless the mean number of moles of the ethoxy group is greater than or equal to 8). Representative samples of the PMN substance must be analyzed and determined to comply with these requirements both at the time of initial commencement and annually thereafter.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 4995, Feb. 1, 2010]
            
            
              § 721.10181
              Halide salt of an alkylamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halide salt of an alkylamine (PMN P-07-453) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [75 FR 4995, Feb. 1, 2010]
            
            
              § 721.10182
              1-Propene, 2,3,3,3-tetrafluoro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-propene, 2,3,3,3-tetrafluoro- (PMN P-07-601, SNUN S-14-11, and SNUN S-15-5; CAS No. 754-12-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. A significant new use is:

              (A) Use other than as a refrigerant: In motor vehicle air conditioning systems in new passenger cars and vehicles (i.e., as defined in 40 CFR 82.32(c) and (d)), in stationary and transport refrigeration, or in stationary air conditioning.
              (B) Section 721.80(m) (commercial use other than: In passenger cars and vehicles in which the original charging of motor vehicle air conditioning systems with the PMN substance was done by the motor vehicle original equipment manufacturer (OEM), in stationary and transport refrigeration, or in stationary air conditioning).
              (C) Section 721.80(o) (use in consumer products other than products used to recharge the motor vehicle air conditioning systems in passenger cars and vehicles in which the original charging of motor vehicle air conditioning systems with the PMN substance was done by the motor vehicle OEM).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 65994, Oct. 27, 2010, as amended at 78 FR 65572, Nov. 1, 2013; 80 FR 37166, June 30, 2015]
            
            
              § 721.10183
              Multi-walled carbon nanotubes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as multi-walled carbon nanotubes (PMN P-08-199) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the chemical substance after it has been completely reacted (cured), incorporated or embedded into a polymer matrix that itself has been reacted (cured), or embedded in a permanent solid polymer form that is not intended to undergo further processing except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(4), (a)(5) (National Institute for Occupational Safety and Health (NIOSH)-approved full-face respirators with N100 cartridges), (a)(6)(i), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (additive/filler for polymer composites and support media for industrial catalysts).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (i) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 26192, May 6, 2011]
            
            
              § 721.10184
              Aliphatic triamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aliphatic triamine (PMN P-02-996) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 35986, June 24, 2010]
            
            
              § 721.10185
              1,2-Propanediol, 3-(diethylamino)-, polymers with 5-isocyanato-1- (isocyanatomethyl)-1,3,3-trimethylcyclohexane, propylene glycol and reduced Me esters of reduced polymd. oxidized tetrafluoroethylene, 2-ethyl-1-hexanol-blocked, acetates (salts).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2-propanediol, 3-(diethylamino)-, polymers with 5-isocyanato-1- (isocyanatomethyl)-1,3,3-trimethylcyclohexane, propylene glycol and reduced Me esters of reduced polymd. oxidized tetrafluoroethylene, 2-ethyl-1-hexanol-blocked, acetates (salts) (PMN P-03-106; CAS No. 328389-90-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(l).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 35986, June 24, 2010]
            
            
              § 721.10186
              Ethylhexyl oxetane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as ethylhexyl oxetane (PMN P-04-132) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(iii), (a)(3)(i), (b) (concentration set at 1.0 percent), and (c). Polyvinyl Alcohol gloves with a thickness of no less than 31.3 mils or Silvershield/4H sleeves with a thickness of no less than 2.7 mils have been shown to satisfy the requirements of § 721.63(a)(3)(i) for up to 8 hours.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iii), (g)(1)(iv), (g)(2)(i), (g)(2)(v), (g)(3)(ii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [75 FR 35986, June 24, 2010]
            
            
              § 721.10187
              4-Morpholinepropanamine, N-(1,3-dimethylbutylidene)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 4-morpholinepropanamine, N-(1,3-dimethylbutylidene)- (PMN P-05-186, Chemical A; CAS No. 1003863-30-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10). However, when this chemical substance is released in combination with any of the substances in § 721.10188, § 721.10189, or § 721.10190, then the value of N shall instead be adjusted according to the following formula:
              

              [(N1 x Release1) + (N2 x Release2) + (N3 x Release3) + (N4 x Release4)] / (Release1 + Release2 + Release3 + Release4) = Adjusted N
              
              Where the “N” variables are the N values for each of the four substances as specified in this section and § 721.10188, § 721.10189, § 721.10190 and the “Release” variables are the number of kilograms released of the respective four substances (in units of kg/site/day) per § 721.91(a).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 35986, June 24, 2010]
            
            
              § 721.10188
              Fatty acids, tall-oil, reaction products with 4-methyl-2-pentanone and aliphatic polyamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acids, tall-oil, reaction products with 4-methyl-2-pentanone and aliphatic polyamine (PMN P-05-186, Chemical B) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10). However, when this chemical substance is released in combination with any of the substances in § 721.10187, § 721.10189, or § 721.10190, then the value of N shall instead be adjusted according to the following formula:
              

              [(N1 x Release1) + (N2 x Release2) + (N3 x Release3) + (N4 x Release4)] / (Release1 + Release2 + Release3 + Release4) = Adjusted N
              
              Where the “N” variables are the N values for each of the four substances as specified in this section and § 721.10187, § 721.10189, § 721.10190 and the “Release” variables are the number of kilograms released of the respective four substances (in units of kg/site/day) per § 721.91(a).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 35987, June 24, 2010]
            
            
              § 721.10189
              Fatty acids, tall-oil, reaction products with (butoxymethyl) oxirane formaldehyde-phenol polymer glycidyl ether, morpholinepropanamine, propylene glycol diamine and aliphatic polyamine, N-(1,3 -dimethylbutylidene) derivs (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acids, tall-oil, reaction products with (butoxymethyl) oxirane formaldehyde-phenol polymer glycidyl ether, morpholinepropanamine, propylene glycol diamine and aliphatic polyamine, N-(1,3 -dimethylbutylidene) derivs (PMN P-05-186, Chemical C) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10). However, when this chemical substance is released in combination with any of the substances in § 721.10187, § 721.10188, or § 721.10190, then the value of N shall instead be adjusted according to the following formula:
              

              [(N1 x Release1) + (N2 x Release2) + (N3 x Release3) + (N4 x Release4)] / (Release1 + Release2 + Release3 + Release4) = Adjusted N
              
              Where the “N” variables are the N values for each of the four substances as specified in this section and § 721.10187, § 721.10188, § 721.10190 and the “Release” variables are the number of kilograms released of the respective four substances (in units of kg/site/day) per § 721.91(a).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 35987, June 24, 2010]
            
            
              § 721.10190
              Formaldehyde, polymer with aliphatic diamine and phenol, reaction products with 4-methyl-2-pentanone (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as formaldehyde, polymer with aliphatic diamine and phenol, reaction products with 4-methyl-2-pentanone (PMN P-05-186; Chemical D) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10). However, when this chemical substance is released in combination with any of the substances in § 721.10187, § 721.10188, or § 721.10189, then the value of N shall instead be adjusted according to the following formula:
              

              [(N1 x Release1) + (N2 x Release2) + (N3 x Release3) + (N4 x Release4)] / (Release1 + Release2 + Release3 + Release4) = Adjusted N
              
              Where the “N” variables are the N values for each of the four substances as specified in this section and § 721.10187, § 721.10188, § 721.10189 and the “Release” variables are the number of kilograms released of the respective four substances (in units of kg/site/day) per § 721.91(a).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 35987, June 24, 2010]
            
            
              § 721.10191
              Amides, coco, N-[3-(dibutylamino)propyl].
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as amides, coco, N-[3-(dibutylamino)propyl] (PMN P-06-262; CAS No. 851544-20-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 35988, June 24, 2010]
            
            
              § 721.10192
              Amides, coco, N-[3-(dibutylamino)propyl], acrylates.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as amides, coco, N-[3-(dibutylamino)propyl], acrylates (PMN P-06-263, Chemical A; CAS No. 851545-09-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 35988, June 24, 2010]
            
            
              § 721.10193
              1-Butanaminium, N-(3-aminopropyl)-N-butyl-N-(2-carboxyethyl)-, N-coco acyl derivs., inner salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-butanaminium, N-(3-aminopropyl)-N-butyl-N-(2-carboxyethyl)-, N-coco acyl derivs., inner salts (PMN P-06-263, Chemical B; CAS No. 851545-17-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 35988, June 24, 2010]
            
            
              § 721.10194
              Dialkylcocoamidoalkylpropionate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dialkylcocoamidoalkylpropionate (PMN P-06-264) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 35988, June 24, 2010]
            
            
              § 721.10195
              Dialkylcornoilamidoalkylamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dialkylcornoilamidoalkylamine (PMN P-06-265) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 35988, June 24, 2010]
            
            
              § 721.10196
              Dialkylcornoilamidoacrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dialkylcornoilamidoacrylate (PMN P-06-266, Chemical A) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 35988, June 24, 2010]
            
            
              § 721.10197
              Dialkycornoilamidoalkylbetaine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dialkycornoilamidoalkylbetaine (PMN P-06-266, Chemical B) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 35988, June 24, 2010]
            
            
              § 721.10198
              Dialkylcornoilamidopropionate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dialkylcornoilamidopropionate (PMN P-06-267) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              []75 FR 35989, June 24, 2010]
            
            
              § 721.10199
              Substituted aliphatic amine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted aliphatic amine (PMN P-06-702) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2), (a)(3)(i), (a)(4), (a)(5), (a)(6), (b) (concentration set at 1.0 percent), and (c). Ansell NEOX style 9-912 gloves have been shown to satisfy the requirements of § 721.63(a)(3)(i) for up to 110 minutes. Respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 50. The following NIOSH-approved respirators meet the requirements for § 721.63(a)(4): Air purifying, tight-fitting full-face respirator equipped with the appropriate combination cartridges, cartridges should be tested and approved for the gas/vapor substance (i.e., organic vapor, acid gas, or substance-specific cartridge) and should include a particulate filter (N100 if oil aerosols are absent, R100, or P100); powered air-purifying respirator equipped with a tight-fitting facepiece (full-face) and the appropriate combination cartridges, cartridges should be tested and approved for the gas/vapor substance (i.e., organic vapor, acid gas, or substance-specific cartridges) and should include High Efficiency Particulate Air (HEPA) filters; supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a tight-fitting face piece (full-face). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the Toxic Substances Control Act (TSCA) section 5(e) consent order for this substance. The NCEL is 0.14 mg/m3 as an 8-hour time-weighted average. Persons who wish to pursue NCELs as an alternative to the § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will receive NCELs provisions comparable to those contained in the corresponding section 5(e) consent order.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iv), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(r).
              
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [75 FR 35989, June 24, 2010]
            
            
              § 721.10200
              Benzenacetonitrile, cyclohexylidene-alkyl substituted (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as benzenacetonitrile, cyclohexylidene-alkyl substituted (PMN P-09-75) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (10,000 kg).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 123).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 35989, June 24, 2010]
            
            
              § 721.10201
              Cobalt lithium manganese nickel oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as cobalt lithium manganese nickel oxide (PMN P-04-269; CAS No. 182442-95-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(5), (a)(6), (b) (concentration set at 0.1 percent), and (c). Respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 150. The following NIOSH-certified respirators meet the requirements of § 721.63(a)(4): Supplied-air respirator operated in positive pressure demand or other positive pressure mode and equipped with a tight-fitting full facepiece. As an alternative to the respirator requirements listed here, a manufacturer, importer, or processor may choose to follow the New Chemical Exposure Limit (NCEL) provisions listed in the Toxic Substances Control Act (TSCA) section 5(e) consent order for this substance. The NCEL is 0.1 mg/m3 as an 8-hour time-weighted average. Persons who wish to pursue NCELs as an alternative to the § 721.63 respirator may request to do as under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will receive NCELs provisions comparable to those listed in the corresponding section 5(e) consent order.
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(vii), (g)(1)(ix), (g)(2), (g)(3), (g)(4)(iii), and (g)(5).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), and (k) are applicable to manufacturers, importers, and processors of this chemical substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 48001, Aug. 8, 2011]
            
            
              § 721.10202
              Benzoic acid, 4-chloro-2- [(substituted)azo]-, strontium salt (1:1) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as benzoic acid, 4-chloro-2- [(substituted)azo]-, strontium salt (1:1) (PMN P-08-701) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [75 FR 57182, Sept. 20, 2010]
            
            
              § 721.10203
              Phosphonium, tetrabutyl-, hydroxide (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphonium, tetrabutyl-, hydroxide (1:1) (PMN P-08-742; CAS No. 14518-69-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57182, Sept. 20, 2010]
            
            
              § 721.10204
              Aryloxyacrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aryloxyacrylate (PMN P-08-754) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57182, Sept. 20, 2010]
            
            
              § 721.10205
              Formaldehyde, polymer with 1,3-benzenediol and 1,1′-methylenebis[isocyanatobenzene].
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as formaldehyde, polymer with 1,3-benzenediol and 1,1′-methylenebis[isocyanatobenzene] (PMN P-09-4; CAS No. 1067881-45-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57182, Sept. 20, 2010]
            
            
              § 721.10206
              4-Cyclohexene-1,2-dicarboxylic acid, 1,2-bis(2-oxiranylmethyl) ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 4-cyclohexene-1,2-dicarboxylic acid, 1,2-bis(2-oxiranylmethyl) ester (PMN P-09-19; CAS No. 21544-03-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(iii), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (c), (e) (concentration set at 0.1 percent), (g)(1)(i), (g)(1)(iv), (g)(1)(vi), (g)(1)(vii), (g)(2)(i) and (g)(2)(v).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), and (h) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57182, Sept. 20, 2010]
            
            
              § 721.10207
              1,3-Cyclohexanedimethanamine, N1,N3-bis(2-methylpropylidene)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,3-cyclohexanedimethanamine, N1,N3-bis(2-methylpropylidene)- (PMN P-09-38; CAS No. 173904-11-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57183, Sept. 20, 2010]
            
            
              § 721.10208
              Amines, di-C11-14-isoalkyl, C13-rich.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as amines, di-C11-14-isoalkyl, C13-rich (PMN P-09-71; CAS No. 1005516-89-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57183, Sept. 20, 2010]
            
            
              
              § 721.10209
              Epoxy terminated, hydrolyzed trialkoxysilane and glycidyl ether of phenol-formaldehyde resin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as epoxy terminated, hydrolyzed trialkoxysilane and glycidyl ether of phenol-formaldehyde resin (PMN P-09-120) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57183, Sept. 20, 2010]
            
            
              § 721.10210
              Soybean oil, epoxidized, reaction products with diethanolamine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as soybean oil, epoxidized, reaction products with diethanolamine (PMN P-09-130; CAS No. 1002761-12-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57183, Sept. 20, 2010]
            
            
              § 721.10211
              Octadecanoic acid, reaction products with diethylenetriamine and urea, acetates.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as octadecanoic acid, reaction products with diethylenetriamine and urea, acetates (PMN P-09-172; CAS No. 84962-05-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (10,000 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57183, Sept. 20, 2010]
            
            
              § 721.10212
              1,2-Ethanediol, reaction products with epichlorohydrin.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2-ethanediol, reaction products with epichlorohydrin (PMN P-09-241; CAS No. 705265-31-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (100,000 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57183, Sept. 20, 2010]
            
            
              § 721.10213
              Polyether polyester copolymer phosphate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyether polyester copolymer phosphate (PMN P-09-253) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57183, Sept. 20, 2010]
            
            
              § 721.10214
              Poly(oxyalkylenediyl),.alpha.-substituted carbomonocycle-.omega.-substituted carbomonocycle (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as poly(oxyalkylenediyl),.alpha.-substituted carbomonocycle-.omega.-substituted carbomonocycle (PMN P-09-286) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57184, Sept. 20, 2010]
            
            
              § 721.10215
              Benzenepropanol, .beta.-methyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzenepropanol, .beta.-methyl- (PMN P-09-385; CAS No.7384-80-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57184, Sept. 20, 2010]
            
            
              § 721.10216
              2-Propenoic acid, 3-(5,5,6-trimethylbicyclo[2.2.1]hept-2-yl)cyclohexyl ester].
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 3-(5,5,6-trimethylbicyclo[2.2.1]hept-2-yl)cyclohexyl ester (PMN P-09-411; CAS No. 903876-45-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1), and (c)(1).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (j), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57184, Sept. 20, 2010]
            
            
              § 721.10217
              Branched and linear alcohols (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as branched and linear alcohols (PMN P-09-426) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57184, Sept. 20, 2010]
            
            
              § 721.10218
              2-Propenoic acid, 2- mehtyl-, C12-15-branched and linear alkyl esters, telomers with alkyl 2-[[(alkylthio)thioxomethyl]thio]-2-alkanoate, aminoalkyl methacrylate and alkyl methacrylate, tert-Bu 2-ethylhexanoperoxoate-initiated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 2-propenoic acid, 2-methyl-, C12-15-branched and linear alkyl esters, telomers with alkyl 2-[[(alkylthio)thioxomethyl]thio]-2-alkanoate, aminoalkyl methacrylate and alkyl methacrylate, tert-Bu 2-ethylhexanoperoxoate-initiated (PMN P-09-436) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57184, Sept. 20, 2010]
            
            
              § 721.10219
              Butanamide,N-[substituted phenyl]-[(alkoxynitrophenyl)diazenyl]-3-oxo- (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as butanamide,N-[substituted phenyl]-(alkoxynitrophenyl)diazenyl]-3-oxo- (PMN P-09-451) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57184, Sept. 20, 2010]
            
            
              § 721.10220
              Phosphoric acid, polymer with cycloaliphatic diglycidyl ether, alkylethers (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as phosphoric acid, polymer with cycloaliphatic diglycidyl ether, alkylethers (PMN P-09-478) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57185, Sept. 20, 2010]
            
            
              § 721.10221
              3-Nonen-1-ol, 1-acetate, (3Z)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 3-nonen-1-ol, 1-acetate, (3Z)- (PMN P-09-542; CAS No. 13049-88-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 9).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section
              [75 FR 57185, Sept. 20, 2010]
            
            
              § 721.10222
              Styrenyl surface treated manganese ferrite (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as styrenyl surface treated manganese ferrite (PMN P-09-581) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5), (a)(6), (b) (concentration set at 1.0 percent), and (c). Respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 10. The following NIOSH-approved respirators with an APF of 10-25 meet the minimum requirements for § 721.63(a)(4): Air-purifying, tight-fitting respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters (either half- or full-face); powered air-purifying respirator equipped with a loose-fitting hood or helmet and High Efficiency Particulate Air (HEPA) filters; powered air-purifying respirator equipped with a tight-fitting facepiece (either half- or full-face) and HEPA filters; supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half- or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (raw material intermediate used in the manufacture of polymerized pigments).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (i) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57185, Sept. 20, 2010]
            
            
              § 721.10223
              Styrenyl surface treated manganese ferrite with acrylic ester polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as styrenyl surface treated manganese ferrite with acrylic ester polymer (PMN P-09-582) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(5), (a)(6), (b) (concentration set at 1.0 percent), and (c). Respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 10. The following NIOSH-approved respirators with an APF of 10-25 meet the minimum requirements for § 721.63(a)(4): Air-purifying, tight-fitting respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters (either half- or full-face); powered air-purifying respirator equipped with a loose-fitting hood or helmet and High Efficiency Particulate Air (HEPA) filters; powered air-purifying respirator equipped with a tight-fitting facepiece (either half- or full-face) and HEPA filters; supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half- or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (polymerized pigment used in the manufacture of electronic inks).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57185, Sept. 20, 2010]
            
            
              § 721.10224
              Diglycidylaniline (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as diglycidylaniline (PMN P-10-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [75 FR 57186, Sept. 20, 2010]
            
            
              § 721.10225
              Quino[2,3-b] acridine-7,14-dione, 2,9-dichloro-5,12-dihydro [4-[[2-(sulfooxy) ethyl] substituted] phenyl]-, sodium salt (1:1) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as quino[2,3-b] acridine-7,14-dione, 2,9-dichloro-5,12-dihydro [4-[[2-(sulfooxy) ethyl] substituted] phenyl]-, sodium salt (1:1) (PMN P-10-14) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(iii), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [75 FR 57186, Sept. 20, 2010]
            
            
              § 721.10226
              Di-n-pentyl phthalate (DnPP).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as di-n-pentyl phthalate (DnPP) (1,2-benzenedicarboxylic acid, 1,2-dipentyl ester) (CAS No. 131-18-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new use is: Any use other than use as a chemical standard for analytical experiments.
              (b) [Reserved]
              [79 FR 77911, Dec. 29, 2014]
            
            
              § 721.10227
              Alkanes, C12-13, chloro (CAS No. 71011-12-6).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as alkanes, C12-13, chloro (CAS No. 71011-12-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new use is: Any use.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Persons who must report. Section 721.5 applies to this section except for § 721.5(a)(2). A person who intends to manufacture for commercial purposes a substance identified in paragraph (a)(1) of this section and intends to distribute the substance in commerce must submit a significant new use notice.
              (2) [Reserved]
              [79 FR 77911, Dec. 29, 2014]
            
            
              § 721.10229
              Ethylene glycol ethers.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified in Table 1 of this paragraph are subject to reporting under this section for the significant new uses described in Table 1 of this paragraph.
              
                Table 1—Ethylene Glycol Ethers and Significant New Uses Subject to Reporting
                
                  Chemical name
                  ChemicalAbstracts
                    index name
                  
                  ChemicalAbstracts
                    Service
                    Registry No. (CASRN)
                  
                  Significant new use(s)
                
                
                  Monoethylene glycol dimethyl ether or monoglyme
                  Ethane, 1,2,-dimethoxy-
                  110-71-4
                  Any use in a consumer product.
                
                
                  Diethylene glycol dimethyl ether or diglyme
                  Ethane, 1,1′-oxybis[2-methoxy-
                  111-96-6
                  Any use in a consumer product.
                
                
                  Diethylene glycol diethyl ether or ethyldiglyme
                  Ethane, 1,1′-oxybis[2-ethoxy-
                  112-36-7
                  Any use in a consumer product except as a component of inks, coatings and adhesives, and as a component of paint/graffiti removers.
                
                
                  Triethylene glycol dimethyl ether or triglyme
                  2,5,8,11-Tetraoxadodecane
                  112-49-2
                  Any use in a consumer product, except as a solvent in consumer adhesives, in brake fluid, as a component of consumer paint/graffiti removers, and in consumer paints.
                
                
                  Diethylene glycol dibutyl ether or butyldiglyme
                  Butane, 1,1′-[oxybis(2,1-ethanediyloxy)]bis-
                  112-73-2
                  Any use in a consumer product except as a solvent in consumer inks, coatings and adhesives, and as a component in soldering compounds.
                
                
                  Ethylene glycol diethyl ether or ethylglyme
                  Ethane, 1,2-diethoxy
                  629-14-1
                  Any use in a consumer product.
                
                
                  
                  Triethylene glycol dibutyl ether or butyltriglyme
                  5,8,11,14-Tetraoxaoctadecane
                  63512-36-7
                  Any use.
                
              
              (2) [Reserved]
              (b) [Reserved]
              [79 FR 74646, Dec. 16, 2014]
            
            
              § 721.10230
              Rutile, tin zinc, calcium doped.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as rutile, tin zinc, calcium-doped (PMN P-06-36; CAS No. 389623-01-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance that have been incorporated into a polymer, glass, dispersion, cementitious matrix, or a similar incorporation.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of 10 meet the minimum requirements for § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose- fitting hood or helmet and high efficiency particulate air (HEPA) filters;
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting face-piece (either half-face or full-face) and HEPA filters; or
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting face-piece (either half-face or full-face).
              (1) As an alternative to the respiratory requirements listed in paragraph (a)(2)(i), a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 2.4 mg/m3 as an 8-hour time-weighted-average for this substance (PMN P-06-36; CAS No. 389623-01-2) and the substance referred to in 40 CFR 721.10231 (PMN P-06-37; CAS No. 389623-07-8) combined. Persons who wish to pursue NCELs as an alternative to the § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will receive NCELs provisions comparable to those contained in the corresponding section 5(e) consent order.
              (2) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iv) (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 2.4 mg/m3), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (manufacture of the substance with a particle size less than 100 nanometers, where d10 particle size presents the particle size, as determined by laser light scattering, at which 10 percent by weight of the substance measured is smaller).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 42996, July 23, 2012]
            
            
              § 721.10231
              Rutile, tin zinc, sodium-doped.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as rutile, tin zinc, sodium-doped (PMN P-06-37; CAS No. 389623-07-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance that have been incorporated into a polymer, glass, dispersion, cementitious matrix, or a similar incorporation.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (b) (concentration set at 1.0 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of 10 meet the minimum requirements for § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters;
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting face-piece (either half-face or full-face) and HEPA filters; or
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting face-piece (either half-face or full-face).
              (1) As an alternative to the respiratory requirements listed in paragraph (a)(2)(i), a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 2.4 mg/m3 as an 8-hour time-weighted-average for this substance (PMN P-06-37; CAS No. 389623-07-8) and the substance referred to in 40 CFR 721.10230 (PMN P-06-36; CAS No. 389623-01-2) combined. Persons who wish to pursue NCELs as an alternative to the § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will receive NCELs provisions comparable to those contained in the corresponding section 5(e) consent order.
              (2) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iv) (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 2.4 mg/m3), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (manufacture of the substance with a particle size less than 100 nanometers, where d10 particle size presents the particle size, as determined by laser light scattering, at which 10 percent by weight of the substance measured is smaller).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 42996, July 23, 2012]
            
            
              § 721.10232
              N-arylamino-phenol-formaldehyde condensate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as n-arylamino-phenol-formaldehyde condensate (PMN P-08-694) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61581, Oct. 5, 2011]
            
            
              § 721.10233
              Linear alkyl epoxide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as linear alkyl epoxide (PMN P-08-704) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61581, Oct. 5, 2011]
            
            
              § 721.10234
              Hydroxy-chloro-cyclopropyl-heteromonocyclic carboxylic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hydroxy-chloro-cyclopropyl-heteromonocyclic carboxylic acid (PMN P-09-61) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 6).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61581, Oct. 5, 2011]
            
            
              § 721.10235
              Phenol, 2-ethoxy-4-(ethoxymethyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phenol, 2-ethoxy-4-(ethoxymethyl)- (PMN P-09-72; CAS No. 71119-07-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61581, Oct. 5, 2011]
            
            
              
              § 721.10236
              1-Propanamine, 3-[2-(2-methoxyethoxy)ethoxy]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-propanamine, 3-[2-(2-methoxyethoxy)ethoxy]- (PMN P-09-139; CAS No. 91933-40-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) and (o).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [76 FR 61581, Oct. 5, 2011]
            
            
              § 721.10237
              Formaldehyde, polymers with acetone-phenol reaction products and phenol, sodium salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as formaldehyde, polymers with acetone-phenol reaction products and phenol, sodium salts (PMN P-09-146; CAS No. 1065544-88-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance that have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) including:
              (A) Manufacture or import of the PMN substance only where the maximum unbound formaldehyde residual levels and typical polymer weight to weight composition ratios are as specified in the TSCA section 5(e) consent order.
              (B) Upon start-up of manufacture of the PMN at any new facility, conduct the American Society for Testing and Materials International (ASTM) E1333-10 test or its equivalent on a representative sample of the finished cured resin product, demonstrating that formaldehyde emissions are less than or equal to 0.04 ppm.
              (C) Development and implementation of a written control plan that includes analysis of representative samples to ensure compliance with (a)(2)(i)(A) and (a)(2)(i)(B) of this section.
              (D) Manufacturing, processing, distribution, or use of the PMN substance only as described in the TSCA section 5(e) consent order.
              (E) Processing or distribution for processing only under the conditions described in the TSCA section 5(e) consent order and which are capable of irreversibly curing the PMN substance into a thermoset polymer matrix.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [76 FR 61582, Oct. 5, 2011]
            
            
              § 721.10238
              Formaldehyde, polymers with acetone-phenol reaction products and phenol, potassium sodium salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as formaldehyde, polymers with acetone-phenol reaction products and phenol, potassium sodium salts (PMN P-09-147; CAS No. 1072227-60-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance that have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) including:
              (A) Manufacture or import of the PMN substance only where the maximum unbound formaldehyde residual levels and typical polymer weight to weight composition ratios are as specified in the TSCA section 5(e) consent order.
              (B) Upon start-up of manufacture of the PMN at any new facility, conduct the American Society for Testing and Materials International (ASTM) E1333-10 test or its equivalent on a representative sample of the finished cured resin product, demonstrating that formaldehyde emissions are less than or equal to 0.04 ppm.
              (C) Development and implementation of a written control plan that includes analysis of representative samples to ensure compliance with (a)(2)(i)(A) and (a)(2)(i)(B) of this section.
              (D) Manufacturing, processing, distribution, or use of the PMN substance only as described in the TSCA section 5(e) consent order.
              (E) Processing or distribution for processing only under the conditions described in the TSCA section 5(e) consent order and which are capable of irreversibly curing the PMN substance into a thermoset polymer matrix.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [76 FR 61582, Oct. 5, 2011]
            
            
              § 721.10239
              Trivalent chromium complexes of a substituted beta-naphthol amine azo dye (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as trivalent chromium complexes of a substituted beta-naphthol amine azo dye (PMNs P-09-152 and P-09-153) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (j) (acid dye for coloring anodized aluminum). Also, requirements as specified in § 721.80(v)(1), (v)(2), (w)(1), (w)(2), (x)(1), and (x)(2), except that importing, processing, and use of the PMN substance in the form of a wet press cake containing greater than 30 percent water does not require submission of a SNUN.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61582, Oct. 5, 2011]
            
            
              § 721.10240
              Olefinic carbocycle, reaction products with alkoxysilane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as olefinic carbocycle, reaction products with alkoxysilane (PMN P-09-154) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61582, Oct. 5, 2011]
            
            
              § 721.10241
              Olefinic carbocycle, reaction products with alkoxysilane, sulfurized (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as olefinic carbocycle, reaction products with alkoxysilane, sulfurized (PMN P-09-155) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61583, Oct. 5, 2011]
            
            
              § 721.10242
              Olefinic carbocycle, reaction products with alkoxysilane, polysulfurized (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as olefinic carbocycle, reaction products with alkoxysilane, polysulfurized (PMN P-09-156) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61583, Oct. 5, 2011]
            
            
              § 721.10243
              Phosphonic acid, P-[2-[bis(2-hydroxyethyl)amino]ethyl]-, bis(2-chloroethyl) ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphonic acid, P-[2-[bis(2-hydroxyethyl)amino]ethyl]-, bis(2-chloroethyl) ester (PMN P-09-193; CAS No. 55088-28-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (intermediate in the manufacture of a polyurethane flame retardant).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61583, Oct. 5, 2011]
            
            
              
              § 721.10244
              Phosphonic acid, P-[2-[bis(2-hydroxyethyl)amino]ethyl]-, 2-[bis(2- chloroethoxy)phosphinyl]ethyl 2-chloroethyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphonic acid, P-[2-[bis(2-hydroxyethyl)amino]ethyl]-, 2-[bis(2- chloroethoxy)phosphinyl]ethyl 2-chloroethyl ester (PMN P-09-195; CAS No. 1094213-37-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (intermediate in the manufacture of a polyurethane flame retardant).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61583, Oct. 5, 2011]
            
            
              § 721.10245
              Branched and linear fatty alcohol ethoxylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as branched and linear fatty alcohol ethoxylate (PMN P-09-207) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (site-limited, isolated, chemical intermediate).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section
              [76 FR 61583, Oct. 5, 2011]
            
            
              § 721.10246
              Alkylpolyhydroxy polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylpolyhydroxy polymer (PMN P-09-234) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61584, Oct. 5, 2011]
            
            
              § 721.10247
              Bis-phenoxyethanol fluorene diacrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as bis-phenoxyethanol fluorene diacrylate (PMN P-09-258) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61584, Oct. 5, 2011]
            
            
              § 721.10248
              Aromatic bromide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic bromide (PMN P-09-259) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (synthetic intermediate).
              (ii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61584, Oct. 5, 2011]
            
            
              § 721.10249
              Disubstituted phenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as disubstituted phenol (PMN P-09-316) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g) and (s) (100 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61584, Oct. 5, 2011]
            
            
              § 721.10250
              Zirconium lysine complex (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as zirconium lysine complex (PMN P-09-356) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 120).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61584, Oct. 5, 2011]
            
            
              § 721.10251
              Fatty acids, reaction products with alkanolamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acids, reaction products with alkanolamine (PMN P-09-366) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61584, Oct. 5, 2011]
            
            
              § 721.10252
              Thiosulfuric acid (H 2S 2O 3), manganese(2 + ) salt (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as thiosulfuric acid (H2S2O3), manganese(2 + ) salt (1:1) (PMN P-09-373; CAS No. 1033050-53-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 400).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61584, Oct. 5, 2011]
            
            
              § 721.10253
              Butanedioic acid, 2-methylene-, polymer with 2,5 furanedione, copper(2 + ) manganese(2 + ) sodium zinc salt, hydrogen peroxide-initiated.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as butanedioic acid, 2-methylene-, polymer with 2,5 furanedione, copper(2 + ) manganese(2 + ) sodium zinc salt, hydrogen peroxide-initiated (PMN P-09-388; CAS No. 1134078-27-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 34).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61585, Oct. 5, 2011]
            
            
              § 721.10254
              Substituted acrylamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted acrylamide (PMN P-09-390) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 21).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61585, Oct. 5, 2011]
            
            
              § 721.10255
              Vinyl carboxylic acid ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as vinyl carboxylic acid ester (PMN P-09-400) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (100,000 kilograms).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 15).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61585, Oct. 5, 2011]
            
            
              § 721.10256
              Benzoic acid, 4-(dimethylamino)-, 1,1′-[(methylimino)di-2,1-ethanediyl] ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzoic acid, 4-(dimethylamino)-, 1,1′-[(methylimino)di-2,l-ethanediyl] ester (PMN P-09-479; CAS No. 925246-00-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61585, Oct. 5, 2011]
            
            
              § 721.10257
              Butyl aromatic bisurea (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as butyl aromatic bisurea (PMN P-09-532) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61585, Oct. 5, 2011]
            
            
              § 721.10258
              Aromatic hydrocarbon (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic hydrocarbon (PMN P-09-535) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61585, Oct. 5, 2011]
            
            
              
              § 721.10259
              Halogenated aromatic hydrocarbon (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated aromatic hydrocarbon (PMN P-09-540) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61586, Oct. 5, 2011]
            
            
              § 721.10260
              Benzene, 1,3-bis(1-chloro-1-methylethyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzene, 1,3-bis(1-chloro-1-methylethyl)- (PMN P-09-552; CAS No. 37133-18-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61586, Oct. 5, 2011]
            
            
              § 721.10261
              Oxime, di-Me silane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as oxime, di-Me silane (PMN P-09-589) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (20,000 kilograms).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61586, Oct. 5, 2011]
            
            
              § 721.10262
              Oxime, Me vinyl silane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as oxime, Me vinyl silane (PMN P-09-590) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (20,000 kilograms).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61586, Oct. 5, 2011]
            
            
              § 721.10263
              Phenol, 4-(1,1-dimethylethyl)-2-nitro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phenol, 4-(1,1-dimethylethyl)-2-nitro- (PMN P-09-634; CAS No. 3279-07-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (raw material (reactant) for production of intermediate for a photographic chemical).
              (ii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61586, Oct. 5, 2011]
            
            
              § 721.10264
              Polycarbocyclic methacrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polycarbocyclic methacrylate (PMN P-10-343) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [76 FR 61586, Oct. 5, 2011]
            
            
              § 721.10265
              Ethane, 2-bromo-1, 1-difluoro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as ethane, 2-bromo-1,1-difluoro-. (PMN P-04-244; CAS No. 359-07-9) is subject to reporting under this section for the significant new uses described in paragrap (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirator with an assigned protection factor (APF) of at least 1000 meets the minimum requirements for § 721.63(a)(4): NIOSH-certified supplied-air respirator operated in pressure demand or other positive pressure mode and equipped with a tight-fitting full facepiece.
              
              (A) As an alternative to the respiratory requirements listed in paragraph (a)(2)(i), a manufacturer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.5 mg/m3 as an 8-hour time-weighted average. Persons who wish to pursue NCELs as an alternative to the § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will receive NCELs provisions comparable to those contained in the corresponding section 5(e) consent order.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e)(concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(1)(vi), (g)(1)(vii), (g)(1)(ix), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv)(use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.5 mg/m3), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k)(chemical intermediate for a herbicide) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [78 FR 38217, June 26, 2013]
            
            
              § 721.10266
              Multi-walled carbon nanotubes (generic) (P-08-733 and P-08-734).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as multi-walled carbon nanotubes (PMNs P-08-733 and P-08-734) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substances after they have been completely reacted (cured); embedded or incorporated into a polymer matrix that has been reacted (cured); embedded, encapsulated or incorporated by the polymer binder into a permanent solid matrix (does not include slurries) that is not intended to undergo further processing, except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), (a)(6)(i), (a)(6)(ii), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., physical containment, exhaust control ventilation, or isolation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)—certified respirator with an assigned protection factor (APF) of at least 50 meets the minimum requirements for § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N-100, P-100, or R-100 filter.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (k), and (q).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [78 FR 38218, June 26, 2013]
            
            
              
              § 721.10267
              [5,6]Fullerene-C60-Ih.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as [5,6]Fullerene-C60-Ih (PMN P-09-54; CAS No. 99685-96-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured); embedded or incorporated into a polymer matrix that itself has been reacted (cured); embedded in a permanent solid polymer form that is not intended to undergo further processing except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(iv), (a)(3), (a)(4), (a)(6)(i), (a)(6)(ii), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirator meets the minimum requirements for § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N-100, P-100, or R-100 filter.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k)(an intermediate compound for use in producing downstream products that will in turn be used in organic electronic devices and an additive to improve mechanical properties or conductivity; a compound used to improve the mechanical properties of rubbers, plastics, and lubricants; or a compound for use as an additive to increase the conductivity of materials).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b),(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 38218, June 26, 2013]
            
            
              § 721.10268
              [5,6]Fullerene-C70-D5h(6).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as [5,6]Fullerene-C70-D5h(6) (PMN P-09-55; CAS No. 115383-22-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured); embedded or incorporated into a polymer matrix that itself has been reacted (cured); embedded in a permanent solid polymer form that is not intended to undergo further processing except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(iv), (a)(3), (a)(4), (a)(6)(i), (a)(6)(ii), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63 (a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirator meets the minimum requirements for § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N-100, P-100, or R-100 filter.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (an intermediate compound for use in producing downstream products that will in turn be used in organic electronic devices and an additive to improve mechanical properties or conductivity; a compound used to improve the mechanical properties of rubbers, plastics, and lubricants; or a compound for use as an additive to increase the conductivity of materials).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 38218, June 26, 2013]
            
            
              § 721.10269
              [5,6]Fullerene-C84-D2.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as [5,6]Fullerene-C84-D2 (PMN P-09-56; CAS No. 145809-19-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured); embedded or incorporated into a polymer matrix that itself has been reacted (cured); embedded in a permanent solid polymer form that is not intended to undergo further processing except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(iv), (a)(3), (a)(4), (a)(6)(i), (a)(6)(ii), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirator meets the minimum requirements for § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N-100, P-100, or R-100 filter.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k)(an intermediate compound for use in producing downstream products that will in turn be used in organic electronic devices and an additive to improve mechanical properties or conductivity; a compound used to improve the mechanical properties of rubbers, plastics, and lubricants; or a compound for use as an additive to increase the conductivity of materials).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b),(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 38219, June 26, 2013]
            
            
              § 721.10270
              [5,6]Fullerene-C84-D2d.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as [5,6]Fullerene-C84-D2d (PMN P-09-57; CAS No. 145809-20-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured); embedded or incorporated into a polymer matrix that itself has been reacted (cured); embedded in a permanent solid polymer form that is not intended to undergo further processing except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(iv), (a)(3), (a)(4), (a)(6)(i), (a)(6)(ii), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirator meets the minimum requirements for § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 cartridges.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (an intermediate compound for use in producing downstream products that will in turn be used in organic electronic devices and an additive to improve mechanical properties or conductivity; a compound used to improve the mechanical properties of rubbers, plastics, and lubricants; or a compound for use as an additive to increase the conductivity of materials).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b),(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 38219, June 26, 2013]
            
            
              § 721.10271
              3′H-Cyclopropa[1,9][5,6]fullerene-C60-Ih-3′-butanoic acid, 3′-phenyl-, methyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 3′H-Cyclopropa[1,9][5,6]fullerene-C60-Ih-3′-butanoic acid, 3′-phenyl-, methyl ester, (PMNs P-09-142 and Chemical A in P-09-416, CAS Number 160848-22-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substances after they have been completely reacted (cured); embedded or incorporated into a polymer matrix that itself has been reacted (cured); or embedded in a permanent solid polymer form that is not intended to undergo further processing, except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(clothing which covers any other exposed areas of the arms, legs, and torso), (a)(3), (a)(4), (a)(6)(i), (a)(6)(ii), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirator meets the minimum requirements for § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 cartridges.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k) (use as a compound used in fabrication and/or operation of electronic devices that enables or improves the conductivity, efficiency, voltage or other characteristics of the device, a compound that improves the mechanical properties of lubricants and plastics, or use as an acceptor molecule in a polymer coating in an encapsulated organic photovoltaic electronic device) and (q).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [78 FR 38219, June 26, 2013]
            
            
              § 721.10272
              3′H-Cyclopropa[8,25][5,6]fullerene-C70-D5h(6)-3′-butanoic acid, 3′-phenyl-,methyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified as 3′H-Cyclopropa[8,25][5,6]fullerene-C70-D5h(6)-3′-butanoic acid, 3′-phenyl-, methyl ester (PMNs P-09-143 and Chemical B in P-09-416, CAS Number 609771-63-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substances after they have been completely reacted (cured); embedded or incorporated into a polymer matrix that itself has been reacted (cured); or embedded in a permanent solid polymer form that is not intended to undergo further processing, except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2) (clothing which covers any other exposed areas of the arms, legs, and torso), (a)(3), (a)(4), (a)(6)(i), (a)(6)(ii), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirator meets the minimum requirements for § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 cartridges.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (use as a compound used in fabrication and/or operation of electronic devices that enables or improves the conductivity, efficiency, voltage or other characteristics of the device, a compound that improves the mechanical properties of lubricants and plastics, or use as an acceptor molecule in a polymer coating in an encapsulated organic photovoltaic electronic device) and (q).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [78 FR 38220, June 26, 2013]
            
            
              § 721.10273
              3′H-Cyclopropa[7,22][5,6]fullerene-C70-D5h(6)-3′-butanoic acid, 3′-phenyl-, methyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified as 3′H-Cyclopropa[7,22][5,6]fullerene-C70-D5h(6)-3′-butanoic acid, 3′-phenyl-,methyl ester (P-09-144 and Chemical C in P-09-416, CAS Number 1051371-21-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substances after they have been completely reacted (cured); embedded or incorporated into a polymer matrix that itself has been reacted (cured); or embedded in a permanent solid polymer form that is not intended to undergo further processing, except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2) (clothing which covers any other exposed areas of the arms, legs, and torso), (a)(3), (a)(4), (a)(6)(i), (a)(6)(ii), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirator meets the minimum requirements for § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 cartridges.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (use as a compound used in fabrication and/or operation of electronic devices that enables or improves the conductivity, efficiency, voltage or other characteristics of the device, a compound that improves the mechanical properties of lubricants and plastics, or use as an acceptor molecule in a polymer coating in an encapsulated organic photovoltaic electronic device) and (q).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [78 FR 38221, June 26, 2013]
            
            
              § 721.10274
              Multi-walled carbon nanotubes (generic) (P-09-188).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as multi-walled carbon nanotubes (PMN P-09-188) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured); embedded or incorporated into a polymer matrix that itself has been reacted (cured); or embedded in a permanent solid polymer form with a concentration of the PMN substance equal to or below 30 percent that is not intended to undergo further processing except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., physical containment, exhaust control ventilation, or isolation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirator meets the minimum requirements for § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N-100, P-100, or R-100 filter.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), (m), (o), and (q).
              (iii) Release to Water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [78 FR 38221, June 26, 2013]
            
            
              § 721.10275
              Multi-walled carbon nanotubes (generic) (P-09-0417).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as multi-walled carbon nanotubes (PMN P-09-417) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance it has been completely reacted (cured); embedded or incorporated into a polymer matrix that itself has been reacted (cured); embedded in a permanent solid polymer form that is not intended to undergo further processing, except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), (a)(6)(i), (a)(6)(ii), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., physical containment, exhaust control ventilation, or isolation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirator with an assigned protection factor (APF) of at least 50 meets the minimum requirements for § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N-100, P-100, or R-100 filter.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k) (plastics additive to improve electrical, thermal and/or mechanical properties), (m), and (o).
              (iii) Release to Water. Requirements as specified in § 721.90(b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i) and (k) are applicable to manufacturers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 38221, June 26, 2013]
            
            
              § 721.10276
              Multi-walled carbon nanotubes (generic) (P-10-39).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as multi-walled carbon nanotubes (PMN P-10-39) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured); embedded or incorporated into a polymer matrix that itself has been reacted (cured); embedded in a permanent solid polymer, metal, glass, or ceramic form that is not intended to undergo further processing except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., physical containment, exhaust control ventilation, or isolation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an approved protection factor (APF) of at least 50 meets the minimum requirements for § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N-100, P-100, or R-100 filter.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k), (m), (o), and (p)(120,000 kilograms of the aggregate of P-10-39 and P-10-40 the substance described in § 721.10277).
              (iii) Release to Water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [78 FR 38222, June 26, 2013]
            
            
              § 721.10277
              Single-walled and multi-walled carbon nanotubes (generic) (P-10-40).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as single-walled and multi-walled carbon nanotubes (PMN P-10-40) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured); embedded or incorporated into a polymer matrix that itself has been reacted (cured); embedded in a permanent solid polymer, metal, glass, or ceramic form that is not intended to undergo further processing except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., physical containment, exhaust control ventilation, or isolation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 50 meet the minimum requirements for § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N-100, P-100, or R-100 filter.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k), (m), (o), and (p)(120,000 kilograms of the aggregate of P-10-40 and P-10-39 the substance described in § 721.10276).
              (iii) Release to Water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [78 FR 38222, June 26, 2013]
            
            
              § 721.10278
              4,4′-Bipyridinium, 1-(phosphonoalkyl)-1′-substituted-, salt with anion (1:2) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 4,4′-Bipyridinium, 1-(phosphonoalkyl)-1′-substituted-, salt with anion (1:2) (PMN P-10-224) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace: Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3)(applicable to gloves only), (a)(4), (a)(6), (b)(concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the minimum requirements for § 721.63(a)(4):
              
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose- fitting hood or helmet and high efficiency particulate air (HEPA) filters;
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters; or
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (j), (s)(1000 kilograms), (v)(1), and (v)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), and (i) are applicable to manufacturers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              The provisions of § 721.1725(b)(1) apply to this section.
              [78 FR 38222, June 26, 2013]
            
            
              § 721.10279
              Multi-walled carbon nanotubes (generic) (P-10-246).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as multi-walled carbon nanotubes (PMN P-10-246) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured); embedded or incorporated into a polymer matrix that itself has been reacted (cured); embedded in a permanent solid polymer form that is not intended to undergo further processing, except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), (a)(6)(i), (a)(6)(ii), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., physical containment, exhaust control ventilation, or isolation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 50 meet the minimum requirements for § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters; or
              (C) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k) (conductivity additive to resins, rubber, and to battery electrodes), and (q).
              (iii) Release to water. Requirements as specified in § 721.90(b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [78 FR 38222, June 26, 2013]
            
            
              § 721.10280
              Benzene ethenyl-, polymer with 1,3-butadiene, brominated.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzene ethenyl-, polymer with 1,3-butadiene, brominated (PMN P-10-476; CAS No. 1195978-93-8)) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (manufacture by the method where the average number molecular weight is in the range of 1000 to 10,000 daltons, or where less than 5 percent of the particles are in the respirable range of 10 microns or less and the average number molecular weight is greater than or equal to 10,000 daltons).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 38223, June 26, 2013]
            
            
              § 721.10281
              Hexabromocyclododecane and 1,2,5,6,9,10-hexabromocyclododecane.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified as hexabromocyclododecane (CASRN 25637-99-4) and 1,2,5,6,9,10-hexabromocyclododecane (CASRN 3194-55-6) are subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) The significant new use is use in consumer textiles, other than for use in motor vehicles.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Definitions. The definitions in § 721.3 apply to this section. In addition, the following definitions apply:
              
                Consumer textile means any cloth, fabric, or other item produced during a milling process for textiles (including spinning, weaving, knitting, felting, or finishing), that is sold or made available either as a product or as part of a product, to a private individual who uses it in or around a permanent or temporary household or residence, during recreation, or for any personal use or enjoyment. Consumer textiles can include, but are not limited to, bolts of cloth and draperies, as well as textiles that are part of upholstered household furniture and mattresses.
              
                Motor vehicle has the meaning found at 40 CFR 85.1703.
              (2) Revocation of article exemption. The provisions of § 721.45(f) do not apply to importers and processors of the chemical substances identified in paragraph (a)(1) of this section as part of a textile.
              [80 FR 57301, Sept. 23, 2015]
            
            
              § 721.10282
              Ethyleneamine polyphosphates (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as ethyleneamine polyphosphates (PMN P-09-248) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 20305, Apr. 4, 2012]
            
            
              § 721.10283
              Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-sulfo-.omega.-hydroxy-, C12-13-branched and linear alkyl ethers, sodium salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly[oxy(methyl-1,2-ethanediyl)], .alpha.-sulfo-.omega.-hydroxy-, C12-13-branched and linear alkyl ethers, sodium salts (PMN P-10-486; CAS No. 958238-81-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l).
              (ii) Disposal. Requirements as specified in § 721.85. A significant new of the substances is any method of disposal of a waste stream containing the PMN substances other than by incineration or by injection into a Class I or II waste disposal well.
              (iii) Release to water. Requirements as specified in § 721.90(a)(2)(ii), (b)(2)(ii), and (c)(2)(ii).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (j) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [77 FR 20305, Apr. 4, 2012, as amended at 80 FR 37166, June 30, 2015]
            
            
              § 721.10284
              Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-sulfo-.omega.-hydroxy-, C14-15-branched and linear alkyl ethers, sodium salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly[oxy(methyl-1,2-ethanediyl)], .alpha.-sulfo-.omega.-hydroxy-, C14-15-branched and linear alkyl ethers, sodium salts (PMN P-10-487; CAS No. 958238-82-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l).
              (ii) Disposal. Requirements as specified in § 721.85. A significant new of the substances is any method of disposal of a waste stream containing the PMN substances other than by incineration or by injection into a Class I or II waste disposal well.
              (iii) Release to water. Requirements as specified in § 721.90(a)(2)(ii), (b)(2)(ii), and (c)(2)(ii).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (j) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [77 FR 20306, Apr. 4, 2012, as amended at 80 FR 37166, June 30, 2015]
            
            
              § 721.10285
              Formaldehyde, polymer with 4-(1,1-dimethylethyl)phenol, reaction products with 1-piperazineethanamine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as formaldehyde, polymer with 4-(1,1-dimethylethyl)phenol, reaction products with 1-piperazineethanamine (PMN P-11-33; CAS No. 1191244-16-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 17 parts per billion (ppb)).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 20306, Apr. 4, 2012]
            
            
              § 721.10286
              Formaldehyde, polymer with .alpha.-(2-aminomethylethyl)- .omega.-(2-aminomethylethoxy) poly[oxy(methyl-1,2-ethanediyl)] and 4-(1,1-dimethylethyl)phenol.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as formaldehyde, polymer with .alpha.-(2-aminomethylethyl)- .omega.-(2-aminomethylethoxy) poly[oxy(methyl-1,2-ethanediyl)] and 4-(1,1-dimethylethyl)phenol) (PMN P-11-34; CAS No. 1192146-78-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 21 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 20306, Apr. 4, 2012]
            
            
              § 721.10287
              Infused carbon nanostructures (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as infused carbon nanostructures (PMN P-11-188) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (manufacturing process described in the PMN; the process described in the PMN includes the incorporation of the PMN substance into pellets).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [77 FR 20306, Apr. 4, 2012]
            
            
              § 721.10288
              Cyclohexane, oxidized, by-products from, distn. residues.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as cyclohexane, oxidized, by-products from, distn. residues (PMN P-11-316; CAS No. 1014979-92-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 4 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [77 FR 20306, Apr. 4, 2012]
            
            
              § 721.10289
              Hexanedioic acid polymer with aliphatic polyol dihydrogen phosphate aromatic ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hexanedioic acid polymer with aliphatic polyol dihydrogen phosphate aromatic ester (PMN P-11-333) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 20307, Apr. 4, 2012]
            
            
              § 721.10290
              Alkenoyloxy arylphenone (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkenoyloxy arylphenone (PMN P-11-424) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 26).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 20307, Apr. 4, 2012]
            
            
              § 721.10292
              Silicate (2−), hexafluoro-, cesium (1:2).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as silicate (2−) hexafluoro-cesium (1:2) (PMN P-11-546; CAS No. 16923-87-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (use as brazing (metal joining) agent).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 20307, Apr. 4, 2012]
            
            
              § 721.10293
              Benzoic acid, 4-(1,1-dimethylethyl)-, hydrazide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzoic acid, 4-(1,1-dimethylethyl)-, hydrazide (PMN P-11-578; CAS No. 43100-38-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2 ppb).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 20307, Apr. 4, 2012]
            
            
              § 721.10294
              Cyclohexanol, 2,6-bis(1,1-dimethylethyl)-4-methyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as cyclohexanol, 2,6-bis(1,1-dimethylethyl)-4-methyl- (PMN P-11-580; CAS No. 163119-16-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 20307, Apr. 4, 2012]
            
            
              § 721.10295
              IPDI modified isophthalic acid, neopentyl glycol and adipic acid (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as IPDI modified isophthalic acid, neopentyl glycol and adipic acid (PMN P-11-591) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o) and (s) (15,000 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 20308, Apr. 4, 2012]
            
            
              § 721.10296
              1,3-Benzenediol, 4-[1-[[3-(lH-imidazol-1-yl)propyl]imino] ethyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,3-benzenediol, 4-[ 1-[[3-(lH-imidazol-1-yl)propyl]imino[ethyl]- (PMN P-11-608; CAS No. 1313999-39-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1 ppb).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 20308, Apr. 4, 2012]
            
            
              § 721.10297
              Tin, C16-18 and C18-unsatd. fatty acids castor-oil fatty acids complexes.
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified as tin, C16-18 and C18-unsatd. fatty acids castor-oil fatty acids complexes (PMN P-11-637; CAS No. 1315588-63-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (o).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 20308, Apr. 4, 2012]
            
            
              § 721.10298
              MDI terminated polyester polyurethane polymer (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as MDI terminated polyester polyurethane polymer (P-11-662) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 20308, Apr. 4, 2012]
            
            
              § 721.10299
              Polymeric MDI based polyurethanes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as polymeric MDI based polyurethanes (PMNs P-00-2, P-00-5, and P-00-6) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25264, Apr. 27, 2012]
            
            
              § 721.10300
              Benzeneacetic acid, .alpha.-chloro-.alpha.-phenyl-, ethyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzeneacetic acid, .alpha.-chloro-.alpha.-phenyl-, ethyl ester (PMN P-00-85; CAS No. 52460-86-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25264, Apr. 27, 2012]
            
            
              § 721.10301
              Reaction products of fatty alcohols, (aminoethylaminopropyl) dialkoxymethylsilane, glycidol, and hydroxy-terminated polydimethylsiloxane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as reaction products of fatty alcohols, (aminoethylaminopropyl) dialkoxymethylsilane, glycidol, and hydroxy-terminated polydimethylsiloxane (PMN P-00-317) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 40).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25264, Apr. 27, 2012]
            
            
              § 721.10302
              Zinc ammonium phosphate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as zinc ammonium phosphate (PMN P-00-442) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25264, Apr. 27, 2012]
            
            
              § 721.10303
              Polyether modified polysiloxane, acrylated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyether modified polysiloxane, acrylated (PMN P-00-833) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 4).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25264, Apr. 27, 2012]
            
            
              § 721.10304
              Functionalized polymethine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as functionalized polymethine (PMN P-00-1099) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25265, Apr. 27, 2012]
            
            
              § 721.10305
              Modified cyclohexane esters (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified cyclohexane esters (PMN P-00-1108) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25265, Apr. 27, 2012]
            
            
              § 721.10306
              Substituted phenylepoxide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted phenylepoxide (PMN P-01-114) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 6).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25265, Apr. 27, 2012]
            
            
              § 721.10307
              Acrylate resin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acrylate resin (PMN P-01-343) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25265, Apr. 27, 2012]
            
            
              § 721.10308
              Ethoxylated, propoxylated diamine diaryl substituted phenylmethane ester with alkenylsuccinate, dialkylethanolamine salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as ethoxylated, propoxylated diamine diaryl substituted phenylmethane ester with alkenylsuccinate, dialkylethanolamine salt (PMN P-01-384) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (ink colorant).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 25392, May 1, 2013]
            
            
              
              § 721.10313
              Fatty acids, C16-18 and C18-unsatd., Me esters, epoxidized.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as fatty acids, C16-18 and C18-unsatd., Me esters, epoxidized (PMN P-02-249; CAS No. 158318-67-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 8).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25266, Apr. 27, 2012]
            
            
              § 721.10314
              Dialkyl dithiocarbamate esters (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as dialkyl dithiocarbamate esters (PMNs P-02-778, P-02-779, and P-02-780) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25266, Apr. 27, 2012]
            
            
              § 721.10315
              1,5-Dioxa-9-azaspiro[5.5]undecane, 3,3,8,8,10,10-hexamethyl-9-[1-[4-(2-oxiranylmethoxy)phenyl]ethoxy]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,5-dioxa-9-azaspiro[5.5]undecane, 3,3,8,8,10,10-hexamethyl-9-[1-[4-(2-oxiranylmethoxy)phenyl]ethoxy]- (PMN P-02-833; CAS No. 434898-80-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25266, Apr. 27, 2012]
            
            
              § 721.10316
              Dicyclopentadiene polymer with maleic anhydride and alkyl alcohols (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dicyclopentadiene polymer with maleic anhydride and alkyl alcohols (PMN P-02-872) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25267, Apr. 27, 2012]
            
            
              § 721.10317
              Alkyl phosphate derivative (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl phosphate derivative (PMN P-02-1040) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25267, Apr. 27, 2012]
            
            
              § 721.10318
              Mannich bases (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as mannich bases (PMNs P-02-1078 and P-02-1080) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 40).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25267, Apr. 27, 2012]
            
            
              § 721.10319
              Alkylamides, ethoxylated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylamides, ethoxylated (PMN P-03-42) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 4).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25267, Apr. 27, 2012]
            
            
              § 721.10320
              Fatty acid amide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acid amide (PMN P-03-186) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 8).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25267, Apr. 27, 2012]
            
            
              § 721.10321
              Bis[phenyl, 2H-1,3-benzoxazine]derivative (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as bis[phenyl, 2H-1,3-benzoxazine]derivative (PMN P-03-194) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25267, Apr. 27, 2012]
            
            
              § 721.10322
              Metallic diol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as metallic diol (PMN P-03-196) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 6).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25267, Apr. 27, 2012]
            
            
              § 721.10323
              Glycerol fatty acid ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as glycerol fatty acid ester (PMN P-03-248) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 6).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25268, Apr. 27, 2012]
            
            
              § 721.10324
              Thionocarbamate derivative (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as thionocarbamate derivative (PMN P-03-362) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 50).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25268, Apr. 27, 2012]
            
            
              § 721.10325
              Cyclosilazanes, di-Me, Me hydrogen, polymers with di-Me, Me hydrogen silazanes, reaction products with 3-(triethoxysilyl)-1-propanamine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as cyclosilazanes, di-Me, Me hydrogen, polymers with di-Me, Me hydrogen silazanes, reaction products with 3-(triethoxysilyl)-1-propanamine (PMN P-03-442; CAS No. 475645-84-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25268, Apr. 27, 2012]
            
            
              § 721.10326
              2-Propenoic acid, 2-methyl-, methyl ester, polymer with butyl 2-propenoate, ethyl 2-propenoate, zinc 2-methyl-2-propenoate (1:2) and zinc 2-propenoate (1:2), 2,2′-(1,2-diazenediyl)bis[2-methylbutanenitrile]- and 2,2′-(1,2-diazenediyl)bis[2-methylpropanenitrile]-initiated.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 2-methyl-, methyl ester, polymer with butyl 2-propenoate, ethyl 2-propenoate, zinc 2-methyl-2-propenoate (1:2) and zinc 2-propenoate (1:2), 2,2′-(1,2-diazenediyl)bis[2-methylbutanenitrile]- and 2,2′-(1,2-diazenediyl)bis[2-methylpropanenitrile]-initiated (PMN P-03-458; CAS No. 460739-39-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25268, Apr. 27, 2012]
            
            
              § 721.10327
              Salt of mixed fatty amidoamines and polyethylenepolyamines (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as salt of mixed fatty amidoamines and polyethylenepolyamines (PMN P-03-529) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25268, Apr. 27, 2012]
            
            
              
              § 721.10328
              Salt of polyalkylenepolyamine derivative (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as salt of polyalkylenepolyamine derivative (PMN P-03-530) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25268, Apr. 27, 2012]
            
            
              § 721.10329
              Salt of mixed fatty amidoamines (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as salt of mixed fatty amidoamines (PMN P-03-531) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25269, Apr. 27, 2012]
            
            
              § 721.10330
              Pyrazolone derivative (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as pyrazolone derivative (PMN P-03-722) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25269, Apr. 27, 2012]
            
            
              § 721.10331
              Aromatic isocyanate methacrylate blocked (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic isocyanate methacrylate blocked (PMN P-03-767) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25269, Apr. 27, 2012]
            
            
              
              § 721.10332
              Lithium metal phosphate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as lithium metal phosphate (PMN P-03-824) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 4).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25269, Apr. 27, 2012]
            
            
              § 721.10333
              Substituted benzamine thio-ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted benzamine thio-ether (PMN P-03-840) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25269, Apr. 27, 2012]
            
            
              § 721.10334
              Ethanol, 2,2′-[(3-[(2-ethylhexyl)oxy]pentyl]imino]bis-].
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as ethanol, 2,2′-[(3-[(2-ethylhexyl)oxy]pentyl]imino]bis- (PMN P-03-861; CAS No. 284477-82-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 20).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25269, Apr. 27, 2012]
            
            
              § 721.10335
              1-Pentanamine, 3-[(2-ethylhexyl)oxy]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-pentanamine, 3-[(2-ethylhexyl)oxy]- (PMN P-03-862; CAS No. 174615-16-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 7).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25270, Apr. 27, 2012]
            
            
              
              § 721.10336
              Poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-2-propen-1-yl)-.omega.-([1,1′-biphenyl]-2-yloxy)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly(oxy-1,2-ethanediyl), .alpha.-(1-oxo-2-propen-1-yl)-.omega.-([1,1′-biphenyl]-2-yloxy)- (PMN P-04-1; CAS No. 72009-86-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25270, Apr. 27, 2012]
            
            
              § 721.10337
              Copper, iodotris(triphenylphosphine)-, (T-4)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as copper, iodotris(triphenylphosphine)-, (T-4)- (PMN P-04-6; CAS No. 15709-82-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25270, Apr. 27, 2012]
            
            
              § 721.10338
              2-Propenoic acid, 1,1′-(1,9-nonanediyl) ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 1,1′-(1,9-nonanediyl) ester (PMN P-04-53; CAS No. 107481-28-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25270, Apr. 27, 2012]
            
            
              § 721.10339
              Adipic acid, substituted propane, alkyldiol, acrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as adipic acid, substituted propane, alkyldiol, acrylate (PMN P-04-113) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25270, Apr. 27, 2012]
            
            
              § 721.10340
              Potassium zinc fluoride (KZnF 3).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as potassium zinc fluoride (KZnF3) (PMN P-04-146; CAS No. 13827-02-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25270, Apr. 27, 2012]
            
            
              § 721.10341
              Amino alkyl organoborane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as amino alkyl organoborane (PMN P-04-338) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 7).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25270, Apr. 27, 2012]
            
            
              § 721.10342
              Quaternary ammonium compounds, fatty alkyl dialkyl hydroxide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as quaternary ammonium compounds, fatty alkyl dialkyl hydroxide (PMN P-04-516) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 4).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25271, Apr. 27, 2012]
            
            
              § 721.10343
              Alkylated aryloxyaniline thiourea (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylated aryloxyaniline thiourea (PMN P-04-563) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25271, Apr. 27, 2012]
            
            
              § 721.10344
              Alkylated aromatic isothiocyanate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylated aromatic isothiocyanate (PMN P-04-810) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25271, Apr. 27, 2012]
            
            
              § 721.10345
              1,2-Benzenedicarboxylic acid, 1,2-bis(methylcyclohexyl) ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2-benzenedicarboxylic acid, 1,2-bis(methylcyclohexyl) ester (PMN P-05-110; CAS No. 27987-25-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25271, Apr. 27, 2012]
            
            
              § 721.10346
              3H-Indolium, 2-[2-[2-chloro-3-[2-(1,3-dihydro-3,3-dimethyl-1-propyl-2H-indol-2-ylidene)ethylidene]-1-cyclohexen-1-yl]ethenyl]-3,3-dimethyl-1-propyl-, iodide (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 3H-indolium, 2-[2-[2-chloro-3-[2-(1,3-dihydro-3,3-dimethyl-1-propyl-2H-indol-2-ylidene)ethylidene]-1-cyclohexen-1-yl]ethenyl]-3,3-dimethyl-1-propyl-, iodide (1:1) (PMN P-05-599; CAS No. 207399-07-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25271, Apr. 27, 2012]
            
            
              § 721.10347
              Bicyclo[2.2.1] heptanedimethanamine, N,N′-bis(1,2-dimethylpropylidene)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as bicyclo[2.2.1]heptanedimethanamine, N,N′-bis(1,2-dimethylpropylidene)- (PMN P-06-268; CAS No. 664980-30-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25271, Apr. 27, 2012]
            
            
              § 721.10348
              Aspartic acid, N,N′-(iminodi-alkanediyl)bis, tetraalkane esters (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as aspartic acid, N,N′-(iminodi-alkanediyl)bis, tetraalkane esters (PMNs P-06-623 and P-06-624) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25271, Apr. 27, 2012]
            
            
              § 721.10349
              1,4-Benzenediamine, N′-(alkyl)-N-[4-[(alkyl)amino]phenyl]-N-phenyl- (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 1,4-benzenediamine, N′-(alkyl)-N-[4-[(alkyl)amino]phenyl]-N-phenyl- (PMN P-06-731) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25272, Apr. 27, 2012]
            
            
              § 721.10350
              Amines, C11-14-branched and linear alkyl.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as amines, C11-14-branched and linear alkyl (PMN P-06-742; CAS No. 863766-30-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25272, Apr. 27, 2012]
            
            
              § 721.10351
              Carbomonocycle, bis[(4-methylphenoxy)methyl]- (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carbomonocycle, bis[(4-methylphenoxy)methyl]- (PMN P-07-351) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25272, Apr. 27, 2012]
            
            
              § 721.10352
              Dimethyl terephthalate, polymer with alkyl diol and substituted benzoates (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dimethyl terephthalate, polymer with alkyl diol and substituted benzoates (PMN P-08-93) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 60).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25272, Apr. 27, 2012]
            
            
              § 721.10353
              Organosulfide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as organosulfide (PMN P-08-510) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25272, Apr. 27, 2012]
            
            
              § 721.10354
              1,1′-Biphenyl, 3,3′,4,4′-tetramethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,1′-biphenyl, 3,3′,4,4′-tetramethyl- (PMN P-08-623; CAS No. 4920-95-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25272, Apr. 27, 2012]
            
            
              
              § 721.10355
              Poly[oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-[3-triethoxysilyl)propoxy]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly[oxy-1,2-ethanediyl), .alpha.-(1-oxododecyl)-.omega.-[3-triethoxysilyl)propoxy]- (PMN P-08-722; CAS No. 1041420-54-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25273, Apr. 27, 2012]
            
            
              § 721.10356
              Zinc, bis[3-(acetyl-.kappa.O)-6-methyl-2H-pyran-2,4(3H)-dionato-.kappa.O4]diaqua-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as zinc, bis[3-(acetyl-.kappa.O)-6-methyl-2H-pyran-2,4(3H)-dionato-.kappa.O4]diaqua- (PMN P-09-98; CAS No. 171884-15-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 4).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25273, Apr. 27, 2012]
            
            
              § 721.10357
              Iron, citrate phosphate potassium complexes.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as iron, citrate phosphate potassium complexes (PMN P-09-382; CAS No. 120579-31-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (micronutrient in fertilizer or soil amendment which will only be transported in containers with a maximum capacity of 20 gallons or in bottom-loading totes).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25273, Apr. 27, 2012]
            
            
              § 721.10358
              Formaldehyde reaction products with aryl amine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as formaldehyde reaction products with aryl amine (PMN P-09-546) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g) and (j) (use other than as an intermediate that has been manufactured using the process described in the premanufacture notice).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25273, Apr. 27, 2012]
            
            
              § 721.10359
              Cardanol-based alkyl phosphate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as cardanol-based alkyl phosphate (PMN P-09-613) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (site-limited polymer modifier in non-consumer products).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 18).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25273, Apr. 27, 2012]
            
            
              § 721.10360
              1-Substituted propane, 3-(triethoxysilyl)-, reaction products with polyethylene glycol mono-(branched tridecyl) ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 1-substituted propane, 3-(triethoxysilyl)-, reaction products with polyethylene glycol mono-(branched tridecyl) ether (PMN P-09-628) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 4).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25273, Apr. 27, 2012]
            
            
              § 721.10361
              Anthraquinonedicarboximide, diamino-N-alkyl- (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as anthraquinonedi­carboximide, diamino-N-alkyl- (PMN P-10-15) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25274, Apr. 27, 2012]
            
            
              § 721.10362
              Oils, callitropsis nootkatensis.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oils, callitropsis nootkatensis (PMN P-10-44; CAS No. 1069136-34-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25274, Apr. 27, 2012]
            
            
              § 721.10363
              Alkenoic acid, 2-methyl-, 2-oxiranylmethyl ester, reaction products with 4,4′ -methylenebis (cyclohexanamine) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkenoic acid, 2-methyl-, 2-oxiranylmethyl ester, reaction products with 4,4′ -methylenebis (cyclohexanamine) (PMN P-10-47) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4) and (b)(4) (N = 44).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25274, Apr. 27, 2012]
            
            
              § 21.10364
              Halogenated aromatic amine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated aromatic amine (PMN P-10-53) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25274, Apr. 27, 2012]
            
            
              § 721.10365
              Butanoic acid, 3-mercapto-2-methyl-, ethyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as butanoic acid, 3-mercapto-2-methyl-, ethyl ester (PMN P-10-56; CAS No. 888021-82-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (100 kilograms).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 8).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25274, Apr. 27, 2012]
            
            
              § 721.10366
              Benzene, 4-bromo-1,2-dimethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzene, 4-bromo-1,2-dimethyl-(PMN P-10-76; CAS No. 583-71-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 30).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25274, Apr. 27, 2012]
            
            
              § 721.10367
              Hydroxy-aryl, polymer with substituted benzene, cyanate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hydroxy-aryl, polymer with substituted benzene, cyanate (PMN P-10-83) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25275, Apr. 27, 2012]
            
            
              § 721.10368
              Triphenodioxazine derivatives (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as triphenodioxazine derivatives (PMN P-10-84) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25275, Apr. 27, 2012]
            
            
              § 721.10369
              Carbonic acid, diphenyl ester, polymer with diphenyl P-methylphosphonate and 4,4′-(1-methylethylidene) bis[phenol].
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as carbonic acid, diphenyl ester, polymer with diphenyl P-methylphosphonate and 4,4′-(1-methylethylidene) bis[phenol] (PMN P-10-88; CAS No. 77226-90-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (flame retardant and flame retardant additive, where the particle size is greater than 10 microns).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25275, Apr. 27, 2012]
            
            
              § 721.10370
              Phosphonic acid, p-octyl-, lanthanum (3 + ) salt (2:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphinic acid, p-octyl-, lanthanum (3 + ) salt (2:1) (PMN P-10-99; CAS No. 1186211-38-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 8).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25275, Apr. 27, 2012]
            
            
              § 721.10371
              Butanoic acid, 3-mercapto-,1,1′-[2-(hydroxymethyl)-2-(substituted-1-oxoalkoxy)methyl)-1,3-propanediyl] ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as butanoic acid, 3-mercapto-,1,1′-[2-(hydroxymethyl)-2-(substituted-1-oxoalkoxy)methyl)-1,3-propanediyl] ester (PMN P-10-136, Chemical A) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (j) (monomer for acryl-based ultra-violet (UV)-curing coatings, inks, and adhesives).
              (ii) Release to water. Requirements as specified in § 721.90(b)(4) and (c)(4) (N = 2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25275, Apr. 27, 2012]
            
            
              § 721.10372
              Butanoic acid, 3-mercapto-,1,1′-[2,2-bis[(substituted-1-oxoalkoxy)methyl]-1,3-propanediyl] ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as butanoic acid, 3-mercapto-,1,1′-[2,2-bis[(substituted-1-oxoalkoxy)methyl]-1,3-propanediyl] ester (PMN P-10-136, Chemical B) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (j) (monomer for acryl-based UV-curing coatings, inks, and adhesives).
              (ii) Release to water. Requirements as specified in § 721.90(b)(4) and (c)(4) (N = 2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25275, Apr. 27, 2012]
            
            
              § 721.10373
              1H-Imidazole, 1-(1-methylethyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1H-imidazole, 1-(1-methylethyl)- (PMN P-10-153; CAS No. 4532-96-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 70).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25276, Apr. 27, 2012]
            
            
              § 721.10374
              Silane, (3-chloropropoxy)dimethyl(1-methylethyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as silane, (3-chloropropoxy)dimethyl(1-methylethyl)-(PMN P-10-163; CAS No. 1191036-21-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(iii) (gloves and goggles), (a)(3), (a)(4). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirator with an assigned protection factor (APF) of at least 10 meets the minimum requirements for § 721.63(a)(4): NIOSH-certified organic vapor respirator.
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25276, Apr. 27, 2012]
            
            
              § 721.10375
              Hydroxypropyl methacrylate, reaction products with propylene oxide and ethylene oxide, copolymer with N-vinyl caprolactam (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hydroxypropyl methacrylate, reaction products with propylene oxide and ethylene oxide, copolymer with N-vinyl caprolactam (PMN P-10-200) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 155).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25276, Apr. 27, 2012]
            
            
              § 721.10376
              Alkyltin halide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyltin halide (PMN P-10-222) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 22).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [77 FR 25276, Apr. 27, 2012]
            
            
              § 721.10377
              1,2-Cyclohexanedicarboxylic acid, benzyl C8-10-isoalkyl esters, C9-rich.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2-cyclohexanedicarboxylic acid, benzyl C8-10-isoalkyl esters, C9-rich (PMN P-10-247, Chemical A; CAS No. 1190265-49-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), and (a)(3).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25276, Apr. 27, 2012]
            
            
              § 721.10378
              1,2-Cyclohexanedicarboxylic acid, benzyl nonyl ester, branched and linear.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2-cyclohexanedicarboxylic acid, benzyl nonyl ester, branched and linear (PMN P-10-247, Chemical B; CAS No. 1190264-82-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), and (a)(3).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25276, Apr. 27, 2012]
            
            
              § 721.10379
              Propanoic acid, 3-(dodecylthio)-, 2-(1,1-dimethylethyl)-4-[[5-(1,1-dimethylethyl)-4-hydroxy-2-methylphenyl]thio]-5-methylphenyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propanoic acid, 3-(dodecylthio)-, 2-(1,1-dimethylethyl)-4-[[5-(1,1-dimethylethyl)-4-hydroxy-2-methylphenyl]thio]-5-methylphenyl ester (PMN P-10-266; CAS No. 69075-62-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (10,000 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25277, Apr. 27, 2012]
            
            
              § 721.10380
              Benzoic acid, 3-amino-2-mercapto-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzoic acid, 3-amino-2-mercapto- (PMN P-10-285; CAS No. 71807-60-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 33).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25277, Apr. 27, 2012]
            
            
              § 721.10381
              Cyclic carboxylic acid, polymer with dihydroxy dialkyl ether, hydroxy substituted alkane and carboxylic acid anhydride, methacrylate terminated polyester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as cyclic carboxylic acid, polymer with dihydroxy dialkyl ether, hydroxy substituted alkane and carboxylic acid anhydride, methacrylate terminated polyester (PMN P-10-290) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 8).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25277, Apr. 27, 2012]
            
            
              § 721.10382
              Diphosphoric acid, calcium salt (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as diphosphoric acid, calcium salt (1:1) (PMN P-10-313; CAS No. 14866-19-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (opacifying agent for ceramic whiteware).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 60).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25277, Apr. 27, 2012]
            
            
              § 721.10383
              Urea, N,N′-(methyl-1,3-phenylene)bis[N′,N′-bis[3-polyalkyleneamino]-, compd. with formaldehyde polymer with phenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as urea, N,N′-(methyl-1,3-phenylene)bis[N′,N′-bis[3-polyalkyleneamino]-, compd. with formaldehyde polymer with phenol (PMN P-10-324) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 43).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25277, Apr. 27, 2012]
            
            
              § 721.10384
              Substituted alkanolamine phenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted alkanolamine phenol (PMN P-10-332) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25277, Apr. 27, 2012]
            
            
              § 721.10385
              Phenoxy alkyl ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as phenoxy alkyl ether (PMN P-10-344) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [77 FR 25278, Apr. 27, 2012]
            
            
              § 721.10386
              Substituted phenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted phenol (PMN P-10-361) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25278, Apr. 27, 2012]
            
            
              § 721.10387
              Substituted bis-phenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted bis-phenol (PMN P-10-362) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25278, Apr. 27, 2012]
            
            
              § 721.10388
              Bisphospite nickel cyanoalkyl complex (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as bisphospite nickel cyanoalkyl complex (PMN P-10-364) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 5).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25278, Apr. 27, 2012]
            
            
              § 721.10389
              Styrene, copolymer with acrylic acid, salt with alkoxylated alkenylamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as styrene, copolymer with acrylic acid, salt with alkoxylated alkenylamine (PMN P-10-401) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 27). Where primary, secondary, and tertiary waste treatment will occur, or treatment in a lined self-contained solar evaporation pond where UV light will degrade the substance, the number of kilograms per day per site is calculated after wastewater treatment.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25278, Apr. 27, 2012]
            
            
              § 721.10390
              Acetoacetanilide reaction product with multifunctional acrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acetoacetanilide reaction product with multifunctional acrylate (PMN P-10-403) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25278, Apr. 27, 2012]
            
            
              § 721.10391
              Copper gallium indium selenide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as copper gallium indium selenide (PMN P-10-424; CAS No. 144972-86-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c). The following NIOSH-certified respirators with an assigned protection factor (APF) of at least 10 meet the minimum requirements for § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose- fitting hood or helmet and high efficiency particulate air (HEPA) filters;
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters; or
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (1) As an alternative to the respiratory requirements listed in paragraph (a)(2)(i), a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) of 1.5 mg/m3 as an 8-hour time-weighted-average. Persons who wish to pursue NCELs as an alternative to the § 721.63 respirator requirements may request to do so under § 721.30.
              (2) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iv) (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 1.5 mg/m3), and (g)(5).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (f), (g), and (h) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25279, Apr. 27, 2012]
            
            
              § 721.10392
              Halo substituted sulfamidylbenzyluracil (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halo substituted sulfamidylbenzyluracil (PMN P-10-426) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(b) and (g).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25279, Apr. 27, 2012]
            
            
              § 721.10393
              Sodium bromide MDA complex (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as sodium bromide MDA complex (PMN P-10-433) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25279, Apr. 27, 2012]
            
            
              § 721.10394
              Copolymer of anhydride, a diol and a disubstituted diol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as copolymer of anhydride, a diol and a disubstituted diol (PMN P-10-436) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 55).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25279, Apr. 27, 2012]
            
            
              § 721.10395
              Fatty acids, C14-18 and C16-18 unsatd., polymers with adipic acid and triethanolamine, di-Me sulfate-quaternized.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as fatty acids, C14-18 and C16-18 unsat., polymers with adipic acid and triethanolamine, di-Me sulfate-quaternized (PMN P-10-458; CAS No. 1211825-32-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 5).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25279, Apr. 27, 2012]
            
            
              § 721.10396
              Dimethyl siloxy-polyfluoro methyl siloxy-poly(oxyalkylenediyl) methyl siloxy copolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dimethyl siloxy-polyfluoro methyl siloxy-poly(oxyalkylenediyl) methyl siloxy copolymer (PMN P-10-470) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (recording and reporting of certain fluorinated impurities in the starting raw material, and manufacture of the PMN substance not to exceed the maximum established impurity levels of certain fluorinated impurities) and (t).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [77 FR 25280, Apr. 27, 2012]
            
            
              § 721.10397
              Alkyl acrylate-polyfluoro methacrylate-poly(oxyalkylenediyl)-methacrylates (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkyl acrylate-polyfluoro methacrylate-poly(oxyalkylenediyl)- methacrylates (PMNs P-10-471 and P-10-472) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (recording and reporting of certain fluorinated impurities in the starting raw material, and manufacture of the PMN substances not to exceed the maximum established impurity levels of certain fluorinated impurities) and (t).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [77 FR 25280, Apr. 27, 2012]
            
            
              § 721.10398
              Poly(oxy-1,2-ethanediyl),. alpha., -monoalkyl ethers-.omega.-mono (hydrogen maleate)- (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as poly(oxy-1,2-ethanediyl), .alpha., -monoalkyl ethers-.omega.-mono (hydrogen maleate)- (PMN P-10-495) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25280, Apr. 27, 2012]
            
            
              § 721.10399
              Benzoic acid azo-substituted pyridine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as benzoic acid azo-substituted pyridine (PMN P-10-501) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25280, Apr. 27, 2012]
            
            
              § 721.10400
              Oxirane, 2-ethyl-, polymer with oxirane, mono-C12-14-sec-alkyl ethers.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2-ethyl-, polymer with oxirane, mono-C12-14-sec-alkyl ethers (PMN P-10-517; CAS No. 1013910-41-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 14), where the amount of substance reasonably likely to be removed during waste pretreatment prior to release may be subtracted in calculating the number of kilograms released.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25280, Apr. 27, 2012]
            
            
              § 721.10401
              Oxirane, 2-ethyl-, polymer with oxirane, mono-C11-15-sec-alkyl ethers.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2-ethyl-, polymer with oxirane, mono C11-15-sec-alkyl ethers (PMN P-10-518; CAS No. 1022990-65-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 20), where the amount of substance reasonably likely to be removed during waste pretreatment prior to release may be subtracted in calculating the number of kilograms released.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25280, Apr. 27, 2012]
            
            
              § 721.10408
              Poly[oxy(methyl-1,2-ethanediyl)], .alpha.-[2-[[2,2-dimethyl-3-[(1-oxododecyl) oxy]propylidene] amino] methylethyl]-.omega.-[2-[[2,2-dimethyl-3-[(1-oxododecyl)oxy]propylidene] amino]methylethoxy]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly[oxy(methyl-1,2-ethanediyl)], .alpha.-[2-[[2,2-dimethyl-3-[(1-oxododecyl)oxy]propylidene] amino] methylethyl]-.omega.-[2-[[2,2-dimethyl-3-[(1-oxododecyl)oxy]propylidene]amino] methylethoxy]- (PMN P-10-556; CAS No. 613246-75-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 25282, Apr. 27, 2012]
            
            
              
              § 721.10409
              Poly(oxyalkylenediyl), .alpha.-[[[methyl-3- [[[(polyfluoroalkyl)oxy]carbonyl] amino]phenyl]amino]carbonyl]- .omega.-methoxy-(generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as poly(oxyalkylenediyl), .alpha.-[[[methyl-3- [[[(polyfluoroalkyl) oxy]carbonyl] amino]phenyl]amino] carbonyl]- .omega.-methoxy- (PMN P-11-217) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (recording and reporting of certain fluorinated impurities in the starting raw material, and manufacture of the PMN substance not to exceed the maximum established impurity levels of certain fluorinated impurities) and (t).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [77 FR 25282, Apr. 27, 2012]
            
            
              § 721.10410
              Polyether ester acid compound with a polyamine amide (generic) (P-05-714).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyether ester acid compound with a polyamine amide (PMN P-05-714) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (additive for industrial paints, industrial coatings, and architectural coatings).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 24624, Apr. 25, 2012]
            
            
              § 721.10411
              Alkanenitrile, bis(cyanoalkyl)amino (generic) (P-07-537).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkanenitrile, bis(cyanoalkyl)amino (PMN P-07-537) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(5), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 1.0 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirator with an assigned protection factor (APF) of at least 5 meets the minimum requirements for § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters; NIOSH-certified powered air-purifying respirator equipped with a loose- fitting hood or helmet and high efficiency particulate air (HEPA) filters; NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (full-face) and HEPA filters; or NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (full-face) and HEPA filters.
              (A) As an alternative to the respiratory requirements listed in paragraph (a)(2)(i), a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 70 microgram/cubic meter (µg/m3) as an 8-hour time-weighted average. Persons who wish to pursue NCELs as an alternative to the § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will receive NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e)(concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(iv), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv) (use respiratory protection, or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 70 µg/m3), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), (g)(4)(iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h) and (q).
              (iv) Disposal. Requirements as specified in § 721.85(a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2).
              (v) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [77 FR 24624, Apr. 25, 2012]
            
            
              § 721.10412
              Phosphonic acid ester (generic) (P-07-706).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as phosphonic acid ester (PMN P-07-706) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2), (a)(3), (a)(4), (a)(5), (a)(6)(i), (a)(6)(v), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 0.1 percent) and (c). The following National Institute for Occupational Safety and Health (NIOSH)-approved respirators with an assigned protection factor (APF) of 15 meet the minimum requirements for § 721.63 (a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with the appropriate gas/vapor cartridges (organic vapor, acid gas, or substance-specific); NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and the appropriate gas/vapor cartridges (organic vapor, acid gas, or substance-specific); NIOSH-certified powered air-purifying respirator with a tight-fitting facepiece (full-face) and equipped with the appropriate gas/vapor cartridges (organic vapor, acid gas, or substance-specific); NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (full-face); or NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a loose-fitting hood or helmet or a tight-fitting facepiece (full-face) if no cartridge service life testing is available.

              (A) As an alternative to the respiratory requirements listed in paragraph (a)(2)(i), a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 1.0 millgram/cubic meter (mg/m3) as an 8-hour time-weighted-average. Persons who wish to pursue NCELs as an alternative to the § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will receive NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(vi), (g)(1)(vii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv) (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 1.0 mg/m3), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [77 FR 24624, Apr. 25, 2012]
            
            
              § 721.10413
              Fluorinated dialkyl ketone (generic) (P-10-135).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fluorinated dialkyl ketone (PMN P-10-135) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(t).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 24625, Apr. 25, 2012]
            
            
              § 721.10414
              Polycyclic polyamine diester organometallic compound (generic) (P-10-358).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as iron(1 + ), chloro[rel-1,5-dimethyl (1R,2S,4R,5S)-9,9-dihydroxy-3-methyl-2,4-di(2-pyridinyl-.kappa.N)-7-[(2-pyridinyl-.kappa.N)methyl]-3,7-diazabicyclo[3.3.1]nonane-1,5-dicarboxylate-.kappa.N3,.kappa.N7]-,chloride (1:1), (OC-6-63)-(PMN P-10-358, CAS No. 478945-46-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2), (a)(3), (a)(6)(i), (a)(6)(ii), (a)(6)(iv), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e) (concentration set at 1.0 percent), (g)(1)(i), (g)(1)(iii), (g)(1)(iv), (g)(1)(viii), (g)(2)(i), (g)(2)(v), (g)(3)(i), (g)(3)(ii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j), (t), (v)(1), (v)(2), (w)(1), (w)(2), (x)(1), and (x)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [77 FR 24625, Apr. 25, 2012]
            
            
              § 721.10415
              3H-indolium, 2-[2-[3-[2-(1,3-dihydro-1,3,3-trimethyl-2H-indol-2-ylidene)ethylidene]-2-[(1-phenyl-1H-tetrazol-5-yl)thio]-1-cyclohexen-1-yl]ethenyl]-1, 3, 3-trimethyl-, chloride (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 3H-indolium, 2-[2-[3-[2-(1,3-dihydro-1,3,3-trimethyl-2H-indol-2-ylidene)ethylidene]-2-[(1-phenyl-1H-tetrazol-5-yl)thio]-1-cyclohexen-1-yl]ethenyl]-1, 3, 3-trimethyl-, chloride (1:1) (PMN P-11-128, CAS No. 440102-72-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (10,000 kilogram (kg)).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance,
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 24625, Apr. 25, 2012]
            
            
              § 721.10416
              Brominated polyphenyl ether (generic) (P-11-264).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as brominated polyphenyl ether (PMN P-11-264) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (manufacture of the substance at a molecular weight greater than or equal to that described in PMN P-11-264), § 721.80 (k) (manufacture at the facility described in PMN P-11-264 or by the process described in PMN P-11-264 (changes in manufacturing processes include, but are not limited to, changes in feedstock, reaction conditions, and/or product isolation and purification) unless the brominated dibenzodioxin (BDD)/brominated dibenzofuran (BDF) testing (EPA Test Method 8290A) required in the consent order is conducted at the new facility or for the new manufacturing method and the test results submitted to EPA within 16 months of changing the manufacturing process or commencement of manufacture at a different facility; manufacture of the substance where levels of the fifteen BDD/BDF congeners are detected at or below the Levels of Quantification (LOQs) published in EPA's Dioxin test rule (40 CFR 766.27)).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 24626, Apr. 25, 2012]
            
            
              § 721.10417
              Biphenyl alkyl morpholino ketone (generic) (P-11-338).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as biphenyl alkyl morpholino ketone (PMN P-11-338) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 24626, Apr. 25, 2012]
            
            
              § 721.10418
              1,2-Cyclohexanedicarboxylic acid, 1-butyl 2-(phenylmethyl) ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance is identified as 1,2-cyclohexanedicarboxylic acid, 1-butyl 2-(phenylmethyl) ester (PMN P-11-481, CAS No. 1200806-67-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 24626, Apr. 25, 2012]
            
            
              § 721.10419
              Tetrafluoroethylene chlorotrifluoroethylene copolymer (generic) (P-11-561).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tetrafluoroethylene chlorotrifluoroethylene copolymer (PMN P-11-561) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (manufacture, processing, distribution in commerce, and use of PMN P-11-561 substance only as a polymer in automotive fuel hoses; analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 24626, Apr. 25, 2012]
            
            
              § 721.10420
              Fluoropolymers (generic) (P-11-567, P-11-568, and P-11-569).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fluoropolymers (PMNs P-11-567, P-11-568, and P-11-569) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substances after it has been completely reacted (cured). These PMN substances, which have been molded into final articles and which are recycled into non-virgin raw material are again subject to the requirements of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive this substance from the employer are provided a MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 24626, Apr. 25, 2012]
            
            
              § 721.10421
              Mercaptoalkoxysilane (generic) (P-11-594).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as mercaptoalkoxysilane (PMN P-11-594) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 24627, Apr. 25, 2012]
            
            
              § 721.10422
              Phenol, 2-[[[3-(1H-imidazol-1-yl)propyl]imino]phenylmethyl]-5-(octyloxy)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phenol, 2-[[[3-(1H-imidazol-1-yl)propyl]imino]phenylmethyl]-5-(octyloxy)- (PMN P-11-654, CAS No. 1332716-20-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 24627, Apr. 25, 2012]
            
            
              § 721.10423
              Complex strontium aluminate, rare earth doped (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as complex strontium aluminate, rare earth doped (PMNs P-12-22, P-12-23, P-12-24, P-12-25, and P-12-26) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. A significant new use of the substance is a use other than manufacture, processing, or use where no more than 5 percent of particles are less than 10 microns.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 6475, Feb. 4, 2014]
            
            
              § 721.10424
              Benzoic acid, 4-(1,1-dimethylethyl)-, methyl.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzoic acid, 4-(1,1-dimethylethyl)-, methyl (PMN P-12-33, CAS No. 26537-19-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 24627, Apr. 25, 2012]
            
            
              § 721.10425
              Substituted alkylamides (generic) (P-12-51 and P-12-52).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as substituted alkylamides (PMNs P-12-51 and P-12-52) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 24627, Apr. 25, 2012]
            
            
              § 721.10426
              1-Octadecanol, manuf. of, distn. lights, fractionation heavies, distn. lights.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-octadecanol, manuf. of, distn. lights, fractionation heavies, distn. lights (PMN P-00-535; CAS No. 243640-46-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j)(feedstock for esterification).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61140, Oct. 5, 2012]
            
            
              § 721.10427
              Aminoalkanol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aminoalkanol (PMN P-96-308) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 600).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58690, Sept. 21, 2012]
            
            
              § 721.10428
              Fatty acids, C 18-unsatd., dimers, reaction products with 1-piperazineethanamine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as fatty acids, C18-unsatd., dimers, reaction products with 1-piperazineethanamine (PMN P-96-1021; CAS No. 206565-90-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58690, Sept. 21, 2012]
            
            
              § 721.10429
              Fatty acids, C 18-unsatd., dimers, reaction products with 1-piperazineethanamine and tall-oil fatty acids.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as fatty acids, C18-unsatd., dimers, reaction products with 1-piperazineethanamine and tall-oil fatty acids (PMN P-96-1022; CAS No. 206565-89-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58690, Sept. 21, 2012]
            
            
              § 721.10430
              Tetra alkyl ammonium salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tetra alkyl ammonium salt (PMN P-97-823) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Hazard communication program. Requirements as specified in § 721.72(a) and (c)(2) (the following statement must be included in the material safety data sheet (MSDS): “The results of an eye irritation test in rabbits resulted in deaths at levels of the PMN substance greater than 25 percent concentration”).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (use of the substance as described in the PMN at concentrations less than or equal to 25 percent).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (h), and (i) and are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 58690, Sept. 21, 2012]
            
            
              § 721.10431
              Phosphoric acid esters (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as phosphoric acid esters (PMNs P-98-141 and P-98-142) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 100).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58690, Sept. 21, 2012]
            
            
              § 721.10432
              1,2,4,5,7,8-Hexoxonane, 3,6,9-triethyl-3,6,9-trimethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2,4,5,7,8-hexoxonane, 3,6,9-triethyl-3,6,9-trimethyl-. (PMN P-98-1028; CAS No. 24748-23-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (viscosity modifier in the manufacture of polypropylene manufactured and supplied as a solution in at least 40 percent mineral spirits).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58691, Sept. 21, 2012]
            
            
              § 721.10433
              Cyclopentene, 1,2,3,3,4,4,5,5-octafluoro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as cyclopentene, 1,2,3,3,4,4,5,5-octafluoro- (PMN P-99-184; CAS No. 559-40-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (j) (dry etching agent and chemical vapor deposition agent for the production of semiconductors).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58691, Sept. 21, 2012]
            
            
              § 721.10434
              Cyclopentane, 1,1,2,2,3,3,4-heptafluoro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as cyclopentane, 1,1,2,2,3,3,4-heptafluoro- (PMN P-99-214; CAS No. 15290-77-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (j) (solvent and a cleaning and drying agent), and (o).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58691, Sept. 21, 2012]
            
            
              § 721.10435
              Phenol, 2-(1-methyl-1-phenylethyl)-4-(1,1,3,3-tetramethylbutyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phenol, 2-(1-methyl-1-phenylethyl)-4-(1,1,3,3-tetramethylbutyl)- (PMN P-99-1179; CAS No. 73936-80-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58691, Sept. 21, 2012]
            
            
              § 721.10436
              Amine neutralized phosphated polyesters (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as amine neutralized phosphated polyesters (PMN P-99-1217 and P-99-1218) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (50,000 kilograms combined for the substances identified in PMNs P-99-1217 and P-99-1218).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58691, Sept. 21, 2012]
            
            
              § 721.10437
              Sulfonic acid, linear xylene alkylate, mono, sodium salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as sulfonic acid, linear xylene alkylate, mono, sodium salts (PMNs P-99-1280, P-99-1281, and P-99-1282) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (enhanced oil recovery surfactants).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58691, Sept. 21, 2012]
            
            
              § 721.10438
              Dialkyl hydroxybenzenealkanoic acid ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dialkyl hydroxybenzenealkanoic acid ester (PMN P-00-346) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iv), (g)(2)(i), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [77 FR 58692, Sept. 21, 2012]
            
            
              § 721.10439
              1,3-Dioxolan-2-one, 4-ethenyl.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,3-dioxolan-2-one, 4-ethenyl (PMN P-00-635; CAS No. 4427-96-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 58692, Sept. 21, 2012]
            
            
              § 721.10440
              Diphosphoric acid, polymers with ethoxylated reduced Me esters of reduced polymd. oxidized tetrafluoroethylene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as diphosphoric acid, polymers with ethoxylated reduced Me esters of reduced polymd. oxidized tetrafluoroethylene (PMN P-00-1165; CAS No. 200013-65-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o) and (y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58692, Sept. 21, 2012]
            
            
              § 721.10441
              1,2-Benzenedicarboxylic acid, di-C 7-14-branched and linear alkyl esters.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2-benzenedicarboxylic acid, di-C7-14-branched and linear alkyl esters (PMN P-01-382; CAS No. 309934-68-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o) (use as plasticizers for flexible polyvinyl chloride not to include children's toys (e.g., pacifiers, rattles, and teethers)).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58692, Sept. 21, 2012]
            
            
              § 721.10442
              1,2-Benzenedicarboxylic acid, di-C 6-14-branched and linear alkyl esters.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2-benzenedicarboxylic acid, di-C6-14-branched and linear alkyl esters (PMN P-01-383; CAS No. 309934-69-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o) (use as plasticizers for flexible polyvinyl chloride not to include children's toys (e.g., pacifiers, rattles, and teethers)).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58692, Sept. 21, 2012]
            
            
              § 721.10443
              Ethoxylated alkylphenol sulfate, ammonium salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as ethoxylated alkylphenol sulfate, ammonium salt (PMN P-01-470) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (manufacture and import of the PMN substance according to the chemical composition section of the consent order where the substance must have either a mean number of moles of ethoxy groups greater than or equal to 10, or the average number molecular weight is greater than 950 daltons).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58692, Sept. 21, 2012]
            
            
              § 721.10444
              Propanol, mercapto-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propanol, mercapto- (PMN P-01-499; CAS No. 63947-56-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 11).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58692, Sept. 21, 2012]
            
            
              § 721.10445
              2-Propen-1-ol, reaction products with hydrogen sulfide, distn. residues.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propen-1-ol, reaction products with hydrogen sulfide, distn. residues (PMN P-01-500; CAS No. 374078-75-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58693, Sept. 21, 2012]
            
            
              § 721.10446
              1, 9-Cyclohexadecadiene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,9-cyclohexadecadiene (PMN P-01-762; CAS No. 4277-06-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58693, Sept. 21, 2012]
            
            
              § 721.10447
              17-Oxabicyclo[14.1.0]heptadec-8-ene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 17-oxabicyclo[14.1.0]heptadec-8-ene (PMN P-01-829; CAS No. 34748-97-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), (a)(4) (National Institute for Occupational Safety and Health (NIOSH)-certified air purifying respirator equipped with a high efficiency particulate filter including disposable cartridge), (a)(5)(vii), (b) (concentration set at 1.0 percent), and (c).
              (ii) Release to water. Requirement as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58693, Sept. 21, 2012]
            
            
              § 721.10448
              Acetic acid, hydroxy- methoxy-, methylester, reaction products with substituted alkylamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acetic acid, hydroxymethoxy-, methyl ester, reaction products with substituted alkylamine (PMN P-02-120) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (manufacture and import of the PMN substance according to the average number molecular weight section of the consent order where the average molecular weight is greater than or equal to 850 daltons).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58693, Sept. 21, 2012]
            
            
              § 721.10449
              Aromatic polyester polyol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic polyester polyol (PMN P-02-172) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 40).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58693, Sept. 21, 2012]
            
            
              § 721.10450
              Oxirane, 2-[[3-(trimethoxysilyl)propoxy]methyl]-, reaction products with wollastonite (Ca(SiO 3)).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2-[[3-(trimethoxysilyl)propoxy]methyl]-, reaction products with wollastonite (Ca(SiO3)) (PMN P-02-285; CAS No. 100402-91-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (manufacture and process the PMN substance with an average number aspect ratio no greater than 5, and no more than 15 percent of the PMN substance shall have an aspect ratio greater than 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58694, Sept. 21, 2012]
            
            
              § 721.10451
              Alkyd amide polyol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyd amide polyol (PMN P-02-436) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58694, Sept. 21, 2012]
            
            
              § 721.10452
              9-Octadecenoic acid (9Z)-, 1,1′-(dimethylstannylene) ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 9-octadecenoic acid (9Z)-, 1,1′-(dimethylstannylene) ester (PMN P-02-659; CAS No. 3865-34-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58694, Sept. 21, 2012]
            
            
              § 721.10453
              Polyglycerin alkyl ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyglycerin alkyl ether (PMN P-02-796) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58694, Sept. 21, 2012]
            
            
              § 721.10454
              Propoxylated ethoxylated alkylamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as propoxylated ethoxylated alkylamine (PMN P-02-828) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 80).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58694, Sept. 21, 2012]
            
            
              § 721.10455
              Oxirane, 2,2′,2″-[ethylidynetris(4,1-phenyleneoxymethylene)]tris-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2,2′,2″-[ethylidynetris(4,1-phenyleneoxymethylene)]tris- (PMN P-03-61; CAS No. 87093-13-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58694, Sept. 21, 2012]
            
            
              § 721.10456
              Tristyryl phenol alkoxylate salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tristyryl phenol alkoxylate salt (PMN P-03-104) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58695, Sept. 21, 2012]
            
            
              § 721.10457
              1,2-Benzenedicarboxylic acid, mixed esters with benzyl alc., cyclohexanol, 2-ethyl-1-hexanol, fumaric acid and propylene glycol.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2-benzenedicarboxylic acid, mixed esters with benzyl alc., cyclohexanol, 2-ethyl-1-hexanol, fumaric acid and propylene glycol (PMN P-03-154; CAS No. 464920-01-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58695, Sept. 21, 2012]
            
            
              § 721.10458
              Acrylate of hydroxyimide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acrylate of hydroxyimide (PMN P-03-238) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(v)(2), (w)(2), and (x)(2).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 20).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58695, Sept. 21, 2012]
            
            
              § 721.10459
              Amino-substituted carbopolycycle (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as amino-substituted carbopolycycle (PMN P-03-282) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 50), (a)(6), (b) (concentration set at 0.1 percent), and (c). Best's Viton model 878, Best's Butyl model 878, Barrier Laminated Film, and PVA Supported Polyvinyl Alcohol have been demonstrated to satisfy the requirements of § 721.63(a)(3)(i). Other demonstrated impervious gloves that satisfy § 721.63(a)(3)(i) are permissible. The following respirators meet the minimum requirements of § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting, half-face respirator equipment with N100 (if oil aerosols absent), R100, or P100 filters; NIOSH-certified air-purifying, tight-fitting full-face respirator with N100 (if oil aerosols absent), R100, or P100 filters; NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters; NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters; or NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(vii), and (g)(2).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [77 FR 58695, Sept. 21, 2012]
            
            
              § 721.10460
              Azo nickel complex (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as azo nickel complex (PMN P-03-307) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j), (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58696, Sept. 21, 2012]
            
            
              § 721.10461
              Oxazolidine, 3,3′-methylenebis[5-methyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxazolidine, 3,3′-methylenebis[5-methyl- (PMN P-03-325 and SNUN S-17-4; CAS No. 66204-44-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4) (use of the respirator only applies to inhalation exposures to the substance when manufactured in the United States), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 1,000), (a)(6)(v) and (vi), (b) (concentration set at 0.1 percent), and (c). It is a significant new use for the substance to be unloaded, processed and used other than with fully enclosed equipment.
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b) (concentration set at 0.1 percent), (c), (d), (f), (g)(1)(allergic or sensitization response), (g)(1)(ii), (iii), (v), (vi), and (ix), (g)(2)(i), (ii), (iii), (v), and (iv), (g)(3)(i) and (ii), (g)(4) (do not release to water such that concentrations exceed 40 or 100 ppb in saltwater or freshwater, respectively), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is use other than as a metalworking fluid and an anti-corrosive agent in oilfield operations and hydraulic fluids.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 40 (saltwater) and N = 100 (freshwater)).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58696, Sept. 21, 2012, as amended at 84 FR 36839, July 30, 2019]
            
            
              § 721.10462
              1-Penten-3-one, 1-(4-chlorophenyl)-4,4-dimethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-penten-3-one, 1-(4-chlorophenyl)-4,4-dimethyl- (PMN P-03-354; CAS No. 1577-03-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 30).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58696, Sept. 21, 2012]
            
            
              § 721.10463
              Fatty acid amides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acid amides (PMN P-03-388) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58696, Sept. 21, 2012]
            
            
              § 721.10464
              Fatty acid, reaction products with alkanolamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acid, reaction products with alkanolamine (PMN P-03-461) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58696, Sept. 21, 2012]
               
            
            
              § 721.10465
              2-Propenoic acid, 2- methyl-, 3-hydroxytricyclo [3.3.1.13,7]dec-1-yl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 2-methyl-, 3-hydroxytricyclo[3.3.1.13,7]dec-1-yl ester (PMN P-03-561; CAS No. 115372-36-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(iii), (a)(3), (a)(4) (National Institute for Occupational Safety and Health (NIOSH)-certified respirator with an assigned protection factor (APF) of at least 10), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 1.0 percent), and (c).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (k) and are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58696, Sept. 21, 2012]
            
            
              § 721.10466
              2-Propenoic acid, 2- methyl-, 2-ethyltricyclo [3.3.1.13,7]dec-2-yl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 2-methyl-, 2-ethyltricyclo[3.3.1.13,7]dec-2-yl ester (PMN P-03-563; CAS No. 209982-56-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(iii), (a)(3), (a)(4) (National Institute for Occupational Safety and Health (NIOSH)-certified respirator with an assigned protection factor (APF) of at least 10), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 1.0 percent), and (c).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (k) and are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58697, Sept. 21, 2012]
            
            
              § 721.10467
              2-Propenoic acid, 3- hydroxytricyclo [3.3.1.13,7]dec-1-yl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 3-hydroxytricyclo[3.3.1.13,7]dec-1-yl ester (PMN P-03-564; CAS No. 216581-76-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(iii), (a)(3), (a)(4) (National Institute for Occupational Safety and Health (NIOSH)-certified respirator with an assigned protection factor (APF) of at least 10), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 1.0 percent), and (c).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (k) and are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58697, Sept. 21, 2012]
            
            
              § 721.10468
              2-Propenoic acid, 2- methyltricyclo [3.3.1.13,7]dec-2-yl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 2-methyltricyclo[3.3.1.13,7]dec-2-yl ester (PMN P-03-565; CAS No. 249562-06-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(iii), (a)(3), (a)(4) (National Institute for Occupational Safety and Health (NIOSH)-certified respirator with an assigned protection factor (APF) of at least 10), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 1.0 percent), and (c).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (k) and are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58697, Sept. 21, 2012]
            
            
              § 721.10469
              2-Propenoic acid, 2- ethyltricyclo [3.3.1.13,7]dec-2-yl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 2-ethyltricyclo[3.3.1.13,7]dec-2-yl ester (PMN P-03-566; CAS No. 303186-14-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(iii), (a)(3), (a)(4) (National Institute for Occupational Safety and Health (NIOSH)-certified respirator with an assigned protection factor (APF) of at least 10), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 1.0 percent), and (c).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (k) and are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58697, Sept. 21, 2012]
            
            
              § 721.10470
              Phosphonium, tetrabutyl-, 1,1,2,2,3,3,4,4,4- nonafluoro-1-butanesulfonate (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphonium, tetrabutyl-, 1,1,2,2,3,3,4,4,4-nonafluoro-1-butanesulfonate (1:1) (PMN P-03-567; CAS No. 220689-12-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58697, Sept. 21, 2012]
            
            
              § 721.10471
              2-Propenoic acid, 1,1′- (3-methyl-1,5-pentanediyl) ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 1,1′-(3-methyl-1,5-pentanediyl) ester (PMN P-03-622; CAS No. 64194-22-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58698, Sept. 21, 2012]
            
            
              
              § 721.10472
              1,3-Benzenedi-methanamine, polymers with epichlorohydrin-polyethylene glycol reaction products.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,3-benzenedimethanamine, polymers with epichlorohydrin-polyethylene glycol reaction products (PMN P-03-645; CAS No. 652968-34-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58698, Sept. 21, 2012]
            
            
              § 721.10473
              1-Propanaminium, 3- amino-N-(2-carboxyethyl) -N,N-dimethyl-, N-coco acyl derivs., inner salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-propanaminium, 3-amino-N-(2-carboxyethyl)-N,N-dimethyl-, N-coco acyl derivs., inner salts (PMN P-03-865; CAS No. 499781-63-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 85).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58698, Sept. 21, 2012]
               
            
            
              § 721.10474
              Substituted amino ethane sulfonic acid salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted amino ethane sulfonic acid salt (PMN P-04-107) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58698, Sept. 21, 2012]
            
            
              § 721.10475
              Hexanedioic acid, compd. with N1-(6-aminohexyl)-N1-methyl-1,6-hexanediamine (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as hexanedioic acid, compd. with N1-(6-aminohexyl)-N1-methyl-1,6-hexanediamine (1:1) (PMN P-04-118; CAS No. 659733-29-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (intermediate for polymer manufacture).
              
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 20).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply this section.
              [77 FR 58698, Sept. 21, 2012]
            
            
              § 721.10476
              Oxetane, 3-(bromomethyl)-3-methyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxetane, 3-(bromomethyl)-3-methyl- (PMN P-04-275; CAS No. 78385-26-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58698, Sept. 21, 2012]
            
            
              § 721.10477
              Acrylate ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acrylate ester (PMN P-04-290) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58699, Sept. 21, 2012]
            
            
              § 721.10478
              Polyether polyol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyether polyol (PMN P-04-318) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (intermediate for making urethane polymer).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 30).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58699, Sept. 21, 2012]
            
            
              
              § 721.10479
              Quaternary ammonium compounds, tris(hydrogenated tallow alkyl)methyl, chlorides.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as quaternary ammonium compounds, tris(hydrogenated tallow alkyl)methyl, chlorides (PMN P-04-335; CAS No. 308074-73-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58699, Sept. 21, 2012]
            
            
              § 721.10480
              Trimethylolpropane polyol, aminated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as trimethylolpropane polyol, aminated (PMN P-04-384) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 9).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58699, Sept. 21, 2012]
            
            
              § 721.10481
              Siloxanes and Silicones, Me vinyl, hydroxy-terminated, reaction products with silica.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as Siloxanes and Silicones, Me vinyl, hydroxy-terminated, reaction products with silica (PMN P-04-429; CAS No. 630106-01-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58699, Sept. 21, 2012]
            
            
              § 721.10482
              Siloxanes and Silicones, di-Me, Me vinyl, hydroxy-terminated, reaction products with silica.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as Siloxanes and Silicones, di-Me, Me vinyl, hydroxy-terminated, reaction products with silica (PMN P-04-430; CAS No. 630106-00-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58699, Sept. 21, 2012]
            
            
              § 721.10483
              Siloxanes and Silicones, di-Me, Me vinyl, hydroxy-terminated, reaction products with [(ethenyldimethylsilyl)oxy]-modified silica.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as Siloxanes and Silicones, di-Me, Me vinyl, hydroxy-terminated, reaction products with [(ethenyldimethylsilyl)oxy]-modified silica (PMN P-04-431; CAS No. 630106-04-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58700, Sept. 21, 2012]
            
            
              § 721.10484
              Siloxanes and Silicones, Me vinyl, hydroxy-terminated, reaction products with [(ethenyldimethylsilyl)oxy]-modified silica.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as Siloxanes and Silicones, Me vinyl, hydroxy-terminated, reaction products with [(ethenyldimethylsilyl)oxy]-modified silica (PMN P-04-432; CAS No. 630106-02-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58700, Sept. 21, 2012]
            
            
              § 721.10485
              Reaction products of alcohols, alkyl alcohols, amino alcohols and methanol sodium salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as reaction products of alcohols, alkyl alcohols, amino alcohols and methanol sodium salts (PMN P-04-479) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58700, Sept. 21, 2012]
            
            
              § 721.10486
              Alkyl substituted amino-benzamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl substituted amino-benzamide (PMN P-04-591) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (acetaldehyde scavenger for plastic bottle production).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58700, Sept. 21, 2012]
            
            
              § 721.10487
              Alkylbenzenes sulfonic acids, metal salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkylbenzenes sulfonic acids, metal salts (PMNs P-04-599, P-04-600, P-04-605, and P-04-606) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58700, Sept. 21, 2012]
            
            
              § 721.10488
              Cuprate, [[[[[[[(sulfonaphthalenyl)]azo]- (substitutedphenyl)]azo]- (substitutedsulfonaphthalenyl)] azo]-substituted phenyl-substituted heteromonocycle], sodium salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as cuprate, [[[[[[[(sulfonaphthalenyl)] azo]- (substitutedphenyl)]azo]- (substitutedsulfonaphthalenyl)]azo]-substituted phenyl-substituted heteromonocycle], sodium salts (PMN P-04-636) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(4) (National Institute for Occupational Safety and Health (NIOSH)-certified respirator with an assigned protection factor (APF) of at least 5), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 0.1 percent), and (c).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58700, Sept. 21, 2012]
            
            
              
              § 721.10489
              Substituted aryl sulfonium polyfluorophosphate salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted aryl sulfonium polyfluorophosphate salts (PMN P-04-718) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (v)(1), (v)(2), (w)(1), (w)(2), (x)(1), and (x)(2).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 6).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58701, Sept. 21, 2012]
            
            
              § 721.10490
              HDI biuret, hydroxyethyl methacrylate prepolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as HDI biuret, hydroxyethyl methacrylate prepolymer (PMN P-04-834) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance that have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2), (a)(3), (a)(4), (b) (concentration set at 0.1 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 25 meet the minimum requirements for § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters; NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters; NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters; NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters; or NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (A) As an alternative to the respiratory requirements listed in paragraph (a)(2)(i), a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.05 mg/m3 as an 8-hour time-weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [77 FR 58701, Sept. 21, 2012]
            
            
              § 721.10491
              Benzenepropanal,.alpha.-methyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzenepropanal,.alpha.-methyl- (PMN P-05-55; CAS No. 5445-77-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58701, Sept. 21, 2012]
            
            
              § 721.10492
              Trisphenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as trisphenol (PMN P-05-301) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 20).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58701, Sept. 21, 2012]
            
            
              § 721.10493
              Tris-alkyl-alkoxy melamine polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tris-alkyl-alkoxy melamine polymer (PMN P-05-417) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 5).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58701, Sept. 21, 2012]
            
            
              § 721.10494
              Reaction product of trimethylolpropane triacrylate and alkylene imine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as reaction product of trimethylolpropane triacrylate and alkylene imine (PMN P-05-501) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 5).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58701, Sept. 21, 2012]
            
            
              § 721.10495
              Metal silicate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as metal silicate (PMN P-05-634) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58701, Sept. 21, 2012]
            
            
              § 721.10496
              Amino alkoxy polydimethylsiloxane, hydroxy-terminated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as amino alkoxy polydimethylsiloxane, hydroxy-terminated (PMN P-06-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58702, Sept. 21, 2012]
            
            
              § 721.10497
              Substituted alkyl ester, hydrolysis products with silica and substituted silane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as substituted alkyl ester, hydrolysis products with silica and substituted silane (PMNs P-06-276 and P-06-279) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(iv), (a)(3), (a)(4), (b) (concentration set 1.0 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 5 meet the requirements of § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters; NIOSH-certified air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters; NIOSH-certified powered air-purifying respirator equipped with a tightfitting facepiece (full-face) and HEPA filters; or NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 58702, Sept. 21, 2012]
            
            
              § 721.10498
              Substituted alkyl ester, hydrolysis products with silica (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as substituted alkyl ester, hydrolysis products with silica (PMNs P-06-277 and P-06-280) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(iv), (a)(3), (a)(4), (b) (concentration set at 1.0 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 5 meet the requirements of § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters; NIOSH-certified air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters; NIOSH-certified powered air-purifying respirator equipped with a tightfitting facepiece (full-face) and HEPA filters; or NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 58703, Sept. 21, 2012]
            
            
              § 721.10499
              Substituted silane, hydrolysis products with silica (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as substituted silane, hydrolysis products with silica (PMNs P-06-278 and P-06-281) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(iv), (a)(3), (a)(4), (b) (concentration set at 1.0 percent), and (c). The following National Institute for Occupational Safety and Health NIOSH-certified respirators with an assigned protection factor (APF) of at least 5 meet the requirements of § 721.63(a)(4): NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters; NIOSH-certified air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters; NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (full-face) and HEPA filters; or NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 58703, Sept. 21, 2012]
            
            
              § 721.10500
              Acrylated mixed metal oxides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acrylated mixed metal oxides (PMN P-06-341) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j), (v)(1), (w)(1), and (x)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 58703, Sept. 21, 2012]
            
            
              § 721.10501
              Tridecyl phthalate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tridecyl phthalate (PMN P-06-542) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58703, Sept. 21, 2012]
            
            
              § 721.10502
              Modified triethylene glycol dithiol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified triethylene glycol dithiol (PMN P-06-616) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58703, Sept. 21, 2012]
            
            
              
              § 721.10503
              1,2-Ethanediol, 1-carbamate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2-ethanediol, 1-carbamate (PMN P-06-622; CAS No. 5395-01-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(2)(i), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58703, Sept. 21, 2012]
            
            
              § 721.10504
              Surface modified magnesium hydroxide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as surface modified magnesium hydroxide (PMN P-06-682) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j) (compatibilizer for flame retardant for plastics) and (s) (100,000 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58704, Sept. 21, 2012]
            
            
              § 721.10505
              Phosphoric acid, mixed mono- and diesters with 2-ethyl-1-hexanol and polyethylene glycol mono-C 12-16-alkyl ethers.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphoric acid, mixed mono- and diesters with 2-ethyl-1-hexanol and polyethylene glycol mono-C12-16-alkyl ethers (PMN P-06-694; CAS No. 882693-50-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j) and (s) (75,000 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58704, Sept. 21, 2012]
            
            
              § 721.10506
              Alkylated phenols (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkylated phenols (PMNs P-07-11 and P-08-29) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58704, Sept. 21, 2012]
            
            
              § 721.10507
              Biphenyl substituted benzopyran (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as biphenyl substituted benzopyran (PMN P-07-107) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58704, Sept. 21, 2012]
            
            
              § 721.10508
              Alkene substituted Bis phenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkene substituted bis phenol (PMN P-07-161) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58704, Sept. 21, 2012]
            
            
              § 721.10509
              Pentane, 1,1,1,2,3,3-hexafluoro-4-(1,1,2,3,3,3-hexafluoropropoxy)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as pentane, 1,1,1,2,3,3-hexafluoro-4-(1,1,2,3,3,3-hexafluoropropoxy)- (PMN P-07-204; CAS No. 870778-34-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (b)(concentration set at 1.0 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use of the substance other than for the specific confidential industrial solvent uses identified in the amended premanufacture notice (PMN).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (e), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [80 FR 12087, Mar. 6, 2015]
            
            
              § 721.10510
              Alkylaminoalcohol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylaminoalcohol (PMN P-07-319) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58705, Sept. 21, 2012]
            
            
              § 721.10511
              Quaternary ammonium salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as quaternary ammonium salts (PMNs P-07-320, P-07-321, P-07-322, P-07-323, and P-07-324) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 58705, Sept. 21, 2012]
            
            
              § 721.10512
              Fatty acid maleic acid amides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acid maleic acid amides (PMNs P-07-563 and P-07-564) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58705, Sept. 21, 2012]
            
            
              § 721.10513
              Aromatic acrylate monomer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic acrylate monomer (PMN P-07-599) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58705, Sept. 21, 2012]
            
            
              § 721.10514
              [1,1'-Biphenyl]-2,2'-disulfonic acid, 4-[2-(4,5-dihydro-3-methyl-5-oxo-1-phenyl-1H-pyrazol-4-yl)diazenyl]-4'-[2-(2-hydroxy-1-naphthalenyl)diazenyl]-, sodium salt (1:2).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as [1,1'-Biphenyl]-2,2'-disulfonic acid, 4-[2-(4,5-dihydro-3-methyl-5-oxo-1-phenyl-1H-pyrazol-4-yl)diazenyl]-4'-[2-(2-hydroxy-1-naphthalenyl)diazenyl]-, sodium salt (1:2) (PMN P-07-679; CAS No. 6470-20-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (v)(2), and (x)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 58705, Sept. 21, 2012]
            
            
              § 721.10515
              Partially fluorinated alcohol substituted glycols (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as partially fluorinated alcohol substituted glycols (PMNs P-10-58, P-10-59, P-10-60, and P-10-184) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (manufacture of the PMN substances according to the chemical synthesis and composition section of the TSCA section 5(e) consent order, including analysis, reporting, and limitations of maximum impurity levels of certain fluorinated impurities; manufacture and import of P-10-60 and P-10-184 other than when the mean number of moles of the ethoxy group is between 3 and 11 or the average number molecular weight is between 496 and 848 daltons based on the amounts of raw materials charged to the reactor; manufacture and import of P-10-58 and P-10-59 only as intermediates for the manufacture of P-10-60), and (q).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of these substances, except the recordkeeping requirements for § 721.125(b) and (c) do not apply to importers or processors when any one of the substances are contained in a formulation at less than 3 weight percent.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [78 FR 55635, Sept. 11, 2013, as amended at 80 FR 70175, Nov. 13, 2015]
            
            
              § 721.10516
              Perfluorinated alkylthio betaine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as perfluorinated alkylthio betaine (PMN P-10-405) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the company becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive this substance from the employer are provided a MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (analysis, reporting, and limitation of maximum impurity levels of certain fluorinated impurities as described in the chemical composition section of the consent order), (q), and (t).
              (iii) Disposal. Requirements as specified in § 721.85(a)(1).
              (iv) Release to water. Requirements as specified in § 721.90(b)(4) and (c)(4) (N = 50 for the specific release waste streams specified in the consent order).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (i), (j), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraphs (a)(2)(ii) and (iv) of this section.
              [77 FR 48872, Aug. 15, 2012]
            
            
              § 721.10517
              Alkyl methacrylates, polymer with substituted carbomonocycle, hydroxymethyl acrylamide and fluorinatedalkyl acrylate (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl methacrylates, polymer with substituted carbomonocycle, hydroxymethyl acrylamide and fluorinatedalkyl acrylate (PMN P-10-485) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.

              (B) The employer must ensure that persons who will receive this substance from the employer are provided a MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (Monitoring of the effluent waste water stream during manufacture in addition to any existing NPDES permit. Monitoring data will be collected on the confidential analytes and submitted to the Agency quarterly. Analysis, reporting, and limitation of maximum impurity levels of certain fluorinated impurities.).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 48873, Aug. 15, 2012]
            
            
              § 721.10518
              Diethylene glycol, polymer with diisocyanatoalkane, polyethylene glycol monomethyl ether- and fluorinatedalkanol-blocked (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as diethylene glycol, polymer with diisocyanatoalkane, polyethylene glycol monomethyl ether- and fluorinatedalkanol-blocked (PMN P-11-48) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive this substance from the employer are provided a MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (Monitoring of the effluent waste water stream during manufacture in addition to any existing NPDES permit. Monitoring data will be collected on the confidential analytes and submitted to the Agency quarterly. Analysis, reporting, and limitation of maximum impurity levels of certain fluorinated impurities.).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 48873, Aug. 15, 2012]
            
            
              § 721.10519
              Perfluoroalkyl acrylate copolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as perfluoroalkyl acrylate copolymer (PMN P-11-63) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive this substance from the employer are provided a MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), (o)(use in a consumer product that could be spray applied), and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 48873, Aug. 15, 2012]
            
            
              § 721.10520
              Acetylated fatty acid glycerides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acetylated fatty acid glycerides (PMN P-11-160) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured) or entrained in a film.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 48873, Aug. 15, 2012]
            
            
              § 721.10521
              Fluorosurfactant (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fluorosurfactant (PMN P-11-181) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive this substance from the employer are provided a MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (manufacture of the PMN substance according to the chemical composition section of the consent order, including analyzing and reporting to EPA the average number molecular weight at each manufacturing facility at the time of initial commencement and annually thereafter, and where the mean number of moles of each PPO unit must be greater than or equal to 5) and (t).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 48874, Aug. 15, 2012]
            
            
              § 721.10522
              Perfluoroalkylethyl methacrylate copolymer with dialkylaminoethylmethacrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as perfluoroalkylethyl methacrylate copolymer with dialkylaminoethylmethacrylate (PMN P-11-203) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive this substance from the employer are provided a MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (any amount after September 30, 2014).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 48874, Aug. 15, 2012]
            
            
              § 721.10523
              Perfluoroalkylethyl methacrylate copolymer with hydroxymethyl acrylamide, vinyl chloride and long chain fatty alkyl acrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as perfluoroalkylethyl methacrylate copolymer with hydroxymethyl acrylamide, vinyl chloride and long chain fatty alkyl acrylate (PMN P-11-247) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive this substance from the employer are provided a MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (any amount after March 31, 2015).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 48875, Aug. 15, 2012]
            
            
              § 721.10524
              Fluorinated alkylsulfonamidol urethane polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fluorinated alkylsulfonamidol urethane polymer (PMN P-11-384) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (production limits set at 150,000 kilograms and at 550,000 kilograms).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 48875, Aug. 15, 2012]
            
            
              § 721.10525
              Alkoxy dialkyl aminoalkanol carboxylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkoxy dialkyl aminoalkanol carboxylate (PMNs P-11-411, P-11-412, P-11-413 and P-11-414) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4)(N = 17).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 48875, Aug. 15, 2012]
            
            
              § 721.10526
              2-Propenoic acid, 2- methyl-, 2-hydroxyethyl ester, telomers with C 18-26-alkyl acrylate, 1-dodecanethiol, N-(hydroxymethyl)-2-methyl-2-propenamide, polyfluorooctyl methacrylate and vinylidene chloride, 2,2′-[1,2-diazenediylbis(1-methylethylidene)bis[4,5-dihydro-1H-imidazole] hydrochloride (1:2)-initiated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 2-propenoic acid, 2-methyl-, 2-hydroxyethyl ester, telomers with C18-26-alkyl acrylate, 1-dodecanethiol, N-(hydroxymethyl)-2-methyl-2-propenamide, polyfluorooctyl methacrylate and vinylidene chloride, 2,2′-[1,2-diazenediylbis(1-methylethylidene)bis[4,5-dihydro-1H-imidazole] hydrochloride (1:2)-initiated (PMN P-11-557) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive this substance from the employer are provided a MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (Manufacture of the PMN substance according to the chemical composition section of the consent order, where the company must analyze and report certain starting raw material impurities, and within the maximum established levels of certain fluorinated impurities of the PMN substances), (j) (use in a consumer product that could be spray applied), and (t).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), and (i) are applicable to manufacturers, importers, and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 48875, Aug. 15, 2012]
            
            
              § 721.10527
              Perfluoroalkylethyl methacrylate copolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as perfluoroalkylethyl methacrylate copolymer (PMN P-11-646) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive this substance from the employer are provided a MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (any amount after March 31, 2015).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 48876, Aug. 15, 2012]
            
            
              § 721.10528
              Modified fluorinated acrylates (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as modified fluorinated acrylates (PMNs P-12-30, P-12-31, and P-12-32) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.

              (B) The employer must ensure that persons who will receive this substance from the employer are provided a MSDS as described in § 721.72(c) containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (Monitoring of the effluent waste water stream during manufacture in addition to the existing NPDES permit. Monitoring data will be collected on the confidential analytes and submitted to the Agency quarterly. Analysis, reporting, and limitation of maximum impurity levels of certain fluorinated impurities.).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 48876, Aug. 15, 2012]
            
            
              § 721.10529
              Cobalt iron manganese oxide, carboxylic acid-modified (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as cobalt iron manganese oxide, carboxylic acid-modified (PMN P-12-35) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72(c) and (g) (do not release to water).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (j) (ferrite dispersion ink additive to ensure magnetic performance characteristics), (o), (v)(2), and (x)(2).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 48877, Aug. 15, 2012]
            
            
              § 721.10530
              Acrylate manufacture byproduct distillation residue (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance is identified generically as acrylate manufacture byproduct distillation residue (PMN P-12-87) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance,
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 48877, Aug. 15, 2012]
            
            
              § 721.10531
              Distillation bottoms from manufacture of brominated cycloalkanes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as distillation bottoms from manufacture of brominated cycloalkanes (PMN P-12-149) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 48877, Aug. 15, 2012]
            
            
              § 721.10532
              Tar, brown coal.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as tar, brown coal (PMN P-12-167, CAS No. 101316-83-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Record keeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 48877, Aug. 15, 2012]
            
            
              § 721.10533
              Amine-modified urea-formaldehyde polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as amine-modified urea-formaldehyde polymer (PMN P-12-182) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 56).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 48877, Aug. 15, 2012]
            
            
              § 721.10534
              Brominated aliphatic alcohol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as brominated aliphatic alcohol (PMN P-12-260) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 48877, Aug. 15, 2012]
            
            
              § 721.10535
              Phosphonium, tributyltetradecyl-, chloride (1:1).

              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphonium, tributyltetradecyl-, chloride (1:1) (PMN P-12-275; CAS No. 81741-28-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Record keeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 48877, Aug. 15, 2012]
            
            
              § 721.10536
              Long-chain perfluoroalkyl carboxylate chemical substances.
              (a) Definitions. The definitions in § 721.3 apply to this section. In addition, the following definition applies: Carpet means a finished fabric or similar product intended to be used as a floor covering. This definition excludes resilient floor coverings such as linoleum and vinyl tile.
              (b) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified below, where 5 < n < 21 or 6 < m < 21, are subject to reporting under this section for the significant new uses described in paragraph (b)(2) of this section.
              (i) CF3(CF2)n-COO-M where M = H − or any other group where a formal dissociation can be made;
              (ii) CF3(CF2)n-CH = CH2;
              (iii) CF3(CF2)n-C( = O)-X where X is any chemical moiety;
              (iv) CF3(CF2)m-CH2-X where X is any chemical moiety; and
              (v) CF3(CF2)m-Y-X where Y = non-S, non-N heteroatom and where X is any chemical moiety.
              (2) The significant new use for chemical substances identified in paragraph (b)(1) of this section are: Manufacture (including import) or processing for use as part of carpets or to treat carpets (e.g., for use in the carpet aftercare market), except as noted in paragraph (b)(3) of this section.
              (3) Manufacture (including import) or processing of the following two long-chain perfluoroalkyl carboxylate (LCPFAC) chemical substances for use as a surfactant in aftermarket carpet cleaning products shall not be considered a significant new use subject to reporting under this section:
              (i) Phosphonic acid, perfluoro-C6-12-alkyl derivs. (CAS No. 68412-68-0) and
              (ii) Phosphinic acid, bis(perfluoro-C6-C12-alkyl) derivs. (CAS No. 68412-69-1).
              (c) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (c).
              (1) Revocation of certain notification exemptions. With respect to imports of carpets, the provisions of § 721.45(f) do not apply to this section. A person who imports a chemical substance identified in this section as part of a carpet is not exempt from submitting a significant new use notice. The other provision of § 721.45(f), respecting processing a chemical substance as part of an article, remains applicable.
              (2) [Reserved]
              [78 FR 62451, Oct. 22, 2013]
            
            
              § 721.10537
              Acrylate ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acrylate ester (PMN P-01-579) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 50).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61140, Oct. 5, 2012]
            
            
              
              § 721.10538
              Phosphonium, tetrakis(hydroxymethyl)-, chloride (1:1), reaction products with 1-tetradecanamine and urea.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphonium, tetrakis(hydroxymethyl)-, chloride (1:1), reaction products with 1-tetradecanamine and urea (PMN P-02-161; CAS No. 359406-89-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61140, Oct. 5, 2012]
            
            
              § 721.10539
              Bis[phenyl-2H-1,3-benzoxazine]derivative (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as bis[phenyl-2H-1,3-benzoxazine]derivative (PMN P-02-653) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61140, Oct. 5, 2012]
            
            
              § 721.10540
              1,3-Benzenedimethanamine, N-(2-phenylethyl) derivs.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,3-benzenedimethanamine, N-(2-phenylethyl) derivs. (PMN P-02-984; CAS No. 404362-22-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 5).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61140, Oct. 5, 2012]
            
            
              § 721.10541
              5,2,6-(Iminomethenimino)-1H-imidazo[4,5-b]pyrazine, octahydro-1,3,4,7,8,10-hexanitro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 5,2,6-(iminomethenimino)-1H-imidazo[4,5-b]pyrazine, octahydro-1,3,4,7,8,10-hexanitro- (PMN P-03-481; CAS No. 135285-90-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (a)(4), (b)(concentration set at 0.1 percent), and (c). The following respirator meets the requirements of § 721.63(a)(4): a National Institute for Occupational Safety and Health (NIOSH)-certified air purifying respirator with a particulate P100 vapor cartridge or canister.
              (ii) Release to water. Requirements as specified in § 721.90 (a)(2)(v), (b)(2)(v), and (c)(2)(v).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61140, Oct. 5, 2012]
            
            
              § 721.10542
              Dodecanedioic acid, 1,12-dimethyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as dodecanedioic acid, 1,12-dimethyl ester (PMN P-03-624; CAS No. 1731-79-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 30).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61141, Oct. 5, 2012]
            
            
              § 721.10543
              Oxetane, 3-methyl-3-[(2,2,3,3,3-pentafluoropropoxy)methyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxetane, 3-methyl-3-[(2,2,3,3,3-pentafluoropropoxy)methyl]- (PMN P-04-79; CAS No. 449177-94-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b)(concentration set at 0.1 percent), and (c).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61141, Oct. 5, 2012]
            
            
              § 721.10544
              Oxetane, 3-methyl-3-[[(3,3,4,4,5,5,6,6,6-nonafluorohexyl)oxy]methyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxetane, 3-methyl-3-[[(3,3,4,4,5,5,6,6,6-nonafluorohexyl)oxy]methyl]- (PMN P-04-80; CAS No. 475678-78-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(iii), (a)(3), (b)(concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e)(concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(1)(viii), (g)(2)(i), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(ii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to (a)(2)(iii) of this section.
              [77 FR 61141, Oct. 5, 2012]
            
            
              § 721.10545
              Aminotriazine modified cresol novolec resin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aminotriazine modified cresol novolec resin (PMN P-04-313) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61141, Oct. 5, 2012]
            
            
              § 721.10546
              Pentenylated polyethylene glycol sulfate salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as pentenylated polyethylene glycol sulfate salt (PMN P-04-340) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61141, Oct. 5, 2012]
            
            
              § 721.10547
              Dialkyl dimethyl ammonium methylcarbonate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dialkyl dimethyl ammonium methylcarbonate (PMN P-04-587) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61141, Oct. 5, 2012]
            
            
              § 721.10548
              Mixed alkyl phosphate esters alkoxylated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as mixed alkyl phosphate esters alkoxylated (PMN P-04-624) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 40).
              
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61142, Oct. 5, 2012]
            
            
              § 721.10549
              Ethane, 1,1,2,2-tetrafluoro-1-(2,2,2-trifluoroethoxy)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as ethane, 1,1,2,2-tetrafluoro-1-(2,2,2-trifluoroethoxy)- (PMN P-04-635; CAS No. 406-78-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (j)(cleaning electronic components; precision cleaning; dewatering of electronic components and other parts following aqueous cleaning; and carrier/lubricant coating for hard disk drives and other precision parts), and (l).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61142, Oct. 5, 2012]
            
            
              § 721.10550
              Rare earth salt of a carboxylic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as rare earth salt of a carboxylic acid (PMN P-05-324) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 5).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to (a)(2)(i) of this section.
              [77 FR 61142, Oct. 5, 2012]
            
            
              § 721.10551
              Bisphenol S mono ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as bisphenol S mono ether (PMN P-05-613) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f) and (j).
              (ii) Release to water. Requirements as specified in § 721.90 (b)(4) and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to (a)(2)(i) of this section.
              [77 FR 61142, Oct. 5, 2012]
            
            
              § 721.10552
              Oxirane, 2-(1-chlorocyclopropyl)-2-[(2-chlorophenyl)methyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2-(1-chlorocyclopropyl)-2-[(2-chlorophenyl)methyl]- (PMN P-05-774; CAS No. 134818-68-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b)(concentration set at 0.1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61142, Oct. 5, 2012]
            
            
              § 721.10553
              Potassium titanium oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as potassium titanium oxide (PMN P-06-149; CAS No. 12673-69-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance that have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4) and (a)(6)(i). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose- fitting hood or helmet and high efficiency particulate air (HEPA) filters.
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters.
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (1) As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 1.5 mg/m3. Persons who wish to pursue NCELs as an alternative to the § 721.63 respirator requirements may request to do so under 40 CFR 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will receive NCELs provisions comparable to those contained in the corresponding section 5(e) consent order.
              (2) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iv)(use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 1.5 mg/m3), and (a)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k)(manufacture of the substance with a particle size of at least 100 nanometers).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61142, Oct. 5, 2012]
            
            
              § 721.10554
              Iso-tridecanol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as iso-tridecanol (PMN P-06-153) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (manufacture of the PMN substance with no greater than an average of three branches per alkyl unit, and routine analysis of representative samples for compliance with the chemical composition section of the consent order).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61143, Oct. 5, 2012]
            
            
              § 721.10555
              Benzoic acid nonyl ester, branched and linear.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzoic acid nonyl ester, branched and linear (PMN P-06-370; CAS No. 670241-72-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b)(concentration set at 0.1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (iii) Release to water. Requirements as specified in § 721.90 (b)(4) and (c)(4) (N = 6).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61143, Oct. 5, 2012]
            
            
              § 721.10556
              Poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C 12-15-alkyl ethers.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C12-15-alkyl ethers (PMN P-06-450; CAS No. 675869-02-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s)(45,000 kilograms cumulative production volume of: Poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C12-15-alkyl ethers (PMN P-06-450; CAS No. 675869-02-00); Poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C10-16-alkyl ethers (PMN P-06-451; CAS No. 620610-66-4); and Poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C12-16-alkyl ethers (PMN P-06-452; CAS No. 675869-05-3)).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61143, Oct. 5, 2012]
            
            
              § 721.10557
              Poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C 10-16-alkyl ethers.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C10-16-alkyl ethers (PMN P-06-451; CAS No. 620610-66-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s)(45,000 kilograms cumulative production volume of: Poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C12-15-alkyl ethers (PMN P-06-450; CAS No. 675869-02-00); Poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C10-16-alkyl ethers (PMN P-06-451; CAS No. 620610-66-4); and Poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C12-16-alkyl ethers (PMN P-06-452; CAS No. 675869-05-3)).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61144, Oct. 5, 2012]
            
            
              § 721.10558
              Poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C 12-16-alkyl ethers.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C12-16-alkyl ethers (PMN P-06-452; CAS No. 675869-05-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s)(45,000 kilograms cumulative production volume of: Poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C12-15-alkyl ethers (PMN P-06-450; CAS No. 675869-02-00); Poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C10-16-alkyl ethers (PMN P-06-451; CAS No. 620610-66-4); and Poly(oxy-1,2-ethanediyl), .alpha.- (2-methyl-2-propen-1-yl) -.omega.-hydroxy-,C12-16-alkyl ethers (PMN P-06-452; CAS No. 675869-05-3)).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61144, Oct. 5, 2012]
            
            
              § 721.10559
              Morpholine, 4-C 6-12 acyl derivs.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as morpholine, 4-C6-12 acyl derivs. (PMN P-06-793; CAS No. 887947-29-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b)(concentration set at 0.1 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e)(concentration set at 0.1 percent), (f), (g)(1)(systemic effects), (g)(2)(i), and (g)(2)(v).
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (h) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61144, Oct. 5, 2012]
            
            
              § 721.10560
              Alkanoldioic dialkyl esters (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkanoldioic dialkyl esters (PMNs P-07-143 and P-07-144) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to (a)(2)(i) of this section.
              [77 FR 61144, Oct. 5, 2012]
            
            
              § 721.10561
              Substituted phenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted phenol (PMN P-07-327) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified as § 721.72 (a), (b), (c), (f), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified as § 721.80(q).
              (iii) Release to water. Requirements as specified as § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to (a)(2)(ii) of this section.
              [77 FR 61144, Oct. 5, 2012]
            
            
              § 721.10562
              Aluminum trihydrate and silane homopolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aluminum trihydrate and silane homopolymer (PMN P-07-375) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s)(100,000 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61144, Oct. 5, 2012]
            
            
              
              § 721.10563
              2-Oxiranemethanamine, N-[3-(2-oxiranylmethoxy)phenyl]-N-(2-oxiranylmethyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-oxiranemethanamine, N-[3-(2-oxiranylmethoxy)phenyl]-N-(2-oxiranylmethyl)- (PMN P-07-496; CAS No. 71604-74-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b)(concentration set at 0.1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j)(preparation of pre-impregnated cloth/fiber tapes for aerospace composite articles).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61145, Oct. 5, 2012]
            
            
              § 721.10564
              Mixed amino diaryl sulfone isomers (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as mixed amino diaryl sulfone isomers (PMN P-08-39) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (o), (v)(1), (w)(1), and (x)(1).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 8).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61145, Oct. 5, 2012]
            
            
              § 721.10565
              Ethanol, 2,2′-[[3-[(2-hydroxyethyl)amino]propyl]imino]bis-, N-(hydrogenated tallow alkyl) derivs.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as ethanol, 2,2′-[[3-[(2-hydroxyethyl)amino]propyl]imino]bis-, N-(hydrogenated tallow alkyl) derivs. (PMN P-08-263; CAS No. 90367-25-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61145, Oct. 5, 2012]
            
            
              § 721.10566
              1-Propanamine, N-(1-methylethyl) -,3-(C 12-15-alkyloxy) derivs.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-propanamine, N-(1-methylethyl)-,3- (C12-15-alkyloxy) derivs (PMN P-08-292; CAS No. 944835-56-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61145, Oct. 5, 2012]
            
            
              § 721.10567
              Amidoamine salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as amidoamine salt (PMN P-08-300) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61145, Oct. 5, 2012]
            
            
              § 721.10568
              Diethanolamine salt of polymeric acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as diethanolamine salt of polymeric acid (PMN P-08-464) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 4).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61145, Oct. 5, 2012]
            
            
              § 721.10569
              Tricyclic quaternary amine salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tricyclic quaternary amine salt (PMN P-08-471) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 100).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61146, Oct. 5, 2012]
            
            
              § 721.10570
              Cyclic amine reaction product with acetophenone and formaldehyde acid salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as cyclic amine reaction product with acetophenone and formaldehyde acid salt (PMN P-08-537) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 8).
              
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61146, Oct. 5, 2012]
            
            
              § 721.10571
              1,3-Benzenediol, polymer with 1,1'-methylenebis[isocyanatobenzene].
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,3-benzenediol, polymer with 1,1'-methylenebis[isocyanatobenzene] (PMN P-08-611; CAS No. 1008753-84-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j)(manufacture with all isocyanate groups reacted within the polymer).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to (a)(2)(i) of this section.
              [77 FR 61146, Oct. 5, 2012]
            
            
              § 721.10572
              Benzamide, N-[[4- [(cyclopropylamino)carbonyl] phenyl]sulfonyl]-2-methoxy-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzamide, N-[[4-[(cyclopropylamino) carbonyl]phenyl]sulfonyl]-2-methoxy- (PMN P-08-680; CAS No. 221667-31-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(6)(i), (b)(concentration set at 0.1 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters.
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters.
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (e)(concentration set at 0.1 percent), (f), (g)(1)(iv), (g)(2)(iv), and (g)(2)(v).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (h) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61146, Oct. 5, 2012]
            
            
              
              § 721.10573
              Magnesium hydroxide surface treated with substituted alkoxysilanes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as magnesium hydroxide surface treated with substituted alkoxysilanes (PMN P-08-737) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(i), (b)(concentration set at 0.1 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters.
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters.
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Hazard communication program. Requirements as specified in § 72l.72(a), (b), (c), (d), (e)(concentration set at 0.1 percent), (f), (g)(l)(ii), (g)(l)(viii), and (g)(2)(iv).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (100,000 kilograms).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61146, Oct. 5, 2012]
            
            
              § 721.10574
              Alkylcarboxy polyester acrylate reaction products with mixed metal oxides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylcarboxy polyester acrylate reaction products with mixed metal oxides (PMN P-09-48) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), and (a)(3).
              (ii) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(ii), (g)(1)(iv), (g)(1)(vii), (g)(2)(i), (g)(2)(ii), (g)(2)(v), (g)(4)(i), (g)(4)(iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified § 721.80 (a) (if used in the form of a powder), (b) (if manufactured in the form of a powder), (c) (if processed in the form of a powder), (k) (transport to processors using only reusable tote tanks cleaned not more than once per year), (y)(1), and (y)(2).
              (iv) Disposal. Requirements as specified in § 721.85 (a)(1), (b)(1), (c)(1), and (d)(recycling of use waste stream via polymer reclamation as an alternative to incineration). (All incineration shall be via Resource Conservation and Recovery Act (RCRA) approved hazardous waste incineration).
              (v) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to (a)(2)(iii) of this section.
              [77 FR 61147, Oct. 5, 2012]
            
            
              § 721.10575
              1-Propanone, 1,1'-(oxydi-4,1-phenylene)bis[2-hydroxy-2-methyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-propanone, 1,1'-(oxydi-4,1-phenylene)bis[2-hydroxy-2-methyl- (PMN P-09-480; CAS No. 71868-15-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(i), (b) (concentration set at 0.1 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 50 satisfy the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters.
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters.
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Hazard communication program. Requirements as specified in § 72l.72(a), (b), (c), (d), (e) (concentration set at 0.1 percent), (f), (g)(1)(vi), (g)(2)(ii), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (iv) Release to water. Requirements as specified in § 721.90 (b)(4) and (c)(4) (N = 14).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61147, Oct. 5, 2012]
            
            
              § 721.10576
              Polyalkenyl, N,N'-bistriazole (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyalkenyl, N,N'-bistriazole (PMN P-09-486) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to (a)(2)(i) of this section.
              [77 FR 61147, Oct. 5, 2012]
            
            
              
              § 721.10577
              Benzenamine, 5-(1,1-dimethylethyl)-2-[(2-ethylhexyl)thio]-,4-methylbenzenesulfonate (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzenamine, 5-(1,1-dimethylethyl)-2-[(2-ethylhexyl)thio]-,4-methylbenzenesulfonate (1:1) (PMN P-09-636; CAS No. 852360-51-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c), (d), (f), (g)(1)(ix), (g)(2)(ii), (g)(2)(iii), (g)(3)(i), (g)(3)(ii), (g)(4)(iii), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (h) and (p)(15,000 kilograms, 170,000 kilograms, and 496,000 kilograms).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61148, Oct. 5, 2012]
            
            
              § 721.10578
              Unsaturated polyester imide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as unsaturated polyester imide (PMN P-10-231) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 52).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61148, Oct. 5, 2012]
            
            
              § 721.10579
              Carbon black derived from the pyrolysis of rubber tire shreds (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carbon black derived from the pyrolysis of rubber tire shreds (PMN P-10-367) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k)(Manufacture of the PMN substance using only the process described in PMN; manufacturing, processing, or use of the PMN substance in compliance with the Occupational Safety and Health Administration (OSHA) Permissible Exposure Limit (PEL) for carbon black of 3.5 mg/m3; and manufacture of the PMN substance to meet the NIOSH recommended time weighted average (TWA) for polyaromatic hydrocarbons (PAH) in carbon black of 0.1 mg/m3); and (q).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to (a)(2)(i) of this section.
              [77 FR 61148, Oct. 5, 2012]
            
            
              § 721.10580
              Poly[oxy(methyl-1,2- ethanediyl)], alpha, alpha′-[1,4- cyclohexanediylbis(methylene)]bis [omega-(2-aminomethylethoxy)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly[oxy(methyl-1,2-ethanediyl)], alpha, alpha′-[1,4-cyclohexanediylbis(methylene)]bis [omega-(2-aminomethylethoxy)- (PMN P-10-452; CAS No. 1220986-58-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 98).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61148, Oct. 5, 2012]
            
            
              § 721.10581
              Brominated polyurethane prepolymers of methylene diphenyl diisocyanate (MDI) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as brominated polyurethane prepolymers of methylene diphenyl diisocyanate (MDI) (PMNs P-10-524 and P-10-525) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(i), (a)(6)(ii), (b)(concentration set at 0.1 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose- fitting hood or helmet and high efficiency particulate air (HEPA) filters.
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters.
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61148, Oct. 5, 2012]
            
            
              § 721.10582
              Quaternary ammonium compound (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as quaternary ammonium compound (PMN P-10-571) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 47).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61149, Oct. 5, 2012]
            
            
              § 721.10583
              Benzenamine, 4,4′-[1,3-phenylenebis(1-methylethylidene)]bis-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzenamine, 4,4′-[1,3-phenylenebis(1-methylethylidene)]bis- (PMN P-10-588; CAS No. 2687-27-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(i), (a)(6)(ii), (b)(concentration set at 0.1 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 1,000 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters.
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters.
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61149, Oct. 5, 2012]
            
            
              § 721.10584
              Cyclopentene, 1,3,3,4,4,5,5-heptafluoro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as cyclopentene, 1,3,3,4,4,5,5-heptafluoro- (PMN P-11-29; CAS No. 1892-03-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (j)(dry etching agent for production of semiconductors), (o), and (s) (10,000 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61149, Oct. 5, 2012]
            
            
              § 721.10585
              Disiloxane, 1-butyl-1,1,3,3-tetramethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as disiloxane, 1-butyl-1,1,3,3-tetramethyl- (PMN P-11-43; CAS No. 121263-51-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61149, Oct. 5, 2012]
            
            
              § 721.10586
              Disiloxane, 1,3-dibutyl-1,1,3,3-tetramethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as disiloxane, 1,3-dibutyl-1,1,3,3-tetramethyl- (PMN P-11-44; CAS No. 4619-08-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61149, Oct. 5, 2012]
            
            
              § 721.10587
              1H-Pyrazole, 3,4-dimethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1H-pyrazole, 3,4-dimethyl- (PMN P-11-81; CAS No. 2820-37-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 19).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61150, Oct. 5, 2012]
            
            
              § 721.10588
              Phenol, 2-[1-[[3-(1H-imidazol-1-yl)propyl]imino]ethyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phenol, 2-[1-[[3-(1H-imidazol-1-yl)propyl]imino]ethyl]- (PMN P-11-98; CAS No. 1253404-90-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61150, Oct. 5, 2012]
            
            
              § 721.10589
              Unsaturated fatty acids, amides with polyethylenepolyamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as unsaturated fatty acids, amides with polyethylenepolyamine (PMN P-11-106) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61150, Oct. 5, 2012]
            
            
              § 721.10590
              Fatty acids, amides with triethylentetramine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acids, amides with triethylentetramine (PMN P-11-107) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61150, Oct. 5, 2012]
            
            
              § 721.10591
              Tertiary ammonium compound (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tertiary ammonium compound (PMN P-11-110) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61150, Oct. 5, 2012]
            
            
              § 721.10592
              1-Butanol, 4-amino-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-butanol, 4-amino- (PMN P-11-130; CAS No. 13325-10-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61150, Oct. 5, 2012]
            
            
              § 721.10593
              5-Isobenzofurancarboxylic acid, 1,3-dihydro-1,3-dioxo-, 2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 5-isobenzofurancarboxylic acid, 1,3-dihydro-1,3-dioxo-, 2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl ester (PMN P-11-162; CAS No. 70293-55-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 20).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61151, Oct. 5, 2012]
            
            
              § 721.10594
              Hexanedioic acid, polymer with 2,2-dimethyl-1,3-propanediol, 1,6-hexanediol, hydrazine, 3-hydroxy-2-(hydroxymethyl)-2-methylpropanoic acid, 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane and 1,1′-[(1-methylethylidene)bis(4,1-phenyleneoxy)]bis[2-propanol], iso-Bu alc.-blocked, compds. with triethylamine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as hexanedioic acid, polymer with 2,2-dimethyl-1,3-propanediol, 1,6-hexanediol, hydrazine, 3-hydroxy-2-(hydroxymethyl)-2-methylpropanoic acid, 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane and 1,1′-[(1-methylethylidene)bis(4,1-phenyleneoxy)]bis[2-propanol], iso-Bu alc.-blocked, compds. with triethylamine (PMN P-11-173; CAS No. 1138156-39-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 150) (Where primary, secondary, and tertiary waste treatment will occur, or treatment in a lined, self-contained solar evaporation pond where ultraviolet light will degrade the substance, the number of kilograms per day per site is calculated after wastewater treatment).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61151, Oct. 5, 2012]
            
            
              § 721.10595
              Octadecen-1-aminium, N-ethyl-N,N-dimethy-, ethyl sulfate (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as octadecen-1-aminium, N-ethyl-N,N-dimethy-, ethyl sulfate (1:1) (PMN P-11-230; CAS No. 1256282-88-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 4).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61151, Oct. 5, 2012]
            
            
              § 721.10596
              Oligomeric phenolic ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as oligomeric phenolic ether (PMN P-11-234) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61151, Oct. 5, 2012]
            
            
              § 721.10597
              Benzeneacetonitrile, alkoxy-[[(alkylsulfonyl)oxy]imino]- (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as benzeneacetonitrile, alkoxy-[[(alkylsulfonyl)oxy]imino]- (PMN P-11-252) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61151, Oct. 5, 2012]
            
            
              § 721.10598
              Lead strontium titanium zirconium oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as lead strontium titanium zirconium oxide (PMN P-11-270; CAS No. 61461-40-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(i), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 50 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters.
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters.
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (piezoelectric ceramics for active and passive underwater acoustic systems).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (Where N = 8, and 8 is an aggregate of releases for the following substances: Lead strontium titanium zirconium oxide (PMN P-11-270; CAS No. 61461-40-3); Calcium cobalt lead titanium tungsten oxide (PMN P-11-271; CAS No. 1262279-31-1); Calcium cobalt lead strontium titanium tungsten oxide (PMN P-11-272; CAS No. 1262279-30-0); Lanthanum lead titanium zirconium oxide (PMN P-11-273; CAS No. 1227908-26-0); and Lead niobium titanium zirconium oxide (PMN P-11-274; CAS No. 56572-83-9)).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61151, Oct. 5, 2012]
            
            
              § 721.10599
              Calcium cobalt lead titanium tungsten oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as calcium cobalt lead titanium tungsten oxide (PMN P-11-271; CAS No. 1262279-31-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(i), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 50 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters.
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters.
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (piezoelectric ceramics for active and passive underwater acoustic systems).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (Where N = 8, and 8 is an aggregate of releases for the following substances: Lead strontium titanium zirconium oxide (PMN P-11-270; CAS No. 61461-40-3); Calcium cobalt lead titanium tungsten oxide (PMN P-11-271; CAS No. 1262279-31-1); Calcium cobalt lead strontium titanium tungsten oxide (PMN P-11-272; CAS No. 1262279-30-0); Lanthanum lead titanium zirconium oxide (PMN P-11-273; CAS No. 1227908-26-0); and Lead niobium titanium zirconium oxide (PMN P-11-274; CAS No. 56572-83-9)).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61152, Oct. 5, 2012]
            
            
              § 721.10600
              Calcium cobalt lead strontium titanium tungsten oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as calcium cobalt lead strontium titanium tungsten oxide (PMN P-11-272; CAS No. 1262279-30-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(i), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 50 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters.

              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters.
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (piezoelectric ceramics for active and passive underwater acoustic systems).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (Where N = 8, and 8 is an aggregate of releases for the following substances: Lead strontium titanium zirconium oxide (PMN P-11-270; CAS No. 61461-40-3); Calcium cobalt lead titanium tungsten oxide (PMN P-11-271; CAS No. 1262279-31-1); Calcium cobalt lead strontium titanium tungsten oxide (PMN P-11-272; CAS No. 1262279-30-0); Lanthanum lead titanium zirconium oxide (PMN P-11-273; CAS No. 1227908-26-0); and Lead niobium titanium zirconium oxide (PMN P-11-274; CAS No. 56572-83-9)).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61152, Oct. 5, 2012]
            
            
              § 721.10601
              Lanthanum lead titanium zirconium oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as lanthanum lead titanium zirconium oxide (PMN P-11-273; CAS No. 1227908-26-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(i), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 50 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters.
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters.
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (piezoelectric ceramics for active and passive underwater acoustic systems).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (Where N = 8, and 8 is an aggregate of releases for the following substances: Lead strontium titanium zirconium oxide (PMN P-11-270; CAS No. 61461-40-3); Calcium cobalt lead titanium tungsten oxide (PMN P-11-271; CAS No. 1262279-31-1); Calcium cobalt lead strontium titanium tungsten oxide (PMN P-11-272; CAS No. 1262279-30-0); Lanthanum lead titanium zirconium oxide (PMN P-11-273; CAS No. 1227908-26-0); and Lead niobium titanium zirconium oxide (PMN P-11-274; CAS No. 56572-83-9)).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61153, Oct. 5, 2012]
            
            
              
              § 721.10602
              Lead niobium titanium zirconium oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as lead niobium titanium zirconium oxide (PMN P-11-274; CAS No. 56572-83-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(i), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 50 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters.
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters.
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (piezoelectric ceramics for active and passive underwater acoustic systems).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (Where N = 8, and 8 is an aggregate of releases for the following substances: Lead strontium titanium zirconium oxide (PMN P-11-270; CAS No. 61461-40-3); Calcium cobalt lead titanium tungsten oxide (PMN P-11-271; CAS No. 1262279-31-1); Calcium cobalt lead strontium titanium tungsten oxide (PMN P-11-272; CAS No. 1262279-30-0); Lanthanum lead titanium zirconium oxide (PMN P-11-273; CAS No. 1227908-26-0); and Lead niobium titanium zirconium oxide (PMN P-11-274; CAS No. 56572-83-9)).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61153, Oct. 5, 2012]
            
            
              § 721.10603
              Epoxy modified alkyd resin, partially neutralized (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as epoxy modified alkyd resin, partially neutralized (PMN P-11-280) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61153, Oct. 5, 2012]
            
            
              § 721.10604
              Polyetherdiamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyetherdiamine (PMN P-11-447) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 4).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61153, Oct. 5, 2012]
            
            
              § 721.10605
              Polyoxyalkylene ether, polymer with aliphatic diisocyanate, homopolymer, alkanol-blocked (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyoxyalkylene ether, polymer with aliphatic diisocyanate, homopolymer, alkanol-blocked (PMN P-11-485) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters.
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters.
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (o) and (s) (10,000 kilograms).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61154, Oct. 5, 2012]
            
            
              § 721.10606
              Alkyl substituted alkanediol polymer with aliphatic and alicyclic diisocyanates (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl substituted alkanediol polymer with aliphatic and alicyclic diisocyanates (PMN P-11-486) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.

              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters.
              
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters.
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (o) and (s) (10,000 kilograms).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61154, Oct. 5, 2012]
            
            
              § 721.10607
              Aliphatic diisocyanate, homopolymer, alkanol-blocked (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aliphatic diisocyanate, homopolymer, alkanol-blocked (PMN P-11-488) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters.
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters.
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o) and (s) (10,000 kilograms).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61154, Oct. 5, 2012]
            
            
              § 721.10608
              Aliphatic diisocyanate polymer with alkanediol and alkylglycol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aliphatic diisocyanate polymer with alkanediol and alkylglycol (PMN P-11-489) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(4), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 0.1 percent), and (c). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.

              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters.
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters.
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (o) and (s) (10,000 kilograms).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61154, Oct. 5, 2012]
            
            
              § 721.10609
              Imidodicarbonic diamide, N,N′-dibutyl-N′,2-bis[4-[(4-isocyanatophenyl)methyl]phenyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as imidodicarbonic diamide, N,N′-dibutyl-N′,2-bis[4-[(4-isocyanatophenyl)methyl]phenyl]-(PMN P-11-548; CAS No. 1254743-03-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (o) and (y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61155, Oct. 5, 2012]
            
            
              § 721.10610
              Toluene diisocyanate, polymers with polyalkylene glycol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as toluene diisocyanate, polymers with polyalkylene glycol (PMNs P-11-635 and P-11-636) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (o) and (y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 61155, Oct. 5, 2012]
            
            
              § 721.10611
              Benzoic acid, 4-[(1-oxodecyl)oxy]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzoic acid, 4-[(1-oxodecyl)oxy]- (PMN P-11-135, CAS No. 86960-46-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80(f) and (j)
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 66159, Nov. 2, 2012]
            
            
              § 721.10618
              Polyaromatic organophosphorus compound (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyaromatic organophosphorus compound (PMN P-11-607) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been embedded in a solid polymer matrix.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c). (d), (e), (f), (g)(3)(i), (g)(3)(ii), and (g)(4)(iii).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) and (q).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (g), (h), (i) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [77 FR 66162, Nov. 2, 2012]
            
            
              § 721.10619
              Perfluoroalkylethyl methacrylate copolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as perfluoroalkylethyl methacrylate copolymer (PMN P-11-653) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, import, or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a Material Safety Data Sheet (MSDS) as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, imported, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p)(any amount after September 30, 2014).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (h), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 66162, Nov. 2, 2012]
            
            
              § 721.10620
              Oxirane, 2,2′-(phenylene)bis-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2,2′-(phenylene)bis- (PMN P-12-191, CAS No. 30424-08-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j)(distribution of chemical substance with less than or equal to 5 percent impurities).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N= 10).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance,
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [77 FR 66163, Nov. 2, 2012]
            
            
              § 721.10621
              Distillation bottoms, alkylated benzene by-product (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as distillation bottoms, alkylated benzene by-product (PMN P-12-196) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to Water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N= 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 66163, Nov. 2, 2012]
            
            
              § 721.10622
              Copper(2 + ), tetraammine-, chloride (1:2).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as copper(2 + ), tetraammine-, chloride (1:2) (PMN P-12-285, CAS No. 10534-87-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to Water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N= 3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 66163, Nov. 2, 2012]
            
            
              § 721.10624
              Dicyclohexylmethane-4,4'-diisocyanate, polymer with ethoxylated, propoxylated polyethers (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dicyclohexylmethane-4,4'-diisocyanate, polymer with ethoxylated, propoxylated polyethers (PMN P-12-326) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (manufacture, processing, or use where the molecular weight is 1000 daltons or more).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 66163, Nov. 2, 2012]
            
            
              § 721.10625
              Distillation bottoms, alkylated benzene by-product, brominated and bromo diphenyl alkane (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as distillation bottoms, alkylated benzene by-product, brominated and bromo diphenyl alkane (PMNs P-12-332 and P-12-333) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j)(feed for a bromine recovery unit).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 66163, Nov. 2, 2012]
            
            
              § 721.10626
              1,4-Butanediol, polymer with substituted alkane and substituted methylene biscarbomonocycle, 2-hydroxyalkyl acrylate-blocked (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 1,4-butanediol, polymer with substituted alkane and substituted methylene biscarbomonocycle, 2-hydroxyalkyl acrylate-blocked (PMN P-12-373) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o) and (y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 66164, Nov. 2, 2012]
            
            
              § 721.10627
              Yttrium borate phosphate vanadate with europium and additional dopants (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as yttrium borate phosphate vanadate with europium and additional dopants (PMN P-12-430) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) and (s).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 66164, Nov. 2, 2012]
            
            
              § 721.10628
              Mixed metal oxalate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as mixed metal oxalate (PMN P-12-432) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) and (s).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [77 FR 66164, Nov. 2, 2012]
            
            
              § 721.10629
              Fatty acids, tall-oil, reaction products with modified fatty acids and polyalkanolamines (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acids, tall-oil, reaction products with modified fatty acids and polyalkanolamines (PMN P-09-107) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 110).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 75397, Dec. 20, 2012]
            
            
              § 721.10630
              Amino acid, carboxyalkyl, alkylsulfonate, alkali salt (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as amino acid, carboxyalkyl, alkylsulfonate, alkali salts (PMNs P-11-619 and P-11-620) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (where N = 770 parts per billion (ppb) for the aggregate of the PMN substances, P-11-619 and P-11-620). When calculating the surface water concentrations according to the instructions in § 721.90(a)(4), (b)(4), and (c)(4), the statement that the amount of the substances that will be released will be calculated before the substances enter control technology does not apply. Instead, if the waste stream containing the substances will be treated before release, then the amount of the substances reasonably likely to be removed from the waste stream by such treatment may be subtracted in calculating the number of kilograms released. No more than 90 percent removal efficiency may be attributed to such treatment.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 75398, Dec. 20, 2012]
            
            
              § 721.10631
              Mixed metal borate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as mixed metal borate (PMN P-12-64) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s), (y)(1), and (y)(2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [77 FR 75398, Dec. 20, 2012]
            
            
              § 721.10632
              Benzamide, N-[(cyclohexylamino)thioxomethyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzamide, N-[(cyclohexylamino)thioxomethyl]- (PMN P-12-181; CAS No. 4921-92-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N= 2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 75398, Dec. 20, 2012]
            
            
              § 721.10633
              Aromatic sulfonic acid amino azo dye salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic sulfonic acid amino azo dye salts (PMN P-12-276) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4) (National Institute for Occupational Safety and Health (NIOSH)-certified N100 respirator with an assigned protection factor of at least 10), (a)(6), (b) (concentration set at 0.1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (10,000 kilograms).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 75398, Dec. 20, 2012, as amended at 78 FR 18527, Mar. 27, 2013]
            
            
              § 721.10634
              Iodonium, diphenyl-, 4,4′-di-C10-13-alkyl derivs., (OC-6-11)-hexafluoroantimonates(1−).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as iodonium, diphenyl-, 4,4′-di-C10-13-alkyl derivs., (OC-6-11)-hexafluoroantimonates(1−) (PMN P-12-464; CAS No. 1370442-66-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (photoinitiator used for ultraviolet release coatings).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 75398, Dec. 20, 2012]
            
            
              § 721.10635
              Alkyl maleimide substituted bicyclic olefin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl maleimide substituted bicyclic olefin (PMN P-12-480) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 75398, Dec. 20, 2012]
            
            
              § 721.10636
              Slimes and sludges, automotive coating, wastewater treatment, solid waste.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as slimes and sludges, automotive coating, wastewater treatment, solid waste (PMN P-12-501; CAS No. 1392095-50-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [77 FR 75399, Dec. 20, 2012]
            
            
              § 721.10637
              Substituted picolinate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted picolinate (PMN P-00-835) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 90).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51905, Sept. 2, 2014]
            
            
              
              § 721.10638
              Lithium metal phosphate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as lithium metal phosphate (PMN P-02-167) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51906, Sept. 2, 2014]
            
            
              § 721.10639
              Siloxanes and Silicones, di-Me, polymers with Ph silsesquioxanes, hydrolyzed, reaction products with 2-[[3-(trimethoxysilyl)propoxy] methyl]oxirane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as siloxanes and silicones, di-Me, polymers with Ph silsesquioxanes, hydrolyzed, reaction products with 2-[[3-(trimethoxysilyl)propoxy] methyl]oxirane (PMN P-02-668; CAS No. 478823-10-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters;
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters; and
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51906, Sept. 2, 2014]
            
            
              § 721.10640
              1,2-Cyclohexanedicarboxylic acid, 1-(2-ethylhexyl) 2-(2-methylpropyl) ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2-cyclohexanedicarboxylic acid, 1-(2-ethylhexyl) 2-(2-methylpropyl) ester (PMN P-03-135; CAS No. 252958-29-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1)
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51906, Sept. 2, 2014]
            
            
              § 721.10641
              Phenol and vinyltoluene based hydrocarbon resin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as phenol and vinyltoluene based hydrocarbon resin (PMN P-03-255) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51906, Sept. 2, 2014]
            
            
              § 721.10642
              Modified polyisocyanates (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as modified polyisocyanates (PMNs P-03-762 and P-03-763) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (o), and (y)(l).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51906, Sept. 2, 2014]
            
            
              § 721.10643
              Diisocyanate terminated polycarbodiimide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as diisocyanate terminated polycarbodiimide (PMN P-04-640) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance that have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), (a)(4), (a)(6)(ii), and (b) (concentration set at 1.0 percent). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. A National Institute for Occupational Safety and Health (NIOSH)-certified supplied-air respirator operated in pressure demand or other positive pressure mode and equipped with a tight-fitting full facepiece with an assigned protection factor (APF) of at least 2,000 meets the minimum requirements of § 721.63(a)(4). As an alternative to the respiratory requirements listed here, a manufacturer, importer, or processor may choose to follow the new chemical exposure limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.05 mg/m3. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will receive NCELs provisions comparable to those contained in the corresponding section 5(e) consent order.
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (f), (g)(1)(i), (g)(1)(ii), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv) (use respiratory protection or maintain airborne concentrations at or below an 8-hour time-weighted average of 0.05 mg/m3), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51907, Sept. 2, 2014, as amended at 79 FR 60760, Oct. 8, 2014]
            
            
              § 721.10644
              Reaction product of aluminum hydroxide and modified alkoxysilane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as reaction product of aluminum hydroxide and modified alkoxysilane (PMN P-07-553) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (b) (concentrations set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose- fitting hood or helmet and high efficiency particulate air (HEPA) filters;
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters; and
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (100,000 kilograms).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51907, Sept. 2, 2014]
            
            
              § 721.10645
              Multi-walled carbon nanotube (generic) (P-08-0392).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as multi-walled carbon nanotube (PMN P-08-392) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance that have been completely reacted (cured); incorporated or embedded into a polymer matrix that itself has been completely reacted (cured); or embedded in a permanent solid polymer form that is not intended to undergo further processing except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), and (a)(6) (particulate, including solids or liquid droplets). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. A National Institute for Occupational Safety and Health (NIOSH)-certified air-purifying, tight-fitting full-face respirator equipped with N100 filters with an assigned protection factor (APF) of at least 50 meet the minimum requirements of § 721.63(a)(4).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (q) (within 18 months of commencing non-exempt commercial manufacture).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [79 FR 51907, Sept. 2, 2014]
            
            
              § 721.10646
              Multi-wall carbon nanotubes (generic) (P-09-257).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as multi-wall carbon nanotubes (PMN P-09-257) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance that have been completely reacted (cured); incorporated or embedded into a polymer matrix that itself has been completely reacted (cured); embedded in a permanent solid polymer form that is not intended to undergo further processing except for mechanical processing; or incorporated into an article as defined at § 721.3(c).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), and (a)(6) (particulate, including solids or liquid droplets). When determining which persons are reasonably likely to be exposed as required for § 721.63 (a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. A National Institute for Occupational Safety and Health (NIOSH)-certified air-purifying, tight-fitting full-face respirator equipped with N100 filters with an assigned protection factor (APF) of at least 50 meets the minimum requirements of § 721.63(a)(4).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (q).
              (iii) Release to water. Requirements as specified in § 721.90(b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [79 FR 51908, Sept. 2, 2014]
            
            
              § 721.10647
              Multi-walled carbon nanofibers (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as multi-walled carbon nanofibers (PMNs P-10-115, P-10-116, P-10-117, P-10-118, P-10-119, P-10-120, P-10-121, P-10-122, P-10-123, P-10-124, P-10-125, and P-10-126) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substances after they have been completely reacted (cured); incorporated or embedded into a polymer matrix that itself has been reacted (cured); embedded into a permanent solid polymer form that is not intended to undergo further processing except for mechanical processing; or incorporated into an article as defined at 40 CFR 720.3(c).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), and (a)(6)(i). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. A National Institute for Occupational Safety and Health (NIOSH)-certified air-purifying, tight-fitting full-face respirator equipped with N100 filters with an assigned protection factor (APF) of at least 50 meets the minimum requirements of § 721.63(a)(4).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (electrical and thermal conductivity additive in encapsulated thermoplastics, thermosets, elastomers, glass, metals, and ceramics; mechanical reinforcement additive in encapsulated thermoplastics, thermosets, elastomers, glass, metals, and ceramics; energy storage additive; or chemical intermediate), (l), and (q).
              (iii) Release to water. Requirements as specified in § 721.90(b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [79 FR 51908, Sept. 2, 2014]
            
            
              § 721.10648
              Modified lithium iron phosphates (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as modified lithium iron phosphates (PMNs P-10-545 and P-10-546) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substances after they have been completely reacted (cured), embedded or incorporated into a polymer matrix that has been reacted (cured), or embedded in a permanent solid polymer form that is not intended to undergo further processing, except mechanical.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4) and (a)(6)(i). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. A National Institute for Occupational Safety and Health (NIOSH)-certified air-purifying, tight-fitting full-face respirator equipped with N100 cartridges meets the minimum requirements of § 721.63(a)(4).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (battery electrode components, contained use) and (q).
              (iii) Release to water. Requirements as specified in § 721.90(b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [79 FR 51908, Sept. 2, 2014]
            
            
              § 721.10649
              MDI modified polyalkylene glycol adipate polyester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as MDI modified polyalkylene glycol adipate polyester (PMN P-11-115) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose- fitting hood or helmet and high efficiency particulate air (HEPA) filters;
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters; and
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51909, Sept. 2, 2014]
            
            
              § 721.10651
              Carbide derived nanocarbon (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carbide derived nanocarbon (PMN P-11-290) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (manufacture of the substance by the method described in the premanufacture notice).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [79 FR 51909, Sept. 2, 2014]
            
            
              § 721.10652
              Hexanedioic acid, polymer with polyether polyol, 1,1′-methylenebis[4-isocyanatobenzene] and dihydroxydialkyl ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hexanedioic acid, polymer with polyether polyol, 1,1′-methylenebis[4-isocyanatobenzene] and dihydroxydialkyl ether (PMN P-11-309) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters;
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters; and
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51909, Sept. 2, 2014]
            
            
              § 721.10653
              Hexanedioic acid, polymer with .alpha.-hydro-.omega.-hydroxypoly[oxy(methyl-1,2-ethanediyl)],1,1′-methylenebis[4-isocyanatobenzene], dihydroxydialkyl ether and dialkanol ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hexanedioic acid, polymer with .alpha.-hydro-.omega.-hydroxypoly[oxy(methyl-1,2-ethanediyl)],1,1′-methylenebis[4-isocyanatobenzene], dihydroxydialkyl ether and dialkanol ether (PMN P-11-311) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters;
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters; and
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51910, Sept. 2, 2014, as amended at 79 FR 60760, Oct. 8, 2014]
            
            
              § 721.10654
              Hexanedioic acid, polymer with .alpha.-hydro-.omega.-hydroxypoly[oxy(methyl-1,2-ethanediyl)],1,1′-methylenebis[isocyanatobenzene], dihydroxydialkyl ether and dialkanol ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hexanedioic acid, polymer with .alpha.-hydro-.omega.-hydroxypoly[oxy(methyl-1,2-ethanediyl)],1,1′-methylenebis[isocyanatobenzene], dihydroxydialkyl ether and dialkanol ether (PMN P-11-312) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63 (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters;
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters; and

              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51910, Sept. 2, 2014]
            
            
              § 721.10655
              Hexanedioic acid, polymer with .alpha.-hydro-.omega.-hydroxypoly[oxy(methyl-1,2-ethanediyl)],1,1′-methylenebis[4-isocyanatobenzene], dihydroxydialkyl ether, reaction products with dialkylcarbinol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hexanedioic acid, polymer with .alpha.-hydro-.omega.-hydroxypoly[oxy(methyl-1,2-ethanediyl)],1,1′-methylenebis[4-isocyanatobenzene], dihydroxydialkyl ether, reaction products with dialkylcarbinol (PMN P-11-313) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63 (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters;
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters; and
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51910, Sept. 2, 2014]
            
            
              § 721.10656
              Hexanedioic acid, polymer with .alpha.-hydro-.omega.-hydroxypoly[oxy(methyl-1,2-ethanediyl)],1,1′-methylenebis[4-isocyanatobenzene], dihydroxydialkyl ether reaction products with dialkylcarbinol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hexanedioic acid, polymer with .alpha.-hydro-.omega.-hydroxypoly[oxy(methyl-1,2-ethanediyl)],1,1′-methylenebis[4-isocyanatobenzene], dihydroxydialkyl ether reaction products with dialkylcarbinol (PMN P-11-314) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (b)(concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters;
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters; and
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51911, Sept. 2, 2014]
            
            
              § 721.10657
              Castor oil, polymer with hydrogenated vegetable oil, 1,1′-methylenebis[isocyanatobenzene] and isocyanate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as castor oil, polymer with hydrogenated vegetable oil, 1,1′-methylenebis[isocyanatobenzene] and isocyanate (PMN P-12-73) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters;
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters; and

              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51911, Sept. 2, 2014]
            
            
              § 721.10658
              2-Oxepanone, polymer with 1,6-diisocyanatohexane, 2,2-dimethyl-1,3-propanediol and 2,2′-oxybis[ethanol].
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-oxepanone, polymer with 1,6-diisocyimatohexane, 2,2-dimethyl-1,3-propanediol and 2,2′-oxybis[ethanol] (PMN P-12-133; CAS No. 1313708-90-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters;
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters; and
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51912, Sept. 2, 2014]
            
            
              § 721.10659
              Poly(oxy-1,4-butanediyl), -hydro-hydroxy-, polymer with alkyldiisocyanates (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as poly(oxy-1,4-butanediyl), -hydro-hydroxy-, polymer with alkyldiisocyanates (PMN P-12-143) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose-fitting hood or helmet and high efficiency particulate air (HEPA) filters;
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters; and
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51912, Sept. 2, 2014]
            
            
              § 721.10660
              Aliphatic diisocyanate adduct with substituted amino alkyl silane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aliphatic diisocyanate adduct with substituted amino alkyl silane (PMN P-12-274) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (a)(6)(ii), (a)(6)(v), (b) (concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent or reduce exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying, tight-fitting half-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (B) NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters;
              (C) NIOSH-certified powered air-purifying respirator equipped with a loose- fitting hood or helmet and high efficiency particulate air (HEPA) filters;
              (D) NIOSH-certified powered air-purifying respirator equipped with a tight-fitting facepiece (either half-face or full-face) and HEPA filters; and
              (E) NIOSH-certified supplied-air respirator operated in pressure demand or continuous flow mode and equipped with a hood or helmet, or tight-fitting facepiece (either half-face or full-face).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 51912, Sept. 2, 2014]
            
            
              
              § 721.10661
              Methylenebis[isocyanatobenzene], polymer with alkanedoic acid, alkylene glycols, alkoxylated alkanepolyol and substituted trialkoxysilane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as methylenebis[isocyanatobenzene], polymer with alkanedoic acid, alkylene glycols, alkoxylated alkanepolyol and substituted trialkoxysilane (PMN P-11-60) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (manufacture with all isocyanate groups reacted within the polymer).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 61).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 27056, July 8, 2013]
            
            
              § 721.10662
              Acetaldehyde, substituted-, reaction products with 2-butyne-1, 4-diol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acetaldehyde, substituted-, reaction products with 2-butyne-1, 4-diol (PMN P-11-204) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (brightener for nickel electroplating).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 27056, July 8, 2013]
            
            
              § 721.10663
              Functionalized multi-walled carbon nanotubes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as functionalized multi-walled carbon nanotubes (PMN P-12-44) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j), (v)(1), (w)(1), and (x)(1).
              (ii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [78 FR 27056, July 8, 2013]
            
            
              § 721.10664
              Alkenedioic acid dialkyl ester, reaction products with alkenoic acid alkyl esters and diamine (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as alkenedioic acid dialkyl ester, reaction products with alkenoic acid alkyl esters and diamine (PMNs P-12-408, P-12-409, P-12-410, P-12-411, P-12-412, and P-12-413) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (where N = 1 parts per billion (ppb) for the aggregate of the PMN substances, P-12-408, P-12-409, P-12-410, P-12-411, P-12-412, and P-12-413).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 27056, July 8, 2013]
            
            
              § 721.10665
              2-Propenoic acid, (2-ethyl-2-methyl-1,3-dioxolan-4-yl)methyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 2-propenoic acid, (2-ethyl-2-methyl-1,3-dioxolan-4-yl)methyl ester (PMN P-12-414; CAS No. 69701-99-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (reactive intermediate for use in ultraviolet (UV), electron beam (EB), and conventionally cured coating and ink formulations) and (s) (50,000 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 27056, July 8, 2013]
            
            
              § 721.10666
              Quaternary ammonium compounds, bis(fattyalkyl) dimethyl, salts with tannins (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as quaternary ammonium compounds, bis(fattyalkyl) dimethyl, salts with tannins (PMN P-12-437) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 11).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [78 FR 27057, July 8, 2013]
            
            
              § 721.10667
              Slimes and sludges, aluminum and iron casting, wastewater treatment, solid waste.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as slimes and sludges, aluminum and iron casting, wastewater treatment, solid waste (PMN P-12-560; CAS No. 1391739-82-4; chemical substance definition: The waste solids produced from the treatment of wastewaters during aluminum and iron casting, machining and finishing operations. It may contain aluminum, barium, chromium, copper, iron, lead, manganese, nickel, and zinc.) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 27057, July 8, 2013]
            
            
              § 721.10668
              Trisodium diethylene triaminepolycarboxylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as trisodium diethylene triaminepolycarboxylate (PMN P-13-18) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [78 FR 27057, July 8, 2013]
            
            
              § 721.10669
              Tertiary amine alkyl ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tertiary amine alkyl ether (PMN P-13-78) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) (a catalyst for producing polyurethane foam).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 27057, July 8, 2013]
            
            
              § 721.10670
              Bromine, manufacture of, by-products from, distillation residues.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as bromine, manufacture of, by-products from, distillation residues (PMN P-13-108; chemical substance definition: The complex residuum obtained during the production of bromine using brine and waste streams from the production of halogenated hydrocarbons. It consists predominantly of halogenated hydrocarbons and ketones, having carbon numbers predominantly in the range of C3-C17. The boiling point is approximately 98 °C to 350 °C (208 °F to 662 °F).) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 27057, July 8, 2013]
            
            
              § 721.10671
              Multi-walled carbon nanotubes (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as multi-walled carbon nanotubes (PMNs P-09-198 and P-09-199) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substances after they have been completely reacted (cured); embedded or incorporated into a polymer matrix that itself has been reacted (cured); or embedded in a permanent solid polymer form that is not intended to undergo further processing, except mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4) (National Institute of Occupational Safety and Health (NIOSH)-certified air-purifying, tight-fitting full-face respirator equipped with N100 filters), (a)(6)(i), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63 (a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (k), and (q).
              (iii) Release to water. Requirements as specified in § 721.90 (b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [78 FR 48068, Aug. 7, 2013]
            
            
              § 721.10672
              Sodium olefin sulfonate derivative (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as sodium olefin sulfonate derivative (PMNs P-09-447 and P-09-448) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the chemical substances after they have been completely reacted (cured) or partitioned into oil or petroleum streams following use as specific enhanced oil recovery applications that have been claimed confidential.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72 (a), (b), (c). (d), (e) (concentration set at 1.0 percent), (f), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(1) of this section.
              [78 FR 48063, Aug. 7, 2013]
            
            
              § 721.10673
              Alkanes, C21-34-branched and linear, chloro.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as alkanes, C21-34-branched and linear, chloro (PMN P-12-539; CAS No. 1417900-96-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j)(manufacture of the PMN substance with less than 1 weight percent of chlorinated paraffins with an alkyl chain ≤20) and (p) (1,200,000 kg, 14,100,000 kg, 59,100,000 kg, 78,400,000 kg, and 86,100,000 kg of the aggregate of the PMN substances P-12-539, P-13-107, and P-13-109, from the March 19, 2013 effective date of the TSCA section 5(e) consent order for P-12-539, P-13-107, and P-13-109).).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 7463, Feb. 12, 2016]
            
            
              § 721.10674
              Alkanes, C22-30-branched and linear, chloro.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as alkanes, C22-30-branched and linear, chloro (PMN P-13-107; CAS No. 1401947-24-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j)(manufacture of the PMN substance with less than 1 weight percent of chlorinated paraffins with an alkyl chain ≤20) and (p) (1,200,000 kg, 14,100,000 kg, 59,100,000 kg, 78,400,000 kg, and 86,100,000 kg of the aggregate of the PMN substances P-12-539, P-13-107, and P-13-109, from the March 19, 2013 effective date of the TSCA section 5(e) consent order for P-12-539, P-13-107, and P-13-109).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 7463, Feb. 12, 2016]
            
            
              § 721.10675
              Alkanes, C24-28, chloro.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as alkanes, C24-28, chloro (PMN P-13-109; CAS No. 1402738-52-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j) (manufacture of the PMN substance with less than 1 weight percent of chlorinated paraffins with an alkyl chain ≤20) and (p) (1,200,000 kg, 14,100,000 kg, 59,100,000 kg, 78,400,000 kg, and 86,100,000 kg of the aggregate of the PMN substances P-12-539, P-13-107, and P-13-109, from the March 19, 2013 effective date of the TSCA section 5(e) consent order for P-12-539, P-13-107, and P-13-109).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 7463, Feb. 12, 2016]
            
            
              § 721.10676
              Aromatic hydrocarbon mixture (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic hydrocarbon mixture (PMN P-12-551) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 78).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 48065, Aug. 7, 2013]
            
            
              § 721.10677
              Alkyl phosphonate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl phosphonate (PMN P-12-584) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), and (a)(3). When determining which persons are reasonably likely to be exposed as required for § 721.63 (a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 48065, Aug. 7, 2013]
            
            
              § 721.10678
              1,4-Cyclohexanedicarboxylic acid, 1,4-dimethyl ester, hydrogenolysis products.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,4-cyclohexanedicarboxylic acid, 1,4-dimethyl ester, hydrogenolysis products (PMN P-13-10; CAS No. 1373220-73-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 20).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 48065, Aug. 7, 2013]
            
            
              § 721.10679
              Carboxylic acid, substituted alkylstannylene ester, reaction products with inorganic acid tetra alkyl ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carboxylic acid, substituted alkylstannylene ester, reaction products with inorganic acid tetra alkyl ester (PMN P-13-30) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (ii) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63 (a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), and (e) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 48066, Aug. 7, 2013]
            
            
              § 721.10680
              Fatty acid amides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acid amides (PMNs P-13-44, P-13-46, P-13-47, P-13-50, and P-13-51) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use other than as adhesion promoters for asphalt applications or emulsifiers for asphalt applications.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 48066, Aug. 7, 2013]
            
            
              § 721.10681
              Alkaneamide, halo-dialkylthienyl-alkoxydialkyl-, manuf. of by-products from (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkaneamide, halo-dialkylthienyl-alkoxydialkyl-, manuf. of by-products from (PMNs P-13-55 and PMN P-13-56) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i) and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [78 FR 48066, Aug. 7, 2013]
            
            
              § 721.10682
              Fatty acid amide hydrochlorides (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acid amide hydrochlorides (PMNs P-13-63, P-13-64, P-13-65, P-13-69, P-13-70, P-13-71, P-13-72, P-13-73, P-13-74, P-13-75, P-13-76, and P-13-77) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use other than as surfactants for use in asphalt emulsions.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 48066, Aug. 7, 2013]
            
            
              § 721.10683
              Dialkylamino cocoalkyl alkylamide acid salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dialkylamino cocoalkyl alkylamide acid salt (PMN P-13-131) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 48066, Aug. 7, 2013]
            
            
              § 721.10684
              Substituted benzenamine schiff base (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted benzenamine schiff base (PMN P-13-135) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 48066, Aug. 7, 2013]
            
            
              § 721.10685
              Phosphoric acid, mixed esters (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as phosphoric acid, mixed esters (PMN P-13-170) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 48067, Aug. 7, 2013]
            
            
              
              § 721.10686
              Fatty acid amides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acid amides (PMNs P-13-180, P-13-181, P-13-182, P-13-183, P-13-184, and P-13-185) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use other than as adhesion promoters for asphalt applications or emulsifiers for asphalt applications.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 48067, Aug. 7, 2013]
            
            
              § 721.10687
              Fatty acid amide hydrochlorides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acid amide hydrochlorides (PMNs P-13-201, P-13-203, P-13-204, P-13-205, P-13-206, P-13-207, P-13-208, and P-13-209) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use other than as surfactants for asphalt emulsions.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 48067, Aug. 7, 2013]
            
            
              § 721.10688
              Copper, chloro[tris(2-chloroethyl) phosphite-.kappa.P]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as copper, chloro[tris(2-chloroethyl) phosphite-.kappa.P]- (PMN P-13-221; CAS No. 24484-01-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 6).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [78 FR 48067, Aug. 7, 2013]
            
            
              § 721.10689
              Organo zinc salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as organo zinc salts (PMN P-13-225) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 3).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 48067, Aug. 7, 2013]
            
            
              § 721.10690
              Benzenedicarboxylic acid, polymer with substituted alkanediol, dodecanedioic acid, 1,2-ethanediol, alkanedioic acid, alkanediol,.alpha.-hydro-.omega.-hydroxypoly[oxyalkanediyl], 1,3-isobenzofurandione, methylene diphenyl diisocyanate, 2-oxepanone, 2,2'-oxybis[ethanol] and polymethylene polyphenylene isocyanate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as benzenedicarboxylic acid, polymer with substituted alkanediol, dodecanedioic acid, 1,2-ethanediol, alkanedioic acid, alkanediol,.alpha.-hydro-.omega.-hydroxypoly[oxyalkanediyl], 1,3-isobenzofurandione, methylene diphenyl diisocyanate, 2-oxepanone, 2,2'-oxybis[ethanol] and polymethylene polyphenylene isocyanate (PMN P-13-232) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (o) and (y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 48067, Aug. 7, 2013]
            
            
              § 721.10691
              [Reserved]
            
            
              § 721.10692
              Fluorinated alkyl dianiline (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fluorinated alkyl dianiline (PMN P-13-288) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 48068, Aug. 7, 2013]
            
            
              § 721.10693
              Diphenylmethane diisocyanate polymer with alkanoic diacid and alkanediol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as diphenylmethane diisocyanate polymer with alkanoic diacid and alkanediol (PMN P-13-338) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (o) and (y)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [78 FR 48068, Aug. 7, 2013]
            
            
              § 721.10695
              1,2,3-Propanetricarboxamide, N1,N2,N3-tris(2-methylcyclohexyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2,3-Propanetricarboxamide, N1,N2,N3-tris(2-methylcyclohexyl)- (PMN P-08-179; CAS No. 160535-46-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 12).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 8285, Feb. 12, 2014]
            
            
              § 721.10696
              Polyfluorinated alkyl thiol (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as polyfluorinated alkyl thiol (PMNs P-11-483 and P-11-528) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of the substances is any manner or method of manufacture or processing associated with any use of the substances without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for the substances, the employer becomes aware that the substances may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If the substance(s) are not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance(s) are reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance(s) from the employer, or who have received the PMN substance(s) from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as allowed by the section 5(e) consent order which includes analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), and (o) (use in a consumer product that could be spray applied).
              (iii) Disposal. Requirements as specified in § 721.85(a)(1) and (b)(1) (at a temperature of at least 1,000 degrees C with a minimum residence time of 2 seconds).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1), except for releases allowed by the section 5(e) the consent order .
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (f), (h), (j) and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [79 FR 8285, Feb. 12, 2014]
            
            
              § 721.10697
              Polyfluorinated alkyl polyamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyfluorinated alkyl polyamide (PMN P-11-487) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as allowed by the section 5(e) consent order which includes analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), (o) (use in a consumer product that could be spray applied), (q), and (t).
              (iii) Disposal. Requirements as specified in § 721.85(a)(1) and (b)(1) (at a temperature of at least 1,000 degrees C with a minimum residence time of 2 seconds).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1), except for releases allowed by the section 5(e) the consent order.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (h), (i), (j), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [79 FR 8286, Feb. 12, 2014]
            
            
              § 721.10698
              Polyfluorinated alkyl halide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyfluorinated alkyl halide (PMN P-11-527) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture or processing associated with any use of this substance without providing risk notification as follows:

              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as allowed by the section 5(e) consent order which includes analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), and (o) (use in a consumer product that could be spray applied).
              (iii) Disposal. Requirements as specified in § 721.85(a)(1) and (b)(1) (at a temperature of at least 1,000 degrees C with a minimum residence time of 2 seconds).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1), except for releases allowed by the section 5(e) the consent order.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (f), (h), (j), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [79 FR 8286, Feb. 12, 2014]
            
            
              § 721.10699
              Polyfluorinated alkyl thio acrylamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyfluorinated alkyl thio acrylamide (PMN P-11-529) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as allowed by the section 5(e) consent order which includes analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), and (o) (use in a consumer product that could be spray applied).
              
              (iii) Disposal. Requirements as specified in § 721.85(a)(1) and (b)(1) (at a temperature of at least 1,000 degrees C with a minimum residence time of 2 seconds).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1), except for releases allowed by the section 5(e) the consent order.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (f), (h), (j), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [79 FR 8287, Feb. 12, 2014]
            
            
              § 721.10700
              Polyfluorinated alkyl thio polyacrylamide (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as polyfluorinated alkyl thio polyacrylamide (PMNs P-11-530 and P-11-533) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of the substances is any manner or method of manufacture, or processing associated with any use of the substances without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for the substances, the employer becomes aware that the substances may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If the substance(s) is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance(s) is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance(s) from the employer, or who have received the PMN substance(s) from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as allowed by the section 5(e) consent order which includes analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), (o) (use in a consumer product that could be spray applied), (q), and (t).
              (iii) Disposal. Requirements as specified in § 721.85(a)(1) and (b)(1) (at a temperature of at least 1,000 degrees C with a minimum residence time of 2 seconds).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1), except for releases allowed by the section 5(e) the consent order.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (f), (h), (j), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to paragraph (a)(2)(ii) of this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [79 FR 8287, Feb. 12, 2014]
            
            
              § 721.10701
              Polyfluorinated alkyl amine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyfluorinated alkyl amine (PMN P-11-532) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as allowed by the section 5(e) consent order which includes analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), and (o) (use in a consumer product that could be spray applied).
              (iii) Disposal. Requirements as specified in § 721.85(a)(1) and (b)(1) (at a temperature of at least 1,000 degrees C with a minimum residence time of 2 seconds).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1), except for releases allowed by the section 5(e) the consent order.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (h), (i), (j), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [79 FR 8287, Feb. 12, 2014]
            
            
              § 721.10702
              Polyfluorinated alkyl thio polyacrylic acid-acrylamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyfluorinated alkyl thio polyacrylic acid-acrylamide (PMN P-11-534) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture, or processing associated with any use of this substance without providing risk notification as follows:

              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as allowed by the section 5(e) consent order which includes analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), (o) (use in a consumer product that could be spray applied), (q), and (t).
              (iii) Disposal. Requirements as specified in § 721.85(a)(1) and (b)(1) (at a temperature of at least 1,000 degrees C with a minimum residence time of 2 seconds).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1), except for releases allowed by the section 5(e) the consent order .
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (h), (i), (j), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [79 FR 8288, Feb. 12, 2014]
            
            
              § 721.10703
              Multi-walled carbon nanotubes (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as multi-walled carbon nanotubes (PMNs P-12-416, P-12-417, P-12-418, and P-12-419) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substances that have been completely reacted (cured); incorporated or embedded into a polymer matrix that itself has been completely reacted (cured); imbedded into a permanent polymer form that is not intended to undergo further processing; or incorporated into an article as defined at 40 CFR 721.3(c).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), (National Institute of Occupational Safety and Health (NIOSH)-certified air-purifying, tight-fitting full-face respirator equipped with N-100, or P-100, or R-100 filters or power air-purifying particulate respirator), (a)(6)(i), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k) and (q).
              (iii) Release to water. Requirements as specified in § 721.90(b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [79 FR 8288, Feb. 12, 2014]
            
            
              § 721.10704
              Aryl-substituted alkane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as an aryl-substituted alkane (PMN P-12-548) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(iv), (g)(1)(ix), (g)(2)(i), (g)(2)(v), and (g)(3)(ii) and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to conduct testing on the chemical substance to comply with REACH (Regulation, Evaluation, Authorization, and Restriction of Chemicals in the European Union) without submitting all final reports and the underlying data of the testing to EPA no later than 90 days after submission of the testing to the European Union.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (f), (g), (h), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [79 FR 8289, Feb. 12, 2014]
            
            
              § 721.10705
              Aromatic amine with cyclo amino carbonyls (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic amine with cyclo amino carbonyls (PMN P-12-572) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4), (NIOSH-certified particulate respirator with an APF of at least 10), (a)(6)(i), (a)(6)(ii), (b) (concentration set 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following NIOSH-certified respirators with an APF of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified power air-purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with high efficiency particulate absorption (HEPA) filters.
              (B) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting face piece, hood, or helmet.
              (C) NIOSH-certified negative pressure (demand) supplied-air respirator with a full face piece.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 11).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 8289, Feb. 12, 2014]
            
            
              § 721.10706
              Infused carbon nanostructures (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as infused carbon nanostructures (PMN P-12-576) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any manufacturing process other than that described in the premanufacture notice (PMN) which includes the incorporation of the PMN substance into pellets.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [79 FR 8289, Feb. 12, 2014]
            
            
              § 721.10707
              Substituted benzyl acrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as substituted benzyl acrylate (PMN P-13-127) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 8289, Feb. 12, 2014]
            
            
              § 721.10708
              Zirconium substituted heteropolycyclic (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as zirconium substituted heteropolycyclic (PMN P-13-152) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 8290, Feb. 12, 2014]
            
            
              § 721.10709
              Alkylphenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylphenol (PMN P-13-168) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 8290, Feb. 12, 2014]
            
            
              § 721.10710
              4, 7-Methano-1H-indene, 3a, 4, 7, 7a-tetrahydro-, polymer with 2-methyl-1, 3-butadiene and 5-(1-methylethenyl)bicyclo[2.2.1]hept-2-ene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 4, 7-methano-1H-indene, 3a, 4, 7, 7a-tetrahydro-, polymer with 2-methyl-1, 3-butadiene and 5-(1-methylethenyl)bicyclo[2.2.1]hept-2-ene (PMN P-13-192; CAS No. 1412159-51-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 8290, Feb. 12, 2014]
            
            
              § 721.10711
              Alkyl substituted catechol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl substituted catechol (PMN P-13-197) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4) (NIOSH-certified particulate respirator with an APF of at least 1,000), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., place policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following NIOSH-certified respirators with an APF of at least 1,000 meet the requirements of § 721.63(a)(4);
              (A) NIOSH-certified continuous flow supplied-air respirator equipped with a full face piece.
              (B) NIOSH-certified pressure-demand supplied-air respirator equipped with a full face piece.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 20).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 8290, Feb. 12, 2014]
            
            
              § 721.10712
              Antimony tris(dialkyldithiocarbamate) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as antimony tris(dialkyldithiocarbamate) (PMN P-13-217) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 4).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 8290, Feb. 12, 2014]
            
            
              § 721.10713
              Antimony tris(dialkyldithiocarbamate) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as antimony tris(dialkyldithiocarbamate) (PMN P-13-259) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 4).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 8290, Feb. 12, 2014]
            
            
              § 721.10714
              Zinc bis(dialkyldithiocarbamate) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as zinc bis(dialkyldithiocarbamate) (PMN P-13-260) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 7).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 8291, Feb. 12, 2014]
            
            
              § 721.10715
              Carbonic acid, dialkyl ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carbonic acid, dialkyl ester (PMN P-13-346) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (j), and (s) (100,000 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 8291, Feb. 12, 2014]
            
            
              § 721.10716
              Phenol, 2,6-dimethyl-, homopolymer, ether with 2,2′,3,3′,5,5′-hexamethyl[1,1′biphenyl]-4,4′diol (2:1),bis[(ethenylphenyl)methyl] ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phenol, 2,6-dimethyl-, homopolymer, ether with 2,2′,3,3′,5,5′-hexamethyl[1,1′-biphenyl]-4,4′-diol (2:1),bis[(ethenylphenyl)methyl] ether (PMN P-13-355, CAS No. 558452-77-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 8291, Feb. 12, 2014]
            
            
              § 721.10718
              Substituted picolinic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted picolinic acid (PMN P-13-374) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use other than as a pesticide intermediate.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 8291, Feb. 12, 2014]
            
            
              § 721.10721
              Poly(oxy-1,2-ethanediyl), .alpha.,.alpha.′-[(1-methylethylidene)di-4,1-phenylene]bis[.omega.-[[6-(2,5-dihydro-2,5-dioxo-1H-pyrrol-1-yl)-1-oxohexyl]oxy]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly(oxy-1,2-ethanediyl), .alpha.,.alpha.′-[(1-methylethylidene)di-4,1-phenylene]bis[.omega.-[[6-(2,5-dihydro-2,5-dioxo-1H-pyrrol-1-yl)-1-oxohexyl]oxy]- (PMN P-13-455) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 8292, Feb. 12, 2014]
            
            
              § 721.10722
              Oxirane,2-[(1-propen-1-yloxy)methyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane,2-[(1-propen-1-yloxy)methyl]- (PMN P-13-468; CAS No. 1607-23-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(6)(ii), (a)(6)(v), (b)(1) (concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following NIOSH-certified respirators with an APF of at least 10 meet the requirements of § 721.63(a)(4):

              (A) NIOSH-certified power air-purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              (B) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting face piece, hood, or helmet.
              (C) NIOSH-certified negative pressure (demand) supplied-air respirator with a full face piece.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 8292, Feb. 12, 2014]
            
            
              § 721.10724
              Oxirane, [[2-(2-ethenyloxy)ethoxy]methyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, [[2-(2-ethenyloxy)ethoxy]methyl]- (PMN P-13-472; CAS No. 16801-19-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(6)(ii), (a)(6)(v), (b)(concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following NIOSH-certified respirators with an APF of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified power air-purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              (B) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting face piece, hood, or helmet.
              (C) NIOSH-certified negative pressure (demand) supplied-air respirator with a full face piece.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 8293, Feb. 12, 2014]
            
            
              § 721.10725
              Alcohol propoxylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alcohol propoxylate (PMN P-08-512) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l)
              (ii) Disposal. Requirements as specified in § 721.85(a)(1), (a)(3) (Class I or II wells), (b)(1), (b)(3) (Class I or II wells), (c)(1), and (c)(3) (Class I or II wells).
              (iii) Release to water. Requirements as specified in § 721.90(a)(2)(ii), (b)(2)(ii), and (c)(2)(ii).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in in § 721.125(a), (b), (c), (i), (j), and (k) are applicable to manufacturers and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 39281, July 9, 2014]
            
            
              § 721.10726
              Alcohol propoxylate sulfate salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alcohol propoxylate sulfate salt (PMN P-08-513) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l)
              (ii) Disposal. Requirements as specified in § 721.85(a)(1), (a)(3) (Class I or II wells), (b)(1), (b)(3) (Class I or II wells), (c)(1), and (c)(3) (Class I or II wells).
              (iii) Release to water. Requirements as specified in § 721.90(a)(2)(ii), (b)(2)(ii), and (c)(2)(ii).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in in § 721.125(a), (b), (c), (i), (j), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 39281, July 9, 2014]
            
            
              § 721.10727
              Amphoteric fluorinated surfactant (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as amphoteric fluorinated surfactant (PMN P-11-526) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k)(a significant new use is any use other than as allowed by the section 5(e) consent order which includes analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (h), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [79 FR 39281, July 9, 2014]
            
            
              
              § 721.10728
              2-Propenoic acid, 2- methyl-, 2-hydroxyethyl esters, telomers with C18-26-alkyl acrylate, 1-dodecanethiol, N-(hydroxymethyl)-2-methyl-2-propenamide, polyfluorooctyl methacrylate, 2,2′-[1,2-diazenediylbis(1-methylethylidene)]bis[4,5-dihydro-1H-imidazole]hydrochloride (1:2)-initiated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 2-propenoic acid, 2-methyl-, 2-hydroxyethyl esters, telomers with C18-26-alkyl acrylate, 1-dodecanethiol, N-(hydroxymethyl)-2-methyl-2-propenamide, polyfluorooctyl methacrylate, 2,2′-[1,2-diazenediylbis(1-methylethylidene)]bis[4,5-dihydro-1H-imidazole]hydrochloride (1:2)-initiated (PMN P-12-241) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as allowed by the section 5(e) consent order which includes analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), (q), and (t).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (f), (h), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [79 FR 39281, July 9, 2014]
            
            
              § 721.10729
              2-Propenoic acid, 2- methyl-, C16-18 esters, telomers with 3-chloro-2-hydroxypropyl methacrylate, 1-dodecanethiol, N-(hydroxymethyl)-2-methyl-2-propenamide, polyfluorooctyl methacrylate, and rel- (1R,2R,4R)-1,7,7-trimethylbicyclo[2.2.1]hept-2-yl methacrylate, 2,2′-[1,2-diazenediylbis(1-methylethylidene)]bis[4,5-dihydro-1H-imidazole]hydrochloride (1:2)-initiated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 2-propenoic acid, 2-methyl-, C16-18 esters, telomers with 3-chloro-2-hydroxypropyl methacrylate, 1-dodecanethiol, N-(hydroxymethyl)-2-methyl-2-propenamide, polyfluorooctyl methacrylate, and rel-(1R,2R,4R)-1,7,7-trimethylbicyclo[2.2.1]hept-2-yl methacrylate, 2,2′-[1,2-diazenediylbis(1-methylethylidene)]bis[4,5-dihydro-1H-imidazole]hydrochloride (1:2)-initiated (PMN P-12-242) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as allowed by the section 5(e) consent order which includes analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), (q), and (t).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (f), (h), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [79 FR 39282, July 9, 2014]
            
            
              § 721.10730
              Tires, wastes, pyrolyzed, C6-39 oil fraction.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as tires, wastes, pyrolyzed, C6-39 oil fraction (P-12-557; CAS No. 1410795-89-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the chemical substance that has been blended into finished petroleum products or sent to a petroleum refinery for use as a chemical intermediate.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 360).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(1) of this section.
              [79 FR 39282, July 9, 2014]
            
            
              § 721.10731
              Tires, wastes, pyrolyzed, C7-56 oil fraction.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as tires, wastes, pyrolyzed, C7-56 oil fraction (P-12-558; CAS No. 1410795-87-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the chemical substance that has been blended into finished petroleum products or sent to a petroleum refinery for use as a chemical intermediate.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 170).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(1) of this section.
              [79 FR 39283, July 9, 2014]
            
            
              § 721.10732
              Neodymium, butadiene iso-Bu neodecanoate complexes.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as neodymium, butadiene iso-Bu neodecanoate complexes (PMN P-13-60; CAS No. 1386395-00-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Releases to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 8).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 39283, July 9, 2014]
            
            
              § 721.10733
              Tires, wastes, pyrolyzed, C5-15 condensate oil fraction.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as tires, wastes, pyrolyzed, C5-15 condensate oil fraction (PMN P-13-237; chemical substance definition: A complex combination of hydrocarbons obtained from the substance produced by the pyrolysis of rubber-based tires after removal of the carbon black fraction. It consists predominantly of hydrocarbons having carbon numbers in the range of C5 through C15. It boils in the range of approximately 36 °C to 265 °C (97 °F to 509 °F).) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substances that have been blended into finished petroleum products or sent to a petroleum refinery for use as a chemical intermediate, or stored as described in the Distribution section of the order.
              (2) The significant new uses are:
              (i) Protection in the workplace. The significant new use is any exposure exceeding an 8 hour time weighted average (TWA) exposure limit of 1 part per million (ppm).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use other than as a raw feedstock for refineries.
              (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 4).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), (k), and records documenting that exposures do not exceed an 8 hour time weighted average (TWA) exposure limit of 1 part per million are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [79 FR 39283, July 9, 2014]
            
            
              § 721.10734
              Lithium salt of substituted imide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as lithium salt of substituted imide (PMN P-13-248) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (b) (concentration set at 1.0 percent) and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified power air- purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              (B) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting facepiece, hood, or helmet.
              (C) NIOSH-certified negative pressure (demand) supplied-air respirator with a full facepiece.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 39283, July 9, 2014]
            
            
              § 721.10736
              Alcohols, C9-11-branched, ethoxylated propoxylated.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as alcohols, C9-11-branched, ethoxylated propoxylated (PMN P-13-309; CAS No. 1400790-00-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use other than as a component of a pigment dispersant blend for inks and coatings.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 39284, July 9, 2014]
            
            
              § 721.10737
              Carboxylic anhydride, polymer with -hydro—hydroxypoly(oxy-1,2-diethanediyl), compd. with 2,3,4,6,7,8,9,10-octahydropyrimido-[1,2-a]azepine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carboxylic anhydride, polymer with -hydro—hydroxypoly(oxy-1,2-diethanediyl), compd. with 2,3,4,6,7,8,9,10-octahydropyrimido-[1,2-a]azepine (PMN P-13-378) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Releases to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 24).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 39284, July 9, 2014]
            
            
              § 721.10738
              Formaldehyde, polymer with 2,3-dimethylphenol, 2,4-dimethylphenol, 2,5-dimethylphenol, 3,5-dimethylphenol, 3-ethylphenol, 4-ethylphenol, 3-methylphenol, 4-methylphenol and phenol.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as formaldehyde, polymer with 2,3-dimethylphenol, 2,4-dimethylphenol, 2,5-dimethylphenol, 3,5-dimethylphenol, 3-ethylphenol, 4-ethylphenol, 3-methylphenol, 4-methylphenol and phenol (PMN P-13-453; CAS No. 1415313-86-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 5).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 39284, July 9, 2014]
            
            
              § 721.10739
              Caprolactone homopolymer of substituted benzotriazole (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as caprolactone homopolymer of substituted benzotriazole (PMN P-13-465) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 39284, July 9, 2014]
            
            
              § 721.10740
              Tin(2 + ) salt of alkylcarboxylic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tin(2 + ) salt of alkylcarboxylic acid (PMN P-13-473) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) and (s).
              (ii) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(iii), and (a)(3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(1) of this section.
              [79 FR 39284, July 9, 2014]
            
            
              § 721.10745
              Alkoxylated quaternary alkyl ammonium fluoroalkylsulfonimide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkoxylated quaternary alkyl ammonium fluoroalkylsulfonimide (PMN P-13-722) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 9).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 39286, July 9, 2014]
            
            
              § 721.10746
              Isocyanate terminated urethane polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as isocyanate terminated urethane polymer (PMN P-13-753) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(ii), (a)(6)(v), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified power air- purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              (B) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting facepiece, hood, or helmet.
              (C) NIOSH-certified negative pressure (demand) supplied-air respirator with a full facepiece.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 39286, July 9, 2014]
            
            
              § 721.10747
              4-Pyrimidianamine, 2,5 dimethoxy-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 4-pyrimidianamine, 2,5 dimethoxy- (PMN P-13-773; CAS No. 6960-17-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(6)(ii), (a)(6)(v), (b) (concentration set at 0.1 percent) and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified power air-purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters;
              (B) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting facepiece, hood, or helmet;
              (C) NIOSH-certified negative pressure (demand) supplied-air respirator with a full facepiece.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use other than as an herbicide intermediate.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 39286, July 9, 2014]
            
            
              § 721.10748
              Dicarbomonocycle-substituted carbomonocycledicarboxamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as dicarbomonocycle-substituted carbomonocycledicarboxamide (PMNs P-13-796, P-13-797, and P-13-798) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 4 for P-13-796 and P-13-797; and N = 14 for P-13-798).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance,
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [79 FR 39287, July 9, 2014]
            
            
              § 721.10749
              Dicarboheterocycle-substituted carbomonocycledicarboxamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dicarboheterocycle-substituted carbomonocycledicarboxamide (PMN P-13-799) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance,
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [79 FR 39287, July 9, 2014]
            
            
              
              § 721.10750
              Tricarbomonocycle-substituted carbomonocycletricarboxamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tricarbomonocycle-substituted carbomonocycletricarboxamide (PMN P-13-800) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance,
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [79 FR 39287, July 9, 2014]
            
            
              § 721.10751
              Cycloalkylamino oleyl alkylamide acid salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as cycloalkylamino oleyl alkylamide acid salts (PMNs P-13-810, P-13-811, P-13-812, P-13-813, P-13-814, and P-13-815) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1, for the aggregate of the PMN substances P-13-810, P-13-811, P-13-812, P-13-813, P-13-814, and P-13-815).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 39287, July 9, 2014]
            
            
              § 721.10752
              Cycloalkylamino cocoalkyl alkylamide acid salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as cycloalkylamino cocoalkyl alkylamide acid salts (PMNs P-13-816, P-13-817, P-13-818, P-13-819, P-13-820, and P-13-821) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1, for the aggregate of the PMN substances P-13-816, P-13-817, P-13-818, P-13-819, P-13-820, and P-13-821).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 39287, July 9, 2014]
            
            
              § 721.10753
              Methanamine, N,N-dimethyl-, reaction products with alkylamine-epichlorohydrin polymer, chlorides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as methanamine, N,N-dimethyl-, reaction products with alkylamine-epichlorohydrin polymer, chlorides (PMN P-13-839) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 39288, July 9, 2014]
            
            
              § 721.10754
              Mixture of alkylated benzene, brominated (generic) and alkylated benzene, dibrominated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as mixture of alkylated benzene, brominated and alkylated benzene, dibrominated (PMN P-13-882) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use other than as feed for a bromine recovery unit.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 39288, July 9, 2014]
            
            
              § 721.10755
              Single-walled carbon nanotubes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as single-walled carbon nanotubes (PMN P-10-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured); embedded or incorporated into a polymer matrix that has been reacted (cured); or embedded in a permanent solid polymer form that is not intended to undergo further processing except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii) (clothing that covers other exposed areas of the arms, legs, and torso), (a)(3), (a)(4) (National Institute for Occupational Safety and Health (NIOSH)-certified air-purifying, tight-fitting full-face respirator equipped with N100 cartridges), (a)(6)(i), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as a component for a conductive coating using the PMN substance in a dispersion or ink, and additive in resins/thermoplastics/elastomers for mechanical reinforcement.) and (q).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1), except for water releases determined by monitoring the concentration of the PMN substance in waste water effluent according to a monitoring procedure approved for such purpose by EPA and when the concentration of the PMN substance does not exceed 1 part per billion (ppb). EPA will review and act on written requests to approve monitoring procedures within 90 days after such requests are received. EPA will inform submitters of the disposition of such requests in writing, and will explain the reasons therefore when they are denied.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraphs (a)(2)(ii) and (a)(2)(iii) of this section.
              [79 FR 38472, July 8, 2014]
            
            
              § 721.10756
              Multi-walled carbon nanotubes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as multi-walled carbon nanotubes (PMN P-11-339) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured); embedded or incorporated into a polymer matrix that has been reacted (cured); or embedded in a permanent solid polymer form that is not intended to undergo further processing except for mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii) (clothing that covers other exposed areas of the arms, legs, and torso), (a)(3), (a)(4) (National Institute for Occupational Safety and Health (NIOSH)-certified air-purifying, tight-fitting full-face respirator equipped with N100, P100, or R100 cartridges), (a)(6)(i), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as an additive in resins, thermoplastics, and elastomers for mechanical reinforcement and enhanced electrical performance, as a coating on metallic foils for battery applications, or in the manufacture of fabric composites.) and (q).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1), except for water releases determined by monitoring the concentration of the PMN substance in waste water effluent according to a monitoring procedure approved for such purpose by EPA and when the concentration of the PMN substance does not exceed 1 part per billion (ppb). EPA will review and act on written requests to approve monitoring procedures within 90 days after such requests are received. EPA will inform submitters of the disposition of such requests in writing, and will explain the reasons therefore when they are denied.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraphs (a)(2)(ii) and (a)(2)(iii) of this section.
              [79 FR 38473, July 8, 2014]
            
            
              § 721.10757
              Fatty acids, diesters with dihydroxy bicyclic diether (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acids, diesters with dihydroxy bicyclic diether (PMNs P-12-100 and P-12-150) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use other than as a polymer modifier or a seal swell additive for industrial applications.
              
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 38473, July 8, 2014]
            
            
              § 721.10758
              Thermolized wasted plastic (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as thermolized wasted plastic (PMN P-12-125) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely fractionated, distilled, or chemically reacted resulting in the manufacture of one or more new chemical substances subject to PMN review or other chemical substances listed on the TSCA Inventory.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e)(concentration set at 0.1 percent), (f), (g)(1)(i) to (g)(1)(ix), (g)(2)(i) to (g)(2)(v), (g)(3)(i), (g)(3)(ii), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as allowed by the TSCA section 5(e) consent order which includes analysis and reporting and limitations of maximum levels of polychlorinated dibenzo-p-dioxin and polychlorinated dibenzofuran impurities and monitoring the pH of the aqueous effluent stream from the manufacturing process as outlined in the Consent Order.)
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (g), (h), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [79 FR 38473, July 8, 2014]
            
            
              § 721.10759
              Polyphosphoric acids, esters with substituted amines, compounds with alkyl pyridines (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyphosphoric acids, esters with substituted amines, compounds with alkyl pyridines (PMN P-13-369) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use of the PMN substance other than as a solids conglomeration additive for down-hole treatment of oil and gas wells to prevent the undesirable production of solids.
              (ii) Disposal. Requirements as specified in § 721.85(a)(1).
              (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 8) (for marine discharges, a dilution factor of 65 should be applied).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), (j), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 38474, July 8, 2014]
            
            
              § 721.10760
              Zinc carboxylate salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as zinc carboxylate salt (PMN P-13-854) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 38474, July 8, 2014]
            
            
              § 721.10761
              Fatty acid amide (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acid amide (PMNs P-14-12, P-14-13, P-14-15, P-14-16) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use of the PMN substance other than as an emulsifier for use in asphalt applications.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 38474, July 8, 2014]
            
            
              § 721.10763
              Alkanaminium, [substituted carbomonocycle [(alkylamino)carbomonocycle] alkylene]-substituted carbomonocycle, carboxylate salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkanaminium, [substituted carbomonocycle [(alkylamino)carbomonocycle] alkylene]-substituted carbomonocycle, carboxylate salt (PMN P-14-143) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 38475, July 8, 2014]
            
            
              § 721.10764
              Substituted perfluoroether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted perfluoroether (PMN P-14-42) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use of this substance is: (1) Use of the substance for any application other than the confidential use identified in the Premanufacture Notice (PMN) or (2) Manufacture of the PMN substance where the mean number of moles of each perfluoro propylene oxide (“PPO”) unit is less than 5.
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.180 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [79 FR 39288, July 9, 2014]
            
            
              § 721.10766
              Pyridine, 4-decyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as pyridine, 4-decyl- (PMN P-10-235; CAS No. 1815-99-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4) and (b)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [79 FR 63833, Oct. 27, 2014]
            
            
              § 721.10767
              Fluoroether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fluoroether (PMN P-11-224) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any manufacturing, processing, or use other than as an electrolyte for electrical/electronic equipment) and (q).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [79 FR 63833, Oct. 27, 2014]
            
            
              § 721.10768
              N-(2-hydroxyethyl) alkenamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as N-(2-hydroxyethyl) alkenamide (PMN P-11-226) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(6)(ii), (a)(6)(vi), (b), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (A) The following gloves have been demonstrated to meet the requirements of § 721.63(a)(3): North Silver Shield Gloves, Ansell Barrier Gloves, North Butyl Gloves, Ansell Chemi Pro Gloves, Ansell Neoprene Gloves, Ansell So-Vex, and Ansell Canners.
              (B) The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an Assigned Protection Factor (APF) of at least 1,000 meet the requirements of § 721.63(a)(4):
              (1) NIOSH-certified power air-purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              (2) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting face piece, hood, or helmet.
              (3) NIOSH-certified negative pressure (demand) supplied-air respirator with a full face piece.
              (C) As an alternative to the respiratory requirements listed here, a manufacturer or processor may choose to follow the New Chemical Exposure Limit (NCEL) provisions listed in the section TSCA 5(e) consent order for this substance. The NCEL is 0.03 mg/m3 as an 8-hour time weighted average verified by actual monitoring data.
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e), (f), (g)(1)(i), (g)(1)(iii), (g)(1)(iv), (g)(1)(vi), (g)(1)(vii), (g)(1)(viii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), and (g)(2)(iv) (use respiratory protection, or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.03 mg/m3), (g)(2)(v), (g)(3), and (g)(4). A significant new use of this substance is any manner or method of manufacture or processing associated with any use of this substance without providing risk notification as follows under § 721.72(c):
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q).
              (iv) Disposal. Requirements as specified in § 721.85(a)(1) (destruction and removal efficiency of 99.99%), (a)(3) (underground injection control (class 1 well, deep well injection hazardous waste)), (b)(1) (destruction and removal efficiency of 99.99%), (b)(3) (underground injection control (class 1 well, deep well injection hazardous waste)), (c)(1) (destruction and removal efficiency of 99.99%), (c)(3) (underground injection control (class 1 well, deep well injection hazardous waste)).
              (v) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [79 FR 63834, Oct. 27, 2014]
            
            
              § 721.10769
              1-Octadecanaminium, N,N-dimethyl-N-[3-(triethoxysilyl)propyl]-, chloride (1:1), reaction products with ethylene glycol.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-octadecanaminium, N,N-dimethyl-N-[3-(triethoxysilyl)propyl]-, chloride (1:1), reaction products with ethylene glycol (PMN P-12-41; CAS No. 1314035-96-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k) (a significant new use is import, processing and use of the PMN substance other than for waterproofing inorganic substrates, an asphalt binder modifier, and waterproofing of soil), and (q) (839,000 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 63834, Oct. 27, 2014]
            
            
              § 721.10770
              Fluoroalkyl sulfonamide derivatives (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fluoroalkyl sulfonamide derivatives (PMN P-12-404, P-12-405, and P-12-406) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses for P-12-404 and P-12-406 are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (b), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (e), (f), (g)(1) (The PMN substances may: Cause serious eye damage; and suspected of damaging fertility or the unborn child), and (g)(2) (When using these substances: Wear eye/face protection; avoid breathing dust/fume/gas/mist/vapors/spray; and wear protective gloves). A significant new use of these substances is any manner or method of manufacture or processing associated with any use of these substances without providing risk notification as follows under § 721.72(c):
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for these substances, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If these substances are not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substances are reintroduced into the workplace.

              (B) The employer must ensure that persons who will receive the PMN substances from the employer, or who have received the PMN substances from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q).
              (3) The significant new uses for P-12-405 are:
              (i) Protection in the workplace. (A) Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(6)(v), (a)(6)(vi), (b), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an Assigned Protection Factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (1) NIOSH-certified power air-purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              (2) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting face piece, hood, or helmet.
              (3) NIOSH-certified negative pressure (demand) supplied-air respirator with a full face piece.
              (B) As an alternative to the respiratory requirements listed here, a manufacturer or processor may choose to follow the New Chemical Exposure Limit (NCEL) provisions listed in the section TSCA 5(e) consent order for these substances. The NCEL is 0.7 mg/m3 as an 8-hour time weighted average verified by actual monitoring data.
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (e), (f), (g)(1) (The PMN substance may: Cause serious eye damage; and suspected of damaging fertility or the unborn child), and (g)(2) (When using this substance: Wear eye/face protection; avoid breathing dust/fume/gas/mist/vapors/spray; use respiratory protection, or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.70 mg/m3; and wear protective gloves). A significant new use of this substance is any manner or method of manufacture or processing associated with any use of this substance without providing risk notification as follows under § 721.72(c):
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) and (a)(3)(iii) of this section.
              [79 FR 63835, Oct. 27, 2014]
            
            
              
              § 721.10771
              Hexane, 1,6-diisocyanato-, homopolymer, .alpha.-[1-[[[3-[[3-(dimethylamino)propyl] amino]propyl]amino]carbonyl]- 1,2,2,2-tetrafluoroethyl]-.omega.- (1,1,2,2,3,3,3-heptafluoropropoxy) poly[oxy[trifluoro(trifluoromethyl)- 1,2-ethanediyl]]-blocked.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as hexane, 1,6-diisocyanato-, homopolymer, .alpha.-[1-[[[3-[[3-(dimethylamino)propyl] amino]propyl]amino]carbonyl]- 1,2,2,2-tetrafluoroethyl]-.omega.- (1,1,2,2,3,3,3-heptafluoropropoxy) poly[oxy[trifluoro(trifluoromethyl)- 1,2-ethanediyl]]-blocked (PMN P-13-175; CAS No. 1279108-20-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture or processing associated with any use of this substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [79 FR 63836, Oct. 27, 2014]
            
            
              § 721.10772
              Fluorinated oxirane polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fluorinated oxirane polymer (PMN P-13-176) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of this substance is any manner or method of manufacture or processing associated with any use of this substance without providing risk notification as follows:

              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [79 FR 63836, Oct. 27, 2014]
            
            
              § 721.10773
              Methylene bisacetophenone derivative (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as methylene bisacetophenone derivative (PMN P-13-223) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), and (a)(4). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (A) The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an Assigned Protection Factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (1) NIOSH-certified power air-purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              (2) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting face piece, hood, or helmet.
              (3) NIOSH-certified negative pressure (demand) supplied-air respirator with a full face piece.
              (B) [Reserved]
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 5).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 63836, Oct. 27, 2014]
            
            
              § 721.10774
              Amine adduct (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as amine adduct (PMN P-13-239) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (q).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [79 FR 63837, Oct. 27, 2014]
            
            
              § 721.10775
              Metal hydroxide, treated with alkenyl alkoxy silane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as metal hydroxide, treated with alkenyl alkoxy silane (PMN P-13-495) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 63837, Oct. 27, 2014]
            
            
              § 721.10777
              2,4-Hexadienoic acid, 3-(trimethoxysilyl)propyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2,4-hexadienoic acid, 3-(trimethoxysilyl)propyl ester (PMN P-13-945; CAS No. 3090-13-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 58).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 63837, Oct. 27, 2014]
            
            
              § 721.10778
              2,4,Hexadienoic acid, 3-(trimethoxysilyl)propyl ester (2E,4E)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2,4,hexadienoic acid, 3-(trimethoxysilyl)propyl ester (2E,4E)- (PMN P-13-946; CAS No. 163802-53-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 58).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 63837, Oct. 27, 2014]
            
            
              § 721.10779
              Substituted alkene, reaction products with isophoronediamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted alkene, reaction products with isophoronediamine (PMN P-14-28) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h), (y)(1), and (y)(2).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 49).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 63838, Oct. 27, 2014]
            
            
              § 721.10780
              Propaneperoxoic acid, 2,2-dimethyl-, 1,1,3,3-tetramethylbutyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propaneperoxoic acid, 2,2-dimethyl-, 1,1,3,3-tetramethylbutyl ester (PMN P-14-72; CAS No. 22288-41-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N=3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 75816, Dec. 4, 2015]
            
            
              § 721.10781
              Fatty acid amide hydrochlorides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acid amide hydrochlorides (PMNs P-14-89, P-14-90, P-14-91 and P-14-92) are subject to reporting under this section for the significant new uses described in paragraphs (a)(2) and (3) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. The significant new use is any use other than as a surfactant in asphalt emulsions where the surface water concentrations described under the significant new uses in paragraph (a)(3)(i) of this section are exceeded.
              (ii) [Reserved]
              (3) The significant new uses for any use other than as a surfactant in asphalt emulsions:
              (i) Release to water. Requirements as specified 721.90 (a)(4), (b)(4), and (c)(4) (where N=110 for PMNs P-14-89 and P-14-92; N=240 for PMN P-14-90; N=53 for PMN P-14-91).
              (ii) [Reserved]
              (b) Specific Requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 75816, Dec. 4, 2015]
            
            
              § 721.10782
              Fatty acid amides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acid amides (PMN P-14-158, P-14-159, P-14-161, P-14-162, and P-14-163) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. The significant new use is any use other than as additives in mineral flotation products and as chemical intermediates where the surface water concentrations described under the significant new uses in paragraph (a)(3)(i) of this section are exceeded.
              (ii) [Reserved]
              (3) The significant new uses for any use other than as additives in mineral flotation products and as chemical intermediates:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (where N=1 for PMNs P-14-158, P-14-159, P-14-161, and P-14-163; N=140 for PMN P-14-162).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i) and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 75816, Dec. 4, 2015]
            
            
              § 721.10783
              Fatty acid amide acetates (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acid amide acetates (PMNs P-14-173, P-14-175, P-14-176, P-14-177, P-14-178, P-14-179, P-14-180, P-14-181, P-14-182, P-14-183, P-14-184, P-14-185, P-14-186, P-14-187, P-14-188, P-14-190, P-14-191, P-14-192 and P-14-193) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. The significant new use is any use other than as flotation additives in mineral processing where the surface water concentrations described under the significant new uses in paragraph (a)(3)(i) of this section are exceeded.
              (ii) [Reserved]
              (3) The significant new uses for any use other than as flotation additives in mineral processing:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (where N = concentration of concern as follows):
              
                
                  PMN No.
                  Concentration of concern
                
                
                  P-14-173, P-14-175, P-14-178, P-14-179, P-14-181, P-14-183, P-14-184, P-14-192, P-14-193
                  1 ppb.
                
                
                  P-14-176, P-14-180, P-14-185, P-14-186, P-14-187, P-14-190
                  2 ppb.
                
                
                  P-14-177, P-14-188
                  3 ppb.
                
                
                  P-14-191
                  4 ppb.
                
                
                  P-14-182
                  140 ppb.
                
              
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i) and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 75816, Dec. 4, 2015]
            
            
              § 721.10784
              Mixed butyltin mercaptoester sulfides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as mixed butyltin mercaptoester sulfides (PMNs P-14-216, P-14-217, and P-14-218) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substances after they have been completely reacted (cured) or permanently entrained into a solid polyvinyl chloride matrix.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) through (iv), (a)(3), (b)(concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (e)(concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(iv), (g)(1)(v), (g)(1)(viii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use other than as a stabilizer in polyvinyl chloride (PVC) at a concentration of no greater than 2 percent.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 0.5).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 63838, Oct. 27, 2014]
            
            
              § 721.10785
              Mixed methyltin mercaptoester sulfides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as mixed methyltin mercaptoester sulfides (PMN P-14-231) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after it has been completely reacted (cured) or permanently entrained into a solid polyvinyl chloride matrix.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) through (iv), (a)(3), (b)(concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63 (a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (e)(concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(iv), (g)(1)(v), (g)(1)(viii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use other than as a stabilizer in polyvinyl chloride at a concentration of no greater than 2 percent.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 0.5).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 63839, Oct. 27, 2014]
            
            
              § 721.10786
              Trisubsituted ethoxylated carbomonocycle (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as trisubsituted ethoxylated carbomonocycle (PMN P-14-234) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 24).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 63839, Oct. 27, 2014]
            
            
              § 721.10787
              Multi-functional novolac type epoxy resin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as multi-functional novolac type epoxy resin (PMN P-14-270) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 63839, Oct. 27, 2014]
            
            
              § 721.10788
              Alkanedioic acids, polymer with substituted propanediol, alkanediols, and polyethylene glycol and MDI (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkanedioic acids, polymer with substituted propanediol, alkanediols, and polyethylene glycol and MDI (PMN P-14-357) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(ii), (a)(6)(v), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an Assigned Protection Factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified power air-purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              (B) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting face piece, hood, or helmet.
              (C) NIOSH-certified negative pressure (demand) supplied-air respirator with a full face piece.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o) and (y)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [79 FR 63839, Oct. 27, 2014]
            
            
              § 721.10793
              Phosphoric acid, iron (2 + ) lithium salt (1:1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphoric acid, iron (2 + ) lithium salt (1:1:1) (PMN P-12-17; CAS No. 15365-14-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The SNUR does not apply to the PMN substance when it is manufactured, pursuant to any of the exemptions in 40 CFR 720.30(h) with no commercial purpose separate from the substance, mixture, or article of which it is a part.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(3), (a)(4), (a)(6)(ii), (a)(6)(v), (a)(6)(vi), (b), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63 (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an Assigned Protection Factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified power air-purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              (B) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting face piece, hood, or helmet.
              (C) NIOSH-certified negative pressure (demand) supplied-air respirator with a full face piece.
              (1) As an alternative to the respiratory requirements listed here, a manufacturer or processor may choose to follow the New Chemical Exposure Limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 2.4 mg/m3 as an 8-hour time weighted average verified by actual monitoring data.
              (2) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72.
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for this substance, the employer becomes aware that this substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If this substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (f) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [80 FR 5467, Feb. 2, 2015]
            
            
              § 721.10794
              Alkenyl succinate, amine salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as alkenyl succinate, amine salts (PMNs P-13-212 and P-13-213) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. The significant new use is any use other than as a metalworking fluid additive.
              
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 5468, Feb. 2, 2015]
            
            
              § 721.10795
              Amine salt of vegetable oil, polymer with cycloaliphatic glycol, hydroxy substituted carboxylic acid, aliphatic diisocyanate and tetra hydroxy alkane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as amine salt of vegetable oil, polymer with cycloaliphatic glycol, hydroxy substituted carboxylic acid, aliphatic diisocyanate and tetra hydroxy alkane (PMN P-13-559) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. The significant new use is any use other than as a wood sealer or concrete sealer.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 5468, Feb. 2, 2015]
            
            
              § 721.10796
              Polymer of terephthalic acid and ethyl benzene with multi-walled carbon nanotube (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polymer of terephthalic acid and ethyl benzene with multi-walled carbon nanotube (PMN P-13-573) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The SNUR does not apply to the PMN substance when it is manufactured, pursuant to any of the exemptions in 40 CFR 720.30(h) with no commercial purpose separate from the substance, mixture, or article of which it is a part.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), (a)(6)(particulate), (b), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63 (a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. A National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an N-100, P-100, or R-100 cartridge meet the requirements of § 721.63(a)(4).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k)(a significant new use is any processing or use other than described in the consent order) and (q).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (e), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [80 FR 5468, Feb. 2, 2015]
            
            
              
              § 721.10797
              Polycarbamoylsulfonic acid sodium salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polycarbamoylsulfonic acid sodium salt (PMN P-13-674) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 11).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 5468, Feb. 2, 2015]
            
            
              § 721.10798
              Phosphonic acid chloride, diester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as phosphonic acid chloride, diester (PMN P-13-864) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 5).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 5469, Feb. 2, 2015]
            
            
              § 721.10799
              Substituted dimethyl phenols (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as substituted dimethyl phenols (PMNs P-13-874, P-13-875, P-13-876, and P-13-877) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 10 in aggregate for PMN substances P-13-874 and P-13-875, and N = 5 in aggregate for the PMN substances P-13-876 and P-13-877).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 5469, Feb. 2, 2015]
            
            
              § 721.10800
              2-Propenoic acid, 4-phenoxybutyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 4-phenoxybutyl ester (PMN P-13-931; CAS No. 103969-85-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 5469, Feb. 2, 2015]
            
            
              § 721.10801
              Organic phosphonate salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as organic phosphonate salt (PMN P-13-936) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 130).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 5469, Feb. 2, 2015]
            
            
              § 721.10802
              Quaternized protein/silicone copolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as quaternized protein/silicone copolymer (PMN P-14-39) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 31).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 5469, Feb. 2, 2015]
            
            
              § 721.10803
              1,5-Pentanediamine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,5-pentanediamine (PMN P-14-70; CAS No. 462-94-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 300).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 5469, Feb. 2, 2015]
            
            
              § 721.10804
              Cashew-nutshell-liquid, polymer with formaldehyde, reaction products with diethanolamine and diisopropanol amine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as cashew-nutshell-liquid, polymer with formaldehyde, reaction products with diethanolamine and diisopropanol amine (PMN P-14-110; CAS No. 1462343-28-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 5469, Feb. 2, 2015]
            
            
              § 721.10805
              Fatty acid imidazolines (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acid imidazolines. (PMNs P-14-202, P-14-203, P-14-204, P-14-205, and P-14-206) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 1 in aggregate for PMNs P-14-203 and P-14-204; N = 1 in aggregate for PMNs P-14-204, P-14-205, P-14-206).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 5470, Feb. 2, 2015]
            
            
              § 721.10806
              Trimellitic anhydride, polymer with alkanolamine and tetrahydrophthalic anhydride (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as trimellitic anhydride, polymer with alkanolamine and tetrahydrophthalic anhydride (PMN P-14-341) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use of the PMN substance other than as a binder for gluing the individual mineral fibers together to form a firm product, used industrially in a closed system.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 5470, Feb. 2, 2015]
            
            
              § 721.10807
              Aliphatic ether ethyl alcohol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aliphatic ether ethyl alcohol (PMN P-14-417) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use other than the confidential use as stated in the PMN.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [80 FR 5470, Feb. 2, 2015]
            
            
              
              § 721.10808
              Bisxylenol diglycidyl ether polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as bisxylenol diglycidyl ether polymer (PMN P-14-513) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 5470, Feb. 2, 2015]
            
            
              § 721.10809
              Cyclotetrasiloxane, 2,4,6,8-tetrakis[3-[2-(2-methoxyethoxy)ethoxy]propyl]-2,4,6,8-tetramethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as cyclotetrasiloxane, 2,4,6,8-tetrakis[3-[2-(2-methoxyethoxy)ethoxy]propyl]-2,4,6,8-tetramethyl- (PMN P-14-518; CAS No. 17232-95-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 8).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 5470, Feb. 2, 2015]
            
            
              § 721.10810
              Heterocyclic amine potassium salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as heterocyclic amine potassium salt (PMN P-14-544) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (j)(a significant new use is any use other than the confidential use stated in the PMN) and (s).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [80 FR 5470, Feb. 2, 2015]
            
            
              § 721.10811
              Heterocyclic amine substituted acrylamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as heterocyclic amine substituted acrylamide (PMN P-14-618) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 23).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 5471, Feb. 2, 2015]
            
            
              § 721.10812
              Alkylbenzene sulfonic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylbenzene sulfonic acid (PMN P-12-115) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance that have partitioned into oil or petroleum streams following use as an interfacial tension reducer for enhanced oil recovery applications.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72(a) through (f), (g)(3), (g)(4)(ii), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any manufacturing, processing, or use of the PMN substance other than as a chemical intermediate to prepare an interfacial tension reducer for enhanced oil recovery.
              (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (where N = 4).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 26457, May 8, 2015]
            
            
              § 721.10813
              Benzenesulfonic acid, dimethyl-, alkyl derivatives, sodium salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as benzenesulfonic acid, dimethyl-, alkyl derivatives, sodium salt (PMNs P-12-116 and P-13-568) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance that have partitioned into oil or petroleum streams when used in enhanced oil recovery applications.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72(a) through (f), (g)(1) (corrosion to the eyes, mucous membranes, skin, and lungs), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), (g)(3), (g)(4)(ii), and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (manufacturing, processing, or use of the PMN substance other than as an interfacial tension reducer for enhanced oil recovery or the confidential use as stated in the consent order for P-13-568) and § 721.80(q) (production volume limit as stated in the consent order for P-13-568).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (where N = 4).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [80 FR 26457, May 8, 2015]
            
            
              § 721.10814
              2-Propenoic acid, 3- phenyl-, zinc salt (2:1), (2E)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 3-phenyl-, zinc salt (2:1), (2E)- (PMN P-12-397; CAS No. 18957-59-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use of the PMN substance other than as a reinforcing additive in polyolefins.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 26457, May 8, 2015]
            
            
              § 721.10815
              Fatty acids, satd. and unsatd alkyl-, esters with polyol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acids, satd. and unsatd alkyl-, esters with polyol (PMN P-13-139) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use of the PMN substance other than as an ingredient in a multipurpose additive in gasoline to reduce friction in engines.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 26457, May 8, 2015]
            
            
              § 721.10816
              Fluoroalkyl acrylate copolymer modified with polysiloxanes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fluoroalkyl acrylate copolymer modified with polysiloxanes (PMNs P-13-646 and P-13-648) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of the substances is any manner or method of manufacture or processing associated with any use of the substances without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for the substances, the employer becomes aware that the substances may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If the substance(s) are not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance(s) are reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance(s) from the employer, or who have received the PMN substance(s) from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as allowed by the section 5(e) consent order, which includes analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), and § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [80 FR 26457, May 8, 2015]
            
            
              § 721.10817
              Fluoroalkyl acrylate copolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fluoroalkyl acrylate copolymer (PMNs P-13-647, P-13-649, and P-13-679) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of the substances is any manner or method of manufacture or processing associated with any use of the substances without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for the substances, the employer becomes aware that the substances may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If the substance(s) are not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance(s) are reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance(s) from the employer, or who have received the PMN substance(s) from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as allowed by the section 5(e) consent order, which includes analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), and § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [80 FR 26458, May 8, 2015]
            
            
              § 721.10818
              Fluoroalkyl methacrylate copolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fluoroalkyl methacrylate copolymer (PMN P-13-678) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of the substance is any manner or method of manufacture or processing associated with any use of the substance without providing risk notification as follows:

              (A) If as a result of the test data required under the TSCA section 5(e) consent order for the substance, the employer becomes aware that the substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If the substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as allowed by the section 5(e) consent order, which includes analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), and § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [80 FR 26458, May 8, 2015]
            
            
              § 721.10819
              Zinc carboxylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as zinc carboxylate (PMN P-13-951) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N = 3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 26459, May 8, 2015]
            
            
              § 721.10820
              Phenol, styrenated, reaction products with polyethylene glycol and 2-[(2-propen-1-yloxy)methyl]oxirane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phenol, styrenated, reaction products with polyethylene glycol and 2-[(2-propen-1-yloxy)methyl]oxirane (PMN P-14-364; CAS No. 1539128-27-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 170).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 26459, May 8, 2015]
            
            
              
              § 721.10821
              Quaternary ammonium compounds, tri-C8-10-alkylmethyl, hydrogen sulfates (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as quaternary ammonium compounds, tri-C8-10-alkylmethyl, hydrogen sulfates (PMN P-14-382) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 26459, May 8, 2015]
            
            
              § 721.10822
              1,2,3-Propanetriol, homopolymer, dodecanoate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2,3-propanetriol, homopolymer, dodecanoate (PMN P-14-395; CAS Number 74504-64-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 18).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 26459, May 8, 2015]
            
            
              § 721.10823
              2-Propenal, 3-[4-(1-methylethyl)phenyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenal, 3-[4-(1-methylethyl)phenyl]- (PMN P-14-564; CAS No. 6975-24-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 26459, May 8, 2015]
            
            
              § 721.10824
              Brominated filtration residue (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as brominated filtration residue (PMN P-14-594) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use of the PMN substance other than as a feed for bromine recovery unit.
              (ii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 26459, May 8, 2015]
            
            
              § 721.10825
              Fatty acids reaction products with polyethylenepolyamine and naphthenic acids (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acids reaction products with polyethylenepolyamine and naphthenic acids (PMNs P-14-616 and P-14-617) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [80 FR 26460, May 8, 2015]
            
            
              § 721.10826
              Substituted aminoalkyl nitrile (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted aminoalkyl nitrile (PMN P-14-625) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 18).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 26460, May 8, 2015]
            
            
              § 721.10827
              Cyclooctadiene metal derivatives (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as cyclooctadiene metal derivatives (PMN P-14-640) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use in non-enclosed processes or any use other than as a synthetic intermediate.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 26460, May 8, 2015]
            
            
              § 721.10828
              1,2,3-Propanetriol, homopolymer, alkanoates (generic) and Glycerides, alkanoate, mono-, di- and tri- (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as 1,2,3-propanetriol, homopolymer, alkanoates (PMNs P-14-792, Chemical A; P-14-793; and P-14-794) and generically as glycerides, alkanoate, mono-, di- and tri- (PMN P-14-792, Chemical B) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [80 FR 26460, May 8, 2015]
            
            
              § 721.10829
              Xanthylium, x-[2-(alcoxycarbonyl)phenyl]-bis(alkylamino)-dimethyl-, x′-[x″ -[hydroxy-x″′-[[[[hydroxy-x′′′′-(phenyldiazenyl)-sulfo-2-naphthalenyl] amino]carbonyl]amino]sulfo- naphthalenyl]diazenyl]benzoate, sodium salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as xanthylium, x-[2-(alcoxycarbonyl)phenyl]-bis(alkylamino)-dimethyl-, x′-[x″ -[hydroxy-x″′-[[[[hydroxy-x′′′′-(phenyldiazenyl)-sulfo-2-naphthalenyl] amino]carbonyl]amino]sulfo- naphthalenyl]diazenyl]benzoate, sodium salt (PMN P-14-800) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 26460, May 8, 2015]
            
            
              § 721.10830
              2-Butene, 1,1,1,4,4,4-hexafluoro-, (2Z)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-butene, 1,1,1,4,4,4-hexafluoro-, (2Z)- (PMN P-11-549; CAS No. 692-49-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (j), and (o).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 32013, June 5, 2015]
            
            
              § 721.10831
              Aluminum phosphate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aluminum phosphate (PMN P-13-690) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance that has been completely reacted (cured) or entrained into a polymer matrix.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4) and (a)(6)(1). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. A National Institute for Occupational Safety and Health (NIOSH)-certified respirator with an Assigned Protection Factor (APF) of at least 10 meet the requirements of § 721.63(a)(4).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 87).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 32013, June 5, 2015]
            
            
              § 721.10832
              Alkyl triazine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl triazine (PMN P-13-872) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 130).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 32014, June 5, 2015]
            
            
              § 721.10833
              Substituted bis 2,6-xylenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted bis 2,6-xylenol (PMN P-13-930) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance that have been incorporated into an article or has been incorporated into a polymer matrix.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(6)(i), (a)(6)(ii), (b)(concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 50 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified power air-purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              (B) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting facepiece, hood, or helmet.
              (C) NIOSH-certified negative pressure (demand) supplied-air respirator with a full facepiece.
              (ii) Hazard communication. Requirements as specified in § 721.72(a), (b), (c), (d), (e), (f)(concentration set at 1.0 percent), (g)(1)(The PMN substance may cause sensitization, eye irritation, internal organ effects, and developmental effects), (g)(2), (g)(3), (g)(4)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g) and (q).
              (iv) Release to water. (A) Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) N = 6. However the requirements of § 721.91(a)(4) do not apply. Instead, if control technologies are in place to treat the waste stream containing the PMN substance, the amount of the PMN substance reasonably likely to be removed from the waste stream by such treatment may be subtracted in calculating the number of kilograms releases. No more than 40 percent removal efficiency may be attributed to such treatment.
              (B) In lieu of calculating the quotient, monitoring or alternative calculations may be used to predict the surface water concentrations expected to result from the intended release of the substance, if the monitoring procedures or calculations have been approved for such purposes by EPA.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [80 FR 32014, June 5, 2015]
            
            
              § 721.10834
              Heteropolycyclic diacrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as heteropolycyclic diacrylate (PMN P-14-20) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(iii), (a)(3), (a)(4), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified power air-purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              (B) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting facepiece, hood, or helmet.
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 120).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 32014, June 5, 2015]
            
            
              § 721.10835

              1,6-Hexanediamine, N1-(6-aminohexyl)-, polymer with 2-(chloromethyl)oxirane, N-(dithiocarboxy) derivs., sodium salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,6-Hexanediamine, N1-(6-aminohexyl)-, polymer with 2-(chloromethyl)oxirane, N-(dithiocarboxy) derivs., sodium salts (PMN P-14-66; CAS No. 1459738-70-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 32014, June 5, 2015]
            
            
              § 721.10836
              Dimethylaminoalkyl alkene amide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dimethylaminoalkyl alkene amide (PMN P-14-209) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [80 FR 32015, June 5, 2015]
            
            
              § 721.10837
              Substituted naphthalene polymer glycidyl ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted naphthalene polymer glycidyl ether (PMN P-14-452) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 32015, June 5, 2015]
            
            
              § 721.10838
              Alkylpolycarboxylic acid, derivative, tris(fluorinatedalkoxy)alkyl ester salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylpolycarboxylic acid, derivative, tris(fluorinatedalkoxy)alkyl ester salt (PMN P-14-473) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 6).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 32015, June 5, 2015]
            
            
              
              § 721.10839
              Tricyclo[3.3.1.13,7]decan-1-amine, N,N-dimethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as tricyclo[3.3.1.13,7]decan-1-amine, N,N-dimethyl- (PMN P-14-476; CAS No. 3717-40-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 8).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 32015, June 5, 2015]
            
            
              § 721.10840
              Sulfosuccinic acid ester, alkylamine derivs., sodium salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as sulfosuccinic acid ester, alkylamine derivs., sodium salt (PMN P-14-510) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 94).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 32015, June 5, 2015]
            
            
              § 721.10841
              Bismuth nitrate oxide (Bi3(NO3)O4).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as bismuth nitrate oxide (Bi3(NO3)O4) (PMN P-14-603; CAS No. 1417164-49-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirator with an assigned protection factor (APF) of at least 10 meets the minimum requirements for § 721.63(a)(4): NIOSH-certified air-purifying elastomeric half-mask respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (ii) Industrial commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [80 FR 32015, June 5, 2015]
            
            
              
              § 721.10843
              Substituted amide aromatic carboxylic acid, metal salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as substituted amide aromatic carboxylic acid, metal salt (PMNs P-14-666 and P-14-668) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [80 FR 32016, June 5, 2015]
            
            
              § 721.10844
              Graphene nanoplatelets having a predominant thickness of 1-10 layers with lateral dimension predominantly less than 2 microns.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as graphene nanoplatelets having a predominant thickness of 1-10 layers with lateral dimension predominantly less than 2 microns (PMN P-14-763) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance that have been embedded or incorporated into a polymer matrix that itself has been reacted (cured); embedded in a permanent solid polymer form that is not intended to undergo further processing, except mechanical processing; or imported into an article as defined at 40 CFR 720.3(c).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified power air-purifying, tight-fitting full-face respirator equipped with an N-100, P-100, or R-100 cartridge.
              (B) NIOSH-certified power air-purifying particulate respirator with an assigned protection factor (APF) of at least 50.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k), (q), and (y)(1).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [80 FR 32016, June 5, 2015]
            
            
              § 721.10845
              Methanaminium, N-[4-[[4-(dimethylamino)phenyl] phenylmethylene]-2,5-cyclohexadien-1- ylidene]-N-methyl-, ethanedioate, ethanedioate (2:2:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as methanaminium, N-[4-[[4-(dimethylamino)phenyl] phenylmethylene]-2,5-cyclohexadien-1- ylidene]-N-methyl-, ethanedioate, ethanedioate (2:2:1) (PMN P-14-781; CAS No. 2437-29-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 32016, June 5, 2015]
            
            
              § 721.10846
              Sulfurized hydrocarbon (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as sulfurized hydrocarbon (PMN P-14-811) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use where less than 80 percent of the low molecular weight species are greater than 1,000 daltons.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [80 FR 32017, June 5, 2015]
            
            
              § 721.10847
              Oxiranemethanaminium, N,N,N-trimethyl-, bromide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxiranemethanaminium, N,N,N-trimethyl-, bromide (PMN P-14-821; CAS No. 13895-77-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial commercial, and consumer activities. Requirements as specified in § 721.80(v)(1), (w)(1), and (x)(1).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 28).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 32017, June 5, 2015]
            
            
              § 721.10848
              Aryloxyalkyl amine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aryloxyalkyl amine (PMN P-14-875) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 44).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 32017, June 5, 2015]
            
            
              § 721.10849
              Phenol-biphenyl-formaldehyde polycondensate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as phenol-biphenyl-formaldehyde polycondensate (PMN P-15-115) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 5).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 32017, June 5, 2015]
            
            
              § 721.10850
              Polymer of phenol, biphenyl and resorcinol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polymer of phenol, biphenyl and resorcinol (PMN P-15-116) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N = 5).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 32017, June 5, 2015]
            
            
              § 721.10851
              Trichloroethylene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance trichloroethylene (CAS 79-01-6) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section.
              (2) Manufacture or processing for use in a consumer product except for use in cleaners and solvent degreasers, film cleaners, hoof polishes, lubricants, mirror edge sealants, and pepper spray.
              (b) [Reserved]
              [81 FR 20540, Apr. 8, 2016]
            
            
              § 721.10852
              Fatty acids compound with cyclohexanamine (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acids compound with cyclohexanamine (PMNs P-12-69 and P-12-70) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [80 FR 59604, Oct. 2, 2015]
            
            
              § 721.10853
              Fluoro-modified acrylic copolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fluoro-modified acrylic copolymer (PMN P-12-169) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of the substance is any manner or method of manufacture or processing associated with any use of the substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for the substance, the employer becomes aware that the substances may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If the substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as allowed by the section 5(e) consent order, which includes analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [80 FR 59605, Oct. 2, 2015]
            
            
              § 721.10854
              Siloxanes and Silicones, alkyl, alky propoxy ethyl, methyl octyl, alkyl polyfluorooctyl (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as siloxanes and silicones, alkyl, alky propoxy ethyl, methyl octyl, alkyl polyfluorooctyl (PMN P-12-351) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of the substance is any manner or method of manufacture or processing associated with any use of the substance without providing risk notification as follows:

              (A) If as a result of the test data required under the TSCA section 5(e) consent order for the substance, the employer becomes aware that the substances may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If the substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as allowed by the section 5(e) consent order, which includes analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [80 FR 59605, Oct. 2, 2015]
            
            
              § 721.10855
              Partially fluorinated alcohol, reaction products with phosphorus oxide (P2O5) amine salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as partially fluorinated alcohol, reaction products with phosphorus oxide (P2O5), amine salts (PMNs P-12-450 and P-12-451) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of the substances is any manner or method of manufacture or processing associated with any use of the substances without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for the substances, the employer becomes aware that the substances may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If the substance(s) are not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance(s) are reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance(s) from the employer, or who have received the PMN substance(s) from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (a significant new use is any use other than as allowed by the section 5(e) consent order, which includes analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (f), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b) (1) apply to paragraph (a)(2)(ii) of this section.
              [80 FR 59605, Oct. 2, 2015]
            
            
              
              § 721.10856
              Fatty acids amine salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acids amine salt (PMN P-12-520) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [80 FR 59606, Oct. 2, 2015]
            
            
              § 721.10857
              Organophosphorus polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as organophosphorus polymer (PMN P-13-292) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [80 FR 59606, Oct. 2, 2015]
            
            
              § 721.10858
              Fluorinated acid alkylester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fluorinated acid alkylester (PMN P-13-305) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4): Any NIOSH-certified air-purifying full facepiece respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e), (f)(concentration set at 1.0 percent), (g)(1)(The PMN substance may cause central nervous system depression, liver effects, endocrine effects), (g)(2), and (g)(5). In addition a significant new use of the substances is any manner or method of manufacture or processing associated with any use of the substances without providing risk notification as follows:

              (A) If as a result of the test data required under the TSCA section 5(e) consent order for the substances, the employer becomes aware that the substances may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If the substance(s) are not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance(s) are reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance(s) from the employer, or who have received the PMN substance(s) from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (g) and (o). It is a significant new use for any chemical substance manufactured using the PMN substance to contain residuals of the PMN substance above the level specified in the consent order. It is a significant new use to recover and convert, capture (destroy), recycle, or reuse the PMN substance below the overall efficiency specified in the consent order, when the PMN substance is used as an intermediate.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to this section.
              [80 FR 59606, Oct. 2, 2015]
            
            
              § 721.10859
              Quaternary alkyl methyl amine ethoxylate methyl chloride (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as quaternary alkyl methyl amine ethoxylate methyl chloride (PMN P-14-563) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N=29).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 59607, Oct. 2, 2015]
            
            
              § 721.10860
              Substituted carboxamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted carboxamide (PMN P-14-756) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N=3).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 59607, Oct. 2, 2015]
            
            
              
              § 721.10861
              Phosphoric acid, sodium titanium (4+) salt (3:1:2).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphoric acid, sodium titanium (4+) salt (3:1:2) (PMN P-14-804; CAS No. 22239-24-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N=4).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 59607, Oct. 2, 2015]
            
            
              § 721.10862
              Oxirane, 2-methyl-, polymer with oxirane, monohexadecyl ether, phosphate; Oxirane, 2-methyl-, polymer with oxirane, monohexadecyl ether, phosphate, sodium salt; Oxirane, 2-methyl-, polymer with oxirane, monohexadecyl ether, phosphate, potassium salt; Oxirane, 2-methyl-, polymer with oxirane, monohexadecyl ether, phosphate, ammonium salt; Ethanol, 2-amino-, compd. with 2-methyloxirane polymer with oxirane monohexadecyl ether phosphate; and Ethanol, 2,2′2″,-nitrilotris-, compd. with 2-methyloxirane polymer with oxirane monohexadecyl ether phosphate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified as oxirane, 2-methyl-, polymer with oxirane, monohexadecyl ether, phosphate (P-15-1; CAS No. 73361-29-2); oxirane, 2-methyl-, polymer with oxirane, monohexadecyl ether, phosphate, sodium salt (P-15-2; CAS No. 151688-56-1); oxirane, 2-methyl-, polymer with oxirane, monohexadecyl ether, phosphate, potassium salt (P-15-3; CAS No. 1456802-88-2); oxirane, 2-methyl-, polymer with oxirane, monohexadecyl ether, phosphate, ammonium salt (P-15-4; CAS No. 1456802-89-3); ethanol, 2-amino-, compd. with 2-methyloxirane polymer with oxirane monohexadecyl ether phosphate (P-15-5; CAS No, 1456803-12-5); and ethanol, 2,2″2″,-nitrilotris-, compd. with 2-methyloxirane polymer with oxirane monohexadecyl ether phosphate (PMN P-15-6; CAS No. 1456803-14-7) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N=18 in aggregate).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 59607, Oct. 2, 2015]
            
            
              § 721.10863
              Nitrile amine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as nitrile amine (PMN P-15-25) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N=1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 59607, Oct. 2, 2015]
            
            
              § 721.10864
              1,3-propanediamine, N1, N1-alkyl (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 1,3-propanediamine, N1, N1-alkyl (PMN P-15-26) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N=32).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 59607, Oct. 2, 2015]
            
            
              § 721.10865
              2-Pyridinecarboxylic acid, 4,5,6-trichloro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-pyridinecarboxylic acid, 4,5,6-trichloro- (PMN P-15-36; CAS No. 496849-77-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N=30).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 59608, Oct. 2, 2015]
            
            
              § 721.10866
              Imidazoliurn, polymer with cyclic anhydride and alkenoic acid, alkali salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as imidazoliurn, polymer with cyclic anhydride and alkenoic acid, alkali salt (PMN P-15-61) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial commercial, and consumer activities. Requirements as specified in § 721.80 (j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [80 FR 59608, Oct. 2, 2015]
            
            
              § 721.10867
              Hydrochlorofluorocarbon (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hydrochlorofluorocarbon. (PMN P-15-98) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 40 CFR 721.63 (a)(4), (a)(6)(i), (a)(6)(ii), (b)(concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 25 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified power air-purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              (B) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting facepiece, hood, or helmet.
              (ii) Industrial commercial, and consumer activities. Requirements as specified in § 721.80 (g).
              (iii) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N=99).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 59608, Oct. 2, 2015]
            
            
              § 721.10868
              Alkylalkenoic acid copolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylalkenoic acid copolymer (PMN P-15-136) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (v)(1), (w)(1), and (x)(1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 59608, Oct. 2, 2015]
            
            
              § 721.10869
              D-Glucitol, alkylamino-N-acyl derivs. (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as D-glucitol, alkylamino-N-acyl derivs. (PMN P-15-141) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=14).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 59608, Oct. 2, 2015]
            
            
              § 721.10870
              Cyclohexanedicarboxylic acid, dialkyl ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as cyclohexanedicarboxylic acid, dialkyl ester (PMN P-15-150) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=10).
              
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 59609, Oct. 2, 2015]
            
            
              § 721.10872
              Heteropolycyclic, polymer with alkanedioic acid, di-alkenoate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as heteropolycyclic, polymer with alkanedioic acid, di-alkenoate (PMN P-15-242) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(iii), (a)(3), (a)(4), (a)(6)(ii), (a)(6)(v), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified power air-purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              (B) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting facepiece, hood, or helmet.
              (ii) Release to water. Requirements as specified 721.90 (a)(4), (b)(4), and (c)(4) (N=120).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a), (b), (c), (d), (e) and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [80 FR 59609, Oct. 2, 2015]
            
            
              § 721.10875
              Alkali transition metal oxide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkali transition metal oxide (PMN P-11-150) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. (A) Requirements as specified in § 721.63(a)(4), (a)(6)(ii), (a)(6)(v), (a)(6)(vi), (b)(concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an Assigned Protection Factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (1) Any NIOSH-certified air-purifying elastomeric half-mask respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (2) Any appropriate NIOSH-certified N100 (if oil aerosols absent), R100, or P100 filtering facepiece respirator.
              (3) Any NIOSH-certified air-purifying full facepiece respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              
              (4) Any NIOSH-certified negative pressure (demand) supplied air respirator equipped with a half-mask.
              (5) Any NIOSH-certified negative pressure (demand) self-contained breathing apparatus (SCBA) equipped with a half-mask.
              (B) As an alternative to the respiratory requirements listed here, a manufacturer or processor may choose to follow the New Chemical Exposure Limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 2.4 mg/m3 as an 8-hour time weighted average (TWA) verified by actual monitoring data.
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (e)(concentration set at 0.1 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(iv), (g)(1)(viii), (g)(1)(ix), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv)(use respiratory protection, or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 2.4 mg/m3), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d) and (f) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [81 FR 30470, May 16, 2016]
            
            
              § 721.10876
              Perfluoroalkyl substituted alkyl sulfonate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as perfluoroalkyl substituted alkyl sulfonate (PMN P-11-484) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k)(analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities; and use other described in the consent order), (o)(use in a consumer product that could be spray applied), and (q).
              (ii) Disposal. Requirements as specified in § 721.85. Incineration of wastes in an incinerator operating at the temperature of at least 1,000 degrees Celsius and a residence time of minimum of 2 seconds. Any tank or vessel washings, residues from transport vessels or tanks, and similar materials that are captured and retained in the normal course of manufacturing and processing for re-use in manufacturing of the PMN substance or products made from the PMN substance are exempt from this method of disposal.
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1) apply to the PMN substance except under the terms specified in the consent order.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), (j), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraphs (a)(2)(i) and (iii) of this section.
              [81 FR 30470, May 16, 2016]
            
            
              § 721.10877
              Polyfluorinated alkyl quaternary ammonium chloride (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyfluorinated alkyl quaternary ammonium chloride (PMN P-11-543) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k)(analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities; and use other described in the consent order), (o)(use in a consumer product that could be spray applied), and (q).
              (ii) Disposal. Requirements as specified in § 721.85. Incineration of wastes in an incinerator operating at the temperature of at least 1,000 degrees Celsius and a residence time of minimum of 2 seconds. Any tank or vessel washings, residues from transport vessels or tanks, and similar materials that are captured and retained in the normal course of manufacturing and processing for re-use in manufacturing of the PMN substance or products made from the PMN substance are exempt from this method of disposal.
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1) apply to the PMN substance except under the terms specified in the consent order.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), (j), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraphs (a)(2)(i) and (iii) of this section.
              [81 FR 30470, May 16, 2016]
            
            
              § 721.10878
              Polyfluorinatedalkylsulfonyl substituted alkane derivative (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyfluorinatedalkylsulfonyl substituted alkane derivative (PMN P-14-67) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72. A significant new use of the substance is any manner or method of manufacture or processing associated with any use of the substance without providing risk notification as follows:
              (A) If as a result of the test data required under TSCA section 5(e) consent order for the substance, the employer becomes aware that the substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If the substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k) and (o)(use in a consumer product that could be spray applied), and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (h), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [81 FR 30471, May 16, 2016]
            
            
              § 721.10879
              1-Octadecanaminium, N-(3-chloro-2-hydroxypropyl)-N,N-dimethyl-, chloride (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-octadecanaminium, N-(3-chloro-2-hydroxypropyl)-N,N-dimethyl-, chloride (1:1) (PMN P-14-125; CAS No. 3001-63-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N=2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30471, May 16, 2016]
            
            
              § 721.10880
              Fatty acid rxn products with aminoalkylamines (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acid rxn products with aminoalkylamines (PMNs P-14-153, P-14-154, P-15-79, and P-15-80) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use of the substances is any use other than as chemical intermediates, additives for flotation products, or adhesion promoters for use in asphalt applications where the surface water concentrations described under paragraph (a)(3)(i) of this section are exceeded.
              (ii) [Reserved]
              (3) The significant new uses for any use other than as chemical intermediated, additives for flotation products, or adhesion promoters for use in asphalt applications are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) (N=1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30471, May 16, 2016]
            
            
              § 721.10881
              Fatty acid amides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acid amides (PMNs P-14-155 and P-14-156) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use of the substances is any use other than as chemical intermediates, additives for flotation products, or adhesion promoters for use in asphalt applications where the surface water concentrations described under paragraph (a)(3)(i) of this section are exceeded.
              (ii) [Reserved]
              (3) The significant new uses for any use other than as chemical intermediated, additives for flotation products, or adhesion promoters for use in asphalt applications are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=2 for P-14-155 and N=3 for P-14-156).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30471, May 16, 2016]
            
            
              § 721.10882
              Trialkylammonium borodibenzoate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as trialkylammonium borodibenzoate (PMN P-14-198) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial commercial, and consumer activities. Requirements as specified in § 721.80(f) and (j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [81 FR 30472, May 16, 2016]
            
            
              § 721.10883
              Fatty ester derivatives, reaction products with alkanolamine, hydroxylated, borated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty ester derivatives, reaction products with alkanolamine, hydroxylated, borated (PMN P-14-324) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use of the substance is a use other than as a lubricating oil additive.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30472, May 16, 2016]
            
            
              § 721.10884
              Benzenepropanol, 1-benzoate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzenepropanol, 1-benzoate (PMN P-14-397; CAS No. 60045-26-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use of the substance is use other than as a plasticizer in adhesives for food-product packaging; a diluents-type plasticizer in plastisol; a coalescent in architectural paints and coating; and a fragrance carrier in fragrances.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30472, May 16, 2016]
            
            
              
              § 721.10885
              Alcohols, C12-22, distn. residues.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as alcohols, C12-22, distn. residues (PMN P-14-448; CAS No. 1476777-83-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use of the substance is any use where the cumulative molecular weights of the C12 and C14 components exceed 2 percent by weight of the overall molecular weight of the PMN substance.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30472, May 16, 2016]
            
            
              § 721.10886
              Phosphoric acid, mixed Bu and decyl and octyl and 2-(2-phenoxyethoxy)ethyl and 2-phenoxyethyl esters.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphoric acid, mixed Bu and decyl and octyl and 2-(2-phenoxyethoxy)ethyl and 2-phenoxyethyl esters (PMN P-14-501; CAS No. 1502809-48-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=4).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30472, May 16, 2016]
            
            
              § 721.10887
              Phosphoric acid, mixed Bu and decyl and octyl and 2-(2-phenoxyethoxy)ethyl and 2-phenoxyethyl esters, potassium salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphoric acid, mixed Bu and decyl and octyl and 2-(2-phenoxyethoxy)ethyl and 2-phenoxyethyl esters, potassium salts (PMN P-14-502; CAS No. 1502809-56-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=4).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30472, May 16, 2016]
            
            
              § 721.10888
              Siloxanes and Silicones, 3-[(2-aminoethyl)amino)propyl Me, di-Me, reaction products with cadmium zinc selenide sulfide, lauric acid and oleylamine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as siloxanes and silicones, 3-[(2-aminoethyl)amino)propyl Me, di-Me, reaction products with cadmium zinc selenide sulfide, lauric acid and oleylamine (PMN P-15-59; CAS No. 1623456-05-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (b), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63 (a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (three months and eighteen months). A significant new use of the substance is manufacture, process, or use the chemical substance other than as a down converter for an optical filter for light emitting diodes used in displays, or other than in a liquid formulation.
              (iii) Disposal. Requirements as specified in § 721.85. It is a significant new use to dispose of the chemical substance other than by incineration in a permitted hazardous waste incinerator.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i), and (j) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30473, May 16, 2016]
            
            
              § 721.10889
              Dodecanoic acid, reaction products with cadmium zinc selenide sulfide and oleylamine.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as dodecanoic acid, reaction products with cadmium zinc selenide sulfide and oleylamine (PMN P-15-60; CAS No. 1773514-92-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (b), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. It is a significant new use to manufacture, process, or use the chemical substance other than as a chemical intermediate or other than in a liquid formulation.
              (iii) Disposal. Requirements as specified in § 721.85. It is a significant new use to dispose of the chemical substance other than by incineration in a permitted hazardous waste incinerator.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i) and (j) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30473, May 16, 2016]
            
            
              § 721.10890
              Phosphonic acid, P-tetradecyl-, reaction products with cadmium selenide (CdSe).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphonic acid, P-tetradecyl-, reaction products with cadmium selenide (CdSe) (PMN P-15-104; CAS No. 1773514-66-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (b), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. It is a significant new use to manufacture, process, or use the chemical substance other than as a chemical intermediate or other than in a liquid formulation.
              (iii) Disposal. Requirements as specified in § 721.85 It is a significant new use to dispose of the chemical substance other than by incineration in a permitted hazardous waste incinerator.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30473, May 16, 2016]
            
            
              § 721.10891
              Alkyl silicate, polymer with 2-(chloromethyl)oxirane and 4,4′-(1-methylethylidene)bis[phenol], alkoxylated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl silicate, polymer with 2-(chloromethyl)oxirane and 4,4′-(1-methylethylidene)bis[phenol], alkoxylated (PMN P-15-81) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in 40 CFR 721.63(a)(1), (a)(2)(i), (a)(3), (b) (concentration set at 0.1 percent), and (c).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30473, May 16, 2016]
            
            
              § 721.10892
              Reaction product of a mixture of aromatic dianhydrides and aliphatic esters with an aromatic diamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as reaction product of a mixture of aromatic dianhydrides and aliphatic esters with an aromatic diamine (PMN P-15-109) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=11).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30474, May 16, 2016]
            
            
              § 721.10893
              Fatty acids, tall-oil, reaction products with an ether and triethylenetetramine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acids, tall-oil, reaction products with an ether and triethylenetetramine (PMN P-15-111) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i), are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [81 FR 30474, May 16, 2016]
            
            
              § 721.10894
              Substituted benzyl acrylate (generic)
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted benzyl acrylate (PMN P-15-120) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30474, May 16, 2016]
            
            
              § 721.10895
              Fluoroalkyl acrylate copolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as fluoroalkyl acrylate copolymer (PMN P-15-154) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72. A significant new use of the substance is any manner or method of manufacture or processing associated with any use of the substance without providing risk notification as follows:
              (A) If as a result of the test data required under TSCA section 5(e) consent order for the substance, the employer becomes aware that the substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If the substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (analysis and reporting and limitations of maximum impurity levels of certain fluorinated impurities), and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [81 FR 30474, May 16, 2016]
            
            
              
              § 721.10896
              1-Hexanol, 6-mercapto-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-hexanol, 6-mercapto-. (PMN P-15-176; CAS No.1633-78-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=8).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30474, May 16, 2016]
            
            
              § 721.10897
              Phenol, 2,2′-[1,2-disubstituted-1,2-ethanediyl] bis(iminomethylene)bis[substituted- (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified generically as phenol, 2,2′-[1,2-disubstituted-1,2-ethanediyl] bis(iminomethylene)bis[substituted- (PMN P-15-177) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), and (a)(3).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (e), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [81 FR 30475, May 16, 2016]
            
            
              § 721.10898
              Carbomonocycles, polymer with substituted heteromonocycle, succinate, methyl acrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carbomonocycles, polymer with substituted heteromonocycle, succinate, methyl acrylate (PMN P-15-188) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use of the substance is any use other than as a pigment-wetting resin for UV-curable coatings.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30475, May 16, 2016]
            
            
              § 721.10899
              Halogenated alkyl trimethylaminium halide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated alkyl trimethylaminium halide (PMN P-15-190) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (b)(concentration set at 0.1 percent) and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified power air- purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              (B) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting facepiece, hood, or helmet.
              (C) NIOSH-certified negative pressure (demand) supplied-air respirator with a full facepiece.
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=88).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30475, May 16, 2016]
            
            
              § 721.10900
              Titanium salt, reaction products with silica (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as titanium salt, reaction products with silica (PMN P-15-252) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (a)(6)(ii), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified air-purifying elastomeric half-mask respirator equipped with N100 (if oil aerosols absent), R100, or P100 filters.
              (B) NIOSH-certified N100 (if oil aerosols absent), R100, or P100 filtering facepiece respirator.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30475, May 16, 2016]
            
            
              § 721.10901
              Formaldehyde, reaction products with aniline and aromatic mono- and di-phenol mixture (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as formaldehyde, reaction products with aniline and aromatic mono- and di-phenol mixture (PMN P-15-272) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=1).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30476, May 16, 2016]
            
            
              § 721.10903
              Acrylated mixed metal oxides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acrylated mixed metal oxides (PMN P-15-295) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), and (a)(3). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(v)(1), (v)(2), (w)(1), (w)(2), (x)(1), (x)(2), and (y)(1).
              (iii) Disposal. Requirements as specified in § 721.85(a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i), (j), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30476, May 16, 2016]
            
            
              § 721.10904
              Phenol, 1,1-dimethylalkyl derivatives (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically phenol, 1,1-dimethylalkyl derivatives (PMN P-15-306) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=13).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30476, May 16, 2016]
            
            
              § 721.10905
              Butanedioic acid, 2-methylene-, dialkyl ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as butanedioic acid, 2-methylene-, dialkyl ester (PMN P-15-319) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30477, May 16, 2016]
            
            
              § 721.10906
              Magnesium alkaryl sulfonate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as magnesium alkaryl sulfonate (PMN P-15-324) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use of the substance is any use other than as a detergent additive in crankcase lubricant applications.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30477, May 16, 2016]
            
            
              § 721.10907
              Polyfluorohydrocarbon (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyfluorohydrocarbon (PMN P-15-326) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial commercial, and consumer activities. Requirements as specified in § 721.80(j) and (o).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [81 FR 30477, May 16, 2016]
            
            
              § 721.10908
              Aluminum calcium oxide salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aluminum calcium oxide salt (PMN P-15-328) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(ii), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an Assigned Protection Factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified power air-purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              (B) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting face piece, hood, or helmet.

              (C) NIOSH-certified negative pressure (demand) supplied-air respirator with a full face piece. As an alternative to the respiratory requirements listed here, a manufacturer or processor may choose to follow the New Chemical Exposure Limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 5 mg/m3 as an 8-hour time weighted average verified by actual monitoring data.
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (f)(concentration set at 1.0 percent), (g)(1)(ii), (g)(2) (When using this substance avoid breathing the substance, and use respiratory protection, or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 5 mg/m3.) and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d) and (f) through and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [81 FR 30477, May 16, 2016; 81 FR 44798, July 11, 2016]
            
            
              § 721.10909
              Polyalkyltrisiloxane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyalkyltrisiloxane (PMN P-15-332) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(6)(i), (b)(concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified power air- purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              (B) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting facepiece, hood, or helmet.
              (C) NIOSH-certified negative pressure (demand) supplied-air respirator with a full facepiece.
              (ii) Industrial commercial, and consumer activities. Requirements as specified in § 721.80(h).
              (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=4).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30477, May 16, 2016]
            
            
              § 721.10910
              Oxirane, 2,2′-[[1-[4-[1-methyl-1-[4-(2-oxiranylmethoxy)phenyl] ethyl]phenyl]ethylidene]bis(4,1- phenyleneoxymethylene)]bis- (P-15-356, Chemical A).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2,2′-[[1-[4-[1-methyl-1-[4-(2-oxiranylmethoxy)phenyl] ethyl]phenyl]ethylidene]bis(4,1 -phenyleneoxymethylene)]bis- (PMN P-15-356, Chemical A; CAS No. 115254-47-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              (2) The significant new uses are:
              (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80. A significant new use of the substance is any use other than as an additive in polymer formulation for electronics.
              (ii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30478, May 16, 2016]
            
            
              § 721.10911
              2-Propanol, 1,3-bis[4-[1-[4-[1-methyl-1-[4-(2-oxiranylmethoxy) phenyl]ethyl]phenyl]-1-[4-(2-oxiranylmethoxy) phenyl]ethyl]phenoxy]- (P-15-356, Chemical B).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propanol, 1,3-bis[4-[1-[4-[1-methyl-1-[4-(2-oxiranylmethoxy) phenyl]ethyl]phenyl]-1-[4-(2-oxiranylmethoxy) phenyl]ethyl]phenoxy]- (PMN P-15-356, Chemical B; CAS No. 180063-56-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial and consumer activities. Requirements as specified in § 721.80. A significant new use of the substance is any use other than as an additive in polymer formulation for electronics.
              (ii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30478, May 16, 2016]
            
            
              § 721.10912
              Aliphatic acrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aliphatic acrylate (PMN P-15-363) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30478, May 16, 2016]
            
            
              § 721.10914
              Polyitaconic acid, sodium zinc salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyitaconic acid, sodium zinc salt (PMN P-15-382) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use of the substance is any use other than as an odor neutralization for pet litter and cleaning hard surface surfaces, fabrics, skin and hair; an odor neutralization for air car; and an odor neutralization for waste processing and solid waste management in paper, oil, gas, mining, agriculture, food and municipal industries.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30479, May 16, 2016]
            
            
              § 721.10915
              Fatty acid esters with polyols polyalkyl ethers (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acid esters with polyols polyalkyl ethers (PMN P-15-411) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=30).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30479, May 16, 2016]
            
            
              § 721.10916
              2,7-Naphthalenedisulfonic acid, 4-amino-3-[substituted]-5-hydroxy-6-[(1E)-2-phenyldiazenyl]-, lithium salt (1:3) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 2,7-naphthalenedisulfonic acid, 4-amino-3-[substituted]-5-hydroxy-6-[(1E)-2-phenyldiazenyl]-, lithium salt (1:3) (PMN P-15-435) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use of the substance is any use other that in a liquid formulation.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30479, May 16, 2016]
            
            
              § 721.10917
              Polymethylsiloxane, distillation residues (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polymethylsiloxane, distillation residues (PMN P-15-492) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(6)(ii), (a)(6)(v), (a)(6)(vi), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operations, general and local ventilation) or administrative control measure (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirator with an assigned protection factor (APF) of at least 10 meets the minimum requirements for § 721.63(a)(4): NIOSH-certified powered air-purifying respirator with a hood or helmet and with appropriate gas-vapor (acid gas, organic vapor, or substance specific) cartridges.
              
              (ii) Industrial commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30479, May 16, 2016]
            
            
              § 721.10918
              Perfluorobutanesulfonamide and polyoxyalkylene containing polyurethane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as perfluorobutane­sulfonamide and polyoxyalkylene containing polyurethane (PMN P-15-502) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after it has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of the substance is any manner or method of manufacture or processing associated with any use of the substance without providing risk notification as follows:
              (A) If as a result of the test data required under TSCA section 5(e) consent order for the substance, the employer becomes aware that the substances may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If the substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (h), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [81 FR 30479, May 16, 2016]
            
            
              § 721.10919
              Quaternary ammonium compounds, (3-chloro-2-hydroxypropyl)coco alkyldimethyl, chlorides.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as quaternary ammonium compounds, (3-chloro-2-hydroxypropyl)coco alkyldimethyl, chlorides (PMN P-15-542; CAS No. 690995-44-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=24).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30480, May 16, 2016]
            
            
              § 721.10921
              2-Furancarboxyaldehyde, 5-(chloromethyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-furancarboxyaldehyde, 5-(chloromethyl)- (PMN P-15-573; CAS No. 1623-88-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4), (a)(6)(v), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 50 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified powered air-purifying respirator with a tight-fitting half mask and HEPA filters.
              (B) NIOSH-certified continuous flow supplied-air respirator equipped with a tight-fitting half mask.
              (C) NIOSH-certified negative pressure (demand) supplied-air respirator equipped with a full facepiece.
              (ii) Industrial commercial, and consumer activities. Requirements as specified in § 721.80(g) (chemical intermediate use in a continuous reaction process such that no greater than 50 kilograms is present in the workplace at a given time) and (s)(15,000 kilograms).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30480, May 16, 2016]
            
            
              § 721.10922
              1,2,4,5,7,8-Hexoxonane, 3,6,9-trimethyl-, 3,6,9-tris(alkyl) derivs. (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 11,2,4,5,7,8-hexoxonane, 3,6,9-trimethyl-, 3,6,9-tris(alkyl) derivs. (PMN P-15-607) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply toparagraph (a)(2)(i) of this section.
              [81 FR 30480, May 16, 2016]
            
            
              § 721.10923
              9-Octadecen-1-amine, hydrochloride (1:1), (9Z)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 9-octadecen-1-amine, hydrochloride (1:1), (9Z)- (PMN P-15-671; CAS No. 41130-29-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30481, May 16, 2016]
            
            
              § 721.10924
              Vegetable fatty acid alkyl esters (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as vegetable fatty acid alkyl esters (PMNs P-15-689 and P-15-690) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 30481, May 16, 2016]
            
            
              § 721.10927
              Bimodal mixture consisting of multi-walled carbon nanotubes and other classes of carbon nanotubes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a bimodal mixture consisting of multi-walled carbon nanotubes and other classes of carbon nanotubes (PMN P-11-482) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), (a)(6) (particulate), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. A National Institute for Occupational Safety and Health (NIOSH)-certified air purifying, tight-fitting full-face respirator equipped with N-100, P-100, or R-100 cartridges, or power air purifying particulate respirator with an Assigned Protection Factor (APF) of at least 50 meets the requirements of § 721.63(a)(4).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). A significant new use is any use involving an application method that generates a vapor, mist or aerosol.
              (iii) Disposal. Requirements as specified in § 721.85(a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2).
              (iv) Release to water. Requirements as specified in § 721.90(b)(1) and (c)(1). Any predictable or purposeful release of a manufacturing stream associated with any use of the substance from any site is a significant new use other than the water releases described in the manufacturing process of PMN P-11-482.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i), (j), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [82 FR 45994, Oct. 3, 2017]
            
            
              
              § 721.10928
              Coke (coal), secondary pitch; a carbon-containing residue from the coking of air blown pitch coke oil and/or pitch distillate; composed primarily of isotropic carbon, it contains small amounts of sulfur and ash constituents.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as coke (coal), secondary pitch. Definition: A carbon-containing residue from the coking of air blown pitch coke oil and/or pitch distillate. Composed primarily of isotropic carbon, it contains small amounts of sulfur and ash constituents (PMN P-12-292; CAS No. 94113-91-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(4), (a)(6)(particulate), (b)(concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. A National Institute for Occupational Safety and Health (NIOSH)-certified air purifying, tight-fitting full-face respirator equipped with N-100, P-100, or R-100 cartridges, or power air purifying particulate respirator with an Assigned Protection Factor (APF) of at least 50 meets the requirements of § 721.63(a)(4).
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.0025 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (e)(concentration set at 0.1 percent), (f), (g)(1)(vii), (g)(2)(ii), (g)(2)(iv), (g)(1)(This substance may cause lung effects), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d), and (f) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [81 FR 81264, Nov. 17, 2016]
            
            
              § 721.10929
              Single-walled carbon nanotubes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as single walled carbon nanotubes (PMNs P-13-718, P-13-719, P-13-720, P-13-721, P-14-655, P-14-656, P-14-657, and P-14-658) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to the PMN substance when it is embedded or incorporated into a polymer matrix that itself has been reacted (cured), embedded in a permanent solid polymer form that is not intended to undergo further processing, except mechanical processing, or incorporated into an article as defined at 40 CFR 720.3(c).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), (a)(6)(particulate), (b), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. A National Institute for Occupational Safety and Health (NIOSH)-certified air purifying, tight-fitting full-face respirator equipped with N-100, P-100, or R-100 cartridges, or power air purifying particulate respirator with an Assigned Protection Factor (APF) of at least 50 meets the requirements of § 721.63(a)(4).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k)(A significant new use is use other than as: A semi-conductor, conductive, or resistive element in electronic circuitry and devices; an electro-mechanical switch in electronic circuitry and devices; a film laminate to improve structural, electrical or electro-chemical properties of composite materials; a film laminate to improve conductivity in batteries, capacitors and fuels cells; with composite materials to improve their mechanical properties and electrical conductivities; catalyst support for use in fuel cells; in a nanoporous network in gas diffusion layers; for separation of chemicals; an additive to improve corrosion resistance of metals; an additive in lubricants and greases to improve wear resistance; an additive for transparency and conductivity in electronic devices; an additive for fibers in structural and electrical applications; an additive for fibers in fabrics and as a chemical intermediate) and (q). A significant new use is any use involving an application method that generates a vapor, mist or aerosol unless such application method occurs in an enclosed process. An enclosed process is defined as an operation that is designed and operated so that there is no release associated with normal or routine production processes into the environment of any substance present in the operation. An operation with inadvertent or emergency pressure relief releases remains an enclosed process so long as measures are taken to prevent worker exposure to and environmental contamination from the releases.
              (iii) Disposal. Requirements as specified in § 721.85(a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i), (j), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [81 FR 81264, Nov. 17, 2016]
            
            
              § 721.10930
              Fatty acid amides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acid amides (PMNs P-14-150, P-14-151, P-14-152, P-14-165, and P-14-166) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use of the substances is any use other than as chemical intermediates, additives for flotation products, or adhesion promoters for use in asphalt applications where the surface water concentrations described under paragraph (a)(3)(i) of this section are exceeded.
              (ii) [Reserved]
              (3) The significant new uses for any use other than as chemical intermediates, additives for flotation products, or adhesion promoters for use in asphalt applications are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where (N=1 for PMNs P-15-150 and P-14-165), (N=2 for PMN P-14-166), and (N=4 for PMNs P-14-151 and P-14-152).
              (ii) [Reserved]
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81265, Nov. 17, 2016]
            
            
              § 721.10931
              Kaolin, reaction products with polysiloxane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as kaolin, reaction products with polysiloxane (PMN P-14-413) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(4), (a)(6) (particulate), (b) (concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. A NIOSH-certified powered air purifying full facepiece respirator with an Assigned Protection Factor (APF) of at least 1,000 equipped with an appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridge in combination with HEPA filters or a NIOSH-certified continuous flow supplied air respirator equipped with a full facepiece meet the requirements of § 721.63(a)(4).
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.1 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), through (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iii), (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d), and (f), through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [81 FR 81265, Nov. 17, 2016]
            
            
              § 721.10932
              Fatty acid amides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acid amides (PMNs P-14-428, P-14-429, P-14-430, and P-14-431) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use of the substances is any use other than as emulsifier intermediates or adhesion promoters for use in asphalt applications where the surface water concentrations described under paragraph (a)(3)(i) of this section are exceeded.
              (ii) [Reserved]
              
              (3) The significant new uses for any use other than as emulsifier intermediates or adhesion promoters for use in asphalt applications are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where (N=1 for PMNs P-14-428 and P-14-429) and (N=2 for PMNs P-14-429 and P-14-431).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81265, Nov. 17, 2016]
            
            
              § 721.10933
              Copolymers of perfluorinated and alkyl methacrylates (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as copolymers of perfluorinated and alkyl methacrylates (PMNs P-14-523, P-14-524, P-14-525, P-14-526, and P-14-527) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(4), (a)(6) (particulate, gas/vapor or a combination gas/vapor and particulate)), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f),(k) (analysis and reporting and limitations of maximum impurity levels of certain impurities), (o) and (q). It is a significant new use to use the PMN substance other than for water and oil repellent use on military protective clothing.
              (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=17.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [81 FR 81266, Nov. 17, 2016]
            
            
              § 721.10934
              Alkenoic acid, polymer with alkyl alkenoate, alkylalkylalkenoate, alkenoic acid and tridecafluoro alkylalkenoate, compds. with alkylaminoalcanol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkenoic acid, polymer with alkyl alkenoate, alkylalkylalkenoate, alkenoic acid and tridecafluoro alkylalkenoate, compds. with alkylaminoalcanol (PMN P-14-580) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(4), (a)(6) (particulate, gas/vapor or a combination gas/vapor and particulate), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (analysis and reporting and limitations of maximum impurity levels of certain impurities; and use other described in the consent order) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraphs (a)(2)(ii) of this section.
              [81 FR 81266, Nov. 17, 2016]
            
            
              § 721.10935
              Titanium oxide compound (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as titanium oxide compound (PMN P-14-643) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(4) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10), (a)(6) (particulate), (b) (concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 2.4 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), through(e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iii), and (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (4,300,000 kilograms).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d), and (f), through (i) are applicable to manufacturers and processors of this.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81266, Nov. 17, 2016]
            
            
              § 721.10936
              Fatty acid amide hydrochlorides (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acid amide hydrochlorides (PMNs P-14-688, P-14-689, P-14-690, and P-14-691) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use of the substances is any use other than as surfactants for use in asphalt applications where the surface water concentrations described under paragraph (a)(3)(i) of this section are exceeded.
              (ii) [Reserved]
              
              (3) The significant new uses for any use other than as surfactants for use in asphalt applications are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=1 for PMNs P-14-688, P-14-689, and P-14-690) and (N=2 for PMN P-14-691).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (i), and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81267, Nov. 17, 2016]
            
            
              § 721.10937
              Plastics, wastes, pyrolyzed, bulk pyrolysate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as plastics, wastes, pyrolyzed, bulk pyrolysate (PMN P-14-712) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10), (a)(6)(v), (a)(6)(vi), (a)(6)(particulate or a combination gas/vapor and particulate), (b)(concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the exposure limit (EL) provision listed in the TSCA section 5(e) consent order for this substance. The EL is both 0.1 ppm for benzene and 10 ppm for naphthalene as an 8-hour time weighted average.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (e)(concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(iv), (g)(1)(v), (g)(1)(vi), (g)(1)(vii), (g)(1)(viii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), (g)(3)(i), (g)(3)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to manufacture this substance other than as described in the PMN. It is a significant new use to manufacture this substance without testing the substance for polychlorinated dibenzo-p-dioxin and dibenzofuran impurities using EPA Method 8290A at each facility of manufacture, conducting the testing every quarter that the PMN substance is manufactured, submitting the results of any testing conducted, or providing test results more than 45 days after receiving them.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [81 FR 81267, Nov. 17, 2016]
            
            
              § 721.10938
              Plastics, wastes, pyrolyzed, light distillate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as plastics, wastes, pyrolyzed, light distillate (PMN P-14-713) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4)(respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10), (a)(6)(v), (a)(6)(vi), (a)(6)(particulate or a combination gas/vapor and particulate), (b)(concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the exposure limit (EL) provision listed in the TSCA section 5(e) consent order for this substance. The EL is both 0.1 ppm for benzene and 10 ppm for naphthalene as an 8-hour time weighted average.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(iv), (g)(1)(v), (g)(1)(vi), (g)(1)(vii), (g)(1)(viii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), (g)(3)(i), (g)(3)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [81 FR 81267, Nov. 17, 2016]
            
            
              § 721.10939
              Plastics, wastes, pyrolyzed, middle distillate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as plastics, wastes, pyrolyzed, middle distillate (PMN P-14-714) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4)(respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10), (a)(6)(v), (a)(6)(vi), (a)(6)(particulate or a combination gas/vapor and particulate), (b)(concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the exposure limit (EL) provision listed in the TSCA section 5(e) consent order for this substance. The EL is both 0.1 ppm for benzene and 10 ppm for naphthalene as an 8-hour time weighted average.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1)(iii), (g)(1)(iv), (g)(1)(v), (g)(1)(vi), (g)(1)(vii), (g)(1)(viii), (g)(1)(ix), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), (g)(3)(i), (g)(3)(i), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [81 FR 81268, Nov. 17, 2016]
            
            
              § 721.10940
              Plastics, wastes, pyrolyzed, heavy distillate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as plastics, wastes, pyrolyzed, heavy distillate (PMN P-14-715) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4)(respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10), (a)(6)(v), (a)(6)(vi), (a)(6) (particulate or a combination gas/vapor and particulate), (b)(concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the exposure limit (EL) provision listed in the TSCA section 5(e) consent order for this substance. The EL is both 0.1 ppm for benzene and 10 ppm for naphthalene as an 8-hour time weighted average.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(i), through (g)(1)(ix), (g)(2)(i), through (g)(2)(iii), (g)(2)(v), (g)(3)(i), (g)(3)(ii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [81 FR 81268, Nov. 17, 2016]
            
            
              § 721.10941
              Carbon silicon oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as carbon silicon oxide (PMN P-15-28; CAS No. 39345-87-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10), (a)(6)(v), (a)(6)(vi), (a)(6) (particulate or a combination gas/vapor and particulate), (b) (concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.

              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 6 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. It is a significant new use to manufacture the PMN substance other than specified in the TSCA section 5(e) consent order. Requirements as specified in § 721.80(p) (within 24 months of submission of a Notice of Commencement of Manufacture).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [81 FR 81268, Nov. 17, 2016]
            
            
              § 721.10943
              Sulfonated alkylbenzene salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as sulfonated alkylbenzene salts (PMN P-15-149) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. Requirements as specified in § 721.72(a) through (e)(concentration set at 1.0 percent), (f), (g)(1)(i), (g)(1)(ii), (g)(1) (serious eye damage), (g)(2)(i), (g)(2)(ii), (g)(2)(iii), (g)(2)(v), (g)(3)(i), (g)(3)(ii), (g)(4)(i) and (g)(5).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q).
              (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (g), (h), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [81 FR 81269, Nov. 17, 2016]
            
            
              § 721.10944
              Substituted quinoline derivative (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted quinoline derivative (PMN P-15-267) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), (a)(4) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10), (a)(6) (particulate), (b)(concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), through (e), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [81 FR 81269, Nov. 17, 2016]
            
            
              § 721.10945
              Algal oil amide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as algal oil amide (PMN P-15-470) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [81 FR 81269, Nov. 17, 2016]
            
            
              § 721.10946
              Bismuth compound (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as bismuth compound (PMN P-15-485) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this order do not apply when the chemical substance has been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(4) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10), (a)(6) (particulate), (b)(concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 2.4 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iii), and (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (360,000 kilograms).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d), and (f), through (i) are applicable to manufacturers and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81270, Nov. 17, 2016]
            
            
              § 721.10947
              Sulfur thulium ytterbium yttrium oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as sulfur thulium ytterbium yttrium oxide (PMN P-15-612; CAS No. 180189-40-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(4) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10), (a)(6) (particulate), (b) (concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.07 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), (b), (c), (d), (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iii), and (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (6,000 kilograms, aggregate of PMNs P-15-612, P-15-613, P-15-614, P-15-615, P-15-616, P-15-617, P-15-618, combined).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81270, Nov. 17, 2016]
            
            
              § 721.10948
              Gadolinium sulfur ytterbium yttrium oxide, erbium- and thulium-doped.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as (PMN P-15-613; CAS No, 1651187-84-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(4) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10), (a)(6) (particulate), (b) (concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.

              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.07 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a), through (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iii), and (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p)(6,000 kilograms, aggregate of PMNs P-15-612, P-15-613, P-15-614, P-15-615, P-15-616, P-15-617, P-15-618, combined).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81270, Nov. 17, 2016]
            
            
              § 721.10949
              Neodymium sulfur yttrium oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as neodymium sulfur yttrium oxide (PMN P-15-614; CAS No. 1651153-45-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(4)(respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10), (a)(6)(particulate), (b)(concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.07 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iii), and (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p)(6,000 kilograms, aggregate of PMNs P-15-612, P-15-613, P-15-614, P-15-615, P-15-616, P-15-617, P-15-618, combined).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (d), (f), (g), (h), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81271, Nov. 17, 2016, as amended at 81 FR 94267, Dec. 23, 2016]
            
            
              § 721.10950
              Erbium gadolinium neodymium sulfur ytterbium yttrium oxide (P-15-615).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as erbium gadolinium neodymium sulfur ytterbium yttrium oxide (PMN P-15-615; CAS No. 1651152-96-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(4)(respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10), (a)(6)(particulate), (b)(concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.07 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iii), and (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p)(6,000 kilograms, aggregate of PMNs P-15-612, P-15-613, P-15-614, P-15-615, P-15-616, P-15-617, P-15-618, combined).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (d), and (f), through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81271, Nov. 17, 2016]
            
            
              § 721.10951
              Erbium gadolinium sulfur ytterbium yttrium oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as erbium gadolinium sulfur ytterbium yttrium oxide (P-15-616; CAS No. 1622295-07-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(4)(respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10), (a)(6)(particulate), (b)(concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.07 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iii), and (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p)(6,000 kilograms, aggregate of PMNs P-15-612, P-15-613, P-15-614, P-15-615, P-15-616, P-15-617, P-15-618, combined).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (d), and (f),through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81271, Nov. 17, 2016]
            
            
              § 721.10952
              Erbium gadolinium ytterbium oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as erbium gadolinium ytterbium oxide (PMN P-15-617; CAS No. 1651152-05-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(4)(respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10), (a)(6)(particulate), (b)(concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.07 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iii), and (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p)(6,000 kilograms, aggregate of PMNs P-15-612, P-15-613, P-15-614, P-15-615, P-15-616, P-15-617, P-15-618, combined).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (d), and (f), through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81272, Nov. 17, 2016]
            
            
              § 721.10953
              Erbium gadolinium sulfur ytterbium oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as erbium gadolinium sulfur ytterbium oxide (PMN P-15-618; CAS No. 934388-91-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(4)(respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10), (a)(6)(particulate), (b)(concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.07mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (B) [Reserved]
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(2)(iii), and (g)(2)(iv), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p)(6,000 kilograms, aggregate of PMNs P-15-612, P-15-613, P-15-614, P-15-615, P-15-616, P-15-617, P-15-618, combined).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d), (f), through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81272, Nov. 17, 2016]
            
            
              § 721.10954
              2-Ethylhexanoic acid, compound with alkyamino cyclohexane (generic); and 2-Ethylhexanoic acid, compound with cyclohexylamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as 2-ethylhexanoic acid, compound with alkyamino cyclohexane (PMN P-15-0655, chemical A); and 2-ethylhexanoic acid, compound with cyclohexylamine (PMN P-15-0655, chemical B) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N = 34.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81272, Nov. 17, 2016]
            
            
              § 721.10955
              Propenoic acid, alkyl ester, polymer with 1,3- cyclohexanedialkylamine, reaction products with oxirane(alkoxyalkyl) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as propenoic acid, alkyl ester, polymer with 1,3-cyclohexanedialkylamine, reaction products with oxirane(alkoxyalkyl) (PMN P-15-680) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90 (a)(4), (b)(4), and (c)(4) where N = 1.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81273, Nov. 17, 2016]
            
            
              § 721.10956
              Acrylic acid, polymer with polyalkylene polyamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acrylic acid, polymer with polyalkylene polyamine (PMN P-15-691) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81273, Nov. 17, 2016]
            
            
              § 721.10957
              1,2-Cyclohexanedi carboxylic acid, 1-(2-phenylhydrazide).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as (1,2-cyclohexanedi carboxylic acid, 1-(2-phenylhydrazide) (PMN P-16-30; CAS No. 1807977-72-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(6)(particulate), (b)(concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81273, Nov. 17, 2016]
            
            
              § 721.10958
              Dialkylol amine, polymer with succinic anhydride and aromatic carboxylic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dialkylol amine, polymer with succinic anhydride and aromatic carboxylic acid (PMN P-16-52) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N = 5.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81273, Nov. 17, 2016, as amended at 81 FR 94267, Dec. 23, 2016]
            
            
              § 721.10959
              Dialkyl fattyalkylamino propanamide alkylamine acetates (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as dialkyl fattyalkylamino propanamide alkylamine acetates (PMNs P-16-56 and P-16-57) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N = 1.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81273, Nov. 17, 2016]
            
            
              § 721.10960
              Dialkylaminopropyl aminopropanoate ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dialkylaminopropylaminopropanoate ester (PMN P-16-58) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N = 14.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [81 FR 81274, Nov. 17, 2016]
            
            
              § 721.10961
              Ethylene glycol ester of an aromatic substituted propenoic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as ethylene glycol ester of an aromatic substituted propenoic acid (PMN P-05-436) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=10).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44092, Sept. 21, 2017]
            
            
              § 721.10962
              Phosphoric acid, metal salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as phosphoric acid, metal salt (PMN P-10-504) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) and (s) (100,000 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [82 FR 44092, Sept. 21, 2017]
            
            
              
              § 721.10963
              Alkanoic acid, tetramethylheteromonocycle ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkanoic acid, tetramethylheteromonocycle ester (PMN P-13-289) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=2).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44092, Sept. 21, 2017]
            
            
              § 721.10964
              Polyether polyester urethane phosphate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyether polyester urethane phosphate (PMN P-13-908) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (j) and (s) (1,000 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [82 FR 44092, Sept. 21, 2017]
            
            
              § 721.10965
              Propanamide, 2-hydroxy-N,N-dimethyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propanamide, 2-hydroxy-N,N-dimethyl- (PMN P-14-129, CAS No. 35123-06-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), and (b) (concentration set at 1.0 percent).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) and (o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [82 FR 44093, Sept. 21, 2017]
            
            
              § 721.10966
              1-Propene, 2-bromo-3,3,3-trifluoro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-propene, 2-bromo-3,3,3-trifluoro- (PMN P-14-260, CAS No. 1514-82-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after they have been charged into a fire extinguisher or fire extinguishing system.
              (2) The significant new uses are:
              
              (i) Protection in the workplace. (A) Requirements as specified in § 721.63(a)(1), (a)(3), (a)(4), (a)(6)(v), (a)(6)(vi), (b) (concentration set at 1.0 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirator with an Applied Protection Factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (1) NIOSH-certified air-purifying half mask respirator equipped with a gas/vapor (organic vapor) cartridge.
              (2) NIOSH-certified powered air-purifying respirator with a hood or helmet and with a gas/vapor (organic vapor) cartridge.
              (3) NIOSH-certified negative pressure (demand) supplied-air respirator with a half-mask.
              (4) NIOSH-certified continuous flow supplied-air respirator with a loose fitting facepiece, hood, or helmet.
              (5) NIOSH-certified negative pressure (demand) self-contained breathing apparatus (SCBA) with a half-mask.
              (B) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 1.0 parts per million (ppm) as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (ii) Hazard communication program. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1) (cardiac sensitization and reproductive effects), (g)(2)(i), (g)(2)(ii), (g)(2)(iv), (g)(2)(v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(c), (f), and (k) (A significant new use is any use other than as either a total flooding agent in unoccupied spaces, specifically engine nacelles and auxiliary power units (APUs) in aircraft; or as a streaming fire extinguishing agent for use only in handheld extinguishers in aircraft).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44093, Sept. 21, 2017]
            
            
              § 721.10967
              Pyrolysis oil product (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as pyrolysis oil product (PMN P-14-759) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. (A) Requirements as specified in § 721.63(a)(1), (a)(3), (a)(4), (a)(6) (particulate and gas/vapor), (b) (concentration set at 0.1 percent), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirator with an Applied Protection Factor (APF) of at least 10 meet the requirements of § 721.63(a)(4):
              (1) NIOSH-certified air-purifying half mask respirator equipped with an organic vapor cartridge.
              
              (2) NIOSH-certified powered air-purifying respirator with a hood or helmet and with an organic vapor cartridge.
              (3) NIOSH-certified negative pressure (demand) supplied-air respirator with a half-mask.
              (4) NIOSH-certified continuous flow supplied-air respirator with a loose fitting facepiece, hood, or helmet.
              (5) NIOSH-certified negative pressure (demand) self-contained breathing apparatus (SCBA) with a half-mask.
              (B) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.5 parts per million (ppm) as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) consent order.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=20).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [82 FR 44093, Sept. 21, 2017]
            
            
              § 721.10968
              1-Octanamine, 7 (or 8)-(aminomethyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-octanamine, 7 (or 8)-(aminomethyl)- (PMN P-15-279, CAS No. 1613320-81-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=123).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44094, Sept. 21, 2017]
            
            
              § 721.10969
              Substituted alkanolamine ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted alkanolamine ether (PMN P-15-409) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication program. A significant new use of the substance is any manner or method of manufacture or processing associated with any use of the substance without providing risk notification as follows:

              (A) If as a result of the test data required under TSCA section 5(e) consent order for the substance, the employer becomes aware that the substances may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an SDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If the substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to an SDS before the substance is reintroduced into the workplace.
              
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an SDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (h) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [82 FR 44094, Sept. 21, 2017]
            
            
              § 721.10970
              Butanedioic acid, alkyl amine, dimethylbutyl ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as butanedioic acid, alkyl amine, dimethylbutyl ester (PMN P-15-583) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply to quantities of the PMN substance after they have been added to engine oil.
              (i) Hazard communication program. A significant new use of the substance is any manner or method of manufacture or processing associated with any use of the substance without providing risk notification as follows:
              (A) If as a result of the test data required under TSCA section 5(e) consent order for the substance, the employer becomes aware that the substances may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into an SDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If the substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to an SDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(i)(A) of this section, are provided an SDS containing the information required under paragraph (a)(2)(i)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (2) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (h), (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [82 FR 44094, Sept. 21, 2017]
            
            
              § 721.10971
              Carbon nanotube (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carbon nanotube (PMN P-15-672) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), (a)(6) (particulate), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. A National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an N-100, P-100, or R-100 cartridge meet the requirements of § 721.63(a)(4).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. It is a significant new use to process or use the chemical substance other than as an aqueous slurry, wet form, or a contained dry form as described in the PMN.
              (iii) Disposal. Requirements as specified in § 721.85(a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) through (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [82 FR 44094, Sept. 21, 2017]
            
            
              § 721.10972
              Metal salt of mineral acid, reaction products with alumina, aluminum hydroxide, aluminum hydroxide oxide (Al(OH)O), silica, titanium oxide (TiO2) and 3-(triethoxysilyl)-1-propanamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as metal salt of mineral acid, reaction products with alumina, aluminum hydroxide, aluminum hydroxide oxide (Al(OH)O), silica, titanium oxide (TiO2) and 3-(triethoxysilyl)-1-propanamine (PMN P-15-678) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [82 FR 44095, Sept. 21, 2017]
            
            
              § 721.10973
              Halogenated bisphenol A, polymer with epichlorohydrin, alkenoate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as halogenated bisphenol A, polymer with epichlorohydrin, alkenoate (PMN P-15-766) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j), (o) and (s) (10,000 kilograms).
              
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [82 FR 44095, Sept. 21, 2017]
            
            
              § 721.10974
              Halogenated bisphenol A, polymer with bisphenol A diglycidyl ether and epoxidized phenol-formaldehyde resin, alkenoate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as halogenated bisphenol A, polymer with bisphenol A diglycidyl ether and epoxidized phenol-formaldehyde resin, alkenoate (PMN P-15-767) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j), (o) and (s) (10,000 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [82 FR 44095, Sept. 21, 2017]
            
            
              § 721.10975
              Silicon, tris[dialkyl phenyl]-dialkyl-dioxoalkane-naphthalene disulfonate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as silicon, tris[dialkyl phenyl]-dialkyl-dioxoalkane-naphthalene disulfonate (PMN P-16-14) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j). The significant new use is use other than as described in PMN-16-14 where the surface water concentrations described in paragraph (a)(3)(i) are exceeded.
              (ii) [Reserved]
              (3) The significant new uses for any use other than as described in PMN-16-14:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=6).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [82 FR 44095, Sept. 21, 2017]
            
            
              § 721.10976
              Tar acids fraction (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as tar acids fraction (PMN P-16-40) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=45).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44096, Sept. 21, 2017]
            
            
              § 721.10977
              Dialkyl fattyalkylamino propanamide alkylamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dialkyl fattyalkylamino propanamide alkylamine (PMN P-16-59) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44096, Sept. 21, 2017]
            
            
              § 721.10978
              Fattyalkylaminopropanoate ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fattyalkylaminopropanoate ester (PMN P-16-60) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44096, Sept. 21, 2017]
            
            
              § 721.10979
              Boron sodium oxide (B5NaO8), labeled with boron-10.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as boron sodium oxide (B5NaO8), labeled with boron-10 (PMN P-16-70, CAS No. 200443-98-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. A significant new use is any use of the substance other than as an emergency shutdown coolant in boiler water reactors.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44096, Sept. 21, 2017]
            
            
              § 721.10980
              Perfluoropolyether modified organosilane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as perfluoropolyether modified organosilane (PMN P-16-94) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(s) (500 kilograms).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44096, Sept. 21, 2017]
            
            
              § 721.10981
              Modified phenol-formaldehyde resin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified phenol-formaldehyde resin (PMN P-16-95) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=96).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [82 FR 44096, Sept. 21, 2017]
            
            
              § 721.10982
              Disubstituted benzene alkanal (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as disubstituted benzene alkanal (PMN P-16-101) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(2)(i), (a)(3), (b) (concentration set at 1.0 percent), and (c).
              (ii) Industrial commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [82 FR 44097, Sept. 21, 2017]
            
            
              § 721.10983
              Phthalic anhydride, polymer with alkylene glycol and alkanepolyol, acrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as phthalic anhydride, polymer with alkylene glycol and alkanepolyol, acrylate (PMN P-16-102) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44097, Sept. 21, 2017]
            
            
              § 721.10984
              2-Pyridinecarboxylic acid, 4,5-dichloro-6-(4-chloro-2-fluoro-3-methoxyphenyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-pyridinecarboxylic acid, 4,5-dichloro-6-(4-chloro-2-fluoro-3-methoxyphenyl)- (PMN P-16-104, CAS No. 1546765-39-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=8).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44097, Sept. 21, 2017]
            
            
              § 721.10985
              Dialkylamino alkylamide inner salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as dialkylamino alkylamide inner salt (PMNs P-16-136, P-16-139 and P-16-140) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44097, Sept. 21, 2017]
            
            
              § 721.10986
              Nanocarbon (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as nanocarbon (PMN P-16-170) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this rule do not apply when the PMN substance is incorporated into the composite material allowed by the section 5(e) consent order.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(2)(ii), (a)(3), (a)(4), (a)(6) (particulate), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. A National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an N-100, P-100, or R-100 cartridge meet the requirements of § 721.63(a)(4).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). A significant new use is any use involving an application method that generates a vapor, mist or aerosol.
              (iii) Disposal. Requirements as specified in § 721.85(a)(1), (a)(2), (b)(1), (b)(2), (c)(1), and (c)(2).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) through (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [82 FR 44097, Sept. 21, 2017]
            
            
              § 721.10987
              Barium molybdenum niobium tantalum tellurium vanadium zinc oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as barium molybdenum niobium tantalum tellurium vanadium zinc oxide (PMN P-16-177, CAS No. 1440529-21-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (a)(6)(i), (a)(6)(ii), (b) (concentration set at 1.0 percent) and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an assigned protection factor (APF) of at least 10 meet the requirements of § 721.63(a)(4).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in 721.80(f) and (j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [82 FR 44098, Sept. 21, 2017]
            
            
              § 721.10988
              Alkanoic acids, esters with alkanetriol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkanoic acids, esters with alkanetriol (PMN P-16-179) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44098, Sept. 21, 2017]
            
            
              § 721.10989
              Manganese, tris[.mu.-(2-ethylhexanoato-.kappa.O:.kappa.O')]bis(octahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-.kappa.N1,.kappa.N4,.kappa.N7)di- (P-16-182, chemical A).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as manganese, tris[.mu.-(2-ethylhexanoato-.kappa.O:.kappa.O')]bis(octahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-.kappa.N1,.kappa.N4,.kappa.N7)di- (PMN P-16-182, chemical A; CAS No. 2020407-62-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), and (b) (concentration set at 1.0 percent).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (j) (a significant new use is any manufacture at a concentration of greater than 10% of the PMN substance in any formulation).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44098, Sept. 21, 2017]
            
            
              § 721.10990
              Manganese, [.mu.-(acetato-.kappa.O:.kappa.O')]bis[.mu.-(2-ethylhexanoato-.kappa.O:.kappa.O')]bis(octahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-.kappa.N1,.kappa.N4,.kappa.N7)di- (P-16-182, chemical B).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as manganese, [.mu.-(acetato-.kappa.O:.kappa.O')]bis[.mu.-(2-ethylhexanoato-.kappa.O:.kappa.O')]bis(octahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-.kappa.N1,.kappa.N4,.kappa.N7)di- (PMN P-16-182, chemical B; CAS No. 2020407-63-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), and (b) (concentration set at 1.0 percent).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (j) (a significant new use is any manufacture at a concentration of greater than 10% of the PMN substance in any formulation).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44098, Sept. 21, 2017]
            
            
              § 721.10991
              Manganese, bis[.mu.-(acetato-.kappa.O:.kappa.O')][.mu.-(2-ethylhexanoato-.kappa.O:.kappa.O')]bis(octahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-.kappa.N1,.kappa.N4,.kappa.N7)di- (P-16-182, chemical C).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as manganese, bis[.mu.-(acetato-.kappa.O:.kappa.O')][.mu.-(2-ethylhexanoato-.kappa.O:.kappa.O')]bis(octahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-.kappa.N1,.kappa.N4,.kappa.N7)di- (PMN P-16-182, chemical C; CAS No. 2020407-64-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), and (b) (concentration set at 1.0 percent).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (j) (a significant new use is any manufacture at a concentration of greater than 10% of the PMN substance in any formulation).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44098, Sept. 21, 2017]
            
            
              
              § 721.10992
              Manganese, tris[.mu.-(acetato-.kappa.O:.kappa.O')]bis(octahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-.kappa.N1,.kappa.N4,.kappa.N7)di- (P-16-182, chemical D).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as manganese, tris[.mu.-(acetato-.kappa.O:.kappa.O')]bis(octahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-.kappa.N1,.kappa.N4,.kappa.N7)di- (PMN P-16-182, chemical D; CAS No. 2020407-65-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), and (b) (concentration set at 1.0 percent).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (j) (a significant new use is any manufacture at a concentration of greater than 10% of the PMN substance in any formulation).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44099, Sept. 21, 2017]
            
            
              § 721.10993
              Aryl polyolefin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aryl polyolefin (PMN P-16-190) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), and (b) (concentration set at 1.0 percent).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [82 FR 44099, Sept. 21, 2017]
            
            
              § 721.10994
              Melamine nitrate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as melamine nitrate (PMN P-16-260) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=14).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44099, Sept. 21, 2017]
            
            
              § 721.10995
              Lecithins, soya, hydrogenated.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as lecithins, soya, hydrogenated (PMN P-16-272, CAS No. 308068-11-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=1).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 44099, Sept. 21, 2017]
            
            
              § 721.10996
              1,2,4-Benzenetricarboxylic acid, mixed decyl and octyl triesters.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2,4-benzenetricarboxylic acid, mixed decyl and octyl triesters (PMN P-15-310) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) and (3) and (b) (concentration set at 1.0 percent).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (2,440,000 kilograms), (s) (150,000 kilograms). It is a significant new use to use the PMN substance other than as a lubricant in chain oils for conveyor belts.
              (iii) Hazard communication program. A significant new use of the substance is any manner or method of manufacture or processing associated with any use of the substance without providing risk notification as follows:
              (A) If as a result of the test data required under the TSCA section 5(e) consent order for the substance, the employer becomes aware that the substance may present a risk of injury to human health or the environment, the employer must incorporate this new information, and any information on methods for protecting against such risk, into a MSDS as described in § 721.72(c) within 90 days from the time the employer becomes aware of the new information. If the substance is not being manufactured, processed, or used in the employer's workplace, the employer must add the new information to a MSDS before the substance is reintroduced into the workplace.
              (B) The employer must ensure that persons who will receive the PMN substance from the employer, or who have received the PMN substance from the employer within 5 years from the date the employer becomes aware of the new information described in paragraph (a)(2)(iii)(A) of this section, are provided an MSDS containing the information required under paragraph (a)(2)(iii)(A) of this section within 90 days from the time the employer becomes aware of the new information.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (f) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48648, Oct. 19, 2017]
            
            
              § 721.10997
              Multiwalled carbon nanotubes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as multiwalled carbon nanotubes (PMN P-15-487/488/489/490/491) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply when the PMN substances have been incorporated into a polymer matrix that has been reacted (cured) or embedded in a permanent solid polymer form that is not intended to undergo further processing except mechanical processing.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (ii), (a)(3), (4), and (6) (particulate), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an APF of at least 50 meet the requirements of § 721.63(a)(4):
              (A) A NIOSH-certified air-purifying, tight-fitting full-face respirator equipped with N-100, P-100, or R-100 cartridges.
              (B) Any NIOSH-certified powered air-purifying respirator equipped with a tight-fitting full facepiece and equipped with HEPA filters.
              (C) Any NIOSH-certified negative pressure (demand) supplied-air respirator equipped with a full facepiece.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (additives for electro-static discharge in electronic devices, electronics, and materials; additives for weight reduction in materials; additives to improve mechanical properties or electrical conductivities; heat-generating elements in heating devices and materials; additives for heat transfer and thermal emissions in electronic devices and materials; semi-conductor, conductive, or resistive elements in electronic circuity and devices; additives to improve conductivity in electronic circuitry, energy storage systems, and devices; electron emitters for lighting and x-ray sources; additive for electromagnetic interface shielding in electronic devices; additives for electrodes in electronic materials and electronic devices; catalyst support in chemical manufacturing; coating additives to improve corrosion resistance of conductive properties; additives for fibers in structural and electrical applications; additives for fibers in fabrics and textiles; filter additives to remove nanoscale materials; semi-conducting compounding additives for high-voltage cable; and additives for super-hydrophobicity). A significant new use is any use involving an application method that generates a dust, mist or aerosol.
              (iii) Disposal. Requirements as specified in § 721.85(a)(1) and (2), (b)(1) and (2), and (c)(1) and (2).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) through (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48648, Oct. 19, 2017]
            
            
              § 721.10998
              Propanoic acid, iron (2+) salt (2:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propanoic acid, iron (2+) salt (2:1) (CAS #1952336-63-8) (PMN P-16-165) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4) and (5) (particulate) and (b) (concentration set at 1.0 percent). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an APF of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified respirator with an N-100, P-100, or R-100 cartridge.

              (B) NIOSH-certified power air purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.
              
              (C) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting facepiece, hood, or helmet.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(iv) and (ix), (g)(2)(ii), (iii), and (iv), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l), (p) (270,000 kilograms), (s) (5,000 kilograms). It is a significant new use to use the substance in formulations where the concentration is greater than 1 percent.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d) and (f) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48648, Oct. 19, 2017]
            
            
              § 721.10999
              1-Butanaminium, N,N,N-tributyl-, carbonic acid (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-butanaminium, N,N,N-tributyl-, carbonic acid (1:1) (PMN P-16-255; CAS No. 17351-62-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) and (3) and (b) (concentration set at 1.0 percent).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(i) and (ii), (g)(2)(i), (ii), (iii), and (v), (g)(3)(i) and (ii), and (g)(5) and Notice to users: Minimize release to water. Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (64,000 kilograms aggregate of P-16-255, P-16-256, P-16-257, P-16-258, and P-16-259). It is a significant new use to manufacture, process, or use the substance other than as a blocked catalyst for paints and coatings. It is a significant new use to spray apply the PMN substance where the concentration of any combination of P-16-255, P-16-256, P-16-257, P-16-258, and P-16-259 in the final paint/coating formulation exceeds 1.5% by weight.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48649, Oct. 19, 2017]
            
            
              § 721.11000
              1-Butanaminium, N,N,N-tributyl-, methyl carbonate (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-Butanaminium, N,N,N-tributyl-, methyl carbonate (1:1) (PMN P-16-256; CAS No. 56294-05-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) and (3) and (b) (concentration set at 1.0 percent).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(i) and (ii), (g)(2)(i), (ii), (iii), and (v), (g)(3)(i) and (ii), and (g)(5) and Notice to users: Minimize release to water. Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (64,000 kilograms aggregate of P-16-255, P-16-256, P-16-257, P-16-258, and P-16-259). It is a significant new use to manufacture, process, or use the substance other than as a blocked catalyst for paints and coatings. It is a significant new use to spray apply the PMN substance where the concentration of any combination of P-16-255, P-16-256, P-16-257, P-16-258, and P-16-259 in the final paint/coating formulation exceeds 1.5% by weight.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48649, Oct. 19, 2017]
            
            
              § 721.11001
              1-Butanaminium, N,N,N-tributyl-, ethyl carbonate (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-butanaminium, N,N,N-tributyl-, ethyl carbonate (1:1) (PMN P-16-257; CAS No. 478796-04-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) and (3) and (b) (concentration set at 1.0 percent).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(i) and (ii), (g)(2)(i), (ii), (iii), and (v), (g)(3)(i) and (ii), and (g)(5) and Notice to users: Minimize release to water. Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p)(64,000 kilograms aggregate of P-16-255, P-16-256, P-16-257, P-16-258, and P-16-259). It is a significant new use to manufacture, process, or use the substance other than as a blocked catalyst for paints and coatings. It is a significant new use to spray apply the PMN substance where the concentration of any combination of P-16-255, P-16-256, P-16-257, P-16-258, and P-16-259 in the final paint/coating formulation exceeds 1.5% by weight.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48649, Oct. 19, 2017]
            
            
              § 721.11002
              1-Butanaminium, N,N,N-tributyl-, propyl carbonate (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-butanaminium, N,N,N-tributyl-, propyl carbonate (1:1) (PMN P-16-258: CAS No. 1338579-13-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) and (3) and (b) (concentration set at 1.0 percent).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(i) and (ii), (g)(2)(i), (ii), (iii), and (v), (g)(3)(i) and (ii), and (g)(5) and Notice to users: Minimize release to water. Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (64,000 kilograms aggregate of P-16-255, P-16-256, P-16-257, P-16-258, and P-16-259). It is a significant new use to manufacture, process, or use the substance other than as a blocked catalyst for paints and coatings. It is a significant new use to spray apply the PMN substance where the concentration of any combination of P-16-255, P-16-256, P-16-257, P-16-258, and P-16-259 in the final paint/coating formulation exceeds 1.5% by weight.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48650, Oct. 19, 2017]
            
            
              § 721.11003
              1-Butanaminium, N,N,N-tributyl-, and 1-methylethyl carbonate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-butanaminium, N,N,N-tributyl-, and 1-methylethyl carbonate (PMN P-16-259; CAS No. 1803407-49-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) and (3) and (b) (concentration set at 1.0 percent).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(i) and (ii), (g)(2)(i), (ii), (iii), and (v), (g)(3)(i) and (ii), (g)(4) (Notice to users: Minimize release to water), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(p) (64,000 kilograms aggregate of P-16-255, P-16-256, P-16-257, P-16-258, and P-16-259). It is a significant new use to manufacture, process, or use the substance other than as a blocked catalyst for paints and coatings. It is a significant new use to spray apply the PMN substance where the concentration of any combination of P-16-255, P-16-256, P-16-257, P-16-258, and P-16-259 in the final paint/coating formulation exceeds 1.5% by weight.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48650, Oct. 19, 2017]
            
            
              § 721.11004
              Anilino substituted bis-triazinyl derivative of 4,4′-diaminostilbene-2,2′-disulfonic acid, mixed amine sodium salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as anilino substituted bis-triazinyl derivative of 4,4′-diaminostilbene-2,2′-disulfonic acid, mixed amine sodium salt (PMN P-16-284) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to import or use the substance other than in a solution. It is a significant new use to use the substance other than as an optical brightener for textiles, paper, and paperboard. It is a significant new use to use the substance for non-industrial use or sell the substance for “consumer use” or for “commercial uses” (as the term is defined at § 721.3) when the “saleable goods or service” could introduce the substance into a “consumer” setting (as that term is defined in § 721.3). It is a significant new use to use the substance for an application method that generates a dust, mist, or aerosol unless the application method occurs in an enclosed process.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48650, Oct. 19, 2017]
            
            
              § 721.11005
              12-Hydroxystearic acid, reaction products with alkylene diamine and alkanoic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as 12-Hydroxystearic acid, reaction products with alkylene diamine and alkanoic acid (PMNs P-16-309 and P-16-310) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (q), and (t). It is a significant new use to use the PMN substance other than as a rheological or thixotropic agent used in the production of solvent based industrial coatings, high solid aromatic paints, adhesives, sealants, and other types of paints and topcoats.
              (ii) Releases to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) (N=2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [82 FR 48650, Oct. 19, 2017]
            
            
              § 721.11006
              Alkyldiene, polymer, hydroxy terminated alkoxysilylalkylcarbamate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyldiene, polymer, hydroxy terminated alkoxysilylalkylcarbamate (PMN P-16-315) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to process the substance in a manner that results in inhalation exposure. It is a significant new use to use the PMN substance other than as an additive to improve the compatibility and dispersibility of inorganic filler in industrial rubber formulations.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48651, Oct. 19, 2017]
            
            
              § 721.11007
              Alkylaldehyde, reaction products with substituted carbomonocycle-substituted heteromonocycle-alkylene glycol bis[[[[substituted(oxoneoalkyl) oxy]alkyl] amino]alkyl] ether polymer and alkyl substituted alkanediamine, acetate salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylaldehyde, reaction products with substituted carbomonocycle-substituted heteromonocycle-alkylene glycol bis[[[[substituted(oxoneoalkyl) oxy]alkyl] amino]alkyl] ether polymer and alkyl substituted alkanediamine, acetate salts (generic) (PMN P-16-323) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1 percent), (f), (g)(1) (respiratory tract irritation), (g)(1)(i) and (vii), (g)(2)(i), (ii), and (iii), (g)(3)(i) and (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j). It is a significant new use to manufacture the PMN substance to contain a residual of formaldehyde greater than 0.1 weight percent. It is a significant new use to manufacture the substance in a manner that results in inhalation exposure.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (f), (g), and (h) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [82 FR 48651, Oct. 19, 2017]
            
            
              § 721.11008
              Hydroxy functional triglyceride polymer with glycerol mono-ester and 1,1′-methylenebis[4-isocyanatobenzene] (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as hydroxy functional triglyceride polymer with glycerol mono-ester and 1,1′-methylenebis[4-isocyanatobenzene] (PMN P-16-330) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), and (iv), (a)(3), and (b) (concentration set at 0.1 percent)
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(i) and (ii), (g)(2)(i), (ii), (iii), and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. It is a significant new use to manufacture the PMN substance to contain a residual of isocyanate greater than 0.1 weight percent. It is a significant new use to sell the substance for “consumer use” or for “commercial uses” (as the term is defined at § 721.3) when the “saleable goods or service” could introduce the substance into a “consumer” setting (as that term is defined in § 721.3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48651, Oct. 19, 2017]
            
            
              § 721.11009
              Hydroxy functional triglyceride polymer with glycerol mono-ester and 1,1′-methylenebis[isocyanatobenzene] (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substance identified generically as hydroxy functional triglyceride polymer with glycerol mono-ester and 1,1′-methylenebis[isocyanatobenzene] (PMN P-16-331) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), and (iv), (a)(3), and (b) (concentration set at 0.1 percent).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(i) and (ii), (g)(2)(i), (ii), (iii), and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. It is a significant new use to manufacture the PMN substance to contain a residual of isocyanate greater than 0.1 weight percent. It is a significant new use to sell the substance for “consumer use” or for “commercial uses” (as the term is defined at § 721.3) when the “saleable goods or service” could introduce the substance into a “consumer” setting (as that term is defined in § 721.3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48651, Oct. 19, 2017]
            
            
              § 721.11010
              Poly(oxy-1,2-ethanediyl),.alpha.-(1-oxodocosyl)-.omega.-[(1-oxodocosyl)oxy]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as poly(oxy-1,2-ethanediyl),.alpha.-(1-oxodocosyl)-.omega.-[(1-oxodocosyl)oxy]- (PMN P-16-360; CAS No. 36493-27-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. It is a significant new use to manufacture the PMN substance such that more than 33% contains 10 or more repeating ethylene oxide units.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48652, Oct. 19, 2017]
            
            
              § 721.11011
              Pulp, cellulose, reaction products with lignin.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as pulp, cellulose, reaction products with lignin (PMN P-16-361; CAS No. 167062-70-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after they have been incorporated into a polymer matrix.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1). It is a significant new use to manufacture, process, or use the PMN substance other than in a liquid or gel formulation, unless the solid particle form has a particle size distribution where less than 0.5% of the particles are less than 10 microns. It is a significant new use to manufacture the solid particle form more than six months without measuring the particle size distribution to characterize the particle size distribution of fractions less than 10 microns of the dry particle PMN substance and sending the results of the measurement to EPA.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48652, Oct. 19, 2017]
            
            
              
              § 721.11012
              Alkyl carbonate, polymer with, substituted alkanes and substituted heteromonocycle, substituted alkyl acrylate-blocked (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl carbonate, polymer with, substituted alkanes and substituted heteromonocycle, substituted alkyl acrylate-blocked (generic) (PMN P-16-365) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) and (3) and (b) (concentration set at 0.1 percent).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1 percent), (f), (g)(1) (lung effects), (g)(1) (sensitization), (g)(1)(vii), (g)(2)(i), (ii), (iii), and (v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. It is a significant new use to manufacture the substance to contain a residual of isocyanate greater than 0.1 weight percent. It is a significant new use to sell the substance for “consumer use” or for “commercial uses” (as the term is defined at § 721.3) when the “saleable goods or service” could introduce the substance into a “consumer” setting (as that term is defined in § 721.3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48652, Oct. 19, 2017]
            
            
              § 721.11013
              Substituted heteromonocycle, polymer with substituted alkane and ethoxylated alkane, substituted heteromonocycle substituted alkyl ester-blocked (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted heteromonocycle, polymer with substituted alkane and ethoxylated alkane, substituted heteromonocycle substituted alkyl ester-blocked (PMN P-16-367) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) and (3) and (b) (concentration set at 0.1 percent).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1 percent), (f), (g)(1) (lung effects), (g)(1) (sensitization), (g)(1)(vii), (g)(2)(i), (ii), (iii), and (v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. It is a significant new use to manufacture the substance to contain a residual of isocyanate greater than 0.1 weight percent. It is a significant new use to sell the substance for “consumer use” or for “commercial uses” (as the term is defined at § 721.3) when the “saleable goods or service” could introduce the substance into a “consumer” setting (as that term is defined in § 721.3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48652, Oct. 19, 2017]
            
            
              
              § 721.11014
              Substituted heteromonocycle, telomer with substituted carbomonocycles, substituted alkyl ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted heteromonocycle, telomer with substituted carbomonocycles, substituted alkyl ester (PMN P-16-369) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (3), and (4), (a)(6) (particulate), (a)(6)(v) and (vi), and (b) (concentration set at 0.1 percent). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an APF of at least 50 meet the requirements of § 721.63(a)(4):
              (A) Any NIOSH-certified air-purifying full facepiece respirator equipped with N100 (if oil aerosols absent), R-100, or P-100 filter(s).
              (B) Any NIOSH-certified powered air-purifying respirator equipped with a tight-fitting full facepiece and equipped with HEPA filters.
              (C) Any NIOSH-certified negative pressure (demand) supplied-air respirator equipped with a full facepiece.
              (D) Any NIOSH-certified continuous flow supplied-air respirator equipped with a tight-fitting full facepiece (half or full facepiece).
              (E) Any NIOSH-certified negative pressure (demand) self-contained breathing apparatus (SCBA) equipped with a hood or helmet or a full facepiece.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1 percent), (f), (g)(1) (lung effects), (g)(1) (sensitization), (g)(1)(vii), (g)(2)(i), (ii), (iii), and (v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q). It is a significant new use to manufacture the substance to contain residuals greater than 0.1 weight percent of chemicals described in the 5(e) consent order. It is a significant new use to sell the substance for “consumer use” or for “commercial uses” (as the term is defined at § 721.3) when the “saleable goods or service” could introduce the substance into a “consumer” setting (as that term is defined in § 721.3).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [82 FR 48653, Oct. 19, 2017]
            
            
              § 721.11015
              Aliphatic polycarboxylic acid, polymer with alicyclic polyhydric alcohol and polyoxyalkylene (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aliphatic polycarboxylic acid, polymer with alicyclic polyhydric alcohol and polyoxyalkylene (PMN P-16-387) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1)(ii), (g)(2)(ii), (g)(3)(i) and (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(y)(1) and (2). It is a significant new use to manufacture the substance with a molecular weight less than 18,000 daltons.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (f) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [82 FR 48653, Oct. 19, 2017]
            
            
              § 721.11016
              Di-ammonium di-carboxylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as di-ammonium di-carboxylate (PMN P-16-398) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), and (iv), (a)(3), and (b) (concentration set at 1.0 percent).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0 percent), (f), (g)(1) (skin sensitization), (g)(1)(i), (g)(2)(i) and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [82 FR 48653, Oct. 19, 2017]
            
            
              § 721.11017
              Sodium tungsten oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as sodium tungsten oxide (PMN P-16-455) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance that have been incorporated into a polymer matrix.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (3), (4), and (6) (particulate). The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an APF of at least 1000 meet the requirements of § 721.63(a)(4):
              (A) Any NIOSH-certified powered air purifying full facepiece respirator equipped with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges.
              (B) Any NIOSH-certified continuous flow supplied-air respirator equipped with a full facepiece.
              (C) Any NIOSH-certified pressure-demand or other positive pressure mode supplied-air respirator equipped with a full facepiece.
              (D) Any NIOSH-certified continuous flow supplied-air respirator equipped with a full facepiece.
              (E) Any NIOSH-certified pressure-demand or other positive pressure mode supplied-air respirator equipped with a full facepiece.
              (1) As an alternative to the respiratory requirements listed here, a manufacturer or processor may choose to follow the New Chemical Exposure Limit (NCEL) provisions listed in the TSCA section 5(e) consent order for this substance. The NCEL is 0.3 mg/m3 as an 8-hour time weighted average verified by actual monitoring data.
              (2) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1 percent), (f), (g)(1) (lung effects), (g)(1)(vii), (g)(2)(ii), (iii), and (iv), (g)(3)(ii), (g)(4)(i) and (iii), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q). It is a significant new use to use the PMN substance other than as a component of infrared absorption material. It is a significant new use for any application method that generates a dust, mist, or aerosol, unless such application method occurs in an enclosed process.
              (iv) Disposal. Requirements as specified in § 721.85(a)(1) and (2), (b)(1) and (2), and (c)(1) and (2).
              (v) Releases to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [82 FR 48654, Oct. 19, 2017]
            
            
              § 721.11018
              Fatty acids, tall-oil, polymers with alkanoic acid, substituted carbomonocycle, alkyl peroxide-initiated (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acids, tall-oil, polymers with alkanoic acid, substituted carbomonocycle, alkyl peroxide-initiated (PMN P-16-503) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance that have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g). It is a significant new use to manufacture the substance to have an average molecular weight less than 1500 daltons. It is a significant new use to manufacture the substance to have more than 24% by weight of the acid component identified in the 5(e) consent order.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [82 FR 48654, Oct. 19, 2017]
            
            
              § 721.11019
              Alkyl bisphenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl bisphenol (PMN P-16-591) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (ii), and (iv), (a)(3) and (4), (a)(6)(v) and (vi), (a)(6) (particulate), and (b) (concentration set at 1.0 percent). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. The following National Institute for Occupational Safety and Health (NIOSH)-certified respirators with an APF of at least 10 meet the requirements of § 721.63(a)(4):
              (A) NIOSH-certified respirator with an N-100, P-100, or R-100 cartridge.
              (B) NIOSH-certified power air purifying respirator with a hood or helmet and with appropriate gas/vapor (acid gas, organic vapor, or substance specific) cartridges in combination with HEPA filters.

              (C) NIOSH-certified continuous flow supplied-air respirator equipped with a loose fitting facepiece, hood, or helmet.
              
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1 percent), (f), (g)(1) (dermal sensitization), (g)(1) (endocrine disruption), (g)(1) (reproductive effects), (g)(1)(i), (ii), (iv), and (ix), (g)(2)(i), (ii), (iii), (iv), and (v), (g)(3)(i) and (ii), (g)(4)(iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q). It is a significant new use to use the PMN substance in thermal paper printing
              (iv) Releases to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [82 FR 48654, Oct. 19, 2017]
            
            
              §§ 721.11020-721.11023
              [Reserved]
            
            
              § 721.11024
              Polyphosphoric acids, 2-[alkyl-1-oxo-2-propen-1-yl)oxy]ethyl esters, compds. with N-(aminoiminomethyl)urea (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyphosphoric acids, 2-[alkyl-1-oxo-2-propen-1-yl)oxy]ethyl esters, compds. with N-(aminoiminomethyl)urea (PMN P-14-472) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (3), and (6) (particulate) and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (f), (g)(1)(i) and (ii), (sensitization), (g)(2)(i) and (v), (g)(3)(i) and (ii), (g)(4)(i), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h), (q), and (y)(1). It is a significant new use to have manufacturing activities that result in inhalation exposure.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=3.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43288, Aug. 20, 2019]
            
            
              § 721.11025
              Polyphosphoric acids, 2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl esters, compds. with alkyl amino, polymers with Bu acrylate, N-(hydroxymethyl)propenamide and styrene (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyphosphoric acids, 2-[(2-methyl-1-oxo-2-propen-1-yl)oxy]ethyl esters, compds. with alkyl amino, polymers with Bu acrylate, N-(hydroxymethyl)propenamide and styrene (PMN P-14-496) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (3), and (6) (particulate) and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (f), (g)(1)(i) and (ii), (sensitization), (g)(2)(i) and (v), (g)(3)(i) and (ii), (g)(4)(i), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k), (q), and (y)(1). It is a significant new use to have manufacturing activities that result in inhalation exposure.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=4.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43289, Aug. 20, 2019]
            
            
              § 721.11026
              Bismuth bromide iodide oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as bismuth bromide iodide oxide (PMN P-14-630, CAS No. 340181-06-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 10), (a)(6) (particulate), (a)(6)(v) and (vi), (b) (concentration set at 1.0%), and (c).
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL is 2.4 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(ii), (g)(2)(ii), (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 2.4 mg/m3), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q). It is a significant new use to vary or alter, the manufacturing, processing, and use, distribution/transportation, treatment and disposal processes, process equipment, engineering controls, and handling practices (including worker activities and cleaning procedures) described in the PMN in such a way as to change the magnitude of inhalation exposure. It is a significant new use to use the substance for a consumer product that generates a dust, vapor, mist, or aerosol.
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d) and (f) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43289, Aug. 20, 2019]
            
            
              § 721.11027
              Aluminum cobalt lithium nickel oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as aluminum cobalt lithium nickel oxide (PMN P-15-450, CAS No. 177997-13-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (3), and (4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 1,000), (a)(6) (particulate), (a)(6)(v) and (vi), (b) (concentration set at 0.1%), and (c). It is a significant new use to manufacture or process the substance without the chemical transfer processes and air ventilation processes described in the PMN and the exposure monitoring requirements described in the corresponding TSCA section 5(e) Order.
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL is 0.000092 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set 0.1%), (f), (g)(1)(ii), (this substance may cause damage to the lung, kidney, and spleen), (g)(1)(vii), (g)(2)(i), (ii), and (iii), (when using this substance wear protective gloves/protective clothing/eye protection/face protection), the following human health precautionary statement must appear on the SDS as specified in § 721.72(c): (When using this substance use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.000092 mg/m3), (g)(2)(v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. It is a significant new use to manufacture the substance for a period longer than 24 months.
              (iv) Disposal. Requirements as specified in § 721.85(a)(2), (b)(2), and (c)(2). It is a significant new use to release this chemical substance to air unless using the chemical transfer and air ventilation processes described in P-15-0450 including filtering through a high-efficiency particulate air filter with an efficiency rate of 99.99% before release to air.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (j) are applicable to manufacturers and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43290, Aug. 20, 2019]
            
            
              § 721.11028
              Alkylarylamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylarylamine (PMN P-15-705) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (ii), and (iii), (a)(3) and (4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 1,000), (a)(6) (particulate), (a)(6)(v), (vi), (v), and (vi), (b)(concentration set at 0.1%), and (c).
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL is 0.48 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1%), (f), (g)(1)(i), (ii), (iv), (vi), (vii), and (ix), (g)(2)(i), (ii), and (iii), (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.48 mg/m3), (g)(2)(v), (g)(3)(ii), (g)(4)(i), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o) and (q). It is a significant new use to use the substance other than as a chemical intermediate or as an additive and octane booster in aviation fuels.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=1.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43290, Aug. 20, 2019]
            
            
              § 721.11029
              Aliphatic N-alkyl urea polymer containing cyclohexyl groups and trimethoxy silanes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aliphatic N-alkyl urea polymer containing cyclohexyl groups and trimethoxy silanes (PMN P-15-706) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), and (iv), (a)(3) and (4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5)(respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 10), (a)(6) (particulate), (a)(6)(v) and (vi), (b) (concentration set at 1.0%), and (c).
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL is 0.9 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(ii) and (ix), (g)(2)(i), (ii), and (iii), (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.9 mg/m3), (g)(2)(v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k), (o), (p) (594,000 kilograms, P-15-706 and P-15-707 combined), and (t) (250,000 kilograms, P-15-706 and P-15-707 combined). A significant new use is any manufacture, processing, or use of the PMN substance with more than 0.1% residual isocyanate by weight.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43291, Aug. 20, 2019]
            
            
              § 721.11030
              Aliphatic N-alkyl urea polymer containing aspartic ester groups and trimethoxy silanes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aliphatic N-alkyl urea polymer containing aspartic ester groups and trimethoxy silanes (PMN P-15-707) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), and (iv), (a)(3) and (4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 10), (a)(6)(i), (v), and (vi), (b) (concentration set at 1.0%), and (c).

              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL is 0.9 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(ii) and (ix), (g)(2)(i), (ii), and (iii), (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.9 mg/m3), (g)(2)(v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k), (o), (p) (594,000 kilograms, P-15-706 and P-15-707 combined), and (t)(250,000 kilograms, P-15-706 and P-15-707 combined). A significant new use is any manufacture, processing, or use of the PMN substance with more than 1% residual isocyanate by weight.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43291, Aug. 20, 2019]
            
            
              § 721.11031
              Alkyl heteromonocycle, polymer with heteromonocycle, carboxyalkyl alkyl ether (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as alkyl heteromonocycle, polymer with heteromonocycle, carboxyalkyl alkyl ether (PMNs P-16-273 and P-16-0274) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iii), (a)(3), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i) and (ii), (dermal sensitization), (g)(2)(i), (ii), (iii), and (v), (g)(3)(i) and (ii), (g)(4)(iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to use the substances for the uses specified in the TSCA 5(e) Order, at a concentration greater than 3% of the metal working fluid and use other than the closed metal working systems as specified in the PMNs with no modifications in the process that would result in worker inhalation exposure.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=10.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43291, Aug. 20, 2019]
            
            
              § 721.11032
              Benzene dicarboxylic acid, polymer with alkane dioic acid and aliphatic diamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as generically as benzene dicarboxylic acid, polymer with alkane dioic acid and aliphatic diamine (PMN P-16-289) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (manufacture only in a form with a particle size distribution where less than 1.0 percent of the particles are less than 10 microns). It is a significant new use to manufacture the substance for a period longer than six months.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 43292, Aug. 20, 2019]
            
            
              § 721.11033
              Manganese cyclic (tri)amine chloride complex (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as manganese cyclic (tri)amine chloride complex (PMN P-16-322) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (3), and (4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5)(respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 25), (a)(6) (particulate), (a)(6)(v) and (vi), (b) (concentration set at 1.0%), and (c).
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL is 1.2 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(iv), (vi), (viii), and (ix), (g)(2)(i), (ii), and (iii), (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 1.2 mg/m3), (g)(2)(v), (g)(3) (this substance may be toxic to algae. This substance may be harmful to invertebrates), (g)(4)(i) and (ii), (do not release to water to yield surface water concentrations above 18 ppb.), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (q).
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=18.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43292, Aug. 20, 2019]
            
            
              § 721.11034
              Xanthylium, (sulfoaryl)—bis [(substituted aryl) amino]-, sulfo derivs., inner salts, metal salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as xanthylium, (sulfoaryl)—bis [(substituted aryl) amino]-, sulfo derivs., inner salts, metal salts (PMN P-16-338) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (t).
              (ii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [84 FR 43293, Aug. 20, 2019]
            
            
              § 721.11035
              Substituted triazinyl metal salt, diazotized, coupled with substituted pyridobenzimidazolesulfonic acids, substituted pyridobenzimidazolesulfonic acids, diazotized substituted alkanesulfonic acid, diazotized substituted aromatic sulfonate, diazotized substituted aromatic sulfonate, metal salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted triazinyl metal salt, diazotized, coupled with substituted pyridobenzimidazolesulfonic acids, substituted pyridobenzimidazolesulfonic acids, diazotized substituted alkanesulfonic acid, diazotized substituted aromatic sulfonate, diazotized substituted aromatic sulfonate, metal salts (PMN P-16-339) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (t).
              (ii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [84 FR 43293, Aug. 20, 2019]
            
            
              
              § 721.11036
              Carbon black, (organic acidic carbocyclic)-modified, inorganic salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carbon black, (organic acidic carbocyclic)-modified, inorganic salt (PMN P-16-439) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (t).
              (ii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [84 FR 43293, Aug. 20, 2019]
            
            
              § 721.11037
              Carbon black, (organic acidic carbocyclic)-modified, metal salt (generic).
              (a) Chemical substance and significant new uses subject to reporting.
              
              (1) The chemical substance identified generically as carbon black, (organic acidic carbocyclic)-modified, metal salt (PMN P-16-440) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (t).
              (ii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [84 FR 43293, Aug. 20, 2019]
            
            
              § 721.11038
              Polyaralkyl aryl ester of methacrylic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as generically as polyaralkyl aryl ester of methacrylic acid (PMN P-16-350) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (f), (g)(1)(i) and (ii), (sensitization), (mutagenicity), (g)(2)(i), (ii), (iii), and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to manufacture the substance lower than the minimum average molecular weight identified in the corresponding TSCA section 5(e) Order and to contain more than the maximum weight percent of low molecular weight species below 1,000 daltons identified in the Order.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43293, Aug. 20, 2019]
            
            
              § 721.11039
              Phenol, 2-[[[3-(octyloxy)propyl]imino]methyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phenol, 2-[[[3-(octyloxy)propyl]imino]methyl]- (PMN P-16-352, chemical A; CAS No. 1858221-49-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(6) (particulate), (a)(6)(v) and (vi), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (iv), (vi), and (ix), (g)(2)(i) and (v), (g)(3)(i) and (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (p)(10,500 and 13,000 kilograms, respectively, for the total of this substance and the substance subject to § 721.11040), (t)(250 kilograms for the total of this substance and the substance subject to § 721.11040), and (y)(1).
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=1.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 43294, Aug. 20, 2019]
            
            
              § 721.11040
              Phenol, 2-[[[3-(decyloxy)propyl]imino]methyl]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phenol, 2-[[[3-(decyloxy)propyl]imino]methyl]- (PMN P-16-352, chemical B; CAS No. 1858221-50-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(6) (particulate), (a)(6)(v) and (vi), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (iv), (vi), and (ix), (g)(2)(i) and (v), (g)(3)(i) and (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (p) (10,500 and 13,000 kilograms respectively for the total of this substance and the substance subject to § 721.11039), (t) (250 kilograms for the total of this substance and the substance subject to § 721.11039), and (y)(1).
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=1.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 43294, Aug. 20, 2019]
            
            
              § 721.11041
              Alkyl phenol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl phenol (PMN P-16-358) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), and (iv), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (b)(concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(ix), (g)(2)(i), (ii), (iii), and (v), (g)(4)(iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(a) through (c), (g), (q), and (y)(1) and (2).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43294, Aug. 20, 2019]
            
            
              § 721.11042
              Nitrile-butadiene-acrylate terpolymers (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as nitrile-butadiene-acrylate terpolymers PMN P-16-364) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set at 1.0%), (f), (g)(1)(ii), (g)(2)(ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h), (k) (manufacture of the substance with a particle size distribution where greater than 5.0 percent of the particles are less than 10 microns).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (f) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 43295, Aug. 20, 2019]
            
            
              § 721.11043
              Starch, polymer with 2-propenoic acid, potassium salt, oxidized.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as starch, polymer with 2-propenoic acid, potassium salt, oxidized (PMN P-16-399, CAS No. 1638117-09-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(6) (particulate), (a)(6)(v) and (vi), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (b)(concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e)(concentration set 1.0%), (f), (g)(1)(ii), (g)(2)(ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (manufacture of the substance with a particulate size less than 30 microns). It is a significant new use to manufacture the substance for a period longer than 12 months.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d) and (f) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 43295, Aug. 20, 2019]
            
            
              § 721.11044
              Pentanedioic acid, 2-methyl-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as pentanedioic acid, 2-methyl- (PMN P-16-430, CAS No. 617-62-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63 (a)(1), (a)(2)(i), (a)(3) and (4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5)(respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 10), (a)(6) (particulate), (a)(6)(v) and (vi), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (ii), and (vi), (g)(2)(i), (ii), (iii), (iv), and (v), (g)(3)(i) and (ii), (g)(4)(i), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (k)(import of the substance at or below the maximum concentration specified in the corresponding TSCA section 5(e) Order).
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=14.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43295, Aug. 20, 2019]
            
            
              § 721.11045
              2-Pentanol, 4-methyl-, reaction products with phosphorus oxide (P2O5), compounds with alkylamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as generically as 2-pentanol, 4-methyl-, reaction products with phosphorus oxide (P2O5), compounds with alkylamine (PMN P-16-495) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) and (3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(6) (particulate), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (ii), and (iv), (g)(2)(i), (ii), and (v), (g)(3)(i) and (ii), (g)(4)(i), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k), (q), and (y)(1). A significant new use is any manner or method of manufacturing that results in inhalation exposure.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=200.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43295, Aug. 20, 2019]
            
            
              § 721.11046
              Hydroxy alkylbiphenyl (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hydroxy alkylbiphenyl (PMN P-16-513) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (3), and (4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 50), (a)(6) (particulate), (a)(6)(v) and (vi), (b) (concentration set at 1.0%), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g) and (q).
              (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=17.
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [84 FR 43296, Aug. 20, 2019]
            
            
              § 721.11047
              Alkyl alkenoic acid, polymer with alkenylcarbomonocycle telomer with substituted alkanoic acid hydroxyl alkyl substituted alkenyl substituted alkyl ester, polyalkylene glycol alkyl ether alkyl alkenoate, dialkylene glycol diheteromonocyclic ether and alkylcarbomonocyclic alkenoate, metal salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl alkenoic acid, polymer with alkenylcarbomonocycle telomer with substituted alkanoic acid hydroxyl alkyl substituted alkenyl substituted alkyl ester, polyalkylene glycol alkyl ether alkyl alkenoate, dialkylene glycol diheteromonocyclic ether and alkylcarbomonocyclic alkenoate, metal salt (PMN P-16-534) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (k). It is a significant new use to manufacture the substance such that the lowest number average molecular weight is less than 1,800 daltons and the carboxylic acid content exceeds 20 percent.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43296, Aug. 20, 2019]
            
            
              § 721.11048
              Alkyl alkenoic acid, polymer with alkenylcarbomonocycle telomer with substituted alkanoic acid hydroxyl alkyl substituted alkenyl substituted alkyl ester, alkanediol diheteromonocyclic ether, polyalkylene glycol alkyl ether alkyl alkenoate and alkylcarbomonocyclic alkenoate, metal salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl alkenoic acid, polymer with alkenylcarbomonocycle telomer with substituted alkanoic acid hydroxyl alkyl substituted alkenyl substituted alkyl ester, alkanediol diheteromonocyclic ether, polyalkylene glycol alkyl ether alkyl alkenoate and alkylcarbomonocyclic alkenoate, metal salt (PMN P-16-535) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (k). It is a significant new use to manufacture the substance such that the lowest number average molecular weight is less than 1,800 daltons and the carboxylic acid content exceeds 20 percent.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43296, Aug. 20, 2019]
            
            
              § 721.11049
              Alkyl alkenoic acid, polymer with bis heteromonocyclic substituted alkyl carbomonocycle, alkenylcarbomonocycle telomer with substituted alkanoic acid hydroxyl alkyl substituted alkenyl substituted alkyl ester, polyalkylene glycol alkyl ether alkyl alkenoate and alkylcarbomonocyclic alkenoate, metal salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl alkenoic acid, polymer with bis heteromonocyclic substituted alkyl carbomonocycle, alkenylcarbomonocycle telomer with substituted alkanoic acid hydroxyl alkyl substituted alkenyl substituted alkyl ester, polyalkylene glycol alkyl ether alkyl alkenoate and alkylcarbomonocyclic alkenoate, metal salt (PMN P-16-536) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (k). It is a significant new use to manufacture the substance such that the lowest number average molecular weight is less than 1,800 daltons, and the carboxylic acid content exceeds 20 percent.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43297, Aug. 20, 2019]
            
            
              § 721.11050
              Certain functionalized methacrylate-substituted polymers.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances listed in Table 1 of this section is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substances after they have been reacted (cured).
              
                Table 1 to § 721.11050—Functionalized Methacrylate-Substituted Polymers
                
                  PMN No.
                  Chemical name
                
                
                  P-16-549
                  Alkaline functionalized methacrylate-substituted polymer (generic).
                
                
                  P-16-550
                  Alkaline functionalized methacrylate-substituted polymer (generic).
                
                
                  P-16-551
                  Alkaline functionalized methacrylate-substituted polymer (generic).
                
                
                  P-16-553
                  Quaternary alkylamine functionalized methacrylate-substituted polymer (generic).
                
                
                  P-16-555
                  Neutral alcohol functionalized methacrylate-substituted polymer (generic).
                
                
                  P-16-556
                  Neutral alcohol functionalized methacrylate-substituted polymer (generic).
                
                
                  P-16-557
                  Neutral alkyl salt functionalized methacrylate-substituted polymer (generic).
                
                
                  P-16-558
                  Neutral alkyl salt functionalized methacrylate-substituted polymer (generic).
                
                
                  P-16-560
                  Neutral alkyl salt functionalized methacrylate-substituted polymer (generic).
                
                
                  P-16-561
                  Acid functionalized methacrylate-substituted polymer (generic).
                
                
                  P-16-562
                  Acid functionalized methacrylate-substituted polymer (generic).
                
                
                  P-16-563
                  Acid functionalized methacrylate-substituted polymer (generic).
                
                
                  P-16-564
                  Acid functionalized methacrylate-substituted polymer (generic).
                
                
                  P-16-565
                  Acid functionalized methacrylate-substituted polymer (generic).
                
                
                  P-16-567
                  Alkylamine functionalized methacrylate-substituted polymer (generic).
                
              
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iii), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(6) (particulate), (b) (concentration set at 1.0%), and (c).
              
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (k) (crosslinked resin used for chromatographic separation of biomolecules and biocatalysts). It is a significant new use to import the substance in any form other than spherical beads with 0.1 percent less than 10 microns.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 43297, Aug. 20, 2019]
            
            
              § 721.11051
              Waste plastics, poly(ethylene terephthalate), depolymd. with polypropylene glycol ether with glycerol (3:1), polymers with alkenoic and alkanoic acids (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as waste plastics, poly(ethylene terephthalate), depolymd. with polypropylene glycol ether with glycerol (3:1), polymers with alkenoic and alkanoic acids (PMN P-16-579) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3) and (4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 50), (a)(6) (particulate), (b) (concentration set 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1) (required label statements: This substance may cause respiratory and dermal irritation. This substance may cause irritation of the mucous membranes. This substance may cause respiratory and dermal sensitization. This substance may cause mutagenicity), (g)(2)(i) through (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (an ultraviolet curable coating resin). It is a significant new use to manufacture the substance with an average molecular weight less than 1,100 Daltons.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 43297, Aug. 20, 2019]
            
            
              § 721.11052
              1,3,5-Naphthalenetrisulfonic acid.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,3,5-naphthalenetrisulfonic acid (PMN P-17-32, CAS No. 6654-64-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iv), (a)(3) and (4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 50, (a)(6)(v) and (vi), (particulate), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (ii), (iv), and (ix), (g)(2)(i), (ii), (iii), and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q) and (t). It is a significant new use to process the substance beyond the confidential annual volume cited in the TSCA 5(e) Order.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43298, Aug. 20, 2019]
            
            
              § 721.11053
              Certain halogenated sodium benzoate salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances listed in Table 1 of this section is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
                Table 1 to § 721.11053—Halogenated Sodium Benzoate Salts
                
                  PMN No.
                  CAS No.
                  Chemical name
                
                
                  P-17-33
                  490-97-1
                  Benzoic acid, 2-fluoro-, sodium salt (1:1).
                
                
                  P-17-34
                  499-90-1
                  Benzoic acid, 4-fluoro-, sodium salt (1:1).
                
                
                  P-17-36
                  67852-79-3
                  Benzoic acid, 2,3,4,5-tetrafluoro-, sodium salt (1:1).
                
                
                  P-17-38
                  2966-44-1
                  Benzoic acid, 2-(trifluoromethyl)-, sodium salt (1:1).
                
                
                  P-17-39
                  25832-58-0
                  Benzoic acid, 4-(trifluoromethyl)-, sodium salt (1:1).
                
                
                  P-17-41
                  522651-42-9
                  Benzoic acid, 2,5-difluoro-, sodium salt (1:1).
                
                
                  P-17-42
                  499-57-0
                  Benzoic acid, 3-fluoro-, sodium salt (1:1).
                
                
                  P-17-43
                  6185-28-0
                  Benzoic acid, 2,6-difluoro-, sodium salt (1:1).
                
                
                  P-17-45
                  530141-39-0
                  Benzoic acid, 3,5-difluoro-, sodium salt (1:1).
                
                
                  P-17-47
                  1765-08-8
                  Benzoic acid, 2,4-difluoro-, sodium salt (1:1).
                
                
                  P-17-50
                  522651-44-1
                  Benzoic acid, 3,4-difluoro-, sodium salt (1:1).
                
                
                  P-17-52
                  1180493-12-2
                  Benzoic acid, 3,4,5-trifluoro-, sodium salt (1:1).
                
                
                  P-17-55
                  402955-41-3
                  Benzoic acid, 2,3,4-trifluoro-, sodium salt (1:1).
                
                
                  P-17-57
                  522651-48-5
                  Benzoic acid, 2,4,5-trifluoro-, sodium salt (1:1).
                
                
                  P-17-59
                  1604819-08-0
                  Benzoic acid, 2,3-difluoro-, sodium salt (1:1).
                
                
                  P-17-61
                  69226-41-1
                  Benzoic acid, 3-(trifluoromethyl)-, sodium salt (1:1).
                
                
                  P-17-62
                  17264-74-3
                  Benzoic acid, 2-chloro-, sodium salt (1:1).
                
                
                  P-17-63
                  3686-66-6
                  Benzoic acid, 4-chloro-, sodium salt (1:1).
                
                
                  P-17-64
                  17264-88-9
                  Benzoic acid, 3-chloro-, sodium salt (1:1).
                
                
                  P-17-66
                  118537-84-1
                  Benzoic acid, 2,3-dichloro-, sodium salt (1:1).
                
                
                  P-17-67
                  63891-98-5
                  Benzoic acid, 2,5-dichloro-, sodium salt (1:1).
                
                
                  P-17-69
                  154862-40-5
                  Benzoic acid, 3,5-dichloro-, sodium salt (1:1).
                
                
                  P-17-71
                  10007-84-8
                  Benzoic acid, 2,6-dichloro-, sodium salt (1:1).
                
                
                  P-17-72
                  17274-10-1
                  Benzoic acid, 3,4-dichloro-, sodium salt (1:1).
                
                
                  P-17-73
                  38402-11-8
                  Benzoic acid, 2,4-dichloro-, sodium salt (1:1).
                
                
                  P-17-75
                  855471-43-1
                  Benzoic acid, 2-chloro-4-fluoro-, sodium salt.
                
                
                  P-17-76
                  1421761-18-3
                  Benzoic acid, 3-chloro-4-fluoro-, sodium salt.
                
                
                  P-17-79
                  1382106-78-6
                  Benzoic acid, 5-chloro-2-fluoro-, sodium salt.
                
                
                  P-17-80
                  1421029-88-0
                  Benzoic acid, 4-chloro-3-fluoro-, sodium salt.
                
                
                  P-17-83
                  1382106-64-0
                  Benzoic acid, 4-chloro-2-fluoro-, sodium salt.
                
                
                  P-17-85
                  1938142-12-1
                  Benzoic acid, 5-bromo-2-chloro-, sodium salt.
                
                
                  P-17-87
                  1938142-13-2
                  Benzoic acid, 3-bromo-4-fluoro-, sodium salt.
                
                
                  P-17-90
                  1938142-14-3
                  Benzoic acid, 2-bromo-5-fluoro-, sodium salt.
                
                
                  P-17-91
                  1938142-15-4
                  Benzoic acid, 4-bromo-2-fluoro-, sodium salt.
                
                
                  P-17-93
                  1535169-81-3
                  Benzoic acid, 4-bromo-3-fluoro-, sodium salt.
                
              
              
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iv), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 50), (a)(6) (particulate), (a)(6)(v) and (vi), (b) (concentration set at 1.0%), and (c).
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL is 0.0184 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (ii), (iii), (iv), (vi), and (ix), (g)(2)(i), (ii), and (iii), (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.0184 mg/m3), (g)(2)(v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q) and (t). It is a significant new use to manufacture or process the substances other than for the processes described in the corresponding TSCA section 5(e) Order.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43298, Aug. 20, 2019, as amended at 84 FR 54518, Oct. 10, 2019]
            
            
              § 721.11054
              Certain halogenated benzoic acids.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances listed in Table 1 of this section is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
                Table 1 to § 721.11054—Halogenated Benzoic Acids
                
                  PMN No.
                  CAS No.
                  Chemical name
                
                
                  P-17-35
                  1201-31-6
                  Benzoic acid, 2,3,4,5-tetrafluoro-.
                
                
                  P-17-37
                  433-97-6
                  Benzoic acid, 2-(trifluoromethyl)-.
                
                
                  P-17-40
                  2991-28-8
                  Benzoic acid, 2,5-difluoro-.
                
                
                  P-17-44
                  385-00-2
                  Benzoic acid, 2,6-difluoro-.
                
                
                  P-17-46
                  455-40-3
                  Benzoic acid, 3,5-difluoro-.
                
                
                  P-17-48
                  1583-58-0
                  Benzoic acid, 2,4-difluoro-.
                
                
                  P-17-51
                  455-86-7
                  Benzoic acid, 3,4-difluoro-.
                
                
                  P-17-53
                  121602-93-5
                  Benzoic acid, 3,4,5-trifluoro-.
                
                
                  P-17-54
                  61079-72-9
                  Benzoic acid, 2,3,4-trifluoro-.
                
                
                  P-17-56
                  446-17-3
                  Benzoic acid, 2,4,5-trifluoro-.
                
                
                  P-17-58
                  4519-39-5
                  Benzoic acid, 2,3-difluoro-.
                
                
                  P-17-60
                  454-92-2
                  Benzoic acid, 3-(trifluoromethyl)-.
                
                
                  P-17-65
                  50-45-3
                  Benzoic acid, 2,3-dichloro-.
                
                
                  P-17-68
                  51-36-5
                  Benzoic acid, 3,5-dichloro-.
                
                
                  P-17-70
                  50-30-6
                  Benzoic acid, 2,6-dichloro-.
                
                
                  
                  P-17-74
                  2252-51-9
                  Benzoic acid, 2-chloro-4-fluoro-.
                
                
                  P-17-77
                  394-30-9
                  Benzoic acid, 5-chloro-2-fluoro-.
                
                
                  P-17-78
                  403-16-7
                  Benzoic acid, 3-chloro-4-fluoro-.
                
                
                  P-17-81
                  403-17-8
                  Benzoic acid, 4-chloro-3-fluoro-.
                
                
                  P-17-82
                  446-30-0
                  Benzoic acid, 4-chloro-2-fluoro-.
                
                
                  P-17-84
                  21739-92-4
                  Benzoic acid, 5-bromo-2-chloro-.
                
                
                  P-17-88
                  1007-16-5
                  Benzoic acid, 3-bromo-4-fluoro-.
                
                
                  P-17-89
                  394-28-5
                  Benzoic acid, 2-bromo-5-fluoro-.
                
                
                  P-17-92
                  153556-42-4
                  Benzoic acid, 4-bromo-3-fluoro-.
                
                
                  P-17-97
                  112704-79-7
                  Benzoic acid, 4-bromo-2-fluoro-.
                
              
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (v), (a)(3) and (4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 50, (a)(6) (particulate), (a)(6)(v) and (vi), (b) (concentration set at 1.0%), and (c).
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL is 0.0184 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (ii), (iii), (iv), (vi), and (ix), (g)(2)(i), (ii), and (iii), (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.0184 mg/m3), (g)(2)(v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q) and (t). It is a significant new use to manufacture or process the substances other than for the processes described in the corresponding TSCA section 5(e) Order.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43299, Aug. 20, 2019, as amended at 84 FR 54519, Oct. 10, 2019]
            
            
              § 721.11055
              Certain halogenated benzoic acids ethyl esters.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances listed in Table 1 of this section is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
              
                Table 1 to § 721.11055—Halogenated Benzoic Acid Ethyl Esters
                
                  PMN No.
                  CAS No.
                  Chemical name
                
                
                  P-17-94
                  122894-73-9
                  Benzoic acid, 2,3,4,5-tetrafluoro-, ethyl ester.
                
                
                  P-17-95
                  583-02-8
                  Benzoic acid, 4-(trifluoromethyl)-, ethyl ester.
                
                
                  P-17-96
                  577-62-8
                  Benzoic acid, 2-(trifluoromethyl)-, ethyl ester.
                
                
                  P-17-98
                  19064-14-3
                  Benzoic acid, 2,6-difluoro-, ethyl ester.
                
                
                  P-17-99
                  708-25-8
                  Benzoic acid, 2,5-difluoro-, ethyl ester.
                
                
                  P-17-100
                  351354-50-2
                  Benzoic acid, 2,3,4-trifluoro-, ethyl ester.
                
                
                  P-17-101
                  139911-28-7
                  Benzoic acid, 2-bromo-5-fluoro-, ethyl ester.
                
                
                  P-17-102
                  350-19-6
                  Benzoic acid, 3,5-difluoro-, ethyl ester.
                
                
                  P-17-103
                  76008-73-6
                  Benzoic acid, 5-bromo-2-chloro-, ethyl ester.
                
                
                  P-17-104
                  1128-76-3
                  Benzoic acid, 3-chloro-, ethyl ester.
                
                
                  P-17-105
                  7335-25-3
                  Benzoic acid, 2-chloro-, ethyl ester.
                
                
                  P-17-114
                  137521-81-4
                  Benzoic acid, 3-chloro-4-fluoro-, ethyl ester.
                
                
                  P-17-122
                  474709-71-2
                  Benzoic acid, 4-bromo-2-fluoro-, ethyl ester.
                
                
                  P-17-123
                  144267-97-0
                  Benzoic acid, 2-bromo-4,5-difluoro-, ethyl ester.
                
                
                  P-17-124
                  1130165-74-0
                  Benzoic acid, 4-bromo-3-fluoro-, ethyl ester.
                
                
                  P-17-125
                  23233-33-2
                  Benzoic acid, 3-bromo-4-fluoro-, ethyl ester.
                
                
                  P-17-126
                  4793-20-8
                  Benzoic acid, 4-chloro-2-fluoro-, ethyl ester.
                
                
                  P-17-127
                  35112-27-7
                  Benzoic acid, 2,5-dichloro-, ethyl ester.
                
                
                  P-17-128
                  203573-08-4
                  Benzoic acid, 4-chloro-3-fluoro-, ethyl ester.
                
                
                  P-17-129
                  167758-87-4
                  Benzoic acid, 2-chloro-4-fluoro-, ethyl ester.
                
                
                  P-17-130
                  773139-56-3
                  Benzoic acid, 5-chloro-2-fluoro-, ethyl ester.
                
                
                  P-17-131
                  108928-00-3
                  Benzoic acid, 2,4-difluoro-, ethyl ester.
                
                
                  P-17-132
                  144267-96-9
                  Benzoic acid, 3,4-difluoro-, ethyl ester.
                
                
                  P-17-133
                  495405-09-9
                  Benzoic acid, 3,4,5-trifluoro-, ethyl ester.
                
                
                  P-17-134
                  351354-41-1
                  Benzoic acid, 2,4,5-trifluoro-, ethyl ester.
                
                
                  P-17-135
                  76783-59-0
                  Benzoic acid, 3-(trifluoromethyl)-, ethyl ester.
                
                
                  P-17-136
                  773134-65-9
                  Benzoic acid, 2,3-difluoro-, ethyl ester.
                
                
                  P-17-137
                  81055-73-4
                  Benzoic acid, 2,6-dichloro-, ethyl ester.
                
                
                  P-17-138
                  91085-56-2
                  Benzoic acid, 3,5-dichloro-, ethyl ester.
                
                
                  P-17-139
                  56882-52-1
                  Benzoic acid, 2,4-dichloro-, ethyl ester.
                
                
                  P-17-140
                  28394-58-3
                  Benzoic acid, 3,4-dichloro-, ethyl ester.
                
              
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (v), (a)(3) and (4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 1000), (a)(6) (particulate), (a)(6)(v) and (vi), (b) (concentration set at 1.0%), and (c).
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL is 0.0184 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (ii), (iii), (iv), (vi), and (ix), (g)(2)(i), (ii), and (iii), (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.0184 mg/m3), (g)(2)(v), (g)(3)(i) and (ii), (g)(4)(i), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q) and (t). It is a significant new use to manufacture or process the substances other than for processes described in the corresponding TSCA section 5(e) Order.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=15 ppb.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43300, Aug. 20, 2019, as amended at 84 FR 54520, Oct. 10, 2019]
            
            
              § 721.11056
              Neodymium aluminium alkyl polymer complexes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as neodymium aluminium alkyl polymer complexes (PMN P-17-198) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (ii), and (iii), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (b) (concentration set 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set 1.0%), (f), (g)(1)(ix), (the substance may react violently with water, (this substance may cause skin irritation and corrosion), (this substance may cause respiratory complications, irritation, and corrosion), (g)(2)(i), (ii), (iii), (when using this substance use in closed system to prevent any inhalation exposure), (when using this substance use skin and eye protection), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(c) (it is a significant new use to process the substance in manner that results in inhalation exposure) and (f). It is a significant new use to manufacture the substance for a period longer than 8 months.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43301, Aug. 20, 2019]
            
            
              § 721.11057
              Fatty acid amide alkyl amine salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acid amide alkyl amine salts (PMN P-17-272, P-17-273, P-17-274, P-17-275, P-17-276 and P-17-277) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substances after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), and (iv), (a)(3), and (a)(6) (particulate), (a)(6)(v) and (vi). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(vi), (skin irritation), (respiratory complication), (internal organ effect), (systemic effect), (sensitization), (g)(2)(i), (ii), (iii), and (v), (g)(3)(i) and (ii), (g)(4)(i) and (iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (y)(1).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43301, Aug. 20, 2019]
            
            
              § 721.11058
              Fatty acid derived imidazoline salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acid derived imidazoline salts (PMN P-17-278, P-17-279 and P-17-280) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substances after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), and (iv), (a)(3), and (a)(6) (particulate), and (a)(6)(v) and (vi). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1) (skin irritation), (respiratory complication), (internal organ effect),(systemic effect), (sensitization), (g)(2)(i), (ii), (iii), and (v), (g)(3)(i) and (ii), (g)(4)(i) and (iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (y)(1).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 43302, Aug. 20, 2019]
            
            
              § 721.11068
              Alkanes, C20-28, chloro.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as alkanes, C20-28, chloro (PMN P-12-277, CAS No. 2097144-43-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Industrial, commercial, and consumer activities. It is a significant new use to use the substance for other than as a flame retardants and plasticizers in polyvinyl chloride, polymers, and rubber; flame retardant, plasticizer, and lubricant in adhesives, caulk, sealants, and coatings; additive in lubricants including metalworking fluids; and flame retardant and waterproofer in textiles; and a confidential adhesives additive use. It is a significant new use to manufacture the chemical substance more than 5 years.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11069
              Slack waxes (petroleum), chloro.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as slack waxes (petroleum), chloro (PMN P-12-278, CAS No. 2097144-44-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (flame retardants and plasticizers in polyvinyl chloride, polymers, and rubber; flame retardant, plasticizer, and lubricant in adhesives, caulk, sealants, and coatings; additive in lubricants including metalworking fluids; and flame retardant and waterproofer in textiles). It is a significant new use to manufacture the chemical substance more than 5 years.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11070
              Hexacosane, chloro derivs. and octacosane, chloro derivs.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as hexacosane, chloro derivs. and octacosane, chloro derivs. (PMN P-12-280, CAS Nos. 2097144-46-0 and 2097144-47-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (flame retardants and plasticizers in polyvinyl chloride, polymers, and rubber; flame retardant, plasticizer, and lubricant in adhesives, caulk, sealants, and coatings; additive in lubricants including metalworking fluids; and flame retardant and waterproofer in textiles). It is a significant new use to manufacture the chemical substance more than 5 years.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11071
              Alkanes, C20-24, chloro.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as alkanes, C20-24, chloro (PMN P-12-281, CAS No. 2097144-45-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (flame retardants and plasticizers in polyvinyl chloride, polymers, and rubber; flame retardant, plasticizer, and lubricant in adhesives, caulk, sealants, and coatings; additive in lubricants including metalworking fluids; and flame retardant and waterproofer in textiles). It is a significant new use to manufacture the chemical substance more than 5 years.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11072
              Alkanes, C14-16, chloro.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as alkanes, C14-16, chloro (PMNs P-12-282 and P-14-684, CAS No. 1372804-76-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (flame retardants and plasticizers in polyvinyl chloride, polymers, and rubber; flame retardant, plasticizer, and lubricant in adhesives, caulk, sealants, and coatings; additive in lubricants including metalworking fluids; and flame retardant and waterproofer in textiles). It is a significant new use to manufacture the chemical substance more than 5 years.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11073
              Tetradecane, chloro derivs.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as tetradecane, chloro derivs. (PMNs P-12-283 and P-14-683, CAS No. 198840-65-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (flame retardants and plasticizers in polyvinyl chloride, polymers, and rubber; flame retardant, plasticizer, and lubricant in adhesives, caulk, sealants, and coatings; additive in lubricants including metalworking fluids; and flame retardant and waterproofer in textiles). It is a significant new use to manufacture the chemical substance more than 5 years.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11074
              Octadecane, chloro derivs.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as octadecane, chloro derivs. (PMN P-12-284, CAS No. 2097144-48-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (flame retardants and plasticizers in polyvinyl chloride, polymers, and rubber; flame retardant, plasticizer, and lubricant in adhesives, caulk, sealants, and coatings; additive in lubricants including metalworking fluids; and flame retardant and waterproofer in textiles). It is a significant new use to manufacture the chemical substance more than 5 years.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11075
              Alkanes, C18-20, chloro.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as alkanes, C18-20, chloro (PMN P-12-433, CAS No. 106262-85-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (flame retardants and plasticizers in polyvinyl chloride, polymers, and rubber; flame retardant, plasticizer, and lubricant in adhesives, caulk, sealants, and coatings; additive in lubricants including metalworking fluids; and flame retardant and waterproofer in textiles). It is a significant new use to manufacture the chemical substance more than 5 years.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11076
              Alkanes, C14-17, chloro.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as alkanes, C14-17, chloro (PMN P-12-453, CAS No. 85535-85-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (flame retardants and plasticizers in polyvinyl chloride polymers, and rubber; flame retardant, plasticizer, and lubricant in adhesives, caulk, sealants, and coatings; additive in lubricants including metalworking fluids; and flame retardant and waterproofer in textiles). It is a significant new use to manufacture the chemical substance more than 5 years.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11077
              Alkanes, C22-30, chloro.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as alkanes, C22-30, chloro (PMN P-12-505, CAS No. 288260-42-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (flame retardants and plasticizers in polyvinyl chloride, polymers, and rubber; flame retardant, plasticizer, and lubricant in adhesives, caulk, sealants, and coatings; additive in lubricants including metalworking fluids; and flame retardant and waterproofer in textiles). It is a significant new use to manufacture the chemical substance more than 5 years.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11078
              Chlorofluorocarbon (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as chlorofluorocarbon (PMN P-16-150) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (3), and (4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 1,000), (a)(6)(liquid), and (c).
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL is 170 ppb as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (f), (g)(1)(fatal if inhaled), (g)(2)(ii), (iv), (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 170 ppb), (g)(2)(v), (g)(3)(i), (ii), (g)(4)(release to water restrictions apply), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(a) through (c), (g), and (q). It is a significant new use to manufacture, process, or use the PMN substance without the engineering controls described in the corresponding TSCA section 5(e) Order to prevent worker and environmental exposures. It is a significant new use to manufacture the chemical substance more than one year.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N= 240.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11079
              Silane, 1,1′-(1,2-ethanediyl)bis[1,1-dichloro-1-methyl]-, hydrolysis products with chloroethenyldimethylsilane.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as Silane, 1,1′-(1,2-ethanediyl)bis[1,1-dichloro-1-methyl]-, hydrolysis products with chloroethenyldimethylsilane (PMN P-16-379, CAS No. 1485477-78-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iv), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(6)(particulate), (a)(6)(v), (vi), (b)(concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set at 1.0%), (f), (g)(1) (liver toxicity), (mutagenicity), (g)(2)(i), (ii), (iii), (v), (g)(4)(i), (do not incinerate), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), (q), (y)(1) and (2).
              (iv) Disposal. Requirements as specified in § 721.85(a) (water), (a)(2), (b) (water), (b)(2), (c) (water), and (c)(2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (j) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11080
              Silicophosphonate—sodium silicate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as silicophosphonate—sodium silicate (PMN P-16-410) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (k). A significant new use is any use in formulations containing greater than 23% of the chemical substance.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11081
              3-Butenenitrile, 2-(acetyloxy).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 3-butenenitrile, 2-(acetyloxy) (PMN P-16-438, CAS No. 15667-63-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (ii), (iii), (a)(3), (a)(4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 1000), (a)(6)(particulate), (a)(6)(v), (vi), (b)(concentration set at 1.0%), and (c). It is a significant new use to manufacture, process or use the substance without following the monitoring procedure as specified in the worker protection section of the corresponding TSCA section 5(e) Order.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set at 1.0%), (f), (g)(1)(fatal if swallowed), (fatal if in contact with skin), (toxic if inhaled), (g)(2)(i), (ii), (iii), (iv), (v), (g)(3)(i), (ii), (g)(4)(i), (ii), (iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g). It is a significant new use to manufacture or use the substance other than in an enclosed system as described in the PMN.
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11082
              [Reserved]
            
            
              § 721.11083
              Alkenoic acid, reaction products with polyethylene glycol ether with hydroxyalkyl substituted alkane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkenoic acid, reaction products with polyethylene glycol ether with hydroxyalkyl substituted alkane (PMN P-16-596) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (b)(concentration set at 0.1%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72 (a) through (e) (concentration set at 0.1%), (f), (g)(1)(i), (dermal sensitization), (g)(1)(iv), (cancer, if inhaled), (g)(1)(ix), (g)(2)(i), (ii), (iii), (v), (g)(4)(iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (q).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11084
              Alkyl substituted alkenoic acid, alkyl ester, polymer with alkyl substituted alkenoate and alkenoic acid, hydroxy substituted[(oxoalkyl)oxy]alkyl ester, reaction products with alkanoic acid, dipentaerythritil and isocyanate substituted carbomonocycle, compds. with alkylamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl substituted alkenoic acid, alkyl ester, polymer with alkyl substituted alkenoate and alkenoic acid, hydroxy substituted[(oxoalkyl)oxy]alkyl ester, reaction products with alkanoic acid, dipentaerythritil and isocyanate substituted carbomonocycle, compds. with alkylamine (PMN P-17-10) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(6)(particulate), (a)(6)(v), (vi), (b)(concentration set at 0.1%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set at 0.1%), (f), (g)(1)(i), (sensitization), (g)(1)(vii), (systemic effects), (g)(1)(ix), (g)(2)(i), (ii), (iii), (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k)(ultraviolet curable coating resin), and (y)(1). It is a significant new use to manufacture the chemical substance with an average molecular weight below 2,000 daltons or containing greater than 0.1% residual isocyanate. It is a significant new use to import the substance other than in totes.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11085
              Heteromonocycle ester with alkanediol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as heteromonocycle ester with alkanediol (PMN P-17-15) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), (iv), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (b)(concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (g)(2)(i), (ii), (iii), (v), (g)(3)(i), (ii), (g)(4) (release to water restrictions apply), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (q).
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=3.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11086
              Substituted carbomonocycle, polymer with (aminoalkyl)-alkanediamine, (haloalkyl)oxirane, dialkyl-alkanediamine and alkyl-alkanamine, reaction products with dialkanolamine and [[(alkyl)oxy]alkyl]oxirane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted carbomonocycle, polymer with (aminoalkyl)-alkanediamine, (haloalkyl)oxirane, dialkyl-alkanediamine and alkyl-alkanamine, reaction products with dialkanolamine and [[(alkyl)oxy]alkyl]oxirane (PMN P-17-29) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (ii), (iii), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (b)(concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set at 1.0%), (f), (g)(1)(i), (eye irritation), (g)(1)(ii), (g)(2)(i), (ii), (iii), (v), (g)(3)(i), (ii), (g)(4)(iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), (q), and (y)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11087
              Carboxylic acid amine (1:1) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carboxylic acid amine (1:1) (PMN P-17-154) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (ii), (iv), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(6)(particulate), (a)(6)(v), (vi), (b)(concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set at 1.0%), (f), (g)(1)(i), (ii), (iii), (thyroid effects), (g)(1)(vi), (ix), (g)(2)(i), (ii), (iii), (v), (g)(3)(i), (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11088
              Mix fatty acids compd with amine (1:1) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as mix fatty acids compd with amine (1:1) (PMN P-17-155) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (ii), (iv), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(6)(particulate), (a)(6)(v), (vi), (b)(concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set at 1.0%), (f), (g)(1)(i), (ii), (iii), (thyroid effects), (g)(1)(vi), (ix), (g)(2)(i), (ii), (iii), (v), (g)(3)(i), (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11089
              Mix fatty acids compd with amine (1:1) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as mix fatty acids compd with amine (1:1) (PMN P-17-156) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), (iv), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(6)(particulate), (a)(6)(v), (vi), (b)(concentration set a 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set at 1.0%), (f), (g)(1)(i), (ii), (iii), (thyroid effects), (g)(1)(vi), (ix), (g)(2)(i), (ii), (iii), (v), (g)(3)(i), (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11090
              Bicyclo[2.2.1]heptane-1-methanesulfonic acid, 7,7-dimethyl-2-oxo-, compd. with N,N-diethylethanamine (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as bicyclo[2.2.1]heptane-1-methanesulfonic acid, 7,7-dimethyl-2-oxo-, compd. with N,N-diethylethanamine (1:1) (PMN P-17-218. CAS No. 67019-84-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(6)(particulate), (a)(6)(v), (vi), (b)(concentration set 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set at 1.0%), (f), (g)(1)(i), (corrosivity), (sensitization), (g)(1)(iii), (iv), (ix), (g)(2)(i), (ii), (iii), (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q), (y)(1) and (2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11091
              Manganese (2+), bisoctahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-.kappa.N1,.kappa.N4,.kappa.N7) tri-.mu.-oxidi-, hexafluorophosphate(1-) (1:2).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as manganese (2+), bisoctahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-.kappa.N1,.kappa.N4,.kappa.N7) tri-.mu.-oxidi-, hexafluorophosphate(1-) (1:2) (1:1) (PMN P-17-226, CAS No. 116633-52-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (ii), (iii), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(6)(particulate), (b) (concentration set at 0.1%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set at 0.1%), (f), (g)(1)(eye irritation), (respiratory sensitization), (g)(1)(iii), (iv), (vi), (vii), (viii), (g)(2)(i), (ii), (iii), (v), (g)(3)(i), (ii), (g)(4)(release to water provisions apply), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (k). It is a significant new use to process or use the substance without engineering controls to prevent exposure, including dust removal with 99.9% efficiency when loading or unloading the substance in powder form.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=240.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11092
              2′-Fluoro-4″-alkyl-4-propyl-1,1′:4′1″-terphenyl (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 2′-fluoro-4″-alkyl-4-propyl-1,1′:4′1″-terphenyl (PMN P-17-228) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set at 1.0%), (f), (g)(1)(vi), (adrenal effects), (liver effects), (g)(2)(i), (ii), (iii), (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(t) and (y)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              
              § 721.11093
              4-ethyl-2′-fluoro-4″-alkyl-1,1′:4′,1″-terphenyl (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 4-ethyl-2′-fluoro-4″-alkyl-1,1′:4″,1′-terphenyl (PMN P-17-229) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (b)(concentration set 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set 1.0%), (f), (g)(1)(vi), (adrenal effects), (liver effects), (g)(2)(i), (ii), (iii), (v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(t) and (y)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11094
              Poly(oxy-1,2-ethanediyl),alpha-(2-benzoyl)-omega-[(2-benzoylbenzoyl)oxy]-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly(oxy-1,2-ethanediyl),alpha-(2-benzoyl)-omega-[(2-benzoylbenzoyl)oxy]- (PMN P-17-261; CAS No. 1246194-73-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (b)(concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(irritation), (photosensitization), (g)(2)(i), (ii), (iii), (v), and (g)(5).
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49050, Sept. 18, 2019]
            
            
              § 721.11095
              Asbestos.
              (a) Chemical substance and significant new use subject to reporting. (1) The chemical substance identified as asbestos (as defined by 15 U.S.C. 2642(3) as the asbestiform varieties of chrysotile (serpentine), crocidolite (riebeckite), amosite (cummingtonite-grunerite), anthophyllite, tremolite or actinolite) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section except as provided by paragraph (a)(3) of this section.
              
              (2) Except as provided by paragraph (a)(3) of this section, the significant new use of the chemical substance identified in paragraph (a)(1) of this section is: Manufacturing (including importing) or processing for any of the following uses:
              (i) Adhesives, sealants, roof and non-roof coatings;
              (ii) Arc chutes;
              (iii) Beater-add gaskets;
              (iv) Cement products;
              (v) Extruded sealant tape and other tape;
              (vi) Filler for acetylene cylinders;
              (vii) Friction materials;
              (viii) High grade electrical paper;
              (ix) Millboard;
              (x) Missile liner;
              (xi) Packings;
              (xii) Pipeline wrap;
              (xiii) Reinforced plastics;
              (xiv) Roofing felt;
              (xv) Separators in fuel cells and batteries;
              (xvi) Vinyl-asbestos floor tile;
              (xvii) Woven products;
              (xviii) Other building products; or
              (xix) Any other use of asbestos.
              (3) Exceptions. (i) The significant new use identified in (a)(2) of this section does not include manufacturing (including importing) or processing for the following uses of the asbestiform variety of chrysotile (serpentine) asbestos:
              (A) Diaphragms for use in chorine and sodium hydroxide production;
              (B) Sheet gaskets for use in chemical manufacturing;
              (C) Brake blocks in oil drilling equipment;
              (D) Aftermarket automotive brakes/linings;
              (E) Other vehicle friction products; or
              (F) Other gaskets.
              (ii) The significant new use does not include the manufacture (including importation) or processing of the asbestos-containing products identified in § 763.165, which continue to be prohibited pursuant to 40 CFR part 763, subpart I.
              (b) Specific requirements. (1) 40 CFR 721.45(f) does not apply to this section. A person who intends to manufacture (including import) or process the substance identified in paragraph (a)(1) of this section for the significant new use identified in paragraph (a)(2) of this section as part of an article is subject to the notification provisions of § 721.25.
              (2) Any person who submits a significant new use notice for the substance identified in paragraph (a)(1) of this section for the significant new use identified in paragraph (a)(2) of this section must include with the notice adequate documentation or supporting information in the submitter's possession or control that the intended use is not subject to the prohibitions identified in 40 CFR part 763, subpart I.
              [84 FR 17359, Apr. 25, 2019]
            
            
              § 721.11097
              Benzene, 1,4-bis(alkyl)-, homopolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically benzene, 1,4-bis(alkyl)-, homopolymer (PMN P-15-719) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentrations set at 1.0 percent), (f), (g)(4)(i), (iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q).
              (iii) Disposal. Requirements as specified in § 721.85(a)(1), (2), (b)(1), (2), (c)(1), and (2).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (f) through (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49034, Sept. 18, 2019]
            
            
              § 721.11098
              Polyethylene glycol polymer with aliphatic polycarbodiimide bis(alkoxysilylpropyl) amine blocked (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyethylene glycol polymer with aliphatic polycarbodiimide bis(alkoxysilylpropyl) amine blocked (PMN P-16-99) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5) (respirators must provide a National Institute for Occupational Safety and Health with an assigned protection factor of at least 10), (a)(6)(particulate), (b)(concentrations set at 1.0 percent) and (c).
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL is 0.9 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set 1.0 percent), (f), (g)(1)(ii), (g)(2)(ii), (iii), (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.9 mg/m3), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k), (q) and (t). It is a significant new use to manufacture, process, or use the chemical substance for consumer use or for commercial uses that could introduce the substance into a consumer setting. It is a significant new use to manufacture the chemical substance containing greater than 0.2% residual isocyanate.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49035, Sept. 18, 2019]
            
            
              § 721.11099
              Fluorinated organopolysilazane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a fluorinated organopolysilazane (PMN P-16-221) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), (a)(4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(6)(particulate), (v), (vi), (b)(concentrations set at 1.0 percent), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (p)(204 kilograms) and (s)(100 kilograms). It is a significant new use to use the substance other than in the confidential coating system allowed in the corresponding TSCA section 5(e) Order.
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49035, Sept. 18, 2019]
            
            
              § 721.11100
              Carbopolycycle-bis(diazonium), dihalo-, chloride (1:2), reaction products with metal hydroxide, 4-[(dioxoalkyl)amino] substituted benzene, 2-[(dioxoalkyl) amino] substituted benzene, 5-[(dioxoalkyl)amino]-2-hydroxy-substituted benzene and oxo-n-phenylalkanamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carbopolycycle-bis(diazonium), dihalo-, chloride (1:2), reaction products with metal hydroxide, 4-[(dioxoalkyl) amino] substituted benzene, 2-[(dioxoalkyl) amino] substituted benzene, 5-[(dioxoalkyl) amino] 2-hydroxy-substituted benzene and oxo-n-phenylalkanamide (PMN P-16-359) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), (a)(4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(6)(particulate), (b)(concentrations set at 0.1 percent) and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set 0.1 percent), (f), (g)(1)(iv), (vii), (g)(2)(i), (ii), (do not process or use at greater than 200 degrees Celsius), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (q). It is a significant new use to process or use the PMN substance at a temperature greater than 200 degrees C.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49035, Sept. 18, 2019]
            
            
              § 721.11101
              Blocked polyester polyurethane, neutralized (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as blocked polyester polyurethane, neutralized (PMN P-16-363) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(2)(i) through (iii), (a)(3), (a)(6)(particulate), (v), (vi) (b)(concentrations set at 0.1 percent) and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set 0.1 percent), (f), (g)(1)(i), (ii), (g)(2)(i), (ii), (iii), (iv), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance with a residual of free isocyanate monomers greater than 0.1 percent by weight. It is a significant new use to modify manufacture, process or use activities if it results in inhalation exposure to vapor, dust, mist or aerosols to the substance. It is a significant new use to manufacture, process, or use the substance for consumer use or for commercial uses that could introduce the substance into a consumer setting. It is a significant new use to manufacture, process, or use the substance other than in an aqueous formulation.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 49036, Sept. 18, 2019]
            
            
              § 721.11102
              Methoxy-terminated polysiloxane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as methoxy-terminated polysiloxane (PMN P-16-370) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (ii), (iii), (a)(3), (a)(4), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(5) (respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 25), (a)(6)(particulate), (v), (vi), (b)(concentrations set at 1.0 percent), and (c).
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL is 8.4 milligrams per cubic meter as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set 1.0 percent), (f), (g)(1)(i), (ii), (g)(2)(i), (ii), (iii), (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 8.4 mg/m3), (g)(2)(v), (do not use for spray application), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q), and (y)(1). It is a significant new use to manufacture, process, or use the substance for consumer use or for commercial uses that could introduce the substance into a consumer setting.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49036, Sept. 18, 2019]
            
            
              § 721.11103
              Hydroxystyrene resin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hydroxystyrene resin (PMN P-16-376) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. It is a significant new use to manufacture the PMN substance with an average molecular weight less than 2906 daltons and to have greater than 0.5 percent low weight molecular species less than 500 daltons and 1.0 percent low weight molecular species less than 1000 daltons.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 49037, Sept. 18, 2019]
            
            
              § 721.11104
              Benzenesulfonic acid 1,2-diazenediylbis[6-ethenyl]-3-sulfophenyl diazenyl-2-sulfophenyl ethenyl salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as benzenesulfonic acid 1,2-diazenediylbis[6-ethenyl]-3-sulfophenyl diazenyl-2-sulfophenyl ethenyl salt (PMN P-16-487) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (b)(concentration set 1.0 percent), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set 1.0 percent), (f), (g)(1)(iv), (vi), (ix), (blood effects), (g)(2)(i), (v), (g)(3)(i), (ii), (g)(4)(water release restrictions apply), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (f), (k), and (q). It is a significant new use to import the substance other than in solution.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N = 55.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49037, Sept. 18, 2019]
            
            
              § 721.11105
              Ethanaminium, alkyl-, salt with triazole (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as ethanaminium, alkyl-, salt with triazole (PMN P-16-533) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (ii), (iii), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(6)(particulate), (v), (vi), (b)(concentration set 0.1 percent), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set 0.1 percent), (f), (g)(1)(i), (iii), (v), (vii), (ix), (g)(2)(i) through (iii), (v), (g)(3)(i), (ii), (g)(4)(iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to modify the manufacture, process or use activities if it results in inhalation exposure to vapor, dust, mist or aerosols to the substance.
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49037, Sept. 18, 2019]
            
            
              § 721.11106
              Substituted-(hydroxyalkyl)-alkyl-alkanoic acid, hydroxy-(substitutedalkyl)-alkyl-, polymer with alpha-hydro-omega-hydroxypoly[oxy (alkylethanediyl)] and isocyanato-(isocyanatoalkyl)-multialkylcycloalkane, salt, alkanol-blocked, compds. (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted-(hydroxyalkyl)-alkyl-alkanoic acid, hydroxy-(substitutedalkyl)-alkyl-, polymer with alpha-hydro-omega-hydroxypoly [oxy(alkylethanediyl)] and isocyanato-(isocyanatoalkyl)-multialkylcycloalkane, salt, alkanol-blocked, compds. (PMN P-16-595) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (k). It is a significant new use to import the substance other than as required in the corresponding TSCA section 5(e) Order.
              (ii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) (b), (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49037, Sept. 18, 2019]
            
            
              § 721.11107
              Alkanediol, 2,2-bis (substituted alkyl)- polymer with substituted alkane, heteromonocycles, alkenoate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkanediol, 2,2-bis (substituted alkyl)- polymer with substituted alkane, heteromonocycles, alkenoate (PMN P-17-170) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (b)(concentration set 0.1 percent), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set 0.1 percent), (f), (g)(1)(i), (ii), (iv), (vii), (ix), (respiratory sensitization), (g)(2)(i), (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (ultraviolet curable coating resin for three-dimensional printing applications) and (p)(105,000 kilograms). It is a significant new use to modify the manufacture, process or use activities if it results in inhalation exposure to vapor, dust, mist or aerosols to the substance. It is a significant new use to manufacture the chemical substance containing greater than 0.1 percent residual isocyanate or an average molecular weight below 1,000 daltons.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49038, Sept. 18, 2019, as amended at 84 FR 63809, Nov. 19, 2019]
            
            
              § 721.11108
              Sulfurized alkylphenol, calcium salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as sulfurized alkylphenol, calcium salts (PMN P-17-172) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to modify the manufacture, process or use activities if it results in inhalation exposure to vapor, dust, mist or aerosols to the substance.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49038, Sept. 18, 2019]
            
            
              § 721.11109
              Monoheteropentacycloalkane-4-carboxylic acid, substituted cyclo-alkyl ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as monoheteropentacycloalkane-4-carboxylic acid, substituted cyclo-alkyl ester (PMN P-17-177) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (b)(concentration set 0.1 percent), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set 0.1 percent), (f), (g)(1)(i), (ii), (iv), (vi), (vii), (ix), (skin, eye, and mucous membrane irritation), (g)(2)(i) through (iii), (v), (g)(3)(i), (ii), (g)(4)(i) through (iii) and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (t).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49038, Sept. 18, 2019]
            
            
              § 721.11110
              Modified carboxypolyamine salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified carboxypolyamine salt (PMN P-17-179) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iv), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (a)(6)(particulate), (v), (vi), (b)(concentration set 0.1 percent), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set 0.1 percent), (f), (g)(1)(i), (ii), (g)(2)(i), (ii), (v), (g)(3)(i), (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k)(dispersive additive for pigments in industrial paints and coatings) and (q). It is a significant new use to process or use the substance in a paint or coating formulation greater than 1 percent by weight or volume. It is a significant new use to process or use the substance resulting in inhalation exposure to a vapor, dust, mist or aerosol at greater than 1 percent by weight or volume.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49039, Sept. 18, 2019]
            
            
              § 721.11111
              1,3,5-Triazine-2,4-diamine,   6-phenyl-, reaction products with polyalkylene glycol mono- alkyl ether and 2,4-toluene diisocyanate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 1,3,5-triazine-2,4-diamine, 6-phenyl-, reaction products with polyalkylene glycol mono- alkyl ether and 2,4-toluene diisocyanate (PMN P-17-222) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to use the substance in a formulation for the use allowed in the corresponding TSCA section 5(e) Order with isocyanate residuals greater than 0.1 percent by weight or volume. It is a significant new use to manufacture, process, or use the substance for consumer use or for commercial uses that could introduce the substance into a consumer setting. It is a significant new use to modify the manufacture, process or use activities if it results in inhalation exposure to vapor, dust, mist or aerosols of the substance. It is a significant new use to manufacture, process, or use the substance containing greater than 0.15 percent residual toluene diisocyanate.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [84 FR 49039, Sept. 18, 2019]
            
            
              § 721.11112
              Fatty acids, polymers with benzoic acid, cyclohexanedicarboxylic acid anhydride, aliphatic diisocyanate, alkyl diol, alkyl triol, pentaerythritol, phthalic anhydride, polyalkylene glycol amine, and aromatic dicarboxylate sulfonic acid sodium salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acids, polymers with benzoic acid, cyclohexanedicarboxylic acid anhydride, aliphatic diisocyanate, alkyl diol, alkyl triol, pentaerythritol, phthalic anhydride, polyalkylene glycol amine, and aromatic dicarboxylate sulfonic acid sodium salt (PMN P-17-231) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. It is a significant new use to manufacture the chemical substance containing greater than 0.1 percent residual isocyanate.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 49039, Sept. 18, 2019]
            
            
              § 721.11113
              Branched alkyl (C=17) carboxylic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as branched alkyl (C=17) carboxylic acid (PMN P-17-247) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) through (iii), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (b)(concentration set 1.0 percent), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72 (a) through (e)(concentration set 1.0 percent), (f), (g)(1)(irritation), (sensitization), (iv), (vi), (ix), (g)(2)(i) through (iii), (v), (g)(3)(i), (ii), (g)(4)(iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (g) and (q). It is a significant new use to modify the manufacture, process or use activities if it results in inhalation exposure to vapor, dust, mist or aerosols to the substance.
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49039, Sept. 18, 2019]
            
            
              § 721.11114
              Branched alkyl (C=18) alcohol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as branched alkyl (C=18) alcohol (PMN P-17-248) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (ii), (iii), (a)(3), when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible, (b)(concentration set 1.0 percent), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set 1.0 percent), (f), (g)(1)(irritation), (sensitization), (iv), (vi), (ix), (g)(2)(i) through (iii), (v), (g)(3)(i) and (ii), (g)(4)(iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (g) and (q). It is a significant new use to modify the manufacture, process or use activities if it results in inhalation exposure to vapor, dust, mist or aerosols to the substance.
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 49040, Sept. 18, 2019]
            
            
              § 721.11115
              Alkoxy silane modified butadiene styrene copolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkoxy silane modified butadiene styrene copolymer (PMN P-17-260) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to modify the manufacture, process or use activities if it results in inhalation exposure to vapor, dust, mist or aerosols of the substance.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [84 FR 49040, Sept. 18, 2019]
            
            
              § 721.11116
              Substituted carbocycle, N-[[[4-[[(4-substituted carbocyclic)amino] sulfonyl]carbocyclic]amino] carbonyl]-4-methyl- (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted carbocycle, N-[[[4-[[(4-substituted carbocyclic)amino] sulfonyl]carbocyclic]amino] carbonyl]-4-methyl- (PMN P-13-307) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(4) (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g. enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (a)(5) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 10 or maintain workplace airborne concentrations), (a)(6) (particulate (including solids or liquid droplets)), (b) (concentrations set at 1.0%) and (c).

              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL is 4 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in§ 721.72(a), (b), (c), (d), (e)(concentration set at 1.0%), (f), (g)(1)(iv), (viii), (ix), (g)(2)(ii), (iii), (iv) (use respiratory protection or maintain workplace airborne concentrations below an 8-hour timeweighted average of 4 mg/m3), (g)(2)(v), (g)(4)(i), (ii) and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k) and (q).
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N = 30 ppb.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k).
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 57617, Oct. 28, 2019]
            
            
              § 721.11117
              Aliphatic polyester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as aliphatic polyester (PMNs P-16-316 and P-16-317) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to manufacture the chemical substances with less than the confidential average molecular weight identified in the Order for the chemical substances and containing greater than the confidential percentage of molecular weight species less than 500 daltons identified in the Order for the chemical substances.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [84 FR 57617, Oct. 28, 2019]
            
            
              § 721.11118
              Modified acrylic polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified acrylic polymer (PMN P-16-342) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the chemical substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Hazard communication. Requirements as specified in § 721.72(a), (b), (c), (d), (e)(concentration set at 1.0%), (f), (g)(1)(ii), (g)(2)(ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use for any use other than as a dispersant for deflocculation of pigments in industrial paints and coatings. It is a significant new use for any use in the paint/coating formulation at concentration greater than 1.0% by weight or volume. It is a significant new use for any use of the substance that would allow inhalation exposure to the substance by vapor, dust, mist or aerosols at concentrations greater than 1.0% by weight or volume.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), (f), (g), (h), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 57617, Oct. 28, 2019]
            
            
              § 721.11119
              Functionalized polyimide and functionalized polyamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as functionalized polyimide (PMN P-16-406) and functionalized polyamide (PMN P-16-407) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the chemical substances after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k), (y)(1) and (2). It is a significant new use to use the substances other than for the specific uses identified in the Order. It is a significant new use to use any manufacturing process that results in inhalation exposure to the substances.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 57617, Oct. 28, 2019]
            
            
              § 721.11120
              Siloxanes and Silicones, di-Me, 3-hydroxypropyl Me, Me 3,3,4,4,5,5,6,6,6-nonafluorohexyl.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as siloxanes and silicones, di-Me, 3-hydroxypropyl Me, Me 3,3,4,4,5,5,6,6,6-nonafluorohexyl (CAS: 1610862-54-8) (PMN P-16-413) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements are described in § 721.80(f) and (p)(40,000 kilograms and 151,300 kilograms). It is a significant new use to process or use the chemical substance in a manner that results in inhalation exposure to spray, mist or aerosol.
              (ii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 57617, Oct. 28, 2019]
            
            
              §§ 721.11121-721.11122
              [Reserved]
            
            
              § 721.11123
              Carboxylic acids, C6-18 and C8-15-di-, polymers with diethylene glycol, glycerol, oleic acid, phthalic, acid and sorbitol.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as carboxylic acids, C6-18 and C8-15-di-, polymers with diethylene glycol, glycerol, oleic acid, phthalic, acid and sorbitol (CAS No. 1877295-51-6) (PMN P-16-570) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after they have been completely reacted (cured).
              
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (ii), (iii), (iv), (a)(3), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b)(concentrations set at 1.0%) and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a), (b), (c), (d), (e)(concentration set at 1.0%), (f), (g)(1)(vi), (ix), (g)(2)(i), (ii), (iii), (v), (g)(3)(i), (g)(4)(iii) and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System (GHS) and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q). It is a significant new use to use the substance other than as an aromatic polyester polyol for manufacturing rigid foam. It is a significant new use to manufacture the substance with residual phthalate greater than 0.1% by weight. It is a significant new use to modify the manufacturing, processing or use activities of the PMN substance to result in the generation of a vapor, mist or aerosol.
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 57617, Oct. 28, 2019]
            
            
              § 721.11124
              2-Propenenitrile, polymer with methanamine, hydrogenated, 3-aminopropylterminated, ethoxylated propoxylated.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenenitrile, polymer with methanamine, hydrogenated, 3-aminopropylterminated, ethoxylated propoxylated (PMN P-14-758; CAS No. 2055838-16-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the chemical substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3) through (5)(respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 50), (a)(6)(v) (particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (e) (concentration set at 1.0%), (f), (g)(1)(ii), (g)(2)(ii), (g)(4)(iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (k). A significant new use is any spray application method that results in greater worker inhalation exposures to vapor, mist, or aerosol than the roller coating application.
              (iv) Release to water. Requirements as specified in § 721.90(b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11125
              Dicarboxylic acids, polymers with alkyl prop-2-enoate, alkyl 2-ethylprop-2-enoate, alkyl[(alkenyl)alkyl]alkanediol, alkanediol, alkanedioic acid, alkyl 2-methylprop-2-enoate, alkyl prop-2-enoic acid, alkylene [isocyanatocarbomonocycle] and alkanediol, alkanolamine-blocked, compds. with 2-(alkylamino)alkanol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dicarboxylic acids, polymers with alkyl prop-2-enoate, alkyl 2-ethylprop-2-enoate, alkyl[(alkenyl)alkyl]alkanediol, alkanediol, alkanedioic acid, alkyl 2-methylprop-2-enoate, alkyl prop-2-enoic acid, alkylene [isocyanatocarbomonocycle] and alkanediol, alkanolamine-blocked, compds. with 2-(alkylamino)alkanol (PMN P-16-493) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to import the chemical substance to contain more than 0.1% residual isocyanate by weight. It is a significant new use to import the chemical substance to contain more than 1% of a confidential component by weight.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11126
              Mixed metal oxide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as a mixed metal oxide (PMN P-16-514) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3) through (5)(respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 1,000), (a)(6)(particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).

              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL is 0.04 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set at 1.0%), (f), (g)(1)(iv), (lung toxicity if inhaled), (eye irritation), (allergic skin reaction), (g)(2)(i) through (iii) and (v)(use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.04 mg/m3), (g)(4)(i), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(e), (f), (k), and (q).
              (iv) Disposal. It is a significant new use to dispose of the chemical substance other than by recycling as described in the Order.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (j) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) and (iv) of this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11127
              Modified alkyl polyamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as modified alkyl polyamine (PMN P-16-576) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iii), (a)(3), (a)(6)(particulate (including solids or liquid droplets)), (vapor), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (ii), (vi), and (viii), (g)(2)(i) through (iii) and (v), (g)(3)(i) and (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to manufacture the chemical substance more than 9 months.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i), are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11128
              Alkyl polyamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl polyamine (PMN P-16-577) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i)(iii), (a)(3), (a)(6)(v) (particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (ii), (vi), and (viii), (g)(2)(i) through (iii) and (v), (g)(3)(i) and (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to manufacture the chemical substance more than nine months.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N = 2.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11129
              Silica gel, reaction products with chromium oxide (CrO3) and ethoxydiethyl aluminum.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as silica gel, reaction products with chromium oxide (CrO3) and ethoxydiethyl aluminum is (PMN P-16-590, CAS No. 932384-12-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) and (a)(3) through (5)(respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of 10 to 1,000 depending on the results of the exposure monitoring as described in the Order for P16-590 and required by this section (a)(2)(i), (a)(6)(particulate (including solids or liquid droplets)), (a)(6)(vapor), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4) engineering control measures (e.g., enclosure or confinement of operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 0.1%), and (c). It is a significant new use to not conduct the exposure monitoring required in the Order for P-16-590 when workers are reasonably likely to be exposed by inhalation.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80. It is a significant new use to manufacture, process, or use the chemical substance other than in a system where the chemical substance is handled in an inert atmosphere and is not designed to be exposed to air.
              (iii) Disposal. It is a significant new use to dispose of all waste streams containing the PMN substance and the constituent breakdown products of the PMN substance other than in a Resource Conservation and Recovery Act (RCRA) hazardous waste landfill.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i), and (j) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              
              § 721.11130
              Carboxylic acids, C6-18 and C5-15-di-, polymers with diethylene glycol, glycerol, sorbitol and terephthalic acid.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as carboxylic acids, C6-18 and C5-15-di-, polymers with diethylene glycol, glycerol, sorbitol and terephthalic acid (PMN P-16-593, CAS No. 1967778-37-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iii), (a)(3) (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(ii), (irritation), (g)(2)(i) through (iii) and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (aromatic polyester polyol for rigid foam). It is a significant new use to manufacture, process, or use the chemical substance to result in inhalation exposure to a vapor, mist or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11131
              1-Tetradecene, homopolymer, hydrogenated.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1-tetradecene, homopolymer, hydrogenated (PMN P-17-5, CAS No. 1857296-89-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(ii), (g)(2)(ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (base fluid/carrier fluid for additives in motor oil, automatic transmission fluid, and industrial lubricants). It is a significant new use to manufacture the chemical substance more than 9 months. It is a significant new use to manufacture, process, or use the chemical substance to results in inhalation exposure to a vapor, mist or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (f) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11132
              Fluorocyanophenyl alkylbenzoate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as fluorocyanophenyl alkylbenzoate (PMNs P-17-149, P-17-150, P-17-151, and P-17-165) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii) and (iv), (a)(3), (a)(6)(v), (particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (ii), (iii), (iv), (vi) and (ix), (g)(2)(i), (ii), (iii) and (v), (g)(3)(i) and (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to manufacture, process, or use the chemical substance to result in inhalation exposures to vapor, dust, mist, or aerosols to the substance.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), (c)(4) where N = 2 for P-17-165 and N = 4 for P-17-149, P-17-150, and P-17-151.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11133
              Fluorinated acrylic copolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fluorinated acrylic copolymer (PMN P-17-175) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (t) (60 kilograms). It is a significant new use to use the substance other than as a leveling agent for coatings applied to aluminum printing plates.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11134
              Oxyalkylene urethane polyolefin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as oxyalkylene urethane polyolefin (PMN P-17-199) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture the chemical substance with an average molecular weight greater than specified in the Order or with more than 1.0% of the molecular weight content below 1,000 Daltons.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph.
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11135
              Imino alkane amine phosphate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as imino alkane amine phosphate (PMN P-17-206, chemical A and P-17-206, chemical B) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substances after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iii), (a)(3), (a)(6)(v) (particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (g)(2)(i) and (v), (g)(3)(i) and (ii), (g)(4)(iii), and (g)(5), Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (k). It is a significant new use to modify processing or use if it results in inhalation exposure to vapor, dust, mist, or aerosols to the substances.
              (iv) Disposal. Requirements as specified in § 721.85(a)(1), (b)(1), and (c)(1).
              (v) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11136
              Fatty acids, tall-oil, reaction products with 2-[(2-aminoalkyl)amino]alkanol, compds. with alkylene oxide-glycidyl o-tolyl ether polymer dihydrogen phosphate alkyl ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as fatty acids, tall-oil, reaction products with 2-[(2-aminoalkyl)amino]alkanol, compds. with alkylene oxide-glycidyl o-tolyl ether polymer dihydrogen phosphate alkyl ether (PMN P-17-223) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(6)(v), (particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and, engineering control measures (e.g., enclosure or confinement of operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i) and (ii), (g)(2)(i), (ii) and (v), (g)(3)(i) and (ii), and (g)(5), Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (q). It is a significant new use to modify any processing if such modification would result in inhalation exposures to the chemical substance by vapor, dust, mist, or aerosol, at a concentration of greater than 1.0% by weight or volume. It is a significant new use to use the chemical substance in the confidential formulation identified in the Order at concentration greater than 1.0% by weight or volume. It is a significant new use to manufacture, process, or use the substance for consumer use or for commercial uses that could introduce the substance into a consumer setting.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), (c)(4) where N = 15.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11137
              Oxirane, 2-alkyl-, polymer with oxirane, mono[N-[3-(carboxyamino)-4(or 6)-alkylphenyl]carbamate], alkyl ether, ester with 2,2′,2″-nitrilotris-[alkanol] (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as oxirane, 2-alkyl-, polymer with oxirane, mono[N-[3-(carboxyamino)-4(or 6)-alkylphenyl]carbamate], alkyl ether, ester with 2,2′,2″-nitrilotris-[alkanol] (PMN P-17-230) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iii), (a)(3), (a)(6)(v) (particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (ii), (eye irritation), (g)(2)(i), (ii), and (v), (g)(3)(i) and (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (q). It is a significant new use to modify processing methods if such modification would result in inhalation exposures to the chemical substance by vapor, dust, mist, or aerosol, at a concentration of greater than 1.0% by weight or volume. It is a significant new use to use the chemical substance in the confidential formulation at a concentration greater than 1.0% by weight or volume. It is a significant new use to manufacture, process, or use the substance for consumer use or for commercial uses that could introduce the substance into a consumer setting.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N = 65.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11138
              Formaldehyde, polymer with (chloromethyl)oxirane and substituted aromatic compounds (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as formaldehyde, polymer with (chloromethyl)oxirane and substituted aromatic compounds (PMN P-17-236) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to the chemical substance after it has been incorporated into the confidential forms identified in the Order.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), and (iv), (a)(3), (a)(6) (particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(ii), (vi), (vii), and (ix), (skin sensitization), (g)(2)(i) through (iii) and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (q). It is a significant new use to modify manufacture, processing, or use if it results in inhalation exposure to vapor, dust, mist, or aerosols to the substance.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraphs (a)(1) and (a)(2)(iii) of this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11139
              Acid, reaction products with cadmium selenide (CdSe), trioctylphosphine and trioctylphosphine oxide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acid, reaction products with cadmium selenide (CdSe), trioctylphosphine and trioctylphosphine oxide (PMN P-17-241) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), and (a)(3), (a)(6)(particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g) and (y)(1). It is a significant new use to manufacture, process, or use the substance other than in a liquid formulation.
              (iii) Disposal. It is a significant new use to dispose of the substance and any waste stream containing the substance other than in a permitted hazardous waste incinerator.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i), and (j) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11140
              Acid, reaction products with cadmium selenide sulfide, acid, trioctylphosphine and trioctylphosphine oxide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acid, reaction products with cadmium selenide sulfide, acid, trioctylphosphine and trioctylphosphine oxide (PMN P-17-242) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(6)(particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g) and (y)(1). It is a significant new use to manufacture, process, or use the substance other than in a liquid formulation.
              (iii) Disposal. It is a significant new use to dispose of the substance and any waste stream containing the substance other than in a permitted hazardous waste incinerator.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i), and (j) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11141
              Acid, reaction products with cadmium zinc selenide sulfide, trioctylphosphine and trioctylphosphine oxide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as acid, reaction products with cadmium zinc selenide sulfide, trioctylphosphine and trioctylphosphine oxide (PMN P-17-243) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(6)(particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), and (c).
              
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g) and (y)(1). It is a significant new use to manufacture, process, or use the substance other than in a liquid formulation.
              (iii) Disposal. It is a significant new use to dispose of the substance and any waste stream containing the substance other than in a permitted hazardous waste incinerator.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i), and (j) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11142
              Metal oxide reaction products with cadmium metal selenide sulfide, and amine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as metal oxide reaction products with cadmium metal selenide sulfide, and amine (PMN P-17-244) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3) through (5)(respirators must provide a National Institute for Occupational Safety and Health assigned protection factor (APF) of at least 50), (a)(6) (particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), and (c). It is a significant new use to handle the solid form of the substance without use of a fume hood or glove box.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (down converting phosphor particle for use in conjunction with optoelectronic components), (q), and (y)(1) and (2).
              (iii) Disposal. It is a significant new use to dispose of the substance and any waste stream containing the substance other than in a permitted hazardous waste incinerator.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i), and (j) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use us subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11143
              Alkanoic acid, alkyl-, substituted alkyl ester, polymer with alkyl alkenoate, substituted carbomonocycle, substituted alkyl alkenoate and alkyl substituted alkenoate, substituted alkanenitrile-initiated, polymers with substituted alkanenitrile-initiated, alkanoic acid-alkane substituted acrylates-substituted carbomonocycle polymer, compds. with alkylamino alkanol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkanoic acid, alkyl-, substituted alkyl ester, polymer with alkyl alkenoate, substituted carbomonocycle, substituted alkyl alkenoate and alkyl substituted alkenoate, substituted alkanenitrile-initiated, polymers with substituted alkanenitrile-initiated, alkanoic acid-alkane substituted acrylates-substituted carbomonocycle polymer, compds. with alkylamino alkanol (PMN P-17-265) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture the chemical substance with an acid concentration greater than 20%. It is a significant new use to manufacture the chemical substance with an amine concentration greater than 5%.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a), (b), (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11144
              Manganese bipyridine carboxylate complex (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as manganese bipyridine carboxylate complex (PMN P-17-301) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this Order do not apply to quantities of the chemical substance after they have been entrained in cured coating or ink.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(3) through (5)(respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 10), (a)(6)(particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (ii), (iii), and (ix) (eye irritation), (g)(2)(ii), (iii), and (iv), (avoid skin and eye contact), (use skin and eye protection), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (surface drier in clear and pigmented coatings systems) and (p) (430,000 kilograms).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11145
              Sulfuric acid mixed salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as sulfuric acid mixed salt (PMN P-17-318) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(6)(v), (particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (irritation to eye, respiratory, and GI tract), (corrosion), (acute toxicity), (g)(2)(i) and (iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (q). It is a significant new use to manufacture of the chemical substance with more than 1.0% free ammonia content.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11146
              2-Propenoic acid, alkyl-2-(alkylalkyl)alkyl ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 2-propenoic acid, alkyl-2-(alkylalkyl)alkyl ester (PMN P-17-323) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii) and (iv), (a)(3), (a)(6)(v), (particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(iv), (ix), (skin and eye irritation), (oncogenicity), (sensitization), (g)(2)(i), (iii) and (v), (use eye protection), (g)(4)(iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k)(reactive monomer for use in producing polymers), and (q).
              (iv) Release to water. Release to water requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11147
              Allyloxymethylacrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as allyloxymethylacrylate (PMN P-17-326) is subject to reporting under this section for the significant new uses as described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), and (iv), (a)(3) through (5)(respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 10), (a)(6)(v), (particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measure (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (iv), (vi), and (ix), (sensitization), (g)(2)(i) through (v), (g)(3)(i) and (ii), (g)(4)(iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (q).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11148
              Polyurethane, methacrylate blocked (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polyurethane, methacrylate blocked (PMN P-17-345) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iii), (a)(3), (a)(6)(v), (particulate (including solids or liquid droplets)), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measure (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(irritation to skin, eyes, lungs, and mucous membranes), (g)(2)(i), (ii), (iii), and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to manufacture the chemical substance more than 6 months. It is a significant new use to modify manufacture, processing, or use if it results in inhalation exposure to vapor, dust, mist, or aerosols to the substance.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except ss modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 55063, Oct. 15, 2019]
            
            
              § 721.11149
              Carbon nanomaterial (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carbon nanomaterial (PMN P-10-366) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured), incorporated or embedded into a polymer matrix that itself has been completely reacted (cured), embedded in a permanent solid polymer, metal, glass, or ceramic form, or completely embedded in an article as defined at 40 CFR 720.3(c).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (ii), (a)(3) through (5) (respirators must provide a National Institute for Occupational Safety and Health certified air purifying, tight-fitting full-face respirator equipped with N-100, P-100, or R-100 filter with an Assigned Protection Factor of at least 50), (a)(6) (particulate (including solids or liquid droplets)), (when determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1) and (4) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible), and (c).
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k), (l), (q), and (y)(1) (when the substance is in liquid resin form). It is a significant new use to process or use the powder form of the substance outside of the site of manufacture or processing.
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11150
              [Reserved]
            
            
              § 721.11151
              2-Butanone 1,1,1,3,4,4,4-heptafluoro-3-(trifluoromethyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-butanone 1,1,1,3,4,4,4-heptafluoro-3-(trifluoromethyl)- (PMN P-15-114, CAS No. 756-12-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) and (3) (when determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (f), (g)(1)(i), (g)(2)(i)(v), (g)(3) (harmful to aquatic organisms) (harmful to fish), (g)(4)(iii), and (g)(5). It is a significant new use unless containers of the PMN substance are labeled with the statement: “Contains a dielectric fluid which should not be mixed or used in conjunction with sulfur hexafluoride (SF6)”. Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(t). It is a significant new use to use the substance other than as a dielectric medium for medium and high voltage power generation/distribution equipment and heat transfer.
              
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N = 180.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 64759, Nov. 25, 2019, as amended at 85 FR 10616, Feb. 25, 2020]
            
            
              § 721.11152
              Propanenitrile, 2,3,3,3 tetrafluoro-2-(trifluoromethyl)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propanenitrile, 2,3,3,3 tetrafluoro-2-(trifluoromethyl)- (PMN P-15-320, CAS No. 42532-60-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), and (g)(5). It is a significant new use unless containers of the PMN substance are labeled with the statement: “contains a dielectric fluid which should not be mixed or used in conjunction with sulfur hexafluoride (SF6)”. Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (ii) Industrial, commercial, and consumer activities. It is a significant new use to use the substance other than as a dielectric medium for medium and high voltage power generation and distribution equipment.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (f) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11153
              Polymeric sulfide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polymeric sulfide (PMN P-15-734) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (when determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set at 1.0%), (f), (g)(1)(i), (vi), and (ix) (neurotoxicity), (g)(2)(i), (iii), and (v), (g)(3)(i) and (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (wastewater heavy metal removal) and (q). It is a significant new use to manufacture, process, or use the substance in any manner that results in inhalation exposure to workers.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N = 2.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11154
              Quaternary ammonium salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as quaternary ammonium salts (PMNs P-16-356 and P-16-357) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substances after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified § 721.63(a)(1), (a)(2)(i), (a)(3), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i) and (ii) (neurotoxicity), (g)(2)(i), (iii), and (v), (g)(3)(i) and (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to manufacture, process, or use the substances in any manner way that results in generation of a vapor, mist or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11155
              Alkyl methacrylates, polymer with olefins (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl methacrylates, polymer with olefins (PMN P-16-375) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to import the substance other than according to the confidential molecular weight parameters specified in the TSCA Order for the substance.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11156
              Hexanedioic acid, 1,6-bis(3,5,5-trimethylhexyl) ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) the chemical substance identified as hexanedioic acid, 1,6-bis(3,5,5-trimethylhexyl) ester (PMN P-16-386, CAS No. 20270-50-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) and (3), (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation shall be considered and implemented to prevent exposure, where feasible), (a)(6)(v) and (vi) (particulate (including solids or liquid droplets)), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(iii), (iv), and (ix), (g)(2)(i), (ii), (iii), and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) (motor oil formulations and gear oil lubricants) and (p) (1,545,000 kilograms).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11157
              Alkylaminium hydroxide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylaminium hydroxide (PMN P-16-396) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (ii), (iii), and (iv), (a)(3) (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.71(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (ii), (iii), (vi), and (ix), (eye damage), (g)(2)(i), (ii), (iii), and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k), (q), (v)(1) and (2), (w)(1) and (2), (x)(1) and (2), and (y)(1) and (2).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 64759, Nov. 25, 2019]
               
            
            
              § 721.11158
              Polyamine polyacid adducts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as polyamine polyacid adducts (PMNs P-16-572 and P-16-573) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              
              (i) Industrial, commercial, and consumer activities. It is a significant new to use to manufacture the substances in any manner other than they are not amine terminated in order to maintain water solubility levels below 1 part per billion.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11159
              Aromatic isocyanate, polymer with alkyloxirane polymer with oxirane ether with alkyldiol (2:l) and alkyloxirane polymer with oxirane ether with alkyltriol (3:l) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic isocyanate, polymer with alkyloxirane polymer with oxirane ether with alkyldiol (2:l) and alkyloxirane polymer with oxirane ether with alkyltriol (3:l) (PMN P-17-24) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iv), (a)(3), (a)(6)(v) and (vi) (particulate (including solids or liquid droplets)), (when determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible), (b) (concentration set at 0.1%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1%), (f), (g)(1)(i) and (ii) (asthma), (g)(2)(i), (ii), (iii), and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o). It is a significant new use to manufacture, process, or use the substance in any manner that results in generation of a vapor, dust, mist or aerosol. It is a significant new use is manufacture, processing, or use of the PMN substance for commercial purposes when the sealable goods or service could introduce the chemical substance into consumer settings.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11160
              Aromatic isocyanate polymer with alkyloxirane, alkyloxirane polymer with oxirane ether with alkanetriol and oxirane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic isocyanate polymer with alkyloxirane, alkyloxirane polymer with oxirane ether with alkanetriol and oxirane (PMN P-17-25) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iv), (a)(3), (a)(6)(v) and (vi), (particulate (including solids or liquid droplets)), (when determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible), (b) (concentration set at 0.1%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1%), (f), (g)(1)(i) and (ii) (asthma), (g)(2)(i), (ii), (iii), and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o). It is a significant new use to manufacture, process, or use the substance in any manner that results in generation of a vapor, dust, mist or aerosol. It is a significant new use is manufacture, processing, or use of the PMN substance for commercial purposes when the sealable goods or service could introduce the chemical substance into consumer settings.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11161
              Oils, hedychium flavescens.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oils, hedychium flavescens, (PMN P-17-148, CAS No. 1902936-65-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), and (iv), (a)(3), (a)(4) (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (a)(5) (respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor of at least 50), (a)(6)(v) and (vi), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (f), (g)(1)(iv), (vi), (vii), and (ix) (respiratory sensitization), (g)(2)(i), (ii), (iii), (iv), and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k) (odoriferous component of fragrance compounds) and (s) (70 kilograms). It is a significant new use to manufacture, process, or use the substance in any manner that generates a mist or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11162
              Siloxanes and silicones, cetyl Me, di-Me, Me 2-(triethoxysilyl)ethyl.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as siloxanes and silicones, cetyl Me, di-Me, Me 2-(triethoxysilyl)ethyl (PMN P-17-174, CAS No. 1887149-13-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3) (when determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i) and (ix) (neurotoxicity), (g)(2)(i) and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (q). It is a significant new use to manufacture or use the substance in any manner that results in generation of a vapor, mist or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              §§ 721.11163-721.11165
              [Reserved]
            
            
              § 721.11166
              1H-Benz[de] isoquinoline- 1,3(2H)-dione-2-(alkyl)- (alkylamino) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as 1H-benz[de] isoquinoline- 1,3(2H)-dione-2-(alkyl) -(alkylamino) (PMN P-17-251) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), and (iv), (a)(3), (when determining which persons are reasonably likely to be exposed as required as § 721.63(a)(1) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation shall be considered and implemented to prevent exposure, where feasible), (a)(6)(v) and (vi) (particulate (including solids or liquid droplets)), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (f), (g)(1) (acute toxicity, mutagenicity, eye irritation), (g)(2)(i), (ii), and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to import, process, or use the PMN substance at a concentration greater than 0.4%.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11167
              Siloxanes and Silicones, di-Me, hydrogen-terminated, reaction products with acrylic acid and 2-ethyl-2-[(2-propen- 1-yloxyl)methyl]-1,3-propanediol, polymers with chlorotrimethylsilane- iso-Pr alc.-sodium silicate reaction products.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as siloxanes and silicones, di-Me, hydrogen-terminated, reaction products with acrylic acid and 2-ethyl-2-[(2-propen- 1-yloxyl)methyl]-1,3-propanediol, polymers with chlorotrimethylsilane- iso-Pr alc.-sodium silicate reaction products (PMN P-17-296, CAS No. 2014386-23-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) through (iii), (a)(3) through (5) (respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 1,000 and are required for any process generating a spray, mist, or aerosol), (when determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible), (a)(6)(v) and (vi) (particulate (including solids or liquid droplets)), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (sensitization) (iv), (vii), and (ix), (g)(2)(i), (ii), (iii), (iv), and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11168
              2-Pentanone, 2,2′,2″-[O,O′,O″-(ethenylsilylidyne)trioxime].
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-pentanone, 2,2′,2″-[O,O′,O″- (ethenylsilylidyne)trioxime] (PMN P-17-308, CAS No. 58190-62-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3) (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (iii), (iv), (vi), (vii), (viii), and (ix), (g)(2)(i), (iii), and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System, and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (q). It is a significant new use to process or use the substance involving a method that generates a vapor, mist, or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11169
              2-Pentanone, 2,2′,2″- [O,O′,O″-(methylsilylidyne)trioxime].
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-pentanone, 2,2′,2″- [O,O′,O″- (methylsilylidyne)trioxime] (PMN P-17-309, CAS No. 37859-55-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3) (when determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (iii), (iv), (vi), (vii), (viii), and (ix), (g)(2)(i), (iii), and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System, and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (q). It is a significant new use to process or use the substance involving a method that generates a vapor, mist, or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11170
              Naphthalene trisulfonic acid sodium salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as naphthalene trisulfonic acid sodium salt (PMN P-17-321) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iv), (a)(3) through (5) (respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 50), (when determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible), (b) (concentration set at 1.0%), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (ii), (iv), and (ix), (g)(2)(i) through (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q) and (t). It is a significant new use to manufacture, process, or use the substance in any manner that generates a vapor, mist, or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11171
              Polymer of aliphatic dicarboxylic acid and dicycloalkaneamine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polymer of aliphatic dicarboxylic acid and dicycloalkaneamine (PMN P-17-327) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture (includes import) the substance to have an average molecular weight of greater than 10,000 Daltons.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11172
              Hexanedioic acid, polymer with trifunctional polyol, 1,1′-methylenebis [isocyanatobenzene], and 2,2′-oxybis[ethanol] (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hexanedioic acid, polymer with trifunctional polyol, 1,1′-methylenebis [isocyanatobenzene], and 2,2′-oxybis[ethanol] (PMN P-17-330) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) through (iv), (a)(3) (when determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible), and (c).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (f), (g)(1)(i) (eye and respiratory irritation), (g)(2)(i) through (iii) and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance for consumer use or for commercial uses that could introduce the substance into a consumer setting. It is a significant new use to manufacture, process, or use the substance in any manner that generates a dust, mist, or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 64759, Nov. 25, 2019]
            
            
              § 721.11174
              Silane-treated aluminosilicate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as silane-treated aluminosilicate (PMNs P-16-194, P-16-195, P-16-196, P-16-197, P-16-198, P-16-199, P-16-460, P-16-461, P-16-462, P-16-463, P-16-464, P-18-193, P-18-194, P-18-195, P-18-196, P-19-124, P-19-125, P-19-126, P-19-127, P-19-128, and P-19-129) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substances after they have been completely incorporated into a polymer matrix.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(4), (5) (respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 50) and (6) (particulate), (b) (concentration set at 0.1%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1%), (f), (g)(1)(ii) through (ix), (2)(i) through (v), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. It is a significant new use to manufacture the substances without sampling and analyzing the immediate precursor used to manufacture the substances according to the terms specified in the TSCA section 5(e) Order for the following elements: Arsenic, barium, beryllium, cadmium, chromium, cobalt, copper, lead, manganese, mercury, nickel, selenium, silver, vanadium, and zinc. It is a significant new use to manufacture the substances at facilities other than those equipped with pollution controls, such as a bag house, that remove particulates from the air at 99% or greater efficiency. It is a significant new use to process the substances other than in an enclosed system that does not allow for the release of particulates or at facilities equipped with pollution controls, such as a bag house, that remove particulates from the air at 99% or greater efficiency.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d) and (f) through (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 66596. Dec. 5, 2019]
            
            
              § 721.11175
              Heteropolycycliccarboxylic acid, 1,3-dihydro-disubstituted-, polymer with 1,1′-methylenebis[4-isocyanatobenzene], reaction products with silica (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as heteropolycycliccarboxylic acid, 1,3-dihydro-disubstituted-, polymer with 1,1′-methylenebis[4-isocyanatobenzene], reaction products with silica (PMN P-16-307) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i) through (iii), (3) and (6) (particulate), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set at 1.0%), (f), (g)(1)(i) and (ii), (2)(i) through (iii) and (v), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance for consumer use or for commercial uses that could introduce the substance into a consumer setting. It is a significant new use to manufacture, process, or use the substance other than in a liquid formulation. It is a significant new use to manufacture the PMN substance to contain more than 0.1% residual isocyanate by weight. It is a significant new use to manufacture, process, or use the substance in any manner that results in generation of a vapor, dust, mist or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66596. Dec. 5, 2019]
            
            
              § 721.11176
              Carbonic acid, alkyl carbomonocyclic ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as carbonic acid, alkyl carbomonocyclic ester (PMN P-17-176) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i) and (iv), (3), (6)(v) and(vi), (particulate), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(iv), (v), (vi) and (ix), (2)(i) and (v), (3)(i) and (ii), (4) (do not release to water above 45 parts per billion), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to manufacture the chemical substance more than 3 years.
              (iv) Release to water. Release to water requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N = 45.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i), (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66596. Dec. 5, 2019]
            
            
              § 721.11177
              1,3-Propanediol, 2-ethyl-2-(hydroxymethyl)-, polymer with 2-(chloromethyl)oxirane, reaction products with polyethylene-polypropylene glycol 2-aminopropyl Me ether.
              (a) Chemical substance and significant new used subject to reporting. (1) The chemical substance identified as 1,3-propanediol, 2-ethyl-2-(hydroxymethyl)-, polymer with 2-(chloromethyl)oxirane, reaction products with polyethylene-polypropylene glycol 2-aminopropyl Me ether (PMN P-17-183, CAS No 1627528-04-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              
              (i) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(ii), (2)(ii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (o). It is a significant new use to process or use the substance in any manner way that results in generation of a vapor, dust, mist or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (f) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66596. Dec. 5, 2019]
            
            
              § 721.11178
              Copolyamide of an aromatic dicarboxylic acid and a mixture of diamines (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as copolyamide of an aromatic dicarboxylic acid and a mixture of diamines (PMN P-17-232) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture the substance with a particle size less than 10 microns.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66596. Dec. 5, 2019]
            
            
              § 721.11179
              Single-walled carbon nanotubes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as single-walled carbon nanotubes (PMN P-17-257) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance that have been embedded or incorporated into a polymer matrix that itself has been reacted (cured); embedded in a permanent solid polymer form that is not intended to undergo further processing, except mechanical processing; or incorporated into an article as defined at 40 CFR 720.3(c).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i), (3), (4), (5) (respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 50), and (6)(particulate), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (a)(4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (k). It is a significant new use to manufacture the chemical substance more than 6 months. It is a significant new use to process or use the substance for non-industrial use except for the confidential non-industrial use described in the TSCA section 5(e) Order. It is a significant new use to use an application method that generates a vapor, dust, mist or aerosol unless the application method occurs in an enclosed process.
              
              (iii) Disposal. Requirements as specified in § 721.85(a)(1), (a)(2), (b)(1) and (2), and (c)(1) and (2).
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (e) and (j) through (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 66596. Dec. 5, 2019]
            
            
              § 721.11180
              Arenesulfonic acid, alkyl derivatives, metal salts (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as arenesulfonic acid, alkyl derivatives, metal salts (PMN P-17-283) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i) and (iii) and (3), (b)(concentration set at 1.0%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1) ((skin sensitization), (eye irritation), (lung effects), (skin corrosion)), (2)(i), (iii) and (v), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. It is a significant new use to manufacture the chemical substance more than 6 months. It is a significant new use to manufacture, process or use the substance in any manner way that results in generation of a vapor, mist, spray, or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provision of § 721.185 apply to this section.
              [84 FR 66596. Dec. 5, 2019]
            
            
              § 721.11181
              Heteromonocycle, 2-[(bicarbomonocycle-2-substituted)alkyl]- (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as heteromonocycle, 2-[(bicarbomonocycle-2-substituted)alkyl]- (PMN P-17-353) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i) through (iv) and (3), (b) (concentration set at 0.1%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1%), (f), (g)(1), (vi), (vii), and (ix) ((mutagenicity) (eye, skin, lung, and mucous membrane irritation) (skin and lung sensitization)), (2)(i) through (iii) and (v) (avoid workplace airborne concentrations), (3)(i) and (ii), (4)(iii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities: Requirements as specified in § 721.80(f) and (k). It is a significant new use to process or use the substance in any manner that generates a vapor, spray, mist, or aerosol.
              (iv) Release to water. Requirements as specified in § 721.90(b)(1) and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 66596. Dec. 5, 2019]
            
            
              § 721.11182
              Silanized amorphous silica (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as silanized amorphous silica (P-16-192) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture the substance other than in an amorphous form.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 13540, Apr. 5, 2019]
            
            
              § 721.11183
              Esteramine (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as esteramine (PMN P-16-354 and P-16-355) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substances in any manner that results in inhalation exposure. It is a significant new use to release a manufacturing, processing, or use stream associated with any use of the substances, other than the confidential chemical intermediate use described in the premanufacture notices, into the waters of the United States exceeding a surface water concentration of 1 part per billion (ppb) using the methods described in § 721.91.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) though (e), and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 13540, Apr. 5, 2019]
            
            
              § 721.11184
              Formic acid, compds. with hydrolyzed bisphenol A-epichlorohydrin- polyethylene glycol ether with bisphenol A (2:1) polymer-N1-(1,3- dimethylbutylidene)-N2- [2-[(1, 3-dimethylbutylidene) amino] ethyl]-1,2-ethanediamine- dialdehyde-2- (methylamino)ethanol reaction products acetates (salts), (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as formic acid, compds. with hydrolyzed bisphenol A-epichlorohydrin- polyethylene glycol ether with bisphenol A (2:1) polymer-N1-(1,3- dimethylbutylidene) -N2-[2-[(1, 3-dimethylbutylidene) amino]ethyl]-1,2-ethanediamine- dialdehyde-2-(methylamino) ethanol reaction products acetates (salts), (P-16-380) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, Commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance in any manner that results in inhalation exposure.
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=16.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 13540, Apr. 5, 2019]
               
            
            
              § 721.11185
              Propanoic acid, 2-hydroxy-, compds. with hydrolyzed bisphenol A-epichlorohydrin- polyethylene glycol ether with bisphenol A (2:1) polymer-N1- (1,3-dimethylbutylidene)- N2-[2-[(1, 3-dimethylbutylidene) amino]ethyl]-1,2- ethanediamine- dialdehyde-2- (methylamino) ethanol reaction products formates (salts), (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically as propanoic acid, 2-hydroxy-, compds. with hydrolyzed bisphenol A-epichlorohydrin- polyethylene glycol ether with bisphenol A (2:1) polymer-N1- (1,3-dimethylbutylidene) -N2-[2-[(1, 3-dimethylbutylidene) amino]ethyl]-1,2- ethanediamine- dialdehyde-2-(methylamino) ethanol reaction products formates (salts), (P-16-381) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, Commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance in any manner that results in inhalation exposure.
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=16.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 13540, Apr. 5, 2019]
            
            
              § 721.11186
              Formic acid, compds. with hydrolyzed bisphenol A-epichlorohydrin- polyethylene glycol ether with bisphenol A (2:1) polymer-N1-(1,3- dimethylbutylidene)- N2-[2-[(1, 3-dimethylbutylidene) amino] ethyl]-1,2-ethanediamine- dialdehyde-2-(methylamino)ethanol reaction products sulfamates (salts), (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as formic acid, compds. with hydrolyzed bisphenol A-epichlorohydrin-polyethylene glycol ether with bisphenol A (2:1) polymer-N1-(1,3-dimethylbutylidene) -N2-[2-[(1, 3-dimethylbutylidene) amino]ethyl]-1,2- ethanediamine- dialdehyde-2-(methylamino) ethanol reaction products sulfamates (salts), (P-16-382) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, Commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance in any manner that results in inhalation exposure.
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=16.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 13540, Apr. 5, 2019]
               
            
            
              § 721.11187
              Formic acid, compds. with hydrolyzed bisphenol A-epichlorohydrin- polyethylene glycol ether with bisphenol A (2:1) polymer-N1- (1,3- dimethylbutylidene)- N2-[2-[(1, 3-dimethylbutylidene) amino]ethyl]-1,2- ethanediamine- dialdehyde-2-(methylamino) ethanol reaction products acetates (salts), (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as formic acid, compds. with hydrolyzed bisphenol A-epichlorohydrin- polyethylene glycol ether with bisphenol A (2:1) polymer-N1-(1,3- dimethylbutylidene) -N2-[2-[(1, 3-dimethylbutylidene) amino]ethyl]-1,2- ethanediamine- dialdehyde-2- (methylamino) ethanol reaction products acetates (salts), (P-16-383) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, Commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance in any manner that results in inhalation exposure.
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=16.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 13540, Apr. 5, 2019]
            
            
              § 721.11188
              Propanoic acid, 2-hydroxy-, compds. with hydrolyzed bisphenol A- epichlorohydrin- polyethylene glycol ether with bisphenol A (2:1) polymer-N1- (1,3-dimethylbutylidene)- N2-[2-[(1, 3-dimethylbutylidene) amino]ethyl]-1,2- ethanediamine- dialdehyde-2-(methylamino) ethanol reaction products formates (salts), (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as propanoic acid, 2-hydroxy-, compds. with hydrolyzed bisphenol A-epichlorohydrin- polyethylene glycol ether with bisphenol A (2:1) polymer-N1- (1,3-dimethylbutylidene)- N2-[2-[(1, 3-dimethylbutylidene) amino] ethyl]-1,2-ethanediamine- dialdehyde-2-(methylamino) ethanol reaction products formates (salts), (P-16-384) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, Commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance in any manner that results in inhalation exposure.
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=16.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 13540, Apr. 5, 2019]
            
            
              
              § 721.11189
              Formic acid, compds. with hydrolyzed bisphenol A-epichlorohydrin- polyethylene glycol ether with bisphenol A (2:1) polymer-N1- (1,3-'dimethylbutylidene)-N2- [2-[(1, 3-dimethylbutylidene) amino] ethyl]-1,2-ethanediamine- dialdehyde-2-(methylamino) ethanol reaction products sulfamates (salts), (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as formic acid, compds. with hydrolyzed bisphenol A-epichlorohydrin- polyethylene glycol ether with bisphenol A (2:1) polymer-N1-(1,3-dimethylbutylidene) -N2-[2-[(1, 3-dimethylbutylidene) amino]ethyl]-1,2-ethanediamine- dialdehyde-2-(methylamino) ethanol reaction products sulfamates (salts), (P-16-385) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, Commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance in any manner that results in inhalation exposure.
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=16.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers, importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 13540, Apr. 5, 2019]
            
            
              § 721.11190
              Inorganic acids, metal salts, compds. with modified heteroaromatics, (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as inorganic acids, metal salts, compds. with modified heteroaromatics, (PMN P-16-483) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j). It is a significant new use to manufacture, process, or use the substance without the engineering controls described in the premanufacture notice to limit exposure to dust.
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=34.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [84 FR 13540, Apr. 5, 2019]
            
            
              § 721.11191
              Inorganic acids, metal salts, compds. with substituted aromatic heterocycle, (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as inorganic acids, metal salts, compds. with substituted aromatic heterocycle, (PMN P-16-484) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j). It is a significant new use to manufacture, process, or use the substance without the engineering controls described in the premanufacture to limit exposure to dust.
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=34.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [84 FR 13540, Apr. 5, 2019]
            
            
              § 721.11192
              Glucosyltransferase, International Union of Biochemistry and Molecular Biology Number: 2.4.1.5.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as glucosyltransferase, International Union of Biochemistry and Molecular Biology Number: 2.4.1.5 (PMN P-16-575, CAS No. 9032-14-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance in any manner that results in inhalation exposure.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 13540, Apr. 5, 2019]
               
            
            
              § 721.11193
              Alpha 1,3-polysaccharide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as alpha 1,3-polysaccharide (generic) (PMN P-16-581) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to use the substance other than as a polymer additive, paper coating component, composite component, or fiber additive. It is a significant new use to manufacture, process or use the PMN substance with particle size less than 10 micrometers.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 13540, Apr. 5, 2019]
            
            
              § 721.11194
              Alkene reaction and distillation by-products and residues (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkene reaction and distillation by-products and residues (PMN P-15-106) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iii), (a)(3), (4), and (5), (a)(6)(v) and (vi), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1) and (3), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible. For purposes of § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health (NIOSH) assigned protection factor (APF) of at least 10.

              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL is 2 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (ii), and (ix), (g)(2)(i), (ii), (iv), and (v) (use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 2 mg/m3), (g)(3)(ii), (g)(4) (do not release to water at concentrations that exceed 1 ppb), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q).
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=1.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11195
              Oxirane, 2-methyl-, polymer with oxirane, monobutyl ether, monoether with propylene oxide-2-[[3- (triethoxysilyl) propoxy] methyl]oxirane polymer.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2-methyl-, polymer with oxirane, monobutyl ether, monoether with propylene oxide-2-[[3- (triethoxysilyl) propoxy] methyl]oxirane polymer (PMN P-15-726, CAS No. 1644400-33-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(ii), (g)(2)(ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (ii) Industrial, commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance in any manner that generates a vapor, dust, mist, or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (f) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11196
              Aliphatic acrylate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aliphatic acrylate (PMN P-16-337) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified § 721.63(a)(1), (a)(2)(i), (iii), and (iv), (a)(3), (4), and (5), (a)(6)(v) and (vi) (particulate), (b) (concentration set at 0.1%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible. For purposes of § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health with assigned protection factor of at least 50.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e)(concentration set at 0.1%), (f), (g)(1)(i), (ii), (iv), (vii), and (ix), (g)(2)(i) through (v), (g)(3)(i) and (ii), (g)(4) (release restrictions apply), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=1.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11197
              Flue dust, glass-manufg. desulfurization. Definition: The dust produced from the flue gas exhaust cleaning of a glass manufacturing process using carbonate containing substances. It consists primarily of Na2S04, Na2CO3, and Na4(SO4)(CO3).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as flue dust, glass-manufg. desulfurization. Definition: The dust produced from the flue gas exhaust cleaning of a glass manufacturing process using carbonate containing substances. It consists primarily of Na2S04, Na2CO3, and Na4(SO4)(CO3) (PMN P-16-421, CAS No. 1916486-36-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been completely incorporated into a glass product.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (3), (4), and (5), (a)(6)(v) and (vi) (particulate), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible. For purposes of § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 50 or when the PMN substance is in a mixture at a concentration below 1.0 percent by weight, an APF of 10.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (f), (g)(1)(iii), (iv), (vi), and (ix) (cardiovascular effects), (a)(2)(i) through (v), and (a)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(h). It is a significant new use to modify the processes or uses described in the premanufacture notice such that occupational exposure is increased. It is a significant new use to manufacture the substance with an elemental composition different from that described in the PMN.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (d) and (f) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11198
              Organo-titanate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as organo-titanate (PMN P-16-600) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) and (3), (a)(6) (particulate), (b) (concentration set at 0.1%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1%), (f), (g)(1)(vii), (g)(2)(i) and (v), (g)(3)(ii), (g)(4)(iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to process or use the substance involving an application method that generates a vapor, mist, or aerosol.
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11199
              Dialkyl 7,10-dioxa, dithiahexadeca diene (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as dialkyl 7,10-dioxa, dithiahexadeca diene (PMN P-17-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), and (iv), (a)(3), (a)(6)(v) and (vi) (particulate), (b)(concentration set at 0.1%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1%), (f), (g)(1)(iv), (vi), (vii), and (ix) ((skin sensitization), (respiratory sensitization)), (g)(2)(i) through (iii) and (v), (g)(3)(i) and (ii), (g)(4)(i), and (g)(5). Alternative hazard warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g). It is a significant new use to manufacture, process, or use the substance involving an application method that generates a vapor, mist, dust, or aerosol.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=67.
              (b) Specific requirements. The provision of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11200
              Haloalkyl substituted carbomonocycle (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as haloalkyl substituted carbomonocycle (PMN P-17-49) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified § 721.63(a)(1), (a)(2)(i) through (iv), (a)(3), (4), (5), and (6) (particulate), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure where feasible. For purposes of § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health with assigned protection factor of at least 10.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (f), (g)(1)(ix) ((irritation) (sensitization) (liver toxicity) (mutagenicity)), (g)(2)(i) through (v), (g)(4)(i) and (iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (t). It is a significant new use to use the substance without the confidential engineering controls specified in the TSCA section 5(e) Order.
              (iv) Disposal. Requirements as specified in § 721.85(a)(1), (b)(1), and (c)(1).
              (v) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11201
              Amine- and hydroxy-functional acrylic polymer, neutralized (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as amine- and hydroxy-functional acrylic polymer, neutralized (PMN P-17-249) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been completely entrained in dried coating.
              (2) The significant new uses are:
              (i) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(ii), (g)(2)(ii), (g)(3)(ii), (g)(4)(i), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used. For purposes of § 721.63(g)(4)(i), do not release to water without pre-treatment of water releases at an onsite waste water treatment plant with at least 96% efficiency.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to use the substance without the confidential engineering controls specified in the TSCA section 5(e) Order. It is a significant new use to manufacture or use the substance with methods that generate a dust, spray, mist, or aerosol.
              (iii) Disposal. Requirements as specified in § 721.85(a)(1), (b)(1), and (c)(1).
              (iv) Release to water. It is a significant new use to release to water without pretreatment at an on-site wastewater treatment plant with at least 96% efficiency.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (f) through (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11202
              Amine- and hydroxy-functional acrylic polymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as amine- and hydroxy-functional acrylic polymer (PMN P-17-380) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been completely entrained in dried coating.
              (2) The significant new uses are:
              (i) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(ii), (g)(2)(ii), (g)(3)(ii), (g)(4)(i), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used. For purposes of § 721.63(g)(4)(i), do not release to water without pre-treatment of water releases at an onsite waste water treatment plant with at least 96% efficiency.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to use the substance without the confidential engineering controls specified in the TSCA section 5(e) Order. It is a significant new use to manufacture or use the substance with methods that generate a dust, spray, mist, or aerosol.
              (iii) Disposal. Requirements as specified in § 721.85(a)(1), (b)(1), and (c)(1).
              (iv) Release to water. It is a significant new use to release to water without pretreatment at an on-site wastewater treatment plant with at least 96% efficiency.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (f) through (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11203
              Hydroxy acrylic polymer, methanesulfonates (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hydroxy acrylic polymer, methanesulfonates (PMN P-17-381) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been completely entrained in dried coating.
              (2) The significant new uses are:
              
              (i) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(ii), (g)(2)(ii), (g)(3)(ii), (g)(4)(i), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used. For purposes of § 721.63(g)(4)(i), do not release to water without pre-treatment of water releases at an onsite waste water treatment plant with at least 96% efficiency.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to use the substance without the confidential engineering controls specified in the TSCA section 5(e) Order. It is a significant new use to manufacture or use the substance with methods that generate a dust, spray, mist, or aerosol.
              (iii) Disposal. Requirements as specified in § 721.85(a)(1), (b)(1), and (c)(1).
              (iv) Release to water. It is a significant new use to release to water without pretreatment at an on-site wastewater treatment plant with at least 96% efficiency.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (f) through (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11204
              Alkyl perfluorinated acryloyl ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl perfluorinated acryloyl ester (PMN P-17-270) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (t).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11205
              Poly(oxy-1,2-ethanediyl), .alpha.-(2-methyl-2- propen-1-yl)-.omega. -hydroxy-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as poly(oxy-1,2-ethanediyl), .alpha.-(2-methyl-2- propen-1-yl)-.omega. -hydroxy- (PMN P-17-271, CAS No. 31497-33-3) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substances after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(ii), (g)(2)(ii) and (iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to use the substance other than as a polymer intermediate. It is a significant new use to manufacture, process or use the substance in a manner that generates a vapor, mist, or aerosol, or that results in inhalation exposure.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (f) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11206
              Alkylidene dicarbomonocycle, polymer with halo-substituted heteromonocycle and disubstituted alkyl carbomonocycle alkenedioate alkylalkenoate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylidene dicarbomonocycle, polymer with halo-substituted heteromonocycle and disubstituted alkyl carbomonocycle alkenedioate alkylalkenoate (PMN P-17-304) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after it has been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified § 721.63(a)(1), (a)(2)(i), (a)(3), (a)(6)(v) and (vi) (particulate), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(ii) (skin sensitization), (g)(2)(i), (ii), and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to use the substance other than as an intermediate for thermoset plastic material. It is a significant new use to manufacture (includes importing) the substance to contain more than 0.1% residual isocyanate by weight.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11207
              Aluminum boron cobalt lithium nickel oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as aluminum boron cobalt lithium nickel oxide (PMN P-17-337, CAS No. 207803-51-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (ii), (a)(3)(i) and (ii), (a)(4) and (5), (b) (concentration set at 0.1%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible. For purposes of § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 1,000.

              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL 0.000092 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e), (concentration set at 0.1%), (f), (g)(1)(i) and (vii) (damage to the lung, kidney, and spleen), (g)(2)(i), (iii), and (iv), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used. For purposes of § 721.63(g), use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.000092 mg/m3, and avoid breathing substance in the dust form.
              (iii) Industrial, commercial, and consumer activities. It is a significant new use to manufacture the substance beyond two years. It is a significant new use to manufacture or process the substance at any facility unless all process air streams containing the substances pass through control technology such as a high-efficiency particulate air filter with a rated removal efficiency of at least 99.99%.
              (iv) Disposal. Requirements as specified in § 721.85(a)(2), (b)(2), and (c)(2). It is a significant new use to dispose of the substance by metal reclamation unless the person reclaiming metal containing the substance complies with this section. It is a significant new use to release the substance to air unless the chemical transfer and air ventilation processes specified in the TSCA section 5(e) Order are followed.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (j) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iv) of this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11208
              Aluminum boron cobalt lithium magnesium nickel oxide.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as aluminum boron cobalt lithium magnesium nickel oxide (PMN P-17-338, CAS No. 2087499-33-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (ii), (a)(3)(i) and (ii), (a)(4) and (5), (b) (concentration set at 0.1%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible. For purposes of § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 1,000.

              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL 0.000092 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e), (concentration set at 0.1%), (f), (g)(1)(i) and (vii) (damage to the lung, kidney, and spleen), (g)(2)(i), (iii), and (iv), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used. For purposes of § 721.63(g), use respiratory protection or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.000092 mg/m3, and avoid breathing substance in the dust form.
              (iii) Industrial, commercial, and consumer activities. It is a significant new use to manufacture the substance beyond two years. It is a significant new use to manufacture or process the substance at any facility unless all process air streams containing the substances pass through control technology such as a high-efficiency particulate air filter with a rated removal efficiency of at least 99.99%.
              (iv) Disposal. Requirements as specified in § 721.85(a)(2), (b)(2), and (c)(2). It is a significant new use to dispose of the substance by metal reclamation unless the person reclaiming metal containing the substance complies with this section. It is a significant new use to release the substance to air unless the chemical transfer and air ventilation processes specified in the TSCA section 5(e) Order are followed.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (j) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iv) of this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11209
              Heteropolycyclic-alkanol carbomonocycle- alkanesulfonate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as heteropolycyclic-alkanol carbomonocycle- alkanesulfonate (PMN P-17-343) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iii), (a)(3), (a)(6) (particulate), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (vi), and (ix) ((eye irritation), (systemic effects)), (g)(2)(i) through (iii) and (v), (g)(3)(i) and (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to manufacture, process or use the substance in a manner that results in inhalation exposure to a vapor, mist, dust or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725 (b)(1) apply to paragraph (a)(2)(iii) of this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11210
              (Substituted-dialkyl (C=1~7)silyl) alkanenitrile (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as (substituted-dialkyl (C=1~7)silyl) alkanenitrile (PMN P-17-354) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iii), (a)(3), (4), and (5), (a)(6)(v) and (vi) (particulate), (b)(concentration set at 1.0%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible. For purposes of § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health with assigned protection factor of at least 50.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(ii), (iv), (vi), and (ix) ((skin and eye irritation), (sensitization), (mutagenicity)), (g)(2)(i) through (v) (use eye protection), (g)(3)(i) and (ii), (g)(4)(i) and (iii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k).
              (iv) Disposal. Requirements as specified in § 721.85(a)(1), (b)(1), and (c)(1) (waste streams from use must be disposed of only by incineration with no less than 99.9% efficiency).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (j) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11211
              Substituted heteromonocycle, polymer with diisocyanato alkane and alkanediol, substituted heteromonocycle homopolymer ester with substituted alkylacrylate; blocked (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted heteromonocycle, polymer with diisocyanato alkane and alkanediol, substituted heteromonocycle homopolymer ester with substituted alkylacrylate- blocked (PMN P-17-361) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (a)(3), (4), and (5), (a)(6)(v) and (vi) (particulate), (b) (concentration set at 0.1%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible. For purposes of § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health with assigned protection factor (APF) of at least 50 or an APF of at least 1,000 if spray applied.
              
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1%), (f), (g)(1)(i), (vii), and (ix) ((sensitization), (systemic effects)), (g)(2)(i) through (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to manufacture the substance containing greater than 0.25% residual isocyanate or an average molecular weight less than 2,280 daltons. It is a significant new use to use the substance other than as a dual-cure adhesion coating or barrier.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11212
              Glycolipids, sophorose-contg., candida bombicola-fermented, from C16-18 and C18-unsatd. glycerides and D-glucose, hydrolyzed, sodium salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as glycolipids, sophorose-contg., candida bombicola-fermented, from C16-18 and C18-unsatd. glycerides and D-glucose, hydrolyzed, sodium salts (PMN P-17-401, CAS No. 2102535-74-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iii), (a)(3) and (a)(6)(v) and (vi) (particulate), (b)(concentration set at 1.0%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i) and (ii) (eye irritation), (g)(2)(i) through (iii) and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to manufacture, process, or use the substance for consumer use or for commercial uses that could introduce the substance into a consumer setting. It is a significant new use to manufacture, process, or use the substance in any manner that results in generation of a vapor, dust, mist or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11213
              Glycolipids, sophorose-contg., candida bombicola-fermented, from C16-18 and C18-unsatd. glycerides and D-glucose, hydrolyzed, potassium salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as glycolipids, sophorose-contg., Candida bombicola-fermented, from C16-18 and C18-unsatd. glycerides and D-glucose, hydrolyzed, sodium salts (PMN P-17-402, CAS No. 2102536-64-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iii), (a)(3), (a)(6)(v) and (vi) (particulate), (b)(concentration set at 1.0%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i) and (ii) (eye irritation), (g)(2)(i) through (iii) and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to manufacture, process, or use the substance for consumer use or for commercial uses that could introduce the substance into a consumer setting. It is a significant new use to manufacture, process, or use the substance in any manner that results in generation of a vapor, dust, mist or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11214
              2-Propenoic acid, 2- methyl-, 2-(2-butoxyethoxy) ethyl ester, polymer with 1,3-butadiene and 2-propenenitrile.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-propenoic acid, 2-methyl-, 2-(2-butoxyethoxy) ethyl ester, polymer with 1,3-butadiene and 2-propenenitrile (PMN P-17-404, CAS No. 2058302-39-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance in any manner that results in the generation of spray, mist, aerosol, or respirable particles.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11215
              Halogenated benzoic acid ethyl ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically in table 1 of this section are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
                Table 1 of § 721.11215—Halogenated Benzoic Acid Ethyl Esters
                
                  PMN No.
                  Chemical name(generic)
                  
                
                
                  P-17-405
                  Halogenated benzoic acid ethyl ester.
                
                
                  P-17-406
                  Halogenated benzoic acid ethyl ester.
                
                
                  P-17-407
                  Halogenated benzoic acid ethyl ester.
                
                
                  P-17-408
                  Halogenated benzoic acid ethyl ester.
                
                
                  P-17-409
                  Halogenated benzoic acid ethyl ester.
                
                
                  P-17-410
                  Halogenated benzoic acid ethyl ester.
                
                
                  P-17-411
                  Halogenated benzoic acid ethyl ester.
                
                
                  P-17-412
                  Halogenated benzoic acid ethyl ester.
                
                
                  P-17-423
                  Halogenated benzoic acid ethyl ester.
                
              
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iv), (a)(3), (a)(4) and (a)(6)(v) and (vi) (particulate), (b)(concentration set at 1.0%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q) and (t). It is a significant new use to use the substances other than for oil and gas well performance. It is a significant new use to manufacture or process the substances without the engineering controls specified in the TSCA section 5(e) Order. It is a significant new use to exceed the kilograms per day limit specified in the TSCA section 5(e) Order of the substances handled at processing and use sites.
              (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=8.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11216
              Halogenated benzoic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically in the table 1 of this section are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
                Table 1 of § 721.11216—Halogenated benzoic acids
                
                  PMN No.
                  Chemical name(generic)
                  
                
                
                  P-17-414
                  Halogenated benzoic acid.
                
                
                  P-17-415
                  Halogenated benzoic acid.
                
                
                  P-17-416
                  Halogenated benzoic acid.
                
                
                  P-17-417
                  Halogenated benzoic acid.
                
                
                  P-17-418
                  Halogenated benzoic acid.
                
                
                  P-17-420
                  Halogenated benzoic acid.
                
                
                  P-17-421
                  Halogenated benzoic acid.
                
                
                  P-17-422
                  Halogenated benzoic acid.
                
                
                  P-17-441
                  Halogenated sodium benzoate.
                
                
                  P-17-442
                  Halogenated sodium benzoate.
                
                
                  P-17-444
                  Halogenated sodium benzoate.
                
                
                  P-17-445
                  Halogenated sodium benzoate.
                
                
                  P-17-446
                  Halogenated sodium benzoate.
                
                
                  P-17-447
                  Halogenated sodium benzoate.
                
                
                  P-17-448
                  Halogenated sodium benzoate.
                
                
                  P-17-449
                  Halogenated sodium benzoate.
                
                
                  P-17-450
                  Halogenated benzoic acid.
                
              
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iv), (a)(3), (4), and (5), (a)(6)(v) and (vi) (particulate), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible. For purposes of § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health with assigned protection factor of at least 50, and respirators are only required for P-17-414 to P-17-418, P-17-420 to P-17-422, and P-17-450.

              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for the substances. The NCEL is 0.0184 mg/m3 as an 8-hour time weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i) through (iv), (vi), and (ix), (g)(2)(i) through (iii), (v), and (iv), (g)(3)(i) and (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used. For purposes of § 721.63(g)(2), use respiratory protection or maintain workplace airborne concentration at or below an 8-hour time-weighted average of 0.0184 mg/m3, and the statement is only required for P-17-414 to P-17-418, P-17-420 to P-17-422, and P-17-450.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q) and (t). It is a significant new use to use the substances other than for monitoring well performance. It is a significant new use to manufacture or process the substances without the engineering controls specified in the TSCA section 5(e) Order. It is a significant new use to exceed the kilograms per day limit specified in the TSCA section 5(e) Order of the substances handled at processing and use sites. It is a significant new use to use P-17-441 to 442 and P-17-444 to P-17-449 other than in a liquid formulation.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=460.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725 (b)(1) apply to paragraph (a)(2)(iii) of this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11217
              Certain halogenated sodium benzoate salts.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances listed in table 1 of this section are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              
                Table 1 of § 721.11217—Halogenated Sodium Benzoate Salts
                
                  PMN No.
                  CAS No.
                  Chemical name
                
                
                  P-17-424
                  1708942-16-8
                  Benzoic acid, 2-chloro-3-methyl-, sodium salt (1:1).
                
                
                  P-17-425
                  1708942-17-9
                  Benzoic acid, 3-chloro-2-methyl-, sodium salt (1:1).
                
                
                  P-17-426
                  1708942-15-7
                  Benzoic acid, 3-chloro-4-methyl-, sodium salt (1:1).
                
                
                  P-17-427
                  118537-88-5
                  Benzoic acid, 2-chloro-5-methyl-, sodium salt (1:1).
                
                
                  P-17-428
                  203261-42-1
                  Benzoic acid, 4-chloro-2-methyl-, sodium salt (1:1).
                
                
                  P-17-429
                  1708942-24-8
                  Benzoic acid, 3-fluoro-2-methyl-, sodium salt (1:1).
                
                
                  P-17-430
                  1805805-74-6
                  Benzoic acid, 3-fluoro-4-methyl-, sodium salt (1:1).
                
                
                  P-17-431
                  1708942-23-7
                  Benzoic acid, 4-fluoro-2-methyl-, sodium salt (1:1).
                
                
                  P-17-432
                  1708942-19-1
                  Benzoic acid, 2-fluoro-4-methyl-, sodium salt (1:1).
                
                
                  P-17-433
                  1708942-18-0
                  Benzoic acid, 2-fluoro-3-methyl-, sodium salt (1:1).
                
                
                  P-17-435
                  1701446-41-4
                  Benzoic acid, 2-fluoro-3-(trifluoromethyl)-, sodium salt (1:1).
                
                
                  P-17-436
                  1708942-20-4
                  Benzoic acid, 2-fluoro-4-(trifluoromethyl)-, sodium salt (1:1).
                
                
                  P-17-437
                  1708942-21-5
                  Benzoic acid, 2-fluoro-6-(trifluoromethyl)-, sodium salt (1:1).
                
                
                  P-17-438
                  1535169-59-5
                  Benzoic acid, 3-fluoro-5-(trifluoromethyl)-, sodium salt (1:1).
                
                
                  P-17-439
                  1701446-39-0
                  Benzoic acid, 4-fluoro-3-(trifluoromethyl)-, sodium salt (1:1).
                
                
                  P-17-440
                  1708942-22-6
                  Benzoic acid, 4-fluoro-2-(trifluoromethyl)-, sodium salt (1:1).
                
              
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iv), (a)(3) and (a)(6)(v) and (vi) (particulate), (b)(concentration set at 1.0%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (iii), (iv), (vi), and (ix), (g)(2)(i) through (iii) and (v), (g)(3)(i) and (ii), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to handle at a processing or use site more than 50 kilograms per day per site in aggregate of the PMN substances for solid formulations that generate a dust. It is a significant new use to use the substances other than as tracers in aqueous solution, in solid blends with polymers, or in a solid proppant bead forms to measure flow in deep oil-bearing or gas-bearing strata.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=300.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11218
              Benzoic acid, 2, 3, 6-trifluoro, sodium salt (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as benzoic acid, 2, 3, 6-trifluoro, sodium salt (1:1) (PMNs P-17-434 and P-17-443, CAS No. 1803845-07-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i) and (iv), (a)(3) and (a)(6)(v) and (vi) (particulate), (b)(concentration set at 1.0%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (iii), (iv), (vi), and (ix), (g)(2)(i) through (iii) and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(q). It is a significant new use to manufacture the substance other than in a liquid formulation and without the confidential engineering controls specified in the TSCA section 5(e) Order for P-17-443. It is a significant new use new use to use the substance other than as a tracer in aqueous solution, a solid blend with polymer, or a solid proppant bead form to measure flow in deep oil-bearing or gas-bearing strata or for the confidential use specified in the Order for P-17-443.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b)
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725 (b)(1) apply to paragraph (a)(2)(iii) of this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11219
              Fatty acids, diesters with dihydroxyalkane, fatty acids, esters with dihydroxyalkane (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as fatty acids, diesters with dihydroxyalkane, fatty acids, esters with dihydroxyalkane (PMN P-18-3, chemical A and P-18-3, chemical B) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substances after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), and (iv), (a)(3) and (a)(6)(v) and (vi) (particulate), (b)(concentration set at 1.0%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1) (skin and eye irritation and sensitization), (g)(2)(i) through (iii), and (v), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (h) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11220
              Substituted carbomonocycle, polymer with halo substituted heteromonocycle and polyoxyalkylene polymer with alkylenebis [isocyanatocarbomonocycle] bis (carbomonocycledicarboxylate), reaction products with alkylamines, hydrolyzed (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted carbomonocycle, polymer with halo substituted heteromonocycle and polyoxyalkylene polymer with alkylenebis [isocyanatocarbomonocycle] bis (carbomonocycledicarboxylate), reaction products with alkylamines, hydrolyzed (PMN P-18-22) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (a)(2)(i), (iii), and (iv), (a)(3), (4), (5), and (6) (particulate), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible. For purposes of § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health with assigned protection factor of at least 50.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (f), (g)(1)(ii) (irritation to skin, eyes, lungs, and mucous membranes), (g)(2)(i) through (v) (avoid eye contact), and (g)(5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to use the substance other than as primer coating used for corrosion protection. It is a significant new use to import the substance with an average molecular weight greater less than 1026 daltons, and with low weight fractions greater than 15.3% less than 500 daltons and 25% less than 1000 daltons.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 1109, Jan. 9, 2020]
            
            
              § 721.11221
              Fatty acids, C16 and C18-unsatd., Me esters, chlorinated.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as fatty acids, C16 and C18-unsatd., Me esters, chlorinated (PMN P-15-353, CAS No. 1642303-17-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to manufacture the substance beyond three years.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11222
              Chlorinated complex esters (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as chlorinated complex esters (PMN P-15-433) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to manufacture the substance beyond three years.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11223
              Sodium branched chain alkyl hydroxyl and branched chain alkenyl sulfonates (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as sodium branched chain alkyl hydroxyl and branched chain alkenyl sulfonates (PMN P-16-186) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i) and (iv), (3), (6)(v) and (vi) (particulate), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72 (a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (ii) and (ix) (eye irritation), (2)(i) and (v) (eye protection), (4)(i) through (iii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to manufacture, process or use of the substance in a manner that results in inhalation exposure to vapor, dust, spray, mist, or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11224
              Spiro tetrafluoroborate (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as spiro tetrafluoroborate (PMN P-16-207) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) through (5) and (6) (particulate), (b)(concentration set at 1.0%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible. For § 721.63(a)(5), respirators must provide a NIOSH assigned protection factor of at least 1000.
              (A) As an alternative to the respirator requirements in paragraph (a)(2)(i) of this section, a manufacturer or processor may choose to follow the new chemical exposure limit (NCEL) provision listed in the TSCA section 5(e) Order for this substance. The NCEL is 0.2 mg/m3 as an 8-hour time-weighted average. Persons who wish to pursue NCELs as an alternative to § 721.63 respirator requirements may request to do so under § 721.30. Persons whose § 721.30 requests to use the NCELs approach are approved by EPA will be required to follow NCELs provisions comparable to those contained in the corresponding TSCA section 5(e) Order.
              (B) [Reserved]
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(iv) and (ix), (2)(i) through (iv) and (v), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used. For § 721.72(g)(2)(iv), use respiratory protection, or maintain workplace airborne concentrations at or below an 8-hour time-weighted average of 0.2 mg/m3.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (k), and (q).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              
              § 721.11225
              2-Pyridinecarboxylic acid, 6-(4-chloro-2-fluoro- 3- methoxyphenyl)-4, 5-difluoro-, phenylmethyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-pyridinecarboxylic acid, 6-(4-chloro-2- fluoro-3- methoxyphenyl)-4, 5-difluoro-, phenylmethyl ester (PMN P-16-246, CAS No. 1391033-38-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i) and (iv), (3) through (6)(i) and (ii), (v) and (vi), (b) (concentration set at 0.1%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. For § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 50.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1%), (f), (g)(1)(i) and (ii), (iv), (vi), (vii) and (ix), (2)(i) through (v), (3)(i) and (ii), (4)(iii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to manufacture the substance beyond nine months.
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11226
              2-Pyridinecarboxylic acid, 4-amino-6- (4-chloro-2-fluoro-3- methoxyphenyl)-5- fluoro-, phenylmethyl ester, hydrochloride (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-pyridinecarboxylic acid, 4-amino-6- (4-chloro-2-fluoro-3- methoxyphenyl)-5-fluoro-, phenylmethyl ester, hydrochloride (1:1) (PMN P-16-516; CAS No. 2173150-90-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i) and (iv), (3) through (6)(i) and (ii), (v) and (vi), (b) (concentration set at 0.1%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. For § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 50.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set 0.1%), (f), (g)(1)(i) and (ii), (iv), (vi), (vii) and (ix), (2)(i) through (v), (3)(i) and (ii), (4)(iii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80 (k). It is a significant new use to manufacture the substance beyond nine months.
              (iv) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11227
              1,2,4-Benzenetricarboxylic acid, 1,2,4-trinonyl ester.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2,4-benzenetricarboxylic acid, 1,2,4-trinonyl ester (PMNs P-16-271 and P-16-450, CAS No. 35415-27-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been incorporated into a polymer matrix.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) through (3) and (6) (particulate), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (iv), (vi) and (ix), (2)(i) and (v), and (4)(i) through (iii) and (v). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (p) (1,750,000 kilograms). It is a significant new use to use the substance other than as a plasticizer in wire and cable insulation.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11228
              Aliphatic polyamines, polymers with bisphenol A and epichlorohydrin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aliphatic polyamines, polymers with bisphenol A and epichlorohydrin (PMN P-16-388) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i) and (iii), (3) and (6)(v) and (vi) (particulate), (b) (concentration set at 1.0%) and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i) ((mucous membrane irritation), (lung irritation), (eye irritation)), (2)(i) (use gloves and eye protection), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k) and (o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11229
              Epoxy-amine adduct, methanesulfonates (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as epoxy-amine adduct, methanesulfonates (PMNs P-16-489, P-16-490, and P-16-491) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(ii), (2)(ii), (3)(i) and (ii), and (5). Alternative hazard and warning statement that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (ii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o). It is a significant new use to manufacture, process, or use the substances resulting in inhalation exposure to vapor, mist, or aerosols.
              (iii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=208 ppb.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125 (a) through (c), (f) through (h), (i), and (k) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11230
              Modified ethylene-vinyl alcohol copolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (2) The chemical substance identified generically as modified ethylene-vinyl alcohol copolymer (PMN P-16-509) is subject to reporting under this section for the significant new use described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance with particle size less than 50 microns.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11231
              Cashew, nutshell liq., polymer with acid and halohydrin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as cashew, nutshell liq., polymer with acid and halohydrin (PMN P-16-546) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i) and (iv), (3) through (6)(v) and (vi) (particulate), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63 (a)(1) and (4) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. For § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health assigned protection factor (APF) of at least 50, or an APF of 1000 where the PMN substance has a use involving an application method that generates vapor, mist or aerosol.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (f), (g)(1) ((skin sensitization), (respiratory sensitization)), (2)(i) through (v), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11232
              Pentaerythritol ester of mixed linear and branched carboxylic acids (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as pentaerythritol ester of mixed linear and branched carboxylic acids (PMN P-16-589) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (3) and (6) (particulate), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonable likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g. enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposures, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(iv) through (vi) and (ix), (2)(i) through (v), (4) (minimize release to water), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(k). It is a significant new use to manufacture or process this substance in any manner that results in inhalation exposure.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4) and (b)(4), where N=330 ppb.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              
              § 721.11233
              Cashew nut shell liquid, branched polyester-polyether polyol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as cashew nut shell liquid, branched polyester-polyether polyol (PMN P-17-116) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i), (3) and (6) (particulate), (b) (concentration set at 0.1%) and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Hazard communication: Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1%), (f), (g)(1) (sensitization), (2)(i) and (v), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), (p) (65,000 kg), and (y)(1). It is a significant new use to manufacture the PMN substance with greater than 0.1% weight residual cashew nut oil.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11234
              Methylene diphenyl diisocyanate terminated polyurethane resin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as methylene diphenyl diisocyanate terminated polyurethane resin (PMN P-17-121) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i), (iii) and (iv), (3) through (5) and (6)(v) and (vi) (particulate), (b) (concentration set at 1.0%) and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. For § 721.63(a)(5), respirators must provide NIOSH assigned protection factor of at least 50.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i) and (ii) (asthma), (2)(i) through (v), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance for consumer use or for commercial uses that could introduce the substance into a consumer setting. It is a significant new use to manufacture the substance without conducting medical surveillance as specified in the Order. It is a significant new use to use the substance in a spray application that results in inhalation exposure to a vapor, dust, mist, spray, or aerosol.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11235
              2-Furancarboxylic acid, tetrahydro-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 2-furancarboxylic acid, tetrahydro- (PMN P-17-328, CAS No. 16874-33-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i), (iii) and (iv), (3) through (5) and (6)(v) and (vi) (particulate), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. For § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 50.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(vi) ((severe eye irritation), (blood effects), (immunotoxicity)), (2)(i) through (iii) and (v) (eye protection), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11236
              Heteromonocycle, homopolymer, alkyl substituted carbamate, alkyl ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substances identified generically as heteromonocycle, homopolymer, alkyl substituted carbamate, alkyl ester (PMN P-17-373 chemical A and P-17-373 chemical B) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i), (3) through (5) and (6)(v) and (vi) (particulate), (b) (concentration set at 0.1%) and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. For § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 50.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1%), (f), (g)(1)(i), (vii) and (ix) ((sensitization), (systemic effects)), (2)(i) through (iii) and (v), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to manufacture the substances unless the number average molecular weight is greater than or equal to 1000 Daltons. It is a significant new use to use the substances other than as an ultraviolet curable coating resin.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66604, Dec. 5, 2019, as amended at 85 FR 10617, Feb. 25, 2020]
            
            
              § 721.11237
              Polysiloxanes, di alkyl, substituted alkyl group terminated, alkoxylated, reaction products with alkanoic acid, isocyanate substituted-alkyl carbomonocycle and polyol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polysiloxanes, di alkyl, substituted alkyl group terminated, alkoxylated, reaction products with alkanoic acid, isocyanate substituted alkyl carbomonocycle and polyol (PMN P-17-374) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the PMN substance after they have been completely reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i), (3) through (5) and (6)(v) and (vi) (particulate), (b) (concentration set at 0.1%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures.) shall be considered and implemented to prevent exposure, where feasible. For § 721.63(a)(5), respirators must provide a NIOSH assigned protection factor of at least 50.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1%), (f), (g)(1)(i), (vii) and (ix) ((sensitization), (systemic effects)), (2)(i) through (iii) and (v), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to import the substance with more than 0.1% residual isocyanate. It is a significant new use to import the substance at a number average molecular weight less than 1000 Daltons. It is a significant new use to use the substance other than as an ultraviolet curable coating resin.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4), where N=110.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66604, Dec. 5, 2019, as amended at 85 FR 10617, Feb. 25, 2020]
            
            
              § 721.11238
              Substituted carbomonocycle, polymer with substituted heteromonocycle and substituted polyalkylene glycol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted carbomonocycle, polymer with substituted heteromonocycle and substituted polyalkylene glycol (PMN P-18-17) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i), (iii) and (iv), (3) through (6) (particulate), (b) (concentration set at 0.1%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. For § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 1000.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1%), (f), (g)(1)(i) through (vii) and (ix) (irritation to eyes, lungs, and mucus membranes), (2)(i) through (v) (avoid eye contact), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f), It is a significant new use to import the substance if the average molecular weight is less than or equal to 1000 Daltons, more than 10% is less than 500 Daltons, or more than 25% is less than 1000 Daltons. It is a significant new use to use the substance other than for primer coating for corrosion protection.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11239
              Alkanedioic acid, polymers with alkanoic acid-dipentaerythritol reaction products, substituted alkanedioc acid, substituted alkanoic acid, isocyanato- (isocyanatoalkyl)-alkyl substituted carbomonocycle and alkyl substituted alkanediol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkanedioic acid, polymers with alkanoic acid-dipentaerythritol reaction products, substituted alkanedioc acid, substituted alkanoic acid, isocyanato- (isocyanatoalkyl)-alkyl substituted carbomonocycle and alkyl substituted alkanediol (PMN P-18-40) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i), (iii) and (iv), (3) through (6) (particulate), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. For § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 1000.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (f), (g)(1)(i), (vii) and (ix) ((irritation to eyes, lungs, and mucous membranes), (dermal sensitization), (respiratory sensitization)), (2)(i) through (v), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to import the substance if the number average molecular weight is less than or equal to 1000 Daltons or greater than 20% of the acid moiety. It is a significant new use to use the substance other than as a binder for ultraviolet curable coating resins.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11240
              Substituted carbomonocycle, polymer with diisocyanatoalkane, substituted alkylacrylate blocked (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted carbomonocycle, polymer with diisocyanatoalkane, substituted alkylacrylate blocked (PMN P-18-46) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i), (iii) and (iv), (3) through (6) (particulate), (b)(concentration set at 0.1%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. For § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 1000).
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 0.1%), (f), (g)(1)(i), (iv), (v), (vii) and (ix) ((irritation to eyes, lungs, and mucus membranes), (dermal and respiratory sensitization)), (2)(i) through (v) (avoid eye contact), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to import the substance if the average molecular weight is less than or equal to 1,390 Daltons, more than 11% is less than 500 Daltons, or more than 30% is less than 1,000 Daltons. It is a significant new use to use the substance other than as an ultraviolet curable resin.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11241
              1,2-Ethanediol, 1,2-dibenzoate.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2-Ethanediol, 1,2-dibenzoate (PMN P-18-47, CAS No. 94-49-5) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been completely entrained in a polymer matrix.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1) through (5) and (6)(v) and (vi) (particulate), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. For § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 25.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(iii), (iv), (vi), (viii) and (ix) (blood effects), (2)(i) and (ii), (iv) and (v), (3)(i) and (ii), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to use the substance other than as a phlegmatizer (stabilizer for compounds susceptible to detonation) for peroxides for use with polyester and vinyl ester resins as well as with curable unsaturated polyester and methacrylic resins.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4), where N=10.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11242
              Alkenoic acid, reaction products with [oxybis(alkylene)]bis[(substituted alkyl)-alkanediol], polymers with isocyanatoalkane and substituted alkanoic acid, substituted monoacrylate alkanoate-blocked (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkenoic acid, reaction products with [oxybis(alkylene)]bis[(substituted alkyl)-alkanediol], polymers with isocyanatoalkane and substituted alkanoic acid, substituted monoacrylate alkanoate-blocked (PMN P-18-51) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i), (iii) and (iv), (3) through (5), and (6) (particulate), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. For § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health assigned protection factor of at least 1000.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (f), (g)(1)(i) and (ix) ((irritation to eyes, lungs, and mucous membranes), (dermal sensitization), (respiratory sensitization)), (2)(i) through (v) (avoid eye contact), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to use the substance other than as a waterborne ultraviolet curable coating resin binder for inkjet, ink, or overprint varnish. It is a significant new use to import the substance with greater than 24% of the branched alkyl acid moiety content. It is a significant new use to import the substance with greater than 0.1% isocyanate content.
              (iv) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=660.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              
              § 721.11243
              Aromatic dicarboxylic acid, compound with alkane diamines, polymer with alkane diamine and dicarboxylic acid (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic dicarboxylic acid, compound with alkane diamines, polymer with alkane diamine and dicarboxylic acid (PMN P-18-71) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture the substance with particle size less than 10 microns.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11244
              Aromatic dicarboxylic acid, compound with alkyl diamines, homopolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic dicarboxylic acid, compound with alkyl diamines, homopolymer (PMN P-18-79) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new use is:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture the substance with particle size less than 10 microns.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this significant new use rule.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11245
              Aspartic acid, tallow modified diester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aspartic acid, tallow modified diester (PMN P-18-82) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i) and (iii), and (3), (b) (concentration set at 1.0%), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1), engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (e) (concentration set at 1.0%), (f), (g)(1)(i), (ii) and (iv), (2)(i), (ii) and (v), (3)(i) and (ii), (4)(iii) (above concentration of 1 part per billion (ppb), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g). It is a significant new use to manufacture, process, or use the substance that results in inhalation exposure. It is a significant new use to manufacture, process and use the substance other than as stated in the PMN.
              (iv) Disposal. Residuals must be recycled back into the process as stated in the PMN.
              
              (v) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), (c)(4), where N=1.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraphs (a)(2)(iii) and (iv) of this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11246
              Substituted alkanediol, polymer with heteromonocycles, alkenoate, metal complexes (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as substituted alkanediol, polymer with heteromonocycles, alkenoate, metal complexes (PMN P-18-130) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section. The requirements of this section do not apply to quantities of the substance after they have been reacted (cured).
              (2) The significant new uses are:
              (i) Protection in the workplace. Requirements as specified in § 721.63(a)(1), (2)(i) and (iii), (3) through (5) and (6)(v) and (vi) (particulate), and (c). When determining which persons are reasonably likely to be exposed as required for § 721.63(a)(1) and (4) engineering control measures (e.g., enclosure or confinement of the operation, general and local ventilation) or administrative control measures (e.g., workplace policies and procedures) shall be considered and implemented to prevent exposure, where feasible. For § 721.63(a)(5), respirators must provide a National Institute for Occupational Safety and Health assigned protection factor (APF) of at least 50, or if spray applied an APF of 1000.
              (ii) Hazard communication. Requirements as specified in § 721.72(a) through (d), (f), (g)(1)(i) ((sensitization), (mutagenicity)), (2)(i) through (v), and (5). Alternative hazard and warning statements that meet the criteria of the Globally Harmonized System and OSHA Hazard Communication Standard may be used.
              (iii) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to use the substance other than as an adhesion promoter for industrial applications.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [84 FR 66604, Dec. 5, 2019]
            
            
              § 721.11247
              Organic salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as organic salt (P-14-482) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j). It is a significant new use to manufacture, process or use the substance in any manner that results in inhalation exposures. It is a significant new use to exceed the confidential annual production volume stated in the PMN.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) though (c) and (i), are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section
              [85 FR 15957, Mar. 20, 2020]
            
            
              § 721.11248
              1,2-Cyclohexane dicarboxylic acid, 1-(phenylmethyl) ester, ester with 2,2,4-trimethyl-1, 3-pentanediol mono(2-methylpropanoate).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as 1,2-Cyclohexane dicarboxyliccyclo hexanedicarboxylic acid, 1-(phenylmethyl) ester, ester with 2,2,4-trimethyl-1,3-pentanediol mono(2-methylpropanoate) (P-16-422, CAS No. 1661012-65-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to use the substance involving an application method that results in inhalation exposures. It is a significant new use to release a manufacturing, processing, or use stream associated with any use of the substance, other than releases from the confidential polymer additive use described in the PMN, into the waters of the United States exceeding a surface water concentration of 12 part per billion (ppb) using the methods described in § 721.91.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers, including importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [85 FR 15957, Mar. 20, 2020]
            
            
              § 721.11249
              Alkylaminium-trialkyl-2-[(2-methyl-1-oxo- 2-propen-1-yl)oxy]-, halide (1:1), polymer with alpha-(2-methyl-1-oxo- 2-propen-1-yl)- omega-alkoxypoly (oxy-1,2-alkanediyl) (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylaminium-trialkyl-2-[(2-methyl-1-oxo- 2-propen-1-yl)oxy]-, halide (1:1), polymer with alpha-(2-methyl-1-oxo- 2-propen-1-yl)- omega-alkoxypoly (oxy-1,2-alkanediyl) (PMN P-17-152) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance in any manner that results in inhalation exposure. It is a significant new use to manufacture or process the substance as a powder or solid.
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=1.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers, including importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 15957, Mar. 20, 2020]
            
            
              § 721.11250
              Substituted carboxylic acid, polymer with 2,4-diisocyanato- 1-methylbenzene, hexanedioic acid, alpha-hydro-omega- hydroxypoly[oxy (methyl-1,2-ethanediyl)], 1,1'-methylenebis [4-isocyanatobenzene], 2,2'-oxybis[ethanol], 1,1'-oxybis[2-propanol] and 1,2-propanediol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance generically identified as substituted carboxylic acid, polymer with 2,4-diisocyanato- 1-methylbenzene, hexanedioic acid, alpha-hydro- omega-hydroxypoly[oxy (methyl-1,2-ethanediyl)], 1,1′-methylenebis [4-isocyanatobenzene], 2,2′-oxybis[ethanol], 1,1′-oxybis[2-propanol] and 1,2-propanediol) (PMN P-17-239) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o). It is a significant new use to use the substance involving spray application that results in inhalation exposures. It is a significant new use to manufacture (includes importing) the substance to contain more than 20% residual isocyanate by weight.
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=33.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers, including importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 15957, Mar. 20, 2020]
            
            
              § 721.11251
              Unsaturated polyfluoro ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as unsaturated polyfluoro ester (P-17-245) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) Disposal. It is a significant new use to dispose of the substance and any waste streams containing the substance or its constituent breakdown products other than by sending them via a hazardous waste transporter to a hazardous waste incinerator permitted under the Resource Conservation and Recovery Act (RCRA) or an authorized state hazardous waste program.
              (iii) Release to water. Requirements as specified in § 721.90(a)(1), (b)(1), and (c)(1).
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) through (k) are applicable to manufacturers, including importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(ii) of this section.
              [85 FR 15957, Mar. 20, 2020]
            
            
              § 721.11252
              Acetic acid, 2-(2-butoxyethoxy)-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as acetic acid, 2-(2-butoxyethoxy)- (PMN P-18-48, CAS No. 82941-26-2) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to use the substance other than as emulsifier for metal working fluid.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, including importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 15957, Mar. 20, 2020]
            
            
              § 721.11253
              Sulfuric acid, ammonium salt (1:?).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as sulfuric acid, ammonium salt (1:?) (PMN P-18-73, CAS No. 10043-02-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j). It is a significant new use to use the substance other than a Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) inert ingredient, an anti-scalant, a chlorine stabilizer, or the additional confidential uses described in the PMN.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) thru (c) and (i), are applicable to manufacturers, including importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(iii) of this section.
              [85 FR 15957, Mar. 20, 2020]
            
            
              § 721.11254
              Alkylamide, polymer with alkylamine, formaldehyde, and polycyanamide, alkyl acid salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylamide, polymer with alkylamine, formaldehyde, and polycyanamide, alkyl acid salt (PMN P-18-122) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to release a manufacturing, processing, or use stream associated with any use of the substances, other than the confidential chemical intermediate use described in the premanufacture notices, into the waters of the United States exceeding a surface water concentration of 1 part per billion (ppb) using the methods described in § 721.91.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers, including importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 15957, Mar. 20, 2020]
            
            
              § 721.11255
              Cashew nutshell liquid, polymer with diisocyanatoalkane, substituted-polyoxyalkyldiol and polyether polyol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as cashew nutshell liquid, polymer with diisocyanatoalkane, substituted-polyoxyalkyldiol and polyether polyol (PMN P-18-162) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture (including import) in a form other that as a paste.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, including importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 15957, Mar. 20, 2020]
            
            
              § 721.11256
              Silane, ethenyltrimethoxy-, polymer with ethene and 1-propene.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as silane, ethenyltrimethoxy-, polymer with ethene and 1-propene (P-18-222) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture, process, or use the substance for uses other than as a reactive polymer for use in adhesive applications.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, including importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 15957, Mar. 20, 2020]
            
            
              § 721.11257
              Hydrogenated fatty acid dimers, polymers with 1,1'-methylenebis [4-isocyanatobenzene], polypropylene glycol, polypropylene glycol ether with trimethylolpropane (3:1), and 1,3-propanediol, polypropylene glycol monomethacrylate- blocked (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hydrogenated fatty acid dimers, polymers with 1,1'-methylenebis [4-isocyanatobenzene], polypropylene glycol, polypropylene glycol ether with trimethylolpropane (3:1), and 1,3-propanediol, polypropylene glycol monomethacrylate- blocked (P-19-10) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to use the substance involving an application method that results in inhalation exposures.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), and (i) are applicable to manufacturers, including importers, and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 15957, Mar. 20, 2020]
            
            
              § 721.11258
              Amino-silane (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as amino-silane (PMN P-16-425) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(g).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) though (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 22592, Apr. 23, 2020]
            
            
              § 721.11260
              Acetic acid, 2-oxo-, sodium salt (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as acetic acid, 2-oxo-, sodium salt (1:1) (PMN P-18-125, CAS No. 2706-75-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to manufacture, process, or use the substance in an application that generates a mist, spray, vapor, or aerosol.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 22592, Apr. 23, 2020]
            
            
              § 721.11261
              Branched alkenyl acid, alkyl ester, homopolymer (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as branched alkenyl acid, alkyl ester, homopolymer (PMN P-18-228) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j). It is a significant new use to manufacture, process or use the substance in any manner that results in inhalation exposures.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 22592, Apr. 23, 2020]
            
            
              § 721.11262
              Alkenoic acid, reaction products with bis substituted alkane and ether polyol (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkenoic acid, reaction products with bis substituted alkane and ether polyol (PMN P-18-234) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to use the substance involving spray application that results in inhalation exposures.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 22592, Apr. 23, 2020]
            
            
              § 721.11263
              Ethanol, 2-butoxy-, 1,1′-ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as ethanol, 2-butoxy-, 1,1′-ester (PMN P-18-270) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(o). It is a significant new use to use the substance for other than an active co-solvent for solvent-based coatings; a coalescent for industrial water-based coatings; a coupling agent and solvent for industrial cleaners, rust removers, hard surface cleaners and disinfectants; and a primary solvent in solvent-based silk screen printing inks.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 22592, Apr. 23, 2020]
            
            
              § 721.11264
              Heteromonocycle, 4,6-dimethyl-2- (1-phenylethyl)- (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as heteromonocycle, 4,6-dimethyl-2-(1-phenylethyl)- (PMN P-18-322) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f). It is a significant new use to process (formulate) the substance to a concentration of greater than 5% by weight.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) and (b) (at concentrations of the substance greater than 5% by weight), § 721.125(c) (at concentrations of the substance greater than 5% by weight), and § 721.125(i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 22592, Apr. 23, 2020]
            
            
              § 721.11265
              Aromatic dianhydride, polymer with aromatic diamine and heteroatom bridged aromatic diamine, reaction products with aromatic anhydride (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as aromatic dianhydride, polymer with aromatic diamine and heteroatom bridged aromatic diamine, reaction products with aromatic anhydride (PMN P-19-4) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture, process or use of the substance in any manner that results in inhalation exposures.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 22592, Apr. 23, 2020]
            
            
              § 721.11266
              Metal, bis(2,4-pentanedionato-kO2, kO4)- (T-4)- (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as metal, bis(2,4-pentanedionato-kO2, kO4)- (T-4)- (PMN P-19-34) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(f) and (j). It is a significant new use to process or use the substance without the engineering controls described in the premanufacture notice.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 22592, Apr. 23, 2020]
            
            
              
              § 721.11295
              Isocyanate terminated polyurethane resin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as isocyanate terminated polyurethane resin (PMN P-16-417) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(l) and (o). It is a significant new use to manufacture (including import) the substance with isocyanate residuals greater than 7% and polymeric isocyanate residuals greater than 13%.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 26621, May 5, 2020]
              
                Effective Date Note:
                At 85 FR 26621, May 5, 2020, § 721.11295 was added, effective July 6, 2020.
              
            
            
              § 721.11296
              N-Alkyl propanamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as N-alkyl propanamide (PMN P-18-239) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 26621, May 5, 2020]
              
                Effective Date Note:
                At 85 FR 26621, May 5, 2020, § 721.11296 was added, effective July 6, 2020.
              
            
            
              § 721.11297
              N-Alkyl acetamide (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as N-alkyl acetamide (PMN P-18-240) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 26621, May 5, 2020]
              
                Effective Date Note:
                At 85 FR 26621, May 5, 2020, § 721.11297 was added, effective July 6, 2020.
              
            
            
              § 721.11330
              Polymer of polyethylene polyamine and alkanediol diglycidyl ether (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as polymer of polyethylene polyamine and alkanediol diglycidyl ether (PMN P-16-92) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 35195, June 9, 2020]
              
                Effective Date Note:
                At 85 FR 35195, June 9, 2020, § 721.11330 was added, effective Aug. 10, 2020.
              
            
            
              § 721.11331
              Triarylalkyl phosphonium halide salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as triarylalkyl phosphonium halide salt (PMN P-17-346) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=5.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 35195, June 9, 2020]
              
                Effective Date Note:
                At 85 FR 35195, June 9, 2020, § 721.11331 was added, effective Aug. 10, 2020.
              
            
            
              § 721.11332
              Oxirane, 2-methyl-, polymer with oxirane, mono(2-butyloctyl) ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2-methyl-, polymer with oxirane, mono(2-butyloctyl) ether (PMN P-17-347, CAS No. 252756-20-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) and (s) (5,000 kilograms). It is a significant new use to manufacture, process or use the PMN substances in a manner that results in inhalation exposure.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 35195, June 9, 2020]
              
                Effective Date Note:
                At 85 FR 35195, June 9, 2020, § 721.11332 was added, effective Aug. 10, 2020.
              
            
            
              
              § 721.11333
              Oxirane, 2-methyl-, polymer with oxirane, mono(2-hexyldecyl) ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2-methyl-, polymer with oxirane, mono(2-hexyldecyl) ether (PMN P-17-348, CAS No. 125005-52-9) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) and (s) (5,000 kilograms). It is a significant new use to manufacture, process or use the PMN substances in a manner that results in inhalation exposure.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 35195, June 9, 2020]
              
                Effective Date Note:
                At 85 FR 35195, June 9, 2020, § 721.11333 was added, effective Aug. 10, 2020.
              
            
            
              § 721.11334
              Oxirane, 2-methyl-, polymer with oxirane, mono(2-octyldodecyl) ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2-methyl-, polymer with oxirane, mono(2-octyldodecyl) ether (PMN P-17-349, CAS No. 102640-44-8) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) and (s) (5,000 kilograms). It is a significant new use to manufacture, process or use the PMN substances in a manner that results in inhalation exposure.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 35195, June 9, 2020]
              
                Effective Date Note:
                At 85 FR 35195, June 9, 2020, § 721.11334 was added, effective Aug. 10, 2020.
              
            
            
              § 721.11335
              Oxirane, 2-methyl-, polymer with oxirane, mono(2- decyltetradecyl) ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2-methyl-, polymer with oxirane, mono(2- decyltetradecyl) ether (PMN P-17-350, CAS No, 72484-69-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) and (s) (5,000 kilograms). It is a significant new use to manufacture, process or use the PMN substances in a manner that results in inhalation exposure.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 35195, June 9, 2020]
              
                Effective Date Note:
                At 85 FR 35195, June 9, 2020, § 721.11335 was added, effective Aug. 10, 2020.
              
            
            
              § 721.11336
              Oxirane, 2-methyl-, polymer with oxirane, mono(2- dodecylhexadecyl) ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2-methyl-, polymer with oxirane, mono(2- dodecylhexadecyl) ether (PMN P-17-351, CAS No. 102640-42-6) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) and (s) (5,000 kilograms). It is a significant new use to manufacture, process or use the PMN substances in a manner that results in inhalation exposure.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 35195, June 9, 2020]
              
                Effective Date Note:
                At 85 FR 35195, June 9, 2020, § 721.11336 was added, effective Aug. 10, 2020.
              
            
            
              § 721.11337
              Oxirane, 2-methyl-, polymer with oxirane, mono(2- tetradecyloctadecyl) ether.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as oxirane, 2-methyl-, polymer with oxirane, mono(2- tetradecyloctadecyl) ether (PMN P-17-352, CAS No. 102640-46-0) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j) and (s) (5,000 kilograms). It is a significant new use to manufacture, process or use the PMN substances in a manner that results in inhalation exposure.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 35195, June 9, 2020]
              
                Effective Date Note:
                At 85 FR 35195, June 9, 2020, § 721.11337 was added, effective Aug. 10, 2020.
              
            
            
              § 721.11338
              Alkyl tri dithiocarbamate tri salt (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkyl tri dithiocarbamate tri salt (PMN P-17-395) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j). It is a significant new use to manufacture, process, or use the substance in a manner that results in inhalation exposure.
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=1.
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 35195, June 9, 2020]
              
                Effective Date Note:
                At 85 FR 35195, June 9, 2020, § 721.11338 was added, effective Aug. 10, 2020.
              
            
            
              § 721.11339
              Methacrylic acid heterocyclic alkyl ester (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as methacrylic acid heterocyclic alkyl ester (PMN P-18-35) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 35195, June 9, 2020]
              
                Effective Date Note:
                At 85 FR 35195, June 9, 2020, § 721.11339 was added, effective Aug. 10, 2020.
              
            
            
              § 721.11340
              Alkylnitrile imidazole (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as alkylnitrile imidazole (PMN P-18-103) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. It is a significant new use to manufacture, process or use the PMN substance for use other than as an intermediate for amine manufacture. It is a significant new use to manufacture, process or use the PMN substance in a manner that results in inhalation exposure.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              [85 FR 35195, June 9, 2020]
              
                Effective Date Note:
                At 85 FR 35195, June 9, 2020, § 721.11340 was added, effective Aug. 10, 2020.
              
            
            
              § 721.11341
              Crosslinked polymer of alkyl acrylamides, acrylate esters, and alkyl acrylamide sulfonate salt (generic).
              (a) Chemical substances and significant new uses subject to reporting. (1) The chemical substances identified generically as crosslinked polymer of alkyl acrylamides, acrylate esters, and alkyl acrylamide sulfonate salt (PMNs P-18-155 and P-18-156) are subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j). It is a significant new use to manufacture the PMN substances with greater than 10% of the particles less than 10 microns.
              
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of these substances.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 35195, June 9, 2020]
              
                Effective Date Note:
                At 85 FR 35195, June 9, 2020, § 721.11341 was added, effective Aug. 10, 2020.
              
            
            
              § 721.11342
              Propane, 1,1,1,3,3,3-hexafluoro- 2-methoxy-.
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as propane, 1,1,1,3,3,3-hexafluoro-2-methoxy- (PMN P-18-286, CAS No. 13171-18-1) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j). It is a significant new use to manufacture, process or use the substance without the transport container loading process described in the PMN.
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 35195, June 9, 2020]
              
                Effective Date Note:
                At 85 FR 35195, June 9, 2020, § 721.11342 was added, effective Aug. 10, 2020.
              
            
            
              § 721.11343
              Heteromonocycle, alkenyl alkyl (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as heteromonocycle, alkenyl alkyl (PMN P-18-392) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 35195, June 9, 2020]
              
                Effective Date Note:
                At 85 FR 35195, June 9, 2020, § 721.11343 was added, effective Aug. 10, 2020.
              
            
            
              § 721.11344
              Phosphonium, tributylethyl-, diethyl phosphate (1:1).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified as phosphonium, tributylethyl-, diethyl phosphate (1:1) (PMN P-19-29, CAS No. 20445-94-7) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) Release to water. Requirements as specified in § 721.90(a)(4), (b)(4), and (c)(4) where N=51.
              
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c), (i), and (k) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 35195, June 9, 2020]
              
                Effective Date Note:
                At 85 FR 35195, June 9, 2020, § 721.11344 was added, effective Aug. 10, 2020.
              
            
            
              § 721.11345
              Hydrochlorofluoroolefin (generic).
              (a) Chemical substance and significant new uses subject to reporting. (1) The chemical substance identified generically as hydrochlorofluoroolefin (PMN P-19-62) is subject to reporting under this section for the significant new uses described in paragraph (a)(2) of this section.
              (2) The significant new uses are:
              (i) Industrial, commercial, and consumer activities. Requirements as specified in § 721.80(j).
              (ii) [Reserved]
              (b) Specific requirements. The provisions of subpart A of this part apply to this section except as modified by this paragraph (b).
              (1) Recordkeeping. Recordkeeping requirements as specified in § 721.125(a) through (c) and (i) are applicable to manufacturers and processors of this substance.
              (2) Limitations or revocation of certain notification requirements. The provisions of § 721.185 apply to this section.
              (3) Determining whether a specific use is subject to this section. The provisions of § 721.1725(b)(1) apply to paragraph (a)(2)(i) of this section.
              [85 FR 35195, June 9, 2020]
              
                Effective Date Note:
                At 85 FR 35195, June 9, 2020, § 721.11345 was added, effective Aug. 10, 2020.
              
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of July 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII

        Financial Stability Oversight Council (Parts 1300—1399)
        
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI

        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of July 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      40 CFR (7-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        40 CFR
        80 FR
        Page
        Chapter I
        711.6 (b)(2)(iv) Table 2 amended
        4484, 16577
        720.3 (kk) removed; (ll) redesignated as new (kk); (c) and new (kk) revised
        42745
        720.25 (b)(1), (2) introductory text, (i), (ii) and (4) through (7) revised
        42745
        720.40 (a)(2)(i), (ii) introductory text, (e)(1) and (3) revised
        42746
        720.75 (b)(2) and (e)(2) revised; (b)(3) and (4) removed
        42746
        721.11 (a), (b) introductory text, (1), (2), (3), (d), (e) and (f) revised
        42746
        721.522 (a)(1) and (2)(i) revised; eff. 8-31-15
        37164
        721.532 Heading, (a)(1), (2)(i) and (b)(1) revised; (a)(3) added; eff. 8-31-15
        37164
        721.633 (a)(1), (2)(i) and (b)(1) revised; (a)(2)(iii) removed; eff. 8-31-15
        37164
        721.2076 (a)(1) and (2)(i) revised; eff. 8-31-15
        37165
        721.4680 Removed
        15517
        721.5185 (a)(1), (2)(iii) and (b)(1) revised; (a)(2)(iv) added; eff. 8-31-15
        37165
        721.5575 (a)(1) and (2)(iii) revised
        70175
        721.5645 (a)(1) and (2)(i) revised; eff. 8-31-15
        37165
        721.5713 (a)(1) and (2)(i) revised; eff. 8-31-15
        37165
        721.8145 (a)(1) and (2)(i) revised; eff. 8-31-15
        37165
        721.9501 (a)(1) revised; eff. 8-31-15
        37165
        721.9502 (a)(1) and (2)(i) revised; eff. 8-31-15
        37165
        721.9595 Heading, (a)(1) and (2)(i) revised; eff. 8-31-15
        37166
        721.9675 (a)(1), (2)(i) and (b)(1) revised; (a)(2)(ii) removed
        70175
        721.9892 Heading, (a)(1) and (2)(i) revised; eff. 8-31-15
        37166
        721.10008 (a)(2)(ii) and (b)(1) revised; (a)(2)(iii) and (b)(3) removed; eff. 8-31-15
        37166
        721.10182 (a)(1) and (2)(i) revised; eff. 8-31-15
        37166
        721.10281 Added
        57301
        721.10283 (a)(2)(i), (ii), (iii) and (b)(1) revised; (a)(2)(iv) removed; eff. 8-31-15
        37166
        721.10284 (a)(2)(i), (ii), (iii) and (b)(1) revised; (a)(2)(iv) removed; eff. 8-31-15
        37166
        721.10509 Added
        12087
        
        721.10515 (a)(1) and (2)(i) revised
        70175
        721.10780 Added
        75816
        721.10781 Added
        75816
        721.10782 Added
        75816
        721.10783 Added
        75816
        721.10793 Added
        5467
        721.10794 Added
        5468
        721.10795 Added
        5468
        721.10796 Added
        5468
        721.10797 Added
        5468
        721.10798 Added
        5469
        721.10799 Added
        5469
        721.10800 Added
        5469
        721.10801 Added
        5469
        721.10802 Added
        5469
        721.10803 Added
        5469
        721.10804 Added
        5469
        721.10805 Added
        5470
        721.10806 Added
        5470
        721.10807 Added
        5470
        721.10808 Added
        5470
        721.10809 Added
        5470
        721.10810 Added
        5470
        721.10811 Added
        5471
        721.10812 Added; eff. 7-7-15
        26457
        721.10813 Added; eff. 7-7-15
        26457
        721.10814 Added; eff. 7-7-15
        26457
        721.10815 Added; eff. 7-7-15
        26457
        721.10816 Added; eff. 7-7-15
        26457
        721.10817 Added; eff. 7-7-15
        26458
        721.10818 Added; eff. 7-7-15
        26458
        721.10819 Added; eff. 7-7-15
        26459
        721.10820 Added; eff. 7-7-15
        26459
        721.10821 Added; eff. 7-7-15
        26459
        721.10822 Added; eff. 7-7-15
        26459
        721.10823 Added; eff. 7-7-15
        26459
        721.10824 Added; eff. 7-7-15
        26459
        721.10825 Added; eff. 7-7-15
        26460
        721.10826 Added; eff. 7-7-15
        26460
        721.10827 Added; eff. 7-7-15
        26460
        721.10828 Added; eff. 7-7-15
        26460
        721.10829 Added; eff. 7-7-15
        26460
        721.10830 Added; eff. 8-4-15
        32013
        721.10831 Added; eff. 8-4-15
        32013
        721.10832 Added; eff. 8-4-15
        32014
        721.10833 Added; eff. 8-4-15
        32014
        721.10834 Added; eff. 8-4-15
        32014
        721.10835 Added; eff. 8-4-15
        32014
        721.10836 Added; eff. 8-4-15
        32015
        721.10837 Added; eff. 8-4-15
        32015
        721.10838 Added; eff. 8-4-15
        32015
        721.10839 Added; eff. 8-4-15
        32015
        721.10840 Added; eff. 8-4-15
        32015
        721.10841 Added; eff. 8-4-15
        32015
        721.10842 Added; eff. 8-4-15
        32016
        Removed
        53001
        721.10843 Added; eff. 8-4-15
        32016
        721.10844 Added; eff. 8-4-15
        32016
        721.10845 Added; eff. 8-4-15
        32016
        721.10846 Added; eff. 8-4-15
        32017
        721.10847 Added; eff. 8-4-15
        32017
        721.10848 Added; eff. 8-4-15
        32017
        721.10849 Added; eff. 8-4-15
        32017
        721.10850 Added; eff. 8-4-15
        32017
        721.10852 Added
        59604
        721.10853 Added
        59605
        721.10854 Added
        59605
        721.10855 Added
        59606
        721.10856 Added
        59606
        721.10857 Added
        59606
        721.10858 Added
        59606
        721.10859 Added
        59607
        721.10860 Added
        59607
        721.10861 Added
        59607
        721.10862 Added
        59607
        721.10863 Added
        59607
        721.10864 Added
        59607
        721.10865 Added
        59608
        721.10866 Added
        59608
        721.10867 Added
        59608
        721.10868 Added
        59608
        721.10869 Added
        59608
        721.10870 Added
        59609
        721.10871 Added
        59609
        Removed
        72593
        721.10872 Added
        59609
        721.10873 Added
        59609
        Removed
        72593
        721.10874 Added
        59610
        Removed
        72593
      
      
        2016
        40 CFR
        81 FR
        Page
        Chapter I
        711.6 (b)(2)(iv) Table 2 amended
        17395
        711.20 Amended
        65926
        721.10673 Added
        7463
        721.10674 Added
        7463
        721.10675 Added
        7463
        721.10851 Added
        20540
        721.10875 Added
        30470
        721.10876 Added
        30470
        721.10877 Added
        30470
        721.10878 Added
        30471
        721.10879 Added
        30471
        721.10880 Added
        30471
        721.10881 Added
        30471
        721.10882 Added
        30472
        721.10883 Added
        30472
        
        721.10884 Added
        30472
        721.10885 Added
        30472
        721.10886 Added
        30472
        721.10887 Added
        30472
        721.10888 Added
        30473
        721.10889 Added
        30473
        721.10890 Added
        30473
        721.10891 Added
        30473
        721.10892 Added
        30474
        721.10893 Added
        30474
        721.10894 Added
        30474
        721.10895 Added
        30474
        721.10896 Added
        30474
        721.10897 Added
        30475
        721.10898 Added
        30475
        721.10899 Added
        30475
        721.10900 Added
        30475
        721.10901 Added
        30476
        721.10902 Added
        30476
        Removed
        45417
        721.10903 Added
        30476
        721.10904 Added
        30476
        721.10905 Added
        30477
        721.10906 Added
        30477
        721.10907 Added
        30477
        721.10908 Added
        30477
        (a)(2)(i) introductory text and (ii) corrected
        44798
        721.10909 Added
        30477
        721.10910 Added
        30478
        721.10911 Added
        30478
        721.10912 Added
        30478
        721.10913 Added
        30478
        Removed
        45417
        721.10914 Added
        30479
        721.10915 Added
        30479
        721.10916 Added
        30479
        721.10917 Added
        30479
        721.10918 Added
        30479
        721.10919 Added
        30480
        721.10920 Added
        30480
        Removed
        45417
        721.10921 Added
        30480
        721.10922 Added
        30480
        721.10923 Added
        30481
        721.10924 Added
        30481
        721.10927 Added
        81263
        721.10928 Added
        81264
        721.10929 Added
        81264
        721.10930 Added
        81265
        721.10931 Added
        81265
        721.10932 Added
        81265
        721.10933 Added
        81266
        721.10934 Added
        81266
        721.10935 Added
        81266
        721.10936 Added
        81267
        721.10937 Added
        81267
        721.10938 Added
        81267
        721.10939 Added
        81268
        721.10940 Added
        81268
        721.10941 Added
        81268
        721.10942 Added
        81269
        721.10943 Added
        81269
        721.10944 Added
        81269
        721.10945 Added
        81269
        721.10946 Added
        81270
        721.10947 Added
        81270
        721.10948 Added
        81270
        721.10949 Added
        81271
        (a)(1) revised
        94267
        721.10950 Added
        81271
        721.10951 Added
        81271
        721.10952 Added
        81272
        721.10953 Added
        81272
        721.10954 Added
        81272
        721.10955 Added
        81273
        721.10956 Added
        81273
        721.10957 Added
        81273
        721.10958 Added
        81273
        Heading and (a)(1) revised
        94267
        721.10959 Added
        81273
        721.10960 Added
        81274
      
      
        2017
        40 CFR
        82 FR
        Page
        Chapter I
        702 Authority citation revised
        33747, 33762
        702.1—702.17 (Subpart A) Added
        33762
        702.31—702.51 (Subpart B) Added
        33747
        704.20 Added
        3653
        Regulation at 82 FR 3653 delayed to 8-14-17
        22088
        710 Authority citation revised
        37539
        710.1—710.4 Designated as Subpart A; heading added
        37539
        710.1 (b) revised
        37539
        710.3 (d) revised
        37539
        710.23—710.39 (Subpart B) Added
        37540
        721.10927 Added
        45994
        Removed
        6278
        721.10942 Removed
        6278
        721.10961 Added
        44092
        721.10962 Added
        44092
        721.10963 Added
        44092
        721.10964 Added
        44092
        721.10965 Added
        44093
        721.10966 Added
        44093
        
        721.10967 Added
        44093
        721.10968 Added
        44094
        721.10969 Added
        44094
        721.10970 Added
        44094
        721.10971 Added
        44094
        721.10972 Added
        44095
        721.10973 Added
        44095
        721.10974 Added
        44095
        721.10975 Added
        44095
        721.10976 Added
        44096
        721.10977 Added
        44096
        721.10978 Added
        44096
        721.10979 Added
        44096
        721.10980 Added
        44096
        721.10981 Added
        44096
        721.10982 Added
        44097
        721.10983 Added
        44097
        721.10984 Added
        44097
        721.10985 Added
        44097
        721.10986 Added
        44097
        721.10987 Added
        44098
        721.10988 Added
        44098
        721.10989 Added
        44098
        721.10990 Added
        44098
        721.10991 Added
        44098
        721.10992 Added
        44099
        721.10993 Added
        44099
        721.10994 Added
        44099
        721.10995 Added
        44099
        721.10996 Added
        48648
        721.10997 Added
        48648
        721.10998 Added
        48648
        721.10999 Added
        48649
        721.11000 Added
        48649
        721.11001 Added
        48649
        721.11002 Added
        48650
        721.11003 Added
        48650
        721.11004 Added
        48650
        721.11005 Added
        48650
        721.11006 Added
        48651
        721.11007 Added
        48651
        721.11008 Added
        48651
        721.11009 Added
        48651
        721.11010 Added
        48652
        721.11011 Added
        48652
        721.11012 Added
        48652
        721.11013 Added
        48652
        721.11014 Added
        48653
        721.11015 Added
        48653
        721.11016 Added
        48653
        721.11017 Added
        48654
        721.11018 Added
        48654
        721.11019 Added
        48654
      
      
        2018
        40 CFR
        83 FR
        Page
        Chapter I
        700 Notification
        14375
        700 Authority citation revised
        52713
        700.40 Revised
        52713
        700.43 Heading and introductory text revised; section amended
        52713
        700.45 Revised
        52714
        700.49 Revised
        52714
        713 Added; eff. 8-27-18
        30073
        720.38 (b)(6) and (f) added
        52719
        720.45 (a)(5) revised
        52719
        721.11024 Added
        37720
        721.11024 Regulation at 83 FR 37720 withdrawn
        48547
        721.11025 Added
        37720
        721.11025 Regulation at 83 FR 37720 withdrawn
        48547
        721.11026 Added
        37720
        721.11026 Regulation at 83 FR 37720 withdrawn
        48547
        721.11027 Added
        37721
        721.11027 Regulation at 83 FR 37721 withdrawn
        48547
        721.11028 Added
        37721
        721.11028 Regulation at 83 FR 37721 withdrawn
        48547
        721.11029 Added
        37722
        721.11029 Regulation at 83 FR 37722 withdrawn
        48547
        721.11030 Added
        37722
        721.11030 Regulation at 83 FR 37722 withdrawn
        48547
        721.11031 Added
        37723
        721.11031 Regulation at 83 FR 37723 withdrawn
        48547
        721.11032 Added
        37723
        721.11032 Regulation at 83 FR 37723 withdrawn
        48547
        721.11033 Added
        37723
        721.11033 Regulation at 83 FR 37723 withdrawn
        48547
        721.11034 Added
        37724
        721.11034 Regulation at 83 FR 37724 withdrawn
        48547
        721.11035 Added
        37724
        721.11035 Regulation at 83 FR 37724 withdrawn
        48547
        721.11036 Added
        37724
        721.11036 Regulation at 83 FR 37724 withdrawn
        48547
        721.11037 Added
        37724
        721.11037 Regulation at 83 FR 37724 withdrawn
        48547
        721.11038 Added
        37724
        
        721.11038 Regulation at 83 FR 37724 withdrawn
        48547
        721.11039 Added
        37725
        721.11039 Regulation at 83 FR 37725 withdrawn
        48547
        721.11040 Added
        37725
        721.11040 Regulation at 83 FR 37725 withdrawn
        48547
        721.11041 Added
        37725
        721.11041 Regulation at 83 FR 37725 withdrawn
        48547
        721.11042 Added
        37726
        721.11042 Regulation at 83 FR 37726 withdrawn
        48547
        721.11043 Added
        37726
        721.11043 Regulation at 83 FR 37726 withdrawn
        48547
        721.11044 Added
        37726
        721.11044 Regulation at 83 FR 37726 withdrawn
        48547
        721.11045 Added
        37727
        721.11045 Regulation at 83 FR 37727 withdrawn
        48547
        721.11046 Added
        37727
        721.11046 Regulation at 83 FR 37727 withdrawn
        48547
        721.11047 Added
        37727
        721.11047 Regulation at 83 FR 37727 withdrawn
        48547
        721.11048 Added
        37727
        721.11048 Regulation at 83 FR 37727 withdrawn
        48547
        721.11049 Added
        37728
        721.11049 Regulation at 83 FR 37728 withdrawn
        48547
        721.11050 Added
        37728
        721.11050 Regulation at 83 FR 37728 withdrawn
        48547
        721.11051 Added
        37728
        721.11051 Regulation at 83 FR 37728 withdrawn
        48547
        721.11052 Added
        37729
        721.11052 Regulation at 83 FR 37729 withdrawn
        48547
        721.11053 Added
        37729
        721.11053 Regulation at 83 FR 37729 withdrawn
        48547
        721.11054 Added
        37730
        721.11054 Regulation at 83 FR 37730 withdrawn
        48547
        721.11055 Added
        37731
        721.11055 Regulation at 83 FR 37731 withdrawn
        48547
        721.11056 Added
        37732
        721.11056 Regulation at 83 FR 37732 withdrawn
        48547
        721.11057 Added
        37732
        721.11057 Regulation at 83 FR 37732 withdrawn
        48547
        721.11058 Added
        37733
        721.11058 Regulation at 83 FR 37733 withdrawn
        48547
        721.11068 Added
        40998
        721.11068 Regulation at 83 FR 40998 withdrawn
        51361
        721.11069 Added
        40998
        721.11069 Regulation at 83 FR 40998 withdrawn
        51361
        721.11070 Added
        40998
        721.11070 Regulation at 83 FR 40998 withdrawn
        51361
        721.11071 Added
        40999
        721.11071 Regulation at 83 FR 40999 withdrawn
        51361
        721.11072 Added
        40999
        721.11072 Regulation at 83 FR 40999 withdrawn
        51361
        721.11073 Added
        40999
        721.11073 Regulation at 83 FR 40999 withdrawn
        51361
        721.11074 Added
        40999
        721.11074 Regulation at 83 FR 40999 withdrawn
        51361
        721.11075 Added
        40999
        721.11075 Regulation at 83 FR 40999 withdrawn
        51361
        721.11076 Added
        41000
        721.11076 Regulation at 83 FR 41000 withdrawn
        51361
        721.11077 Added
        41000
        721.11077 Regulation at 83 FR 41000 withdrawn
        51361
        721.11078 Added
        41000
        721.11078 Regulation at 83 FR 41000 withdrawn
        51361
        721.11079 Added
        41001
        721.11079 Regulation at 83 FR 41001 withdrawn
        51361
        721.11080 Added
        41001
        721.11080 Regulation at 83 FR 41001 withdrawn
        51361
        721.11081 Added
        41001
        721.11081 Regulation at 83 FR 41001 withdrawn
        51361
        721.11082 Added
        41001
        721.11082 Regulation at 83 FR 41001 withdrawn
        51361
        721.11083 Added
        41002
        721.11083 Regulation at 83 FR 41002 withdrawn
        51361
        721.11084 Added
        41002
        
        721.11084 Regulation at 83 FR 41002 withdrawn
        51361
        721.11085 Added
        41003
        721.11085 Regulation at 83 FR 41003 withdrawn
        51361
        721.11086 Added
        41003
        721.11086 Regulation at 83 FR 41003 withdrawn
        51361
        721.11087 Added
        41003
        721.11087 Regulation at 83 FR 41003 withdrawn
        51361
        721.11088 Added
        41004
        721.11088 Regulation at 83 FR 41004 withdrawn
        51361
        721.11089 Added
        41004
        721.11089 Regulation at 83 FR 41004 withdrawn
        51361
        721.11090 Added
        41004
        721.11090 Regulation at 83 FR 41004 withdrawn
        51361
        721.11091 Added
        41005
        721.11091 Regulation at 83 FR 41005 withdrawn
        51361
        721.11092 Added
        41005
        721.11092 Regulation at 83 FR 41005 withdrawn
        51361
        721.11093 Added
        41005
        721.11093 Regulation at 83 FR 41005 withdrawn
        51361
        721.11094 Added
        41005
        721.11094 Regulation at 83 FR 41005 withdrawn
        51361
        721.11097 Added
        43550
        721.11097 Regulation at 83 FR 43550 withdrawn
        54032
        721.11098 Added
        43550
        721.11098 Regulation at 83 FR 43550 withdrawn
        54032
        721.11099 Added
        43550
        721.11099 Regulation at 83 FR 43550 withdrawn
        54032
        721.11100 Added
        43551
        721.11100 Regulation at 83 FR 43551 withdrawn
        54032
        721.11101 Added
        43551
        721.11101 Regulation at 83 FR 43551 withdrawn
        54032
        721.11102 Added
        43551
        721.11102 Regulation at 83 FR 43551 withdrawn
        54032
        721.11103 Added
        43552
        721.11103 Regulation at 83 FR 43552 withdrawn
        54032
        721.11104 Added
        43552
        721.11104 Regulation at 83 FR 43552 withdrawn
        54032
        721.11105 Added
        43552
        721.11105 Regulation at 83 FR 43552 withdrawn
        54032
        721.11106 Added
        43553
        721.11106 Regulation at 83 FR 43553 withdrawn
        54032
        721.11107 Added
        43553
        721.11107 Regulation at 83 FR 43553 withdrawn
        54032
        721.11108 Added
        43553
        721.11108 Regulation at 83 FR 43553 withdrawn
        54032
        721.11109 Added
        43554
        721.11109 Regulation at 83 FR 43554 withdrawn
        54032
        721.11110 Added
        43554
        721.11110 Regulation at 83 FR 43554 withdrawn
        54032
        721.11111 Added
        43554
        721.11111 Regulation at 83 FR 43554 withdrawn
        54032
        721.11112 Added
        43555
        721.11112 Regulation at 83 FR 43555 withdrawn
        54032
        721.11113 Added
        43555
        721.11113 Regulation at 83 FR 43555 withdrawn
        54032
        721.11114 Added
        43555
        721.11114 Regulation at 83 FR 43555 withdrawn
        54032
        721.11115 Added
        43555
        721.11115 Regulation at 83 FR 43555 withdrawn
        54032
        721.11116 Added
        43535
        721.11116 Regulation at 83 FR 43535 withdrawn
        54032
        721.11117 Added
        43536
        721.11117 Regulation at 83 FR 43536 withdrawn
        54032
        721.11118 Added
        43536
        721.11118 Regulation at 83 FR 43536 withdrawn
        54032
        721.11119 Added
        43536
        721.11119 Regulation at 83 FR 43536 withdrawn
        54032
        721.11120 Added
        43536
        721.11120 Regulation at 83 FR 43536 withdrawn
        54032
        721.11121 Added
        43537
        721.11121 Regulation at 83 FR 43537 withdrawn
        54032
        721.11122 Added
        43537
        721.11122 Regulation at 83 FR 43537 withdrawn
        54032
        721.11123 Added
        43537
        
        721.11123 Regulation at 83 FR 43537 withdrawn
        54032
        721.11124 Added
        47017
        721.11124 Amended
        49295
        721.11124 Regulation at 83 FR 47017 withdrawn 
        57690
        721.11125 Added
        47017
        721.11125 Amended
        49295
        721.11125 Regulation at 83 FR 47017 withdrawn 
        57690
        721.11126 Added
        47017
        721.11126 Regulation at 83 FR 47017 withdrawn 
        57690
        721.11127 Added
        47018
        721.11127 Regulation at 83 FR 47018 withdrawn 
        57690
        721.11128 Added
        47018
        721.11128 Regulation at 83 FR 47018 withdrawn 
        57690
        721.11129 Added
        47019
        721.11129 Regulation at 83 FR 47019 withdrawn 
        57690
        721.11130 Added
        47019
        721.11130 Amended
        49295
        721.11130 Regulation at 83 FR 47019 withdrawn 
        57690
        721.11131 Added
        47019
        721.11131 Amended
        49295
        721.11131 Regulation at 83 FR 47019 withdrawn 
        57690
        721.11132 Added
        47019
        721.11132 Amended
        49295
        721.11132 Regulation at 83 FR 47019 withdrawn 
        57690
        721.11133 Added
        47020
        721.11133 Amended
        49295
        721.11133 Regulation at 83 FR 47020 withdrawn 
        57690
        721.11134 Added
        47020
        721.11134 Amended
        49295
        721.11134 Regulation at 83 FR 47020 withdrawn 
        57690
        721.11135 Added
        47020
        721.11135 Amended
        49295
        721.11135 Regulation at 83 FR 47020 withdrawn 
        57690
        721.11136 Added
        47021
        721.11136 Amended
        49295
        721.11136 Regulation at 83 FR 47021 withdrawn 
        57690
        721.11137 Added
        47021
        721.11137 Amended
        49295
        721.11137 Regulation at 83 FR 47021 withdrawn 
        57690
        721.11138 Added
        47021
        721.11138 Amended
        49295
        721.11138 Regulation at 83 FR 47021 withdrawn 
        57690
        721.11139 Added
        47022
        721.11139 Amended
        49295
        721.11139 Regulation at 83 FR 47022 withdrawn 
        57690
        721.11140 Added
        47022
        721.11140 Amended
        49295
        721.11140 Regulation at 83 FR 47022 withdrawn 
        57690
        721.11141 Added
        47022
        721.11141 Regulation at 83 FR 47022 withdrawn 
        57690
        721.11142 Added
        47023
        721.11142 Regulation at 83 FR 47023 withdrawn 
        57690
        721.11143 Added
        47023
        721.11143 Regulation at 83 FR 47023 withdrawn 
        57690
        721.11144 Added
        47023
        721.11144 Regulation at 83 FR 47023 withdrawn 
        57690
        721.11145 Added
        47023
        721.11145 Regulation at 83 FR 47023 withdrawn 
        57690
        721.11146 Added
        47024
        721.11146 Regulation at 83 FR 47024 withdrawn 
        57690
        721.11147 Added
        47024
        721.11147 Regulation at 83 FR 47024 withdrawn 
        57690
        721.11148 Added
        47024
        721.11148 Regulation at 83 FR 47024 withdrawn 
        57690
        721.11149 Added
        49819
        721.11149 Regulation at 83 FR 49819 withdrawn
        62464
        721.11150 Added
        49819
        721.11150 Regulation at 83 FR 49819 withdrawn
        62464
        721.11151 Added
        49820
        721.11151 Regulation at 83 FR 49820 withdrawn
        62464
        721.11152 Added
        49820
        721.11152 Regulation at 83 FR 49820 withdrawn
        62464
        721.11153 Added
        49820
        721.11153 Regulation at 83 FR 49820 withdrawn
        62464
        721.11154 Added
        49821
        721.11154 Regulation at 83 FR 49821 withdrawn
        62464
        721.11155 Added
        49821
        721.11155 Regulation at 83 FR 49821 withdrawn
        62464
        721.11156 Added
        49821
        
        721.11156 Regulation at 83 FR 49821 withdrawn
        62464
        721.11157 Added
        49821
        721.11157 Regulation at 83 FR 49821 withdrawn
        62464
        721.11158 Added
        49822
        721.11158 Regulation at 83 FR 49822 withdrawn
        62464
        721.11159 Added
        49822
        721.11159 Regulation at 83 FR 49822 withdrawn
        62464
        721.11160 Added
        49822
        721.11160 Regulation at 83 FR 49822 withdrawn
        62464
        721.11161 Added
        49823
        721.11161 Regulation at 83 FR 49823 withdrawn
        62464
        721.11162 Added
        49823
        721.11162 Regulation at 83 FR 49823 withdrawn
        62464
        721.11163 Added
        49823
        721.11163 Regulation at 83 FR 49823 withdrawn
        62464
        721.11164 Added
        49824
        721.11164 Regulation at 83 FR 49824 withdrawn
        62464
        721.11165 Added
        49824
        721.11165 Regulation at 83 FR 49824 withdrawn
        62464
        721.11166 Added
        49824
        721.11166 Regulation at 83 FR 49824 withdrawn
        62464
        721.11167 Added
        49825
        721.11167 Regulation at 83 FR 49825 withdrawn
        62464
        721.11168 Added
        49825
        721.11168 Regulation at 83 FR 49825 withdrawn
        62464
        721.11169 Added
        49825
        721.11169 Regulation at 83 FR 49825 withdrawn
        62464
        721.11170 Added
        49826
        721.11170 Regulation at 83 FR 49826 withdrawn
        62464
        721.11171 Added
        49826
        721.11171 Regulation at 83 FR 49826 withdrawn
        62464
        721.11172 Added
        49826
        721.11172 Regulation at 83 FR 49826 withdrawn
        62464
        721.11173 Added
        50846
        721.11173 Regulation at 83 FR 50846 withdrawn
        63067
        721.11174 Added
        50847
        721.11174 Regulation at 83 FR 50847 withdrawn
        63067
        721.11175 Added
        50847
        721.11175 Regulation at 83 FR 50847 withdrawn
        63067
        721.11176 Added
        50848
        721.11176 Regulation at 83 FR 50848 withdrawn
        63067
        721.11177 Added
        50848
        721.11177 Regulation at 83 FR 50848 withdrawn
        63067
        721.11178 Added
        50848
        721.11178 Regulation at 83 FR 50848 withdrawn
        63067
        721.11179 Added
        50848
        721.11179 Regulation at 83 FR 50848 withdrawn
        63067
        721.11180 Added
        50849
        721.11180 Regulation at 83 FR 50849 withdrawn
        63067
        721.11181 Added
        50849
        721.11181 Regulation at 83 FR 50849 withdrawn
        63067
      
      
        2019
        40 CFR
        84 FR
        Page
        Chapter I
        707.20 (c)(2)(ii) amended
        44232
        721.1069 Removed
        54035
        721.10461 (a) and (b)(1) revised
        36839
        721.11024 Added
        43288
        721.11025 Added
        43289
        721.11026 Added
        43289
        721.11027 Added
        43290
        721.11028 Added
        43290
        721.11029 Added
        43291
        721.11030 Added
        43291
        721.11031 Added
        43291
        721.11032 Added
        43292
        721.11033 Added
        43292
        721.11034 Added
        43293
        721.11035 Added
        43293
        721.11036 Added
        43293
        721.11037 Added
        43293
        721.11038 Added
        43293
        721.11039 Added
        43294
        721.11040 Added
        43294
        721.11041 Added
        43294
        721.11042 Added
        43295
        721.11043 Added
        43295
        721.11044 Added
        43295
        721.11045 Added
        43295
        721.11046 Added
        43296
        721.11047 Added
        43296
        721.11048 Added
        43296
        721.11049 Added
        43297
        721.11050 Added
        43297
        
        721.11051 Added
        43297
        721.11052 Added
        43298
        721.11053 Added
        43298
        721.11053 Correction: (a)(1) revised
        54518
        721.11054 Added
        43299
        721.11054 Correction: (a)(1) revised
        54519
        721.11055 Added
        43300
        721.11055 Correction: (a)(1) revised
        54520
        721.11056 Added
        43301
        721.11057 Added
        43301
        721.11058 Added
        43302
        721.11068 Added
        49050
        721.11069 Added
        49050
        721.11070 Added
        49050
        721.11071 Added
        49050
        721.11072 Added
        49050
        721.11073 Added
        49050
        721.11074 Added
        49050
        721.11075 Added
        49050
        721.11076 Added
        49050
        721.11077 Added
        49050
        721.11078 Added
        49050
        721.11079 Added
        49050
        721.11080 Added
        49050
        721.11081 Added
        49050
        721.11082 Added
        49050
        721.11083 Added
        49050
        721.11084 Added
        49050
        721.11085 Added
        49050
        721.11086 Added
        49050
        721.11087 Added
        49050
        721.11088 Added
        49050
        721.11089 Added
        49050
        721.11090 Added
        49050
        721.11091 Added
        49050
        721.11092 Added
        49050
        721.11093 Added
        49050
        721.11094 Added
        49050
        721.11095 Added
        17359
        721.11097 Added
        49034
        721.11098 Added
        49035
        721.11099 Added
        49035
        721.11100 Added
        49035
        721.11101 Added
        49036
        721.11102 Added
        49036
        721.11103 Added
        49037
        721.11104 Added
        49037
        721.11105 Added
        49037
        721.11106 Added
        49037
        721.11107 Added
        49038
        721.11107 (a)(2)(ii) revised
        63809
        721.11108 Added
        49038
        721.11109 Added
        49038
        721.11110 Added
        49039
        721.11111 Added
        49039
        721.11112 Added
        49039
        721.11113 Added
        49039
        721.11114 Added
        49040
        721.11115 Added
        49040
        721.11116 Added
        57617
        721.11117 Added
        57617
        721.11118 Added
        57617
        721.11119 Added
        57617
        721.11120 Added
        57617
        721.11121 Added
        57617
        721.11122 Added
        57617
        721.11123 Added
        57617
        721.11124 Added
        55063
        721.11125 Added
        55063
        721.11126 Added
        55063
        721.11127 Added
        55063
        721.11128 Added
        55063
        721.11129 Added
        55063
        721.11130 Added
        55063
        721.11131 Added
        55063
        721.11132 Added
        55063
        721.11133 Added
        55063
        721.11134 Added
        55063
        721.11135 Added
        55063
        721.11136 Added
        55063
        721.11137 Added
        55063
        721.11138 Added
        55063
        721.11139 Added
        55063
        721.11140 Added
        55063
        721.11141 Added
        55063
        721.11142 Added
        55063
        721.11143 Added
        55063
        721.11144 Added
        55063
        721.11145 Added
        55063
        721.11146 Added
        55063
        721.11147 Added
        55063
        721.11148 Added
        55063
        721.11149 Added
        64759
        721.11151 Added
        64759
        721.11152 Added
        64759
        721.11153 Added
        64759
        721.11154 Added
        64759
        721.11155 Added
        64759
        721.11156 Added
        64759
        721.11157 Added
        64759
        721.11158 Added
        64759
        721.11159 Added
        64759
        721.11160 Added
        64759
        721.11161 Added
        64759
        721.11162 Added
        64759
        721.11166 Added
        64759
        721.11167 Added
        64759
        721.11168 Added
        64759
        721.11169 Added
        64759
        
        721.11170 Added
        64759
        721.11171 Added
        64759
        721.11172 Added
        64759
        721.11174 Added
        66596
        721.11175 Added
        66596
        721.11176 Added
        66596
        721.11177 Added
        66596
        721.11178 Added
        66596
        721.11179 Added
        66596
        721.11180 Added
        66596
        721.11181 Added
        66596
        721.11182 Added
        13540
        721.11183 Added
        13540
        721.11184 Added
        13540
        721.11185 Added
        13540
        721.11186 Added
        13540
        721.11187 Added
        13540
        721.11188 Added
        13540
        721.11189 Added
        13540
        721.11190 Added
        13540
        721.11191 Added
        13540
        721.11192 Added
        13540
        721.11193 Added
        13540
        721.11221 Added
        66604
        721.11222 Added
        66604
        721.11223 Added
        66604
        721.11224 Added
        66604
        721.11225 Added
        66604
        721.11226 Added
        66604
        721.11227 Added
        66604
        721.11228 Added
        66604
        721.11229 Added
        66604
        721.11230 Added
        66604
        721.11231 Added
        66604
        721.11232 Added
        66604
        721.11233 Added
        66604
        721.11234 Added
        66604
        721.11235 Added
        66604
        721.11236 Added
        66604
        721.11237 Added
        66604
        721.11238 Added
        66604
        721.11239 Added
        66604
        721.11240 Added
        66604
        721.11241 Added
        66604
        721.11242 Added
        66604
        721.11243 Added
        66604
        721.11244 Added
        66604
        721.11245 Added
        66604
        721.11246 Added
        66604
      
      
        2020
        (Regulations published from January 1, 2020, through July 1, 2020)
        40 CFR
        85 FR
        Page
        Chapter I
        704.3 Amended
        31995
        704.104 (c)(2) revised
        31995
        710.37 (a)(2)(i) added; (c)(2) revised
        13067
        710.41—710.55 (Subpart C) Added
        13068
        711.1 Heading, (a), and (c) revised
        20138
        711.3 Amended
        20138
        711.6 Heading, introductory text, and (a)(4) heading revised
        20138
        711.8 (a) and (b) revised
        20139
        711.9 Revised
        20139
        711.10 Revised
        20139
        711.15 Revised
        20140
        711.20 Amended
        19892
        711.20 Revised
        20148
        711.22 (c) revised
        20148
        711.30 Revised
        20148
        711.35 (c)(1) revised
        20149
        712.25 (c) revised
        31995
        721.11151 Correction: (a)(2)(i) and (ii) revised
        10616
        721.11194 Added
        1109
        721.11195 Added
        1109
        721.11196 Added
        1109
        721.11197 Added
        1109
        721.11198 Added
        1109
        721.11199 Added
        1109
        721.11200 Added
        1109
        721.11201 Added
        1109
        721.11202 Added
        1109
        721.11203 Added
        1109
        721.11204 Added
        1109
        721.11205 Added
        1109
        721.11206 Added
        1109
        721.11207 Added
        1109
        721.11208 Added
        1109
        721.11209 Added
        1109
        721.11210 Added
        1109
        721.11211 Added
        1109
        721.11212 Added
        1109
        721.11213 Added
        1109
        721.11214 Added
        1109
        721.11215 Added
        1109
        721.11216 Added
        1109
        721.11217 Added
        1109
        721.11218 Added
        1109
        721.11219 Added
        1109
        721.11220 Added
        1109
        721.11236 Correction: (a)(1) revised
        10617
        
        721.11237 Correction: (a)(1) revised
        10617
        721.11247 Added
        15957
        721.11248 Added
        15957
        721.11249 Added
        15957
        721.11250 Added
        15957
        721.11251 Added
        15957
        721.11252 Added
        15957
        721.11253 Added
        15957
        721.11254 Added
        15957
        721.11255 Added
        15957
        721.11256 Added
        15957
        721.11257 Added
        15957
        721.11258 Added
        22592
        721.11259 Added
        22592
        721.11260 Added
        22592
        721.11261 Added
        22592
        721.11262 Added
        22592
        721.11263 Added
        22592
        721.11264 Added
        22592
        721.11265 Added
        22592
        721.11266 Added
        22592
        721.11295 Added; eff. 7-6-20
        26621
        721.11296 Added; eff. 7-6-20
        26621
        721.11297 Added; eff. 7-6-20
        26621
        721.11330 Added; eff. 8-10-20
        35195
        721.11331 Added; eff. 8-10-20
        35195
        721.11332 Added; eff. 8-10-20
        35195
        721.11333 Added; eff. 8-10-20
        35195
        721.11334 Added; eff. 8-10-20
        35195
        721.11335 Added; eff. 8-10-20
        35195
        721.11336 Added; eff. 8-10-20
        35195
        721.11337 Added; eff. 8-10-20
        35195
        721.11338 Added; eff. 8-10-20
        35195
        721.11339 Added; eff. 8-10-20
        35195
        721.11340 Added; eff. 8-10-20
        35195
        721.11341 Added; eff. 8-10-20
        35195
        721.11342 Added; eff. 8-10-20
        35195
        721.11343 Added; eff. 8-10-20
        35195
        721.11344 Added; eff. 8-10-20
        35195
        721.11345 Added; eff. 8-10-20
        35195
      
      ○
    
  
